

117 HR 3684 EAS: Infrastructure Investment and Jobs Act
U.S. House of Representatives
2021-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st Session 
H.R. 3684 
In the Senate of the United States, 
 
August 10, 2021. 
 
Amendment: 
That the bill from the House of Representatives (H.R. 3684) entitled An Act to authorize funds for Federal-aid highways, highway safety programs, and transit programs, and for other purposes., do pass with the following  Strike all after the enacting clause and insert the following:  
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Infrastructure Investment and Jobs Act. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. References. 
DIVISION A—Surface Transportation  
Sec. 10001. Short title. 
Sec. 10002. Definitions. 
Sec. 10003. Effective date. 
TITLE I—Federal-aid highways 
Subtitle A—Authorizations and programs 
Sec. 11101. Authorization of appropriations. 
Sec. 11102. Obligation ceiling. 
Sec. 11103. Definitions. 
Sec. 11104. Apportionment. 
Sec. 11105. National highway performance program. 
Sec. 11106. Emergency relief. 
Sec. 11107. Federal share payable. 
Sec. 11108. Railway-highway grade crossings. 
Sec. 11109. Surface transportation block grant program. 
Sec. 11110. Nationally significant freight and highway projects. 
Sec. 11111. Highway safety improvement program. 
Sec. 11112. Federal lands transportation program. 
Sec. 11113. Federal lands access program. 
Sec. 11114. National highway freight program. 
Sec. 11115. Congestion mitigation and air quality improvement program. 
Sec. 11116. Alaska Highway. 
Sec. 11117. Toll roads, bridges, tunnels, and ferries. 
Sec. 11118. Bridge investment program. 
Sec. 11119. Safe routes to school. 
Sec. 11120. Highway use tax evasion projects. 
Sec. 11121. Construction of ferry boats and ferry terminal facilities. 
Sec. 11122. Vulnerable road user research. 
Sec. 11123. Wildlife crossing safety. 
Sec. 11124. Consolidation of programs. 
Sec. 11125. GAO report. 
Sec. 11126. Territorial and Puerto Rico highway program. 
Sec. 11127. Nationally significant Federal lands and Tribal projects program. 
Sec. 11128. Tribal high priority projects program. 
Sec. 11129. Standards. 
Sec. 11130. Public transportation. 
Sec. 11131. Reservation of certain funds. 
Sec. 11132. Rural surface transportation grant program. 
Sec. 11133. Bicycle transportation and pedestrian walkways. 
Sec. 11134. Recreational trails program. 
Sec. 11135. Updates to Manual on Uniform Traffic Control Devices. 
Subtitle B—Planning and performance management 
Sec. 11201. Transportation planning. 
Sec. 11202. Fiscal constraint on long-range transportation plans. 
Sec. 11203. State human capital plans. 
Sec. 11204. Prioritization process pilot program. 
Sec. 11205. Travel demand data and modeling. 
Sec. 11206. Increasing safe and accessible transportation options. 
Subtitle C—Project delivery and process improvement 
Sec. 11301. Codification of One Federal Decision. 
Sec. 11302. Work zone process reviews. 
Sec. 11303. Transportation management plans. 
Sec. 11304. Intelligent transportation systems. 
Sec. 11305. Alternative contracting methods. 
Sec. 11306. Flexibility for projects. 
Sec. 11307. Improved Federal-State stewardship and oversight agreements. 
Sec. 11308. Geomatic data. 
Sec. 11309. Evaluation of projects within an operational right-of-way. 
Sec. 11310. Preliminary engineering. 
Sec. 11311. Efficient implementation of NEPA for Federal land management projects. 
Sec. 11312. National Environmental Policy Act of 1969 reporting program. 
Sec. 11313. Surface transportation project delivery program written agreements. 
Sec. 11314. State assumption of responsibility for categorical exclusions. 
Sec. 11315. Early utility relocation prior to transportation project environmental review. 
Sec. 11316. Streamlining of section 4(f) reviews. 
Sec. 11317. Categorical exclusion for projects of limited Federal assistance. 
Sec. 11318. Certain gathering lines located on Federal land and Indian land. 
Sec. 11319. Annual report. 
Subtitle D—Climate change 
Sec. 11401. Grants for charging and fueling infrastructure. 
Sec. 11402. Reduction of truck emissions at port facilities. 
Sec. 11403. Carbon reduction program. 
Sec. 11404. Congestion relief program. 
Sec. 11405. Promoting Resilient Operations for Transformative, Efficient, and Cost-saving Transportation (PROTECT) program. 
Sec. 11406. Healthy Streets program. 
Subtitle E—Miscellaneous 
Sec. 11501. Additional deposits into Highway Trust Fund. 
Sec. 11502. Stopping threats on pedestrians. 
Sec. 11503. Transfer and sale of toll credits. 
Sec. 11504. Study of impacts on roads from self-driving vehicles. 
Sec. 11505. Disaster relief mobilization study. 
Sec. 11506. Appalachian Regional Commission. 
Sec. 11507. Denali Commission. 
Sec. 11508. Requirements for transportation projects carried out through public-private partnerships. 
Sec. 11509. Reconnecting communities pilot program. 
Sec. 11510. Cybersecurity tool; cyber coordinator. 
Sec. 11511. Report on emerging alternative fuel vehicles and infrastructure. 
Sec. 11512. Nonhighway recreational fuel study. 
Sec. 11513. Buy America. 
Sec. 11514. High priority corridors on the National Highway System. 
Sec. 11515. Interstate weight limits. 
Sec. 11516. Report on air quality improvements. 
Sec. 11517. Roadside highway safety hardware. 
Sec. 11518. Permeable pavements study. 
Sec. 11519. Emergency relief projects. 
Sec. 11520. Study on stormwater best management practices. 
Sec. 11521. Stormwater best management practices reports. 
Sec. 11522. Invasive plant elimination program. 
Sec. 11523. Over-the-road bus tolling equity. 
Sec. 11524. Bridge terminology. 
Sec. 11525. Technical corrections. 
Sec. 11526. Working group on covered resources. 
Sec. 11527. Blood transport vehicles. 
Sec. 11528. Pollinator-friendly practices on roadsides and highway rights-of-way. 
Sec. 11529. Active transportation infrastructure investment program. 
Sec. 11530. Highway cost allocation study. 
TITLE II—Transportation infrastructure finance and innovation  
Sec. 12001. Transportation Infrastructure Finance and Innovation Act of 1998 amendments. 
Sec. 12002. Federal requirements for TIFIA eligibility and project selection. 
TITLE III—Research, technology, and education 
Sec. 13001. Strategic innovation for revenue collection. 
Sec. 13002. National motor vehicle per-mile user fee pilot. 
Sec. 13003. Performance management data support program. 
Sec. 13004. Data integration pilot program. 
Sec. 13005. Emerging technology research pilot program. 
Sec. 13006. Research and technology development and deployment. 
Sec. 13007. Workforce development, training, and education. 
Sec. 13008. Wildlife-vehicle collision research. 
Sec. 13009. Transportation Resilience and Adaptation Centers of Excellence. 
Sec. 13010. Transportation access pilot program. 
TITLE IV—Indian Affairs 
Sec. 14001. Definition of Secretary. 
Sec. 14002. Environmental reviews for certain tribal transportation facilities. 
Sec. 14003. Programmatic agreements for tribal categorical exclusions. 
Sec. 14004. Use of certain tribal transportation funds. 
Sec. 14005. Bureau of Indian Affairs road maintenance program. 
Sec. 14006. Study of road maintenance on Indian land. 
Sec. 14007. Maintenance of certain Indian reservation roads. 
Sec. 14008. Tribal transportation safety needs. 
Sec. 14009. Office of Tribal Government Affairs. 
DIVISION B—Surface Transportation Investment Act of 2021 
Sec. 20001. Short title. 
Sec. 20002. Definitions. 
TITLE I—Multimodal and freight transportation 
Subtitle A—Multimodal freight policy 
Sec. 21101. Office of Multimodal Freight Infrastructure and Policy. 
Sec. 21102. Updates to National Freight Plan. 
Sec. 21103. State collaboration with National Multimodal Freight Network. 
Sec. 21104. Improving State freight plans. 
Sec. 21105. Implementation of National Multimodal Freight Network. 
Sec. 21106. Multi-State freight corridor planning. 
Sec. 21107. State freight advisory committees. 
Subtitle B—Multimodal investment 
Sec. 21201. National infrastructure project assistance. 
Sec. 21202. Local and regional project assistance. 
Sec. 21203. National culvert removal, replacement, and restoration grant program. 
Sec. 21204. National multimodal cooperative freight research program. 
Sec. 21205. Rural and Tribal infrastructure advancement. 
Subtitle C—Railroad rehabilitation and improvement financing reforms 
Sec. 21301. RRIF codification and reforms. 
Sec. 21302. Substantive criteria and standards. 
Sec. 21303. Semiannual report on transit-oriented development eligibility. 
TITLE II—Rail 
Sec. 22001. Short title. 
Subtitle A—Authorization of appropriations 
Sec. 22101. Grants to Amtrak. 
Sec. 22102. Federal Railroad Administration. 
Sec. 22103. Consolidated rail infrastructure and safety improvements grants. 
Sec. 22104. Railroad crossing elimination program. 
Sec. 22105. Restoration and enhancement grants. 
Sec. 22106. Federal-State partnership for intercity passenger rail grants. 
Sec. 22107. Amtrak Office of Inspector General. 
Subtitle B—Amtrak reforms 
Sec. 22201. Amtrak findings, mission, and goals. 
Sec. 22202. Composition of Amtrak’s Board of Directors. 
Sec. 22203. Station agents. 
Sec. 22204. Increasing oversight of changes to Amtrak long-distance routes and other intercity services. 
Sec. 22205. Improved oversight of Amtrak accounting. 
Sec. 22206. Improved oversight of Amtrak spending. 
Sec. 22207. Increasing service line and asset line plan transparency. 
Sec. 22208. Passenger experience enhancement. 
Sec. 22209. Amtrak smoking policy. 
Sec. 22210. Protecting Amtrak routes through rural communities. 
Sec. 22211. State-Supported Route Committee. 
Sec. 22212. Enhancing cross border service. 
Sec. 22213. Creating quality jobs. 
Sec. 22214. Amtrak daily long-distance service study. 
Subtitle C—Intercity passenger rail policy 
Sec. 22301. Northeast Corridor planning. 
Sec. 22302. Northeast Corridor Commission. 
Sec. 22303. Consolidated rail infrastructure and safety improvements. 
Sec. 22304. Restoration and enhancement grants. 
Sec. 22305. Railroad crossing elimination program. 
Sec. 22306. Interstate rail compacts. 
Sec. 22307. Federal-State partnership for intercity passenger rail grants. 
Sec. 22308. Corridor identification and development program. 
Sec. 22309. Surface Transportation Board passenger rail program. 
Subtitle D—Rail safety 
Sec. 22401. Railway-highway crossings program evaluation. 
Sec. 22402. Grade crossing accident prediction model. 
Sec. 22403. Periodic updates to highway-rail crossing reports and plans. 
Sec. 22404. Blocked crossing portal. 
Sec. 22405. Data accessibility. 
Sec. 22406. Emergency lighting. 
Sec. 22407. Comprehensive rail safety review of Amtrak. 
Sec. 22408. Completion of hours of service and fatigue studies. 
Sec. 22409. Positive train control study. 
Sec. 22410. Operating crew member training, qualification, and certification. 
Sec. 22411. Transparency and safety. 
Sec. 22412. Research and development. 
Sec. 22413. Rail research and development center of excellence. 
Sec. 22414. Quarterly report on positive train control system performance. 
Sec. 22415. Speed limit action plans. 
Sec. 22416. New passenger service pre-revenue safety validation plan. 
Sec. 22417. Federal Railroad Administration accident and incident investigations. 
Sec. 22418. Civil penalty enforcement authority. 
Sec. 22419. Advancing safety and innovative technology. 
Sec. 22420. Passenger rail vehicle occupant protection systems. 
Sec. 22421. Federal Railroad Administration reporting requirements. 
Sec. 22422. National Academies study on trains longer than 7,500 feet. 
Sec. 22423. High-speed train noise emissions. 
Sec. 22424. Critical incident stress plans. 
Sec. 22425. Requirements for railroad freight cars placed into service in the United States. 
Sec. 22426. Railroad point of contact for public safety issues. 
Sec. 22427. Controlled substances testing for mechanical employees. 
TITLE III—Motor carrier safety 
Sec. 23001. Authorization of appropriations. 
Sec. 23002. Motor carrier safety advisory committee. 
Sec. 23003. Combating human trafficking. 
Sec. 23004. Immobilization grant program. 
Sec. 23005. Commercial motor vehicle enforcement training and support. 
Sec. 23006. Study of commercial motor vehicle crash causation. 
Sec. 23007. Promoting women in the trucking workforce. 
Sec. 23008. State inspection of passenger-carrying commercial motor vehicles. 
Sec. 23009. Truck Leasing Task Force. 
Sec. 23010. Automatic emergency braking. 
Sec. 23011. Underride protection. 
Sec. 23012. Providers of recreational activities. 
Sec. 23013. Amendments to regulations relating to transportation of household goods in interstate commerce. 
Sec. 23014. Improving Federal-State motor carrier safety enforcement coordination. 
Sec. 23015. Limousine research. 
Sec. 23016. National Consumer Complaint Database. 
Sec. 23017. Electronic logging device oversight. 
Sec. 23018. Transportation of agricultural commodities and farm supplies. 
Sec. 23019. Modification of restrictions on certain commercial driver’s licenses. 
Sec. 23020. Report on human trafficking violations involving commercial motor vehicles. 
Sec. 23021. Broker guidance relating to Federal motor carrier safety regulations. 
Sec. 23022. Apprenticeship pilot program. 
Sec. 23023. Limousine compliance with Federal safety standards. 
TITLE IV—Highway and motor vehicle safety 
Subtitle A—Highway traffic safety 
Sec. 24101. Authorization of appropriations. 
Sec. 24102. Highway safety programs. 
Sec. 24103. Highway safety research and development. 
Sec. 24104. High-visibility enforcement programs. 
Sec. 24105. National priority safety programs. 
Sec. 24106. Multiple substance-impaired driving prevention. 
Sec. 24107. Minimum penalties for repeat offenders for driving while intoxicated or driving under the influence. 
Sec. 24108. Crash data. 
Sec. 24109. Review of Move Over or Slow Down Law public awareness. 
Sec. 24110. Review of laws, safety measures, and technologies relating to school buses. 
Sec. 24111. Motorcyclist Advisory Council. 
Sec. 24112. Safe Streets and Roads for All grant program. 
Sec. 24113. Implementation of GAO recommendations. 
Subtitle B—Vehicle safety 
Sec. 24201. Authorization of appropriations. 
Sec. 24202. Recall completion. 
Sec. 24203. Recall engagement. 
Sec. 24204. Motor vehicle seat back safety standards. 
Sec. 24205. Automatic shutoff. 
Sec. 24206. Petitions by interested persons for standards and enforcement. 
Sec. 24207. Child safety seat accessibility study. 
Sec. 24208. Crash avoidance technology. 
Sec. 24209. Reduction of driver distraction. 
Sec. 24210. Rulemaking report. 
Sec. 24211. Global harmonization. 
Sec. 24212. Headlamps. 
Sec. 24213. New Car Assessment Program. 
Sec. 24214. Hood and bumper standards. 
Sec. 24215. Emergency medical services and 9–1–1. 
Sec. 24216. Early warning reporting. 
Sec. 24217. Improved vehicle safety databases. 
Sec. 24218. National Driver Register Advisory Committee repeal. 
Sec. 24219. Research on connected vehicle technology. 
Sec. 24220. Advanced impaired driving technology. 
Sec. 24221. GAO report on crash dummies. 
Sec. 24222. Child safety. 
TITLE V—Research and innovation 
Sec. 25001. Intelligent Transportation Systems Program Advisory Committee. 
Sec. 25002. Smart Community Resource Center. 
Sec. 25003. Federal support for local decisionmaking. 
Sec. 25004. Bureau of Transportation Statistics. 
Sec. 25005. Strengthening mobility and revolutionizing transportation grant program. 
Sec. 25006. Electric vehicle working group. 
Sec. 25007. Risk and system resilience. 
Sec. 25008. Coordination on emerging transportation technology. 
Sec. 25009. Interagency Infrastructure Permitting Improvement Center. 
Sec. 25010. Rural opportunities to use transportation for economic success initiative. 
Sec. 25011. Safety data initiative. 
Sec. 25012. Advanced transportation research. 
Sec. 25013. Open research initiative. 
Sec. 25014. Transportation research and development 5-year strategic plan. 
Sec. 25015. Research planning modifications. 
Sec. 25016. Incorporation of Department of Transportation research. 
Sec. 25017. University transportation centers program. 
Sec. 25018. National travel and tourism infrastructure strategic plan. 
Sec. 25019. Local hiring preference for construction jobs. 
Sec. 25020. Transportation workforce development. 
Sec. 25021. Intermodal Transportation Advisory Board repeal. 
Sec. 25022. GAO cybersecurity recommendations. 
Sec. 25023. Volpe oversight. 
Sec. 25024. Modifications to grant program. 
Sec. 25025. Drug-impaired driving data collection. 
Sec. 25026. Report on marijuana research. 
Sec. 25027. GAO study on improving the efficiency of traffic systems. 
TITLE VI—Hazardous materials 
Sec. 26001. Authorization of appropriations. 
Sec. 26002. Assistance for local emergency response training grant program. 
Sec. 26003. Real-time emergency response information. 
TITLE VII—General provisions 
Sec. 27001. Performance measurement, transparency, and accountability. 
Sec. 27002. Coordination regarding forced labor. 
Sec. 27003. Department of Transportation spectrum audit. 
Sec. 27004. Study and reports on the travel and tourism activities of the Department. 
TITLE VIII—Sport fish restoration and recreational boating safety 
Sec. 28001. Sport fish restoration and recreational boating safety. 
DIVISION C—Transit 
Sec. 30001. Definitions. 
Sec. 30002. Metropolitan transportation planning. 
Sec. 30003. Statewide and nonmetropolitan transportation planning. 
Sec. 30004. Planning programs. 
Sec. 30005. Fixed guideway capital investment grants. 
Sec. 30006. Formula grants for rural areas. 
Sec. 30007. Public transportation innovation. 
Sec. 30008. Bus testing facilities. 
Sec. 30009. Transit-oriented development. 
Sec. 30010. General provisions. 
Sec. 30011. Public transportation emergency relief program. 
Sec. 30012. Public transportation safety program. 
Sec. 30013. Administrative provisions. 
Sec. 30014. National transit database. 
Sec. 30015. Apportionment of appropriations for formula grants. 
Sec. 30016. State of good repair grants. 
Sec. 30017. Authorizations. 
Sec. 30018. Grants for buses and bus facilities. 
Sec. 30019. Washington Metropolitan Area Transit Authority safety, accountability, and investment. 
DIVISION D—Energy 
Sec. 40001. Definitions. 
TITLE I—Grid infrastructure and resiliency 
Subtitle A—Grid infrastructure resilience and reliability 
Sec. 40101. Preventing outages and enhancing the resilience of the electric grid. 
Sec. 40102. Hazard mitigation using disaster assistance. 
Sec. 40103. Electric grid reliability and resilience research, development, and demonstration. 
Sec. 40104. Utility demand response. 
Sec. 40105. Siting of interstate electric transmission facilities. 
Sec. 40106. Transmission facilitation program. 
Sec. 40107. Deployment of technologies to enhance grid flexibility. 
Sec. 40108. State energy security plans. 
Sec. 40109. State energy program. 
Sec. 40110. Power marketing administration transmission borrowing authority. 
Sec. 40111. Study of codes and standards for use of energy storage systems across sectors. 
Sec. 40112. Demonstration of electric vehicle battery second-life applications for grid services. 
Sec. 40113. Columbia Basin power management. 
Subtitle B—Cybersecurity 
Sec. 40121. Enhancing grid security through public-private partnerships. 
Sec. 40122. Energy Cyber Sense program. 
Sec. 40123. Incentives for advanced cybersecurity technology investment. 
Sec. 40124. Rural and municipal utility advanced cybersecurity grant and technical assistance program. 
Sec. 40125. Enhanced grid security. 
Sec. 40126. Cybersecurity plan. 
Sec. 40127. Savings provision. 
TITLE II—Supply chains for clean energy technologies 
Sec. 40201. Earth Mapping Resources Initiative. 
Sec. 40202. National Cooperative Geologic Mapping Program. 
Sec. 40203. National Geological and Geophysical Data Preservation Program. 
Sec. 40204. USGS energy and minerals research facility. 
Sec. 40205. Rare earth elements demonstration facility. 
Sec. 40206. Critical minerals supply chains and reliability. 
Sec. 40207. Battery processing and manufacturing. 
Sec. 40208. Electric drive vehicle battery recycling and second-life applications program. 
Sec. 40209. Advanced energy manufacturing and recycling grant program. 
Sec. 40210. Critical minerals mining and recycling research. 
Sec. 40211. 21st Century Energy Workforce Advisory Board. 
TITLE III—Fuels and technology infrastructure investments 
Subtitle A—Carbon capture, utilization, storage, and transportation infrastructure 
Sec. 40301. Findings. 
Sec. 40302. Carbon utilization program. 
Sec. 40303. Carbon capture technology program. 
Sec. 40304. Carbon dioxide transportation infrastructure finance and innovation. 
Sec. 40305. Carbon storage validation and testing. 
Sec. 40306. Secure geologic storage permitting. 
Sec. 40307. Geologic carbon sequestration on the outer Continental Shelf. 
Sec. 40308. Carbon removal. 
Subtitle B—Hydrogen research and development 
Sec. 40311. Findings; purpose. 
Sec. 40312. Definitions. 
Sec. 40313. Clean hydrogen research and development program. 
Sec. 40314. Additional clean hydrogen programs. 
Sec. 40315. Clean hydrogen production qualifications. 
Subtitle C—Nuclear energy infrastructure 
Sec. 40321. Infrastructure planning for micro and small modular nuclear reactors. 
Sec. 40322. Property interests relating to certain projects and protection of information relating to certain agreements. 
Sec. 40323. Civil nuclear credit program. 
Subtitle D—Hydropower 
Sec. 40331. Hydroelectric production incentives. 
Sec. 40332. Hydroelectric efficiency improvement incentives. 
Sec. 40333. Maintaining and enhancing hydroelectricity incentives. 
Sec. 40334. Pumped storage hydropower wind and solar integration and system reliability initiative. 
Sec. 40335. Authority for pumped storage hydropower development using multiple Bureau of Reclamation reservoirs. 
Sec. 40336. Limitations on issuance of certain leases of power privilege. 
Subtitle E—Miscellaneous 
Sec. 40341. Solar energy technologies on current and former mine land. 
Sec. 40342. Clean energy demonstration program on current and former mine land. 
Sec. 40343. Leases, easements, and rights-of-way for energy and related purposes on the outer Continental Shelf. 
TITLE IV—Enabling energy infrastructure investment and data collection 
Subtitle A—Department of Energy loan program 
Sec. 40401. Department of Energy loan programs. 
Subtitle B—Energy Information Administration 
Sec. 40411. Definitions. 
Sec. 40412. Data collection in the electricity sector. 
Sec. 40413. Expansion of energy consumption surveys. 
Sec. 40414. Data collection on electric vehicle integration with the electricity grids. 
Sec. 40415. Plan for the modeling and forecasting of demand for minerals used in the energy sector. 
Sec. 40416. Expansion of international energy data. 
Sec. 40417. Plan for the National Energy Modeling System. 
Sec. 40418. Report on costs of carbon abatement in the electricity sector. 
Sec. 40419. Harmonization of efforts and data. 
Subtitle C—Miscellaneous 
Sec. 40431. Consideration of measures to promote greater electrification of the transportation sector. 
Sec. 40432. Office of public participation. 
Sec. 40433. Digital climate solutions report. 
Sec. 40434. Study and report by the Secretary of Energy on job loss and impacts on consumer energy costs due to the revocation of the permit for the Keystone XL pipeline. 
Sec. 40435. Study on impact of electric vehicles. 
Sec. 40436. Study on impact of forced labor in China on the electric vehicle supply chain. 
TITLE V—Energy efficiency and building infrastructure 
Subtitle A—Residential and commercial energy efficiency 
Sec. 40501. Definitions. 
Sec. 40502. Energy efficiency revolving loan fund capitalization grant program. 
Sec. 40503. Energy auditor training grant program. 
Subtitle B—Buildings 
Sec. 40511. Cost-effective codes implementation for efficiency and resilience. 
Sec. 40512. Building, training, and assessment centers. 
Sec. 40513. Career skills training. 
Sec. 40514. Commercial building energy consumption information sharing. 
Subtitle C—Industrial energy efficiency 
PART I—Industry 
Sec. 40521. Future of industry program and industrial research and assessment centers. 
Sec. 40522. Sustainable manufacturing initiative. 
PART II—Smart manufacturing 
Sec. 40531. Definitions. 
Sec. 40532. Leveraging existing agency programs to assist small and medium manufacturers. 
Sec. 40533. Leveraging smart manufacturing infrastructure at National Laboratories. 
Sec. 40534. State manufacturing leadership. 
Sec. 40535. Report. 
Subtitle D—Schools and nonprofits 
Sec. 40541. Grants for energy efficiency improvements and renewable energy improvements at public school facilities. 
Sec. 40542. Energy efficiency materials pilot program. 
Subtitle E—Miscellaneous 
Sec. 40551. Weatherization assistance program. 
Sec. 40552. Energy Efficiency and Conservation Block Grant Program. 
Sec. 40553. Survey, analysis, and report on employment and demographics in the energy, energy efficiency, and motor vehicle sectors of the United States. 
Sec. 40554. Assisting Federal Facilities with Energy Conservation Technologies grant program. 
Sec. 40555. Rebates. 
Sec. 40556. Model guidance for combined heat and power systems and waste heat to power systems. 
TITLE VI—Methane reduction infrastructure 
Sec. 40601. Orphaned well site plugging, remediation, and restoration. 
TITLE VII—Abandoned mine land reclamation 
Sec. 40701. Abandoned Mine Reclamation Fund authorization of appropriations. 
Sec. 40702. Abandoned mine reclamation fee. 
Sec. 40703. Amounts distributed from Abandoned Mine Reclamation Fund. 
Sec. 40704. Abandoned hardrock mine reclamation. 
TITLE VIII—Natural resources-related infrastructure, wildfire management, and ecosystem restoration 
Sec. 40801. Forest Service Legacy Road and Trail Remediation Program. 
Sec. 40802. Study and report on feasibility of revegetating reclaimed mine sites. 
Sec. 40803. Wildfire risk reduction. 
Sec. 40804. Ecosystem restoration. 
Sec. 40805. GAO study. 
Sec. 40806. Establishment of fuel breaks in forests and other wildland vegetation. 
Sec. 40807. Emergency actions. 
Sec. 40808. Joint Chiefs Landscape Restoration Partnership program. 
TITLE IX—Western water infrastructure 
Sec. 40901. Authorizations of appropriations. 
Sec. 40902. Water storage, groundwater storage, and conveyance projects. 
Sec. 40903. Small water storage and groundwater storage projects. 
Sec. 40904. Critical maintenance and repair. 
Sec. 40905. Competitive grant program for large-scale water recycling and reuse program. 
Sec. 40906. Drought contingency plan funding requirements. 
Sec. 40907. Multi-benefit projects to improve watershed health. 
Sec. 40908. Eligible desalination projects. 
Sec. 40909. Clarification of authority to use coronavirus fiscal recovery funds to meet a non-Federal matching requirement for authorized Bureau of Reclamation water projects. 
Sec. 40910. Federal assistance for groundwater recharge, aquifer storage, and water source substitution projects. 
TITLE X—Authorization of appropriations for Energy Act of 2020  
Sec. 41001. Energy storage demonstration projects. 
Sec. 41002. Advanced reactor demonstration program. 
Sec. 41003. Mineral security projects. 
Sec. 41004. Carbon capture demonstration and pilot programs. 
Sec. 41005. Direct air capture technologies prize competitions. 
Sec. 41006. Water power projects. 
Sec. 41007. Renewable energy projects. 
Sec. 41008. Industrial emissions demonstration projects. 
TITLE XI—Wage rate requirements 
Sec. 41101. Wage rate requirements. 
TITLE XII—Miscellaneous 
Sec. 41201. Office of Clean Energy Demonstrations. 
Sec. 41202. Extension of Secure Rural Schools and Community Self-Determination Act of 2000. 
DIVISION E—Drinking water and wastewater infrastructure 
Sec. 50001. Short title. 
Sec. 50002. Definition of Administrator. 
TITLE I—Drinking water 
Sec. 50101. Technical assistance and grants for emergencies affecting public water systems. 
Sec. 50102. Drinking water State revolving loan funds. 
Sec. 50103. Source water petition program. 
Sec. 50104. Assistance for small and disadvantaged communities. 
Sec. 50105. Reducing lead in drinking water. 
Sec. 50106. Operational sustainability of small public water systems. 
Sec. 50107. Midsize and large drinking water system infrastructure resilience and sustainability program. 
Sec. 50108. Needs assessment for nationwide rural and urban low-income community water assistance. 
Sec. 50109. Rural and low-income water assistance pilot program. 
Sec. 50110. Lead contamination in school drinking water. 
Sec. 50111. Indian reservation drinking water program. 
Sec. 50112. Advanced drinking water technologies. 
Sec. 50113. Cybersecurity support for public water systems. 
Sec. 50114. State response to contaminants. 
Sec. 50115. Annual study on boil water advisories. 
TITLE II—Clean water 
Sec. 50201. Research, investigations, training, and information. 
Sec. 50202. Wastewater efficiency grant pilot program. 
Sec. 50203. Pilot program for alternative water source projects. 
Sec. 50204. Sewer overflow and stormwater reuse municipal grants. 
Sec. 50205. Clean water infrastructure resiliency and sustainability program. 
Sec. 50206. Small and medium publicly owned treatment works circuit rider program. 
Sec. 50207. Small publicly owned treatment works efficiency grant program. 
Sec. 50208. Grants for construction and refurbishing of individual household decentralized wastewater systems for individuals with low or moderate income. 
Sec. 50209. Connection to publicly owned treatment works. 
Sec. 50210. Clean water State revolving funds. 
Sec. 50211. Water infrastructure and workforce investment. 
Sec. 50212. Grants to Alaska to improve sanitation in rural and Native villages. 
Sec. 50213. Water data sharing pilot program. 
Sec. 50214. Final rating opinion letters. 
Sec. 50215. Water infrastructure financing reauthorization. 
Sec. 50216. Small and disadvantaged community analysis. 
Sec. 50217. Stormwater infrastructure technology. 
Sec. 50218. Water Reuse Interagency Working Group. 
Sec. 50219. Advanced clean water technologies study. 
Sec. 50220. Clean watersheds needs survey. 
Sec. 50221. Water Resources Research Act amendments. 
Sec. 50222. Enhanced aquifer use and recharge. 
DIVISION F—Broadband 
TITLE I—Broadband grants for States, District of Columbia, Puerto Rico, and territories 
Sec. 60101. Findings. 
Sec. 60102. Grants for broadband deployment. 
Sec. 60103. Broadband DATA maps. 
Sec. 60104. Report on future of Universal Service Fund. 
Sec. 60105. Broadband deployment locations map. 
TITLE II—Tribal connectivity technical amendments. 
Sec. 60201. Tribal connectivity technical amendments. 
TITLE III—Digital Equity Act of 2021 
Sec. 60301. Short title. 
Sec. 60302. Definitions. 
Sec. 60303. Sense of Congress. 
Sec. 60304. State Digital Equity Capacity Grant Program. 
Sec. 60305. Digital Equity Competitive Grant Program. 
Sec. 60306. Policy research, data collection, analysis and modeling, evaluation, and dissemination. 
Sec. 60307. General provisions. 
TITLE IV—Enabling middle mile broadband infrastructure 
Sec. 60401. Enabling middle mile broadband infrastructure. 
TITLE V—Broadband affordability 
Sec. 60501. Definitions. 
Sec. 60502. Broadband affordability. 
Sec. 60503. Coordination with certain other Federal agencies. 
Sec. 60504. Adoption of consumer broadband labels. 
Sec. 60505. GAO report. 
Sec. 60506. Digital discrimination. 
TITLE VI—Telecommunications industry workforce 
Sec. 60601. Short title. 
Sec. 60602. Telecommunications interagency working group. 
Sec. 60603. Telecommunications workforce guidance. 
Sec. 60604. GAO assessment of workforce needs of the telecommunications industry. 
 
DIVISION G—Other authorizations 
TITLE I—Indian Water Rights Settlement Completion Fund 
Sec. 70101. Indian Water Rights Settlement Completion Fund. 
TITLE II—Wildfire mitigation 
Sec. 70201. Short title. 
Sec. 70202. Definitions. 
Sec. 70203. Establishment of Commission. 
Sec. 70204. Duties of Commission. 
Sec. 70205. Powers of Commission. 
Sec. 70206. Commission personnel matters. 
Sec. 70207. Termination of Commission. 
TITLE III—Reforestation 
Sec. 70301. Short title. 
Sec. 70302. Reforestation following wildfires and other unplanned events. 
Sec. 70303. Report. 
TITLE IV—Recycling practices 
Sec. 70401. Best practices for battery recycling and labeling guidelines. 
Sec. 70402. Consumer recycling education and outreach grant program; Federal procurement. 
TITLE V—Bioproduct pilot program 
Sec. 70501. Pilot program on use of agricultural commodities in construction and consumer products. 
TITLE VI—Cybersecurity 
Subtitle A—Cyber Response and Recovery Act 
Sec. 70601. Short title. 
Sec. 70602. Declaration of a significant incident. 
Subtitle B—State and Local Cybersecurity Improvement Act 
Sec. 70611. Short title. 
Sec. 70612. State and Local Cybersecurity Grant Program. 
TITLE VII—Public-private partnerships 
Sec. 70701. Value for money analysis. 
TITLE VIII—Federal permitting improvement 
Sec. 70801. Federal permitting improvement. 
TITLE IX—Build America, Buy America 
Subtitle A—Build America, Buy America 
Sec. 70901. Short title. 
PART I—Buy America sourcing requirements 
Sec. 70911. Findings. 
Sec. 70912. Definitions. 
Sec. 70913. Identification of deficient programs. 
Sec. 70914. Application of Buy America preference. 
Sec. 70915. OMB guidance and standards. 
Sec. 70916. Technical assistance partnership and consultation supporting Department of Transportation Buy America requirements. 
Sec. 70917. Application. 
PART II—Make it in America 
Sec. 70921. Regulations relating to Buy American Act. 
Sec. 70922. Amendments relating to Buy American Act. 
Sec. 70923. Made in America Office. 
Sec. 70924. Hollings Manufacturing Extension Partnership activities. 
Sec. 70925. United States obligations under international agreements. 
Sec. 70926. Definitions. 
Sec. 70927. Prospective amendments to internal cross-references. 
Subtitle B—BuyAmerican.gov 
Sec. 70931. Short title. 
Sec. 70932. Definitions. 
Sec. 70933. Sense of Congress on buying American. 
Sec. 70934. Assessment of impact of free trade agreements. 
Sec. 70935. Judicious use of waivers. 
Sec. 70936. Establishment of BuyAmerican.gov website. 
Sec. 70937. Waiver Transparency and Streamlining for contracts. 
Sec. 70938. Comptroller General report. 
Sec. 70939. Rules of construction. 
Sec. 70940. Consistency with international agreements. 
Sec. 70941. Prospective amendments to internal cross-references. 
Subtitle C—Make PPE in America 
Sec. 70951. Short title. 
Sec. 70952. Findings. 
Sec. 70953. Requirement of long-term contracts for domestically manufactured personal protective equipment. 
TITLE X—Asset concessions 
Sec. 71001. Asset concessions. 
TITLE XI—Clean school buses and ferries 
Sec. 71101. Clean school bus program. 
Sec. 71102. Electric or low-emitting ferry pilot program. 
Sec. 71103. Ferry service for rural communities. 
Sec. 71104. Expanding the funding authority for renovating, constructing, and expanding certain facilities. 
DIVISION H—Revenue provisions 
TITLE I—Highway trust fund 
Sec. 80101. Extension of Highway Trust Fund expenditure authority. 
Sec. 80102. Extension of highway-related taxes. 
Sec. 80103. Further additional transfers to trust fund. 
TITLE II—Chemical superfund 
Sec. 80201. Extension and modification of certain superfund excise taxes. 
TITLE III—Customs user fees 
Sec. 80301. Extension of customs user fees. 
TITLE IV—Bond Provisions 
Sec. 80401. Private activity bonds for qualified broadband projects. 
Sec. 80402. Carbon dioxide capture facilities. 
Sec. 80403. Increase in national limitation amount for qualified highway or surface freight transportation facilities. 
TITLE V—Relief for taxpayers affected by disasters or other critical events 
Sec. 80501. Modification of automatic extension of certain deadlines in the case of taxpayers affected by Federally declared disasters. 
Sec. 80502. Modifications of rules for postponing certain acts by reason of service in combat zone or contingency operation. 
Sec. 80503. Tolling of time for filing a petition with the tax court. 
Sec. 80504. Authority to postpone certain tax deadlines by reason of significant fires. 
TITLE VI—Other provisions 
Sec. 80601. Modification of tax treatment of contributions to the capital of a corporation. 
Sec. 80602. Extension of interest rate stabilization. 
Sec. 80603. Information reporting for brokers and digital assets. 
Sec. 80604. Termination of employee retention credit for employers subject to closure due to COVID–19. 
DIVISION I—Other matters 
Sec. 90001. Extension of direct spending reductions through fiscal year 2031. 
Sec. 90002. Strategic Petroleum Reserve drawdown and sale. 
Sec. 90003. Findings regarding unused unemployment insurance funds. 
Sec. 90004. Requiring manufacturers of certain single-dose container or single-use package drugs payable under part B of the Medicare program to provide refunds with respect to discarded amounts of such drugs. 
Sec. 90005. Extension of enterprise guarantee fees. 
Sec. 90006. Moratorium on implementation of rule relating to eliminating the anti-kickback statute safe harbor protection for prescription drug rebates. 
Sec. 90007. Rescission of COVID–19 appropriations. 
Sec. 90008. Spectrum auctions. 
DIVISION J—Appropriations 
TITLE I—AGRICULTURE, RURAL DEVELOPMENT, FOOD AND DRUG ADMINISTRATION, AND RELATED AGENCIES 
TITLE II—COMMERCE, JUSTICE, SCIENCE, AND RELATED AGENCIES 
TITLE III—ENERGY AND WATER DEVELOPMENT AND RELATED AGENCIES 
TITLE IV—FINANCIAL SERVICES AND GENERAL GOVERNMENT 
TITLE V—DEPARTMENT OF HOMELAND SECURITY 
TITLE VI—DEPARTMENT OF THE INTERIOR, ENVIRONMENT, AND RELATED AGENCIES 
TITLE VII—LABOR, HEALTH AND HUMAN SERVICES, AND EDUCATION, AND RELATED AGENCIES 
TITLE VIII—TRANSPORTATION, HOUSING AND URBAN DEVELOPMENT, AND RELATED AGENCIES 
TITLE IX—GENERAL PROVISIONS—THIS DIVISION 
 
DIVISION K—Minority business development 
Sec. 100001. Short title. 
Sec. 100002. Definitions. 
Sec. 100003. Minority Business Development Agency. 
TITLE I—Existing initiatives 
Subtitle A—Market development, research, and information 
Sec. 100101. Private sector development. 
Sec. 100102. Public sector development. 
Sec. 100103. Research and information. 
Subtitle B—Minority Business Development Agency Business Center Program 
Sec. 100111. Definition. 
Sec. 100112. Purpose. 
Sec. 100113. Establishment. 
Sec. 100114. Grants and cooperative agreements. 
Sec. 100115. Minimizing disruptions to existing MBDA Business Center program. 
Sec. 100116. Publicity. 
TITLE II—New initiatives to promote economic resiliency for minority businesses 
Sec. 100201. Annual diverse business forum on capital formation. 
Sec. 100202. Agency study on alternative financing solutions. 
Sec. 100203. Educational development relating to management and entrepreneurship. 
TITLE III—Rural minority business center program 
Sec. 100301. Definitions. 
Sec. 100302. Business centers. 
Sec. 100303. Report to Congress. 
Sec. 100304. Study and report. 
TITLE IV—Minority business development grants 
Sec. 100401. Grants to nonprofit organizations that support minority business enterprises. 
TITLE V—Minority business enterprises advisory council 
Sec. 100501. Purpose. 
Sec. 100502. Composition and term. 
Sec. 100503. Duties. 
TITLE VI—Federal coordination of minority business programs 
Sec. 100601. General duties. 
Sec. 100602. Participation of Federal departments and agencies. 
TITLE VII—Administrative powers of the Agency; miscellaneous provisions 
Sec. 100701. Administrative powers. 
Sec. 100702. Federal assistance. 
Sec. 100703. Recordkeeping. 
Sec. 100704. Review and report by Comptroller General. 
Sec. 100705. Biannual reports; recommendations. 
Sec. 100706. Separability. 
Sec. 100707. Executive Order 11625. 
Sec. 100708. Authorization of appropriations. 
2.ReferencesExcept as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division. ASurface Transportation  10001.Short titleThis division may be cited as the Surface Transportation Reauthorization Act of 2021. 
10002.DefinitionsIn this division: (1)DepartmentThe term Department means the Department of Transportation. 
(2)SecretaryThe term Secretary means the Secretary of Transportation. 10003.Effective dateExcept as otherwise provided, this division and the amendments made by this division take effect on October 1, 2021. 
IFederal-aid highways 
AAuthorizations and programs 
11101.Authorization of appropriations 
(a)In generalThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account): (1)Federal-aid highway programFor the national highway performance program under section 119 of title 23, United States Code, the surface transportation block grant program under section 133 of that title, the highway safety improvement program under section 148 of that title, the congestion mitigation and air quality improvement program under section 149 of that title, the national highway freight program under section 167 of that title, the carbon reduction program under section 175 of that title, to carry out subsection (c) of the PROTECT program under section 176 of that title, and to carry out section 134 of that title— 
(A)$52,488,065,375 for fiscal year 2022;  (B)$53,537,826,683 for fiscal year 2023;  
(C)$54,608,583,217 for fiscal year 2024;  (D)$55,700,754,881 for fiscal year 2025; and  
(E)$56,814,769,844 for fiscal year 2026.  (2)Transportation infrastructure finance and innovation programFor credit assistance under the transportation infrastructure finance and innovation program under chapter 6 of title 23, United States Code, $250,000,000 for each of fiscal years 2022 through 2026. 
(3)Federal lands and tribal transportation programs 
(A)Tribal transportation programFor the tribal transportation program under section 202 of title 23, United States Code— (i)$578,460,000 for fiscal year 2022; 
(ii)$589,960,000 for fiscal year 2023; (iii)$602,460,000 for fiscal year 2024; 
(iv)$612,960,000 for fiscal year 2025; and (v)$627,960,000 for fiscal year 2026. 
(B)Federal lands transportation program 
(i)In generalFor the Federal lands transportation program under section 203 of title 23, United States Code— (I)$421,965,000 for fiscal year 2022; 
(II)$429,965,000 for fiscal year 2023; (III)$438,965,000 for fiscal year 2024; 
(IV)$447,965,000 for fiscal year 2025; and (V)$455,965,000 for fiscal year 2026. 
(ii)AllocationOf the amount made available for a fiscal year under clause (i)— (I)the amount for the National Park Service is— 
(aa)$332,427,450 for fiscal year 2022;  (bb)$338,867,450 for fiscal year 2023;  
(cc)$346,237,450 for fiscal year 2024;  (dd)$353,607,450 for fiscal year 2025; and  
(ee)$360,047,450 for fiscal year 2026;  (II)the amount for the United States Fish and Wildlife Service is $36,000,000 for each of fiscal years 2022 through 2026; and 
(III)the amount for the Forest Service is— (aa)$24,000,000 for fiscal year 2022; 
(bb)$25,000,000 for fiscal year 2023; (cc)$26,000,000 for fiscal year 2024; 
(dd)$27,000,000 for fiscal year 2025; and (ee)$28,000,000 for fiscal year 2026. 
(C)Federal lands access programFor the Federal lands access program under section 204 of title 23, United States Code— (i)$285,975,000 for fiscal year 2022; 
(ii)$291,975,000 for fiscal year 2023; (iii)$296,975,000 for fiscal year 2024; 
(iv)$303,975,000 for fiscal year 2025; and (v)$308,975,000 for fiscal year 2026. 
(4)Territorial and puerto rico highway programFor the territorial and Puerto Rico highway program under section 165 of title 23, United States Code— (A)$219,000,000 for fiscal year 2022; 
(B)$224,000,000 for fiscal year 2023; (C)$228,000,000 for fiscal year 2024; 
(D)$232,500,000 for fiscal year 2025; and (E)$237,000,000 for fiscal year 2026. 
(5)Nationally significant freight and highway projectsFor nationally significant freight and highway projects under section 117 of title 23, United States Code— (A)$1,000,000,000 for fiscal year 2022; 
(B)$1,000,000,000 for fiscal year 2023; (C)$1,000,000,000 for fiscal year 2024; 
(D)$900,000,000 for fiscal year 2025; and (E)$900,000,000 for fiscal year 2026. 
(b)Other programs 
(1)In generalThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account): (A)Bridge investment programTo carry out the bridge investment program under section 124 of title 23, United States Code— 
(i)$600,000,000 for fiscal year 2022; (ii)$640,000,000 for fiscal year 2023; 
(iii)$650,000,000 for fiscal year 2024; (iv)$675,000,000 for fiscal year 2025; and 
(v)$700,000,000 for fiscal year 2026. (B)Congestion relief programTo carry out the congestion relief program under section 129(d) of title 23, United States Code, $50,000,000 for each of fiscal years 2022 through 2026. 
(C)Charging and fueling infrastructure grantsTo carry out section 151(f) of title 23, United States Code— (i)$300,000,000 for fiscal year 2022; 
(ii)$400,000,000 for fiscal year 2023; (iii)$500,000,000 for fiscal year 2024; 
(iv)$600,000,000 for fiscal year 2025; and (v)$700,000,000 for fiscal year 2026.  
(D)Rural surface transportation grant programTo carry out the rural surface transportation grant program under section 173 of title 23, United States Code— (i)$300,000,000 for fiscal year 2022; 
(ii)$350,000,000 for fiscal year 2023; (iii)$400,000,000 for fiscal year 2024; 
(iv)$450,000,000 for fiscal year 2025; and (v)$500,000,000 for fiscal year 2026. 
(E)PROTECT grants 
(i)In generalTo carry out subsection (d) of the PROTECT program under section 176 of title 23, United States Code, for each of fiscal years 2022 through 2026— (I)$250,000,000 for fiscal year 2022; 
(II)$250,000,000 for fiscal year 2023; (III)$300,000,000 for fiscal year 2024; 
(IV)$300,000,000 for fiscal year 2025; and (V)$300,000,000 for fiscal year 2026. 
(ii)AllocationOf the amounts made available under clause (i)— (I)for planning grants under paragraph (3) of that subsection— 
(aa)$25,000,000 for fiscal year 2022; (bb)$25,000,000 for fiscal year 2023; 
(cc)$30,000,000 for fiscal year 2024; (dd)$30,000,000 for fiscal year 2025; and 
(ee)$30,000,000 for fiscal year 2026; (II)for resilience improvement grants under paragraph (4)(A) of that subsection— 
(aa)$175,000,000 for fiscal year 2022; (bb)$175,000,000 for fiscal year 2023; 
(cc)$210,000,000 for fiscal year 2024; (dd)$210,000,000 for fiscal year 2025; and 
(ee)$210,000,000 for fiscal year 2026;  (III)for community resilience and evacuation route grants under paragraph (4)(B) of that subsection— 
(aa)$25,000,000 for fiscal year 2022; (bb)$25,000,000 for fiscal year 2023; 
(cc)$30,000,000 for fiscal year 2024; (dd)$30,000,000 for fiscal year 2025; and 
(ee)$30,000,000 for fiscal year 2026; and (IV)for at-risk coastal infrastructure grants under paragraph (4)(C) of that subsection— 
(aa)$25,000,000 for fiscal year 2022; (bb)$25,000,000 for fiscal year 2023; 
(cc)$30,000,000 for fiscal year 2024; (dd)$30,000,000 for fiscal year 2025; and 
(ee)$30,000,000 for fiscal year 2026.  (F)Reduction of truck emissions at port facilities (i)In generalTo carry out the reduction of truck emissions at port facilities under section 11402, $50,000,000 for each of fiscal years 2022 through 2026. 
(ii)TreatmentAmounts made available under clause (i) shall be available for obligation in the same manner as if those amounts were apportioned under chapter 1 of title 23, United States Code. (G)Nationally significant Federal lands and Tribal projects (i)In generalTo carry out the nationally significant Federal lands and tribal projects program under section 1123 of the FAST Act (23 U.S.C. 201 note; Public Law 114–94), $55,000,000 for each of fiscal years 2022 through 2026. 
(ii)TreatmentAmounts made available under clause (i) shall be available for obligation in the same manner as if those amounts were apportioned under chapter 1 of title 23, United States Code. (2)General fund (A)Bridge investment program (i)In generalIn addition to amounts made available under paragraph (1)(A), there are authorized to be appropriated to carry out the bridge investment program under section 124 of title 23, United States Code— 
(I)$600,000,000 for fiscal year 2022; (II)$640,000,000 for fiscal year 2023; 
(III)$650,000,000 for fiscal year 2024; (IV)$675,000,000 for fiscal year 2025; and 
(V)$700,000,000 for fiscal year 2026. (ii)AllocationAmounts made available under clause (i) shall be allocated in the same manner as if made available under paragraph (1)(A). 
(B)Nationally significant Federal lands and Tribal projects programIn addition to amounts made available under paragraph (1)(G), there is authorized to be appropriated to carry out section 1123 of the FAST Act (23 U.S.C. 201 note; Public Law 114–94) $300,000,000 for each of fiscal years 2022 through 2026. (C)Healthy Streets programThere is authorized to be appropriated to carry out the Healthy Streets program under section 11406 $100,000,000 for each of fiscal years 2022 through 2026.  
(D)Transportation Resilience and Adaptation Centers of ExcellenceThere is authorized to be appropriated to carry out section 520 of title 23, United States Code, $100,000,000 for each of fiscal years 2022 through 2026.  (E)Open challenge and research proposal pilot programThere is authorized to be appropriated to carry out the open challenge and research proposal pilot program under section 13006(e) $15,000,000 for each of fiscal years 2022 through 2026. 
(c)Research, technology, and education authorizations 
(1)In generalThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account): (A)Highway research and development programTo carry out section 503(b) of title 23, United States Code, $147,000,000 for each of fiscal years 2022 through 2026. 
(B)Technology and innovation deployment programTo carry out section 503(c) of title 23, United States Code, $110,000,000 for each of fiscal years 2022 through 2026. (C)Training and educationTo carry out section 504 of title 23, United States Code— 
(i)$25,000,000 for fiscal year 2022; (ii)$25,250,000 for fiscal year 2023; 
(iii)$25,500,000 for fiscal year 2024; (iv)$25,750,000 for fiscal year 2025; and 
(v)$26,000,000 for fiscal year 2026. (D)Intelligent transportation systems programTo carry out sections 512 through 518 of title 23, United States Code, $110,000,000 for each of fiscal years 2022 through 2026. 
(E)University transportation centers programTo carry out section 5505 of title 49, United States Code— (i)$80,000,000 for fiscal year 2022; 
(ii)$80,500,000 for fiscal year 2023; (iii)$81,000,000 for fiscal year 2024; 
(iv)$81,500,000 for fiscal year 2025; and (v)$82,000,000 for fiscal year 2026. 
(F)Bureau of transportation statisticsTo carry out chapter 63 of title 49, United States Code— (i)$26,000,000 for fiscal year 2022; 
(ii)$26,250,000 for fiscal year 2023; (iii)$26,500,000 for fiscal year 2024; 
(iv)$26,750,000 for fiscal year 2025; and (v)$27,000,000 for fiscal year 2026. 
(2)AdministrationThe Federal Highway Administration shall— (A)administer the programs described in subparagraphs (A), (B), and (C) of paragraph (1); and 
(B)in consultation with relevant modal administrations, administer the programs described in paragraph (1)(D). (3)Applicability of title 23, United States CodeAmounts authorized to be appropriated by paragraph (1) shall— 
(A)be available for obligation in the same manner as if those funds were apportioned under chapter 1 of title 23, United States Code, except that the Federal share of the cost of a project or activity carried out using those funds shall be 80 percent, unless otherwise expressly provided by this division (including the amendments by this division) or otherwise determined by the Secretary; and (B)remain available until expended and not be transferable, except as otherwise provided by this division. 
(d)Pilot programsThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account): (1)Wildlife crossings pilot programFor the wildlife crossings pilot program under section 171 of title 23, United States Code— 
(A)$60,000,000 for fiscal year 2022; (B)$65,000,000 for fiscal year 2023; 
(C)$70,000,000 for fiscal year 2024; (D)$75,000,000 for fiscal year 2025; and 
(E)$80,000,000 for fiscal year 2026. (2)Prioritization process pilot program (A)In generalFor the prioritization process pilot program under section 11204, $10,000,000 for each of fiscal years 2022 through 2026.  
(B)TreatmentAmounts made available under subparagraph (A) shall be available for obligation in the same manner as if those amounts were apportioned under chapter 1 of title 23, United States Code. (3)Reconnecting communities pilot program (A)Planning grantsFor planning grants under the reconnecting communities pilot program under section 11509(c), $30,000,000 for each of fiscal years 2022 through 2026. 
(B)Capital construction grantsFor capital construction grants under the reconnecting communities pilot program under section 11509(d)— (i)$65,000,000 for fiscal year 2022; 
(ii)$68,000,000 for fiscal year 2023; (iii)$70,000,000 for fiscal year 2024; 
(iv)$72,000,000 for fiscal year 2025; and (v)$75,000,000 for fiscal year 2026.  
(C)TreatmentAmounts made available under subparagraph (A) or (B) shall be available for obligation in the same manner as if those amounts were apportioned under chapter 1 of title 23, United States Code, except that those amounts shall remain available until expended. (e)Disadvantaged business enterprises (1)FindingsCongress finds that— 
(A)while significant progress has occurred due to the establishment of the disadvantaged business enterprise program, discrimination and related barriers continue to pose significant obstacles for minority- and women-owned businesses seeking to do business in Federally assisted surface transportation markets across the United States; (B)the continuing barriers described in subparagraph (A) merit the continuation of the disadvantaged business enterprise program; 
(C)Congress has received and reviewed testimony and documentation of race and gender discrimination from numerous sources, including congressional hearings and roundtables, scientific reports, reports issued by public and private agencies, news stories, reports of discrimination by organizations and individuals, and discrimination lawsuits, which show that race- and gender-neutral efforts alone are insufficient to address the problem; (D)the testimony and documentation described in subparagraph (C) demonstrate that discrimination across the United States poses a barrier to full and fair participation in surface transportation-related businesses of women business owners and minority business owners and has impacted firm development and many aspects of surface transportation-related business in the public and private markets; and 
(E)the testimony and documentation described in subparagraph (C) provide a strong basis that there is a compelling need for the continuation of the disadvantaged business enterprise program to address race and gender discrimination in surface transportation-related business. (2)DefinitionsIn this subsection: 
(A)Small business concern 
(i)In generalThe term small business concern means a small business concern (as the term is used in section 3 of the Small Business Act (15 U.S.C. 632)). (ii)ExclusionsThe term small business concern does not include any concern or group of concerns controlled by the same socially and economically disadvantaged individual or individuals that have average annual gross receipts during the preceding 3 fiscal years in excess of $26,290,000, as adjusted annually by the Secretary for inflation. 
(B)Socially and economically disadvantaged individualsThe term socially and economically disadvantaged individuals has the meaning given the term in section 8(d) of the Small Business Act (15 U.S.C. 637(d)) and relevant subcontracting regulations issued pursuant to that Act, except that women shall be presumed to be socially and economically disadvantaged individuals for purposes of this subsection. (3)Amounts for small business concernsExcept to the extent that the Secretary determines otherwise, not less than 10 percent of the amounts made available for any program under this division (other than section 14004), division C, and section 403 of title 23, United States Code, shall be expended through small business concerns owned and controlled by socially and economically disadvantaged individuals. 
(4)Annual listing of disadvantaged business enterprisesEach State shall annually— (A)survey and compile a list of the small business concerns referred to in paragraph (3) in the State, including the location of the small business concerns in the State; and 
(B)notify the Secretary, in writing, of the percentage of the small business concerns that are controlled by— (i)women; 
(ii)socially and economically disadvantaged individuals (other than women); and (iii)individuals who are women and are otherwise socially and economically disadvantaged individuals. 
(5)Uniform certification 
(A)In generalThe Secretary shall establish minimum uniform criteria for use by State governments in certifying whether a concern qualifies as a small business concern for the purpose of this subsection. (B)InclusionsThe minimum uniform criteria established under subparagraph (A) shall include, with respect to a potential small business concern— 
(i)on-site visits; (ii)personal interviews with personnel; 
(iii)issuance or inspection of licenses; (iv)analyses of stock ownership; 
(v)listings of equipment; (vi)analyses of bonding capacity; 
(vii)listings of work completed; (viii)examination of the resumes of principal owners; 
(ix)analyses of financial capacity; and (x)analyses of the type of work preferred. 
(6)ReportingThe Secretary shall establish minimum requirements for use by State governments in reporting to the Secretary— (A)information concerning disadvantaged business enterprise awards, commitments, and achievements; and 
(B)such other information as the Secretary determines to be appropriate for the proper monitoring of the disadvantaged business enterprise program. (7)Compliance with court ordersNothing in this subsection limits the eligibility of an individual or entity to receive funds made available under this division, division C, and section 403 of title 23, United States Code, if the entity or person is prevented, in whole or in part, from complying with paragraph (3) because a Federal court issues a final order in which the court finds that a requirement or the implementation of paragraph (3) is unconstitutional. 
(8)Sense of congress on prompt payment of DBE subcontractorsIt is the sense of Congress that— (A)the Secretary should take additional steps to ensure that recipients comply with section 26.29 of title 49, Code of Federal Regulations (the disadvantaged business enterprises prompt payment rule), or any corresponding regulation, in awarding Federally funded transportation contracts under laws and regulations administered by the Secretary; and 
(B)such additional steps should include increasing the ability of the Department to track and keep records of complaints and to make that information publicly available. 11102.Obligation ceiling (a)General limitationSubject to subsection (e), and notwithstanding any other provision of law, the obligations for Federal-aid highway and highway safety construction programs shall not exceed— 
(1)$57,473,430,072 for fiscal year 2022;  (2)$58,764,510,674 for fiscal year 2023;  
(3)$60,095,782,888 for fiscal year 2024;  (4)$61,314,170,545 for fiscal year 2025; and  
(5)$62,657,105,821 for fiscal year 2026.  (b)ExceptionsThe limitations under subsection (a) shall not apply to obligations under or for— 
(1)section 125 of title 23, United States Code; (2)section 147 of the Surface Transportation Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat. 2714); 
(3)section 9 of the Federal-Aid Highway Act of 1981 (95 Stat. 1701); (4)subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982 (96 Stat. 2119); 
(5)subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation Assistance Act of 1987 (101 Stat. 198); (6)sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2027); 
(7)section 157 of title 23, United States Code (as in effect on June 8, 1998); (8)section 105 of title 23, United States Code (as in effect for fiscal years 1998 through 2004, but only in an amount equal to $639,000,000 for each of those fiscal years); 
(9)Federal-aid highway programs for which obligation authority was made available under the Transportation Equity Act for the 21st Century (112 Stat. 107) or subsequent Acts for multiple years or to remain available until expended, but only to the extent that the obligation authority has not lapsed or been used; (10)section 105 of title 23, United States Code (as in effect for fiscal years 2005 through 2012, but only in an amount equal to $639,000,000 for each of those fiscal years); 
(11)section 1603 of SAFETEA–LU (23 U.S.C. 118 note; 119 Stat. 1248), to the extent that funds obligated in accordance with that section were not subject to a limitation on obligations at the time at which the funds were initially made available for obligation; (12)section 119 of title 23, United States Code (as in effect for fiscal years 2013 through 2015, but only in an amount equal to $639,000,000 for each of those fiscal years); 
(13)section 119 of title 23, United States Code (as in effect for fiscal years 2016 through 2021, but only in an amount equal to $639,000,000 for each of those fiscal years); and (14)section 119 of title 23, United States Code (but, for fiscal years 2022 through 2026, only in an amount equal to $639,000,000 for each of those fiscal years). 
(c)Distribution of obligation authorityFor each of fiscal years 2022 through 2026, the Secretary— (1)shall not distribute obligation authority provided by subsection (a) for the fiscal year for— 
(A)amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code; and (B)amounts authorized for the Bureau of Transportation Statistics; 
(2)shall not distribute an amount of obligation authority provided by subsection (a) that is equal to the unobligated balance of amounts— (A)made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid highway and highway safety construction programs for previous fiscal years the funds for which are allocated by the Secretary (or apportioned by the Secretary under section 202 or 204 of title 23, United States Code); and 
(B)for which obligation authority was provided in a previous fiscal year; (3)shall determine the proportion that— 
(A)the obligation authority provided by subsection (a) for the fiscal year, less the aggregate of amounts not distributed under paragraphs (1) and (2) of this subsection; bears to (B)the total of the sums authorized to be appropriated for the Federal-aid highway and highway safety construction programs (other than sums authorized to be appropriated for provisions of law described in paragraphs (1) through (13) of subsection (b) and sums authorized to be appropriated for section 119 of title 23, United States Code, equal to the amount referred to in subsection (b)(14) for the fiscal year), less the aggregate of the amounts not distributed under paragraphs (1) and (2) of this subsection; 
(4)shall distribute the obligation authority provided by subsection (a), less the aggregate amounts not distributed under paragraphs (1) and (2), for each of the programs (other than programs to which paragraph (1) applies) that are allocated by the Secretary under this division and title 23, United States Code, or apportioned by the Secretary under section 202 or 204 of that title, by multiplying— (A)the proportion determined under paragraph (3); by 
(B)the amounts authorized to be appropriated for each such program for the fiscal year; and (5)shall distribute the obligation authority provided by subsection (a), less the aggregate amounts not distributed under paragraphs (1) and (2) and the amounts distributed under paragraph (4), for Federal-aid highway and highway safety construction programs that are apportioned by the Secretary under title 23, United States Code (other than the amounts apportioned for the national highway performance program in section 119 of title 23, United States Code, that are exempt from the limitation under subsection (b)(14) and the amounts apportioned under sections 202 and 204 of that title) in the proportion that— 
(A)amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to each State for the fiscal year; bears to (B)the total of the amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to all States for the fiscal year. 
(d)Redistribution of unused obligation authorityNotwithstanding subsection (c), the Secretary shall, after August 1 of each of fiscal years 2022 through 2026— (1)revise a distribution of the obligation authority made available under subsection (c) if an amount distributed cannot be obligated during that fiscal year; and 
(2)redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under sections 144 (as in effect on the day before the date of enactment of MAP–21 (Public Law 112–141; 126 Stat. 405)) and 104 of title 23, United States Code. (e)Applicability of obligation limitations to transportation research programs (1)In generalExcept as provided in paragraph (2), obligation limitations imposed by subsection (a) shall apply to contract authority for transportation research programs carried out under chapter 5 of title 23, United States Code. 
(2)ExceptionObligation authority made available under paragraph (1) shall— (A)remain available for a period of 4 fiscal years; and 
(B)be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years. (f)Redistribution of certain authorized funds (1)In generalNot later than 30 days after the date of distribution of obligation authority under subsection (c) for each of fiscal years 2022 through 2026, the Secretary shall distribute to the States any funds (excluding funds authorized for the program under section 202 of title 23, United States Code) that— 
(A)are authorized to be appropriated for the fiscal year for Federal-aid highway programs; and (B)the Secretary determines will not be allocated to the States (or will not be apportioned to the States under section 204 of title 23, United States Code), and will not be available for obligation, for the fiscal year because of the imposition of any obligation limitation for the fiscal year. 
(2)RatioFunds shall be distributed under paragraph (1) in the same proportion as the distribution of obligation authority under subsection (c)(5). (3)AvailabilityFunds distributed to each State under paragraph (1) shall be available for any purpose described in section 133(b) of title 23, United States Code. 
11103.DefinitionsSection 101(a) of title 23, United States Code, is amended— (1)in paragraph (4)— 
(A)in subparagraph (A), by inserting assessing resilience, after surveying,; (B)in subparagraph (G), by striking and at the end; 
(C)by redesignating subparagraph (H) as subparagraph (I); and (D)by inserting after subparagraph (G) the following: 
 
(H)improvements that reduce the number of wildlife-vehicle collisions, such as wildlife crossing structures; and; (2)by redesignating paragraphs (17) through (34) as paragraphs (18), (19), (20), (21), (22), (23), (25), (26), (27), (28), (29), (30), (31), (32), (33), (34), (35), and (36), respectively; 
(3)by inserting after paragraph (16) the following:  (17)Natural infrastructureThe term natural infrastructure means infrastructure that uses, restores, or emulates natural ecological processes and— 
(A)is created through the action of natural physical, geological, biological, and chemical processes over time; (B)is created by human design, engineering, and construction to emulate or act in concert with natural processes; or 
(C)involves the use of plants, soils, and other natural features, including through the creation, restoration, or preservation of vegetated areas using materials appropriate to the region to manage stormwater and runoff, to attenuate flooding and storm surges, and for other related purposes.; (4)by inserting after paragraph (23) (as so redesignated) the following: 
 
(24)ResilienceThe term resilience, with respect to a project, means a project with the ability to anticipate, prepare for, or adapt to conditions or withstand, respond to, or recover rapidly from disruptions, including the ability— (A) (i)to resist hazards or withstand impacts from weather events and natural disasters; or 
(ii)to reduce the magnitude or duration of impacts of a disruptive weather event or natural disaster on a project; and (B)to have the absorptive capacity, adaptive capacity, and recoverability to decrease project vulnerability to weather events or other natural disasters.; and 
(5)in subparagraph (A) of paragraph (32) (as so redesignated)— (A)by striking the period at the end and inserting ; and; 
(B)by striking through the implementation and inserting the following: “through—  (i)the implementation; and 
(C)by adding at the end the following:  (ii)the consideration of incorporating natural infrastructure.. 
11104.Apportionment 
(a)Administrative expensesSection 104(a)(1) of title 23, United States Code, is amended by striking subparagraphs (A) through (E) and inserting the following:  (A)$490,964,697 for fiscal year 2022;  
(B)$500,783,991 for fiscal year 2023;  (C)$510,799,671 for fiscal year 2024;  
(D)$521,015,664 for fiscal year 2025; and  (E)$531,435,977 for fiscal year 2026.. 
(b)Division among programs of State shareSection 104(b) of title 23, United States Code, is amended in subsection (b)— (1)in the matter preceding paragraph (1), by inserting the carbon reduction program under section 175, to carry out subsection (c) of the PROTECT program under section 176, before and to carry out section 134; 
(2)in paragraph (1), by striking 63.7 percent and inserting 59.0771195921461 percent;  (3)in paragraph (2), by striking 29.3 percent and inserting 28.7402203421251 percent;  
(4)in paragraph (3), by striking 7 percent and inserting 6.70605141316253 percent;  (5)by striking paragraph (4) and inserting the following: 
 
(4)Congestion mitigation and air quality improvement program 
(A)In generalFor the congestion mitigation and air quality improvement program, an amount determined for the State under subparagraphs (B) and (C). (B)Total amountThe total amount for the congestion mitigation and air quality improvement program for all States shall be— 
(i)$2,536,490,803 for fiscal year 2022;  (ii)$2,587,220,620 for fiscal year 2023;  
(iii)$2,638,965,032 for fiscal year 2024;  (iv)$2,691,744,332 for fiscal year 2025; and  
(v)$2,745,579,213 for fiscal year 2026.  (C)State shareFor each fiscal year, the Secretary shall distribute among the States the total amount for the congestion mitigation and air quality improvement program under subparagraph (B) so that each State receives an amount equal to the proportion that— 
(i)the amount apportioned to the State for the congestion mitigation and air quality improvement program for fiscal year 2020; bears to (ii)the total amount of funds apportioned to all States for that program for fiscal year 2020.; 
(6)in paragraph (5)— (A)by striking subparagraph (B) and inserting the following: 
 
(B)Total amountThe total amount set aside for the national highway freight program for all States shall be— (i)$1,373,932,519 for fiscal year 2022; 
(ii)$1,401,411,169 for fiscal year 2023; (iii)$1,429,439,392 for fiscal year 2024; 
(iv)$1,458,028,180 for fiscal year 2025; and (v)$1,487,188,740 for fiscal year 2026.; and 
(B)by striking subparagraph (D); and (7)by striking paragraph (6) and inserting the following: 
 
(6)Metropolitan planning 
(A)In generalTo carry out section 134, an amount determined for the State under subparagraphs (B) and (C). (B)Total amountThe total amount for metropolitan planning for all States shall be— 
(i)$ 438,121,139 for fiscal year 2022; (ii)$446,883,562 for fiscal year 2023; 
(iii)$455,821,233 for fiscal year 2024; (iv)$464,937,657 for fiscal year 2025; and 
(v)$474,236,409 for fiscal year 2026. (C)State shareFor each fiscal year, the Secretary shall distribute among the States the total amount to carry out section 134 under subparagraph (B) so that each State receives an amount equal to the proportion that— 
(i)the amount apportioned to the State to carry out section 134 for fiscal year 2020; bears to (ii)the total amount of funds apportioned to all States to carry out section 134 for fiscal year 2020. 
(7)Carbon reduction programFor the carbon reduction program under section 175, 2.56266964565637 percent of the amount remaining after distributing amounts under paragraphs (4), (5), and (6).  (8)PROTECT formula programTo carry out subsection (c) of the PROTECT program under section 176, 2.91393900690991 percent of the amount remaining after distributing amounts under paragraphs (4), (5), and (6).. 
(c)Calculation of amountsSection 104(c) of title 23, United States Code, is amended— (1)in paragraph (1)— 
(A)in the matter preceding subparagraph (A), by striking each of fiscal years 2016 through 2020 and inserting fiscal year 2022 and each fiscal year thereafter; (B)in subparagraph (A)— 
(i)by striking clause (i) and inserting the following:  (i)the base apportionment; by; and 
(ii)in clause (ii)(I), by striking fiscal year 2015 and inserting fiscal year 2021; and (C)by striking subparagraph (B) and inserting the following: 
 
(B)Guaranteed amountsThe initial amounts resulting from the calculation under subparagraph (A) shall be adjusted to ensure that each State receives an aggregate apportionment that is— (i)equal to at least 95 percent of the estimated tax payments paid into the Highway Trust Fund (other than the Mass Transit Account) in the most recent fiscal year for which data are available that are— 
(I)attributable to highway users in the State; and (II)associated with taxes in effect on July 1, 2019, and only up to the rate those taxes were in effect on that date; 
(ii)at least 2 percent greater than the apportionment that the State received for fiscal year 2021; and (iii)at least 1 percent greater than the apportionment that the State received for the previous fiscal year.; and 
(2)in paragraph (2)— (A)by striking fiscal years 2016 through 2020 and inserting fiscal year 2022 and each fiscal year thereafter; and 
(B)by inserting the carbon reduction program under section 175, to carry out subsection (c) of the PROTECT program under section 176, before and to carry out section 134. (d)Metropolitan planningSection 104(d)(1)(A) of title 23, United States Code, is amended by striking paragraphs (5)(D) and (6) of subsection (b) each place it appears and inserting subsection (b)(6). 
(e)Supplemental fundsSection 104 of title 23, United States Code, is amended by striking subsection (h).  (f)Base apportionment definedSection 104 of title 23, United States Code, is amended— 
(1)by redesignating subsection (i) as subsection (h); and (2)in subsection (h) (as so redesignated)— 
(A)by striking means in the matter preceding paragraph (1) and all that follows through the combined amount in paragraph (1) and inserting means the combined amount; (B)by striking and to carry out section 134; minus and inserting the carbon reduction program under section 175, to carry out subsection (c) of the PROTECT program under section 176, and to carry out section 134.; and 
(C)by striking paragraph (2). 11105.National highway performance programSection 119 of title 23, United States Code, is amended— 
(1)in subsection (b)— (A)in paragraph (2), by striking and at the end; 
(B)in paragraph (3), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(4)to provide support for activities to increase the resiliency of the National Highway System to mitigate the cost of damages from sea level rise, extreme weather events, flooding, wildfires, or other natural disasters.; (2)in subsection (d)(2), by adding at the end the following:  
 
(Q)Undergrounding public utility infrastructure carried out in conjunction with a project otherwise eligible under this section. (R)Resiliency improvements on the National Highway System, including protective features described in subsection (k)(2). 
(S)Implement activities to protect segments of the National Highway System from cybersecurity threats.; (3)in subsection (e)(4)(D), by striking analysis and inserting analyses, both of which shall take into consideration extreme weather and resilience; and 
(4)by adding at the end the following:  (k)Protective features (1)In generalA State may use not more than 15 percent of the funds apportioned to the State under section 104(b)(1) for each fiscal year for 1 or more protective features on a Federal-aid highway or bridge not on the National Highway System, if the protective feature is designed to mitigate the risk of recurring damage or the cost of future repairs from extreme weather events, flooding, or other natural disasters.  
(2)Protective features describedA protective feature referred to in paragraph (1) includes— (A)raising roadway grades; 
(B)relocating roadways in a base floodplain to higher ground above projected flood elevation levels or away from slide prone areas; (C)stabilizing slide areas; 
(D)stabilizing slopes; (E)lengthening or raising bridges to increase waterway openings; 
(F)increasing the size or number of drainage structures; (G)replacing culverts with bridges or upsizing culverts; 
(H)installing seismic retrofits on bridges; (I)adding scour protection at bridges, installing riprap, or adding other scour, stream stability, coastal, or other hydraulic countermeasures, including spur dikes; and 
(J)the use of natural infrastructure to mitigate the risk of recurring damage or the cost of future repair from extreme weather events, flooding, or other natural disasters. (3)Savings provisionNothing in this subsection limits the ability of a State to carry out a project otherwise eligible under subsection (d) using funds apportioned under section 104(b)(1).. 
11106.Emergency reliefSection 125 of title 23, United States Code, is amended— (1)in subsection (a)(1), by inserting wildfire, after severe storm,; 
(2)by striking subsection (b) and inserting the following:  (b)Restriction on eligibilityFunds under this section shall not be used for the repair or reconstruction of a bridge that has been permanently closed to all vehicular traffic by the State or responsible local official because of imminent danger of collapse due to a structural deficiency or physical deterioration.; and 
(3)in subsection (d)— (A)in paragraph (2)(A)— 
(i)by striking the period at the end and inserting ; and; (ii)by striking a facility that meets the current and inserting the following: “a facility that— 
 
(i)meets the current; and (iii)by adding at the end the following: 
 
(ii)incorporates economically justifiable improvements that will mitigate the risk of recurring damage from extreme weather, flooding, and other natural disasters.; (B)by redesignating paragraph (3) as paragraph (4); and 
(C)by inserting after paragraph (2) the following:  (3)Protective features (A)In generalThe cost of an improvement that is part of a project under this section shall be an eligible expense under this section if the improvement is a protective feature that will mitigate the risk of recurring damage or the cost of future repair from extreme weather, flooding, and other natural disasters. 
(B)Protective features describedA protective feature referred to in subparagraph (A) includes— (i)raising roadway grades; 
(ii)relocating roadways in a floodplain to higher ground above projected flood elevation levels or away from slide prone areas; (iii)stabilizing slide areas; 
(iv)stabilizing slopes; (v)lengthening or raising bridges to increase waterway openings; 
(vi)increasing the size or number of drainage structures; (vii)replacing culverts with bridges or upsizing culverts; 
(viii)installing seismic retrofits on bridges; (ix)adding scour protection at bridges, installing riprap, or adding other scour, stream stability, coastal, or other hydraulic countermeasures, including spur dikes; and 
(x)the use of natural infrastructure to mitigate the risk of recurring damage or the cost of future repair from extreme weather, flooding, and other natural disasters.. 11107.Federal share payableSection 120 of title 23, United States Code, is amended— 
(1)in subsection (c)— (A)in paragraph (1), in the first sentence, by inserting vehicle-to-infrastructure communication equipment,  after breakaway utility poles, ; 
(B)in subparagraph (3)(B)— (i)in clause (v), by striking or at the end; 
(ii)by redesignating clause (vi) as clause (vii); and (iii)by inserting after clause (v) the following: 
 
(vi)contractual provisions that provide safety contingency funds to incorporate safety enhancements to work zones prior to or during roadway construction activities; or; and (C)by adding at the end the following: 
 
(4)Pooled fundingNotwithstanding any other provision of law, the Secretary may waive the non-Federal share of the cost of a project or activity under section 502(b)(6) that is carried out with amounts apportioned under section 104(b)(2) after considering appropriate factors, including whether— (A)decreasing or eliminating the non-Federal share would best serve the interests of the Federal-aid highway program; and 
(B)the project or activity addresses national or regional high priority research, development, and technology transfer problems in a manner that would benefit multiple States or metropolitan planning organizations.;  (2)in subsection (e)— 
(A)in paragraph (1), by striking 180 days and inserting 270 days; and (B)in paragraph (4), by striking permanent; and 
(3)by adding at the end the following:   (l)Federal share flexibility pilot program (1)EstablishmentNot later than 180 days after the date of enactment of the Surface Transportation Reauthorization Act of 2021, the Secretary shall establish a pilot program (referred to in this subsection as the pilot program) to give States additional flexibility with respect to the Federal requirements under this section. 
(2)Program 
(A)In generalNotwithstanding any other provision of law, a State participating in the pilot program (referred to in this subsection as a participating State) may determine the Federal share on a project, multiple-project, or program basis for projects under any of the following: (i)The national highway performance program under section 119. 
(ii)The surface transportation block grant program under section 133. (iii)The highway safety improvement program under section 148. 
(iv)The congestion mitigation and air quality improvement program under section 149. (v)The national highway freight program under section 167. 
(vi)The carbon reduction program under section 175.  (vii)Subsection (c) of the PROTECT program under section 176. 
(B)Requirements 
(i)Maximum Federal shareSubject to clause (iii), the Federal share of the cost of an individual project carried out under a program described in subparagraph (A) by a participating State and to which the participating State is applying the Federal share requirements under the pilot program may be up to 100 percent. (ii)Minimum Federal shareNo individual project carried out under a program described in subparagraph (A) by a participating State and to which the participating State is applying the Federal share requirements under the pilot program shall have a Federal share of 0 percent. 
(iii)DeterminationThe average annual Federal share of the total cost of all projects authorized under a program described in subparagraph (A) to which a participating State is applying the Federal share requirements under the pilot program shall be not more than the average of the maximum Federal share of those projects if those projects were not carried out under the pilot program.  (C)Selection (i)ApplicationA State seeking to be a participating State shall— 
(I)submit to the Secretary an application in such form, at such time, and containing such information as the Secretary may require; and (II)have in place adequate financial controls to allow the State to determine the average annual Federal share requirements under the pilot program. 
(ii)RequirementFor each of fiscal years 2022 through 2026, the Secretary shall select not more than 10 States to be participating States.. 11108.Railway-highway grade crossings (a)In generalSection 130(e) of title 23, United States Code, is amended— 
(1)in the heading, by striking protective devices and inserting railway-Highway grade crossings; and (2)in paragraph (1)— 
(A)in subparagraph (A), by striking and the installation of protective devices at railway-highway crossings in the matter preceding clause (i) and all that follows through 2020. in clause (v) and inserting the following: , the installation of protective devices at railway-highway crossings, the replacement of functionally obsolete warning devices, and as described in subparagraph (B), not less than $245,000,000 for each of fiscal years 2022 through 2026.; and  (B)by striking subparagraph (B) and inserting the following: 
 
(B)Reducing trespassing fatalities and injuriesA State may use funds set aside under subparagraph (A) for projects to reduce pedestrian fatalities and injuries from trespassing at grade crossings.. (b)Federal shareSection 130(f)(3) of title 23, United States Code, is amended by striking 90 percent and inserting 100 percent. 
(c)Incentive payments for at-grade crossing closuresSection 130(i)(3)(B) of title 23, United States Code, is amended by striking $7,500 and inserting $100,000. (d)Expenditure of fundsSection 130(k) of title 23, United States Code, is amended by striking 2 percent and inserting 8 percent. 
(e)GAO studyNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that includes an analysis of the effectiveness of the railway-highway crossings program under section 130 of title 23, United States Code. (f)Sense of Congress relating to trespasser deaths along railroad rights-of-wayIt is the sense of Congress that the Department should, where feasible, coordinate departmental efforts to prevent or reduce trespasser deaths along railroad rights-of-way and at or near railway-highway crossings. 
11109.Surface transportation block grant program 
(a)In generalSection 133 of title 23, United States Code, is amended— (1)in subsection (b)— 
(A)in paragraph (1)— (i)in subparagraph (B)— 
(I)by adding or at the end; (II)by striking facilities eligible and inserting the following: “facilities— 
 
(i)that are eligible; and (III)by adding at the end the following: 
 
(ii)that are privately or majority-privately owned, but that the Secretary determines provide a substantial public transportation benefit or otherwise meet the foremost needs of the surface transportation system described in section 101(b)(3)(D);; (ii)in subparagraph (E), by striking and at the end; 
(iii)in subparagraph (F), by striking the period at the end and inserting ; and; and (iv)by adding at the end the following: 
 
(G)wildlife crossing structures.; (B)in paragraph (3), by inserting 148(a)(4)(B)(xvii), after 119(g),; 
(C)by redesignating paragraphs (4) through (15) as paragraphs (5), (6), (7), (8), (9), (10), (11), (12), (13), (20), (21), and (22), respectively; (D)in paragraph (5) (as so redesignated), by striking railway-highway grade crossings and inserting projects eligible under section 130 and installation of safety barriers and nets on bridges; 
(E)in paragraph (7) (as so redesignated)— (i)by inserting including the maintenance and restoration of existing recreational trails, after section 206; and 
(ii)by striking the safe routes to school program under section 1404 of SAFETEA–LU (23 U.S.C. 402 note) and inserting the safe routes to school program under section 208; (F)by inserting after paragraph (13) (as so redesignated) the following: 
 
(14)Projects and strategies designed to reduce the number of wildlife-vehicle collisions, including project-related planning, design, construction, monitoring, and preventative maintenance.  (15)The installation of electric vehicle charging infrastructure and vehicle-to-grid infrastructure. 
(16)The installation and deployment of current and emerging intelligent transportation technologies, including the ability of vehicles to communicate with infrastructure, buildings, and other road users. (17)Planning and construction of projects that facilitate intermodal connections between emerging transportation technologies, such as magnetic levitation and hyperloop. 
(18)Protective features, including natural infrastructure, to enhance the resilience of a transportation facility otherwise eligible for assistance under this section. (19)Measures to protect a transportation facility otherwise eligible for assistance under this section from cybersecurity threats.; and 
(G)by adding at the end the following:  (23)Rural barge landing, dock, and waterfront infrastructure projects in accordance with subsection (j). 
(24)Projects to enhance travel and tourism.; (2)in subsection (c)— 
(A)in paragraph (2), by striking paragraphs (4) through (11) and inserting paragraphs (5) through (15) and paragraph (23); (B)in paragraph (3), by striking and at the end; 
(C)by redesignating paragraph (4) as paragraph (5); and (D)by inserting after paragraph (3) the following: 
 
(4)for a bridge project for the replacement of a low water crossing (as defined by the Secretary) with a bridge; and; (3)in subsection (d)— 
(A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking reservation and inserting set aside; and 
(ii)in subparagraph (A)— (I)in the matter preceding clause (i), by striking the percentage specified in paragraph (6) for a fiscal year and inserting 55 percent for each of fiscal years 2022 through 2026; and 
(II)by striking clauses (ii) and (iii) and inserting the following:  (ii)in urbanized areas of the State with an urbanized area population of not less than 50,000 and not more than 200,000; 
(iii)in urban areas of the State with a population not less than 5,000 and not more than 49,999; and (iv)in other areas of the State with a population less than 5,000; and; 
(B)by striking paragraph (3) and inserting the following:  (3)Local consultation (A)Consultation with metropolitan planning organizationsFor purposes of clause (ii) of paragraph (1)(A), a State shall— 
(i)establish a process to consult with all metropolitan planning organizations in the State that represent an urbanized area described in that clause; and (ii)describe how funds allocated for areas described in that clause will be allocated equitably among the applicable urbanized areas during the period of fiscal years 2022 through 2026. 
(B)Consultation with regional transportation planning organizationsFor purposes of clauses (iii) and (iv) of paragraph (1)(A), before obligating funding attributed to an area with a population less than 50,000, a State shall consult with the regional transportation planning organizations that represent the area, if any.; and (C)by striking paragraph (6); 
(4)in subsection (e)(1), in the matter preceding subparagraph (A), by striking fiscal years 2016 through 2020 and inserting fiscal years 2022 through 2026; (5)in subsection (f)— 
(A)in paragraph (1)— (i)by inserting or low water crossing (as defined by the Secretary) after a highway bridge; and 
(ii)by inserting or low water crossing (as defined by the Secretary) after other than a bridge; (B)in paragraph (2)(A)— 
(i)by striking activities described in subsection (b)(2) for off-system bridges and inserting activities described in paragraphs (1)(A) and (10) of subsection (b) for off-system bridges, projects and activities described in subsection (b)(1)(A) for the replacement of low water crossings with bridges, and projects and activities described in subsection (b)(10) for low water crossings (as defined by the Secretary),; and  (ii)by striking 15 percent and inserting 20 percent; and 
(C)in paragraph (3), in the matter preceding subparagraph (A)— (i)by striking bridge or rehabilitation of a bridge and inserting bridge, rehabilitation of a bridge, or replacement of a low water crossing (as defined by the Secretary) with a bridge; and 
(ii)by inserting or, in the case of a replacement of a low water crossing with a bridge, is determined by the Secretary on completion to have improved the safety of the location after no longer a deficient bridge;  (6)in subsection (g)— 
(A)in the subsection heading, by striking less than 5,000 and inserting less than 50,000; and  (B)by striking paragraph (1) and inserting the following: 
 
(1)In generalNotwithstanding subsection (c), and except as provided in paragraph (2), up to 15 percent of the amounts required to be obligated by a State under clauses (iii) and (iv) of subsection (d)(1)(A) for each fiscal year may be obligated on— (A)roads functionally classified as rural minor collectors or local roads; or 
(B)on critical rural freight corridors designated under section 167(e).; and (7)by adding at the end the following: 
 
(j)Rural barge landing, dock, and waterfront infrastructure projects 
(1)In generalA State may use not more than 5 percent of the funds apportioned to the State under section 104(b)(2) for eligible rural barge landing, dock, and waterfront infrastructure projects described in paragraph (2). (2)Eligible projectsAn eligible rural barge landing, dock, or waterfront infrastructure project referred to in paragraph (1) is a project for the planning, designing, engineering, or construction of a barge landing, dock, or other waterfront infrastructure in a rural community or a Native village (as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)) that is off the road system. 
(k)Projects in rural areas 
(1)Set asideNotwithstanding subsection (c), in addition to the activities described in subsections (b) and (g), of the amounts apportioned to a State for each fiscal year to carry out this section, not more than 15 percent may be— (A)used on eligible projects under subsection (b) or maintenance activities on roads functionally classified as rural minor collectors or local roads, ice roads, or seasonal roads; or 
(B)transferred to— (i)the Appalachian Highway System Program under 14501 of title 40; or 
(ii)the Denali access system program under section 309 of the Denali Commission Act of 1998 (42 U.S.C. 3121 note; Public Law 105–277). (2)Savings clauseAmounts allocated under subsection (d) shall not be used to carry out this subsection, except at the request of the applicable metropolitan planning organization.. 
(b)Set-aside 
(1)In generalSection 133(h) of title 23, United States Code, is amended— (A)in paragraph (1)— 
(i)in the heading, by striking Reservation of funds and inserting In general; and (ii)in the matter preceding subparagraph (A), by striking for each fiscal year and all that follows through and at the end of subparagraph (A)(ii) and inserting the following: “for fiscal year 2022 and each fiscal year thereafter— 
 
(A)the Secretary shall set aside an amount equal to 10 percent to carry out this subsection; and; (B)by striking paragraph (2) and inserting the following: 
 
(2)Allocation within a State 
(A)In generalExcept as provided in subparagraph (B), funds set aside for a State under paragraph (1) shall be obligated within that State in the manner described in subsection (d), except that, for purposes of this paragraph (after funds are made available under paragraph (5))— (i)for fiscal year 2022 and each fiscal year thereafter, the percentage referred to in paragraph (1)(A) of that subsection shall be deemed to be 59 percent; and 
(ii)paragraph (3) of subsection (d) shall not apply. (B)Local controlA State may allocate up to 100 percent of the funds referred to in subparagraph (A)(i) if— 
(i)the State submits to the Secretary a plan that describes— (I)how funds will be allocated to counties, metropolitan planning organizations, regional transportation planning organizations as described in section 135(m), or local governments; 
(II)how the entities described in subclause (I) will carry out a competitive process to select projects for funding and report selected projects to the State; (III)the legal, financial, and technical capacity of the entities described in subclause (I); 
(IV)how input was gathered from the entities described in subclause (I) to ensure those entities will be able to comply with the requirements of this subsection; and (V)how the State will comply with paragraph (8); and 
(ii)the Secretary approves the plan submitted under clause (i).; (C)by striking paragraph (3) and inserting the following: 
 
(3)Eligible projectsFunds set aside under this subsection may be obligated for— (A)projects or activities described in section 101(a)(29) or 213, as those provisions were in effect on the day before the date of enactment of the FAST Act (Public Law 114–94; 129 Stat. 1312);  
(B)projects and activities under the safe routes to school program under section 208; and (C)activities in furtherance of a vulnerable road user safety assessment (as defined in section 148(a)).; 
(D)in paragraph (4)— (i)by striking subparagraph (A); 
(ii)by redesignating subparagraph (B) as subparagraph (A);  (iii)in subparagraph (A) (as so redesignated)— 
(I)by redesignating clauses (vii) and (viii) as clauses (viii) and (ix), respectively; (II)by inserting after clause (vi) the following: 
 
(vii)a metropolitan planning organization that serves an urbanized area with a population of 200,000 or fewer;;  (III)in clause (viii) (as so redesignated), by striking responsible and all that follows through programs; and and inserting a semicolon;  
(IV)in clause (ix) (as so redesignated)— (aa)by inserting that serves an urbanized area with a population of over 200,000 after metropolitan planning organization; and 
(bb)by striking the period at the end and inserting ; and; and (V)by adding at the end the following: 
 
(x)a State, at the request of an entity described in clauses (i) through (ix).; and (iv)by adding at the end the following: 
 
(B)Competitive processA State or metropolitan planning organization required to obligate funds in accordance with paragraph (2) shall develop a competitive process to allow eligible entities to submit projects for funding that achieve the objectives of this subsection.  (C)SelectionA metropolitan planning organization for an area described in subsection (d)(1)(A)(i) shall select projects under the competitive process described in subparagraph (B) in consultation with the relevant State.  
(D)PrioritizationThe competitive process described in subparagraph (B) shall include prioritization of project location and impact in high-need areas as defined by the State, such as low-income, transit-dependent, rural, or other areas.; (E)in paragraph (5)(A), by striking reserved under this section and inserting set aside under this subsection; 
(F)in paragraph (6)— (i)in subparagraph (B), by striking reserved and inserting set aside; and 
(ii)by adding at the end the following:  (C)Improving accessibility and efficiency (i)In generalA State may use an amount equal to not more than 5 percent of the funds set aside for the State under this subsection, after allocating funds in accordance with paragraph (2)(A), to improve the ability of applicants to access funding for projects under this subsection in an efficient and expeditious manner by providing— 
(I)to applicants for projects under this subsection application assistance, technical assistance, and assistance in reducing the period of time between the selection of the project and the obligation of funds for the project; and (II)funding for 1 or more full-time State employee positions to administer this subsection. 
(ii)Use of fundsAmounts used under clause (i) may be expended— (I)directly by the State; or 
(II)through contracts with State agencies, private entities, or nonprofit entities.; (G)by redesignating paragraph (7) as paragraph (8);  
(H)by inserting after paragraph (6) the following:  (7)Federal share (A)Required aggregate non-Federal shareThe average annual non-Federal share of the total cost of all projects for which funds are obligated under this subsection in a State for a fiscal year shall be not less than the average non-Federal share of the cost of the projects that would otherwise apply. 
(B)Flexible financingSubject to subparagraph (A), notwithstanding section 120— (i)funds made available to carry out section 148 may be credited toward the non-Federal share of the costs of a project under this subsection if the project— 
(I)is an eligible project described in section 148(e)(1); and (II)is consistent with the State strategic highway safety plan (as defined in section 148(a));  
(ii)the non-Federal share for a project under this subsection may be calculated on a project, multiple-project, or program basis; and (iii)the Federal share of the cost of an individual project in this section may be up to 100 percent. 
(C)RequirementSubparagraph (B) shall only apply to a State if the State has adequate financial controls, as certified by the Secretary, to account for the average annual non-Federal share under this paragraph.; and (I)in subparagraph (A) of paragraph (8) (as so redesignated)— 
(i)in the matter preceding clause (i), by striking describes and inserting includes; and (ii)by striking clause (ii) and inserting the following: 
 
(ii)a list of each project selected for funding for each fiscal year, including, for each project— (I)the fiscal year during which the project was selected;  
(II)the fiscal year in which the project is anticipated to be funded; (III)the recipient; 
(IV)the location, including the congressional district; (V)the type;  
(VI)the cost; and (VII)a brief description.. 
(2)State transferabilitySection 126(b)(2) of title 23, United States Code, is amended— (A)by striking the period at the end and inserting ; and;  
(B)by striking reserved for a State under section 133(h) for a fiscal year may and inserting the following: “set aside for a State under section 133(h) for a fiscal year—  (A)may; and 
(C)by adding at the end the following:  (B)may only be transferred if the Secretary certifies that the State— 
(i)held a competition in compliance with the guidance issued to carry out section 133(h) and provided sufficient time for applicants to apply; (ii)offered to each eligible entity, and provided on request of an eligible entity, technical assistance; and 
(iii)demonstrates that there were not sufficiently suitable applications from eligible entities to use the funds to be transferred.. 11110.Nationally significant freight and highway projects (a)In generalSection 117 of title 23, United States Code, is amended— 
(1)in the section heading, by inserting multimodal before freight; (2)in subsection (a)(2)— 
(A)in subparagraph (A), by inserting in and across rural and urban areas after people;  (B)in subparagraph (C), by inserting or freight after highway; 
(C)in subparagraph (E), by inserting or freight after highway; and (D)in subparagraph (F), by inserting , including highways that support movement of energy equipment after security; 
(3)in subsection (b), by adding at the end the following:  (3)Grant administrationThe Secretary may— 
(A)retain not more than a total of 2 percent of the funds made available to carry out this section for the National Surface Transportation and Innovative Finance Bureau to review applications for grants under this section; and (B)transfer portions of the funds retained under subparagraph (A) to the relevant Administrators to fund the award and oversight of grants provided under this section.; 
(4)in subsection (c)(1)— (A) by redesignating subparagraph (H) as subparagraph (I); and 
(B)by inserting after subparagraph (G) the following:  (H)A multistate corridor organization.; 
(5)in subsection (d)— (A)in paragraph (1)(A)— 
(i)in clause (iii)(II), by striking or at the end; (ii)in clause (iv), by striking and at the end; and 
(iii)by adding at the end the following:  (v)a wildlife crossing project; 
(vi)a surface transportation infrastructure project that— (I)is located within the boundaries of or functionally connected to an international border crossing area in the United States; 
(II)improves a transportation facility owned by a Federal, State, or local government entity; and (III)increases throughput efficiency of the border crossing described in subclause (I), including— 
(aa)a project to add lanes; (bb)a project to add technology; and 
(cc)other surface transportation improvements;  (vii)a project for a marine highway corridor designated by the Secretary under section 55601(c) of title 46 (including an inland waterway corridor), if the Secretary determines that the project— 
(I)is functionally connected to the National Highway Freight Network; and (II)is likely to reduce on-road mobile source emissions; or 
(viii)a highway, bridge, or freight project carried out on the National Multimodal Freight Network established under section 70103 of title 49; and; and (B)in paragraph (2)(A), in the matter preceding clause (i)— 
(i)by striking $600,000,000 and inserting 30 percent; and (ii)by striking fiscal years 2016 through 2020, in the aggregate, and inserting each of fiscal years 2022 through 2026;  
(6)in subsection (e)— (A)in paragraph (1), by striking 10 percent and inserting not less than 15 percent; 
(B)in paragraph (3)— (i)in subparagraph (A), by striking and at the end; 
(ii)in subparagraph (B), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following: 
 
(C)the effect of the proposed project on safety on freight corridors with significant hazards, such as high winds, heavy snowfall, flooding, rockslides, mudslides, wildfire, wildlife crossing onto the roadway, or steep grades.; and (C)by adding at the end the following: 
 
(4)RequirementOf the amounts reserved under paragraph (1), not less than 30 percent shall be used for projects in rural areas (as defined in subsection (i)(3)).;  (7)in subsection (f)(2), by inserting (including a project to replace or rehabilitate a culvert, or to reduce stormwater runoff for the purpose of improving habitat for aquatic species) after environmental mitigation; 
(8)in subsection (h)— (A)in paragraph (2), by striking and at the end; 
(B)in paragraph (3), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following: 
 
(4)enhancement of freight resilience to natural hazards or disasters, including high winds, heavy snowfall, flooding, rockslides, mudslides, wildfire, wildlife crossing onto the roadway, or steep grades;  (5)whether the project will improve the shared transportation corridor of a multistate corridor organization, if applicable; and 
(6)prioritizing projects located in States in which neither the State nor an eligible entity in that State has been awarded a grant under this section.; (9)in subsection (i)(2), by striking other grants under this section and inserting grants under subsection (e); 
(10)in subsection (j)— (A)by striking the subsection designation and heading and all that follows through The Federal share in paragraph (1) and inserting the following: 
 
(j)Federal assistance 
(1)Federal share 
(A)In generalExcept as provided in subparagraph (B) or for a grant under subsection (q), the Federal share;  (B)in paragraph (1), by adding at the end the following: 
 
(B)Small projectsIn the case of a project described in subsection (e)(1), the Federal share of the cost of the project shall be 80 percent.; and (C)in paragraph (2)— 
(i)by striking Federal assistance other and inserting Except for grants under subsection (q), Federal assistance other; and (ii)by striking except that the total Federal and inserting the following: 
except that— (A)for a State with a population density of not more than 80 persons per square mile of land area, based on the 2010 census, the maximum share of the total Federal assistance provided for a project receiving a grant under this section shall be the applicable share under section 120(b); and 
(B)for a State not described in subparagraph (A), the total Federal; (11)by redesignating subsections (k) through (n) as subsections (l), (m), (n), and (p), respectively; 
(12)by inserting after subsection (j) the following:  (k)Efficient use of non-Federal funds (1)In generalNotwithstanding any other provision of law and subject to approval by the Secretary under paragraph (2)(B), in the case of any grant for a project under this section, during the period beginning on the date on which the grant recipient is selected and ending on the date on which the grant agreement is signed— 
(A)the grant recipient may obligate and expend non-Federal funds with respect to the project for which the grant is provided; and (B)any non-Federal funds obligated or expended in accordance with subparagraph (A) shall be credited toward the non-Federal cost share for the project for which the grant is provided. 
(2)Requirements 
(A)ApplicationIn order to obligate and expend non-Federal funds under paragraph (1), the grant recipient shall submit to the Secretary a request to obligate and expend non-Federal funds under that paragraph, including— (i)a description of the activities the grant recipient intends to fund; 
(ii)a justification for advancing the activities described in clause (i), including an assessment of the effects to the project scope, schedule, and budget if the request is not approved; and (iii)the level of risk of the activities described in clause (i). 
(B)ApprovalThe Secretary shall approve or disapprove each request submitted under subparagraph (A). (C)Compliance with applicable requirementsAny non-Federal funds obligated or expended under paragraph (1) shall comply with all applicable requirements, including any requirements included in the grant agreement. 
(3)EffectThe obligation or expenditure of any non-Federal funds in accordance with this subsection shall not— (A)affect the signing of a grant agreement or other applicable grant procedures with respect to the applicable grant; 
(B)create an obligation on the part of the Federal Government to repay any non-Federal funds if the grant agreement is not signed; or (C)affect the ability of the recipient of the grant to obligate or expend non-Federal funds to meet the non-Federal cost share for the project for which the grant is provided after the period described in paragraph (1).;  
(13)in subsection (n) (as so redesignated), by striking paragraph (1) and inserting the following:  (1)In generalNot later than 60 days before the date on which a grant is provided for a project under this section, the Secretary shall submit to the Committees on Commerce, Science, and Transportation and Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the proposed grant, including— 
(A)an evaluation and justification for the applicable project; and (B)a description of the amount of the proposed grant award.; 
(14)by inserting after subsection (n) (as so redesignated) the following:  (o)Applicant notification (1)In generalNot later than 60 days after the date on which a grant recipient for a project under this section is selected, the Secretary shall provide to each eligible applicant not selected for that grant a written notification that the eligible applicant was not selected. 
(2)InclusionA written notification under paragraph (1) shall include an offer for a written or telephonic debrief by the Secretary that will provide— (A)detail on the evaluation of the application of the eligible applicant; and 
(B)an explanation of and guidance on the reasons the application was not selected for a grant under this section. (3)Response (A)In generalNot later than 30 days after the eligible applicant receives a written notification under paragraph (1), if the eligible applicant opts to receive a debrief described in paragraph (2), the eligible applicant shall notify the Secretary that the eligible applicant is requesting a debrief. 
(B)DebriefIf the eligible applicant submits a request for a debrief under subparagraph (A), the Secretary shall provide the debrief by not later than 60 days after the date on which the Secretary receives the request for a debrief.; and (15)by striking subsection (p) (as so redesignated) and inserting the following: 
 
(p)Reports 
(1)Annual report 
(A)In generalNotwithstanding any other provision of law, not later than 30 days after the date on which the Secretary selects a project for funding under this section, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes the reasons for selecting the project, based on any criteria established by the Secretary in accordance with this section. (B)InclusionsThe report submitted under subparagraph (A) shall specify each criterion established by the Secretary that the project meets. 
(C)AvailabilityThe Secretary shall make available on the website of the Department of Transportation the report submitted under subparagraph (A). (D)ApplicabilityThis paragraph applies to all projects described in subparagraph (A) that the Secretary selects on or after October 1, 2021. 
(2)Comptroller general 
(A)AssessmentThe Comptroller General of the United States shall conduct an assessment of the establishment, solicitation, selection, and justification process with respect to the funding of projects under this section. (B)ReportNot later than 1 year after the date of enactment of the Surface Transportation Reauthorization Act of 2021 and annually thereafter, the Comptroller General of the United States shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes, for each project selected to receive funding under this section— 
(i)the process by which each project was selected; (ii)the factors that went into the selection of each project; and 
(iii)the justification for the selection of each project based on any criteria established by the Secretary in accordance with this section. (3)Inspector generalNot later than 1 year after the date of enactment of the Surface Transportation Reauthorization Act of 2021 and annually thereafter, the Inspector General of the Department of Transportation shall— 
(A)conduct an assessment of the establishment, solicitation, selection, and justification process with respect to the funding of projects under this section; and (B)submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a final report that describes the findings of the Inspector General of the Department of Transportation with respect to the assessment conducted under subparagraph (A). 
(q)State incentives pilot program 
(1)EstablishmentThere is established a pilot program to award grants to eligible applicants for projects eligible for grants under this section (referred to in this subsection as the pilot program). (2)PriorityIn awarding grants under the pilot program, the Secretary shall give priority to an application that offers a greater non-Federal share of the cost of a project relative to other applications under the pilot program. 
(3)Federal share 
(A)In generalNotwithstanding any other provision of law, the Federal share of the cost of a project assisted with a grant under the pilot program may not exceed 50 percent. (B)No federal involvement (i)In generalFor grants awarded under the pilot program, except as provided in clause (ii), an eligible applicant may not use Federal assistance to satisfy the non-Federal share of the cost under subparagraph (A). 
(ii)ExceptionAn eligible applicant may use funds from a secured loan (as defined in section 601(a)) to satisfy the non-Federal share of the cost under subparagraph (A) if the loan is repayable from non-Federal funds. (4)Reservation (A)In generalOf the amounts made available to provide grants under this section, the Secretary shall reserve for each fiscal year $150,000,000 to provide grants under the pilot program. 
(B)Unutilized amountsIn any fiscal year during which applications under this subsection are insufficient to effect an award or allocation of the entire amount reserved under subparagraph (A), the Secretary shall use the unutilized amounts to provide other grants under this section. (5)Set-asides (A)Small projects (i)In generalOf the amounts reserved under paragraph (4)(A), the Secretary shall reserve for each fiscal year not less than 10 percent for projects eligible for a grant under subsection (e). 
(ii)RequirementFor a grant awarded from the amount reserved under clause (i)— (I)the requirements of subsection (e) shall apply; and 
(II)the requirements of subsection (g) shall not apply. (B)Rural projects (i)In generalOf the amounts reserved under paragraph (4)(A), the Secretary shall reserve for each fiscal year not less than 25 percent for projects eligible for a grant under subsection (i). 
(ii)RequirementFor a grant awarded from the amount reserved under clause (i), the requirements of subsection (i) shall apply. (6)Report to congressNot later than 2 years after the date of enactment of this subsection, the Secretary shall submit to the Committee on Environment and Public Works and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes the administration of the pilot program, including— 
(A)the number, types, and locations of eligible applicants that have applied for grants under the pilot program; (B)the number, types, and locations of grant recipients under the pilot program; 
(C)an assessment of whether implementation of the pilot program has incentivized eligible applicants to offer a greater non-Federal share for grants under the pilot program; and (D)any recommendations for modifications to the pilot program. 
(r)Multistate corridor organization definedFor purposes of this section, the term multistate corridor organization means an organization of a group of States developed through cooperative agreements, coalitions, or other arrangements to promote regional cooperation, planning, and shared project implementation for programs and projects to improve transportation system management and operations for a shared transportation corridor. (s)Additional authorization of appropriationsIn addition to amounts made available from the Highway Trust Fund, there are authorized to be appropriated to carry out this section, to remain available for a period of 3 fiscal years following the fiscal year for which the amounts are appropriated— 
(1)$1,000,000,000 for fiscal year 2022; (2)$1,100,000,000 for fiscal year 2023; 
(3)$1,200,000,000 for fiscal year 2024; (4)$1,300,000,000 for fiscal year 2025; and 
(5)$1,400,000,000 for fiscal year 2026.. (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 117 and inserting the following: 
 
 
117. Nationally significant multimodal freight and highway projects.. 
(c)Efficient use of non-Federal funds 
(1)In generalNotwithstanding any other provision of law, in the case of a grant described in paragraph (2), section 117(k) of title 23, United States Code, shall apply to the grant as if the grant was a grant provided under that section. (2)Grant describedA grant referred to in paragraph (1) is a grant that is— 
(A)provided under a competitive discretionary grant program administered by the Federal Highway Administration; (B)for a project eligible under title 23, United States Code; and 
(C)in an amount greater than $5,000,000. 11111.Highway safety improvement program (a)In generalSection 148 of title 23, United States Code, is amended— 
(1)in subsection (a)— (A)in paragraph (4)(B)— 
(i)in clause (i), by inserting that provides for the safety of all road users, as appropriate, including a multimodal roundabout after improvement; (ii)in clause (vi), by inserting or a grade separation project after devices; 
(iii)by striking clause (viii) and inserting the following:  (viii)Construction or installation of features, measures, and road designs to calm traffic and reduce vehicle speeds.; 
(iv)by striking clause (xxvi) and inserting the following:  (xxvi)Installation or upgrades of traffic control devices for pedestrians and bicyclists, including pedestrian hybrid beacons and the addition of bicycle movement phases to traffic signals.; and 
(v)by striking clauses (xxvii) and (xxviii) and inserting the following:  (xxvii)Roadway improvements that provide separation between pedestrians and motor vehicles or between bicyclists and motor vehicles, including medians, pedestrian crossing islands, protected bike lanes, and protected intersection features. 
(xxviii)A pedestrian security feature designed to slow or stop a motor vehicle. (xxix)A physical infrastructure safety project not described in clauses (i) through (xxviii).; 
(B)by redesignating paragraphs (9) through (12) as paragraphs (10), (12), (13), and (14), respectively; (C)by inserting after paragraph (8) the following: 
 
(9)Safe system approachThe term safe system approach means a roadway design— (A)that emphasizes minimizing the risk of injury or fatality to road users; and 
(B)that— (i)takes into consideration the possibility and likelihood of human error; 
(ii)accommodates human injury tolerance by taking into consideration likely accident types, resulting impact forces, and the ability of the human body to withstand impact forces; and (iii)takes into consideration vulnerable road users.; 
(D)by inserting after paragraph (10) (as so redesignated) the following:  (11)Specified safety project (A)In generalThe term specified safety project means a project carried out for the purpose of safety under any other section of this title that is consistent with the State strategic highway safety plan. 
(B)InclusionThe term specified safety project includes a project that— (i)promotes public awareness and informs the public regarding highway safety matters (including safety for motorcyclists, bicyclists, pedestrians, individuals with disabilities, and other road users); 
(ii)facilitates enforcement of traffic safety laws; (iii)provides infrastructure and infrastructure-related equipment to support emergency services; 
(iv)conducts safety-related research to evaluate experimental safety countermeasures or equipment; or (v)supports safe routes to school noninfrastructure-related activities described in section 208(g)(2).; 
(E)in paragraph (13) (as so redesignated)— (i)by redesignating subparagraphs (G), (H), and (I) as subparagraphs (H), (I), and (J), respectively; and 
(ii)by inserting after subparagraph (F) the following;  (G)includes a vulnerable road user safety assessment;; and 
(F)by adding at the end the following:  (15)Vulnerable road userThe term vulnerable road user means a nonmotorist— 
(A)with a fatality analysis reporting system person attribute code that is included in the definition of the term number of non-motorized fatalities in section 490.205 of title 23, Code of Federal Regulations (or successor regulations); or (B)described in the term number of non-motorized serious injuries in that section. 
(16)Vulnerable road user safety assessmentThe term vulnerable road user safety assessment means an assessment of the safety performance of the State with respect to vulnerable road users and the plan of the State to improve the safety of vulnerable road users as described in subsection (l).; (2)in subsection (c)— 
(A)in paragraph (1)(A), by striking subsections (a)(11) and inserting subsections (a)(13); and (B)in paragraph (2)— 
(i)in subparagraph (A)(vi), by inserting and to differentiate the safety data for vulnerable road users, including bicyclists, motorcyclists, and pedestrians, from other road users after crashes; (ii)in subparagraph (B)(i), by striking (including motorcyclists), bicyclists, pedestrians, and inserting , vulnerable road users (including motorcyclists, bicyclists, pedestrians),; and 
(iii)in subparagraph (D)— (I)in clause (iv), by striking and at the end; 
(II)in clause (v), by striking the semicolon at the end and inserting ; and; and (III)by adding at the end the following: 
 
(vi)improves the ability of the State to differentiate the fatalities and serious injuries of vulnerable road users, including bicyclists, motorcyclists, and pedestrians, from other road users;; (3)in subsection (d)(2)(B)(i), by striking subsection (a)(11) and inserting subsection (a)(13); 
(4)in subsection (e), by adding at the end the following:  (3)Flexible funding for specified safety projects (A)In generalTo advance the implementation of a State strategic highway safety plan, a State may use not more than 10 percent of the amounts apportioned to the State under section 104(b)(3) for a fiscal year to carry out specified safety projects. 
(B)Rule of constructionNothing in this paragraph requires a State to revise any State process, plan, or program in effect on the date of enactment of this paragraph. (C)Effect of paragraph (i)RequirementsA project carried out under this paragraph shall be subject to all requirements under this section that apply to a highway safety improvement project. 
(ii)Other apportioned programsNothing in this paragraph prohibits the use of funds made available under other provisions of this title for a specified safety project that is a noninfrastructure project.; (5)in subsection (g), by adding at the end the following: 
 
(3)Vulnerable road user safetyIf the total annual fatalities of vulnerable road users in a State represents not less than 15 percent of the total annual crash fatalities in the State, that State shall be required to obligate not less than 15 percent of the amounts apportioned to the State under section 104(b)(3) for the following fiscal year for highway safety improvement projects to address the safety of vulnerable road users.; and (6)by adding at the end the following: 
 
(l)Vulnerable road user safety assessment 
(1)In generalNot later than 2 years after the date of enactment of this subsection, each State shall complete a vulnerable road user safety assessment. (2)ContentsA vulnerable road user safety assessment under paragraph (1) shall include— 
(A)a quantitative analysis of vulnerable road user fatalities and serious injuries that— (i)includes data such as location, roadway functional classification, design speed, speed limit, and time of day; 
(ii)considers the demographics of the locations of fatalities and serious injuries, including race, ethnicity, income, and age; and (iii)based on the data, identifies areas as high-risk to vulnerable road users; and 
(B)a program of projects or strategies to reduce safety risks to vulnerable road users in areas identified as high-risk under subparagraph (A)(iii). (3)Use of dataIn carrying out a vulnerable road user safety assessment under paragraph (1), a State shall use data from the most recent 5-year period for which data is available. 
(4)RequirementsIn carrying out a vulnerable road user safety assessment under paragraph (1), a State shall— (A)take into consideration a safe system approach; and 
(B)consult with local governments, metropolitan planning organizations, and regional transportation planning organizations that represent a high-risk area identified under paragraph (2)(A)(iii). (5)UpdateA State shall update the vulnerable road user safety assessment of the State in accordance with the updates required to the State strategic highway safety plan under subsection (d). 
(6)Requirement for transportation system accessThe program of projects developed under paragraph (2)(B) may not degrade transportation system access for vulnerable road users. (7)Guidance (A)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary shall develop guidance for States to carry out this subsection. 
(B)ConsultationIn developing the guidance under this paragraph, the Secretary shall consult with the States and relevant safety stakeholders.. (b)High-risk rural roads (1)StudyNot later than 2 years after the date of enactment of this Act, the Secretary shall update the study under section 1112(b)(1) of MAP–21 (23 U.S.C. 148 note; Public Law 112–141). 
(2)Publication of reportNot later than 2 years after the date of enactment of this Act, the Secretary shall publish on the website of the Department of Transportation an update to the report described in section 1112(b)(2) of MAP–21 (23 U.S.C. 148 note; Public Law 112–141). (3)Best practices manualNot later than 180 days after the date on which the report is published under paragraph (2), the Secretary shall update the best practices manual described in section 1112(b)(3) of MAP–21 (23 U.S.C. 148 note; Public Law 112–141). 
11112.Federal lands transportation programSection 203(a) of title 23, United States Code, is amended— (1)in paragraph (1)(D), by striking $10,000,000 and inserting $20,000,000; and 
(2)by adding at the end the following:  (6)Native plant materialsIn carrying out an activity described in paragraph (1), the entity carrying out the activity shall consider, to the maximum extent practicable— 
(A)the use of locally adapted native plant materials; and (B)designs that minimize runoff and heat generation.. 
11113.Federal lands access program 
(a)Federal shareSection 201 of title 23, United States Code, is amended—  (1)in subsection (b)(7)(B), by striking determined in accordance with section 120, and inserting be up to 100 percent; and 
(2)in subsection (c)(8)(A), by striking 5 percent and inserting 20 percent. (b)Federal lands access programSection 204(a) of title 23, United States Code, is amended— 
(1)in paragraph (1)(A)— (A)in the matter preceding clause (i), by inserting context-sensitive solutions, after restoration,; 
(B)in clause (i), by inserting , including interpretive panels in or adjacent to those areas after areas; (C)in clause (v), by striking and at the end; 
(D)by redesignating clause (vi) as clause (ix); and (E)by inserting after clause (v) the following: 
 
(vi)contextual wayfinding markers; (vii)landscaping; 
(viii)cooperative mitigation of visual blight, including screening or removal; and; and (2)by adding at the end the following: 
 
(6)Native plant materialsIn carrying out an activity described in paragraph (1), the Secretary shall ensure that the entity carrying out the activity considers, to the maximum extent practicable— (A)the use of locally adapted native plant materials; and 
(B)designs that minimize runoff and heat generation..  11114.National highway freight programSection 167 of title 23, United States Code, is amended— 
(1)in subsection (e)— (A)in paragraph (2), by striking 150 miles and inserting 300 miles; and 
(B)by adding at the end the following:  (3)Rural statesNotwithstanding paragraph (2), a State with a population per square mile of area that is less than the national average, based on the 2010 census, may designate as critical rural freight corridors a maximum of 600 miles of highway or 25 percent of the primary highway freight system mileage in the State, whichever is greater.;  
(2)in subsection (f)(4), by striking 75 miles and inserting 150 miles; and (3)in subsection (i)(5)(B)— 
(A)in the matter preceding clause (i), by striking 10 percent and inserting 30 percent; (B)in clause (i), by striking and at the end; 
(C)in clause (ii), by striking the period at the end and inserting a semicolon; and (D)by adding at the end the following: 
 
(iii)for the modernization or rehabilitation of a lock and dam, if the Secretary determines that the project— (I)is functionally connected to the National Highway Freight Network; and 
(II)is likely to reduce on-road mobile source emissions; and (iv)on a marine highway corridor, connector, or crossing designated by the Secretary under section 55601(c) of title 46 (including an inland waterway corridor, connector, or crossing), if the Secretary determines that the project— 
(I)is functionally connected to the National Highway Freight Network; and (II)is likely to reduce on-road mobile source emissions.. 
11115.Congestion mitigation and air quality improvement programSection 149 of title 23, United States Code, is amended— (1)in subsection (b)— 
(A)in the matter preceding paragraph (1), by striking subsection (d) and inserting subsections (d) and (m)(1)(B)(ii) (B)in paragraph (7), by inserting shared micromobility (including bikesharing and shared scooter systems), after carsharing,; 
(C)in paragraph (8)— (i)in subparagraph (A)— 
(I)in the matter preceding clause (i), by inserting replacements or before retrofits;  (II)by striking clause (i) and inserting the following: 
 
(i)verified technologies (as defined in section 791 of the Energy Policy Act of 2005 (42 U.S.C. 16131)) for motor vehicles (as defined in section 216 of the Clean Air Act (42 U.S.C. 7550)); or; and (III)in clause (ii)(II), by striking or at the end; and 
(ii)in subparagraph (B), by inserting replacements or before retrofits; and (iii)by adding at the end the following: 
 
(C)the purchase of medium- or heavy-duty zero emission vehicles and related charging equipment;; (D)in paragraph (9), by striking the period at the end and inserting a semicolon; and 
(E)by adding at the end the following:  (10)if the project is for the modernization or rehabilitation of a lock and dam that— 
(A)is functionally connected to the Federal-aid highway system; and (B)the Secretary determines is likely to contribute to the attainment or maintenance of a national ambient air quality standard; or 
(11)if the project is on a marine highway corridor, connector, or crossing designated by the Secretary under section 55601(c) of title 46 (including an inland waterway corridor, connector, or crossing) that— (A)is functionally connected to the Federal-aid highway system; and 
(B)the Secretary determines is likely to contribute to the attainment or maintenance of a national ambient air quality standard.; (2)in subsection (c), by adding at the end the following: 
 
(4)Locks and dams; marine highwaysFor each fiscal year, a State may not obligate more than 10 percent of the funds apportioned to the State under section 104(b)(4) for projects described in paragraphs (10) and (11) of subsection (b).;  (3)in subsection (f)(4)(A), by inserting and nonroad vehicles and nonroad engines used in construction projects or port-related freight operations after motor vehicles; 
(4)in subsection (g)— (A)in paragraph (1)(B)— 
(i)in the subparagraph heading, by inserting replacement or before retrofit;  (ii)by striking The term diesel retrofit and inserting The term diesel replacement or retrofit; and 
(iii)by inserting or retrofit after replacement; (B)in paragraph (2), in the matter preceding subparagraph (A), by inserting replacement or before retrofit; and 
(C)in paragraph (3), by inserting replacements or before retrofits; (5)in subsection (k)(1), by striking that reduce such fine particulate matter emissions in such area, including diesel retrofits. and inserting “that— 
 
(A)reduce such fine particulate matter emissions in such area, including diesel replacements or retrofits; and (B)to the extent practicable, prioritize benefits to disadvantaged communities or low-income populations living in, or immediately adjacent to, such area.; 
(6)in subsection (l), by adding at the following:  (3)Assistance to metropolitan planning organizations (A)In generalOn the request of a metropolitan planning organization, the Secretary may assist the metropolitan planning organization tracking progress made in minority or low-income populations as part of a performance plan under this subsection. 
(B)Savings provisionNothing in this paragraph provides the Secretary the authority— (i)to change the performance measures under section 150(c)(5) or the performance targets established under section 134(h)(2) or 150(d); or 
(ii)to establish any other Federal requirement.; and (7)by striking subsection (m) and inserting the following: 
 
(m)Operating assistance 
(1)In generalA State may obligate funds apportioned under section 104(b)(4) in an area of the State that is otherwise eligible for obligations of such funds for operating costs— (A)under chapter 53 of title 49; or 
(B)on— (i)a system for which CMAQ funding was eligible, made available, obligated, or expended in fiscal year 2012; or 
(ii)a State-supported Amtrak route with a valid cost-sharing agreement under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note; Public Law 110–432) and no current nonattainment areas under subsection (d). (2)No time limitationOperating assistance provided under paragraph (1) shall have no imposed time limitation if the operating assistance is for— 
(A)a route described in subparagraph (B) of that paragraph; or (B)a transit system that is located in— 
(i)a non-urbanized area; or (ii)an urbanized area with a population of 200,000 or fewer.. 
11116.Alaska HighwaySection 218 of title 23, United States Code, is amended to read as follows:  218.Alaska Highway (a)Recognizing the benefits that will accrue to the State of Alaska and to the United States from the reconstruction of the Alaska Highway from the Alaskan border at Beaver Creek, Yukon Territory, to Haines Junction in Canada and the Haines Cutoff Highway from Haines Junction in Canada to Haines, Alaska, the Secretary may provide for the necessary reconstruction of the highway using funds awarded through an applicable competitive grant program, if the highway meets all applicable eligibility requirements for the program, except for the specific requirements established by the agreement for the Alaska Highway Project between the Government of the United States and the Government of Canada. In addition to the funds described in the previous sentence, notwithstanding any other provision of law and on agreement with the State of Alaska, the Secretary is authorized to expend on such highway or the Alaska Marine Highway System any Federal-aid highway funds apportioned to the State of Alaska under this title at a Federal share of 100 per centum. No expenditures shall be made for the construction of the portion of such highways that are in Canada unless an agreement is in place between the Government of Canada and the Government of the United States (including an agreement in existence on the date of enactment of the Surface Transportation Reauthorization Act of 2021) that provides, in part, that the Canadian Government— 
(1)will provide, without participation of funds authorized under this title, all necessary right-of-way for the reconstruction of such highways; (2)will not impose any highway toll, or permit any such toll to be charged for the use of such highways by vehicles or persons; 
(3)will not levy or assess, directly or indirectly, any fee, tax, or other charge for the use of such highways by vehicles or persons from the United States that does not apply equally to vehicles or persons of Canada; (4)will continue to grant reciprocal recognition of vehicle registration and driver's licenses in accordance with agreements between the United States and Canada; and 
(5)will maintain such highways after their completion in proper condition adequately to serve the needs of present and future traffic. (b)The survey and construction work undertaken in Canada pursuant to this section shall be under the general supervision of the Secretary. 
(c)For purposes of this section, the term Alaska Marine Highway System includes all existing or planned transportation facilities and equipment in Alaska, including the lease, purchase, or construction of vessels, terminals, docks, floats, ramps, staging areas, parking lots, bridges and approaches thereto, and necessary roads. (d)Notwithstanding any other provision of law, a project assisted under this section in the State of Alaska shall be treated as a project on a Federal-aid highway under chapter 1.. 
11117.Toll roads, bridges, tunnels, and ferries 
(a)In generalSection 129(c) of title 23, United States Code, is amended in the matter preceding paragraph (1) by striking the construction of ferry boats and ferry terminal facilities, whether toll or free, and inserting the construction of ferry boats and ferry terminal facilities (including ferry maintenance facilities), whether toll or free, and the procurement of transit vehicles used exclusively as an integral part of an intermodal ferry trip,. (b)Diesel fuel ferry vessels (1)In generalNotwithstanding section 147(b), in the case of a project to replace or retrofit a diesel fuel ferry vessel that provides substantial emissions reductions, the Federal share of the cost of the project may be up to 85 percent, as determined by the State. 
(2)SunsetThe authority provided by paragraph (1) shall terminate on September 30, 2025. 11118.Bridge investment program (a)In generalChapter 1 of title 23, United States Code, is amended by inserting after section 123 the following: 
 
124.Bridge investment program 
(a)DefinitionsIn this section: (1)Eligible project (A)In generalThe term eligible project means a project to replace, rehabilitate, preserve, or protect 1 or more bridges on the National Bridge Inventory under section 144(b). 
(B)InclusionsThe term eligible project includes— (i)a bundle of projects described in subparagraph (A), regardless of whether the bundle of projects meets the requirements of section 144(j)(5); and 
(ii)a project to replace or rehabilitate culverts for the purpose of improving flood control and improved habitat connectivity for aquatic species. (2)Large projectThe term large project means an eligible project with total eligible project costs of greater than $100,000,000. 
(3)ProgramThe term program means the bridge investment program established by subsection (b)(1). (b)Establishment of bridge investment program (1)In generalThere is established a bridge investment program to provide financial assistance for eligible projects under this section. 
(2)GoalsThe goals of the program shall be— (A)to improve the safety, efficiency, and reliability of the movement of people and freight over bridges; 
(B)to improve the condition of bridges in the United States by reducing— (i)the number of bridges— 
(I)in poor condition; or (II)in fair condition and at risk of falling into poor condition within the next 3 years; 
(ii)the total person miles traveled over bridges— (I)in poor condition; or 
(II)in fair condition and at risk of falling into poor condition within the next 3 years; (iii)the number of bridges that— 
(I)do not meet current geometric design standards; or (II)cannot meet the load and traffic requirements typical of the regional transportation network; and 
(iv)the total person miles traveled over bridges that— (I)do not meet current geometric design standards; or 
(II)cannot meet the load and traffic requirements typical of the regional transportation network; and (C)to provide financial assistance that leverages and encourages non-Federal contributions from sponsors and stakeholders involved in the planning, design, and construction of eligible projects. 
(c)Grant authority 
(1)In generalIn carrying out the program, the Secretary may award grants, on a competitive basis, in accordance with this section. (2)Grant amountsExcept as otherwise provided, a grant under the program shall be— 
(A)in the case of a large project, in an amount that is— (i)adequate to fully fund the project (in combination with other financial resources identified in the application); and 
(ii)not less than $50,000,000; and (B)in the case of any other eligible project, in an amount that is— 
(i)adequate to fully fund the project (in combination with other financial resources identified in the application); and (ii)not less than $2,500,000. 
(3)Maximum amountExcept as otherwise provided, for an eligible project receiving assistance under the program, the amount of assistance provided by the Secretary under this section, as a share of eligible project costs, shall be— (A)in the case of a large project, not more than 50 percent; and 
(B)in the case of any other eligible project, not more than 80 percent. (4)Federal share (A)Maximum Federal involvementFederal assistance other than a grant under the program may be used to satisfy the non-Federal share of the cost of a project for which a grant is made, except that the total Federal assistance provided for a project receiving a grant under the program may not exceed the Federal share for the project under section 120. 
(B)Off-system bridgesIn the case of an eligible project for an off-system bridge (as defined in section 133(f)(1))— (i)Federal assistance other than a grant under the program may be used to satisfy the non-Federal share of the cost of a project; and 
(ii)notwithstanding subparagraph (A), the total Federal assistance provided for the project shall not exceed 90 percent of the total eligible project costs. (C)Federal land management agencies and Tribal governmentsNotwithstanding any other provision of law, Federal funds other than Federal funds made available under this section may be used to pay the remaining share of the cost of a project under the program by a Federal land management agency or a Tribal government or consortium of Tribal governments. 
(5)Considerations 
(A)In generalIn awarding grants under the program, the Secretary shall consider— (i)in the case of a large project, the ratings assigned under subsection (g)(5)(A); 
(ii)in the case of an eligible project other than a large project, the quality rating assigned under subsection (f)(3)(A)(ii); (iii)the average daily person and freight throughput supported by the eligible project; 
(iv)the number and percentage of bridges within the same State as the eligible project that are in poor condition; (v)the extent to which the eligible project demonstrates cost savings by bundling multiple bridge projects; 
(vi)in the case of an eligible project of a Federal land management agency, the extent to which the grant would reduce a Federal liability or Federal infrastructure maintenance backlog; (vii)geographic diversity among grant recipients, including the need for a balance between the needs of rural and urban communities; and 
(viii)the extent to which a bridge that would be assisted with a grant— (I)is, without that assistance— 
(aa)at risk of falling into or remaining in poor condition; or (bb)in fair condition and at risk of falling into poor condition within the next 3 years; 
(II)does not meet current geometric design standards based on— (aa)the current use of the bridge; or 
(bb)load and traffic requirements typical of the regional corridor or local network in which the bridge is located; or (III)does not meet current seismic design standards. 
(B)RequirementThe Secretary shall— (i)give priority to an application for an eligible project that is located within a State for which— 
(I)2 or more applications for eligible projects within the State were submitted for the current fiscal year and an average of 2 or more applications for eligible projects within the State were submitted in prior fiscal years of the program; and (II)fewer than 2 grants have been awarded for eligible projects within the State under the program; 
(ii)during the period of fiscal years 2022 through 2026, for each State described in clause (i), select— (I)not fewer than 1 large project that the Secretary determines is justified under the evaluation under subsection (g)(4); or 
(II)2 eligible projects that are not large projects that the Secretary determines are justified under the evaluation under subsection (f)(3); and (iii)not be required to award a grant for an eligible project that the Secretary does not determine is justified under an evaluation under subsection (f)(3) or (g)(4). 
(6)Culvert limitationNot more than 5 percent of the amounts made available for each fiscal year for grants under the program may be used for eligible projects that consist solely of culvert replacement or rehabilitation. (d)Eligible entityThe Secretary may make a grant under the program to any of the following: 
(1)A State or a group of States. (2)A metropolitan planning organization that serves an urbanized area (as designated by the Bureau of the Census) with a population of over 200,000. 
(3)A unit of local government or a group of local governments. (4)A political subdivision of a State or local government. 
(5)A special purpose district or public authority with a transportation function. (6)A Federal land management agency. 
(7)A Tribal government or a consortium of Tribal governments. (8)A multistate or multijurisdictional group of entities described in paragraphs (1) through (7). 
(e)Eligible project requirementsThe Secretary may make a grant under the program only to an eligible entity for an eligible project that— (1)in the case of a large project, the Secretary recommends for funding in the annual report on funding recommendations under subsection (g)(6), except as provided in subsection (g)(1)(B); 
(2)is reasonably expected to begin construction not later than 18 months after the date on which funds are obligated for the project; and (3)is based on the results of preliminary engineering. 
(f)Competitive process and evaluation of eligible projects other than large projects 
(1)Competitive process 
(A)In generalThe Secretary shall— (i)for the first fiscal year for which funds are made available for obligation under the program, not later than 60 days after the date on which the template under subparagraph (B)(i) is developed, and in subsequent fiscal years, not later than 60 days after the date on which amounts are made available for obligation under the program, solicit grant applications for eligible projects other than large projects; and 
(ii)not later than 120 days after the date on which the solicitation under clause (i) expires, conduct evaluations under paragraph (3). (B)RequirementsIn carrying out subparagraph (A), the Secretary shall— 
(i)develop a template for applicants to use to summarize project needs and benefits, including benefits described in paragraph (3)(B)(i); and (ii)enable applicants to use data from the National Bridge Inventory under section 144(b) to populate templates described in clause (i), as applicable. 
(2)ApplicationsAn eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (3)Evaluation (A)In generalPrior to providing a grant under this subsection, the Secretary shall— 
(i)conduct an evaluation of each eligible project for which an application is received under this subsection; and (ii)assign a quality rating to the eligible project on the basis of the evaluation under clause (i). 
(B)RequirementsIn carrying out an evaluation under subparagraph (A), the Secretary shall— (i)consider information on project benefits submitted by the applicant using the template developed under paragraph (1)(B)(i), including whether the project will generate, as determined by the Secretary— 
(I)costs avoided by the prevention of closure or reduced use of the bridge to be improved by the project; (II)in the case of a bundle of projects, benefits from executing the projects as a bundle compared to as individual projects; 
(III)safety benefits, including the reduction of accidents and related costs; (IV)person and freight mobility benefits, including congestion reduction and reliability improvements; 
(V)national or regional economic benefits; (VI)benefits from long-term resiliency to extreme weather events, flooding, or other natural disasters; 
(VII)benefits from protection (as described in section 133(b)(10)), including improving seismic or scour protection; (VIII)environmental benefits, including wildlife connectivity; 
(IX)benefits to nonvehicular and public transportation users; (X)benefits of using— 
(aa)innovative design and construction techniques; or (bb)innovative technologies; or 
(XI)reductions in maintenance costs, including, in the case of a federally-owned bridge, cost savings to the Federal budget; and (ii)consider whether and the extent to which the benefits, including the benefits described in clause (i), are more likely than not to outweigh the total project costs. 
(g)Competitive process, evaluation, and annual report for large projects 
(1)In general 
(A)ApplicationsThe Secretary shall establish an annual date by which an eligible entity submitting an application for a large project shall submit to the Secretary such information as the Secretary may require, including information described in paragraph (2), in order for a large project to be considered for a recommendation by the Secretary for funding in the next annual report under paragraph (6). (B)First fiscal yearNotwithstanding subparagraph (A), for the first fiscal year for which funds are made available for obligation for grants under the program, the Secretary may establish a date by which an eligible entity submitting an application for a large project shall submit to the Secretary such information as the Secretary may require, including information described in paragraph (2), in order for a large project to be considered for immediate execution of a grant agreement.  
(2)Information requiredThe information referred to in paragraph (1) includes— (A)all necessary information required for the Secretary to evaluate the large project; and 
(B)information sufficient for the Secretary to determine that— (i)the large project meets the applicable requirements under this section; and 
(ii)there is a reasonable likelihood that the large project will continue to meet the requirements under this section. (3)Determination; noticeOn making a determination that information submitted to the Secretary under paragraph (1) is sufficient, the Secretary shall provide a written notice of that determination to— 
(A)the eligible entity that submitted the application; (B)the Committee on Environment and Public Works of the Senate; and 
(C)the Committee on Transportation and Infrastructure of the House of Representatives. (4)EvaluationThe Secretary may recommend a large project for funding in the annual report under paragraph (6), or, in the case of the first fiscal year for which funds are made available for obligation for grants under the program, immediately execute a grant agreement for a large project, only if the Secretary evaluates the proposed project and determines that the project is justified because the project— 
(A)addresses a need to improve the condition of the bridge, as determined by the Secretary, consistent with the goals of the program under subsection (b)(2); (B)will generate, as determined by the Secretary— 
(i)costs avoided by the prevention of closure or reduced use of the bridge to be improved by the project; (ii)in the case of a bundle of projects, benefits from executing the projects as a bundle compared to as individual projects; 
(iii)safety benefits, including the reduction of accidents and related costs; (iv)person and freight mobility benefits, including congestion reduction and reliability improvements; 
(v)national or regional economic benefits; (vi)benefits from long-term resiliency to extreme weather events, flooding, or other natural disasters; 
(vii)benefits from protection (as described in section 133(b)(10)), including improving seismic or scour protection; (viii)environmental benefits, including wildlife connectivity; 
(ix)benefits to nonvehicular and public transportation users; (x)benefits of using— 
(I)innovative design and construction techniques; or (II)innovative technologies; or 
(xi)reductions in maintenance costs, including, in the case of a federally-owned bridge, cost savings to the Federal budget; (C)is cost effective based on an analysis of whether the benefits and avoided costs described in subparagraph (B) are expected to outweigh the project costs; 
(D)is supported by other Federal or non-Federal financial commitments or revenues adequate to fund ongoing maintenance and preservation; and (E)is consistent with the objectives of an applicable asset management plan of the project sponsor, including a State asset management plan under section 119(e) in the case of a project on the National Highway System that is sponsored by a State. 
(5)Ratings 
(A)In generalThe Secretary shall develop a methodology to evaluate and rate a large project on a 5-point scale (the points of which include high, medium-high, medium, medium-low, and low) for each of— (i)paragraph (4)(B); 
(ii)paragraph (4)(C); and (iii)paragraph (4)(D). 
(B)RequirementTo be considered justified and receive a recommendation for funding in the annual report under paragraph (6), a project shall receive a rating of not less than medium for each rating required under subparagraph (A).  (C)Interim methodologyIn the first fiscal year for which funds are made available for obligation for grants under the program, the Secretary may establish an interim methodology to evaluate and rate a large project for each of— 
(i)paragraph (4)(B); (ii)paragraph (4)(C); and 
(iii)paragraph (4)(D).  (6)Annual report on funding recommendations for large projects (A)In generalNot later than the first Monday in February of each year, the Secretary shall submit to the Committees on Transportation and Infrastructure and Appropriations of the House of Representatives and the Committees on Environment and Public Works and Appropriations of the Senate a report that includes— 
(i)a list of large projects that have requested a recommendation for funding under a new grant agreement from funds anticipated to be available to carry out this subsection in the next fiscal year; (ii)the evaluation under paragraph (4) and ratings under paragraph (5) for each project referred to in clause (i); 
(iii)the grant amounts that the Secretary recommends providing to large projects in the next fiscal year, including— (I)scheduled payments under previously signed multiyear grant agreements under subsection (j); 
(II)payments for new grant agreements, including single-year grant agreements and multiyear grant agreements; and (III)a description of how amounts anticipated to be available for the program from the Highway Trust Fund for that fiscal year will be distributed; and 
(iv)for each project for which the Secretary recommends a new multiyear grant agreement under subsection (j), the proposed payout schedule for the project. (B)Limitations (i)In generalThe Secretary shall not recommend in an annual report under this paragraph a new multiyear grant agreement provided from funds from the Highway Trust Fund unless the Secretary determines that the project can be completed using funds that are anticipated to be available from the Highway Trust Fund in future fiscal years. 
(ii)General fund projectsThe Secretary— (I)may recommend for funding in an annual report under this paragraph a large project using funds from the general fund of the Treasury; but 
(II)shall not execute a grant agreement for that project unless— (aa)funds other than from the Highway Trust Fund have been made available for the project; and 
(bb)the Secretary determines that the project can be completed using funds other than from the Highway Trust Fund that are anticipated to be available in future fiscal years. (C)ConsiderationsIn selecting projects to recommend for funding in the annual report under this paragraph, or, in the case of the first fiscal year for which funds are made available for obligation for grants under the program, projects for immediate execution of a grant agreement, the Secretary shall— 
(i)consider the amount of funds available in future fiscal years for multiyear grant agreements as described in subparagraph (B); and (ii)assume the availability of funds in future fiscal years for multiyear grant agreements that extend beyond the period of authorization based on the amount made available for large projects under the program in the last fiscal year of the period of authorization. 
(D)Project diversityIn selecting projects to recommend for funding in the annual report under this paragraph, the Secretary shall ensure diversity among projects recommended based on— (i)the amount of the grant requested; and 
(ii)grants for an eligible project for 1 bridge compared to an eligible project that is a bundle of projects. (h)Eligible project costsA grant received for an eligible project under the program may be used for— 
(1)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; (2)construction, reconstruction, rehabilitation, acquisition of real property (including land related to the project and improvements to the land), environmental mitigation, construction contingencies, acquisition of equipment, and operational improvements directly related to improving system performance; and 
(3)expenses related to the protection (as described in section 133(b)(10)) of a bridge, including seismic or scour protection. (i)TIFIA programOn the request of an eligible entity carrying out an eligible project, the Secretary may use amounts awarded to the entity to pay subsidy and administrative costs necessary to provide to the entity Federal credit assistance under chapter 6 with respect to the eligible project for which the grant was awarded. 
(j)Multiyear grant agreements for large projects 
(1)In generalA large project that receives a grant under the program in an amount of not less than $100,000,000 may be carried out through a multiyear grant agreement in accordance with this subsection. (2)RequirementsA multiyear grant agreement for a large project described in paragraph (1) shall— 
(A)establish the terms of participation by the Federal Government in the project; (B)establish the maximum amount of Federal financial assistance for the project in accordance with paragraphs (3) and (4) of subsection (c); 
(C)establish a payout schedule for the project that provides for disbursement of the full grant amount by not later than 4 fiscal years after the fiscal year in which the initial amount is provided; (D)determine the period of time for completing the project, even if that period extends beyond the period of an authorization; and 
(E)attempt to improve timely and efficient management of the project, consistent with all applicable Federal laws (including regulations). (3)Special financial rules (A)In generalA multiyear grant agreement under this subsection— 
(i)shall obligate an amount of available budget authority specified in law; and (ii)may include a commitment, contingent on amounts to be specified in law in advance for commitments under this paragraph, to obligate an additional amount from future available budget authority specified in law. 
(B)Statement of contingent commitmentThe agreement shall state that the contingent commitment is not an obligation of the Federal Government. (C)Interest and other financing costs (i)In generalInterest and other financing costs of carrying out a part of the project within a reasonable time shall be considered a cost of carrying out the project under a multiyear grant agreement, except that eligible costs may not be more than the cost of the most favorable financing terms reasonably available for the project at the time of borrowing. 
(ii)CertificationThe applicant shall certify to the Secretary that the applicant has shown reasonable diligence in seeking the most favorable financing terms. (4)Advance paymentNotwithstanding any other provision of law, an eligible entity carrying out a large project under a multiyear grant agreement— 
(A)may use funds made available to the eligible entity under this title for eligible project costs of the large project until the amount specified in the multiyear grant agreement for the project for that fiscal year becomes available for obligation; and (B)if the eligible entity uses funds as described in subparagraph (A), the funds used shall be reimbursed from the amount made available under the multiyear grant agreement for the project. 
(k)Undertaking parts of projects in advance under letters of no prejudice 
(1)In generalThe Secretary may pay to an applicant all eligible project costs under the program, including costs for an activity for an eligible project incurred prior to the date on which the project receives funding under the program if— (A)before the applicant carries out the activity, the Secretary approves through a letter to the applicant the activity in the same manner as the Secretary approves other activities as eligible under the program; 
(B)a record of decision, a finding of no significant impact, or a categorical exclusion under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) has been issued for the eligible project; and (C)the activity is carried out without Federal assistance and in accordance with all applicable procedures and requirements. 
(2)Interest and other financing costs 
(A)In generalFor purposes of paragraph (1), the cost of carrying out an activity for an eligible project includes the amount of interest and other financing costs, including any interest earned and payable on bonds, to the extent interest and other financing costs are expended in carrying out the activity for the eligible project, except that interest and other financing costs may not be more than the cost of the most favorable financing terms reasonably available for the eligible project at the time of borrowing. (B)CertificationThe applicant shall certify to the Secretary that the applicant has shown reasonable diligence in seeking the most favorable financing terms under subparagraph (A). 
(3)No obligation or influence on recommendationsAn approval by the Secretary under paragraph (1)(A) shall not— (A)constitute an obligation of the Federal Government; or 
(B)alter or influence any evaluation under subsection (f)(3)(A)(i) or (g)(4) or any recommendation by the Secretary for funding under the program. (l)Federally-owned bridges (1)Divestiture considerationIn the case of a bridge owned by a Federal land management agency for which that agency applies for a grant under the program, the agency— 
(A)shall consider options to divest the bridge to a State or local entity after completion of the project; and (B)may apply jointly with the State or local entity to which the bridge may be divested. 
(2)TreatmentNotwithstanding any other provision of law, section 129 shall apply to a bridge that was previously owned by a Federal land management agency and has been transferred to a non-Federal entity under paragraph (1) in the same manner as if the bridge was never federally owned. (m)Treatment of projectsNotwithstanding any other provision of law, a project assisted under this section shall be treated as a project on a Federal-aid highway under this chapter. 
(n)Congressional notificationNot later than 30 days before making a grant for an eligible project under the program, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a written notification of the proposed grant that includes— (1)an evaluation and justification for the eligible project; and 
(2)the amount of the proposed grant. (o)Reports (1)Annual reportNot later than August 1 of each fiscal year, the Secretary shall make available on the website of the Department of Transportation an annual report that lists each eligible project for which a grant has been provided under the program during the fiscal year. 
(2)GAO assessment and reportNot later than 3 years after the date of enactment of the Surface Transportation Reauthorization Act of 2021, the Comptroller General of the United States shall— (A)conduct an assessment of the administrative establishment, solicitation, selection, and justification process with respect to the funding of grants under the program; and 
(B)submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that describes— (i)the adequacy and fairness of the process under which each eligible project that received a grant under the program was selected; and 
(ii)the justification and criteria used for the selection of each eligible project. (p)Limitation (1)Large projectsOf the amounts made available out of the Highway Trust Fund (other than the Mass Transit Account) to carry out this section for each of fiscal years 2022 through 2026, not less than 50 percent, in aggregate, shall be used for large projects. 
(2)Unutilized amountsIf, in fiscal year 2026, the Secretary determines that grants under the program will not allow for the requirement under paragraph (1) to be met, the Secretary shall use the unutilized amounts to make other grants under the program during that fiscal year. (q)Tribal transportation facility bridge set aside (1)In generalOf the amounts made available from the Highway Trust Fund (other than the Mass Transit Account) for a fiscal year to carry out this section, the Secretary shall use, to carry out section 202(d)— 
(A)$16,000,000 for fiscal year 2022; (B)$18,000,000 for fiscal year 2023; 
(C)$20,000,000 for fiscal year 2024; (D)$22,000,000 for fiscal year 2025; and 
(E)$24,000,000 for fiscal year 2026. (2)TreatmentFor purposes of section 201, funds made available for section 202(d) under paragraph (1) shall be considered to be part of the tribal transportation program.. 
(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item relating to section 123 the following:   124. Bridge investment program.. 11119.Safe routes to school (a)In generalChapter 2 of title 23, United States Code, is amended by inserting after section 207 the following: 
 
208.Safe routes to school 
(a)DefinitionsIn this section:  (1)In the vicinity of schoolsThe term in the vicinity of schools, with respect to a school, means the approximately 2-mile area within bicycling and walking distance of the school. 
(2)Primary, middle, and high schoolsThe term primary, middle, and high schools means schools providing education from kindergarten through 12th grade.  (b)EstablishmentSubject to the requirements of this section, the Secretary shall establish and carry out a safe routes to school program for the benefit of children in primary, middle, and high schools. 
(c)PurposesThe purposes of the program established under subsection (b) shall be— (1)to enable and encourage children, including those with disabilities, to walk and bicycle to school; 
(2)to make bicycling and walking to school a safer and more appealing transportation alternative, thereby encouraging a healthy and active lifestyle from an early age; and (3)to facilitate the planning, development, and implementation of projects and activities that will improve safety and reduce traffic, fuel consumption, and air pollution in the vicinity of schools. 
(d)Apportionment of funds 
(1)In generalSubject to paragraphs (2), (3), and (4), amounts made available to carry out this section for a fiscal year shall be apportioned among the States so that each State receives the amount equal to the proportion that— (A)the total student enrollment in primary, middle, and high schools in each State; bears to 
(B)the total student enrollment in primary, middle, and high schools in all States. (2)Minimum apportionmentNo State shall receive an apportionment under this section for a fiscal year of less than $1,000,000. 
(3)Set-aside for administrative expensesBefore apportioning under this subsection amounts made available to carry out this section for a fiscal year, the Secretary shall set aside not more than $3,000,000 of those amounts for the administrative expenses of the Secretary in carrying out this section. (4)Determination of student enrollmentsDeterminations under this subsection relating to student enrollments shall be made by the Secretary. 
(e)Administration of amountsAmounts apportioned to a State under this section shall be administered by the State department of transportation. (f)Eligible recipientsAmounts apportioned to a State under this section shall be used by the State to provide financial assistance to State, local, Tribal, and regional agencies, including nonprofit organizations, that demonstrate an ability to meet the requirements of this section. 
(g)Eligible projects and activities 
(1)Infrastructure-related projects 
(A)In generalAmounts apportioned to a State under this section may be used for the planning, design, and construction of infrastructure-related projects that will substantially improve the ability of students to walk and bicycle to school, including sidewalk improvements, traffic calming and speed reduction improvements, pedestrian and bicycle crossing improvements, on-street bicycle facilities, off-street bicycle and pedestrian facilities, secure bicycle parking facilities, and traffic diversion improvements in the vicinity of schools. (B)Location of projectsInfrastructure-related projects under subparagraph (A) may be carried out on any public road or any bicycle or pedestrian pathway or trail in the vicinity of schools. 
(2)Noninfrastructure-related activities 
(A)In generalIn addition to projects described in paragraph (1), amounts apportioned to a State under this section may be used for noninfrastructure-related activities to encourage walking and bicycling to school, including public awareness campaigns and outreach to press and community leaders, traffic education and enforcement in the vicinity of schools, student sessions on bicycle and pedestrian safety, health, and environment, and funding for training, volunteers, and managers of safe routes to school programs. (B)AllocationNot less than 10 percent and not more than 30 percent of the amount apportioned to a State under this section for a fiscal year shall be used for noninfrastructure-related activities under this paragraph. 
(3)Safe routes to school coordinatorEach State shall use a sufficient amount of the apportionment of the State for each fiscal year to fund a full-time position of coordinator of the safe routes to school program of the State. (h)Clearinghouse (1)In generalThe Secretary shall make grants to a national nonprofit organization engaged in promoting safe routes to schools— 
(A)to operate a national safe routes to school clearinghouse; (B)to develop information and educational programs on safe routes to school; and 
(C)to provide technical assistance and disseminate techniques and strategies used for successful safe routes to school programs. (2)FundingThe Secretary shall carry out this subsection using amounts set aside for administrative expenses under subsection (d)(3). 
(i)Treatment of projectsNotwithstanding any other provision of law, a project assisted under this section shall be treated as a project on a Federal-aid highway under chapter 1.. (b)Conforming amendments (1)The analysis for chapter 2 of title 23, United States Code, is amended by inserting after the item relating to section 207 the following: 
 
 
208. Safe routes to school.. 
(2)Section 1404 of SAFETEA–LU (23 U.S.C. 402 note; Public Law 109–59) is repealed. (3)The table of contents in section 1(b) of SAFETEA–LU (Public Law 109–59; 119 Stat. 1144) is amended by striking the item relating to section 1404.  
11120.Highway use tax evasion projectsSection 143(b)(2)(A) of title 23, United States Code, is amended by striking fiscal years 2016 through 2020 and inserting fiscal years 2022 through 2026. 11121.Construction of ferry boats and ferry terminal facilitiesSection 147 of title 23, United States Code, is amended by striking subsection (h) and inserting the following: 
 
(h)Authorization of appropriationsThere are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) to carry out this section— (1)$110,000,000 for fiscal year 2022; 
(2)$112,000,000 for fiscal year 2023; (3)$114,000,000 for fiscal year 2024; 
(4)$116,000,000 for fiscal year 2025; and (5)$118,000,000 for fiscal year 2026.. 
11122.Vulnerable road user research 
(a)DefinitionsIn this subsection: (1)AdministratorThe term Administrator means the Secretary, acting through the Administrator of the Federal Highway Administration. 
(2)Vulnerable road userThe term vulnerable road user has the meaning given the term in section 148(a) of title 23, United States Code. (b)Establishment of research planThe Administrator shall establish a research plan to prioritize research on roadway designs, the development of safety countermeasures to minimize fatalities and serious injuries to vulnerable road users, and the promotion of bicycling and walking, including research relating to— 
(1)roadway safety improvements, including traffic calming techniques and vulnerable road user accommodations appropriate in a suburban arterial context; (2)the impacts of traffic speeds, and access to low-traffic stress corridors, on safety and rates of bicycling and walking; 
(3)tools to evaluate the impact of transportation improvements on projected rates and safety of bicycling and walking; and (4)other research areas to be determined by the Administrator. 
(c)Vulnerable road user assessmentsThe Administrator shall— (1)review each vulnerable road user safety assessment submitted by a State under section 148(l) of title 23, United States Code, and other relevant sources of data to determine what, if any, standard definitions and methods should be developed through guidance to enable a State to collect pedestrian injury and fatality data; and 
(2)in the first progress update under subsection (d)(2), provide— (A)the results of the determination described in paragraph (1); and 
(B)the recommendations of the Secretary with respect to the collection and reporting of data on the safety of vulnerable road users. (d)Submission; publication (1)Submission of planNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the research plan described in subsection (b). 
(2)Progress updatesNot later than 2 years after the date of enactment of this Act, and biannually thereafter, the Administrator shall submit to the Committees described in paragraph (1)— (A)updates on the progress and findings of the research conducted pursuant to the plan described in subsection (b); and 
(B)in the first submission under this paragraph, the results and recommendations described in subsection (c)(2). 11123.Wildlife crossing safety (a)Declaration of policySection 101(b)(3)(D) of title 23, United States Code, is amended, in the matter preceding clause (i), by inserting resilient, after efficient,. 
(b)Wildlife crossings pilot program 
(1)In generalChapter 1 of title 23, United States Code, is amended by adding at the end the following:  171.Wildlife crossings pilot program (a)FindingCongress finds that greater adoption of wildlife-vehicle collision safety countermeasures is in the public interest because— 
(1)according to the report of the Federal Highway Administration entitled Wildlife-Vehicle Collision Reduction Study, there are more than 1,000,000 wildlife-vehicle collisions every year; (2)wildlife-vehicle collisions— 
(A)present a danger to— (i)human safety; and 
(ii)wildlife survival; and (B)represent a persistent concern that results in tens of thousands of serious injuries and hundreds of fatalities on the roadways of the United States; and 
(3)the total annual cost associated with wildlife-vehicle collisions has been estimated to be $8,388,000,000; and (4)wildlife-vehicle collisions are a major threat to the survival of species, including birds, reptiles, mammals, and amphibians. 
(b)EstablishmentThe Secretary shall establish a competitive wildlife crossings pilot program (referred to in this section as the pilot program) to provide grants for projects that seek to achieve— (1)a reduction in the number of wildlife-vehicle collisions; and 
(2)in carrying out the purpose described in paragraph (1), improved habitat connectivity for terrestrial and aquatic species. (c)Eligible entitiesAn entity eligible to apply for a grant under the pilot program is— 
(1)a State highway agency, or an equivalent of that agency; (2)a metropolitan planning organization (as defined in section 134(b)); 
(3)a unit of local government; (4)a regional transportation authority; 
(5)a special purpose district or public authority with a transportation function, including a port authority; (6)an Indian tribe (as defined in section 207(m)(1)), including a Native village and a Native Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)); 
(7)a Federal land management agency; or (8)a group of any of the entities described in paragraphs (1) through (7). 
(d)Applications 
(1)In generalTo be eligible to receive a grant under the pilot program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (2)RequirementIf an application under paragraph (1) is submitted by an eligible entity other than an eligible entity described in paragraph (1) or (7) of subsection (c), the application shall include documentation that the State highway agency, or an equivalent of that agency, of the State in which the eligible entity is located was consulted during the development of the application. 
(3)GuidanceTo enhance consideration of current and reliable data, eligible entities may obtain guidance from an agency in the State with jurisdiction over fish and wildlife. (e)ConsiderationsIn selecting grant recipients under the pilot program, the Secretary shall take into consideration the following: 
(1)Primarily, the extent to which the proposed project of an eligible entity is likely to protect motorists and wildlife by reducing the number of wildlife-vehicle collisions and improve habitat connectivity for terrestrial and aquatic species. (2)Secondarily, the extent to which the proposed project of an eligible entity is likely to accomplish the following: 
(A)Leveraging Federal investment by encouraging non-Federal contributions to the project, including projects from public-private partnerships. (B)Supporting local economic development and improvement of visitation opportunities. 
(C)Incorporation of innovative technologies, including advanced design techniques and other strategies to enhance efficiency and effectiveness in reducing wildlife-vehicle collisions and improving habitat connectivity for terrestrial and aquatic species. (D)Provision of educational and outreach opportunities. 
(E)Monitoring and research to evaluate, compare effectiveness of, and identify best practices in, selected projects. (F)Any other criteria relevant to reducing the number of wildlife-vehicle collisions and improving habitat connectivity for terrestrial and aquatic species, as the Secretary determines to be appropriate, subject to the condition that the implementation of the pilot program shall not be delayed in the absence of action by the Secretary to identify additional criteria under this subparagraph. 
(f)Use of funds 
(1)In generalThe Secretary shall ensure that a grant received under the pilot program is used for a project to reduce wildlife-vehicle collisions. (2)Grant administration (A)In generalA grant received under the pilot program shall be administered by— 
(i)in the case of a grant to a Federal land management agency or an Indian tribe (as defined in section 207(m)(1), including a Native village and a Native Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602))), the Federal Highway Administration, through an agreement; and (ii)in the case of a grant to an eligible entity other than an eligible entity described in clause (i), the State highway agency, or an equivalent of that agency, for the State in which the project is to be carried out. 
(B)Partnerships 
(i)In generalA grant received under the pilot program may be used to provide funds to eligible partners of the project for which the grant was received described in clause (ii), in accordance with the terms of the project agreement. (ii)Eligible partners describedThe eligible partners referred to in clause (i) include— 
(I)a metropolitan planning organization (as defined in section 134(b)); (II)a unit of local government; 
(III)a regional transportation authority; (IV)a special purpose district or public authority with a transportation function, including a port authority; 
(V)an Indian tribe (as defined in section 207(m)(1)), including a Native village and a Native Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)); (VI)a Federal land management agency; 
(VII)a foundation, nongovernmental organization, or institution of higher education; (VIII)a Federal, Tribal, regional, or State government entity; and 
(IX)a group of any of the entities described in subclauses (I) through (VIII). (3)ComplianceAn eligible entity that receives a grant under the pilot program and enters into a partnership described in paragraph (2) shall establish measures to verify that an eligible partner that receives funds from the grant complies with the conditions of the pilot program in using those funds. 
(g)RequirementThe Secretary shall ensure that not less than 60 percent of the amounts made available for grants under the pilot program each fiscal year are for projects located in rural areas. (h)Annual report to Congress (1)In generalNot later than December 31 of each calendar year, the Secretary shall submit to Congress, and make publicly available, a report describing the activities under the pilot program for the fiscal year that ends during that calendar year. 
(2)ContentsThe report under paragraph (1) shall include— (A)a detailed description of the activities carried out under the pilot program; 
(B)an evaluation of the effectiveness of the pilot program in meeting the purposes described in subsection (b); and (C)policy recommendations to improve the effectiveness of the pilot program. 
(i)Treatment of projectsNotwithstanding any other provision of law, a project assisted under this section shall be treated as a project on a Federal-aid highway under this chapter.. (2)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item relating to section 170 the following: 
 
171. Wildlife crossings pilot program.. 
(c)Wildlife vehicle collision reduction and habitat connectivity improvement 
(1)In generalChapter 1 of title 23, United States Code (as amended by subsection (b)(1)), is amended by adding at the end the following:  172.Wildlife-vehicle collision reduction and habitat connectivity improvement (a)Study (1)In generalThe Secretary shall conduct a study (referred to in this subsection as the study) of the state, as of the date of the study, of the practice of methods to reduce collisions between motorists and wildlife (referred to in this section as wildlife-vehicle collisions). 
(2)Contents 
(A)Areas of studyThe study shall— (i)update and expand on, as appropriate— 
(I)the report entitled Wildlife Vehicle Collision Reduction Study: 2008 Report to Congress; and (II)the document entitled Wildlife Vehicle Collision Reduction Study: Best Practices Manual and dated October 2008; and 
(ii)include— (I)an assessment, as of the date of the study, of— 
(aa)the causes of wildlife-vehicle collisions; (bb)the impact of wildlife-vehicle collisions on motorists and wildlife; and 
(cc)the impacts of roads and traffic on habitat connectivity for terrestrial and aquatic species; and (II)solutions and best practices for— 
(aa)reducing wildlife-vehicle collisions; and (bb)improving habitat connectivity for terrestrial and aquatic species. 
(B)MethodsIn carrying out the study, the Secretary shall— (i)conduct a thorough review of research and data relating to— 
(I)wildlife-vehicle collisions; and (II)habitat fragmentation that results from transportation infrastructure; 
(ii)survey current practices of the Department of Transportation and State departments of transportation to reduce wildlife-vehicle collisions; and (iii)consult with— 
(I)appropriate experts in the field of wildlife-vehicle collisions; and (II)appropriate experts on the effects of roads and traffic on habitat connectivity for terrestrial and aquatic species. 
(3)Report 
(A)In generalNot later than 18 months after the date of enactment of the Surface Transportation Reauthorization Act of 2021, the Secretary shall submit to Congress a report on the results of the study. (B)ContentsThe report under subparagraph (A) shall include— 
(i)a description of— (I)the causes of wildlife-vehicle collisions; 
(II)the impacts of wildlife-vehicle collisions; and (III)the impacts of roads and traffic on— 
(aa)species listed as threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); (bb)species identified by States as species of greatest conservation need; 
(cc)species identified in State wildlife plans; and (dd)medium and small terrestrial and aquatic species; 
(ii)an economic evaluation of the costs and benefits of installing highway infrastructure and other measures to mitigate damage to terrestrial and aquatic species, including the effect on jobs, property values, and economic growth to society, adjacent communities, and landowners; (iii)recommendations for preventing wildlife-vehicle collisions, including recommended best practices, funding resources, or other recommendations for addressing wildlife-vehicle collisions; and 
(iv)guidance, developed in consultation with Federal land management agencies and State departments of transportation, State fish and wildlife agencies, and Tribal governments that agree to participate, for developing, for each State that agrees to participate, a voluntary joint statewide transportation and wildlife action plan— (I)to address wildlife-vehicle collisions; and 
(II)to improve habitat connectivity for terrestrial and aquatic species. (b)Workforce development and technical training (1)In generalNot later than 3 years after the date of enactment of the Surface Transportation Reauthorization Act of 2021, the Secretary shall, based on the study conducted under subsection (a), develop a series of in-person and online workforce development and technical training courses— 
(A)to reduce wildlife-vehicle collisions; and (B)to improve habitat connectivity for terrestrial and aquatic species. 
(2)AvailabilityThe Secretary shall— (A)make the series of courses developed under paragraph (1) available for transportation and fish and wildlife professionals; and 
(B)update the series of courses not less frequently than once every 2 years. (c)Standardization of wildlife collision and carcass data (1)Standardized methodology (A)In generalThe Secretary, acting through the Administrator of the Federal Highway Administration (referred to in this subsection as the Secretary), shall develop a quality standardized methodology for collecting and reporting spatially accurate wildlife collision and carcass data for the National Highway System, considering the practicability of the methodology with respect to technology and cost. 
(B)MethodologyIn developing the standardized methodology under subparagraph (A), the Secretary shall— (i)survey existing methodologies and sources of data collection, including the Fatality Analysis Reporting System, the General Estimates System of the National Automotive Sampling System, and the Highway Safety Information System; and 
(ii)to the extent practicable, identify and correct limitations of those existing methodologies and sources of data collection. (C)ConsultationIn developing the standardized methodology under subparagraph (A), the Secretary shall consult with— 
(i)the Secretary of the Interior; (ii)the Secretary of Agriculture, acting through the Chief of the Forest Service; 
(iii)Tribal, State, and local transportation and wildlife authorities; (iv)metropolitan planning organizations (as defined in section 134(b)); 
(v)members of the American Association of State Highway Transportation Officials; (vi)members of the Association of Fish and Wildlife Agencies; 
(vii)experts in the field of wildlife-vehicle collisions; (viii)nongovernmental organizations; and 
(ix)other interested stakeholders, as appropriate. (2)Standardized national data system with voluntary template implementationThe Secretary shall— 
(A)develop a template for State implementation of a standardized national wildlife collision and carcass data system for the National Highway System that is based on the standardized methodology developed under paragraph (1); and (B)encourage the voluntary implementation of the template developed under subparagraph (A). 
(3)Reports 
(A)MethodologyThe Secretary shall submit to Congress a report describing the standardized methodology developed under paragraph (1) not later than the later of— (i)the date that is 18 months after the date of enactment of the Surface Transportation Reauthorization Act of 2021; and 
(ii)the date that is 180 days after the date on which the Secretary completes the development of the standardized methodology. (B)ImplementationNot later than 4 years after the date of enactment of the Surface Transportation Reauthorization Act of 2021, the Secretary shall submit to Congress a report describing— 
(i)the status of the voluntary implementation of the standardized methodology developed under paragraph (1) and the template developed under paragraph (2)(A); (ii)whether the implementation of the standardized methodology developed under paragraph (1) and the template developed under paragraph (2)(A) has impacted efforts by States, units of local government, and other entities— 
(I)to reduce the number of wildlife-vehicle collisions; and (II)to improve habitat connectivity; 
(iii)the degree of the impact described in clause (ii); and (iv)the recommendations of the Secretary, including recommendations for further study aimed at reducing motorist collisions involving wildlife and improving habitat connectivity for terrestrial and aquatic species on the National Highway System, if any. 
(d)National threshold guidanceThe Secretary shall— (1)establish guidance, to be carried out by States on a voluntary basis, that contains a threshold for determining whether a highway shall be evaluated for potential mitigation measures to reduce wildlife-vehicle collisions and increase habitat connectivity for terrestrial and aquatic species, taking into consideration— 
(A)the number of wildlife-vehicle collisions on the highway that pose a human safety risk; (B)highway-related mortality and the effects of traffic on the highway on— 
(i)species listed as endangered species or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); (ii)species identified by a State as species of greatest conservation need; 
(iii)species identified in State wildlife plans; and (iv)medium and small terrestrial and aquatic species; and 
(C)habitat connectivity values for terrestrial and aquatic species and the barrier effect of the highway on the movements and migrations of those species.. (2)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code (as amended by subsection (b)(2)) is amended by inserting after the item relating to section 171 the following: 
 
172. Wildlife-vehicle collision reduction and habitat connectivity improvement.. 
(d)Wildlife crossings standardsSection 109(c)(2) of title 23, United States Code, is amended— (1)in subparagraph (E), by striking and at the end; 
(2)by redesignating subparagraph (F) as subparagraph (G); and (3)by inserting after subparagraph (E) the following: 
 
(F)the publication of the Federal Highway Administration entitled Wildlife Crossing Structure Handbook: Design and Evaluation in North America and dated March 2011; and. (e)Wildlife habitat connectivity and national bridge and tunnel inventory and inspection standardsSection 144 of title 23, United States Code, is amended— 
(1)in subsection (a)(2)— (A)in subparagraph (B), by inserting , resilience, after safety; 
(B)in subparagraph (D), by striking and at the end; (C)in subparagraph (E), by striking the period at the end and inserting ; and; and 
(D)by adding at the end the following:  (F)to ensure adequate passage of aquatic and terrestrial species, where appropriate.; 
(2)in subsection (b)— (A)in paragraph (4), by striking and at the end; 
(B)in paragraph (5), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(6)determine if the replacement or rehabilitation of bridges and tunnels should include measures to enable safe and unimpeded movement for terrestrial and aquatic species.; and (3)in subsection (i), by adding at the end the following: 
 
(3)RequirementThe first revision under paragraph (2) after the date of enactment of the Surface Transportation Reauthorization Act of 2021 shall include techniques to assess passage of aquatic and terrestrial species and habitat restoration potential.. 11124.Consolidation of programsSection 1519(a) of MAP–21 (Public Law 112–141; 126 Stat. 574; 129 Stat. 1423) is amended, in the matter preceding paragraph (1), by striking fiscal years 2016 through 2020 and inserting fiscal years 2022 through 2026. 
11125.GAO report 
(a)In generalSection 1433 of the FAST Act (23 U.S.C. 101 note; Public Law 114–94) is repealed.  (b)Clerical amendmentThe table of contents in section 1(b) of the FAST Act (Public Law 114–94; 129 Stat. 1312) is amended by striking the item relating to section 1433.  
11126.Territorial and Puerto Rico highway programSection 165 of title 23, United States Code, is amended— (1)in subsection (a), by striking paragraphs (1) and (2) and inserting the following: 
 
(1)for the Puerto Rico highway program under subsection (b)— (A)$173,010,000 shall be for fiscal year 2022; 
(B)$176,960,000 shall be for fiscal year 2023; (C)$180,120,000 shall be for fiscal year 2024; 
(D)$183,675,000 shall be for fiscal year 2025; and (E)$187,230,000 shall be for fiscal year 2026; and 
(2)for the territorial highway program under subsection (c)— (A)$45,990,000 shall be for fiscal year 2022; 
(B)$47,040,000 shall be for fiscal year 2023; (C)$47,880,000 shall be for fiscal year 2024; 
(D)$48,825,000 shall be for fiscal year 2025; and (E)$49,770,000 shall be for fiscal year 2026.;  
(2)in subsection (b)(2)(C)(iii), by inserting and preventative maintenance on the National Highway System after chapter 1; and (3)in subsection (c)(7), by striking paragraphs (1) through (4) of section 133(c) and section 133(b)(12) and inserting paragraphs (1), (2), (3), and (5) of section 133(c) and section 133(b)(13). 
11127.Nationally significant Federal lands and Tribal projects programSection 1123 of the FAST Act (23 U.S.C. 201 note; Public Law 114–94) is amended— (1)in subsection (c)(3), by striking $25,000,000 and all that follows through the period at the end and inserting $12,500,000.; 
(2)in subsection (g)— (A)by striking the subsection designation and heading and all that follows through The Federal in paragraph (1) and inserting the following: 
 
(g)Cost share 
(1)Federal share 
(A)In generalExcept as provided in subparagraph (B), the Federal;  (B)in paragraph (1), by adding at the end the following: 
 
(B)Tribal projectsIn the case of a project on a tribal transportation facility (as defined in section 101(a) of title 23, United States Code), the Federal share of the cost of the project shall be 100 percent.; and (C)in paragraph (2), by striking other than those made available under title 23 or title 49, United States Code,; and 
(3)by striking subsection (h) and inserting the following:  (h)Use of funds (1)In generalFor each fiscal year, of the amounts made available to carry out this section— 
(A)50 percent shall be used for eligible projects on Federal lands transportation facilities and Federal lands access transportation facilities (as those terms are defined in section 101(a) of title 23, United States Code); and (B)50 percent shall be used for eligible projects on tribal transportation facilities (as defined in section 101(a) of title 23, United States Code). 
(2)RequirementNot less than 1 eligible project carried out using the amount described in paragraph (1)(A) shall be in a unit of the National Park System with not less than 3,000,000 annual visitors. (3)AvailabilityAmounts made available to carry out this section shall remain available for a period of 3 fiscal years following the fiscal year for which the amounts are appropriated..  
11128.Tribal high priority projects programSection 1123(h) of MAP–21 (23 U.S.C. 202 note; Public Law 112–141) is amended— (1)by redesignating paragraph (2) as paragraph (3); 
(2)in paragraph (3) (as so redesignated), in the matter preceding subparagraph (A), by striking paragraph (1) and inserting paragraphs (1) and (2); and (3)by striking the subsection designation and heading and all that follows through the period at the end of paragraph (1) and inserting the following: 
 
(h)Funding 
(1)Set-asideFor each of fiscal years 2022 through 2026, of the amounts made available to carry out the tribal transportation program under section 202 of title 23, United States Code, for that fiscal year, the Secretary shall use $9,000,000 to carry out the program. (2)Authorization of appropriationsIn addition to amounts made available under paragraph (1), there is authorized to be appropriated $30,000,000 out of the general fund of the Treasury to carry out the program for each of fiscal years 2022 through 2026.. 
11129.StandardsSection 109 of title 23, United States Code, is amended— (1)in subsection (d)— 
(A)by striking (d) On any and inserting the following:  (d)Manual on Uniform Traffic Control Devices (1)In generalOn any; 
(B)in paragraph (1) (as so designated), by striking promote the safe and inserting promote the safety, inclusion, and mobility of all users; and (C)by adding at the end the following: 
 
(2)UpdatesNot later than 18 months after the date of enactment of the Surface Transportation Reauthorization Act of 2021 and not less frequently than every 4 years thereafter, the Secretary shall update the Manual on Uniform Traffic Control Devices.;  (2)in subsection (o)— 
(A)by striking Projects and inserting:  (A)In generalProjects; and 
(B)by inserting at the end the following:  (B)Local jurisdictionsNotwithstanding subparagraph (A), a local jurisdiction may use a roadway design guide recognized by the Federal Highway Administration and adopted by the local jurisdiction that is different from the roadway design guide used by the State in which the local jurisdiction is located for the design of projects on all roadways under the ownership of the local jurisdiction (other than a highway on the National Highway System) for which the local jurisdiction is the project sponsor, provided that the design complies with all other applicable Federal laws.; and 
(3)by adding at the end the following:  (s)Electric vehicle charging stations (1)StandardsElectric vehicle charging infrastructure installed using funds provided under this title shall provide, at a minimum— 
(A)non-proprietary charging connectors that meet applicable industry safety standards; and (B)open access to payment methods that are available to all members of the public to ensure secure, convenient, and equal access to the electric vehicle charging infrastructure that shall not be limited by membership to a particular payment provider. 
(2)Treatment of projectsNotwithstanding any other provision of law, a project to install electric vehicle charging infrastructure using funds provided under this title shall be treated as if the project is located on a Federal-aid highway.. 11130.Public transportation (a)In generalSection 142(a) of title 23, United States Code, is amended by adding at the end the following: 
 
(3)Bus corridorsIn addition to the projects described in paragraphs (1) and (2), the Secretary may approve payment from sums apportioned under paragraph (2) or (7) of section 104(b) for carrying out a capital project for the construction of a bus rapid transit corridor or dedicated bus lanes, including the construction or installation of— (A)traffic signaling and prioritization systems; 
(B)redesigned intersections that are necessary for the establishment of a bus rapid transit corridor; (C)on-street stations; 
(D)fare collection systems; (E)information and wayfinding systems; and 
(F)depots.. (b)Technical correctionSection 142 of title 23, United States Code, is amended by striking subsection (i).  
11131.Reservation of certain funds 
(a)Open container requirementsSection 154(c)(2) of title 23, United States Code, is amended— (1)in the paragraph heading, by striking 2012 and inserting 2022; 
(2)by striking subparagraph (A) and inserting the following:  (A)Reservation of funds (i)In generalOn October 1, 2021, and each October 1 thereafter, in the case of a State described in clause (ii), the Secretary shall reserve an amount equal to 2.5 percent of the funds to be apportioned to the State on that date under each of paragraphs (1) and (2) of section 104(b) until the State certifies to the Secretary the means by which the State will use those reserved funds in accordance with subparagraphs (A) and (B) of paragraph (1), and paragraph (3). 
(ii)States describedA State referred to in clause (i) is a State— (I)that has not enacted or is not enforcing an open container law described in subsection (b); and 
(II)for which the Secretary determined for the prior fiscal year that the State had not enacted or was not enforcing an open container law described in subsection (b).; and (3)in subparagraph (B), in the matter preceding clause (i), by striking subparagraph (A) and inserting subparagraph (A)(i). 
(b)Repeat intoxicated driver lawsSection 164(b)(2) of title 23, United States Code, is amended— (1)in the paragraph heading, by striking 2012 and inserting 2022; 
(2)by striking subparagraph (A) and inserting the following:  (A)Reservation of funds (i)In generalOn October 1, 2021, and each October 1 thereafter, in the case of a State described in clause (ii), the Secretary shall reserve an amount equal to 2.5 percent of the funds to be apportioned to the State on that date under each of paragraphs (1) and (2) of section 104(b) until the State certifies to the Secretary the means by which the State will use those reserved funds in accordance with subparagraphs (A) and (B) of paragraph (1), and paragraph (3). 
(ii)States describedA State referred to in clause (i) is a State— (I)that has not enacted or is not enforcing a repeat intoxicated driver law; and 
(II)for which the Secretary determined for the prior fiscal year that the State had not enacted or was not enforcing a repeat intoxicated driver law.; and (3)in subparagraph (B), in the matter preceding clause (i), by striking subparagraph (A) and inserting subparagraph (A)(i).  
11132.Rural surface transportation grant program 
(a)In generalChapter 1 of title 23, United States Code (as amended by section 11123(c)(1)), is amended by adding at the end the following:  173.Rural surface transportation grant program (a)DefinitionsIn this section: 
(1)ProgramThe term program means the program established under subsection (b)(1).  (2)Rural areaThe term rural area means an area that is outside an urbanized area with a population of over 200,000. 
(b)Establishment 
(1)In generalThe Secretary shall establish a rural surface transportation grant program to provide grants, on a competitive basis, to eligible entities to improve and expand the surface transportation infrastructure in rural areas. (2)GoalsThe goals of the program shall be— 
(A)to increase connectivity; (B)to improve the safety and reliability of the movement of people and freight; and 
(C)to generate regional economic growth and improve quality of life. (3)Grant administrationThe Secretary may— 
(A)retain not more than a total of 2 percent of the funds made available to carry out the program and to review applications for grants under the program; and (B)transfer portions of the funds retained under subparagraph (A) to the relevant Administrators to fund the award and oversight of grants provided under the program.  
(c)Eligible entitiesThe Secretary may make a grant under the program to— (1)a State; 
(2)a regional transportation planning organization; (3)a unit of local government; 
(4)a Tribal government or a consortium of Tribal governments; and (5)a multijurisdictional group of entities described in paragraphs (1) through (4). 
(d)ApplicationsTo be eligible to receive a grant under the program, an eligible entity shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary may require. (e)Eligible projects (1)In generalExcept as provided in paragraph (2), the Secretary may make a grant under the program only for a project that is— 
(A)a highway, bridge, or tunnel project eligible under section 119(d); (B)a highway, bridge, or tunnel project eligible under section 133(b); 
(C)a project eligible under section 202(a); (D)a highway freight project eligible under section 167(h)(5); 
(E)a highway safety improvement project, including a project to improve a high risk rural road (as those terms are defined in section 148(a)); (F)a project on a publicly-owned highway or bridge that provides or increases access to an agricultural, commercial, energy, or intermodal facility that supports the economy of a rural area; or 
(G)a project to develop, establish, or maintain an integrated mobility management system, a transportation demand management system, or on-demand mobility services. (2)Bundling of eligible projects (A)In generalAn eligible entity may bundle 2 or more similar eligible projects under the program that are— 
(i)included as a bundled project in a statewide transportation improvement program under section 135; and (ii)awarded to a single contractor or consultant pursuant to a contract for engineering and design or construction between the contractor and the eligible entity. 
(B)ItemizationNotwithstanding any other provision of law (including regulations), a bundling of eligible projects under this paragraph may be considered to be a single project, including for purposes of section 135. (f)Eligible project costsAn eligible entity may use funds from a grant under the program for— 
(1)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and (2)construction, reconstruction, rehabilitation, acquisition of real property (including land related to the project and improvements to the land), environmental mitigation, construction contingencies, acquisition of equipment, and operational improvements. 
(g)Project requirementsThe Secretary may provide a grant under the program to an eligible project only if the Secretary determines that the project— (1)will generate regional economic, mobility, or safety benefits; 
(2)will be cost effective; (3)will contribute to the accomplishment of 1 or more of the national goals under section 150; 
(4)is based on the results of preliminary engineering; and (5)is reasonably expected to begin construction not later than 18 months after the date of obligation of funds for the project. 
(h)Additional considerationsIn providing grants under the program, the Secretary shall consider the extent to which an eligible project will— (1)improve the state of good repair of existing highway, bridge, and tunnel facilities; 
(2)increase the capacity or connectivity of the surface transportation system and improve mobility for residents of rural areas; (3)address economic development and job creation challenges, including energy sector job losses in energy communities as identified in the report released in April 2021 by the interagency working group established by section 218 of Executive Order 14008 (86 Fed. Reg. 7628 (February 1, 2021));  
(4)enhance recreational and tourism opportunities by providing access to Federal land, national parks, national forests, national recreation areas, national wildlife refuges, wilderness areas, or State parks; (5)contribute to geographic diversity among grant recipients; 
(6)utilize innovative project delivery approaches or incorporate transportation technologies; (7)coordinate with projects to address broadband infrastructure needs; or 
(8)improve access to emergency care, essential services, healthcare providers, or drug and alcohol treatment and rehabilitation resources. (i)Grant amountExcept as provided in subsection (k)(1), a grant under the program shall be in an amount that is not less than $25,000,000.  
(j)Federal share 
(1)In generalExcept as provided in paragraph (2), the Federal share of the cost of a project carried out with a grant under the program may not exceed 80 percent. (2)Federal share for certain projectsThe Federal share of the cost of an eligible project that furthers the completion of a designated segment of the Appalachian Development Highway System under section 14501 of title 40, or addresses a surface transportation infrastructure need identified for the Denali access system program under section 309 of the Denali Commission Act of 1998 (42 U.S.C. 3121 note; Public Law 105–277) shall be up to 100 percent, as determined by the State. 
(3)Use of other Federal assistanceFederal assistance other than a grant under the program may be used to satisfy the non-Federal share of the cost of a project carried out with a grant under the program. (k)Set asides (1)Small projectsThe Secretary shall use not more than 10 percent of the amounts made available for the program for each fiscal year to provide grants for eligible projects in an amount that is less than $25,000,000. 
(2)Appalachian development highway systemThe Secretary shall reserve 25 percent of the amounts made available for the program for each fiscal year for eligible projects that further the completion of designated routes of the Appalachian Development Highway System under section 14501 of title 40. (3)Rural roadway lane departuresThe Secretary shall reserve 15 percent of the amounts made available for the program for each fiscal year to provide grants for eligible projects located in States that have rural roadway fatalities as a result of lane departures that are greater than the average of rural roadway fatalities as a result of lane departures in the United States, based on the latest available data from the Secretary.  
(4)Excess fundingIn any fiscal year in which qualified applications for grants under this subsection do not allow for the amounts reserved under paragraphs (1), (2), or (3) to be fully utilized, the Secretary shall use the unutilized amounts to make other grants under the program. (l)Congressional review (1)NotificationNot less than 60 days before providing a grant under the program, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives— 
(A)a list of all applications determined to be eligible for a grant by the Secretary; (B)each application proposed to be selected for a grant, including a justification for the selection; and 
(C)proposed grant amounts. (2)Committee reviewBefore the last day of the 60-day period described in paragraph (1), each Committee described in paragraph (1) shall review the list of proposed projects submitted by the Secretary. 
(3)Congressional disapprovalThe Secretary may not make a grant or any other obligation or commitment to fund a project under the program if a joint resolution is enacted disapproving funding for the project before the last day of the 60-day period described in paragraph (1). (m)Transparency (1)In generalNot later than 30 days after providing a grant for a project under the program, the Secretary shall provide to all applicants, and publish on the website of the Department of Transportation, the information described in subsection (l)(1). 
(2)BriefingThe Secretary shall provide, on the request of an eligible entity, the opportunity to receive a briefing to explain any reasons the eligible entity was not selected to receive a grant under the program. (n)Reports (1)Annual reportThe Secretary shall make available on the website of the Department of Transportation at the end of each fiscal year an annual report that lists each project for which a grant has been provided under the program during that fiscal year. 
(2)Comptroller general 
(A)AssessmentThe Comptroller General of the United States shall conduct an assessment of the administrative establishment, solicitation, selection, and justification process with respect to the awarding of grants under the program for each fiscal year. (B)ReportEach fiscal year, the Comptroller General shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes, for the fiscal year— 
(i)the adequacy and fairness of the process by which each project was selected, if applicable; and (ii)the justification and criteria used for the selection of each project, if applicable. 
(o)Treatment of projectsNotwithstanding any other provision of law, a project assisted under this section shall be treated as a project on a Federal-aid highway under this chapter.. (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code (as amended by section 11123(c)(2)), is amended by inserting after the item relating to section 172 the following: 
 
 
173. Rural surface transportation grant program.. 
11133.Bicycle transportation and pedestrian walkwaysSection 217 of title 23, United States Code, is amended— (1)in subsection (a)— 
(A)by striking pedestrian walkways and bicycle and inserting pedestrian walkways and bicycle and shared micromobility; and  (B)by striking safe bicycle use and inserting safe access for bicyclists and pedestrians; 
(2)in subsection (d), by striking a position and inserting up to 2 positions; (3)in subsection (e), by striking bicycles each place it appears and inserting pedestrians or bicyclists; 
(4)in subsection (f), by striking and a bicycle and inserting or a bicycle or shared micromobility; and  (5)in subsection (j), by striking paragraph (2) and inserting the following: 
 
(2)Electric bicycle 
(A)In generalThe term electric bicycle means a bicycle— (i)equipped with fully operable pedals, a saddle or seat for the rider, and an electric motor of less than 750 watts; 
(ii)that can safely share a bicycle transportation facility with other users of such facility; and  (iii)that is a class 1 electric bicycle, class 2 electric bicycle, or class 3 electric bicycle.  
(B)Classes of electric bicycles 
(i)Class 1 electric bicycleFor purposes of subparagraph (A)(iii), the term class 1 electric bicycle means an electric bicycle, other than a class 3 electric bicycle, equipped with a motor that— (I)provides assistance only when the rider is pedaling; and 
(II)ceases to provide assistance when the speed of the bicycle reaches or exceeds 20 miles per hour. (ii)Class 2 electric bicycleFor purposes of subparagraph (A)(iii), the term class 2 electric bicycle means an electric bicycle equipped with a motor that— 
(I)may be used exclusively to propel the bicycle; and  (II)is not capable of providing assistance when the speed of the bicycle reaches or exceeds 20 miles per hour. 
(iii)Class 3 electric bicycleFor purposes of subparagraph (A)(iii), the term class 3 electric bicycle means an electric bicycle equipped with a motor that— (I)provides assistance only when the rider is pedaling; and  
(II)ceases to provide assistance when the speed of the bicycle reaches or exceeds 28 miles per hour.. 11134.Recreational trails programSection 206 of title 23, United States Code, is amended by adding at the end the following: 
 
(j)Use of other apportioned fundsFunds apportioned to a State under section 104(b) that are obligated for a recreational trail or a related project shall be administered as if the funds were made available to carry out this section.. 11135.Updates to Manual on Uniform Traffic Control DevicesIn carrying out the first update to the Manual on Uniform Traffic Control Devices under section 109(d)(2) of title 23, United States Code, to the greatest extent practicable, the Secretary shall include updates necessary to provide for— 
(1)the protection of vulnerable road users (as defined in section 148(a) of title 23, United States Code); (2)supporting the safe testing of automated vehicle technology and any preparation necessary for the safe integration of automated vehicles onto public streets;  
(3)appropriate use of variable message signs to enhance public safety; (4)the minimum retroreflectivity of traffic control devices and pavement markings; and 
(5)any additional recommendations made by the National Committee on Uniform Traffic Control Devices that have not been incorporated into the Manual on Uniform Traffic Control Devices. BPlanning and performance management 11201.Transportation planning (a)Metropolitan transportation planningSection 134 of title 23, United States Code, is amended— 
(1)in subsection (d)— (A)in paragraph (3), by adding at the end the following: 
 
(D)ConsiderationsIn designating officials or representatives under paragraph (2) for the first time, subject to the bylaws or enabling statute of the metropolitan planning organization, the metropolitan planning organization shall consider the equitable and proportional representation of the population of the metropolitan planning area.; and (B)in paragraph (7)— 
(i)by striking an existing metropolitan planning area and inserting an existing urbanized area (as defined by the Bureau of the Census); and (ii)by striking the existing metropolitan planning area and inserting the area; 
(2)in subsection (g)— (A)in paragraph (1), by striking a metropolitan area and inserting an urbanized area (as defined by the Bureau of the Census); and 
(B)by adding at the end the following:  (4)Coordination between MPOsIf more than 1 metropolitan planning organization is designated within an urbanized area (as defined by the Bureau of the Census) under subsection (d)(7), the metropolitan planning organizations designated within the area shall ensure, to the maximum extent practicable, the consistency of any data used in the planning process, including information used in forecasting travel demand. 
(5)Savings clauseNothing in this subsection requires metropolitan planning organizations designated within a single urbanized area to jointly develop planning documents, including a unified long-range transportation plan or unified TIP.;  (3)in subsection (i)(6), by adding at the end the following: 
 
(D)Use of technologyA metropolitan planning organization may use social media and other web-based tools— (i)to further encourage public participation; and 
(ii)to solicit public feedback during the transportation planning process.; and (4)in subsection (p), by striking paragraphs (5)(D) and (6) of section 104(b) of this title and inserting section 104(b)(6). 
(b)Statewide and nonmetropolitan transportation planningSection 135(f)(3) of title 23, United States Code, is amended by adding at the end the following:  (C)Use of technologyA State may use social media and other web-based tools— 
(i)to further encourage public participation; and (ii)to solicit public feedback during the transportation planning process.. 
(c)Conforming amendmentSection 135(i) of title 23, United States Code, is amended by striking paragraphs (5)(D) and (6) of section 104(b) of this title and inserting section 104(b)(6).  (d)Housing coordinationSection 134 of title 23, United States Code, is amended— 
(1)in subsection (a)(1), by inserting better connect housing and employment, after urbanized areas; (2)in subsection (g)(3)(A), by inserting housing, after economic development,; 
(3)in subsection (h)(1)(E), by inserting , housing, after growth; (4)in subsection (i)— 
(A)in paragraph (4)(B)— (i)by redesignating clauses (iii) through (vi) as clauses (iv) through (vii), respectively; and 
(ii)by inserting after clause (ii) the following:  (iii)assumed distribution of population and housing;; and 
(B)in paragraph (6)(A), by inserting affordable housing organizations, after disabled,; and (5)in subsection (k)— 
(A)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and (B)by inserting after paragraph (3) the following: 
 
(4)Housing coordination process 
(A)In generalWithin a metropolitan planning area serving a transportation management area, the transportation planning process under this section may address the integration of housing, transportation, and economic development strategies through a process that provides for effective integration, based on a cooperatively developed and implemented strategy, of new and existing transportation facilities eligible for funding under this title and chapter 53 of title 49. (B)Coordination in integrated planning processIn carrying out the process described in subparagraph (A), a metropolitan planning organization may— 
(i)consult with— (I)State and local entities responsible for land use, economic development, housing, management of road networks, or public transportation; and 
(II)other appropriate public or private entities; and (ii)coordinate, to the extent practicable, with applicable State and local entities to align the goals of the process with the goals of any comprehensive housing affordability strategies established within the metropolitan planning area pursuant to section 105 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705) and plans developed under section 5A of the United States Housing Act of 1937 (42 U.S.C. 1437c–1). 
(C)Housing coordination plan 
(i)In generalA metropolitan planning organization serving a transportation management area may develop a housing coordination plan that includes projects and strategies that may be considered in the metropolitan transportation plan of the metropolitan planning organization. (ii)ContentsA plan described in clause (i) may— 
(I)develop regional goals for the integration of housing, transportation, and economic development strategies to— (aa)better connect housing and employment while mitigating commuting times; 
(bb)align transportation improvements with housing needs, such as housing supply shortages, and proposed housing development; (cc)align planning for housing and transportation to address needs in relationship to household incomes within the metropolitan planning area; 
(dd)expand housing and economic development within the catchment areas of existing transportation facilities and public transportation services when appropriate, including higher-density development, as locally determined; (ee)manage effects of growth of vehicle miles traveled experienced in the metropolitan planning area related to housing development and economic development; 
(ff)increase share of households with sufficient and affordable access to the transportation networks of the metropolitan planning area; (II)identify the location of existing and planned housing and employment, and transportation options that connect housing and employment; and 
(III)include a comparison of transportation plans to land use management plans, including zoning plans, that may affect road use, public transportation ridership, and housing development.. 11202.Fiscal constraint on long-range transportation plansNot later than 1 year after the date of enactment of this Act, the Secretary shall amend section 450.324(f)(11)(v) of title 23, Code of Federal Regulations, to ensure that the outer years of a metropolitan transportation plan are defined as beyond the first 4 years. 
11203.State human capital plans 
(a)In generalChapter 1 of title 23, United States Code (as amended by section 11132(a)), is amended by adding at the end the following:  174.State human capital plans (a)In generalNot later than 18 months after the date of enactment of this section, the Secretary shall encourage each State to develop a voluntary plan, to be known as a human capital plan, that provides for the immediate and long-term personnel and workforce needs of the State with respect to the capacity of the State to deliver transportation and public infrastructure eligible under this title. 
(b)Plan contents 
(1)In generalA human capital plan developed by a State under subsection (a) shall, to the maximum extent practicable, take into consideration— (A)significant transportation workforce trends, needs, issues, and challenges with respect to the State; 
(B)the human capital policies, strategies, and performance measures that will guide the transportation-related workforce investment decisions of the State; (C)coordination with educational institutions, industry, organized labor, workforce boards, and other agencies or organizations to address the human capital transportation needs of the State; 
(D)a workforce planning strategy that identifies current and future human capital needs, including the knowledge, skills, and abilities needed to recruit and retain skilled workers in the transportation industry; (E)a human capital management strategy that is aligned with the transportation mission, goals, and organizational objectives of the State; 
(F)an implementation system for workforce goals focused on addressing continuity of leadership and knowledge sharing across the State; (G)an implementation system that addresses workforce competency gaps, particularly in mission-critical occupations; 
(H)in the case of public-private partnerships or other alternative project delivery methods to carry out the transportation program of the State, a description of workforce needs— (i)to ensure that the transportation mission, goals, and organizational objectives of the State are fully carried out; and 
(ii)to ensure that procurement methods provide the best public value; (I)a system for analyzing and evaluating the performance of the State department of transportation with respect to all aspects of human capital management policies, programs, and activities; and 
(J)the manner in which the plan will improve the ability of the State to meet the national policy in support of performance management established under section 150. (2)Planning periodIf a State develops a human capital plan under subsection (a), the plan shall address a 5-year forecast period. 
(c)Plan updatesIf a State develops a human capital plan under subsection (a), the State shall update the plan not less frequently than once every 5 years. (d)Relationship to long-range plan (1)In generalSubject to paragraph (2), a human capital plan developed by a State under subsection (a) may be developed separately from, or incorporated into, the long-range statewide transportation plan required under section 135. 
(2)Effect of sectionNothing in this section requires a State, or authorizes the Secretary to require a State, to incorporate a human capital plan into the long-range statewide transportation plan required under section 135. (e)Public availabilityEach State that develops a human capital plan under subsection (a) shall make a copy of the plan available to the public in a user-friendly format on the website of the State department of transportation. 
(f)Savings provisionNothing in this section prevents a State from carrying out transportation workforce planning— (1)not described in this section; or 
(2)not in accordance with this section.. (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code (as amended by section 11132(b)), is amended by inserting after the item relating to section 173 the following: 
 
 
174. State human capital plans..  
11204.Prioritization process pilot program 
(a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means any of the following: 
(A)A metropolitan planning organization that serves an area with a population of over 200,000. (B)A State. 
(2)Metropolitan planning organizationThe term metropolitan planning organization has the meaning given the term in section 134(b) of title 23, United States Code. (3)Prioritization process pilot programThe term prioritization process pilot program means the pilot program established under subsection (b)(1). 
(b)Establishment 
(1)In generalThe Secretary shall establish and solicit applications for a prioritization process pilot program. (2)PurposeThe purpose of the prioritization process pilot program shall be to support data-driven approaches to planning that, on completion, can be evaluated for public benefit. 
(c)Pilot program administration 
(1)In generalAn eligible entity participating in the prioritization process pilot program shall— (A)use priority objectives that are developed— 
(i)in the case of an urbanized area with a population of over 200,000, by the metropolitan planning organization that serves the area, in consultation with the State; (ii)in the case of an urbanized area with a population of 200,000 or fewer, by the State in consultation with all metropolitan planning organizations in the State; and 
(iii)through a public process that provides an opportunity for public input; (B)assess and score projects and strategies on the basis of— 
(i)the contribution and benefits of the project or strategy to each priority objective developed under subparagraph (A); (ii)the cost of the project or strategy relative to the contribution and benefits assessed and scored under clause (i); and 
(iii)public support; (C)use the scores assigned under subparagraph (B) to guide project selection in the development of the transportation plan and transportation improvement program; and 
(D)ensure that the public— (i)has opportunities to provide public comment on projects before decisions are made on the transportation plan and the transportation improvement program; and 
(ii)has access to clear reasons why each project or strategy was selected or not selected. (2)RequirementsAn eligible entity that receives a grant under the prioritization process pilot program shall use the funds as described in each of the following, as applicable: 
(A)Metropolitan transportation planningIn the case of a metropolitan planning organization that serves an area with a population of over 200,000, the entity shall— (i)develop and implement a publicly accessible, transparent prioritization process for the selection of projects for inclusion on the transportation plan for the metropolitan planning area under section 134(i) of title 23, United States Code, and section 5303(i) of title 49, United States Code, which shall— 
(I)include criteria identified by the metropolitan planning organization, which may be weighted to reflect the priority objectives developed under paragraph (1)(A), that the metropolitan planning organization has determined support— (aa)factors described in section 134(h) of title 23, United States Code, and section 5303(h) of title 49, United States Code; 
(bb)targets for national performance measures under section 150(b) of title 23, United States Code; (cc)applicable transportation goals in the metropolitan planning area or State set by the applicable transportation agency; and 
(dd)priority objectives developed under paragraph (1)(A); (II)evaluate the outcomes for each proposed project on the basis of the benefits of the proposed project with respect to each of the criteria described in subclause (I) relative to the cost of the proposed project; and 
(III)use the evaluation under subclause (II) to create a ranked list of proposed projects; and (ii)with respect to the priority list under section 134(j)(2)(A) of title 23 and section 5303(j)(2)(A) of title 49, United States Code, include projects according to the rank of the project under clause (i)(III), except as provided in subparagraph (D). 
(B)Statewide transportation planningIn the case of a State, the State shall— (i)develop and implement a publicly accessible, transparent process for the selection of projects for inclusion on the long-range statewide transportation plan under section 135(f) of title 23, United States Code, which shall— 
(I)include criteria identified by the State, which may be weighted to reflect statewide priorities, that the State has determined support— (aa)factors described in section 135(d) of title 23, United States Code, and section 5304(d) of title 49, United States Code; 
(bb)national transportation goals under section 150(b) of title 23, United States Code; (cc)applicable transportation goals in the State; and 
(dd)the priority objectives developed under paragraph (1)(A); (II)evaluate the outcomes for each proposed project on the basis of the benefits of the proposed project with respect to each of the criteria described in subclause (I) relative to the cost of the proposed project; and 
(III)use the evaluation under subclause (II) to create a ranked list of proposed projects; and (ii)with respect to the statewide transportation improvement program under section 135(g) of title 23, United States Code, and section 5304(g) of title 49, United States Code, include projects according to the rank of the project under clause (i)(III), except as provided in subparagraph (D). 
(C)Additional transportation planningIf the eligible entity has implemented, and has in effect, the requirements under subparagraph (A) or (B), as applicable, the eligible entity may use any remaining funds from a grant provided under the pilot program for any transportation planning purpose. (D)Exceptions to priority rankingIn the case of any project that the eligible entity chooses to include or not include in the transportation improvement program under section 134(j) of title 23, United States Code, or the statewide transportation improvement program under section 135(g) of title 23, United States Code, as applicable, in a manner that is contrary to the priority ranking for that project established under subparagraph (A)(i)(III) or (B)(i)(III), the eligible entity shall make publicly available an explanation for the decision, including— 
(i)a review of public comments regarding the project; (ii)an evaluation of public support for the project; 
(iii)an assessment of geographic balance of projects of the eligible entity; and (iv)the number of projects of the eligible entity in economically distressed areas. 
(3)Maximum amountThe maximum amount of a grant under the prioritization process pilot program is $2,000,000. (d)ApplicationsTo be eligible to participate in the prioritization process pilot program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
11205.Travel demand data and modeling 
(a)Definition of metropolitan planning organizationIn this section, the term metropolitan planning organization has the meaning given the term in section 134(b) of title 23, United States Code. (b)Study (1)In generalNot later than 2 years after the date of enactment of this Act, and not less frequently than once every 5 years thereafter, the Secretary shall carry out a study that— 
(A)gathers travel data and travel demand forecasts from a representative sample of States and metropolitan planning organizations; (B)uses the data and forecasts gathered under subparagraph (A) to compare travel demand forecasts with the observed data, including— 
(i)traffic counts; (ii)travel mode share and public transit ridership; and 
(iii)vehicle occupancy measures; and (C)uses the information described in subparagraphs (A) and (B)— 
(i)to develop best practices or guidance for States and metropolitan planning organizations to use in forecasting travel demand for future investments in transportation improvements; (ii)to evaluate the impact of transportation investments, including new roadway capacity, on travel behavior and travel demand, including public transportation ridership, induced highway travel, and congestion; 
(iii)to support more accurate travel demand forecasting by States and metropolitan planning organizations; and (iv)to enhance the capacity of States and metropolitan planning organizations— 
(I)to forecast travel demand; and (II)to track observed travel behavior responses, including induced travel, to changes in transportation capacity, pricing, and land use patterns. 
(2)Secretarial supportThe Secretary shall seek opportunities to support the transportation planning processes under sections 134 and 135 of title 23, United States Code, through the provision of data to States and metropolitan planning organizations to improve the quality of plans, models, and forecasts described in this subsection. (3)Evaluation toolThe Secretary shall develop a publicly available multimodal web-based tool for the purpose of enabling States and metropolitan planning organizations to evaluate the effect of investments in highway and public transportation projects on the use and conditions of all transportation assets within the State or area served by the metropolitan planning organization, as applicable. 
11206.Increasing safe and accessible transportation options 
(a)Definition of Complete Streets standards or policiesIn this section, the term Complete Streets standards or policies means standards or policies that ensure the safe and adequate accommodation of all users of the transportation system, including pedestrians, bicyclists, public transportation users, children, older individuals, individuals with disabilities, motorists, and freight vehicles. (b)Funding requirementNotwithstanding any other provision of law, each State and metropolitan planning organization shall use to carry out 1 or more activities described in subsection (c)— 
(1)in the case of a State, not less than 2.5 percent of the amounts made available to the State to carry out section 505 of title 23, United States Code; and (2)in the case of a metropolitan planning organization, not less than 2.5 percent of the amounts made available to the metropolitan planning organization under section 104(d) of title 23, United States Code. 
(c)Activities describedAn activity referred to in subsection (b) is an activity to increase safe and accessible options for multiple travel modes for people of all ages and abilities, which, if permissible under applicable State and local laws, may include— (1)adoption of Complete Streets standards or policies; 
(2)development of a Complete Streets prioritization plan that identifies a specific list of Complete Streets projects to improve the safety, mobility, or accessibility of a street; (3)development of transportation plans— 
(A)to create a network of active transportation facilities, including sidewalks, bikeways, or pedestrian and bicycle trails, to connect neighborhoods with destinations such as workplaces, schools, residences, businesses, recreation areas, healthcare and child care services, or other community activity centers; (B)to integrate active transportation facilities with public transportation service or improve access to public transportation; 
(C)to create multiuse active transportation infrastructure facilities, including bikeways or pedestrian and bicycle trails, that make connections within or between communities; (D)to increase public transportation ridership; and 
(E)to improve the safety of bicyclists and pedestrians; (4)regional and megaregional planning to address travel demand and capacity constraints through alternatives to new highway capacity, including through intercity passenger rail; and 
(5)development of transportation plans and policies that support transit-oriented development. (d)Federal shareThe Federal share of the cost of an activity carried out under this section shall be 80 percent, unless the Secretary determines that the interests of the Federal-aid highway program would be best served by decreasing or eliminating the non-Federal share. 
(e)State flexibilityA State or metropolitan planning organization, with the approval of the Secretary, may opt out of the requirements of this section if the State or metropolitan planning organization demonstrates to the Secretary, by not later than 30 days before the Secretary apportions funds for a fiscal year under section 104, that the State or metropolitan planning organization— (1)has Complete Streets standards and policies in place; and  
(2)has developed an up-to-date Complete Streets prioritization plan as described in subsection (c)(2).  CProject delivery and process improvement 11301.Codification of One Federal Decision (a)In generalSection 139 of title 23, United States Code, is amended— 
(1)in the section heading, by striking decisionmaking and inserting decisionmaking and One Federal Decision; (2)in subsection (a)— 
(A)by redesignating paragraphs (2) through (8) as paragraphs (4), (5), (6), (8), (9), (10), and (11), respectively; (B)by inserting after paragraph (1) the following: 
 
(2)AuthorizationThe term authorization means any environmental license, permit, approval, finding, or other administrative decision related to the environmental review process that is required under Federal law to site, construct, or reconstruct a project. (3)Environmental documentThe term environmental document includes an environmental assessment, finding of no significant impact, notice of intent, environmental impact statement, or record of decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).; 
(C)in subparagraph (B) of paragraph (5) (as so redesignated), by striking process for and completion of any environmental permit and inserting process and schedule, including a timetable for and completion of any environmental permit; and (D)by inserting after paragraph (6) (as so redesignated) the following: 
 
(7)Major project 
(A)In generalThe term major project means a project for which— (i)multiple permits, approvals, reviews, or studies are required under a Federal law other than the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); 
(ii)the project sponsor has identified the reasonable availability of funds sufficient to complete the project; (iii)the project is not a covered project (as defined in section 41001 of the FAST Act (42 U.S.C. 4370m)); and 
(iv) 
(I)the head of the lead agency has determined that an environmental impact statement is required; or (II)the head of the lead agency has determined that an environmental assessment is required, and the project sponsor requests that the project be treated as a major project. 
(B)ClarificationIn this section, the term major project does not have the same meaning as the term major project as described in section 106(h).; (3)in subsection (b)(1)— 
(A)by inserting , including major projects, after all projects; and (B)by inserting as requested by a project sponsor and after applied,; 
(4)in subsection (c)— (A)in paragraph (6)— 
(i)in subparagraph (B), by striking and at the end; (ii)in subparagraph (C), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following:  (D)to calculate annually the average time taken by the lead agency to complete all environmental documents for each project during the previous fiscal year.; and 
(B)by adding at the end the following:  (7)Process improvements for projects (A)In generalThe Secretary shall review— 
(i)existing practices, procedures, rules, regulations, and applicable laws to identify impediments to meeting the requirements applicable to projects under this section; and (ii)best practices, programmatic agreements, and potential changes to internal departmental procedures that would facilitate an efficient environmental review process for projects. 
(B)ConsultationIn conducting the review under subparagraph (A), the Secretary shall consult, as appropriate, with the heads of other Federal agencies that participate in the environmental review process. (C)ReportNot later than 2 years after the date of enactment of the Surface Transportation Reauthorization Act of 2021, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes— 
(i)the results of the review under subparagraph (A); and (ii)an analysis of whether additional funding would help the Secretary meet the requirements applicable to projects under this section.; 
(5)in subsection (d)— (A)in paragraph (8)— 
(i)in the paragraph heading, by striking NEPA and inserting environmental; (ii)in subparagraph (A)— 
(I)by inserting and except as provided in subparagraph (D) after paragraph (7); (II)by striking permits and inserting authorizations; and 
(III)by striking single environment document and inserting single environmental document for each kind of environmental document; (iii)in subparagraph (B)(i)— 
(I)by striking an environmental document and inserting environmental documents; and (II)by striking permits issued and inserting authorizations; and 
(iv)by adding at the end the following:  (D)ExceptionsThe lead agency may waive the application of subparagraph (A) with respect to a project if— 
(i)the project sponsor requests that agencies issue separate environmental documents; (ii)the obligations of a cooperating agency or participating agency under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) have already been satisfied with respect to the project; or 
(iii)the lead agency determines that reliance on a single environmental document (as described in subparagraph (A)) would not facilitate timely completion of the environmental review process for the project.; and (B)by adding at the end the following: 
 
(10)Timely authorizations for major projects 
(A)DeadlineExcept as provided in subparagraph (C), all authorization decisions necessary for the construction of a major project shall be completed by not later than 90 days after the date of the issuance of a record of decision for the major project. (B)DetailThe final environmental impact statement for a major project shall include an adequate level of detail to inform decisions necessary for the role of the participating agencies and cooperating agencies in the environmental review process. 
(C)Extension of deadlineThe head of the lead agency may extend the deadline under subparagraph (A) if— (i)Federal law prohibits the lead agency or another agency from issuing an approval or permit within the period described in that subparagraph; 
(ii)the project sponsor requests that the permit or approval follow a different timeline; or (iii)an extension would facilitate completion of the environmental review and authorization process of the major project.; 
(6)in subsection (g)(1)— (A)in subparagraph (B)— 
(i)in clause (ii)(IV), by striking schedule for and cost of and inserting time required by an agency to conduct an environmental review and make decisions under applicable Federal law relating to a project (including the issuance or denial of a permit or license) and the cost of; and (ii)by adding at the end the following: 
 
(iii)Major project scheduleTo the maximum extent practicable and consistent with applicable Federal law, in the case of a major project, the lead agency shall develop, in concurrence with the project sponsor, a schedule for the major project that is consistent with an agency average of not more than 2 years for the completion of the environmental review process for major projects, as measured from, as applicable— (I)the date of publication of a notice of intent to prepare an environmental impact statement to the record of decision; or 
(II)the date on which the head of the lead agency determines that an environmental assessment is required to a finding of no significant impact.; (B)by striking subparagraph (D) and inserting the following: 
 
(D)Modification 
(i)In generalExcept as provided in clause (ii), the lead agency may lengthen or shorten a schedule established under subparagraph (B) for good cause. (ii)Exceptions (I)Major projectsIn the case of a major project, the lead agency may lengthen a schedule under clause (i) for a cooperating Federal agency by not more than 1 year after the latest deadline established for the major project by the lead agency. 
(II)Shortened schedulesThe lead agency may not shorten a schedule under clause (i) if doing so would impair the ability of a cooperating Federal agency to conduct necessary analyses or otherwise carry out relevant obligations of the Federal agency for the project.; (C)by redesignating subparagraph (E) as subparagraph (F); and 
(D)by inserting after subparagraph (D) the following:  (E)Failure to meet deadlineIf a cooperating Federal agency fails to meet a deadline established under subparagraph (D)(ii)(I)— 
(i)the cooperating Federal agency shall submit to the Secretary a report that describes the reasons why the deadline was not met; and (ii)the Secretary shall— 
(I)transmit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a copy of the report under clause (i); and (II)make the report under clause (i) publicly available on the internet.;  
(7)in subsection (n), by adding at the end the following:  (3)Length of environmental document (A)In generalNotwithstanding any other provision of law and except as provided in subparagraph (B), to the maximum extent practicable, the text of the items described in paragraphs (4) through (6) of section 1502.10(a) of title 40, Code of Federal Regulations (or successor regulations), of an environmental impact statement for a project shall be 200 pages or fewer.  
(B)ExemptionAn environmental impact statement for a project may exceed 200 pages, if the lead agency establishes a new page limit for the environmental impact statement for that project.; and (8)by adding at the end the following: 
 
(p)Accountability and reporting for major projects 
(1)In generalThe Secretary shall establish a performance accountability system to track each major project. (2)RequirementsThe performance accountability system under paragraph (1) shall, for each major project, track, at a minimum— 
(A)the environmental review process for the major project, including the project schedule; (B)whether the lead agency, cooperating agencies, and participating agencies are meeting the schedule established for the environmental review process; and 
(C)the time taken to complete the environmental review process. (q)Development of categorical exclusions (1)In generalNot later than 60 days after the date of enactment of this subsection, and every 4 years thereafter, the Secretary shall— 
(A)in consultation with the agencies described in paragraph (2), identify the categorical exclusions described in section 771.117 of title 23, Code of Federal Regulations (or successor regulations), that would accelerate delivery of a project if those categorical exclusions were available to those agencies; (B)collect existing documentation and substantiating information on the categorical exclusions described in subparagraph (A); and 
(C)provide to each agency described in paragraph (2)— (i)a list of the categorical exclusions identified under subparagraph (A); and  
(ii)the documentation and substantiating information under subparagraph (B). (2)Agencies describedThe agencies referred to in paragraph (1) are— 
(A)the Department of the Interior; (B)the Department of the Army; 
(C)the Department of Commerce; (D)the Department of Agriculture; 
(E)the Department of Energy; (F)the Department of Defense; and 
(G)any other Federal agency that has participated in an environmental review process for a project, as determined by the Secretary. (3)Adoption of categorical exclusions (A)In generalNot later than 1 year after the date on which the Secretary provides a list under paragraph (1)(C), an agency described in paragraph (2) shall publish a notice of proposed rulemaking to propose any categorical exclusions from the list applicable to the agency, subject to the condition that the categorical exclusion identified under paragraph (1)(A) meets the criteria for a categorical exclusion under section 1508.1 of title 40, Code of Federal Regulations (or successor regulations). 
(B)Public commentIn a notice of proposed rulemaking under subparagraph (A), the applicable agency may solicit comments on whether any of the proposed new categorical exclusions meet the criteria for a categorical exclusion under section 1508.1 of title 40, Code of Federal Regulations (or successor regulations).. (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 139 and inserting the following: 
 
 
139. Efficient environmental reviews for project decisionmaking and One Federal Decision.. 
11302.Work zone process reviewsThe Secretary shall amend section 630.1008(e) of title 23, Code of Federal Regulations, to ensure that the work zone process review under that subsection is required not more frequently than once every 5 years. 11303.Transportation management plans (a)In generalThe Secretary shall amend section 630.1010(c) of title 23, Code of Federal Regulations, to ensure that only a project described in that subsection with a lane closure for 3 or more consecutive days shall be considered to be a significant project for purposes of that section. 
(b)Non-Interstate projectsNotwithstanding any other provision of law, a State shall not be required to develop or implement a transportation management plan (as described in section 630.1012 of title 23, Code of Federal Regulations (or successor regulations)) for a highway project not on the Interstate System if the project requires not more than 3 consecutive days of lane closures. 11304.Intelligent transportation systems (a)In generalThe Secretary shall develop guidance for using existing flexibilities with respect to the systems engineering analysis described in part 940 of title 23, Code of Federal Regulations (or successor regulations). 
(b)ImplementationThe Secretary shall ensure that any guidance developed under subsection (a)— (1)clearly identifies criteria for low-risk and exempt intelligent transportation systems projects, with a goal of minimizing unnecessary delay or paperwork burden; 
(2)is consistently implemented by the Department nationwide; and (3)is disseminated to Federal-aid recipients. 
(c)Savings provisionNothing in this section prevents the Secretary from amending part 940 of title 23, Code of Federal Regulations (or successor regulations), to reduce State administrative burdens. 11305.Alternative contracting methods (a)Alternative contracting methods for federal land management agencies and tribal governmentsSection 201 of title 23, United States Code, is amended by adding at the end the following: 
 
(f)Alternative contracting methods 
(1)In generalNotwithstanding any other provision of law (including the Federal Acquisition Regulation), a contracting method available to a State under this title may be used by the Secretary, on behalf of— (A)a Federal land management agency, in using any funds pursuant to section 203, 204, or 308; 
(B)a Federal land management agency, in using any funds pursuant to section 1535 of title 31 for any of the eligible uses described in sections 203(a)(1) and 204(a)(1) and paragraphs (1) and (2) of section 308(a); or (C)a Tribal government, in using funds pursuant to section 202(b)(7)(D). 
(2)Methods describedThe contracting methods referred to in paragraph (1) shall include, at a minimum— (A)project bundling; 
(B)bridge bundling; (C)design-build contracting; 
(D)2-phase contracting; (E)long-term concession agreements; and 
(F)any method tested, or that could be tested, under an experimental program relating to contracting methods carried out by the Secretary. (3)EffectNothing in this subsection— 
(A)affects the application of the Federal share for the project carried out with a contracting method under this subsection; or (B)modifies the point of obligation of Federal salaries and expenses.. 
(b)Cooperation with federal and state agencies and foreign countriesSection 308(a) of title 23, United States Code, is amended by adding at the end the following:  (4)Alternative contracting methods (A)In generalNotwithstanding any other provision of law (including the Federal Acquisition Regulation), in performing services under paragraph (1), the Secretary may use any contracting method available to a State under this title. 
(B)Methods describedThe contracting methods referred to in subparagraph (A) shall include, at a minimum— (i)project bundling; 
(ii)bridge bundling; (iii)design-build contracting; 
(iv)2-phase contracting; (v)long-term concession agreements; and 
(vi)any method tested, or that could be tested, under an experimental program relating to contracting methods carried out by the Secretary.. (c)Use of alternative contracting methodsIn carrying out an alternative contracting method under section 201(f) or 308(a)(4) of title 23, United States Code, the Secretary shall— 
(1)in consultation with the applicable Federal land management agencies, establish clear procedures that are— (A)applicable to the alternative contracting method; and 
(B)to the maximum extent practicable, consistent with the requirements applicable to Federal procurement transactions; (2)solicit input on the use of the alternative contracting method from the affected industry prior to using the method; and 
(3)analyze and prepare an evaluation of the use of the alternative contracting method. 11306.Flexibility for projectsSection 1420 of the FAST Act (23 U.S.C. 101 note; Public Law 114–94) is amended— 
(1)in subsection (a), by striking and on request by a State, the Secretary may in the matter preceding paragraph (1) and all that follows through the period at the end of paragraph (2) and inserting the following: “, on request by a State, and if in the public interest (as determined by the Secretary), the Secretary shall exercise all existing flexibilities under—  (1)the requirements of title 23, United States Code; and 
(2)other requirements administered by the Secretary, in whole or in part.; and (2)in subsection (b)(2)(A), by inserting (including regulations) after environmental law. 
11307.Improved Federal-State stewardship and oversight agreements 
(a)Definition of templateIn this section, the term template means a template created by the Secretary for Federal-State stewardship and oversight agreements that— (1)includes all standard terms found in stewardship and oversight agreements, including any terms in an attachment to the agreement; 
(2)is developed in accordance with section 106 of title 23, United States Code, or any other applicable authority; and (3)may be developed with consideration of relevant regulations, guidance, or policies. 
(b)Request for comment 
(1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary shall publish in the Federal Register the template and a notice requesting public comment on ways to improve the template. (2)Comment periodThe Secretary shall provide a period of not less than 60 days for public comment on the notice under paragraph (1). 
(3)Certain issuesThe notice under paragraph (1) shall allow comment on any aspect of the template and shall specifically request public comment on— (A)whether the template should be revised to delete standard terms requiring approval by the Secretary of the policies, procedures, processes, or manuals of the States, or other State actions, if Federal law (including regulations) does not specifically require an approval; 
(B)opportunities to modify the template to allow adjustments to the review schedules for State practices or actions, including through risk-based approaches, program reviews, process reviews, or other means; and (C)any other matters that the Secretary determines to be appropriate. 
(c)Notice of action; updates 
(1)In generalNot later than 1 year after the date of enactment of this Act, after considering the comments received in response to the Federal Register notice under subsection (b), the Secretary shall publish in the Federal Register a notice that— (A)describes any proposed changes to be made, and any alternatives to such changes, to the template; 
(B)addresses comments in response to which changes were not made to the template; and (C)prescribes a schedule and a plan to execute a process for implementing the changes referred to in subparagraph (A). 
(2)Approval requirementsIn addressing comments under paragraph (1)(B), the Secretary shall include an explanation of the basis for retaining any requirement for approval of State policies, procedures, processes, or manuals, or other State actions, if Federal law (including regulations) does not specifically require the approval. (3)Implementation (A)In generalNot later than 60 days after the date on which the notice under paragraph (1) is published, the Secretary shall make changes to the template in accordance with— 
(i)the changes described in the notice under paragraph (1)(A); and (ii)the schedule and plan described in the notice under paragraph (1)(C). 
(B)UpdatesNot later than 1 year after the date on which the revised template under subparagraph (A) is published, the Secretary shall update existing agreements with States according to the template updated under subparagraph (A). (d)Inclusion of non-standard termsNothing in this section precludes the inclusion in a Federal-State stewardship and oversight agreement of non-standard terms to address a State-specific matter, including risk-based stewardship and Department oversight involvement in individual projects of division interest. 
(e)Compliance with non-statutory terms 
(1)In generalThe Secretary shall not enforce or otherwise require a State to comply with approval requirements that are not required by Federal law (including regulations) in a Federal-State stewardship and oversight agreement. (2)Approval authorityNotwithstanding any other provision of law, the Secretary shall not assert approval authority over any matter in a Federal-State stewardship and oversight agreement reserved to States. 
(f)Frequency of reviewsSection 106(g)(3) of title 23, United States Code, is amended— (1)by striking annual; 
(2)by striking The Secretary and inserting the following:  (A)In generalThe Secretary; and 
(3)by adding at the end the following:  (B)Frequency (i)In generalExcept as provided in clauses (ii) and (iii), the Secretary shall carry out a review under subparagraph (A) not less frequently than once every 2 years. 
(ii)Consultation with StateThe Secretary, after consultation with a State, may make a determination to carry out a review under subparagraph (A) for that State less frequently than provided under clause (i). (iii)CauseIf the Secretary determines that there is a specific reason to require a review more frequently than provided under clause (i) with respect to a State, the Secretary may carry out a review more frequently than provided under that clause.. 
11308.Geomatic data 
(a)In generalThe Secretary shall develop guidance for the acceptance and use of information obtained from a non-Federal entity through geomatic techniques, including remote sensing and land surveying, cartography, geographic information systems, global navigation satellite systems, photogrammetry, or other remote means. (b)ConsiderationsIn carrying out this section, the Secretary shall ensure that acceptance or use of information described in subsection (a) meets the data quality and operational requirements of the Secretary. 
(c)Public commentBefore issuing any final guidance under subsection (a), the Secretary shall provide to the public— (1)notice of the proposed guidance; and 
(2)an opportunity to comment on the proposed guidance. (d)Savings clauseNothing in this section— 
(1)requires the Secretary to accept or use information that the Secretary determines does not meet the guidance developed under this section; or (2)changes the current statutory or regulatory requirements of the Department. 
11309.Evaluation of projects within an operational right-of-way 
(a)In generalChapter 3 of title 23, United States Code, is amended by adding at the end the following:  331.Evaluation of projects within an operational right-of-way (a)Definitions (1)Eligible project or activity (A)In generalIn this section, the term eligible project or activity means a project or activity within an existing operational right-of-way (as defined in section 771.117(c)(22) of title 23, Code of Federal Regulations (or successor regulations))— 
(i) 
(I)eligible for assistance under this title; or (II)administered as if made available under this title; 
(ii)that is— (I)a preventive maintenance, preservation, or highway safety improvement project (as defined in section 148(a)); or 
(II)a new turn lane that the State advises in writing to the Secretary would assist public safety; and (iii)that— 
(I)is classified as a categorical exclusion under section 771.117 of title 23, Code of Federal Regulations (or successor regulations); or (II)if the project or activity does not receive assistance described in clause (i) would be considered a categorical exclusion if the project or activity received assistance described in clause (i). 
(B)ExclusionThe term eligible project or activity does not include a project to create a new travel lane. (2)Preliminary evaluationThe term preliminary evaluation, with respect to an application described in subsection (b)(1), means an evaluation that is customary or practicable for the relevant agency to complete within a 45-day period for similar applications. 
(3)Relevant agencyThe term relevant agency means a Federal agency, other than the Federal Highway Administration, with responsibility for review of an application from a State for a permit, approval, or jurisdictional determination for an eligible project or activity. (b)Action required (1)In generalSubject to paragraph (2), not later than 45 days after the date of receipt of an application by a State for a permit, approval, or jurisdictional determination for an eligible project or activity, the head of the relevant agency shall— 
(A)make at least a preliminary evaluation of the application; and (B)notify the State of the results of the preliminary evaluation under subparagraph (A). 
(2)ExtensionThe head of the relevant agency may extend the review period under paragraph (1) by not more than 30 days if the head of the relevant agency provides to the State written notice that includes an explanation of the need for the extension. (3)Failure to actIf the head of the relevant agency fails to meet a deadline under paragraph (1) or (2), as applicable, the head of the relevant agency shall— 
(A)not later than 30 days after the date of the missed deadline, submit to the State, the Committee on Environment and Public Works of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes why the deadline was missed; and (B)not later than 14 days after the date on which a report is submitted under subparagraph (A), make publicly available, including on the internet, a copy of that report.. 
(b)Clerical amendmentThe analysis for chapter 3 of title 23, United States Code, is amended by adding at the end the following:   331. Evaluation of projects within an operational right-of-way.. 11310.Preliminary engineering (a)In generalSection 102 of title 23, United States Code, is amended— 
(1)by striking subsection (b); and (2)in subsection (a), in the second sentence, by striking Nothing in this subsection and inserting the following: 
 
(b)Savings provisionNothing in this section. (b)Conforming amendmentSection 144(j) of title 23, United States Code, is amended by striking paragraph (6). 
11311.Efficient implementation of NEPA for Federal land management projectsSection 203 of title 23, United States Code, is amended by adding at the end the following:  (e)Efficient implementation of NEPA (1)DefinitionsIn this subsection: 
(A)Environmental documentThe term environmental document means an environmental impact statement, environmental assessment, categorical exclusion, or other document prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (B)ProjectThe term project means a highway project, public transportation capital project, or multimodal project that— 
(i)receives funds under this title; and  (ii)is authorized under this section or section 204. 
(C)Project sponsorThe term project sponsor means the Federal land management agency that seeks or receives funds under this title for a project. (2)Environmental review to be completed by Federal Highway AdministrationThe Federal Highway Administration may prepare an environmental document pursuant to the implementing procedures of the Federal Highway Administration to comply with the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) if— 
(A)requested by a project sponsor; and (B)all areas of analysis required by the project sponsor can be addressed. 
(3)Federal land management agencies adoption of existing environmental review documents 
(A)In generalTo the maximum extent practicable, if the Federal Highway Administration prepares an environmental document pursuant to paragraph (2), that environmental document shall address all areas of analysis required by a Federal land management agency. (B)Independent evaluationNotwithstanding any other provision of law, a Federal land management agency shall not be required to conduct an independent evaluation to determine the adequacy of an environmental document prepared by the Federal Highway Administration pursuant to paragraph (2). 
(C)Use of same documentIn authorizing or implementing a project, a Federal land management agency may use an environmental document previously prepared by the Federal Highway Administration for a project addressing the same or substantially the same action to the same extent that the Federal land management agency could adopt or use a document previously prepared by another Federal agency. (4)Application by Federal land management agencies of categorical exclusions established by Federal Highway AdministrationIn carrying out requirements under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for a project, the project sponsor may use categorical exclusions designated under that Act in the implementing regulations of the Federal Highway Administration, subject to the conditions that— 
(A)the project sponsor makes a determination, in consultation with the Federal Highway Administration, that the categorical exclusion applies to the project; (B)the project satisfies the conditions for a categorical exclusion under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and 
(C)the use of the categorical exclusion does not otherwise conflict with the implementing regulations of the project sponsor, except any list of the project sponsor that designates categorical exclusions. (5)Mitigation commitmentsThe Secretary shall assist the Federal land management agency with all design and mitigation commitments made jointly by the Secretary and the project sponsor in any environmental document prepared by the Secretary in accordance with this subsection.. 
11312.National Environmental Policy Act of 1969 reporting program 
(a)In generalChapter 1 of title 23, United States Code, is amended by inserting after section 156 the following:  157.National Environmental Policy Act of 1969 reporting program  (a)DefinitionsIn this section: 
(1)Categorical exclusionThe term categorical exclusion has the meaning given the term in section 771.117(c) of title 23, Code of Federal Regulations (or a successor regulation). (2)Documented categorical exclusionThe term documented categorical exclusion has the meaning given the term in section 771.117(d) of title 23, Code of Federal Regulations (or a successor regulation).  
(3)Environmental assessmentThe term environmental assessment has the meaning given the term in section 1508.1 of title 40, Code of Federal Regulations (or a successor regulation). (4)Environmental impact statementThe term environmental impact statement means a detailed statement required under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)). 
(5)Federal agencyThe term Federal agency includes a State that has assumed responsibility under section 327. (6)NEPA processThe term NEPA process means the entirety of the development and documentation of the analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), including the assessment and analysis of any impacts, alternatives, and mitigation of a proposed action, and any interagency participation and public involvement required to be carried out before the Secretary undertakes a proposed action. 
(7)Proposed actionThe term proposed action means an action (within the meaning of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)) under this title that the Secretary proposes to carry out. (8)Reporting periodThe term reporting period means the fiscal year prior to the fiscal year in which a report is issued under subsection (b).  
(9)SecretaryThe term Secretary includes the governor or head of an applicable State agency of a State that has assumed responsibility under section 327.  (b)Report on NEPA data (1)In generalThe Secretary shall carry out a process to track, and annually submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing, the information described in paragraph (3). 
(2)Time to completeFor purposes of paragraph (3), the NEPA process—  (A)for an environmental impact statement— 
(i)begins on the date on which the Notice of Intent is published in the Federal Register; and (ii)ends on the date on which the Secretary issues a record of decision, including, if necessary, a revised record of decision; and 
(B)for an environmental assessment— (i)begins on the date on which the Secretary makes a determination to prepare an environmental assessment; and 
(ii)ends on the date on which the Secretary issues a finding of no significant impact or determines that preparation of an environmental impact statement is necessary.  (3)Information describedThe information referred to in paragraph (1) is, with respect to the Department of Transportation— 
(A)the number of proposed actions for which a categorical exclusion was issued during the reporting period; (B)the number of proposed actions for which a documented categorical exclusion was issued by the Department of Transportation during the reporting period; 
(C)the number of proposed actions pending on the date on which the report is submitted for which the issuance of a documented categorical exclusion by the Department of Transportation is pending; (D)the number of proposed actions for which an environmental assessment was issued by the Department of Transportation during the reporting period; 
(E)the length of time the Department of Transportation took to complete each environmental assessment described in subparagraph (D); (F)the number of proposed actions pending on the date on which the report is submitted for which an environmental assessment is being drafted by the Department of Transportation; 
(G)the number of proposed actions for which an environmental impact statement was completed by the Department of Transportation during the reporting period; (H)the length of time that the Department of Transportation took to complete each environmental impact statement described in subparagraph (G);  
(I)the number of proposed actions pending on the date on which the report is submitted for which an environmental impact statement is being drafted; and (J)for the proposed actions reported under subparagraphs (F) and (I), the percentage of those proposed actions for which— 
(i)funding has been identified; and (ii)all other Federal, State, and local activities that are required to allow the proposed action to proceed are completed.. 
(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item relating to section 156 the following:   157. National Environmental Policy Act of 1969 reporting program..  11313.Surface transportation project delivery program written agreementsSection 327 of title 23, United States Code, is amended— 
(1)in subsection (a)(2)(G), by inserting , including the payment of fees awarded under section 2412 of title 28 before the period at the end; (2)in subsection (c)— 
(A)by striking paragraph (5) and inserting the following:  (5)except as provided under paragraph (7), have a term of not more than 5 years;; 
(B)in paragraph (6), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(7)for any State that has participated in a program under this section (or under a predecessor program) for at least 10 years, have a term of 10 years.; (3)in subsection (g)(1)— 
(A)in subparagraph (B), by striking and at the end; (B)in subparagraph (C), by striking annual; 
(C)by redesignating subparagraph (C) as subparagraph (D); and (D)by inserting after subparagraph (B) the following: 
 
(C)in the case of an agreement period of greater than 5 years pursuant to subsection (c)(7), conduct an audit covering the first 5 years of the agreement period; and; and (4)by adding at the end the following: 
 
(m)Agency deemed to be Federal agencyA State agency that is assigned a responsibility under an agreement under this section shall be deemed to be an agency for the purposes of section 2412 of title 28.. 11314.State assumption of responsibility for categorical exclusionsSection 326(c)(3) of title 23, United States Code, is amended— 
(1)by striking subparagraph (A) and inserting the following:  (A)except as provided under subparagraph (C), shall have a term of not more than 3 years;; 
(2)in subparagraph (B), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(C)shall have a term of 5 years, in the case of a State that has assumed the responsibility for categorical exclusions under this section for not fewer than 10 years.. 11315.Early utility relocation prior to transportation project environmental reviewSection 123 of title 23, United States Code, is amended to read as follows: 
 
123.Relocation of utility facilities 
(a)DefinitionsIn this section:  (1)Cost of relocationThe term cost of relocation includes the entire amount paid by a utility properly attributable to the relocation of a utility facility, minus any increase in the value of the new facility and any salvage value derived from the old facility. 
(2)Early utility relocation projectThe term early utility relocation project means utility relocation activities identified by the State for performance before completion of the environmental review process for the transportation project. (3)Environmental review processThe term environmental review process has the meaning given the term in section 139(a). 
(4)Transportation projectThe term transportation project means a project.  (5)Utility facilityThe term utility facility means any privately, publicly, or cooperatively owned line, facility, or system for producing, transmitting, or distributing communications, power, electricity, light, heat, gas, oil, crude products, water, steam, waste, stormwater not connected with highway drainage, or any other similar commodity, including any fire or police signal system or street lighting system, that directly or indirectly serves the public.  
(6)Utility relocation activityThe term utility relocation activity means an activity necessary for the relocation of a utility facility, including preliminary and final design, surveys, real property acquisition, materials acquisition, and construction. (b)Reimbursement to States (1)In generalIf a State pays for the cost of relocation of a utility facility necessitated by the construction of a transportation project, Federal funds may be used to reimburse the State for the cost of relocation in the same proportion as Federal funds are expended on the transportation project. 
(2)LimitationFederal funds shall not be used to reimburse a State under this section if the payment to the utility— (A)violates the law of the State; or  
(B)violates a legal contract between the utility and the State.  (3)RequirementA reimbursement under paragraph (1) shall be made only if the State demonstrates to the satisfaction of the Secretary that the State paid the cost of the utility relocation activity from funds of the State with respect to transportation projects for which Federal funds are obligated subsequent to April 16, 1958, for work, including utility relocation activities.  
(4)Reimbursement eligibility for early relocation prior to transportation project environmental review process 
(A)In generalIn addition to the requirements under paragraphs (1) through (3), a State may carry out, at the expense of the State, an early utility relocation project for a transportation project before completion of the environmental review process for the transportation project.  (B)Requirements for reimbursementFunds apportioned to a State under this title may be used to pay the costs incurred by the State for an early utility relocation project only if the State demonstrates to the Secretary, and the Secretary finds that— 
(i)the early utility relocation project is necessary to accommodate a transportation project; (ii)the State provides adequate documentation to the Secretary of eligible costs incurred by the State for the early utility relocation project;  
(iii)before the commencement of the utility relocation activities, an environmental review process was completed for the early utility relocation project that resulted in a finding that the early utility relocation project— (I)would not result in significant adverse environmental impacts; and 
(II)would comply with other applicable Federal environmental requirements; (iv)the early utility relocation project did not influence— 
(I)the environmental review process for the transportation project; (II)the decision relating to the need to construct the transportation project; or 
(III)the selection of the transportation project design or location;  (v)the early utility relocation project complies with all applicable provisions of law, including regulations issued pursuant to this title;  
(vi)the early utility relocation project follows applicable financial procedures and requirements, including documentation of eligible costs and the requirements under section 109(l), but not including requirements applicable to authorization and obligation of Federal funds;  (vii)the transportation project for which the early utility relocation project was necessitated was included in the applicable transportation improvement program under section 134 or 135;  
(viii)before the cost incurred by a State is approved for Federal participation, environmental compliance pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) has been completed for the transportation project for which the early utility relocation project was necessitated; and  (ix)the transportation project that necessitated the utility relocation activity is approved for construction. 
(C)Savings provisionNothing in this paragraph affects other eligibility requirements or authorities for Federal participation in payment of costs incurred for utility relocation activities. (c)Applicability of other provisionsNothing in this section affects the applicability of other requirements that would otherwise apply to an early utility relocation project, including any applicable requirements under— 
(1)section 138; (2)the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.), including regulations under part 24 of title 49, Code of Federal Regulations (or successor regulations); 
(3)title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.); or (4)an environmental review process.. 
11316.Streamlining of section 4(f) reviewsSection 138(a) of title 23, United States Code, is amended— (1)in the fourth sentence, by striking In carrying out and inserting the following: 
 
(4)StudiesIn carrying out; (2)in the third sentence— 
(A)by striking such land, and (2) such program and inserting the following: “the land; and  (B)the program; 
(B)by striking unless (1) there is and inserting the following: “unless—  (A)there is; and 
(C)by striking After the and inserting the following:  (3)RequirementAfter the; 
(3)in the second sentence— (A)by striking The Secretary of Transportation and inserting the following: 
 
(2)Cooperation and consultation 
(A)In generalThe Secretary; and (B)by adding at the end the following: 
 
(B)Timeline for approvals 
(i)In generalThe Secretary shall— (I)provide an evaluation under this section to the Secretaries described in subparagraph (A); and 
(II)provide a period of 30 days for receipt of comments.  (ii)Assumed acceptanceIf the Secretary does not receive comments by 15 days after the deadline under clause (i)(II), the Secretary shall assume a lack of objection and proceed with the action.  
(C)EffectNothing in subparagraph (B) affects— (i)the requirements under— 
(I)subsections (b) through (f); or (II)the consultation process under section 306108 of title 54; or 
(ii)programmatic section 4(f) evaluations, as described in regulations issued by the Secretary.; and (4)in the first sentence, by striking It is declared to be and inserting the following: 
 
(1)In generalIt is. 11317.Categorical exclusion for projects of limited Federal assistanceSection 1317(1) of MAP–21 (23 U.S.C. 109 note; Public Law 112–141) is amended— 
(1)in subparagraph (A), by striking $5,000,000 and inserting $6,000,000; and (2)in subparagraph (B), by striking $30,000,000 and inserting $35,000,000.  
11318.Certain gathering lines located on Federal land and Indian land 
(a)DefinitionsIn this section: (1)Federal land (A)In generalThe term Federal land means land the title to which is held by the United States. 
(B)ExclusionsThe term Federal land does not include— (i)a unit of the National Park System; 
(ii)a unit of the National Wildlife Refuge System; (iii)a component of the National Wilderness Preservation System; 
(iv)a wilderness study area within the National Forest System; or (v)Indian land. 
(2)Gathering line and associated field compression or pumping unit 
(A)In generalThe term gathering line and associated field compression or pumping unit means— (i)a pipeline that is installed to transport oil, natural gas and related constituents, or produced water from 1 or more wells drilled and completed to produce oil or gas; and 
(ii)if necessary, 1 or more compressors or pumps to raise the pressure of the transported oil, natural gas and related constituents, or produced water to higher pressures necessary to enable the oil, natural gas and related constituents, or produced water to flow into pipelines and other facilities. (B)InclusionsThe term gathering line and associated field compression or pumping unit includes a pipeline or associated compression or pumping unit that is installed to transport oil or natural gas from a processing plant to a common carrier pipeline or facility. 
(C)ExclusionsThe term gathering line and associated field compression or pumping unit does not include a common carrier pipeline. (3)Indian landThe term Indian land means land the title to which is held by— 
(A)the United States in trust for an Indian Tribe or an individual Indian; or (B)an Indian Tribe or an individual Indian subject to a restriction by the United States against alienation. 
(4)Produced waterThe term produced water means water produced from an oil or gas well bore that is not a fluid prepared at, or transported to, the well site to resolve a specific oil or gas well bore or reservoir condition. (5)SecretaryThe term Secretary means the Secretary of the Interior. 
(b)Certain gathering lines 
(1)In generalSubject to paragraph (2), the issuance of a sundry notice or right-of-way for a gathering line and associated field compression or pumping unit that is located on Federal land or Indian land and that services any oil or gas well may be considered by the Secretary to be an action that is categorically excluded (as defined in section 1508.1 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act)) for purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) if the gathering line and associated field compression or pumping unit— (A)are within a field or unit for which an approved land use plan or an environmental document prepared pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) analyzed transportation of oil, natural gas, or produced water from 1 or more oil or gas wells in the field or unit as a reasonably foreseeable activity; 
(B)are located adjacent to or within— (i)any existing disturbed area; or 
(ii)an existing corridor for a right-of-way; and (C)would reduce— 
(i)in the case of a gathering line and associated field compression or pumping unit transporting methane, the total quantity of methane that would otherwise be vented, flared, or unintentionally emitted from the field or unit; or (ii)in the case of a gathering line and associated field compression or pumping unit not transporting methane, the vehicular traffic that would otherwise service the field or unit. 
(2)ApplicabilityParagraph (1) shall apply to Indian land, or a portion of Indian land— (A)to which the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) applies; and 
(B)for which the Indian Tribe with jurisdiction over the Indian land submits to the Secretary a written request that paragraph (1) apply to that Indian land (or portion of Indian land). (c)Effect on other lawNothing in this section— 
(1)affects or alters any requirement— (A)relating to prior consent under— 
(i)section 2 of the Act of February 5, 1948 (62 Stat. 18, chapter 45; 25 U.S.C. 324); or (ii)section 16(e) of the Act of June 18, 1934 (48 Stat. 987, chapter 576; 102 Stat. 2939; 114 Stat. 47; 25 U.S.C. 5123(e)) (commonly known as the Indian Reorganization Act); 
(B)under section 306108 of title 54, United States Code; or (C)under any other Federal law (including regulations) relating to Tribal consent for rights-of-way across Indian land; or 
(2)makes the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) applicable to land to which that Act otherwise would not apply.  11319.Annual report (a)Definition of covered projectIn this section, the term covered project means a project or activity carried out with funds provided by the Department, including a project carried out under title 23 or 49, United States Code— 
(1)that is more than 5 years behind schedule; or (2)for which the total amount spent on the project or activity is not less than $1,000,000,000 more than the original cost estimate for the project or activity. 
(b)RequirementNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report on covered projects of the Department, which shall include, for each covered project— (1)a brief description of the covered project, including— 
(A)the purpose of the covered project; (B)each location in which the covered project is carried out; 
(C)the contract or award number of the covered project, if applicable; (D)the year in which the covered project was initiated; 
(E)the Federal share of the total cost of the covered project; and (F)each primary contractor, subcontractor, grant recipient, and subgrantee recipient of the covered project; 
(2)an explanation of any change to the original scope of the covered project, including by the addition or narrowing of the initial requirements of the covered project; (3)the original expected date for completion of the covered project; 
(4)the current expected date for completion of the covered project; (5)the original cost estimate for the covered project, as adjusted to reflect increases in the Consumer Price Index for All Urban Consumers, as published by the Bureau of Labor Statistics; 
(6)the current cost estimate for the covered project, as adjusted to reflect increases in the Consumer Price Index for All Urban Consumers, as published by the Bureau of Labor Statistics; (7)an explanation for a delay in completion or an increase in the original cost estimate for the covered project, including, where applicable, any impact of insufficient or delayed appropriations; and 
(8)the amount of and rationale for any award, incentive fee, or other type of bonus, if any, awarded for the covered project.  DClimate change 11401.Grants for charging and fueling infrastructure (a)PurposeThe purpose of this section is to establish a grant program to strategically deploy publicly accessible electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, and natural gas fueling infrastructure along designated alternative fuel corridors or in certain other locations that will be accessible to all drivers of electric vehicles, hydrogen vehicles, propane vehicles, and natural gas vehicles. 
(b)Grant programSection 151 of title 23, United States Code, is amended— (1)in subsection (a)— 
(A)by striking Not later than 1 year after the date of enactment of the FAST Act, the Secretary shall and inserting The Secretary shall periodically; and (B)by striking to improve the mobility and inserting to support changes in the transportation sector that help achieve a reduction in greenhouse gas emissions and improve the mobility; 
(2)in subsection (b)(2), by inserting previously designated by the Federal Highway Administration or before designated by; (3)by striking subsection (d) and inserting the following: 
 
(d)Redesignation 
(1)Initial redesignationNot later than 180 days after the date of enactment of the Surface Transportation Reauthorization Act of 2021, the Secretary shall update and redesignate the corridors under subsection (a). (2)Subsequent redesignationThe Secretary shall establish a recurring process to regularly update and redesignate the corridors under subsection (a).; 
(4)in subsection (e)— (A)in paragraph (1), by striking and at the end; 
(B)in paragraph (2)— (i)by striking establishes an aspirational goal of achieving and inserting describes efforts, including through funds awarded through the grant program under subsection (f), that will aid efforts to achieve; and 
(ii)by striking by the end of fiscal year 2020. and inserting ; and; and (C)by adding at the end the following: 
 
(3)summarizes best practices and provides guidance, developed through consultation with the Secretary of Energy, for project development of electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure and natural gas fueling infrastructure at the State, Tribal, and local level to allow for the predictable deployment of that infrastructure.; and (5)by adding at the end the following: 
 
(f)Grant program 
(1)Definition of private entityIn this subsection, the term private entity means a corporation, partnership, company, or nonprofit organization. (2)EstablishmentNot later than 1 year after the date of enactment of the Surface Transportation Reauthorization Act of 2021, the Secretary shall establish a grant program to award grants to eligible entities to carry out the activities described in paragraph (6). 
(3)Eligible entitiesAn entity eligible to receive a grant under this subsection is— (A)a State or political subdivision of a State; 
(B)a metropolitan planning organization; (C)a unit of local government; 
(D)a special purpose district or public authority with a transportation function, including a port authority; (E)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); 
(F)a territory of the United States; (G)an authority, agency, or instrumentality of, or an entity owned by, 1 or more entities described in subparagraphs (A) through (F); or 
(H)a group of entities described in subparagraphs (A) through (G). (4)ApplicationsTo be eligible to receive a grant under this subsection, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary shall require, including— 
(A)a description of how the eligible entity has considered— (i)public accessibility of charging or fueling infrastructure proposed to be funded with a grant under this subsection, including— 
(I)charging or fueling connector types and publicly available information on real-time availability; and (II)payment methods to ensure secure, convenient, fair, and equal access; 
(ii)collaborative engagement with stakeholders (including automobile manufacturers, utilities, infrastructure providers, technology providers, electric charging, hydrogen, propane, and natural gas fuel providers, metropolitan planning organizations, States, Indian tribes, and units of local governments, fleet owners, fleet managers, fuel station owners and operators, labor organizations, infrastructure construction and component parts suppliers, and multi-State and regional entities)— (I)to foster enhanced, coordinated, public-private or private investment in electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas fueling infrastructure; 
(II)to expand deployment of electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas fueling infrastructure; (III)to protect personal privacy and ensure cybersecurity; and 
(IV)to ensure that a properly trained workforce is available to construct and install electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas fueling infrastructure; (iii)the location of the station or fueling site, such as consideration of— 
(I)the availability of onsite amenities for vehicle operators, such as restrooms or food facilities; (II)access in compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); 
(III)height and fueling capacity requirements for facilities that charge or refuel large vehicles, such as semi-trailer trucks; and (IV)appropriate distribution to avoid redundancy and fill charging or fueling gaps; 
(iv)infrastructure installation that can be responsive to technology advancements, such as accommodating autonomous vehicles, vehicle-to-grid technology, and future charging methods; and (v)the long-term operation and maintenance of the electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas fueling infrastructure, to avoid stranded assets and protect the investment of public funds in that infrastructure; and 
(B)an assessment of the estimated emissions that will be reduced through the use of electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas fueling infrastructure, which shall be conducted using the Alternative Fuel Life-Cycle Environmental and Economic Transportation (AFLEET) tool developed by Argonne National Laboratory (or a successor tool). (5)ConsiderationsIn selecting eligible entities to receive a grant under this subsection, the Secretary shall— 
(A)consider the extent to which the application of the eligible entity would— (i)improve alternative fueling corridor networks by— 
(I)converting corridor-pending corridors to corridor-ready corridors; or (II)in the case of corridor-ready corridors, providing redundancy— 
(aa)to meet excess demand for charging or fueling infrastructure; or (bb)to reduce congestion at existing charging or fueling infrastructure in high-traffic locations; 
(ii)meet current or anticipated market demands for charging or fueling infrastructure; (iii)enable or accelerate the construction of charging or fueling infrastructure that would be unlikely to be completed without Federal assistance; 
(iv)support a long-term competitive market for electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas fueling infrastructure that does not significantly impair existing electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas fueling infrastructure providers; (v)provide access to electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas fueling infrastructure in areas with a current or forecasted need; and 
(vi)deploy electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas fueling infrastructure for medium- and heavy-duty vehicles (including along the National Highway Freight Network established under section 167(c)) and in proximity to intermodal transfer stations; (B)ensure, to the maximum extent practicable, geographic diversity among grant recipients to ensure that electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas fueling infrastructure is available throughout the United States; 
(C)consider whether the private entity that the eligible entity contracts with under paragraph (6)— (i)submits to the Secretary the most recent year of audited financial statements; and 
(ii)has experience in installing and operating electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas fueling infrastructure; and (D)consider whether, to the maximum extent practicable, the eligible entity and the private entity that the eligible entity contracts with under paragraph (6) enter into an agreement— 
(i)to operate and maintain publicly available electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas infrastructure; and (ii)that provides a remedy and an opportunity to cure if the requirements described in clause (i) are not met. 
(6)Use of funds 
(A)In generalAn eligible entity receiving a grant under this subsection shall only use the funds in accordance with this paragraph to contract with a private entity for acquisition and installation of publicly accessible electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas fueling infrastructure that is directly related to the charging or fueling of a vehicle. (B)Location of infrastructureAny publicly accessible electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas fueling infrastructure acquired and installed with a grant under this subsection shall be located along an alternative fuel corridor designated under this section, on the condition that any affected Indian tribes are consulted before the designation. 
(C)Operating assistance 
(i)In generalSubject to clauses (ii) and (iii), an eligible entity that receives a grant under this subsection may use a portion of the funds to provide to a private entity operating assistance for the first 5 years of operations after the installation of publicly available electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas fueling infrastructure while the facility transitions to independent system operations. (ii)InclusionsOperating assistance under this subparagraph shall be limited to costs allocable to operating and maintaining the electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas fueling infrastructure and service. 
(iii)LimitationOperating assistance under this subparagraph may not exceed the amount of a contract under subparagraph (A) to acquire and install publicly accessible electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas fueling infrastructure. (D)Traffic control devices (i)In generalSubject to this paragraph, an eligible entity that receives a grant under this subsection may use a portion of the funds to acquire and install traffic control devices located in the right-of-way to provide directional information to publicly accessible electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas fueling infrastructure acquired, installed, or operated with the grant. 
(ii)ApplicabilityClause (i) shall apply only to an eligible entity that— (I)receives a grant under this subsection; and 
(II)is using that grant for the acquisition and installation of publicly accessible electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas fueling infrastructure. (iii)Limitation on amountThe amount of funds used to acquire and install traffic control devices under clause (i) may not exceed the amount of a contract under subparagraph (A) to acquire and install publicly accessible charging or fueling infrastructure. 
(iv)No new authority createdNothing in this subparagraph authorizes an eligible entity that receives a grant under this subsection to acquire and install traffic control devices if the entity is not otherwise authorized to do so. (E)Revenue (i)In generalAn eligible entity receiving a grant under this subsection and a private entity referred to in subparagraph (A) may enter into a cost-sharing agreement under which the private entity submits to the eligible entity a portion of the revenue from the electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas fueling infrastructure. 
(ii)Uses of revenueAn eligible entity that receives revenue from a cost-sharing agreement under clause (i) may only use that revenue for a project that is eligible under this title. (7)Certain fuelsThe use of grants for propane fueling infrastructure under this subsection shall be limited to infrastructure for medium- and heavy-duty vehicles.  
(8)Community grants 
(A)In generalNotwithstanding paragraphs (4), (5), and (6), the Secretary shall reserve 50 percent of the amounts made available each fiscal year to carry out this section to provide grants to eligible entities in accordance with this paragraph. (B)ApplicationsTo be eligible to receive a grant under this paragraph, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  
(C)Eligible entitiesAn entity eligible to receive a grant under this paragraph is— (i)an entity described in paragraph (3); and 
(ii)a State or local authority with ownership of publicly accessible transportation facilities. (D)Eligible projectsThe Secretary may provide a grant under this paragraph for a project that is expected to reduce greenhouse gas emissions and to expand or fill gaps in access to publicly accessible electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas fueling infrastructure, including— 
(i)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and  (ii)the acquisition and installation of electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas fueling infrastructure that is directly related to the charging or fueling of a vehicle, including any related construction or reconstruction and the acquisition of real property directly related to the project, such as locations described in subparagraph (E), to expand access to electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas fueling infrastructure. 
(E)Project locationsA project receiving a grant under this paragraph may be located on any public road or in other publicly accessible locations, such as parking facilities at public buildings, public schools, and public parks, or in publicly accessible parking facilities owned or managed by a private entity. (F)PriorityIn providing grants under this paragraph, the Secretary shall give priority to projects that expand access to electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas fueling infrastructure within— 
(i)rural areas; (ii)low- and moderate-income neighborhoods; and 
(iii)communities with a low ratio of private parking spaces to households or a high ratio of multiunit dwellings to single family homes, as determined by the Secretary. (G)Additional considerationsIn providing grants under this paragraph, the Secretary shall consider the extent to which the project— 
(i)contributes to geographic diversity among eligible entities, including achieving a balance between urban and rural communities; and (ii)meets current or anticipated market demands for charging or fueling infrastructure, including faster charging speeds with high-powered capabilities necessary to minimize the time to charge or refuel current and anticipated vehicles. 
(H)Partnering with private entitiesAn eligible entity that receives a grant under this paragraph may use the grant funds to contract with a private entity for the acquisition, construction, installation, maintenance, or operation of electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, or natural gas fueling infrastructure that is directly related to the charging or fueling of a vehicle. (I)Maximum grant amountThe amount of a grant under this paragraph shall not be more than $15,000,000. 
(J)Technical assistanceOf the amounts reserved under subparagraph (A), the Secretary may use not more than 1 percent to provide technical assistance to eligible entities. (K)Additional activitiesThe recipient of a grant under this paragraph may use not more than 5 percent of the grant funds on educational and community engagement activities to develop and implement education programs through partnerships with schools, community organizations, and vehicle dealerships to support the use of zero-emission vehicles and associated infrastructure. 
(9)Requirements 
(A)Project treatmentNotwithstanding any other provision of law, any project funded by a grant under this subsection shall be treated as a project on a Federal-aid highway under this chapter. (B)SignsAny traffic control device or on-premises sign acquired, installed, or operated with a grant under this subsection shall comply with— 
(i)the Manual on Uniform Traffic Control Devices, if located in the right-of-way; and (ii)other provisions of Federal, State, and local law, as applicable. 
(10)Federal share 
(A)In generalThe Federal share of the cost of a project carried out with a grant under this subsection shall not exceed 80 percent of the total project cost. (B)Responsibility of private entityAs a condition of contracting with an eligible entity under paragraph (6) or (8), a private entity shall agree to pay the share of the cost of a project carried out with a grant under this subsection that is not paid by the Federal Government under subparagraph (A). 
(11)ReportNot later than 3 years after the date of enactment of this subsection, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report on the progress and implementation of this subsection..  11402.Reduction of truck emissions at port facilities (a)Establishment of program (1)In generalThe Secretary shall establish a program to reduce idling at port facilities, under which the Secretary shall— 
(A)study how ports and intermodal port transfer facilities would benefit from increased opportunities to reduce emissions at ports, including through the electrification of port operations; (B)study emerging technologies and strategies that may help reduce port-related emissions from idling trucks; and 
(C)coordinate and provide funding to test, evaluate, and deploy projects that reduce port-related emissions from idling trucks, including through the advancement of port electrification and improvements in efficiency, focusing on port operations, including heavy-duty commercial vehicles, and other related projects. (2)ConsultationIn carrying out the program under this subsection, the Secretary may consult with the Secretary of Energy and the Administrator of the Environmental Protection Agency. 
(b)Grants 
(1)In generalIn carrying out subsection (a)(1)(C), the Secretary shall award grants to fund projects that reduce emissions at ports, including through the advancement of port electrification. (2)Cost shareA grant awarded under paragraph (1) shall not exceed 80 percent of the total cost of the project funded by the grant. 
(3)CoordinationIn carrying out the grant program under this subsection, the Secretary shall— (A)to the maximum extent practicable, leverage existing resources and programs of the Department and other relevant Federal agencies; and 
(B)coordinate with other Federal agencies, as the Secretary determines to be appropriate. (4)Application; selection (A)ApplicationThe Secretary shall solicit applications for grants under paragraph (1) at such time, in such manner, and containing such information as the Secretary determines to be necessary. 
(B)SelectionThe Secretary shall make grants under paragraph (1) by not later than April 1 of each fiscal year for which funding is made available. (5)RequirementNotwithstanding any other provision of law, any project funded by a grant under this subsection shall be treated as a project on a Federal-aid highway under chapter 1 of title 23, United States Code. 
(c)ReportNot later than 1 year after the date on which all of the projects funded with a grant under subsection (b) are completed, the Secretary shall submit to Congress a report that includes— (1)the findings of the studies described in subparagraphs (A) and (B) of subsection (a)(1); 
(2)the results of the projects that received a grant under subsection (b); (3)any recommendations for workforce development and training opportunities with respect to port electrification; and 
(4)any policy recommendations based on the findings and results described in paragraphs (1) and (2). 11403.Carbon reduction program (a)In generalChapter 1 of title 23, United States Code (as amended by section 11203(a)), is amended by adding at the end the following: 
 
175.Carbon reduction program 
(a)DefinitionsIn this section: (1)Metropolitan planning organization; urbanized areaThe terms metropolitan planning organization and urbanized area have the meaning given those terms in section 134(b). 
(2)Transportation emissionsThe term transportation emissions means carbon dioxide emissions from on-road highway sources of those emissions within a State. (3)Transportation management areaThe term transportation management area means a transportation management area identified or designated by the Secretary under section 134(k)(1). 
(b)EstablishmentThe Secretary shall establish a carbon reduction program to reduce transportation emissions. (c)Eligible projects (1)In generalSubject to paragraph (2), funds apportioned to a State under section 104(b)(7) may be obligated for projects to support the reduction of transportation emissions, including— 
(A)a project described in section 149(b)(4) to establish or operate a traffic monitoring, management, and control facility or program, including advanced truck stop electrification systems;  (B)a public transportation project that is eligible for assistance under section 142; 
(C)a project described in section 101(a)(29) (as in effect on the day before the date of enactment of the FAST Act (Public Law 114–94; 129 Stat. 1312)), including the construction, planning, and design of on-road and off-road trail facilities for pedestrians, bicyclists, and other nonmotorized forms of transportation; (D)a project described in section 503(c)(4)(E) for advanced transportation and congestion management technologies; 
(E)a project for the deployment of infrastructure-based intelligent transportation systems capital improvements and the installation of vehicle-to-infrastructure communications equipment, including retrofitting dedicated short-range communications (DSRC) technology deployed as part of an existing pilot program to cellular vehicle-to-everything (C–V2X) technology; (F)a project to replace street lighting and traffic control devices with energy-efficient alternatives; 
(G)the development of a carbon reduction strategy in accordance with subsection (d); (H)a project or strategy that is designed to support congestion pricing, shifting transportation demand to nonpeak hours or other transportation modes, increasing vehicle occupancy rates, or otherwise reducing demand for roads, including electronic toll collection, and travel demand management strategies and programs; 
(I)efforts to reduce the environmental and community impacts of freight movement; (J)a project to support deployment of alternative fuel vehicles, including— 
(i)the acquisition, installation, or operation of publicly accessible electric vehicle charging infrastructure or hydrogen, natural gas, or propane vehicle fueling infrastructure; and (ii)the purchase or lease of zero-emission construction equipment and vehicles, including the acquisition, construction, or leasing of required supporting facilities; 
(K)a project described in section 149(b)(8) for a diesel engine retrofit; (L)a project described in section 149(b)(5) that does not result in the construction of new capacity; and 
(M)a project that reduces transportation emissions at port facilities, including through the advancement of port electrification. (2)FlexibilityIn addition to the eligible projects under paragraph (1), a State may use funds apportioned under section 104(b)(7) for a project eligible under section 133(b) if the Secretary certifies that the State has demonstrated a reduction in transportation emissions— 
(A)as estimated on a per capita basis; and (B)as estimated on a per unit of economic output basis. 
(d)Carbon reduction strategy 
(1)In generalNot later than 2 years after the date of enactment of the Surface Transportation Reauthorization Act of 2021, a State, in consultation with any metropolitan planning organization designated within the State, shall develop a carbon reduction strategy in accordance with this subsection. (2)RequirementsThe carbon reduction strategy of a State developed under paragraph (1) shall— 
(A)support efforts to reduce transportation emissions; (B)identify projects and strategies to reduce transportation emissions, which may include projects and strategies for safe, reliable, and cost-effective options— 
(i)to reduce traffic congestion by facilitating the use of alternatives to single-occupant vehicle trips, including public transportation facilities, pedestrian facilities, bicycle facilities, and shared or pooled vehicle trips within the State or an area served by the applicable metropolitan planning organization, if any; (ii)to facilitate the use of vehicles or modes of travel that result in lower transportation emissions per person-mile traveled as compared to existing vehicles and modes; and 
(iii)to facilitate approaches to the construction of transportation assets that result in lower transportation emissions as compared to existing approaches; (C)support the reduction of transportation emissions of the State; 
(D)at the discretion of the State, quantify the total carbon emissions from the production, transport, and use of materials used in the construction of transportation facilities within the State; and (E)be appropriate to the population density and context of the State, including any metropolitan planning organization designated within the State. 
(3)UpdatesThe carbon reduction strategy of a State developed under paragraph (1) shall be updated not less frequently than once every 4 years. (4)ReviewNot later than 90 days after the date on which a State submits a request for the approval of a carbon reduction strategy developed by the State under paragraph (1), the Secretary shall— 
(A)review the process used to develop the carbon reduction strategy; and (B) (i)certify that the carbon reduction strategy meets the requirements of paragraph (2); or 
(ii)deny certification of the carbon reduction strategy and specify the actions necessary for the State to take to correct the deficiencies in the process of the State in developing the carbon reduction strategy. (5)Technical assistanceAt the request of a State, the Secretary shall provide technical assistance in the development of the carbon reduction strategy under paragraph (1). 
(e)Suballocation 
(1)In generalFor each fiscal year, of the funds apportioned to the State under section 104(b)(7)— (A)65 percent shall be obligated, in proportion to their relative shares of the population of the State— 
(i)in urbanized areas of the State with an urbanized area population of more than 200,000; (ii)in urbanized areas of the State with an urbanized population of not less than 50,000 and not more than 200,000; 
(iii)in urban areas of the State with a population of not less than 5,000 and not more than 49,999; and (iv)in other areas of the State with a population of less than 5,000; and 
(B)the remainder may be obligated in any area of the State. (2)Metropolitan areasFunds attributed to an urbanized area under paragraph (1)(A)(i) may be obligated in the metropolitan area established under section 134 that encompasses the urbanized area. 
(3)Distribution among urbanized areas of over 50,000 population 
(A)In generalExcept as provided in subparagraph (B), the amounts that a State is required to obligate under clauses (i) and (ii) of paragraph (1)(A) shall be obligated in urbanized areas described in those clauses based on the relative population of the areas. (B)Other factorsThe State may obligate the funds described in subparagraph (A) based on other factors if— 
(i)the State and the relevant metropolitan planning organizations jointly apply to the Secretary for the permission to base the obligation on other factors; and (ii)the Secretary grants the request. 
(4)Coordination in urbanized areasBefore obligating funds for an eligible project under subsection (c) in an urbanized area that is not a transportation management area, a State shall coordinate with any metropolitan planning organization that represents the urbanized area prior to determining which activities should be carried out under the project. (5)Consultation in rural areasBefore obligating funds for an eligible project under subsection (c) in a rural area, a State shall consult with any regional transportation planning organization or metropolitan planning organization that represents the rural area prior to determining which activities should be carried out under the project. 
(6)Obligation authority 
(A)In generalA State that is required to obligate in an urbanized area with an urbanized area population of 50,000 or more under this subsection funds apportioned to the State under section 104(b)(7) shall make available during the period of fiscal years 2022 through 2026 an amount of obligation authority distributed to the State for Federal-aid highways and highway safety construction programs for use in the area that is equal to the amount obtained by multiplying— (i)the aggregate amount of funds that the State is required to obligate in the area under this subsection during the period; and 
(ii)the ratio that— (I)the aggregate amount of obligation authority distributed to the State for Federal-aid highways and highway safety construction programs during the period; bears to 
(II)the total of the sums apportioned to the State for Federal-aid highways and highway safety construction programs (excluding sums not subject to an obligation limitation) during the period. (B)Joint responsibilityEach State, each affected metropolitan planning organization, and the Secretary shall jointly ensure compliance with subparagraph (A). 
(f)Federal shareThe Federal share of the cost of a project carried out using funds apportioned to a State under section 104(b)(7) shall be determined in accordance with section 120. (g)Treatment of projectsNotwithstanding any other provision of law, a project assisted under this section shall be treated as a project on a Federal-aid highway under this chapter.. 
(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code (as amended by section 11203(b)) is amended by inserting after the item relating to section 174 the following:   175. Carbon reduction program.. 11404.Congestion relief program (a)In generalSection 129 of title 23, United States Code, is amended by adding at the end the following: 
 
(d)Congestion relief program 
(1)DefinitionsIn this subsection: (A)Eligible entityThe term eligible entity means any of the following: 
(i)A State, for the purpose of carrying out a project in an urbanized area with a population of more than 1,000,000. (ii)A metropolitan planning organization, city, or municipality, for the purpose of carrying out a project in an urbanized area with a population of more than 1,000,000. 
(B)Integrated congestion management systemThe term integrated congestion management system means a system for the integration of management and operations of a regional transportation system that includes, at a minimum, traffic incident management, work zone management, traffic signal timing, managed lanes, real-time traveler information, and active traffic management, in order to maximize the capacity of all facilities and modes across the applicable region. (C)ProgramThe term program means the congestion relief program established under paragraph (2). 
(2)EstablishmentThe Secretary shall establish a congestion relief program to provide discretionary grants to eligible entities to advance innovative, integrated, and multimodal solutions to congestion relief in the most congested metropolitan areas of the United States. (3)Program goalsThe goals of the program are to reduce highway congestion, reduce economic and environmental costs associated with that congestion, including transportation emissions, and optimize existing highway capacity and usage of highway and transit systems through— 
(A)improving intermodal integration with highways, highway operations, and highway performance; (B)reducing or shifting highway users to off-peak travel times or to nonhighway travel modes during peak travel times; and 
(C)pricing of, or based on, as applicable— (i)parking; 
(ii)use of roadways, including in designated geographic zones; or (iii)congestion. 
(4)Eligible projectsFunds from a grant under the program may be used for a project or an integrated collection of projects, including planning, design, implementation, and construction activities, to achieve the program goals under paragraph (3), including— (A)deployment and operation of an integrated congestion management system; 
(B)deployment and operation of a system that implements or enforces high occupancy vehicle toll lanes, cordon pricing, parking pricing, or congestion pricing; (C)deployment and operation of mobility services, including establishing account-based financial systems, commuter buses, commuter vans, express operations, paratransit, and on-demand microtransit; and 
(D)incentive programs that encourage travelers to carpool, use nonhighway travel modes during peak period, or travel during nonpeak periods. (5)Application; selection (A)ApplicationTo be eligible to receive a grant under the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(B)PriorityIn providing grants under the program, the Secretary shall give priority to projects in urbanized areas that are experiencing a high degree of recurrent congestion. (C)Federal shareThe Federal share of the cost of a project carried out with a grant under the program shall not exceed 80 percent of the total project cost. 
(D)Minimum awardA grant provided under the program shall be not less than $10,000,000. (6)Use of tolling (A)In generalNotwithstanding subsection (a)(1) and section 301 and subject to subparagraphs (B) and (C), the Secretary shall allow the use of tolls on the Interstate System as part of a project carried out with a grant under the program. 
(B)RequirementsThe Secretary may only approve the use of tolls under subparagraph (A) if— (i)the eligible entity has authority under State, and if applicable, local, law to assess the applicable toll; 
(ii)the maximum toll rate for any vehicle class is not greater than the product obtained by multiplying— (I)the toll rate for any other vehicle class; and 
(II)5; (iii)the toll rates are not charged or varied on the basis of State residency; 
(iv)the Secretary determines that the use of tolls will enable the eligible entity to achieve the program goals under paragraph (3) without a significant impact to safety or mobility within the urbanized area in which the project is located; and (v)the use of toll revenues complies with subsection (a)(3). 
(C)LimitationThe Secretary may not approve the use of tolls on the Interstate System under the program in more than 10 urbanized areas. (7)Financial effects on low-income driversA project under the program— 
(A)shall include, if appropriate, an analysis of the potential effects of the project on low-income drivers; and (B)may include mitigation measures to deal with any potential adverse financial effects on low-income drivers.. 
(b)High occupancy vehicle use of certain toll facilitiesSection 129(a) of title 23, United States Code, is amended— (1)by redesignating paragraph (10) as paragraph (11); and 
(2)by inserting after paragraph (9) the following:  (10)High occupancy vehicle use of certain toll facilitiesNotwithstanding section 102(a), in the case of a toll facility that is on the Interstate System and that is constructed or converted after the date of enactment of the Surface Transportation Reauthorization Act of 2021, the public authority with jurisdiction over the toll facility shall allow high occupancy vehicles, transit, and paratransit vehicles to use the facility at a discount rate or without charge, unless the public authority, in consultation with the Secretary, determines that the number of those vehicles using the facility reduces the travel time reliability of the facility.. 
11405.Promoting Resilient Operations for Transformative, Efficient, and Cost-saving Transportation (PROTECT) program 
(a)In generalChapter 1 of title 23, United States Code (as amended by section 11403(a)), is amended by adding at the end the following:  176.Promoting Resilient Operations for Transformative, Efficient, and Cost-saving Transportation (PROTECT) program (a)DefinitionsIn this section: 
(1)Emergency eventThe term emergency event means a natural disaster or catastrophic failure resulting in— (A)an emergency declared by the Governor of the State in which the disaster or failure occurred; or 
(B)an emergency or disaster declared by the President. (2)Evacuation routeThe term evacuation route means a transportation route or system that— 
(A)is owned, operated, or maintained by a Federal, State, Tribal, or local government; (B)is used— 
(i)to transport the public away from emergency events; or (ii)to transport emergency responders and recovery resources; and 
(C)is designated by the eligible entity with jurisdiction over the area in which the route is located for the purposes described in subparagraph (B). (3)ProgramThe term program means the program established under subsection (b)(1). 
(4)Resilience improvementThe term resilience improvement means the use of materials or structural or nonstructural techniques, including natural infrastructure— (A)that allow a project— 
(i)to better anticipate, prepare for, and adapt to changing conditions and to withstand and respond to disruptions; and (ii)to be better able to continue to serve the primary function of the project during and after weather events and natural disasters for the expected life of the project; or 
(B)that— (i)reduce the magnitude and duration of impacts of current and future weather events and natural disasters to a project; or 
(ii)have the absorptive capacity, adaptive capacity, and recoverability to decrease project vulnerability to current and future weather events or natural disasters. (b)Establishment (1)In generalThe Secretary shall establish a program, to be known as the Promoting Resilient Operations for Transformative, Efficient, and Cost-saving Transportation program or the PROTECT program. 
(2)PurposeThe purpose of the program is to provide grants for resilience improvements through— (A)formula funding distributed to States to carry out subsection (c); 
(B)competitive planning grants to enable communities to assess vulnerabilities to current and future weather events and natural disasters and changing conditions, including sea level rise, and plan transportation improvements and emergency response strategies to address those vulnerabilities; and (C)competitive resilience improvement grants to protect— 
(i)surface transportation assets by making the assets more resilient to current and future weather events and natural disasters, such as severe storms, flooding, drought, levee and dam failures, wildfire, rockslides, mudslides, sea level rise, extreme weather, including extreme temperature, and earthquakes; (ii)communities through resilience improvements and strategies that allow for the continued operation or rapid recovery of surface transportation systems that— 
(I)serve critical local, regional, and national needs, including evacuation routes; and (II)provide access or service to hospitals and other medical or emergency service facilities, major employers, critical manufacturing centers, ports and intermodal facilities, utilities, and Federal facilities; 
(iii)coastal infrastructure, such as a tide gate to protect highways, that is at long-term risk to sea level rise; and (iv)natural infrastructure that protects and enhances surface transportation assets while improving ecosystem conditions, including culverts that ensure adequate flows in rivers and estuarine systems. 
(c)Eligible activities for apportioned funding 
(1)In generalExcept as provided in paragraph (2), funds apportioned to the State under section 104(b)(8) shall be obligated for activities eligible under subparagraph (A), (B), or (C) of subsection (d)(4). (2)Planning set-asideOf the funds apportioned to a State under section 104(b)(8) for each fiscal year, not less than 2 percent shall be for activities described in subsection (d)(3). 
(3)Requirements 
(A)Projects in certain areasIf a project under this subsection is carried out, in whole or in part, within a base floodplain, the State shall— (i)identify the base floodplain in which the project is to be located and disclose that information to the Secretary; and 
(ii)indicate to the Secretary whether the State plans to implement 1 or more components of the risk mitigation plan under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165) with respect to the area. (B)EligibilitiesA State shall use funds apportioned to the State under section 104(b)(8) for— 
(i)a highway project eligible for assistance under this title; (ii)a public transportation facility or service eligible for assistance under chapter 53 of title 49; or 
(iii)a port facility, including a facility that— (I)connects a port to other modes of transportation; 
(II)improves the efficiency of evacuations and disaster relief; or (III)aids transportation. 
(C)System resilienceA project carried out by a State with funds apportioned to the State under section 104(b)(8) may include the use of natural infrastructure or the construction or modification of storm surge, flood protection, or aquatic ecosystem restoration elements that are functionally connected to a transportation improvement, such as— (i)increasing marsh health and total area adjacent to a highway right-of-way to promote additional flood storage; 
(ii)upgrades to and installation of culverts designed to withstand 100-year flood events; (iii)upgrades to and installation of tide gates to protect highways; 
(iv)upgrades to and installation of flood gates to protect tunnel entrances; and (v)improving functionality and resiliency of stormwater controls, including inventory inspections, upgrades to, and preservation of best management practices to protect surface transportation infrastructure.  
(D)Federal cost share 
(i)In generalExcept as provided in subsection (e)(1), the Federal share of the cost of a project carried out using funds apportioned to the State under section 104(b)(8) shall not exceed 80 percent of the total project cost. (ii)Non-federal shareA State may use Federal funds other than Federal funds apportioned to the State under section 104(b)(8) to meet the non-Federal cost share requirement for a project under this subsection. 
(E)Eligible project costs 
(i)In generalExcept as provided in clause (ii), eligible project costs for activities carried out by a State with funds apportioned to the State under section 104(b)(8) may include the costs of— (I)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and 
(II)construction, reconstruction, rehabilitation, and acquisition of real property (including land related to the project and improvements to land), environmental mitigation, construction contingencies, acquisition of equipment directly related to improving system performance, and operational improvements. (ii)Eligible planning costsIn the case of a planning activity described in subsection (d)(3) that is carried out by a State with funds apportioned to the State under section 104(b)(8), eligible costs may include development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, other preconstruction activities, and other activities consistent with carrying out the purposes of subsection (d)(3). 
(F)LimitationsA State— (i)may use not more than 40 percent of the amounts apportioned to the State under section 104(b)(8) for the construction of new capacity; and 
(ii)may use not more than 10 percent of the amounts apportioned to the State under section 104(b)(8) for activities described in subparagraph (E)(i)(I). (d)Competitive awards (1)In generalIn addition to funds apportioned to States under section 104(b)(8) to carry out activities under subsection (c), the Secretary shall provide grants on a competitive basis under this subsection to eligible entities described in paragraph (2). 
(2)Eligible entitiesExcept as provided in paragraph (4)(C), the Secretary may make a grant under this subsection to any of the following: (A)A State or political subdivision of a State. 
(B)A metropolitan planning organization. (C)A unit of local government. 
(D)A special purpose district or public authority with a transportation function, including a port authority. (E)An Indian tribe (as defined in section 207(m)(1)). 
(F)A Federal land management agency that applies jointly with a State or group of States. (G)A multi-State or multijurisdictional group of entities described in subparagraphs (A) through (F). 
(3)Planning grantsUsing funds made available under this subsection, the Secretary shall provide planning grants to eligible entities for the purpose of— (A)in the case of a State or metropolitan planning organization, developing a resilience improvement plan under subsection (e)(2); 
(B)resilience planning, predesign, design, or the development of data tools to simulate transportation disruption scenarios, including vulnerability assessments; (C)technical capacity building by the eligible entity to facilitate the ability of the eligible entity to assess the vulnerabilities of the surface transportation assets and community response strategies of the eligible entity under current conditions and a range of potential future conditions; or 
(D)evacuation planning and preparation. (4)Resilience grants (A)Resilience improvement grants (i)In generalUsing funds made available under this subsection, the Secretary shall provide resilience improvement grants to eligible entities to carry out 1 or more eligible activities under clause (ii). 
(ii)Eligible activities 
(I)In generalAn eligible entity may use a resilience improvement grant under this subparagraph for 1 or more construction activities to improve the ability of an existing surface transportation asset to withstand 1 or more elements of a weather event or natural disaster, or to increase the resilience of surface transportation infrastructure from the impacts of changing conditions, such as sea level rise, flooding, wildfires, extreme weather events, and other natural disasters. (II)InclusionsAn activity eligible to be carried out under this subparagraph includes— 
(aa)resurfacing, restoration, rehabilitation, reconstruction, replacement, improvement, or realignment of an existing surface transportation facility eligible for assistance under this title; (bb)the incorporation of natural infrastructure; 
(cc)the upgrade of an existing surface transportation facility to meet or exceed a design standard adopted by the Federal Highway Administration; (dd)the installation of mitigation measures that prevent the intrusion of floodwaters into surface transportation systems; 
(ee)strengthening systems that remove rainwater from surface transportation facilities;  (ff)upgrades to and installation of structural stormwater controls; 
(gg)a resilience project that addresses identified vulnerabilities described in the resilience improvement plan of the eligible entity, if applicable; (hh)relocating roadways in a base floodplain to higher ground above projected flood elevation levels, or away from slide prone areas; 
(ii)stabilizing slide areas or slopes; (jj)installing riprap; 
(kk)lengthening or raising bridges to increase waterway openings, including to respond to extreme weather; (ll)increasing the size or number of drainage structures; 
(mm)installing seismic retrofits on bridges; (nn)adding scour protection at bridges; 
(oo)adding scour, stream stability, coastal, and other hydraulic countermeasures, including spur dikes;  (pp)vegetation management practices in transportation rights-of-way to improve roadway safety, prevent against invasive species, facilitate wildfire control, and provide erosion control; and 
(qq)any other protective features, including natural infrastructure, as determined by the Secretary. (iii)PriorityThe Secretary shall prioritize a resilience improvement grant to an eligible entity if— 
(I)the Secretary determines— (aa)the benefits of the eligible activity proposed to be carried out by the eligible entity exceed the costs of the activity; and 
(bb)there is a need to address the vulnerabilities of surface transportation assets of the eligible entity with a high risk of, and impacts associated with, failure due to the impacts of weather events, natural disasters, or changing conditions, such as sea level rise, wildfires, and increased flood risk; or (II)the eligible activity proposed to be carried out by the eligible entity is included in the applicable resilience improvement plan under subsection (e)(2). 
(B)Community resilience and evacuation route grants 
(i)In generalUsing funds made available under this subsection, the Secretary shall provide community resilience and evacuation route grants to eligible entities to carry out 1 or more eligible activities under clause (ii). (ii)Eligible activitiesAn eligible entity may use a community resilience and evacuation route grant under this subparagraph for 1 or more projects that strengthen and protect evacuation routes that are essential for providing and supporting evacuations caused by emergency events, including a project that— 
(I)is an eligible activity under subparagraph (A)(ii), if that eligible activity will improve an evacuation route; (II)ensures the ability of the evacuation route to provide safe passage during an evacuation and reduces the risk of damage to evacuation routes as a result of future emergency events, including restoring or replacing existing evacuation routes that are in poor condition or not designed to meet the anticipated demand during an emergency event, and including steps to protect routes from mud, rock, or other debris slides; 
(III)if the eligible entity notifies the Secretary that existing evacuation routes are not sufficient to adequately facilitate evacuations, including the transportation of emergency responders and recovery resources, expands the capacity of evacuation routes to swiftly and safely accommodate evacuations, including installation of— (aa)communications and intelligent transportation system equipment and infrastructure; 
(bb)counterflow measures; or (cc)shoulders; 
(IV)is for the construction of new or redundant evacuation routes, if the eligible entity notifies the Secretary that existing evacuation routes are not sufficient to adequately facilitate evacuations, including the transportation of emergency responders and recovery resources;  (V)is for the acquisition of evacuation route or traffic incident management equipment or signage; or 
(VI)will ensure access or service to critical destinations, including hospitals and other medical or emergency service facilities, major employers, critical manufacturing centers, ports and intermodal facilities, utilities, and Federal facilities. (iii)PriorityThe Secretary shall prioritize community resilience and evacuation route grants under this subparagraph for eligible activities that are cost-effective, as determined by the Secretary, taking into account— 
(I)current and future vulnerabilities to an evacuation route due to future occurrence or recurrence of emergency events that are likely to occur in the geographic area in which the evacuation route is located; and (II)projected changes in development patterns, demographics, and extreme weather events based on the best available evidence and analysis. 
(iv)ConsultationIn providing grants for community resilience and evacuation routes under this subparagraph, the Secretary may consult with the Administrator of the Federal Emergency Management Agency, who may provide technical assistance to the Secretary and to eligible entities. (C)At-risk coastal infrastructure grants (i)Definition of eligible entityIn this subparagraph, the term eligible entity means any of the following: 
(I)A State (including the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands) in, or bordering on, the Atlantic, Pacific, or Arctic Ocean, the Gulf of Mexico, Long Island Sound, or 1 or more of the Great Lakes. (II)A political subdivision of a State described in subclause (I). 
(III)A metropolitan planning organization in a State described in subclause (I). (IV)A unit of local government in a State described in subclause (I). 
(V)A special purpose district or public authority with a transportation function, including a port authority, in a State described in subclause (I). (VI)An Indian tribe in a State described in subclause (I). 
(VII)A Federal land management agency that applies jointly with a State or group of States described in subclause (I). (VIII)A multi-State or multijurisdictional group of entities described in subclauses (I) through (VII).  
(ii)GrantsUsing funds made available under this subsection, the Secretary shall provide at-risk coastal infrastructure grants to eligible entities to carry out 1 or more eligible activities under clause (iii). (iii)Eligible activitiesAn eligible entity may use an at-risk coastal infrastructure grant under this subparagraph for strengthening, stabilizing, hardening, elevating, relocating, or otherwise enhancing the resilience of highway and non-rail infrastructure, including bridges, roads, pedestrian walkways, and bicycle lanes, and associated infrastructure, such as culverts and tide gates to protect highways, that are subject to, or face increased long-term future risks of, a weather event, a natural disaster, or changing conditions, including coastal flooding, coastal erosion, wave action, storm surge, or sea level rise, in order to improve transportation and public safety and to reduce costs by avoiding larger future maintenance or rebuilding costs. 
(iv)CriteriaThe Secretary shall provide at-risk coastal infrastructure grants under this subparagraph for a project— (I)that addresses the risks from a current or future weather event or natural disaster, including coastal flooding, coastal erosion, wave action, storm surge, or sea level change; and 
(II)that reduces long-term infrastructure costs by avoiding larger future maintenance or rebuilding costs. (v)Coastal benefitsIn addition to the criteria under clause (iv), for the purpose of providing at-risk coastal infrastructure grants under this subparagraph, the Secretary shall evaluate the extent to which a project will provide— 
(I)access to coastal homes, businesses, communities, and other critical infrastructure, including access by first responders and other emergency personnel; or (II)access to a designated evacuation route. 
(5)Grant requirements 
(A)Solicitations for grantsIn providing grants under this subsection, the Secretary shall conduct a transparent and competitive national solicitation process to select eligible projects to receive grants under paragraph (3) and subparagraphs (A), (B), and (C) of paragraph (4). (B)Applications (i)In generalTo be eligible to receive a grant under paragraph (3) or subparagraph (A), (B), or (C) of paragraph (4), an eligible entity shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines to be necessary. 
(ii)Projects in certain areasIf a project is proposed to be carried out by the eligible entity, in whole or in part, within a base floodplain, the eligible entity shall— (I)as part of the application, identify the floodplain in which the project is to be located and disclose that information to the Secretary; and 
(II)indicate in the application whether, if selected, the eligible entity will implement 1 or more components of the risk mitigation plan under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165) with respect to the area. (C)EligibilitiesThe Secretary may make a grant under paragraph (3) or subparagraph (A), (B), or (C) of paragraph (4) only for— 
(i)a highway project eligible for assistance under this title; (ii)a public transportation facility or service eligible for assistance under chapter 53 of title 49; 
(iii)a facility or service for intercity rail passenger transportation (as defined in section 24102 of title 49); or (iv)a port facility, including a facility that— 
(I)connects a port to other modes of transportation; (II)improves the efficiency of evacuations and disaster relief; or 
(III)aids transportation. (D)System resilienceA project for which a grant is provided under paragraph (3) or subparagraph (A), (B), or (C) of paragraph (4) may include the use of natural infrastructure or the construction or modification of storm surge, flood protection, or aquatic ecosystem restoration elements that the Secretary determines are functionally connected to a transportation improvement, such as— 
(i)increasing marsh health and total area adjacent to a highway right-of-way to promote additional flood storage; (ii)upgrades to and installing of culverts designed to withstand 100-year flood events; 
(iii)upgrades to and installation of tide gates to protect highways; and (iv)upgrades to and installation of flood gates to protect tunnel entrances. 
(E)Federal cost share 
(i)Planning grantThe Federal share of the cost of a planning activity carried out using a planning grant under paragraph (3) shall be 100 percent. (ii)Resilience grants (I)In generalExcept as provided in subclause (II) and subsection (e)(1), the Federal share of the cost of a project carried out using a grant under subparagraph (A), (B), or (C) of paragraph (4) shall not exceed 80 percent of the total project cost. 
(II)Tribal projectsOn the determination of the Secretary, the Federal share of the cost of a project carried out using a grant under subparagraph (A), (B), or (C) of paragraph (4) by an Indian tribe (as defined in section 207(m)(1)) may be up to 100 percent. (iii)Non-federal shareThe eligible entity may use Federal funds other than Federal funds provided under this subsection to meet the non-Federal cost share requirement for a project carried out with a grant under this subsection. 
(F)Eligible project costs 
(i)Resilience grant projectsEligible project costs for activities funded with a grant under subparagraph (A), (B), or (C) of paragraph (4) may include the costs of— (I)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and 
(II)construction, reconstruction, rehabilitation, and acquisition of real property (including land related to the project and improvements to land), environmental mitigation, construction contingencies, acquisition of equipment directly related to improving system performance, and operational improvements. (ii)Planning grantsEligible project costs for activities funded with a grant under paragraph (3) may include the costs of development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, other preconstruction activities, and other activities consistent with carrying out the purposes of that paragraph. 
(G)Limitations 
(i)In generalAn eligible entity that receives a grant under subparagraph (A), (B), or (C) of paragraph (4)— (I)may use not more than 40 percent of the amount of the grant for the construction of new capacity; and 
(II)may use not more than 10 percent of the amount of the grant for activities described in subparagraph (F)(i)(I). (ii)Limit on certain activitiesFor each fiscal year, not more than 25 percent of the total amount provided under this subsection may be used for projects described in subparagraph (C)(iii). 
(H)Distribution of grants 
(i)In generalSubject to the availability of funds, an eligible entity may request and the Secretary may distribute funds for a grant under this subsection on a multiyear basis, as the Secretary determines to be necessary. (ii)Rural set-asideOf the amounts made available to carry out this subsection for each fiscal year, the Secretary shall use not less than 25 percent for grants for projects located in areas that are outside an urbanized area with a population of over 200,000. 
(iii)Tribal set-asideOf the amounts made available to carry out this subsection for each fiscal year, the Secretary shall use not less than 2 percent for grants to Indian tribes (as defined in section 207(m)(1)). (iv)ReallocationFor any fiscal year, if the Secretary determines that the amount described in clause (ii) or (iii) will not be fully utilized for the grant described in that clause, the Secretary may reallocate the unutilized funds to provide grants to other eligible entities under this subsection. 
(6)ConsultationIn carrying out this subsection, the Secretary shall— (A)consult with the Assistant Secretary of the Army for Civil Works, the Administrator of the Environmental Protection Agency, the Secretary of the Interior, and the Secretary of Commerce; and 
(B)solicit technical support from the Administrator of the Federal Emergency Management Agency. (7)Grant administrationThe Secretary may— 
(A)retain not more than a total of 5 percent of the funds made available to carry out this subsection and to review applications for grants under this subsection; and (B)transfer portions of the funds retained under subparagraph (A) to the relevant Administrators to fund the award and oversight of grants provided under this subsection.  
(e)Resilience improvement plan and lower non-Federal share 
(1)Federal share reductions 
(A)In generalA State that receives funds apportioned to the State under section 104(b)(8) or an eligible entity that receives a grant under subsection (d) shall have the non-Federal share of a project carried out with the funds or grant, as applicable, reduced by an amount described in subparagraph (B) if the State or eligible entity meets the applicable requirements under that subparagraph. (B)Amount of reductions (i)Resilience improvement planSubject to clause (iii), the amount of the non-Federal share of the costs of a project carried out with funds apportioned to a State under section 104(b)(8) or a grant under subsection (d) shall be reduced by 7 percentage points if— 
(I)in the case of a State or an eligible entity that is a State or a metropolitan planning organization, the State or eligible entity has— (aa)developed a resilience improvement plan in accordance with this subsection; and 
(bb)prioritized the project on that resilience improvement plan; and (II)in the case of an eligible entity not described in subclause (I), the eligible entity is located in a State or an area served by a metropolitan planning organization that has— 
(aa)developed a resilience improvement plan in accordance with this subsection; and (bb)prioritized the project on that resilience improvement plan. 
(ii)Incorporation of resilience improvement plan in other planningSubject to clause (iii), the amount of the non-Federal share of the cost of a project carried out with funds under subsection (c) or a grant under subsection (d) shall be reduced by 3 percentage points if— (I)in the case of a State or an eligible entity that is a State or a metropolitan planning organization, the resilience improvement plan developed in accordance with this subsection has been incorporated into the metropolitan transportation plan under section 134 or the long-range statewide transportation plan under section 135, as applicable; and 
(II)in the case of an eligible entity not described in subclause (I), the eligible entity is located in a State or an area served by a metropolitan planning organization that incorporated a resilience improvement plan into the metropolitan transportation plan under section 134 or the long-range statewide transportation plan under section 135, as applicable. (iii)Limitations (I)Maximum reductionA State or eligible entity may not receive a reduction under this paragraph of more than 10 percentage points for any single project carried out with funds under subsection (c) or a grant under subsection (d). 
(II)No negative non-Federal shareA reduction under this paragraph shall not reduce the non-Federal share of the costs of a project carried out with funds under subsection (c) or a grant under subsection (d) to an amount that is less than zero. (2)Plan contentsA resilience improvement plan referred to in paragraph (1)— 
(A)shall be for the immediate and long-range planning activities and investments of the State or metropolitan planning organization with respect to resilience of the surface transportation system within the boundaries of the State or metropolitan planning organization, as applicable; (B)shall demonstrate a systemic approach to surface transportation system resilience and be consistent with and complementary of the State and local mitigation plans required under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165); 
(C)shall include a risk-based assessment of vulnerabilities of transportation assets and systems to current and future weather events and natural disasters, such as severe storms, flooding, drought, levee and dam failures, wildfire, rockslides, mudslides, sea level rise, extreme weather, including extreme temperatures, and earthquakes; (D)may— 
(i)designate evacuation routes and strategies, including multimodal facilities, designated with consideration for individuals without access to personal vehicles; (ii)plan for response to anticipated emergencies, including plans for the mobility of— 
(I)emergency response personnel and equipment; and (II)access to emergency services, including for vulnerable or disadvantaged populations; 
(iii)describe the resilience improvement policies, including strategies, land-use and zoning changes, investments in natural infrastructure, or performance measures that will inform the transportation investment decisions of the State or metropolitan planning organization with the goal of increasing resilience; (iv)include an investment plan that— 
(I)includes a list of priority projects; and (II)describes how funds apportioned to the State under section 104(b)(8) or provided by a grant under the program would be invested and matched, which shall not be subject to fiscal constraint requirements; and 
(v)use science and data and indicate the source of data and methodologies; and (E)shall, as appropriate— 
(i)include a description of how the plan will improve the ability of the State or metropolitan planning organization— (I)to respond promptly to the impacts of weather events and natural disasters; and 
(II)to be prepared for changing conditions, such as sea level rise and increased flood risk; (ii)describe the codes, standards, and regulatory framework, if any, adopted and enforced to ensure resilience improvements within the impacted area of proposed projects included in the resilience improvement plan; 
(iii)consider the benefits of combining hard surface transportation assets, and natural infrastructure, through coordinated efforts by the Federal Government and the States; (iv)assess the resilience of other community assets, including buildings and housing, emergency management assets, and energy, water, and communication infrastructure; 
(v)use a long-term planning period; and (vi)include such other information as the State or metropolitan planning organization considers appropriate. 
(3)No new planning requirementsNothing in this section requires a metropolitan planning organization or a State to develop a resilience improvement plan or to include a resilience improvement plan under the metropolitan transportation plan under section 134 or the long-range statewide transportation plan under section 135, as applicable, of the metropolitan planning organization or State. (f)Monitoring (1)In generalNot later than 18 months after the date of enactment of this section, the Secretary shall— 
(A)establish, for the purpose of evaluating the effectiveness and impacts of projects carried out with a grant under subsection (d)— (i)subject to paragraph (2), transportation and any other metrics as the Secretary determines to be necessary; and 
(ii)procedures for monitoring and evaluating projects based on those metrics; and (B)select a representative sample of projects to evaluate based on the metrics and procedures established under subparagraph (A). 
(2)NoticeBefore adopting any metrics described in paragraph (1), the Secretary shall— (A)publish the proposed metrics in the Federal Register; and 
(B)provide to the public an opportunity for comment on the proposed metrics. (g)Reports (1)Reports from eligible entitiesNot later than 1 year after the date on which a project carried out with a grant under subsection (d) is completed, the eligible entity that carried out the project shall submit to the Secretary a report on the results of the project and the use of the funds awarded. 
(2)Reports to Congress 
(A)Annual reportsThe Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives, and publish on the website of the Department of Transportation, an annual report that describes the implementation of the program during the preceding calendar year, including—  (i)each project for which a grant was provided under subsection (d); 
(ii)information relating to project applications received; (iii)the manner in which the consultation requirements were implemented under subsection (d); 
(iv)recommendations to improve the administration of subsection (d), including whether assistance from additional or fewer agencies to carry out the program is appropriate; (v)the period required to disburse grant funds to eligible entities based on applicable Federal coordination requirements; and 
(vi)a list of facilities that repeatedly require repair or reconstruction due to emergency events. (B)Final reportNot later than 5 years after the date of enactment of the Surface Transportation Reauthorization Act of 2021, the Secretary shall submit to Congress a report that includes the results of the reports submitted under subparagraph (A). 
(h)Treatment of projectsNotwithstanding any other provision of law, a project assisted under this section shall be treated as a project on a Federal-aid highway under this chapter.. (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code (as amended by section 11403(b)), is amended by inserting after the item relating to section 175 the following: 
 
 
176. Promoting Resilient Operations for Transformative, Efficient, and Cost-saving Transportation (PROTECT) program.. 
11406.Healthy Streets program 
(a)DefinitionsIn this section: (1)Cool pavementThe term cool pavement means a pavement with reflective surfaces with higher albedo to decrease the surface temperature of that pavement. 
(2)Eligible entityThe term eligible entity means— (A)a State;  
(B)a metropolitan planning organization; (C)a unit of local government; 
(D)a Tribal government; and (E)a nonprofit organization working in coordination with an entity described in subparagraphs (A) through (D). 
(3)Low-income communityThe term low-income community means a census block group in which not less than 30 percent of the population lives below the poverty line (as defined in section 673 of the Community Services Block Grant Act (42 U.S.C. 9902)). (4)Porous pavementThe term porous pavement means a paved surface with a higher than normal percentage of air voids to allow water to pass through the surface and infiltrate into the subsoil. 
(5)ProgramThe term program means the Healthy Streets program established under subsection (b). (6)StateThe term State has the meaning given the term in section 101(a) of title 23, United States Code. 
(7)Tribal governmentThe term Tribal government means the recognized governing body of any Indian or Alaska Native tribe, band, nation, pueblo, village, community, component band, or component reservation, individually identified (including parenthetically) in the list published most recently as of the date of enactment of this Act pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131). (b)EstablishmentThe Secretary shall establish a discretionary grant program, to be known as the Healthy Streets program, to provide grants to eligible entities— 
(1)to deploy cool pavements and porous pavements; and  (2)to expand tree cover. 
(c)GoalsThe goals of the program are— (1)to mitigate urban heat islands; 
(2)to improve air quality; and (3)to reduce— 
(A)the extent of impervious surfaces; (B)stormwater runoff and flood risks; and 
(C)heat impacts to infrastructure and road users. (d)Application (1)In generalTo be eligible to receive a grant under the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(2)RequirementsThe application submitted by an eligible entity under paragraph (1) shall include a description of— (A)how the eligible entity would use the grant funds; and 
(B)the contribution that the projects intended to be carried out with grant funds would make to improving the safety, health outcomes, natural environment, and quality of life in low-income communities and disadvantaged communities. (e)Use of fundsAn eligible entity that receives a grant under the program may use the grant funds for 1 or more of the following activities:  
(1)Conducting an assessment of urban heat islands to identify hot spot areas of extreme heat or elevated air pollution. (2)Conducting a comprehensive tree canopy assessment, which shall assess the current tree locations and canopy, including— 
(A)an inventory of the location, species, condition, and health of existing tree canopies and trees on public facilities; and (B)an identification of— 
(i)the locations where trees need to be replaced; (ii)empty tree boxes or other locations where trees could be added; and 
(iii)flood-prone locations where trees or other natural infrastructure could mitigate flooding. (3)Conducting an equity assessment by mapping tree canopy gaps, flood-prone locations, and urban heat island hot spots as compared to— 
(A)pedestrian walkways and public transportation stop locations; (B)low-income communities; and 
(C)disadvantaged communities. (4)Planning activities, including developing an investment plan based on the results of the assessments carried out under paragraphs (1), (2), and (3).  
(5)Purchasing and deploying cool pavements to mitigate urban heat island hot spots. (6)Purchasing and deploying porous pavement to mitigate flooding and stormwater runoff in— 
(A)pedestrian-only areas; and  (B)areas of low-volume, low-speed vehicular use. 
(7)Purchasing of trees, site preparation, planting of trees, ongoing maintenance and monitoring of trees, and repairing of storm damage to trees, with priority given to— (A)to the extent practicable, the planting of native species; and 
(B)projects located in a neighborhood with lower tree cover or higher maximum daytime summer temperatures compared to surrounding neighborhoods. (8)Assessing underground infrastructure and coordinating with local transportation and utility providers. 
(9)Hiring staff to conduct any of the activities described in paragraphs (1) through (8). (f)PriorityIn awarding grants to eligible entities under the program, the Secretary shall give priority to an eligible entity— 
(1)proposing to carry out an activity or project in a low-income community or a disadvantaged community; (2)that has entered into a community benefits agreement with representatives of the community; or 
(3)that is partnering with a qualified youth or conservation corps (as defined in section 203 of the Public Lands Corps Act of 1993 (16 U.S.C. 1722)). (g)Distribution requirementOf the amounts made available to carry out the program for each fiscal year, not less than 80 percent shall be provided for projects in urbanized areas (as defined in section 101(a) of title 23, United States Code). 
(h)Federal share 
(1)In generalExcept as provided under paragraph (2), the Federal share of the cost of a project carried out under the program shall be 80 percent. (2)WaiverThe Secretary may increase the Federal share requirement under paragraph (1) to 100 percent for projects carried out by an eligible entity that demonstrates economic hardship, as determined by the Secretary. 
(i)Maximum grant amountAn individual grant under this section shall not exceed $15,000,000. (j)Treatment of projectsNotwithstanding any other provision of law, a project assisted under this section shall be treated as a project on a Federal-aid highway under chapter 1 of title 23, United States Code.  
EMiscellaneous 
11501.Additional deposits into Highway Trust Fund 
(a)In generalSection 105 of title 23, United States Code, is repealed. (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 105. 
11502.Stopping threats on pedestrians 
(a)Definition of bollard installation projectIn this section, the term bollard installation project means a project to install raised concrete or metal posts on a sidewalk adjacent to a roadway that are designed to slow or stop a motor vehicle. (b)EstablishmentNot later than 1 year after the date of enactment of this Act and subject to the availability of appropriations, the Secretary shall establish and carry out a competitive grant pilot program to provide assistance to State departments of transportation and local government entities for bollard installation projects designed to prevent pedestrian injuries and acts of terrorism in areas used by large numbers of pedestrians. 
(c)ApplicationTo be eligible to receive a grant under this section, a State department of transportation or local government entity shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary determines to be appropriate, which shall include, at a minimum— (1)a description of the proposed bollard installation project to be carried out; 
(2)a description of the pedestrian injury or terrorism risks with respect to the proposed installation area; and (3)an analysis of how the proposed bollard installation project will mitigate those risks. 
(d)Use of fundsA recipient of a grant under this section may only use the grant funds for a bollard installation project. (e)Federal shareThe Federal share of the costs of a bollard installation project carried out with a grant under this section may be up to 100 percent. 
(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $5,000,000 for each of fiscal years 2022 through 2026. (g)Treatment of projectsNotwithstanding any other provision of law, a project assisted under this section shall be treated as a project on a Federal-aid highway under chapter 1 of title 23, United States Code. 
11503.Transfer and sale of toll credits 
(a)DefinitionsIn this section: (1)Originating stateThe term originating State means a State that— 
(A)is eligible to use a credit under section 120(i) of title 23, United States Code; and (B)has been selected by the Secretary under subsection (d)(2). 
(2)Pilot programThe term pilot program means the pilot program established under subsection (b). (3)Recipient stateThe term recipient State means a State that receives a credit by transfer or by sale under this section from an originating State. 
(4)StateThe term State has the meaning given the term in section 101(a) of title 23, United States Code. (b)Establishment of pilot programThe Secretary shall establish and implement a toll credit exchange pilot program in accordance with this section. 
(c)PurposesThe purposes of the pilot program are— (1)to identify the extent of the demand to purchase toll credits; 
(2)to identify the cash price of toll credits through bilateral transactions between States; (3)to analyze the impact of the purchase or sale of toll credits on transportation expenditures; 
(4)to test the feasibility of expanding the pilot program to allow all States to participate on a permanent basis; and (5)to identify any other repercussions of the toll credit exchange. 
(d)Selection of originating States 
(1)ApplicationIn order to participate in the pilot program as an originating State, a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including, at a minimum, such information as is required for the Secretary to verify— (A)the amount of unused toll credits for which the State has submitted certification to the Secretary that are available to be sold or transferred under the pilot program, including— 
(i)toll revenue generated and the sources of that revenue; (ii)toll revenue used by public, quasi-public, and private agencies to build, improve, or maintain highways, bridges, or tunnels that serve the public purpose of interstate commerce; and 
(iii)an accounting of any Federal funds used by the public, quasi-public, or private agency to build, improve, or maintain the toll facility, to validate that the credit has been reduced by a percentage equal to the percentage of the total cost of building, improving, or maintaining the facility that was derived from Federal funds; (B)the documentation of maintenance of effort for toll credits earned by the originating State; and 
(C)the accuracy of the accounting system of the State to earn and track toll credits. (2)SelectionOf the States that submit an application under paragraph (1), the Secretary may select not more than 10 States to be designated as an originating State. 
(3)Limitation on salesAt any time, the Secretary may limit the amount of unused toll credits that may be offered for sale under the pilot program. (e)Transfer or sale of credits (1)In generalIn carrying out the pilot program, the Secretary shall provide that an originating State may transfer or sell to a recipient State a credit not previously used by the originating State under section 120(i) of title 23, United States Code. 
(2)Website supportThe Secretary shall make available a publicly accessible website on which originating States shall post the amount of toll credits, verified under subsection (d)(1)(A), that are available for sale or transfer to a recipient State. (3)Bilateral transactionsAn originating State and a recipient State may enter into a bilateral transaction to sell or transfer verified toll credits. 
(4)NotificationNot later than 30 days after the date on which a credit is transferred or sold, the originating State and the recipient State shall jointly submit to the Secretary a written notification of the transfer or sale, including details on— (A)the amount of toll credits that have been sold or transferred; 
(B)the price paid or other value transferred in exchange for the toll credits; (C)the intended use by the recipient State of the toll credits, if known; 
(D)the intended use by the originating State of the cash or other value transferred; (E)an update on the toll credit balance of the originating State and the recipient State; and 
(F)any other information about the transaction that the Secretary may require. (5)Use of credits by transferee or purchaserA recipient State may use a credit received under paragraph (1) toward the non-Federal share requirement for any funds made available to carry out title 23 or chapter 53 of title 49, United States Code, in accordance with section 120(i) of title 23, United States Code. 
(6)Use of proceeds from sale of creditsAn originating State shall use the proceeds from the sale of a credit under paragraph (1) for the construction costs of any project in the originating State that is eligible under title 23, United States Code. (f)Reporting requirements (1)Initial reportNot later than 1 year after the date on which the pilot program is established, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the progress of the pilot program. 
(2)Final reportNot later than 3 years after the date on which the pilot program is established, the Secretary shall— (A)submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that— 
(i)determines whether a toll credit marketplace is viable and cost-effective; (ii)describes the buying and selling activities under the pilot program; 
(iii)describes the average sale price of toll credits; (iv)determines whether the pilot program could be expanded to more States or all States or to non-State operators of toll facilities; 
(v)provides updated information on the toll credit balance accumulated by each State; and (vi)describes the list of projects that were assisted by the pilot program; and 
(B)make the report under subparagraph (A) publicly available on the website of the Department. (g)Termination (1)In generalThe Secretary may terminate the pilot program or the participation of any State in the pilot program if the Secretary determines that— 
(A)the pilot program is not serving a public benefit; or (B)it is not cost effective to carry out the pilot program. 
(2)ProceduresThe termination of the pilot program or the participation of a State in the pilot program shall be carried out consistent with Federal requirements for project closeout, adjustment, and continuing responsibilities. 11504.Study of impacts on roads from self-driving vehicles (a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary shall initiate a study on the existing and future impacts of self-driving vehicles to transportation infrastructure, mobility, the environment, and safety, including impacts on— 
(1)the Interstate System (as defined in section 101(a) of title 23, United States Code); (2)urban roads; 
(3)rural roads; (4)corridors with heavy traffic congestion; 
(5)transportation systems optimization; and (6)any other areas or issues relevant to operations of the Federal Highway Administration that the Secretary determines to be appropriate. 
(b)Contents of studyThe study under subsection (a) shall include specific recommendations for both rural and urban communities regarding the impacts of self-driving vehicles on existing transportation system capacity. (c)ConsiderationsIn carrying out the study under subsection (a), the Secretary shall— 
(1)consider the need for and recommend any policy changes to be undertaken by the Federal Highway Administration on the impacts of self-driving vehicles as identified under paragraph (2); and (2)for both rural and urban communities, include a discussion of— 
(A)the impacts that self-driving vehicles will have on existing transportation infrastructure, such as signage and markings, traffic lights, and highway capacity and design; (B)the impact on commercial and private traffic flows; 
(C)infrastructure improvement needs that may be necessary for transportation infrastructure to accommodate self-driving vehicles; (D)the impact of self-driving vehicles on the environment, congestion, and vehicle miles traveled; and 
(E)the impact of self-driving vehicles on mobility. (d)CoordinationIn carrying out the study under subsection (a), the Secretary shall consider and incorporate relevant current and ongoing research of the Department. 
(e)ConsultationIn carrying out the study under subsection (a), the Secretary shall convene and consult with a panel of national experts in both rural and urban transportation, including— (1)operators and users of the Interstate System (as defined in section 101(a) of title 23, United States Code), including private sector stakeholders; 
(2)States and State departments of transportation; (3)metropolitan planning organizations; 
(4)the motor carrier industry; (5)representatives of public transportation agencies or organizations; 
(6)highway safety and academic groups; (7)nonprofit entities with experience in transportation policy; 
(8)National Laboratories (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)); (9)environmental stakeholders; and 
(10)self-driving vehicle producers, manufacturers, and technology developers. (f)ReportNot later than 1 year after the date on which the study under subsection (a) is initiated, the Secretary shall submit a report on the results of the study to— 
(1)the Committee on Environment and Public Works of the Senate; and (2)the Committee on Transportation and Infrastructure of the House of Representatives.  
11505.Disaster relief mobilization study 
(a)Definition of local communityIn this section, the term local community means— (1)a unit of local government; 
(2)a political subdivision of a State or local government; (3)a metropolitan planning organization (as defined in section 134(b) of title 23, United States Code); 
(4)a rural planning organization; or (5)a Tribal government. 
(b)Study 
(1)In generalThe Secretary shall carry out a study to determine the utility of incorporating the use of bicycles into the disaster preparedness and disaster response plans of local communities. (2)RequirementsThe study carried out under paragraph (1) shall include— 
(A)a vulnerability assessment of the infrastructure in local communities as of the date of enactment of this Act that supports active transportation, including bicycling, walking, and personal mobility devices, with a particular focus on areas in local communities that— (i)have low levels of vehicle ownership; and 
(ii)lack sufficient active transportation infrastructure routes to public transportation; (B)an evaluation of whether disaster preparedness and disaster response plans should include the use of bicycles by first responders, emergency workers, and community organization representatives— 
(i)during a mandatory or voluntary evacuation ordered by a Federal, State, Tribal, or local government entity— (I)to notify residents of the need to evacuate; 
(II)to evacuate individuals and goods; and (III)to reach individuals who are in need of first aid and medical assistance; and 
(ii)after a disaster or emergency declared by a Federal, State, Tribal, or local government entity— (I)to participate in search and rescue activities; 
(II)to carry commodities to be used for life-saving or life-sustaining purposes, including— (aa)water; 
(bb)food; (cc)first aid and other medical supplies; and 
(dd)power sources and electric supplies, such as cell phones, radios, lights, and batteries; (III)to reach individuals who are in need of the commodities described in subclause (II); and 
(IV)to assist with other disaster relief tasks, as appropriate; and (C)a review of training programs for first responders, emergency workers, and community organization representatives relating to— 
(i)competent bicycle skills, including the use of cargo bicycles and electric bicycles, as applicable; (ii)basic bicycle maintenance; 
(iii)compliance with relevant traffic safety laws; (iv)methods to use bicycles to carry out the activities described in clauses (i) and (ii) of subparagraph (2)(B); and 
(v)exercises conducted for the purpose of— (I)exercising the skills described in clause (i); and 
(II)maintaining bicycles and related equipment. (c)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that— 
(1)describes the results of the study carried out under subsection (b); and (2)provides recommendations, if any, relating to— 
(A)the methods by which to incorporate bicycles into disaster preparedness and disaster response plans of local communities; and (B)improvements to training programs described in subsection (b)(2)(C). 
11506.Appalachian Regional Commission 
(a)DefinitionsSection 14102(a)(1) of title 40, United States Code, is amended— (1)in subparagraph (G)— 
(A)by inserting Catawba, after Caldwell,; and (B)by inserting Cleveland, after Clay,;  
(2)in subparagraph (J), by striking and Spartanburg and inserting Spartanburg, and Union; and (3)in subparagraph (M), by inserting , of which the counties of Brooke, Hancock, Marshall, and Ohio shall be considered to be located in the North Central subregion after West Virginia. 
(b)FunctionsSection 14303(a) of title 40, United States Code, is amended— (1)in paragraph (9), by striking and at the end; 
(2)in paragraph (10), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(11)support broadband access in the Appalachian region.. (c)Congressional notification (1)In generalSubchapter II of chapter 143 of subtitle IV of title 40, United States Code, is amended by adding at the end the following: 
 
14323.Congressional notification  
(a)In generalIn the case of a project described in subsection (b), the Appalachian Regional Commission shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate notice of the award of a grant or other financial assistance not less than 3 full business days before awarding the grant or other financial assistance.  (b)Projects describedA project referred to in subsection (a) is a project that the Appalachian Regional Commission has selected to receive a grant or other financial assistance under this subtitle in an amount not less than $50,000.. 
(2)Clerical amendmentThe analysis for subchapter II of chapter 143 of subtitle IV of title 40, United States Code, is amended by adding at the end the following:   14323. Congressional notification.. (d)High-speed broadband deployment initiativeSection 14509 of title 40, United States Code, is amended— 
(1)by striking subsection (a) and inserting the following:  (a)In generalThe Appalachian Regional Commission may provide technical assistance, make grants, enter into contracts, or otherwise provide amounts to individuals or entities in the Appalachian region for projects and activities to increase affordable access to broadband networks throughout the Appalachian region.; 
(2)by redesignating subsections (b) through (d) as subsections (c) through (e), respectively;  (3)by inserting after subsection (a) the following: 
 
(b)Eligible projects and activitiesA project or activity eligible to be carried out under this section is a project or activity— (1)to conduct research, analysis, and training to increase broadband adoption efforts in the Appalachian region; or 
(2)for the construction and deployment of broadband service-related infrastructure in the Appalachian region.; (4)in subsection (d) (as so redesignated), in the matter preceding paragraph (1), by striking subsection (b) and inserting subsection (c); and 
(5)by adding at the end the following:  (f)Request for dataBefore making a grant for a project or activity described in subsection (b)(2), the Appalachian Regional Commission shall request from the Federal Communications Commission, the National Telecommunications and Information Administration, the Economic Development Administration, and the Department of Agriculture data on— 
(1)the level and extent of broadband service that exists in the area proposed to be served by the broadband service-related infrastructure; and  (2)the level and extent of broadband service that will be deployed in the area proposed to be served by the broadband service-related infrastructure pursuant to another Federal program. 
(g)RequirementFor each fiscal year, not less than 65 percent of the amounts made available to carry out this section shall be used for grants for projects and activities described in subsection (b)(2)..  (e)Appalachian regional energy hub initiative (1)In generalSubchapter I of chapter 145 of subtitle IV of title 40, United States Code, is amended by adding at the end the following: 
 
14511.Appalachian regional energy hub initiative 
(a)In generalThe Appalachian Regional Commission may provide technical assistance to, make grants to, enter into contracts with, or otherwise provide amounts to individuals or entities in the Appalachian region for projects and activities— (1)to conduct research and analysis regarding the economic impact of an ethane storage hub in the Appalachian region that supports a more-effective energy market performance due to the scale of the project, such as a project with the capacity to store and distribute more than 100,000 barrels per day of hydrocarbon feedstock with a minimum gross heating value of 1,700 Btu per standard cubic foot; 
(2)with the potential to significantly contribute to the economic resilience of the area in which the project is located; and (3)that will help establish a regional energy hub in the Appalachian region for natural gas and natural gas liquids, including hydrogen produced from the steam methane reforming of natural gas feedstocks. 
(b)Limitation on available amountsOf the cost of any project or activity eligible for a grant under this section— (1)except as provided in paragraphs (2) and (3), not more than 50 percent may be provided from amounts made available to carry out this section; 
(2)in the case of a project or activity to be carried out in a county for which a distressed county designation is in effect under section 14526, not more than 80 percent may be provided from amounts made available to carry out this section; and (3)in the case of a project or activity to be carried out in a county for which an at-risk county designation is in effect under section 14526, not more than 70 percent may be provided from amounts made available to carry out this section. 
(c)Sources of assistanceSubject to subsection (b), a grant provided under this section may be provided from amounts made available to carry out this section, in combination with amounts made available— (1)under any other Federal program; or 
(2)from any other source. (d)Federal shareNotwithstanding any provision of law limiting the Federal share under any other Federal program, amounts made available to carry out this section may be used to increase that Federal share, as the Appalachian Regional Commission determines to be appropriate.. 
(2)Clerical amendmentThe analysis for subchapter I of chapter 145 of title 40, United States Code, is amended by adding at the end the following:   14511. Appalachian regional energy hub initiative.. (f)Authorization of appropriationsSection 14703 of title 40, United States Code, is amended— 
(1)in subsection (a)— (A)in paragraph (4), by striking and at the end; 
(B)in paragraph (5), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(6)$200,000,000 for each of fiscal years 2022 through 2026.; (2)in subsection (c), by striking $10,000,000 may be used to carry out section 14509 for each of fiscal years 2016 through 2021 and inserting $20,000,000 may be used to carry out section 14509 for each of fiscal years 2022 through 2026;  
(3)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and (4)by inserting after subsection (c) the following: 
 
(d)Appalachian regional energy hub initiativeOf the amounts made available under subsection (a), $5,000,000 shall be used to carry out section 14511 for each of fiscal years 2022 through 2026.. (g)TerminationSection 14704 of title 40, United States Code, is amended by striking 2021 and inserting 2026.  
11507.Denali Commission 
(a)Denali access system programNotwithstanding subsection (j) of section 309 of the Denali Commission Act of 1998 (42 U.S.C. 3121 note; Public Law 105–277), there is authorized to be appropriated $20,000,000 for each of fiscal years 2022 through 2026 to carry out that section.  (b)Transfers of fundsSection 311(c) of the Denali Commission Act of 1998 (42 U.S.C. 3121 note; Public Law 105–277) is amended—  
(1)in paragraph (1), by striking and at the end; (2)in paragraph (2), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following:  (3)notwithstanding any other provision of law, shall— 
(A)be treated as if directly appropriated to the Commission and subject to applicable provisions of this Act; and (B)not be subject to any requirements that applied to the funds before the transfer, including a requirement in an appropriations Act or a requirement or regulation of the Federal agency from which the funds are transferred.. 
11508.Requirements for transportation projects carried out through public-private partnerships 
(a)DefinitionsIn this section: (1)ProjectThe term project means a project (as defined in section 101 of title 23, United States Code) that— 
(A)is carried out, in whole or in part, using Federal financial assistance; and (B)has an estimated total cost of $100,000,000 or more. 
(2)Public-private partnershipThe term public-private partnership means an agreement between a public agency and a private entity to finance, build, and maintain or operate a project. (b)Requirements for projects carried out through public-private partnershipsWith respect to a public-private partnership, as a condition of receiving Federal financial assistance for a project, the Secretary shall require the public partner, not later than 3 years after the date of opening of the project to traffic— 
(1)to conduct a review of the project, including a review of the compliance of the private partner with the terms of the public-private partnership agreement; (2) (A)to certify to the Secretary that the private partner of the public-private partnership is meeting the terms of the public-private partnership agreement for the project; or 
(B)to notify the Secretary that the private partner of the public-private partnership has not met 1 or more of the terms of the public-private partnership agreement for the project, including a brief description of each violation of the public-private partnership agreement; and (3)to make publicly available the certification or notification, as applicable, under paragraph (2) in a form that does not disclose any proprietary or confidential business information. 
(c)NotificationIf the Secretary provides Federal financial assistance to a project carried out through a public-private partnership, not later than 30 days after the date on which the Federal financial assistance is first obligated, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a notification of the Federal financial assistance made available for the project. (d)Value for money analysis (1)Project approval and oversightSection 106(h)(3) of title 23, United States Code, is amended— 
(A)in subparagraph (C), by striking and at the end; (B)by redesignating subparagraph (D) as subparagraph (E); and 
(C)by inserting after subparagraph (C) the following:  (D)for a project in which the project sponsor intends to carry out the project through a public-private partnership agreement, shall include a detailed value for money analysis or similar comparative analysis for the project; and. 
(2)Surface transportation block grant programParagraph (21) of section 133(b) of title 23, United States Code (as redesignated by section 1109(a)(1)(C)), is amended by inserting , including conducting value for money analyses or similar comparative analyses, after oversight. (3)TIFIASection 602(a) of title 23, United States Code, is amended by adding at the end the following: 
 
(11)Public-private partnershipsIn the case of a project to be carried out through a public-private partnership, the public partner shall have— (A)conducted a value for money analysis or similar comparative analysis; and 
(B)determined the appropriateness of the public-private partnership agreement.. (e)ApplicabilityThis section and the amendments made by this section shall only apply to a public-private partnership agreement entered into on or after the date of enactment of this Act. 
11509.Reconnecting communities pilot program 
(a)Definition of eligible facility 
(1)In generalIn this section, the term eligible facility means a highway or other transportation facility that creates a barrier to community connectivity, including barriers to mobility, access, or economic development, due to high speeds, grade separations, or other design factors. (2)InclusionsIn this section, the term eligible facility may include— 
(A)a limited access highway; (B)a viaduct; and 
(C)any other principal arterial facility. (b)EstablishmentThe Secretary shall establish a pilot program through which an eligible entity may apply for funding, in order to restore community connectivity— 
(1)to study the feasibility and impacts of removing, retrofitting, or mitigating an existing eligible facility; (2)to conduct planning activities necessary to design a project to remove, retrofit, or mitigate an existing eligible facility; and 
(3)to conduct construction activities necessary to carry out a project to remove, retrofit, or mitigate an existing eligible facility. (c)Planning grants (1)Eligible entitiesThe Secretary may award a grant (referred to in this section as a planning grant) to carry out planning activities described in paragraph (2) to— 
(A)a State; (B)a unit of local government; 
(C)a Tribal government; (D)a metropolitan planning organization; and 
(E)a nonprofit organization. (2)Eligible activities describedThe planning activities referred to in paragraph (1) are— 
(A)planning studies to evaluate the feasibility of removing, retrofitting, or mitigating an existing eligible facility to restore community connectivity, including evaluations of— (i)current traffic patterns on the eligible facility proposed for removal, retrofit, or mitigation and the surrounding street network; 
(ii)the capacity of existing transportation networks to maintain mobility needs; (iii)an analysis of alternative roadway designs or other uses for the right-of-way of the eligible facility, including an analysis of whether the available right-of-way would suffice to create an alternative roadway design; 
(iv)the effect of the removal, retrofit, or mitigation of the eligible facility on the mobility of freight and people; (v)the effect of the removal, retrofit, or mitigation of the eligible facility on the safety of the traveling public; 
(vi)the cost to remove, retrofit, or mitigate the eligible facility— (I)to restore community connectivity; and  
(II)to convert the eligible facility to a different roadway design or use, compared to any expected costs for necessary maintenance or reconstruction of the eligible facility; (vii)the anticipated economic impact of removing, retrofitting, or mitigating and converting the eligible facility and any economic development opportunities that would be created by removing, retrofitting, or mitigating and converting the eligible facility; and 
(viii)the environmental impacts of retaining or reconstructing the eligible facility and the anticipated effect of the proposed alternative use or roadway design; (B)public engagement activities to provide opportunities for public input into a plan to remove and convert an eligible facility; and 
(C)other transportation planning activities required in advance of a project to remove, retrofit, or mitigate an existing eligible facility to restore community connectivity, as determined by the Secretary. (3)Technical assistance program (A)In generalThe Secretary may provide technical assistance described in subparagraph (B) to an eligible entity. 
(B)Technical assistance describedThe technical assistance referred to in subparagraph (A) is technical assistance in building organizational or community capacity— (i)to engage in transportation planning; and 
(ii)to identify innovative solutions to infrastructure challenges, including reconnecting communities that— (I)are bifurcated by eligible facilities; or 
(II)lack safe, reliable, and affordable transportation choices. (C)PrioritiesIn selecting recipients of technical assistance under subparagraph (A), the Secretary shall give priority to an application from a community that is economically disadvantaged. 
(4)SelectionThe Secretary shall— (A)solicit applications for— 
(i)planning grants; and (ii)technical assistance under paragraph (3); and 
(B)evaluate applications for a planning grant on the basis of the demonstration by the applicant that— (i)the eligible facility is aged and is likely to need replacement or significant reconstruction within the 20-year period beginning on the date of the submission of the application; 
(ii)the eligible facility— (I)creates barriers to mobility, access, or economic development; or 
(II)is not justified by current and forecast future travel demand; and (iii)on the basis of preliminary investigations into the feasibility of removing, retrofitting, or mitigating the eligible facility to restore community connectivity, further investigation is necessary and likely to be productive. 
(5)Award amountsA planning grant may not exceed $2,000,000 per recipient. (6)Federal shareThe total Federal share of the cost of a planning activity for which a planning grant is used shall not exceed 80 percent. 
(d)Capital construction grants 
(1)Eligible entitiesThe Secretary may award a grant (referred to in this section as a capital construction grant) to the owner of an eligible facility to carry out an eligible project described in paragraph (3) for which all necessary feasibility studies and other planning activities have been completed. (2)PartnershipsAn owner of an eligible facility may, for the purposes of submitting an application for a capital construction grant, if applicable, partner with— 
(A)a State; (B)a unit of local government; 
(C)a Tribal government; (D)a metropolitan planning organization; or 
(E)a nonprofit organization. (3)Eligible projectsA project eligible to be carried out with a capital construction grant includes— 
(A)the removal, retrofit, or mitigation of an eligible facility; and (B)the replacement of an eligible facility with a new facility that— 
(i)restores community connectivity; and  (ii)is— 
(I)sensitive to the context of the surrounding community; and (II)otherwise eligible for funding under title 23, United States Code. 
(4)SelectionThe Secretary shall— (A)solicit applications for capital construction grants; and 
(B)evaluate applications on the basis of— (i)the degree to which the project will improve mobility and access through the removal of barriers; 
(ii)the appropriateness of removing, retrofitting, or mitigating the eligible facility, based on current traffic patterns and the ability of the replacement facility and the regional transportation network to absorb transportation demand and provide safe mobility and access; (iii)the impact of the project on freight movement; 
(iv)the results of a cost-benefit analysis of the project; (v)the opportunities for inclusive economic development; 
(vi)the degree to which the eligible facility is out of context with the current or planned land use; (vii)the results of any feasibility study completed for the project; and 
(viii)the plan of the applicant for— (I)employing residents in the area impacted by the project through targeted hiring programs, in partnership with registered apprenticeship programs, if applicable; and 
(II)contracting and subcontracting with disadvantaged business enterprises. (5)Minimum award amountsA capital construction grant shall be in an amount not less than $5,000,000 per recipient. 
(6)Federal share 
(A)In generalSubject to subparagraph (B), a capital construction grant may not exceed 50 percent of the total cost of the project for which the grant is awarded. (B)Maximum Federal involvementFederal assistance other than a capital construction grant may be used to satisfy the non-Federal share of the cost of a project for which the grant is awarded, except that the total Federal assistance provided for a project for which the grant is awarded may not exceed 80 percent of the total cost of the project. 
(7)Community advisory board 
(A)In generalTo help achieve inclusive economic development benefits with respect to the project for which a grant is awarded, a grant recipient may form a community advisory board, which shall— (i)facilitate community engagement with respect to the project; and 
(ii)track progress with respect to commitments of the grant recipient to inclusive employment, contracting, and economic development under the project. (B)MembershipIf a grant recipient forms a community advisory board under subparagraph (A), the community advisory board shall be composed of representatives of— 
(i)the community; (ii)owners of businesses that serve the community; 
(iii)labor organizations that represent workers that serve the community; and (iv)State and local government. 
(e)Reports 
(1)USDOT report on programNot later than January 1, 2026, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that evaluates the program under this section, including— (A)information about the level of applicant interest in planning grants, technical assistance under subsection (c)(3), and capital construction grants, including the extent to which overall demand exceeded available funds; and 
(B)for recipients of capital construction grants, the outcomes and impacts of the highway removal project, including— (i)any changes in the overall level of mobility, congestion, access, and safety in the project area; and 
(ii)environmental impacts and economic development opportunities in the project area. (2)GAO report on highway removalsNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall issue a report that— 
(A)identifies examples of projects to remove highways using Federal highway funds; (B)evaluates the effect of highway removal projects on the surrounding area, including impacts to the local economy, congestion effects, safety outcomes, and impacts on the movement of freight and people; 
(C)evaluates the existing Federal-aid program eligibility under title 23, United States Code, for highway removal projects; (D)analyzes the costs and benefits of and barriers to removing underutilized highways that are nearing the end of their useful life compared to replacing or reconstructing the highway; and 
(E)provides recommendations for integrating those assessments into transportation planning and decision-making processes. (f)Technical assistanceOf the funds made available to carry out this section for planning grants, the Secretary may use not more than $15,000,000 during the period of fiscal years 2022 through 2026 to provide technical assistance under subsection (c)(3). 
(g)Treatment of projectsNotwithstanding any other provision of law, a project assisted under this section shall be treated as a project on a Federal-aid highway under chapter 1 of title 23, United States Code. 11510.Cybersecurity tool; cyber coordinator (a)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the Federal Highway Administration. (2)Cyber incidentThe term cyber incident has the meaning given the term incident in section 3552 of title 44, United States Code. 
(3)Transportation authorityThe term transportation authority means— (A)a public authority (as defined in section 101(a) of title 23, United States Code); 
(B)an owner or operator of a highway (as defined in section 101(a) of title 23, United States Code); (C)a manufacturer that manufactures a product related to transportation; and 
(D)a division office of the Federal Highway Administration. (b)Cybersecurity tool (1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator shall develop a tool to assist transportation authorities in identifying, detecting, protecting against, responding to, and recovering from cyber incidents. 
(2)RequirementsIn developing the tool under paragraph (1), the Administrator shall— (A)use the cybersecurity framework established by the National Institute of Standards and Technology and required by Executive Order 13636 of February 12, 2013 (78 Fed. Reg. 11739; relating to improving critical infrastructure cybersecurity); 
(B)establish a structured cybersecurity assessment and development program; (C)coordinate with the Transportation Security Administration and the Cybersecurity and Infrastructure Security Agency; 
(D)consult with appropriate transportation authorities, operating agencies, industry stakeholders, and cybersecurity experts; and (E)provide for a period of public comment and review on the tool. 
(c)Designation of cyber coordinator 
(1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator shall designate an office as a cyber coordinator, which shall be responsible for monitoring, alerting, and advising transportation authorities of cyber incidents. (2)RequirementsThe office designated under paragraph (1) shall, in coordination with the Transportation Security Administration and the Cybersecurity and Infrastructure Security Agency— 
(A)provide to transportation authorities a secure method of notifying the Federal Highway Administration of cyber incidents; (B)share the information collected under subparagraph (A) with the Transportation Security Administration and the Cybersecurity and Infrastructure Security Agency;  
(C)monitor cyber incidents that affect transportation authorities; (D)alert transportation authorities to cyber incidents that affect those transportation authorities; 
(E)investigate unaddressed cyber incidents that affect transportation authorities; and (F)provide to transportation authorities educational resources, outreach, and awareness on fundamental principles and best practices in cybersecurity for transportation systems. 
11511.Report on emerging alternative fuel vehicles and infrastructure 
(a)DefinitionsIn this section: (1)Emerging alternative fuel vehicleThe term emerging alternative fuel vehicle means a vehicle fueled by hydrogen, natural gas, or propane.  
(2)Emerging alternative fueling infrastructureThe term emerging alternative fueling infrastructure means infrastructure for fueling an emerging alternative fuel vehicle.  (b)ReportNot later than 1 year after the date of enactment of this Act, to help guide future investments for emerging alternative fueling infrastructure, the Secretary shall submit to Congress and make publicly available a report that— 
(1)includes an evaluation of emerging alternative fuel vehicles and projections for potential locations of emerging alternative fuel vehicle owners during the 5-year period beginning on the date of submission of the report; (2)identifies areas where emerging alternative fueling infrastructure will be needed to meet the current and future needs of drivers during the 5-year period beginning on the date of submission of the report; 
(3)identifies specific areas, such as a lack of pipeline infrastructure, that may impede deployment and adoption of emerging alternative fuel vehicles; (4)includes a map that identifies concentrations of emerging alternative fuel vehicles to meet the needs of current and future emerging alternative fueling infrastructure; 
(5)estimates the future need for emerging alternative fueling infrastructure to support the adoption and use of emerging alternative fuel vehicles; and (6)includes a tool to allow States to compare and evaluate different adoption and use scenarios for emerging alternative fuel vehicles, with the ability to adjust factors to account for regionally specific characteristics.  
11512.Nonhighway recreational fuel study 
(a)DefinitionsIn this section: (1)Highway Trust FundThe term Highway Trust Fund means the Highway Trust Fund established by section 9503(a) of the Internal Revenue Code of 1986. 
(2)Nonhighway recreational fuel taxesThe term nonhighway recreational fuel taxes means taxes under section 4041 and 4081 of the Internal Revenue Code of 1986 with respect to fuel used in vehicles on recreational trails or back country terrain (including vehicles registered for highway use when used on recreational trails, trail access roads not eligible for funding under title 23, United States Code, or back country terrain). (3)Recreational trails programThe term recreational trails program means the recreational trails program under section 206 of title 23, United States Code. 
(b)Assessment; report 
(1)AssessmentNot later than 1 year after the date of enactment of this Act and not less frequently than once every 5 years thereafter, as determined by the Secretary, the Secretary shall carry out an assessment of the best available estimate of the total amount of nonhighway recreational fuel taxes received by the Secretary of the Treasury and transferred to the Highway Trust Fund for the period covered by the assessment. (2)ReportAfter carrying out each assessment under paragraph (1), the Secretary shall submit to the Committees on Finance and Environment and Public Works of the Senate and the Committees on Ways and Means and Transportation and Infrastructure of the House of Representatives a report that includes— 
(A)to assist Congress in determining an appropriate funding level for the recreational trails program— (i)a description of the results of the assessment; and 
(ii)an evaluation of whether the current recreational trails program funding level reflects the amount of nonhighway recreational fuel taxes collected and transferred to the Highway Trust Fund; and (B)in the case of the first report submitted under this paragraph, an estimate of the frequency with which the Secretary anticipates carrying out the assessment under paragraph (1), subject to the condition that such an assessment shall be carried out not less frequently than once every 5 years. 
(c)ConsultationIn carrying out an assessment under subsection (b)(1), the Secretary may consult with, as the Secretary determines to be appropriate— (1)the heads of— 
(A)State agencies designated by Governors pursuant to section 206(c)(1) of title 23, United States Code, to administer the recreational trails program; and (B)division offices of the Department; 
(2)the Secretary of the Treasury; (3)the Administrator of the Federal Highway Administration; and 
(4)groups representing recreational activities and interests, including hiking, biking and mountain biking, horseback riding, water trails, snowshoeing, cross-country skiing, snowmobiling, off-highway motorcycling, all-terrain vehicles and other offroad motorized vehicle activities, and recreational trail advocates. 11513.Buy AmericaSection 313 of title 23, United States Code, is amended— 
(1)by redesignating subsection (g) as subsection (h); and (2)by inserting after subsection (f) the following: 
 
(g)Waivers 
(1)In generalNot less than 15 days before issuing a waiver under this section, the Secretary shall provide to the public— (A)notice of the proposed waiver; 
(B)an opportunity for comment on the proposed waiver; and (C)the reasons for the proposed waiver. 
(2)ReportNot less frequently than annually, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the waivers provided under this section.. 11514.High priority corridors on the National Highway System (a)High priority corridorsSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2032; 133 Stat. 3018) is amended— 
(1)by striking paragraph (84) and inserting the following:  (84)The Central Texas Corridor, including the route— 
(A)commencing in the vicinity of Texas Highway 338 in Odessa, Texas, running eastward generally following Interstate Route 20, connecting to Texas Highway 158 in the vicinity of Midland, Texas, then following Texas Highway 158 eastward to United States Route 87 and then following United States Route 87 southeastward, passing in the vicinity of San Angelo, Texas, and connecting to United States Route 190 in the vicinity of Brady, Texas; (B)commencing at the intersection of Interstate Route 10 and United States Route 190 in Pecos County, Texas, and following United States Route 190 to Brady, Texas; 
(C)following portions of United States Route 190 eastward, passing in the vicinity of Fort Hood, Killeen, Belton, Temple, Bryan, College Station, Huntsville, Livingston, Woodville, and Jasper, to the logical terminus of Texas Highway 63 at the Sabine River Bridge at Burrs Crossing and including a loop generally encircling Bryan/College Station, Texas; (D)following United States Route 83 southward from the vicinity of Eden, Texas, to a logical connection to Interstate Route 10 at Junction, Texas; 
(E)following United States Route 69 from Interstate Route 10 in Beaumont, Texas, north to United States Route 190 in the vicinity of Woodville, Texas; (F)following United States Route 96 from Interstate Route 10 in Beaumont, Texas, north to United States Route 190 in the vicinity of Jasper, Texas; and 
(G)following United States Route 190, State Highway 305, and United States Route 385 from Interstate Route 10 in Pecos County, Texas, to Interstate 20 at Odessa, Texas.; and (2)by adding at the end the following: 
 
(92)United States Route 421 from the interchange with Interstate Route 85 in Greensboro, North Carolina, to the interchange with Interstate Route 95 in Dunn, North Carolina. (93)The South Mississippi Corridor from the Louisiana and Mississippi border near Natchez, Mississippi, to Gulfport, Mississippi, shall generally follow— 
(A)United States Route 84 from the Louisiana border at the Mississippi River passing in the vicinity of Natchez, Brookhaven, Monticello, Prentiss, and Collins, Mississippi, to the logical terminus with Interstate Route 59 in the vicinity of Laurel, Mississippi, and continuing on Interstate Route 59 south to the vicinity of Hattiesburg, Mississippi; and (B)United States Route 49 from the vicinity of Hattiesburg, Mississippi, south to Interstate Route 10 in the vicinity of Gulfport, Mississippi, following Mississippi Route 601 south and terminating near the Mississippi State Port at Gulfport. 
(94)The Kosciusko to Gulf Coast corridor commencing at the logical terminus of Interstate Route 55 near Vaiden, Mississippi, running south and passing east of the vicinity of the Jackson Urbanized Area, connecting to United States Route 49 north of Hattiesburg, Mississippi, and generally following United States Route 49 to a logical connection with Interstate Route 10 in the vicinity of Gulfport, Mississippi. (95)The Interstate Route 22 spur from the vicinity of Tupelo, Mississippi, running south generally along United States Route 45 to the vicinity of Shannon, Mississippi. 
(96)The route that generally follows United States Route 412 from its intersection with Interstate Route 35 in Noble County, Oklahoma, passing through Tulsa, Oklahoma, to its intersection with Interstate Route 49 in Springdale, Arkansas. (97)The Louie B. Nunn Cumberland Expressway from the interchange with Interstate Route 65 in Barren County, Kentucky, east to the interchange with United States Highway 27 in Somerset, Kentucky. 
(98)The route that generally follows State Route 7 from Grenada, Mississippi, to Holly Springs, Mississippi, passing in the vicinity of Coffeeville, Water Valley, Oxford, and Abbeville, Mississippi, to its logical connection with Interstate Route 22 in the vicinity of Holly Springs, Mississippi. (99)The Central Louisiana Corridor commencing at the logical terminus of Louisiana Highway 8 at the Sabine River Bridge at Burrs Crossing and generally following portions of Louisiana Highway 8 to Leesville, Louisiana, and then eastward on Louisiana Highway 28, passing in the vicinity of Alexandria, Pineville, Walters, and Archie, to the logical terminus of United States Route 84 at the Mississippi River Bridge at Vidalia, Louisiana. 
(100)The Central Mississippi Corridor, including the route— (A)commencing at the logical terminus of United States Route 84 at the Mississippi River and then generally following portions of United States Route 84 passing in the vicinity of Natchez, Brookhaven, Monticello, Prentiss, and Collins, to Interstate Route 59 in the vicinity of Laurel, Mississippi, and continuing on Interstate Route 59 north to Interstate Route 20 and on Interstate Route 20 to the Mississippi–Alabama State border; and 
(B)commencing in the vicinity of Laurel, Mississippi, running south on Interstate Route 59 to United States Route 98 in the vicinity of Hattiesburg, connecting to United States Route 49 south then following United States Route 49 south to Interstate Route 10 in the vicinity of Gulfport and following Mississippi Route 601 southerly terminating near the Mississippi State Port at Gulfport. (101)The Middle Alabama Corridor including the route— 
(A)beginning at the Alabama–Mississippi border generally following portions of I–20 until following a new interstate extension paralleling United States Highway 80, specifically— (B)crossing Alabama Route 28 near Coatopa, Alabama, traveling eastward crossing United States Highway 43 and Alabama Route 69 near Selma, Alabama, traveling eastwards closely paralleling United States Highway 80 to the south crossing over Alabama Routes 22, 41, and 21, until its intersection with I–65 near Hope Hull, Alabama; 
(C)continuing east along the proposed Montgomery Outer Loop south of Montgomery, Alabama where it would next join with I–85 east of Montgomery, Alabama; (D)continuing along I–85 east bound until its intersection with United States Highway 280 near Opelika, Alabama or United States Highway 80 near Tuskegee, Alabama; 
(E)generally following the most expedient route until intersecting with existing United States Highway 80 (JR Allen Parkway) through Phenix City until continuing into Columbus, Georgia. (102)The Middle Georgia Corridor including the route— 
(A)beginning at the Alabama–Georgia Border generally following the Fall Line Freeway from Columbus, Georgia to Augusta, Georgia, specifically— (B)travelling along United States Route 80 (JR Allen Parkway) through Columbus, Georgia and near Fort Benning, Georgia, east to Talbot County, Georgia where it would follow Georgia Route 96, then commencing on Georgia Route 49C (Fort Valley Bypass) to Georgia Route 49 (Peach Parkway) to its intersection with Interstate Route 75 in Byron, Georgia; 
(C)continuing north along Interstate Route 75 through Warner Robins and Macon, Georgia where it would meet Interstate Route 16, then following Interstate Route 16 east it would next join United States Route 80 and then onto State Route 57; (D)commencing with State Route 57 which turns into State Route 24 near Milledgeville, Georgia would then bypass Wrens, Georgia with a newly constructed bypass, and after the bypass it would join United States Route 1 near Fort Gordon into Augusta, Georgia where it will terminate at Interstate Route 520. . 
(b)Designation as future interstatesSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 109 Stat. 597; 133 Stat. 3018) is amended in the first sentence— (1)by inserting subsection (c)(84), after subsection (c)(83),; and 
(2)by striking and subsection (c)(91) and inserting subsection (c)(91), subsection (c)(92), subsection (c)(93)(A), subsection (c)(94), subsection (c)(95), subsection (c)(96), subsection (c)(97), subsection (c)(99), subsection (c)(100), subsection (c)(101), and subsection (c)(102).  (c)Numbering of parkwaySection 1105(e)(5)(C)(i) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 109 Stat. 598; 133 Stat. 3018) is amended— 
(1)by striking the fifteenth sentence and inserting the following: The route referred to in subsection (c)(84)(A) is designated as Interstate Route I–14 North. The route referred to in subsection (c)(84)(B) is designated as Interstate Route I–14 South. The Bryan/College Station, Texas loop referred to in subsection (c)(84)(C) is designated as Interstate Route I–214.; and (2)by adding at the end the following: The route referred to in subsection (c)(97) is designated as Interstate Route I–365. The routes referred to in subsections (c)(84)(C), (c)(99), (c)(100), (c)(101), and (c)(102) are designated as Interstate Route I–14. The routes referred to in subparagraphs (D), (E), (F), and (G) of subsection (c)(84) and subparagraph (B) of subsection (c)(100) shall each be given separate Interstate route numbers.. 
(d)GAO report on designation of segments as part of Interstate System 
(1)Definition of applicable segmentIn this subsection, the term applicable segment means the route described in paragraph (92) of section 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2032). (2)Report (A)In generalNot later than 2 years after the date on which the applicable segment is open for operations as part of the Interstate System, the Comptroller General of the United States shall submit to Congress a report on the impact, if any, during that 2-year period of allowing the continuation of weight limits that applied before the designation of the applicable segment as a route on the Interstate System. 
(B)RequirementsThe report under subparagraph (A) shall— (i)be informed by the views and documentation provided by the State highway agency (or equivalent agency) in the State in which the applicable segment is located; 
(ii)describe any impacts on safety and infrastructure on the applicable segment; (iii)describe any view of the State highway agency (or equivalent agency) in the State in which the applicable segment is located on the impact of the applicable segment; and 
(iv)focus only on the applicable segment. 11515.Interstate weight limitsSection 127 of title 23, United States Code, is amended— 
(1)in subsection (l)(3)(A)— (A)in the matter preceding clause (i), in the first sentence, by striking clauses (i) through (iv) of this subparagraph and inserting clauses (i) through (v); and 
(B)by adding at the end the following:  (v)The Louie B. Nunn Cumberland Expressway (to be designated as a spur of Interstate Route 65) from the interchange with Interstate Route 65 in Barren County, Kentucky, east to the interchange with United States Highway 27 in Somerset, Kentucky.; and 
(2)by adding at the end the following:  (v)Operation of vehicles on certain North Carolina highwaysIf any segment in the State of North Carolina of United States Route 17, United States Route 29, United States Route 52, United States Route 64, United States Route 70, United States Route 74, United States Route 117, United States Route 220, United States Route 264, or United States Route 421 is designated as a route on the Interstate System, a vehicle that could operate legally on that segment before the date of such designation may continue to operate on that segment, without regard to any requirement under subsection (a). 
(w)Operation of vehicles on certain Oklahoma highwaysIf any segment of the highway referred to in paragraph (96) of section 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2032) is designated as a route on the Interstate System, a vehicle that could operate legally on that segment before the date of such designation may continue to operate on that segment, without any regard to any requirement under this section.. 11516.Report on air quality improvements (a)In generalNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall submit a report that evaluates the congestion mitigation and air quality improvement program under section 149 of title 23, United States Code (referred to in this section as the program), to— 
(1)the Committee on Environment and Public Works of the Senate; and (2)the Committee on Transportation and Infrastructure of the House of Representatives. 
(b)ContentsThe evaluation under subsection (a) shall include an evaluation of— (1)the reductions of ozone, carbon monoxide, and particulate matter that result from projects under the program; 
(2)the cost-effectiveness of the reductions described in paragraph (1); (3)the result of investments of funding under the program in minority and low-income communities that are disproportionately affected by ozone, carbon monoxide, and particulate matter; 
(4)the effectiveness, with respect to the attainment or maintenance of national ambient air quality standards under section 109 of the Clean Air Act (42 U.S.C. 7409) for ozone, carbon monoxide, and particulate matter, of performance measures established under section 150(c)(5) of title 23, United States Code, and performance targets established under subsection (d) of that section for traffic congestion and on-road mobile source emissions; (5)the extent to which there are any types of projects that are not eligible funding under the program that would be likely to contribute to the attainment or maintenance of the national ambient air quality standards described in paragraph (4); and 
(6)the extent to which projects under the program reduce sulfur dioxide, nitrogen dioxide, and lead. 11517.Roadside highway safety hardware (a)In generalTo the maximum extent practicable, the Secretary shall develop a process for third party verification of full-scale crash testing results from crash test labs, including a method for formally verifying the testing outcomes and providing for an independent pass/fail determination. In establishing such a process, the Secretary shall seek to ensure the independence of crash test labs by ensuring that those labs have a clear separation between device development and testing in cases in which lab employees test devices that were developed within the parent organization of the employee. 
(b)Continued issuance of eligibility lettersUntil the implementation of the process described in subsection (a) is complete, the Secretary may, and is encouraged to, ensure that the Administrator of the Federal Highway Administration continues to issue Federal-aid reimbursement eligibility letters for roadside safety hardware as a service to States. (c)Report to congress (1)In generalIf the Secretary seeks to discontinue issuing the letters described in subsection (b), the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report at least 1 year before discontinuing the letters. 
(2)InclusionsThe report described in paragraph (1) shall include a summary of the third-party verification process described in subsection (a) that will replace the Federal Highway Administration issuance of eligibility letters and any other relevant information that the Secretary deems necessary.  11518.Permeable pavements study (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall carry out a study— 
(1)to gather existing information on the effects of permeable pavements on flood control in different contexts, including in urban areas, and over the lifetime of the permeable pavement; (2)to perform research to fill gaps in the existing information gathered under paragraph (1); and 
(3)to develop— (A)models for the performance of permeable pavements in flood control; and 
(B)best practices for designing permeable pavement to meet flood control requirements. (b)Data surveyIn carrying out the study under subsection (a), the Secretary shall develop— 
(1)a summary, based on available literature and models, of localized flood control capabilities of permeable pavement that considers long-term performance and cost information; and (2)best practices for the design of localized flood control using permeable pavement that considers long-term performance and cost information. 
(c)PublicationThe Secretary shall make a report describing the results of the study under subsection (a) publicly available. 11519.Emergency relief projects (a)Definition of emergency relief projectIn this section, the term emergency relief project means a project carried out under the emergency relief program under section 125 of title 23, United States Code. 
(b)Improving the emergency relief programNot later than 90 days after the date of enactment of this Act, the Secretary shall— (1)revise the emergency relief manual of the Federal Highway Administration— 
(A)to include and reflect the definition of the term resilience (as defined in section 101(a) of title 23, United States Code); (B)to identify procedures that States may use to incorporate resilience into emergency relief projects; and 
(C)to encourage the use of Complete Streets design principles and consideration of access for moderate- and low-income families impacted by a declared disaster; (2)develop best practices for improving the use of resilience in— 
(A)the emergency relief program under section 125 of title 23, United States Code; and (B)emergency relief efforts; 
(3)provide to division offices of the Federal Highway Administration and State departments of transportation information on the best practices developed under paragraph (2); and (4)develop and implement a process to track— 
(A)the consideration of resilience as part of the emergency relief program under section 125 of title 23, United States Code; and (B)the costs of emergency relief projects. 
11520.Study on stormwater best management practices 
(a)StudyNot later than 180 days after the date of enactment of this Act, the Secretary and the Administrator of the Environment Protection Agency shall offer to enter into an agreement with the Transportation Research Board of the National Academy of Sciences to conduct a study— (1)to estimate pollutant loads from stormwater runoff from highways and pedestrian facilities eligible for assistance under title 23, United States Code, to inform the development of appropriate total maximum daily load (as defined in section 130.2 of title 40, Code of Federal Regulations (or successor regulations)) requirements; 
(2)to provide recommendations regarding the evaluation and selection by State departments of transportation of potential stormwater management and total maximum daily load compliance strategies within a watershed, including environmental restoration and pollution abatement carried out under section 328 of title 23, United States Code (including any revisions to law (including regulations) that the Transportation Research Board determines to be appropriate); and (3)to examine the potential for the Secretary to assist State departments of transportation in carrying out and communicating stormwater management practices for highways and pedestrian facilities that are eligible for assistance under title 23, United States Code, through information-sharing agreements, database assistance, or an administrative platform to provide the information described in paragraphs (1) and (2) to entities issued permits under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.). 
(b)RequirementsIf the Transportation Research Board enters into an agreement under subsection (a), in conducting the study under that subsection, the Transportation Research Board shall— (1)review and supplement, as appropriate, the methodologies examined and recommended in the report of the National Academies of Sciences, Engineering, and Medicine entitled Approaches for Determining and Complying with TMDL Requirements Related to Roadway Stormwater Runoff and dated 2019; 
(2)consult with— (A)the Secretary; 
(B)the Administrator of the Environmental Protection Agency; (C)the Secretary of the Army, acting through the Chief of Engineers; and 
(D)State departments of transportation; and (3)solicit input from— 
(A)stakeholders with experience in implementing stormwater management practices for projects; and (B)educational and technical stormwater management groups. 
(c)ReportIf the Transportation Research Board enters into an agreement under subsection (a), not later than 18 months after the date of enactment of this Act, the Transportation Research Board shall submit to the Secretary, the Committee on Environment and Public Works of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the results of the study. 11521.Stormwater best management practices reports (a)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the Federal Highway Administration. (2)Best management practices reportThe term best management practices report means— 
(A)the 2014 report sponsored by the Administrator entitled Determining the State of the Practice in Data Collection and Performance Measurement of Stormwater Best Management Practices; and (B)the 1997 report sponsored by the Administrator entitled Stormwater Best Management Practices in an Ultra-Urban Setting: Selection and Monitoring. 
(b)ReissuanceNot later than 1 year after the date of enactment of this Act, the Administrator shall update and reissue each best management practices report to reflect new information and advancements in stormwater management. (c)UpdatesNot less frequently than once every 5 years after the date on which the Administrator reissues a best management practices report described in subsection (b), the Administrator shall update and reissue the best management practices report until the earlier of the date on which— 
(1)the best management practices report is withdrawn; or (2)the contents of the best management practices report are incorporated (including by reference) into applicable regulations of the Administrator. 
11522.Invasive plant elimination program 
(a)DefinitionsIn this section: (1)Invasive plantThe term invasive plant means a nonnative plant, tree, grass, or weed species, including, at a minimum, cheatgrass, Ventenata dubia, medusahead, bulbous bluegrass, Japanese brome, rattail fescue, Japanese honeysuckle, phragmites, autumn olive, Bradford pear, wild parsnip, sericea lespedeza, spotted knapweed, garlic mustard, and palmer amaranth. 
(2)ProgramThe term program means the grant program established under subsection (b). (3)Transportation corridorThe term transportation corridor means a road, highway, railroad, or other surface transportation route. 
(b)EstablishmentThe Secretary shall carry out a program to provide grants to States to eliminate or control existing invasive plants or prevent introduction of or encroachment by new invasive plants along and in areas adjacent to transportation corridor rights-of-way. (c)ApplicationTo be eligible to receive a grant under the program, a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(d)Eligible activities 
(1)In generalSubject to this subsection, a State that receives a grant under the program may use the grant funds to carry out activities to eliminate or control existing invasive plants or prevent introduction of or encroachment by new invasive plants along and in areas adjacent to transportation corridor rights-of-way. (2)Prioritization of projectsIn carrying out the program, the Secretary shall give priority to projects that utilize revegetation with native plants and wildflowers, including those that are pollinator-friendly. 
(3)Prohibition on certain uses of fundsAmounts provided to a State under the program may not be used for costs relating to mowing a transportation corridor right-of-way or the adjacent area unless— (A)mowing is identified as the best means of treatment according to best management practices; or 
(B)mowing is used in conjunction with another treatment. (4)LimitationNot more than 10 percent of the amounts provided to a State under the program may be used for the purchase of equipment. 
(5)Administrative and indirect costsNot more than 5 percent of the amounts provided to a State under the program may be used for the administrative and other indirect costs (such as full time employee salaries, rent, insurance, subscriptions, utilities, and office supplies) of carrying out eligible activities. (e)Requirements (1)CoordinationIn carrying out eligible activities with a grant under the program, a State shall coordinate with— 
(A)units of local government, political subdivisions of the State, and Tribal authorities that are carrying out eligible activities in the areas to be treated; (B)local regulatory authorities, in the case of a treatment along or adjacent to a railroad right-of-way; and 
(C)with respect to the most effective roadside control methods, State and Federal land management agencies and any relevant Tribal authorities. (2)Annual reportNot later than 1 year after the date on which a State receives a grant under the program, and annually thereafter, that State shall provide to the Secretary an annual report on the treatments carried out using funds from the grant. 
(f)Federal share 
(1)In generalThe Federal share of the cost of an eligible activity carried out using funds from a grant under the program shall be— (A)in the case of a project that utilizes revegetation with native plants and wildflowers, including those that are pollinator-friendly, 75 percent; and 
(B)in the case of any other project not described in subparagraph (A), 50 percent. (2)Certain funds counted toward non-Federal shareA State may include amounts expended by the State or a unit of local government in the State to address current invasive plant populations and prevent future infestation along or in areas adjacent to transportation corridor rights-of-way in calculating the non-Federal share required under the program. 
(g)FundingThere is authorized to be appropriated to carry out the program $50,000,000 for each of fiscal years 2022 through 2026. 11523.Over-the-road bus tolling equitySection 129(a) of title 23, United States Code, is amended— 
(1)in paragraph (3)(B)(i), by inserting , together with the results of the audit under paragraph (9)(C), after the audits; and (2)in paragraph (9)— 
(A)by striking An over-the-road and inserting the following:  (A)In generalAn over-the-road;  
(B)in subparagraph (A) (as so designated), by striking public transportation buses and inserting public transportation vehicles; and (C)by adding at the end the following: 
 
(B)Reports 
(i)In generalNot later than 90 days after the date of enactment of this subparagraph, a public authority that operates a toll facility shall report to the Secretary any rates, terms, or conditions for access to the toll facility by public transportation vehicles that differ from the rates, terms, or conditions applicable to over-the-road buses. (ii)UpdatesA public authority that operates a toll facility shall report to the Secretary any change to the rates, terms, or conditions for access to the toll facility by public transportation vehicles that differ from the rates, terms, or conditions applicable to over-the-road buses by not later than 30 days after the date on which the change takes effect. 
(iii)PublicationThe Secretary shall publish information reported to the Secretary under clauses (i) and (ii) on a publicly accessible internet website. (C)Annual audit (i)In generalA public authority (as defined in section 101(a)) with jurisdiction over a toll facility shall— 
(I)conduct or have an independent auditor conduct an annual audit of toll facility records to verify compliance with this paragraph; and (II)report the results of the audit, together with the results of the audit under paragraph (3)(B), to the Secretary. 
(ii)RecordsAfter providing reasonable notice, a public authority described in clause (i) shall make all records of the public authority pertaining to the toll facility available for audit by the Secretary. (iii)NoncomplianceIf the Secretary determines that a public authority described in clause (i) has not complied with this paragraph, the Secretary may require the public authority to discontinue collecting tolls until an agreement with the Secretary is reached to achieve compliance.. 
11524.Bridge terminology 
(a)Condition of NHS bridgesSection 119(f)(2) of title 23, United States Code, is amended by striking structurally deficient each place it appears and inserting in poor condition. (b)National Bridge and Tunnel inventoriesSection 144(b)(5) of title 23, United States Code, is amended by striking structurally deficient bridge and inserting bridge classified as in poor condition. 
(c)Tribal transportation facility bridgesSection 202(d) of title 23, United States Code, is amended— (1)in paragraph (1), by striking deficient bridges eligible for the tribal transportation program and inserting bridges eligible for the tribal transportation program classified as in poor condition, having low load capacity, or needing geometric improvements; and 
(2)in paragraph (3)(C), by striking structurally deficient or functionally obsolete and inserting classified as in poor condition, having a low load capacity, or needing geometric improvements. 11525.Technical corrections (a)Section 101(b)(1) of title 23, United States Code, is amended by inserting Highways after and Defense. 
(b)Section 104(f)(3) of title 23, United States Code, is amended— (1)in the paragraph heading, by striking federal highway administration and inserting an operating administration of the Department of Transportation; and 
(2)in subparagraph (A), by striking the Federal Highway Administration and inserting an operating administration of the Department of Transportation. (c)Section 108(c)(3)(F) of title 23, United States Code, is amended— 
(1)by inserting of 1969 (42 U.S.C. 4321 et seq.) after Policy Act; and (2)by striking this Act and inserting this title. 
(d)Section 112(b)(2) of title 23, United States Code, is amended by striking (F) (F) Subparagraphs and inserting the following:  (F)ExclusionSubparagraphs. 
(e)Section 115(c) of title 23, United States Code, is amended by striking section 135(f) and inserting section 135(g). (f)Section 130(g) of title 23, United States Code, is amended— 
(1)in the third sentence— (A)by striking and Transportation, and inserting and Transportation; and 
(B)by striking thereafter,, and inserting thereafter,; and (2)in the fifth sentence, by striking railroad highway and inserting railway-highway. 
(g)Section 135(g) of title 23, United States Code, is amended— (1)in paragraph (3), by striking operators),, and inserting operators),; and 
(2)in paragraph (6)(B), by striking 5310, 5311, 5316, and 5317 and inserting 5310 and 5311. (h)Section 139 of title 23, United States Code (as amended by section 11301), is amended— 
(1)in subsection (b)(1), by inserting (42 U.S.C. 4321 et seq.) after of 1969; (2)in subsection (c), by inserting (42 U.S.C. 4321 et seq.) after of 1969 each place it appears; and 
(3)in subsection (k)(2), by inserting (42 U.S.C. 4321 et seq.) after of 1969. (i)Section 140(a) of title 23, United States Code, is amended, in the third sentence, by inserting a comma after Secretary. 
(j)Section 148(i)(2)(D) of title 23, United States Code, is amended by striking safety safety and inserting safety. (k)Section 166(a)(1) of title 23, United States Code, is amended by striking the paragraph designation and heading and all that follows through A public authority and inserting the following: 
 
(1)Authority of public authoritiesA public authority. (l)Section 201(c)(6)(A)(ii) of title 23, United States Code, is amended by striking (25 U.S.C. 450 et seq.) and inserting (25 U.S.C. 5301 et seq.). 
(m)Section 202 of title 23, United States Code, is amended— (1)by striking (25 U.S.C. 450 et seq.) each place it appears and inserting (25 U.S.C. 5301 et seq.); 
(2)in subsection (a)(10)(B), by striking (25 U.S.C. 450e(b)) and inserting (25 U.S.C. 5307(b)); and (3)in subsection (b)(5), in the matter preceding subparagraph (A), by inserting the after agreement under. 
(n)Section 206(d)(2)(G) of title 23, United States Code, is amended by striking use of recreational trails and inserting uses of recreational trails. (o)Section 207 of title 23, United States Code, is amended— 
(1)in subsection (g)— (A)by striking (25 U.S.C. 450j–1) and inserting (25 U.S.C. 5325); and 
(B)by striking (25 U.S.C. 450j–1(f)) and inserting (25 U.S.C. 5325(f)); (2)in subsection (l)— 
(A)in paragraph (1), by striking (25 U.S.C. 458aaa–5) and inserting (25 U.S.C. 5386); (B)in paragraph (2), by striking (25 U.S.C. 458aaa–6) and inserting (25 U.S.C. 5387); 
(C)in paragraph (3), by striking (25 U.S.C. 458aaa–7) and inserting (25 U.S.C. 5388); (D)in paragraph (4), by striking (25 U.S.C. 458aaa–9) and inserting (25 U.S.C. 5390); 
(E)in paragraph (5), by striking (25 U.S.C. 458aaa–10) and inserting (25 U.S.C. 5391); (F)in paragraph (6), by striking (25 U.S.C. 458aaa–11) and inserting (25 U.S.C. 5392); 
(G)in paragraph (7), by striking (25 U.S.C. 458aaa–14) and inserting (25 U.S.C. 5395); (H)in paragraph (8), by striking (25 U.S.C. 458aaa–15) and inserting (25 U.S.C. 5396); and 
(I)in paragraph (9), by striking (25 U.S.C. 458aaa–17) and inserting (25 U.S.C. 5398); and (3)in subsection (m)(2)— 
(A)by striking 505 and inserting 501; and (B)by striking (25 U.S.C. 450b; 458aaa) and inserting (25 U.S.C. 5304; 5381). 
(p)Section 217(d) of title 23, United States Code, is amended by striking 104(b)(3) and inserting 104(b)(4). (q)Section 323(d) of title 23, United States Code, is amended in the matter preceding paragraph (1), in the second sentence, by inserting (42 U.S.C. 4321 et seq.) after of 1969. 
(r)Section 325 of title 23, United States Code, is repealed. (s)Section 504(g)(6) of title 23, United States Code, is amended by striking make grants or to and inserting make grants to. 
(t)The analysis for chapter 3 of title 23, United States Code, is amended by striking the item relating to section 325.  11526.Working group on covered resources (a)DefinitionsIn this section: 
(1)Covered resourceThe term covered resource means a common variety material used in transportation infrastructure construction and maintenance, including stone, sand, and gravel. (2)StateThe term State means each of the several States, the District of Columbia, and each territory or possession of the United States. 
(3)Working GroupThe term Working Group means the working group established under subsection (b).  (b)EstablishmentNot later than 120 days after the date of enactment of this Act, the Secretary shall establish a working group to conduct a study on access to covered resources for infrastructure projects.  
(c)Membership 
(1)AppointmentThe Secretary shall appoint to the Working Group individuals with knowledge and expertise in the production and transportation of covered resources. (2)RepresentationThe Working Group shall include not less than 1 representative of each of the following: 
(A)State departments of transportation. (B)State agencies associated with covered resources protection. 
(C)State planning and geologic survey and mapping agencies. (D)Commercial motor vehicle operators, including small business operators and operators who transport covered resources. 
(E)Covered resources producers. (F)Construction contractors. 
(G)Labor organizations. (H)Metropolitan planning organizations and regional planning organizations. 
(I)Indian Tribes, including Tribal elected leadership or Tribal transportation officials. (J)Any other stakeholders that the Secretary determines appropriate. 
(3)TerminationThe Working Group shall terminate 180 days after the date on which the Secretary receives the report under subsection (f)(1). (d)DutiesIn carrying out the study required under subsection (b), the Working Group shall analyze— 
(1)the use of covered resources in transportation projects funded with Federal dollars;  (2)how the proximity of covered resources to such projects affects the cost and environmental impact of those projects;  
(3)whether and how State, Tribal, and local transportation and planning agencies consider covered resources when developing transportation projects; and  (4)any challenges for transportation project sponsors regarding access and proximity to covered resources. 
(e)ConsultationIn carrying out the study required under subsection (b), the Working Group shall consult with, as appropriate— (1)chief executive officers of States;  
(2)State, Tribal, and local transportation and planning agencies;  (3)other relevant State, Tribal, and local agencies, including State agencies associated with covered resources protection;  
(4)members of the public with industry experience with respect to covered resources;  (5)other Federal entities that provide funding for transportation projects; and  
(6)any other stakeholder the Working Group determines appropriate. (f)Reports (1)Working group reportNot later than 2 years after the date on which the Working Group is established, the Working Group shall submit to the Secretary a report that includes— 
(A)the findings of the study required under subsection (b), including a summary of comments received during the consultation process under subsection (e); and  (B)any recommendations to preserve access to and reduce the costs and environmental impacts of covered resources for infrastructure projects. 
(2)Departmental reportNot later than 90 days after the date on which the Secretary receives the report under paragraph (1), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a summary of the findings under the report and any recommendations, as appropriate.  11527.Blood transport vehiclesSection 166(b) of title 23, United States Code, is amended by adding at the end the following: 
 
(6)Blood transport vehiclesThe public authority may allow blood transport vehicles that are transporting blood between a collection point and a hospital or storage center to use the HOV facility if the public authority establishes requirements for clearly identifying such vehicles.. 11528.Pollinator-friendly practices on roadsides and highway rights-of-way (a)In generalChapter 3 of title 23, United States Code (as amended by section 11309(a)), is amended by adding at the end the following: 
 
332.Pollinator-friendly practices on roadsides and highway rights-of-way 
(a)In generalThe Secretary shall establish a program to provide grants to eligible entities to carry out activities to benefit pollinators on roadsides and highway rights-of-way, including the planting and seeding of native, locally-appropriate grasses and wildflowers, including milkweed. (b)Eligible entitiesAn entity eligible to receive a grant under this section is— 
(1)a State department of transportation; (2)an Indian tribe; or 
(3)a Federal land management agency. (c)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a pollinator-friendly practices plan described in subsection (d). 
(d)Pollinator-friendly practices plan 
(1)In generalAn eligible entity shall include in the application under subsection (c) a plan that describes the pollinator-friendly practices that the eligible entity has implemented or plans to implement, including— (A)practices relating to mowing strategies that promote early successional vegetation and limit disturbance during periods of highest use by target pollinator species on roadsides and highway rights-of-way, such as— 
(i)reducing the mowing swath outside of the State-designated safety zone; (ii)increasing the mowing height; 
(iii)reducing the mowing frequency; (iv)refraining from mowing monarch and other pollinator habitat during periods in which monarchs or other pollinators are present;  
(v)use of a flushing bar and cutting at reduced speeds to reduce pollinator deaths due to mowing; or (vi)reducing raking along roadsides and highway rights-of-way; 
(B)implementation of an integrated vegetation management plan that includes approaches such as mechanical tree and brush removal, targeted and judicious use of herbicides, and mowing, to address weed issues on roadsides and highway rights-of-way;  (C)planting or seeding of native, locally-appropriate grasses and wildflowers, including milkweed, on roadsides and highway rights-of-way to enhance pollinator habitat, including larval host plants;  
(D)removing nonnative grasses from planting and seeding mixes, except for use as nurse or cover crops;  (E)obtaining expert training or assistance on pollinator-friendly practices, including— 
(i)native plant identification; (ii)establishment and management of locally-appropriate native plants that benefit pollinators; 
(iii)land management practices that benefit pollinators; and (iv)pollinator-focused integrated vegetation management; or 
(F)any other pollinator-friendly practices the Secretary determines to be appropriate. (2)CoordinationIn developing a plan under paragraph (1), an eligible entity that is a State department of transportation or a Federal land management agency shall coordinate with applicable State agencies, including State agencies with jurisdiction over agriculture and fish and wildlife. 
(3)ConsultationIn developing a plan under paragraph (1)— (A)an eligible entity that is a State department of transportation or a Federal land management agency shall consult with affected or interested Indian tribes; and 
(B)any eligible entity may consult with nonprofit organizations, institutions of higher education, metropolitan planning organizations, and any other relevant entities. (e)Award of grants (1)In generalThe Secretary shall provide a grant to each eligible entity that submits an application under subsection (c), including a plan under subsection (d), that the Secretary determines to be satisfactory. 
(2)Amount of grantsThe amount of a grant under this section— (A)shall be based on the number of pollinator-friendly practices the eligible entity has implemented or plans to implement; and 
(B)shall not exceed $150,000. (f)Use of fundsAn eligible entity that receives a grant under this section shall use the funds for the implementation, improvement, or further development of the plan under subsection (d). 
(g)Federal shareThe Federal share of the cost of an activity carried out with a grant under this section shall be 100 percent.  (h)Best practicesThe Secretary shall develop and make available to eligible entities best practices for, and a priority ranking of, pollinator-friendly practices on roadsides and highway rights-of-way. 
(i)Technical assistanceOn request of an eligible entity that receives a grant under this section, the Secretary shall provide technical assistance with the implementation, improvement, or further development of a plan under subsection (d). (j)Administrative costsFor each fiscal year, the Secretary may use not more than 2 percent of the amounts made available to carry out this section for the administrative costs of carrying out this section. 
(k)ReportNot later than 1 year after the date on which the first grant is provided under this section, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the implementation of the program under this section. (l)Authorization of appropriations (1)In generalThere is authorized to be appropriated to carry out this section $2,000,000 for each of fiscal years 2022 through 2026. 
(2)AvailabilityAmounts made available under this section shall remain available for a period of 3 years after the last day of the fiscal year for which the funds are authorized.. (b)Clerical amendmentThe analysis for chapter 3 of title 23, United States Code (as amended by section 11309(b)), is amended by adding at the end the following: 
 
 
332. Pollinator-friendly practices on roadsides and highway rights-of-way..  
11529.Active transportation infrastructure investment program 
(a)In generalSubject to the availability of appropriations, the Secretary shall carry out an active transportation infrastructure investment program to make grants, on a competitive basis, to eligible organizations to construct eligible projects to provide safe and connected active transportation facilities in an active transportation network or active transportation spine. (b)Application (1)In generalTo be eligible to receive a grant under this section, an eligible organization shall submit to the Secretary an application in such manner and containing such information as the Secretary may require. 
(2)Eligible projects partially on Federal landWith respect to an application for an eligible project that is located in part on Federal land, an eligible organization shall enter into a cooperative agreement with the appropriate Federal agency with jurisdiction over such land to submit an application described in paragraph (1). (c)Application considerationsIn making a grant for construction of an active transportation network or active transportation spine under this section, the Secretary shall consider the following: 
(1)Whether the eligible organization submitted a plan for an eligible project for the development of walking and bicycling infrastructure that is likely to provide substantial additional opportunities for walking and bicycling, including effective plans— (A)to create an active transportation network connecting destinations within or between communities, including schools, workplaces, residences, businesses, recreation areas, and other community areas, or create an active transportation spine connecting two or more communities, metropolitan regions, or States; and 
(B)to integrate active transportation facilities with transit services, where available, to improve access to public transportation.  (2)Whether the eligible organization demonstrates broad community support through— 
(A)the use of public input in the development of transportation plans; and (B)the commitment of community leaders to the success and timely implementation of an eligible project. 
(3)Whether the eligible organization provides evidence of commitment to traffic safety, regulations, financial incentives, or community design policies that facilitate significant increases in walking and bicycling. (4)The extent to which the eligible organization demonstrates commitment of State, local, or eligible Federal matching funds, and land or in-kind contributions, in addition to the local match required under subsection (f)(1), unless the applicant qualifies for an exception under subsection (f)(2).  
(5)The extent to which the eligible organization demonstrates that the grant will address existing disparities in bicyclist and pedestrian fatality rates based on race or income level or provide access to jobs and services for low-income communities and disadvantaged communities. (6)Whether the eligible organization demonstrates how investment in active transportation will advance safety for pedestrians and cyclists, accessibility to jobs and key destinations, economic competitiveness, environmental protection, and quality of life. 
(d)Use of funds 
(1)In generalOf the amounts made available to carry out this section and subject to paragraphs (2) and (3), the Secretary shall obligate— (A)not less than 30 percent to eligible projects that construct active transportation networks that connect people with public transportation, businesses, workplaces, schools, residences, recreation areas, and other community activity centers; and 
(B)not less than 30 percent to eligible projects that construct active transportation spines. (2)Planning and design grantsEach fiscal year, the Secretary shall set aside not less than $3,000,000 of the funds made available to carry out this section to provide planning grants for eligible organizations to develop plans for active transportation networks and active transportation spines.  
(3)Administrative costsEach fiscal year, the Secretary shall set aside not more than $2,000,000 of the funds made available to carry out this section to cover the costs of administration, research, technical assistance, communications, and training activities under the program. (4)Limitation on statutory constructionNothing in this subsection prohibits an eligible organization from receiving research or other funds under title 23 or 49, United States Code.  
(e)Grant timing 
(1)Request for applicationNot later than 30 days after funds are made available to carry out this section for a fiscal year, the Secretary shall publish in the Federal Register a request for applications for grants under this section for that fiscal year. (2)Selection of grant recipientsNot later than 150 days after funds are made available to carry out this section for a fiscal year, the Secretary shall select grant recipients of grants under this section for that fiscal year. 
(f)Federal share 
(1)In generalExcept as provided in paragraph (2), the Federal share of the cost of an eligible project carried out using a grant under this section shall not exceed 80 percent of the total project cost. (2)Exception for disadvantaged communitiesFor eligible projects serving communities with a poverty rate of over 40 percent based on the majority of census tracts served by the eligible project, the Secretary may increase the Federal share of the cost of the eligible project up to 100 percent of the total project cost. 
(g)Assistance to Indian tribesIn carrying out this section, the Secretary may enter into grant agreements, self-determination contracts, and self-governance compacts under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) with Indian tribes that are eligible organizations, and such agreements, contracts, and compacts shall be administered in accordance with that Act.  (h)Reports (1)Interim reportNot later than September 30, 2024, the Secretary shall submit to Congress a report containing the information described in paragraph (3). 
(2)Final reportNot later than September 30, 2026, the Secretary shall submit to Congress a report containing the information described in paragraph (3). (3)Report informationA report submitted under this subsection shall contain the following, with respect to the period covered by the applicable report: 
(A)A list of grants made under this section. (B)Best practices of eligible organizations that receive grants under this section in implementing eligible projects.  
(C)Impediments experienced by eligible organizations that receive grants under this section in developing and shifting to active transportation. (i)Rule requiredNot later than 1 year after the date of enactment of this Act, the Secretary shall issue a final rule that encourages the use of the programmatic categorical exclusion, expedited procurement techniques, and other best practices to facilitate productive and timely expenditures for eligible projects that are small, low-impact, and constructed within an existing built environment.  
(j)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to the Secretary to carry out this section $200,000,000 for each of fiscal years 2022 through 2026. (2)AvailabilityThe amounts made available to carry out this section shall remain available until expended. 
(k)Treatment of projectsNotwithstanding any other provision of law, a project assisted under this section shall be treated as a project on a Federal-aid highway under chapter 1 of title 23, United States Code.  (l)DefinitionsIn this section: 
(1)Active transportationThe term active transportation means mobility options powered primarily by human energy, including bicycling and walking. (2)Active transportation networkThe term active transportation network means facilities built for active transportation, including sidewalks, bikeways, and pedestrian and bicycle trails, that connect between destinations within a community or metropolitan region. 
(3)Active transportation spineThe term active transportation spine means facilities built for active transportation, including sidewalks, bikeways, and pedestrian and bicycle trails that connect between communities, metropolitan regions, or States. (4)CommunityThe term community means a geographic area that is socioeconomically interdependent and may include rural, suburban, and urban jurisdictions.  
(5)Eligible organizationThe term eligible organization means— (A)a local or regional governmental organization, including a metropolitan planning organization or regional planning organization or council; 
(B)a multicounty special district; (C)a State; 
(D)a multistate group of governments; or (E)an Indian tribe. 
(6)Eligible projectThe term eligible project means an active transportation project or group of projects— (A)within or between a community or group of communities, at least one of which falls within the jurisdiction of an eligible organization, which has submitted an application under this section; and 
(B)that has— (i)a total cost of not less than $15,000,000; or 
(ii)with respect to planning and design grants, planning and design costs of not less than $100,000. (7)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). 
(8)Total project costThe term total project cost means the sum total of all costs incurred in the development of an eligible project that are approved by the Secretary as reasonable and necessary, including— (A)the cost of acquiring real property; 
(B)the cost of site preparation, demolition, and development; (C)expenses related to the issuance of bonds or notes; 
(D)fees in connection with the planning, execution, and financing of the eligible project; (E)the cost of studies, surveys, plans, permits, insurance, interest, financing, tax, and assessments; 
(F)the cost of construction, rehabilitation, reconstruction, and equipping the eligible project; (G)the cost of land improvements; 
(H)contractor fees; (I)the cost of training and education related to the safety of users of any bicycle or pedestrian network or spine constructed as part of an eligible project; and 
(J)any other cost that the Secretary determines is necessary and reasonable.  11530.Highway cost allocation study (a)In generalNot later than 4 years after the date of enactment of this Act, the Secretary, in coordination with State departments of transportation, shall carry out a highway cost allocation study to determine the direct costs of highway use by various types of users.  
(b)InclusionsThe study under subsection (a) shall include an examination of— (1)the Federal costs occasioned in the design, construction, rehabilitation, and maintenance of Federal-aid highways by— 
(A)the use of vehicles of different dimensions, weights, number of axles, and other specifications; and (B)the frequency of those vehicles in the traffic stream;  
(2)the safety-, emissions-, congestion-, and noise-related costs of highway use by various types of users, and other costs as determined by the Secretary; and (3)the proportionate share of the costs described in paragraph (1) that are attributable to each class of highway users. 
(c)RequirementsIn carrying out the study under subsection (a), the Secretary shall— (1)ensure that the study examines only direct costs of highway use; 
(2)capture the various driving conditions in different geographic areas of the United States;  (3)to the maximum extent practicable, distinguish between costs directly occasioned by a highway user class and costs occasioned by all highway user classes; and 
(4)compare the costs occasioned by various highway user classes with the user fee revenue contributed to the Highway Trust Fund by those highway user classes.  (d)Reports (1)Interim reportsNot less frequently than annually during the period during which the Secretary is carrying out the study under subsection (a), the Secretary shall submit to Congress an interim report on the progress of the study. 
(2)Final reportOn completion of the study under subsection (a), the Secretary shall submit to Congress a final report on the results of the study, including the recommendations under subsection (e).  (e)RecommendationsOn completion of the study under subsection (a), the Secretary, in coordination with the Secretary of the Treasury, shall develop recommendations for a set of revenue options to fully cover the costs occasioned by highway users, including recommendations for— 
(1)changes to existing revenue streams; and (2)new revenue streams based on user fees.  
IITransportation infrastructure finance and innovation  
12001.Transportation Infrastructure Finance and Innovation Act of 1998 amendments 
(a)DefinitionsSection 601(a) of title 23, United States Code, is amended— (1)in subparagraph (E) of paragraph (10), by striking 3 years and inserting 5 years; and 
(2)in paragraph (12)— (A)by striking subparagraph (E) and inserting the following: 
 
(E)a project to improve or construct public infrastructure— (i)that— 
(I)is located within walking distance of, and accessible to, a fixed guideway transit facility, passenger rail station, intercity bus station, or intermodal facility, including a transportation, public utility, or capital project described in section 5302(3)(G)(v) of title 49, and related infrastructure; or (II)is a project for economic development, including commercial and residential development, and related infrastructure and activities— 
(aa)that incorporates private investment; (bb)that is physically or functionally related to a passenger rail station or multimodal station that includes rail service; 
(cc)for which the project sponsor has a high probability of commencing the contracting process for construction by not later than 90 days after the date on which credit assistance under the TIFIA program is provided for the project; and (dd)that has a high probability of reducing the need for financial assistance under any other Federal program for the relevant passenger rail station or service by increasing ridership, tenant lease payments, or other activities that generate revenue exceeding costs; and 
(ii)for which, by not later than September 30, 2026, the Secretary has— (I)received a letter of interest; and 
(II)determined that the project is eligible for assistance;; (B)in subparagraph (F), by striking the period at the end and inserting a semicolon; and 
(C)by adding at the end the following:  (G)an eligible airport-related project (as defined in section 40117(a) of title 49) for which, not later than September 30, 2025, the Secretary has— 
(i)received a letter of interest; and (ii)determined that the project is eligible for assistance; and 
(H)a project for the acquisition of plant and wildlife habitat pursuant to a conservation plan that— (i)has been approved by the Secretary of the Interior pursuant to section 10 of the Endangered Species Act of 1973 (16 U.S.C. 1539); and 
(ii)in the judgment of the Secretary, would mitigate the environmental impacts of transportation infrastructure projects otherwise eligible for assistance under this title..  (b)EligibilitySection 602(a)(2) of title 23, United States Code, is amended— 
(1)in subparagraph (A)(iv)— (A)by striking a rating and inserting an investment-grade rating; and 
(B)by striking $75,000,000 and inserting $150,000,000; and (2)in subparagraph (B)— 
(A)by striking the senior debt and inserting senior debt; and (B)by striking credit instrument is for an amount less than $75,000,000 and inserting total amount of other senior debt and the Federal credit instrument is less than $150,000,000. 
(c)Federal requirementsSection 602(c)(1) of title 23, United States Code, is amended in the matter preceding subparagraph (A) by striking and the requirements of section 5333(a) of title 49 for rail projects, and inserting the requirements of section 5333(a) of title 49 for rail projects, and the requirements of sections 47112(b) and 50101 of title 49 for airport-related projects,. (d)Processing timelinesSection 602(d) of title 23, United States Code, is amended— 
(1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; (2)in paragraph (3) (as so redesignated), by striking paragraph (1) and inserting paragraph (2); and 
(3)by inserting before paragraph (2) (as so redesignated) the following:  (1)Processing timelinesExcept in the case of an application described in subsection (a)(8) and to the maximum extent practicable, the Secretary shall provide an applicant with a specific estimate of the timeline for the approval or disapproval of the application of the applicant, which, to the maximum extent practicable, the Secretary shall endeavor to complete by not later than 150 days after the date on which the applicant submits a letter of interest to the Secretary..  
(e)Maturity date of certain secured loansSection 603(b)(5) of title 23, United States Code, is amended— (1)in subparagraph (A), in the matter preceding clause (i), by striking subparagraph (B) and inserting subparagraphs (B) and (C); and 
(2)by adding at the end the following:  (C)Long lived assetsIn the case of a capital asset with an estimated life of more than 50 years, the final maturity date of the secured loan shall be the lesser of— 
(i)75 years after the date of substantial completion of the project; or (ii)75 percent of the estimated useful life of the capital asset.. 
(f)Secured loansSection 603(c)(4)(A) of title 23, United States Code, is amended— (1)by striking Any excess and inserting the following: 
 
(i)In generalExcept as provided in clause (ii), any excess; and (2)by adding at the end the following: 
 
(ii)Certain applicantsIn the case of a secured loan or other secured Federal credit instrument provided after the date of enactment of the Surface Transportation Reauthorization Act of 2021, if the obligor is a governmental entity, agency, or instrumentality, the obligor shall not be required to prepay the secured loan or other secured Federal credit instrument with any excess revenues described in clause (i) if the obligor enters into an agreement to use those excess revenues only for purposes authorized under this title or title 49.. (g)Technical amendmentSection 602(e) of title 23, United States Code, is amended by striking section 601(a)(1)(A) and inserting section 601(a)(2)(A). 
(h)Streamlined application processSection 603(f) of title 23, United States Code, is amended by adding at the end the following:  (3)Additional terms for expedited decisions (A)In generalNot later than 120 days after the date of enactment of this paragraph, the Secretary shall implement an expedited decision timeline for public agency borrowers seeking secured loans that meet— 
(i)the terms under paragraph (2); and (ii)the additional criteria described in subparagraph (B). 
(B)Additional criteriaThe additional criteria referred to in subparagraph (A)(ii) are the following: (i)The secured loan is made on terms and conditions that substantially conform to the conventional terms and conditions established by the National Surface Transportation Innovative Finance Bureau. 
(ii)The secured loan is rated in the A category or higher. (iii)The TIFIA program share of eligible project costs is 33 percent or less. 
(iv)The applicant demonstrates a reasonable expectation that the contracting process for the project can commence by not later than 90 days after the date on which a Federal credit instrument is obligated for the project under the TIFIA program. (v)The project has received a categorical exclusion, a finding of no significant impact, or a record of decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(C)Written noticeThe Secretary shall provide to an applicant seeking a secured loan under the expedited decision process under this paragraph a written notice informing the applicant whether the Secretary has approved or disapproved the application by not later than 180 days after the date on which the Secretary submits to the applicant a letter indicating that the National Surface Transportation Innovative Finance Bureau has commenced the creditworthiness review of the project..  (i)Funding (1)In generalSection 608(a) of title 23, United States Code, is amended— 
(A)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; (B)by inserting after paragraph (3) the following: 
 
(4)Limitation for certain projects 
(A)Transit-oriented development projectsFor each fiscal year, the Secretary may use to carry out projects described in section 601(a)(12)(E) not more than 15 percent of the amounts made available to carry out the TIFIA program for that fiscal year. (B)Airport-related projectsThe Secretary may use to carry out projects described in section 601(a)(12)(G)— 
(i)for each fiscal year, not more than 15 percent of the amounts made available to carry out the TIFIA program under the Surface Transportation Reauthorization Act of 2021 for that fiscal year; and (ii)for the period of fiscal years 2022 through 2026, not more than 15 percent of the unobligated carryover balances (as of October 1, 2021).; and 
(C)by striking paragraph (6) (as so redesignated) and inserting the following:  (6)Administrative costsOf the amounts made available to carry out the TIFIA program, the Secretary may use not more than $10,000,000 for each of fiscal years 2022 through 2026 for the administration of the TIFIA program.. 
(2)Conforming amendmentSection 605(f)(1) of title 23, United States Code, is amended by striking section 608(a)(5) and inserting section 608(a)(6). (j)Status reportsSection 609 of title 23, United States Code, is amended by adding at the end the following: 
 
(c)Status reports 
(1)In generalThe Secretary shall publish on the website for the TIFIA program— (A)on a monthly basis, a current status report on all submitted letters of interest and applications received for assistance under the TIFIA program; and 
(B)on a quarterly basis, a current status report on all approved applications for assistance under the TIFIA program. (2)InclusionsEach monthly and quarterly status report under paragraph (1) shall include, at a minimum, with respect to each project included in the status report— 
(A)the name of the party submitting the letter of interest or application; (B)the name of the project; 
(C)the date on which the letter of interest or application was received; (D)the estimated project eligible costs; 
(E)the type of credit assistance sought; and (F)the anticipated fiscal year and quarter for closing of the credit assistance..  
(k)State infrastructure bank programSection 610 of title 23, United States Code, is amended— (1)in subsection (d)— 
(A)in paragraph (1)(A), by striking fiscal years 2016 through 2020 and inserting fiscal years 2022 through 2026; (B)in paragraph (2), by striking fiscal years 2016 through 2020 and inserting fiscal years 2022 through 2026; and 
(C)in paragraph (3), by striking fiscal years 2016 through 2020 and inserting fiscal years 2022 through 2026; and (2)in subsection (k), by striking fiscal years 2016 through 2020 and inserting fiscal years 2022 through 2026. 
(l)ReportNot later than September 30, 2025, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the impact of the amendment relating to airport-related projects under subsection (a)(2)(C) and subsection (i)(1)(B), including— (1)information on the use of TIFIA program (as defined in section 601(a) of title 23, United States Code) funds for eligible airport-related projects (as defined in section 40117(a) of title 49, United States Code); and 
(2)recommendations for modifications to the TIFIA program.  12002.Federal requirements for TIFIA eligibility and project selection (a)In generalSection 602(c) of title 23, United States Code, is amended by adding at the end the following: 
 
(3)Payment and performance security 
(A)In generalThe Secretary shall ensure that the design and construction of a project carried out with assistance under the TIFIA program shall have appropriate payment and performance security, regardless of whether the obligor is a State, local government, agency or instrumentality of a State or local government, public authority, or private party. (B)Written determinationIf payment and performance security is required to be furnished by applicable State or local statute or regulation, the Secretary may accept such payment and performance security requirements applicable to the obligor if the Federal interest with respect to Federal funds and other project risk related to design and construction is adequately protected. 
(C)No determination or applicable requirementsIf there are no payment and performance security requirements applicable to the obligor, the security under section 3131(b) of title 40 or an equivalent State or local requirement, as determined by the Secretary, shall be required.. (b)ApplicabilityThe amendments made by this section shall apply with respect to any agreement for credit assistance entered into on or after the date of enactment of this Act. 
IIIResearch, technology, and education 
13001.Strategic innovation for revenue collection 
(a)In generalThe Secretary shall establish a program to test the feasibility of a road usage fee and other user-based alternative revenue mechanisms (referred to in this section as user-based alternative revenue mechanisms) to help maintain the long-term solvency of the Highway Trust Fund, through pilot projects at the State, local, and regional level. (b)Grants (1)In generalThe Secretary shall provide grants to eligible entities to carry out pilot projects under this section. 
(2)ApplicationsTo be eligible for a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (3)ObjectivesThe Secretary shall ensure that, in the aggregate, the pilot projects carried out using funds provided under this section meet the following objectives: 
(A)To test the design, acceptance, equity, and implementation of user-based alternative revenue mechanisms, including among— (i)differing income groups; and 
(ii)rural and urban drivers, as applicable. (B)To provide recommendations regarding adoption and implementation of user-based alternative revenue mechanisms. 
(C)To quantify and minimize the administrative costs of any potential user-based alternative revenue mechanisms. (D)To test a variety of solutions, including the use of independent and private third-party vendors, for the collection of data and fees from user-based alternative revenue mechanisms, including the reliability and security of those solutions and vendors. 
(E)To test solutions to ensure the privacy and security of data collected for the purpose of implementing a user-based alternative revenue mechanism. (F)To conduct public education and outreach to increase public awareness regarding the need for user-based alternative revenue mechanisms for surface transportation programs. 
(G)To evaluate the ease of compliance and enforcement of a variety of implementation approaches for different users of the surface transportation system. (H)To ensure, to the greatest extent practicable, the use of innovation. 
(I)To consider, to the greatest extent practicable, the potential for revenue collection along a network of alternative fueling stations. (J)To evaluate the impacts of the imposition of a user-based alternative revenue mechanism on— 
(i)transportation revenues; (ii)personal mobility, driving patterns, congestion, and transportation costs; and 
(iii)freight movement and costs. (K)To evaluate options for the integration of a user-based alternative revenue mechanism with— 
(i)nationwide transportation revenue collections and regulations; (ii)toll revenue collection platforms; 
(iii)transportation network company fees; and (iv)any other relevant transportation revenue mechanisms. 
(4)Eligible entityAn entity eligible to apply for a grant under this section is— (A)a State or a group of States; 
(B)a local government or a group of local governments; or (C)a metropolitan planning organization (as defined in section 134(b) of title 23, United States Code) or a group of metropolitan planning organizations.  
(5)Use of fundsAn eligible entity that receives a grant under this section shall use the grant to carry out a pilot project to address 1 or more of the objectives described in paragraph (3). (6)ConsiderationThe Secretary shall consider geographic diversity in awarding grants under this subsection. 
(7)Federal shareThe Federal share of the cost of a pilot project carried out under this section may not exceed— (A)80 percent of the total cost of a project carried out by an eligible entity that has not otherwise received a grant under this section; and 
(B)70 percent of the total cost of a project carried out by an eligible entity that has received at least 1 grant under this section. (c)Limitation on revenue collectedAny revenue collected through a user-based alternative revenue mechanism established using funds provided under this section shall not be considered a toll under section 301 of title 23, United States Code. 
(d)Recommendations and reportNot later than 3 years after the date of enactment of this Act, the Secretary, in coordination with the Secretary of the Treasury and the Federal System Funding Alternative Advisory Board established under section 13002(g)(1), shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that— (1)summarizes the results of the pilot projects under this section and the national pilot program under section 13002; and 
(2)provides recommendations, if applicable, to enable potential implementation of a nationwide user-based alternative revenue mechanism. (e)Funding (1)In generalOf the funds made available to carry out section 503(b) of title 23, United States Code, for each of fiscal years 2022 through 2026 $15,000,000 shall be used for pilot projects under this section. 
(2)FlexibilityIf, by August 1 of each fiscal year, the Secretary determines that there are not enough grant applications to meet the requirements of this section for that fiscal year, the Secretary shall transfer to the national pilot program under section 13002 or to the highway research and development program under section 503(b) of title 23, United States Code— (A)any funds reserved for a fiscal year under paragraph (1) that the Secretary has not yet awarded under this section; and 
(B)an amount of obligation limitation equal to the amount of funds that the Secretary transfers under subparagraph (A). (f)Repeal (1)In generalSection 6020 of the FAST Act (23 U.S.C. 503 note; Public Law 114–94) is repealed. 
(2)Clerical amendmentThe table of contents in section 1(b) of the FAST Act (Public Law 114–94; 129 Stat. 1312) is amended by striking the item relating to section 6020.  13002.National motor vehicle per-mile user fee pilot (a)DefinitionsIn this section: 
(1)Advisory boardThe term advisory board means the Federal System Funding Alternative Advisory Board established under subsection (g)(1). (2)Commercial vehicleThe term commercial vehicle has the meaning given the term commercial motor vehicle in section 31101 of title 49, United States Code. 
(3)Highway Trust FundThe term Highway Trust Fund means the Highway Trust Fund established under section 9503 of the Internal Revenue Code of 1986. (4)Light truckThe term light truck has the meaning given the term in section 523.2 of title 49, Code of Federal Regulations (or successor regulations). 
(5)Medium- and heavy-duty truckThe term medium- and heavy-duty truck has the meaning given the term commercial medium- and heavy-duty on-highway vehicle in section 32901(a) of title 49, United States Code. (6)Passenger motor vehicleThe term passenger motor vehicle has the meaning given the term in section 32101 of title 49, United States Code. 
(7)Per-mile user feeThe term per-mile user fee means a revenue mechanism that— (A)is applied to road users operating motor vehicles on the surface transportation system; and 
(B)is based on the number of vehicle miles traveled by an individual road user. (8)Pilot programThe term pilot program means the pilot program established under subsection (b)(1). 
(9)Volunteer participantThe term volunteer participant means— (A)an owner or lessee of a private, personal motor vehicle who volunteers to participate in the pilot program; 
(B)a commercial vehicle operator who volunteers to participate in the pilot program; or (C)an owner of a motor vehicle fleet who volunteers to participate in the pilot program. 
(b)Establishment 
(1)In generalThe Secretary, in coordination with the Secretary of the Treasury, and consistent with the recommendations of the advisory board, shall establish a pilot program to demonstrate a national motor vehicle per-mile user fee— (A)to restore and maintain the long-term solvency of the Highway Trust Fund; and  
(B)to improve and maintain the surface transportation system. (2)ObjectivesThe objectives of the pilot program are— 
(A)to test the design, acceptance, implementation, and financial sustainability of a national motor vehicle per-mile user fee; (B)to address the need for additional revenue for surface transportation infrastructure and a national motor vehicle per-mile user fee; and 
(C)to provide recommendations relating to the adoption and implementation of a national motor vehicle per-mile user fee. (c)ParametersIn carrying out the pilot program, the Secretary, in coordination with the Secretary of the Treasury, shall— 
(1)provide different methods that volunteer participants can choose from to track motor vehicle miles traveled; (2)solicit volunteer participants from all 50 States, the District of Columbia, and the Commonwealth of Puerto Rico; 
(3)ensure an equitable geographic distribution by population among volunteer participants; (4)include commercial vehicles and passenger motor vehicles; and 
(5)use components of and, where appropriate, coordinate with— (A)the States that received a grant under section 6020 of the FAST Act (23 U.S.C. 503 note; Public Law 114–94) (as in effect on the day before the date of enactment of this Act); and 
(B)eligible entities that received a grant under section 13001. (d)Methods (1)ToolsIn selecting the methods described in subsection (c)(1), the Secretary shall coordinate with entities that voluntarily provide to the Secretary for use under the pilot program any of the following vehicle-miles-traveled collection tools: 
(A)Third-party on-board diagnostic (OBD-II) devices. (B)Smart phone applications. 
(C)Telemetric data collected by automakers. (D)Motor vehicle data obtained by car insurance companies. 
(E)Data from the States that received a grant under section 6020 of the FAST Act (23 U.S.C. 503 note; Public Law 114–94) (as in effect on the day before the date of enactment of this Act). (F)Motor vehicle data obtained from fueling stations. 
(G)Any other method that the Secretary considers appropriate. (2)Coordination (A)SelectionThe Secretary shall determine which collection tools under paragraph (1) are selected for the pilot program. 
(B)Volunteer participantsIn a manner that the Secretary considers appropriate, the Secretary shall enable each volunteer participant to choose 1 of the selected collection tools under paragraph (1). (e)Motor vehicle per-mile user feesFor the purposes of the pilot program, the Secretary of the Treasury shall establish, on an annual basis, per-mile user fees for passenger motor vehicles, light trucks, and medium- and heavy-duty trucks, which amount may vary between vehicle types and weight classes to reflect estimated impacts on infrastructure, safety, congestion, the environment, or other related social impacts. 
(f)Volunteer participantsThe Secretary, in coordination with the Secretary of the Treasury, shall— (1) (A)ensure, to the extent practicable, that the greatest number of volunteer participants participate in the pilot program; and 
(B)ensure that such volunteer participants represent geographically diverse regions of the United States, including from urban and rural areas; and (2)issue policies relating to the protection of volunteer participants, including policies that— 
(A)protect the privacy of volunteer participants; and (B)secure the data provided by volunteer participants. 
(g)Federal system funding alternative advisory board 
(1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall establish an advisory board, to be known as the Federal System Funding Alternative Advisory Board, to assist with— (A)providing the Secretary with recommendations related to the structure, scope, and methodology for developing and implementing the pilot program; 
(B)carrying out the public awareness campaign under subsection (h); and (C)developing the report under subsection (n). 
(2)MembershipThe advisory board shall include, at a minimum, the following representatives and entities, to be appointed by the Secretary: (A)State departments of transportation. 
(B)Any public or nonprofit entity that led a surface transportation system funding alternatives pilot project under section 6020 of the FAST Act (23 U.S.C. 503 note; Public Law 114–94) (as in effect on the day before the date of enactment of this Act). (C)Representatives of the trucking industry, including owner-operator independent drivers. 
(D)Data security experts with expertise in personal privacy. (E)Academic experts on surface transportation systems. 
(F)Consumer advocates, including privacy experts. (G)Advocacy groups focused on equity. 
(H)Owners of motor vehicle fleets. (I)Owners and operators of toll facilities. 
(J)Tribal groups or representatives. (K)Any other representatives or entities, as determined appropriate by the Secretary. 
(3)RecommendationsNot later than 1 year after the date on which the advisory board is established under paragraph (1), the advisory board shall provide the Secretary with the recommendations described in subparagraph (A) of that paragraph, which the Secretary shall use in implementing the pilot program. (h)Public awareness campaign (1)In generalThe Secretary, with guidance from the advisory board, may carry out a public awareness campaign to increase public awareness regarding a national motor vehicle per-mile user fee, including distributing information— 
(A)related to the pilot program; (B)from the State surface transportation system funding alternatives pilot program under section 6020 of the FAST Act (23 U.S.C. 503 note; Public Law 114–94) (as in effect on the day before the date of enactment of this Act); and  
(C)related to consumer privacy. (2)ConsiderationsIn carrying out the public awareness campaign under this subsection, the Secretary shall consider issues unique to each State. 
(i)Revenue collectionThe Secretary of the Treasury, in coordination with the Secretary, shall establish a mechanism to collect motor vehicle per-mile user fees established under subsection (e) from volunteer participants, which— (1)may be adjusted as needed to address technical challenges; and 
(2)may allow independent and private third-party vendors to collect the motor vehicle per-mile user fees and forward such fees to the Treasury. (j)AgreementThe Secretary may enter into an agreement with a volunteer participant containing such terms and conditions as the Secretary considers necessary for participation in the pilot program. 
(k)LimitationAny revenue collected through the mechanism established under subsection (i) shall not be considered a toll under section 301 of title 23, United States Code. (l)Highway trust fundThe Secretary of the Treasury shall ensure that any revenue collected under subsection (i) is deposited into the Highway Trust Fund. 
(m)PaymentNot more than 60 days after the end of each calendar quarter in which a volunteer participant has participated in the pilot program, the Secretary of the Treasury, in consultation with the Secretary of Transportation, shall estimate an amount of payment for each volunteer based on the vehicle miles submitted by the volunteer for the calendar quarter and issue such payment to such volunteer participant.  (n)Report to CongressNot later than 1 year after the date on which volunteer participants begin participating in the pilot program, and each year thereafter for the duration of the pilot program, the Secretary and the Secretary of the Treasury shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes an analysis of— 
(1)whether the objectives described in subsection (b)(2) were achieved; (2)how volunteer participant protections in subsection (f)(2) were complied with; 
(3)whether motor vehicle per-mile user fees can maintain the long-term solvency of the Highway Trust Fund and improve and maintain the surface transportation system, which shall include estimates of administrative costs related to collecting such motor vehicle per mile user fees; (4)how the privacy of volunteers was maintained; and 
(5)equity impacts of the pilot program, including the impacts of the pilot program on low-income commuters. (o)Funding (1)In generalOf the funds made available to carry out section 503(b) of title 23, United States Code, for each of fiscal years 2022 through 2026 $10,000,000 shall be used to carry out the pilot program under this section. 
(2)Excess fundsAny excess funds remaining after carrying out the pilot program under this section shall be available to make grants for pilot projects under section 13001.  13003.Performance management data support programSection 6028(c) of the FAST Act (23 U.S.C. 150 note; Public Law 114–94) is amended by striking fiscal years 2016 through 2020 and inserting fiscal years 2022 through 2026. 
13004.Data integration pilot program 
(a)EstablishmentThe Secretary shall establish a pilot program— (1)to provide research and develop models that integrate, in near-real-time, data from multiple sources, including geolocated— 
(A)weather conditions; (B)roadway conditions; 
(C)incidents, work zones, and other nonrecurring events related to emergency planning; and (D)information from emergency responders; and 
(2)to facilitate data integration between the Department, the National Weather Service, and other sources of data that provide real-time data with respect to roadway conditions during or as a result of severe weather events, including, at a minimum— (A)winter weather; 
(B)heavy rainfall; and (C)tropical weather events. 
(b)RequirementsIn carrying out subsection (a)(1), the Secretary shall— (1)address the safety, resiliency, and vulnerability of the transportation system to disasters; and 
(2)develop tools for decisionmakers and other end-users who could use or benefit from the integrated data described in that subsection to improve public safety and mobility. (c)TreatmentExcept as otherwise provided in this section, the Secretary shall carry out activities under the pilot program under this section as if— 
(1)those activities were authorized under chapter 5 of title 23, United States Code; and (2)the funds made available to carry out the pilot program were made available under that chapter. 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,500,000 for each of fiscal years 2022 through 2026, to remain available until expended. 13005.Emerging technology research pilot program (a)EstablishmentThe Secretary shall establish a pilot program to conduct emerging technology research in accordance with this section. 
(b)ActivitiesThe pilot program under this section shall include— (1)research and development activities relating to leveraging advanced and additive manufacturing technologies to increase the structural integrity and cost-effectiveness of surface transportation infrastructure; and 
(2)research and development activities (including laboratory and test track supported accelerated pavement testing research regarding the impacts of connected, autonomous, and platooned vehicles on pavement and infrastructure performance)— (A)to reduce the impact of automated and connected driving systems and advanced driver-assistance systems on pavement and infrastructure performance; and 
(B)to improve transportation infrastructure design in anticipation of increased usage of automated driving systems and advanced driver-assistance systems. (c)TreatmentExcept as otherwise provided in this section, the Secretary shall carry out activities under the pilot program under this section as if— 
(1)those activities were authorized under chapter 5 of title 23, United States Code; and (2)the funds made available to carry out the pilot program were made available under that chapter. 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2022 through 2026, to remain available until expended. 13006.Research and technology development and deployment (a)In generalSection 503 of title 23, United States Code, is amended— 
(1)in subsection (a)(2), by striking section 508 and inserting section 6503 of title 49; (2)in subsection (b)— 
(A)in paragraph (1)— (i)in subparagraph (C), by striking and at the end; 
(ii)in subparagraph (D), by striking the period at the end and inserting a semicolon; and (iii)by adding at the end the following: 
 
(E)engage with public and private entities to spur advancement of emerging transformative innovations through accelerated market readiness; and (F)consult frequently with public and private entities on new transportation technologies.; 
(B)in paragraph (2)(C)— (i)by redesignating clauses (x) through (xv) as clauses (xi) through (xvi), respectively; and 
(ii)by inserting after clause (ix) the following:  (x)safety measures to reduce the number of wildlife-vehicle collisions;; 
(C)in paragraph (3)— (i)in subparagraph (B)(viii), by inserting , including weather, after events; and 
(ii)in subparagraph (C)— (I)in clause (xv), by inserting extreme weather events and after withstand; 
(II)in clause (xviii), by striking and at the end; (III)in clause (xix), by striking the period at the end and inserting ; and; and 
(IV)by adding at the end the following:  (xx)studies on the deployment and revenue potential of the deployment of energy and broadband infrastructure in highway rights-of-way, including potential adverse impacts of the use or nonuse of those rights-of-way.; 
(D)in paragraph (6)— (i)in subparagraph (A), by striking and at the end; 
(ii)in subparagraph (B), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following: 
 
(C)to support research on non-market-ready technologies in consultation with public and private entities.;  (E)in paragraph (7)(B)— 
(i)in the matter preceding clause (i), by inserting innovations by leading after support; (ii)in clause (iii), by striking and at the end; 
(iii)in clause (iv), by striking the period at the end and inserting ; and; and (iv)by adding at the end the following: 
 
(v)the evaluation of information from accelerated market readiness efforts, including non-market-ready technologies, in consultation with other offices of the Federal Highway Administration, the National Highway Traffic Safety Administration, and other key partners.; (F)in paragraph (8)(A), by striking future highway and all that follows through needs. and inserting the following: “current conditions and future needs of highways, bridges, and tunnels of the United States, including— 
 
(i)the conditions and performance of the highway network for freight movement; (ii)intelligent transportation systems; 
(iii)resilience needs; and (iv)the backlog of current highway, bridge, and tunnel needs.; and 
(G)by adding at the end the following:  (9)Analysis toolsThe Secretary may develop interactive modeling tools and databases that— 
(A)track the full condition of highway assets, including interchanges, and the reconstruction history of those assets; (B)can be used to assess transportation options; 
(C)allow for the monitoring and modeling of network-level traffic flows on highways; and (D)further Federal and State understanding of the importance of national and regional connectivity and the need for long-distance and interregional passenger and freight travel by highway and other surface transportation modes.; and 
(3)in subsection (c)— (A)in paragraph (1)— 
(i)in the matter preceding subparagraph (A), by inserting use of rights-of-way permissible under applicable law, after structures,; (ii)in subparagraph (D), by striking and at the end; 
(iii)in subparagraph (E), by striking the period at the end and inserting ; and; and (iv)by adding at the end the following: 
 
(F)disseminating and evaluating information from accelerated market readiness efforts, including non-market-ready technologies, to public and private entities.;  (B)in paragraph (2)— 
(i)in subparagraph (B)(iii), by striking improved tools and methods to accelerate the adoption and inserting and deploy improved tools and methods to accelerate the adoption of early-stage and proven innovative practices and technologies and, as the Secretary determines to be appropriate, support continued implementation; and (ii)by adding at the end the following: 
 
(D)ReportNot later than 2 years after the date of enactment of this subparagraph and every 2 years thereafter, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available on an internet website a report that describes— (i)the activities the Secretary has undertaken to carry out the program established under paragraph (1); and 
(ii)how and to what extent the Secretary has worked to disseminate non-market-ready technologies to public and private entities.; (C)in paragraph (3)— 
(i)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; (ii)by inserting after subparagraph (B) the following: 
 
(C)High-friction surface treatment application study 
(i)Definition of institutionIn this subparagraph, the term institution means a private sector entity, public agency, research university or other research institution, or organization representing transportation and technology leaders or other transportation stakeholders that, as determined by the Secretary, is capable of working with State highway agencies, the Federal Highway Administration, and the highway construction industry to develop and evaluate new products, design technologies, and construction methods that quickly lead to pavement improvements. (ii)StudyThe Secretary shall seek to enter into an agreement with an institution to carry out a study on the use of natural and synthetic calcined bauxite as a high-friction surface treatment application on pavement. 
(iii)ReportNot later than 18 months after the date of enactment of the Surface Transportation Reauthorization Act of 2021, the Secretary shall submit a report on the results of the study under clause (ii) to— (I)the Committee on Environment and Public Works of the Senate; 
(II)the Committee on Transportation and Infrastructure of the House of Representatives; (III)the Federal Highway Administration; and 
(IV)the American Association of State Highway and Transportation Officials.; (iii)in subparagraph (D) (as so redesignated), by striking fiscal years 2016 through 2020 and inserting fiscal years 2022 through 2026; and 
(iv)in subparagraph (E) (as so redesignated)— (I)in clause (i), by striking annually and inserting once every 3 years; and 
(II)in clause (ii)— (aa)in subclause (III), by striking and at the end; 
(bb)in subclause (IV), by striking the period at the end and inserting a semicolon; and (cc)by adding at the end the following: 
 
(V)pavement monitoring and data collection practices; (VI)pavement durability and resilience; 
(VII)stormwater management; (VIII)impacts on vehicle efficiency; 
(IX)the energy efficiency of the production of paving materials and the ability of paving materials to enhance the environment and promote sustainability; and (X)integration of renewable energy in pavement designs.; and 
(D)by adding at the end the following:  (5)Accelerated implementation and deployment of advanced digital construction management systems (A)In generalThe Secretary shall establish and implement a program under the technology and innovation deployment program established under paragraph (1) to promote, implement, deploy, demonstrate, showcase, support, and document the application of advanced digital construction management systems, practices, performance, and benefits. 
(B)GoalsThe goals of the accelerated implementation and deployment of advanced digital construction management systems program established under subparagraph (A) shall include— (i)accelerated State adoption of advanced digital construction management systems applied throughout the construction lifecycle (including through the design and engineering, construction, and operations phases) that— 
(I)maximize interoperability with other systems, products, tools, or applications; (II)boost productivity; 
(III)manage complexity; (IV)reduce project delays and cost overruns; and 
(V)enhance safety and quality; (ii)more timely and productive information-sharing among stakeholders through reduced reliance on paper to manage construction processes and deliverables such as blueprints, design drawings, procurement and supply-chain orders, equipment logs, daily progress reports, and punch lists; 
(iii)deployment of digital management systems that enable and leverage the use of digital technologies on construction sites by contractors, such as state-of-the-art automated and connected machinery and optimized routing software that allows construction workers to perform tasks faster, safer, more accurately, and with minimal supervision; (iv)the development and deployment of best practices for use in digital construction management; 
(v)increased technology adoption and deployment by States and units of local government that enables project sponsors— (I)to integrate the adoption of digital management systems and technologies in contracts; and 
(II)to weigh the cost of digitization and technology in setting project budgets; (vi)technology training and workforce development to build the capabilities of project managers and sponsors that enables States and units of local government— 
(I)to better manage projects using advanced construction management technologies; and (II)to properly measure and reward technology adoption across projects of the State or unit of local government; 
(vii)development of guidance to assist States in updating regulations of the State to allow project sponsors and contractors— (I)to report data relating to the project in digital formats; and 
(II)to fully capture the efficiencies and benefits of advanced digital construction management systems and related technologies; (viii)reduction in the environmental footprint of construction projects using advanced digital construction management systems resulting from elimination of congestion through more efficient projects; and 
(ix)enhanced worker and pedestrian safety resulting from increased transparency. (C)FundingFor each of fiscal years 2022 through 2026, the Secretary shall obligate from funds made available to carry out this subsection $20,000,000 to accelerate the deployment and implementation of advanced digital construction management systems. 
(D)Publication 
(i)In generalNot less frequently than annually, the Secretary shall issue and make available to the public on a website a report on— (I)progress made in the implementation of advanced digital management systems by States; and 
(II)the costs and benefits of the deployment of new technology and innovations that substantially and directly resulted from the program established under this paragraph. (ii)InclusionsThe report under clause (i) may include an analysis of— 
(I)Federal, State, and local cost savings; (II)project delivery time improvements; 
(III)congestion impacts; and (IV)safety improvements for roadway users and construction workers.. 
(b)Advanced transportation technologies and innovative mobility deploymentSection 503(c)(4) of title 23, United States Code, is amended— (1)in the heading, by inserting and innovative mobility before deployment; 
(2)by striking subparagraph (A) and inserting the following:  (A)In generalThe Secretary shall provide grants to eligible entities to deploy, install, and operate advanced transportation technologies to improve safety, mobility, efficiency, system performance, intermodal connectivity, and infrastructure return on investment.; 
(3)in subparagraph (B)— (A)in clause (i), by striking the enhanced use and inserting optimization; 
(B)in clause (v)— (i)by striking transit, and inserting work zone, weather, transit, paratransit,; and 
(ii)by striking and accessible transportation and inserting , accessible, and integrated transportation and transportation services;  (C)by redesignating clauses (i) through (viii) as clauses (iii), (iv), (v), (vi), (vii), (ix), (x), and (xi), respectively; 
(D)by inserting before clause (iii) (as so redesignated) the following:  (i)improve the mobility of people and goods; 
(ii)improve the durability and extend the life of transportation infrastructure;; (E)in clause (iv) (as so redesignated), by striking deliver and inserting protect the environment and deliver; 
(F)by inserting after clause (vii) (as so redesignated) the following:  (viii)facilitate account-based payments for transportation access and services and integrate payment systems across modes;; 
(G)in clause (x) (as so redesignated), by striking or at the end;  (H)in clause (xi) (as so redesignated)— 
(i)by inserting vehicle-to-pedestrian, after vehicle-to-infrastructure,; and (ii)by striking the period at the end and inserting ; or; and 
(I)by adding at the end the following:  (xii)incentivize travelers— 
(I)to share trips during periods in which travel demand exceeds system capacity; or (II)to shift trips to periods in which travel demand does not exceed system capacity.;  
(4)in subparagraph (C)— (A)in clause (i), by striking Not later and all that follows through thereafter and inserting Each fiscal year for which funding is made available for activities under this paragraph; and 
(B)in clause (ii)— (i)in subclause (I), by inserting mobility, after safety,; and 
(ii)in subclause (II)— (I)in item (bb), by striking and at the end; 
(II)in item (cc), by striking the period at the end and inserting ; and; and (III)by adding at the end the following: 
 
(dd)facilitating payment for transportation services.; (5)in subparagraph (D)— 
(A)in clause (i), by striking Not later and all that follows through thereafter and inserting Each fiscal year for which funding is made available for activities under this paragraph; and (B)in clause (ii)— 
(i)by striking In awarding and inserting the following:  (I)In generalSubject to subclause (II), in awarding; and 
(ii)by adding at the end the following:  (II)Rural set-asideNot less than 20 percent of the amounts made available to carry out this paragraph shall be reserved for projects serving rural areas.; 
(6)in subparagraph (E)— (A)by redesignating clauses (iii) through (ix) as clauses (iv), (v), (vi), (vii), (viii), (xi), and (xiv), respectively; 
(B)by inserting after clause (ii) the following:  (iii)advanced transportation technologies to improve emergency evacuation and response by Federal, State, and local authorities;; 
(C)by inserting after clause (viii) (as so redesignated) the following:  (ix)integrated corridor management systems; 
(x)advanced parking reservation or variable pricing systems;; (D)in clause (xi) (as so redesignated)— 
(i)by inserting , toll collection, after pricing; and (ii)by striking or at the end; 
(E)by inserting after clause (xi) (as so redesignated) the following:  (xii)technology that enhances high occupancy vehicle toll lanes, cordon pricing, or congestion pricing; 
(xiii)integration of transportation service payment systems;;  (F)in clause (xiv) (as so redesignated)— 
(i)by striking and access and inserting , access, and on-demand transportation service;  (ii)by inserting and other shared-use mobility applications after ridesharing; and 
(iii)by striking the period at the end and inserting a semicolon; and (G)by adding at the end the following: 
 
(xv)retrofitting dedicated short-range communications (DSRC) technology deployed as part of an existing pilot program to cellular vehicle-to-everything (C–V2X) technology, subject to the condition that the retrofitted technology operates only within the existing spectrum allocations for connected vehicle systems; or (xvi)advanced transportation technologies, in accordance with the research areas described in section 6503 of title 49.; 
(7)in subparagraph (F)(ii)(IV), by striking efficiency and multimodal system performance and inserting mobility, efficiency, multimodal system performance, and payment system performance; (8)in subparagraph (G)— 
(A)by redesignating clauses (vi) through (viii) as clauses (vii) through (ix), respectively; and (B)by inserting after clause (v) the following: 
 
(vi)improved integration of payment systems;;  (9)in subparagraph (I)(i), by striking fiscal years 2016 through 2020 and inserting fiscal years 2022 through 2026;  
(10)in subparagraph (J), by striking 50 and inserting 80; and (11)in subparagraph (N)— 
(A)in the matter preceding clause (i), by striking , the following definitions apply; (B)in clause (i), by striking representing a population of over 200,000; and  
(C)in clause (iii), in the matter preceding subclause (I), by striking a any and inserting any. (c)Center of Excellence on new mobility and automated vehiclesSection 503(c) of title 23, United States Code (as amended by subsection (a)(3)(D)), is amended by adding at the end the following: 
 
(6)Center of Excellence 
(A)DefinitionsIn this paragraph: (i)Highly automated vehicleThe term highly automated vehicle means a motor vehicle that— 
(I)has a taxable gross weight (as defined in section 41.4482(b)–1 of title 26, Code of Federal Regulations (or successor regulations)) of 10,000 pounds or less; and (II)is equipped with a Level 3, Level 4, or Level 5 automated driving system (as defined in the SAE International Recommended Practice numbered J3016 and dated June 15, 2018 (or a subsequent standard adopted by the Secretary)).  
(ii)New mobilityThe term new mobility includes shared services such as— (I)docked and dockless bicycles; 
(II)docked and dockless electric scooters; and (III)transportation network companies. 
(B)EstablishmentNot later than 1 year after the date of enactment of the Surface Transportation Reauthorization Act of 2021, the Secretary shall establish a Center of Excellence to collect, conduct, and fund research on the impacts of new mobility and highly automated vehicles on land use, urban design, transportation, real estate, equity, and municipal budgets.  (C)ReportNot later than 1 year after the date on which the Center of Excellence is established, the Secretary shall submit a report that describes the results of the research regarding the impacts of new mobility and highly automated vehicles to the Committees on Environment and Public Works and Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives.  
(D)PartnershipsIn establishing the Center of Excellence under subparagraph (B), the Secretary shall enter into appropriate partnerships with any institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) or public or private research entity.. (d)Accelerated implementation and deployment of advanced digital construction management systemsNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes— 
(1)a description of— (A)the current status of the use of advanced digital construction management systems in each State; and 
(B)the progress of each State toward accelerating the adoption of advanced digital construction management systems; and (2)an analysis of the savings in project delivery time and project costs that can be achieved through the use of advanced digital construction management systems. 
(e)Open challenge and research proposal pilot program 
(1)In generalThe Secretary shall establish an open challenge and research proposal pilot program under which eligible entities may propose open highway challenges and research proposals that are linked to identified or potential research needs. (2)RequirementsA research proposal submitted to the Secretary by an eligible entity shall address— 
(A)a research need identified by the Secretary or the Administrator of the Federal Highway Administration; or (B)an issue or challenge that the Secretary determines to be important. 
(3)Eligible entitiesAn entity eligible to submit a research proposal under the pilot program under paragraph (1) is— (A)a State; 
(B)a unit of local government; (C)a university transportation center under section 5505 of title 49, United States Code; 
(D)a private nonprofit organization; (E)a private sector organization working in collaboration with an entity described in subparagraphs (A) through (D); and 
(F)any other individual or entity that the Secretary determines to be appropriate. (4)Project reviewThe Secretary shall— 
(A)review each research proposal submitted under the pilot program under paragraph (1); and (B)provide to the eligible entity a written notice that— 
(i)if the research proposal is not selected— (I)notifies the eligible entity that the research proposal has not been selected for funding; 
(II)provides an explanation as to why the research proposal was not selected, including if the research proposal does not cover an area of need; and (III)if applicable, recommend that the research proposal be submitted to another research program and provide guidance and direction to the eligible entity and the proposed research program office; and 
(ii)if the research proposal is selected, notifies the eligible entity that the research proposal has been selected for funding. (5)Federal share (A)In generalThe Federal share of the cost of an activity carried out under this subsection shall not exceed 80 percent. 
(B)Non-federal shareAll costs directly incurred by the non-Federal partners, including personnel, travel, facility, and hardware development costs, shall be credited toward the non-Federal share of the cost of an activity carried out under this subsection. (f)Conforming amendmentSection 167 of title 23, United States Code, is amended— 
(1)by striking subsection (h); and (2)by redesignating subsections (i) through (l) as subsections (h) through (k), respectively. 
13007.Workforce development, training, and education 
(a)Surface transportation workforce development, training, and educationSection 504(e) of title 23, United States Code, is amended— (1)in paragraph (1)— 
(A)by redesignating subparagraphs (D) through (G) as subparagraphs (E), (F), (H), and (I), respectively; (B)by inserting after subparagraph (C) the following: 
 
(D)pre-apprenticeships, apprenticeships, and career opportunities for on-the-job training;; (C)in subparagraph (E) (as so redesignated), by striking or community college and inserting , college, community college, or vocational school; and 
(D)by inserting after subparagraph (F) (as so redesignated) the following:  (G)activities associated with workforce training and employment services, such as targeted outreach and partnerships with industry, economic development organizations, workforce development boards, and labor organizations;;  
(2)in paragraph (2), by striking paragraph (1)(G) and inserting paragraph (1)(I); and (3)in paragraph (3)— 
(A)by striking the period at the end and inserting a semicolon; (B)by striking including activities and inserting the following: “including— 
 
(A)activities; and (C)by adding at the end the following: 
 
(B)activities that address current workforce gaps, such as work on construction projects, of State and local transportation agencies; (C)activities to develop a robust surface transportation workforce with new skills resulting from emerging transportation technologies; and 
(D)activities to attract new sources of job-creating investment.. (b)Transportation education and training development and deployment programSection 504(f) of title 23, United States Code, is amended— 
(1)in the subsection heading, by striking Development and inserting and Training Development and Deployment; (2)by striking paragraph (1) and inserting the following: 
 
(1)EstablishmentThe Secretary shall establish a program to make grants to educational institutions or State departments of transportation, in partnership with industry and relevant Federal departments and agencies— (A)to develop, test, and review new curricula and education programs to train individuals at all levels of the transportation workforce; or 
(B)to implement the new curricula and education programs to provide for hands-on career opportunities to meet current and future needs.; (3)in paragraph (2)— 
(A)in the matter preceding subparagraph (A), by striking shall and inserting may; (B)in subparagraph (A), by inserting current or future after specific; and 
(C)in subparagraph (E)— (i)by striking in nontraditional departments; 
(ii)by inserting construction, after such as; and (iii)by inserting or emerging after industrial; 
(4)by redesignating paragraph (3) as paragraph (4); and (5)by inserting after paragraph (2) the following: 
 
(3)ReportingThe Secretary shall establish minimum reporting requirements for grant recipients under this subsection, which may include, with respect to a program carried out with a grant under this subsection— (A)the percentage or number of program participants that are employed during the second quarter after exiting the program; 
(B)the percentage or number of program participants that are employed during the fourth quarter after exiting the program; (C)the median earnings of program participants that are employed during the second quarter after exiting the program; 
(D)the percentage or number of program participants that obtain a recognized postsecondary credential or a secondary school diploma (or a recognized equivalent) during participation in the program or by not later than 1 year after exiting the program; and (E)the percentage or number of program participants that, during a program year— 
(i)are in an education or training program that leads to a recognized postsecondary credential or employment; and (ii)are achieving measurable skill gains toward such a credential or employment.. 
(c)Use of fundsSection 504 of title 23, United States Code, is amended by adding at the end the following:  (i)Use of fundsThe Secretary may use funds made available to carry out this section to carry out activities related to workforce development and technical assistance and training if— 
(1)the activities are authorized by another provision of this title; and (2)the activities are for entities other than employees of the Secretary, such as States, units of local government, Federal land management agencies, and Tribal governments.. 
13008.Wildlife-vehicle collision research 
(a)General authorities and requirements regarding wildlife and habitatSection 515(h)(2) of title 23, United States Code, is amended— (1)in subparagraph (K), by striking and at the end; 
(2)by redesignating subparagraphs (D), (E), (F), (G), (H), (I), (J), (K), and (L) as subparagraphs (E), (F), (G), (H), (I), (K), (L), (M), and (O), respectively; (3)by inserting after subparagraph (C) the following: 
 
(D)a representative from a State, local, or regional wildlife, land use, or resource management agency;; (4)by inserting after subparagraph (I) (as so redesignated) the following: 
 
(J)an academic researcher who is a biological or ecological scientist with expertise in transportation issues;; and (5)by inserting after subparagraph (M) (as so redesignated) the following: 
 
(N)a representative from a public interest group concerned with the impact of the transportation system on terrestrial and aquatic species and the habitat of those species; and. (b)Animal detection systems research and developmentSection 516(b)(6) of title 23, United States Code, is amended by inserting , including animal detection systems to reduce the number of wildlife-vehicle collisions after systems. 
13009.Transportation Resilience and Adaptation Centers of Excellence 
(a)In generalChapter 5 of title 23, United States Code, is amended by adding at the end the following:  520.Transportation Resilience and Adaptation Centers of Excellence (a)Definition of Center of ExcellenceIn this section, the term Center of Excellence means a Center of Excellence for Resilience and Adaptation designated under subsection (b).  
(b)DesignationThe Secretary shall designate 10 regional Centers of Excellence for Resilience and Adaptation and 1 national Center of Excellence for Resilience and Adaptation, which shall serve as a coordinator for the regional Centers, to receive grants to advance research and development that improves the resilience of regions of the United States to natural disasters and extreme weather by promoting the resilience of surface transportation infrastructure and infrastructure dependent on surface transportation.  (c)EligibilityAn entity eligible to be designated as a Center of Excellence is— 
(1)an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)); or (2)a consortium of nonprofit organizations led by an institution of higher education. 
(d)ApplicationTo be eligible to be designated as a Center of Excellence, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a proposal that includes a description of the activities to be carried out with a grant under this section.  (e)Selection (1)Regional Centers of ExcellenceThe Secretary shall designate 1 regional Center of Excellence in each of the 10 Federal regions that comprise the Standard Federal Regions established by the Office of Management and Budget in the document entitled Standard Federal Regions and dated April 1974 (circular A–105). 
(2)National Center of ExcellenceThe Secretary shall designate 1 national Center of Excellence to coordinate the activities of all 10 regional Centers of Excellence to minimize duplication and promote coordination and dissemination of research among the Centers. (3)CriteriaIn selecting eligible entities to designate as a Center of Excellence, the Secretary shall consider— 
(A)the past experience and performance of the eligible entity in carrying out activities described in subsection (g); (B)the merits of the proposal of an eligible entity and the extent to which the proposal would— 
(i)advance the state of practice in resilience planning and identify innovative resilience solutions for transportation assets and systems; (ii)support activities carried out under the PROTECT program under section 176; 
(iii)support and build on work being carried out by another Federal agency relating to resilience; (iv)inform transportation decisionmaking at all levels of government; 
(v)engage local, regional, Tribal, State, and national stakeholders, including, if applicable, stakeholders representing transportation, transit, urban, and land use planning, natural resources, environmental protection, hazard mitigation, and emergency management; and (vi)engage community groups and other stakeholders that will be affected by transportation decisions, including underserved, economically disadvantaged, rural, and predominantly minority communities; and 
(C)the local, regional, Tribal, State, and national impacts of the proposal of the eligible entity.  (f)GrantsSubject to the availability of appropriations, the Secretary shall provide to each Center of Excellence a grant of not less than $5,000,000 for each of fiscal years 2022 through 2031 to carry out the activities described in subsection (g). 
(g)ActivitiesIn carrying out this section, the Secretary shall ensure that a Center of Excellence uses the funds from a grant under subsection (f) to promote resilient transportation infrastructure, including through— (1)supporting climate vulnerability assessments informed by climate change science, including national climate assessments produced by the United States Global Change Research Program under section 106 of the Global Change Research Act of 1990 (15 U.S.C. 2936), relevant feasibility analyses of resilient transportation improvements, and transportation resilience planning;  
(2)development of new design, operations, and maintenance standards for transportation infrastructure that can inform Federal and State decisionmaking; (3)research and development of new materials and technologies that could be integrated into existing and new transportation infrastructure; 
(4)development, refinement, and piloting of new and emerging resilience improvements and strategies, including natural infrastructure approaches and relocation; (5)development of and investment in new approaches for facilitating meaningful engagement in transportation decisionmaking by local, Tribal, regional, or national stakeholders and communities; 
(6)technical capacity building to facilitate the ability of local, regional, Tribal, State, and national stakeholders— (A)to assess the vulnerability of transportation infrastructure assets and systems; 
(B)to develop community response strategies; (C)to meaningfully engage with community stakeholders; and 
(D)to develop strategies and improvements for enhancing transportation infrastructure resilience under current conditions and a range of potential future conditions; (7)workforce development and training;  
(8)development and dissemination of data, tools, techniques, assessments, and information that informs Federal, State, Tribal, and local government decisionmaking, policies, planning, and investments;  (9)education and outreach regarding transportation infrastructure resilience; and 
(10)technology transfer and commercialization. (h)Federal shareThe Federal share of the cost of an activity under this section, including the costs of establishing and operating a Center of Excellence, shall be 50 percent..  
(b)Clerical amendmentThe analysis for chapter 5 of title 23, United States Code, is amended by adding at the end the following:   520. Transportation Resilience and Adaptation Centers of Excellence..  13010.Transportation access pilot program (a)DefinitionsIn this section: 
(1)Metropolitan planning organizationThe term metropolitan planning organization has the meaning given the term in section 134(b) of title 23, United States Code. (2)StateThe term State has the meaning given the term in section 101(a) of title 23, United States Code. 
(3)Surface transportation modesThe term surface transportation modes means— (A)driving; 
(B)public transportation; (C)walking; 
(D)cycling; and (E)a combination of any of the modes of transportation described in subparagraphs (A) through (D). 
(4)Pilot programThe term pilot program means the transportation pilot program established under subsection (b). (5)Regional transportation planning organizationThe term regional transportation planning organization has the meaning given the term in section 134(b) of title 23, United States Code. 
(b)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a transportation pilot program. (c)PurposeThe purpose of the pilot program is to develop or procure an accessibility data set and make that data set available to each eligible entity selected to participate in the pilot program— 
(1)to improve the transportation planning of those eligible entities by— (A)measuring the level of access by surface transportation modes to important destinations, which may include— 
(i)jobs; (ii)health care facilities; 
(iii)child care services; (iv)educational and workforce training facilities; 
(v)housing; (vi)food sources; 
(vii)points within the supply chain for freight commodities; (viii)domestic or international markets; and 
(ix)connections between surface transportation modes; and (B)disaggregating the level of access by surface transportation modes by a variety of—  
(i)population categories, which may include— (I)low-income populations; 
(II)minority populations; (III)age; 
(IV)disability; and (V)geographical location; or 
(ii)freight commodities, which may include— (I)agricultural commodities; 
(II)raw materials; (III)finished products; and 
(IV)energy commodities; and (2)to assess the change in accessibility that would result from new transportation investments. 
(d)Eligible entitiesAn entity eligible to participate in the pilot program is— (1)a State; 
(2)a metropolitan planning organization; or (3)a regional transportation planning organization. 
(e)ApplicationTo be eligible to participate in the pilot program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including information relating to— (1)previous experience of the eligible entity measuring transportation access or other performance management experience, if applicable; 
(2)the types of important destinations to which the eligible entity intends to measure access; (3)the types of data disaggregation the eligible entity intends to pursue; 
(4)a general description of the methodology the eligible entity intends to apply; and (5)if the applicant does not intend the pilot program to apply to the full area under the jurisdiction of the applicant, a description of the geographic area in which the applicant intends the pilot program to apply. 
(f)Selection 
(1)In generalThe Secretary shall seek to achieve diversity of participants in the pilot program by selecting a range of eligible entities that shall include— (A)States; 
(B)metropolitan planning organizations that serve an area with a population of 200,000 people or fewer; (C)metropolitan planning organizations that serve an area with a population of over 200,000 people; and 
(D)regional transportation planning organizations. (2)InclusionsThe Secretary shall seek to ensure that, among the eligible entities selected under paragraph (1), there is— 
(A)a range of capacity and previous experience with measuring transportation access; and (B)a variety of proposed methodologies and focus areas for measuring level of access. 
(g)DutiesFor each eligible entity participating in the pilot program, the Secretary shall— (1)develop or acquire an accessibility data set described in subsection (c); and 
(2)submit the data set to the eligible entity. (h)MethodologyIn calculating the measures for the data set under the pilot program, the Secretary shall ensure that methodology is open source. 
(i)AvailabilityThe Secretary shall make an accessibility data set under the pilot program available to— (1)units of local government within the jurisdiction of the eligible entity participating in the pilot program; and 
(2)researchers. (j)ReportNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of the pilot program, including the feasibility of developing and providing periodic accessibility data sets for all States, regions, and localities. 
(k)Transportation system access 
(1)In generalThe Secretary shall establish consistent measures that States, metropolitan planning organizations, and regional transportation planning organizations may choose to adopt to assess the level of safe and convenient access by surface transportation modes to important destinations as described in subsection (c)(1)(A). (2)Savings provisionNothing in this section provides the Secretary the authority— 
(A)to establish a performance measure or require States or metropolitan planning organizations to set a performance target for access as described in paragraph (1); or (B)to establish any other Federal requirement.  
(l)FundingThe Secretary shall carry out the pilot program using amounts made available to the Secretary for administrative expenses to carry out programs under the authority of the Secretary.  (m)SunsetThe pilot program shall terminate on the date that is 8 years after the date on which the pilot program is implemented. 
IVIndian Affairs 
14001.Definition of SecretaryIn this title, the term Secretary means the Secretary of the Interior. 14002.Environmental reviews for certain tribal transportation facilities (a)Definition of tribal transportation safety project (1)In generalIn this section, the term tribal transportation safety project means a project described in paragraph (2) that is eligible for funding under section 202 of title 23, United States Code. 
(2)Project describedA project described in this paragraph is a project that corrects or improves a hazardous road location or feature or addresses a highway safety problem through 1 or more of the activities described in any of the clauses under section 148(a)(4)(B) of title 23, United States Code. (b)Reviews of tribal transportation safety projects (1)In generalThe Secretary or the Secretary of Transportation, as applicable, or the head of another Federal agency responsible for a decision related to a tribal transportation safety project shall complete any approval or decision for the review of the tribal transportation safety project required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or any other applicable Federal law on an expeditious basis using the shortest existing applicable process. 
(2)Review of applicationsNot later than 45 days after the date of receipt of a complete application by an Indian tribe for approval of a tribal transportation safety project, the Secretary or the Secretary of Transportation, as applicable, shall— (A)take final action on the application; or 
(B)provide the Indian tribe a schedule for completion of the review described in paragraph (1), including the identification of any other Federal agency that has jurisdiction with respect to the project. (3)Decisions under other Federal lawsIn any case in which a decision under any other Federal law relating to a tribal transportation safety project (including the issuance or denial of a permit or license) is required, not later than 45 days after the Secretary or the Secretary of Transportation, as applicable, has made all decisions of the lead agency under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the project, the head of the Federal agency responsible for the decision shall— 
(A)make the applicable decision; or (B)provide the Indian tribe a schedule for making the decision. 
(4)ExtensionsThe Secretary or the Secretary of Transportation, as applicable, or the head of the Federal agency may extend the period under paragraph (2) or (3), as applicable, by an additional 30 days by providing the Indian tribe notice of the extension, including a statement of the need for the extension. (5)Notification and explanationIn any case in which a required action is not completed by the deadline under paragraph (2), (3), or (4), as applicable, the Secretary, the Secretary of Transportation, or the head of a Federal agency, as applicable, shall— 
(A)notify the Committees on Indian Affairs and Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives of the failure to comply with the deadline; and (B)provide to the Committees described in subparagraph (A) a detailed explanation of the reasons for the failure to comply with the deadline. 
14003.Programmatic agreements for tribal categorical exclusions 
(a)In generalThe Secretary and the Secretary of Transportation shall enter into programmatic agreements with Indian tribes that establish efficient administrative procedures for carrying out environmental reviews for projects eligible for assistance under section 202 of title 23, United States Code. (b)InclusionsA programmatic agreement under subsection (a)— 
(1)may include an agreement that allows an Indian tribe to determine, on behalf of the Secretary and the Secretary of Transportation, whether a project is categorically excluded from the preparation of an environmental assessment or environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and (2)shall— 
(A)require that the Indian tribe maintain adequate capability in terms of personnel and other resources to carry out applicable agency responsibilities pursuant to section 1507.2 of title 40, Code of Federal Regulations (or successor regulations); (B)set forth the responsibilities of the Indian tribe for making categorical exclusion determinations, documenting the determinations, and achieving acceptable quality control and quality assurance; 
(C)allow— (i)the Secretary and the Secretary of Transportation to monitor compliance of the Indian tribe with the terms of the agreement; and 
(ii)the Indian tribe to execute any needed corrective action; (D)contain stipulations for amendments, termination, and public availability of the agreement once the agreement has been executed; and 
(E)have a term of not more than 5 years, with an option for renewal based on a review by the Secretary and the Secretary of Transportation of the performance of the Indian tribe. 14004.Use of certain tribal transportation fundsSection 202(d) of title 23, United States Code, is amended by striking paragraph (2) and inserting the following: 
 
(2)Use of fundsFunds made available to carry out this subsection shall be used— (A)to carry out any planning, design, engineering, preconstruction, construction, and inspection of new or replacement tribal transportation facility bridges; 
(B)to replace, rehabilitate, seismically retrofit, paint, apply calcium magnesium acetate, sodium acetate/formate, or other environmentally acceptable, minimally corrosive anti-icing and deicing composition; or (C)to implement any countermeasure for tribal transportation facility bridges classified as in poor condition, having a low load capacity, or needing geometric improvements, including multiple-pipe culverts.. 
14005.Bureau of Indian Affairs road maintenance programThere are authorized to be appropriated to the Director of the Bureau of Indian Affairs to carry out the road maintenance program of the Bureau— (1)$50,000,000 for fiscal year 2022; 
(2)$52,000,000 for fiscal year 2023; (3)$54,000,000 for fiscal year 2024; 
(4)$56,000,000 for fiscal year 2025; and (5)$58,000,000 for fiscal year 2026. 
14006.Study of road maintenance on Indian land 
(a)DefinitionsIn this section: (1)Indian landThe term Indian land has the meaning given the term Indian lands in section 3 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302). 
(2)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (3)RoadThe term road means a road managed in whole or in part by the Bureau of Indian Affairs. 
(4)SecretaryThe term Secretary means the Secretary, acting through the Assistant Secretary for Indian Affairs. (b)StudyNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Transportation, shall carry out a study to evaluate— 
(1)the long-term viability and useful life of existing roads on Indian land; (2)any steps necessary to achieve the goal of addressing the deferred maintenance backlog of existing roads on Indian land; 
(3)programmatic reforms and performance enhancements necessary to achieve the goal of restructuring and streamlining road maintenance programs on existing or future roads located on Indian land; and (4)recommendations on how to implement efforts to coordinate with States, counties, municipalities, and other units of local government to maintain roads on Indian land. 
(c)Tribal consultation and inputBefore beginning the study under subsection (b), the Secretary shall— (1)consult with any Indian tribes that have jurisdiction over roads eligible for funding under the road maintenance program of the Bureau of Indian Affairs; and 
(2)solicit and consider the input, comments, and recommendations of the Indian tribes described in paragraph (1). (d)ReportOn completion of the study under subsection (b), the Secretary, in consultation with the Secretary of Transportation, shall submit to the Committees on Indian Affairs and Environment and Public Works of the Senate and the Committees on Natural Resources and Transportation and Infrastructure of the House of Representatives a report on the results and findings of the study. 
(e)Status reportNot later than 2 years after the date of enactment of this Act, and not less frequently than every 2 years thereafter, the Secretary, in consultation with the Secretary of Transportation, shall submit to the Committees on Indian Affairs and Environment and Public Works of the Senate and the Committees on Natural Resources and Transportation and Infrastructure of the House of Representatives a report that includes a description of— (1)the progress made toward addressing the deferred maintenance needs of the roads on Indian land, including a list of projects funded during the fiscal period covered by the report; 
(2)the outstanding needs of the roads that have been provided funding to address the deferred maintenance needs; (3)the remaining needs of any of the projects referred to in paragraph (1); 
(4)how the goals described in subsection (b) have been met, including— (A)an identification and assessment of any deficiencies or shortfalls in meeting the goals; and 
(B)a plan to address the deficiencies or shortfalls in meeting the goals; and (5)any other issues or recommendations provided by an Indian tribe under the consultation and input process under subsection (c) that the Secretary determines to be appropriate. 
14007.Maintenance of certain Indian reservation roadsThe Commissioner of U.S. Customs and Border Protection may transfer funds to the Director of the Bureau of Indian Affairs to maintain, repair, or reconstruct roads under the jurisdiction of the Director, subject to the condition that the Commissioner and the Director shall mutually agree that the primary user of the subject road is U.S. Customs and Border Protection. 14008.Tribal transportation safety needs (a)DefinitionsIn this section: 
(1)Alaska NativeThe term Alaska Native has the meaning given the term Native in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602). (2)Alaska Native villageThe term Alaska Native village has the meaning given the term Native village in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602). 
(3)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (b)Best practices, standardized crash report form (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Secretary, Indian tribes, Alaska Native villages, and State departments of transportation shall develop— 
(A)best practices for the compiling, analysis, and sharing of motor vehicle crash data for crashes occurring on Indian reservations and in Alaska Native communities; and (B)a standardized form for use by Indian tribes and Alaska Native communities to carry out those best practices. 
(2)PurposeThe purpose of the best practices and standardized form developed under paragraph (1) shall be to improve the quality and quantity of crash data available to and used by the Federal Highway Administration, State departments of transportation, Indian tribes, and Alaska Native villages. (3)ReportOn completion of the development of the best practices and standardized form under paragraph (1), the Secretary of Transportation shall submit to the Committees on Indian Affairs and Environment and Public Works of the Senate and the Committees on Natural Resources and Transportation and Infrastructure of the House of Representatives a report describing the best practices and standardized form. 
(c)Use of IMARSThe Director of the Bureau of Indian Affairs shall require all law enforcement offices of the Bureau, for the purpose of reporting motor vehicle crash data for crashes occurring on Indian reservations and in Alaska Native communities— (1)to use the crash report form of the applicable State; and 
(2)to upload the information on that form to the Incident Management Analysis and Reporting System (IMARS) of the Department of the Interior. (d)Tribal Transportation Program safety fundingSection 202(e)(1) of title 23, United States Code, is amended by striking 2 percent and inserting 4 percent. 
14009.Office of Tribal Government AffairsSection 102 of title 49, United States Code, is amended— (1)in subsection (e)(1)— 
(A)in the matter preceding subparagraph (A), by striking 6 Assistant and inserting 7 Assistant; (B)in subparagraph (C), by striking and after the semicolon; 
(C)by redesignating subparagraph (D) as subparagraph (E); and (D)by inserting after subparagraph (C) the following: 
 
(D)an Assistant Secretary for Tribal Government Affairs, who shall be appointed by the President; and; and (2)in subsection (f), by striking the subsection designation and heading and all that follows through the end of paragraph (1) and inserting the following: 
 
(f)Office of Tribal Government Affairs 
(1)EstablishmentThere is established in the Department an Office of Tribal Government Affairs, under the Assistant Secretary for Tribal Government Affairs— (A)to oversee the tribal self-governance program under section 207 of title 23; 
(B)to plan, coordinate, and implement policies and programs serving Indian Tribes and Tribal organizations; (C)to coordinate Tribal transportation programs and activities in all offices and administrations of the Department; and 
(D)to be a participant in any negotiated rulemakings relating to, or having an impact on, projects, programs, or funding associated with the Tribal transportation program under section 202 of title 23.. BSurface Transportation Investment Act of 2021 20001.Short titleThis division may be cited as the Surface Transportation Investment Act of 2021. 
20002.DefinitionsIn this division: (1)DepartmentThe term Department means the Department of Transportation. 
(2)SecretaryThe term Secretary means the Secretary of Transportation. IMultimodal and freight transportation AMultimodal freight policy 21101.Office of Multimodal Freight Infrastructure and Policy (a)In generalChapter 1 of title 49, United States Code, is amended by adding at the end the following: 
 
118.Office of Multimodal Freight Infrastructure and Policy 
(a)DefinitionsIn this section: (1)DepartmentThe term Department means the Department of Transportation. 
(2)Freight officeThe term Freight Office means the Office of Multimodal Freight Infrastructure and Policy established under subsection (b). (3)SecretaryThe term Secretary means the Secretary of Transportation. 
(b)EstablishmentThe Secretary shall establish within the Department an Office of Multimodal Freight Infrastructure and Policy. (c)PurposesThe purposes of the Freight Office shall be— 
(1)to carry out the national multimodal freight policy described in section 70101; (2)to administer and oversee certain multimodal freight grant programs within the Department in accordance with subsection (d); 
(3)to promote and facilitate the sharing of information between the private and public sectors with respect to freight issues; (4)to conduct research on improving multimodal freight mobility, and to oversee the freight research activities of the various agencies within the Department; 
(5)to assist cities and States in developing freight mobility and supply chain expertise; (6)to liaise and coordinate with other Federal departments and agencies; and  
(7)to carry out other duties, as prescribed by the Secretary. (d)Administration of policies and programsThe Freight Office shall— 
(1)develop and manage— (A)the national freight strategic plan described in section 70102; and 
(B)the National Multimodal Freight Network established under section 70103; (2) (A)oversee the development and updating of the State freight plans described in section 70202; and 
(B)provide guidance or best practices relating to the development and updating of State freight plans under that section; (3) (A)administer multimodal freight grant programs, including multimodal freight grants established under section 117 of title 23; and 
(B)establish procedures for analyzing and evaluating applications for grants under those programs; (4)assist States in the establishment of— 
(A)State freight advisory committees under section 70201; and (B)multi-State freight mobility compacts under section 70204; and 
(5)provide to the Bureau of Transportation Statistics input regarding freight data and planning tools. (e)Assistant Secretary (1)In generalThe Freight Office shall be headed by an Assistant Secretary for Multimodal Freight, who shall— 
(A)be appointed by the President, by and with the advice and consent of the Senate; and (B)have professional standing and demonstrated knowledge in the field of freight transportation. 
(2)DutiesThe Assistant Secretary shall— (A)report to the Under Secretary of Transportation for Policy; 
(B)be responsible for the management and oversight of the activities, decisions, operations, and personnel of the Freight Office; (C)work with the modal administrations of the Department to encourage multimodal collaboration; and 
(D)carry out such additional duties as the Secretary may prescribe. (f)Consolidation and elimination of duplicative offices (1)Consolidation of offices and office functionsThe Secretary may consolidate into the Freight Office any office or office function within the Department that the Secretary determines has duties, responsibilities, resources, or expertise that support the purposes of the Freight Office. 
(2)Elimination of officesThe Secretary may eliminate any office within the Department if the Secretary determines that— (A)the purposes of the office are duplicative of the purposes of the Freight Office; 
(B)the office or the functions of the office have been substantially consolidated with the Freight Office pursuant to paragraph (1); (C)the elimination of the office will not adversely affect the requirements of the Secretary under any Federal law; and 
(D)the elimination of the office will improve the efficiency and effectiveness of the programs and functions conducted by the office. (g)Staffing and budgetary resources (1)In generalThe Secretary shall ensure that the Freight Office is adequately staffed and funded. 
(2)Staffing 
(A)Transfer of positions to Freight OfficeSubject to subparagraph (B), the Secretary may transfer to the Freight Office any position within any other office of the Department if the Secretary determines that the position is necessary to carry out the purposes of the Freight Office. (B)RequirementIf the Secretary transfers a position to the Freight Office pursuant to subparagraph (A), the Secretary, in coordination with the appropriate modal administration of the Department, shall ensure that the transfer of the position does not adversely affect the requirements of the modal administration under any Federal law. 
(3)Budgetary resources 
(A)Transfer of funds from consolidated or eliminated offices 
(i)In generalTo carry out the purposes of the Freight Office, the Secretary may transfer to the Freight Office from any office or office function that is consolidated or eliminated under subsection (f) any funds allocated for the consolidated or eliminated office or office function. (ii)RetransferAny portion of any funds or limitations of obligations transferred to the Freight Office pursuant to clause (i) may be transferred back to, and merged with, the original account. 
(B)Transfer of funds allocated for administrative costs 
(i)In generalThe Secretary may transfer to the Freight Office any funds allocated for the administrative costs of the programs referred to in subsection (d)(3). (ii)RetransferAny portion of any funds or limitations of obligations transferred to the Freight Office pursuant to clause (i) may be transferred back to, and merged with, the original account. 
(h)Website 
(1)Description of Freight OfficeThe Secretary shall make publicly available on the website of the Department a description of the Freight Office, including a description of— (A)the programs managed or made available by the Freight Office; and 
(B)the eligibility requirements for those programs. (2)ClearinghouseThe Secretary may establish a clearinghouse for tools, templates, guidance, and best practices on a page of the website of the Department that supports the purposes of this section. 
(i)Notification to CongressNot later than 1 year after the date of enactment of this section, and not less frequently than once every 180 days thereafter until the date on which the Secretary determines that the requirements of this section have been met, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a notification that— (1)describes— 
(A)the programs and activities administered or overseen by the Freight Office; and (B)the status of those programs and activities; 
(2)identifies— (A)the number of employees working in the Freight Office as of the date of the notification; 
(B)the total number of employees expected to join the Freight Office to support the programs and activities described in paragraph (1); and (C)the total number of positions that, as a result of the consolidation of offices under this section, were— 
(i)eliminated; or (ii)transferred, assigned, or joined to the Freight Office;  
(3) 
(A)indicates whether the Secretary has consolidated into the Freight Office any office or office function pursuant to subsection (f)(1); and (B)if the Secretary has consolidated such an office or function, describes the rationale for the consolidation;  
(4) 
(A)indicates whether the Secretary has eliminated any office pursuant to subsection (f)(2); and (B)if the Secretary has eliminated such an office, describes the rationale for the elimination;  
(5)describes any other actions carried out by the Secretary to implement this section; and (6)describes any recommendations of the Secretary for legislation that may be needed to further implement this section. 
(j)Savings provisions 
(1)Effect on other lawExcept as otherwise provided in this section, nothing in this section alters or affects any law (including regulations) with respect to a program referred to in subsection (d). (2)Effect on responsibilities of other agenciesExcept as otherwise provided in this section, nothing in this section abrogates the responsibilities of any agency, operating administration, or office within the Department that is otherwise charged by law (including regulations) with any aspect of program administration, oversight, or project approval or implementation with respect to a program or project subject to the responsibilities of the Freight Office under this section. 
(3)Effect on pending applicationsNothing in this section affects any pending application under a program referred to in subsection (d) that was received by the Secretary on or before the date of enactment of the Surface Transportation Investment Act of 2021. (k)Authorization of appropriations (1)In generalThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this section. 
(2)Certain activitiesAuthorizations under subsections (f) and (g) are subject to appropriations.. (b)GAO reviewThe Comptroller General of the United States shall— 
(1)conduct a review of the activities carried out by the Secretary pursuant to section 118 of title 49, United States Code; and (2)develop recommendations regarding additional activities— 
(A)to improve the consolidation of duplicative functions within the Department; and (B)to promote increased staff efficiency for program management within the Department.  
(c)Clerical amendmentThe analysis for chapter 1 of title 49, United States Code, is amended by inserting after the item relating to section 117 the following:   118. Office of Multimodal Freight Infrastructure and Policy.. (d)Conforming amendments (1)Section 70101(c) of title 49, United States Code, is amended, in the matter preceding paragraph (1), by striking Under Secretary of Transportation for Policy and inserting Assistant Secretary for Multimodal Freight. 
(2)Section 70102 of title 49, United States Code, is amended— (A)in subsection (a), in the matter preceding paragraph (1), by striking Not later and all that follows through the Under Secretary of Transportation for Policy and inserting The Assistant Secretary for Multimodal Freight (referred to in this section as the Assistant Secretary); 
(B)in subsection (b)(4), in the matter preceding subparagraph (A), by striking Under Secretary and inserting Assistant Secretary; (C)in subsection (c), by striking Under Secretary and inserting Assistant Secretary; and 
(D)in subsection (d), in the matter preceding paragraph (1), by striking Under Secretary and inserting Assistant Secretary. (3)Section 70103 of title 49, United States Code, is amended— 
(A)in subsection (a), in the matter preceding paragraph (1), by striking Under Secretary of Transportation for Policy and inserting Assistant Secretary for Multimodal Freight (referred to in this section as the Assistant Secretary); (B)by striking subsection (b); 
(C)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively; (D)in subsection (b) (as so redesignated)— 
(i)in the subsection heading, by striking Final Network and inserting Designation of National Multimodal Freight Network; (ii)in paragraph (1), in the matter preceding subparagraph (A), by striking Not later and all that follows through Under Secretary and inserting The Assistant Secretary; 
(iii)in paragraph (2), in the matter preceding subparagraph (A), by striking Under Secretary and inserting Assistant Secretary; and (iv)in paragraph (3), in the matter preceding subparagraph (A), by striking Under Secretary and inserting Assistant Secretary; and 
(E)in subsection (c) (as so redesignated)— (i)by striking subsection (c) each place it appears and inserting subsection (b); and 
(ii)by striking Under Secretary and inserting Assistant Secretary. (4)Section 116(d)(1) of title 49, United States Code, is amended by striking subparagraph (D). 
21102.Updates to National Freight PlanSection 70102(b) of title 49, United States Code, is amended— (1)in paragraph (10), by striking and at the end; 
(2)in paragraph (11), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following: 
 
(12)best practices for reducing environmental impacts of freight movement (including reducing local air pollution from freight movement, stormwater runoff, and wildlife habitat loss resulting from freight facilities, freight vehicles, or freight activity);  (13)possible strategies to increase the resilience of the freight system, including the ability to anticipate, prepare for, or adapt to conditions, or withstand, respond to, or recover rapidly from disruptions, including extreme weather and natural disasters; 
(14)strategies to promote United States economic growth and international competitiveness;  (15)consideration of any potential unique impacts of the national freight system on rural and other underserved and historically disadvantaged communities; 
(16)strategies for decarbonizing freight movement, as appropriate; and (17)consideration of the impacts of e-commerce on the national multimodal freight system.. 
21103.State collaboration with National Multimodal Freight NetworkSubsection (b) of section 70103 of title 49, United States Code (as redesignated by section 21101(d)(3)(C)), is amended— (1)in paragraph (3), by striking subparagraph (C) and inserting the following: 
 
(C)provide to the States an opportunity to submit proposed designations from the States in accordance with paragraph (4).; and (2)in paragraph (4)— 
(A)in subparagraph (C)(i), by striking 20 percent and inserting 30 percent; and (B)by adding at the end the following: 
 
(E)Condition for acceptanceThe Secretary shall accept from a State a designation under subparagraph (D) only if the Secretary determines that the designation meets the applicable requirements of subparagraph (A).. 21104.Improving State freight plans (a)In generalSection 70202 of title 49, United States Code, is amended— 
(1)in subsection (b)— (A)in paragraph (9), by striking and at the end; 
(B)by redesignating paragraph (10) as paragraph (17); and (C)by inserting after paragraph (9) the following: 
 
(10)the most recent commercial motor vehicle parking facilities assessment conducted by the State under subsection (f); (11)the most recent supply chain cargo flows in the State, expressed by mode of transportation; 
(12)an inventory of commercial ports in the State; (13)if applicable, consideration of the findings or recommendations made by any multi-State freight compact to which the State is a party under section 70204; 
(14)the impacts of e-commerce on freight infrastructure in the State; (15)considerations of military freight; 
(16)strategies and goals to decrease— (A)the severity of impacts of extreme weather and natural disasters on freight mobility; 
(B)the impacts of freight movement on local air pollution; (C)the impacts of freight movement on flooding and stormwater runoff; and 
(D)the impacts of freight movement on wildlife habitat loss; and; and (2)by adding at the end the following: 
 
(f)Commercial motor vehicle parking facilities assessmentsAs part of the development or updating, as applicable, of a State freight plan under this section, each State that receives funding under section 167 of title 23, in consultation with relevant State motor carrier safety personnel, shall conduct an assessment of— (1)the capability of the State, together with the private sector in the State, to provide adequate parking facilities and rest facilities for commercial motor vehicles engaged in interstate transportation; 
(2)the volume of commercial motor vehicle traffic in the State; and (3)whether there exist any areas within the State with a shortage of adequate commercial motor vehicle parking facilities, including an analysis (economic or otherwise, as the State determines to be appropriate) of the underlying causes of such a shortage. 
(g)PriorityEach State freight plan under this section shall include a requirement that the State, in carrying out activities under the State freight plan— (1)enhance reliability or redundancy of freight transportation; or 
(2)incorporate the ability to rapidly restore access and reliability with respect to freight transportation. (h)Approval (1)In generalThe Secretary of Transportation shall approve a State freight plan described in subsection (a) if the plan achieves compliance with the requirements of this section. 
(2)Savings provisionNothing in this subsection establishes new procedural requirements for the approval of a State freight plan described in subsection (a).. (b)StudiesFor the purpose of facilitating the integration of intelligent transportation systems into the freight transportation network powered by electricity, the Secretary, acting through the Assistant Secretary for Multimodal Freight, shall conduct a study relating to— 
(1)preparing to supply power to applicable electrical freight infrastructure; and (2)safely integrating freight into intelligent transportation systems. 
(c)Alignment of transportation planningSection 70202 of title 49, United States Code, is amended— (1)in subsection (d), by striking 5-year and inserting 8-year; and 
(2)in subsection (e)(1), by striking 5 years and inserting 4 years. 21105.Implementation of National Multimodal Freight NetworkNot later than 30 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that— 
(1)describes the status of the designation of the final National Multimodal Freight Network required under section 70103 of title 49, United States Code; (2)explains the reasons why the designation of the network referred to in paragraph (1) has not been finalized, if applicable; and 
(3)estimates the date by which that network will be designated. 21106.Multi-State freight corridor planning (a)In generalChapter 702 of title 49, United States Code, is amended— 
(1)by redesignating section 70204 as section 70206; and (2)by inserting after section 70203 the following: 
 
70204.Multi-State freight corridor planning 
(a)Consent to multi-State freight mobility compactsCongress recognizes the right of States, cities, regional planning organizations, federally recognized Indian Tribes, and local public authorities (including public port authorities) that are regionally linked with an interest in a specific nationally or regionally significant multi-State freight corridor to enter into multi-State compacts to promote the improved mobility of goods, including— (1)identifying projects along the corridor that benefit multiple States; 
(2)assembling rights-of-way; and (3)performing capital improvements. 
(b)FinancingA multi-State freight compact established by entities under subsection (a) may provide that, in order to carry out the compact, the relevant States or other entities may— (1)accept contributions from a unit of State or local government; 
(2)use any Federal or State funds made available for freight mobility infrastructure planning or construction, including applying for grants; (3)subject to such terms and conditions as the States consider to be advisable— 
(A)borrow money on a short-term basis; and (B)issue— 
(i)notes for borrowing under subparagraph (A); and (ii)bonds; and 
(4)obtain financing by other means permitted under applicable Federal or State law.  (c)Advisory committees (1)In generalA multi-State freight compact under this section may establish a multi-State freight corridor advisory committee, which shall include representatives of State departments of transportation and other public and private sector entities with an interest in freight mobility, such as— 
(A)ports; (B)freight railroads; 
(C)shippers; (D)carriers; 
(E)freight-related associations; (F)third-party logistics providers; 
(G)the freight industry workforce; (H)environmental organizations; 
(I)community organizations; and (J)units of local government. 
(2)ActivitiesAn advisory committee established under paragraph (1) may— (A)advise the parties to the applicable multi-State freight compact with respect to freight-related priorities, issues, projects, and funding needs that impact multi-State— 
(i)freight mobility; and (ii)supply chains; 
(B)serve as a forum for States, Indian Tribes, and other public entities to discuss decisions affecting freight mobility; (C)communicate and coordinate multi-State freight priorities with other organizations; 
(D)promote the sharing of information between the private and public sectors with respect to freight issues; and (E)provide information for consideration in the development of State freight plans under section 70202. 
(d)Grants 
(1)EstablishmentThe Secretary of Transportation (referred to in this section as the Secretary) shall establish a program under which the Secretary shall provide grants to multi-State freight compacts, or States seeking to form a multi-State freight compact, that seek to improve a route or corridor that is a part of the National Multimodal Freight Network established under section 70103. (2)New compacts (A)In generalTo incentivize the establishment of multi-State freight compacts, the Secretary may award a grant for operations costs in an amount of not more than $2,000,000 to— 
(i)a multi-State freight compact established under subsection (a) during the 2-year period beginning on the date of establishment of the multi-State freight compact; or (ii)States seeking to form a multi-State freight compact described in that subsection. 
(B)Eligibility 
(i)New multi-State freight compactsA multi-State freight compact shall be eligible for a grant under this paragraph only during the initial 2 years of operation of the compact. (ii)States seeking to form a compactStates seeking to form a multi-State freight compact shall be eligible for a grant under this paragraph during— 
(I)the 2-year period beginning on the date on which an application for a grant under this paragraph with respect to the proposed compact is submitted to the Secretary; or (II)if the compact is formed before the date on which a grant under this paragraph is awarded in accordance with subclause (I), the initial 2 years of operation of the compact. 
(C)RequirementsTo be eligible to receive a grant under this paragraph, a multi-State freight compact or the applicable States seeking to form a multi-State freight compact shall— (i)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require; 
(ii)provide a non-Federal match equal to not less than 25 percent of the operating costs of the multi-State freight compact; and (iii)commit to establishing a multi-State freight corridor advisory committee under subsection (c)(1) during the initial 2-year period of operation of the compact. 
(3)Existing compacts 
(A)In generalThe Secretary may award a grant to multi-State freight compacts that are not eligible to receive a grant under paragraph (2) for operations costs in an amount of not more than $1,000,000. (B)RequirementsTo be eligible to receive a grant under this paragraph, a multi-State freight compact shall— 
(i)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require; (ii)provide a non-Federal match of not less than 50 percent of the operating costs of the compact; and 
(iii)demonstrate that the compact has established a multi-State freight corridor advisory committee under subsection (c)(1). (4)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $5,000,000 for each fiscal year to carry out this subsection.. 
(b)Clerical amendmentThe analysis for chapter 702 of title 49, United States Code, is amended by striking the item relating to section 70204 and inserting the following:   70204. Multi-State freight corridor planning. 70206. Savings provision.. 21107.State freight advisory committeesSection 70201 of title 49, United States Code, is amended— 
(1)in subsection (a), by striking representatives of ports, freight railroads, and all that follows through the period at the end and inserting the following: “representatives of—  (1)ports, if applicable; 
(2)freight railroads, if applicable; (3)shippers; 
(4)carriers; (5)freight-related associations; 
(6)third-party logistics providers; (7)the freight industry workforce; 
(8)the transportation department of the State; (9)metropolitan planning organizations; 
(10)local governments; (11)the environmental protection department of the State, if applicable; 
(12)the air resources board of the State, if applicable; (13)economic development agencies of the State; and 
(14)not-for-profit organizations or community organizations.; (2)in subsection (b)(5), by striking 70202. and inserting 70202, including by providing advice regarding the development of the freight investment plan.; 
(3)by redesignating subsection (b) as subsection (c); and (4)by inserting after subsection (a) the following: 
 
(b)QualificationsEach member of a freight advisory committee established under subsection (a) shall have qualifications sufficient to serve on a freight advisory committee, including, as applicable— (1)general business and financial experience; 
(2)experience or qualifications in the areas of freight transportation and logistics; (3)experience in transportation planning; 
(4)experience representing employees of the freight industry; (5)experience representing a State, local government, or metropolitan planning organization; or 
(6)experience representing the views of a community group or not-for-profit organization.. BMultimodal investment 21201.National infrastructure project assistanceSubtitle III of title 49, United States Code, is amended by adding at the end the following: 
 
67Multimodal infrastructure investments 
 
6701. National infrastructure project assistance. 
6702. Local and regional project assistance. 
6701.National infrastructure project assistance 
(a)DefinitionsIn this section: (1)DepartmentThe term Department means the Department of Transportation. 
(2)Eligible entityThe term eligible entity means— (A)a State or a group of States; 
(B)a metropolitan planning organization; (C)a unit of local government; 
(D)a political subdivision of a State; (E)a special purpose district or public authority with a transportation function, including a port authority; 
(F)a Tribal government or a consortium of Tribal governments; (G)a partnership between Amtrak and 1 or more entities described in subparagraphs (A) through (F); and 
(H)a group of entities described in any of subparagraphs (A) through (G). (3)ProgramThe term program means the program established by subsection (b). 
(4)SecretaryThe term Secretary means the Secretary of Transportation. (5)StateThe term State means— 
(A)any of the several States; (B)the District of Columbia; 
(C)the Commonwealth of Puerto Rico; (D)the Commonwealth of the Northern Mariana Islands; 
(E)the United States Virgin Islands; (F)Guam; 
(G)American Samoa; and (H)any other territory or possession of the United States. 
(b)EstablishmentThere is established a program under which the Secretary shall provide to eligible entities grants, on a competitive basis pursuant to single-year or multiyear grant agreements, for projects described in subsection (d). (c)Applications (1)In generalTo be eligible for a grant under the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary determines to be appropriate. 
(2)Plan for data collectionAn application under paragraph (1) shall include a plan for data collection and analysis described in subsection (g). (d)Eligible projectsThe Secretary may provide a grant under the program only for a project— 
(1)that is— (A)a highway or bridge project carried out on— 
(i)the National Multimodal Freight Network established under section 70103; (ii)the National Highway Freight Network established under section 167 of title 23; or 
(iii)the National Highway System (as defined in section 101(a) of title 23); (B)a freight intermodal (including public ports) or freight rail project that provides a public benefit; 
(C)a railway-highway grade separation or elimination project; (D)an intercity passenger rail project; 
(E)a public transportation project that is— (i)eligible for assistance under chapter 53; and 
(ii)part of a project described in any of subparagraphs (A) through (D); or (F)a grouping, combination, or program of interrelated, connected, or dependent projects of any of the projects described in subparagraphs (A) through (E); and 
(2)the eligible project costs of which are— (A)reasonably anticipated to equal or exceed $500,000,000; or 
(B)for any project funded by the set-aside under subsection (m)(2)— (i)more than $100,000,000; but 
(ii)less than $500,000,000. (e)Geographical distributionIn providing grants under this section, the Secretary shall ensure among grant recipients— 
(1)geographical diversity; and (2)a balance between rural and urban communities. 
(f)Project evaluation and selection 
(1)RequirementsThe Secretary may select a project described in subsection (d) to receive a grant under the program only if the Secretary determines that— (A)the project is likely to generate national or regional economic, mobility, or safety benefits; 
(B)the project is in need of significant Federal funding; (C)the project will be cost-effective; 
(D)with respect to related non-Federal financial commitments, 1 or more stable and dependable sources of funding and financing are available— (i)to construct, operate, and maintain the project; and 
(ii)to cover cost increases; and (E)the applicant has, or will have, sufficient legal, financial, and technical capacity to carry out the project. 
(2)Evaluation criteriaIn awarding a grant under the program, the Secretary shall evaluate— (A)the extent to which a project supports achieving a state of good repair for each existing asset to be improved by the project; 
(B)the level of benefits a project is expected to generate, including— (i)the costs avoided by the prevention of closure or reduced use of the asset to be improved by the project; 
(ii)reductions in maintenance costs over the life of the applicable asset; (iii)safety benefits, including the reduction of serious injuries and fatalities and related costs; 
(iv)improved person or freight throughput, including improved mobility and reliability; and (v)environmental benefits and health impacts, such as— 
(I)reductions in greenhouse gas emissions; (II)air quality benefits; 
(III)preventing stormwater runoff that would be a detriment to aquatic species; and (IV)improved infrastructure resilience; 
(C)the benefits of the project, as compared to the costs of the project; (D)the number of persons or volume of freight, as applicable, supported by the project; and 
(E)national and regional economic benefits of the project, including with respect to short- and long-term job access, growth, or creation. (3)Additional considerationsIn selecting projects to receive grants under the program, the Secretary shall take into consideration— 
(A)contributions to geographical diversity among grant recipients, including a balance between the needs of rural and urban communities; (B)whether multiple States would benefit from a project; 
(C)whether, and the degree to which, a project uses— (i)construction materials or approaches that have— 
(I)demonstrated reductions in greenhouse gas emissions; or (II)reduced the need for maintenance of other projects; or 
(ii)technologies that will allow for future connectivity and automation; (D)whether a project would benefit— 
(i)a historically disadvantaged community or population; or (ii)an area of persistent poverty; 
(E)whether a project benefits users of multiple modes of transportation, including— (i)pedestrians; 
(ii)bicyclists; and (iii)users of nonvehicular rail and public transportation, including intercity and commuter rail; and 
(F)whether a project improves connectivity between modes of transportation moving persons or goods nationally or regionally. (4)Ratings (A)In generalIn evaluating applications for a grant under the program, the Secretary shall assign the project proposed in the application a rating described in subparagraph (B), based on the information contained in the applicable notice published under paragraph (5). 
(B)Ratings 
(i)Highly recommendedThe Secretary shall assign a rating of highly recommended to projects that, in the determination of the Secretary— (I)are exemplary projects of national or regional significance; and 
(II)would provide significant public benefit, as determined based on the applicable criteria described in this subsection, if funded under the program. (ii)RecommendedThe Secretary shall assign a rating of recommended to projects that, in the determination of the Secretary— 
(I)are of national or regional significance; and (II)would provide public benefit, as determined based on the applicable criteria described in this subsection, if funded under the program. 
(iii)Not recommendedThe Secretary shall assign a rating of not recommended to projects that, in the determination of the Secretary, should not receive a grant under the program, based on the applicable criteria described in this subsection. (C)Technical assistance (i)In generalOn request of an eligible entity that submitted an application under subsection (c) for a project that is not selected to receive a grant under the program, the Secretary shall provide to the eligible entity technical assistance and briefings relating to the project. 
(ii)TreatmentTechnical assistance provided under this subparagraph shall not be considered a guarantee of future selection of the applicable project under the program. (5)Publication of project evaluation and selection criteriaNot later than 90 days after the date of enactment of this chapter, the Secretary shall publish and make publicly available on the website of the Department a notice that contains a detailed explanation of— 
(A)the method by which the Secretary will determine whether a project satisfies the applicable requirements described in paragraph (1); (B)any additional ratings the Secretary may assign to determine the means by which a project addresses the selection criteria and additional considerations described in paragraphs (2) and (3); and 
(C)the means by which the project requirements and ratings referred to in subparagraphs (A) and (B) will be used to assign an overall rating for the project under paragraph (4). (6)Project selection priorityIn awarding grants under the program, the Secretary shall give priority to projects to which the Secretary has assigned a rating of highly recommended under paragraph (4)(B)(i).  
(g)Data collection and analysis 
(1)Plan 
(A)In generalAn eligible entity seeking a grant under the program shall submit to the Secretary, together with the grant application, a plan for the collection and analysis of data to identify in accordance with the framework established under paragraph (2)— (i)the impacts of the project; and 
(ii)the accuracy of any forecast prepared during the development phase of the project and included in the grant application.  (B)ContentsA plan under subparagraph (A) shall include— 
(i)an approach to measuring— (I)the criteria described in subsection (f)(2); and 
(II)if applicable, the additional requirements described in subsection (f)(3); (ii)an approach for analyzing the consistency of predicted project characteristics with actual outcomes; and 
(iii)any other elements that the Secretary determines to be necessary. (2)FrameworkThe Secretary may publish a standardized framework for the contents of the plans under paragraph (1), which may include, as appropriate— 
(A)standardized forecasting and measurement approaches; (B)data storage system requirements; and 
(C)any other requirements the Secretary determines to be necessary to carry out this section. (3)Multiyear grant agreementsThe Secretary shall require an eligible entity, as a condition of receiving funding pursuant to a multiyear grant agreement under the program, to collect additional data to measure the impacts of the project and to accurately track improvements made by the project, in accordance with a plan described in paragraph (1).  
(4)Reports 
(A)Project baselineBefore the date of completion of a project for which a grant is provided under the program, the eligible entity carrying out the project shall submit to the Secretary a report providing baseline data for the purpose of analyzing the long-term impact of the project in accordance with the framework established under paragraph (2). (B)Updated reportNot later than 6 years after the date of completion of a project for which a grant is provided under the program, the eligible entity carrying out the project shall submit to the Secretary a report that compares the baseline data included in the report under subparagraph (A) to project data collected during the period— 
(i)beginning on the date that is 5 years after the date of completion of the project; and (ii)ending on the date on which the updated report is submitted.  
(h)Eligible project costs 
(1)In generalAn eligible entity may use a grant provided under the program for— (A)development-phase activities and costs, including planning, feasibility analysis, revenue forecasting, alternatives analysis, data collection and analysis, environmental review and activities to support environmental review, preliminary engineering and design work, and other preconstruction activities, including the preparation of a data collection and post-construction analysis plan under subsection (g); and 
(B)construction, reconstruction, rehabilitation, acquisition of real property (including land relating to the project and improvements to that land), environmental mitigation (including projects to replace or rehabilitate culverts or reduce stormwater runoff for the purpose of improving habitat for aquatic species), construction contingencies, acquisition of equipment, protection, and operational improvements directly relating to the project.  (2)Interest and other financing costsThe interest and other financing costs of carrying out any part of a project under a multiyear grant agreement within a reasonable period of time shall be considered to be an eligible project cost only if the applicable eligible entity certifies to the Secretary that the eligible entity has demonstrated reasonable diligence in seeking the most favorable financing terms. 
(i)Cost sharing 
(1)In generalThe total amount awarded for a project under the program may not exceed 60 percent of the total eligible project costs described in subsection (h). (2)Maximum Federal involvement (A)In generalSubject to subparagraph (B), Federal assistance other than a grant awarded under the program may be provided for a project for which a grant is awarded under the program. 
(B)LimitationThe total amount of Federal assistance provided for a project for which a grant is awarded under the program shall not exceed 80 percent of the total cost of the project. (C)Non-Federal shareSecured loans or financing provided under section 603 of title 23 or section 22402 of this title and repaid with local funds or revenues shall be considered to be part of the local share of the cost of a project. 
(3)Application to multiyear agreementsNotwithstanding any other provision of this title, in any case in which amounts are provided under the program pursuant to a multiyear agreement, the disbursed Federal share of the cost of the project may exceed the limitations described in paragraphs (1) and (2)(B) for 1 or more years if the total amount of the Federal share of the cost of the project, once completed, does not exceed those limitations. (j)Grant agreements (1)In generalA project for which an eligible entity receives a multiyear grant under the program shall be carried out in accordance with this subsection. 
(2)TermsA multiyear grant agreement under this subsection shall— (A)establish the terms of Federal participation in the applicable project; 
(B)establish the maximum amount of Federal financial assistance for the project; (C)establish a schedule of anticipated Federal obligations for the project that provides for obligation of the full grant amount; 
(D)describe the period of time for completing the project, regardless of whether that period extends beyond the period of an authorization; and (E)facilitate timely and efficient management of the applicable project by the eligible entity carrying out the project, in accordance with applicable law. 
(3)Special rules 
(A)In generalA multiyear grant agreement under this subsection— (i)shall provide for the obligation of an amount of available budget authority specified in law; 
(ii)may include a commitment, contingent on amounts to be specified in law in advance for commitments under this paragraph, to obligate an additional amount from future available budget authority specified in law; and (iii)shall provide that any funds disbursed under the program for the project before the completion of any review required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) may only cover costs associated with development-phase activities described in subsection (h)(1)(A).  
(B)Contingent commitmentA contingent commitment under this paragraph is not an obligation of the Federal Government, including for purposes of section 1501 of title 31. (4)Single-year grantsThe Secretary may only provide to an eligible entity a full grant under the program in a single year if all reviews required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the applicable project have been completed before the receipt of any program funds. 
(k)Congressional notification 
(1)In generalNot later than 30 days before the date on which the Secretary publishes the selection of projects to receive grants under the program, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a written notice that includes— (A)a list of all project applications reviewed by the Secretary as part of the selection process; 
(B)the rating assigned to each project under subsection (f)(4); (C)an evaluation and justification with respect to each project for which the Secretary will— 
(i)provide a grant under the program; and (ii)enter into a multiyear grant agreement under the program; 
(D)a description of the means by which the Secretary anticipates allocating among selected projects the amounts made available to the Secretary to carry out the program; and (E)anticipated funding levels required for the 3 fiscal years beginning after the date of submission of the notice for projects selected for grants under the program, based on information available to the Secretary as of that date. 
(2)Congressional disapprovalThe Secretary may not provide a grant or any other obligation or commitment to fund a project under the program if a joint resolution is enacted disapproving funding for the project before the last day of the 30-day period described in paragraph (1). (l)Reports (1)TransparencyNot later than 60 days after the date on which the grants are announced under the program, the Secretary shall publish on the website of the Department a report that includes— 
(A)a list of all project applications reviewed by the Secretary as part of the selection process under the program; (B)the rating assigned to each project under subsection (f)(4); and 
(C)a description of each project for which a grant has been provided under the program. (2)Comptroller General (A)AssessmentThe Comptroller General of the United States shall conduct an assessment of the administrative establishment, solicitation, selection, and justification process with respect to the funding of grants under the program. 
(B)ReportNot later than 18 months after the date on which the initial grants are awarded for projects under the program, the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes, as applicable— (i)the adequacy and fairness of the process by which the projects were selected; and 
(ii)the justification and criteria used for the selection of the projects.  (m)Authorization of appropriations (1)In generalThere is authorized to be appropriated to the Secretary to carry out the program $2,000,000,000 for each of fiscal years 2022 through 2026. 
(2)Other projectsOf the amounts made available under paragraph (1), 50 percent shall be set aside for projects that have a project cost of—  (A)more than $100,000,000; but 
(B)less than $500,000,000. (3)Administrative expensesOf the amounts made available to carry out the program for each fiscal year, the Secretary may reserve not more than 2 percent for the costs of— 
(A)administering and overseeing the program; and (B)hiring personnel for the program, including personnel dedicated to processing permitting and environmental review issues. 
(4)Transfer of authorityThe Secretary may transfer any portion of the amounts reserved under paragraph (3) for a fiscal year to the Administrator of any of the Federal Highway Administration, the Federal Transit Administration, the Federal Railroad Administration, or the Maritime Administration to award and oversee grants in accordance with this section. (n)Additional requirements (1)In generalEach project that receives a grant under this chapter shall achieve compliance with the applicable requirements of— 
(A)subchapter IV of chapter 31 of title 40; (B)title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.); and 
(C)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (2)Modal requirementsThe Secretary shall, with respect to a project funded by a grant under this section, apply—  
(A)the requirements of title 23 to a highway, road, or bridge project;  (B)the requirements of chapter 53 to a transit project; and 
(C)the requirements of section 22905 to a rail project. (3)Multimodal projects (A)In generalExcept as otherwise provided in this paragraph, if an eligible project is a multimodal project, the Secretary shall— 
(i)determine the predominant modal component of the project; and (ii)apply the applicable requirements described in paragraph (2) of the predominant modal component to the project. 
(B)Exceptions 
(i)Passenger or freight rail componentThe requirements of section 22905 shall apply to any passenger or freight rail component of a project. (ii)Public transportation componentThe requirements of section 5333 shall apply to any public transportation component of a project.. 
21202.Local and regional project assistance 
(a)In generalChapter 67 of subtitle III of title 49, United States Code (as added by section 21201), is amended by adding at the end the following:  6702.Local and regional project assistance (a)DefinitionsIn this section: 
(1)Area of persistent povertyThe term area of persistent poverty means— (A)any county (or equivalent jurisdiction) in which, during the 30-year period ending on the date of enactment of this chapter, 20 percent or more of the population continually lived in poverty, as measured by— 
(i)the 1990 decennial census; (ii)the 2000 decennial census; and 
(iii)the most recent annual small area income and poverty estimate of the Bureau of the Census; (B)any census tract with a poverty rate of not less than 20 percent, as measured by the 5-year data series available from the American Community Survey of the Bureau of the Census for the period of 2014 through 2018; and 
(C)any territory or possession of the United States.  (2)Eligible entityThe term eligible entity means— 
(A)a State; (B)the District of Columbia; 
(C)any territory or possession of the United States; (D)a unit of local government; 
(E)a public agency or publicly chartered authority established by 1 or more States; (F)a special purpose district or public authority with a transportation function, including a port authority; 
(G)a federally recognized Indian Tribe or a consortium of such Indian Tribes; (H)a transit agency; and 
(I)a multi-State or multijurisdictional group of entities described in any of subparagraphs (A) through (H). (3)Eligible projectThe term eligible project means— 
(A)a highway or bridge project eligible for assistance under title 23; (B)a public transportation project eligible for assistance under chapter 53; 
(C)a passenger rail or freight rail transportation project eligible for assistance under this title; (D)a port infrastructure investment, including— 
(i)inland port infrastructure; and (ii)a land port-of-entry; 
(E)the surface transportation components of an airport project eligible for assistance under part B of subtitle VII; (F)a project for investment in a surface transportation facility located on Tribal land, the title or maintenance responsibility of which is vested in the Federal Government; 
(G)a project to replace or rehabilitate a culvert or prevent stormwater runoff for the purpose of improving habitat for aquatic species that will advance the goal of the program described in subsection (b)(2); and  (H)any other surface transportation infrastructure project that the Secretary considers to be necessary to advance the goal of the program. 
(4)ProgramThe term program means the Local and Regional Project Assistance Program established under subsection (b)(1). (5)Rural areaThe term rural area means an area that is located outside of an urbanized area. 
(6)SecretaryThe term Secretary means the Secretary of Transportation. (7)Urbanized areaThe term urbanized area means an area with a population of more than 200,000 residents, based on the most recent decennial census.  
(b)Establishment 
(1)In generalThe Secretary shall establish and carry out a program, to be known as the Local and Regional Project Assistance Program, to provide for capital investments in surface transportation infrastructure. (2)GoalThe goal of the program shall be to fund eligible projects that will have a significant local or regional impact and improve transportation infrastructure. 
(c)Grants 
(1)In generalIn carrying out the program, the Secretary may make grants to eligible entities, on a competitive basis, in accordance with this section. (2)AmountExcept as otherwise provided in this section, each grant made under the program shall be in an amount equal to— 
(A)not less than $5,000,000 for an urbanized area; (B)not less than $1,000,000 for a rural area; and 
(C)not more than $25,000,000. (3)LimitationNot more than 15 percent of the funds made available to carry out the program for a fiscal year may be awarded to eligible projects in a single State during that fiscal year.  
(d)Selection of eligible projects 
(1)Notice of funding opportunityNot later than 60 days after the date on which funds are made available to carry out the program, the Secretary shall publish a notice of funding opportunity for the funds. (2)ApplicationsTo be eligible to receive a grant under the program, an eligible entity shall submit to the Secretary an application— 
(A)in such form and containing such information as the Secretary considers to be appropriate; and (B)by such date as the Secretary may establish, subject to the condition that the date shall be not later than 90 days after the date on which the Secretary issues the solicitation under paragraph (1). 
(3)Primary selection criteriaIn awarding grants under the program, the Secretary shall evaluate the extent to which a project— (A)improves safety; 
(B)improves environmental sustainability; (C)improves the quality of life of rural areas or urbanized areas; 
(D)increases economic competitiveness and opportunity, including increasing tourism opportunities; (E)contributes to a state of good repair; and 
(F)improves mobility and community connectivity. (4)Additional selection criteriaIn selecting projects to receive grants under the program, the Secretary shall take into consideration the extent to which— 
(A)the project sponsors collaborated with other public and private entities; (B)the project adopts innovative technologies or techniques, including— 
(i)innovative technology; (ii)innovative project delivery techniques; and 
(iii)innovative project financing; (C)the project has demonstrated readiness; and 
(D)the project is cost effective. (5)Transparency (A)In generalThe Secretary, shall evaluate, through a methodology that is discernible and transparent to the public, the means by which each application submitted under paragraph (2) addresses the criteria under paragraphs (3) and (4) or otherwise established by the Secretary. 
(B)PublicationThe methodology under subparagraph (A) shall be published by the Secretary as part of the notice of funding opportunity under the program.  (6)AwardsNot later than 270 days after the date on which amounts are made available to provide grants under the program for a fiscal year, the Secretary shall announce the selection by the Secretary of eligible projects to receive the grants in accordance with this section. 
(7)Technical assistance 
(A)In generalOn request of an eligible entity that submitted an application under paragraph (2) for a project that is not selected to receive a grant under the program, the Secretary shall provide to the eligible entity technical assistance and briefings relating to the project. (B)TreatmentTechnical assistance provided under this paragraph shall not be considered a guarantee of future selection of the applicable project under the program.  
(e)Federal share 
(1)In generalExcept as provided in paragraph (2), the Federal share of the cost of an eligible project carried out using a grant provided under the program shall not exceed 80 percent.  (2)ExceptionThe Federal share of the cost of an eligible project carried out in a rural area, a historically disadvantaged community, or an area of persistent poverty using a grant under this subsection may exceed 80 percent, at the discretion of the Secretary.  
(3)Treatment of other Federal fundsAmounts provided under any of the following programs shall be considered to be a part of the non-Federal share for purposes of this subsection: (A)The tribal transportation program under section 202 of title 23. 
(B)The Federal lands transportation program under section 203 of title 23.  (C)The TIFIA program (as defined in section 601(a) of title 23).  
(D)The Railroad Rehabilitation and Improvement Financing Program under chapter 224. (f)Other considerations (1)In generalOf the total amount made available to carry out the program for each fiscal year— 
(A)not more than 50 percent shall be allocated for eligible projects located in rural areas; and (B)not more than 50 percent shall be allocated for eligible projects located in urbanized areas. 
(2)Historically disadvantaged communities and areas of persistent povertyOf the total amount made available to carry out the program for each fiscal year, not less than 1 percent shall be awarded for projects in historically disadvantaged communities or areas of persistent poverty. (3)Multimodal and geographical considerationsIn selecting projects to receive grants under the program, the Secretary shall take into consideration geographical and modal diversity. 
(g)Project planningOf the amounts made available to carry out the program for each fiscal year, not less than 5 percent shall be made available for the planning, preparation, or design of eligible projects. (h)Transfer of authorityOf the amounts made available to carry out the program for each fiscal year, the Secretary may transfer not more than 2 percent for a fiscal year to the Administrator of any of the Federal Highway Administration, the Federal Transit Administration, the Federal Railroad Administration, or the Maritime Administration to award and oversee grants and credit assistance in accordance with this section. 
(i)Credit program costs 
(1)In generalSubject to paragraph (2), at the request of an eligible entity, the Secretary may use a grant provided to the eligible entity under the program to pay the subsidy or credit risk premium, and the administrative costs, of an eligible project that is eligible for Federal credit assistance under— (A)chapter 224; or 
(B)chapter 6 of title 23. (2)LimitationNot more than 20 percent of the funds made available to carry out the program for a fiscal year may be used to carry out paragraph (1). 
(j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,500,000,000 for each of fiscal years 2022 through 2026, to remain available for a period of 3 fiscal years following the fiscal year for which the amounts are appropriated. (k)Reports (1)Annual reportThe Secretary shall make available on the website of the Department of Transportation at the end of each fiscal year an annual report that describes each eligible project for which a grant was provided under the program during that fiscal year. 
(2)Comptroller GeneralNot later than 1 year after the date on which the initial grants are awarded for eligible projects under the program, the Comptroller General of the United States shall— (A)review the administration of the program, including— 
(i)the solicitation process; and (ii)the selection process, including— 
(I)the adequacy and fairness of the process; and (II)the selection criteria; and 
(B)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the findings of the review under subparagraph (A), including recommendations for improving the administration of the program, if any.. (b)StudyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct, and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the results of, a study of how changes to Federal share matching requirements and selection criteria, such as using State population data in Department discretionary programs, may impact the allocations made to States.  
(c)Clerical amendmentThe analysis for subtitle III of title 49, United States Code, is amended by adding at the end the following:   CHAPTER 67—Multimodal infrastructure investments  6701. National infrastructure project assistance.  6702. Local and regional project assistance.. 21203.National culvert removal, replacement, and restoration grant program (a)In generalChapter 67 of title 49, United States Code (as amended by section 21202(a)), is amended by adding at the end the following: 
 
6703.National culvert removal, replacement, and restoration grant program 
(a)DefinitionsIn this section:  (1)DirectorThe term Director means the Director of the United States Fish and Wildlife Service. 
(2)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).  (3)ProgramThe term program means the annual competitive grant program established under subsection (b).  
(4)SecretaryThe term Secretary means the Secretary of Transportation. (5)UndersecretaryThe term Undersecretary means the Undersecretary of Commerce for Oceans and Atmosphere. 
(b)EstablishmentThe Secretary, in consultation with the Undersecretary, shall establish an annual competitive grant program to award grants to eligible entities for projects for the replacement, removal, and repair of culverts or weirs that— (1)would meaningfully improve or restore fish passage for anadromous fish; and 
(2)with respect to weirs, may include— (A)infrastructure to facilitate fish passage around or over the weir; and 
(B)weir improvements. (c)Eligible entitiesAn entity eligible to receive a grant under the program is— 
(1)a State; (2)a unit of local government; or 
(3)an Indian Tribe. (d)Grant selection processThe Secretary, in consultation with the Undersecretary and the Director, shall establish a process for determining criteria for awarding grants under the program, subject to subsection (e).  
(e)PrioritizationThe Secretary, in consultation with the Undersecretary and the Director, shall establish procedures to prioritize awarding grants under the program to— (1)projects that would improve fish passage for— 
(A)anadromous fish stocks listed as an endangered species or a threatened species under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533);  (B)anadromous fish stocks identified by the Undersecretary or the Director that could reasonably become listed as an endangered species or a threatened species under that section;  
(C)anadromous fish stocks identified by the Undersecretary or the Director as prey for endangered species, threatened species, or protected species, including Southern resident orcas (Orcinus orcas); or (D)anadromous fish stocks identified by the Undersecretary or the Director as climate resilient stocks; and 
(2)projects that would open up more than 200 meters of upstream habitat before the end of the natural habitat. (f)Federal shareThe Federal share of the cost of a project carried out with a grant to a State or a unit of local government under the program shall be not more than 80 percent. 
(g)Technical assistanceThe Secretary, in consultation with the Undersecretary and the Director, shall develop a process to provide technical assistance to Indian Tribes and underserved communities to assist in the project design and grant process and procedures. (h)Administrative expensesOf the amounts made available for each fiscal year to carry out the program, the Secretary, the Undersecretary, and the Director may use not more than 2 percent to pay the administrative expenses necessary to carry out this section. 
(i)Authorization of appropriationsThere is authorized to be appropriated to carry out the program $800,000,000 for each of fiscal years 2022 through 2026.. (b)Clerical amendmentThe analysis for chapter 67 of title 49, United States Code (as added by section 21202(c)), is amended by adding at the end the following:  
 
 
6703. National culvert removal, replacement, and restoration grant program.. 
21204.National multimodal cooperative freight research program 
(a)In generalChapter 702 of title 49, United States Code (as amended by section 21106(a)), is amended by inserting after section 70204 the following:  70205.National multimodal cooperative freight research program (a)EstablishmentNot later than 1 year after the date of enactment of this section, the Secretary of Transportation (referred to in this section as the Secretary) shall establish and support a national cooperative freight transportation research program. 
(b)Administration by National Academy of Sciences 
(1)In generalThe Secretary shall enter into an agreement with the National Academy of Sciences to support and carry out administrative and management activities under the program established under subsection (a). (2)Advisory committeeTo assist the National Academy of Sciences in carrying out this subsection, the National Academy shall establish an advisory committee, the members of which represent a cross-section of multimodal freight stakeholders, including— 
(A)the Department of Transportation and other relevant Federal departments and agencies; (B)State (including the District of Columbia) departments of transportation; 
(C)units of local government, including public port authorities; (D)nonprofit entities; 
(E)institutions of higher education; (F)labor organizations representing employees in freight industries; and 
(G)private sector entities representing various transportation modes. (c)Activities (1)National research agenda (A)In generalThe advisory committee established under subsection (b)(2), in consultation with interested parties, shall recommend a national research agenda for the program in accordance with subsection (d), which shall include a multiyear strategic plan. 
(B)Action by interested partiesFor purposes of subparagraph (A), an interested party may— (i)submit to the advisory committee research proposals; 
(ii)participate in merit reviews of research proposals and peer reviews of research products; and (iii)receive research results. 
(2)Research contracts and grants 
(A)In generalThe National Academy of Sciences may award research contracts and grants under the program established under subsection (a) through— (i)open competition; and 
(ii)merit review, conducted on a regular basis. (B)Evaluation (i)Peer reviewA contract or grant for research under subparagraph (A) may allow peer review of the research results. 
(ii)Programmatic evaluationsThe National Academy of Sciences may conduct periodic programmatic evaluations on a regular basis of a contract or grant for research under subparagraph (A). (C)Dissemination of findingsThe National Academy of Sciences shall disseminate the findings of any research conducted under this paragraph to relevant researchers, practitioners, and decisionmakers through— 
(i)conferences and seminars; (ii)field demonstrations; 
(iii)workshops; (iv)training programs; 
(v)presentations; (vi)testimony to government officials; 
(vii)publicly accessible websites; (viii)publications for the general public; and 
(ix)other appropriate means. (3)ReportNot later than 1 year after the date of establishment of the program under subsection (a), and annually thereafter, the Secretary shall make available on a public website a report that describes the ongoing research and findings under the program. 
(d)Areas for researchThe national research agenda under subsection (c)(1) shall consider research in the following areas:  (1)Improving the efficiency and resiliency of freight movement, including— 
(A)improving the connections between rural areas and domestic and foreign markets; (B)maximizing infrastructure utility, including improving urban curb-use efficiency; 
(C)quantifying the national impact of blocked railroad crossings; (D)improved techniques for estimating and quantifying public benefits derived from freight transportation projects; and 
(E)low-cost methods to reduce congestion at bottlenecks. (2)Adapting to future trends in freight, including— 
(A)considering the impacts of e-commerce; (B)automation; and 
(C)zero-emissions transportation. (3)Workforce considerations in freight, including— 
(A)diversifying the freight transportation industry workforce; and (B)creating and transitioning a workforce capable of designing, deploying, and operating emerging technologies. 
(e)Federal share 
(1)In generalThe Federal share of the cost of an activity carried out under this section shall be up to 100 percent. (2)Use of non-Federal fundsIn addition to using funds made available to carry out this section, the National Academy of Sciences may seek and accept additional funding from public and private entities capable of accepting funding from the Department of Transportation, States, units of local government, nonprofit entities, and the private sector. 
(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $3,750,000 for each fiscal year to carry out the program established under subsection (a), to remain available until expended. (g)SunsetThe program established under subsection (a) shall terminate 5 years after the date of enactment of this section.. 
(b)Clerical amendmentThe analysis for chapter 702 of title 49, United States Code (as amended by section 21106(b)), is amended by inserting after the item relating to section 70204 the following:   70205. National multimodal cooperative freight research program.. 21205.Rural and Tribal infrastructure advancement (a)DefinitionsIn this section: 
(1)Build America BureauThe term Build America Bureau means the National Surface Transportation and Innovative Finance Bureau established under section 116 of title 49, United States Code. (2)Eligible entityThe term eligible entity means— 
(A)a unit of local government or political subdivision that is located outside of an urbanized area with a population of more than 150,000 residents, as determined by the Bureau of the Census; (B)a State seeking to advance a project located in an area described in subparagraph (A); 
(C)a federally recognized Indian Tribe; and (D)the Department of Hawaiian Home Lands. 
(3)Eligible programThe term eligible program means any program described in— (A)subparagraph (A) or (B) of section 116(d)(1) of title 49, United States Code; 
(B)section 118(d)(3)(A) of that title (as added by section 21101(a)); or (C)chapter 67 of that title (as added by section 21201). 
(4)Pilot programThe term pilot program means the Rural and Tribal Assistance Pilot Program established under subsection (b)(1). (b)Establishment (1)In generalThe Secretary shall establish within the Build America Bureau a pilot program, to be known as the Rural and Tribal Assistance Pilot Program, to provide to eligible entities the assistance and information described in paragraph (2). 
(2)Assistance and informationIn carrying out the pilot program, the Secretary may provide to an eligible entity the following: (A)Financial, technical, and legal assistance to evaluate potential projects reasonably expected to be eligible to receive funding or financing assistance under an eligible program. 
(B)Assistance with development-phase activities, including— (i)project planning; 
(ii)feasibility studies; (iii)revenue forecasting and funding and financing options analyses; 
(iv)environmental review; (v)preliminary engineering and design work; 
(vi)economic assessments and cost-benefit analyses; (vii)public benefit studies; 
(viii)statutory and regulatory framework analyses; (ix)value for money studies; 
(x)evaluations of costs to sustain the project; (xi)evaluating opportunities for private financing and project bundling; and 
(xii)any other activity determined to be appropriate by the Secretary. (C)Information regarding innovative financing best practices and case studies, if the eligible entity is interested in using innovative financing methods.  
(c)Assistance from expert firmsThe Secretary may retain the services of expert firms, including counsel, in the field of municipal and project finance to assist in providing financial, technical, and legal assistance to eligible entities under the pilot program. (d)Website (1)Description of pilot program (A)In generalThe Secretary shall make publicly available on the website of the Department a description of the pilot program, including— 
(i)the resources available to eligible entities under the pilot program; and (ii)the application process established under paragraph (2)(A). 
(B)ClearinghouseThe Secretary may establish a clearinghouse for tools, templates, and best practices on the page of the website of the Department that contains the information described in subparagraph (A). (2)Applications (A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a process by which an eligible entity may submit to the Secretary an application under the pilot program, in such form and containing such information as the Secretary may require. 
(B)Online portalThe Secretary shall develop and make available to the public an online portal through which the Secretary may receive applications under subparagraph (A), on a rolling basis. (C)Approval (i)In generalNot later than 60 days after the date on which the Secretary receives a complete application under subparagraph (A), the Secretary shall provide to each eligible entity that submitted the application a notice describing whether the application is approved or disapproved. 
(ii)Additional written notification 
(I)In generalNot later than 30 days after the date on which the Secretary provides to an eligible entity a notification under clause (i), the Secretary shall provide to the eligible entity an additional written notification of the approval or disapproval of the application. (II)Disapproved applicationsIf the application of an eligible entity is disapproved under this subparagraph, the additional written notification provided to the eligible entity under subclause (I) shall include an offer for a written or telephonic debrief by the Secretary that will provide an explanation of, and guidance regarding, the reasons why the application was disapproved. 
(iii)Insufficient applicationsThe Secretary shall not approve an application under this subparagraph if the application fails to meet the applicable criteria established under this section. (3)DashboardThe Secretary shall publish on the website of the Department a monthly report that includes, for each application received under the pilot program— 
(A)the type of eligible entity that submitted the application; (B)the location of each potential project described in the application; 
(C)a brief description of the assistance requested; (D)the date on which the Secretary received the application; and 
(E)the date on which the Secretary provided the notice of approval or disapproval under paragraph (2)(C)(i).  (e)ExpertsAn eligible entity that receives assistance under the pilot program may retain the services of an expert for any phase of a project carried out using the assistance, including project development, regardless of whether the expert is retained by the Secretary under subsection (c). 
(f)Funding 
(1)In generalFor each of fiscal years 2022 through 2026, the Secretary may use to carry out the pilot program, including to retain the services of expert firms under subsection (c), any amount made available to the Secretary to provide credit assistance under an eligible program that is not otherwise obligated, subject to paragraph (2). (2)LimitationThe amount used under paragraph (1) to carry out the pilot program shall be not more than— 
(A)$1,600,000 for fiscal year 2022; (B)$1,800,000 for fiscal year 2023; 
(C)$2,000,000 for fiscal year 2024; (D)$2,200,000 for fiscal year 2025; and 
(E)$2,400,000 for fiscal year 2026. (3)Geographical distributionNot more than 20 percent of the funds made available to carry out the pilot program for a fiscal year may be used for projects in a single State during that fiscal year. 
(g)SunsetThe pilot program shall terminate on the date that is 5 years after the date of enactment of this Act. (h)NonapplicabilityNothing in this section limits the ability of the Build America Bureau or the Secretary to establish or carry out any other assistance program under title 23 or title 49, United States Code. 
(i)Administration by Build America BureauSection 116(d)(1) of title 49, United States Code (as amended by section 21101(d)(4)), is amended by adding at the end the following:  (D)The Rural and Tribal Assistance Pilot Program established under section 21205(b)(1) of the Surface Transportation Investment Act of 2021.. 
CRailroad rehabilitation and improvement financing reforms 
21301.RRIF codification and reforms 
(a)Codification of title V of the Railroad Revitalization and Regulatory Reform Act of 1976Part B of subtitle V of title 49, United States Code, is amended— (1) by inserting after chapter 223 the following chapter analysis: 
 
 
Chapter 224—Railroad rehabilitation and improvement financing  
Sec.  
22401. Definitions.  
22402. Direct loans and loan guarantees.  
22403. Administration of direct loans and loan guarantees.  
22404. Employee protection. 
22405. Substantive criteria and standards. 
22406. Authorization of appropriations.; 
(2)by inserting after the chapter analysis the following section headings:  22401.Definitions 22402.Direct loans and loan guarantees 22403.Administration of direct loans and loan guarantees 22404.Employee protection; (3)by inserting after the section heading for section 22401, as added by paragraph (2), the text of section 501 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 821); 
(4)by inserting after the section heading for section 22402, as added by paragraph (2), the text of section 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822);  (5)by inserting after the section heading for section 22403, as added by paragraph (2), the text of section 503 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 823); and 
(6)by inserting after the section heading for section 22404, as added by paragraph (2), the text of section 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 836). (b)Conforming repeals (1)Repeals (A)Sections 501, 502, 503, and 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 821, 822, 823, and 836) are repealed. 
(B)Section 9003(j) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (45 U.S.C. 822 note) is repealed.  (2)Savings provisionThe repeals under paragraph (1) shall not affect the rights and duties that matured under the repealed sections, the penalties that were incurred under such sections, or any proceeding authorized under any such section that commenced before the date of enactment of this Act. 
(c)Definitions 
(1)HeadingsSection 22401 of title 49, United States Code, as added by subsection (a)(2), and amended by subsection (a)(3), is further amended— (A)in paragraph (1)— 
(i)by striking (1)(A) The and inserting the following:  (1)Cost (A)The; and 
(ii)by indenting subparagraphs (B) through (F) appropriately; and (B)in each of paragraphs (2) through (14), by inserting a paragraph heading, the text of which is comprised of the term defined in the paragraph. 
(2)Other technical amendmentsSection 22401 of title 49, United States Code, as added by subsection (a)(2), and amended by subsection (a)(3) and paragraph (1) of this subsection, is further amended— (A)in the matter preceding paragraph (1), by striking For purposes of this title: and inserting In this chapter:; 
(B)in paragraph (11), by striking under this title and inserting under this chapter; (C)by amending paragraph (12) to read as follows: 
 
(12)RailroadThe term railroad includes— (A)any railroad or railroad carrier (as such terms are defined in section 20102); and  
(B)any rail carrier (as defined in section 24102).; (D)by redesignating paragraph (14) as paragraph (15); and 
(E)by inserting after paragraph (13) the following:  (14)SecretaryThe term Secretary means the Secretary of Transportation.. 
(d)Direct loans and loan guaranteesSection 22402 of title 49, United States Code, as added by subsection (a)(2), and amended by subsection (a)(4), is further amended— (1)in subsection (a)— 
(A)in paragraph (2), by inserting entities implementing before interstate compacts;  (B)in paragraph (5)— 
(i)by inserting entities participating in before joint ventures; and (ii)by striking and at the end; and 
(C)by striking paragraph (6) and inserting the following:  (6)limited option freight shippers that own or operate a plant or other facility, solely for the purpose of constructing a rail connection between a plant or facility and a railroad; and 
(7)private entities with controlling ownership in 1 or more freight railroads other than Class I carriers.; (2)in subsection (b)— 
(A)by amending paragraph (1) to read as follows:  (1)In generalDirect loans and loan guarantees authorized under this section shall be used— 
(A)to acquire, improve, or rehabilitate intermodal or rail equipment or facilities, including track, components of track, cuts and fills, stations, tunnels, bridges, yards, buildings, and shops, and to finance costs related to those activities, including pre-construction costs; (B)to develop or establish new intermodal or railroad facilities; 
(C)to develop landside port infrastructure for seaports serviced by rail; (D)to refinance outstanding debt incurred for the purposes described in subparagraph (A) , (B), or (C); 
(E)to reimburse planning, permitting, and design expenses relating to activities described in subparagraph (A), (B), or (C); or (F)to finance economic development, including commercial and residential development, and related infrastructure and activities, that— 
(i)incorporates private investment of greater than 20 percent of total project costs; (ii)is physically connected to, or is within 1/2 mile of, a fixed guideway transit station, an intercity bus station, a passenger rail station, or a multimodal station, provided that the location includes service by a railroad; 
(iii)demonstrates the ability of the applicant to commence the contracting process for construction not later than 90 days after the date on which the direct loan or loan guarantee is obligated for the project under this chapter; and (iv)demonstrates the ability to generate new revenue for the relevant passenger rail station or service by increasing ridership, increasing tenant lease payments, or carrying out other activities that generate revenue exceeding costs.; and 
(B)by striking paragraph (3); (3)in subsection (c)— 
(A)in paragraph (1), by striking of title 49, United States Code; and (B)in paragraph (5), by striking title 49, United States Code, and inserting this title; 
(4)in subsection (e), by amending paragraph (1) to read as follows:  (1)Direct loansThe interest rate on a direct loan under this section shall be not less than the yield on United States Treasury securities of a similar maturity to the maturity of the secured loan on the date of execution of the loan agreement.; 
(5)in subsection (f)— (A)in paragraph (3)— 
(i)in the matter preceding subparagraph (A)— (I)by striking An applicant may propose and and inserting Upon receipt of a proposal from an applicant under this section,; and  
(II)by striking tangible asset and inserting collateral described in paragraph (6); (ii)in subparagraph (B)(ii), by inserting , including operating or tenant charges, facility rents, or other fees paid by transportation service providers or operators for access to, or the use of, infrastructure, including rail lines, bridges, tunnels, yards, or stations after user fees;  
(iii)in subparagraph (C), by striking $75,000,000 and inserting $150,000,000; and (iv)by adding at the end the following: 
 
(D)Revenue from projected freight or passenger demand for the project based on regionally developed economic forecasts, including projections of any modal diversion resulting from the project.; and (B)by adding at the end the following: 
 
(5)Cohorts of loansSubject to the availability of funds appropriated by Congress under section 22406(a)(2), for any direct loan issued before the date of enactment of the Fixing America’s Surface Transportation Act (Public Law 114–94) pursuant to sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), the Secretary shall repay the credit risk premiums of such loan, with interest accrued thereon, not later than—  (A)60 days after the date of enactment of the Surface Transportation Investment Act of 2021 if the borrower has satisfied all obligations attached to such loan; or 
(B)if the borrower has not yet satisfied all obligations attached to such loan, 60 days after the date on which all obligations attached to such loan have been satisfied. (6)Collateral (A)Types of collateralAn applicant or infrastructure partner may propose tangible and intangible assets as collateral, exclusive of goodwill. The Secretary, after evaluating each such asset— 
(i)shall accept a net liquidation value of collateral; and (ii)shall consider and may accept— 
(I)the market value of collateral; or (II)in the case of a blanket pledge or assignment of an entire operating asset or basket of assets as collateral, the market value of assets, or, the market value of the going concern, considering— 
(aa)inclusion in the pledge of all the assets necessary for independent operational utility of the collateral, including tangible assets such as real property, track and structure, motive power, equipment and rolling stock, stations, systems and maintenance facilities and intangible assets such as long-term shipping agreements, easements, leases and access rights such as for trackage and haulage; (bb)interchange commitments; and 
(cc)the value of the asset as determined through the cost or market approaches, or the market value of the going concern, with the latter considering discounted cash flows for a period not to exceed the term of the direct loan or loan guarantee. (B)Appraisal standardsIn evaluating appraisals of collateral under subparagraph (A), the Secretary shall consider— 
(i)adherence to the substance and principles of the Uniform Standards of Professional Appraisal Practice, as developed by the Appraisal Standards Board of the Appraisal Foundation; and (ii)the qualifications of the appraisers to value the type of collateral offered. 
(7)Repayment of credit risk premiumsThe Secretary shall return credit risk premiums paid, and interest accrued on such premiums, to the original source when all obligations of a loan or loan guarantee have been satisfied. This paragraph applies to any project that has been granted assistance under this section after the date of enactment of the Surface Transportation Investment Act of 2021.; (6)in subsection (g), by amending paragraph (1) the read as follows: 
 
(1)repayment of the obligation is required to be made within a term that is not longer than the shorter of— (A)75 years after the date of substantial completion of the project; 
(B)the estimated useful life of the rail equipment or facilities to be acquired, rehabilitated, improved, developed, or established, subject to an adequate determination of long-term risk; or (C)for projects determined to have an estimated useful life that is longer than 35 years, the period that is equal to the sum of— 
(i)35 years; and (ii)the product of— 
(I)the difference between the estimated useful life and 35 years; multiplied by (II)75 percent.; 
(7)in subsection (h)— (A)in paragraph (3)— 
(i)in subparagraph (A)— (I)by striking of title 49, United States Code; 
(II)by striking the National Railroad Passenger Corporation and inserting Amtrak; and (III)by striking of that title; and 
(ii)in subparagraph (B), by striking section 504 of this Act and inserting section 22404; and (B)in paragraph (4), by striking (b)(1)(E) and inserting (b)(1)(F); 
(8)in subsection (i)— (A)by amending paragraph (4) to read as follows: 
 
(4)Streamlined application review process 
(A)In generalNot later than 180 days after the date of enactment of the Surface Transportation Investment Act of 2021, the Secretary shall implement procedures and measures to economize and make available an streamlined application process or processes at the request of applicants seeking loans or loan guarantees. (B)CriteriaApplicants seeking loans and loan guarantees under this section shall— 
(i)seek a total loan or loan guarantee value not exceeding $150,000,000; (ii)meet eligible project purposes described in subparagraphs (A) and (B) of subsection (b)(1); and 
(iii)meet other criteria considered appropriate by the Secretary, in consultation with the Council on Credit and Finance of the Department of Transportation. (C)Expedited credit reviewThe total period between the submission of an application and the approval or disapproval of an application for a direct loan or loan guarantee under this paragraph may not exceed 90 days. If an application review conducted under this paragraph exceeds 90 days, the Secretary shall— 
(i)provide written notice to the applicant, including a justification for the delay and updated estimate of the time needed for approval or disapproval; and (ii)publish the notice on the dashboard described in paragraph (5).; 
(B)in paragraph (5)— (i)in subparagraph (E), by striking and at the end; 
(ii)in subparagraph (F), by adding ; and at the end; and (iii)by adding at the end the following: 
 
(G)whether the project utilized the streamlined application process under paragraph (4).; and (C)by adding at the end the following: 
 
(6)Creditworthiness review status 
(A)In generalThe Secretary shall maintain status information related to each application for a loan or loan guarantee, which shall be provided to the applicant upon request, including— (i)the total value of the proposed loan or loan guarantee; 
(ii)the name of the applicant or applicants submitting the application; (iii)the proposed capital structure of the project to which the loan or loan guarantee would be applied, including the proposed Federal and non-Federal shares of the total project cost; 
(iv)the type of activity to receive credit assistance, including whether the project is new construction, the rehabilitation of existing rail equipment or facilities, or the refinancing an existing loan or loan guarantee; (v)if a deferred payment is proposed, the length of such deferment; 
(vi)the credit rating or ratings provided for the applicant; (vii)if other credit instruments are involved, the proposed subordination relationship and a description of such other credit instruments; 
(viii)a schedule for the readiness of proposed investments for financing; (ix)a description of any Federal permits required, including under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and any waivers under section 5323(j) (commonly known as the Buy America Act); 
(x)other characteristics of the proposed activity to be financed, borrower, key agreements, or the nature of the credit that the Secretary considers to be fundamental to the creditworthiness review; (xi)the status of the application in the pre-application review and selection process; 
(xii)the cumulative amounts paid by the Secretary to outside advisors related to the application, including financial and legal advisors; (xiii)a description of the key rating factors used by the Secretary to determine credit risk, including— 
(I)the factors used to determine risk for the proposed application; (II)an adjectival risk rating for each identified factor, ranked as either low, moderate, or high; 
(xiv)a nonbinding estimate of the credit risk premium, which may be in the form of— (I)a range, based on the assessment of risk factors described in clause (xiii); or 
(II)a justification for why the estimate of the credit risk premium cannot be determined based on available information; and (xv)a description of the key information the Secretary needs from the applicant to complete the credit review process and make a final determination of the credit risk premium. 
(B)Report upon requestThe Secretary shall provide the information described in subparagraph (A) not later than 30 days after a request from the applicant. (C)ExceptionApplications processed using the streamlined application review process under paragraph (4) are not subject to the requirements under this paragraph.; 
(9)in subsection (l)(2)(A)(iii), by striking under this title and inserting under this chapter;  (10)in subsection (m)(1), by striking under this title and inserting under this chapter; and  
(11)by adding at the end the following:  (n)Non-Federal shareThe proceeds of a loan provided under this section may be used as the non-Federal share of project costs for any grant program administered by the Secretary if such loan is repayable from non-Federal funds.. 
(e)Administration of direct loans and loan guaranteesSection 22403 of title 49, United States Code, as added by subsection (a)(2), and amended by subsection (a)(5), is further amended— (1)in subsection (a)— 
(A)by striking The Secretary shall and inserting the following:  (1)In generalThe Secretary shall; 
(B)in paragraph (1), as designated by subparagraph (A), by striking section 502 and inserting section 22402; and (C)by adding at the end the following: 
 
(2)DocumentationAn applicant meeting the size standard for small business concerns established under section 3(a)(2) of the Small Business Act (15 U.S.C. 632(a)(2)) may provide unaudited financial statements as documentation of historical financial information if such statements are accompanied by the applicant’s Federal tax returns and Internal Revenue Service tax verifications for the corresponding years.; (2)in subsection (d)(3), by striking section 502(f) and inserting section 22402(f); 
(3)in subsection (l)(3)(B), by striking serving a direct loan and inserting servicing a direct loan; and (4)in each of subsections (b) through (m), as applicable— 
(A)by striking section 502 each place it appears and inserting section 22402; and (B)by striking this title each place it appears and inserting this chapter. 
(f)Employee protectionSection 22404 of title 49, United States Code, as added by subsection (a)(2), and amended by subsection (a)(6), is further amended— (1)in subsection (a)— 
(A)by striking not otherwise protected under title V of the Regional Rail Reorganization Act of 1973 (45 U.S.C. 771 et seq.),; (B)by striking under this title and inserting under this chapter; 
(C)by striking within 120 days after the date of enactment of this title and inserting not later than 120 days after February 5, 1976; and (D)by striking within 150 days after the date of enactment of this title and inserting not later than 150 days after February 5, 1976; 
(2)in subsection (b)— (A)in the matter preceding paragraph (1)— 
(i)by striking applicable financial assistance under this title and inserting applicable financial assistance under this chapter; and (ii)by striking from financial assistance under this title and inserting from financial assistance under this chapter; 
(B)in paragraph (3), by striking under this title and inserting under this chapter; and (C)in paragraph (4), by striking to this title and inserting to this chapter; and 
(3)in subsection (c), by striking to this title and inserting to this chapter. (g)Substantive criteria and standardsChapter 224 of title 49, United States Code, as added by subsection (a), and amended by subsections (c) through (f), is further amended by adding at the end the following: 
 
22405.Substantive criteria and standardsThe Secretary shall— (1)publish in the Federal Register and post on a website of the Department of Transportation the substantive criteria and standards used by the Secretary to determine whether to approve or disapprove applications submitted under section 22402; and 
(2)ensure that adequate procedures and guidelines are in place to permit the filing of complete applications not later than 30 days after the publication referred to in paragraph (1).. (h)Authorization of appropriationsChapter 224 of title 49, United States Code, as added by subsection (a), and amended by subsections (c) through (g), is further amended by adding at the end the following: 
 
22406.Authorization of appropriations. (a)Authorization (1)In generalThere is authorized to be appropriated for credit assistance under this chapter, which shall be provided at the discretion of the Secretary, $50,000,000 for each of fiscal years 2022 through 2026. 
(2)Refund of premiumThere is authorized to be appropriated to the Secretary $70,000,000 to repay the credit risk premium in accordance with section 22402(f)(5). (3)AvailabilityAmounts appropriated pursuant to this subsection shall remain available until expended. 
(b)Use of funds 
(1)In generalCredit assistance provided under subsection (a) may not exceed $20,000,000 for any loan or loan guarantee. (2)Administrative costsNot less than 3 percent of the amounts appropriated pursuant to subsection (a) in each fiscal year shall be made available to the Secretary for use in place of charges collected under section 22403(l)(1) for passenger railroads and freight railroads other than Class I carriers. 
(3)Short line set-asideNot less than 50 percent of the amounts appropriated pursuant to subsection (a)(1) for each fiscal year shall be set aside for freight railroads other than Class I carriers.. (i)Clerical amendmentThe analysis for title 49, United States Code, is amended by inserting after the item relating to chapter 223 the following: 
 
 
224. Railroad rehabilitation and improvement financing22401. 
(j)Technical and conforming amendments 
(1)National trails system actSection 8(d) of the National Trails System Act (16 U.S.C. 1247(d)) is amended by inserting (45 U.S.C. 801 et seq.) and chapter 224 of title 49, United States Code after 1976. (2)Passenger rail reform and investment actSection 11315(c) of the Passenger Rail Reform and Investment Act of 2015 (23 U.S.C. 322 note; Public Law 114–94) is amended by striking sections 502 and 503 of the Railroad Revitalization and Regulatory Reform Act of 1976 and inserting sections 22402 and 22403 of title 49, United States Code. 
(3)Provisions classified in title 45, united states code 
(A)Railroad revitalization and regulatory reform act of 1976Section 101 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 801) is amended— (i)in subsection (a), in the matter preceding paragraph (1), by striking It is the purpose of the Congress in this Act to and inserting The purpose of this Act and chapter 224 of title 49, United States Code, is to; and 
(ii)in subsection (b), in the matter preceding paragraph (1), by striking It is declared to be the policy of the Congress in this Act and inserting The policy of this Act and chapter 224 of title 49, United States Code, is. (B)Railroad infrastructure financing improvement actThe Railroad Infrastructure Financing Improvement Act (subtitle F of title XI of Public Law 114–94) is amended— 
(i)in section 11607(b) (45 U.S.C. 821 note), by striking All provisions under sections 502 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 801 et seq.) and inserting All provisions under section 22402 through 22404 of title 49, United States Code,; and (ii)in section 11610(b) (45 U.S.C. 821 note), by striking section 502(f) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(f)), as amended by section 11607 of this Act and inserting section 22402(f) of title 49, United States Code. 
(C)Transportation equity act for the 21st centurySection 7203(b)(2) of the Transportation Equity Act for the 21st Century (Public Law 105–178; 45 U.S.C. 821 note) is amended by striking title V of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 821 et seq.) and inserting chapter 224 of title 49, United States Code,. (D)Hamm alert maritime safety act of 2018Section 212(d)(1) of Hamm Alert Maritime Safety Act of 2018 (title II of Public Law 115–265; 45 U.S.C. 822 note) is amended, in the matter preceding subparagraph (A), by striking for purposes of section 502(f)(4) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(f)(4)) and inserting for purposes of section 22402 of title 49, United States Code. 
(E)Milwaukee railroad restructuring actSection 15(f) of the Milwaukee Railroad Restructuring Act (45 U.S.C. 914(f)) is amended by striking Section 516 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 836) and inserting Section 22404 of title 49, United States Code,. (F)Rock island railroad transition and employee assistance actSection 104(b) of the Rock Island Railroad Transition and Employee Assistance Act (45 U.S.C. 1003(b)) is amended— 
(i)in paragraph (1)— (I)by striking title V of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 821 et seq.) and inserting chapter 224 of title 49, United States Code,; and 
(II)by striking and section 18(b) of the Milwaukee Railroad Restructuring Act; and (ii)in paragraph (2), by striking title V of the Railroad Revitalization and Regulatory Reform Act of 1976, and section 516 of such Act (45 U.S.C. 836) and inserting chapter 224 of title 49, United States Code, including section 22404 of such title,. 
(4)Title 49 
(A)National surface transportation and innovative finance bureauSection 116(d)(1)(B) of title 49, United States Code, is amended by striking sections 501 through 503 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 821–823) and inserting sections 22401 through 22403. (B)Prohibited discriminationSection 306(b) of title 49, United States Code, is amended— 
(i)by striking chapter 221 or 249 of this title, and inserting chapter 221, 224, or 249 of this title, or; and (ii)by striking , or title V of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 821 et seq.). 
(C)Passenger rail reform and investment act of 2015Section 11311(d) of the Passenger Rail Reform and Investment Act of 2015 (Public Law 114–94; 49 U.S.C. 20101 note) is amended by striking , and section 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822).  (D)Grant conditionsSection 22905(c)(2)(B) of title 49, United States Code, is amended by striking section 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 836) and inserting section 22404. 
(E)Passenger rail investment and improvement act of 2008Section 205(g) of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432; 49 U.S.C. 24101 note) is amended by striking title V of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 821 et seq.) and inserting chapter 224 of title 49, United States Code.  (F)Amtrak authoritySection 24903 of title 49, United States Code, is amended— 
(i)in subsection (a)(6), by striking and the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 801 et seq.) and inserting , the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 801 et seq.), and chapter 224 of this title; and (ii)in subsection (c)(2), by striking and the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 801 et seq.) and inserting , the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 801 et seq.), and chapter 224 of this title.  
21302.Substantive criteria and standardsNot later than 180 days after the date of enactment of this Act, the Secretary shall update the publicly available credit program guide in accordance with the provisions of chapter 224 of title 49, United States Code, as added by section 21301. 21303.Semiannual report on transit-oriented development eligibilityNot later than 6 months after the date of enactment of this Act, and every 6 months thereafter, the Secretary shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that identifies— 
(1)the number of applications submitted to the Department for a direct loan or loan guarantee under section 22402(b)(1)(E) of title 49, United States Code, as amended by section 21301; (2)the number of such loans or loan guarantees that were provided to the applicants; and 
(3)for each such application, the reasons for providing or declining to provide the requested loan or loan guarantee.  IIRail 22001.Short titleThis title may be cited as the Passenger Rail Expansion and Rail Safety Act of 2021. 
AAuthorization of appropriations 
22101.Grants to Amtrak 
(a)Northeast CorridorThere are authorized to be appropriated to the Secretary for grants to Amtrak for activities associated with the Northeast Corridor the following amounts: (1)For fiscal year 2022, $1,570,000,000. 
(2)For fiscal year 2023, $1,100,000,000. (3)For fiscal year 2024, $1,200,000,000. 
(4)For fiscal year 2025, $1,300,000,000. (5)For fiscal year 2026, $1,400,000,000.  
(b)National NetworkThere are authorized to be appropriated to the Secretary for grants to Amtrak for activities associated with the National Network the following amounts: (1)For fiscal year 2022, $2,300,000,000. 
(2)For fiscal year 2023, $2,200,000,000. (3)For fiscal year 2024, $2,450,000,000. 
(4)For fiscal year 2025, $2,700,000,000. (5)For fiscal year 2026, $3,000,000,000.  
(c)OversightThe Secretary may withhold up to 0.5 percent from the amount appropriated for each fiscal year pursuant to subsections (a) and (b) for the costs of oversight of Amtrak. (d)State-Supported Route CommitteeThe Secretary may withhold up to $3,000,000 from the amount appropriated for each fiscal year pursuant to subsection (b) for use by the State-Supported Route Committee established under section 24712(a) of title 49, United States Code. 
(e)Northeast Corridor CommissionThe Secretary may withhold up to $6,000,000 from the amount appropriated for each fiscal year pursuant to subsection (a) for use by the Northeast Corridor Commission established under section 24905(a) of title 49, United States Code. (f)Interstate rail compactsThe Secretary may withhold up to $3,000,000 from the amount appropriated for each fiscal year pursuant to subsection (b) for grants authorized under section 22910 of title 49, United States Code. 
(g)Accessibility upgrades 
(1)In generalThe Secretary shall withhold $50,000,000 from the amount appropriated for each fiscal year pursuant to subsections (a) and (b) for grants to assist Amtrak in financing capital projects to upgrade the accessibility of the national rail passenger transportation system by increasing the number of existing facilities that are compliant with the requirements under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) until the Secretary determines Amtrak’s existing facilities are in compliance with such requirements.  (2)Savings provisionNothing in paragraph (1) may be construed to prevent Amtrak from using additional funds appropriated pursuant to this section to carry out the activities authorized under such paragraph.  
(h)Corridor developmentIn addition to the activities authorized under subsection (b), Amtrak may use up to 10 percent of the amounts appropriated under subsection (b) in each fiscal year to support Amtrak-operated corridors selected under section 22306 for— (1)planning and capital costs; and 
(2)operating assistance consistent with the Federal funding limitations under section 22908 of title 49, United States Code.  22102.Federal Railroad Administration (a)Safety and operationsThere are authorized to be appropriated to the Secretary for the operations of the Federal Railroad Administration and to carry out railroad safety activities the following amounts: 
(1)For fiscal year 2022, $248,000,000. (2)For fiscal year 2023, $254,000,000. 
(3)For fiscal year 2024, $263,000,000. (4)For fiscal year 2025, $271,000,000. 
(5)For fiscal year 2026, $279,000,000. (b)Railroad research and developmentThere are authorized to be appropriated to the Secretary for the use of the Federal Railroad Administration for activities associated with railroad research and development the following amounts: 
(1)For fiscal year 2022, $43,000,000. (2)For fiscal year 2023, $44,000,000. 
(3)For fiscal year 2024, $45,000,000. (4)For fiscal year 2025, $46,000,000. 
(5)For fiscal year 2026, $47,000,000.  (c)Transportation technology centerThe Secretary may withhold up to $3,000,000 from the amount appropriated for each fiscal year pursuant to subsection (b) for activities authorized under section 20108(d) of title 49, United States Code. 
(d)Rail Research and Development Center of ExcellenceThe Secretary may withhold up to 10 percent of the amount appropriated for each fiscal year under subsection (b) for grants authorized under section 20108(j) of title 49, United States Code. 22103.Consolidated rail infrastructure and safety improvements grants (a)In generalThere is authorized to be appropriated to the Secretary for grants under section 22907 of title 49, United States Code, $1,000,000,000 for each of fiscal years 2022 through 2026. 
(b)OversightThe Secretary may withhold up to 2 percent from the amount appropriated for each fiscal year pursuant to subsection (a) for the costs of project management oversight of grants authorized under title 49, United States Code. 22104.Railroad crossing elimination program (a)In generalThere is authorized to be appropriated to the Secretary for grants under section 22909 of title 49, United States Code, as added by section 22305, $500,000,000 for each of fiscal years 2022 through 2026. 
(b)Planning projectsNot less than 3 percent of the amount appropriated in each fiscal year pursuant to subsection (a) year shall be used for planning projects described in section 22909(d)(6) of title 49, United States Code. (c)Highway-rail grade crossing safety information and education programOf the amount appropriated under subsection (a) in each fiscal year, 0.25 percent shall be used for contracts or grants to carry out a highway-rail grade crossing safety information and education program—  
(1)to help prevent and reduce pedestrian, motor vehicle, and other accidents, incidents, injuries, and fatalities; and  (2)to improve awareness along railroad rights-of-way and at highway-rail grade crossings. 
(d)OversightThe Secretary may withhold up to 2 percent from the amount appropriated for each fiscal year pursuant to subsection (a) for the costs of project management oversight of grants authorized under title 49, United States Code. 22105.Restoration and enhancement grants (a)In generalThere is authorized to be appropriated to the Secretary for grants under section 22908 of title 49, United States Code, $50,000,000 for each of fiscal years 2022 through 2026. 
(b)OversightThe Secretary may withhold up to 1 percent of the amount appropriated for each fiscal year pursuant to subsection (a) for the costs of project management oversight of grants authorized under title 49, United States Code. 22106.Federal-State partnership for intercity passenger rail grants (a)In generalThere is authorized to be appropriated to the Secretary for grants under section 24911 of title 49, United States Code, $1,500,000,000 for each of fiscal years 2022 through 2026. 
(b)OversightThe Secretary may withhold up to 2 percent of the amount appropriated under subsection (a) for the costs of project management oversight of grants authorized under title 49, United States Code.  22107.Amtrak Office of Inspector GeneralThere are authorized to be appropriated to the Office of Inspector General of Amtrak the following amounts: 
(1)For fiscal year 2022, $26,500,000. (2)For fiscal year 2023, $27,000,000. 
(3)For fiscal year 2024, $27,500,000. (4)For fiscal year 2025, $28,000,000. 
(5)For fiscal year 2026, $28,500,000.  BAmtrak reforms 22201.Amtrak findings, mission, and goals (a)FindingsSection 24101(a) of title 49, United States Code, is amended— 
(1)in paragraph (1), by striking between crowded urban areas and in other areas of and inserting throughout; (2)in paragraph (4), by striking to Amtrak to achieve a performance level sufficient to justify expending public money and inserting in order to meet the intercity passenger rail needs of the United States;  
(3)in paragraph (5)— (A)by inserting intercity passenger and before commuter; and  
(B)by inserting and rural after major urban; and  (4)by adding at the end the following:  
 
(9)Long-distance routes are valuable resources of the United States that are used by rural and urban communities.. (b)GoalsSection 24101(c) of title 49, United States Code, is amended— 
(1)by amending paragraph (1) to read as follows:  (1)use its best business judgment in acting to maximize the benefits of Federal investments, including— 
(A)offering competitive fares; (B)increasing revenue from the transportation of mail and express; 
(C)offering food service that meets the needs of its customers; (D)improving its contracts with rail carriers over whose tracks Amtrak operates; 
(E)controlling or reducing management and operating costs; and (F)providing economic benefits to the communities it serves;; 
(2)in paragraph (11), by striking and at the end; (3)in paragraph (12), by striking the period at the end and inserting ; and; and 
(4)by adding at the end the following:  (13)support and maintain established long-distance routes to provide value to the Nation by serving customers throughout the United States and connecting urban and rural communities.. 
(c)Increasing revenuesSection 24101(d) of title 49, United States Code, is amended to read as follows:  (d)Increasing revenuesAmtrak is encouraged to make agreements with private sector entities and to undertake initiatives that are consistent with good business judgment and designed to generate additional revenues to advance the goals described in subsection (c).. 
22202.Composition of Amtrak’s Board of Directors 
(a)Selection; composition; chairSection 24302(a) of title 49, United States Code, is amended— (1)in paragraph (1)— 
(A)in subparagraph (B), by striking President and inserting Chief Executive Officer; and (B)in subparagraph (C), by inserting , at least 1 of whom shall be an individual with a disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)) who has a demonstrated history of, or experience with, accessibility, mobility, and inclusive transportation in passenger rail or commuter rail before the period at the end; 
(2)in paragraph (2), by striking and try to provide adequate and balanced representation of the major geographic regions of the United States served by Amtrak; (3)by redesignating paragraph (5) as paragraph (7); and 
(4)by striking paragraph (4) and inserting the following:  (4)Of the individuals appointed pursuant to paragraph (1)(C)— 
(A)2 individuals shall reside in or near a location served by a regularly scheduled Amtrak service along the Northeast Corridor; (B)4 individuals shall reside in or near regions of the United States that are geographically distributed outside of the Northeast Corridor, of whom— 
(i)2 individuals shall reside in States served by a long-distance route operated by Amtrak; (ii)2 individuals shall reside in States served by a State-supported route operated by Amtrak; and 
(iii)an individual who resides in a State that is served by a State-supported route and a long-distance route may be appointed to serve either position referred to in clauses (i) and (ii);  (C)2 individuals shall reside either— 
(i)in or near a location served by a regularly scheduled Amtrak service on the Northeast Corridor; or  (ii)in a State served by long-distance or a State-supported route; and 
(D)each individual appointed to the Board pursuant to this paragraph may only fill 1 of the allocations set forth in subparagraphs (A) through (C). (5)The Board shall elect a chairperson and vice chairperson, other than the Chief Executive Officer of Amtrak, from among its membership. The vice chairperson shall act as chairperson in the absence of the chairperson. 
(6)The Board shall meet at least annually with— (A)representatives of Amtrak employees;  
(B)representatives of persons with disabilities; and (C)the general public, in an open meeting with a virtual attendance option, to discuss financial performance and service results.. 
(b)Rule of constructionNone of the amendments made by subsection (a) may be construed as affecting the term of any director serving on the Amtrak Board of Directors under section 24302(a)(1)(C) of title 49, United States Code, as of the date of enactment of this Act. 22203.Station agentsSection 24312 of title 49, United States Code, is amended by adding at the end the following: 
 
(c)Availability of station agents 
(1)In generalExcept as provided in paragraph (2), beginning on the date that is 1 year after the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, Amtrak shall ensure that at least 1 Amtrak ticket agent is employed at each station building— (A)that Amtrak owns, or operates service through, as part of a long-distance or Northeast Corridor passenger service route; 
(B)where at least 1 Amtrak ticket agent was employed on or after October 1, 2017; and  (C)for which an average of 40 passengers boarded or deboarded an Amtrak train per day during all of the days in fiscal year 2017 when the station was serviced by Amtrak, regardless of the number of Amtrak trains servicing the station per day. 
(2)ExceptionParagraph (1) shall not apply to any station building in which a commuter rail ticket agent has the authority to sell Amtrak tickets.. 22204.Increasing oversight of changes to Amtrak long-distance routes and other intercity services (a)Amtrak annual operations reportSection 24315(a)(1) of title 49, United States Code, is amended— 
(1)in subparagraph (G), by striking and at the end; (2)in subparagraph (H), by adding and at the end; and 
(3)by adding at the end the following:  (I)any change made to a route’s or service’s frequency or station stops;. 
(b)5-year business line plansSection 24320(b)(2) of title 49, United States Code, is amended— (1)by redesignating subparagraphs (B) through (L) as subparagraphs (C) through (M), respectively; and 
(2)by inserting after subparagraph (A) the following:  (B)a detailed description of any plans to permanently change a route’s or service’s frequency or station stops for the service line;. 
22205.Improved oversight of Amtrak accountingSection 24317 of title 49, United States Code, is amended— (1)in subsection (a)(2), by striking and costs among Amtrak business lines and inserting , including Federal grant funds, and costs among Amtrak service lines; 
(2)by amending subsection (b) to read as follows:  (b)Account structure (1)In generalThe Secretary of Transportation, in consultation with Amtrak, shall define, maintain, and periodically update an account structure and improvements to accounting methodologies, as necessary, to support the Northeast Corridor and the National Network. 
(2)Notification of substantive changesThe Secretary shall notify the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Appropriations of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Appropriations of the House of Representatives regarding any substantive changes made to the account structure, including changes to— (A)the service lines described in section 24320(b)(1); and 
(B)the asset lines described in section 24320(c)(1).; (3)in subsection (c), in the matter preceding paragraph (1), by inserting , maintaining, and updating after defining; 
(4)in subsection (d), in the matter preceding paragraph (1), by inserting , maintaining, and updating after defining; (5)by amending subsection (e) to read as follows: 
 
(e)Implementation and reporting 
(1)In generalAmtrak, in consultation with the Secretary of Transportation, shall maintain and implement any account structures and improvements defined under subsection (b) to enable Amtrak to produce sources and uses statements for each of the service lines described in section 24320(b)(1) and, as appropriate, each of the asset lines described in section 24320(c)(1), that identify sources and uses of revenues, appropriations, and transfers between accounts. (2)Updated sources and uses statementsNot later than 30 days after the implementation of subsection (b), and monthly thereafter, Amtrak shall submit to the Secretary of Transportation updated sources and uses statements for each of the service lines and asset lines referred to in paragraph (1). The Secretary and Amtrak may agree to a different frequency of reporting.; 
(6)by striking subsection (h); and (7)by redesignating subsection (i) as subsection (h). 
22206.Improved oversight of Amtrak spending 
(a)Allocation of costs and revenuesSection 24318(a) of title 49, United States Code, is amended by striking Not later than 180 days after the date of enactment of the Passenger Rail Reform and Investment Act of 2015,. (b)Grant process and reportingSection 24319 of title 49, United States Code, is amended— 
(1)in the section heading, by inserting and reporting after process; (2)by amending subsection (a) to read as follows: 
 
(a)Procedures for grant requestsThe Secretary of Transportation shall— (1)establish and maintain substantive and procedural requirements, including schedules, for grant requests under this section; and  
(2)report any changes to such procedures to— (A)the Committee on Commerce, Science, and Transportation of the Senate; 
(B)the Committee on Appropriations of the Senate; (C)the Committee on Transportation and Infrastructure of the House of Representatives; and  
(D)the Committee on Appropriations of the House of Representatives.; (3)in subsection (b), by striking grant requests and inserting a grant request annually, or as additionally required,; 
(4)by amending subsection (c) to read as follows:  (c)Contents (1)In generalEach grant request under subsection (b) shall, as applicable— 
(A)categorize and identify, by source, the Federal funds and program income that will be used for the upcoming fiscal year for each of the Northeast Corridor and National Network in 1 of the categories or subcategories set forth in paragraph (2); (B)describe the operations, services, programs, projects, and other activities to be funded within each of the categories set forth in paragraph (2), including— 
(i)the estimated scope, schedule, and budget necessary to complete each project and program; and (ii)the performance measures used to quantify expected and actual project outcomes and benefits, aggregated by fiscal year, project milestone, and any other appropriate grouping; and 
(C)describe the status of efforts to improve Amtrak’s safety culture.  (2)Grant categories (A)Operating expensesEach grant request to use Federal funds for operating expenses shall— 
(i)include estimated net operating costs not covered by other Amtrak revenue sources; (ii)specify Federal funding requested for each service line described in section 24320(b)(1); and 
(iii)be itemized by route. (B)Debt serviceA grant request to use Federal funds for expenses related to debt, including payment of principle and interest, as allowed under section 205 of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432; 49 U.S.C. 24101 note).  
(C)CapitalA grant request to use Federal funds and program income for capital expenses shall include capital projects and programs primarily associated with— (i)normalized capital replacement programs, including regularly recurring work programs implemented on a systematic basis on classes of physical railroad assets, such as track, structures, electric traction and power systems, rolling stock, and communications and signal systems, to maintain and sustain the condition and performance of such assets to support continued railroad operations;  
(ii)improvement projects to support service and safety enhancements, including discrete projects implemented in accordance with a fixed scope, schedule, and budget that result in enhanced or new infrastructure, equipment, or facilities;  (iii)backlog capital replacement projects, including discrete projects implemented in accordance with a fixed scope, schedule, and budget that primarily replace or rehabilitate major infrastructure assets, including tunnels, bridges, stations, and similar assets, to reduce the state of good repair backlog on the Amtrak network;  
(iv)strategic initiative projects, including discrete projects implemented in accordance with a fixed scope, schedule, and budget that primarily improve overall operational performance, lower costs, or otherwise improve Amtrak’s corporate efficiency; and  (v)statutory, regulatory, or other legally mandated projects, including discrete projects implemented in accordance with a fixed scope, schedule, and budget that enable Amtrak to fulfill specific legal or regulatory mandates. 
(D)ContingencyA grant request to use Federal funds for operating and capital expense contingency shall include— (i)contingency levels for specified activities and operations; and  
(ii)a process for the utilization of such contingency. (3)Modification of categoriesThe Secretary of Transportation and Amtrak may jointly agree to modify the categories set forth in paragraph (2) if such modifications are necessary to improve the transparency, oversight, or delivery of projects funded through grant requests under this section.; 
(5)in subsection (d)(1)(A)— (A)by inserting complete after submits a; 
(B)by striking shall complete and inserting shall finish; and (C)in clause (ii), by striking incomplete or;  
(6)in subsection (e)— (A)in paragraph (1)— 
(i)by striking and other activities to be funded by the grant and inserting programs, projects, and other activities to be funded by the grant, consistent with the categories required for Amtrak in a grant request under subsection (c)(1)(A); and (ii)by striking or activities and inserting programs, projects, and other activities; and 
(B)in paragraph (3)— (i)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively; and 
(ii)by inserting before subparagraph (B), as redesignated, the following:  (A)using an otherwise allowable approach to the method prescribed for a specific project or category of projects under paragraph (2) if the Secretary and Amtrak agree that a different payment method is necessary to more successfully implement and report on an operation, service, program, project, or other activity;; 
(7)by redesignating subsection (h) as subsection (j); and (8)by inserting after subsection (g) the following: 
 
(h)Applicable laws and regulations 
(1)Single Audit Act of 1984Notwithstanding section 24301(a)(3) of this title and section 7501(a)(13) of title 31, Amtrak shall be deemed a non-Federal entity for purposes of chapter 75 of title 31. (2)Regulations and guidanceThe Secretary of Transportation may apply some or all of the requirements set forth in the regulations and guidance promulgated by the Secretary relating to the management, administration, cost principles, and audit requirements for Federal awards. 
(i)Amtrak grant reportingThe Secretary of Transportation shall determine the varying levels of detail and information that will be included in reports for operations, services, program, projects, program income, cash on hand, and other activities within each of the grant categories described in subsection (c)(2).. (c)Conforming amendments (1)Reports and auditsSection 24315(b)(1) of title 49, United States Code, is amended— 
(A)in subparagraph (A), by striking the goal of section 24902(b) of this title; and and inserting the goal described in section 24902(a);; (B)in subparagraph (B), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (C)shall incorporate the category described in section 24319(c)(2)(C).. 
(2)Clerical amendmentThe analysis for chapter 243 of title 49, United States Code, is amended by striking the item relating to section 24319 and inserting the following:   24319. Grant process and reporting.. 22207.Increasing service line and asset line plan transparency (a)In generalSection 24320 of title 49, United States Code, is amended— 
(1)in the section heading, by striking business line and asset plans and inserting service line and asset line plans; (2)in subsection (a)— 
(A)in paragraph (1)— (i)by striking of each year and inserting , 2020, and biennially thereafter; 
(ii)by striking 5-year business line plans and 5-year asset plans and inserting 5-year service line plans and 5-year asset line plans; and (iii)by adding at the end the following: During each year in which Amtrak is not required to submit a plan under this paragraph, Amtrak shall submit to Congress updated financial sources and uses statements and forecasts with the annual report required under section 24315(b).; and 
(B)in paragraph (2), by striking asset plan required in and inserting asset line plan required under; (3)in subsection (b)— 
(A)in the subsection heading, by striking business and inserting service; (B)in paragraph (1)— 
(i)in the paragraph heading, by striking business and inserting service; (ii)by striking business each place such term appears and inserting service; 
(iii)by amending subparagraph (B) to read as follows:  (B)Amtrak State-supported train services.; 
(iv)in subparagraph (C), by striking routes and inserting train services; and  (v)by adding at the end the following: 
 
(E)Infrastructure access services for use of Amtrak-owned or Amtrak-controlled infrastructure and facilities.; (C)in paragraph (2)— 
(i)in the paragraph heading, by striking business and inserting service; (ii)by striking business each place such term appears and inserting service; 
(iii)in subparagraph (A), by striking Strategic Plan and 5-year asset plans and inserting 5-year asset line plans;  (iv)in subparagraph (F) (as redesignated by section 22204(b)(1)), by striking profit and loss and inserting sources and uses; 
(v)by striking subparagraph (G) (as redesignated by section 22204(b)(1)); (vi)by redesignating subparagraphs (H) through (M) (as redesignated by section 22204(b)(1)) as subparagraphs (G) through (L), respectively; and 
(vii)by amending subparagraph (I) (as so redesignated) to read as follows:  (I)financial performance for each route, if deemed applicable by the Secretary, within each service line, including descriptions of the cash operating loss or contribution;; 
(D)in paragraph (3)— (i)in the paragraph heading, by striking business and inserting service; 
(ii)by striking business each place such term appears and inserting service; (iii)by redesignating subparagraphs (A), (B), (C), and (D) as clauses (i), (ii), (iii), and (iv), respectively, and moving such clauses 2 ems to the right; 
(iv)by inserting before clause (i), as redesignated, the following:  (A)not later than 180 days after the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, submit to the Secretary, for approval, a consultation process for the development of each service line plan that requires Amtrak to—; 
(v)in subparagraph (A), as amended by clause (iv)— (I)in clause (iii), as redesignated, by inserting and submit the final service line plan required under subsection (a)(1) to the State-Supported Route Committee before the semicolon at the end; 
(II)in clause (iv), as redesignated, by inserting and after the semicolon at the end; and (III)by adding at the end the following: 
 
(v)for the infrastructure access service line plan, consult with the Northeast Corridor Commission and other entities, as appropriate, and submit the final asset line plan under subsection (a)(1) to the Northeast Corridor Commission;; and (vi)by redesignating subparagraphs (E) and (F) as subparagraphs (B) and (C), respectively; 
(E)by redesignating paragraph (4) as paragraph (5); and (F)by inserting after paragraph (3)(C), as redesignated, the following: 
 
(4)5-year service line plans updatesAmtrak may modify the content to be included in the service line plans described in paragraph (1), upon the approval of the Secretary, if the Secretary determines that such modifications are necessary to improve the transparency, oversight, and delivery of Amtrak services and the use of Federal funds by Amtrak.; and (4)in subsection (c)— 
(A)in the subsection heading, by inserting line after asset; (B)in paragraph (1)— 
(i)in the paragraph heading, by striking categories and inserting lines; (ii)in the matter preceding subparagraph (A), by striking asset plan for each of the following asset categories and inserting asset line plan for each of the following asset lines; 
(iii)by redesignating subparagraphs (A), (B), (C), and (D) as subparagraphs (B), (C), (D), and (E), respectively; (iv)by inserting before subparagraph (B), as redesignated, the following: 
 
(A)Transportation, including activities and resources associated with the operation and movement of Amtrak trains, onboard services, and amenities.; (v)in subparagraph (B), as redesignated, by inserting and maintenance-of-way equipment after facilities; and 
(vi)in subparagraph (C), as redesignated, by striking Passenger rail equipment and inserting Equipment; (C)in paragraph (2)— 
(i)in the paragraph heading, by inserting line after asset; (ii)in the matter preceding subparagraph (A), by inserting line after asset; 
(iii)in subparagraph (A), by striking category and inserting line; (iv)in subparagraph (C)(iii)(III), by striking and at the end; 
(v)by amending subparagraph (D) to read as follows:  (D)annual sources and uses statements and forecasts for each asset line; and; and 
(vi)by adding at the end the following:  (E)other elements that Amtrak elects to include.; 
(D)in paragraph (3)— (i)in the paragraph heading, by inserting line after asset; 
(ii)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii) and moving such clauses 2 ems to the right; (iii)by inserting before clause (i), as redesignated, the following: 
 
(A)not later than 180 days after the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, submit to the Secretary, for approval, a consultation process for the development of each asset line plan that requires Amtrak to—; (iv)in subparagraph (A), as added by clause (iii)— 
(I)in clause (i), as redesignated— (aa)by striking business each place such term appears and inserting service; 
(bb)by inserting line after asset each place such term appears; and (cc)by adding and at the end; and 
(II)in clause (ii), as redesignated— (aa)by inserting consult with the Secretary of Transportation in the development of asset line plans and, before as applicable; and 
(bb)by inserting line after 5-year asset; (v)by redesignating subparagraph (C) as subparagraph (B); and 
(vi)in subparagraph (B), as redesignated, by striking category and inserting line; (E)by redesignating paragraphs (4), (5), (6), and (7) as paragraphs (5), (6), (7), and (8), respectively; 
(F)by inserting after paragraph (3) the following:  (4)5-year asset line plan updatesAmtrak may modify the content to be included in the asset line plans described in paragraph (1), on approval of the Secretary, if the Secretary determines that such modifications are necessary to improve the transparency, oversight, and delivery of Amtrak services and the use of Federal funds by Amtrak.; 
(G)in paragraph (5)(A), as redesignated, by inserting , but shall not include corporate services (as defined pursuant to section 24317(b)) after national assets; and (H)in paragraph (7), as redesignated, by striking paragraph (4) and inserting paragraph (5). 
(b)Clerical amendmentThe analysis for chapter 243 of title 49, United States Code, is amended by striking the item relating to section 24320 and inserting the following:  24320. Amtrak 5-year service line and asset line plans.. (c)Effective datesSection 11203(b) of the Passenger Rail Reform and Investment Act of 2015 (49 U.S.C. 24320 note) is amended— 
(1)by striking business each place such term appears and inserting service; and (2)by inserting line after asset each place such term appears.  
22208.Passenger experience enhancement 
(a)In generalSection 24305(c)(4) of title 49, United States Code, is amended by striking only if revenues from the services each year at least equal the cost of providing the services. (b)Food and beverage service working group (1)In generalSection 24321 of title 49, United States Code, is amended to read as follows: 
 
24321.Food and beverage service 
(a)Working group 
(1)EstablishmentNot later than 180 days after enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, Amtrak shall establish a working group to provide recommendations to improve Amtrak’s onboard food and beverage service. (2)MembershipThe working group shall consist of individuals representing— 
(A)Amtrak; (B)the labor organizations representing Amtrak employees who prepare or provide on-board food and beverage service; 
(C)nonprofit organizations representing Amtrak passengers; and (D)States that are providing funding for State-supported routes. 
(b)ReportNot later than 1 year after the establishment of the working group pursuant to subsection (a), the working group shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives containing recommendations for improving Amtrak’s food and beverage service, including— (1)ways to improve the financial performance of Amtrak; 
(2)ways to increase and retain ridership; (3)the differing needs of passengers traveling on long-distance routes, State supported routes, and the Northeast Corridor; 
(4)Amtrak passenger survey data about the food and beverages offered on Amtrak trains;  (5)ways to incorporate local food and beverage items on State-supported routes; and 
(6)any other issue that the working group determines to be appropriate.  (c)ImplementationNot later than 180 days after the submission of the report pursuant to subsection (b), Amtrak shall submit a plan for implementing the recommendations of the working group, and an explanation for any of the working group’s recommendations it does not agree with and does not plan on implementing to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. 
(d)Savings clauseAmtrak shall ensure that no Amtrak employee who held a position on a long-distance or Northeast Corridor route as of the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, is involuntarily separated because of the development and implementation of the plan required under this section.. (2)Clerical amendmentThe analysis for chapter 243 of title 49, United States Code, is amended by striking the item relating to section 24321 and inserting the following: 
 
24321. Food and beverage service.. 
22209.Amtrak smoking policy 
(a)In generalChapter 243 of title 49, United States Code, is amended by adding at the end the following:  24323.Prohibition on smoking on Amtrak trains (a)ProhibitionBeginning on the date of enactment of this section, Amtrak shall prohibit smoking, including the use of electronic cigarettes, onboard all Amtrak trains. 
(b)Electronic cigarette definedIn this section, the term electronic cigarette means a device that delivers nicotine or other substances to a user of the device in the form of a vapor that is inhaled to simulate the experience of smoking.. (b)Clerical amendmentThe analysis for chapter 243 of title 49, United States Code, is amended by adding at the end the following: 
 
 
24323. Prohibition on smoking on Amtrak trains.. 
22210.Protecting Amtrak routes through rural communitiesSection 24706 of title 49, United States Code, is amended— (1)in subsection (a), by striking subsection (b) of this section, at least 180 days and inserting subsection (c), not later than 180 days; 
(2)by redesignating subsections (b) and (c) as subsections (c) and (e), respectively; (3)by inserting after subsection (a) the following: 
 
(b)Discontinuance or substantial alteration of long-distance routesExcept as provided in subsection (c), in an emergency, or during maintenance or construction outages impacting Amtrak routes, Amtrak may not discontinue, reduce the frequency of, suspend, or substantially alter the route of rail service on any segment of any long-distance route in any fiscal year in which Amtrak receives adequate Federal funding for such route on the National Network.; and (4)by inserting after subsection (c), as redesignated, the following: 
 
(d)Congressional notification of discontinuanceExcept as provided in subsection (c), not later than 210 days before discontinuing service over a route, Amtrak shall give written notice of such discontinuance to all of the members of Congress representing any State or district in which the discontinuance would occur.. 22211.State-Supported Route Committee (a)State-Supported Route CommitteeSection 24712(a) of title 49, United States Code, is amended— 
(1)in paragraph (1)— (A)by striking Not later than 180 days after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, the Secretary of Transportation shall establish and inserting There is established; and 
(B)by inserting current and future before rail operations;  (2)by redesignating paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7), respectively; 
(3)by inserting after paragraph (3) the following:  (4)Ability to conduct certain businessIf all of the members of 1 voting bloc described in paragraph (3) abstain from a Committee decision, agreement between the other 2 voting blocs consistent with the procedures set forth in such paragraph shall be deemed sufficient for purpose of achieving unanimous consent.; 
(4)in paragraph (5), as redesignated, in the matter preceding subparagraph (A)— (A)by striking convene a meeting and shall define and implement and inserting define and periodically update; and 
(B)by striking not later than 180 days after the date of establishment of the Committee by the Secretary; and (5)in paragraph (7), as redesignated— 
(A)in the paragraph heading, by striking allocation methodology and inserting methodology policy; (B)in subparagraph (A), by striking allocation methodology and inserting methodology policy; 
(C)by amending subparagraph (B) to read as follows:  (B)Revisions to cost methodology policy (i)Requirement to revise and updateSubject to rules and procedures established pursuant to clause (iii), not later than March 31, 2022, the Committee shall revise and update the cost methodology policy required and previously approved under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 20901 note). The Committee shall implement a revised cost methodology policy during fiscal year 2023. Not later than 30 days after the adoption of the revised cost methodology policy, the Committee shall submit a report documenting and explaining any changes to the cost methodology policy and plans for implementation of such policy, including a description of the improvements to the accounting information provided by Amtrak to the States, to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. The revised cost methodology policy shall ensure that States will be responsible for costs attributable to the provision of service for their routes. 
(ii)Implementation impacts on Federal fundingTo the extent that a revision developed pursuant to clause (i) assigns to Amtrak costs that were previously allocated to States, Amtrak shall request with specificity such additional funding in the general and legislative annual report required under section 24315 or in any appropriate subsequent Federal funding request for the fiscal year in which the revised cost methodology policy will be implemented. (iii)Procedures for changing methodologyNotwithstanding section 209(b) of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 20901 note), the rules and procedures implemented pursuant to paragraph (5) shall include— 
(I)procedures for changing the cost methodology policy in accordance with clause (i); and  (II)procedures or broad guidelines for conducting financial planning, including operating and capital forecasting, reporting, data sharing, and governance.; 
(D)in subparagraph (C)— (i)in the matter preceding clause (i), by striking allocation methodology and inserting methodology policy; 
(ii)in clause (i), by striking and at the end; (iii)in clause (ii)— 
(I)by striking allocate and inserting assign; and (II)by striking the period and inserting ; and; and 
(iv)by adding at the end the following:  (iii)promote increased efficiency in Amtrak’s operating and capital activities.; and 
(E)by adding at the end the following:  (D)Independent evaluationNot later than March 31 of each year, the Committee shall ensure that an independent entity selected by the Committee has completed an evaluation to determine whether State payments for the most recently concluded fiscal year are accurate and comply with the applicable cost allocation methodology.. 
(b)Invoices and reportsSection 24712(b) of title 49, United States Code, is amended to read as follows:  (b)Invoices and reports (1)InvoicesAmtrak shall provide monthly invoices to the Committee and to each State that sponsors a State-supported route that identify the operating costs for such route, including fixed costs and third-party costs. 
(2)Reports 
(A)In generalThe Committee shall determine the frequency and contents of— (i)the financial and performance reports that Amtrak is required to provide to the Committee and the States; and 
(ii)the planning and demand reports that the States are required to provide to the Committee and Amtrak. (B)Monthly statistical report (i)DevelopmentConsistent with the revisions to the policy required under subsection (a)(7)(B), the Committee shall develop a report that contains the general ledger data and operating statistics from Amtrak’s accounting systems used to calculate payments to States. 
(ii)Provision of necessary dataNot later than 30 days after the last day of each month, Amtrak shall provide to the States and to the Committee the necessary data to complete the report developed pursuant to clause (i) for such month.. (c)Dispute resolutionSection 24712(c) of title 49, United States Code, is amended— 
(1)in paragraph (1)— (A)by striking (a)(4) and inserting (a)(5); and 
(B)by striking (a)(6) and inserting (a)(7); and (2)in paragraph (4), by inserting related to a State-supported route that a State sponsors that is after amount. 
(d)Performance metricsSection 24712(e) of title 49, United States Code, is amended by inserting , including incentives to increase revenue, reduce costs, finalize contracts by the beginning of the fiscal year, and require States to promptly make payments for services delivered before the period at the end. (e)Statement of goals and objectivesSection 24712(f) of title 49, United States Code, is amended— 
(1)in paragraph (1), by inserting , and review and update, as necessary, after shall develop; (2)in paragraph (2), by striking Not later than 2 years after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, the Committee shall transmit the statement and inserting As applicable, based on updates, the Committee shall submit an updated statement; and 
(3)by adding at the end the following:  (3)Sense of CongressIt is the sense of Congress that— 
(A)the Committee shall be the forum where Amtrak and the States collaborate on the planning, improvement, and development of corridor routes across the National Network; and (B)such collaboration should include regular consultation with interstate rail compact parties and other regional planning organizations that address passenger rail.. 
(f)Other reforms related to State-supported routesSection 24712 of title 49, United States Code, as amended by subsections (a) through (e), is further amended— (1)by redesignating subsections (g) and (h) as subsections (k) and (l), respectively; and 
(2)by inserting after subsection (f) the following:  (g)New State-supported routes (1)ConsultationIn developing a new State-supported route, Amtrak shall consult with— 
(A)the State or States and local municipalities through which such new service would operate; (B)commuter authorities and regional transportation authorities in the areas that would be served by the planned route; 
(C)host railroads; (D)the Administrator of the Federal Railroad Administration; and 
(E)other stakeholders, as appropriate. (2)State commitmentsNotwithstanding any other provision of law, before beginning construction necessary for, or beginning operation of, a State-supported route that is initiated on or after the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, Amtrak shall enter into a memorandum of understanding, or otherwise secure an agreement, with each State that would be providing funding for such route for sharing— 
(A)ongoing operating costs and capital costs in accordance with the cost methodology policy referred to in subsection (a)(7) then in effect; or (B)ongoing operating costs and capital costs in accordance with the maximum funding limitations described in section 22908(e). 
(3)Application of termsIn this subsection, the terms capital costs and operating costs shall apply in the same manner as such terms apply under the cost methodology policy developed pursuant to subsection (a)(7). (h)Cost methodology policy update implementation reportNot later than 18 months after the updated cost methodology policy required under subsection (a)(7)(B) is implemented, the Committee shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that assesses the implementation of the updated policy.  
(i)Identification of State-supported route changesAmtrak shall— (1)not later than 120 days before the submission of the general and legislative annual report required under section 24315(b), consult with the Committee and any additional States through which a State-supported route may operate regarding any proposed changes to such route; and 
(2)include in such report an update of any planned or proposed changes to State-supported routes, including the introduction of new State-supported routes, including— (A)the timeframe in which such changes would take effect; and 
(B)whether Amtrak has entered into commitments with the affected States pursuant subsection (g)(2). (j)Economic analysisNot later than 3 years after the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, the Committee shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that— 
(1)describes the role of the State-supported routes in economic development; and (2)examines the impacts of the State-supported routes on local station areas, job creation, transportation efficiency, State economies, and the national economy.. 
22212.Enhancing cross border service 
(a)In generalNot later than 1 year after the date of enactment of this Act, Amtrak, after consultation with the Secretary, the Secretary of Homeland Security, relevant State departments of transportation, Canadian governmental agencies and entities, and owners of the relevant rail infrastructure and facilities, shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives regarding enhancing Amtrak passenger rail service between the United States and Canada that— (1)identifies challenges to Amtrak operations in Canada, including delays associated with custom and immigration inspections in both the United States and Canada; and 
(2)includes recommendations to improve such cross border service, including the feasibility of and costs associated with a preclearance facility or facilities. (b)Assistance and supportThe Secretary, the Secretary of State, and the Secretary of Homeland Security may provide assistance and support requested by Amtrak that is necessary to carry out this section, as determined appropriate by the respective Secretary. 
22213.Creating quality jobsSection 121 of the Amtrak Reform and Accountability Act of 1997 (49 U.S.C. 24312 note) is amended— (1)by redesignating subsection (d) as subsection (f); and 
(2)by inserting after subsection (c) the following:  (d)Furloughed workAmtrak may not contract out work within the classification of work performed by an employee in a bargaining unit covered by a collective bargaining agreement entered into between Amtrak and an organization representing Amtrak employees during the period such employee has been laid off and has not been recalled to perform such work. 
(e)Agreement prohibitions on contracting outThis section does not— (1)supersede a prohibition or limitation on contracting out work covered by an agreement entered into between Amtrak and an organization representing Amtrak employees; or 
(2)prohibit Amtrak and an organization representing Amtrak employees from entering into an agreement that allows for contracting out the work of a furloughed employee that would otherwise be prohibited under subsection (d).. 22214.Amtrak daily long-distance service study (a)In generalThe Secretary shall conduct a study to evaluate the restoration of daily intercity rail passenger service along— 
(1)any Amtrak long-distance routes that, as of the date of enactment of this Act, were discontinued; and (2)any Amtrak long-distance routes that, as of the date of enactment of this Act, occur on a nondaily basis. 
(b)InclusionsThe study under subsection (a) shall— (1)evaluate all options for restoring or enhancing to daily-basis intercity rail passenger service along each Amtrak route described in that subsection; 
(2)select a preferred option for restoring or enhancing the service described in paragraph (1); (3)develop a prioritized inventory of capital projects and other actions that are required to restore or enhance the service described in paragraph (1), including cost estimates for those projects and actions; 
(4)develop recommendations for methods by which Amtrak could work with local communities and organizations to develop activities and programs to continuously improve public use of intercity passenger rail service along each route; and (5)identify Federal and non-Federal funding sources required to restore or enhance the service described in paragraph (1), including— 
(A)increased Federal funding for Amtrak based on applicable reductions or discontinuations in service; and (B)options for entering into public-private partnerships to restore that service. 
(c)Other factors when considering expansionsIn evaluating intercity passenger rail routes under this section, the Secretary may evaluate potential new Amtrak long-distance routes, including with specific attention provided to routes in service as of April 1971 but not continued by Amtrak, taking into consideration whether those new routes would— (1)link and serve large and small communities as part of a regional rail network; 
(2)advance the economic and social well-being of rural areas of the United States; (3)provide enhanced connectivity for the national long-distance passenger rail system; and 
(4)reflect public engagement and local and regional support for restored passenger rail service. (d)ConsultationIn conducting the study under this section, the Secretary shall consult, through working groups or other forums as the Secretary determines to be appropriate, with— 
(1)Amtrak; (2)each State along a relevant route; 
(3)regional transportation planning organizations and metropolitan planning organizations, municipalities, and communities along those relevant routes, to be selected by the Secretary; (4)host railroad carriers the tracks of which may be used for a service described in subsection (a); 
(5)organizations representing onboard Amtrak employees; (6)nonprofit organizations representing Amtrak passengers; 
(7)relevant regional passenger rail authorities and federally recognized Indian Tribes; and (8)such other entities as the Secretary may select. 
(e)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes— (1)the preferred options selected under subsection (b)(2), including the reasons for selecting each option; 
(2)the information described in subsection (b)(3); (3)the funding sources identified pursuant to subsection (b)(5); 
(4)the estimated costs and public benefits of restoring or enhancing intercity rail passenger transportation in the region impacted for each relevant Amtrak route; and (5)any other information the Secretary determines to be appropriate. 
(f)FundingThere are authorized to be appropriated to the Secretary to conduct the study under this section and to carry out the consultations required by subsection (d)— (1)$7,500,000 for fiscal year 2022; and 
(2)$7,500,000 for fiscal year 2023. CIntercity passenger rail policy 22301.Northeast Corridor planningSection 24904 of title 49, United States Code, is amended— 
(1)by striking subsections (a) and (d); (2)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; 
(3)by inserting before subsection (c), as redesignated, the following:  (a)Northeast Corridor service development plan (1)In generalNot later than March 31, 2022, the Northeast Corridor Commission established under section 24905 (referred to in this section as the Commission) shall submit a service development plan to Congress. 
(2)ContentsThe plan required under paragraph (1) shall— (A)identify key state-of-good-repair, capacity expansion, and capital improvement projects planned for the Northeast Corridor; 
(B)provide a coordinated and consensus-based plan covering a 15-year period; (C)identify service objectives and the capital investments required to meet such objectives; 
(D)provide a delivery-constrained strategy that identifies— (i)capital investment phasing; 
(ii)an evaluation of workforce needs; and (iii)strategies for managing resources and mitigating construction impacts on operations; and 
(E)include a financial strategy that identifies funding needs and potential funding sources. (3)UpdatesThe Commission shall update the service development plan not less frequently than once every 5 years. 
(b)Northeast Corridor capital investment plan 
(1)In generalNot later than November 1 of each year, the Commission shall— (A)develop an annual capital investment plan for the Northeast Corridor; and 
(B)submit the capital investment plan to— (i)the Secretary of Transportation; 
(ii)the Committee on Commerce, Science, and Transportation of the Senate; and (iii)the Committee on Transportation and Infrastructure of the House of Representatives. 
(2)ContentsThe plan required under paragraph (1) shall— (A)reflect coordination across the entire Northeast Corridor; 
(B)integrate the individual capital plans developed by Amtrak, States, and commuter authorities in accordance with the cost allocation policy developed and approved under section 24905(c); (C)cover a period of 5 fiscal years, beginning with the fiscal year during which the plan is submitted;  
(D)notwithstanding section 24902(b), document the projects and programs being undertaken to advance the service objectives and capital investments identified in the Northeast Corridor service development plan developed under subsection (a), and the asset condition needs identified in the Northeast Corridor asset management plans, after considering— (i)the benefits and costs of capital investments in the plan; 
(ii)project and program readiness; (iii)the operational impacts; and 
(iv)Federal and non-Federal funding availability; (E)categorize capital projects and programs as primarily associated with 1 of the categories listed under section 24319(c)(2)(C); 
(F)identify capital projects and programs that are associated with more than 1 category described in subparagraph (E); and (G)include a financial plan that identifies— 
(i)funding sources and financing methods; (ii)the status of cost sharing agreements pursuant to the cost allocation policy developed under section 24905(c); 
(iii)the projects and programs that the Commission expects will receive Federal financial assistance; and (iv)the eligible entity or entities that the Commission expects— 
(I)to receive the Federal financial assistance referred to in clause (iii); and (II)to implement each capital project. 
(3)Review and coordinationThe Commission shall require that the information described in paragraph (2) be submitted in a timely manner to allow for a reasonable period of review by, and coordination with, affected agencies before the Commission submits the capital investment plan pursuant to paragraph (1).; (4)in subsection (c), as redesignated, by striking spent only on— and all that follows and inserting spent only on capital projects and programs contained in the Commission’s capital investment plan for the prior fiscal year.; and 
(5)by amending subsection (d), as redesignated, to read as follows:  (d)Northeast Corridor capital asset management system (1)In generalAmtrak and other infrastructure owners that provide or support intercity rail passenger transportation along the Northeast Corridor shall develop an asset management system and use and update such system, as necessary, to develop submissions to the Northeast Corridor capital investment plan described in subsection (b). 
(2)FeaturesThe system required under paragraph (1) shall develop submissions that— (A)are consistent with the transit asset management system (as defined in section 5326(a)(3)); and 
(B)include— (i)an inventory of all capital assets owned by the developer of the plan; 
(ii)an assessment of condition of such capital assets; (iii)a description of the resources and processes that will be necessary to bring or to maintain such capital assets in a state of good repair; and 
(iv)a description of changes in the condition of such capital assets since the submission of the prior version of the plan.. 22302.Northeast Corridor CommissionSection 24905 of title 49, United States Code, is amended— 
(1)in subsection (a)(1)(D), by inserting authorities after carriers; (2)in subsection (b)(3)(B)— 
(A)in clause (i)— (i)by inserting , including ridership trends, after transportation; and 
(ii)by striking and at the end; (B)in clause (ii)— 
(i)by inserting first year of the after the delivery of the; and (ii)by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (iii)progress in assessing and eliminating the state-of-good-repair backlog.; 
(3)in subsection (c)— (A)in paragraph (1)— 
(i)in the paragraph heading, by striking Development of policy and inserting Policy; (ii)in subparagraph (A), by striking develop a standardized policy and inserting develop and maintain the standardized policy first approved on September 17, 2015, and update, as appropriate,;  
(iii)by amending subparagraph (B) to read as follows:  (B)develop timetables for implementing and maintaining the policy;; 
(iv)in subparagraph (C), by striking the policy and the timetable and inserting updates to the policy and timetables; and (v)by amending subparagraph (D) to read as follows: 
 
(D)support the efforts of the members of the Commission to implement the policy in accordance with the timetables developed pursuant to subparagraph (B);; (B)by amending paragraph (2) to read as follows: 
 
(2)Implementation 
(A)In generalIn accordance with the timetables developed pursuant to paragraph (1)(B), Amtrak and commuter authorities on the Northeast Corridor shall implement the policy developed under paragraph (1) in their agreements for usage of facilities or services.  (B)Effect of failure to implement or comply with policyIf the entities referred to in subparagraph (A) fail to implement the policy in accordance with paragraph (1)(D) or fail to comply with the policy thereafter, the Surface Transportation Board shall— 
(i)determine the appropriate compensation in accordance with the procedures and procedural schedule applicable to a proceeding under section 24903(c), after taking into consideration the policy developed under paragraph (1); and (ii)enforce its determination on the party or parties involved.; and 
(C)in paragraph (4), by striking public authorities providing commuter rail passenger transportation and inserting commuter authorities; and (4)in subsection (d)— 
(A)by striking 2016 through 2020 and inserting 2022 through 2026; and (B)by striking section 11101(g) of the Passenger Rail Reform and Investment Act of 2015 and inserting section 22101(e) of the Passenger Rail Expansion and Rail Safety Act of 2021.  
22303.Consolidated rail infrastructure and safety improvements 
(a)In generalSection 22907 of title 49, United States Code, is amended— (1)in subsection (b)— 
(A)in paragraph (1), by inserting (including the District of Columbia) after State; (B)in paragraph (6), by inserting rail carrier and intercity rail passenger transportation are before defined; 
(C)by redesignating paragraphs (8) through (11) as paragraphs (10) through (13), respectively; and (D)by inserting after paragraph (7) the following: 
 
(8)An association representing 1 or more railroads described in paragraph (7).;  (9)A federally recognized Indian Tribe.; 
(2)in subsection (c)— (A)in paragraph (3), by adding or safety after congestion; 
(B)in paragraph (6), by striking and and inserting or;  (C)by redesignating paragraphs (11) and (12) as paragraphs (12) and (13), respectively; 
(D)by inserting after paragraph (10) the following:  (11)The development and implementation of measures to prevent trespassing and reduce associated injuries and fatalities.; and 
(E)by inserting after paragraph (13), as redesignated, the following:  (14)Research, development, and testing to advance and facilitate innovative rail projects, including projects using electromagnetic guideways in an enclosure in a very low-pressure environment. 
(15)The preparation of emergency plans for communities through which hazardous materials are transported by rail. (16)Rehabilitating, remanufacturing, procuring, or overhauling locomotives, provided that such activities result in a significant reduction of emissions.; and 
(3)in subsection (h), by adding at the end the following:  (4)Grade crossing and trespassing projectsApplicants may use costs incurred previously for preliminary engineering associated with highway-rail grade crossing improvement projects under subsection (c)(5) and trespassing prevention projects under subsection (c)(11) to satisfy the non-Federal share requirements.. 
(b)Rule of constructionThe amendments made by subsection (a) may not be construed to affect any grant, including any application for a grant, made under section 22907 of title 49, United States Code, before the date of enactment of this Act. (c)Technical correction (1)In generalSection 22907(l)(1)(A) of title 49, United States Code, is amended by inserting , including highway construction over rail facilities as an alternative to construction or improvement of a highway-rail grade crossing, after under chapter 227. 
(2)ApplicabilityThe amendment made by paragraph (1) shall apply to amounts remaining under section 22907(l) of title 49, United States Code, from appropriations for prior fiscal years. 22304.Restoration and enhancement grantsSection 22908 of title 49, United States Code, is amended— 
(1)by amending subsection (a) to read as follows:  (a)DefinitionsIn this section: 
(1)ApplicantNotwithstanding section 22901(1), the term applicant means— (A)a State, including the District of Columbia; 
(B)a group of States; (C)an entity implementing an interstate compact; 
(D)a public agency or publicly chartered authority established by 1 or more States; (E)a political subdivision of a State; 
(F)a federally recognized Indian Tribe; (G)Amtrak or another rail carrier that provides intercity rail passenger transportation; 
(H)any rail carrier in partnership with at least 1 of the entities described in subparagraphs (A) through (F); and (I)any combination of the entities described in subparagraphs (A) through (F). 
(2)Operating assistanceThe term operating assistance, with respect to any route subject to section 209 of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432), means any cost allocated, or that may be allocated, to a route pursuant to the cost methodology established under such section or under section 24712.; (2)in subsection (c)(3), by striking 3 years each place such term appears and inserting 6 years; 
(3)in subsection (d)— (A)in paragraph (8), by striking and; 
(B)in paragraph (9), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(10)for routes selected under the Corridor Identification and Development Program and operated by Amtrak.; and (4)in subsection (e)— 
(A)in paragraph (1)— (i)by striking assistance; and 
(ii)by striking 3 years and inserting 6 years (including for any such routes selected for funding before the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021); and (B)in paragraph (3), by striking subparagraphs (A), (B), and (C) and inserting the following: 
 
(A)90 percent of the projected net operating costs for the first year of service; (B)80 percent of the projected net operating costs for the second year of service; 
(C)70 percent of the projected net operating costs for the third year of service; (D)60 percent of the projected net operating costs for the fourth year of service; 
(E)50 percent of the projected net operating costs for the fifth year of service; and (F)30 percent of the projected net operating costs for the sixth year of service.. 
22305.Railroad crossing elimination program 
(a)In generalChapter 229 of title 49, United States Code, is amended by adding at the end the following:  22909.Railroad Crossing Elimination Program (a)In generalThe Secretary of Transportation, in cooperation with the Administrator of the Federal Railroad Administration, shall establish a competitive grant program (referred to in this section as the Program) under which the Secretary shall award grants to eligible recipients described in subsection (c) for highway-rail or pathway-rail grade crossing improvement projects that focus on improving the safety and mobility of people and goods. 
(b)GoalsThe goals of the Program are— (1)to eliminate highway-rail grade crossings that are frequently blocked by trains; 
(2)to improve the health and safety of communities; (3)to reduce the impacts that freight movement and railroad operations may have on underserved communities; and 
(4)to improve the mobility of people and goods. (c)Eligible recipientsThe following entities are eligible to receive a grant under this section: 
(1)A State, including the District of Columbia, Puerto Rico, and other United States territories and possessions. (2)A political subdivision of a State. 
(3)A federally recognized Indian Tribe. (4)A unit of local government or a group of local governments. 
(5)A public port authority. (6)A metropolitan planning organization. 
(7)A group of entities described in any of paragraphs (1) through (6). (d)Eligible projectsThe Secretary may award a grant under the Program for a highway-rail or pathway-rail grade crossing improvement project (including acquiring real property interests) involving— 
(1)grade separation or closure, including through the use of a bridge, embankment, tunnel, or combination thereof; (2)track relocation; 
(3)the improvement or installation of protective devices, signals, signs, or other measures to improve safety, provided that such activities are related to a separation or relocation project described in paragraph (1) or (2); (4)other means to improve the safety and mobility of people and goods at highway-rail grade crossings (including technological solutions); 
(5)a group of related projects described in paragraphs (1) through (4) that would collectively improve the mobility of people and goods; or (6)the planning, environmental review, and design of an eligible project described in paragraphs (1) through (5).  
(e)Application process 
(1)In generalAn eligible entity seeking a grant under the Program shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. (2)Railroad approvals (A)In generalExcept as provided in subparagraph (B), the Secretary shall require applicants to obtain the necessary approvals from any impacted rail carriers or real property owners before proceeding with the construction of a project funded by a grant under the Program. 
(B)ExceptionThe requirement under subparagraph (A) shall not apply to planning projects described in subsection (d)(6) if the applicant agrees to work collaboratively with rail carriers and right-of-way owners. (f)Project selection criteria (1)In generalIn awarding grants under the Program, the Secretary shall evaluate the extent to which proposed projects would— 
(A)improve safety at highway-rail or pathway-rail grade crossings; (B)grade separate, eliminate, or close highway-rail or pathway-rail grade crossings;  
(C)improve the mobility of people and goods; (D)reduce emissions, protect the environment, and provide community benefits, including noise reduction; 
(E)improve access to emergency services; (F)provide economic benefits; and 
(G)improve access to communities separated by rail crossings. (2)Additional considerationsIn awarding grants under the Program, the Secretary shall consider— 
(A)the degree to which the proposed project will use— (i)innovative technologies; 
(ii)innovative design and construction techniques; or (iii)construction materials that reduce greenhouse gas emissions; 
(B)the applicant’s planned use of contracting incentives to employ local labor, to the extent permissible under Federal law; (C)whether the proposed project will improve the mobility of— 
(i)multiple modes of transportation, including ingress and egress from freight facilities; or (ii)users of nonvehicular modes of transportation, such as pedestrians, bicyclists, and public transportation; 
(D)whether the proposed project is identified in— (i)the freight investment plan component of a State freight plan, as required under section 70202(b)(9); 
(ii)a State rail plan prepared in accordance with chapter 227; or (iii)a State highway-rail grade crossing action plan, as required under section 11401(b) of the Passenger Rail Reform and Investment Act of 2015 (title XI of Public Law 114–94); and 
(E)the level of financial support provided by impacted rail carriers. (3)Award distributionIn selecting grants for Program funds in any fiscal year, the Secretary shall comply with the following limitations: 
(A)Grant fundsNot less than 20 percent of the grant funds available for the Program in any fiscal year shall be reserved for projects located in rural areas or on Tribal lands. The requirement under section 22907(l), which applies to this section, shall not apply to grant funds reserved specifically under this subparagraph. Not less than 5 percent of the grant funds reserved under this subparagraph shall be reserved for projects in counties with 20 or fewer residents per square mile, according to the most recent decennial census, provided that sufficient eligible applications have been submitted. (B)Planning grantsNot less than 25 percent of the grant funds set aside for planning projects in any fiscal year pursuant to section 22104(b) of the Passenger Rail Expansion and Rail Safety Act of 2021 shall be awarded for projects located in rural areas or on tribal lands. 
(C)State limitationNot more than 20 percent of the grant funds available for the Program in any fiscal year may be selected for projects in any single State. (D)Minimum sizeNo grant awarded under this section shall be for less than $1,000,000, except for a planning grant described in subsection (d)(6).  
(g)Cost shareExcept as provided in paragraph (2), the Federal share of the cost of a project carried out using a grant under the Program may not exceed 80 percent of the total cost of the project. Applicants may count costs incurred for preliminary engineering associated with highway-rail and pathway-rail grade crossing improvement projects as part of the total project costs. (h)Congressional notificationNot later than 3 days before awarding a grant for a project under the Program, the Secretary shall submit written notification of the proposed grant to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives, which shall include— 
(1)a summary of the project; and (2)the amount of the proposed grant award. 
(i)Annual reportNot later than 60 days after each round of award notifications, the Secretary shall post, on the public website of the Department of Transportation— (1)a list of all eligible applicants that submitted an application for funding under the Program during the current fiscal year; 
(2)a list of the grant recipients and projects that received grant funding under the Program during such fiscal year; and (3)a list of the proposed projects and applicants that were determined to be ineligible.  
(j)Commuter rail eligibility and grant conditions 
(1)In generalSection 22905(f) shall not apply to grants awarded under this section for commuter rail passenger transportation projects. (2)Administration of fundsThe Secretary of Transportation shall transfer amounts awarded under this section for commuter rail passenger transportation projects to the Federal Transit Administration, which shall administer such funds in accordance with chapter 53. 
(3)Protective arrangements 
(A)In generalNotwithstanding paragraph (2) and section 22905(e)(1), as a condition of receiving a grant under this section, any employee covered by the Railway Labor Act (45 U.S.C. 151 et seq.) and the Railroad Retirement Act of 1974 (45 U.S.C. 231 et seq.) who is adversely affected by actions taken in connection with the project financed in whole or in part by such grant shall be covered by employee protective arrangements required to be established under section 22905(c)(2)(B). (B)ImplementationA grant recipient under this section, and the successors, assigns, and contractors of such grant recipient— 
(i)shall be bound by the employee protective arrangements required under subparagraph (A); and (ii)shall be responsible for the implementation of such arrangements and for the obligations under such arrangements, but may arrange for another entity to take initial responsibility for compliance with the conditions of such arrangement.  
(k)Defined termIn this section, the term rural area means any area that is not within an area designated as an urbanized area by the Bureau of the Census.. (b)Clerical amendmentThe analysis for chapter 229 of title 49, United States Code, is amended by adding at the end the following: 
 
 
22909. Railroad Crossing Elimination Program.. 
22306.Interstate rail compacts 
(a)In generalChapter 229 of title 49, United States Code (as amended by section 22305(a)), is further amended by adding at the end the following:  22910.Interstate Rail Compacts Grant Program (a)Grants authorizedThe Secretary of Transportation shall establish a competitive grant program to provide financial assistance to entities implementing interstate rail compacts pursuant to section 410 of the Amtrak Reform and Accountability Act of 1997 (49 U.S.C. 24101 note) for— 
(1)costs of administration;  (2)systems planning, including studying the impacts on freight rail operations and ridership;  
(3)promotion of intercity passenger rail operation; (4)preparation of applications for competitive Federal grant programs; and 
(5)operations coordination. (b)Maximum amountThe Secretary may not award a grant under this section in an amount exceeding $1,000,000 per year. 
(c)Selection criteriaIn selecting a recipient of a grant for an eligible project under this section, the Secretary shall consider— (1)the amount of funding received (including funding from a rail carrier (as defined in section 24102)) or other participation by State, local, and regional governments and the private sector; 
(2)the applicant’s work to foster economic development through rail service, particularly in rural communities; (3)whether the applicant seeks to restore service over routes formerly operated by Amtrak, including routes described in section 11304(a) of the Passenger Rail Reform and Investment Act of 2015 (title XI of division A of Public Law 114–94); 
(4)the applicant’s dedication to providing intercity passenger rail service to regions and communities that are underserved or not served by other intercity public transportation; (5)whether the applicant is enhancing connectivity and geographic coverage of the existing national network of intercity passenger rail service; 
(6)whether the applicant has prepared regional rail or corridor service development plans and corresponding environmental analysis; and (7)whether the applicant has engaged with appropriate government entities and transportation providers to identify projects necessary to enhance multimodal connections or facilitate service integration between rail service and other modes, including between intercity passenger rail service and intercity bus service or commercial air service. 
(d)Numerical limitationThe Secretary may not award grants under this section for more than 10 interstate rail compacts in any fiscal year. (e)Operator limitationThe Secretary may only award grants under this section to applicants with eligible expenses related to intercity passenger rail service to be operated by Amtrak. 
(f)Non-Federal matchThe Secretary shall require each recipient of a grant under this section to provide a non-Federal match of not less than 50 percent of the eligible expenses of carrying out the interstate rail compact under this section. (g)ReportNot later than 3 years after the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, the Secretary, after consultation with grant recipients under this section, shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes— 
(1)the implementation of this section; (2)the status of the planning efforts and coordination funded by grants awarded under this section; 
(3)the plans of grant recipients for continued implementation of the interstate rail compacts; (4)the status of, and data regarding, any new, restored, or enhanced rail services initiated under the interstate rail compacts; and 
(5)any legislative recommendations.. (b)Clerical amendmentThe analysis for chapter 229 of title 49, United States Code (as amended by section 22305(b)), is amended by adding at the end the following: 
 
 
22910. Interstate Rail Compacts Grant Program.. 
(c)IdentificationSection 410 of the Amtrak Reform and Accountability Act of 1997 (Public Law 105–134; 49 U.S.C. 24101 note) is amended— (1)in subsection (b)(2), by striking (except funds made available for Amtrak); and 
(2)by adding at the end the following:  (c)Notification requirementAny State that enters into an interstate compact pursuant to subsection (a) shall notify the Secretary of Transportation of such compact not later than 60 days after it is formed. The failure of any State to notify the Secretary under this subsection shall not affect the status of the interstate compact. 
(d)Interstate rail compacts programThe Secretary of Transportation shall— (1)make available on a publicly accessible website a list of interstate rail compacts established under subsection (a) before the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021 and interstate rail compacts established after such date; and 
(2)make information regarding interstate rail compacts available to the public, including how States may establish interstate rail compacts under subsection (a), and update such information, as necessary.. 22307.Federal-State partnership for intercity passenger rail grants (a)In generalSection 24911 of title 49, United States Code, is amended— 
(1)in the section heading, by striking for state of good repair and inserting for intercity passenger rail; (2)in subsection (a)— 
(A)in paragraph (1)— (i)in subparagraph (F), by striking or at the end; 
(ii)by redesignating subsection (G) as subsection (H); (iii)by inserting after subparagraph (F), the following: 
 
(G)a federally recognized Indian Tribe; or; and  (iv)in subsection (H), as redesignated, by striking (F) and inserting (G); 
(B)by striking paragraphs (2) and (5); and (C)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; 
(3)in subsection (b), by striking with respect to qualified railroad assets and inserting , improve performance, or expand or establish new intercity passenger rail service, including privately operated intercity passenger rail service if an eligible applicant is involved;; (4)by striking subsections (c) through (e) and inserting the following: 
 
(c)Eligible projectsThe following capital projects, including acquisition of real property interests, are eligible to receive grants under this section: (1)A project to replace, rehabilitate, or repair infrastructure, equipment, or a facility used for providing intercity passenger rail service to bring such assets into a state of good repair.  
(2)A project to improve intercity passenger rail service performance, including reduced trip times, increased train frequencies, higher operating speeds, improved reliability, expanded capacity, reduced congestion, electrification, and other improvements, as determined by the Secretary. (3)A project to expand or establish new intercity passenger rail service. 
(4)A group of related projects described in paragraphs (1) through (3). (5)The planning, environmental studies, and final design for a project or group of projects described in paragraphs (1) through (4). 
(d)Project selection criteriaIn selecting a project for funding under this section— (1)for projects located on the Northeast Corridor, the Secretary shall— 
(A)make selections consistent with the Northeast Corridor Project Inventory published pursuant to subsection (e)(1), unless when necessary to address materially changed infrastructure or service conditions, changes in project sponsor capabilities or commitments, or other significant changes since the completion of the most recently issued Northeast Corridor Project Inventory; and (B)for projects that benefit intercity and commuter rail services, only make such selections when Amtrak and the public authorities providing commuter rail passenger transportation at the eligible project location— 
(i)are in compliance with section 24905(c)(2); and (ii)identify funding for the intercity passenger rail share, the commuter rail share, and the local share of the eligible project before the commencement of the project; 
(2)for projects not located on the Northeast Corridor, the Secretary shall— (A)give preference to eligible projects— 
(i)for which Amtrak is not the sole applicant; (ii)that improve the financial performance, reliability, service frequency, or address the state of good repair of an Amtrak route; and 
(iii)that are identified in, and consistent with, a corridor inventory prepared under the Corridor Identification and Development Program pursuant to section 25101; and (B)take into account— 
(i)the cost-benefit analysis of the proposed project, including anticipated private and public benefits relative to the costs of the proposed project, including— (I)effects on system and service performance, including as measured by applicable metrics set forth in part 273 of title 49, Code of Federal Regulations (or successor regulations); 
(II)effects on safety, competitiveness, reliability, trip or transit time, greenhouse gas emissions, and resilience; (III)anticipated positive economic and employment impacts, including development in areas near passenger stations, historic districts, or other opportunity zones;  
(IV)efficiencies from improved connections with other modes; and  (V)ability to meet existing or anticipated demand; 
(ii)the degree to which the proposed project’s business plan considers potential private sector participation in the financing, construction, or operation of the proposed project; (iii)the applicant’s past performance in developing and delivering similar projects, and previous financial contributions; 
(iv)whether the applicant has, or will have— (I)the legal, financial, and technical capacity to carry out the project; 
(II)satisfactory continuing access to the equipment or facilities; and (III)the capability and willingness to maintain the equipment or facilities; 
(v)if applicable, the consistency of the project with planning guidance and documents set forth by the Secretary or otherwise required by law; (vi)whether the proposed project serves historically unconnected or underconnected communities; and  
(vii)any other relevant factors, as determined by the Secretary; and (3)the Secretary shall reserve— 
(A)not less than 45 percent of the amounts appropriated for grants under this section for projects not located along the Northeast Corridor, of which not less than 20 percent shall be for projects that benefit (in whole or in part) a long-distance route; and (B)not less than 45 percent of the amounts appropriated for grants under this section for projects listed on the Northeast Corridor project inventory published pursuant to subsection (e)(1).  
(e)Long-term planningNot later than 1 year after the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, and every 2 years thereafter, the Secretary shall create a predictable project pipeline that will assist Amtrak, States, and the public with long-term capital planning by publishing a Northeast Corridor project inventory that— (1)identifies capital projects for Federal investment, project applicants, and proposed Federal funding levels under this section; 
(2)specifies the order in which the Secretary will provide grant funding to projects that have identified sponsors and are located along the Northeast Corridor, including a method and plan for apportioning funds to project sponsors for the 2-year period, which may be altered by the Secretary, as necessary, if recipients are not carrying out projects in accordance with the anticipated schedule; (3)takes into consideration the appropriate sequence and phasing of projects described in the Northeast Corridor capital investment plan developed pursuant to section 24904(a); 
(4)is consistent with the most recent Northeast Corridor service development plan update described in section 24904(d); (5)takes into consideration the existing commitments and anticipated Federal, project applicant, sponsor, and other relevant funding levels for the next 5 fiscal years based on information currently available to the Secretary; and 
(6)is developed in consultation with the Northeast Corridor Commission and the owners of Northeast Corridor infrastructure and facilities.; (5)in subsection (f)(2), by inserting , except as specified under paragraph (4) after 80 percent; 
(6)in subsection (g)— (A)in the subsection heading, by inserting ; phased funding agreements after intent; 
(B)in paragraph (1)— (i)in the paragraph heading, by striking In general and inserting Letters of intent; and  
(ii)by striking shall, to the maximum extent practicable, and inserting may;  (C)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; 
(D)by inserting after paragraph (1) the following:  (2)Phased funding agreements (A)In generalThe Secretary may enter into a phased funding agreement with an applicant if— 
(i)the project is highly rated, based on the evaluations and ratings conducted pursuant to this section and the applicable notice of funding opportunity; and (ii)the Federal assistance to be provided for the project under this section is more than $80,000,000. 
(B)TermsA phased funding agreement shall— (i)establish the terms of participation by the Federal Government in the project; 
(ii)establish the maximum amount of Federal financial assistance for the project; (iii)include the period of time for completing the project, even if such period extends beyond the period for which Federal financial assistance is authorized; 
(iv)make timely and efficient management of the project easier in accordance with Federal law; and (v)if applicable, specify when the process for complying with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and related environmental laws will be completed for the project.  
(C)Special financial rules 
(i)In generalA phased funding agreement under this paragraph obligates an amount of available budget authority specified in law and may include a commitment, contingent on amounts to be specified in law in advance for commitments under this paragraph, to obligate an additional amount from future available budget authority specified in law. (ii)Statement of contingent commitmentThe agreement shall state that the contingent commitment is not an obligation of the Government. 
(iii)Interest and other financing costsInterest and other financing costs of efficiently carrying out a part of the project within a reasonable time are a cost of carrying out the project under a phased funding agreement, except that eligible costs may not be more than the cost of the most favorable financing terms reasonably available for the project at the time of borrowing. The applicant shall certify, to the satisfaction of the Secretary, that the applicant has shown reasonable diligence in seeking the most favorable financing terms. (iv)Failure to carry out projectIf an applicant does not carry out the project for reasons within the control of the applicant, the applicant shall repay all Federal grant funds awarded for the project from all Federal funding sources, for all project activities, facilities, and equipment, plus reasonable interest and penalty charges allowable by law or established by the Secretary in the phased funding agreement. For purposes of this clause, a process for complying with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) that results in the selection of the no build alternative is not within the applicant’s control.  
(v)Crediting of funds receivedAny funds received by the Government under this paragraph, except for interest and penalty charges, shall be credited to the appropriation account from which the funds were originally derived.; (E)in paragraph (3), as redesignated— 
(i)in subparagraph (A), in the matter preceding clause (i), by inserting a phased funding agreement under paragraph (2) or after issuing; and (ii)in subparagraph (B)(i), by inserting the phased funding agreement or after a copy of; and 
(F)in paragraph (4), as redesignated— (i)by striking An obligation and inserting the following: 
 
(B)Appropriations requiredAn obligation; and (ii)by inserting before subparagraph (B), as added by clause (i), the following: 
 
(A)In generalThe Secretary may enter into phased funding agreements under this subsection that contain contingent commitments to incur obligations in such amounts as the Secretary determines are appropriate.;  (7)in subsection (i), by striking section 22905 and inserting sections 22903 and 22905; and 
(8)by adding at the end the following:  (j)Annual report on phased funding agreements and letters of intentNot later than the first Monday in February of each year, the Secretary shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Appropriations of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Appropriations of the House of Representatives that includes— 
(1)a proposal for the allocation of amounts to be available to finance grants for projects under this section among applicants for such amounts; (2)evaluations and ratings, as applicable, for each project that has received a phased funding agreement or a letter of intent; and 
(3)recommendations for each project that has received a phased funding agreement or a letter of intent for funding based on the evaluations and ratings, as applicable, and on existing commitments and anticipated funding levels for the next 3 fiscal years based on information currently available to the Secretary. (k)Regional planning guidance corridor planningThe Secretary may withhold up to 5 percent of the total amount made available for this section to carry out planning and development activities related to section 25101, including— 
(1)providing funding to public entities for the development of service development plans selected under the Corridor Identification and Development Program; (2)facilitating and providing guidance for intercity passenger rail systems planning; and 
(3)providing funding for the development and refinement of intercity passenger rail systems planning analytical tools and models.. (b)Clerical amendmentThe analysis for chapter 249 of title 49, United States Code, is amended by striking the item relating to section 24911 and inserting the following: 
 
 
24911. Federal-State partnership for intercity passenger rail.. 
22308.Corridor identification and development program 
(a)In generalPart C of subtitle V of title 49, United States Code, is amended by adding at the end the following:  251Passenger rail planning  Sec.  25101. Corridor Identification and Development Program.  25101.Corridor Identification and Development Program (a)In generalNot later than 180 days after the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, the Secretary of Transportation shall establish a program to facilitate the development of intercity passenger rail corridors. The program shall include— 
(1)a process for eligible entities described in subsection (b) to submit proposals for the development of intercity passenger rail corridors; (2)a process for the Secretary to review and select proposals in accordance with subsection (c); 
(3)criteria for determining the level of readiness for Federal financial assistance of an intercity passenger rail corridor, which shall include— (A)identification of a service operator which may include Amtrak or private rail carriers; 
(B)identification of a service sponsor or sponsors; (C)identification capital project sponsors; 
(D)engagement with the host railroads; and (E)other criteria as determined appropriate by the Secretary; 
(4)a process for preparing service development plans in accordance with subsection (d), including the identification of planning funds, such as funds made available under section 24911(k) and interstate rail compact grants established under section 22210; (5)the creation of a pipeline of intercity passenger rail corridor projects under subsection (g); 
(6)planning guidance to achieve the purposes of this section, including guidance for intercity passenger rail corridors not selected under this section; and (7)such other features as the Secretary considers relevant to the successful development of intercity passenger rail corridors. 
(b)Eligible entitiesThe Secretary may receive proposals under this section from Amtrak, States, groups of States, entities implementing interstate compacts, regional passenger rail authorities, regional planning organizations, political subdivisions of a State, federally recognized Indian Tribes, and other public entities, as determined by the Secretary. (c)Corridor selectionIn selecting intercity passenger rail corridors pursuant to subsection (a), the Secretary shall consider— 
(1)whether the route was identified as part of a regional or interregional intercity passenger rail systems planning study; (2)projected ridership, revenues, capital investment, and operating funding requirements; 
(3)anticipated environmental, congestion mitigation, and other public benefits; (4)projected trip times and their competitiveness with other transportation modes; 
(5)anticipated positive economic and employment impacts, including development in the areas near passenger stations, historic districts, or other opportunity zones; (6)committed or anticipated State, regional transportation authority, or other non-Federal funding for operating and capital costs; 
(7)benefits to rural communities; (8)whether the corridor is included in a State’s approved State rail plan developed pursuant to chapter 227; 
(9)whether the corridor serves historically unserved or underserved and low-income communities or areas of persistent poverty; (10)whether the corridor would benefit or improve connectivity with existing or planned transportation services of other modes; 
(11)whether the corridor connects at least 2 of the 100 most populated metropolitan areas; (12)whether the corridor would enhance the regional equity and geographic diversity of intercity passenger rail service; 
(13)whether the corridor is or would be integrated into the national rail passenger transportation system and whether the corridor would create benefits for other passenger rail routes and services; and (14)whether a passenger rail operator, including a private rail carrier, has expressed support for the corridor. 
(d)Service development plansFor each corridor proposal selected for development under this section, the Secretary shall partner with the entity that submitted the proposal, relevant States, and Amtrak, as appropriate, to prepare a service development plan (or to update an existing service development plan), which shall include— (1)a detailed description of the proposed intercity passenger rail service, including train frequencies, peak and average operating speeds, and trip times; 
(2)a corridor project inventory that— (A)identifies the capital projects necessary to achieve the proposed intercity passenger rail service, including— 
(i)the capital projects for which Federal investment will be sought; (ii)the likely project applicants; and  
(iii)the proposed Federal funding levels; (B)specifies the order in which Federal funding will be sought for the capital projects identified under subparagraph (A), after considering the appropriate sequence and phasing of projects based on the anticipated availability of funds; and 
(C)is developed in consultation with the entities listed in subsection (e); (3)a schedule and any associated phasing of projects and related service initiation or changes; 
(4)project sponsors and other entities expected to participate in carrying out the plan; (5)a description of how the corridor would comply with Federal rail safety and security laws, orders, and regulations; 
(6)the locations of existing and proposed stations; (7)the needs for rolling stock and other equipment; 
(8)a financial plan identifying projected— (A)annual revenues; 
(B)annual ridership; (C)capital investments before service could be initiated; 
(D)capital investments required to maintain service; (E)annual operating and costs; and 
(F)sources of capital investment and operating financial support; (9)a description of how the corridor would contribute to the development of a multi-State regional network of intercity passenger rail; 
(10)an intermodal plan describing how the new or improved corridor facilitates travel connections with other passenger transportation services; (11)a description of the anticipated environmental benefits of the corridor; and 
(12)a description of the corridor’s impacts on highway and aviation congestion, energy consumption, land use, and economic development in the service area. (e)ConsultationIn partnering on the preparation of a service development plan under subsection (d), the Secretary shall consult with— 
(1)Amtrak; (2)appropriate State and regional transportation authorities and local officials; 
(3)representatives of employee labor organizations representing railroad and other appropriate employees; (4)host railroads for the proposed corridor; and 
(5)other stakeholders, as determined by the Secretary. (f)UpdatesEvery 5 years, after the initial development of the service development plan under subsection (d), if at least 40 percent of the work to implement a service development plan prepared under subsection (d) has not yet been completed, the plan’s sponsor, in consultation with the Secretary, shall determine whether such plan should be updated. 
(g)Project pipelineNot later than 1 year after the establishment of the program under this section, and by February 1st of each year thereafter, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Appropriations of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Appropriations of the House of Representatives a project pipeline, in accordance with this section, that— (1)identifies intercity passenger rail corridors selected for development under this section; 
(2)identifies capital projects for Federal investment, project applicants, and proposed Federal funding levels, as applicable, consistent with the corridor project inventory; (3)specifies the order in which the Secretary would provide Federal financial assistance, subject to the availability of funds, to projects that have identified sponsors, including a method and plan for apportioning funds to project sponsors for a 5-year period, which may be altered by the Secretary, as necessary, if recipients are not carrying out projects on the anticipated schedule; 
(4)takes into consideration the appropriate sequence and phasing of projects described in the corridor project inventory; (5)takes into consideration the existing commitments and anticipated Federal, project applicant, sponsor, and other relevant funding levels for the next 5 fiscal years based on information currently available to the Secretary; 
(6)is prioritized based on the level of readiness of the corridor; and (7)reflects consultation with Amtrak. 
(h)DefinitionIn this section, the term intercity passenger rail corridor means— (1)a new intercity passenger rail route of less than 750 miles; 
(2)the enhancement of an existing intercity passenger rail route of less than 750 miles; (3)the restoration of service over all or portions of an intercity passenger rail route formerly operated by Amtrak; or 
(4)the increase of service frequency of a long-distance intercity passenger rail route.. (b)Clerical amendmentThe table of chapters for subtitle V of title 49, United States Code, is amended by inserting after the item relating to chapter 249 the following: 
 
 
Chapter 251. Passenger rail planning25101. 
22309.Surface Transportation Board passenger rail program The Surface Transportation Board shall— (1)establish a passenger rail program with primary responsibility for carrying out the Board’s passenger rail responsibilities; and 
(2)hire up to 10 additional full-time employees to assist in carrying out the responsibilities referred to in paragraph (1).  DRail safety 22401.Railway-highway crossings program evaluation (a)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall evaluate the requirements of the railway-highway crossings program authorized under section 130 of title 23, United States Code, to determine whether— 
(1)the requirements of the program provide States sufficient flexibility to adequately address current and emerging highway-rail grade crossing safety issues; (2)the structure of the program provides sufficient incentives and resources to States and local agencies to make changes at highway-rail grade crossings that are most effective at reducing deaths and injuries; 
(3)there are appropriate tools and resources to support States in using data driven programs to determine the most cost-effective use of program funds; and (4)any statutory changes are recommended to improve the effectiveness of the program. 
(b)ReportNot later than 4 years after the date of enactment of this Act, the Secretary shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Environment and Public Works of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives that summarizes and describes the results of the evaluation conducted pursuant to subsection (a), including any recommended statutory changes. 22402.Grade crossing accident prediction modelNot later than 2 years after the date of enactment of this Act, the Administrator of the Federal Railroad Administration shall— 
(1)update the grade crossing accident prediction and severity model used by the Federal Railroad Administration to analyze accident risk at highway-rail grade crossings; and (2)provide training on the use of the updated grade crossing accident prediction and severity model. 
22403.Periodic updates to highway-rail crossing reports and plans 
(a)Highway-rail grade crossing safetySection 11401 of the Fixing America’s Surface Transportation Act (Public Law 114–94; 49 U.S.C. 22907 note) is amended— (1)by striking subsection (c); and 
(2)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively. (b)Reports on highway-rail grade crossing safety (1)In generalChapter 201 of title 49, United States Code, is amended by inserting after section 20166 the following:  
 
20167.Reports on highway-rail grade crossing safety 
(a)ReportNot later than 4 years after the date by which States are required to submit State highway-rail grade crossing action plans under section 11401(b) of the Fixing America’s Surface Transportation Act (49 U.S.C. 22907 note), the Administrator of the Federal Railroad Administration, in consultation with the Administrator of the Federal Highway Administration, shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that summarizes the State highway-rail grade crossing action plans, including— (1)an analysis and evaluation of each State railway-highway crossings program under section 130 of title 23, including— 
(A)compliance with section 11401 of the Fixing America’s Surface Transportation Act and section 130(g) of title 23; and (B)the specific strategies identified by each State to improve safety at highway-rail grade crossings, including crossings with multiple accidents or incidents; 
(2)the progress of each State in implementing its State highway-rail grade crossings action plan; (3)the number of highway-rail grade crossing projects undertaken pursuant to section 130 of title 23, including the distribution of such projects by cost range, road system, nature of treatment, and subsequent accident experience at improved locations; 
(4)which States are not in compliance with their schedule of projects under section 130(d) of title 23; and (5)any recommendations for future implementation of the railway-highway crossings program under section 130 of title 23. 
(b)UpdatesNot later than 5 years after the submission of the report required under subsection (a), the Administrator of the Federal Railroad Administration, in consultation with the Administrator of the Federal Highway Administration, shall— (1)update the report based on the State annual reports submitted pursuant to section 130(g) of title 23 and any other information obtained by or available to the Administrator of the Federal Railroad Administration; and 
(2)submit the updated report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. (c)DefinitionsIn this section: 
(1)Highway-rail grade crossingThe term highway-rail grade crossing means a location within a State, other than a location at which 1 or more railroad tracks cross 1 or more railroad tracks at grade, at which— (A)a public highway, road, or street, or a private roadway, including associated sidewalks and pathways, crosses 1 or more railroad tracks, either at grade or grade-separated; or 
(B)a pathway explicitly authorized by a public authority or a railroad carrier that— (i)is dedicated for the use of nonvehicular traffic, including pedestrians, bicyclists, and others; 
(ii)is not associated with a public highway, road, or street, or a private roadway; and (iii)crosses 1 or more railroad tracks, either at grade or grade-separated. 
(2)StateThe term State means a State of the United States or the District of Columbia.. (2)Clerical amendmentThe analysis for chapter 201 of title 49, United States Code, is amended by inserting after the item relating to section 20166 the following:  
 
 
20167. Reports on highway-rail grade crossing safety.. 
(c)Annual reportSection 130(g) of title 23, United States Code, is amended to read as follows:  (g)Annual report (1)In generalNot later than August 31 of each year, each State shall submit a report to the Administrator of the Federal Highway Administration that describes— 
(A)the progress being made to implement the railway-highway crossings program authorized under this section; and (B)the effectiveness of the improvements made as a result of such implementation. 
(2)ContentsEach report submitted pursuant to paragraph (1) shall contain an assessment of— (A)the costs of the various treatments employed by the State to implement the railway-highway crossings program; and 
(B)the effectiveness of such treatments, as measured by the accident experience at the locations that received such treatments. (3)CoordinationNot later than 30 days after the Federal Highway Administration’s acceptance of each report submitted pursuant to paragraph (1), the Administrator of the Federal Highway Administration shall make such report available to the Administrator of the Federal Railroad Administration.. 
22404.Blocked crossing portal 
(a)In generalThe Administrator of the Federal Railroad Administration shall establish a 3-year blocked crossing portal, which shall include the maintenance of the portal and corresponding database to receive, store, and retrieve information regarding blocked highway-rail grade crossings. (b)Blocked crossing portalThe Administrator of the Federal Railroad Administration shall establish a blocked crossing portal that— 
(1)collects information from the public, including first responders, regarding blocked highway-rail grade crossing events; (2)solicits the apparent cause of the blocked crossing and provides examples of common causes of blocked crossings, such as idling trains or instances when lights or gates are activated when no train is present; 
(3)provides each complainant with the contact information for reporting a blocked crossing to the relevant railroad; and (4)encourages each complainant to report the blocked crossing to the relevant railroad. 
(c)ComplaintsThe blocked crossing portal shall be programmed to receive complaints from the general public about blocked highway-rail grade crossings. Any complaint reported through the portal shall indicate whether the complainant also reported the blocked crossing to the relevant railroad. (d)Information receivedIn reviewing complaints received pursuant to subsection (c), the Federal Railroad Administration shall review, to the extent practicable, the information received from the complainant to account for duplicative or erroneous reporting. 
(e)Use of informationThe information received and maintained in the blocked crossing portal database shall be used by the Federal Railroad Administration— (1)to identify frequent and long-duration blocked highway-rail grade crossings; 
(2)as a basis for conducting outreach to communities, emergency responders, and railroads; (3)to support collaboration in the prevention of incidents at highway-rail grade crossings; and 
(4)to assess the impacts of blocked crossings. (f)Sharing information received (1)In generalThe Administrator of the Federal Railroad Administration shall implement and make publicly available procedures for sharing any nonaggregated information received through the blocked crossing portal with the public. 
(2)Rule of constructionNothing in this section may be construed to authorize the Federal Railroad Administration to make publically available sensitive security information. (g)Additional informationIf the information submitted to the blocked crossing portal is insufficient to determine the locations and potential impacts of blocked highway-rail grade crossings, the Federal Railroad Administration may collect, from the general public, State and local law enforcement personnel, and others as appropriate, and on a voluntary basis, such additional information as may be necessary to make such determinations. 
(h)LimitationsComplaints, data, and other information received through the blocked crossing portal may not be used— (1)to infer or extrapolate the rate or instances of crossings beyond the data received through the portal; or 
(2)for any regulatory or enforcement purposes except those specifically described in this section. (i)Reports (1)Annual public reportThe Administrator of the Federal Railroad Administration shall publish an annual report on a public website regarding the blocked crossing program, including the underlying causes of blocked crossings, program challenges, and other findings. 
(2)Report to CongressNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Railroad Administration shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes— (A)based on the information received through the blocked crossing portal, frequent and long-duration blocked highway-rail grade crossings, including the locations, dates, durations, and impacts resulting from such occurrences; 
(B)the Federal Railroad Administration’s process for verifying the accuracy of the complaints submitted to the blocked crossing portal, including whether the portal continues to be effective in collecting such information and identifying blocked crossings; (C)the Federal Railroad Administration’s use of the data compiled by the blocked crossing portal to assess the underlying cause and overall impacts of blocked crossings; 
(D)the engagement of the Federal Railroad Administration with affected parties to identify and facilitate solutions to frequent and long-duration blocked highway-rail grade crossings identified by the blocked crossing portal; and (E)whether the blocked crossing portal continues to be an effective method to collect blocked crossing information and what changes could improve its effectiveness. 
(j)SunsetThis section (other than subsection (k)) shall have no force or effect beginning on the date that is 3 years after the date of enactment of this Act. (k)Rule of constructionNothing in this section may be construed to invalidate any authority of the Secretary with respect to blocked highway-rail grade crossings. The Secretary may continue to use any such authority after the sunset date set forth in subsection (j). 
22405.Data accessibility 
(a)ReviewNot later than 180 days after the date of enactment of this Act, the Chief Information Officer of the Department shall— (1)conduct a review of the website of the Office of Safety Analysis of the Federal Railroad Administration; and 
(2)provide recommendations to the Secretary for improving the public’s usability and accessibility of the website referred to in paragraph (1). (b)UpdatesNot later than 1 year after receiving recommendations from the Chief Information Officer pursuant to subsection (a)(2), the Secretary, after considering such recommendations, shall update the website of the Office of Safety Analysis of the Federal Railroad Administration to improve the usability and accessibility of the website. 
22406.Emergency lightingNot later than 1 year after the date of enactment of this Act, the Secretary shall initiate a rulemaking to require that all rail carriers providing intercity passenger rail transportation or commuter rail passenger transportation (as such terms are defined in section 24102 of title 49, United States Code), develop and implement periodic inspection plans to ensure that passenger equipment offered for revenue service complies with the requirements under part 238 of title 49, Code of Federal Regulations, including ensuring that, in the event of a loss of power, there is adequate emergency lighting available to allow passengers, crew members, and first responders— (1)to see and orient themselves; 
(2)to identify obstacles;  (3)to safely move throughout the rail car; and  
(4)to evacuate safely.  22407.Comprehensive rail safety review of Amtrak (a)Comprehensive safety assessmentNot later than 1 year after the date of enactment of this Act, the Secretary shall— 
(1)conduct a focused review of Amtrak’s safety-related processes and procedures, compliance with safety regulations and requirements, and overall safety culture; and (2)submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that includes the findings and recommendations resulting from such assessment. 
(b)Plan 
(1)Initial planNot later than 6 months after the completion of the comprehensive safety assessment under subsection (a)(1), Amtrak shall submit a plan to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives for addressing the findings and recommendations raised in the comprehensive safety assessment. (2)Annual updatesAmtrak shall submit annual updates of its progress toward implementing the plan submitted pursuant to paragraph (1) to the committees listed in such paragraph.  
22408.Completion of hours of service and fatigue studies 
(a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Railroad Administration shall commence the pilot programs required under subparagraphs (A) and (B) of section 21109(e)(1) of title 49, United States Code. (b)ConsultationThe Federal Railroad Administration shall consult with the class or craft of employees impacted by the pilot projects, including railroad carriers, and representatives of labor organizations representing the impacted employees when designing and conducting the pilot programs referred to in subsection (a). 
(c)ReportIf the pilot programs required under section 21109(e)(1) of title 49, United States Code, have not commenced on the date that is 1 year and 120 days after the date of enactment of this Act, the Secretary, not later than 30 days after such date, submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes—  (1)the status of such pilot programs; 
(2)actions that the Federal Railroad Administration has taken to commence the pilot programs, including efforts to recruit participant railroads; (3)any challenges impacting the commencement of the pilot programs; and 
(4)any other details associated with the development of the pilot programs that affect progress toward meeting the mandate under such section 21109(e)(1).  22409.Positive train control study (a)StudyThe Comptroller General of the United States shall conduct a study to determine the annual positive train control system operation and maintenance costs for public commuter railroads. 
(b)ReportNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that summarizes the study conducted pursuant to subsection (a), including the estimated annual positive train control system operation and maintenance costs for public commuter railroads.  22410.Operating crew member training, qualification, and certification (a)AuditsNot later than 60 days after the date of enactment of this Act, the Secretary shall initiate audits of the training, qualification, and certification programs of locomotive engineers and conductors of railroad carriers, subject to the requirements of parts 240 and 242 of title 49, Code of Federal Regulations, which audits shall— 
(1)be conducted in accordance with subsection (b); (2)consider whether such programs are in compliance with such parts 240 and 242; 
(3)assess the type and content of training that such programs provide locomotive engineers and conductors, relevant to their respective roles, including training related to installed technology;  (4)determine whether such programs provide locomotive engineers and conductors the knowledge, skill, and ability to safely operate a locomotive or train, consistent with such parts 240 and 242; 
(5)determine whether such programs reflect the current operating practices of the railroad carrier; (6)assess the current practice by which railroads utilize simulator training, or any other technologies used to train and qualify locomotive engineers and conductors by examining how such technologies are used; 
(7)consider international experience and practice using similar technology, as appropriate, particularly before qualifying locomotive engineers on new or unfamiliar equipment, new train control, diagnostics, or other on-board technology; (8)assess the current practice for familiarizing locomotive engineers and conductors with new territory and using recurrency training to expose such personnel to normal and abnormal conditions; and 
(9)ensure that locomotive engineers and conductor training programs are considered separately, as appropriate, based on the unique requirements and regulations.  (b)Audit schedulingThe Secretary shall— 
(1)schedule the audits required under subsection (a) to ensure that— (A)each Class I railroad, including the National Railroad Passenger Corporation and other intercity passenger rail providers, is audited not less frequently than once every 5 years; and 
(B)a select number, as determined appropriate by the Secretary, of Class II and Class III railroads, along with other railroads providing passenger rail service that are not included in subparagraph (A), are audited annually; and (2)conduct the audits described in paragraph (1)(B) in accordance with the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note) and appendix C of part 209 of title 49, Code of Federal Regulations. 
(c)Updates to qualification and certification programIf the Secretary, while conducting the audits required under this section, identifies a deficiency in a railroad’s training, qualification, and certification program for locomotive engineers or conductors, the railroad shall update the program to eliminate such deficiency. (d)Consultation and cooperation (1)ConsultationIn conducting any audit required under this section, the Secretary shall consult with the railroad and its employees, including any nonprofit employee labor organization representing the engineers or conductors of the railroad.  
(2)CooperationThe railroad and its employees, including any nonprofit employee labor organization representing engineers or conductors of the railroad, shall fully cooperate with any such audit, including by— (A)providing any relevant documents requested; and  
(B)making available any employees for interview without undue delay or obstruction.  (3)Failure to cooperateIf the Secretary determines that a railroad or any of its employees, including any nonprofit employee labor organization representing engineers or conductors of the railroad is not fully cooperating with an audit, the Secretary shall electronically notify the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. 
(e)Review of regulationsThe Secretary shall triennially determine whether any update to part 240 or 242 of title 49, Code of Federal Regulations, is necessary to better prepare locomotive engineers and conductors to safely operate trains by evaluating whether such regulations establish appropriate Federal standards requiring railroads— (1)to provide locomotive engineers or conductors the knowledge and skills to safely operate trains under conditions that reflect industry practices; 
(2)to adequately address locomotive engineer or conductor route situational awareness, including ensuring locomotive engineers and conductors to demonstrate knowledge on the physical characteristics of a territory under various conditions and using various resources; (3)to provide relevant and adequate hands-on training before a locomotive engineer or conductor is certified; 
(4)to adequately prepare locomotive engineers or conductors to understand relevant locomotive operating characteristics, to include instructions on functions they are required to operate on any installed technology; and (5)to address any other safety issue that the Secretary determines to be appropriate for better preparing locomotive engineers or conductors. 
(f)Annual reportThe Secretary shall publish an annual report on the public website of the Federal Railroad Administration that— (1)summarizes the findings of the prior year’s audits; 
(2)summarizes any updates made pursuant to subsection (c); and (3)excludes and confidential business information or sensitive security information.  
22411.Transparency and safetySection 20103(d) of title 49, United States Code, is amended to read as follows:  (d)Nonemergency waivers (1)In generalThe Secretary of Transportation may waive, or suspend the requirement to comply with, any part of a regulation prescribed or an order issued under this chapter if such waiver or suspension is in the public interest and consistent with railroad safety. 
(2)Notice requiredThe Secretary shall— (A)provide timely public notice of any request for a waiver under this subsection or for a suspension under subpart E of part 211 of title 49, Code of Federal Regulations, or successor regulations;  
(B)make available the application for such waiver or suspension and any nonconfidential underlying data to interested parties; (C)provide the public with notice and a reasonable opportunity to comment on a proposed waiver or suspension under this subsection before making a final decision; and 
(D)publish on a publicly accessible website the reasons for granting each such waiver or suspension. (3)Information protectionNothing in this subsection may be construed to require the release of information protected by law from public disclosure. 
(4)Rulemaking 
(A)In generalNot later than 1 year after the first day on which a waiver under this subsection or a suspension under subpart E of part 211 of title 49, Code of Federal Regulations, or successor regulations, has been in continuous effect for a 6-year period, the Secretary shall complete a review and analysis of such waiver or suspension to determine whether issuing a rule that is consistent with the waiver is— (i)in the public interest; and  
(ii)consistent with railroad safety.  (B)FactorsIn conducting the review and analysis under subparagraph (A), the Secretary shall consider— 
(i)the relevant safety record under the waiver or suspension; (ii)the likelihood that other entities would have similar safety outcomes; 
(iii)the materials submitted in the applications, including any comments regarding such materials; and  (iv)related rulemaking activity. 
(C)Notice and comment 
(i)In generalThe Secretary shall publish the review and analysis required under this paragraph in the Federal Register, which shall include a summary of the data collected and all relevant underlying data, if the Secretary decides not to initiate a regulatory update under subparagraph (D). (ii)Notice of proposed rulemakingThe review and analysis under this paragraph shall be included as part of the notice of proposed rulemaking if the Secretary initiates a regulatory update under subparagraph (D). 
(D)Regulatory updateThe Secretary may initiate a rulemaking to incorporate relevant aspects of a waiver under this subsection or a suspension under subpart E of part 211 of title 49, Code of Federal Regulations, or successor regulations, into the relevant regulation, to the extent the Secretary considers appropriate. (5)Rule of constructionNothing in this subsection may be construed to delay any waiver granted pursuant to this subsection that is in the public interest and consistent with railroad safety.. 
22412.Research and developmentSection 20108 of title 49, United States Code, is amended by adding at the end the following:  (d)FacilitiesThe Secretary may erect, alter, and repair buildings and make other public improvements to carry out necessary railroad research, safety, and training activities at the Transportation Technology Center in Pueblo, Colorado. 
(e)Offsetting collectionsThe Secretary may collect fees or rents from facility users to offset appropriated amounts for the cost of providing facilities or research, development, testing, training, or other services, including long-term sustainment of the on-site physical plant. (f)Revolving fundAmounts appropriated to carry out subsection (d) and all fees and rents collected pursuant to subsection (e) shall be credited to a revolving fund and remain available until expended. The Secretary may use such fees and rents for operation, maintenance, repair, or improvement of the Transportation Technology Center. 
(g)Leases and contractsNotwithstanding section 1302 of title 40, the Secretary may lease to others or enter into contracts for terms of up to 20 years, for such consideration and subject to such terms and conditions as the Secretary determines to be in the best interests of the Government of the United States, for the operation, maintenance, repair, and improvement of the Transportation Technology Center. (h)Property and casualty loss insuranceThe Secretary may allow its lessees and contractors to purchase property and casualty loss insurance for its assets and activities at the Transportation Technology Center to mitigate the lessee’s or contractor’s risk associated with operating a facility. 
(i)Energy projectsNotwithstanding section 1341 of title 31, the Secretary may enter into contracts or agreements, or commit to obligations in connection with third-party contracts or agreements, including contingent liability for the purchase of electric power in connection with such contracts or agreements, for terms not to exceed 20 years, to enable the use of the land at the Transportation Technology Center for projects to produce energy from renewable sources.. 22413.Rail research and development center of excellenceSection 20108 of title 49, United States Code, as amended by section 22412, is further amended by adding at the end the following: 
 
(j)Rail Research and Development Center of Excellence 
(1)Center of excellenceThe Secretary shall award grants to establish and maintain a center of excellence to advance research and development that improves the safety, efficiency, and reliability of passenger and freight rail transportation. (2)EligibilityAn institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) or a consortium of nonprofit institutions of higher education shall be eligible to receive a grant from the center established pursuant to paragraph (1). 
(3)Selection criteriaIn awarding a grant under this subsection, the Secretary shall— (A)give preference to applicants with strong past performance related to rail research, education, and workforce development activities; 
(B)consider the extent to which the applicant would involve public and private sector passenger and freight railroad operators; and (C)consider the regional and national impacts of the applicant’s proposal. 
(4)Use of fundsGrant funds awarded pursuant to this subsection shall be used for basic and applied research, evaluation, education, workforce development, and training efforts related to safety, project delivery, efficiency, reliability, resiliency, and sustainability of urban commuter, intercity high-speed, and freight rail transportation, to include advances in rolling stock, advanced positive train control, human factors, rail infrastructure, shared corridors, grade crossing safety, inspection technology, remote sensing, rail systems maintenance, network resiliency, operational reliability, energy efficiency, and other advanced technologies. (5)Federal shareThe Federal share of a grant awarded under this subsection shall be 50 percent of the cost of establishing and operating the center of excellence and related research activities carried out by the grant recipient.. 
22414.Quarterly report on positive train control system performanceSection 20157 of title 49, United States Code, is amended by adding at the end the following:  (m)Reports on positive train control system performance (1)In generalEach host railroad subject to this section or subpart I of part 236 of title 49, Code of Federal Regulations, shall electronically submit to the Secretary of Transportation a Report of PTC System Performance on Form FRA F 6180.152, which shall be submitted on or before the applicable due date set forth in paragraph (3) and contain the information described in paragraph (2), which shall be separated by the host railroad, each applicable tenant railroad, and each positive train control-governed track segment, consistent with the railroad’s positive train control Implementation Plan described in subsection (a)(1). 
(2)Required informationEach report submitted pursuant to paragraph (1) shall include, for the applicable reporting period— (A)the number of positive train control system initialization failures, disaggregated by the number of initialization failures for which the source or cause was the onboard subsystem, the wayside subsystem, the communications subsystem, the back office subsystem, or a non-positive train control component; 
(B)the number of positive train control system cut outs, disaggregated by each component listed in subparagraph (A) that was the source or cause of such cut outs; (C)the number of positive train control system malfunctions, disaggregated by each component listed in subparagraph (A) that was the source or cause of such malfunctions; 
(D)the number of enforcements by the positive train control system; (E)the number of enforcements by the positive train control system in which it is reasonable to assume an accident or incident was prevented; 
(F)the number of scheduled attempts at initialization of the positive train control system; (G)the number of train miles governed by the positive train control system; and 
(H)a summary of any actions the host railroad and its tenant railroads are taking to reduce the frequency and rate of initialization failures, cut outs, and malfunctions, such as any actions to correct or eliminate systemic issues and specific problems. (3)Due dates (A)In generalExcept as provided in subparagraph (B), each host railroad shall electronically submit the report required under paragraph (1) not later than— 
(i)April 30, for the period from January 1 through March 31;  (ii)July 31, for the period from April 1 through June 30;  
(iii)October 31, for the period from July 1 through September 30; and  (iv)January 31, for the period from October 1 through December 31 of the prior calendar year.  
(B)Frequency reductionBeginning on the date that is 3 years after the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, the Secretary shall reduce the frequency with which host railroads are required to submit the report described in paragraph (1) to not less frequently than twice per year, unless the Secretary— (i)determines that quarterly reporting is in the public interest; and 
(ii)publishes a justification for such determination in the Federal Register.  (4)Tenant railroadsEach tenant railroad that operates on a host railroad’s positive train control-governed main line and is not currently subject to an exception under section 236.1006(b) of title 49, Code of Federal Regulations, shall submit the information described in paragraph (2) to each applicable host railroad on a continuous basis. 
(5)EnforcementsAny railroad operating a positive train control system classified under Federal Railroad Administration Type Approval number FRA–TA–2010–001 or FRA–TA–2013–003 shall begin submitting the metric required under paragraph (2)(D) not later than January 31, 2023.. 22415.Speed limit action plans (a)Codification of, and amendment to, section 11406 of the FAST ActSubchapter II of chapter 201 of subtitle V of title 49, United States Code, is amended by inserting after section 20168 the following: 
 
20169.Speed limit action plans 
(a)In generalNot later than March 3, 2016, each railroad carrier providing intercity rail passenger transportation or commuter rail passenger transportation, in consultation with any applicable host railroad carrier, shall survey its entire system and identify each main track location where there is a reduction of more than 20 miles per hour from the approach speed to a curve, bridge, or tunnel and the maximum authorized operating speed for passenger trains at that curve, bridge, or tunnel. (b)Action plansNot later than 120 days after the date that the survey under subsection (a) is complete, a railroad carrier described in subsection (a) shall submit to the Secretary of Transportation an action plan that—  
(1)identifies each main track location where there is a reduction of more than 20 miles per hour from the approach speed to a curve, bridge, or tunnel and the maximum authorized operating speed for passenger trains at that curve, bridge, or tunnel; (2)describes appropriate actions to enable warning and enforcement of the maximum authorized speed for passenger trains at each location identified under paragraph (1), including— 
(A)modification to automatic train control systems, if applicable, or other signal systems; (B)increased crew size; 
(C)installation of signage alerting train crews of the maximum authorized speed for passenger trains in each location identified under paragraph (1); (D)installation of alerters; 
(E)increased crew communication; and (F)other practices; 
(3)contains milestones and target dates for implementing each appropriate action described under paragraph (2); and (4)ensures compliance with the maximum authorized speed at each location identified under paragraph (1). 
(c)ApprovalNot later than 90 days after the date on which an action plan is submitted under subsection (b) or (d)(2), the Secretary shall approve, approve with conditions, or disapprove the action plan. (d)Periodic reviews and updatesEach railroad carrier that submits an action plan to the Secretary pursuant to subsection (b) shall— 
(1)not later than 1 year after the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, and annually thereafter, review such plan to ensure the effectiveness of actions taken to enable warning and enforcement of the maximum authorized speed for passenger trains at each location identified pursuant to subsection (b)(1); and (2)not later than 90 days before implementing any significant operational or territorial operating change, including initiating a new service or route, submit to the Secretary a revised action plan, after consultation with any applicable host railroad, that addresses such operational or territorial operating change. 
(e)New serviceIf a railroad carrier providing intercity rail passenger transportation or commuter rail passenger transportation did not exist on the date of enactment of the FAST Act (Public Law 114–94; 129 Stat. 1312), such railroad carrier, in consultation with any applicable host railroad carrier, shall— (1)survey its routes pursuant to subsection (a) not later than 90 days after the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021; and 
(2)develop an action plan pursuant to subsection (b) not later than 120 days after the date on which such survey is complete.  (f)Alternative safety measuresThe Secretary may exempt from the requirements under this section each segment of track for which operations are governed by a positive train control system certified under section 20157, or any other safety technology or practice that would achieve an equivalent or greater level of safety in reducing derailment risk. 
(g)ProhibitionNo new intercity or commuter rail passenger service may begin operation unless the railroad carrier providing such service is in compliance with the requirements under this section. (h)Savings clauseNothing in this section may be construed to prohibit the Secretary from applying the requirements under this section to other segments of track at high risk of overspeed derailment.. 
(b)Clerical amendmentThe analysis for chapter 201 of subtitle V of title 49, United States Code, is amended by adding at the end the following:   20169. Speed limit action plans.. 22416.New passenger service pre-revenue safety validation plan (a)In generalSubchapter II of chapter 201 of subtitle V of title 49, United States Code, as amended by section 22415, is further amended by adding at the end the following: 
 
20170.Pre-revenue service safety validation plan 
(a)Plan submissionAny railroad providing new, regularly scheduled, intercity or commuter rail passenger transportation, an extension of existing service, or a renewal of service that has been discontinued for more than 180 days shall develop and submit for review a comprehensive pre-revenue service safety validation plan to the Secretary of Transportation not later than 60 days before initiating such revenue service. Such plan shall include pertinent safety milestones and a minimum period of simulated revenue service to ensure operational readiness and that all safety sensitive personnel are properly trained and qualified. (b)ComplianceAfter submitting a plan pursuant to subsection (a), the railroad shall adopt and comply with such plan and may not amend the plan without first notifying the Secretary of the proposed amendment. Revenue service may not begin until the railroad has completed the requirements of its plan, including the minimum simulated service period required by the plan. 
(c)RulemakingThe Secretary shall promulgate regulations to carry out this section, including— (1)requiring that any identified safety deficiencies be addressed and corrected before the initiation of revenue service; and 
(2)establishing appropriate deadlines to enable the Secretary to review and approve the pre-revenue service safety validation plan to ensure that service is not unduly delayed.. (b)Clerical amendmentThe analysis for chapter 201 of title 49, United States Code, as amended by section 22415(b), is further amended by adding at the end the following: 
 
 
20170. Pre-revenue service safety validation plan.. 
22417.Federal Railroad Administration accident and incident investigationsSection 20902 of title 49, United States Code, is amended— (1)in subsection (b) by striking subpena and inserting subpoena; and 
(2)by adding at the end the following:  (d)Gathering information and technical expertise (1)In generalThe Secretary shall create a standard process for investigators to use during accident and incident investigations conducted under this section for determining when it is appropriate and the appropriate method for— 
(A)gathering information about an accident or incident under investigation from railroad carriers, contractors or employees of railroad carriers or representatives of employees of railroad carriers, and others, as determined relevant by the Secretary; and (B)consulting with railroad carriers, contractors or employees of railroad carriers or representatives of employees of railroad carriers, and others, as determined relevant by the Secretary, for technical expertise on the facts of the accident or incident under investigation. 
(2)ConfidentialityIn developing the process required under paragraph (1), the Secretary shall factor in ways to maintain the confidentiality of any entity identified under paragraph (1) if— (A)such entity requests confidentiality; 
(B)such entity was not involved in the accident or incident; and (C)maintaining such entity’s confidentiality does not adversely affect an investigation of the Federal Railroad Administration. 
(3)ApplicabilityThis subsection shall not apply to any investigation carried out by the National Transportation Safety Board.. 22418.Civil penalty enforcement authoritySection 21301(a) of title 49, United States Code, is amended by striking paragraph (3) and inserting the following: 
 
(3)The Secretary may find that a person has violated this chapter or a regulation prescribed or order, special permit, or approval issued under this chapter only after notice and an opportunity for a hearing. The Secretary shall impose a penalty under this section by giving the person written notice of the amount of the penalty. The Secretary may compromise the amount of a civil penalty by settlement agreement without issuance of an order. In determining the amount of a compromise, the Secretary shall consider— (A)the nature, circumstances, extent, and gravity of the violation; 
(B)with respect to the violator, the degree of culpability, any history of violations, the ability to pay, and any effect on the ability to continue to do business; and (C)other matters that justice requires. 
(4)The Attorney General may bring a civil action in an appropriate district court of the United States to collect a civil penalty imposed or compromise under this section and any accrued interest on the civil penalty. In the civil action, the amount and appropriateness of the civil penalty shall not be subject to review.. 22419.Advancing safety and innovative technology (a)In generalSection 26103 of title 49, United States Code, is amended to read as follows: 
 
26103.Safety regulations and evaluationThe Secretary— (1)shall promulgate such safety regulations as may be necessary for high-speed rail services; 
(2)shall, before promulgating such regulations, consult with developers of new high-speed rail technologies to develop a method for evaluating safety performance; and (3)may solicit feedback from relevant safety experts or representatives of rail employees who perform work on similar technology or who may be expected to perform work on new technology, as appropriate.. 
(b)Clerical amendmentThe analysis for chapter 261 of title 49, United States Code, is amended by striking the item relating to section 26103 and inserting the following:   26103. Safety regulations and evaluation.. 22420.Passenger rail vehicle occupant protection systems (a)StudyThe Administrator of the Federal Railroad Administration shall conduct a study of the potential installation and use in new passenger rail rolling stock of passenger rail vehicle occupant protection systems that could materially improve passenger safety.  
(b)ConsiderationsIn conducting the study under subsection (a), the Administrator shall consider minimizing the risk of secondary collisions, including estimating the costs and benefits of the new requirements, through the use of—  (1)occupant restraint systems; 
(2)air bags; (3)emergency window retention systems; and 
(4)interior designs, including seats, baggage restraints, and table configurations and attachments. (c)ReportNot later than 2 years after the date of enactment of this Act, the Administrator shall— 
(1)submit a report summarizing the findings of the study conducted pursuant to subsection (a) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives; and (2)publish such report on the website of the Federal Railroad Administration. 
(d)RulemakingFollowing the completion of the study required under subsection (a), and after considering the costs and benefits of the proposed protection systems, the Administrator may promulgate a rule that establishes standards for the use of occupant protection systems in new passenger rail rolling stock.  22421.Federal Railroad Administration reporting requirements (a)Elimination of duplicative or unnecessary reporting or paperwork requirements in the Federal Railroad Administration (1)ReviewThe Administrator of the Federal Railroad Administration (referred to in this subsection as the FRA Administrator), in consultation with the Administrator of the Federal Transit Administration, shall conduct a review of existing reporting and paperwork requirements in the Federal Railroad Administration to determine if any such requirements are duplicative or unnecessary. 
(2)Elimination of certain requirementsIf the FRA Administrator determines, as a result of the review conducted pursuant to paragraph (1), that any reporting or paperwork requirement that is not statutorily required is duplicative or unnecessary, the FRA Administrator, after consultation with the Administrator of the Federal Transit Administration, shall terminate such requirement. (3)ReportNot later than 1 year after the date of enactment of this Act, the FRA Administrator shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that— 
(A)identifies all of the reporting or paperwork requirements that were terminated pursuant to paragraph (2); and (B)identifies any statutory reporting or paperwork requirements that are duplicative or unnecessary and should be repealed. 
(b)Safety reportingNot later than 1 year after the date of enactment of this Act, and annually thereafter for the following 4 years, the Secretary shall update Special Study Block 49 on Form FRA F 6180.54 (Rail Equipment Accident/Incident Report) to collect, with respect to trains involved in accidents required to be reported to the Federal Railroad Administration— (1)the number of cars and length of the involved trains; and 
(2)the number of crew members who were aboard a controlling locomotive involved in an accident at the time of such accident. 22422.National Academies study on trains longer than 7,500 feet (a)StudyThe Secretary shall seek to enter into an agreement with the National Academies to conduct a study on the operation of freight trains that are longer than 7,500 feet. 
(b)ElementsThe study conducted pursuant to subsection (a) shall— (1)examine any potential impacts to safety from the operation of freight trains that are longer than 7,500 feet and the mitigation of any identified risks, including— 
(A)any potential changes in the risk of loss of communications between the end of train device and the locomotive cab, including communications over differing terrains and conditions; (B)any potential changes in the risk of loss of radio communications between crew members when a crew member alights from the train, including communications over differing terrains and conditions; 
(C)any potential changes in the risk of derailments, including any risks associated with in-train compressive forces and slack action or other safety risks in the operations of such trains in differing terrains and conditions; (D)any potential impacts associated with the deployment of multiple distributed power units in the consists of such trains; and 
(E)any potential impacts on braking and locomotive performance and track wear and tear; (2)evaluate any impacts on scheduling and efficiency of passenger operations and in the shipping of goods by freight as a result of longer trains; 
(3)determine whether additional engineer and conductor training is required for safely operating such trains; (4)assess the potential impact on the amount of time and frequency of occurrence highway-rail grade crossings are occupied; and 
(5)identify any potential environmental impacts, including greenhouse gas emissions, that have resulted from the operation of longer trains. (c)ComparisonWhen evaluating the potential impacts of the operation of trains longer than 7,500 feet under subsection (b), the impacts of such trains shall be compared to the impacts of trains that are shorter than 7,500 feet, after taking into account train frequency. 
(d)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that contains the results of the study conducted by the National Academies under this section. (e)FundingFrom the amounts appropriated for fiscal year 2021 pursuant to the authorization under section 20117(a) of title 49, United States Code, the Secretary shall expend not less than $1,000,000 and not more than $2,000,000 to carry out the study required under this section. 
22423.High-speed train noise emissions 
(a)In generalSection 17 of the Noise Control Act of 1972 (42 U.S.C. 4916) is amended— (1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and 
(2)by inserting after subsection (b) the following:  (c)High-speed train noise emissions (1)In generalThe Secretary of Transportation, in consultation with the Administrator, may prescribe regulations governing railroad-related noise emission standards for trains operating on the general railroad system of transportation at speeds exceeding 160 miles per hour, including noise related to magnetic levitation systems and other new technologies not traditionally associated with railroads. 
(2)Factors in rulemakingThe regulations prescribed pursuant to paragraph (1) may— (A)consider variances in maximum pass-by noise with respect to the speed of the equipment; 
(B)account for current engineering best practices; and  (C)encourage the use of noise mitigation techniques to the extent reasonable if the benefits exceed the costs. 
(3)Conventional-speed trainsRailroad-related noise regulations prescribed under subsection (a) shall continue to govern noise emissions from the operation of trains, including locomotives and rail cars, when operating at speeds not exceeding 160 miles per hour.. (b)Technical amendmentThe second sentence of section 17(b) of the Noise Control Act of 1972 (42 U.S.C. 4916(b)) is amended by striking the Safety Appliance Acts, the Interstate Commerce Act, and the Department of Transportation Act and inserting subtitle V of title 49, United States Code. 
22424.Critical incident stress plansThe Secretary shall amend part 272 of title 49, Code of Federal Regulations, to the extent necessary to ensure that— (1)the coverage of a critical incident stress plan under section 272.7 of such part includes employees of commuter railroads and intercity passenger railroads (as such terms are defined in section 272.9 of such part), including employees who directly interact with passengers; and 
(2)an assault against an employee requiring medical attention is included in the definition of critical incident under section 272.9 of such part.  22425.Requirements for railroad freight cars placed into service in the United States (a)In generalSubchapter II of chapter 201 of subtitle V of title 49, United States Code (as amended by section 22416(a)), is amended by adding at the end the following: 
 
20171.Requirements for railroad freight cars placed into service in the United States 
(a)DefinitionsIn this section: (1)ComponentThe term component means a part or subassembly of a railroad freight car. 
(2)ControlThe term control means the power, whether direct or indirect and whether or not exercised, through the ownership of a majority or a dominant minority of the total outstanding voting interest in an entity, representation on the board of directors of an entity, proxy voting on the board of directors of an entity, a special share in the entity, a contractual arrangement with the entity, a formal or informal arrangement to act in concert with an entity, or any other means, to determine, direct, make decisions, or cause decisions to be made for the entity. (3)Cost of sensitive technologyThe term cost of sensitive technology means the aggregate cost of the sensitive technology located on a railroad freight car. 
(4)Country of concernThe term country of concern means a country that— (A)is identified by the Department of Commerce as a nonmarket economy country (as defined in section 771(18) of the Tariff Act of 1930 (19 U.S.C. 1677(18))) as of the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021; 
(B)was identified by the United States Trade Representative in the most recent report required by section 182 of the Trade Act of 1974 (19 U.S.C. 2242) as a foreign country included on the priority watch list (as defined in subsection (g)(3) of such section); and (C)is subject to monitoring by the Trade Representative under section 306 of the Trade Act of 1974 (19 U.S.C. 2416). 
(5)Net costThe term net cost has the meaning given such term in chapter 4 of the USMCA or any subsequent free trade agreement between the United States, Mexico, and Canada. (6)Qualified facilityThe term qualified facility means a facility that is not owned or under the control of a state-owned enterprise. 
(7)Qualified manufacturerThe term qualified manufacturer means a railroad freight car manufacturer that is not owned or under the control of a state-owned enterprise. (8)Railroad freight carThe term railroad freight car means a car designed to carry freight or railroad personnel by rail, including— 
(A)a box car; (B)a refrigerator car; 
(C)a ventilator car; (D)an intermodal well car; 
(E)a gondola car; (F)a hopper car; 
(G)an auto rack car; (H)a flat car; 
(I)a special car; (J)a caboose car; 
(K)a tank car; and (L)a yard car. 
(9)Sensitive technologyThe term sensitive technology means any device embedded with electronics, software, sensors, or other connectivity, that enables the device to connect to, collect data from, or exchange data with another device, including— (A)onboard telematics; 
(B)remote monitoring software; (C)firmware; 
(D)analytics; (E)global positioning system satellite and cellular location tracking systems; 
(F)event status sensors; (G)predictive component condition and performance monitoring sensors; and 
(H)similar sensitive technologies embedded into freight railcar components and sub-assemblies. (10)State-owned enterpriseThe term state-owned enterprise means— 
(A)an entity that is owned by, or under the control of, a national, provincial, or local government of a country of concern, or an agency of such government; or (B)an individual acting under the direction or influence of a government or agency described in subparagraph (A). 
(11)Substantially transformedThe term substantially transformed means a component of a railroad freight car that undergoes an applicable change in tariff classification as a result of the manufacturing process, as described in chapter 4 and related annexes of the USMCA or any subsequent free trade agreement between the United States, Mexico, and Canada. (12)USMCAThe term USMCA has the meaning given the term in section 3 of the United States-Mexico-Canada Agreement Implementation Act (19 U.S.C. 4502). 
(b)Requirements for railroad freight cars 
(1)Limitation on railroad freight carsA railroad freight car wholly manufactured on or after the date that is 1 year after the date of issuance of the regulations required under subsection (c)(1) may only operate on the United States general railroad system of transportation if— (A)the railroad freight car is manufactured, assembled, and substantially transformed, as applicable, by a qualified manufacturer in a qualified facility; 
(B)none of the sensitive technology located on the railroad freight car, including components necessary to the functionality of the sensitive technology, originates from a country of concern or is sourced from a state-owned enterprise; and (C)none of the content of the railroad freight car, excluding sensitive technology, originates from a country of concern or is sourced from a state-owned enterprise that has been determined by a recognized court or administrative agency of competent jurisdiction and legal authority to have violated or infringed valid United States intellectual property rights of another including such a finding by a Federal district court under title 35 or the U.S. International Trade Commission under section 337 of the Tariff Act of 1930 (19 U.S.C. 1337). 
(2)Limitation on railroad freight car content 
(A)Percentage limitation 
(i)Initial limitationNot later than 1 year after the date of issuance of the regulations required under subsection (c)(1), a railroad freight car described in paragraph (1) may operate on the United States general railroad system of transportation only if not more than 20 percent of the content of the railroad freight car, calculated by the net cost of all components of the car and excluding the cost of sensitive technology, originates from a country of concern or is sourced from a state-owned enterprise. (ii)Subsequent limitationEffective beginning on the date that is 3 years after the date of issuance of the regulations required under subsection (c)(1), a railroad freight car described in paragraph (1) may operate on the United States general railroad system of transportation only if not more than 15 percent of the content of the railroad freight car, calculated by the net cost of all components of the car and excluding the cost of sensitive technology, originates from a country of concern or is sourced from a state-owned enterprise. 
(B)ConflictThe percentages specified in clauses (i) and (ii) of subparagraph (A), as applicable, shall apply notwithstanding any apparent conflict with provisions of chapter 4 of the USMCA. (c)Regulations and penalties (1)Regulations requiredNot later than 2 years after the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, the Secretary of Transportation shall issue such regulations as are necessary to carry out this section, including for the monitoring and sensitive technology requirements of this section. 
(2)Certification requiredTo be eligible to provide a railroad freight car for operation on the United States general railroad system of transportation, the manufacturer of such car shall annually certify to the Secretary of Transportation that any railroad freight cars to be so provided meet the requirements under this section. (3)Compliance (A)Valid certification requiredAt the time a railroad freight car begins operation on the United States general railroad system of transportation, the manufacturer of such railroad freight car shall have valid certification described in paragraph (2) for the year in which such car begins operation. 
(B)Registration of noncompliant cars prohibitedA railroad freight car manufacturer may not register, or cause to be registered, a railroad freight car that does not comply with the requirements under this section in the Association of American Railroad’s Umler system. (4)Civil penalties (A)In generalPursuant to section 21301, the Secretary of Transportation may assess a civil penalty of not less than $100,000, but not more than $250,000, for each violation of this section for each railroad freight car. 
(B)Prohibition on operation for violationsThe Secretary of Transportation may prohibit a railroad freight car manufacturer with respect to which the Secretary has assessed more than 3 violations under subparagraph (A) from providing additional railroad freight cars for operation on the United States general railroad system of transportation until the Secretary determines— (i)such manufacturer is in compliance with this section; and 
(ii)all civil penalties assessed to such manufacturer pursuant to subparagraph (A) have been paid in full.. (b)Clerical amendmentThe analysis for chapter 201 of subtitle V of title 49, United States Code (as amended by section 22416(b)), is amended by adding at the end the following: 
 
 
20171. Requirements for railroad freight cars placed into service in the United States.. 
22426.Railroad point of contact for public safety issuesAll railroads shall— (1)provide railroad contact information for public safety issues, including a telephone number, to the relevant Federal, State, and local oversight agencies; and 
(2)post the information described in paragraph (1) on a publicly accessible website. 22427.Controlled substances testing for mechanical employeesNot later than 180 days after the date of enactment of this Act, the Secretary shall amend the regulations under part 219 of title 49, Code of Federal Regulations, to require all mechanical employees of railroads to be subject to all of the breath or body fluid testing set forth in subpart C, D, and E of such part, including random testing, reasonable suspicion testing, reasonable cause testing, pre-employment testing, return-to-duty testing, and follow-up testing.  
IIIMotor carrier safety 
23001.Authorization of appropriations 
(a)Administrative expensesSection 31110 of title 49, United States Code, is amended by striking subsection (a) and inserting the following:  (a)Administrative expensesThere are authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account) for the Secretary of Transportation to pay administrative expenses of the Federal Motor Carrier Safety Administration— 
(1)$360,000,000 for fiscal year 2022; (2)$367,500,000 for fiscal year 2023; 
(3)$375,000,000 for fiscal year 2024; (4)$382,500,000 for fiscal year 2025; and 
(5)$390,000,000 for fiscal year 2026.. (b)Financial assistance programsSection 31104 of title 49, United States Code, is amended— 
(1)by striking subsection (a) and inserting the following:  (a)Financial assistance programsThere are authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account)— 
(1)subject to subsection (c), to carry out the motor carrier safety assistance program under section 31102 (other than the high priority program under subsection (l) of that section)— (A)$390,500,000 for fiscal year 2022; 
(B)$398,500,000 for fiscal year 2023; (C)$406,500,000 for fiscal year 2024; 
(D)$414,500,000 for fiscal year 2025; and (E)$422,500,000 for fiscal year 2026; 
(2)subject to subsection (c), to carry out the high priority program under section 31102(l) (other than the commercial motor vehicle enforcement training and support grant program under paragraph (5) of that section)— (A)$57,600,000 for fiscal year 2022; 
(B)$58,800,000 for fiscal year 2023; (C)$60,000,000 for fiscal year 2024; 
(D)$61,200,000 for fiscal year 2025; and (E)$62,400,000 for fiscal year 2026; 
(3)to carry out the commercial motor vehicle enforcement training and support grant program under section 31102(l)(5), $5,000,000 for each of fiscal years 2022 through 2026; (4)to carry out the commercial motor vehicle operators grant program under section 31103— 
(A)$1,100,000 for fiscal year 2022; (B)$1,200,000 for fiscal year 2023; 
(C)$1,300,000 for fiscal year 2024; (D)$1,400,000 for fiscal year 2025; and 
(E)$1,500,000 for fiscal year 2026; and (5)subject to subsection (c), to carry out the financial assistance program for commercial driver’s license implementation under section 31313— 
(A)$41,800,000 for fiscal year 2022; (B)$42,650,000 for fiscal year 2023; 
(C)$43,500,000 for fiscal year 2024; (D)$44,350,000 for fiscal year 2025; and 
(E)$45,200,000 for fiscal year 2026.; (2)in subsection (b)(2)— 
(A)in the third sentence, by striking The Secretary and inserting the following:  (C)In-kind contributionsThe Secretary; 
(B)in the second sentence, by striking The Secretary and inserting the following:  (B)LimitationThe Secretary; 
(C)in the first sentence— (i)by inserting (except subsection (l)(5) of that section) after section 31102; and 
(ii)by striking The Secretary and inserting the following:  (A)Reimbursement percentage (i)In generalThe Secretary; and 
(D)in subparagraph (A) (as so designated), by adding at the end the following:  (ii)Commercial motor vehicle enforcement training and support grant programThe Secretary shall reimburse a recipient, in accordance with a financial assistance agreement made under section 31102(l)(5), an amount that is equal to 100 percent of the costs incurred by the recipient in a fiscal year in developing and implementing a training program under that section.; 
(3)in subsection (c)— (A)in the subsection heading, by striking partner training and; 
(B)in the first sentence— (i)by striking (4) and inserting (5); and 
(ii)by striking partner training and; and (C)by striking the second sentence; and 
(4)in subsection (f)— (A)in paragraph (1), by striking for the next fiscal year and inserting for the next 2 fiscal years; 
(B)in paragraph (4), by striking for the next fiscal year and inserting for the next 2 fiscal years; (C)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and 
(D)by inserting after paragraph (3) the following:  (4)For grants made for carrying out section 31102(l)(5), for the fiscal year in which the Secretary approves the financial assistance agreement and for the next 4 fiscal years.; and 
(5)in subsection (i)— (A)by striking Amounts not expended and inserting the following: 
 
(1)In generalExcept as provided in paragraph (2), amounts not expended; and (B)by adding at the end the following: 
 
(2)Motor carrier safety assistance programAmounts made available for the motor carrier safety assistance program established under section 31102 (other than amounts made available to carry out section 31102(l)) that are not expended by a recipient during the period of availability shall be released back to the Secretary for reallocation under that program.. (c)Enforcement data updatesSection 31102(h)(2)(A) of title 49, United States Code, is amended by striking 2004 and 2005 and inserting 2014 and 2015. 
23002.Motor carrier safety advisory committeeSection 4144 of the SAFETEA–LU (49 U.S.C. 31100 note; Public Law 109–59) is amended— (1)in subsection (b)(1), in the second sentence, by inserting , including small business motor carriers after industry; and 
(2)in subsection (d), by striking September 30, 2013 and inserting September 30, 2025. 23003.Combating human traffickingSection 31102(l) of title 49, United States Code, is amended— 
(1)in paragraph (2)— (A)in subparagraph (G)(ii), by striking and at the end; 
(B)by redesignating subparagraph (H) as subparagraph (J); and (C)by inserting after subparagraph (G) the following: 
 
(H)support, through the use of funds otherwise available for such purposes— (i)the recognition, prevention, and reporting of human trafficking, including the trafficking of human beings— 
(I)in a commercial motor vehicle; or (II)by any occupant, including the operator, of a commercial motor vehicle;  
(ii)the detection of criminal activity or any other violation of law relating to human trafficking; and (iii)enforcement of laws relating to human trafficking; 
(I)otherwise support the recognition, prevention, and reporting of human trafficking; and; and (2)in paragraph (3)(D)— 
(A)in clause (ii), by striking and at the end; (B)in clause (iii), by striking the period at the end and inserting a semicolon; and 
(C)by adding at the end the following:  (iv)for the detection of, and enforcement actions taken as a result of, criminal activity (including the trafficking of human beings)— 
(I)in a commercial motor vehicle; or (II)by any occupant, including the operator, of a commercial motor vehicle; and 
(v)in addition to any funds otherwise made available for the recognition, prevention, and reporting of human trafficking, to support the recognition, prevention, and reporting of human trafficking.. 23004.Immobilization grant programSection 31102(l) of title 49, United States Code, is amended by adding at the end the following: 
 
(4)Immobilization grant program 
(A)Definition of passenger-carrying commercial motor vehicleIn this paragraph, the term passenger-carrying commercial motor vehicle has the meaning given the term commercial motor vehicle in section 31301. (B)EstablishmentThe Secretary shall establish an immobilization grant program under which the Secretary shall provide to States discretionary grants for the immobilization or impoundment of passenger-carrying commercial motor vehicles that— 
(i)are determined to be unsafe; or (ii)fail inspection. 
(C)List of criteria for immobilizationThe Secretary, in consultation with State commercial motor vehicle entities, shall develop a list of commercial motor vehicle safety violations and defects that the Secretary determines warrant the immediate immobilization of a passenger-carrying commercial motor vehicle. (D)EligibilityA State shall be eligible to receive a grant under this paragraph only if the State has the authority to require the immobilization or impoundment of a passenger-carrying commercial motor vehicle— 
(i)with respect to which a motor vehicle safety violation included in the list developed under subparagraph (C) is determined to exist; or (ii)that is determined to have a defect included in that list. 
(E)Use of fundsA grant provided under this paragraph may be used for— (i)the immobilization or impoundment of passenger-carrying commercial motor vehicles described in subparagraph (D); 
(ii)safety inspections of those passenger-carrying commercial motor vehicles; and (iii)any other activity relating to an activity described in clause (i) or (ii), as determined by the Secretary. 
(F)Secretary authorizationThe Secretary may provide to a State amounts for the costs associated with carrying out an immobilization program using funds made available under section 31104(a)(2).. 23005.Commercial motor vehicle enforcement training and supportSection 31102(l) of title 49, United States Code (as amended by section 23004), is amended— 
(1)in paragraph (1), by striking (2) and (3) and inserting (2) through (5); and (2)by adding at the end the following: 
 
(5)Commercial motor vehicle enforcement training and support grant program 
(A)In generalThe Secretary shall administer a commercial motor vehicle enforcement training and support grant program funded under section 31104(a)(3), under which the Secretary shall make discretionary grants to eligible entities described in subparagraph (C) for the purposes described in subparagraph (B). (B)PurposesThe purposes of the grant program under subparagraph (A) are— 
(i)to train non-Federal employees who conduct commercial motor vehicle enforcement activities; and  (ii)to develop related training materials. 
(C)Eligible entitiesAn entity eligible for a discretionary grant under the program described in subparagraph (A) is a nonprofit organization that has— (i)expertise in conducting a training program for non-Federal employees; and  
(ii)the ability to reach and involve in a training program a target population of commercial motor vehicle safety enforcement employees.. 23006.Study of commercial motor vehicle crash causation (a)DefinitionsIn this section: 
(1)Commercial motor vehicleThe term commercial motor vehicle has the meaning given the term in section 31132 of title 49, United States Code. (2)StudyThe term study means the study carried out under subsection (b). 
(b)StudyThe Secretary shall carry out a comprehensive study— (1)to determine the causes of, and contributing factors to, crashes that involve a commercial motor vehicle; and 
(2)to identify data requirements, data collection procedures, reports, and any other measures that can be used to improve the ability of States and the Secretary— (A)to evaluate future crashes involving commercial motor vehicles; 
(B)to monitor crash trends and identify causes and contributing factors; and (C)to develop effective safety improvement policies and programs. 
(c)DesignThe study shall be designed to yield information that can be used to help policy makers, regulators, and law enforcement identify activities and other measures that are likely to lead to reductions in— (1)the frequency of crashes involving a commercial motor vehicle; 
(2)the severity of crashes involving a commercial motor vehicle; and (3)fatalities and injuries. 
(d)ConsultationIn designing and carrying out the study, the Secretary may consult with individuals or entities with expertise on— (1)crash causation and prevention; 
(2)commercial motor vehicles, commercial drivers, and motor carriers, including passenger carriers; (3)highways and noncommercial motor vehicles and drivers; 
(4)Federal and State highway and motor carrier safety programs; (5)research methods and statistical analysis; and 
(6)other relevant topics, as determined by the Secretary. (e)Public commentThe Secretary shall make available for public comment information about the objectives, methodology, implementation, findings, and other aspects of the study. 
(f)ReportsAs soon as practicable after the date on which the study is completed, the Secretary shall submit to Congress a report describing the results of the study and any legislative recommendations to facilitate reductions in the matters described in paragraphs (1) through (3) of subsection (c). 23007.Promoting women in the trucking workforce (a)FindingsCongress finds that— 
(1)women make up 47 percent of the workforce of the United States; (2)women are significantly underrepresented in the trucking industry, holding only 24 percent of all transportation and warehousing jobs and representing only— 
(A)6.6 percent of truck drivers; (B)12.5 percent of all workers in truck transportation; and 
(C)8 percent of freight firm owners; (3)given the total number of women truck drivers, women are underrepresented in the truck-driving workforce; and 
(4)women truck drivers have been shown to be 20 percent less likely than male counterparts to be involved in a crash. (b)Sense of Congress regarding women in truckingIt is the sense of Congress that the trucking industry should explore every opportunity to encourage and support the pursuit and retention of careers in trucking by women, including through programs that support recruitment, driver training, and mentorship. 
(c)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Federal Motor Carrier Safety Administration. 
(2)BoardThe term Board means the Women of Trucking Advisory Board established under subsection (d)(1). (3)Large trucking companyThe term large trucking company means a motor carrier (as defined in section 13102 of title 49, United States Code) with more than 100 power units. 
(4)Mid-sized trucking companyThe term mid-sized trucking company means a motor carrier (as defined in section 13102 of title 49, United States Code) with not fewer than 11 power units and not more than 100 power units. (5)Power unitThe term power unit means a self-propelled vehicle under the jurisdiction of the Federal Motor Carrier Safety Administration. 
(6)Small trucking companyThe term small trucking company means a motor carrier (as defined in section 13102 of title 49, United States Code) with not fewer than 1 power unit and not more than 10 power units. (d)Women of Trucking Advisory Board (1)EstablishmentTo encourage women to enter the field of trucking, the Administrator shall establish and facilitate an advisory board, to be known as the Women of Trucking Advisory Board, to review and report on policies that— 
(A)provide education, training, mentorship, or outreach to women in the trucking industry; and (B)recruit, retain, or advance women in the trucking industry. 
(2)Membership 
(A)In generalThe Board shall be composed of not fewer than 8 members whose backgrounds, experience, and certifications allow those members to contribute balanced points of view and diverse ideas regarding the matters described in paragraph (3)(B). (B)Appointment (i)In generalNot later than 270 days after the date of enactment of this Act, the Administrator shall appoint the members of the Board, of whom— 
(I)not fewer than 1 shall be a representative of large trucking companies; (II)not fewer than 1 shall be a representative of mid-sized trucking companies; 
(III)not fewer than 1 shall be a representative of small trucking companies; (IV)not fewer than 1 shall be a representative of nonprofit organizations in the trucking industry; 
(V)not fewer than 1 shall be a representative of trucking business associations; (VI)not fewer than 1 shall be a representative of independent owner-operators; 
(VII)not fewer than 1 shall be a woman who is a professional truck driver; and (VIII)not fewer than 1 shall be a representative of an institution of higher education or trucking trade school. 
(ii)DiversityA member of the Board appointed under any of subclauses (I) through (VIII) of clause (i) may not be appointed under any other subclause of that clause.  (C)TermsEach member shall be appointed for the life of the Board. 
(D)CompensationA member of the Board shall serve without compensation. (3)Duties (A)In generalThe Board shall identify— 
(i)barriers and industry trends that directly or indirectly discourage women from pursuing and retaining careers in trucking, including— (I)any particular barriers and trends that impact women minority groups; 
(II)any particular barriers and trends that impact women who live in rural, suburban, or urban areas; and (III)any safety risks unique to women in the trucking industry; 
(ii)ways in which the functions of trucking companies, nonprofit organizations, training and education providers, and trucking associations may be coordinated to facilitate support for women pursuing careers in trucking; (iii)opportunities to expand existing opportunities for women in the trucking industry; and 
(iv)opportunities to enhance trucking training, mentorship, education, and advancement and outreach programs that would increase the number of women in the trucking industry. (B)ReportNot later than 2 years after the date of enactment of this Act, the Board shall submit to the Administrator a report containing the findings and recommendations of the Board, including recommendations that companies, associations, institutions, other organizations, or the Administrator may adopt— 
(i)to address any industry trends identified under subparagraph (A)(i); (ii)to coordinate the functions of trucking companies, nonprofit organizations, and trucking associations in a manner that facilitates support for women pursuing careers in trucking; 
(iii) 
(I)to take advantage of any opportunities identified under subparagraph (A)(iii); and (II)to create new opportunities to expand existing scholarship opportunities for women in the trucking industry; and 
(iv)to enhance trucking training, men­tor­ship, education, and outreach programs that are exclusive to women. (4)Report to Congress (A)In generalNot later than 3 years after the date of enactment of this Act, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing— 
(i)the findings and recommendations of the Board under paragraph (3)(B); and (ii)any actions taken by the Administrator to adopt the recommendations of the Board (or an explanation of the reasons for not adopting the recommendations). 
(B)Public availabilityThe Administrator shall make the report under subparagraph (A) publicly available— (i)on the website of the Federal Motor Carrier Safety Administration; and 
(ii)in appropriate offices of the Federal Motor Carrier Safety Administration. (5)TerminationThe Board shall terminate on submission of the report to Congress under paragraph (4).  
23008.State inspection of passenger-carrying commercial motor vehicles 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall solicit additional comment on the advance notice of proposed rulemaking entitled State Inspection Programs for Passenger-Carrier Vehicles (81 Fed. Reg. 24769 (April 27, 2016)). (b)Final rule (1)In generalAfter reviewing all comments received in response to the solicitation under subsection (a), if the Secretary determines that data and information exist to support moving forward with a final rulemaking action, the Secretary shall issue a final rule relating to the advance notice of proposed rulemaking described in that subsection. 
(2)ConsiderationsIn determining whether to issue a final rule under paragraph (1), the Secretary shall consider the impact of continuing to allow self-inspection as a means to satisfy periodic inspection requirements on the safety of passenger carrier operations. 23009.Truck Leasing Task Force (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Labor, shall establish a task force, to be known as the Truck Leasing Task Force (referred to in this section as the Task Force). 
(b)Membership 
(1)In generalThe Secretary shall select not more than 10 individuals to serve as members of the Task Force, including at least 1 representative from each of the following: (A)Labor organizations. 
(B)Motor carriers that provide lease-purchase agreements to owner-operators. (C)Consumer protection groups. 
(D)Members of the legal profession who specialize in consumer finance issues, including experience with lease-purchase agreements. (E)Owner-operators in the trucking industry with experience regarding lease-purchase agreements. 
(F)Businesses that provide or are subject to lease-purchase agreements in the trucking industry. (2)CompensationA member of the Task Force shall serve without compensation.  
(c)DutiesThe Task Force shall examine, at a minimum— (1)common truck leasing arrangements available to commercial motor vehicle drivers, including lease-purchase agreements; 
(2)the terms of the leasing agreements described in paragraph (1); (3) (A)the existence of inequitable leasing agreements and terms in the motor carrier industry; 
(B)whether any such inequitable terms and agreements affect the frequency of maintenance performed on vehicles subject to those agreements; and (C)whether any such inequitable terms and agreements affect whether a vehicle is kept in a general state of good repair; 
(4)specific agreements available to drayage drivers at ports relating to the Clean Truck Program or any similar program to decrease emissions from port operations; (5)the impact of truck leasing agreements on the net compensation of commercial motor vehicle drivers, including port drayage drivers; 
(6)whether truck leasing agreements properly incentivize the safe operation of vehicles, including driver compliance with the hours of service regulations and laws governing speed and safety generally; (7)resources to assist commercial motor vehicle drivers in assessing the financial impacts of leasing agreements; and 
(8) 
(A)the opportunity that equitable leasing agreements provide for drivers to start or expand trucking companies; and  (B)the history of motor carriers starting from single owner-operators. 
(d)ReportOn completion of the examination under subsection (c), the Task Force shall submit to the Secretary, the Secretary of Labor, and the appropriate committees of Congress a report containing— (1)the findings of the Task Force with respect to the matters described in subsection (c); 
(2)best practices relating to— (A)assisting a commercial motor vehicle driver in assessing the impacts of leasing agreements prior to entering into such an agreement; 
(B)assisting a commercial motor vehicle driver who has entered into a predatory lease agreement; and (C)preventing coercion and impacts on safety as described in section 31136 of title 49, United States Code; and 
(3)recommendations relating to changes to laws (including regulations), as applicable, at the Federal, State, or local level to promote fair leasing agreements under which a commercial motor vehicle driver, including a short haul driver, who is a party to such an agreement is able to earn a rate commensurate with other commercial motor vehicle drivers performing similar duties. (e)TerminationNot later than 30 days after the date on which the report under subsection (d) is submitted, the Task Force shall terminate. 
23010.Automatic emergency braking 
(a)DefinitionsIn this section: (1)Automatic emergency braking systemThe term automatic emergency braking system means a system on a commercial motor vehicle that, based on a predefined distance and closing rate with respect to an obstacle in the path of the commercial motor vehicle— 
(A)alerts the driver of the obstacle; and (B)if necessary to avoid or mitigate a collision with the obstacle, automatically applies the brakes of the commercial motor vehicle. 
(2)Commercial motor vehicleThe term commercial motor vehicle has the meaning given the term in section 31101 of title 49, United States Code. (b)Federal motor vehicle safety standard (1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall— 
(A)prescribe a motor vehicle safety standard under section 30111 of title 49, United States Code, that requires any commercial motor vehicle subject to section 571.136 of title 49, Code of Federal Regulations (relating to Federal Motor Vehicle Safety Standard Number 136) (or a successor regulation) that is manufactured after the effective date of the standard prescribed under this subparagraph to be equipped with an automatic emergency braking system; and (B)as part of the standard under subparagraph (A), establish performance requirements for automatic emergency braking systems. 
(2)ConsiderationsPrior to prescribing the motor vehicle safety standard under paragraph (1)(A), the Secretary shall— (A)conduct a review of automatic emergency braking systems in use in applicable commercial motor vehicles and address any identified deficiencies with respect to those automatic emergency braking systems in the rulemaking proceeding to prescribe the standard, if practicable; and 
(B)consult with representatives of commercial motor vehicle drivers regarding the experiences of drivers with automatic emergency braking systems in use in applicable commercial motor vehicles, including any malfunctions or unwarranted activations of those automatic emergency braking systems.  (c)Federal motor carrier safety regulationNot later than 1 year after the date of enactment of this Act, the Secretary shall prescribe a regulation under section 31136 of title 49, United States Code, that requires that an automatic emergency braking system installed in a commercial motor vehicle manufactured after the effective date of the standard prescribed under subsection (b)(1)(A) that is in operation on or after that date and is subject to section 571.136 of title 49, Code of Federal Regulations (relating to Federal Motor Vehicle Safety Standard Number 136) (or a successor regulation) be used at any time during which the commercial motor vehicle is in operation. 
(d)Report on automatic emergency braking in other commercial motor vehicles 
(1)StudyNot later than 2 years after the date of enactment of this Act, the Secretary shall complete a study on equipping a variety of commercial motor vehicles not subject to section 571.136 of title 49, Code of Federal Regulations (relating to Federal Motor Vehicle Safety Standard Number 136) (or a successor regulation) as of that date of enactment with automatic emergency braking systems to avoid or mitigate a collision with an obstacle in the path of the commercial motor vehicle, including an assessment of the feasibility, benefits, and costs associated with installing automatic emergency braking systems on a variety of newly manufactured commercial motor vehicles with a gross vehicle weight rating greater than 10,001 pounds. (2)Independent researchIf the Secretary enters into a contract with a third party to perform research relating to the study required under paragraph (1), the Secretary shall ensure that the third party does not have any financial or contractual ties to, or relationships with— 
(A)a motor carrier that transports passengers or property for compensation; (B)the motor carrier industry; or 
(C)an entity producing or supplying automatic emergency braking systems. (3)Public commentNot later than 90 days after the date on which the study under paragraph (1) is completed, the Secretary shall— 
(A)issue a notice in the Federal Register containing the findings of the study; and  (B)provide an opportunity for public comment. 
(4)Report to CongressNot later than 90 days after the conclusion of the public comment period under paragraph (3)(B), the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a report that includes— (A)the results of the study under paragraph (1); 
(B)a summary of any comments received under paragraph (3)(B); and (C)a determination as to whether the Secretary intends to develop performance requirements for automatic emergency braking systems for applicable commercial motor vehicles, including any analysis that led to that determination. 
(5)RulemakingNot later than 2 years after the date on which the study under paragraph (1) is completed, the Secretary shall— (A)determine whether a motor vehicle safety standard relating to equipping the commercial motor vehicles described in that paragraph with automatic emergency braking systems would meet the requirements and considerations described in subsections (a) and (b) of section 30111 of title 49, United States Code; and 
(B)if the Secretary determines that a motor vehicle safety standard described in subparagraph (A) would meet the requirements and considerations described in that subparagraph, initiate a rulemaking to prescribe such a motor vehicle safety standard. 23011.Underride protection (a)DefinitionsIn this section: 
(1)CommitteeThe term Committee means the Advisory Committee on Underride Protection established under subsection (d)(1). (2)Motor carrierThe term motor carrier has the meaning given the term in section 13102 of title 49, United States Code. 
(3)Passenger motor vehicleThe term passenger motor vehicle has the meaning given the term in section 32101 of title 49, United States Code. (4)Underride crashThe term underride crash means a crash in which a trailer or semitrailer intrudes into the passenger compartment of a passenger motor vehicle. 
(b)Rear underride guards 
(1)Trailers and semitrailers 
(A)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall promulgate such regulations as are necessary to revise sections 571.223 and 571.224 of title 49, Code of Federal Regulations (relating to Federal Motor Vehicle Safety Standard Numbers 223 and 224, respectively), to require trailers and semitrailers manufactured after the date on which those regulations are promulgated to be equipped with rear impact guards that are designed to prevent passenger compartment intrusion from a trailer or semitrailer when a passenger motor vehicle traveling at 35 miles per hour makes— (i)an impact in which the passenger motor vehicle impacts the center of the rear of the trailer or semitrailer; 
(ii)an impact in which 50 percent of the width of the passenger motor vehicle overlaps the rear of the trailer or semitrailer; and (iii)an impact in which 30 percent of the width of the passenger motor vehicle overlaps the rear of the trailer or semitrailer, if the Secretary determines that a revision of sections 571.223 and 571.224 of title 49, Code of Federal Regulations (relating to Federal Motor Vehicle Safety Standard Numbers 223 and 224, respectively) to address such an impact would meet the requirements and considerations described in subsections (a) and (b) of section 30111 of title 49, United States Code. 
(B)Effective dateThe regulations promulgated under subparagraph (A) shall require full compliance with each Federal Motor Vehicle Safety Standard revised pursuant to those regulations not later than 2 years after the date on which those regulations are promulgated. (2)Additional researchThe Secretary shall conduct additional research on the design and development of rear impact guards that can— 
(A)prevent underride crashes in cases in which the passenger motor vehicle is traveling at speeds of up to 65 miles per hour; and  (B)protect passengers in passenger motor vehicles against severe injury in crashes in which the passenger motor vehicle is traveling at speeds of up to 65 miles per hour. 
(3)Review of standardsNot later than 5 years after the date on which the regulations under paragraph (1)(A) are promulgated, the Secretary shall— (A)review the Federal Motor Vehicle Safety Standards revised pursuant to those regulations and any other requirements of those regulations relating to rear underride guards on trailers or semitrailers to evaluate the need for changes in response to advancements in technology; and  
(B)update those Federal Motor Vehicle Safety Standards and those regulations accordingly. (4)Inspections (A)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall promulgate such regulations as are necessary to revise the regulations relating to minimum periodic inspection standards under appendix G to subchapter B of chapter III of title 49, Code of Federal Regulations, and the regulations relating to driver vehicle inspection reports under section 396.11 of that title to include requirements relating to rear impact guards and rear end protection that are consistent with the requirements described in section 393.86 of that title. 
(B)ConsiderationsIn revising the regulations described in subparagraph (A), the Secretary shall consider it to be a defect or a deficiency if a rear impact guard is missing an, or has a corroded or compromised, element that affects the structural integrity and protective feature of the rear impact guard. (c)Side underride guards (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall— 
(A)complete additional research on side underride guards to better understand the overall effectiveness of side underride guards; (B)assess the feasibility, benefits, and costs of, and any impacts on intermodal equipment, freight mobility (including port operations), and freight capacity associated with, installing side underride guards on newly manufactured trailers and semitrailers with a gross vehicle weight rating of 10,000 pounds or more; 
(C)consider the unique structural and operational aspects of— (i)intermodal chassis (as defined in section 340.2 of title 46, Code of Federal Regulations; and 
(ii)pole trailers (as defined in section 390.5 of title 49, Code of Federal Regulations; and (D)if warranted, develop performance standards for side underride guards. 
(2)Independent researchIf the Secretary enters into a contract with a third party to perform the research required under paragraph (1)(A), the Secretary shall ensure that the third party does not have any financial or contractual ties to, or relationships with— (A)a motor carrier that transports passengers or property for compensation; 
(B)the motor carrier industry; or  (C)an entity producing or supplying underride guards. 
(3)Publication of assessmentNot later than 90 days after completion of the assessment required under paragraph (1)(B), the Secretary shall— (A)issue a notice in the Federal Register containing the findings of the assessment; and  
(B)provide an opportunity for public comment. (4)Report to congressNot later than 90 days after the conclusion of the public comment period under paragraph (3)(B), the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes— 
(A)the results of the assessment under paragraph (1)(B); (B)a summary of any comments received by the Secretary under paragraph (3)(B); and  
(C)a determination as to whether the Secretary intends to develop performance requirements for side underride guards, including any analysis that led to that determination. (d)Advisory committee on underride protection (1)EstablishmentThe Secretary shall establish an Advisory Committee on Underride Protection to provide advice and recommendations to the Secretary on safety regulations to reduce underride crashes and fatalities relating to underride crashes. 
(2)Membership 
(A)In generalThe Committee shall be composed of not more than 20 members, appointed by the Secretary, who— (i)are not employees of the Department; and  
(ii)are qualified to serve on the Committee because of their expertise, training, or experience. (B)RepresentationThe Committee shall include 2 representatives of each of the following: 
(i)Truck and trailer manufacturers. (ii)Motor carriers, including independent owner-operators. 
(iii)Law enforcement. (iv)Motor vehicle engineers. 
(v)Motor vehicle crash investigators. (vi)Truck safety organizations. 
(vii)The insurance industry. (viii)Emergency medical service providers. 
(ix)Families of underride crash victims. (x)Labor organizations. 
(3)CompensationMembers of the Committee shall serve without compensation. (4)MeetingsThe Committee shall meet not less frequently than annually. 
(5)SupportOn request of the Committee, the Secretary shall provide information, administrative services, and supplies necessary for the Committee to carry out the duties of the Committee. (6)ReportThe Committee shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a biennial report that— 
(A)describes the advice and recommendations made to the Secretary; and (B)includes an assessment of progress made by the Secretary in advancing safety regulations relating to underride crashes. 
(e)Data collectionNot later than 1 year after the date of enactment of this Act, the Secretary shall implement the recommendations described in the report of the Government Accountability Office entitled Truck Underride Guards: Improved Data Collection, Inspections, and Research Needed, published on March 14, 2019, and numbered GAO–19–264. 23012.Providers of recreational activitiesSection 13506(b) of title 49, United States Code, is amended— 
(1)in paragraph (2), by striking or at the end; (2)in paragraph (3), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following:  (4)transportation by a motor vehicle designed or used to transport not fewer than 9, and not more than 15, passengers (including the driver), whether operated alone or with a trailer attached for the transport of recreational equipment, if— 
(A)the motor vehicle is operated by a person that provides recreational activities; (B)the transportation is provided within a 150 air-mile radius of the location at which passengers initially boarded the motor vehicle at the outset of the trip; and 
(C)in the case of a motor vehicle transporting passengers over a route between a place in a State and a place in another State, the person operating the motor vehicle is lawfully providing transportation of passengers over the entire route in accordance with applicable State law.. 23013.Amendments to regulations relating to transportation of household goods in interstate commerce (a)DefinitionsIn this section: 
(1)AdministrationThe term Administration means the Federal Motor Carrier Safety Administration. (2)Covered carrierThe term covered carrier means a motor carrier that is— 
(A)engaged in the interstate transportation of household goods; and (B)subject to the requirements of part 375 of title 49, Code of Federal Regulations (as in effect on the effective date of any amendments made pursuant to the notice of proposed rulemaking issued under subsection (b)). 
(b)Amendments to regulationsNot later than 1 year after the date of enactment of this Act, the Secretary shall issue a notice of proposed rulemaking to amend, as the Secretary determines to be appropriate, regulations relating to the interstate transportation of household goods. (c)ConsiderationsIn issuing the notice of proposed rulemaking under subsection (b), the Secretary shall consider amending the following provisions of title 49, Code of Federal Regulations, in accordance with the following recommendations: 
(1)Section 375.207(b) to require each covered carrier to include on the website of the covered carrier a link— (A)to the publication of the Administration entitled Ready to Move–Tips for a Successful Interstate Move and numbered ESA–03–005 on the website of the Administration; or 
(B)to a copy of the publication referred to in subparagraph (A) on the website of the covered carrier. (2)Subsections (a) and (b)(1) of section 375.213 to require each covered carrier to provide to each individual shipper, together with any written estimate provided to the shipper, a copy of the publication described in appendix A of part 375 of that title, entitled Your Rights and Responsibilities When You Move and numbered ESA–03–006 (or a successor publication), in the form of a written copy or a hyperlink on the website of the covered carrier to the location on the website of the Administration containing that publication.  
(3)Section 375.213 to repeal subsection (e) of that section. (4)Section 375.401(a) to require each covered carrier— 
(A)to conduct a visual survey of the household goods to be transported by the covered carrier— (i)in person; or 
(ii)virtually, using— (I)a remote camera; or 
(II)another appropriate technology; (B)to offer a visual survey described in subparagraph (A) for all household goods shipments, regardless of the distance between— 
(i)the location of the household goods; and (ii)the location of the agent of the covered carrier preparing the estimate; and 
(C)to provide to each shipper a copy of the publication of the Administration entitled Ready to Move–Tips for a Successful Interstate Move and numbered ESA–03–005 on receipt from the shipper of a request to schedule, or a waiver of, a visual survey offered under subparagraph (B). (5)Sections 375.401(b)(1), 375.403(a)(6)(ii), and 375.405(b)(7)(ii), and subpart D of appendix A of part 375, to require that, in any case in which a shipper tenders any additional item or requests any additional service prior to loading a shipment, the affected covered carrier shall— 
(A)prepare a new estimate; and (B)maintain a record of the date, time, and manner in which the new estimate was accepted by the shipper.  
(6)Section 375.501(a), to establish that a covered carrier is not required to provide to a shipper an order for service if the covered carrier elects to provide the information described in paragraphs (1) through (15) of that section in a bill of lading that is presented to the shipper before the covered carrier receives the shipment. (7)Subpart H of part 375, to replace the replace the terms freight bill and expense bill with the term invoice. 
23014.Improving Federal-State motor carrier safety enforcement coordination 
(a)DefinitionsIn this section: (1)Covered StateThe term covered State means a State that receives Federal funds under the motor carrier safety assistance program established under section 31102 of title 49, United States Code. 
(2)Imminent hazardThe term imminent hazard has the same meaning as in section 521 of title 49, United States Code. (b)Review and enforcement of State out-of-service ordersAs soon as practicable after the date of enactment of this Act, the Secretary shall publish in the Federal Register a process under which the Secretary shall review each out-of-service order issued by a covered State in accordance with section 31144(d) of title 49, United States Code, by not later than 30 days after the date on which the out-of-service order is submitted to the Secretary by the covered State. 
(c)Review and enforcement of State imminent hazard determinations 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall publish in the Federal Register a process under which the Secretary shall review imminent hazard determinations made by covered States. (2)EnforcementOn reviewing an imminent hazard determination under paragraph (1), the Secretary shall pursue enforcement under section 521 of title 49, United States Code, as the Secretary determines to be appropriate. 
23015.Limousine research 
(a)DefinitionsIn this section: (1)LimousineThe term limousine means a motor vehicle— 
(A)that has a seating capacity of 9 or more persons (including the driver); (B)with a gross vehicle weight rating greater than 10,000 pounds but not greater than 26,000 pounds; 
(C)that the Secretary has determined by regulation has physical characteristics resembling— (i)a passenger car; 
(ii)a multipurpose passenger vehicle; or (iii)a truck with a gross vehicle weight rating of 10,000 pounds or less; and 
(D)that is not a taxi, nonemergency medical, or paratransit motor vehicle. (2)Limousine operatorThe term limousine operator means a person who owns or leases, and uses, a limousine to transport passengers for compensation. 
(3)Motor vehicle safety standardThe term motor vehicle safety standard has the meaning given the term in section 30102(a) of title 49, United States Code. (4)StateThe term State has the meaning given such term in section 30102(a) of title 49, United States Code. 
(b)Crashworthiness 
(1)ResearchNot later than 4 years after the date of enactment of this Act, the Secretary shall complete research into the development of motor vehicle safety standards for side impact protection, roof crush resistance, and air bag systems for the protection of occupants in limousines with alternative seating positions, including perimeter seating arrangements. (2)Rulemaking or report (A)Crashworthiness standards (i)In generalSubject to clause (ii), not later than 2 years after the date on which the research under paragraph (1) is completed, the Secretary shall prescribe, for the protection of occupants in limousines with alternative seating positions, a final motor vehicle safety standard for each of the following: 
(I)Side impact protection. (II)Roof crush resistance. 
(III)Air bag systems. (ii)Requirements and considerationsThe Secretary may only prescribe a motor vehicle safety standard described in clause (i) if the Secretary determines that the standard meets the requirements and considerations described in subsections (a) and (b) of section 30111 of title 49, United States Code. 
(B)ReportIf the Secretary determines that a motor vehicle safety standard described in subparagraph (A)(i) would not meet the requirements and considerations described in subsections (a) and (b) of section 30111 of title 49, United States Code, the Secretary shall publish in the Federal Register and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing the reasons for not prescribing the standard. (c)Evacuation (1)ResearchNot later than 2 years after the date of enactment of this Act, the Secretary shall complete research into safety features and standards that aid evacuation in the event that an exit in the passenger compartment of a limousine is blocked. 
(2)Rulemaking or report 
(A)Limousine evacuation 
(i)In generalSubject to clause (ii), not later than 2 years after the date on which the research under paragraph (1) is completed, the Secretary shall prescribe a final motor vehicle safety standard based on the results of that research. (ii)Requirements and considerationsThe Secretary may only prescribe a motor vehicle safety standard described in clause (i) if the Secretary determines that the standard meets the requirements and considerations described in subsections (a) and (b) of section 30111 of title 49, United States Code. 
(B)ReportIf the Secretary determines that a standard described in subparagraph (A)(i) would not meet the requirements and considerations described in subsections (a) and (b) of section 30111 of title 49, United States Code, the Secretary shall publish in the Federal Register and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing the reasons for not prescribing the standard. (d)Limousine inspection disclosure (1)In generalA limousine operator may not introduce a limousine into interstate commerce unless the limousine operator has prominently disclosed in a clear and conspicuous notice, including on the website of the operator if the operator has a website, the following: 
(A)The date of the most recent inspection of the limousine required under State or Federal law, if applicable. (B)The results of the inspection, if applicable. 
(C)Any corrective action taken by the limousine operator to ensure the limousine passed inspection, if applicable. (2)Federal trade commission enforcement (A)In generalThe Federal Trade Commission shall enforce this subsection in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this subsection.  
(B)TreatmentAny person who violates this subsection shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.). (3)Savings provisionNothing in this subsection limits the authority of the Federal Trade Commission under any other provision of law. 
(4)Effective dateThis subsection shall take effect on the date that is 180 days after the date of enactment of this Act. 23016.National Consumer Complaint Database (a)In generalNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the National Consumer Complaint Database of the Federal Motor Carrier Safety Administration. 
(b)ContentsThe report under subsection (a) shall include— (1)a review of the process and effectiveness of efforts to review and follow-up on complaints submitted to the National Consumer Complaint Database; 
(2)an identification of the top 5 complaint categories; (3)an identification of— 
(A)the process that the Federal Motor Carrier Safety Administration uses to determine which entities to take enforcement actions against; and  (B)the top categories of enforcement actions taken by the Federal Motor Carrier Safety Administration; 
(4)a review of the use of the National Consumer Complaint Database website over the 5-year period ending on December 31, 2020, including information obtained by conducting interviews with drivers, customers of movers of household goods, brokers, motor carriers, including small business motor carriers, and other users of the website to determine the usability of the website; (5)a review of efforts taken by the Federal Motor Carrier Safety Administration to raise awareness of the National Consumer Complaint Database; and 
(6)recommendations, as appropriate, including with respect to methods— (A)for improving the usability of the National Consumer Complaint Database website; 
(B)for improving the review of complaints; (C)for using data collected through the National Consumer Complaint Database to identify bad actors;  
(D)to improve confidence and transparency in the complaint process; and (E)for improving stakeholder awareness of and participation in the National Consumer Complaint Database and the complaint system, including improved communication about the purpose of the National Consumer Complaint Database. 
23017.Electronic logging device oversightNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress a report analyzing the cost and effectiveness of electronic logging devices and detailing the processes— (1)used by the Federal Motor Carrier Safety Administration— 
(A)to review electronic logging device logs; and (B)to protect proprietary information and personally identifiable information obtained from electronic logging device logs; and 
(2)through which an operator may challenge or appeal a violation notice issued by the Federal Motor Carrier Safety Administration relating to an electronic logging device.  23018.Transportation of agricultural commodities and farm suppliesSection 229(a)(1) of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31136 note; Public Law 106–159) is amended— 
(1)in subparagraph (B), by striking or at the end; (2)in subparagraph (C), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following:  (D)drivers transporting livestock (as defined in section 602 of the Emergency Livestock Feed Assistance Act of 1988 (7 U.S.C. 1471) including insects) within a 150 air-mile radius from the final destination of the livestock.. 
23019.Modification of restrictions on certain commercial driver’s licensesThe Administrator of the Federal Motor Carrier Safety Administration shall revise section 383.3(f)(3)(ii) of title 49, Code of Federal Regulations (or a successor regulation), to provide that a restricted commercial driver’s license issued to an employee in a farm-related service industry shall be limited to the applicable seasonal periods defined by the State issuing the restricted commercial driver’s license, subject to the condition that the total number of days in any calendar year during which the restricted commercial driver’s license is valid does not exceed 210. 23020.Report on human trafficking violations involving commercial motor vehiclesNot later than 3 years after the date of enactment of this Act, and every 3 years thereafter, the Secretary, acting through the Department of Transportation Advisory Committee on Human Trafficking established under section 5(a) of the Combating Human Trafficking in Commercial Vehicles Act (Public Law 115–99; 131 Stat. 2243), shall coordinate with the Attorney General to prepare and submit to Congress a report relating to human trafficking violations involving commercial motor vehicles, which shall include recommendations for countering human trafficking, including an assessment of previous best practices by transportation stakeholders.  
23021.Broker guidance relating to Federal motor carrier safety regulations 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall issue guidance to clarify the definitions of the terms broker and bona fide agents in section 371.2 of title 49, Code of Federal Regulations. (b)ConsiderationsIn issuing guidance under subsection (a), the Secretary shall take into consideration— 
(1)the extent to which technology has changed the nature of freight brokerage; (2)the role of bona fide agents; and 
(3)other aspects of the freight transportation industry. (c)Dispatch servicesIn issuing guidance under subsection (a), the Secretary shall, at a minimum— 
(1)examine the role of a dispatch service in the transportation industry; (2)examine the extent to which dispatch services could be considered brokers or bona fide agents; and 
(3)clarify the level of financial penalties for unauthorized brokerage activities under section 14916 of title 49, United States Code, applicable to a dispatch service.  23022.Apprenticeship pilot program (a)DefinitionsIn this section: 
(1)ApprenticeThe term apprentice means an individual who— (A)is under the age of 21; and 
(B)holds a commercial driver’s license. (2)Commercial driver’s licenseThe term commercial driver’s license has the meaning given the term in section 31301 of title 49, United States Code. 
(3)Commercial motor vehicleThe term commercial motor vehicle has the meaning given the term in section 390.5 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act). (4)Driving timeThe term driving time has the meaning given the term in section 395.2 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act). 
(5)Experienced driverThe term experienced driver means an individual who— (A)is not younger than 26 years of age; 
(B)has held a commercial driver’s license for the 2-year period ending on the date on which the individual serves as an experienced driver under subsection (b)(2)(C)(ii); (C)during the 2-year period ending on the date on which the individual serves as an experienced driver under subsection (b)(2)(C)(ii), has had no— 
(i)preventable accidents reportable to the Department; or (ii)pointed moving violations; and 
(D)has a minimum of 5 years of experience driving a commercial motor vehicle in interstate commerce. (6)On-duty timeThe term on-duty time has the meaning given the term in section 395.2 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act). 
(7)Pointed moving violationThe term pointed moving violation means a violation that results in points being added to the license of a driver, or a similar comparable violation, as determined by the Secretary. (b)Pilot program (1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary shall establish, in accordance with section 31315(c) of title 49, United States Code, a pilot program allowing employers to establish the apprenticeship programs described in paragraph (2). 
(2)Description of apprenticeship programAn apprenticeship program referred to in paragraph (1) is a program that consists of the following requirements: (A)120-hour probationary period (i)In generalThe apprentice shall complete 120 hours of on-duty time, of which not less than 80 hours shall be driving time in a commercial motor vehicle. 
(ii)Performance benchmarksTo complete the 120-hour probationary period under clause (i), the employer of an apprentice shall determine that the apprentice is competent in each of the following areas: (I)Interstate, city traffic, rural 2-lane, and evening driving. 
(II)Safety awareness. (III)Speed and space management. 
(IV)Lane control. (V)Mirror scanning. 
(VI)Right and left turns. (VII)Logging and complying with rules relating to hours of service. 
(B)280-hour probationary period 
(i)In generalAfter completing the 120-hour probationary period under subparagraph (A), an apprentice shall complete 280 hours of on-duty time, of which not less than 160 hours shall be driving time in a commercial motor vehicle. (ii)Performance benchmarksTo complete the 280-hour probationary period under clause (i), the employer of an apprentice shall determine that the apprentice is competent in each of the following areas: 
(I)Backing and maneuvering in close quarters. (II)Pretrip inspections. 
(III)Fueling procedures. (IV)Weighing loads, weight distribution, and sliding tandems. 
(V)Coupling and uncoupling procedures. (VI)Trip planning, truck routes, map reading, navigation, and permits. 
(C)Restrictions for probationary periodsDuring the 120-hour probationary period under subparagraph (A) and the 280-hour probationary period under subparagraph (B)— (i)an apprentice may only drive a commercial motor vehicle that has— 
(I)an automatic manual or automatic transmission; (II)an active braking collision mitigation system; 
(III)a forward-facing video event capture system; and (IV)a governed speed of 65 miles per hour— 
(aa)at the pedal; and (bb)under adaptive cruise control; and 
(ii)an apprentice shall be accompanied in the passenger seat of the commercial motor vehicle by an experienced driver. (D)Records retentionThe employer of an apprentice shall maintain records, in a manner required by the Secretary, relating to the satisfaction of the performance benchmarks described in subparagraphs (A)(ii) and (B)(ii) by the apprentice. 
(E)Reportable incidentsIf an apprentice is involved in a preventable accident reportable to the Department or a pointed moving violation while driving a commercial motor vehicle as part of an apprenticeship program described in this paragraph, the apprentice shall undergo remediation and additional training until the apprentice can demonstrate, to the satisfaction of the employer, competence in each of the performance benchmarks described in subparagraphs (A)(ii) and (B)(ii). (F)Completion of programAn apprentice shall be considered to have completed an apprenticeship program on the date on which the apprentice completes the 280-hour probationary period under subparagraph (B). 
(G)Minimum requirements 
(i)In generalNothing in this section prevents an employer from imposing any additional requirement on an apprentice participating in an apprenticeship program established under this section. (ii)TechnologiesNothing in this section prevents an employer from requiring or installing in a commercial motor vehicle any technology in addition to the technologies described in subparagraph (C)(i). 
(3)ApprenticesAn apprentice may— (A)drive a commercial motor vehicle in interstate commerce while participating in the 120-hour probationary period under paragraph (2)(A) or the 280-hour probationary period under paragraph (2)(B) pursuant to an apprenticeship program established by an employer in accordance with this section; and 
(B)drive a commercial motor vehicle in interstate commerce after the apprentice completes an apprenticeship program described in paragraph (2), unless the Secretary determines there exists a safety concern. (4)LimitationThe Secretary may not allow more than 3,000 apprentices at any 1 time to participate in the pilot program established under paragraph (1). 
(c)TerminationEffective beginning on the date that is 3 years after the date of establishment of the pilot program under subsection (b)(1)— (1)the pilot program shall terminate; and 
(2)any driver under the age of 21 who has completed an apprenticeship program described in subsection (b)(2) may drive a commercial motor vehicle in interstate commerce, unless the Secretary determines there exists a safety concern. (d)No effect on license requirementNothing in this section exempts an apprentice from any requirement to hold a commercial driver’s license in order to operate a commercial motor vehicle. 
(e)Data collectionThe Secretary shall collect and analyze— (1)data relating to any incident in which an apprentice participating in the pilot program established under subsection (b)(1) is involved; 
(2)data relating to any incident in which a driver under the age of 21 operating a commercial motor vehicle in intrastate commerce is involved; and (3)such other data relating to the safety of apprentices aged 18 to 20 years operating in interstate commerce as the Secretary determines to be necessary. 
(f)LimitationA driver under the age of 21 participating in the pilot program under this section may not— (1)transport— 
(A)a passenger; or (B)hazardous cargo; or 
(2)operate a commercial motor vehicle— (A)in special configuration; or 
(B)with a gross vehicle weight rating of more than 80,000 pounds. (g)Report to CongressNot later than 120 days after the date of conclusion of the pilot program under subsection (b), the Secretary shall submit to Congress a report including— 
(1)the findings and conclusions resulting from the pilot program, including with respect to technologies or training provided by commercial motor carriers for apprentices as part of the pilot program to successfully improve safety; (2)an analysis of the safety record of apprentices participating in the pilot program, as compared to other commercial motor vehicle drivers; 
(3)the number of drivers that discontinued participation in the apprenticeship program before completion; (4)a comparison of the safety records of participating drivers before, during, and after the probationary periods under subparagraphs (A) and (B) of subsection (b)(2); 
(5)a comparison, for each participating driver, of average on-duty time, driving time, and time spent away from home terminal before, during, and after the probationary periods referred to in paragraph (4); and (6)a recommendation, based on the data collected, regarding whether the level of safety achieved by the pilot program is equivalent to, or greater than, the level of safety for equivalent commercial motor vehicle drivers aged 21 years or older. 
(h)Rule of constructionNothing in this section affects the authority of the Secretary under section 31315 of title 49, United States Code, with respect to the pilot program established under subsection (b)(1), including the authority to revoke participation in, and terminate, the pilot program under paragraphs (3) and (4) of subsection (c) of that section. (i)Driver compensation study (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, acting through the Administrator of the Federal Motor Carrier Safety Administration, shall offer to enter into a contract with the Transportation Research Board under which the Transportation Research Board shall conduct a study of the impacts of various methods of driver compensation on safety and driver retention, including— 
(A)hourly pay; (B)payment for detention time; and 
(C)other payment methods used in the industry as of the date on which the study is conducted. (2)ConsultationIn conducting the study under paragraph (1), the Transportation Research Board shall consult with— 
(A)labor organizations representing commercial motor vehicle drivers; (B)representatives of the motor carrier industry, including owner-operators; and 
(C)such other stakeholders as the Transportation Research Board determines to be relevant.  23023.Limousine compliance with Federal safety standards (a)Limousine standards (1)Safety belt and seating system standards for limousinesNot later than 2 years after the date of enactment of this Act, the Secretary shall prescribe a final rule that— 
(A)amends Federal Motor Vehicle Safety Standard Numbers 208, 209, and 210 to require to be installed in limousines on each designated seating position, including on side-facing seats— (i)an occupant restraint system consisting of integrated lap-shoulder belts; or 
(ii)an occupant restraint system consisting of a lap belt, if an occupant restraint system described in clause (i) does not meet the need for motor vehicle safety; and (B)amends Federal Motor Vehicle Safety Standard Number 207 to require limousines to meet standards for seats (including side-facing seats), seat attachment assemblies, and seat installation to minimize the possibility of failure by forces acting on the seats, attachment assemblies, and installations as a result of motor vehicle impact. 
(2)Report on retrofit assessment for limousinesNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that assesses the feasibility, benefits, and costs with respect to the application of any requirement established under paragraph (1) to a limousine introduced into interstate commerce before the date on which the requirement takes effect. (b)Modifications of certain vehiclesThe final rule prescribed under subsection (a)(1) and any standards prescribed under subsection (b) or (c) of section 23015 shall apply to a person modifying a passenger motor vehicle (as defined in section 32101 of title 49, United States Code) that has already been purchased by the first purchaser (as defined in section 30102(b) of that title) by increasing the wheelbase of the vehicle to make the vehicle a limousine. 
(c)ApplicationThe requirements of this section apply notwithstanding section 30112(b)(1) of title 49, United States Code.  IVHighway and motor vehicle safety AHighway traffic safety 24101.Authorization of appropriations (a)In generalThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account): 
(1)Highway safety programsTo carry out section 402 of title 23, United States Code— (A)$363,400,000 for fiscal year 2022; 
(B)$370,900,000 for fiscal year 2023; (C)$378,400,000 for fiscal year 2024; 
(D)$385,900,000 for fiscal year 2025; and (E)$393,400,000 for fiscal year 2026. 
(2)Highway safety research and developmentTo carry out section 403 of title 23, United States Code— (A)$186,000,000 for fiscal year 2022; 
(B)$190,000,000 for fiscal year 2023; (C)$194,000,000 for fiscal year 2024; 
(D)$198,000,000 for fiscal year 2025; and (E)$202,000,000 for fiscal year 2026. 
(3)High-visibility enforcement programTo carry out section 404 of title 23, United States Code— (A)$36,400,000 for fiscal year 2022; 
(B)$38,300,000 for fiscal year 2023; (C)$40,300,000 for fiscal year 2024; 
(D)$42,300,000 for fiscal year 2025; and (E)$44,300,000 for fiscal year 2026. 
(4)National priority safety programsTo carry out section 405 of title 23, United States Code— (A)$336,500,000 for fiscal year 2022; 
(B)$346,500,000 for fiscal year 2023; (C)$353,500,000 for fiscal year 2024; 
(D)$360,500,000 for fiscal year 2025; and (E)$367,500,000 for fiscal year 2026. 
(5)Administrative expensesFor administrative and related operating expenses of the National Highway Traffic Safety Administration in carrying out chapter 4 of title 23, United States Code, and this title— (A)$38,000,000 for fiscal year 2022; 
(B)$39,520,000 for fiscal year 2023; (C)$41,100,800 for fiscal year 2024; 
(D)$42,744,832 for fiscal year 2025; and (E)$44,454,625 for fiscal year 2026. 
(6)National driver registerFor the National Highway Traffic Safety Administration to carry out chapter 303 of title 49, United States Code— (A)$6,800,000 for fiscal year 2022; 
(B)$7,000,000 for fiscal year 2023; (C)$7,200,000 for fiscal year 2024; 
(D)$7,400,000 for fiscal year 2025; and (E)$7,600,000 for fiscal year 2026. 
(b)Prohibition on other usesExcept as otherwise provided in chapter 4 of title 23, and chapter 303 of title 49, United States Code, the amounts made available under subsection (a) or any other provision of law from the Highway Trust Fund (other than the Mass Transit Account) for a program under those chapters— (1)shall only be used to carry out that program; and 
(2)may not be used by a State or local government for construction purposes. (c)Applicability of title 23Except as otherwise provided in chapter 4 of title 23, and chapter 303 of title 49, United States Code, the amounts made available under subsection (a) for fiscal years 2022 through 2026 shall be available for obligation in the same manner as if those funds were apportioned under chapter 1 of title 23, United States Code. 
(d)Highway safety general requirements 
(1)In generalChapter 4 of title 23, United States Code, is amended— (A)by redesignating sections 409 and 412 and sections 407 and 408, respectively; and 
(B)by inserting after section 405 the following:  406.General requirements for Federal assistance (a)Definition of funded projectIn this section, the term funded project means a project funded, in whole or in part, by a grant provided under section 402 or 405. 
(b)Regulatory authorityEach funded project shall be carried out in accordance with applicable regulations promulgated by the Secretary. (c)State matching requirementsIf a grant provided under this chapter requires any State to share in the cost of a funded project, the aggregate of the expenditures made by the State (including any political subdivision of the State) for highway safety activities during a fiscal year, exclusive of Federal funds, for carrying out the funded project (other than expenditures for planning or administration) shall be credited toward the non-Federal share of the cost of any other funded project (other than planning and administration) during that fiscal year, regardless of whether those expenditures were made in connection with the project. 
(d)Grant application and deadline 
(1)ApplicationsTo be eligible to receive a grant under this chapter, a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (2)DeadlineThe Secretary shall establish a single deadline for the submission of applications under paragraph (1) to enable the provision of grants under this chapter early in each applicable fiscal year beginning after the date of submission. 
(e)Distribution of funds to StatesNot later than 60 days after the later of the start of a fiscal year or the date of enactment of any appropriations Act making funds available to carry out this chapter for that fiscal year, the Secretary shall distribute to each State the portion of those funds to which the State is entitled for the applicable fiscal year.. (2)Clerical amendmentThe analysis for chapter 4 of title 23, United States Code, is amended by striking the items relating to sections 406 through 412 and inserting the following: 
 
 
406. General requirements for Federal assistance. 
407. Discovery and admission as evidence of certain reports and surveys. 
408. Agency accountability.. 
24102.Highway safety programs 
(a)In generalSection 402 of title 23, United States Code, is amended— (1)by striking accidents each place it appears and inserting crashes; 
(2)by striking accident each place it appears and inserting crash; (3)in subsection (a)— 
(A)in paragraph (1), by striking shall have and all that follows through the period at the end and inserting the following:  shall have in effect a highway safety program that— 
(i)is designed to reduce— (I)traffic crashes; and 
(II)deaths, injuries, and property damage resulting from those crashes; (ii)includes— 
(I)an approved, current, triennial highway safety plan in accordance with subsection (k); and (II)an approved grant application under subsection (l) for the fiscal year; 
(iii)demonstrates compliance with the applicable administrative requirements of subsection (b)(1); and (iv)is approved by the Secretary.; 
(B)in paragraph (2)(A)—  (i)in clause (ii), by striking occupant protection devices (including the use of safety belts and child restraint systems) and inserting safety belts; 
(ii)in clause (vii), by striking and at the end; (iii)by redesignating clauses (iii) through (viii) as clauses (iv) through (ix), respectively; 
(iv)by inserting after clause (ii) the following:  (iii)to encourage more widespread and proper use of child restraints, with an emphasis on underserved populations;; and 
(v)by adding at the end the following:  (x)to reduce crashes caused by driver misuse or misunderstanding of new vehicle technology; 
(xi)to increase vehicle recall awareness; (xii)to provide to the public information relating to the risks of child heatstroke death when left unattended in a motor vehicle after the motor is deactivated by the operator; 
(xiii)to reduce injuries and deaths resulting from the failure by drivers of motor vehicles to move to another traffic lane or reduce the speed of the vehicle when law enforcement, fire service, emergency medical services, or other emergency or first responder vehicles are stopped or parked on or next to a roadway with emergency lights activated; and (xiv)to prevent crashes, injuries, and deaths caused by unsecured vehicle loads;; and 
(C)by adding at the end the following:  (3)Additional considerationsA State that has legalized medicinal or recreational marijuana shall take into consideration implementing programs in addition to the programs described in paragraph (2)(A)— 
(A)to educate drivers regarding the risks associated with marijuana-impaired driving; and (B)to reduce injuries and deaths resulting from individuals driving motor vehicles while impaired by marijuana.; 
(4)in subsection (b)(1)— (A)in the matter preceding subparagraph (A), by striking may and inserting shall; 
(B)by striking subparagraph (B) and inserting the following:  (B)provide for a comprehensive, data-driven traffic safety program that results from meaningful public participation and engagement from affected communities, particularly those most significantly impacted by traffic crashes resulting in injuries and fatalities;; 
(C)in subparagraph (C), by striking authorized in accordance with subparagraph (B); (D)in subparagraph (D), by striking with disabilities, including those in wheelchairs and inserting , including those with disabilities and those in wheelchairs; 
(E)by striking subparagraph (E) and inserting the following:  (E)as part of a comprehensive program, support— 
(i)data-driven traffic safety enforcement programs that foster effective community collaboration to increase public safety; and (ii)data collection and analysis to ensure transparency, identify disparities in traffic enforcement, and inform traffic enforcement policies, procedures, and activities; and; and 
(F)in subparagraph (F)— (i)in clause (i), by striking national law enforcement mobilizations and high-visibility and inserting national, high-visibility; 
(ii)in clause (iv), by striking and after the semicolon at the end; (iii)in clause (v), by striking the period at the end and inserting ; and; and 
(iv)by adding at the end the following:  (vi)unless the State highway safety program is developed by American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, or the United States Virgin Islands, participation in the Fatality Analysis Reporting System.; 
(5)in subsection (c)— (A)in paragraph (1)— 
(i)by striking the paragraph designation and heading and all that follows through Funds authorized and inserting the following:  (1)Use for State activities (A)In generalThe funds authorized; and 
(ii)by adding at the end the following:  (B)Neighboring StatesA State, acting in cooperation with any neighboring State, may use funds provided under this section for a highway safety program that may confer a benefit on the neighboring State.; 
(B)by striking paragraphs (2) and (3) and inserting the following:  (2)Apportionment to States (A)Definition of public roadIn this paragraph, the term public road means any road that is— 
(i)subject to the jurisdiction of, and maintained by, a public authority; and (ii)held open to public travel. 
(B)Apportionment 
(i)In generalExcept for the amounts identified in section 403(f) and the amounts subject to subparagraph (C), of the funds made available under this section— (I)75 percent shall be apportioned to each State based on the ratio that, as determined by the most recent decennial census— 
(aa)the population of the State; bears to (bb)the total population of all States; and 
(II)25 percent shall be apportioned to each State based on the ratio that, subject to clause (ii)— (aa)the public road mileage in each State; bears to 
(bb)the total public road mileage in all States. (ii)CalculationFor purposes of clause (i)(II), public road mileage shall be— 
(I)determined as of the end of the calendar year preceding the year during which the funds are apportioned; (II)certified by the Governor of the State; and 
(III)subject to approval by the Secretary. (C)Minimum apportionmentsThe annual apportionment under this section to— 
(i)each State shall be not less than 3/4 of 1 percent of the total apportionment; (ii)the Secretary of the Interior shall be not less than 2 percent of the total apportionment; and 
(iii)the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands shall be not less than 1/4 of 1 percent of the total apportionment. (D)Penalty (i)In generalThe funds apportioned under this section to a State that does not have approved or in effect a highway safety program described in subsection (a)(1) shall be reduced by an amount equal to not less than 20 percent of the amount that would otherwise be apportioned to the State under this section, until the date on which the Secretary, as applicable— 
(I)approves such a highway safety program; or (II)determines that the State is implementing such a program. 
(ii)Factor for considerationIn determining the amount of the reduction in funds apportioned to a State under this subparagraph, the Secretary shall take into consideration the gravity of the failure by the State to secure approval, or to implement, a highway safety program described in subsection (a)(1). (E)Limitations (i)In generalA highway safety program approved by the Secretary shall not include any requirement that a State shall implement such a program by adopting or enforcing any law, rule, or regulation based on a guideline promulgated by the Secretary under this section requiring any motorcycle operator aged 18 years or older, or a motorcycle passenger aged 18 years or older, to wear a safety helmet when operating or riding a motorcycle on the streets and highways of that State. 
(ii)Effect of guidelinesNothing in this section requires a State highway safety program to require compliance with every uniform guideline, or with every element of every uniform guideline, in every State. (3)Reapportionment (A)In generalThe Secretary shall promptly apportion to a State any funds withheld from the State under paragraph (2)(D) if the Secretary makes an approval or determination, as applicable, described in that paragraph by not later than July 31 of the fiscal year for which the funds were withheld. 
(B)Continuing State failureIf the Secretary determines that a State fails to correct a failure to have approved or in effect a highway safety program described in subsection (a)(1) by the date described in subparagraph (A), the Secretary shall reapportion the funds withheld from that State under paragraph (2)(D) for the fiscal year to the other States in accordance with the formula described in paragraph (2)(B) by not later than the last day of the fiscal year.; and (C)in paragraph (4)— 
(i)by striking subparagraph (C); (ii)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (A), respectively, and moving the subparagraphs so as to appear in alphabetical order; and 
(iii)by adding at the end the following:  (C)Special rule for school and work zonesNotwithstanding subparagraph (B), a State may expend funds apportioned to the State under this section to carry out a program to purchase, operate, or maintain an automated traffic enforcement system in a work zone or school zone. 
(D)Automated traffic enforcement system guidelinesAn automated traffic enforcement system installed pursuant to subparagraph (C) shall comply with such guidelines applicable to speed enforcement camera systems and red light camera systems as are established by the Secretary.; (6)in subsection (k)— 
(A)by striking the subsection designation and heading and all that follows through thereafter in paragraph (1) and inserting the following:  (k)Triennial highway safety plan (1)In generalFor fiscal year 2024, and not less frequently than once every 3 fiscal years thereafter; 
(B)in paragraph (1), by striking for that fiscal year, to develop and submit to the Secretary for approval a highway safety plan and inserting for the 3 fiscal years covered by the plan, to develop and submit to the Secretary for approval a triennial highway safety plan; (C)by striking paragraph (2) and inserting the following: 
 
(2)TimingEach State shall submit to the Secretary a triennial highway safety plan by not later than July 1 of the fiscal year preceding the first fiscal year covered by the plan.; (D)in paragraph (3), by inserting triennial before highway; 
(E)in paragraph (4)— (i)in the matter preceding subparagraph (A)— 
(I)by striking State highway safety plans and inserting Each State triennial highway safety plan; and (II)by inserting , with respect to the 3 fiscal years covered by the plan, based on the information available on the date of submission under paragraph (2) after include; 
(ii)in subparagraph (A)(ii), by striking annual performance targets and inserting performance targets that demonstrate constant or improved performance; (iii)by striking subparagraph (B) and inserting the following: 
 
(B)a countermeasure strategy for programming funds under this section for projects that will allow the State to meet the performance targets described in subparagraph (A), including a description— (i)that demonstrates the link between the effectiveness of each proposed countermeasure strategy and those performance targets; and 
(ii)of the manner in which each countermeasure strategy is informed by uniform guidelines issued by the Secretary;; (iv)in subparagraph (D)— 
(I)by striking , State, local, or private; and (II)by inserting and after the semicolon at the end; 
(v)in subparagraph (E)— (I)by striking for the fiscal year preceding the fiscal year to which the plan applies,; and 
(II)by striking performance targets set forth in the previous year’s highway safety plan; and and inserting performance targets set forth in the most recently submitted highway safety plan.; and (vi)by striking subparagraph (F); 
(F)by striking paragraph (5) and inserting the following:  (5)Performance measuresThe Secretary shall develop minimum performance measures under paragraph (4)(A) in consultation with the Governors Highway Safety Association.; and 
(G)in paragraph (6)— (i)in the paragraph heading, by inserting triennial before highway;  
(ii)by redesignating subparagraphs (B) through (E) as subparagraphs (C) through (F), respectively; (iii)in each of subparagraphs (C) through (F) (as so redesignated), by inserting triennial before highway each place it appears; and 
(iv)by striking subparagraph (A) and inserting the following:  (A)In generalExcept as provided in subparagraph (B), the Secretary shall review and approve or disapprove a triennial highway safety plan of a State by not later than 60 days after the date on which the plan is received by the Secretary. 
(B)Additional information 
(i)In generalThe Secretary may request a State to submit to the Secretary such additional information as the Secretary determines to be necessary for review of the triennial highway safety plan of the State. (ii)Extension of deadlineOn providing to a State a request for additional information under clause (i), the Secretary may extend the deadline to approve or disapprove the triennial highway safety plan of the State under subparagraph (A) for not more than an additional 90 days, as the Secretary determines to be necessary to accommodate that request, subject to clause (iii). 
(iii)TimingAny additional information requested under clause (i) shall be submitted to the Secretary by not later than 7 business days after the date of receipt by the State of the request.; (7)by inserting after subsection (k) the following: 
 
(l)Annual grant application and reporting requirements 
(1)Annual grant application 
(A)In generalTo be eligible to receive grant funds under this chapter for a fiscal year, each State shall submit to the Secretary an annual grant application that, as determined by the Secretary— (i)demonstrates alignment with the approved triennial highway safety plan of the State; and 
(ii)complies with the requirements under this subsection. (B)TimingThe deadline for submission of annual grant applications under this paragraph shall be determined by the Secretary in accordance with section 406(d)(2). 
(C)ContentsAn annual grant application under this paragraph shall include, at a minimum— (i)such updates, as necessary, to any analysis included in the triennial highway safety plan of the State; 
(ii)an identification of each project and subrecipient to be funded by the State using the grants during the upcoming grant year, subject to the condition that the State shall separately submit, on a date other than the date of submission of the annual grant application, a description of any projects or subrecipients to be funded, as that information becomes available; (iii)a description of the means by which the strategy of the State to use grant funds was adjusted and informed by the previous report of the State under paragraph (2); and 
(iv)an application for any additional grants available to the State under this chapter. (D)ReviewThe Secretary shall review and approve or disapprove an annual grant application under this paragraph by not later than 60 days after the date of submission of the application. 
(2)Reporting requirementsNot later than 120 days after the end of each fiscal year for which a grant is provided to a State under this chapter, the State shall submit to the Secretary an annual report that includes— (A)an assessment of the progress made by the State in achieving the performance targets identified in the triennial highway safety plan of the State, based on the most currently available Fatality Analysis Reporting System data; and 
(B) 
(i)a description of the extent to which progress made in achieving those performance targets is aligned with the triennial highway safety plan of the State; and (ii)if applicable, any plans of the State to adjust a strategy for programming funds to achieve the performance targets.; 
(8)in subsection (m)(1), by striking a State’s highway safety plan and inserting the applicable triennial highway safety plan of the State; and (9)by striking subsection (n) and inserting the following: 
 
(n)Public transparency 
(1)In generalThe Secretary shall publicly release on a Department of Transportation website, by not later than 45 calendar days after the applicable date of availability— (A)each triennial highway safety plan approved by the Secretary under subsection (k); 
(B)each State performance target under subsection (k); and (C)an evaluation of State achievement of applicable performance targets under subsection (k). 
(2)State highway safety plan website 
(A)In generalIn carrying out paragraph (1), the Secretary shall establish a public website that is easily accessible, navigable, and searchable for the information required under that paragraph, in order to foster greater transparency in approved State highway safety programs. (B)ContentsThe website established under subparagraph (A) shall— 
(i)include the applicable triennial highway safety plan, and the annual report, of each State submitted to, and approved by, the Secretary under subsection (k); and (ii)provide a means for the public to search the website for State highway safety program content required under subsection (k), including— 
(I)performance measures required by the Secretary; (II)progress made toward meeting the applicable performance targets during the preceding program year; 
(III)program areas and expenditures; and (IV)a description of any sources of funds, other than funds provided under this section, that the State proposes to use to carry out the triennial highway safety plan of the State.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect with respect to any grant application or State highway safety plan submitted under chapter 4 of title 23, United States Code, for fiscal year 2024 or thereafter. 24103.Highway safety research and developmentSection 403 of title 23, United States Code, is amended— 
(1)by striking accident each place it appears and inserting crash; (2)in subsection (b)(1), in the matter preceding subparagraph (A), by inserting , training, education, after demonstration projects; 
(3)in subsection (f)(1)— (A)by striking $2,500,000 and inserting $3,500,000; and 
(B)by striking subsection 402(c) in each fiscal year ending before October 1, 2015, and $443,989 of the total amount available for apportionment to the States for highway safety programs under section 402(c) in the period beginning on October 1, 2015, and ending on December 4, 2015, and inserting section 402(c) in each fiscal year; (4)in subsection (h)— 
(A)in paragraph (2), by striking 2017 through 2021 not more than $26,560,000’ to conduct the research described in paragraph (1) and inserting 2022 through 2025, not more than $45,000,000 to conduct the research described in paragraph (2); (B)in paragraph (5)(A), by striking section 30102(a)(6) and inserting section 30102(a); and  
(C)by redesignating paragraphs (1), (2), (3), (4), and (5) as paragraphs (2), (3), (4), (5), and (1), respectively, and moving the paragraphs so as to appear in numerical order; and (5)by adding at the end the following: 
 
(k)Child safety campaign 
(1)In generalThe Secretary shall carry out an education campaign to reduce the incidence of vehicular heatstroke of children left in passenger motor vehicles (as defined in section 30102(a) of title 49). (2)AdvertisingThe Secretary may use, or authorize the use of, funds made available to carry out this section to pay for the development, production, and use of broadcast and print media advertising and Internet-based outreach for the education campaign under paragraph (1). 
(3)CoordinationIn carrying out the education campaign under paragraph (1), the Secretary shall coordinate with— (A)interested State and local governments; 
(B)private industry; and (C)other parties, as determined by the Secretary. 
(l)Development of State processes for informing consumers of recalls 
(1)DefinitionsIn this subsection: (A)Motor vehicleThe term motor vehicle has the meaning given the term in section 30102(a) of title 49. 
(B)Open recallThe term open recall means a motor vehicle recall— (i)for which a notification by a manufacturer has been provided under section 30119 of title 49; and 
(ii)that has not been remedied under section 30120 of that title. (C)ProgramThe term program means the program established under paragraph (2)(A). 
(D)RegistrationThe term registration means the process for registering a motor vehicle in a State (including registration renewal). (E)StateThe term State has the meaning given the term in section 101(a). 
(2)Grants 
(A)Establishment of programNot later than 2 years after the date of enactment of this subsection, the Secretary shall establish a program under which the Secretary shall provide grants to States for use in developing and implementing State processes for informing each applicable owner and lessee of a motor vehicle of any open recall on the motor vehicle at the time of registration of the motor vehicle in the State, in accordance with this paragraph. (B)EligibilityTo be eligible to receive a grant under the program, a State shall— 
(i)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require; and (ii)agree— 
(I)to notify each owner or lessee of a motor vehicle presented for registration in the State of any open recall on that motor vehicle; and (II)to provide to each owner or lessee of a motor vehicle presented for registration, at no cost— 
(aa)the open recall information for the motor vehicle; and (bb)such other information as the Secretary may require. 
(C)Factors for considerationIn selecting grant recipients under the program, the Secretary shall take into consideration the methodology of a State for— (i)identifying open recalls on a motor vehicle; 
(ii)informing each owner and lessee of a motor vehicle of an open recall; and (iii)measuring performance in— 
(I)informing owners and lessees of open recalls; and (II)remedying open recalls. 
(D)Performance periodA grant provided under the program shall require a performance period of 2 years. (E)ReportNot later than 90 days after the date of completion of the performance period under subparagraph (D), each State that receives a grant under the program shall submit to the Secretary a report that contains such information as the Secretary considers to be necessary to evaluate the extent to which open recalls have been remedied in the State. 
(F)No regulations requiredNotwithstanding any other provision of law, the Secretary shall not be required to issue any regulations to carry out the program. (3)Paperwork Reduction ActChapter 35 of title 44 (commonly known as the Paperwork Reduction Act) shall not apply to information collected under the program. 
(4)Funding 
(A)In generalFor each of fiscal years 2022 through 2026, the Secretary shall obligate from funds made available to carry out this section $1,500,000 to carry out the program. (B)ReallocationTo ensure, to the maximum extent practicable, that all amounts described in subparagraph (A) are obligated each fiscal year, the Secretary, before the last day of any fiscal year, may reallocate any of those amounts remaining available to increase the amounts made available to carry out any other activities authorized under this section.  
(m)Innovative highway safety countermeasures 
(1)In generalIn conducting research under this section, the Secretary shall evaluate the effectiveness of innovative behavioral traffic safety countermeasures, other than traffic enforcement, that are considered promising or likely to be effective for the purpose of enriching revisions to the document entitled Countermeasures That Work: A Highway Safety Countermeasure Guide for State Highway Safety Offices, Ninth Edition and numbered DOT HS 812 478 (or any successor document). (2)TreatmentThe research described in paragraph (1) shall be in addition to any other research carried out under this section.. 
24104.High-visibility enforcement programsSection 404(a) of title 23, United States Code, is amended by striking each of fiscal years 2016 through 2020 and inserting each of fiscal years 2022 through 2026. 24105.National priority safety programs (a)In generalSection 405 of title 23, United States Code, is amended— 
(1)in subsection (a)— (A)by striking paragraphs (6) and (9); 
(B)by redesignating paragraphs (1) through (5) as paragraphs (2) through (6), respectively; (C)by striking the subsection designation and heading and all that follows through the following: in the matter preceding paragraph (2) (as so redesignated) and inserting the following: 
 
(a)Program authority 
(1)In generalSubject to the requirements of this section, the Secretary shall— (A)manage programs to address national priorities for reducing highway deaths and injuries; and 
(B)allocate funds for the purpose described in subparagraph (A) in accordance with this subsection.; (D)in paragraph (4) (as so redesignated), by striking 52.5 percent and inserting 53 percent; 
(E)in paragraph (7)— (i)by striking 5 percent and inserting 7 percent; and 
(ii)by striking subsection (h) and inserting subsection (g); (F)by redesignating paragraphs (8) and (10) as paragraphs (10) and (11), respectively; 
(G)by inserting after paragraph (7) the following:  (8)Preventing roadside deathsIn each fiscal year, 1 percent of the funds provided under this section shall be allocated among States that meet requirements with respect to preventing roadside deaths under subsection (h).  
(9)Driver officer safety educationIn each fiscal year, 1.5 percent of the funds provided under this section shall be allocated among States that meet requirements with respect to driver and officer safety education under subsection (i).; and (H)in paragraph (10) (as so redesignated)— 
(i)by striking (1) through (7) and inserting (2) through (9); and (ii)by striking (b) through (h) and inserting (b) through (i); 
(2)in subsection (b)— (A)in paragraph (1), by striking of Transportation; 
(B)in paragraph (3)(B)(ii)(VI)(aa), by striking 3-year and inserting 5-year; and (C)in paragraph (4)— 
(i)in subparagraph (A), by striking clause (v) and inserting the following:  (v)implement programs— 
(I)to recruit and train nationally certified child passenger safety technicians among police officers, fire and other first responders, emergency medical personnel, and other individuals or organizations serving low-income and underserved populations; (II)to educate parents and caregivers in low-income and underserved populations regarding the importance of proper use and correct installation of child restraints on every trip in a motor vehicle; and 
(III)to purchase and distribute child restraints to low-income and underserved populations; and; and (ii)by striking subparagraph (B) and inserting the following: 
 
(B)RequirementsEach State that is eligible to receive funds— (i)under paragraph (3)(A) shall use— 
(I)not more than 90 percent of those funds to carry out a project or activity eligible for funding under section 402; and (II)not less than 10 percent of those funds to carry out subparagraph (A)(v); and 
(ii)under paragraph (3)(B) shall use not less than 10 percent of those funds to carry out the activities described in subparagraph (A)(v).; (3)in subsection (c)— 
(A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking of Transportation; and 
(ii)in subparagraph (D), by striking States; and and inserting States, including the National EMS Information System;; (B)in paragraph (3)— 
(i)by striking the paragraph designation and heading and all that follows through has a functioning in subparagraph (A) and inserting the following:  (3)EligibilityA State shall not be eligible to receive a grant under this subsection for a fiscal year unless the State— 
(A)has certified to the Secretary that the State— (i)has a functioning; 
(ii)in subparagraph (B)— (I)by adding and after the semicolon at the end; and 
(II)by redesignating the subparagraph as clause (ii) of subparagraph (A) and indenting the clause appropriately; (iii)in subparagraph (C)— 
(I)by adding and after the semicolon at the end; and (II)by redesignating the subparagraph as clause (iii) of subparagraph (A) and indenting the clause appropriately; 
(iv)by redesignating subparagraph (D) as subparagraph (B); (v)in clause (vi) of subparagraph (B) (as so redesignated), by striking ; and and inserting a period; and 
(vi)by striking subparagraph (E); (C)by striking paragraph (4) and inserting the following: 
 
(4)Use of grant amountsA State may use a grant received under this subsection to make data program improvements to core highway safety databases relating to quantifiable, measurable progress in any significant data program attribute described in paragraph (3)(B), including through— (A)software or applications to identify, collect, and report data to State and local government agencies, and enter data into State core highway safety databases, including crash, citation or adjudication, driver, emergency medical services or injury surveillance system, roadway, and vehicle data; 
(B)purchasing equipment to improve a process by which data are identified, collated, and reported to State and local government agencies, including technology for use by law enforcement for near-real time, electronic reporting of crash data; (C)improving the compatibility and interoperability of the core highway safety databases of the State with national data systems and data systems of other States, including the National EMS Information System; 
(D)enhancing the ability of a State and the Secretary to observe and analyze local, State, and national trends in crash occurrences, rates, outcomes, and circumstances; (E)supporting traffic records improvement training and expenditures for law enforcement, emergency medical, judicial, prosecutorial, and traffic records professionals; 
(F)hiring traffic records professionals for the purpose of improving traffic information systems (including a State Fatal Accident Reporting System (FARS) liaison); (G)adoption of the Model Minimum Uniform Crash Criteria, or providing to the public information regarding why any of those criteria will not be used, if applicable; 
(H)supporting reporting criteria relating to emerging topics, including— (i)impaired driving as a result of drug, alcohol, or polysubstance consumption; and 
(ii)advanced technologies present on motor vehicles; and (I)conducting research relating to State traffic safety information systems, including developing programs to improve core highway safety databases and processes by which data are identified, collected, reported to State and local government agencies, and entered into State core safety databases.; and 
(D)by adding at the end the following:  (6)Technical assistance (A)In generalThe Secretary shall provide technical assistance to States, regardless of whether a State receives a grant under this subsection, with respect to improving the timeliness, accuracy, completeness, uniformity, integration, and public accessibility of State safety data that are needed to identify priorities for Federal, State, and local highway and traffic safety programs, including on adoption by a State of the Model Minimum Uniform Crash Criteria. 
(B)FundsThe Secretary may use not more than 3 percent of the amounts available under this subsection to carry out subparagraph (A).; (4)in subsection (d)— 
(A)in paragraph (4)— (i)in subparagraph (B)— 
(I)by striking clause (iii) and inserting the following:  (iii)court support of impaired driving prevention efforts, including— 
(I)hiring criminal justice professionals, including law enforcement officers, prosecutors, traffic safety resource prosecutors, judges, judicial outreach liaisons, and probation officers; (II)training and education of those professionals to assist the professionals in preventing impaired driving and handling impaired driving cases, including by providing compensation to a law enforcement officer to carry out safety grant activities to replace a law enforcement officer who is receiving drug recognition expert training or participating as an instructor in that drug recognition expert training; and 
(III)establishing driving while intoxicated courts;; (II)by striking clause (v) and inserting the following: 
 
(v)improving blood alcohol and drug concentration screening and testing, detection of potentially impairing drugs (including through the use of oral fluid as a specimen), and reporting relating to testing and detection;; (III)in clause (vi), by striking conducting standardized field sobriety training, advanced roadside impaired driving evaluation training, and and inserting conducting initial and continuing standardized field sobriety training, advanced roadside impaired driving evaluation training, law enforcement phlebotomy training, and; 
(IV)in clause (ix), by striking and at the end; (V)in clause (x), by striking the period at the end and inserting ; and; and 
(VI)by adding at the end the following:  (xi)testing and implementing programs, and purchasing technologies, to better identify, monitor, or treat impaired drivers, including— 
(I)oral fluid-screening technologies; (II)electronic warrant programs; 
(III)equipment to increase the scope, quantity, quality, and timeliness of forensic toxicology chemical testing; (IV)case management software to support the management of impaired driving offenders; and 
(V)technology to monitor impaired-driving offenders, and equipment and related expenditures used in connection with impaired-driving enforcement in accordance with criteria established by the National Highway Traffic Safety Administration.; and (ii)in subparagraph (C)— 
(I)in the second sentence, by striking Medium-range and inserting the following:  (ii)Medium-range and high-range StatesSubject to clause (iii), medium-range; 
(II)in the first sentence, by striking Low-range and inserting the following:  (i)Low-range StatesSubject to clause (iii), low-range; and 
(III)by adding at the end the following:  (iii)Reporting and impaired driving measuresA State may use grant funds for any expenditure relating to— 
(I)increasing the timely and accurate reporting to Federal, State, and local databases of— (aa)crash information, including electronic crash reporting systems that allow accurate real- or near-real-time uploading of crash information; and 
(bb)impaired driving criminal justice information; or (II)researching or evaluating impaired driving countermeasures.; 
(B)in paragraph (6)— (i)by striking subparagraph (A) and inserting the following: 
 
(A)Grants to States with alcohol-ignition interlock lawsThe Secretary shall make a separate grant under this subsection to each State that— (i)adopts, and is enforcing, a mandatory alcohol-ignition interlock law for all individuals convicted of driving under the influence of alcohol or of driving while intoxicated; 
(ii)does not allow an individual convicted of driving under the influence of alcohol or of driving while intoxicated to receive any driving privilege or driver’s license unless the individual installs on each motor vehicle registered, owned, or leased for operation by the individual an ignition interlock for a period of not less than 180 days; or  (iii)has in effect, and is enforcing— 
(I)a State law requiring for any individual who is convicted of, or the driving privilege of whom is revoked or denied for, refusing to submit to a chemical or other appropriate test for the purpose of determining the presence or concentration of any intoxicating substance, a State law requiring a period of not less than 180 days of ignition interlock installation on each motor vehicle to be operated by the individual; and (II)a compliance-based removal program, under which an individual convicted of driving under the influence of alcohol or of driving while intoxicated shall— 
(aa)satisfy a period of not less than 180 days of ignition interlock installation on each motor vehicle to be operated by the individual; and (bb)have completed a minimum consecutive period of not less than 40 percent of the required period of ignition interlock installation immediately preceding the date of release of the individual, without a confirmed violation.; and 
(ii)in subparagraph (D), by striking 2009 and inserting 2022; and (C)in paragraph (7)(A), in the matter preceding clause (i), by inserting or local after authorizes a State; 
(5)in subsection (e)— (A)by striking paragraphs (6) and (8); 
(B)by redesignating paragraphs (1), (2), (3), (4), (5), (7), and (9) as paragraphs (2), (4), (6), (7), (8), (9), and (1), respectively, and moving the paragraphs so as to appear in numerical order; (C)in paragraph (1) (as so redesignated)— 
(i)in the matter preceding subparagraph (A), by striking , the following definitions apply; (ii)by striking subparagraph (B) and inserting the following: 
 
(B)Personal wireless communications device 
(i)In generalThe term personal wireless communications device means—  (I)a device through which personal wireless services (as defined in section 332(c)(7)(C) of the Communications Act of 1934 (47 U.S.C. 332(c)(7)(C))) are transmitted; and 
(II)a mobile telephone or other portable electronic communication device with which a user engages in a call or writes, sends, or reads a text message using at least 1 hand. (ii)ExclusionThe term personal wireless communications device does not include a global navigation satellite system receiver used for positioning, emergency notification, or navigation purposes.; and 
(iii)by striking subparagraph (E) and inserting the following:  (E)TextThe term text means— 
(i)to read from, or manually to enter data into, a personal wireless communications device, including for the purpose of SMS texting, emailing, instant messaging, or any other form of electronic data retrieval or electronic data communication; and (ii)manually to enter, send, or retrieve a text message to communicate with another individual or device. 
(F)Text message 
(i)In generalThe term text message means— (I)a text-based message; 
(II)an instant message; (III)an electronic message; and 
(IV)email. (ii)ExclusionsThe term text message does not include— 
(I)an emergency, traffic, or weather alert; or (II)a message relating to the operation or navigation of a motor vehicle.; 
(D)by striking paragraph (2) (as so redesignated) and inserting the following:  (2)Grant programThe Secretary shall provide a grant under this subsection to any State that includes distracted driving awareness as part of the driver’s license examination of the State. 
(3)Allocation 
(A)In generalFor each fiscal year, not less than 50 percent of the amounts made available to carry out this subsection shall be allocated to States, based on the proportion that— (i)the apportionment of the State under section 402 for fiscal year 2009; bears to 
(ii)the apportionment of all States under section 402 for that fiscal year. (B)Grants for States with distracted driving laws (i)In generalIn addition to the allocations under subparagraph (A), for each fiscal year, not more than 50 percent of the amounts made available to carry out this subsection shall be allocated to States that enact and enforce a law that meets the requirements of paragraph (4), (5), or (6)— 
(I)based on the proportion that— (aa)the apportionment of the State under section 402 for fiscal year 2009; bears to 
(bb)the apportionment of all States under section 402 for that fiscal year; and (II)subject to clauses (ii), (iii), and (iv), as applicable. 
(ii)Primary lawsSubject to clause (iv), in the case of a State that enacts and enforces a law that meets the requirements of paragraph (4), (5), or (6) as a primary offense, the allocation to the State under this subparagraph shall be 100 percent of the amount calculated to be allocated to the State under clause (i)(I). (iii)Secondary lawsSubject to clause (iv), in the case of a State that enacts and enforces a law that meets the requirements of paragraph (4), (5), or (6) as a secondary enforcement action, the allocation to the State under this subparagraph shall be an amount equal to 50 percent of the amount calculated to be allocated to the State under clause (i)(I). 
(iv)Texting while drivingNotwithstanding clauses (ii) and (iii), the allocation under this subparagraph to a State that enacts and enforces a law that prohibits a driver from viewing a personal wireless communications device (except for purposes of navigation) shall be 25 percent of the amount calculated to be allocated to the State under clause (i)(I).; (E)in paragraph (4) (as so redesignated)— 
(i)in the matter preceding subparagraph (A), by striking set forth in this and inserting of this; (ii)by striking subparagraph (B); 
(iii)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively; (iv)in subparagraph (B) (as so redesignated), by striking minimum; and 
(v)in subparagraph (C) (as so redesignated), by striking text through a personal wireless communication device and inserting use a personal wireless communications device for texting; (F)by inserting after paragraph (4) (as so redesignated) the following: 
 
(5)Prohibition on handheld phone use while drivingA State law meets the requirements of this paragraph if the law— (A)prohibits a driver from holding a personal wireless communications device while driving; 
(B)establishes a fine for a violation of that law; and (C)does not provide for an exemption that specifically allows a driver to use a personal wireless communications device for texting while stopped in traffic.; 
(G)in paragraph (6) (as so redesignated)— (i)in the matter preceding subparagraph (A), by striking set forth in this and inserting of this; 
(ii)in subparagraph (A)(ii), by striking set forth in subsection (g)(2)(B); (iii)by striking subparagraphs (B) and (D); 
(iv)by redesignating subparagraph (C) as subparagraph (B); (v)in subparagraph (B) (as so redesignated), by striking minimum; and 
(vi)by adding at the end the following:  (C)does not provide for— 
(i)an exemption that specifically allows a driver to use a personal wireless communications device for texting while stopped in traffic; or (ii)an exemption described in paragraph (7)(E).; and 
(H)in paragraph (7) (as so redesignated)— (i)in the matter preceding subparagraph (A), by striking set forth in paragraph (2) or (3) and inserting of paragraph (4), (5), or (6); 
(ii)by striking subparagraph (A) and inserting the following:  (A)a driver who uses a personal wireless communications device during an emergency to contact emergency services to prevent injury to persons or property;; 
(iii)in subparagraph (C), by striking and at the end; (iv)by redesignating subparagraph (D) as subparagraph (F); and 
(v)by inserting after subparagraph (C) the following:  (D)a driver who uses a personal wireless communications device for navigation; 
(E)except for a law described in paragraph (6), the use of a personal wireless communications device— (i)in a hands-free manner; 
(ii)with a hands-free accessory; or (iii)with the activation or deactivation of a feature or function of the personal wireless communications device with the motion of a single swipe or tap of the finger of the driver; and; 
(6)in subsection (f)(3)— (A)in subparagraph (A)(i), by striking accident and inserting crash; 
(B)by redesignating subparagraphs (C) through (F) as subparagraphs (D) through (G), respectively; (C)by inserting after subparagraph (B) the following: 
 
(C)Helmet lawA State law requiring the use of a helmet for each motorcycle rider under the age of 18.; and (D)in subparagraph (F) (as so redesignated), in the subparagraph heading, by striking accidents and inserting crashes; 
(7)by striking subsection (g); (8)by redesignating subsection (h) as subsection (g); 
(9)in subsection (g) (as so redesignated)— (A)by redesignating paragraphs (1) through (5) as paragraphs (2) through (6), respectively; 
(B)by inserting before paragraph (2) (as so redesignated) the following:  (1)Definition of nonmotorized road userIn this subsection, the term nonmotorized road user means— 
(A)a pedestrian; (B)an individual using a nonmotorized mode of transportation, including a bicycle, a scooter, or a personal conveyance; and 
(C)an individual using a low-speed or low-horsepower motorized vehicle, including an electric bicycle, electric scooter, personal mobility assistance device, personal transporter, or all-terrain vehicle.; (C)in paragraph (2) (as so redesignated), by striking pedestrian and bicycle fatalities and injuries that result from crashes involving a motor vehicle and inserting nonmotorized road user fatalities involving a motor vehicle in transit on a trafficway; 
(D)in paragraph (4) (as so redesignated), by striking pedestrian and bicycle and inserting nonmotorized road user; and (E)by striking paragraph (5) (as so redesignated) and inserting the following: 
 
(5)Use of grant amountsGrant funds received by a State under this subsection may be used for the safety of nonmotorized road users, including— (A)training of law enforcement officials relating to nonmotorized road user safety, State laws applicable to nonmotorized road user safety, and infrastructure designed to improve nonmotorized road user safety; 
(B)carrying out a program to support enforcement mobilizations and campaigns designed to enforce State traffic laws applicable to nonmotorized road user safety; (C)public education and awareness programs designed to inform motorists and nonmotorized road users regarding— 
(i)nonmotorized road user safety, including information relating to nonmotorized mobility and the importance of speed management to the safety of nonmotorized road users; (ii)the value of the use of nonmotorized road user safety equipment, including lighting, conspicuity equipment, mirrors, helmets, and other protective equipment, and compliance with any State or local laws requiring the use of that equipment; 
(iii)State traffic laws applicable to nonmotorized road user safety, including the responsibilities of motorists with respect to nonmotorized road users; and (iv)infrastructure designed to improve nonmotorized road user safety; and 
(D)the collection of data, and the establishment and maintenance of data systems, relating to nonmotorized road user traffic fatalities.; and (10)by adding at the end the following: 
 
(h)Preventing roadside deaths 
(1)In generalThe Secretary shall provide grants to States to prevent death and injury from crashes involving motor vehicles striking other vehicles and individuals stopped at the roadside. (2)Federal shareThe Federal share of the cost of carrying out an activity funded through a grant under this subsection may not exceed 80 percent. 
(3)EligibilityA State shall receive a grant under this subsection in a fiscal year if the State submits to the Secretary a plan that describes the method by which the State will use grant funds in accordance with paragraph (4). (4)Use of fundsAmounts received by a State under this subsection shall be used by the State— 
(A)to purchase and deploy digital alert technology that— (i)is capable of receiving alerts regarding nearby first responders; and 
(ii)in the case of a motor vehicle that is used for emergency response activities, is capable of sending alerts to civilian drivers to protect first responders on the scene and en route; (B)to educate the public regarding the safety of vehicles and individuals stopped at the roadside in the State through public information campaigns for the purpose of reducing roadside deaths and injury; 
(C)for law enforcement costs relating to enforcing State laws to protect the safety of vehicles and individuals stopped at the roadside; (D)for programs to identify, collect, and report to State and local government agencies data relating to crashes involving vehicles and individuals stopped at the roadside; and 
(E)to pilot and incentivize measures, including optical visibility measures, to increase the visibility of stopped and disabled vehicles. (5)Grant amountThe allocation of grant funds to a State under this subsection for a fiscal year shall be in proportion to the apportionment of that State under section 402 for fiscal year 2022. 
(i)Driver and officer safety education 
(1)Definition of peace officerIn this subsection, the term peace officer includes any individual— (A)who is an elected, appointed, or employed agent of a government entity; 
(B)who has the authority— (i)to carry firearms; and 
(ii)to make warrantless arrests; and (C)whose duties involve the enforcement of criminal laws of the United States. 
(2)GrantsSubject to the requirements of this subsection, the Secretary shall provide grants to— (A)States that enact or adopt a law or program described in paragraph (4); and 
(B)qualifying States under paragraph (7). (3)Federal shareThe Federal share of the cost of carrying out an activity funded through a grant under this subsection may not exceed 80 percent.  
(4)Description of law or programA law or program referred to in paragraph (2)(A) is a law or program that requires 1 or more of the following: (A)Driver education and driving safety coursesThe inclusion, in driver education and driver safety courses provided to individuals by educational and motor vehicle agencies of the State, of instruction and testing relating to law enforcement practices during traffic stops, including information relating to— 
(i)the role of law enforcement and the duties and responsibilities of peace officers; (ii)the legal rights of individuals concerning interactions with peace officers; 
(iii)best practices for civilians and peace officers during those interactions; (iv)the consequences for failure of an individual or officer to comply with the law or program; and 
(v)how and where to file a complaint against, or a compliment relating to, a peace officer. (B)Peace officer training programsDevelopment and implementation of a training program, including instruction and testing materials, for peace officers and reserve law enforcement officers (other than officers who have received training in a civilian course described in subparagraph (A)) with respect to proper interaction with civilians during traffic stops. 
(5)Use of fundsA State may use a grant provided under this subsection for— (A)the production of educational materials and training of staff for driver education and driving safety courses and peace officer training described in paragraph (4); and 
(B)the implementation of a law or program described in paragraph (4).  (6)Grant amountThe allocation of grant funds to a State under this subsection for a fiscal year shall be in proportion to the apportionment of that State under section 402 for fiscal year 2022. 
(7)Special rule for certain States 
(A)Definition of qualifying StateIn this paragraph, the term qualifying State means a State that— (i)has received a grant under this subsection for a period of not more than 5 years; and 
(ii)as determined by the Secretary— (I)has not fully enacted or adopted a law or program described in paragraph (4); but 
(II) 
(aa)has taken meaningful steps toward the full implementation of such a law or program; and (bb)has established a timetable for the implementation of such a law or program. 
(B)WithholdingThe Secretary shall— (i)withhold 50 percent of the amount that each qualifying State would otherwise receive under this subsection if the qualifying State were a State described in paragraph (2)(A); and 
(ii)direct any amounts withheld under clause (i) for distribution among the States that are enforcing and carrying out a law or program described in paragraph (4).. (b)Technical amendmentSection 4010(2) of the FAST Act (23 U.S.C. 405 note; Public Law 114–94) is amended by inserting all before deficiencies. 
(c)Effective dateThe amendments made by subsection (a) shall take effect with respect to any grant application or State highway safety plan submitted under chapter 4 of title 23, United States Code, for fiscal year 2024 or thereafter. 24106.Multiple substance-impaired driving prevention (a)Impaired driving countermeasuresSection 154(c)(1) of title 23, United States Code, is amended by striking alcohol-impaired each place it appears and inserting impaired. 
(b)Comptroller General study of national DUI reporting 
(1)In generalThe Comptroller General of the United States shall conduct a study of the reporting of impaired driving arrest and citation data into Federal databases and the interstate sharing of information relating to impaired driving-related convictions and license suspensions to facilitate the widespread identification of repeat impaired driving offenders. (2)InclusionsThe study conducted under paragraph (1) shall include a detailed assessment of— 
(A)the extent to which State and local criminal justice agencies are reporting impaired driving arrest and citation data to Federal databases; (B)barriers— 
(i)at the Federal, State, and local levels, to the reporting of impaired driving arrest and citation data to Federal databases; and (ii)to the use of those databases by criminal justice agencies; 
(C)Federal, State, and local resources available to improve the reporting and sharing of impaired driving data; and (D)any options or recommendations for actions that Federal agencies or Congress could take to further improve the reporting and sharing of impaired driving data. 
(3)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report describing the results of the study conducted under this subsection. 24107.Minimum penalties for repeat offenders for driving while intoxicated or driving under the influenceSection 164(b)(1) of title 23, United States Code, is amended— 
(1)in subparagraph (A), by striking alcohol-impaired and inserting alcohol- or multiple substance-impaired; and (2)in subparagraph (B)— 
(A)by striking intoxicated or driving and inserting intoxicated, driving while multiple substance-impaired, or driving; and (B)by striking alcohol-impaired and inserting alcohol- or multiple substance-impaired. 
24108.Crash data 
(a)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall revise the crash data collection system to include the collection of crash report data elements that distinguish individual personal conveyance vehicles, such as electric scooters and bicycles, from other vehicles involved in a crash. (b)CoordinationIn carrying out subsection (a), the Secretary may coordinate with States to update the Model Minimum Uniform Crash Criteria to provide guidance to States regarding the collection of information and data elements for the crash data collection system. 
(c)Vulnerable road users 
(1)UpdateBased on the information contained in the vulnerable road user safety assessments required by subsection (f) of section 32302 of title 49, United States Code (as added by section 24213(b)(2)), the Secretary shall modify existing crash data collection systems to include the collection of additional crash report data elements relating to vulnerable road user safety. (2)Injury health dataThe Secretary shall coordinate with the Director of the Centers for Disease Control and Prevention to develop and implement a plan for States to combine highway crash data and injury health data to produce a national database of pedestrian injuries and fatalities, disaggregated by demographic characteristics. 
(d)State electronic data collection 
(1)DefinitionsIn this subsection: (A)Electronic data transferThe term electronic data transfer means a protocol for automated electronic transfer of State crash data to the National Highway Traffic Safety Administration. 
(B)StateThe term State means— (i)each of the 50 States; 
(ii)the District of Columbia; (iii)the Commonwealth of Puerto Rico; 
(iv)the United States Virgin Islands; (v)Guam; 
(vi)American Samoa; (vii)the Commonwealth of the Northern Mariana Islands; and 
(viii)the Secretary of the Interior, acting on behalf of an Indian Tribe. (2)Establishment of programThe Secretary shall establish a program under which the Secretary shall— 
(A)provide grants for the modernization of State data collection systems to enable full electronic data transfer under paragraph (3); and (B)upgrade the National Highway Traffic Safety Administration system to manage and support State electronic data transfers relating to crashes under paragraph (4). 
(3)State grants 
(A)In generalThe Secretary shall provide grants to States to upgrade and standardize State crash data systems to enable electronic data collection, intrastate data sharing, and electronic data transfers to the National Highway Traffic Safety Administration to increase the accuracy, timeliness, and accessibility of the data, including data relating to fatalities involving vulnerable road users. (B)EligibilityA State shall be eligible to receive a grant under this paragraph if the State submits to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require, that includes a plan to implement full electronic data transfer to the National Highway Traffic Safety Administration by not later than 5 years after the date on which the grant is provided. 
(C)Use of fundsA grant provided under this paragraph may be used for the costs of— (i)equipment to upgrade a statewide crash data repository; 
(ii)adoption of electronic crash reporting by law enforcement agencies; and (iii)increasing alignment of State crash data with the latest Model Minimum Uniform Crash Criteria. 
(D)Federal shareThe Federal share of the cost of a project funded with a grant under this paragraph may be up to 80 percent. (4)National Highway Traffic Safety Administration system upgradeThe Secretary shall manage and support State electronic data transfers relating to vehicle crashes by— 
(A)increasing the capacity of the National Highway Traffic Safety Administration system; and (B)making State crash data accessible to the public. 
(e)Crash Investigation Sampling SystemThe Secretary may use funds made available to carry out this section to enhance the collection of crash data by upgrading the Crash Investigation Sampling System to include— (1)additional program sites; 
(2)an expanded scope that includes all crash types; and (3)on-scene investigation protocols. 
(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $150,000,000 for each of fiscal years 2022 through 2026, to remain available for a period of 3 fiscal years following the fiscal year for which the amounts are appropriated. 24109.Review of Move Over or Slow Down Law public awareness (a)Definition of Move Over or Slow Down LawIn this section, the term Move Over or Slow Down Law means any Federal or State law intended to ensure first responder and motorist safety by requiring motorists to change lanes or slow down when approaching an authorized emergency vehicle that is stopped or parked on or next to a roadway with emergency lights activated. 
(b)Study 
(1)In generalThe Comptroller General of the United States shall carry out a study of the efficacy of Move Over or Slow Down Laws and related public awareness campaigns. (2)InclusionsThe study under paragraph (1) shall include— 
(A)a review of each Federal and State Move Over or Slow Down Law, including— (i)penalties associated with the Move Over or Slow Down Laws; 
(ii)the level of enforcement of Move Over or Slow Down Laws; and (iii)the applicable class of vehicles that triggers Move Over or Slow Down Laws. 
(B)an identification and description of each Federal and State public awareness campaign relating to Move Over or Slow Down Laws; and (C)a description of the role of the Department in supporting State efforts with respect to Move Over or Slow Down Laws, such as conducting research, collecting data, or supporting public awareness or education efforts. 
(c)ReportOn completion of the study under subsection (b), the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes— (1)the findings of the study; and 
(2)any recommendations to improve public awareness campaigns, research, or education efforts relating to the issues described in subsection (b)(2). 24110.Review of laws, safety measures, and technologies relating to school buses (a)Review of illegal passing laws (1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall prepare a report that— 
(A)identifies and describes all illegal passing laws in each State relating to school buses, including— (i)the level of enforcement of those laws; 
(ii)the penalties associated with those laws; (iii)any issues relating to the enforcement of those laws; and 
(iv)the effectiveness of those laws; (B)reviews existing State laws that may inhibit the effectiveness of safety countermeasures in school bus loading zones, such as— 
(i)laws that require the face of a driver to be visible in an image captured by a camera if enforcement action is to be taken based on that image; (ii)laws that may reduce stop-arm camera effectiveness; 
(iii)the need for a law enforcement officer to witness an event for enforcement action to be taken; and (iv)the lack of primary enforcement for texting and driving offenses; 
(C)identifies the methods used by each State to review, document, and report to law enforcement school bus stop-arm violations; and (D)identifies best practices relating to the most effective approaches to address the illegal passing of school buses. 
(2)PublicationThe report under paragraph (1) shall be made publicly available on the website of the Department. (b)Public safety messaging campaign (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall establish and implement a public safety messaging campaign that uses public safety media messages, posters, digital media messages, and other media messages distributed to States, State departments of motor vehicles, schools, and other public outlets— 
(A)to highlight the importance of addressing the illegal passing of school buses; and (B)to educate students and the public regarding the safe loading and unloading of schools buses. 
(2)ConsultationIn carrying out paragraph (1), the Secretary shall consult with— (A)representatives of the school bus industry from the public and private sectors; and 
(B)States. (3)UpdatesThe Secretary shall periodically update the materials used in the campaign under paragraph (1). 
(c)Review of technologies 
(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall review and evaluate the effectiveness of various technologies for enhancing school bus safety, including technologies such as— (A)cameras; 
(B)audible warning systems; and (C)enhanced lighting. 
(2)InclusionsThe review under paragraph (1)— (A)shall include— 
(i)an assessment of— (I)the costs of acquiring and operating new equipment; 
(II)the potential impact of that equipment on overall school bus ridership; and (III)motion-activated detection systems capable of— 
(aa)detecting pedestrians, cyclists, and other road users located near the exterior of the school bus; and (bb)alerting the operator of the school bus of those road users; 
(ii)an assessment of the impact of advanced technologies designed to improve loading zone safety; and (iii)an assessment of the effectiveness of school bus lighting systems at clearly communicating to surrounding drivers the appropriate actions those drivers should take; and 
(B)may include an evaluation of any technological solutions that may enhance school bus safety outside the school bus loading zone.  (3)ConsultationIn carrying out the review under paragraph (1), the Secretary shall consult with— 
(A)manufacturers of school buses; (B)manufacturers of various technologies that may enhance school bus safety; and 
(C)representatives of the school bus industry from the public and private sectors. (4)PublicationThe Secretary shall make the findings of the review under paragraph (1) publicly available on the website of the Department. 
(d)Review of driver education materials 
(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall— (A)review driver manuals, handbooks, and other materials in all States to determine whether and the means by which illegal passing of school buses is addressed in those driver materials, including in— 
(i)testing for noncommercial driver’s licenses; and (ii)road tests; and 
(B)make recommendations on methods by which States can improve education regarding the illegal passing of school buses, particularly for new drivers. (2)ConsultationIn carrying out paragraph (1), the Secretary shall consult with— 
(A)representatives of the school bus industry from the public and private sectors; (B)States; 
(C)State motor vehicle administrators or senior State executives responsible for driver licensing; and (D)other appropriate motor vehicle experts. 
(3)PublicationThe Secretary shall make the findings of the review under paragraph (1) publicly available on the website of the Department. (e)Review of other safety issues (1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall research and prepare a report describing any relationship between the illegal passing of school buses and other safety issues, including issues such as— 
(A)distracted driving; (B)poor visibility, such as morning darkness; 
(C)illumination and reach of vehicle headlights; (D)speed limits; and 
(E)characteristics associated with school bus stops, including the characteristics of school bus stops in rural areas. (2)PublicationThe Secretary shall make the report under paragraph (1) publicly available on the website of the Department. 
24111.Motorcyclist Advisory Council 
(a)In generalSubchapter III of chapter 3 of title 49, United States Code, is amended by adding at the end the following:  355.Motorcyclist Advisory Council (a)EstablishmentNot later than 90 days after the date of enactment of this section, the Secretary of Transportation (referred to in this section as the Secretary) shall establish a council, to be known as the Motorcyclist Advisory Council (referred to in this section as the Council). 
(b)Membership 
(1)In generalThe Council shall be comprised of 13 members, to be appointed by the Secretary, of whom— (A)5 shall be representatives of units of State or local government with expertise relating to highway engineering and safety issues, including— 
(i)motorcycle and motorcyclist safety; (ii)barrier and road design, construction, and maintenance; or 
(iii)intelligent transportation systems; (B)1 shall be a motorcyclist who serves as a State or local— 
(i)traffic and safety engineer; (ii)design engineer; or 
(iii)other transportation department official; (C)1 shall be a representative of a national association of State transportation officials; 
(D)1 shall be a representative of a national motorcyclist association; (E)1 shall be a representative of a national motorcyclist foundation; 
(F)1 shall be a representative of a national motorcycle manufacturing association; (G)1 shall be a representative of a motorcycle manufacturing company headquartered in the United States; 
(H)1 shall be a roadway safety data expert with expertise relating to crash testing and analysis; and (I)1 shall be a member of a national safety organization that represents the traffic safety systems industry. 
(2)Term 
(A)In generalSubject to subparagraphs (B) and (C), each member shall serve on the Council for a single term of 2 years. (B)Additional termIf a successor is not appointed for a member of the Council before the expiration of the term of service of the member, the member may serve on the Council for a second term of not longer than 2 years. 
(C)Appointment of replacementsIf a member of the Council resigns before the expiration of the 2-year term of service of the member— (i)the Secretary may appoint a replacement for the member, who shall serve the remaining portion of the term; and 
(ii)the resigning member may continue to serve after resignation until the date on which a successor is appointed. (3)VacanciesA vacancy on the Council shall be filled in the manner in which the original appointment was made. 
(4)CompensationA member of the Council shall serve without compensation. (c)Duties (1)AdvisingThe Council shall advise the Secretary, the Administrator of the National Highway Traffic Safety Administration, and the Administrator of the Federal Highway Administration regarding transportation safety issues of concern to motorcyclists, including— 
(A)motorcycle and motorcyclist safety; (B)barrier and road design, construction, and maintenance practices; and 
(C)the architecture and implementation of intelligent transportation system technologies. (2)Biennial reportNot later than October 31 of the calendar year following the calendar year in which the Council is established, and not less frequently than once every 2 years thereafter, the Council shall submit to the Secretary a report containing recommendations of the Council regarding the issues described in paragraph (1). 
(d)Duties of Secretary 
(1)Council recommendations 
(A)In generalThe Secretary shall determine whether to accept or reject a recommendation contained in a report of the Council under subsection (c)(2). (B)Inclusion in review (i)In generalThe Secretary shall indicate in each review under paragraph (2) whether the Secretary accepts or rejects each recommendation of the Council covered by the review. 
(ii)ExceptionThe Secretary may indicate in a review under paragraph (2) that a recommendation of the Council is under consideration, subject to the condition that a recommendation so under consideration shall be accepted or rejected by the Secretary in the subsequent review of the Secretary under paragraph (2). (2)Review (A)In generalNot later than 60 days after the date on which the Secretary receives a report from the Council under subsection (c)(2), the Secretary shall submit a review describing the response of the Secretary to the recommendations of the Council contained in the Council report to— 
(i)the Committee on Commerce, Science, and Transportation of the Senate; (ii)the Committee on Environment and Public Works of the Senate; 
(iii)the Subcommittee on Transportation, Housing and Urban Development, and Related Agencies of the Committee on Appropriations of the Senate; (iv)the Committee on Transportation and Infrastructure of the House of Representatives; and 
(v)the Subcommittee on Transportation, Housing and Urban Development, and Related Agencies of the Committee on Appropriations of the House of Representatives. (B)ContentsA review of the Secretary under this paragraph shall include a description of— 
(i)each recommendation contained in the Council report covered by the review; and (ii) (I)each recommendation of the Council that was categorized under paragraph (1)(B)(ii) as being under consideration by the Secretary in the preceding review submitted under this paragraph; and 
(II)for each such recommendation, whether the recommendation— (aa)is accepted or rejected by the Secretary; or 
(bb)remains under consideration by the Secretary. (3)Administrative and technical supportThe Secretary shall provide to the Council such administrative support, staff, and technical assistance as the Secretary determines to be necessary to carry out the duties of the Council under this section. 
(e)TerminationThe Council shall terminate on the date that is 6 years after the date on which the Council is established under subsection (a).. (b)Clerical amendmentThe analysis for subchapter III of chapter 3 of title 49, United States Code, is amended by inserting after the item relating to section 354 the following: 
 
 
355. Motorcyclist Advisory Council.. 
(c)Conforming amendments 
(1)Section 1426 of the FAST Act (23 U.S.C. 101 note; Public Law 114–94) is repealed. (2)The table of contents for the FAST Act (Public Law 114–94; 129 Stat. 1313) is amended by striking the item relating to section 1426. 
24112.Safe Streets and Roads for All grant program 
(a)DefinitionsIn this section: (1)Comprehensive safety action planThe term comprehensive safety action plan means a plan aimed at preventing transportation-related fatalities and serious injuries in a locality, commonly referred to as a Vision Zero or Toward Zero Deaths plan, that may include— 
(A)a goal and timeline for eliminating fatalities and serious injuries; (B)an analysis of the location and severity of vehicle-involved crashes in a locality; 
(C)an analysis of community input, gathered through public outreach and education; (D)a data-driven approach to identify projects or strategies to prevent fatalities and serious injuries in a locality, such as those involving— 
(i)education and community outreach; (ii)effective methods to enforce traffic laws and regulations; 
(iii)new vehicle or other transportation-related technologies; and (iv)roadway planning and design; and 
(E)mechanisms for evaluating the outcomes and effectiveness of the comprehensive safety action plan, including the means by which that effectiveness will be reported to residents in a locality. (2)Eligible entityThe term eligible entity means— 
(A)a metropolitan planning organization; (B)a political subdivision of a State; 
(C)a federally recognized Tribal government; and (D)a multijurisdictional group of entities described in any of subparagraphs (A) through (C). 
(3)Eligible projectThe term eligible project means a project— (A)to develop a comprehensive safety action plan; 
(B)to conduct planning, design, and development activities for projects and strategies identified in a comprehensive safety action plan; or (C)to carry out projects and strategies identified in a comprehensive safety action plan. 
(4)ProgramThe term program means the Safe Streets and Roads for All program established under subsection (b). (b)EstablishmentThe Secretary shall establish and carry out a program, to be known as the Safe Streets and Roads for All program, that supports local initiatives to prevent death and serious injury on roads and streets, commonly referred to as Vision Zero or Toward Zero Deaths initiatives. 
(c)Grants 
(1)In generalIn carrying out the program, the Secretary may make grants to eligible entities, on a competitive basis, in accordance with this section. (2)Limitations (A)In generalNot more than 15 percent of the funds made available to carry out the program for a fiscal year may be awarded to eligible projects in a single State during that fiscal year. 
(B)Planning grantsOf the total amount made available to carry out the program for each fiscal year, not less than 40 percent shall be awarded to eligible projects described in subsection (a)(3)(A). (d)Selection of eligible projects (1)SolicitationNot later than 180 days after the date on which amounts are made available to provide grants under the program for a fiscal year, the Secretary shall solicit from eligible entities grant applications for eligible projects in accordance with this section. 
(2)Applications 
(A)In generalTo be eligible to receive a grant under the program, an eligible entity shall submit to the Secretary an application in such form and containing such information as the Secretary considers to be appropriate. (B)RequirementAn application for a grant under this paragraph shall include mechanisms for evaluating the success of applicable eligible projects and strategies. 
(3)ConsiderationsIn awarding a grant under the program, the Secretary shall take into consideration the extent to which an eligible entity, and each eligible project proposed to be carried out by the eligible entity, as applicable— (A)is likely to significantly reduce or eliminate transportation-related fatalities and serious injuries involving various road users, including pedestrians, bicyclists, public transportation users, motorists, and commercial operators, within the timeframe proposed by the eligible entity; 
(B)demonstrates engagement with a variety of public and private stakeholders; (C)seeks to adopt innovative technologies or strategies to promote safety; 
(D)employs low-cost, high-impact strategies that can improve safety over a wider geographical area; (E)ensures, or will ensure, equitable investment in the safety needs of underserved communities in preventing transportation-related fatalities and injuries; 
(F)includes evidence-based projects or strategies; and  (G)achieves such other conditions as the Secretary considers to be necessary. 
(4)Transparency 
(A)In generalThe Secretary shall evaluate, through a methodology that is discernible and transparent to the public, the means by, and extent to, which each application under the program addresses any applicable merit criteria established by the Secretary. (B)PublicationThe methodology under subparagraph (A) shall be published by the Secretary as part of the notice of funding opportunity under the program. 
(e)Federal shareThe Federal share of the cost of an eligible project carried out using a grant provided under the program shall not exceed 80 percent. (f)Funding (1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $200,000,000 for each of fiscal years 2022 through 2026, to remain available for a period of 3 fiscal years following the fiscal year for which the amounts are appropriated. 
(2)Administrative expensesOf the amounts made available to carry out the program for a fiscal year, the Secretary may retain not more than 2 percent for the administrative expenses of the program. (3)Availability to eligible entitiesAmounts made available under a grant under the program shall remain available for use by the applicable eligible entity until the date that is 5 years after the date on which the grant is provided. 
(g)Data submission 
(1)In generalAs a condition of receiving a grant under this program, an eligible entity shall submit to the Secretary, on a regular basis as established by the Secretary, data, information, or analyses collected or conducted in accordance with subsection (d)(3). (2)FormThe data, information, and analyses under paragraph (1) shall be submitted in such form such manner as may be prescribed by the Secretary.  
(h)ReportsNot later than 120 days after the end of the period of performance for a grant under the program, the eligible entity shall submit to the Secretary a report that describes— (1)the costs of each eligible project carried out using the grant; 
(2)the outcomes and benefits that each such eligible project has generated, as— (A)identified in the grant application of the eligible entity; and 
(B)measured by data, to the maximum extent practicable; and (3)the lessons learned and any recommendations relating to future projects or strategies to prevent death and serious injury on roads and streets. 
(i)Best practicesBased on the information submitted by eligible entities under subsection (g), the Secretary shall— (1)periodically post on a publicly available website best practices and lessons learned for preventing transportation-related fatalities and serious injuries pursuant to strategies or interventions implemented under the program; and 
(2)evaluate and incorporate, as appropriate, the effectiveness of strategies and interventions implemented under the program for the purpose of enriching revisions to the document entitled Countermeasures That Work: A Highway Safety Countermeasure Guide for State Highway Safety Offices, Ninth Edition and numbered DOT HS 812 478 (or any successor document). 24113.Implementation of GAO recommendations (a)Next Generation 911 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall implement the recommendations of the Comptroller General of the United States contained in the report entitled Next Generation 911: National 911 Program Could Strengthen Efforts to Assist States, numbered GAO–18–252, and dated January 1, 2018, by requiring that the Administrator of the National Highway Traffic Safety Administration, in collaboration with the appropriate Federal agencies, shall determine the roles and responsibilities of the Federal agencies participating in the initiative entitled National NG911 Roadmap initiative to carry out the national-level tasks with respect which each agency has jurisdiction. 
(2)Implementation planThe Administrator of the National Highway Traffic Safety Administration shall develop an implementation plan to support the completion of national-level tasks under the National NG911 Roadmap initiative. (b)Pedestrian and cyclists information and enhanced performance management (1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall implement the recommendations of the Comptroller General of the United States contained in the report entitled Pedestrians and Cyclists: Better Information to States and Enhanced Performance Management Could Help DOT Improve Safety, numbered GAO–21–405, and dated May 20, 2021, by— 
(A)carrying out measures to collect information relating to the range of countermeasures implemented by States; (B)analyzing that information to help advance knowledge regarding the effectiveness of those countermeasures; and 
(C)sharing with States any results. (2)Performance management practicesThe Administrator of the National Highway Traffic Safety Administration shall use performance management practices to guide pedestrian and cyclist safety activities by— 
(A)developing performance measures for the Administration and program offices responsible for implementing pedestrian and cyclist safety activities to demonstrate the means by which those activities contribute to safety goals; and (B)using performance information to make any necessary changes to advance pedestrian and cyclist safety efforts. 
BVehicle safety 
24201.Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out chapter 301, and part C of subtitle VI, of title 49, United States Code— (1)$200,294,333 for fiscal year 2022; 
(2)$204,300,219 for fiscal year 2023; (3)$208,386,224 for fiscal year 2024; 
(4)$212,553,948 for fiscal year 2025; and (5)$216,805,027 for fiscal year 2026. 
24202.Recall completion 
(a)Reports on recall campaignsSection 30118 of title 49, United States Code, is amended by adding at the end the following:  (f)Reports on notification campaigns (1)In generalEach manufacturer that is conducting a campaign under subsection (b) or (c) or any other provision of law (including regulations) to notify manufacturers, distributors, owners, purchasers, or dealers of a defect or noncompliance shall submit to the Administrator of the National Highway Traffic Safety Administration— 
(A)by the applicable date described in section 573.7(d) of title 49, Code of Federal Regulations (or a successor regulation), a quarterly report describing the campaign for each of 8 consecutive quarters, beginning with the quarter in which the campaign was initiated; and (B)an annual report for each of the 3 years beginning after the date of completion of the last quarter for which a quarterly report is submitted under subparagraph (A). 
(2)RequirementsExcept as otherwise provided in this subsection, each report under this subsection shall comply with the requirements of section 573.7 of title 49, Code of Federal Regulations (or a successor regulation).. (b)Recall completion ratesSection 30120 of title 49, United States Code, is amended by adding at the end the following: 
 
(k)Recall completion rates 
(1)In generalThe Administrator of the National Highway Traffic Safety Administration shall publish an annual list of recall completion rates for each recall campaign for which 8 quarterly reports have been submitted under subsection (f) of section 30118 as of the date of publication of the list. (2)RequirementsThe annual list under paragraph (1) shall include— 
(A)for each applicable campaign— (i)the total number of vehicles subject to recall; and 
(ii)the percentage of vehicles that have been remedied; and (B)for each manufacturer submitting an applicable quarterly report under section 30118(f)— 
(i)the total number of recalls issued by the manufacturer during the year covered by the list; (ii)the estimated number of vehicles of the manufacturer subject to recall during the year covered by the list; and 
(iii)the percentage of vehicles that have been remedied.. 24203.Recall engagement (a)Recall repairNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall— 
(1)conduct a study to determine— (A)the reasons why vehicle owners do not have repairs performed for vehicles subject to open recalls; and 
(B)whether engagement by third parties, including State and local governments, insurance companies, or other entities, could increase the rate at which vehicle owners have repairs performed for vehicles subject to open recalls; and (2)submit to Congress a report describing the results of the study under paragraph (1), including any recommendations for increasing the rate of repair for vehicles subject to open recalls. 
(b)RidesharingNot later than 18 months after the date of enactment of this Act, the Comptroller General shall— (1)conduct a study to determine the number of passenger motor vehicles in each State that— 
(A)are used by transportation network companies for for-hire purposes, such as ridesharing; and (B)have 1 or more open recalls; and 
(2)submit to Congress a report describing the results of the study under paragraph (1). (c)NHTSA study and reportNot later than 3 years after the date of enactment of this Act, the Administrator of the National Highway Traffic Safety Administration shall— 
(1)conduct a study to determine the ways in which vehicle recall notices could— (A)more effectively reach vehicle owners; 
(B)be made easier for all consumers to understand; and (C)incentivize vehicle owners to complete the repairs described in the recall notices; and 
(2)submit to Congress a report describing the results of the study under paragraph (1), including any recommendations for— (A)increasing the rate of repair for vehicles subject to open recalls; or 
(B)any regulatory or statutory legislative changes that would facilitate an increased rate of repair. 24204.Motor vehicle seat back safety standards (a)In generalNot later than 2 years after the date of enactment of this Act, subject to subsection (b), the Secretary shall issue an advanced notice of proposed rulemaking to update section 571.207 of title 49, Code of Federal Regulations. 
(b)Compliance dateIf the Secretary determines that a final rule is appropriate consistent with the considerations described in section 30111(b) of title 49, United States Code, in issuing a final rule pursuant to subsection (a), the Secretary shall establish a date for required compliance with the final rule of not later than 2 motor vehicle model years after the model year during which the effective date of the final rule occurs. 24205.Automatic shutoff (a)DefinitionsIn this section: 
(1)KeyThe term key has the meaning given the term in section 571.114 of title 49, Code of Federal Regulations (or a successor regulation). (2)ManufacturerThe term manufacturer has the meaning given the term in section 30102(a) of title 49, United States Code. 
(3)Motor vehicle 
(A)In generalThe term motor vehicle has the meaning given the term in section 30102(a) of title 49, United States Code. (B)ExclusionsThe term motor vehicle does not include— 
(i)a motorcycle or trailer (as those terms are defined in section 571.3 of title 49, Code of Federal Regulations (or a successor regulation)); (ii)any motor vehicle with a gross vehicle weight rating of more than 10,000 pounds; 
(iii)a battery electric vehicle; or (iv)a motor vehicle that requires extended periods with the engine in idle to operate in service mode or to operate equipment, such as an emergency vehicle (including a police vehicle, an ambulance, or a tow vehicle) and a commercial-use vehicle (including a refrigeration vehicle). 
(b)Automatic shutoff systems for motor vehicles 
(1)Final rule 
(A)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall issue a final rule amending section 571.114 of title 49, Code of Federal Regulations, to require manufacturers to install in each motor vehicle that is equipped with a keyless ignition device and an internal combustion engine a device or system to automatically shutoff the motor vehicle after the motor vehicle has idled for the period described in subparagraph (B). (B)Description of period (i)In generalThe period referred to in subparagraph (A) is the period designated by the Secretary as necessary to prevent, to the maximum extent practicable, carbon monoxide poisoning. 
(ii)Different periodsThe Secretary may designate different periods under clause (i) for different types of motor vehicles, depending on the rate at which the motor vehicle emits carbon monoxide, if— (I)the Secretary determines a different period is necessary for a type of motor vehicle for purposes of section 30111 of title 49, United States Code; and 
(II)requiring a different period for a type of motor vehicle is consistent with the prevention of carbon monoxide poisoning. (2)DeadlineUnless the Secretary finds good cause to phase-in or delay implementation, the rule issued pursuant to paragraph (1) shall take effect on September 1 of the first calendar year beginning after the date on which the Secretary issues the rule. 
(c)Preventing motor vehicles from rolling away 
(1)RequirementThe Secretary shall conduct a study of the regulations contained in part 571 of title 49, Code of Federal Regulations, to evaluate the potential consequences and benefits of the installation by manufacturers of technology to prevent movement of motor vehicles equipped with keyless ignition devices and automatic transmissions when— (A)the transmission of the motor vehicle is not in the park setting; 
(B)the motor vehicle does not exceed the speed determined by the Secretary under paragraph (2); (C)the seat belt of the operator of the motor vehicle is unbuckled; 
(D)the service brake of the motor vehicle is not engaged; and (E)the door for the operator of the motor vehicle is open. 
(2)Review and reportThe Secretary shall— (A)provide a recommended maximum speed at which a motor vehicle may be safely locked in place under the conditions described in subparagraphs (A), (C), (D), and (E) of paragraph (1) to prevent vehicle rollaways; and 
(B)not later than 1 year after the date of completion of the study under paragraph (1), submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report— (i)describing the findings of the study; and 
(ii)providing additional recommendations, if any.  24206.Petitions by interested persons for standards and enforcementSection 30162 of title 49, United States Code, is amended— 
(1)in subsection (b), by striking The petition and inserting A petition under this section; (2)in subsection (c), by striking the petition and inserting a petition under this section; and 
(3)in subsection (d)— (A)in the third sentence, by striking If a petition and inserting the following: 
 
(3)DenialIf a petition under this section; (B)in the second sentence , by striking If a petition is granted and inserting the following: 
 
(2)ApprovalIf a petition under this section is approved; and (C)in the first sentence, by striking The Secretary shall grant or deny a petition and inserting the following: 
 
(1)In generalThe Secretary shall determine whether to approve or deny a petition under this section by. 24207.Child safety seat accessibility study (a)In generalThe Secretary, in coordination with other relevant Federal departments and agencies, including the Secretary of Agriculture, the Secretary of Education, and the Secretary of Health and Human Services, shall conduct a study to review the status of motor vehicle child safety seat accessibility for low-income families and underserved populations. 
(b)Addressing needsIn conducting the study under subsection (a), the Secretary shall— (1)examine the impact of Federal funding provided under section 405 of title 23, United States Code; and 
(2)develop a plan for addressing any needs identified in the study, including by working with social service providers. 24208.Crash avoidance technology (a)In generalSubchapter II of chapter 301 of title 49, United States Code, is amended by adding at the end the following: 
 
30129.Crash avoidance technology 
(a)In generalThe Secretary of Transportation shall promulgate a rule— (1)to establish minimum performance standards with respect to crash avoidance technology; and 
(2)to require that all passenger motor vehicles manufactured for sale in the United States on or after the compliance date described in subsection (b) shall be equipped with— (A)a forward collision warning and automatic emergency braking system that— 
(i)alerts the driver if— (I)the distance to a vehicle ahead or an object in the path of travel ahead is closing too quickly; and 
(II)a collision is imminent; and (ii)automatically applies the brakes if the driver fails to do so; and 
(B)a lane departure warning and lane-keeping assist system that— (i)warns the driver to maintain the lane of travel; and 
(ii)corrects the course of travel if the driver fails to do so. (b)Compliance dateThe Secretary of Transportation shall determine the appropriate effective date, and any phasing-in of requirements, of the final rule promulgated pursuant to subsection (a).. 
(b)Clerical amendmentThe analysis for subchapter II of chapter 301 of title 49, United States Code, is amended by adding at the end the following:   30129. Crash avoidance technology.. 24209.Reduction of driver distraction (a)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall conduct research regarding the installation and use on motor vehicles of driver monitoring systems to minimize or eliminate— 
(1)driver distraction; (2)driver disengagement; 
(3)automation complacency by drivers; and (4)foreseeable misuse of advanced driver-assist systems. 
(b)ReportNot later than 180 days after the date of completion of the research under subsection (a), the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a detailed report describing the findings of the research. (c)Rulemaking (1)In generalIf, based on the research completed under subsection (a), the Secretary determines that— 
(A)1 or more rulemakings are necessary to ensure safety, in accordance with the section 30111 of title 49, United States Code, the Secretary shall initiate the rulemakings by not later than 2 years after the date of submission of the report under subsection (b); and (B)an additional rulemaking is not necessary, or an additional rulemaking cannot meet the applicable requirements and considerations described in subsections (a) and (b) of section 30111 of title 49, United States Code, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing the reasons for not prescribing additional Federal motor vehicle safety standards regarding the research conducted under subsection (a). 
(2)PrivacyA rule issued pursuant to paragraph (1) shall incorporate appropriate privacy and data security safeguards, as determined by the Secretary. 24210.Rulemaking report (a)Definition of covered rulemakingIn this section, the term covered rulemaking means a regulation or rulemaking that— 
(1)has not been finalized by the date on which the relevant notification is submitted under subsection (b); and (2)relates to— 
(A)section 30120A of title 49, United States Code; (B)section 30166(o) of title 49, United States Code; 
(C)section 30172 of title 49, United States Code; (D)section 32302(c) of title 49, United States Code; 
(E)a defect reporting requirement under section 32302(d) of title 49, United States Code; (F)subsections (b) and (c) of section 32304A of title 49, United States Code; 
(G)the tire pressure monitoring standards required under section 24115 of the FAST Act (49 U.S.C. 30123 note; Public Law 114–94); (H)the amendment made by section 24402 of the FAST Act (129 Stat. 1720; Public Law 114–94) to section 30120(g)(1) of title 49, United States Code; 
(I)the records retention rule required under section 24403 of the FAST Act (49 U.S.C. 30117 note; Public Law 114–94); (J)the amendments made by section 24405 of the FAST Act (Public Law 114–94; 129 Stat. 1721) to section 30114 of title 49, United States Code; 
(K)a defect and noncompliance notification required under— (i)section 24104 of the FAST Act (49 U.S.C. 30119 note; Public Law 114–94); or 
(ii)section 31301 of MAP–21 (49 U.S.C. 30166 note; Public Law 112–141); (L)a side impact or frontal impact test procedure for child restraint systems under section 31501 of MAP–21 (49 U.S.C. 30127 note; Public Law 112–141); 
(M)an upgrade to child restraint anchorage system usability requirements required under section 31502 of MAP–21 (49 U.S.C. 30127 note; Public Law 112–141); (N)the rear seat belt reminder system required under section 31503 of MAP–21 (49 U.S.C. 30127 note; Public Law 112–141); 
(O)a motorcoach rulemaking required under section 32703 of MAP–21 (49 U.S.C. 31136 note; Public Law 112–141); or (P)any rulemaking required under this Act. 
(b)NotificationNot later than 180 days after the date of enactment of this Act, and not less frequently than biannually thereafter until the applicable covered rulemaking is complete, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a written notification that includes, with respect to each covered rulemaking— (1)for a covered rulemaking with a statutory deadline for completion— 
(A)an explanation of why the deadline was not met; and (B)an expected date of completion of the covered rulemaking; and 
(2)for a covered rulemaking without a statutory deadline for completion, an expected date of completion of the covered rulemaking. (c)Additional contentsA notification under subsection (b) shall include, for each applicable covered rulemaking— 
(1)an updated timeline; (2)a list of factors causing delays in the completion of the covered rulemaking; and 
(3)any other details associated with the status of the covered rulemaking. 24211.Global harmonizationThe Secretary shall cooperate, to the maximum extent practicable, with foreign governments, nongovernmental stakeholder groups, the motor vehicle industry, and consumer groups with respect to global harmonization of vehicle regulations as a means for improving motor vehicle safety. 
24212.Headlamps 
(a)DefinitionsIn this section: (1)Adaptive driving beam headlampThe term adaptive driving beam headlamp means a headlamp (as defined in Standard 108) that meets the performance requirements specified in SAE International Standard J3069, published on June 30, 2016. 
(2)Standard 108The term Standard 108 means Federal Motor Vehicle Safety Standard Number 108, contained in section 571.108 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act). (b)RulemakingNot later than 2 years after the date of enactment of this Act, the Secretary shall issue a final rule amending Standard 108— 
(1)to include performance-based standards for vehicle headlamp systems— (A)to ensure that headlights are correctly aimed on the road; and 
(B)requiring those systems to be tested on-vehicle to account for headlight height and lighting performance; and (2)to allow for the use on vehicles of adaptive driving beam headlamp systems. 
(c)Periodic reviewNothing in this section precludes the Secretary from— (1)reviewing Standard 108, as amended pursuant to subsection (b); and 
(2)revising Standard 108 to reflect an updated version of SAE International Standard J3069, as the Secretary determines to be— (A)appropriate; and 
(B)in accordance with section 30111 of title 49, United States Code. 24213.New Car Assessment Program (a)UpdatesNot later than 1 year after the date of enactment of this Act, the Secretary shall finalize the proceeding for which comments were requested in the notice entitled New Car Assessment Program (80 Fed. Reg. 78522 (December 16, 2015)) to update the passenger motor vehicle information required under section 32302(a) of title 49, United States Code.  
(b)Information programSection 32302 of title 49, United States Code, is amended— (1)in subsection (a), in the matter preceding paragraph (1), by inserting (referred to in this section as the Secretary) after of Transportation; and 
(2)by adding at the end the following:  (e)Advanced crash-avoidance technologies (1)NoticeNot later than 1 year after the date of enactment of this subsection, the Secretary shall publish a notice, for purposes of public review and comment, to establish, distinct from crashworthiness information, a means for providing to consumers information relating to advanced crash-avoidance technologies, in accordance with subsection (a). 
(2)InclusionsThe notice under paragraph (1) shall include— (A)an appropriate methodology for— 
(i)determining which advanced crash-avoidance technologies shall be included in the information; (ii)developing performance test criteria for use by manufacturers in evaluating advanced crash-avoidance technologies; 
(iii)determining a distinct rating involving each advanced crash-avoidance technology to be included; and (iv)updating overall vehicle ratings to incorporate advanced crash-avoidance technology ratings; and 
(B)such other information and analyses as the Secretary determines to be necessary to implement the rating of advanced crash-avoidance technologies. (3)ReportNot later than 18 months after the date of enactment of this subsection, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that describes a plan for implementing an advanced crash-avoidance technology information and rating system, in accordance with subsection (a). 
(f)Vulnerable road user safety 
(1)NoticeNot later than 1 year after the date of enactment of this subsection, the Secretary shall publish a notice, for purposes of public review and comment, to establish a means for providing to consumers information relating to pedestrian, bicyclist, or other vulnerable road user safety technologies, in accordance with subsection (a). (2)InclusionsThe notice under paragraph (1) shall include— 
(A)an appropriate methodology for— (i)determining which technologies shall be included in the information; 
(ii)developing performance test criteria for use by manufacturers in evaluating the extent to which automated pedestrian safety systems in light vehicles attempt to prevent and mitigate, to the best extent possible, pedestrian injury; (iii)determining a distinct rating involving each technology to be included; and 
(iv)updating overall vehicle ratings to incorporate vulnerable road user safety technology ratings; and (B)such other information and analyses as the Secretary determines to be necessary to implement the rating of vulnerable road user safety technologies. 
(3)ReportNot later than 18 months after the date of enactment of this subsection, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that describes a plan for implementing an information and rating system for vulnerable road user safety technologies, in accordance with subsection (a).. (c)Roadmap (1)In generalChapter 323 of title 49, United States Code, is amended by adding at the end the following: 
 
32310.New Car Assessment Program roadmap 
(a)EstablishmentNot later than 1 year after the date of enactment of this section, and not less frequently than once every 4 years thereafter, the Secretary of Transportation (referred to in this section as the Secretary) shall establish a roadmap for the implementation of the New Car Assessment Program of the National Highway Traffic Safety Administration. (b)RequirementsA roadmap under subsection (a) shall— 
(1)cover a term of 10 years, consisting of— (A)a mid-term component covering the initial 5 years of the term; and 
(B)a long-term component covering the final 5 years of the term; and (2)be in accordance with— 
(A)section 306 of title 5; (B)section 1115 of title 31; 
(C)section 24401 of the FAST Act (49 U.S.C. 105 note; Public Law 114–94); and (D)any other relevant plans of the National Highway Traffic Safety Administration. 
(c)ContentsA roadmap under subsection (a) shall include— (1)a plan for any changes to the New Car Assessment Program of the National Highway Traffic Safety Administration, including— 
(A)descriptions of actions to be carried out to update the passenger motor vehicle information developed under section 32302(a), including the development of test procedures, test devices, test fixtures, and safety performance metrics, which shall, as applicable, incorporate— (i)objective criteria for evaluating safety technologies; and 
(ii)reasonable time periods for compliance with new or updated tests; (B)key milestones, including the anticipated start of an action, completion of an action, and effective date of an update; and 
(C)descriptions of the means by which an update will improve the passenger motor vehicle information developed under section 32302(a); (2)an identification and prioritization of safety opportunities and technologies— 
(A)with respect to the mid-term component of the roadmap under subsection (b)(1)(A)— (i)that are practicable; and 
(ii)for which objective rating tests, evaluation criteria, and other consumer data exist for a market-based, consumer information approach; and (B)with respect to the long-term component of the roadmap under subsection (b)(1)(B), exist or are in development; 
(3)an identification of— (A)any safety opportunity or technology that— 
(i)is identified through the activities carried out pursuant to subsection (d) or (e); and (ii)is not included in the roadmap under paragraph (2); 
(B)the reasons why such a safety opportunity or technology is not included in the roadmap; and (C)any developments or information that would be necessary for the Secretary to consider including such a safety opportunity or technology in a future roadmap; and 
(4)consideration of the benefits of consistency with other rating systems used— (A)within the United States; and 
(B)internationally. (d)ConsiderationsBefore finalizing a roadmap under this section, the Secretary shall— 
(1)make the roadmap available for public comment; (2)review any public comments received under paragraph (1); and 
(3)incorporate in the roadmap under this section those comments, as the Secretary determines to be appropriate. (e)Stakeholder engagementNot less frequently than annually, the Secretary shall engage stakeholders that represent a diversity of technical backgrounds and viewpoints— 
(1)to identify— (A)safety opportunities or technologies in development that could be included in future roadmaps; and 
(B)opportunities to benefit from collaboration or harmonization with third-party safety rating programs; (2)to assist with long-term planning; 
(3)to provide an interim update of the status and development of the following roadmap to be established under subsection (a); and (4)to collect feedback or other information that the Secretary determines to be relevant to enhancing the New Car Assessment Program of the National Highway Traffic Safety Administration.. 
(2)Clerical amendmentThe analysis for chapter 323 of title 49, United States Code, is amended by adding at the end the following:   32310. New Car Assessment Program roadmap.. 24214.Hood and bumper standards (a)NoticeNot later than 2 years after the date of enactment of this Act, the Secretary shall issue a notice, for purposes of public review and comment, regarding potential updates to hood and bumper standards for motor vehicles (as defined in section 30102(a) of title 49, United States Code). 
(b)InclusionsThe notice under subsection (a) shall include information relating to— (1)the incorporation or consideration of advanced crash-avoidance technology in existing motor vehicle standards; 
(2)the incorporation or consideration of standards or technologies to reduce the number of injuries and fatalities suffered by pedestrians, bicyclists, or other vulnerable road users; (3)the development of performance test criteria for use by manufacturers in evaluating advanced crash-avoidance technology, including technology relating to vulnerable road user safety; 
(4)potential harmonization with global standards, including United Nations Economic Commission for Europe Regulation Number 42; and (5)such other information and analyses as the Secretary determines to be necessary. 
(c)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that describes— (1)the current status of hood and bumper standards; 
(2)relevant advanced crash-avoidance technology; (3)actions needed to be carried out to develop performance test criteria; and 
(4)if applicable, a plan for incorporating advanced crash-avoidance technology, including technology relating to vulnerable road user safety, in existing standards. 24215.Emergency medical services and 9–1–1Section 158(a) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942(a)) is amended by striking paragraph (4). 
24216.Early warning reporting 
(a)In generalSection 30166(m)(3) of title 49, United States Code, is amended by adding at the end the following:  (D)SettlementsNotwithstanding any order entered in a civil action restricting the disclosure of information, a manufacturer of a motor vehicle or motor vehicle equipment shall comply with the requirements of this subsection and any regulations promulgated pursuant to this subsection.. 
(b)Study and reportNot later than 18 months after the date of enactment of this Act, the Administrator of the National Highway Traffic Safety Administration shall— (1)conduct a study— 
(A)to evaluate the early warning reporting data submitted under section 30166(m) of title 49, United States Code (including regulations); and (B)to identify improvements, if any, that would enhance the use by the National Highway Traffic Administration of early warning reporting data to enhance safety; and 
(2)submit to the Committee on the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing the results of the study under paragraph (1), including any recommendations for regulatory or legislative action. 24217.Improved vehicle safety databasesNot later than 3 years after the date of enactment of this Act, after consultation with frequent users of publicly available databases, the Secretary shall improve public accessibility to information relating to the publicly accessible vehicle safety databases of the National Highway Traffic Safety Administration by revising the publicly accessible vehicle safety databases— 
(1)to improve organization and functionality, including design features such as drop-down menus; (2)to allow data from applicable publicly accessible vehicle safety databases to be searched, sorted, aggregated, and downloaded in a manner that— 
(A)is consistent with the public interest; and (B)facilitates easy use by consumers; 
(3)to provide greater consistency in presentation of vehicle safety issues;  (4)to improve searchability regarding specific vehicles and issues, which may include the standardization of commonly used search terms; and 
(5)to ensure nonconfidential documents and materials relating to information created or obtained by the National Highway Traffic Safety Administration are made publicly available in a manner that is— (A)timely; and 
(B)searchable in databases by any element that the Secretary determines to be in the public interest. 24218.National Driver Register Advisory Committee repeal (a)In generalSection 30306 of title 49, United States Code, is repealed. 
(b)Clerical amendmentThe analysis for chapter 303 of title 49, United States Code, is amended by striking the item relating to section 30306. 24219.Research on connected vehicle technologyThe Administrator of the National Highway Traffic Safety Administration, in collaboration with the head of the Intelligent Transportation Systems Joint Program Office and the Administrator of the Federal Highway Administration, shall— 
(1)not later than 180 days after the date of enactment of this Act, expand vehicle-to-pedestrian research efforts focused on incorporating bicyclists and other vulnerable road users into the safe deployment of connected vehicle systems; and (2)not later than 2 years after the date of enactment of this Act, submit to Congress and make publicly available a report describing the findings of the research efforts described in paragraph (1), including an analysis of the extent to which applications supporting vulnerable road users can be accommodated within existing spectrum allocations for connected vehicle systems.  
24220.Advanced impaired driving technology 
(a)FindingsCongress finds that— (1)alcohol-impaired driving fatalities represent approximately 1/3 of all highway fatalities in the United States each year; 
(2)in 2019, there were 10,142 alcohol-impaired driving fatalities in the United States involving drivers with a blood alcohol concentration level of .08 or higher, and 68 percent of the crashes that resulted in those fatalities involved a driver with a blood alcohol concentration level of .15 or higher; (3)the estimated economic cost for alcohol-impaired driving in 2010 was $44,000,000,000; 
(4)according to the Insurance Institute for Highway Safety, advanced drunk and impaired driving prevention technology can prevent more than 9,400 alcohol-impaired driving fatalities annually; and (5)to ensure the prevention of alcohol-impaired driving fatalities, advanced drunk and impaired driving prevention technology must be standard equipment in all new passenger motor vehicles. 
(b)DefinitionsIn this section: (1)Advanced drunk and impaired driving prevention technologyThe term advanced drunk and impaired driving prevention technology means a system that— 
(A)can— (i)passively monitor the performance of a driver of a motor vehicle to accurately identify whether that driver may be impaired; and 
(ii)prevent or limit motor vehicle operation if an impairment is detected; (B)can— 
(i)passively and accurately detect whether the blood alcohol concentration of a driver of a motor vehicle is equal to or greater than the blood alcohol concentration described in section 163(a) of title 23, United States Code; and (ii)prevent or limit motor vehicle operation if a blood alcohol concentration above the legal limit is detected; or 
(C)is a combination of systems described in subparagraphs (A) and (B). (2)NewThe term new, with respect to a passenger motor vehicle, means that the passenger motor vehicle— 
(A)is a new vehicle (as defined in section 37.3 of title 49, Code of Federal Regulations (or a successor regulation)); and (B)has not been purchased for purposes other than resale. 
(3)Passenger motor vehicleThe term passenger motor vehicle has the meaning given the term in section 32101 of title 49, United States Code. (4)SecretaryThe term Secretary means the Secretary of Transportation, acting through the Administrator of the National Highway Traffic Safety Administration. 
(c)Advanced drunk and impaired driving prevention technology safety standardSubject to subsection (e) and not later than 3 years after the date of enactment of this Act, the Secretary shall issue a final rule prescribing a Federal motor vehicle safety standard under section 30111 of title 49, United States Code, that requires passenger motor vehicles manufactured after the effective date of that standard to be equipped with advanced drunk and impaired driving prevention technology. (d)RequirementTo allow sufficient time for manufacturer compliance, the compliance date of the rule issued under subsection (c) shall be not earlier than 2 years and not more than 3 years after the date on which that rule is issued. 
(e)TimingIf the Secretary determines that the Federal motor vehicle safety standard required under subsection (c) cannot meet the requirements and considerations described in subsections (a) and (b) of section 30111 of title 49, United States Code, by the applicable date, the Secretary— (1)may extend the time period to such date as the Secretary determines to be necessary, but not later than the date that is 3 years after the date described in subsection (c); 
(2)shall, not later than the date described in subsection (c) and not less frequently than annually thereafter until the date on which the rule under that subsection is issued, submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing, as of the date of submission of the report— (A)the reasons for not prescribing a Federal motor vehicle safety standard under section 30111 of title 49, United States Code, that requires advanced drunk and impaired driving prevention technology in all new passenger motor vehicles; 
(B)the deployment of advanced drunk and impaired driving prevention technology in vehicles; (C)any information relating to the ability of vehicle manufacturers to include advanced drunk and impaired driving prevention technology in new passenger motor vehicles; and 
(D)an anticipated timeline for prescribing the Federal motor vehicle safety standard described in subsection (c); and (3)if the Federal motor vehicle safety standard required by subsection (c) has not been finalized by the date that is 10 years after the date of enactment of this Act, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representative a report describing— 
(A)the reasons why the Federal motor vehicle safety standard has not been finalized; (B)the barriers to finalizing the Federal motor vehicle safety standard; and 
(C)recommendations to Congress to facilitate the Federal motor vehicle safety standard.  24221.GAO report on crash dummies (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that— 
(1)examines— (A)the processes used by the National Highway Traffic Safety Administration (referred to in this section as the Administration) for studying and deploying crash test dummies; 
(B) 
(i)the types of crash test dummies used by the Administration as of the date of enactment of this Act;  (ii)the seating positions in which those crash test dummies are tested; and 
(iii)whether the seating position affects disparities in motor vehicle safety outcomes based on demographic characteristics, including sex, and, if so, how the seating position affects those disparities; (C)the biofidelic crash test dummies that are available in the global and domestic marketplace that reflect the physical and demographic characteristics of the driving public in the United States, including— 
(i)females; (ii)the elderly; 
(iii)young adults; (iv)children; and 
(v)individuals of differing body weights; (D)how the Administration determines whether to study and deploy new biofidelic crash test dummies, including the biofidelic crash test dummies examined under subparagraph (C), and the timelines by which the Administration conducts the work of making those determinations and studying and deploying new biofidelic crash test dummies; 
(E)challenges the Administration faces in studying and deploying new crash test dummies; and (F)how the practices of the Administration with respect to crash test dummies compare to other programs that test vehicles and report results to the public, including the European New Car Assessment Programme; 
(2)evaluates potential improvements to the processes described in paragraph (1) that could reduce disparities in motor vehicle safety outcomes based on demographic characteristics, including sex; (3)analyzes the potential use of computer simulation techniques, as a supplement to physical crash tests, to conduct virtual simulations of vehicle crash tests in order to evaluate predicted motor vehicle safety outcomes based on the different physical and demographic characteristics of motor vehicle occupants; and 
(4)includes, as applicable, any assessments or recommendations relating to crash test dummies that are relevant to reducing disparities in motor vehicle safety outcomes based on demographic characteristics, including sex. (b)Interim report from the AdministrationNot later than 90 days after the date of enactment of this Act, the Administrator of the Administration shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that— 
(1)identifies— (A)the types of crash test dummies used by the Administration as of the date of enactment of this Act with respect to— 
(i)the New Car Assessment Program of the Administration; and (ii)testing relating to Federal Motor Vehicle Safety Standards; 
(B) how each type of crash test dummy identified under subparagraph (A) is tested with respect to seating position; and (C)any crash test dummies that the Administration is actively evaluating for future use— 
(i)in the New Car Assessment Program of the Administration; or  (ii)for testing relating to Federal Motor Vehicle Safety Standards; 
(2)explains— (A)the plans of the Administration, including the expected timelines, for putting any crash test dummies identified under paragraph (1)(C) to use as described in that paragraph; 
(B)any challenges to putting those crash test dummies to use; and (C)the potential use of computer simulation techniques, as a supplement to physical crash tests, to conduct virtual simulations of vehicle crash tests in order to evaluate predicted motor vehicle safety outcomes based on the different physical and demographic characteristics of motor vehicle occupants; and 
(3)provides policy recommendations for reducing disparities in motor vehicle safety testing and outcomes based on demographic characteristics, including sex.  24222.Child safety (a)Amendment (1)In generalChapter 323 of title 49, United States Code, is amended by adding after section 32304A the following: 
 
32304B.Child safety 
(a)DefinitionsIn this section: (1)Passenger motor vehicleThe term passenger motor vehicle has the meaning given that term in section 32101. 
(2)Rear-designated seating positionThe term rear-designated seating position means designated seating positions that are rearward of the front seat. (3)SecretaryThe term Secretary means the Secretary of Transportation. 
(b)RulemakingNot later than 2 years after the date of enactment of this section, the Secretary shall issue a final rule requiring all new passenger motor vehicles weighing less than 10,000 pounds gross vehicle weight to be equipped with a system to alert the operator to check rear-designated seating positions after the vehicle engine or motor is deactivated by the operator. (c)MeansThe alert required under subsection (b)— 
(1)shall include a distinct auditory and visual alert, which may be combined with a haptic alert; and (2)shall be activated when the vehicle motor is deactivated by the operator. 
(d)Phase-inThe rule issued pursuant to subsection (b) shall require full compliance with the rule beginning on September 1st of the first calendar year that begins 2 years after the date on which the final rule is issued.. (2)Clerical amendmentThe analysis for chapter 323 of title 49, United States Code, is amended by inserting after the item relating to section 32304A the following: 
 
 
32304B. Child safety.. 
(b)Awareness of children in motor vehiclesSection 402 of title 23, United States Code (as amended by section 24102(a)(9)), is amended by adding at the end the following:  (o)Unattended passengers (1)In generalEach State shall use a portion of the amounts received by the State under this section to carry out a program to educate the public regarding the risks of leaving a child or unattended passenger in a vehicle after the vehicle motor is deactivated by the operator. 
(2)Program placementNothing in this subsection requires a State to carry out a program described in paragraph (1) through the State transportation or highway safety office.. (c)Study and report (1)Study (A)In generalThe Secretary shall conduct a study on— 
(i)the potential retrofitting of existing passenger motor vehicles with 1 or more technologies that may address the problem of children left in rear-designated seating positions of motor vehicles after deactivation of the motor vehicles by an operator; and (ii)the potential benefits and burdens, logistical or economic, associated with widespread use of those technologies. 
(B)ElementsIn carrying out the study under subparagraph (A), the Secretary shall— (i)survey and evaluate a variety of methods used by current and emerging aftermarket technologies or products to reduce the risk of children being left in rear-designated seating positions after deactivation of a motor vehicle; and 
(ii)provide recommendations— (I)for manufacturers of the technologies and products described in clause (i) to carry out a functional safety performance evaluation to ensure that the technologies and products perform as designed by the manufacturer under a variety of real-world conditions; and 
(II)for consumers on methods to select an appropriate technology or product described in clause (i) in order to retrofit existing vehicles.  (2)Report by SecretaryNot later than 180 days after the date on which the Secretary issues the final rule required by section 32304B(b) of title 49, United States Code (as added by subsection (a)(1)), the Secretary shall submit a report describing the results of the study carried out under paragraph (1) to— 
(A)the Committee on Commerce, Science, and Transportation of the Senate; and (B)the Committee on Energy and Commerce of the House of Representatives.  
VResearch and innovation 
25001.Intelligent Transportation Systems Program Advisory CommitteeSection 515(h) of title 23, United States Code, is amended— (1)in paragraph (1), by inserting (referred to in this subsection as the Advisory Committee) after an Advisory Committee; 
(2)in paragraph (2)— (A)in the matter preceding subparagraph (A), by striking 20 members and inserting 25 members; 
(B)in subparagraph (O) (as redesignated by section 13008(a)(2))— (i)by striking utilities,; and 
(ii)by striking the period at the end and inserting a semicolon; (C)by redesignating subparagraphs (F), (G), (H), (I), (J), (K), (L), (M), (N), and (O) (as added or redesignated by section 13008(a)) as subparagraphs (H), (J), (K), (L), (M), (N), (O), (S), (T), and (U), respectively; 
(D)by inserting after subparagraph (E) (as redesignated by section 13008(a)(2)) the following:  (F)a representative of a national transit association; 
(G)a representative of a national, State, or local transportation agency or association;; (E)by inserting after subparagraph (H) (as redesignated by subparagraph (C)) the following: 
 
(I)a private sector developer of intelligent transportation system technologies, which may include emerging vehicle technologies;; (F)by inserting after subparagraph (O) (as so redesignated) the following: 
 
(P)a representative of a labor organization; (Q)a representative of a mobility-providing entity; 
(R)an expert in traffic management;; and (G)by adding at the end the following: 
 
(V)an expert in cybersecurity; and (W)an automobile manufacturer.; 
(3)in paragraph (3)— (A)in subparagraph (A), by striking section 508 and inserting section 6503 of title 49; and 
(B)in subparagraph (B)— (i)in the matter preceding clause (i), by inserting programs and before research; and 
(ii)in clause (iii), by striking research and and inserting programs, research, and;  (4)by redesignating paragraphs (3) through (5) as paragraphs (5) through (7); and 
(5)by inserting after paragraph (2) the following:  (3)Term (A)In generalThe term of a member of the Advisory Committee shall be 3 years. 
(B)RenewalOn expiration of the term of a member of the Advisory Committee, the member— (i)may be reappointed; or 
(ii)if the member is not reappointed under clause (i), may serve until a new member is appointed. (4)MeetingsThe Advisory Committee— 
(A)shall convene not less frequently than twice each year; and  (B)may convene with the use of remote video conference technology.. 
25002.Smart Community Resource Center 
(a)DefinitionsIn this section: (1)Resource centerThe term resource center means the Smart Community Resource Center established under subsection (b). 
(2)Smart communityThe term smart community means a community that uses innovative technologies, data, analytics, and other means to improve the community and address local challenges. (b)EstablishmentThe Secretary shall work with the modal administrations of the Department and with such other Federal agencies and departments as the Secretary determines to be appropriate to make available to the public on an Internet website a resource center, to be known as the Smart Community Resource Center, that includes a compilation of resources or links to resources for States and local communities to use in developing and implementing— 
(1)intelligent transportation system programs; or (2)smart community transportation programs. 
(c)InclusionsThe resource center shall include links to— (1)existing programs and resources for intelligent transportation system or smart community transportation programs, including technical assistance, education, training, funding, and examples of intelligent transportation systems or smart community transportation programs implemented by States and local communities, available from— 
(A)the Department; (B)other Federal agencies; and 
(C)non-Federal sources; (2)existing reports or databases with the results of intelligent transportation system or smart community transportation programs; 
(3)any best practices developed or lessons learned from intelligent transportation system or smart community transportation programs; and (4)such other resources as the Secretary determines to be appropriate. 
(d)DeadlineThe Secretary shall establish the resource center by the date that is 1 year after the date of enactment of this Act. (e)UpdatesThe Secretary shall ensure that the resource center is updated on a regular basis. 
25003.Federal support for local decisionmaking 
(a)Local outreachTo determine the data analysis tools needed to assist local communities in making infrastructure decisions, the Director of the Bureau of Transportation Statistics shall perform outreach to planning and infrastructure decision-making officials in units of local government and other units of government, including a geographically diverse group of individuals from— (1)States; 
(2)political subdivisions of States; (3)cities; 
(4)metropolitan planning organizations; (5)regional transportation planning organizations; and 
(6)federally recognized Indian Tribes. (b)Work plan (1)In generalNot later than 1 year after the date of enactment of this Act, based on the outreach performed under subsection (a), the Director of the Bureau of Transportation Statistics shall submit to the Secretary a work plan for reviewing and updating existing data analysis tools and developing any additional data analysis tools needed to assist local communities with making infrastructure investment decisions. 
(2)ContentsBased on the needs identified pursuant to the outreach performed under subsection (a), the work plan submitted under paragraph (1) shall include— (A)a description of the data analysis tools identified that would benefit infrastructure decision-making by local governments and address the goals described in subsection (c); 
(B)a review of the datasets that local governments need to effectively use the data analysis tools described in subparagraph (A); (C)an identification of existing or proposed data analysis tools that use publicly available data; 
(D)the estimated cost of obtaining each dataset described in subparagraph (B); (E)the estimated cost to develop the data analysis tools described in subparagraph (A); 
(F)a prioritization for the development of data analysis tools described in subparagraph (A); and (G)a determination as to whether it would be appropriate for the Federal Government to develop the data analysis tools described in subparagraph (A). 
(c)Goals 
(1)In generalA data analysis tool created pursuant to the work plan submitted under subsection (b)(1) shall be developed to help inform local communities in making infrastructure investments. (2)Specific issuesA data analysis tool created pursuant to the work plan submitted under subsection (b)(1) shall be intended to help units of local government and other units of government address 1 or more of the following: 
(A)Improving maintenance of existing assets. (B)Rebuilding infrastructure to a state of good repair. 
(C)Creating economic development through infrastructure development. (D)Establishing freight plans and infrastructure that connects the community to supply chains. 
(E)Increasing options for communities that lack access to affordable transportation to improve access to jobs, affordable housing, schools, medical services, foods and other essential community services. (F)Reducing congestion. 
(G)Improving community resilience to extreme weather events. (H)Any other subject, as the Director determines to be necessary. 
(d)ImplementationSubject to the availability of appropriations, the Secretary shall develop data analysis tools and purchase datasets as prioritized in the work plan. (e)CoordinationThe Director of the Bureau of Transportation Statistics may utilize existing working groups or advisory committees to perform the local outreach required under subsection (a). 
25004.Bureau of Transportation Statistics 
(a)FundingIn addition to amounts made available from the Highway Trust Fund, there is authorized to be appropriated to the Secretary for use by the Bureau of Transportation Statistics for data collection and analysis activities $10,000,000 for each of fiscal years 2022 through 2026. (b)AmendmentSection 6302(b)(3)(B)(vi) of title 49, United States Code, is amended— 
(1)by striking subclause (V); (2)by redesignating subclauses (VI) through (XI) as subclauses (VII) through (XII), respectively; and 
(3)by adding after subclause (IV) the following:  (V)employment in the transportation sector; 
(VI)the effects of the transportation system, including advanced technologies and automation, on global and domestic economic competitiveness;. 25005.Strengthening mobility and revolutionizing transportation grant program (a)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity means— (A)a State; 
(B)a political subdivision of a State; (C)a Tribal government; 
(D)a public transit agency or authority; (E)a public toll authority; 
(F)a metropolitan planning organization; and (G)a group of 2 or more eligible entities described in any of subparagraphs (A) through (F) applying through a single lead applicant. 
(2)Eligible projectThe term eligible project means a project described in subsection (e). (3)Large communityThe term large community means a community with a population of not less than 400,000 individuals, as determined under the most recent annual estimate of the Bureau of the Census. 
(4)Midsized communityThe term midsized community means any community that is not a large community or a rural community. (5)Regional partnershipThe term regional partnership means a partnership composed of 2 or more eligible entities located in jurisdictions with a combined population that is equal to or greater than the population of any midsized community. 
(6)Rural communityThe term rural community means a community that is located in an area that is outside of an urbanized area (as defined in section 5302 of title 49, United States Code). (7)SMART grantThe term SMART grant means a grant provided to an eligible entity under the Strengthening Mobility and Revolutionizing Transportation Grant Program established under subsection (b). 
(b)Establishment of programThe Secretary shall establish a program, to be known as the Strengthening Mobility and Revolutionizing Transportation Grant Program, under which the Secretary shall provide grants to eligible entities to conduct demonstration projects focused on advanced smart city or community technologies and systems in a variety of communities to improve transportation efficiency and safety. (c)DistributionIn determining the projects for which to provide a SMART grant, the Secretary shall consider contributions to geographical diversity among grant recipients, including the need for balancing the needs of rural communities, midsized communities, and large communities, consistent with the requirements of subparagraphs (A) through (C) of subsection (g)(1). 
(d)Applications 
(1)In generalAn eligible entity may submit to the Secretary an application for a SMART grant at such time, in such manner, and containing such information as the Secretary may require. (2)TransparencyThe Secretary shall include, in any notice of funding availability relating to SMART grants, a full description of the method by which applications under paragraph (1) will be evaluated. 
(3)Selection criteria 
(A)In generalThe Secretary shall evaluate applications for SMART grants based on— (i)the extent to which the eligible entity or applicable beneficiary community— 
(I)has a public transportation system or other transit options capable of integration with other systems to improve mobility and efficiency; (II)has a population density and transportation needs conducive to demonstrating proposed strategies; 
(III)has continuity of committed leadership and the functional capacity to carry out the proposed project; (IV)is committed to open data sharing with the public; and 
(V)is likely to successfully implement the proposed eligible project, including through technical and financial commitments from the public and private sectors; and (ii)the extent to which a proposed eligible project will use advanced data, technology, and applications to provide significant benefits to a local area, a State, a region, or the United States, including the extent to which the proposed eligible project will— 
(I)reduce congestion and delays for commerce and the traveling public; (II)improve the safety and integration of transportation facilities and systems for pedestrians, bicyclists, and the broader traveling public; 
(III)improve access to jobs, education, and essential services, including health care; (IV)connect or expand access for underserved or disadvantaged populations and reduce transportation costs; 
(V)contribute to medium- and long-term economic competitiveness; (VI)improve the reliability of existing transportation facilities and systems; 
(VII)promote connectivity between and among connected vehicles, roadway infrastructure, pedestrians, bicyclists, the public, and transportation systems (VIII)incentivize private sector investments or partnerships, including by working with mobile and fixed telecommunication service providers, to the extent practicable; 
(IX)improve energy efficiency or reduce pollution; (X)increase the resiliency of the transportation system; and 
(XI)improve emergency response. (B)PriorityIn providing SMART grants, the Secretary shall give priority to applications for eligible projects that would— 
(i)demonstrate smart city or community technologies in repeatable ways that can rapidly be scaled; (ii)encourage public and private sharing of data and best practices; 
(iii)encourage private-sector innovation by promoting industry-driven technology standards, open platforms, technology-neutral requirements, and interoperability; (iv)promote a skilled workforce that is inclusive of minority or disadvantaged groups; 
(v)allow for the measurement and validation of the cost savings and performance improvements associated with the installation and use of smart city or community technologies and practices; (vi)encourage the adoption of smart city or community technologies by communities; 
(vii)promote industry practices regarding cybersecurity; and (viii)safeguard individual privacy. 
(4)Technical assistanceOn request of an eligible entity that submitted an application under paragraph (1) with respect to a project that is not selected for a SMART grant, the Secretary shall provide to the eligible entity technical assistance and briefings relating to the project.  (e)Use of grant funds (1)Eligible projects (A)In generalA SMART grant may be used to carry out a project that demonstrates at least 1 of the following: 
(i)Coordinated automationThe use of automated transportation and autonomous vehicles, while working to minimize the impact on the accessibility of any other user group or mode of travel. (ii)Connected vehiclesVehicles that send and receive information regarding vehicle movements in the network and use vehicle-to-vehicle and vehicle-to-everything communications to provide advanced and reliable connectivity. 
(iii)Intelligent, sensor-based infrastructureThe deployment and use of a collective intelligent infrastructure that allows sensors to collect and report real-time data to inform everyday transportation-related operations and performance. (iv)Systems integrationThe integration of intelligent transportation systems with other existing systems and other advanced transportation technologies. 
(v)Commerce delivery and logisticsInnovative data and technological solutions supporting efficient goods movement, such as connected vehicle probe data, road weather data, or global positioning data to improve on-time pickup and delivery, improved travel time reliability, reduced fuel consumption and emissions, and reduced labor and vehicle maintenance costs. (vi)Leveraging use of innovative aviation technologyLeveraging the use of innovative aviation technologies, such as unmanned aircraft systems, to support transportation safety and efficiencies, including traffic monitoring and infrastructure inspection. 
(vii)Smart gridDevelopment of a programmable and efficient energy transmission and distribution system to support the adoption or expansion of energy capture, electric vehicle deployment, or freight or commercial fleet fuel efficiency. (viii)Smart technology traffic signalsImproving the active management and functioning of traffic signals, including through— 
(I)the use of automated traffic signal performance measures; (II)implementing strategies, activities, and projects that support active management of traffic signal operations, including through optimization of corridor timing, improved vehicle, pedestrian, and bicycle detection at traffic signals, or the use of connected vehicle technologies; 
(III)replacing outdated traffic signals; or (IV)for an eligible entity serving a population of less than 500,000, paying the costs of temporary staffing hours dedicated to updating traffic signal technology.  
(2)Eligible project costsA SMART grant may be used for— (A)development phase activities, including— 
(i)planning; (ii)feasibility analyses; 
(iii)revenue forecasting; (iv)environmental review; 
(v)permitting; (vi)preliminary engineering and design work; 
(vii)systems development or information technology work; and (viii)acquisition of real property (including land and improvements to land relating to an eligible project); and 
(B)construction phase activities, including— (i)construction; 
(ii)reconstruction; (iii)rehabilitation; 
(iv)replacement; (v)environmental mitigation; 
(vi)construction contingencies; and (vii)acquisition of equipment, including vehicles. 
(3)Prohibited usesA SMART grant shall not be used— (A)to reimburse any preaward costs or application preparation costs of the SMART grant application; 
(B)for any traffic or parking enforcement activity; or (C)to purchase or lease a license plate reader. 
(f)Reports 
(1)Eligible entitiesNot later than 2 years after the date on which an eligible entity receives a SMART grant, and annually thereafter until the date on which the SMART grant is expended, the eligible entity shall submit to the Secretary an implementation report that describes— (A)the deployment and operational costs of each eligible project carried out by the eligible entity, as compared to the benefits and savings from the eligible project; and 
(B)the means by which each eligible project carried out by the eligible entity has met the original expectation, as projected in the SMART grant application, including— (i)data describing the means by which the eligible project met the specific goals for the project, such as— 
(I)reducing traffic-related fatalities and injuries; (II)reducing traffic congestion or improving travel-time reliability; 
(III)providing the public with access to real-time integrated traffic, transit, and multimodal transportation information to make informed travel decisions; or (IV)reducing barriers or improving access to jobs, education, or various essential services; 
(ii)the effectiveness of providing to the public real-time integrated traffic, transit, and multimodal transportation information to make informed travel decisions; and (iii)lessons learned and recommendations for future deployment strategies to optimize transportation efficiency and multimodal system performance. 
(2)GAONot later than 4 years after the date of enactment of this Act, the Comptroller General of the United States shall conduct, and submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the results of, a review of the SMART grant program under this section. (3)Secretary (A)Report to CongressNot later than 2 years after the date on which the initial SMART grants are provided under this section, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives a report that— 
(i)describes each eligible entity that received a SMART grant; (ii)identifies the amount of each SMART grant provided; 
(iii)summarizes the intended uses of each SMART grant; (iv)describes the effectiveness of eligible entities in meeting the goals described in the SMART grant application of the eligible entity, including an assessment or measurement of the realized improvements or benefits resulting from each SMART grant; and 
(v)describes lessons learned and recommendations for future deployment strategies to optimize transportation efficiency and multimodal system performance. (B)Best practicesThe Secretary shall— 
(i)develop and regularly update best practices based on, among other information, the data, lessons learned, and feedback from eligible entities that received SMART grants; (ii)publish the best practices under clause (i) on a publicly available website; and 
(iii)update the best practices published on the website under clause (ii) regularly.  (g)Authorization of appropriations (1)In generalThere is authorized to be appropriated to the Secretary $100,000,000 for each of the first 5 fiscal years beginning after the date of enactment of this Act, of which— 
(A)not more than 40 percent shall be used to provide SMART grants for eligible projects that primarily benefit large communities; (B)not more than 30 percent shall be provided for eligible projects that primarily benefit midsized communities; and 
(C)not more than 30 percent shall be used to provide SMART grants for eligible projects that primarily benefit rural communities or regional partnerships. (2)Administrative costsOf the amounts made available under paragraph (1) for each fiscal year, not more than 2 percent shall be used for administrative costs of the Secretary in carrying out this section. 
(3)LimitationAn eligible entity may not use more than 3 percent of the amount of a SMART grant for each fiscal year to achieve compliance with applicable planning and reporting requirements. (4)AvailabilityThe amounts made available for a fiscal year pursuant to this subsection shall be available for obligation during the 2-fiscal-year period beginning on the first day of the fiscal year for which the amounts were appropriated. 
25006.Electric vehicle working group 
(a)DefinitionsIn this section: (1)SecretariesThe term Secretaries means— 
(A)the Secretary; and (B)the Secretary of Energy. 
(2)Working groupThe term working group means the electric vehicle working group established under subsection (b)(1). (b)Establishment (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretaries shall jointly establish an electric vehicle working group to make recommendations regarding the development, adoption, and integration of light-, medium-, and heavy-duty electric vehicles into the transportation and energy systems of the United States. 
(2)Membership 
(A)In generalThe working group shall be composed of— (i)the Secretaries (or designees), who shall be cochairs of the working group; and 
(ii)not more than 25 members, to be appointed by the Secretaries, of whom— (I)not more than 6 shall be Federal stakeholders as described in subparagraph (B); and 
(II)not more than 19 shall be non-Federal stakeholders as described in subparagraph (C). (B)Federal stakeholdersThe working group— 
(i)shall include not fewer than 1 representative of each of— (I)the Department; 
(II)the Department of Energy; (III)the Environmental Protection Agency; 
(IV)the Council on Environmental Quality; and (V)the General Services Administration; and 
(ii)may include a representative of any other Federal agency the Secretaries consider to be appropriate. (C)Non-Federal stakeholders (i)In generalSubject to clause (ii), the working group— 
(I)shall include not fewer than 1 representative of each of— (aa)a manufacturer of light-duty electric vehicles or the relevant components of light-duty electric vehicles; 
(bb)a manufacturer of medium- and heavy-duty vehicles or the relevant components of medium- and heavy-duty electric vehicles; (cc)a manufacturer of electric vehicle batteries; 
(dd)an owner, operator, or manufacturer of electric vehicle charging equipment; (ee)the public utility industry; 
(ff)a public utility regulator or association of public utility regulators; (gg)the transportation fueling distribution industry; 
(hh)the energy provider industry; (ii)the automotive dealing industry; 
(jj)the for-hire passenger transportation industry; (kk)an organization representing units of local government; 
(ll)an organization representing regional transportation or planning agencies; (mm)an organization representing State departments of transportation; 
(nn)an organization representing State departments of energy or State energy planners; (oo)the intelligent transportation systems and technologies industry; 
(pp)labor organizations representing workers in transportation manufacturing, construction, or operations; (qq)the trucking industry; 
(rr)Tribal governments; and (ss)the property development industry; and 
(II)may include a representative of any other non-Federal stakeholder that the Secretaries consider to be appropriate. (ii)RequirementThe stakeholders selected under clause (i) shall, in the aggregate— 
(I)consist of individuals with a balance of backgrounds, experiences, and viewpoints; and (II)include individuals that represent geographically diverse regions of the United States, including individuals representing the perspectives of rural, urban, and suburban areas. 
(D)CompensationA member of the working group shall serve without compensation.  (3)Meetings (A)In generalThe working group shall meet not less frequently than once every 120 days. 
(B)Remote participationA member of the working group may participate in a meeting of the working group via teleconference or similar means. (4)CoordinationIn carrying out the duties of the working group, the working group shall coordinate and consult with any existing Federal interagency working groups on fleet conversion or other similar matters relating to electric vehicles. 
(c)Reports and strategy on electric vehicle adoption 
(1)Working group reportsThe working group shall complete by each of the deadlines described in paragraph (2) a report describing the status of electric vehicle adoption including— (A)a description of the barriers and opportunities to scaling up electric vehicle adoption throughout the United States, including recommendations for issues relating to— 
(i)consumer behavior; (ii)charging infrastructure needs, including standardization and cybersecurity; 
(iii)manufacturing and battery costs, including the raw material shortages for batteries and electric motor magnets; (iv)the adoption of electric vehicles for low- and moderate-income individuals and underserved communities, including charging infrastructure access and vehicle purchase financing; 
(v)business models for charging personal electric vehicles outside the home, including wired and wireless charging; (vi)charging infrastructure permitting and regulatory issues; 
(vii)the connections between housing and transportation costs and emissions; (viii)freight transportation, including local, port and drayage, regional, and long-haul trucking; 
(ix)intercity passenger travel; (x)the process by which governments collect a user fee for the contribution of electric vehicles to funding roadway improvements; 
(xi)State- and local-level policies, incentives, and zoning efforts; (xii)the installation of highway corridor signage; 
(xiii)secondary markets and recycling for batteries; (xiv)grid capacity and integration; 
(xv)energy storage; and (xvi)specific regional or local issues that may not appear to apply throughout the United States, but may hamper nationwide adoption or coordination of electric vehicles; 
(B)examples of successful public and private models and demonstration projects that encourage electric vehicle adoption; (C)an analysis of current efforts to overcome the barriers described in subparagraph (A); 
(D)an analysis of the estimated costs and benefits of any recommendations of the working group; and (E)any other topics, as determined by the working group. 
(2)DeadlinesA report under paragraph (1) shall be submitted to the Secretaries, the Committees on Commerce, Science, and Transportation and Appropriations of the Senate and the Committees on Transportation and Infrastructure and Appropriations of the House of Representatives— (A)in the case of the first report, by not later than 18 months after the date on which the working group is established under subsection (b)(1); 
(B)in the case of the second report, by not later than 2 years after the date on which the first report is required to be submitted under subparagraph (A); and (C)in the case of the third report, by not later than 2 years after the date on which the second report is required to be submitted under subparagraph (B). 
(3)Strategy 
(A)In generalBased on the reports submitted by the working group under paragraph (1), the Secretaries shall jointly develop, maintain, and update a strategy that describes the means by which the Federal Government, States, units of local government, and industry can— (i)establish quantitative targets for transportation electrification; 
(ii)overcome the barriers described in paragraph (1)(A); (iii)identify areas of opportunity in research and development to improve battery manufacturing, mineral mining, recycling costs, material recovery, fire risks, and battery performance for electric vehicles; 
(iv)enhance Federal interagency coordination to promote electric vehicle adoption; (v)prepare the workforce for the adoption of electric vehicles, including through collaboration with labor unions, educational institutions, and relevant manufacturers; 
(vi)expand electric vehicle and charging infrastructure; (vii)expand knowledge of the benefits of electric vehicles among the general public; 
(viii)maintain the global competitiveness of the United States in the electric vehicle and charging infrastructure markets; (ix)provide clarity in regulations to improve national uniformity with respect to electric vehicles; and 
(x)ensure the sustainable integration of electric vehicles into the national electric grid. (B)Notice and commentIn carrying out subparagraph (A), the Secretaries shall provide public notice and opportunity for comment on the strategy described in that subparagraph. 
(4)Information 
(A)In generalThe Secretaries may enter into an agreement with the Transportation Research Board of the National Academies of Sciences, Engineering, and Medicine to provide, track, or report data, information, or research to assist the working group in carrying out paragraph (1). (B)Use of existing informationIn developing a report under paragraph (1) or a strategy under paragraph (3), the Secretaries and the working group shall take into consideration existing Federal, State, local, private sector, and academic data and information relating to electric vehicles and, to the maximum extent practicable, coordinate with the entities that publish that information— 
(i)to prevent duplication of efforts by the Federal Government; and (ii)to leverage existing information and complementary efforts. 
(d)CoordinationTo the maximum extent practicable, the Secretaries and the working group shall carry out this section using all available existing resources, websites, and databases of Federal agencies, such as— (1)the Alternative Fuels Data Center; 
(2)the Energy Efficient Mobility Systems program; and (3)the Clean Cities Coalition Network. 
(e)TerminationThe working group shall terminate on submission of the third report required under subsection (c)(2)(C).  25007.Risk and system resilience (a)In generalThe Secretary, in consultation with appropriate Federal, State, and local agencies, shall develop a process for quantifying annual risk in order to increase system resilience with respect to the surface transportation system of the United States by measuring— 
(1)resilience to threat probabilities by type of hazard and geographical location; (2)resilience to asset vulnerabilities with respect to each applicable threat; and 
(3)anticipated consequences from each applicable threat to each asset. (b)Use by State, regional, Tribal, and local entities (1)In generalThe Secretary shall provide the process developed under subsection (a) to State departments of transportation, metropolitan planning organizations, Indian Tribes, local governments, and other relevant entities. 
(2)Guidance and technical assistanceThe Secretary shall provide to the entities described in paragraph (1) guidance and technical assistance on the use of the process referred to in that paragraph. (c)Research (1)In generalThe Secretary shall— 
(A)identify and support fundamental research to develop a framework and quantitative models to support compilation of information for risk-based analysis of transportation assets by standardizing the basis for quantifying annual risk and increasing system resilience; and (B)build on existing resilience research, including studies conducted by— 
(i)the Transportation Research Board of the National Academies of Sciences, Engineering, and Medicine; and  (ii)the National Institute of Standards and Technology. 
(2)Use of existing facilitiesIn carrying out paragraph (1), the Secretary shall use existing research facilities available to the Secretary, including the Turner–Fairbank Highway Research Center and University Transportation Centers established under section 5505 of title 49, United States Code. 25008.Coordination on emerging transportation technology (a)In generalSubchapter I of chapter 3 of title 49, United States Code, is amended by adding at the end the following: 
 
313.Nontraditional and Emerging Transportation Technology Council 
(a)EstablishmentNot later than 180 days after the date of enactment of this section, the Secretary of Transportation (referred to in this section as the Secretary) shall establish a council, to be known as the Nontraditional and Emerging Transportation Technology Council (referred to in this section as the Council), to address coordination on emerging technology issues across all modes of transportation. (b)Membership (1)In generalThe Council shall be composed of— 
(A)the Secretary, who shall serve as an ex officio member of the Council; (B)the Deputy Secretary of Transportation; 
(C)the Under Secretary of Transportation for Policy; (D)the Assistant Secretary for Research and Technology of the Department of Transportation; 
(E)the Assistant Secretary for Budget and Programs of the Department of Transportation; (F)the General Counsel of the Department of Transportation; 
(G)the Chief Information Officer of the Department of Transportation; (H)the Administrator of the Federal Aviation Administration; 
(I)the Administrator of the Federal Highway Administration; (J)the Administrator of the Federal Motor Carrier Safety Administration; 
(K)the Administrator of the Federal Railroad Administration; (L)the Administrator of the Federal Transit Administration; 
(M)the Administrator of the Maritime Administration; (N)the Administrator of the National Highway Traffic Safety Administration; 
(O)the Administrator of the Pipeline and Hazardous Materials Safety Administration; and (P)any other official of the Department of Transportation, as determined by the Secretary. 
(2)Chair and Vice Chair 
(A)ChairThe Deputy Secretary of Transportation (or a designee) shall serve as Chair of the Council. (B)Vice ChairThe Under Secretary of Transportation for Policy (or a designee) shall serve as Vice Chair of the Council. 
(c)DutiesThe Council shall— (1)identify and resolve jurisdictional and regulatory gaps or inconsistencies associated with nontraditional and emerging transportation technologies, modes, or projects pending or brought before the Department of Transportation to reduce, to the maximum extent practicable, impediments to the prompt and safe deployment of new and innovative transportation technology, including with respect to— 
(A)safety oversight; (B)environmental review; and 
(C)funding and financing issues; (2)coordinate the response of the Department of Transportation to nontraditional and emerging transportation technology projects; 
(3)engage with stakeholders in nontraditional and emerging transportation technology projects; and (4)develop and establish Department of Transportation-wide processes, solutions, and best practices for identifying and managing nontraditional and emerging transportation technology projects. 
(d)Best practicesNot later than 1 year after the date of enactment of this section, the Council shall— (1)publish initial guidelines to achieve the purposes described in subsection (c)(4); and 
(2)promote each modal administration within the Department of Transportation to further test and support the advancement of nontraditional and emerging transportation technologies not specifically considered by the Council. (e)SupportThe Office of the Secretary shall provide support for the Council. 
(f)MeetingsThe Council shall meet not less frequently than 4 times per year, at the call of the Chair. (g)Lead modal administrationFor each nontraditional or emerging transportation technology, mode, or project associated with a jurisdictional or regulatory gap or inconsistency identified under subsection (c)(1), the Chair of the Council shall— 
(1)designate a lead modal administration of the Department of Transportation for review of the technology, mode, or project; and (2)arrange for the detailing of staff between modal administrations or offices of the Department of Transportation as needed to maximize the sharing of experience and expertise. 
(h)TransparencyNot later than 1 year after the date of establishment of the Council, and not less frequently than annually thereafter until December 31, 2026, the Council shall post on a publicly accessible website a report describing the activities of the Council during the preceding calendar year.. (b)Clerical amendmentThe analysis for subchapter I of chapter 3 of title 49, United States Code, is amended by adding at the end the following: 
 
 
313. Nontraditional and Emerging Transportation Technology Council.. 
25009.Interagency Infrastructure Permitting Improvement Center 
(a)In generalSection 102 of title 49, United States Code (as amended by section 14009), is amended— (1)in subsection (a), by inserting (referred to in this section as the Department) after Transportation; 
(2)in subsection (b), in the first sentence, by inserting (referred to in this section as the Secretary) after Transportation; (3)by redesignating subsection (h) as subsection (i); and 
(4)by inserting after subsection (g) the following:  (h)Interagency Infrastructure Permitting Improvement Center (1)DefinitionsIn this subsection: 
(A)CenterThe term Center means the Interagency Infrastructure Permitting Improvement Center established by paragraph (2). (B)ProjectThe term project means a project authorized or funded under— 
(i)this title; or (ii)title 14, 23, 46, or 51. 
(2)EstablishmentThere is established within the Office of the Secretary a center, to be known as the Interagency Infrastructure Permitting Improvement Center. (3)PurposesThe purposes of the Center shall be— 
(A)to implement reforms to improve interagency coordination and expedite projects relating to the permitting and environmental review of major transportation infrastructure projects, including— (i)developing and deploying information technology tools to track project schedules and metrics; and 
(ii)improving the transparency and accountability of the permitting process; (B) (i)to identify appropriate methods to assess environmental impacts; and 
(ii)to develop innovative methods for reasonable mitigation; (C)to reduce uncertainty and delays with respect to environmental reviews and permitting; and 
(D)to reduce costs and risks to taxpayers in project delivery. (4)Executive DirectorThe Center shall be headed by an Executive Director, who shall— 
(A)report to the Under Secretary of Transportation for Policy; (B)be responsible for the management and oversight of the daily activities, decisions, operations, and personnel of the Center; and 
(C)carry out such additional duties as the Secretary may prescribe. (5)DutiesThe Center shall carry out the following duties: 
(A)Coordinate and support implementation of priority reform actions for Federal agency permitting and reviews. (B)Support modernization efforts at the operating administrations within the Department and interagency pilot programs relating to innovative approaches to the permitting and review of transportation infrastructure projects. 
(C)Provide technical assistance and training to Department staff on policy changes, innovative approaches to project delivery, and other topics, as appropriate. (D)Identify, develop, and track metrics for timeliness of permit reviews, permit decisions, and project outcomes. 
(E)Administer and expand the use of online transparency tools providing for— (i)tracking and reporting of metrics; 
(ii)development and posting of schedules for permit reviews and permit decisions; (iii)the sharing of best practices relating to efficient project permitting and reviews; and 
(iv)the visual display of relevant geospatial data to support the permitting process. (F)Submit to the Secretary reports describing progress made toward achieving— 
(i)greater efficiency in permitting decisions and review of infrastructure projects; and (ii)better outcomes for communities and the environment. 
(6)Innovative best practices 
(A)In generalThe Center shall work with the operating administrations within the Department, eligible entities, and other public and private interests to develop and promote best practices for innovative project delivery. (B)ActivitiesThe Center shall support the Department and operating administrations in conducting environmental reviews and permitting, together with project sponsor technical assistance activities, by— 
(i)carrying out activities that are appropriate and consistent with the goals and policies of the Department to improve the delivery timelines for projects; (ii)serving as the Department liaison to— 
(I)the Council on Environmental Quality; and (II)the Federal Permitting Improvement Steering Council established by section 41002(a) of the Fixing America’s Surface Transportation Act (42 U.S.C. 4370m–1(a)); 
(iii)supporting the National Surface Transportation and Innovative Finance Bureau (referred to in this paragraph as the Bureau) in implementing activities to improve delivery timelines, as described in section 116(f), for projects carried out under the programs described in section 116(d)(1) for which the Bureau administers the application process; (iv)leading activities to improve delivery timelines for projects carried out under programs not administered by the Bureau by— 
(I)coordinating efforts to improve the efficiency and effectiveness of the environmental review and permitting process; (II)providing technical assistance and training to field and headquarters staff of Federal agencies with respect to policy changes and innovative approaches to the delivery of projects; and 
(III)identifying, developing, and tracking metrics for permit reviews and decisions by Federal agencies for projects under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (C)NEPA compliance assistance (i)In generalSubject to clause (ii), at the request of an entity that is carrying out a project, the Center, in coordination with the appropriate operating administrations within the Department, shall provide technical assistance relating to compliance with the applicable requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and applicable Federal authorizations. 
(ii)Assistance from the BureauFor projects carried out under the programs described in section 116(d)(1) for which the Bureau administers the application process, the Bureau, on request of the entity carrying out the project, shall provide the technical assistance described in clause (i).. (b)Conforming amendmentSection 116(f)(2) of title 49, United States Code, is amended— 
(1)by striking subparagraph (A); and (2)by redesignating subparagraphs (B) through (D) and subparagraphs (A) through (C), respectively. 
25010.Rural opportunities to use transportation for economic success initiative 
(a)DefinitionsIn this section: (1)Build America BureauThe term Build America Bureau means the National Surface Transportation and Innovative Finance Bureau established under section 116 of title 49, United States Code. 
(2)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (3)ROUTES CouncilThe term ROUTES Council means the Rural Opportunities to Use Transportation for Economic Success Council established by subsection (c)(1). 
(4)ROUTES OfficeThe term ROUTES Office means the Rural Opportunities to Use Transportation for Economic Success Office established by subsection (b)(1). (b)Routes Office (1)In generalThe Secretary shall establish within the Department the Rural Opportunities to Use Transportation for Economic Success Office— 
(A)to improve analysis of projects from rural areas, Indian Tribes, and historically disadvantaged communities in rural areas applying for Department discretionary grants, including ensuring that project costs, local resources, and the larger benefits to the people and the economy of the United States are appropriately considered; and (B)to provide rural communities, Indian Tribes, and historically disadvantaged communities in rural areas with technical assistance for meeting the transportation infrastructure investment needs of the United States in a financially sustainable manner. 
(2)ObjectivesThe ROUTES Office shall— (A)collect input from knowledgeable entities and the public on— 
(i)the benefits of rural and Tribal transportation projects; (ii)the technical and financial assistance required for constructing and operating transportation infrastructure and services within rural areas and on the land of Indian Tribes; 
(iii)barriers and opportunities to funding transportation projects in rural areas and on the land of Indian Tribes; and (iv)unique transportation barriers and challenges faced by Indian Tribes and historically disadvantaged communities in rural areas; 
(B)evaluate data on transportation challenges faced by rural communities and Indian Tribes and determine methods to align the discretionary funding and financing opportunities of the Department with the needs of those communities for meeting national transportation goals; (C)provide education and technical assistance to rural communities and Indian Tribes about applicable Department discretionary grants, develop effective methods to evaluate projects in those communities in discretionary grant programs, and communicate those methods through program guidance; 
(D)carry out research and utilize innovative approaches to resolve the transportation challenges faced by rural areas and Indian Tribes; and (E)perform such other duties as determined by the Secretary. 
(c)Routes Council 
(1)In generalThe Secretary shall establish a Rural Opportunities to Use Transportation for Economic Success Council— (A)to organize, guide, and lead the ROUTES Office; and 
(B)to coordinate rural-related and Tribal-related funding programs and assistance among the modal administrations of the Department, the offices of the Department, and other Federal agencies, as appropriate— (i)to ensure that the unique transportation needs and attributes of rural areas and Indian Tribes are fully addressed during the development and implementation of programs, policies, and activities of the Department; 
(ii)to increase coordination of programs, policies, and activities of the Department in a manner that improves and expands transportation infrastructure in order to further economic development in, and the quality of life of, rural areas and Indian Tribes; and (iii) to provide rural areas and Indian Tribes with proactive outreach— 
(I)to improve access to discretionary funding and financing programs; and (II)to facilitate timely resolution of environmental reviews for complex or high-priority projects. 
(2)Membership 
(A)In generalThe ROUTES Council shall be composed of the following officers of the Department, or their designees: (i)The Deputy Secretary of Transportation. 
(ii)The Under Secretary of Transportation for Policy. (iii)The General Counsel. 
(iv)The Chief Financial Officer and Assistant Secretary for Budget and Programs. (v)The Assistant Secretary for Research and Technology. 
(vi)The Assistant Secretary for Multimodal Freight. (vii)The Administrators of— 
(I)the Federal Aviation Administration; (II)the Federal Highway Administration; 
(III)the Federal Railroad Administration; and (IV)the Federal Transit Administration. 
(viii)The Executive Director of the Build America Bureau. (ix)The Assistant Secretary for Governmental Affairs. 
(x)The Assistant Secretary for Transportation Policy. (xi)The Deputy Assistant Secretary for Tribal Government Affairs. 
(B)ChairThe Deputy Secretary of Transportation shall be the Chair of the ROUTES Council. (C)Additional membersThe Secretary or the Chair of the ROUTES Council may designate additional members to serve on the ROUTES Council. 
(3)Additional modal inputTo address issues related to safety and transport of commodities produced in or by, or transported through, as applicable, rural areas, Indian Tribes, or the land of Indian Tribes, the ROUTES Council shall consult with the Administrators (or their designees) of— (A)the Maritime Administration; 
(B)the Great Lakes St. Lawrence Seaway Development Corporation; and (C)the National Highway Traffic Safety Administration. 
(4)DutiesMembers of the ROUTES Council shall— (A)participate in all meetings and relevant ROUTES Council activities and be prepared to share information relevant to rural and Tribal transportation infrastructure projects and issues; 
(B)provide guidance and leadership on rural and Tribal transportation infrastructure issues and represent the work of the ROUTES Council and the Department on those issues to external stakeholders; and (C)recommend initiatives for the consideration of the Chair of the ROUTES Council to establish and staff any resulting activities or working groups. 
(5)MeetingsThe ROUTES Council shall meet bimonthly. (6)Additional staffingThe Secretary shall ensure that the ROUTES Council and ROUTES Office have adequate staff support to carry out the duties of the ROUTES Council and the ROUTES Office, respectively, under this section. 
(7)Work products and deliverablesThe ROUTES Council may develop work products or deliverables to meet the goals of the ROUTES Council, including— (A)an annual report to Congress describing ROUTES Council activities for the past year and expected activities for the coming year; 
(B)any recommendations to enhance the effectiveness of Department discretionary grant programs regarding rural and Tribal infrastructure issues; and (C)other guides and reports for relevant groups and the public. 
25011.Safety data initiative 
(a)Definition of eligible entityIn this section, the term eligible entity means— (1)a State; 
(2)a unit of local government; (3)a transit agency or authority; 
(4)a metropolitan planning organization; (5)any other subdivision of a State or local government; 
(6)an institution of higher education; and (7)a multi-State or multijurisdictional group. 
(b)Safety data initiative 
(1)EstablishmentThe Secretary shall establish an initiative, to be known as the Safety Data Initiative, to promote the use of data integration, data visualization, and advanced analytics for surface transportation safety through the development of innovative practices and products for use by Federal, State, and local entities. (2)Activities (A)Applied research (i)In generalThe Secretary shall support and carry out applied research to develop practices and products that will encourage the integration and use of traditional and new sources of safety data and safety information to improve policy and decisionmaking at the Federal, State, and local government levels. 
(ii)MethodologyIn carrying out clause (i), the Secretary may— (I)carry out demonstration programs; 
(II)award grants and provide incentives to eligible entities; (III)enter into partnerships with— 
(aa)eligible entities; (bb)private sector entities; and 
(cc)National Laboratories; and (IV)use any other tools, strategies, or methods that will result in the effective use of data and information for safety purposes. 
(B)Tools and practicesIn carrying out subparagraph (A), the Secretary, to the maximum extent practicable, shall— (i)develop safety analysis tools for State and local governments, with a particular focus on State and local governments with limited capacity to perform safety analysis; 
(ii) 
(I)identify innovative State and local government practices; (II)incubate those practices for further development; and 
(III)replicate those practices nationwide; and (iii)transfer to State and local governments the results of the applied research carried out under that subparagraph. 
(C)Data sharing 
(i)In generalTo inform the creation of information useful for safety policy and decisionmaking, the Secretary shall— (I)encourage the sharing of data between and among Federal, State, and local transportation agencies; and 
(II)leverage data from private sector entities. (ii)GoalsThe goals of the data-sharing activities under clause (i) shall include— 
(I)the creation of data ecosystems to reduce barriers to the efficient integration and analysis of relevant datasets for use by safety professionals; and (II)the establishment of procedures adequate to ensure sufficient security, privacy, and confidentiality as needed to promote the sharing of sensitive or proprietary data. 
(iii)Management of data ecosystemsA data ecosystem described in clause (ii)(I) may be managed by— (I)the Director of the Bureau of Transportation Statistics; 
(II)1 or more trusted third parties, as determined by the Secretary; or (III)1 or more other entities or partnerships capable of securing, managing, and analyzing sensitive or proprietary data. 
(3)Plan 
(A)In generalThe Safety Data Initiative shall be carried out pursuant to a plan to be jointly established by— (i)the Under Secretary of Transportation for Policy; 
(ii)the Chief Information Officer of the Department; (iii)the Administrator of the National Highway Traffic Safety Administration; 
(iv)the Administrator of the Federal Highway Administration; (v)the Administrator of the Federal Motor Carrier Safety Administration; 
(vi)the Administrator of the Federal Transit Administration; and (vii)the Administrator of the Federal Railroad Administration. 
(B)RequirementThe plan established under subparagraph (A) shall include details regarding the means by which tools and innovations developed by projects carried out under the Safety Data Initiative will be transferred to the appropriate program of the Department for further implementation. (C)DeadlineNot later than 1 year after the date of enactment of this Act, the Secretary shall direct the officials described in clauses (i) through (vii) of subparagraph (A) to establish, by a date determined by the Secretary, the plan referred to in that subparagraph. 
(4)TerminationThe Safety Data Initiative shall terminate on the later of— (A)the date that is 1 year after the date of enactment of this Act; and 
(B)the date on which the Secretary makes the direction to officials described in paragraph (3)(C).  25012.Advanced transportation research (a)In generalChapter 1 of title 49, United States Code (as amended by section 21101(a)), is amended by adding at the end the following: 
 
119.Advanced Research Projects Agency–Infrastructure 
(a)DefinitionsIn this section: (1)ARPA–I The term ARPA–I means the Advanced Research Projects Agency–Infrastructure established by subsection (b). 
(2)DepartmentThe term Department means the Department of Transportation. (3)DirectorThe term Director means the Director of ARPA–I appointed under subsection (d). 
(4)Eligible entityThe term eligible entity means— (A)a unit of State or local government; 
(B)an institution of higher education; (C)a commercial entity; 
(D)a research foundation; (E)a trade or industry research collaborative; 
(F)a federally funded research and development center; (G)a research facility owned or funded by the Department; 
(H)a collaborative that includes relevant international entities; and (I)a consortia of 2 or more entities described in any of subparagraphs (A) through (H). 
(5)Infrastructure 
(A)In generalThe term infrastructure means any transportation method or facility that facilitates the transit of goods or people within the United States (including territories). (B)InclusionsThe term infrastructure includes— 
(i)roads; (ii)highways; 
(iii)bridges; (iv)airports; 
(v)rail lines; (vi)harbors; and 
(vii)pipelines. (6)SecretaryThe term Secretary means the Secretary of Transportation. 
(b)EstablishmentThere is established within the Department an agency, to be known as the Advanced Research Projects Agency–Infrastructure, to support the development of science and technology solutions— (1)to overcome long-term challenges; and 
(2)to advance the state of the art for United States transportation infrastructure. (c)Goals (1)In generalThe goals of ARPA–I shall be— 
(A)to advance the transportation infrastructure of the United States by developing innovative science and technology solutions that— (i)lower the long-term costs of infrastructure development, including costs of planning, construction, and maintenance; 
(ii)reduce the lifecycle impacts of transportation infrastructure on the environment, including through the reduction of greenhouse gas emissions; (iii)contribute significantly to improving the safe, secure, and efficient movement of goods and people; and 
(iv)promote the resilience of infrastructure from physical and cyber threats; and (B)to ensure that the United States is a global leader in developing and deploying advanced transportation infrastructure technologies and materials. 
(2)Research projectsARPA–I shall achieve the goals described in paragraph (1) by providing assistance under this section for infrastructure research projects that— (A)advance novel, early-stage research with practicable application to transportation infrastructure; 
(B)translate techniques, processes, and technologies, from the conceptual phase to prototype, testing, or demonstration; (C)develop advanced manufacturing processes and technologies for the domestic manufacturing of novel transportation-related technologies; and 
(D)accelerate transformational technological advances in areas in which industry entities are unlikely to carry out projects due to technical and financial uncertainty. (d)Director (1)AppointmentARPA–I shall be headed by a Director, who shall be appointed by the President, by and with the advice and consent of the Senate. 
(2)QualificationsThe Director shall be an individual who, by reason of professional background and experience, is especially qualified to advise the Secretary regarding, and manage research programs addressing, matters relating to the development of science and technology solutions to advance United States transportation infrastructure. (3)Relationship to SecretaryThe Director shall— 
(A)be located within the Office of the Assistant Secretary for Research and Technology; and (B)report to the Secretary. 
(4)Relationship to other programsNo other program within the Department shall report to the Director. (5)ResponsibilitiesThe responsibilities of the Director shall include— 
(A)approving new programs within ARPA–I; (B)developing funding criteria, and assessing the success of programs, to achieve the goals described in subsection (c)(1) through the establishment of technical milestones; 
(C)administering available funding by providing to eligible entities assistance to achieve the goals described in subsection (c)(1); (D)terminating programs carried out under this section that are not achieving the goals of the programs; and 
(E)establishing a process through which eligible entities can submit to ARPA–I unsolicited research proposals for assistance under this section in accordance with subsection (f). (e)Personnel (1)In generalThe Director shall establish and maintain within ARPA–I a staff with sufficient qualifications and expertise to enable ARPA–I to carry out the responsibilities under this section, in conjunction with other operations of the Department. 
(2)Program directors 
(A)In generalThe Director shall designate employees to serve as program directors for ARPA–I. (B)ResponsibilitiesEach program director shall be responsible for— 
(i)establishing research and development goals for the applicable program, including by convening workshops and conferring with outside experts; (ii)publicizing the goals of the applicable program; 
(iii)soliciting applications for specific areas of particular promise, especially in areas that the private sector or the Federal Government are not likely to carry out absent assistance from ARPA–I; (iv)establishing research collaborations for carrying out the applicable program; 
(v)selecting on the basis of merit each project to be supported under the applicable program, taking into consideration— (I)the novelty and scientific and technical merit of proposed projects; 
(II)the demonstrated capabilities of eligible entities to successfully carry out proposed projects; (III)the extent to which an eligible entity took into consideration future commercial applications of a proposed project, including the feasibility of partnering with 1 or more commercial entities; and 
(IV)such other criteria as the Director may establish; (vi)identifying innovative cost-sharing arrangements for projects carried out or funded by ARPA–I; 
(vii)monitoring the progress of projects supported under the applicable program; (viii)identifying mechanisms for commercial application of successful technology development projects, including through establishment of partnerships between eligible entities and commercial entities; and 
(ix)as applicable, recommending— (I)program restructuring; or 
(II)termination of applicable research partnerships or projects. (C)Term of serviceA program director— 
(i)shall serve for a term of 3 years; and (ii)may be reappointed for any subsequent term of service. 
(3)Hiring and management 
(A)In generalThe Director may— (i)make appointments of scientific, engineering, and professional personnel, without regard to the civil service laws; 
(ii)fix the basic pay of such personnel at such rate as the Director may determine, but not to exceed level II of the Executive Schedule, without regard to the civil service laws; and (iii)pay an employee appointed under this subparagraph payments in addition to basic pay, subject to the condition that the total amount of those additional payments for any 12-month period shall not exceed the least of— 
(I)$25,000; (II)an amount equal to 25 percent of the annual rate of basic pay of the employee; and 
(III)the amount of the applicable limitation for a calendar year under section 5307(a)(1) of title 5. (B)Private recruiting firmsThe Director may enter into a contract with a private recruiting firm for the hiring of qualified technical staff to carry out this section. 
(C)Additional staffThe Director may use all authorities available to the Secretary to hire administrative, financial, and clerical staff, as the Director determines to be necessary to carry out this section. (f)Research proposals (1)In generalAn eligible entity may submit to the Director an unsolicited research proposal at such time, in such manner, and containing such information as the Director may require, including a description of— 
(A)the extent of current and prior efforts with respect to the project proposed to be carried out using the assistance, if applicable; and (B)any current or prior investments in the technology area for which funding is requested, including as described in subsection (c)(2)(D). 
(2)ReviewThe Director— (A)shall review each unsolicited research proposal submitted under paragraph (1), taking into consideration— 
(i)the novelty and scientific and technical merit of the research proposal; (ii)the demonstrated capabilities of the applicant to successfully carry out the research proposal; 
(iii)the extent to which the applicant took into consideration future commercial applications of the proposed research project, including the feasibility of partnering with 1 or more commercial entities; and (iv)such other criteria as the Director may establish; 
(B)may approve a research proposal if the Director determines that the research— (i)is in accordance with— 
(I)the goals described in subsection (c)(1); or  (II)an applicable transportation research and development strategic plan developed under section 6503; and 
(ii)would not duplicate any other Federal research being conducted or funded by another Federal agency; and  (C) (i)if funding is denied for the research proposal, shall provide to the eligible entity that submitted the proposal a written notice of the denial that, as applicable— 
(I)explains why the research proposal was not selected, including whether the research proposal fails to cover an area of need; and (II)recommends that the research proposal be submitted to another research program; or 
(ii)if the research proposal is approved for funding, shall provide to the eligible entity that submitted the proposal— (I)a written notice of the approval; and 
(II)assistance in accordance with subsection (g) for the proposed research. (g)Forms of assistanceOn approval of a research proposal of an eligible entity, the Director may provide to the eligible entity assistance in the form of— 
(1)a grant; (2)a contract; 
(3)a cooperative agreement; (4)a cash prize; or 
(5)another, similar form of funding.  (h)Reports and roadmaps (1)Annual reportsFor each fiscal year, the Director shall provide to the Secretary, for inclusion in the budget request submitted by the Secretary to the President under section 1108 of title 31 for the fiscal year, a report that, with respect to the preceding fiscal year, describes— 
(A)the projects that received assistance from ARPA–I, including— (i)each such project that was funded as a result of an unsolicited research proposal; and 
(ii)each such project that examines topics or technologies closely related to other activities funded by the Department, including an analysis of whether the Director achieved compliance with subsection (i)(1) in supporting the project; and (B)the instances of, and reasons for, the provision of assistance under this section for any projects being carried out by industry entities. 
(2)Strategic vision roadmapNot later than October 1, 2022, and not less frequently than once every 4 years thereafter, the Director shall submit to the relevant authorizing and appropriations committees of Congress a roadmap describing the strategic vision that ARPA–I will use to guide the selection of future projects for technology investment during the 4 fiscal-year period beginning on the date of submission of the report. (i)Coordination and nonduplicationThe Director shall ensure that— 
(1)the activities of ARPA–I are coordinated with, and do not duplicate the efforts of, programs and laboratories within— (A)the Department; and 
(B)other relevant research agencies; and (2)no funding is provided by ARPA–I for a project, unless the eligible entity proposing the project— 
(A)demonstrates sufficient attempts to secure private financing; or (B)indicates that the project is not independently commercially viable. 
(j)Federal demonstration of technologiesThe Director shall seek opportunities to partner with purchasing and procurement programs of Federal agencies to demonstrate technologies resulting from activities funded through ARPA–I. (k)PartnershipsThe Director shall seek opportunities to enter into contracts or partnerships with minority-serving institutions (as described in any of paragraphs (1) through (7) of section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)))— 
(1)to accomplish the goals of ARPA–I; (2)to develop institutional capacity in advanced transportation infrastructure technologies and materials; 
(3)to engage underserved populations in developing, demonstrating, and deploying those technologies and materials; and (4)to otherwise address the needs of ARPA–I.  
(l)University transportation centersThe Director may— (1)partner with university transportation centers under section 5505 to accomplish the goals, and address the needs, of ARPA–I; and 
(2)sponsor and select for funding, in accordance with section 5505, competitively selected university transportation center grants, in addition to the assistance provided under section 5505, to address targeted technology and material goals of ARPA–I. (m)Advice (1)Advisory committeesThe Director may seek advice regarding any aspect of ARPA–I from— 
(A)an existing advisory committee, office, or other group within the Department; and (B)a new advisory committee organized to support the programs of ARPA–I by providing advice and assistance regarding— 
(i)specific program tasks; or (ii)the overall direction of ARPA–I. 
(2)Additional sourcesIn carrying out this section, the Director may seek advice and review from— (A)the President’s Council of Advisors on Science and Technology; 
(B)the Advanced Research Projects Agency–Energy; and (C)any professional or scientific organization with expertise relating to specific processes or technologies under development by ARPA–I. 
(n)Evaluation 
(1)In generalNot later than December 27, 2024, the Secretary may enter into an arrangement with the National Academy of Sciences under which the National Academy shall conduct an evaluation of the achievement by ARPA–I of the goals described in subsection (c)(1). (2)InclusionsThe evaluation under paragraph (1) may include— 
(A)a recommendation regarding whether ARPA–I should be continued; (B)a recommendation regarding whether ARPA–I, or the Department generally, should continue to allow entities to submit unsolicited research proposals; and 
(C)a description of— (i)the lessons learned from the operation of ARPA–I; and 
(ii)the manner in which those lessons may apply to the operation of other programs of the Department. (3)AvailabilityOn completion of the evaluation under paragraph (1), the evaluation shall be made available to— 
(A)Congress; and (B)the public. 
(o)Protection of information 
(1)In generalEach type of information described in paragraph (2) that is collected by ARPA–I from eligible entities shall be considered to be— (A)commercial and financial information obtained from a person; 
(B)privileged or confidential; and (C)not subject to disclosure under section 552(b)(4) of title 5. 
(2)Description of types of informationThe types of information referred to in paragraph (1) are— (A)information relating to plans for commercialization of technologies developed using assistance provided under this section, including business plans, technology-to-market plans, market studies, and cost and performance models; 
(B)information relating to investments provided to an eligible entity from a third party (such as a venture capital firm, a hedge fund, and a private equity firm), including any percentage of ownership of an eligible entity provided in return for such an investment; (C)information relating to additional financial support that the eligible entity— 
(i)plans to invest, or has invested, in the technology developed using assistance provided under this section; or (ii)is seeking from a third party; and 
(D)information relating to revenue from the licensing or sale of a new product or service resulting from research conducted using assistance provided under this section. (p)Effect on existing authoritiesThe authority provided by this section— 
(1)shall be in addition to any existing authority provided to the Secretary; and (2)shall not supersede or modify any other existing authority.  
(q)Funding 
(1)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this section. (2)Separate budget and appropriation (A)Budget requestThe budget request for ARPA–I shall be separate from the budget request of the remainder of the Department. 
(B)AppropriationsThe funding appropriated for ARPA–I shall be separate and distinct from the funding appropriated for the remainder of the Department. (3)AllocationOf the amounts made available for a fiscal year under paragraph (1)— 
(A)not less than 5 percent shall be used for technology transfer and outreach activities— (i)in accordance with the goal described in subsection (c)(2)(D); and 
(ii)within the responsibilities of the program directors described in subsection (e)(2)(B)(viii); and (B)none may be used for the construction of any new building or facility during the 5-year period beginning on the date of enactment of the Surface Transportation Investment Act of 2021.. 
(b)Clerical amendmentThe analysis for chapter 1 of title 49, United States Code (as amended by section 21101(c)), is amended by adding at the end the following:   119. Advanced Research Projects Agency–Infrastructure.. 25013.Open research initiative (a)In generalSubchapter I of chapter 55 of title 49, United States Code, is amended by adding at the end the following: 
 
5506.Advanced transportation research initiative 
(a)Definition of eligible entityIn this section, the term eligible entity means— (1)a State agency; 
(2)a local government agency; (3)an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)), including a university transportation center established under section 5505; 
(4)a nonprofit organization, including a nonprofit research organization; and (5)a private sector organization working in collaboration with an entity described in any of paragraphs (1) through (4). 
(b)Pilot programThe Secretary of Transportation (referred to in this section as the Secretary) shall establish an advanced transportation research pilot program under which the Secretary— (1)shall establish a process for eligible entities to submit to the Secretary unsolicited research proposals; and 
(2)may enter into arrangements with 1 or more eligible entities to fund research proposed under paragraph (1), in accordance with this section. (c)Eligible researchThe Secretary may enter into an arrangement with an eligible entity under this section to fund research that— 
(1)addresses— (A)a research need identified by— 
(i)the Secretary; or (ii)the Administrator of a modal administration of the Department of Transportation; or 
(B)an issue that the Secretary determines to be important; and (2)is not duplicative of— 
(A)any other Federal research project; or (B)any project for which funding is provided by another Federal agency.  
(d)Project reviewThe Secretary shall— (1)review each research proposal submitted under the pilot program established under subsection (b); and 
(2) 
(A)if funding is denied for the research proposal— (i)provide to the eligible entity that submitted the proposal a written notice of the denial that, as applicable— 
(I)explains why the research proposal was not selected, including whether the research proposal fails to cover an area of need; and (II)recommends that the research proposal be submitted to another research program; and 
(ii)if the Secretary recommends that the research proposal be submitted to another research program under clause (i)(II), provide guidance and direction to— (I)the eligible entity; and 
(II)the proposed research program office; or (B)if the research proposal is selected for funding— 
(i)provide to the eligible entity that submitted the proposal a written notice of the selection; and (ii)seek to enter into an arrangement with the eligible entity to provide funding for the proposed research. 
(e)Coordination 
(1)In generalThe Secretary shall ensure that the activities carried out under subsection (c) are coordinated with, and do not duplicate the efforts of, programs of the Department of Transportation and other Federal agencies. (2)Intraagency coordinationThe Secretary shall coordinate the research carried out under this section with— 
(A)the research, education, and technology transfer activities carried out by grant recipients under section 5505; and (B)the research, development, demonstration, and commercial application activities of other relevant programs of the Department of Transportation, including all modal administrations of the Department. 
(3)Interagency collaborationThe Secretary shall coordinate, as appropriate, regarding fundamental research with the potential for application in the transportation sector with— (A)the Director of the Office of Science and Technology Policy; 
(B)the Director of the National Science Foundation; (C)the Secretary of Energy; 
(D)the Director of the National Institute of Standards and Technology; (E)the Secretary of Homeland Security; 
(F)the Administrator of the National Oceanic and Atmospheric Administration; (G)the Secretary of Defense; and 
(H)the heads of other appropriate Federal agencies, as determined by the Secretary. (f)Review, evaluation, and reportNot less frequently than biennially, in accordance with the plan developed under section 6503, the Secretary shall— 
(1)review and evaluate the pilot program established under subsection (b), including the research carried out under that pilot program; and (2)make public on a website of the Department of Transportation a report describing the review and evaluation under paragraph (1). 
(g)Federal share 
(1)In generalThe Federal share of the cost of an activity carried out under this section shall not exceed 80 percent. (2)Non-Federal shareAll costs directly incurred by the non-Federal partners (including personnel, travel, facility, and hardware development costs) shall be credited toward the non-Federal share of the cost of an activity carried out under this section. 
(h)Limitation on certain expensesOf any amounts made available to carry out this section for a fiscal year, the Secretary may use not more than 1.5 percent for coordination, evaluation, and oversight activities under this section. (i)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $50,000,000 for each of fiscal years 2022 through 2026.. 
(b)Clerical amendmentThe analysis for subchapter I of chapter 55 of title 49, United States Code, is amended by adding at the end the following:   5506. Advanced transportation research initiative.. 25014.Transportation research and development 5-year strategic planSection 6503 of title 49, United States Code, is amended— 
(1)in subsection (a), by striking The Secretary and inserting Not later than 180 days after the date of publication of the Department of Transportation Strategic Plan and not less frequently than once every 5 years thereafter, the Secretary; (2)in subsection (b), in the matter preceding paragraph (1), by striking The strategic and inserting Each strategic; 
(3)in subsection (c)— (A)in the matter preceding paragraph (1), by striking The strategic and inserting Each strategic; and 
(B)in paragraph (1)— (i)in subparagraph (E), by striking and at the end; 
(ii)in subparagraph (F), by adding and after the semicolon at the end; and (iii)by adding at the end the following: 
 
(G)reducing transportation cybersecurity risks;; (4)in subsection (d)— 
(A)in the matter preceding paragraph (1), by striking the strategic and inserting each strategic; and (B)in paragraph (4), by striking 2016 and inserting 2021, and not less frequently than once every 5 years thereafter; and 
(5)by striking subsection (e). 25015.Research planning modifications (a)Annual modal research plansSection 6501 of title 49, United States Code, is amended— 
(1)in subsection (a)— (A)by striking paragraph (1) and inserting the following: 
 
(1)In generalNot later than June 1 of each year, the head of each modal administration and joint program office of the Department of Transportation shall prepare and submit to the Assistant Secretary for Research and Technology of the Department of Transportation (referred to in this chapter as the Assistant Secretary)— (A)a comprehensive annual modal research plan for the following fiscal year; and 
(B)a detailed outlook for the fiscal year thereafter.; (B)in paragraph (2), by inserting prepared or before submitted; 
(C)by redesignating paragraph (2) as paragraph (3); and (D)by inserting after paragraph (1) the following: 
 
(2)RequirementsEach plan under paragraph (1) shall include— (A)a general description of the strategic goals of the Department that are addressed by the research programs being carried out by the Assistant Secretary or modal administration, as applicable; 
(B)a description of each proposed research program, as described in the budget request submitted by the Secretary of Transportation to the President under section 1108 of title 31 for the following fiscal year, including— (i)the major objectives of the program; and 
(ii)the requested amount of funding for each program and area; (C)a list of activities the Assistant Secretary or modal administration plans to carry out under the research programs described in subparagraph (B); 
(D)an assessment of the potential impact of the research programs described in subparagraph (B), including— (i)potential outputs, outcomes, and impacts on technologies and practices used by entities subject to the jurisdiction of the modal administration; 
(ii)potential effects on applicable regulations of the modal administration, including the modification or modernization of those regulations; (iii)potential economic or societal impacts; and 
(iv)progress made toward achieving strategic goals of— (I)the applicable modal administration; or 
(II)the Department of Transportation; (E)a description of potential partnerships to be established to conduct the research program, including partnerships with— 
(i)institutions of higher education; and (ii)private sector entities; and 
(F)such other requirements as the Assistant Secretary considers to be necessary.; (2)in subsection (b)— 
(A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by inserting by the head of a modal administration or joint program office after submitted; and 
(ii)in subparagraph (B), by striking clause (ii) and inserting the following:  (ii)request that the plan and outlook be— 
(I)revised in accordance with such suggestions as the Assistant Secretary shall include to ensure conformity with the criteria described in paragraph (2); and (II)resubmitted to the Assistant Secretary for approval.; 
(B)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and (C)by inserting after paragraph (1) the following: 
 
(2)CriteriaIn conducting a review under paragraph (1)(A), the Assistant Secretary shall, with respect to the modal research plan that is the subject of the review— (A)take into consideration whether— 
(i)the plan contains research objectives that are consistent with the strategic research and policy objectives of the Department of Transportation included in the strategic plan required under section 6503; and (ii)the research programs described in the plan have the potential to benefit the safety, mobility, and efficiency of the United States transportation system; 
(B)identify and evaluate any potential opportunities for collaboration between or among modal administrations with respect to particular research programs described in the plan; (C)identify and evaluate whether other modal administrations may be better suited to carry out the research programs described in the plan; 
(D)assess whether any projects described in the plan are— (i)duplicative across modal administrations; or 
(ii)unnecessary; and (E)take into consideration such other criteria as the Assistant Secretary determines to be necessary.; and 
(D)by adding at the end the following:  (5)Savings clauseNothing in this subsection limits the ability of the head of a modal administration to comply with applicable law.; and 
(3)in subsection (c), in the matter preceding paragraph (1), by striking subsection (b)(3) and inserting “subsection (b)(4). (b)Consolidated research databaseSection 6502(a) of title 49, United States Code, is amended by striking the subsection designation and heading and all that follows through subparagraph (B) of paragraph (2) and inserting the following: 
 
(a)Research abstract database 
(1)SubmissionNot later than September 1 of each year, the head of each modal administration and joint program office of the Department of Transportation shall submit to the Assistant Secretary, for review and public posting, a description of each proposed research project to be carried out during the following fiscal year, including— (A)proposed funding for any new projects; and 
(B)proposed additional funding for any existing projects. (2)PublicationNot less frequently than annually, after receiving the descriptions under paragraph (1), the Assistant Secretary shall publish on a public website a comprehensive database including a description of all research projects conducted by the Department of Transportation, including research funded through university transportation centers under section 5505. 
(3)ContentsThe database published under paragraph (2) shall— (A)be delimited by research project; and 
(B)include a description of, with respect to each research project— (i)research objectives; 
(ii)the progress made with respect to the project, including whether the project is ongoing or complete; (iii)any outcomes of the project, including potential implications for policy, regulations, or guidance issued by a modal administration or the Department of Transportation; 
(iv)any findings of the project; (v)the amount of funds allocated for the project; and 
(vi)such other information as the Assistant Secretary determines to be necessary to address Departmental priorities and statutory mandates;. 25016.Incorporation of Department of Transportation research (a)In generalChapter 65 of title 49, United States Code, is amended by adding at the end the following: 
 
6504.Incorporation of Department of Transportation research 
(a)ReviewNot later than December 31, 2021, and not less frequently than once every 5 years thereafter, in concurrence with the applicable strategic plan under section 6503, the Secretary of Transportation shall— (1)conduct a review of research conducted by the Department of Transportation; and 
(2)to the maximum extent practicable and appropriate, identify modifications to laws, regulations, guidance, and other policy documents to incorporate any innovations resulting from the research described in paragraph (1) that have the potential to improve the safety or efficiency of the United States transportation system. (b)RequirementsIn conducting a review under subsection (a), the Secretary of Transportation shall— 
(1)identify any innovative practices, materials, or technologies that have demonstrable benefits to the transportation system; (2)determine whether the practices, materials, or technologies described in paragraph (1) require any statutory or regulatory modifications for adoption; and 
(3) 
(A)if modifications are determined to be required under paragraph (2), develop— (i)a proposal for those modifications; and 
(ii)a description of the manner in which any such regulatory modifications would be— (I)incorporated into the Unified Regulatory Agenda; or 
(II)adopted into existing regulations as soon as practicable; or (B)if modifications are determined not to be required under paragraph (2), develop a description of the means by which the practices, materials, or technologies described in paragraph (1) will otherwise be incorporated into Department of Transportation or modal administration policy or guidance, including as part of the Technology Transfer Program of the Office of the Assistant Secretary for Research and Technology. 
(c)ReportOn completion of each review under subsection (a), the Secretary of Transportation shall submit to the appropriate committees of Congress a report describing, with respect to the period covered by the report— (1)each new practice, material, or technology identified under subsection (b)(1); and 
(2)any statutory or regulatory modification for the adoption of such a practice, material, or technology that— (A)is determined to be required under subsection (b)(2); or 
(B)was otherwise made during that period.. (b)Clerical amendmentThe analysis for chapter 65 of title 49, United States Code, is amended by adding at the end the following: 
 
 
6504. Incorporation of Department of Transportation research.. 
25017.University transportation centers programSection 5505 of title 49, United States Code, is amended— (1)in subsection (a)— 
(A)in paragraph (1), by inserting of Transportation, acting through the Assistant Secretary for Research and Technology (referred to in this section as the Secretary), after The Secretary; and (B)in paragraph (2)— 
(i)in subparagraph (B), by inserting multimodal after critical; and (ii)in subparagraph (C), by inserting with respect to the matters described in subparagraphs (A) through (G) of section 6503(c)(1) after transportation leaders; 
(2)in subsection (b)— (A)in paragraph (2)(A), by striking for each of the transportation centers described under paragraphs (2), (3), and (4) of subsection (c) and inserting as a lead institution under this section, except as provided in subparagraph (B); 
(B)in paragraph (4)— (i)in subparagraph (A), by striking identified in chapter 65 and inserting described in subparagraphs (A) through (G) of section 6503(c)(1); and 
(ii)in subparagraph (B), in the matter preceding clause (i), by striking the Assistant Secretary and all that follows through modal administrations and inserting the heads of the modal administrations of the Department of Transportation,; and (C)in paragraph (5)(B), in the matter preceding clause (i), by striking submit and all that follows through of the Senate and inserting make available to the public on a website of the Department of Transportation; 
(3)in subsection (c)(3)(E)— (A)by inserting , including the cybersecurity implications of technologies relating to connected vehicles, connected infrastructure, and autonomous vehicles after autonomous vehicles; and 
(B)by striking The Secretary and inserting the following:  (i)In generalA regional university transportation center receiving a grant under this paragraph shall carry out research focusing on 1 or more of the matters described in subparagraphs (A) through (G) of section 6503(c)(1). 
(ii)Focused objectivesThe Secretary; and (4)in subsection (d)— 
(A)in paragraph (2)— (i)in the paragraph heading, by striking Annual review and inserting Review; 
(ii)in the matter preceding subparagraph (A), by striking annually and inserting biennially; and (iii)in subparagraph (B), by striking submit and all that follows through of the Senate and inserting make available to the public on a website of the Department of Transportation; and 
(B)in paragraph (3), by striking 2016 through 2020 and inserting 2022 through 2026. 25018.National travel and tourism infrastructure strategic plan (a)In generalSection 1431(e) of the FAST Act (49 U.S.C. 301 note; Public Law 114–94) is amended— 
(1)by redesignating paragraphs (1) through (7) as subparagraphs (A) though (G), respectively, and indenting appropriately; (2)in the matter preceding subparagraph (A) (as so redesignated)— 
(A)by striking Not later than 3 years after the date of enactment of this Act and inserting Not later than 180 days after the date of enactment of the Surface Transportation Investment Act of 2021; and (B)by striking plan that includes and inserting the following:  
plan— (1)to develop an immediate-term and long-term strategy, including policy recommendations across all modes of transportation, for the Department and other agencies to use infrastructure investments to revive the travel and tourism industry and the overall travel and tourism economy in the wake of the Coronavirus Disease 2019 (COVID–19) pandemic; and 
(2)that includes; and (3)in paragraph (2) (as so redesignated)— 
(A)in subparagraph (A) (as so redesignated), by inserting , including consideration of the impacts of the COVID–19 pandemic after network; (B)in subparagraph (D) (as so redesignated), by inserting of regional significance after corridors; 
(C)in subparagraph (F) (as so redesignated), by striking and at the end; (D)in subparagraph (G) (as so redesignated), by striking the period at the end and inserting ; and; and 
(E)by adding at the end the following:  (H)an identification of possible infrastructure investments that create recovery opportunities for small, underserved, minority, and rural businesses in the travel and tourism industry, including efforts to preserve and protect the scenic, but often less-traveled, roads that promote tourism and economic development throughout the United States.. 
(b)Chief Travel and Tourism OfficerSection 102 of title 49, United States Code, is amended by striking subsection (i) (as redesignated by section 25009(a)(3)) and inserting the following:  (i)Chief Travel and Tourism Officer (1)EstablishmentThere is established in the Office of the Secretary of Transportation a position, to be known as the Chief Travel and Tourism Officer. 
(2)DutiesThe Chief Travel and Tourism Officer shall collaborate with the Assistant Secretary for Aviation and International Affairs to carry out— (A)the National Travel and Tourism Infrastructure Strategic Plan under section 1431(e) of Public Law 114–94 (49 U.S.C. 301 note); and 
(B)other travel- and tourism-related matters involving the Department of Transportation.. 25019.Local hiring preference for construction jobs (a)Authorization (1)In generalA recipient or subrecipient of a grant provided by the Secretary under title 23 or 49, United States Code, may implement a local or other geographical or economic hiring preference relating to the use of labor for construction of a project funded by the grant, including prehire agreements, subject to any applicable State and local laws, policies, and procedures. 
(2)TreatmentThe use of a local or other geographical or economic hiring preference pursuant to paragraph (1) in any bid for a contract for the construction of a project funded by a grant described in paragraph (1) shall not be considered to unduly limit competition. (b)Workforce diversity reportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report describing methods— 
(1)to ensure preapprenticeship programs are established and implemented to meet the needs of employers in transportation and transportation infrastructure construction industries, including with respect to the formal connection of the preapprenticeship programs to registered apprenticeship programs; (2)to address barriers to employment (within the meaning of the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.)) in transportation and transportation infrastructure construction industries for— 
(A)individuals who are former offenders (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)); (B)individuals with a disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)); and 
(C)individuals that represent populations that are traditionally underrepresented in the workforce; and (3)to encourage a recipient or subrecipient implementing a local or other geographical or economic hiring preference pursuant to subsection (a)(1) to establish, in coordination with nonprofit organizations that represent employees, outreach and support programs that increase diversity within the workforce, including expanded participation from individuals described in subparagraphs (A) through (C) of paragraph (2). 
(c)Model planNot later than 1 year after the date of submission of the report under subsection (b), the Secretary shall establish, and publish on the website of the Department, a model plan for use by States, units of local government, and private sector entities to address the issues described in that subsection. 25020.Transportation workforce development (a)AssessmentThe Secretary shall enter into an arrangement with the National Academy of Sciences under which the National Academy shall develop and submit to the Secretary a workforce needs assessment that— 
(1)addresses— (A)the education and recruitment of technical workers for the intelligent transportation technologies and systems industry; 
(B)the development of a workforce skilled in various types of intelligent transportation technologies, components, infrastructure, and equipment, including with respect to— (i)installation; 
(ii)maintenance; (iii)manufacturing; 
(iv)operations, including data analysis and review; and (v)cybersecurity; and 
(C)barriers to employment in the intelligent transportation technologies and systems industry for— (i)individuals who are former offenders (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)); 
(ii)individuals with a disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)); and (iii)individuals that represent populations that are traditionally underrepresented in the workforce; and 
(2)includes recommendations relating to the issues described in paragraph (1). (b)Working group (1)EstablishmentThe Secretary shall establish a working group, to be composed of— 
(A)the Secretary of Energy; (B)the Secretary of Labor; and 
(C)the heads of such other Federal agencies as the Secretary determines to be necessary. (2)Implementation plan (A)In generalThe working group established under paragraph (1) shall develop an intelligent transportation technologies and systems industry workforce development implantation plan. 
(B)RequirementsThe implementation plan under subparagraph (A) shall address any issues and recommendations included in the needs assessment under subsection (a), taking into consideration a whole-of-government approach with respect to— (i)using registered apprenticeship and preapprenticeship programs; and 
(ii)re-skilling workers who may be interested in working within the intelligent transportation technologies and systems industry. (3)Submission to CongressNot later than 1 year after the date of receipt of the needs assessment under subsection (a), the Secretary shall submit to Congress the implementation plan developed under paragraph (2). 
(4)TerminationThe working group established under paragraph (1) shall terminate on the date on which the implementation plan developed under paragraph (2) is submitted to Congress under paragraph (3).  (c)Transportation workforce outreach program (1)In generalSubchapter I of chapter 55 of title 49, United States Code (as amended by section 25013(a)), is amended by adding at the end the following: 
 
5507.Transportation workforce outreach program 
(a)In generalThe Secretary of Transportation (referred to in this section as the Secretary) shall establish and administer a transportation workforce outreach program, under which the Secretary shall carry out a series of public service announcement campaigns during each of fiscal years 2022 through 2026. (b)PurposesThe purpose of the campaigns carried out under the program under this section shall be— 
(1)to increase awareness of career opportunities in the transportation sector, including aviation pilots, safety inspectors, mechanics and technicians, air traffic controllers, flight attendants, truck and bus drivers, engineers, transit workers, railroad workers, and other transportation professionals; and (2)to target awareness of professional opportunities in the transportation sector to diverse segments of the population, including with respect to race, sex, ethnicity, ability (including physical and mental ability), veteran status, and socioeconomic status. 
(c)AdvertisingThe Secretary may use, or authorize the use of, amounts made available to carry out the program under this section for the development, production, and use of broadcast, digital, and print media advertising and outreach in carrying out a campaign under this section. (d)FundingThe Secretary may use to carry out this section any amounts otherwise made available to the Secretary, not to exceed $5,000,000, for each of fiscal years 2022 through 2026.. 
(2)Clerical amendmentThe analysis for subchapter I of chapter 55 of title 49, United States Code (as amended by section 25013(b)), is amended by adding at the end the following:   5507. Transportation workforce outreach program.. 25021.Intermodal Transportation Advisory Board repeal (a)In generalSection 5502 of title 49, United States Code, is repealed. 
(b)Clerical amendmentThe analysis for subchapter I of chapter 55 of title 49, United States Code, is amended by striking the item relating to section 5502. 25022.GAO cybersecurity recommendations (a)Cybersecurity risk managementNot later than 3 years after the date of enactment of this Act, the Secretary shall implement the recommendation for the Department made by the Comptroller General of the United States in the report entitled Cybersecurity: Agencies Need to Fully Establish Risk Management Programs and Address Challenges, numbered GAO–19–384, and dated July 2019— 
(1)by developing a cybersecurity risk management strategy for the systems and information of the Department; (2)by updating policies to address an organization-wide risk assessment; and 
(3)by updating the processes for coordination between cybersecurity risk management functions and enterprise risk management functions. (b)Work rolesNot later than 3 years after the date of enactment of this Act, the Secretary shall implement the recommendation of the Comptroller General of the United States in the report entitled Cybersecurity Workforce: Agencies Need to Accurately Categorize Positions to Effectively Identify Critical Staffing Needs, numbered GAO–19–144, and dated March 2019, by— 
(1)reviewing positions in the Department; and (2)assigning appropriate work roles in accordance with the National Initiative for Cybersecurity Education Cybersecurity Workforce Framework. 
(c)GAO review 
(1)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that examines the approach of the Department to managing cybersecurity for the systems and information of the Department. (2)ContentsThe report under paragraph (1) shall include an evaluation of— 
(A)the roles, responsibilities, and reporting relationships of the senior officials of the Department with respect to cybersecurity at the components of the Department; (B)the extent to which officials of the Department— 
(i)establish requirements for, share information with, provide resources to, and monitor the performance of managers with respect to cybersecurity within the components of the Department; and (ii)hold managers accountable for cybersecurity within the components of the Department; and 
(C)other aspects of cybersecurity, as the Comptroller General of the United States determines to be appropriate. 25023.Volpe oversight (a)Financial managementNot later than 1 year after the date of enactment of this Act, the Secretary shall implement the recommendations of the Inspector General of the Department included in the report entitled DOT Needs to Strengthen Its Oversight of IAAs With Volpe and dated September 30, 2019, to improve planning, financial management, and the sharing of performance information with respect to intraagency agreements with the John A. Volpe National Transportation Systems Center (referred to in this section as the Volpe Center). 
(b)GAO review 
(1)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that examines the surface transportation activities at the Volpe Center. (2)ContentsThe report under paragraph (1) shall include an evaluation of— 
(A)the amount of Department funding provided to the Volpe Center, as compared to other Federal and non-Federal research partners; (B)the process used by the Department to determine whether to work with the Volpe Center, as compared to any other Federal or non-Federal research partner; 
(C)the extent to which the Department is collaborating with the Volpe Center to address research needs relating to emerging issues; and (D)whether the operation of the Volpe Center is duplicative of other public or private sector efforts.  
25024.Modifications to grant programSection 1906 of the SAFETEA–LU (23 U.S.C. 402 note; Public Law 109–59) is amended— (1)in subsection (b)— 
(A)in paragraph (1), by striking and at the end; (B)in paragraph (2), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (3)developing and implementing programs, public outreach, and training to reduce the impact of traffic stops described in subsection (a)(1).; 
(2)by striking subsection (c) and inserting the following:  (c)Maximum amountThe total amount provided to a State under this section in any fiscal year may not exceed— 
(1)for a State described in subsection (a)(1), 10 percent of the amount made available to carry out this section in that fiscal year; and (2)for a State described in subsection (a)(2), 5 percent of the amount made available to carry out this section in that fiscal year.; and 
(3)in subsection (d)— (A)by striking $7,500,000 for each of fiscal years 2017 through 2020 and inserting $11,500,000 for each fiscal year; 
(B)by redesignating paragraph (3) as paragraph (4); and (C)by inserting after paragraph (2) the following: 
 
(3)Technical assistanceThe Secretary may allocate not more than 10 percent of the amount made available to carry out this section in a fiscal year to provide technical assistance to States to carry out activities under this section.. 25025.Drug-impaired driving data collectionNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation with the heads of appropriate Federal agencies, State highway safety offices, State toxicologists, traffic safety advocates, and other interested parties, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that, in accordance with the document entitled Recommendations for Toxicological Investigations of Drug-Impaired Driving and Motor Vehicle Fatalities—2017 Update (and subsequent updates to that document)— 
(1)identifies any barriers that States encounter in submitting alcohol and drug toxicology results to the Fatality Analysis Reporting System; (2)provides recommendations on how to address the barriers identified pursuant to paragraph (1); and 
(3)describes steps that the Secretary, acting through the Administrator of the National Highway Traffic Safety Administration, will take to assist States in improving— (A)toxicology testing in cases of motor vehicle crashes; and 
(B)the reporting of alcohol and drug toxicology results in cases of motor vehicle crashes. 25026.Report on marijuana research (a)Definition of marijuanaIn this section, the term marijuana has the meaning given the term in section 4008(d) of the FAST Act (Public Law 114–94; 129 Stat. 1511). 
(b)ReportNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation with the Attorney General and the Secretary of Health and Human Services, shall submit to the Committees on Commerce, Science, and Transportation and the Judiciary of the Senate and the Committees on Transportation and Infrastructure and the Judiciary of the House of Representatives, and make publicly available on the website of the Department, a report that— (1)describes methods for, and contains recommendations with respect to— 
(A)increasing and improving, for scientific researchers studying impairment while driving under the influence of marijuana, access to samples and strains of marijuana and products containing marijuana that are lawfully available to patients or consumers in a State on a retail basis; (B)establishing a national clearinghouse to collect and distribute samples and strains of marijuana for scientific research that includes marijuana and products containing marijuana lawfully available to patients or consumers in a State on a retail basis; and 
(C)facilitating, for scientific researchers located in States that have not legalized marijuana for medical or recreational use, access to samples and strains of marijuana and products containing marijuana from the clearinghouse described in subparagraph (B) for purposes of research on marijuana-impaired driving; and (2)identifies, and contains recommendations for addressing, Federal statutory and regulatory barriers to— 
(A)the conduct of scientific research on marijuana-impaired driving; and  (B)the establishment of a national clearinghouse for purposes of facilitating research on marijuana-impaired driving.  
25027.GAO study on improving the efficiency of traffic systemsNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall carry out, and submit to Congress a report describing the results of, a study on the potential societal benefits of improving the efficiency of traffic systems.  VIHazardous materials 26001.Authorization of appropriationsSection 5128 of title 49, United States Code, is amended to read as follows: 
 
5128.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to the Secretary to carry out this chapter (except sections 5107(e), 5108(g)(2), 5113, 5115, 5116, and 5119)— (1)$67,000,000 for fiscal year 2022; 
(2)$68,000,000 for fiscal year 2023; (3)$69,000,000 for fiscal year 2024; 
(4)$70,000,000 for fiscal year 2025; and (5)$71,000,000 for fiscal year 2026. 
(b)Hazardous Materials Emergency Preparedness FundFrom the Hazardous Materials Preparedness Fund established under section 5116(h), the Secretary may expend, for each of fiscal years 2022 through 2026— (1)$39,050,000 to carry out section 5116(a); 
(2)$150,000 to carry out section 5116(e); (3)$625,000 to publish and distribute the Emergency Response Guidebook under section 5116(h)(3); and 
(4)$2,000,000 to carry out section 5116(i). (c)Hazardous materials training grantsFrom the Hazardous Materials Emergency Preparedness Fund established pursuant to section 5116(h), the Secretary may expend $5,000,000 for each of fiscal years 2022 through 2026 to carry out section 5107(e). 
(d)Community safety grantsOf the amounts made available under subsection (a) to carry out this chapter, the Secretary shall withhold $4,000,000 for each of fiscal years 2022 through 2026 to carry out section 5107(i). (e)Credits to appropriations (1)ExpensesIn addition to amounts otherwise made available to carry out this chapter, the Secretary may credit amounts received from a State, Indian tribe, or other public authority or private entity for expenses the Secretary incurs in providing training to the State, Indian tribe, authority or entity. 
(2)Availability of amountsAmounts made available under this section shall remain available until expended.. 26002.Assistance for local emergency response training grant programSection 5116 of title 49, United States Code, is amended— 
(1)in subsection (j), in the second sentence of the matter preceding paragraph (1), by striking subsection (i) and inserting subsections (i) and (j); (2)by redesignating subsection (j) as subsection (k); and 
(3)by inserting after subsection (i) the following:  (j)Alert grant program (1)Assistance for local emergency response trainingThe Secretary shall establish a grant program to make grants to eligible entities described in paragraph (2)— 
(A)to develop a hazardous materials response training curriculum for emergency responders, including response activities for the transportation of crude oil, ethanol, and other flammable liquids by rail, consistent with the standards of the National Fire Protection Association; and (B)to make the training described in subparagraph (A) available in an electronic format. 
(2)Eligible entitiesAn eligible entity referred to in paragraph (1) is a nonprofit organization that— (A)represents first responders or public officials responsible for coordinating disaster response; and 
(B)is able to provide direct or web-based training to individuals responsible for responding to accidents and incidents involving hazardous materials. (3)Funding (A)In generalTo carry out the grant program under paragraph (1), the Secretary may use, for each fiscal year, any amounts recovered during such fiscal year from grants awarded under this section during a prior fiscal year. 
(B)Other hazardous material training activitiesFor each fiscal year, after providing grants under paragraph (1), if funds remain available, the Secretary may use the amounts described in subparagraph (A)— (i)to make grants under— 
(I)subsection (a)(1)(C); (II)subsection (i); and 
(III)section 5107(e); (ii)to conduct monitoring and provide technical assistance under subsection (e); 
(iii)to publish and distribute the emergency response guide referred to in subsection (h)(3); and (iv)to pay administrative costs in accordance with subsection (h)(4). 
(C)Obligation limitationNotwithstanding any other provision of law, for each fiscal year, amounts described in subparagraph (A) shall not be included in the obligation limitation for the Hazardous Materials Emergency Preparedness grant program for that fiscal year.. 26003.Real-time emergency response informationSection 7302 of the FAST Act (49 U.S.C. 20103 note; Public Law 114–94) is amended— 
(1)in subsection (a)— (A)in the matter preceding paragraph (1), by striking 1 year after the date of enactment of this Act and inserting December 5, 2022; 
(B)in paragraph (1), by amending subparagraph (B) to read as follows:  (B)to provide the electronic train consist information described in subparagraph (A) to authorized State and local first responders, emergency response officials, and law enforcement personnel that are involved in the response to, or investigation of, an accident, incident, or public health or safety emergency involving the rail transportation of hazardous materials;; 
(C)by striking paragraph (2); (D)by redesignating paragraphs (3), (4), (5), (6), and (7) as paragraphs (2), (3), (4), (5), and (6), respectively; and 
(E)in paragraph (3), as redesignated, by striking paragraph (3) and inserting paragraph (2); (2)in subsection (b)— 
(A)by striking paragraphs (1) and (4); and (B)by redesignating paragraphs (2), (3), (5), (6), and (7) as paragraphs (1), (2), (3), (4), and (5), respectively; and 
(3)in subsection (c), by striking , as described in subsection (a)(1)(B),.  VIIGeneral provisions 27001.Performance measurement, transparency, and accountability For each grant awarded under this Act, or an amendment made by this Act, the Secretary may—  
(1)develop metrics to assess the effectiveness of the activities funded by the grant; (2)establish standards for the performance of the activities funded by the grant that are based on the metrics developed under paragraph (1); and  
(3)not later than the date that is 4 years after the date of the initial award of the grant and every 2 years thereafter until the date on which Federal financial assistance is discontinued for the applicable activity, conduct an assessment of the activity funded by the grant to confirm whether the performance is meeting the standards for performance established under paragraph (2).  27002.Coordination regarding forced laborThe Secretary shall coordinate with the Commissioner of U.S. Customs and Border Protection to ensure that no illegal products or materials produced with forced labor are procured with funding made available under this Act.  
27003.Department of Transportation spectrum audit 
(a)Audit and reportNot later than 18 months after the date of enactment of this Act, the Assistant Secretary of Commerce for Communications and Information and the Secretary shall jointly— (1)conduct an audit of the electromagnetic spectrum that is assigned or otherwise allocated to the Department as of the date of the audit; and 
(2)submit to Congress, and make available to each Member of Congress upon request, a report containing the results of the audit conducted under paragraph (1). (b)Contents of reportThe Assistant Secretary of Commerce for Communications and Information and the Secretary shall include in the report submitted under subsection (a)(2), with respect to the electromagnetic spectrum that is assigned or otherwise allocated to the Department as of the date of the audit— 
(1)each particular band of spectrum being used by the Department; (2)a description of each purpose for which a particular band described in paragraph (1) is being used, and how much of the band is being used for that purpose; 
(3)the State or other geographic area in which a particular band described in paragraph (1) is assigned or allocated for use; (4)whether a particular band described in paragraph (1) is used exclusively by the Department or shared with another Federal entity or a non-Federal entity; and 
(5)any portion of the spectrum that is not being used by the Department. (c)Form of reportThe report required under subsection (a)(2) shall be submitted in unclassified form but may include a classified annex.  
27004.Study and reports on the travel and tourism activities of the Department 
(a)Study 
(1)In generalThe Secretary shall conduct a study (referred to in this section as the study) on the travel and tourism activities within the Department.  (2)RequirementThe study shall evaluate how the Department evaluates travel and tourism needs or criteria in considering applications for grants under the grant programs of the Department.  
(b)Report of the SecretaryNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of the study, which shall include— (1)an identification of how the Department currently evaluates travel and tourism needs or criteria in considering applications for grants under the grant programs of the Department; 
(2)a description of any actions that the Department will take to improve the evaluation of tourism- and travel-related criteria in considering applications for grants under those grant programs; and (3)recommendations as to any statutory or regulatory changes that may be required to enhance the consideration by the Department of travel and tourism needs or criteria in considering applications for grants under those grant programs. 
(c)GAO assessment and report 
(1)AssessmentThe Comptroller General of the United States shall conduct an assessment of the existing resources of the Department used to conduct travel- and tourism-related activities, including the consideration of travel and tourism needs or criteria in considering applications for grants under the grant programs of the Department, in order to identify— (A)any resources needed by the Department; and  
(B)any barriers to carrying out those activities. (2)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the assessment conducted under paragraph (1), which shall include— 
(A)recommendations for improving the evaluation and consideration by the Department of travel and tourism with respect to the discretionary grant programs of the Department; (B)an assessment of the resources needed to carry out the tourism- and travel-related activities of the Department; 
(C)an assessment of any barriers to carrying out activities relating to travel and tourism; and (D)recommendations for improving the ability of the Department to carry out activities relating to travel and tourism, which may include proposed statutory or regulatory changes that may be needed to facilitate those activities.  
VIIISport fish restoration and recreational boating safety 
28001.Sport fish restoration and recreational boating safety 
(a)Division of annual appropriations 
(1)In generalSection 4 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c) is amended— (A)in subsection (a), by striking 2021 and inserting 2026; 
(B)in subsection (b)— (i)in paragraph (1)— 
(I)in subparagraph (A), by striking 2021 and inserting 2026; and (II)by striking subparagraph (B) and inserting the following: 
 
(B)Available amountsThe available amount referred to in subparagraph (A) is— (i)for the fiscal year that includes the date of enactment of the Surface Transportation Reauthorization Act of 2021, the sum obtained by adding— 
(I)the available amount specified in this subparagraph for the preceding fiscal year; and (II)$979,500; and 
(ii)for each fiscal year thereafter, the sum obtained by adding— (I)the available amount specified in this subparagraph for the preceding fiscal year; and 
(II)the product obtained by multiplying— (aa)the available amount specified in this subparagraph for the preceding fiscal year; and 
(bb)the change, relative to the preceding fiscal year, in the Consumer Price Index for All Urban Consumers published by the Department of Labor.; and (ii)in paragraph (2)— 
(I)in subparagraph (A), by striking 2016 through 2021 and inserting 2022 through 2026; and (II)by striking subparagraph (B) and inserting the following: 
 
(B)Available amountsThe available amount referred to in subparagraph (A) is— (i)for fiscal year 2022, $12,786,434; and 
(ii)for fiscal year 2023 and each fiscal year thereafter, the sum obtained by adding— (I)the available amount specified in this subparagraph for the preceding fiscal year; and 
(II)the product obtained by multiplying— (aa)the available amount specified in this subparagraph for the preceding fiscal year; and 
(bb)the change, relative to the preceding fiscal year, in the Consumer Price Index for All Urban Consumers published by the Department of Labor.; and (C)in subsection (e)(2), by striking $900,000 and inserting $1,300,000. 
(2)AdministrationSection 9(a) of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777h(a)) is amended— (A)by striking paragraphs (1) and (2) and inserting the following: 
 
(1)personnel costs of employees for the work hours of each employee spent directly administering this Act, as those hours are certified by the supervisor of the employee;; (B)by redesignating paragraphs (3) through (12) as paragraphs (2) through (11), respectively; 
(C)in paragraph (2) (as so redesignated), by striking paragraphs (1) and (2) and inserting paragraph (1); (D)in paragraph (4)(B) (as so redesignated), by striking full-time equivalent employee authorized under paragraphs (1) and (2) and inserting employee authorized under paragraph (1);  
(E)in paragraph (8)(A) (as so redesignated), by striking on a full-time basis; and (F)in paragraph (10) (as so redesignated)— 
(i)by inserting or part-time after full-time; and (ii)by inserting , subject to the condition that the percentage of the relocation expenses paid with funds made available pursuant to this Act may not exceed the percentage of the work hours of the employee that are spent administering this Act after incurred. 
(3)Other activitiesSection 14(e) of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777m(e)) is amended by adding at the end the following:  (3)A portion, as determined by the Sport Fishing and Boating Partnership Council, of funds disbursed for the purposes described in paragraph (2) but remaining unobligated as of October 1, 2021, shall be used to study the impact of derelict vessels and identify recyclable solutions for recreational vessels.. 
(4)Recreational boating safetySection 13107(c)(2) of title 46, United States Code, is amended by striking No funds available and inserting On or after October 1, 2024, no funds available. (b)Wildlife restoration fund administration (1)Allocation and apportionment of available amountsSection 4(a) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669c(a)) is amended— 
(A)in paragraph (1), by striking subparagraph (B) and inserting the following:  (B)Available amountsThe available amount referred to in subparagraph (A) is— 
(i)for the fiscal year that includes the date of enactment of the Surface Transportation Reauthorization Act of 2021, the sum obtained by adding— (I)the available amount specified in this subparagraph for the preceding fiscal year; and 
(II)$979,500; and (ii)for each fiscal year thereafter, the sum obtained by adding— 
(I)the available amount specified in this subparagraph for the preceding fiscal year; and (II)the product obtained by multiplying— 
(aa)the available amount specified in this subparagraph for the preceding fiscal year; and (bb)the change, relative to the preceding fiscal year, in the Consumer Price Index for All Urban Consumers published by the Department of Labor.; and 
(B)in paragraph (2)— (i)in subparagraph (A), by inserting subsequent before fiscal year.; and 
(ii)by striking subparagraph (B) and inserting the following:  (B)Apportionment of unobligated amounts (i)In generalNot later than 60 days after the end of a fiscal year, the Secretary of the Interior shall apportion among the States any of the available amount under paragraph (1) that remained available for obligation pursuant to subparagraph (A) during that fiscal year and remains unobligated at the end of that fiscal year. 
(ii)RequirementThe available amount apportioned under clause (i) shall be apportioned on the same basis and in the same manner as other amounts made available under this Act were apportioned among the States for the fiscal year in which the amount was originally made available.. (2)Authorized expenses for administrationSection 9(a) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h(a)) is amended— 
(A)by striking paragraphs (1) and (2) and inserting the following:  (1)personnel costs of employees for the work hours of each employee spent directly administering this Act, as those hours are certified by the supervisor of the employee;; 
(B)by redesignating paragraphs (3) through (12) as paragraphs (2) through (11), respectively; (C)in paragraph (2) (as so redesignated), by striking paragraphs (1) and (2) and inserting paragraph (1); 
(D)in paragraph (4)(B) (as so redesignated), by striking full-time equivalent employee authorized under paragraphs (1) and (2) and inserting employee authorized under paragraph (1);  (E)in paragraph (8)(A) (as so redesignated), by striking on a full-time basis; and 
(F)in paragraph (10) (as so redesignated)— (i)by inserting or part-time after full-time; and 
(ii)by inserting , subject to the condition that the percentage of the relocation expenses paid with funds made available pursuant to this Act may not exceed the percentage of the work hours of the employee that are spent administering this Act after incurred. (c)Recreational boating access (1)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Sport Fishing and Boating Partnership Council, the Committee on Natural Resources and the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation and the Committee on Environment and Public Works of the Senate a report that, to the extent practicable, given available data, shall document— 
(A)the use of nonmotorized vessels in each State and how the increased use of nonmotorized vessels is impacting motorized and nonmotorized vessel access; (B)user conflicts at waterway access points; and 
(C)the use of— (i)Sport Fish Restoration Program funds to improve nonmotorized access at waterway entry points and the reasons for providing that access; and  
(ii)Recreational Boating Safety Program funds for nonmotorized boating safety programs. (2)ConsultationThe Comptroller General of the United States shall consult with the Sport Fishing and Boating Partnership Council and the National Boating Safety Advisory Council on study design, scope, and priorities for the report under paragraph (1). 
(d)Sport Fishing and Boating Partnership Council 
(1)In generalThe Sport Fishing and Boating Partnership Council established by the Secretary of the Interior shall be an advisory committee of the Department of the Interior and the Department of Commerce subject to the Federal Advisory Committee Act (5 U.S.C. App.). (2)FACA The Secretary of the Interior and the Secretary of Commerce shall jointly carry out the requirements of the Federal Advisory Committee Act (5 U.S.C. App.) with respect to the Sport Fishing and Boating Partnership Council described in paragraph (1). 
(3)Effective dateThis subsection shall take effect on January 1, 2023.  CTransit 30001.Definitions (a)In generalSection 5302 of title 49, United States Code, is amended— 
(1)by redesignating paragraphs (1) through (24) as paragraphs (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (13), (14), (15), (16), (17), (18), (19), (20), (21), (22), (23), (24), and (25), respectively; and (2)by inserting before paragraph (2) (as so redesignated) the following: 
 
(1)Assault on a transit workerThe term assault on a transit worker means a circumstance in which an individual knowingly, without lawful authority or permission, and with intent to endanger the safety of any individual, or with a reckless disregard for the safety of human life, interferes with, disables, or incapacitates a transit worker while the transit worker is performing the duties of the transit worker.; and (3)in subparagraph (G) of paragraph (4) (as so redesignated)— 
(A)by redesignating clauses (iv) and (v) as clauses (v) and (vi), respectively; (B)by inserting after clause (iii) the following: 
 
(iv)provides that if equipment to fuel privately owned zero-emission passenger vehicles is installed, the recipient of assistance under this chapter shall collect fees from users of the equipment in order to recover the costs of construction, maintenance, and operation of the equipment;; (C)in clause (vi) (as so redesignated)— 
(i)in subclause (XIII), by striking and at the end; (ii)in subclause (XIV), by adding and after the semicolon; and 
(iii)by adding at the end the following:  (XV)technology to fuel a zero-emission vehicle;. 
(b)Conforming amendments 
(1)Section 601(a)(12)(E) of title 23, United States Code, is amended by striking section 5302(3)(G)(v) and inserting section 5302(4)(G)(v). (2)Section 5323(e)(3) of title 49, United States Code, is amended by striking section 5302(3)(J) and inserting section 5302(4)(J). 
(3)Section 5336(e) of title 49, United States Code, is amended by striking , as defined in section 5302(4). (4)Section 28501(4) of title 49, United States Code, is amended by striking section 5302(a)(6) and inserting section 5302.  
30002.Metropolitan transportation planning 
(a)In generalSection 5303 of title 49, United States Code, is amended— (1)in subsection (a)(1), by inserting and better connect housing and employment after urbanized areas; 
(2)in subsection (g)(3)(A), by inserting housing, after economic development,; (3)in subsection (h)(1)(E), by inserting , housing, after growth; 
(4)in subsection (i)— (A)in paragraph (4)(B)— 
(i)by redesignating clauses (iii) through (vi) as clauses (iv) through (vii), respectively; and (ii)by inserting after clause (ii) the following: 
 
(iii)assumed distribution of population and housing;; and (B)in paragraph (6)(A), by inserting affordable housing organizations, after disabled,; and 
(5)in subsection (k)— (A)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and 
(B)by inserting after paragraph (3) the following:  (4)Housing coordination process (A)In generalWithin a metropolitan planning area serving a transportation management area, the transportation planning process under this section may address the integration of housing, transportation, and economic development strategies through a process that provides for effective integration, based on a cooperatively developed and implemented strategy, of new and existing transportation facilities eligible for funding under this chapter and title 23.  
(B)Coordination in integrated planning processIn carrying out the process described in subparagraph (A), a metropolitan planning organization may— (i)consult with— 
(I)State and local entities responsible for land use, economic development, housing, management of road networks, or public transportation; and (II)other appropriate public or private entities; and 
(ii)coordinate, to the extent practicable, with applicable State and local entities to align the goals of the process with the goals of any comprehensive housing affordability strategies established within the metropolitan planning area pursuant to section 105 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705) and plans developed under section 5A of the United States Housing Act of 1937 (42 U.S.C. 1437c–1).  (C)Housing coordination plan (i)In generalA metropolitan planning organization serving a transportation management area may develop a housing coordination plan that includes projects and strategies that may be considered in the metropolitan transportation plan of the metropolitan planning organization. 
(ii)ContentsA plan described in clause (i) may— (I)develop regional goals for the integration of housing, transportation, and economic development strategies to— 
(aa)better connect housing and employment while mitigating commuting times; (bb)align transportation improvements with housing needs, such as housing supply shortages, and proposed housing development; 
(cc)align planning for housing and transportation to address needs in relationship to household incomes within the metropolitan planning area; (dd)expand housing and economic development within the catchment areas of existing transportation facilities and public transportation services when appropriate, including higher-density development, as locally determined; 
(ee)manage effects of growth of vehicle miles traveled experienced in the metropolitan planning area related to housing development and economic development; (ff)increase share of households with sufficient and affordable access to the transportation networks of the metropolitan planning area; 
(II)identify the location of existing and planned housing and employment, and transportation options that connect housing and employment; and (III)include a comparison of transportation plans to land use management plans, including zoning plans, that may affect road use, public transportation ridership and housing development.. 
(b)Additional consideration and coordinationSection 5303 of title 49, United States Code, is amended— (1)in subsection (d)— 
(A)in paragraph (3), by adding at the end the following:  (D)ConsiderationsIn designating officials or representatives under paragraph (2) for the first time, subject to the bylaws or enabling statute of the metropolitan planning organization, the metropolitan planning organization shall consider the equitable and proportional representation of the population of the metropolitan planning area.; and 
(B)in paragraph (7)— (i)by striking an existing metropolitan planning area and inserting an existing urbanized area (as defined by the Bureau of the Census); and 
(ii)by striking the existing metropolitan planning area and inserting the area; (2)in subsection (g)— 
(A)in paragraph (1), by striking a metropolitan area and inserting an urbanized area (as defined by the Bureau of the Census); and (B)by adding at the end the following: 
 
(4)Coordination between MPOsIf more than 1 metropolitan planning organization is designated within an urbanized area (as defined by the Bureau of the Census) under subsection (d)(7), the metropolitan planning organizations designated within the area shall ensure, to the maximum extent practicable, the consistency of any data used in the planning process, including information used in forecasting travel demand. (5)Savings clauseNothing in this subsection requires metropolitan planning organizations designated within a single urbanized area to jointly develop planning documents, including a unified long-range transportation plan or unified TIP.; 
(3)in subsection (i)(6), by adding at the end the following:  (D)Use of technologyA metropolitan planning organization may use social media and other web-based tools— 
(i)to further encourage public participation; and (ii)to solicit public feedback during the transportation planning process.; and 
(4)in subsection (p), by striking section 104(b)(5) and inserting section 104(b)(6). 30003.Statewide and nonmetropolitan transportation planning (a)Technical amendmentsSection 5304 of title 49, United States Code, is amended— 
(1)in subsection (e), in the matter preceding paragraph (1), by striking the quotation marks before In; and (2)in subsection (i), by striking this this and inserting this.  
(b)Use of technologySection 5304(f)(3) of title 49, United States Code, is amended by adding at the end the following:  (C)Use of technologyA State may use social media and other web-based tools— 
(i)to further encourage public participation; and (ii)to solicit public feedback during the transportation planning process.. 
30004.Planning programsSection 5305 of title 49, United States Code, is amended— (1)in subsection (e)(1)(A), in the matter preceding clause (i), by striking this section and section and inserting this section and sections; and 
(2)by striking subsection (f) and inserting the following:  (f)Government share of costs (1)In generalExcept as provided in paragraph (2), the Government share of the cost of an activity funded using amounts made available under this section may not exceed 80 percent of the cost of the activity unless the Secretary determines that it is in the interests of the Government— 
(A)not to require a State or local match; or (B)to allow a Government share greater than 80 percent. 
(2)Certain activities 
(A)In generalThe Government share of the cost of an activity funded using amounts made available under this section shall be not less than 90 percent for an activity that assists parts of an urbanized area or rural area with lower population density or lower average income levels compared to— (i)the applicable urbanized area; 
(ii)the applicable rural area; (iii)an adjoining urbanized area; or 
(iv)an adjoining rural area. (B)ReportA State or metropolitan planning organization that carries out an activity described in subparagraph (A) with an increased Government share described in that subparagraph shall report to the Secretary, in a form as determined by the Secretary, how the increased Government share for transportation planning activities benefits commuting and other essential travel in parts of the applicable urbanized area or rural area described in subparagraph (A) with lower population density or lower average income levels.. 
30005.Fixed guideway capital investment grants 
(a)In generalSection 5309 of title 49, United States Code, is amended— (1)in subsection (a)— 
(A)by striking paragraph (6);  (B)by redesignating paragraph (7) as paragraph (6); and 
(C)in paragraph (6) (as so redesignated)— (i)in subparagraph (A), by striking $100,000,000 and inserting $150,000,000; and 
(ii)in subparagraph (B), by striking $300,000,000 and inserting $400,000,000; (2)in subsection (c)(1)— 
(A)in subparagraph (A), by striking and at the end; (B)in subparagraph (B)(iii), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (C)the applicant has made progress toward meeting the performance targets in section 5326(c)(2).; 
(3)in subsection (e)(2)(A)(iii)(II), by striking the next 5 years and inserting the next 10 years, without regard to any temporary measures employed by the applicant expected to increase short-term capacity within the next 10 years; (4)in subsection (g)— 
(A)in paragraph (3)(A), by striking exceed and all that follows through 50 percent and inserting exceed 50 percent; (B)by redesignating paragraph (7) as paragraph (8); and 
(C)by inserting after paragraph (6) the following:  (7)Project re-entryIn carrying out ratings and evaluations under this subsection, the Secretary shall provide full and fair consideration to projects that seek an updated rating after a period of inactivity following an earlier rating and evaluation.; 
(5)in subsection (i), by striking paragraphs (1) through (8) and inserting the following:  (1)Future bundling (A)DefinitionIn this paragraph, the term future bundling request means a letter described in subparagraph (B) that requests future funding for additional projects. 
(B)RequestWhen an applicant submits a letter to the Secretary requesting entry of a project into the project development phase under subsection (d)(1)(A)(i)(I), (e)(1)(A)(i)(I), or (h)(2)(A)(i)(I), the applicant may include a description of other projects for consideration for future funding under this section. An applicant shall include in the request the amount of funding requested under this section for each additional project and the estimated capital cost of each project. (C)ReadinessOther projects included in the request shall be ready to enter the project development phase under subsection (d)(1)(A), (e)(1)(A), or (h)(2)(A), within 5 years of the initial project submitted as part of the request. 
(D)PlanningProjects in the future bundling request shall be included in the metropolitan transportation plan in accordance with section 5303(i). (E)Project sponsorThe applicant that submits a future bundling request shall be the project sponsor for each project included in the request. 
(F)Program and project shareA future bundling request submitted under this paragraph shall include a proposed share of each of the request’s projects that is consistent with the requirements of subsections (k)(2)(C)(ii) or (h)(7), as applicable. (G)BenefitsThe bundling of projects under this subsection— 
(i)shall enhance, or increase the capacity of— (I)the total transportation system of the applicant; or 
(II)the transportation system of the region the applicant serves (which, in the case of a State whose request addresses a single region, means that region); and (ii)shall— 
(I)streamline procurements for the applicant; or (II)enable time or cost savings for the projects. 
(H)EvaluationEach project submitted for consideration for funding in a future bundling request shall be subject to the applicable evaluation criteria under this section for the project type, including demonstrating the availability of local resources to recapitalize, maintain, and operate the overall existing and proposed public transportation system pursuant to subsection (f)(1)(C). (I)Letter of intent (i)In generalUpon entering into a grant agreement for the initial project for which an applicant submits a future bundling request, the Secretary may issue a letter of intent to the applicant that announces an intention to obligate, for 1 or more additional projects included in the request, an amount from future available budget authority specified in law that is not more than the amount stipulated as the financial participation of the Secretary in the additional project or projects in the future bundling. Such letter may include a condition that the project or projects must meet the evaluation criteria in this subsection before a grant agreement can be executed. 
(ii)AmountThe amount that the Secretary announces an intention to obligate for an additional project in the future bundling request through a letter of intent issued under clause (i) shall be sufficient to complete at least an operable segment of the project. (iii)TreatmentThe issuance of a letter of intent under clause (i) shall not be deemed to be an obligation under sections 1108(c), 1501, and 1502(a) of title 31 or an administrative commitment. 
(2)Immediate bundling 
(A)DefinitionIn this paragraph, the term immediate bundling request means a letter described in subparagraph (B) that requests immediate funding for multiple projects. (B)RequestAn applicant may submit a letter to the Secretary requesting entry of multiple projects into the project development phase under subsection (d)(1)(A)(i)(I), (e)(1)(A)(i)(I), or (h)(2)(A)(i)(I), for consideration for funding under this section. An applicant shall include in the request the amount of funding requested under this section for each additional project and the estimated capital cost of each project. 
(C)ReadinessProjects included in the request must be ready to enter the project development phase under subsection (d)(1)(A), (e)(1)(A), or (h)(2)(A) at the same time. (D)PlanningProjects in the bundle shall be included in the metropolitan transportation plan in accordance with section 5303(i). 
(E)Project sponsorThe applicant that submits an immediate bundling request shall be the project sponsor for each project included in the request. (F)Program and project shareAn immediate bundling request submitted under this subsection shall include a proposed share of each of the request’s projects that is consistent with the requirements of subsections (k)(2)(C)(ii) or (h)(7), as applicable. 
(G)BenefitsThe bundling of projects under this subsection— (i)shall enhance, or increase the capacity of— 
(I)the total transportation system of the applicant; or (II)the transportation system of the region the applicant serves (which, in the case of a State whose request addresses a single region, means that region); and 
(ii)shall— (I)streamline procurements for the applicant; or 
(II)enable time or cost savings for the projects. (H)EvaluationA project submitted for consideration for immediate funding in an immediate bundling request shall be subject to the applicable evaluation criteria under this section for the project type, including demonstrating the availability of local resources to recapitalize, maintain, and operate the overall existing and proposed public transportation system pursuant to subsection (f)(1)(C). 
(I)Letter of intent or single grant agreement 
(i)In generalUpon entering into a grant agreement for the initial project for which an applicant submits a request, the Secretary may issue a letter of intent or single, combined grant agreement to the applicant. (ii)Letter of intent (I)In generalA letter of intent announces an intention to obligate, for 1 or more additional projects included in the request, an amount from future available budget authority specified in law that is not more than the amount stipulated as the financial participation of the Secretary in the additional project or projects. Such letter may include a condition that the project or projects must meet the evaluation criteria in this subsection before a grant agreement can be executed. 
(II)AmountThe amount that the Secretary announces an intention to obligate for an additional project in a letter of intent issued under clause (i) shall be sufficient to complete at least an operable segment of the project. (III)TreatmentThe issuance of a letter of intent under clause (i) shall not be deemed to be an obligation under sections 1108(c), 1501, and 1502(a) of title 31 or an administrative commitment. 
(3)Evaluation criteriaWhen the Secretary issues rules or policy guidance under this section, the Secretary may request comment from the public regarding potential changes to the evaluation criteria for project justification and local financial commitment under subsections (d), (e), (f), and (h) for the purposes of streamlining the evaluation process for projects included in a future bundling request or an immediate bundling request, including changes to enable simultaneous evaluation of multiple projects under 1 or more evaluation criteria. Notwithstanding paragraphs (1)(H) and (2)(H), such criteria may be utilized for projects included in a future bundling request or an immediate bundling request under this subsection upon promulgation of the applicable rule or policy guidance. (4)Grant agreements (A)New start and core capacity improvement projectsA new start project or core capacity improvement project in an immediate bundling request or future bundling request shall be carried out through a full funding grant agreement or expedited grant agreement pursuant to subsection (k)(2). 
(B)Small startA small start project shall be carried out through a grant agreement pursuant to subsection (h)(7). (C)RequirementA combined grant agreement described in paragraph (2)(I)(i) shall— 
(i)include only projects in an immediate future bundling request that are ready to receive a grant agreement under this section, (ii)be carried out through a full funding grant agreement or expedited grant agreement pursuant to subsection (k)(2) for the included projects, if a project seeking assistance under the combined grant agreement is a new start project or core capacity improvement project; and 
(iii)be carried out through a grant agreement pursuant to subsection (h)(7) for the included projects, if the projects seeking assistance under the combined grant agreement consist entirely of small start projects. (D)Savings provisionThe use of a combined grant agreement shall not waive or amend applicable evaluation criteria under this section for projects included in the combined grant agreement.; 
(6)in subsection (k)— (A)in paragraph (2)(E)— 
(i)by striking (E) Before and after study.— and all that follows through (I) Submission of plan.— and inserting the following: “(E) Information collection and analysis plan.—  (i)Submission of plan; (ii)by redesignating subclause (II) of clause (i) (as so designated) as clause (ii), and adjusting the margin accordingly; and 
(iii)in clause (ii) (as so redesignated)— (I)by redesignating items (aa) through (dd) as subclauses (I) through (IV), respectively, and adjusting the margins accordingly; and 
(II)in the matter preceding subclause (I) (as so redesignated), by striking subclause (I) and inserting clause (i); and (B)in paragraph (5), by striking At least 30 and inserting Not later than 15;  
(7)in subsection (o)— (A)by striking paragraph (2); 
(B)by redesignating paragraph (3) as paragraph (2); and (C)in paragraph (2) (as so redesignated)— 
(i)in subparagraph (A)— (I)in the matter preceding clause (i), by striking of and inserting that; 
(II)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and adjusting the margins accordingly; (III)by inserting before subclause (I) (as so redesignated), the following: 
 
(i)assesses—; (IV)in clause (i) (as so designated)— 
(aa)in subclause (I) (as so redesignated), by striking new fixed guideway capital projects and core capacity improvement projects and inserting all new fixed guideway capital projects and core capacity improvement projects for grant agreements under this section and section 3005(b) of the Federal Public Transportation Act of 2015 (49 U.S.C. 5309 note; Public Law 114–94); and (bb)in subclause (II) (as so redesignated), by striking and at the end; and 
(V)by adding at the end the following:  (ii)includes, with respect to projects that entered into revenue service since the previous biennial review— 
(I)a description and analysis of the impacts of the projects on public transportation services and public transportation ridership; (II)a description and analysis of the consistency of predicted and actual benefits and costs of the innovative project development and delivery methods of, or innovative financing for, the projects; and 
(III)an identification of the reasons for any differences between predicted and actual outcomes for the projects; and (iii)in conducting the review under clause (ii), incorporates information from the plans submitted by applicants under subsection (k)(2)(E)(i); and; and 
(ii)in subparagraph (B), by striking each year and inserting the applicable year; and  (8)by adding at the end the following: 
 
(r)Capital investment grant dashboard 
(1)In generalThe Secretary shall make publicly available in an easily identifiable location on the website of the Department of Transportation a dashboard containing the following information for each project seeking a grant agreement under this section: (A)Project name. 
(B)Project sponsor. (C)City or urbanized area and State in which the project will be located. 
(D)Project type. (E)Project mode. 
(F)Project length and number of stops, including length of exclusive bus rapid transit lanes, if applicable. (G)Anticipated total project cost. 
(H)Anticipated share of project costs to be sought under this section. (I)Date of compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(J)Date on which the project entered the project development phase. (K)Date on which the project entered the engineering phase, if applicable. 
(L)Date on which a Letter of No Prejudice was requested, and date on which a Letter of No Prejudice was issued or denied, if applicable. (M)Date of the applicant’s most recent project ratings, including date of request for updated ratings, if applicable. 
(N)Status of the project sponsor in securing non-Federal matching funds. (O)Date on which a project grant agreement is anticipated to be executed. 
(2)UpdatesThe Secretary shall update the information provided under paragraph (1) not less frequently than monthly. (3)Project profilesThe Secretary shall continue to make profiles for projects that have applied for or are receiving assistance under this section publicly available in an easily identifiable location on the website of the Department of Transportation, in the same manner as the Secretary did as of the day before the date of enactment of this subsection.. 
(b)Expedited project delivery for capital investment grants pilot programSection 3005(b) of the Federal Public Transportation Act of 2015 (49 U.S.C. 5309 note; Public Law 114–94) is amended— (1)in paragraph (1)(I)— 
(A)in clause (i), by striking $75,000,000 and inserting $150,000,000; and (B)in clause (ii), by striking $300,000,000 and inserting $400,000,000; 
(2)in paragraph (8)(D)(i), by striking 30 days and inserting 15 days; (3)by striking paragraph (12); and 
(4)by redesignating paragraph (13) as paragraph (12). 30006.Formula grants for rural areasSection 5311 of title 49, United States Code, is amended— 
(1)in subsection (c)— (A)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; 
(B)by striking paragraph (1) and inserting the following:  (1)In generalOf the amounts made available or appropriated for each fiscal year pursuant to section 5338(a)(2)(F) to carry out this section— 
(A)an amount equal to 5 percent shall be available to carry out paragraph (2); and (B)3 percent shall be available to carry out paragraph (3).  
(2)Public transportation on Indian reservationsFor each fiscal year, the amounts made available under paragraph (1)(A) shall be apportioned for grants to Indian tribes for any purpose eligible under this section, under such terms and conditions as may be established by the Secretary, of which— (A)20 percent shall be distributed by the Secretary on a competitive basis; and 
(B)80 percent shall be apportioned as formula grants as provided in subsection (j).; and (2)in subsection (j)(1)(A), in the matter preceding clause (i), by striking subsection (c)(1)(B) and inserting subsection (c)(2)(B). 
30007.Public transportation innovation 
(a)In generalSection 5312 of title 49, United States Code, is amended— (1)by striking the first subsection designated as subsection (g), relating to annual reports on research, as so designated by section 3008(a)(6)(A) of the FAST Act (Public Law 114–94; 129 Stat. 1468) and inserting the following: 
 
(f)Annual report on research 
(1)In generalNot later than the first Monday in February of each year, the Secretary shall make available to the public on the Web site of the Department of Transportation, a report that includes— (A)a description of each project that received assistance under this section during the preceding fiscal year; 
(B)an evaluation of each project described in paragraph (1), including any evaluation conducted under subsection (e)(4) for the preceding fiscal year; and (C)a strategic research roadmap proposal for allocations of amounts for assistance under this section for the current and subsequent fiscal year, including anticipated work areas, proposed demonstrations and strategic partnership opportunities; 
(2)UpdatesNot less than every 3 months, the Secretary shall update on the Web site of the Department of Transportation the information described in paragraph (1)(C) to reflect any changes to the Secretary’s plans to make assistance available under this section. (3)Long-term research plansThe Secretary is encouraged to develop long-term research plans and shall identify in the annual report under paragraph (1) and in updates under paragraph (2) allocations of amounts for assistance and notices of funding opportunities to execute long-term strategic research roadmap plans.; 
(2)in paragraph (1) of subsection (g), relating to Government share of costs, by striking the period at the end and inserting , except that if there is substantial public interest or benefit, the Secretary may approve a greater Federal share.; and (3)in subsection (h)— 
(A)in paragraph (2)— (i)by striking subparagraph (A) and inserting the following: 
 
(A)In generalThe Secretary shall competitively select at least 1 facility— (i)to conduct testing, evaluation, and analysis of low or no emission vehicle components intended for use in low or no emission vehicles; and 
(ii)to conduct directed technology research.; (ii)by striking subparagraph (B) and inserting the following: 
 
(B)Testing, evaluation, and analysis 
(i)In generalThe Secretary shall enter into a contract or cooperative agreement with, or make a grant to, at least 1 institution of higher education to operate and maintain a facility to conduct testing, evaluation, and analysis of low or no emission vehicle components, and new and emerging technology components, intended for use in low or no emission vehicles. (ii)RequirementsAn institution of higher education described in clause (i) shall have— 
(I)capacity to carry out transportation-related advanced component and vehicle evaluation; (II)laboratories capable of testing and evaluation; and 
(III)direct access to or a partnership with a testing facility capable of emulating real-world circumstances in order to test low or no emission vehicle components installed on the intended vehicle.; and (iii)by adding at the end the following: 
 
(H)Capital equipment and directed researchA facility operated and maintained under subparagraph (A) may use funds made available under this subsection for— (i)acquisition of equipment and capital projects related to testing low or no emission vehicle components; or 
(ii)research related to advanced vehicle technologies that provides advancements to the entire public transportation industry. (I)Cost shareThe cost share for activities described in subparagraph (H) shall be subject to the terms in subsection (g).; and 
(B)in paragraph (3), by inserting , as applicable before the period at the end. (b)Low or no emission vehicle component assessment (1)In generalInstitutions of higher education selected to operate and maintain a facility to conduct testing, evaluation, and analysis of low or no emission vehicle components pursuant to section 5312(h) of title 49, United States Code, shall not carry out testing for a new bus model under section 5318 of that title. 
(2)Use of fundsFunds made available to institutions of higher education described in paragraph (1) for testing under section 5318 of title 49, United States Code, may be used for eligible activities under section 5312(h) of that title. (c)Accelerated implementation and deployment of advanced digital construction management systemsSection 5312(b) of title 49, United States Code, is amended by adding at the end the following: 
 
(4)Accelerated implementation and deployment of advanced digital construction management systems 
(A)In generalThe Secretary shall establish and implement a program under this subsection to promote, implement, deploy, demonstrate, showcase, support, and document the application of advanced digital construction management systems, practices, performance, and benefits. (B)GoalsThe goals of the accelerated implementation and deployment of advanced digital construction management systems program established under subparagraph (A) shall include— 
(i)accelerated adoption of advanced digital systems applied throughout the lifecycle of transportation infrastructure (including through the planning, design and engineering, construction, operations, and maintenance phases) that— (I)maximize interoperability with other systems, products, tools, or applications; 
(II)boost productivity; (III)manage complexity; 
(IV)reduce project delays and cost overruns; (V)enhance safety and quality; and 
(VI)reduce total costs for the entire lifecycle of transportation infrastructure assets; (ii)more timely and productive information-sharing among stakeholders through reduced reliance on paper to manage construction processes and deliverables such as blueprints, design drawings, procurement and supply-chain orders, equipment logs, daily progress reports, and punch lists; 
(iii)deployment of digital management systems that enable and leverage the use of digital technologies on construction sites by contractors, such as state-of-the-art automated and connected machinery and optimized routing software that allows construction workers to perform tasks faster, safer, more accurately, and with minimal supervision; (iv)the development and deployment of best practices for use in digital construction management; 
(v)increased technology adoption and deployment by States, local governmental authorities, and designated recipients that enables project sponsors— (I)to integrate the adoption of digital management systems and technologies in contracts; and 
(II)to weigh the cost of digitization and technology in setting project budgets; (vi)technology training and workforce development to build the capabilities of project managers and sponsors that enables States, local governmental authorities, or designated recipients— 
(I)to better manage projects using advanced construction management technologies; and (II)to properly measure and reward technology adoption across projects; 
(vii)development of guidance to assist States, local governmental authorities, and designated recipients in updating regulations to allow project sponsors and contractors— (I)to report data relating to the project in digital formats; and 
(II)to fully capture the efficiencies and benefits of advanced digital construction management systems and related technologies; (viii)reduction in the environmental footprint of construction projects using advanced digital construction management systems resulting from elimination of congestion through more efficient projects; and 
(ix)enhanced worker and pedestrian safety resulting from increased transparency. (C)PublicationThe reporting requirements for the accelerated implementation and deployment of advanced digital construction management systems program established under section 503(c)(5) of title 23 shall include data and analysis collected under this section..  
30008.Bus testing facilitiesSection 5318 of title 49, United States Code, is amended by adding at the end the following:  (f)Capital equipmentA facility operated and maintained under this section may use funds made available under this section for the acquisition of equipment and capital projects related to testing new bus models.. 
30009.Transit-oriented developmentSection 20005(b) of MAP–21 (49 U.S.C. 5303 note; Public Law 112–141) is amended— (1)in paragraph (2), in the matter preceding subparagraph (A), by inserting or site-specific after comprehensive; and 
(2)in paragraph (3)— (A)in subparagraph (B), by inserting or a site-specific plan after comprehensive plan; 
(B)in subparagraph (C), by inserting or the proposed site-specific plan after proposed comprehensive plan;  (C)in subparagraph (D), by inserting or the site-specific plan after comprehensive plan; and 
(D)in subparagraph (E)(iii), by inserting or the site-specific plan after comprehensive plan. 30010.General provisionsSection 5323(u) of title 49, United States Code, is amended by striking paragraph (2) and inserting the following: 
 
(2)ExceptionFor purposes of paragraph (1), the term otherwise related legally or financially does not include— (A)a minority relationship or investment; or 
(B)relationship with or investment in a subsidiary, joint venture, or other entity based in a country described in paragraph (1)(B) that does not export rolling stock or components of rolling stock for use in the United States.. 30011.Public transportation emergency relief programSection 5324 of title 49, United States Code, is amended by adding at the end the following: 
 
(f)InsuranceBefore receiving a grant under this section following an emergency, an applicant shall— (1)submit to the Secretary documentation demonstrating proof of insurance required under Federal law for all structures related to the grant application; and 
(2)certify to the Secretary that the applicant has insurance required under State law for all structures related to the grant application.. 30012.Public transportation safety program (a)In generalSection 5329 of title 49, United States Code, is amended— 
(1)in subsection (b)— (A)in paragraph (2)— 
(i)in subparagraph (A), by inserting , or, in the case of a recipient receiving assistance under section 5307 that is serving an urbanized area with a population of 200,000 or more, safety performance measures, including measures related to the risk reduction program under subsection (d)(1)(I), for all modes of public transportation after public transportation; (ii)in subparagraph (C)(ii)— 
(I)in subclause (I), by striking and at the end; (II)in subclause (II), by adding and at the end; and 
(III)by adding at the end the following:  (III)innovations in driver assistance technologies and driver protection infrastructure, where appropriate, and a reduction in visibility impairments that contribute to pedestrian fatalities;; 
(iii)in subparagraph (D)(ii)(V), by striking and at the end; (iv)in subparagraph (E), by striking the period at the end and inserting ; and; 
(v)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; (vi)by inserting after subparagraph (C) the following: 
 
(D)in consultation with the Secretary of Health and Human Services, precautionary and reactive actions required to ensure public and personnel safety and health during an emergency (as defined in section 5324(a)); ; and (vii)by adding at the end the following: 
 
(G)consideration, where appropriate, of performance-based and risk-based methodologies.; and (B)by adding at the end the following: 
 
(3)Plan updatesThe Secretary shall update the national public transportation safety plan under paragraph (1) as necessary with respect to recipients receiving assistance under section 5307 that serve an urbanized area with a population of 200,000 or more.; (2)in subsection (c)— 
(A)by striking paragraph (2); and (B)by striking the subsection designation and heading and all that follows through The Secretary in paragraph (1) and inserting the following: 
 
(c)Public transportation safety certification training programThe Secretary; (3)in subsection (d)— 
(A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking Effective 1 year and all that follows through each recipient and inserting Each recipient; 
(ii)in subparagraph (A), by inserting , or, in the case of a recipient receiving assistance under section 5307 that is serving an urbanized area with a population of 200,000 or more, the safety committee of the entity established under paragraph (5), followed by the board of directors (or equivalent entity) of the recipient approve, after approve; (iii)by redesignating subparagraphs (B) through (G) as subparagraphs (C) through (H), respectively; 
(iv)by inserting after subparagraph (A) the following:  (B)for each recipient serving an urbanized area with a population of fewer than 200,000, a requirement that the agency safety plan be developed in cooperation with frontline employee representatives;; 
(v)in subparagraph (D) (as so redesignated), by inserting , and consistent with guidelines of the Centers for Disease Control and Prevention or a State health authority, minimize exposure to infectious diseases after public, personnel, and property to hazards and unsafe conditions;  (vi)by striking subparagraph (F) (as so redesignated) and inserting the following: 
 
(F)performance targets based on— (i)the safety performance criteria and state of good repair standards established under subparagraphs (A) and (B), respectively, of subsection (b)(2); or 
(ii)in the case of a recipient receiving assistance under section 5307 that is serving an urbanized area with a population of 200,000 or more, safety performance measures established under the national public transportation safety plan, as described in subsection (b)(2)(A);; (vii)in subparagraph (G) (as so redesignated), by striking and at the end; and 
(viii)by striking subparagraph (H) (as so redesignated) and inserting the following:  (H)a comprehensive staff training program for— 
(i)the operations personnel and personnel directly responsible for safety of the recipient that includes— (I)the completion of a safety training program; and 
(II)continuing safety education and training; or (ii)in the case of a recipient receiving assistance under section 5307 that is serving an urbanized area with a population of 200,000 or more, the operations and maintenance personnel and personnel directly responsible for safety of the recipient that includes— 
(I)the completion of a safety training program; (II)continuing safety education and training; and 
(III)de-escalation training; and (I)in the case of a recipient receiving assistance under section 5307 that is serving an urbanized area with a population of 200,000 or more, a risk reduction program for transit operations to improve safety by reducing the number and rates of accidents, injuries, and assaults on transit workers based on data submitted to the national transit database under section 5335, including— 
(i)a reduction of vehicular and pedestrian accidents involving buses that includes measures to reduce visibility impairments for bus operators that contribute to accidents, including retrofits to buses in revenue service and specifications for future procurements that reduce visibility impairments; and  (ii)the mitigation of assaults on transit workers, including the deployment of assault mitigation infrastructure and technology on buses, including barriers to restrict the unwanted entry of individuals and objects into the workstations of bus operators when a risk analysis performed by the safety committee of the recipient established under paragraph (5) determines that such barriers or other measures would reduce assaults on transit workers and injuries to transit workers.; and 
(B)by adding at the end the following:  (4)Risk reduction performance targets (A)In generalThe safety committee of a recipient receiving assistance under section 5307 that is serving an urbanized area with a population of 200,000 or more established under paragraph (5) shall establish performance targets for the risk reduction program required under paragraph (1)(I) using a 3-year rolling average of the data submitted by the recipient to the national transit database under section 5335. 
(B)Safety set asideA recipient receiving assistance under section 5307 that is serving an urbanized area with a population of 200,000 or more shall allocate not less than 0.75 percent of those funds to safety-related projects eligible under section 5307. (C)Failure to meet performance targetsA recipient receiving assistance under section 5307 that is serving an urbanized area with a population of 200,000 or more that does not meet the performance targets established under subparagraph (A) shall allocate the amount made available in subparagraph (B) in the following fiscal year to projects described in subparagraph (D). 
(D)Eligible projectsFunds set aside under subparagraph (C) shall be used for projects that are reasonably likely to assist the recipient in meeting the performance targets established in subparagraph (A), including modifications to rolling stock and de-escalation training. (5)Safety committee (A)In generalFor purposes of this subsection, the safety committee of a recipient shall— 
(i)be convened by a joint labor-management process; (ii)consist of an equal number of— 
(I)frontline employee representatives, selected by a labor organization representing the plurality of the frontline workforce employed by the recipient or, if applicable, a contractor to the recipient, to the extent frontline employees are represented by labor organizations; and (II)management representatives; and 
(iii)have, at a minimum, responsibility for— (I)identifying and recommending risk-based mitigations or strategies necessary to reduce the likelihood and severity of consequences identified through the agency’s safety risk assessment; 
(II)identifying mitigations or strategies that may be ineffective, inappropriate, or were not implemented as intended; and (III)identifying safety deficiencies for purposes of continuous improvement. 
(B)ApplicabilityThis paragraph applies only to a recipient receiving assistance under section 5307 that is serving an urbanized area with a population of 200,000 or more.; (4)in subsection (e)— 
(A)in paragraph (4)(A)(v), by inserting , inspection, after investigative; and (B)by adding at the end the following: 
 
(11)Effectiveness of enforcement authorities and practicesThe Secretary shall develop and disseminate to State safety oversight agencies the process and methodology that the Secretary will use to monitor the effectiveness of the enforcement authorities and practices of State safety oversight agencies.; and (5)by striking subsection (k) and inserting the following: 
 
(k)Inspections 
(1)Inspection access 
(A)In generalA State safety oversight program shall provide the State safety oversight agency established by the program with the authority and capability to enter the facilities of each rail fixed guideway public transportation system that the State safety oversight agency oversees to inspect infrastructure, equipment, records, personnel, and data, including the data that the rail fixed guideway public transportation agency collects when identifying and evaluating safety risks. (B)Policies and proceduresA State safety oversight agency, in consultation with each rail fixed guideway public transportation agency that the State safety oversight agency oversees, shall establish policies and procedures regarding the access of the State safety oversight agency to conduct inspections of the rail fixed guideway public transportation system, including access for inspections that occur without advance notice to the rail fixed guideway public transportation agency. 
(2)Data collection 
(A)In generalA rail fixed guideway public transportation agency shall provide the applicable State safety oversight agency with the data that the rail fixed guideway public transportation agency collects when identifying and evaluating safety risks, in accordance with subparagraph (B). (B)Policies and proceduresA State safety oversight agency, in consultation with each rail fixed guideway public transportation agency that the State safety oversight agency oversees, shall establish policies and procedures for collecting data described in subparagraph (A) from a rail fixed guideway public transportation agency, including with respect to frequency of collection, that is commensurate with the size and complexity of the rail fixed guideway public transportation system. 
(3)IncorporationPolicies and procedures established under this subsection shall be incorporated into— (A)the State safety oversight program standard adopted by a State safety oversight agency under section 674.27 of title 49, Code of Federal Regulations (or any successor regulation); and 
(B)the public transportation agency safety plan established by a rail fixed guideway public transportation agency under subsection (d). (4)Assessment by secretaryIn assessing the capability of a State safety oversight agency to conduct inspections as required under paragraph (1), the Secretary shall ensure that— 
(A)the inspection practices of the State safety oversight agency are commensurate with the number, size, and complexity of the rail fixed guideway public transportation systems that the State safety oversight agency oversees; (B)the inspection program of the State safety oversight agency is risk-based; and 
(C)the State safety oversight agency has sufficient resources to conduct the inspections. (5)Special directiveThe Secretary shall issue a special directive to each State safety oversight agency on the development and implementation of risk-based inspection programs under this subsection. 
(6)EnforcementThe Secretary may use any authority under this section, including any enforcement action authorized under subsection (g), to ensure the compliance of a State safety oversight agency or State safety oversight program with this subsection.. (b)Deadline; effective date (1)Special directive on risk-based inspection programsNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue each special directive required under section 5329(k)(5) of title 49, United States Code (as added by subsection (a)). 
(2)Inspection requirementsSection 5329(k) of title 49, United States Code (as amended by subsection (a)), shall apply with respect to a State safety oversight agency on and after the date that is 2 years after the date on which the Secretary of Transportation issues the special directive to the State safety oversight agency under paragraph (5) of that section 5329(k). (c)No effect on initial certification processNothing in this section or the amendments made by this section affects the requirements for initial approval of a State safety oversight program, including the initial deadline, under section 5329(e)(3) of title 49, United States Code. 
30013.Administrative provisionsSection 5334(h)(4) of title 49, United States Code, is amended— (1)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and 
(2)by inserting after subparagraph (A) the following:  (B)Reimbursement (i)Fair market value of less than $5,000With respect to rolling stock and equipment with a unit fair market value of $5,000 or less per unit and unused supplies with a total aggregate fair market value of $5,000 or less that was purchased using Federal financial assistance under this chapter, the rolling stock, equipment, and supplies may be retained, sold, or otherwise disposed of at the end of the service life of the rolling stock, equipment, or supplies without any obligation to reimburse the Federal Transit Administration. 
(ii)Fair market value of more than $5,000 
(I)In generalWith respect to rolling stock and equipment with a unit fair market value of more than $5,000 per unit and unused supplies with a total aggregate fair market value of more than $5,000 that was purchased using Federal financial assistance under this chapter, the rolling stock, equipment, and supplies may be retained or sold at the end of the service life of the rolling stock, equipment, or supplies. (II)Reimbursement requiredIf rolling stock, equipment, or supplies described in subclause (I) is sold, of the proceeds from the sale— 
(aa)the recipient shall retain an amount equal to the sum of— (AA)$5,000; and 
(BB)of the remaining proceeds, a percentage of the amount equal to the non-Federal share expended by the recipient in making the original purchase; and (bb)any amounts remaining after application of item (aa) shall be returned to the Federal Transit Administration. 
(iii)Rolling stock and equipment retainedRolling stock, equipment, or supplies described in clause (i) or (ii) that is retained by a recipient under those clauses may be used by the recipient for other public transportation projects or programs with no obligation to reimburse the Federal Transit Administration, and no approval of the Secretary to retain that rolling stock, equipment, or supplies is required.. 30014.National transit databaseSection 5335 of title 49, United States Code, is amended— 
(1)in subsection (a), in the first sentence, by inserting geographic service area coverage, after operating,; and (2)by striking subsection (c) and inserting the following: 
 
(c)Data required to be reportedEach recipient of a grant under this chapter shall report to the Secretary, for inclusion in the national transit database under this section— (1)any information relating to a transit asset inventory or condition assessment conducted by the recipient; 
(2)any data on assaults on transit workers of the recipients; and (3)any data on fatalities that result from an impact with a bus.. 
30015.Apportionment of appropriations for formula grants 
(a)Small urbanized areasSection 5336(h)(3) of title 49, United States Code, is amended by striking paragraphs (1) and (2) and all that follows through 2 percent in subparagraph (B) and inserting paragraphs (1) and (2), 3 percent. (b)Funding for state safety oversight program grants (1)In generalSection 5336(h)(4) of title 49, United States Code, is amended by striking 0.5 percent and inserting 0.75 percent. 
(2)ApplicabilityThe amendment made by paragraph (1) shall apply with respect to fiscal year 2022 and each fiscal year thereafter. 30016.State of good repair grantsSection 5337 of title 49, United States Code, is amended by adding at the end the following: 
 
(f)Competitive grants for rail vehicle replacement 
(1)In generalThe Secretary may make grants under this subsection to assist State and local governmental authorities in financing capital projects for the replacement of rail rolling stock. (2)Grant requirementsExcept as otherwise provided in this subsection, a grant under this subsection shall be subject to the same terms and conditions as a grant under subsection (b). 
(3)Competitive processThe Secretary shall solicit grant applications and make not more than 3 new awards to eligible projects under this subsection on a competitive basis each fiscal year. (4)ConsiderationIn awarding grants under this subsection, the Secretary shall consider— 
(A)the size of the rail system of the applicant; (B)the amount of funds available to the applicant under this subsection; 
(C)the age and condition of the rail rolling stock of the applicant that has exceeded or will exceed the useful service life of the rail rolling stock in the 5-year period following the grant; and (D)whether the applicant has identified replacement of the rail vehicles as a priority in the investment prioritization portion of the transit asset management plan of the recipient pursuant to part 625 of title 49, Code of Federal Regulations (or successor regulations). 
(5)Maximum share of competitive grant assistanceThe amount of grant assistance provided by the Secretary under this subsection, as a share of eligible project costs, shall be not more than 50 percent. (6)Government share of costThe Government share of the cost of an eligible project carried out under this subsection shall not exceed 80 percent. 
(7)Multi-year grant agreements 
(A)In generalAn eligible project for which a grant is provided under this subsection may be carried out through a multi-year grant agreement in accordance with this paragraph. (B)RequirementsA multi-year grant agreement under this paragraph shall— 
(i)establish the terms of participation by the Federal Government in the project; and (ii)establish the maximum amount of Federal financial assistance for the project that may be provided through grant payments to be provided in not more than 3 consecutive fiscal years. 
(C)Financial rulesA multi-year grant agreement under this paragraph— (i)shall obligate an amount of available budget authority specified in law; and 
(ii)may include a commitment, contingent on amounts to be specified in law in advance for commitments under this paragraph, to obligate an additional amount from future available budget authority specified in law. (D)Statement of contingent commitmentA multi-year agreement under this paragraph shall state that the contingent commitment is not an obligation of the Federal Government. . 
30017.AuthorizationsSection 5338 of title 49, United States Code, is amended to read as follows:  5338.Authorizations (a)Grants (1)In generalThere shall be available from the Mass Transit Account of the Highway Trust Fund to carry out sections 5305, 5307, 5310, 5311, 5312, 5314, 5318, 5335, 5337, 5339, and 5340, section 20005(b) of the Federal Public Transportation Act of 2012 (49 U.S.C. 5303 note; Public Law 112–141), and section 3006(b) of the Federal Public Transportation Act of 2015 (49 U.S.C. 5310 note; Public Law 114–94)— 
(A)$13,355,000,000 for fiscal year 2022; (B)$13,634,000,000 for fiscal year 2023; 
(C)$13,990,000,000 for fiscal year 2024; (D)$14,279,000,000 for fiscal year 2025; and 
(E)$14,642,000,000 for fiscal year 2026. (2)Allocation of fundsOf the amounts made available under paragraph (1)— 
(A)$184,647,343 for fiscal year 2022, $188,504,820 for fiscal year 2023, $193,426,906 for fiscal year 2024, $197,422,644 for fiscal year 2025, and $202,441,512 for fiscal year 2026 shall be available to carry out section 5305; (B)$13,157,184 for fiscal year 2022, $13,432,051 for fiscal year 2023, $13,782,778 for fiscal year 2024, $14,067,497 for fiscal year 2025, and $14,425,121 for fiscal year 2026 shall be available to carry out section 20005(b) of the Federal Public Transportation Act of 2012 (49 U.S.C. 5303 note; Public Law 112–141); 
(C)$6,408,288,249 for fiscal year 2022, $6,542,164,133 for fiscal year 2023, $6,712,987,840 for fiscal year 2024, $6,851,662,142 for fiscal year 2025, and $7,025,844,743 for fiscal year 2026 shall be allocated in accordance with section 5336 to provide financial assistance for urbanized areas under section 5307; (D)$371,247,094 for fiscal year 2022, $379,002,836 for fiscal year 2023, $388,899,052 for fiscal year 2024, $396,932,778 for fiscal year 2025, and $407,023,583 for fiscal year 2026 shall be available to provide financial assistance for services for the enhanced mobility of seniors and individuals with disabilities under section 5310; 
(E)$4,605,014 for fiscal year 2022, $4,701,218 for fiscal year 2023, $4,823,972 for fiscal year 2024, $4,923,624 for fiscal year 2025, and $5,048,792 for fiscal year 2026 shall be available for the pilot program for innovative coordinated access and mobility under section 3006(b) of the Federal Public Transportation Act of 2015 (49 U.S.C. 5310 note; Public Law 114–94); (F)$875,289,555 for fiscal year 2022, $893,575,275 for fiscal year 2023, $916,907,591 for fiscal year 2024, $935,848,712 for fiscal year 2025, and $959,639,810 for fiscal year 2026 shall be available to provide financial assistance for rural areas under section 5311; 
(G)$36,840,115 for fiscal year 2022, $37,609,743 for fiscal year 2023, $38,591,779 for fiscal year 2024, $39,388,993 for fiscal year 2025, and $40,390,337 for fiscal year 2026 shall be available to carry out section 5312, of which— (i)$5,000,000 for fiscal year 2022, $5,104,455 for fiscal year 2023, $5,237,739 for fiscal year 2024, $5,345,938 for fiscal year 2025, and $5,481,842 for fiscal year 2026 shall be available to carry out section 5312(h); and 
(ii)$6,578,592 for fiscal year 2022, $6,716,026 for fiscal year 2023, $6,891,389 for fiscal year 2024, $7,033,749 for fiscal year 2025, and $7,212,560 for fiscal year 2026 shall be available to carry out section 5312(i); (H)$11,841,465 for fiscal year 2022, $12,088,846 for fiscal year 2023, $12,404,500 for fiscal year 2024, $12,660,748 for fiscal year 2025, and $12,982,608 for fiscal year 2026 shall be available to carry out section 5314, of which $6,578,592 for fiscal year 2022, $6,716,026 for fiscal year 2023, $6,891,389 for fiscal year 2024, $7,033,749 for fiscal year 2025, and $7,212,560 for fiscal year 2026 shall be available for the national transit institute under section 5314(c); 
(I)$5,000,000 for fiscal year 2022, $5,104,455 for fiscal year 2023, $5,237,739 for fiscal year 2024, $5,345,938 for fiscal year 2025, and $5,481,842 for fiscal year 2026 shall be available for bus testing under section 5318; (J)$131,000,000 for fiscal year 2022, $134,930,000 for fiscal year 2023, $138,977,900 for fiscal year 2024, $143,147,237 for fiscal year 2025, and $147,441,654 for fiscal year 2026 shall be available to carry out section 5334; 
(K)$5,262,874 for fiscal year 2022, $5,372,820 for fiscal year 2023, $5,513,111 for fiscal year 2024, $5,626,999 for fiscal year 2025, and $5,770,048 for fiscal year 2026 shall be available to carry out section 5335; (L)$3,515,528,226 for fiscal year 2022, $3,587,778,037 for fiscal year 2023, $3,680,934,484 for fiscal year 2024, $3,755,675,417 for fiscal year 2025, and $3,850,496,668 for fiscal year 2026 shall be available to carry out section 5337, of which $300,000,000 for each of fiscal years 2022 through 2026 shall be available to carry out section 5337(f); 
(M)$603,992,657 for fiscal year 2022, $616,610,699 for fiscal year 2023, $632,711,140 for fiscal year 2024, $645,781,441 for fiscal year 2025, and $662,198,464 for fiscal year 2026 shall be available for the bus and buses facilities program under section 5339(a); (N)$447,257,433 for fiscal year 2022, $456,601,111 for fiscal year 2023, $468,523,511 for fiscal year 2024, $478,202,088 for fiscal year 2025, and $490,358,916 for fiscal year 2026 shall be available for buses and bus facilities competitive grants under section 5339(b) and no or low emission grants under section 5339(c), of which $71,561,189 for fiscal year 2022, $73,056,178 for fiscal year 2023, $74,963,762 for fiscal year 2024, $76,512,334 for fiscal year 2025, and $78,457,427 for fiscal year 2026 shall be available to carry out section 5339(c); and  
(O)$741,042,792 for fiscal year 2022, $756,523,956 for fiscal year 2023, $776,277,698 for fiscal year 2024, $792,313,742 for fiscal year 2025, and $812,455,901 for fiscal year 2026, to carry out section 5340 to provide financial assistance for urbanized areas under section 5307 and rural areas under section 5311, of which— (i)$392,752,680 for fiscal year 2022, $400,957,696 for fiscal year 2023, $411,427,180 for fiscal year 2024, $419,926,283 for fiscal year 2025, and $430,601,628 for fiscal year 2026 shall be for growing States under section 5340(c); and 
(ii)$348,290,112 for fiscal year 2022, $355,566,259 for fiscal year 2023, $364,850,518 for fiscal year 2024, $372,387,459 for fiscal year 2025, and $381,854,274 for fiscal year 2026 shall be for high density States under section 5340(d).  (b)Capital investment grantsThere are authorized to be appropriated to carry out section 5309 of this title and section 3005(b) of the Federal Public Transportation Act of 2015 (49 U.S.C. 5309 note; Public Law 114–94), $3,000,000,000 for each of fiscal years 2022 through 2026.  
(c)Oversight 
(1)In generalOf the amounts made available to carry out this chapter for a fiscal year, the Secretary may use not more than the following amounts for the activities described in paragraph (2): (A)0.5 percent of amounts made available to carry out section 5305. 
(B)0.75 percent of amounts made available to carry out section 5307. (C)1 percent of amounts made available to carry out section 5309. 
(D)1 percent of amounts made available to carry out section 601 of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432; 126 Stat. 4968). (E)0.5 percent of amounts made available to carry out section 5310. 
(F)0.5 percent of amounts made available to carry out section 5311. (G)1 percent of amounts made available to carry out section 5337, of which not less than 0.25 percent of amounts made available for this subparagraph shall be available to carry out section 5329. 
(H)0.75 percent of amounts made available to carry out section 5339. (2)ActivitiesThe activities described in this paragraph are as follows: 
(A)Activities to oversee the construction of a major capital project. (B)Activities to review and audit the safety and security, procurement, management, and financial compliance of a recipient or subrecipient of funds under this chapter. 
(C)Activities to provide technical assistance generally, and to provide technical assistance to correct deficiencies identified in compliance reviews and audits carried out under this section. (D)Activities to carry out section 5334. 
(3)Government share of costsThe Government shall pay the entire cost of carrying out a contract under this subsection. (4)Availability of certain fundsFunds made available under paragraph (1)(C) shall be made available to the Secretary before allocating the funds appropriated to carry out any project under a full funding grant agreement. 
(d)Grants as contractual obligations 
(1)Grants financed from Highway Trust FundA grant or contract that is approved by the Secretary and financed with amounts made available from the Mass Transit Account of the Highway Trust Fund pursuant to this section is a contractual obligation of the Government to pay the Government share of the cost of the project. (2)Grants financed from general fundA grant or contract that is approved by the Secretary and financed with amounts appropriated in advance from the General Fund of the Treasury pursuant to this section is a contractual obligation of the Government to pay the Government share of the cost of the project only to the extent that amounts are appropriated for such purpose by an Act of Congress. 
(e)Availability of amountsAmounts made available by or appropriated under this section shall remain available until expended.. 30018.Grants for buses and bus facilitiesSection 5339 of title 49, United States Code, is amended— 
(1)in subsection (a)— (A)in paragraph (5)(A)— 
(i)by striking $90,500,000 for each of fiscal years 2016 through 2020 and inserting $206,000,000 each fiscal year; (ii)by striking $1,750,000 and inserting $4,000,000; and 
(iii)by striking $500,000 and inserting $1,000,000; and (B)by adding at the end the following: 
 
(10)Maximizing use of funds 
(A)In generalEligible recipients and subrecipients under this subsection should, to the extent practicable, seek to utilize the procurement tools authorized under section 3019 of the FAST Act (49 U.S.C. 5325 note; Public Law 114–94). (B)Written explanationIf an eligible recipient or subrecipient under this subsection purchases less than 5 buses through a standalone procurement, the eligible recipient or subrecipient shall provide to the Secretary a written explanation regarding why the tools authorized under section 3019 of the FAST Act (49 U.S.C. 5325 note; Public Law 114–94) were not utilized.; 
(2)in subsection (b)— (A)by striking paragraph (5) and inserting the following: 
 
(5)Rural projects 
(A)In generalSubject to subparagraph (B), not less than 15 percent of the amounts made available under this subsection in a fiscal year shall be distributed to projects in rural areas. (B)Unutilized amountsThe Secretary may use less than 15 percent of the amounts made available under this subsection in a fiscal year for the projects described in subparagraph (A) if the Secretary cannot meet the requirement of that subparagraph due to insufficient eligible applications.; and 
(B)by adding at the end the following:  (9)Competitive processThe Secretary shall— 
(A)not later than 30 days after the date on which amounts are made available for obligation under this subsection for a full fiscal year, solicit grant applications for eligible projects on a competitive basis; and (B)award a grant under this subsection based on the solicitation under subparagraph (A) not later than the earlier of— 
(i)75 days after the date on which the solicitation expires; or (ii)the end of the fiscal year in which the Secretary solicited the grant applications. 
(10)Continued use of partnerships 
(A)In generalAn eligible recipient of a grant under this subsection may submit an application in partnership with other entities, including a transit vehicle manufacturer that intends to participate in the implementation of a project under this subsection and subsection (c). (B)Competitive procurementProjects awarded with partnerships under this subsection shall be considered to satisfy the requirement for a competitive procurement under section 5325. 
(11)Maximizing use of funds 
(A)In generalEligible recipients under this subsection should, to the extent practicable, seek to utilize the procurement tools authorized under section 3019 of the FAST Act (49 U.S.C. 5325 note; Public Law 114–94). (B)Written explanationIf an eligible recipient under this subsection purchases less than 5 buses through a standalone procurement, the eligible recipient shall provide to the Secretary a written explanation regarding why the tools authorized under section 3019 of the FAST Act (49 U.S.C. 5325 note; Public Law 114–94) were not utilized.; 
(3)in subsection (c)— (A)in paragraph (3)— 
(i)by amending subparagraph (A) to read as follows:  (A)In generalA grant under this subsection shall be subject to— 
(i)with respect to eligible recipients in urbanized areas, section 5307; and (ii)with respect to eligible recipients in rural areas, section 5311.; and 
(ii)by adding at the end the following:  (D)Fleet transition planIn awarding grants under this subsection or under subsection (b) for projects related to zero emission vehicles, the Secretary shall require the applicant to submit a zero emission transition plan, which, at a minimum— 
(i)demonstrates a long-term fleet management plan with a strategy for how the applicant intends to use the current application and future acquisitions; (ii)addresses the availability of current and future resources to meet costs; 
(iii)considers policy and legislation impacting technologies; (iv)includes an evaluation of existing and future facilities and their relationship to the technology transition; 
(v)describes the partnership of the applicant with the utility or alternative fuel provider of the applicant; and (vi)examines the impact of the transition on the applicant's current workforce by identifying skill gaps, training needs, and retraining needs of the existing workers of the applicant to operate and maintain zero emission vehicles and related infrastructure and avoids the displacement of the existing workforce.; 
(B)by striking paragraph (5) and inserting the following:  (5)ConsiderationIn awarding grants under this subsection, the Secretary— 
(A)shall consider eligible projects relating to the acquisition or leasing of low or no emission buses or bus facilities that make greater reductions in energy consumption and harmful emissions, including direct carbon emissions, than comparable standard buses or other low or no emission buses; and (B)shall, for no less than 25 percent of the funds made available to carry out this subsection, only consider eligible projects related to the acquisition of low or no emission buses or bus facilities other than zero emission vehicles and related facilities.; and 
(C)by adding at the end the following:  (8)Continued use of partnerships (A)In generalA recipient of a grant under this subsection may submit an application in partnership with other entities, including a transit vehicle manufacturer, that intends to participate in the implementation of an eligible project under this subsection. 
(B)Competitive procurementEligible projects awarded with partnerships under this subsection shall be considered to satisfy the requirement for a competitive procurement under section 5325.; and (4)by adding at the end the following: 
 
(d)Workforce development training activities5 percent of grants related to zero emissions vehicles (as defined in subsection (c)(1)) or related infrastructure under subsection (b) or (c) shall be used by recipients to fund workforce development training, as described in section 5314(b)(2) (including registered apprenticeships and other labor-management training programs) under the recipient's plan to address the impact of the transition to zero emission vehicles on the applicant's current workforce under subsection (c)(3)(D), unless the recipient certifies a smaller percentage is necessary to carry out that plan.. 30019.Washington Metropolitan Area Transit Authority safety, accountability, and investment (a)DefinitionsIn this section: 
(1)BoardThe term Board means the Board of Directors of the Transit Authority. (2)CompactThe term Compact means the Washington Metropolitan Area Transit Authority Compact consented to by Congress under Public Law 89–774 (80 Stat. 1324). 
(3)Covered recipientThe term covered recipient means— (A) (i)the Committee on Banking, Housing, and Urban Affairs of the Senate; 
(ii)the Committee on Homeland Security and Governmental Affairs of the Senate; (iii)the Committee on Transportation and Infrastructure of the House of Representatives; and 
(iv)the Committee on Oversight and Reform of the House of Representatives; (B) (i)the Governor of Maryland; 
(ii)the President of the Maryland Senate; and (iii)the Speaker of the Maryland House of Delegates; 
(C) 
(i)the Governor of Virginia; (ii)the President of the Virginia Senate; and 
(iii)the Speaker of the Virginia House of Delegates; (D) (i)the Mayor of the District of Columbia; and 
(ii)the Chairman of the Council of the District of Columbia; and (E)the Chairman of the Northern Virginia Transportation Commission. 
(4)Inspector General; Office of the Inspector GeneralThe terms Inspector General and Office of Inspector General mean the Inspector General and the Office of Inspector General, respectively, of the Transit Authority. (5)Transit AuthorityThe term Transit Authority means the Washington Metropolitan Area Transit Authority established under Article III of the Compact. 
(b)Reauthorization of capital and preventive maintenance grants to Washington Metropolitan Area Transit AuthoritySection 601(f) of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432; 122 Stat. 4970) is amended by striking an aggregate amount and all that follows through the period at the end and inserting $150,000,000 for each of fiscal years 2022 through 2030.. (c)Funds for Washington Metropolitan Area Transit Authority's inspector generalTitle VI of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432; 122 Stat. 4968) is amended by adding at the end the following: 
 
602.Funding for Inspector General 
(a)DefinitionsIn this section: (1)CompactThe term Compact means the Washington Metropolitan Area Transit Authority Compact consented to by Congress under Public Law 89–774 (80 Stat. 1324).  
(2)SecretaryThe term Secretary means the Secretary of Transportation. (3)Transit AuthorityThe term Transit Authority has the meaning given the term in section 601(a)(2). 
(b)Funding for Office of Inspector General of the Washington Metropolitan Area Transit AuthoritySubject to subsection (c), of the amounts authorized to be appropriated for a fiscal year under section 601(f), the Secretary shall use $5,000,000 for grants to the Transit Authority for use exclusively by the Office of Inspector General of the Transit Authority for the operations of the Office in accordance with Section 9 of Article III of the Compact, to remain available until expended. (c)Matching Inspector General funds required from Transit AuthorityThe Secretary may not provide any amounts to the Transit Authority for a fiscal year under subsection (b) until the Transit Authority notifies the Secretary that the Transit Authority has made available $5,000,000 in non-Federal funds for that fiscal year for use exclusively by the Office of Inspector General of the Transit Authority for the operations of the Office in accordance with Section 9 of Article III of the Compact.. 
(d)Reforms to office of inspector general 
(1)Sense of congressCongress recognizes the importance of the Transit Authority having a strong and independent Office of Inspector General, as codified in subsections (a) and (d) of Section 9 of Article III of the Compact. (2)ReformsThe Secretary of Transportation may not provide any amounts to the Transit Authority under section 601(f) of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432; 122 Stat. 4968) (as amended by subsection (b)), until the Secretary of Transportation certifies that the Board has passed a resolution that— 
(A)provides that, for each fiscal year, the Office of Inspector General shall transmit a budget estimate and request to the Board specifying the aggregate amount of funds requested for the fiscal year for the operations of the Office of Inspector General; (B)delegates to the Inspector General, to the extent possible under the Compact and in accordance with each applicable Federal law or regulation, contracting officer authority, subject to the requirement that the Inspector General exercise that authority— 
(i)in accordance with Section 73 of Article XVI of the Compact, after working with the Transit Authority to amend procurement policies and procedures to give the Inspector General approving authority for exceptions to those policies and procedures; and (ii)only as is necessary to carry out the duties of the Office of Inspector General; 
(C)delegates to the Inspector General, to the extent possible under the Compact and in accordance with each applicable Federal law or regulation— (i)the authority to select, appoint, and employ such officers and employees as may be necessary for carrying out the duties of the Office of Inspector General, subject to the requirement that the Inspector General exercise that authority in accordance with— 
(I)subsections (g) and (h) of Section 12 of Article V of the Compact; and (II)personnel policies and procedures of the Transit Authority; and 
(ii)approving authority, subject to the approval of the Board, for exceptions to policies that impact the independence of the Office of Inspector General, but those exceptions may not include the use of employee benefits and pension plans other than the employee benefits and pension plans of the Transit Authority; (D) (i)ensures that the Inspector General obtains legal advice from a counsel reporting directly to the Inspector General; and 
(ii)prohibits the counsel described in clause (i) from— (I)providing legal advice for or on behalf of the Transit Authority; 
(II)issuing a legal opinion on behalf of the Transit Authority or making a statement about a legal position of the Transit Authority; or (III)waiving any privilege or protection from disclosure on any matter under the jurisdiction of the Transit Authority; and 
(E)requires the Inspector General to— (i)post any report containing a recommendation for corrective action to the website of the Office of Inspector General not later than 3 days after the report is submitted in final form to the Board, except that— 
(I)the Inspector General shall, if required by law or otherwise appropriate, redact— (aa)personally identifiable information; 
(bb)legally privileged information; (cc)information legally prohibited from disclosure; and 
(dd)information that, in the determination of the Inspector General, would pose a security risk to the systems of the Transit Authority; and (II)with respect to any investigative findings in a case involving administrative misconduct, whether included in a recommendation or otherwise, the Inspector General shall publish only a summary of the findings, which summary shall be redacted in accordance with the procedures set forth in subclause (I); 
(ii)submit a semiannual report containing recommendations of corrective action to the Board, which the Board shall transmit not later than 30 days after receipt of the report, together with any comments the Board determines appropriate, to— (I)each covered recipient described in subsection (a)(3)(A); and 
(II)any other recipients that the Board determines appropriate; and (iii)not later than 2 years after the date of enactment of this Act and 5 years after the date of enactment of this Act, submit to each covered recipient a report that— 
(I)describes the implementation by the Transit Authority of the reforms required under, and the use by the Transit Authority of the funding authorized under— (aa)chapter 34 of title 33.2 of the Code of Virginia; 
(bb)section 10–205 of the Transportation Article of the Code of Maryland; and (cc)section 6002 of the Dedicated WMATA Funding and Tax Changes Affecting Real Property and Sales Amendment Act of 2018 (1–325.401, D.C. Official Code); and 
(II)contains— (aa)an assessment of the effective use of the funding described in subclause (I) to address major capital improvement projects; 
(bb)a discussion of compliance with strategic plan deadlines; (cc)an examination of compliance with the reform requirements under the laws described in subclause (I), including identifying any challenges to compliance or implementation; and 
(dd)recommendations to the Transit Authority to improve implementation. (e)Capital program and planning (1)Capital planning proceduresThe Transit Authority may not expend any amounts received under section 602(b) of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432; 122 Stat. 4968), (as added by subsection (c)), until the General Manager of the Transit Authority certifies to the Secretary of Transportation that the Transit Authority has implemented— 
(A)documented policies and procedures for the capital planning process that include— (i)a process that aligns projects to the strategic goals of the Transit Authority; and 
(ii)a process to develop total project costs and alternatives for all major capital projects (as defined in section 633.5 of title 49, Code of Federal Regulations (or successor regulations)); (B)a transit asset management planning process that includes — 
(i)asset inventory and condition assessment procedures; and (ii)procedures to develop a data set of track, guideway, and infrastructure systems, including tunnels, bridges, and communications assets, that complies with the transit asset management regulations of the Secretary of Transportation under part 625 of title 49, Code of Federal Regulations (or successor regulations); and 
(C)performance measures, aligned with the strategic goals of the Transit Authority, to assess the effectiveness and outcomes of major capital projects. (2)Annual reportAs a condition of receiving amounts under section 602(b) of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432; 122 Stat. 4968) (as added by subsection (c)), the Transit Authority shall submit an annual report detailing the Capital Improvement Program of the Transit Agency approved by the Board and compliance with the transit asset management regulations of the Secretary of Transportation under part 625 of title 49, Code of Federal Regulations (or successor regulations), to— 
(A)each covered recipient; and (B)any other recipient that the Board determines appropriate. 
(f)Sense of congressIt is the sense of Congress that the Transit Authority should— (1)continue to prioritize the implementation of new technological systems that include robust cybersecurity protections; and 
(2)prioritize continued integration of new wireless services and emergency communications networks, while also leveraging partnerships with mobility services to improve the competitiveness of the core business. (g)Additional reporting (1)In generalNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to the congressional committees described in paragraph (2) a report that— 
(A)assesses whether the reforms required under subsection (d) (relating to strengthening the independence of the Office of Inspector General) have been implemented; and (B)assesses— 
(i)whether the reforms required under subsection (g) have been implemented; and (ii)the impact of those reforms on the capital planning process of the Transit Authority. 
(2)Congressional committeesThe congressional committees described in this paragraph are— (A)the Committee on Banking, Housing, and Urban Affairs of the Senate; 
(B)the Committee on Homeland Security and Governmental Affairs of the Senate; (C)the Committee on Transportation and Infrastructure of the House of Representatives; and 
(D)the Committee on Oversight and Reform of the House of Representatives.  DEnergy 40001.DefinitionsIn this division: 
(1)DepartmentThe term Department means the Department of Energy. (2)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).  
(3)SecretaryThe term Secretary means the Secretary of Energy. IGrid infrastructure and resiliency AGrid infrastructure resilience and reliability 40101.Preventing outages and enhancing the resilience of the electric grid (a)DefinitionsIn this section: 
(1)Disruptive eventThe term disruptive event means an event in which operations of the electric grid are disrupted, preventively shut off, or cannot operate safely due to extreme weather, wildfire, or a natural disaster.  (2)Eligible entityThe term eligible entity means— 
(A)an electric grid operator; (B)an electricity storage operator;  
(C)an electricity generator; (D)a transmission owner or operator; 
(E)a distribution provider; (F)a fuel supplier; and 
(G)any other relevant entity, as determined by the Secretary. (3)Natural disasterThe term natural disaster has the meaning given the term in section 602(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5195a(a)).  
(4)Power lineThe term power line includes a transmission line or a distribution line, as applicable. (5)ProgramThe term program means the program established under subsection (b). 
(b)Establishment of programNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a program under which the Secretary shall make grants to eligible entities, States, and Indian Tribes in accordance with this section. (c)Grants to eligible entities (1)In generalThe Secretary may make a grant under the program to an eligible entity to carry out activities that— 
(A)are supplemental to existing hardening efforts of the eligible entity planned for any given year; and (B) (i)reduce the risk of any power lines owned or operated by the eligible entity causing a wildfire; or 
(ii)increase the ability of the eligible entity to reduce the likelihood and consequences of disruptive events. (2)Application (A)In generalAn eligible entity desiring a grant under the program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(B)RequirementAs a condition of receiving a grant under the program, an eligible entity shall submit to the Secretary, as part of the application of the eligible entity submitted under subparagraph (A), a report detailing past, current, and future efforts by the eligible entity to reduce the likelihood and consequences of disruptive events. (3)LimitationThe Secretary may not award a grant to an eligible entity in an amount that is greater than the total amount that the eligible entity has spent in the previous 3 years on efforts to reduce the likelihood and consequences of disruptive events.  
(4)PriorityIn making grants to eligible entities under the program, the Secretary shall give priority to projects that, in the determination of the Secretary, will generate the greatest community benefit (whether rural or urban) in reducing the likelihood and consequences of disruptive events. (5)Small utilities set asideThe Secretary shall ensure that not less than 30 percent of the amounts made available to eligible entities under the program are made available to eligible entities that sell not more than 4,000,000 megawatt hours of electricity per year. 
(d)Grants to States and Indian Tribes 
(1)In generalThe Secretary, in accordance with this subsection, may make grants under the program to States and Indian Tribes, which each State or Indian Tribe may use to award grants to eligible entities. (2)Annual application (A)In generalFor each fiscal year, to be eligible to receive a grant under this subsection, a State or Indian Tribe shall submit to the Secretary an application that includes a plan described in subparagraph (B). 
(B)Plan requiredA plan prepared by a State or Indian Tribe for purposes of an application described in subparagraph (A) shall— (i)describe the criteria and methods that will be used by the State or Indian Tribe to award grants to eligible entities; 
(ii)be adopted after notice and a public hearing; and (iii)describe the proposed funding distributions and recipients of the grants to be provided by the State or Indian Tribe. 
(3)Distribution of funds 
(A)In generalThe Secretary shall provide grants to States and Indian Tribes under this subsection based on a formula determined by the Secretary, in accordance with subparagraph (B). (B)RequirementThe formula referred to in subparagraph (A) shall be based on the following factors: 
(i)The total population of the State or Indian Tribe. (ii) (I)The total area of the State or the land of the Indian Tribe; or 
(II)the areas in the State or on the land of the Indian Tribe with a low ratio of electricity customers per mileage of power lines.  (iii)The probability of disruptive events in the State or on the land of the Indian Tribe during the previous 10 years, as determined based on the number of federally declared disasters or emergencies in the State or on the land of the Indian Tribe, as applicable, including— 
(I)disasters for which Fire Management Assistance Grants are provided under section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187); (II)major disasters declared by the President under section 401 of that Act (42 U.S.C. 5170); 
(III)emergencies declared by the President under section 501 of that Act (42 U.S.C. 5191); and (IV)any other federally declared disaster or emergency in the State or on the land of the Indian Tribe. 
(iv)The number and severity, measured by population and economic impacts, of disruptive events experienced by the State or Indian Tribe on or after January 1, 2011. (v)The total amount, on a per capita basis, of public and private expenditures during the previous 10 years to carry out mitigation efforts to reduce the likelihood and consequences of disruptive events in the State or on the land of the Indian Tribe, with States or Indian Tribes with higher per capita expenditures receiving additional weight or consideration as compared to States or Indian Tribes with lower per capita expenditures. 
(C)Annual update of data used in distribution of fundsBeginning 1 year after the date of enactment of this Act, the Secretary shall annually update— (i)all data relating to the factors described in subparagraph (B); and 
(ii)all other data used in distributing grants to States and Indian Tribes under this subsection.  (4)OversightThe Secretary shall ensure that each grant provided to a State or Indian Tribe under the program is allocated, pursuant to the applicable plan of the State or Indian Tribe, to eligible entities for projects within the State or on the land of the Indian Tribe. 
(5)PriorityIn making grants to eligible entities using funds made available to the applicable State or Indian Tribe under the program, the State or Indian Tribe shall give priority to projects that, in the determination of the State or Indian Tribe, will generate the greatest community benefit (whether rural or urban) in reducing the likelihood and consequences of disruptive events. (6)Small utilities set asideA State or Indian Tribe receiving a grant under the program shall ensure that, of the amounts made available to eligible entities from funds made available to the State or Indian Tribe under the program, the percentage made available to eligible entities that sell not more than 4,000,000 megawatt hours of electricity per year is not less than the percentage of all customers in the State or Indian Tribe that are served by those eligible entities. 
(7)Technical assistance and administrative expensesOf the amounts made available to a State or Indian Tribe under the program each fiscal year, the State or Indian Tribe may use not more than 5 percent for— (A)providing technical assistance under subsection (g)(1)(A); and 
(B)administrative expenses associated with the program. (8)Matching requirementEach State and Indian Tribe shall be required to match 15 percent of the amount of each grant provided to the State or Indian Tribe under the program. 
(e)Use of grants 
(1)In generalA grant awarded to an eligible entity under the program may be used for activities, technologies, equipment, and hardening measures to reduce the likelihood and consequences of disruptive events, including— (A)weatherization technologies and equipment; 
(B)fire-resistant technologies and fire prevention systems; (C)monitoring and control technologies; 
(D)the undergrounding of electrical equipment; (E)utility pole management; 
(F)the relocation of power lines or the reconductoring of power lines with low-sag, advanced conductors; (G)vegetation and fuel-load management; 
(H)the use or construction of distributed energy resources for enhancing system adaptive capacity during disruptive events, including— (i)microgrids; and 
(ii)battery-storage subcomponents; (I)adaptive protection technologies; 
(J)advanced modeling technologies; (K)hardening of power lines, facilities, substations, of other systems; and 
(L)the replacement of old overhead conductors and underground cables. (2)Prohibitions and limitations (A)In generalA grant awarded to an eligible entity under the program may not be used for— 
(i)construction of a new— (I)electric generating facility; or 
(II)large-scale battery-storage facility that is not used for enhancing system adaptive capacity during disruptive events; or (ii)cybersecurity. 
(B)Certain investments eligible for recovery 
(i)In generalAn eligible entity may not seek cost recovery for the portion of the cost of any system, technology, or equipment that is funded through a grant awarded under the program. (ii)Savings provisionNothing in this subparagraph prohibits an eligible entity from recovering through traditional or incentive-based ratemaking any portion of an investment in a system, technology, or equipment that is not funded by a grant awarded under the program. 
(C)Application limitationsAn eligible entity may not submit an application for a grant provided by the Secretary under subsection (c) and a grant provided by a State or Indian Tribe pursuant to subsection (d) during the same application cycle. (f)Distribution of fundingOf the amounts made available to carry out the program for a fiscal year, the Secretary shall ensure that— 
(1)50 percent is used to award grants to eligible entities under subsection (c); and (2)50 percent is used to make grants to States and Indian Tribes under subsection (d). 
(g)Technical and other assistance 
(1)In generalThe Secretary, States, and Indian Tribes may— (A)provide technical assistance and facilitate the distribution and sharing of information to reduce the likelihood and consequences of disruptive events; and 
(B)promulgate consumer-facing information and resources to inform the public of best practices and resources relating to reducing the likelihood and consequences of disruptive events.  (2)Use of funds by the SecretaryOf the amounts made available to the Secretary to carry out the program each fiscal year, the Secretary may use not more than 5 percent for— 
(A)providing technical assistance under paragraph (1)(A); and (B)administrative expenses associated with the program.  
(h)Matching requirement 
(1)In generalExcept as provided in paragraph (2), an eligible entity that receives a grant under this section shall be required to match 100 percent of the amount of the grant. (2)Exception for small utilitiesAn eligible entity that sells not more than 4,000,000 megawatt hours of electricity per year shall be required to match 1/3 of the amount of the grant. 
(i)Biennial report to congress 
(1)In generalNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter through 2026, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing the program. (2)RequirementsThe report under paragraph (1) shall include information and data on— 
(A)the costs of the projects for which grants are awarded to eligible entities; (B)the types of activities, technologies, equipment, and hardening measures funded by those grants; and 
(C)the extent to which the ability of the power grid to withstand disruptive events has increased. (j)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program $5,000,000,000 for the period of fiscal years 2022 through 2026. 
40102.Hazard mitigation using disaster assistanceSection 404(f)(12) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(f)(12)) is amended— (1)by inserting and wildfire after windstorm; 
(2)by striking including replacing and inserting the following: “including—  (A)replacing; 
(3)in subparagraph (A) (as so designated)— (A)by inserting , wildfire, after extreme wind; and 
(B)by adding and after the semicolon at the end; and (4)by adding at the end the following: 
 
(B)the installation of fire-resistant wires and infrastructure and the undergrounding of wires;. 40103.Electric grid reliability and resilience research, development, and demonstration (a)Definition of Federal financial assistanceIn this section, the term Federal financial assistance has the meaning given the term in section 200.1 of title 2, Code of Federal Regulations. 
(b)Energy infrastructure Federal financial assistance program 
(1)DefinitionsIn this subsection: (A)Eligible entityThe term eligible entity means each of— 
(i)a State; (ii)a combination of 2 or more States; 
(iii)an Indian Tribe; (iv)a unit of local government; and 
(v)a public utility commission. (B)ProgramThe term program means the competitive Federal financial assistance program established under paragraph (2). 
(2)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a program, to be known as the Program Upgrading Our Electric Grid and Ensuring Reliability and Resiliency, to provide, on a competitive basis, Federal financial assistance to eligible entities to carry out the purpose described in paragraph (3). (3)PurposeThe purpose of the program is to coordinate and collaborate with electric sector owners and operators— 
(A)to demonstrate innovative approaches to transmission, storage, and distribution infrastructure to harden and enhance resilience and reliability; and (B)to demonstrate new approaches to enhance regional grid resilience, implemented through States by public and rural electric cooperative entities on a cost-shared basis.  
(4)ApplicationsTo be eligible to receive Federal financial assistance under the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a description of— (A)how the Federal financial assistance would be used; 
(B)the expected beneficiaries, and (C)in the case of a proposal from an eligible entity described in paragraph (1)(A)(ii), how the proposal would improve regional energy infrastructure. 
(5)SelectionThe Secretary shall select eligible entities to receive Federal financial assistance under the program on a competitive basis. (6)Cost shareSection 988 of the Energy Policy Act of 2005 (42 U.S.C. 16352) shall apply to Federal financial assistance provided under the program. 
(7)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection, $5,000,000,000 for the period of fiscal years 2022 through 2026. (c)Energy improvement in rural or remote areas (1)Definition of rural or remote areaIn this subsection, the term rural or remote area means a city, town, or unincorporated area that has a population of not more than 10,000 inhabitants. 
(2)Required activitiesThe Secretary shall carry out activities to improve in rural or remote areas of the United States— (A)the resilience, safety, reliability, and availability of energy; and 
(B)environmental protection from adverse impacts of energy generation. (3)Federal financial assistanceThe Secretary, in consultation with the Secretary of the Interior, may provide Federal financial assistance to rural or remote areas for the purpose of— 
(A)overall cost-effectiveness of energy generation, transmission, or distribution systems; (B)siting or upgrading transmission and distribution lines; 
(C)reducing greenhouse gas emissions from energy generation by rural or remote areas; (D)providing or modernizing electric generation facilities; 
(E)developing microgrids; and (F)increasing energy efficiency.  
(4)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection, $1,000,000,000 for the period of fiscal years 2022 through 2026. (d)Energy infrastructure resilience framework (1)In generalThe Secretary, in collaboration with the Secretary of Homeland Security, the Federal Energy Regulatory Commission, the North American Electric Reliability Corporation, and interested energy infrastructure stakeholders, shall develop common analytical frameworks, tools, metrics, and data to assess the resilience, reliability, safety, and security of energy infrastructure in the United States, including by developing and storing an inventory of easily transported high-voltage recovery transformers and other required equipment. 
(2)Assessment and report 
(A)AssessmentThe Secretary shall carry out an assessment of— (i)with respect to the inventory of high-voltage recovery transformers, new transformers, and other equipment proposed to be developed and stored under paragraph (1)— 
(I)the policies, technical specifications, and logistical and program structures necessary to mitigate the risks associated with the loss of high-voltage recovery transformers; (II)the technical specifications for high-voltage recovery transformers; 
(III)where inventory of high-voltage recovery transformers should be stored; (IV)the quantity of high-voltage recovery transformers necessary for the inventory; 
(V)how the stored inventory of high-voltage recovery transformers would be secured and maintained; (VI)how the high-voltage recovery transformers may be transported; 
(VII)opportunities for developing new flexible advanced transformer designs; and (VIII)whether new Federal regulations or cost-sharing requirements are necessary to carry out the storage of high-voltage recovery transformers; and 
(ii)any efforts carried out by industry as of the date of the assessment— (I)to share transformers and equipment; 
(II)to develop plans for next generation transformers; and (III)to plan for surge and long-term manufacturing of, and long-term standardization of, transformer designs. 
(B)Protection of informationInformation that is provided to, generated by, or collected by the Secretary under subparagraph (A) shall be considered to be critical electric infrastructure information under section 215A of the Federal Power Act (16 U.S.C. 824o–1).  (C)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the results of the assessment carried out under subparagraph (A). 
40104.Utility demand response 
(a)Consideration of demand-Response standard 
(1)In generalSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the following:  (20)Demand-response practices (A)In generalEach electric utility shall promote the use of demand-response and demand flexibility practices by commercial, residential, and industrial consumers to reduce electricity consumption during periods of unusually high demand. 
(B)Rate recovery 
(i)In generalEach State regulatory authority shall consider establishing rate mechanisms allowing an electric utility with respect to which the State regulatory authority has ratemaking authority to timely recover the costs of promoting demand-response and demand flexibility practices in accordance with subparagraph (A). (ii)Nonregulated electric utilitiesA nonregulated electric utility may establish rate mechanisms for the timely recovery of the costs of promoting demand-response and demand flexibility practices in accordance with subparagraph (A).. 
(2)Compliance 
(A)Time limitationsSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding at the end the following:  (7) (A)Not later than 1 year after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State has ratemaking authority) and each nonregulated electric utility shall commence consideration under section 111, or set a hearing date for consideration, with respect to the standard established by paragraph (20) of section 111(d). 
(B)Not later than 2 years after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State has ratemaking authority), and each nonregulated electric utility shall complete the consideration and make the determination under section 111 with respect to the standard established by paragraph (20) of section 111(d).. (B)Failure to comply (i)In generalSection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is amended— 
(I)by striking such paragraph (14) and all that follows through paragraphs (16) and inserting such paragraph (14). In the case of the standard established by paragraph (15) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (15). In the case of the standards established by paragraphs (16); and (II)by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (20).. 
(ii)Technical correctionParagraph (2) of section 1254(b) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 971) is repealed and the amendment made by that paragraph (as in effect on the day before the date of enactment of this Act) is void, and section 112(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(d)) shall be in effect as if that amendment had not been enacted. (C)Prior State actions (i)In generalSection 112 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622) is amended by adding at the end the following: 
 
(g)Prior State actionsSubsections (b) and (c) shall not apply to the standard established by paragraph (20) of section 111(d) in the case of any electric utility in a State if, before the date of enactment of this subsection— (1)the State has implemented for the electric utility the standard (or a comparable standard); 
(2)the State regulatory authority for the State or the relevant nonregulated electric utility has conducted a proceeding to consider implementation of the standard (or a comparable standard) for the electric utility; or (3)the State legislature has voted on the implementation of the standard (or a comparable standard) for the electric utility.. 
(ii)Cross-referenceSection 124 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2634) is amended— (I)by striking this subsection each place it appears and inserting this section; and 
(II)by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this section to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (20).. (b)Optional features of State energy conservation plansSection 362(d) of the Energy Policy and Conservation Act (42 U.S.C. 6322(d)) is amended— 
(1)in paragraph (16), by striking and at the end; (2)by redesignating paragraph (17) as paragraph (18); and 
(3)by inserting after paragraph (16) the following:  (17)programs that promote the installation and use of demand-response technology and demand-response practices; and. 
(c)Federal Energy Management ProgramSection 543(i) of the National Energy Conservation Policy Act (42 U.S.C. 8253(i)) is amended— (1)in paragraph (1)— 
(A)in subparagraph (A), by striking and at the end; (B)in subparagraph (B), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (C)to reduce energy consumption during periods of unusually high electricity or natural gas demand.; and 
(2)in paragraph (3)(A)— (A)in clause (v), by striking and at the end; 
(B)in clause (vi), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(vii)promote the installation of demand-response technology and the use of demand-response practices in Federal buildings.. (d)Components of Zero-Net-Energy Commercial Buildings InitiativeSection 422(d)(3) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17082(d)) is amended by inserting (including demand-response technologies, practices, and policies) after policies. 
40105.Siting of interstate electric transmission facilities 
(a)Designation of National Interest Electric Transmission CorridorsSection 216(a) of the Federal Power Act (16 U.S.C. 824p(a)) is amended— (1)in paragraph (1)— 
(A)by inserting and Indian Tribes after affected States; and (B)by inserting capacity constraints and before congestion; 
(2)in paragraph (2)— (A)by striking After and inserting Not less frequently than once every 3 years, the Secretary, after; and 
(B)by striking affected States and all that follows through the period at the end and inserting the following: “affected States and Indian Tribes), shall issue a report, based on the study under paragraph (1) or other information relating to electric transmission capacity constraints and congestion, which may designate as a national interest electric transmission corridor any geographic area that—  (i)is experiencing electric energy transmission capacity constraints or congestion that adversely affects consumers; or 
(ii)is expected to experience such energy transmission capacity constraints or congestion.; (3)in paragraph (3)— 
(A)by striking The Secretary shall conduct the study and issue the report in consultation and inserting Not less frequently than once every 3 years, the Secretary, in conducting the study under paragraph (1) and issuing the report under paragraph (2), shall consult; and (4)in paragraph (4)— 
(A)in subparagraph (C), by inserting or energy security after independence; (B)in subparagraph (D), by striking and at the end; 
(C)in subparagraph (E), by striking the period at the end and inserting a semicolon; and (D)by adding at the end the following: 
 
(F)the designation would enhance the ability of facilities that generate or transmit firm or intermittent energy to connect to the electric grid; (G)the designation— 
(i)maximizes existing rights-of-way; and (ii)avoids and minimizes, to the maximum extent practicable, and offsets to the extent appropriate and practicable, sensitive environmental areas and cultural heritage sites; and 
(H)the designation would result in a reduction in the cost to purchase electric energy for consumers.. (b)Construction PermitSection 216(b) of the Federal Power Act (16 U.S.C. 824p(b)) is amended— 
(1)in paragraph (1)— (A)in subparagraph (A)(ii), by inserting or interregional benefits after interstate benefits; and 
(B)by striking subparagraph (C) and inserting the following:  (C)a State commission or other entity that has authority to approve the siting of the facilities— 
(i)has not made a determination on an application seeking approval pursuant to applicable law by the date that is 1 year after the later of— (I)the date on which the application was filed; and 
(II)the date on which the relevant national interest electric transmission corridor was designated by the Secretary under subsection (a); (ii)has conditioned its approval in such a manner that the proposed construction or modification will not significantly reduce transmission capacity constraints or congestion in interstate commerce or is not economically feasible; or 
(iii)has denied an application seeking approval pursuant to applicable law;. (c)Rights-of-WaySection 216(e)(1) of the Federal Power Act (16 U.S.C. 824p(e)(1)) is amended by striking modify the transmission facilities, the and inserting modify, and operate and maintain, the transmission facilities and, in the determination of the Commission, the permit holder has made good faith efforts to engage with landowners and other stakeholders early in the applicable permitting process, the. 
(d)Interstate CompactsSection 216(i) of the Federal Power Act (16 U.S.C. 824p(i)) is amended— (1)in paragraph (2), by striking may and inserting shall; and 
(2)in paragraph (4), by striking the members and all that follows through the period at the end and inserting the following: “the Secretary determines that the members of the compact are in disagreement after the later of—  (A)the date that is 1 year after the date on which the relevant application for the facility was filed; and 
(B)the date that is 1 year after the date on which the relevant national interest electric transmission corridor was designated by the Secretary under subsection (a).. 40106.Transmission facilitation program (a)DefinitionsIn this section: 
(1)Capacity contractThe term capacity contract means a contract entered into by the Secretary and an eligible entity under subsection (e)(1)(A) for the right to the use of the transmission capacity of an eligible project. (2)Eligible electric power transmission lineThe term eligible electric power transmission line means an electric power transmission line that is capable of transmitting not less than— 
(A)1,000 megawatts; or (B)in the case of a project that consists of upgrading an existing transmission line or constructing a new transmission line in an existing transmission, transportation, or telecommunications infrastructure corridor, 500 megawatts.  
(3)Eligible entityThe term eligible entity means an entity seeking to carry out an eligible project.  (4)Eligible projectThe term eligible project means a project (including any related facility)— 
(A)to construct a new or replace an existing eligible electric power transmission line; (B)to increase the transmission capacity of an existing eligible electric power transmission line; or 
(C)to connect an isolated microgrid to an existing transmission, transportation, or telecommunications infrastructure corridor located in Alaska, Hawaii, or a territory of the United States. (5)FundThe term Fund means the Transmission Facilitation Fund established by subsection (d)(1). 
(6)ProgramThe term program means the Transmission Facilitation Program established by subsection (b). (7)Related facility (A)In generalThe term related facility means a facility related to an eligible project described in paragraph (4). 
(B)ExclusionsThe term related facility does not include— (i)facilities used primarily to generate electric energy; or 
(ii)facilities used in the local distribution of electric energy. (b)EstablishmentThere is established a program, to be known as the Transmission Facilitation Program, under which the Secretary shall facilitate the construction of electric power transmission lines and related facilities in accordance with subsection (e). 
(c)Applications 
(1)In generalTo be eligible for assistance under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (2)ProceduresThe Secretary shall establish procedures for the solicitation and review of applications from eligible entities. 
(d)Funding 
(1)Transmission facilitation fundThere is established in the Treasury a fund, to be known as the Transmission Facilitation Fund, consisting of— (A)all amounts received by the Secretary, including receipts, collections, and recoveries, from any source relating to expenses incurred by the Secretary in carrying out the program, including— 
(i)costs recovered pursuant to paragraph (4); (ii)amounts received as repayment of a loan issued to an eligible entity under subsection (e)(1)(B); and 
(iii)amounts contributed by eligible entities for the purpose of carrying out an eligible project with respect to which the Secretary is participating with the eligible entity under subsection (e)(1)(C); (B)all amounts borrowed from the Secretary of the Treasury by the Secretary for the program under paragraph (2); and 
(C)any amounts appropriated to the Secretary for the program. (2)Borrowing authorityThe Secretary of the Treasury may, without further appropriation and without fiscal year limitation, loan to the Secretary on such terms as may be fixed by the Secretary and the Secretary of the Treasury, such sums as, in the judgment of the Secretary, are from time to time required for the purpose of carrying out the program, not to exceed, in the aggregate (including deferred interest), $2,500,000,000 in outstanding repayable balances at any 1 time. 
(3)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program, including for any administrative expenses of carrying out the program that are not recovered under paragraph (4), $10,000,000 for each of fiscal years 2022 through 2026. (4)Cost recovery (A)In generalExcept as provided in subparagraph (B), the cost of any facilitation activities carried out by the Secretary under subsection (e)(1) shall be collected— 
(i)from eligible entities receiving the benefit of the applicable facilitation activity, on a schedule to be determined by the Secretary; or (ii)with respect to a contracted transmission capacity under subsection (e)(1)(A) through rates charged for the use of the contracted transmission capacity. 
(B)Forgiveness of balances 
(i)Termination or end of useful lifeIf, at the end of the useful life of an eligible project or the termination of a capacity contract under subsection (f)(5), there is a remaining balance owed to the Treasury under this section, the balance shall be forgiven. (ii)Unconstructed projectsFunds expended to study projects that are considered pursuant to this section but that are not constructed shall be forgiven. 
(C)Recovery of costs of eligible projectsThe Secretary may collect the costs of any activities carried out by the Secretary with respect to an eligible project in which the Secretary participates with an eligible entity under subsection (e)(1)(C) through rates charged to customers benefitting from the new transmission capability provided by the eligible project.  (e)Facilitation of eligible projects (1)In generalTo facilitate eligible projects, the Secretary may— 
(A)subject to subsections (f) and (i), enter into a capacity contract with respect to an eligible project prior to the date on which the eligible project is completed; (B)subject to subsections (g) and (i), issue a loan to an eligible entity for the costs of carrying out an eligible project; or 
(C)subject to subsections (h) and (i), participate with an eligible entity in designing, developing, constructing, operating, maintaining, or owning an eligible project.  (2)RequirementThe provision and receipt of assistance for an eligible project under paragraph (1) shall be subject to such terms and conditions as the Secretary determines to be appropriate— 
(A)to ensure the success of the program; and  (B)to protect the interests of the United States. 
(f)Capacity contracts 
(1)PurposeIn entering into capacity contracts under subsection (e)(1)(A), the Secretary shall seek to enter into capacity contracts that will encourage other entities to enter into contracts for the transmission capacity of the eligible project. (2)PaymentThe amount paid by the Secretary to an eligible entity under a capacity contract for the right to the use of the transmission capacity of an eligible project shall be— 
(A)the fair market value for the use of the transmission capacity, as determined by the Secretary, taking into account, as the Secretary determines to be necessary, the comparable value for the use of the transmission capacity of other electric power transmission lines; and (B)on a schedule and in such divided amounts, which may be a single amount, that the Secretary determines are likely to facilitate construction of the eligible project, taking into account standard industry practice and factors specific to each applicant, including, as applicable— 
(i)potential review by a State regulatory entity of the revenue requirement of an electric utility; and (ii)the financial model of an independent transmission developer. 
(3)LimitationsA capacity contract shall— (A)be for a term of not more than 40 years; and 
(B)be for not more than 50 percent of the total proposed transmission capacity of the applicable eligible project. (4)Transmission marketing (A)In generalIf the Secretary has not terminated a capacity contract under paragraph (5) before the applicable eligible project enters into service, the Secretary may enter into 1 or more contracts with a third party to market the transmission capacity of the eligible project to which the Secretary holds rights under the capacity contract. 
(B)ReturnSubject to subparagraph (D), the Secretary shall seek to ensure that any contract entered into under subparagraph (A) maximizes the financial return to the Federal Government. (C)Competitive solicitationThe Secretary shall only select third parties for contracts under this paragraph through a competitive solicitation. 
(D)RequirementThe marketing of capacity pursuant to this subsection, including any marketing by a third party under subparagraph (A), shall be undertaken consistent with the requirements of the Federal Power Act (16 U.S.C. 791a et seq.).  (5)Termination (A)In generalThe Secretary shall seek to terminate a capacity contract as soon as practicable after determining that sufficient transmission capacity of the eligible project has been secured by other entities to ensure the long-term financial viability of the eligible project, including through 1 or more transfers under subparagraph (B). 
(B)TransferOn payment to the Secretary by a third party for transmission capacity to which the Secretary has rights under a capacity contract, the Secretary may transfer the rights to that transmission capacity to that third party. (C)RelinquishmentOn payment to the Secretary by the applicable eligible entity for transmission capacity to which the Secretary has rights under a capacity contract, the Secretary may relinquish the rights to that transmission capacity to the eligible entity. 
(D)RequirementA payment under subparagraph (B) or (C) shall be in an amount sufficient for the Secretary to recover any remaining costs incurred by the Secretary with respect to the quantity of transmission capacity affected by the transfer under subparagraph (B) or the relinquishment under subparagraph (C), as applicable. (6)Other federal capacity positionsThe existence of a capacity contract does not preclude a Federal entity, including a Federal power marketing administration, from otherwise securing transmission capacity at any time from an eligible project, to the extent that the Federal entity is authorized to secure that transmission capacity. 
(7)Form of financial assistanceEntering into a capacity contract under subsection (e)(1)(A) shall be considered a form of financial assistance described in section 1508.1(q)(1)(vii) of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act). (8)Transmission planning region consultationPrior to entering into a capacity contract under this subsection, the Secretary shall consult with the relevant transmission planning region regarding the transmission planning region’s identification of needs, and the Secretary shall minimize, to the extent possible, duplication or conflict with the transmission planning region’s needs determination and selection of projects that meet such needs.  
(g)Interest rate on loansThe rate of interest to be charged in connection with any loan made by the Secretary to an eligible entity under subsection (e)(1)(B) shall be fixed by the Secretary, taking into consideration market yields on outstanding marketable obligations of the United States of comparable maturities as of the date of the loan. (h)Public-private partnershipsThe Secretary may participate with an eligible entity with respect to an eligible project under subsection (e)(1)(C) if the Secretary determines that the eligible project— 
(1) 
(A)is located in an area designated as a national interest electric transmission corridor pursuant to section 216(a) of the Federal Power Act 16 U.S.C. 824p(a); or (B)is necessary to accommodate an actual or projected increase in demand for electric transmission capacity across more than 1 State or transmission planning region; 
(2)is consistent with efficient and reliable operation of the transmission grid; (3)will be operated in conformance with prudent utility practices; 
(4)will be operated in conformance with the rules of— (A)a Transmission Organization (as defined in section 3 of the Federal Power Act (16 U.S.C. 796)), if applicable; or 
(B)a regional reliability organization; and (5)is not duplicative of the functions of existing transmission facilities that are the subject of ongoing siting and related permitting proceedings.  
(i)CertificationPrior to taking action to facilitate an eligible project under subparagraph (A), (B), or (C) of subsection (e)(1), the Secretary shall certify that— (1)the eligible project is in the public interest; 
(2)the eligible project is unlikely to be constructed in as timely a manner or with as much transmission capacity in the absence of facilitation under this section, including with respect to an eligible project for which a Federal investment tax credit may be allowed; and (3)it is reasonable to expect that the proceeds from the eligible project will be adequate, as applicable— 
(A)to recover the cost of a capacity contract entered into under subsection (e)(1)(A); (B)to repay a loan provided under subsection (e)(1)(B); or  
(C)to repay any amounts borrowed from the Secretary of the Treasury under subsection (d)(2).  (j)Other authorities, limitations, and effects (1)ParticipationThe Secretary may permit other entities to participate in the financing, construction, and ownership of eligible projects facilitated under this section. 
(2)Operations and maintenanceFacilitation by the Secretary of an eligible project under this section does not create any obligation on the part of the Secretary to operate or maintain the eligible project. (3)Federal facilitiesFor purposes of cost recovery under subsection (d)(4) and repayment of a loan issued under subsection (e)(1)(B), each eligible project facilitated by the Secretary under this section shall be treated as separate and distinct from—  
(A)each other eligible project; and (B)all other Federal power and transmission facilities. 
(4)Effect on ancillary services authority and obligationsNothing in this section confers on the Secretary or any Federal power marketing administration any additional authority or obligation to provide ancillary services to users of transmission facilities constructed or upgraded under this section. (5)Effect on western area power administration projectsNothing in this section affects— 
(A)any pending project application before the Western Area Power Administration under section 301 of the Hoover Power Plant Act of 1984 (42 U.S.C. 16421a); or (B)any agreement entered into by the Western Power Administration under that section. 
(6)Third-party financeNothing in this section precludes an eligible project facilitated under this section from being eligible as a project under section 1222 of the Energy Policy Act of 2005 (42 U.S.C. 16421). (7)Limitation on loansAn eligible project may not be the subject of both— 
(A)a loan under subsection (e)(1)(B); and (B)a Federal loan under section 301 of the Hoover Power Plant Act of 1984 (42 U.S.C. 16421a). 
(8)ConsiderationsIn evaluating eligible projects for possible facilitation under this section, the Secretary shall prioritize projects that, to the maximum extent practicable— (A)use technology that enhances the capacity, efficiency, resiliency, or reliability of an electric power transmission system, including— 
(i)reconductoring of an existing electric power transmission line with advanced conductors; and (ii)hardware or software that enables dynamic line ratings, advanced power flow control, or grid topology optimization; 
(B)will improve the resiliency and reliability of an electric power transmission system; (C)facilitate interregional transfer capacity that supports strong and equitable economic growth; and  
(D)contribute to national or subnational goals to lower electricity sector greenhouse gas emissions.  40107.Deployment of technologies to enhance grid flexibility (a)In generalSection 1306 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17386) is amended— 
(1)in subsection (b)— (A)in the matter preceding paragraph (1), by striking the date of enactment of this Act and inserting the date of enactment of the Infrastructure Investment and Jobs Act; 
(B)by redesignating paragraph (9) as paragraph (14); and (C)by inserting after paragraph (8) the following: 
 
(9)In the case of data analytics that enable software to engage in Smart Grid functions, the documented purchase costs of the data analytics. (10)In the case of buildings, the documented expenses for devices and software, including for installation, that allow buildings to engage in demand flexibility or Smart Grid functions. 
(11)In the case of utility communications, operational fiber and wireless broadband communications networks to enable data flow between distribution system components. (12)In the case of advanced transmission technologies such as dynamic line rating, flow control devices, advanced conductors, network topology optimization, or other hardware, software, and associated protocols applied to existing transmission facilities that increase the operational transfer capacity of a transmission network, the documented expenditures to purchase and install those advanced transmission technologies. 
(13)In the case of extreme weather or natural disasters, the ability to redirect or shut off power to minimize blackouts and avoid further damage.; and (2)in subsection (d)— 
(A)by redesignating paragraph (9) as paragraph (16); and (B)by inserting after paragraph (8) the following: 
 
(9)The ability to use data analytics and software-as-service to provide flexibility by improving the visibility of the electrical system to grid operators that can help quickly rebalance the electrical system with autonomous controls. (10)The ability to facilitate the aggregation or integration of distributed energy resources to serve as assets for the grid. 
(11)The ability to provide energy storage to meet fluctuating electricity demand, provide voltage support, and integrate intermittent generation sources, including vehicle-to-grid technologies. (12)The ability of hardware, software, and associated protocols applied to existing transmission facilities to increase the operational transfer capacity of a transmission network. 
(13)The ability to anticipate and mitigate impacts of extreme weather or natural disasters on grid resiliency. (14)The ability to facilitate the integration of renewable energy resources, electric vehicle charging infrastructure, and vehicle-to-grid technologies. 
(15)The ability to reliably meet increased demand from electric vehicles and the electrification of appliances and other sectors.. (b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the Smart Grid Investment Matching Grant Program established under section 1306(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17386(a)) $3,000,000,000 for fiscal year 2022, to remain available through September 30, 2026. 
40108.State energy security plans 
(a)In generalPart D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.) is amended— (1)in section 361— 
(A)by striking the section designation and heading and all that follows through The Congress and inserting the following:  361.Findings; purpose; definitions (a)FindingsCongress; 
(B)in subsection (b), by striking (b) It is and inserting the following:  (b)PurposeIt is; and 
(C)by adding at the end the following:  (c)DefinitionsIn this part:; 
(2)in section 366— (A)in paragraph (3)(B)(i), by striking approved under section 367, and ; and inserting ; and; 
(B)in each of paragraphs (1) through (8), by inserting a paragraph heading, the text of which is comprised of the term defined in the paragraph; and (C)by redesignating paragraphs (6) and (7) as paragraphs (7) and (6), respectively, and moving the paragraphs so as to appear in numerical order; 
(3)by moving paragraphs (1) through (8) of section 366 (as so redesignated) so as to appear after subsection (c) of section 361 (as designated by paragraph (1)(C)); and (4)by amending section 366 to read as follows: 
 
366.State energy security plans 
(a)DefinitionsIn this section: (1)Bulk-power systemThe term bulk-power system has the meaning given the term in section 215(a) of the Federal Power Act (16 U.S.C. 824o(a)). 
(2)State energy security planThe term State energy security plan means a State energy security plan described in subsection (b). (b)Financial assistance for State energy security plansFederal financial assistance made available to a State under this part may be used for the development, implementation, review, and revision of a State energy security plan that— 
(1)assesses the existing circumstances in the State; and (2)proposes methods to strengthen the ability of the State, in consultation with owners and operators of energy infrastructure in the State— 
(A)to secure the energy infrastructure of the State against all physical and cybersecurity threats; (B) (i)to mitigate the risk of energy supply disruptions to the State; and 
(ii)to enhance the response to, and recovery from, energy disruptions; and (C)to ensure that the State has reliable, secure, and resilient energy infrastructure. 
(c)Contents of planA State energy security plan shall— (1)address all energy sources and regulated and unregulated energy providers; 
(2)provide a State energy profile, including an assessment of energy production, transmission, distribution, and end-use; (3)address potential hazards to each energy sector or system, including— 
(A)physical threats and vulnerabilities; and (B)cybersecurity threats and vulnerabilities; 
(4)provide a risk assessment of energy infrastructure and cross-sector interdependencies; (5)provide a risk mitigation approach to enhance reliability and end-use resilience; and 
(6) 
(A)address— (i)multi-State and regional coordination, planning, and response; and 
(ii)coordination with Indian Tribes with respect to planning and response; and (B)to the extent practicable, encourage mutual assistance in cyber and physical response plans. 
(d)CoordinationIn developing or revising a State energy security plan, the State energy office of the State shall coordinate, to the extent practicable, with— (1)the public utility or service commission of the State; 
(2)energy providers from the private and public sectors; and (3)other entities responsible for— 
(A)maintaining fuel or electric reliability; and (B)securing energy infrastructure. 
(e)Financial assistanceA State is not eligible to receive Federal financial assistance under this part for any purpose for a fiscal year unless the Governor of the State submits to the Secretary, with respect to that fiscal year— (1)a State energy security plan that meets the requirements of subsection (c); or 
(2)after an annual review, carried out by the Governor, of a State energy security plan— (A)any necessary revisions to the State energy security plan; or 
(B)a certification that no revisions to the State energy security plan are necessary. (f)Technical assistanceOn request of the Governor of a State, the Secretary, in consultation with the Secretary of Homeland Security, may provide information, technical assistance, and other assistance in the development, implementation, or revision of a State energy security plan. 
(g)RequirementEach State receiving Federal financial assistance under this part shall provide reasonable assurance to the Secretary that the State has established policies and procedures designed to assure that the financial assistance will be used— (1)to supplement, and not to supplant, State and local funds; and 
(2)to the maximum extent practicable, to increase the amount of State and local funds that otherwise would be available, in the absence of the Federal financial assistance, for the implementation of a State energy security plan. (h)Protection of informationInformation provided to, or collected by, the Federal Government pursuant to this section the disclosure of which the Secretary reasonably foresees could be detrimental to the physical security or cybersecurity of any electric utility or the bulk-power system— 
(1)shall be exempt from disclosure under section 552(b)(3) of title 5, United States Code; and (2)shall not be made available by any Federal agency, State, political subdivision of a State, or Tribal authority pursuant to any Federal, State, political subdivision of a State, or Tribal law, respectively, requiring public disclosure of information or records. 
(i)SunsetThe requirements of this section shall expire on October 31, 2025.. (b)Clerical amendmentsThe table of contents of the Energy Policy and Conservation Act (Public Law 94–163; 89 Stat. 872) is amended— 
(1)by striking the item relating to section 361 and inserting the following:   Sec. 361. Findings; purpose; definitions.; and (2)by striking the item relating to section 366 and inserting the following: 
 
 
Sec. 366. State energy security plans.. 
(c)Conforming amendments 
(1)Section 509(i)(3) of the Housing and Urban Development Act of 1970 (12 U.S.C. 1701z–8(i)(3)) is amended by striking prescribed for such terms in section 366 of the Energy Policy and Conservation Act and inserting given the terms in section 361(c) of the Energy Policy and Conservation Act. (2)Section 363 of the Energy Policy and Conservation Act (42 U.S.C. 6323) is amended— 
(A)by striking subsection (e); and (B)by redesignating subsection (f) as subsection (e). 
(3)Section 451(i)(3) of the Energy Conservation and Production Act (42 U.S.C. 6881(i)(3)) is amended by striking prescribed for such terms in section 366 of the Federal Energy Policy and Conservation Act and inserting given the terms in section 361(c) of the Energy Policy and Conservation Act.  40109.State energy program (a)Collaborative transmission sitingSection 362(c) of the Energy Policy and Conservation Act (42 U.S.C. 6322(c)) is amended— 
(1)in paragraph (5), by striking and at the end; (2)in paragraph (6), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following:  (7)the mandatory conduct of activities to support transmission and distribution planning, including— 
(A)support for local governments and Indian Tribes;  (B)feasibility studies for transmission line routes and alternatives; 
(C)preparation of necessary project design and permits; and  (D)outreach to affected stakeholders.. 
(b)State energy conservation plansSection 362(d) of the Energy Policy and Conservation Act (42 U.S.C. 6322(d)) is amended by striking paragraph (3) and inserting the following:  (3)programs to increase transportation energy efficiency, including programs to help reduce carbon emissions in the transportation sector by 2050 and accelerate the use of alternative transportation fuels for, and the electrification of, State government vehicles, fleet vehicles, taxis and ridesharing services, mass transit, school buses, ferries, and privately owned passenger and medium- and heavy-duty vehicles;. 
(c)Authorization of appropriations for State energy programSection 365 of the Energy Policy and Conservation Act (42 U.S.C. 6325) is amended by striking subsection (f) and inserting the following:  (f)Authorization of appropriations (1)In generalThere is authorized to be appropriated to carry out this part $500,000,000 for the period of fiscal years 2022 through 2026. 
(2)DistributionAmounts made available under paragraph (1)— (A)shall be distributed to the States in accordance with the applicable distribution formula in effect on January 1, 2021; and  
(B)shall not be subject to the matching requirement described in the first proviso of the matter under the heading energy conservation under the heading Department of Energy in title II of the Department of the Interior and Related Agencies Appropriations Act, 1985 (42 U.S.C. 6323a). . 40110.Power marketing administration transmission borrowing authority (a)Borrowing authority (1)In generalSubject to paragraph (2), for the purposes of providing funds to assist in the financing of the construction, acquisition, and replacement of the Federal Columbia River Power System and to implement the authority of the Administrator of the Bonneville Power Administration (referred to in this section as the Administrator) under the Pacific Northwest Electric Power Planning and Conservation Act (16 U.S.C. 839 et seq.), an additional $10,000,000,000 in borrowing authority is made available under the Federal Columbia River Transmission System Act (16 U.S.C. 838 et seq.), to remain outstanding at any 1 time. 
(2)LimitationThe obligation of additional borrowing authority under paragraph (1) shall not exceed $6,000,000,000 by fiscal year 2028. (b)Financial plan (1)In generalThe Administrator shall issue an updated financial plan by the end of fiscal year 2022. 
(2)RequirementAs part of the process of issuing an updated financial plan under paragraph (1), the Administrator shall— (A)consistent with asset management planning and sound business principles, consider projected and planned use and allocation of the borrowing authority of the Administrator across the mission responsibilities of the Bonneville Power Administration; and 
(B)before issuing the final updated financial plan— (i)engage, in a manner determined by the Administrator, with customers with respect to a draft of the updated plan; and 
(ii)consider as a relevant factor any recommendations from customers regarding prioritization of asset investments. (c)Stakeholder engagementThe Administrator shall— 
(1)engage, in a manner determined by the Administrator, with customers and stakeholders with respect to the financial and cost management efforts of the Administrator through periodic program reviews; and (2)to the maximum extent practicable, implement those policies that would be expected to be consistent with the lowest possible power and transmission rates consistent with sound business principles. 
(d)RepaymentAny additional Treasury borrowing authority received under this section shall be fully repaid to the Treasury in a manner consistent with the applicable self-financed Federal budget accounts. 40111.Study of codes and standards for use of energy storage systems across sectors (a)In generalThe Secretary shall conduct a study of types and commercial applications of codes and standards applied to— 
(1)stationary energy storage systems; (2)mobile energy storage systems; and 
(3)energy storage systems that move between stationary and mobile applications, such as electric vehicle batteries or batteries repurposed for new applications. (b)PurposesThe purposes of the study conducted under subsection (a) shall be— 
(1)to identify barriers, foster collaboration, and increase conformity across sectors relating to— (A)use of emerging energy storage technologies; and 
(B)use cases, such as vehicle-to-grid integration; (2)to identify all existing codes and standards that apply to energy storage systems; 
(3)to identify codes and standards that require revision or enhancement; (4)to enhance the safe implementation of energy storage systems; and 
(5)to receive formal input from stakeholders regarding— (A)existing codes and standards; and 
(B)new or revised codes and standards. (c)ConsultationIn conducting the study under subsection (a), the Secretary shall consult with all relevant standards-developing organizations and other entities with expertise regarding energy storage system safety. 
(d)ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the results of the study conducted under subsection (a). 40112.Demonstration of electric vehicle battery second-life applications for grid servicesSection 3201(c) of the Energy Act of 2020 (42 U.S.C. 17232(c)) is amended— 
(1)in paragraph (1)— (A)by striking the period at the end and inserting ; and; 
(B)by striking including at and inserting the following:  including— 
(A)at; and (C)by adding at the end the following: 
 
(B)1 project to demonstrate second-life applications of electric vehicle batteries as aggregated energy storage installations to provide services to the electric grid, in accordance with paragraph (3).; (2)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and 
(3)by inserting after paragraph (2) the following:  (3)Demonstration of electric vehicle battery second-life applications for grid services (A)In generalThe Secretary shall enter into an agreement to carry out a project to demonstrate second-life applications of electric vehicle batteries as aggregated energy storage installations to provide services to the electric grid. 
(B)PurposesThe purposes of the project under subparagraph (A) shall be— (i)to demonstrate power safety and the reliability of the applications demonstrated under the program; 
(ii)to demonstrate the ability of electric vehicle batteries— (I)to provide ancillary services for grid stability and management; and 
(II)to reduce the peak loads of homes and businesses; (iii)to extend the useful life of electric vehicle batteries and the components of electric vehicle batteries prior to the collection, recycling, and reprocessing of the batteries and components; and 
(iv)to increase acceptance of, and participation in, the use of second-life applications of electric vehicle batteries by utilities. (C)PriorityIn selecting a project to carry out under subparagraph (A), the Secretary shall give priority to projects in which the demonstration of the applicable second-life applications is paired with 1 or more facilities that could particularly benefit from increased resiliency and lower energy costs, such as a multi-family affordable housing facility, a senior care facility, and a community health center.. 
40113.Columbia Basin power management 
(a)DefinitionsIn this section: (1)AccountThe term Account means the account established by subsection (b)(1). 
(2)AdministratorThe term Administrator means the Administrator of the Bonneville Power Administration. (3)Canadian entitlementThe term Canadian Entitlement means the downstream power benefits that Canada is entitled to under Article V of the Treaty Relating to Cooperative Development of the Water Resources of the Columbia River Basin, signed at Washington January 17, 1961 (15 UST 1555; TIAS 5638).  
(b)Transmission Coordination and Expansion 
(1)EstablishmentThere is established in the Treasury an account for the purposes of making expenditures to increase bilateral transfers of renewable electric generation between the western United States and Canada. (2)Criteria (A)In generalThe Administrator may make expenditures from the Account for activities to improve electric power system coordination by constructing electric power transmission facilities within the western United States that directly or indirectly facilitate non-carbon emitting electric power transactions between the western United States and Canada. 
(B)ApplicationSubparagraph (A) shall be effective after the later of— (i)September 16, 2024; and 
(ii)the date on which the Canadian entitlement value calculation is terminated or reduced to the actual electric power value to the United States, as determined by the Administrator.  (3)ConsultationThe Administrator shall consult with relevant electric utilities in Canada and appropriate regional transmission planning organizations in considering the construction of transmission activities under this subsection. 
(4)AuthorizationThere is authorized to be appropriated to the Account a nonreimburseable amount equal to the aggregated amount of the Canadian Entitlement during the 5-year period preceding the date of enactment of this Act.  (c)Increased Hydroelectric Capacity (1)In generalThe Commissioner of Reclamation shall rehabilitate and enhance the John W. Keys III Pump Generating Plant— 
(A)to replace obsolete equipment; (B)to maintain reliability and improve efficiency in system performance and operation; 
(C)to create more hydroelectric power capacity in the Pacific Northwest; and (D)to ensure the availability of water for irrigation in the event that Columbia River water flows from British Columbia into the United States are insufficient after September 16, 2024. 
(2)Authorization of appropriationsThere is authorized to be appropriated $100,000,000, which shall be nonreimburseable, to carry out this subsection.  (d)Power Coordination Study (1)In generalThe Administrator shall conduct a study considering the potential hydroelectric power value to the Pacific Northwest of increasing the coordination of the operation of hydroelectric and water storage facilities on rivers located in the United States and Canada. 
(2)CriteriaThe study conducted under paragraph (1) shall analyze— (A)projected changes to the Pacific Northwest electricity supply; 
(B)potential reductions in greenhouse gas emissions; (C)any potential need to increase transmission capacity; and 
(D)any other factor the Administrator considers to be relevant for increasing bilateral coordination. (3)CoordinationIn conducting the study under paragraph (1), the Administrator shall coordinate, to the extent practicable, with— 
(A)the British Columbia or a crown corporation owned by British Columbia; (B)the Assistant Secretary; 
(C)the Commissioner of Reclamation; and (D)any public utility districts that operate hydroelectric projects on the mainstem of the Columbia River. 
(4)Authorization of appropriationsThere is authorized to be appropriated $10,000,000, which shall be nonreimburseable, to carry out this subsection.  BCybersecurity 40121.Enhancing grid security through public-private partnerships (a)DefinitionsIn this section: 
(1)Bulk-power system; electric reliability organizationThe terms bulk-power system and Electric Reliability Organization has the meaning given the terms in section 215(a) of the Federal Power Act (16 U.S.C. 824o(a)). (2)Electric utility; state regulatory authorityThe terms electric utility and State regulatory authority have the meanings given the terms in section 3 of the Federal Power Act (16 U.S.C. 796). 
(b)Program to promote and advance physical security and cybersecurity of electric utilities 
(1)EstablishmentThe Secretary, in coordination with the Secretary of Homeland Security and in consultation with, as the Secretary determines to be appropriate, the heads of other relevant Federal agencies, State regulatory authorities, industry stakeholders, and the Electric Reliability Organization, shall carry out a program— (A)to develop, and provide for voluntary implementation of, maturity models, self-assessments, and auditing methods for assessing the physical security and cybersecurity of electric utilities; 
(B)to assist with threat assessment and cybersecurity training for electric utilities; (C)to provide technical assistance for electric utilities subject to the program; 
(D)to provide training to electric utilities to address and mitigate cybersecurity supply chain management risks; (E)to advance, in partnership with electric utilities, the cybersecurity of third-party vendors that manufacture components of the electric grid; 
(F)to increase opportunities for sharing best practices and data collection within the electric sector; and (G)to assist, in the case of electric utilities that own defense critical electric infrastructure (as defined in section 215A(a) of the Federal Power Act (16 U.S.C. 824o–1(a))), with full engineering reviews of critical functions and operations at both the utility and defense infrastructure levels— 
(i)to identify unprotected avenues for cyber-enabled sabotage that would have catastrophic effects to national security; and  (ii)to recommend and implement engineering protections to ensure continued operations of identified critical functions even in the face of constant cyber attacks and achieved perimeter access by sophisticated adversaries.  
(2)ScopeIn carrying out the program under paragraph (1), the Secretary shall— (A)take into consideration— 
(i)the different sizes of electric utilities; and (ii)the regions that electric utilities serve; 
(B)prioritize electric utilities with fewer available resources due to size or region; and (C)to the maximum extent practicable, use and leverage— 
(i)existing Department and Department of Homeland Security programs; and (ii)existing programs of the Federal agencies determined to be appropriate under paragraph (1). 
(c)Report on cybersecurity of distribution systemsNot later than 1 year after the date of enactment of this Act, the Secretary, in coordination with the Secretary of Homeland Security and in consultation with, as the Secretary determines to be appropriate, the heads of other Federal agencies, State regulatory authorities, and industry stakeholders, shall submit to Congress a report that assesses— (1)priorities, policies, procedures, and actions for enhancing the physical security and cybersecurity of electricity distribution systems, including behind-the-meter generation, storage, and load management devices, to address threats to, and vulnerabilities of, electricity distribution systems; and 
(2)the implementation of the priorities, policies, procedures, and actions assessed under paragraph (1), including— (A)an estimate of potential costs and benefits of the implementation; and 
(B)an assessment of any public-private cost-sharing opportunities. (d)Protection of informationInformation provided to, or collected by, the Federal Government pursuant to this section the disclosure of which the Secretary reasonably foresees could be detrimental to the physical security or cybersecurity of any electric utility or the bulk-power system— 
(1)shall be exempt from disclosure under section 552(b)(3) of title 5, United States Code; and (2)shall not be made available by any Federal agency, State, political subdivision of a State, or Tribal authority pursuant to any Federal, State, political subdivision of a State, or Tribal law, respectively, requiring public disclosure of information or records. 
40122.Energy Cyber Sense program 
(a)DefinitionsIn this section: (1)Bulk-power systemThe term bulk-power system has the meaning given the term in section 215(a) of the Federal Power Act (16 U.S.C. 824o(a)). 
(2)ProgramThe term program means the voluntary Energy Cyber Sense program established under subsection (b). (b)EstablishmentThe Secretary, in coordination with the Secretary of Homeland Security and in consultation with the heads of other relevant Federal agencies, shall establish a voluntary Energy Cyber Sense program to test the cybersecurity of products and technologies intended for use in the energy sector, including in the bulk-power system. 
(c)Program requirementsIn carrying out subsection (b), the Secretary, in coordination with the Secretary of Homeland Security and in consultation with the heads of other relevant Federal agencies, shall— (1)establish a testing process under the program to test the cybersecurity of products and technologies intended for use in the energy sector, including products relating to industrial control systems and operational technologies, such as supervisory control and data acquisition systems; 
(2)for products and technologies tested under the program, establish and maintain cybersecurity vulnerability reporting processes and a related database that are integrated with Federal vulnerability coordination processes; (3)provide technical assistance to electric utilities, product manufacturers, and other energy sector stakeholders to develop solutions to mitigate identified cybersecurity vulnerabilities in products and technologies tested under the program; 
(4)biennially review products and technologies tested under the program for cybersecurity vulnerabilities and provide analysis with respect to how those products and technologies respond to and mitigate cyber threats; (5)develop guidance that is informed by analysis and testing results under the program for electric utilities and other components of the energy sector for the procurement of products and technologies; 
(6)provide reasonable notice to, and solicit comments from, the public prior to establishing or revising the testing process under the program; (7)oversee the testing of products and technologies under the program; and 
(8)consider incentives to encourage the use of analysis and results of testing under the program in the design of products and technologies for use in the energy sector. (d)Protection of informationInformation provided to, or collected by, the Federal Government pursuant to this section the disclosure of which the Secretary reasonably foresees could be detrimental to the physical security or cybersecurity of any component of the energy sector, including any electric utility or the bulk-power system— 
(1)shall be exempt from disclosure under section 552(b)(3) of title 5, United States Code; and (2)shall not be made available by any Federal agency, State, political subdivision of a State, or Tribal authority pursuant to any Federal, State, political subdivision of a State, or Tribal law, respectively, requiring public disclosure of information or records. 
(e)Federal government liabilityNothing in this section authorizes the commencement of an action against the United States with respect to the testing of a product or technology under the program. 40123.Incentives for advanced cybersecurity technology investmentPart II of the Federal Power Act is amended by inserting after section 219 (16 U.S.C. 824s) the following: 
 
219A.Incentives for cybersecurity investments 
(a)DefinitionsIn this section: (1)Advanced cybersecurity technologyThe term advanced cybersecurity technology means any technology, operational capability, or service, including computer hardware, software, or a related asset, that enhances the security posture of public utilities through improvements in the ability to protect against, detect, respond to, or recover from a cybersecurity threat (as defined in section 102 of the Cybersecurity Act of 2015 (6 U.S.C. 1501)). 
(2)Advanced cybersecurity technology informationThe term advanced cybersecurity technology information means information relating to advanced cybersecurity technology or proposed advanced cybersecurity technology that is generated by or provided to the Commission or another Federal agency. (b)StudyNot later than 180 days after the date of enactment of this section, the Commission, in consultation with the Secretary of Energy, the North American Electric Reliability Corporation, the Electricity Subsector Coordinating Council, and the National Association of Regulatory Utility Commissioners, shall conduct a study to identify incentive-based, including performance-based, rate treatments for the transmission and sale of electric energy subject to the jurisdiction of the Commission that could be used to encourage— 
(1)investment by public utilities in advanced cybersecurity technology; and (2)participation by public utilities in cybersecurity threat information sharing programs. 
(c)Incentive-Based rate treatmentNot later than 1 year after the completion of the study under subsection (b), the Commission shall establish, by rule, incentive-based, including performance-based, rate treatments for the transmission of electric energy in interstate commerce and the sale of electric energy at wholesale in interstate commerce by public utilities for the purpose of benefitting consumers by encouraging— (1)investments by public utilities in advanced cybersecurity technology; and 
(2)participation by public utilities in cybersecurity threat information sharing programs. (d)Factors for considerationIn issuing a rule pursuant to this section, the Commission may provide additional incentives beyond those identified in subsection (c) in any case in which the Commission determines that an investment in advanced cybersecurity technology or information sharing program costs will reduce cybersecurity risks to— 
(1)defense critical electric infrastructure (as defined in section 215A(a)) and other facilities subject to the jurisdiction of the Commission that are critical to public safety, national defense, or homeland security, as determined by the Commission in consultation with— (A)the Secretary of Energy;  
(B)the Secretary of Homeland Security; and (C)other appropriate Federal agencies; and 
(2)facilities of small or medium-sized public utilities with limited cybersecurity resources, as determined by the Commission. (e)Ratepayer protection (1)In generalAny rate approved under a rule issued pursuant to this section, including any revisions to that rule, shall be subject to the requirements of sections 205 and 206 that all rates, charges, terms, and conditions— 
(A)shall be just and reasonable; and (B)shall not be unduly discriminatory or preferential. 
(2)Prohibition of duplicate recoveryAny rule issued pursuant to this section shall preclude rate treatments that allow unjust and unreasonable double recovery for advanced cybersecurity technology. (f)Single-Issue rate filingsThe Commission shall permit public utilities to apply for incentive-based rate treatment under a rule issued under this section on a single-issue basis by submitting to the Commission a tariff schedule under section 205 that permits recovery of costs and incentives over the depreciable life of the applicable assets, without regard to changes in receipts or other costs of the public utility. 
(g)Protection of informationAdvanced cybersecurity technology information that is provided to, generated by, or collected by the Federal Government under subsection (b), (c), or (f) shall be considered to be critical electric infrastructure information under section 215A.. 40124.Rural and municipal utility advanced cybersecurity grant and technical assistance program (a)DefinitionsIn this section: 
(1)Advanced cybersecurity technologyThe term advanced cybersecurity technology means any technology, operational capability, or service, including computer hardware, software, or a related asset, that enhances the security posture of electric utilities through improvements in the ability to protect against, detect, respond to, or recover from a cybersecurity threat (as defined in section 102 of the Cybersecurity Act of 2015 (6 U.S.C. 1501)). (2)Bulk-power systemThe term bulk-power system has the meaning given the term in section 215(a) of the Federal Power Act (16 U.S.C. 824o(a)). 
(3)Eligible entityThe term eligible entity means— (A)a rural electric cooperative; 
(B)a utility owned by a political subdivision of a State, such as a municipally owned electric utility; (C)a utility owned by any agency, authority, corporation, or instrumentality of 1 or more political subdivisions of a State; 
(D)a not-for-profit entity that is in a partnership with not fewer than 6 entities described in subparagraph (A), (B), or (C); and (E)an investor-owned electric utility that sells less than 4,000,000 megawatt hours of electricity per year. 
(4)ProgramThe term Program means the Rural and Municipal Utility Advanced Cybersecurity Grant and Technical Assistance Program established under subsection (b). (b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary, in coordination with the Secretary of Homeland Security and in consultation with the Federal Energy Regulatory Commission, the North American Electric Reliability Corporation, and the Electricity Subsector Coordinating Council, shall establish a program, to be known as the Rural and Municipal Utility Advanced Cybersecurity Grant and Technical Assistance Program, to provide grants and technical assistance to, and enter into cooperative agreements with, eligible entities to protect against, detect, respond to, and recover from cybersecurity threats. 
(c)ObjectivesThe objectives of the Program shall be— (1)to deploy advanced cybersecurity technologies for electric utility systems; and 
(2)to increase the participation of eligible entities in cybersecurity threat information sharing programs. (d)Awards (1)In generalThe Secretary— 
(A)shall award grants and provide technical assistance under the Program to eligible entities on a competitive basis; (B)shall develop criteria and a formula for awarding grants and providing technical assistance under the Program; 
(C)may enter into cooperative agreements with eligible entities that can facilitate the objectives described in subsection (c); and (D)shall establish a process to ensure that all eligible entities are informed about and can become aware of opportunities to receive grants or technical assistance under the Program. 
(2)Priority for grants and technical assistanceIn awarding grants and providing technical assistance under the Program, the Secretary shall give priority to an eligible entity that, as determined by the Secretary— (A)has limited cybersecurity resources; 
(B)owns assets critical to the reliability of the bulk-power system; or (C)owns defense critical electric infrastructure (as defined in section 215A(a) of the Federal Power Act (16 U.S.C. 824o–1(a))). 
(e)Protection of informationInformation provided to, or collected by, the Federal Government pursuant to this section the disclosure of which the Secretary reasonably foresees could be detrimental to the physical security or cybersecurity of any electric utility or the bulk-power system— (1)shall be exempt from disclosure under section 552(b)(3) of title 5, United States Code; and 
(2)shall not be made available by any Federal agency, State, political subdivision of a State, or Tribal authority pursuant to any Federal, State, political subdivision of a State, or Tribal law, respectively, requiring public disclosure of information or records. (f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $250,000,000 for the period of fiscal years 2022 through 2026. 
40125.Enhanced grid security 
(a)DefinitionsIn this section: (1)Electric utilityThe term electric utility has the meaning given the term in section 3 of the Federal Power Act (16 U.S.C. 796). 
(2)E-ISACThe term E-ISAC means the Electricity Information Sharing and Analysis Center. (b)Cybersecurity for the energy sector research, development, and demonstration program (1)In generalThe Secretary, in coordination with the Secretary of Homeland Security and in consultation with, as determined appropriate, other Federal agencies, the energy sector, the States, Indian Tribes, Tribal organizations, territories or freely associated states, and other stakeholders, shall develop and carry out a program— 
(A)to develop advanced cybersecurity applications and technologies for the energy sector— (i)to identify and mitigate vulnerabilities, including— 
(I)dependencies on other critical infrastructure; (II)impacts from weather and fuel supply; 
(III)increased dependence on inverter-based technologies; and (IV)vulnerabilities from unpatched hardware and software systems; and 
(ii)to advance the security of field devices and third-party control systems, including— (I)systems for generation, transmission, distribution, end use, and market functions; 
(II)specific electric grid elements including advanced metering, demand response, distribution, generation, and electricity storage; (III)forensic analysis of infected systems;  
(IV)secure communications; and (V)application of in-line edge security solutions;  
(B)to leverage electric grid architecture as a means to assess risks to the energy sector, including by implementing an all-hazards approach to communications infrastructure, control systems architecture, and power systems architecture; (C)to perform pilot demonstration projects with the energy sector to gain experience with new technologies; 
(D)to develop workforce development curricula for energy sector-related cybersecurity; and  (E)to develop improved supply chain concepts for secure design of emerging digital components and power electronics.  
(2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection $250,000,000 for the period of fiscal years 2022 through 2026. (c)Energy sector operational support for cyberresilience program (1)In generalThe Secretary may develop and carry out a program— 
(A)to enhance and periodically test— (i)the emergency response capabilities of the Department; and 
(ii)the coordination of the Department with other agencies, the National Laboratories, and private industry; (B)to expand cooperation of the Department with the intelligence community for energy sector-related threat collection and analysis; 
(C)to enhance the tools of the Department and E-ISAC for monitoring the status of the energy sector; (D)to expand industry participation in E-ISAC; and 
(E)to provide technical assistance to small electric utilities for purposes of assessing and improving cybermaturity levels and addressing gaps identified in the assessment. (2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection $50,000,000 for the period of fiscal years 2022 through 2026.  
(d)Modeling and assessing energy infrastructure risk 
(1)In generalThe Secretary, in coordination with the Secretary of Homeland Security, shall develop and carry out an advanced energy security program to secure energy networks, including— (A)electric networks; 
(B)natural gas networks; and (C)oil exploration, transmission, and delivery networks. 
(2)Security and resiliency objectiveThe objective of the program developed under paragraph (1) is to increase the functional preservation of electric grid operations or natural gas and oil operations in the face of natural and human-made threats and hazards, including electric magnetic pulse and geomagnetic disturbances. (3)Eligible activitiesIn carrying out the program developed under paragraph (1), the Secretary may— 
(A)develop capabilities to identify vulnerabilities and critical components that pose major risks to grid security if destroyed or impaired; (B)provide modeling at the national level to predict impacts from natural or human-made events; 
(C)add physical security to the cybersecurity maturity model; (D)conduct exercises and assessments to identify and mitigate vulnerabilities to the electric grid, including providing mitigation recommendations;  
(E)conduct research on hardening solutions for critical components of the electric grid; (F)conduct research on mitigation and recovery solutions for critical components of the electric grid; and 
(G)provide technical assistance to States and other entities for standards and risk analysis. (4)Savings provisionNothing in this section authorizes new regulatory requirements. 
(5)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection $50,000,000 for the period of fiscal years 2022 through 2026.  40126.Cybersecurity plan (a)In generalThe Secretary may require, as the Secretary determines appropriate, a recipient of any award or other funding under this division— 
(1)to submit to the Secretary, prior to the issuance of the award or other funding, a cybersecurity plan that demonstrates the cybersecurity maturity of the recipient in the context of the project for which that award or other funding was provided; and  (2)establish a plan for maintaining and improving cybersecurity throughout the life of the proposed solution of the project.  
(b)Contents of cybersecurity planA cybersecurity plan described in subsection (a) shall, at a minimum, describe how the recipient described in that subsection— (1)plans to maintain cybersecurity between networks, systems, devices, applications, or components— 
(A)within the proposed solution of the project; and  (B)at the necessary external interfaces at the proposed solution boundaries; 
(2)will perform ongoing evaluation of cybersecurity risks to address issues as the issues arise throughout the life of the proposed solution;  (3)will report known or suspected network or system compromises of the project to the Secretary; and  
(4)will leverage applicable cybersecurity programs of the Department, including cyber vulnerability testing and security engineering evaluations. (c)Additional guidanceEach recipient described in subsection (a) should— 
(1)maximize the use of open guidance and standards, including, wherever possible— (A) the Cybersecurity Capability Maturity Model of the Department (or a successor model); and  
(B)the Framework for Improving Critical Infrastructure Cybersecurity of the National Institute of Standards and Technology; and  (2)document — 
(A)any deviation from open standards; and  (B)the utilization of proprietary standards where the recipient determines that such deviation necessary. 
(d)CoordinationThe Office of Cybersecurity, Energy Security, and Emergency Response of the Department shall review each cybersecurity plan submitted under subsection (a) to ensure integration with Department research, development, and demonstration programs. (e)Protection of informationInformation provided to, or collected by, the Federal Government pursuant to this section the disclosure of which the Secretary reasonably foresees could be detrimental to the physical security or cybersecurity of any electric utility or the bulk-power system— 
(1)shall be exempt from disclosure under section 552(b)(3) of title 5, United States Code; and (2)shall not be made available by any Federal agency, State, political subdivision of a State, or Tribal authority pursuant to any Federal, State, political subdivision of a State, or Tribal law, respectively, requiring public disclosure of information or records.  
40127.Savings provisionNothing in this subtitle affects the authority, existing on the day before the date of enactment of this Act, of any other Federal department or agency, including the authority provided to the Secretary of Homeland Security and the Director of the Cybersecurity and Infrastructure Security Agency in title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.).  IISupply chains for clean energy technologies 40201.Earth Mapping Resources Initiative (a)Definition of critical mineralIn this section, the term critical mineral has the meaning given the term in section 7002(a) of the Energy Act of 2020 (30 U.S.C. 1606(a)).  
(b)EstablishmentThere is established within the United States Geological Survey an initiative, to be known as the Earth Mapping Resources Initiative (referred to in this section as the Initiative). (c)PurposeThe purpose of the Initiative shall be to accelerate efforts to carry out the fundamental resources and mapping mission of the United States Geological Survey by— 
(1)providing integrated topographic, geologic, geochemical, and geophysical mapping;  (2)accelerating the integration and consolidation of geospatial and resource data; and 
(3)providing interpretation of subsurface and above-ground mineral resources data.  (d)Cooperative agreements (1)In generalIn carrying out the Initiative, the Director of the United States Geological Survey may enter into cooperative agreements with State geological surveys.  
(2)EffectNothing in paragraph (1) precludes the Director of the United States Geological Survey from using existing contracting authorities in carrying out the Initiative. (e)Comprehensive mapping modernization (1)In generalNot later than 10 years after the date of enactment of this Act, the Initiative shall complete an initial comprehensive national modern surface and subsurface mapping and data integration effort.  
(2)ApproachIn carrying out paragraph (1) with regard to minerals, mineralization, and mineral deposits, the Initiative shall focus on the full range of minerals, using a whole ore body approach rather than a single commodity approach, to emphasize all of the recoverable critical minerals in a given surface or subsurface deposit. (3)PriorityIn carrying out paragraph (1) with regard to minerals, mineralization, and mineral deposits, the Initiative shall prioritize mapping and assessing critical minerals.  
(4)InclusionsIn carrying out paragraph (1), the Initiative shall also— (A)map and collect data for areas containing mine waste to increase understanding of above-ground critical mineral resources in previously disturbed areas; and 
(B)provide for analysis of samples, including samples within the National Geological and Geophysical Data Preservation Program established under section 351(b) of the Energy Policy Act of 2005 (42 U.S.C. 15908(b)) for the occurrence of critical minerals.  (f)AvailabilityThe Initiative shall make the geospatial data and metadata gathered by the Initiative under subsection (e)(1) electronically publicly accessible on an ongoing basis. 
(g)Integration of data sourcesThe Initiative shall integrate data sources, including data from— (1)the National Cooperative Geologic Mapping Program established by section 4(a)(1) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31c(a)(1)); 
(2) the National Geological and Geophysical Data Preservation Program established under section 351(b) of the Energy Policy Act of 2005 (42 U.S.C. 15908(b)); (3)the USMIN Mineral Deposit Database of the United States Geological Survey;  
(4)the 3D Elevation Program established under section 5(a) of the National Landslide Preparedness Act (43 U.S.C. 3104(a)); and (5)other relevant sources, including sources providing geothermal resources data. 
(h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $320,000,000 for the period of fiscal years 2022 through 2026, to remain available until expended. 40202.National Cooperative Geologic Mapping Program (a)In generalSection 4(d) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31c(d)) is amended by adding at the end the following: 
 
(4)Abandoned mine land and mine waste component 
(A)In generalThe geologic mapping program shall include an abandoned mine land and mine waste geologic mapping component, the objective of which shall be to establish the geologic framework of abandoned mine land and other land containing mine waste. (B)Mapping prioritiesFor the component described in subparagraph (A), the priority shall be mapping abandoned mine land and other land containing mine waste where multiple critical mineral (as defined in section 7002(a) of the Energy Act of 2020 (30 U.S.C. 1606(a))) and metal commodities are anticipated to be present, rather than single mineral resources..  
(b)Authorization of appropriationsSection 9(a) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31h(a)) is amended by striking 2023 and inserting 2031. 40203.National Geological and Geophysical Data Preservation ProgramSection 351(b) of the Energy Policy Act of 2005 (42 U.S.C. 15908(b)) is amended— 
(1)in paragraph (2), by striking and after the semicolon; (2)in paragraph (3), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following:  (4)to provide for preservation of samples to track geochemical signatures from critical mineral (as defined in section 7002(a) of the Energy Act of 2020 (30 U.S.C. 1606(a))) ore bodies for use in provenance tracking frameworks.. 
40204.USGS energy and minerals research facility 
(a)EstablishmentThe Director of the United States Geological Survey (referred to in this section as the Director), shall fund, through a cooperative agreement with an academic partner, the design, construction, and tenant build-out of a facility to support energy and minerals research and appurtenant associated structures. (b)OwnershipThe United States Geological Survey shall retain ownership of the facility and associated structures described in subsection (a). 
(c)AgreementsThe Director may enter into agreements with, and to collect and expend funds or in-kind contributions from, academic, Federal, State, or other tenants over the life of the facility described in subsection (a) for the purposes of— (1)facility planning; 
(2)design; (3)maintenance; 
(4)operation; or (5)facility improvements. 
(d)LeasesThe Director may enter into a lease or other agreement with the academic partner with which the Director has entered into a cooperative agreement under subsection (a), at no cost to the Federal Government, to obtain land on which to construct the facility described in that subsection for a term of not less than 99 years. (e)ReportsThe Director shall submit to Congress annual reports on— 
(1)the facility described in subsection (a); and (2)the authorities used under this section. 
(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Interior to carry out this section $167,000,000 for fiscal year 2022, to remain available until expended. 40205.Rare earth elements demonstration facilitySection 7001 of the Energy Act of 2020 (42 U.S.C. 13344) is amended— 
(1)in subsection (b), by inserting and annually thereafter while the facility established under subsection (c) remains in operation, after enactment of this Act,;  (2)by redesignating subsection (c) as subsection (d); and 
(3)by inserting after subsection (b) the following:  (c)Rare earth demonstration facility (1)EstablishmentIn coordination with the research program under subsection (a)(1)(A), the Secretary shall fund, through an agreement with an academic partner, the design, construction, and build-out of a facility to demonstrate the commercial feasibility of a full-scale integrated rare earth element extraction and separation facility and refinery. 
(2)Facility activitiesThe facility established under paragraph (1) shall— (A)provide environmental benefits through use of feedstock derived from acid mine drainage, mine waste, or other deleterious material; 
(B)separate mixed rare earth oxides into pure oxides of each rare earth element; (C)refine rare earth oxides into rare earth metals; and 
(D)provide for separation of rare earth oxides and refining into rare earth metals at a single site. (3)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection $140,000,000 for fiscal year 2022, to remain available until expended.. 
40206.Critical minerals supply chains and reliability 
(a)Definition of critical mineralIn this section, the term critical mineral has the meaning given the term in section 7002(a) of the Energy Act of 2020 (30 U.S.C. 1606(a)). (b)Sense of congressIt is the sense of Congress that— 
(1)critical minerals are fundamental to the economy, competitiveness, and security of the United States; (2)many critical minerals are only economic to recover when combined with the production of a host mineral; 
(3)to the maximum extent practicable, the critical mineral needs of the United States should be satisfied by minerals responsibly produced and recycled in the United States; and (4)the Federal permitting process has been identified as an impediment to mineral production and the mineral security of the United States. 
(c)Federal permitting and review performance improvementsTo improve the quality and timeliness of Federal permitting and review processes with respect to critical mineral production on Federal land, the Secretary of the Interior, acting through the Director of the Bureau of Land Management, and the Secretary of Agriculture, acting through the Chief of the Forest Service (referred to in this section as the Secretaries), to the maximum extent practicable, shall complete the Federal permitting and review processes with maximum efficiency and effectiveness, while supporting vital economic growth, by— (1)establishing and adhering to timelines and schedules for the consideration of, and final decisions regarding, applications, operating plans, leases, licenses, permits, and other use authorizations for critical mineral-related activities on Federal land; 
(2)establishing clear, quantifiable, and temporal permitting performance goals and tracking progress against those goals; (3)engaging in early collaboration among agencies, project sponsors, and affected stakeholders— 
(A)to incorporate and address the interests of those parties; and (B)to minimize delays; 
(4)ensuring transparency and accountability by using cost-effective information technology to collect and disseminate information regarding individual projects and agency performance; (5)engaging in early and active consultation with State, local, and Tribal governments— 
(A)to avoid conflicts or duplication of effort; (B)to resolve concerns; and  
(C)to allow for concurrent, rather than sequential, reviews; (6)providing demonstrable improvements in the performance of Federal permitting and review processes, including lower costs and more timely decisions; 
(7)expanding and institutionalizing Federal permitting and review process improvements that have proven effective; (8)developing mechanisms to better communicate priorities and resolve disputes among agencies at the national, regional, State, and local levels; and 
(9)developing other practices, such as preapplication procedures. (d)Review and reportNot later than 1 year after the date of enactment of this Act, the Secretaries shall submit to Congress a report that— 
(1)identifies additional measures, including regulatory and legislative proposals, if appropriate, that would increase the timeliness of permitting activities for the exploration and development of domestic critical minerals; (2)identifies options, including cost recovery paid by permit applicants, for ensuring adequate staffing and training of Federal entities and personnel responsible for the consideration of applications, operating plans, leases, licenses, permits, and other use authorizations for critical mineral-related activities on Federal land; 
(3)quantifies the period of time typically required to complete each step associated with the development and processing of applications, operating plans, leases, licenses, permits, and other use authorizations for critical mineral-related activities on Federal land, including by— (A)calculating the range, the mean, the median, the variance, and other statistical measures or representations of the period of time; and  
(B)taking into account other aspects that affect the period of time that are outside the control of the Executive branch, such as judicial review, applicant decisions, or State and local government involvement; and (4)describes actions carried out pursuant to subsection (c). 
(e)Performance metricNot later than 90 days after the date of submission of the report under subsection (d), and after providing public notice and an opportunity to comment, the Secretaries, using as a baseline the period of time quantified under paragraph (3) of that subsection, shall develop and publish a performance metric for evaluating the progress made by the Executive branch to expedite the permitting of activities that will increase exploration for, and development of, domestic critical minerals, while maintaining environmental standards. (f)Annual reportsNot later than the date on which the President submits the first budget of the President under section 1105 of title 31, United States Code, after publication of the performance metric required under subsection (e), and annually thereafter, the Secretaries shall submit to Congress a report that— 
(1)summarizes the implementation of recommendations, measures, and options identified in paragraphs (1) and (2) of subsection (d); (2)using the performance metric developed under subsection (e), describes progress made by the Executive branch, as compared to the baseline developed pursuant to subsection (d)(3), in expediting the permitting of activities that will increase exploration for, and development of, domestic critical minerals; and 
(3)compares the United States to other countries in terms of permitting efficiency and any other criteria relevant to the globally competitive critical minerals industry. (g)Individual projectsEach year, using data contained in the reports submitted under subsection (f), the Director of the Office of Management and Budget shall prioritize inclusion of individual critical mineral projects on the website operated by the Office of Management and Budget in accordance with section 1122 of title 31, United States Code.  
40207.Battery processing and manufacturing 
(a)DefinitionsIn this section: (1)Advanced batteryThe term advanced battery means a battery that consists of a battery cell that can be integrated into a module, pack, or system to be used in energy storage applications, including electric vehicles and the electric grid.  
(2)Advanced battery component 
(A)In generalThe term advanced battery component means a component of an advanced battery. (B)InclusionsThe term advanced battery component includes materials, enhancements, enclosures, anodes, cathodes, electrolytes, cells, and other associated technologies that comprise an advanced battery. 
(3)Battery materialThe term battery material means the raw and processed form of a mineral, metal, chemical, or other material used in an advanced battery component. (4)Eligible entityThe term eligible entity means an entity described in any of paragraphs (1) through (5) of section 989(b) of the Energy Policy Act of 2005 (42 U.S.C. 16353(b)). 
(5)Foreign entity of concernThe term foreign entity of concern means a foreign entity that is— (A)designated as a foreign terrorist organization by the Secretary of State under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)); 
(B)included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury (commonly known as the SDN list); (C)owned by, controlled by, or subject to the jurisdiction or direction of a government of a foreign country that is a covered nation (as defined in section 2533c(d) of title 10, United States Code); 
(D)alleged by the Attorney General to have been involved in activities for which a conviction was obtained under— (i)chapter 37 of title 18, United States Code (commonly known as the Espionage Act); 
(ii)section 951 or 1030 of title 18, United States Code; (iii)chapter 90 of title 18, United States Code (commonly known as the Economic Espionage Act of 1996); 
(iv)the Arms Export Control Act (22 U.S.C. 2751 et seq.); (v)section 224, 225, 226, 227, or 236 of the Atomic Energy Act of 1954 (42 U.S.C. 2274, 2275, 2276, 2277, and 2284); 
(vi)the Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.); or (vii)the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.); or 
(E)determined by the Secretary, in consultation with the Secretary of Defense and the Director of National Intelligence, to be engaged in unauthorized conduct that is detrimental to the national security or foreign policy of the United States.  (6)ManufacturingThe term manufacturing, with respect to an advanced battery and an advanced battery component, means the industrial and chemical steps taken to produce that advanced battery or advanced battery component, respectively. 
(7)ProcessingThe term processing, with respect to battery material, means the refining of materials, including the treating, baking, and coating processes used to convert raw products into constituent materials employed directly in advanced battery manufacturing.  (8)RecyclingThe term recycling means the recovery of materials from advanced batteries to be reused in similar applications, including the extracting, processing, and recoating of battery materials and advanced battery components. 
(b)Battery material processing grants 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish within the Office of Fossil Energy a program, to be known as the Battery Material Processing Grant Program (referred to in this subsection as the program), under which the Secretary shall award grants in accordance with this subsection. (2)PurposesThe purposes of the program are— 
(A)to ensure that the United States has a viable battery materials processing industry to supply the North American battery supply chain; (B)to expand the capabilities of the United States in advanced battery manufacturing; 
(C)to enhance national security by reducing the reliance of the United States on foreign competitors for critical materials and technologies; and (D)to enhance the domestic processing capacity of minerals necessary for battery materials and advanced batteries.  
(3)Grants 
(A)In generalUnder the program, the Secretary shall award grants to eligible entities— (i)to carry out 1 or more demonstration projects in the United States for the processing of battery materials; 
(ii)to construct 1 or more new commercial-scale battery material processing facilities in the United States; and (iii)to retool, retrofit, or expand 1 or more existing battery material processing facilities located in the United States and determined qualified by the Secretary.  
(B)Amount limitationThe amount of a grant awarded under the program shall be not less than— (i)$50,000,000 for an eligible entity carrying out 1 or more projects described in subparagraph (A)(i); 
(ii)$100,000,000 for an eligible entity carrying out 1 or more projects described in subparagraph (A)(ii); and (iii)$50,000,000 for an eligible entity carrying out 1 or more projects described in subparagraph (A)(iii). 
(C)Priority; considerationIn awarding grants to eligible entities under the program, the Secretary shall— (i)give priority to an eligible entity that— 
(I)is located and operates in the United States; (II)is owned by a United States entity; 
(III)deploys North American-owned intellectual property and content; (IV)represents consortia or industry partnerships; and 
(V)will not use battery material supplied by or originating from a foreign entity of concern; and  (ii)take into consideration whether a project— 
(I)provides workforce opportunities in low- and moderate-income communities; (II)encourages partnership with universities and laboratories to spur innovation and drive down costs; 
(III)partners with Indian Tribes; and (IV)takes into account— 
(aa)greenhouse gas emissions reductions and energy efficient battery material processing opportunities throughout the manufacturing process; and  (bb)supply chain logistics. 
(4)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program $3,000,000,000 for the period of fiscal years 2022 through 2026, to remain available until expended.  (c)Battery manufacturing and recycling grants (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish within the Office of Energy Efficiency and Renewable Energy a battery manufacturing and recycling grant program (referred to in this subsection as the program). 
(2)PurposeThe purpose of the program is to ensure that the United States has a viable domestic manufacturing and recycling capability to support and sustain a North American battery supply chain. (3)Grants (A)In generalUnder the program, the Secretary shall award grants to eligible entities— 
(i)to carry out 1 or more demonstration projects for advanced battery component manufacturing, advanced battery manufacturing, and recycling; (ii)to construct 1 or more new commercial-scale advanced battery component manufacturing, advanced battery manufacturing, or recycling facilities in the United States; and 
(iii)to retool, retrofit, or expand 1 or more existing facilities located in the United States and determined qualified by the Secretary for advanced battery component manufacturing, advanced battery manufacturing, and recycling. (B)Amount limitationThe amount of a grant awarded under the program shall be not less than— 
(i)$50,000,000 for an eligible entity carrying out 1 or more projects described in subparagraph (A)(i); (ii)$100,000,000 for an eligible entity carrying out 1 or more projects described in subparagraph (A)(ii); and 
(iii)$50,000,000 for an eligible entity carrying out 1 or more projects described in subparagraph (A)(iii). (C)Priority; considerationIn awarding grants to eligible entities under the program, the Secretary shall— 
(i)give priority to an eligible entity that— (I)is located and operates in the United States; 
(II)is owned by a United States entity; (III)deploys North American-owned intellectual property and content; 
(IV)represents consortia or industry partnerships; and (V) (aa)if the eligible entity will use the grant for advanced battery component manufacturing, will not use battery material supplied by or originating from a foreign entity of concern; or 
(bb)if the eligible entity will use the grant for battery recycling, will not export recovered critical materials to a foreign entity of concern; and (ii)take into consideration whether a project— 
(I)provides workforce opportunities in low- and moderate-income or rural communities; (II)provides workforce opportunities in communities that have lost jobs due to the displacements of fossil energy jobs; 
(III)encourages partnership with universities and laboratories to spur innovation and drive down costs; (IV)partners with Indian Tribes; 
(V)takes into account— (aa)greenhouse gas emissions reductions and energy efficient battery material processing opportunities throughout the manufacturing process; and  
(bb)supply chain logistics; and (VI)utilizes feedstock produced in the United States. 
(4)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program $3,000,000,000 for the period of fiscal years 2022 through 2026, to remain available until expended.  (d)Reporting requirementsNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report on the grant programs established under subsections (b) and (c), including, with respect to each grant program, a description of— 
(1)the number of grant applications received; (2)the number of grants awarded and the amount of each award; 
(3)the purpose and status of each project carried out using a grant; and (4)any other information the Secretary determines necessary.  
(e)Lithium-Ion Battery Recycling Prize Competition 
(1)In generalThe Secretary shall continue to carry out the Lithium-Ion Battery Recycling Prize Competition of the Department established pursuant to section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) (referred to in this subsection as the competition). (2)Authorization of appropriations for pilot projects (A)In generalThere is authorized to be appropriated to the Secretary to carry out Phase III of the competition, $10,000,000 for fiscal year 2022, to remain available until expended. 
(B)Use of fundsThe Secretary may use amounts made available under subparagraph (A)— (i)to increase the number of winners of Phase III of the competition; 
(ii)to increase the amount awarded to each winner of Phase III of the competition; and (iii)to carry out any other activity that is consistent with the goals of Phase III of the competition, as determined by the Secretary. 
(f)Battery and critical mineral recycling 
(1)DefinitionsIn this subsection: (A)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(B)BatteryThe term battery means a device that— (i)consists of 1 or more electrochemical cells that are electrically connected; and 
(ii)is designed to store and deliver electric energy. (C)Battery producerThe term battery producer means, with respect to a covered battery or covered battery-containing product that is sold, offered for sale, or distributed for sale in the United States, including through retail, wholesale, business-to-business, and online sale, the following applicable entity: 
(i)A person who— (I)manufactures the covered battery or covered battery-containing product; and 
(II)sells or offers for sale the covered battery or covered battery-containing product under the brand of that person. (ii)If there is no person described in clause (i) with respect to the covered battery or covered battery-containing product, the owner or licensee of the brand under which the covered battery or covered battery-containing product is sold, offered for sale, or distributed, regardless of whether the trademark of the brand is registered. 
(iii)If there is no person described in clause (i) or (ii) with respect to the covered battery or covered battery-containing product, a person that imports the covered battery or covered battery-containing product into the United States for sale or distribution. (D)Covered batteryThe term covered battery means a new or unused primary battery or rechargeable battery. 
(E)Covered battery-containing productThe term covered battery-containing product means a new or unused product that contains or is packaged with a primary battery or rechargeable battery. (F)Critical mineralThe term critical mineral has the meaning given the term in section 7002(a) of the Energy Act of 2020 (30 U.S.C. 1606(a)). 
(G)Primary batteryThe term primary battery means a nonrechargeable battery that weighs not more than 4.4 pounds, including an alkaline, carbon-zinc, and lithium metal battery. (H)Rechargeable battery (i)In generalThe term rechargeable battery means a battery that— 
(I)contains 1 or more voltaic or galvanic cells that are electrically connected to produce electric energy; (II)is designed to be recharged; 
(III)weighs not more than 11 pounds; and (IV)has a watt-hour rating of not more than 300 watt-hours. 
(ii)ExclusionsThe term rechargeable battery does not include a battery that— (I)contains electrolyte as a free liquid; or 
(II)employs lead-acid technology, unless that battery is sealed and does not contain electrolyte as a free liquid. (I)RecyclingThe term recycling means the series of activities— 
(i)during which recyclable materials are processed into specification-grade commodities, and consumed as raw-material feedstock, in lieu of virgin materials, in the manufacturing of new products; (ii)that may include collection, processing, and brokering; and 
(iii)that result in subsequent consumption by a materials manufacturer, including for the manufacturing of new products. (2)Battery recycling research, development, and demonstration grants (A)In generalThe Secretary, in coordination with the Administrator, shall award multiyear grants to eligible entities for research, development, and demonstration projects to create innovative and practical approaches to increase the reuse and recycling of batteries, including by addressing— 
(i)recycling activities; (ii)the development of methods to promote the design and production of batteries that take into full account and facilitate the dismantling, reuse, recovery, and recycling of battery components and materials; 
(iii)strategies to increase consumer acceptance of, and participation in, the recycling of batteries; (iv)the extraction or recovery of critical minerals from batteries that are recycled; 
(v)the integration of increased quantities of recycled critical minerals in batteries and other products to develop markets for recycled battery materials and critical minerals; (vi)safe disposal of waste materials and components recovered during the recycling process; 
(vii)the protection of the health and safety of all persons involved in, or in proximity to, recycling and reprocessing activities, including communities located near recycling and materials reprocessing facilities; (viii)mitigation of environmental impacts that arise from recycling batteries, including disposal of toxic reagents and byproducts related to recycling processes; 
(ix)protection of data privacy associated with collected covered battery-containing products; (x)the optimization of the value of material derived from recycling batteries; and 
(xi)the cost-effectiveness and benefits of the reuse and recycling of batteries and critical minerals. (B)Eligible entitiesThe Secretary, in coordination with the Administrator, may award a grant under subparagraph (A) to— 
(i)an institution of higher education; (ii)a National Laboratory; 
(iii)a Federal research agency; (iv)a State research agency; 
(v)a nonprofit organization; (vi)an industrial entity; 
(vii)a manufacturing entity; (viii)a private battery-collection entity; 
(ix)an entity operating 1 or more battery recycling activities; (x)a State or municipal government entity; 
(xi)a battery producer; (xii)a battery retailer; or 
(xiii)a consortium of 2 or more entities described in clauses (i) through (xii). (C)Applications (i)In generalTo be eligible to receive a grant under subparagraph (A), an eligible entity described in subparagraph (B) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(ii)ContentsAn application submitted under clause (i) shall describe how the project will promote collaboration among— (I)battery producers and manufacturers; 
(II)battery material and equipment manufacturers; (III)battery recyclers, collectors, and refiners; and 
(IV)retailers. (D)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this paragraph $60,000,000 for the period of fiscal years 2022 through 2026. 
(3)State and local programs 
(A)In generalThe Secretary, in coordination with the Administrator, shall establish a program under which the Secretary shall award grants, on a competitive basis, to States and units of local government to assist in the establishment or enhancement of State battery collection, recycling, and reprocessing programs. (B)Non-federal cost shareThe non-Federal share of the cost of a project carried out using a grant under this paragraph shall be 50 percent of the cost of the project. 
(C)ReportNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report that describes the number of battery collection points established or enhanced, an estimate of jobs created, and the quantity of material collected as a result of the grants awarded under subparagraph (A). (D)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this paragraph $50,000,000 for the period of fiscal years 2022 through 2026. 
(4)Retailers as collection points 
(A)In generalThe Secretary shall award grants, on a competitive basis, to retailers that sell covered batteries or covered battery-containing products to establish and implement a system for the acceptance and collection of covered batteries and covered battery-containing products, as applicable, for reuse, recycling, or proper disposal. (B)Collection systemA system described in subparagraph (A) shall include take-back of covered batteries— 
(i)at no cost to the consumer; and (ii)on a regular, convenient, and accessible basis. 
(C)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this paragraph $15,000,000 for the period of fiscal years 2022 through 2026. (5)Task force on producer responsibilities (A)In generalThe Secretary, in coordination with the Administrator, shall convene a task force to develop an extended battery producer responsibility framework that— 
(i)addresses battery recycling goals, cost structures for mandatory recycling, reporting requirements, product design, collection models, and transportation of collected materials; (ii)provides sufficient flexibility to allow battery producers to determine cost-effective strategies for compliance with the framework; and 
(iii)outlines regulatory pathways for effective recycling. (B)Task force membersMembers of the task force convened under subparagraph (A) shall include— 
(i)battery producers, manufacturers, retailers, recyclers, and collectors or processors; (ii)States and municipalities; and 
(iii)other relevant stakeholders, such as environmental, energy, or consumer organizations, as determined by the Secretary. (C)ReportNot later than 1 year after the date on which the Secretary, in coordination with Administrator, convenes the task force under subparagraph (A), the Secretary shall submit to Congress a report that— 
(i)describes the extended producer responsibility framework developed by the task force; (ii)includes the recommendations of the task force on how best to implement a mandatory pay-in or other enforcement mechanism to ensure that battery producers and sellers are contributing to the recycling of batteries; and 
(iii)suggests regulatory pathways for effective recycling. (6)Effect on mercury-containing and rechargeable battery management actNothing in this subsection, or any regulation, guideline, framework, or policy adopted or promulgated pursuant to this subsection, shall modify or otherwise affect the provisions of the Mercury-Containing and Rechargeable Battery Management Act (42 U.S.C. 14301 et seq.).  
40208.Electric drive vehicle battery recycling and second-life applications programSection 641 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17231) is amended— (1)by striking subsection (k) and inserting the following: 
 
(k)Electric drive vehicle battery second-Life applications and recycling 
(1)DefinitionsIn this subsection: (A)Battery recycling and second-life applications programThe term battery recycling and second-life applications program means the electric drive vehicle battery recycling and second-life applications program established under paragraph (3). 
(B)Critical materialThe term critical material has the meaning given the term in section 7002(a) of the Energy Act of 2020 (30 U.S.C. 1606(a)). (C)Economically distressed areaThe term economically distressed area means an area described in section 301(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161(a)). 
(D)Electric drive vehicle batteryThe term electric drive vehicle battery means any battery that is a motive power source for an electric drive vehicle.  (E)Eligible entityThe term eligible entity means an entity described in any of paragraphs (1) through (5) of section 989(b) of the Energy Policy Act of 2005 (42 U.S.C. 16353(b)). 
(2)ProgramThe Secretary shall carry out a program of research, development, and demonstration of— (A)second-life applications for electric drive vehicle batteries that have been used to power electric drive vehicles; and 
(B)technologies and processes for final recycling and disposal of the devices described in subparagraph (A). (3)Electric drive vehicle battery recycling and second-life applications (A)In generalIn carrying out the program under paragraph (2), the Secretary shall establish an electric drive vehicle battery recycling and second-life applications program under which the Secretary shall— 
(i)award grants under subparagraph (D); and (ii)carry out other activities in accordance with this paragraph. 
(B)PurposesThe purposes of the battery recycling and second-life applications program are the following: (i)To improve the recycling rates and second-use adoption rates of electric drive vehicle batteries. 
(ii)To optimize the design and adaptability of electric drive vehicle batteries to make electric drive vehicle batteries more easily recyclable. (iii)To establish alternative supply chains for critical materials that are found in electric drive vehicle batteries. 
(iv)To reduce the cost of manufacturing, installation, purchase, operation, and maintenance of electric drive vehicle batteries. (v)To improve the environmental impact of electric drive vehicle battery recycling processes. 
(C)TargetsIn carrying out the battery recycling and second-life applications program, the Secretary shall address near-term (up to 2 years), mid-term (up to 5 years), and long-term (up to 10 years) challenges to the recycling of electric drive vehicle batteries. (D)Grants (i)In generalIn carrying out the battery recycling and second-life applications program, the Secretary shall award multiyear grants on a competitive, merit-reviewed basis to eligible entities— 
(I)to conduct research, development, testing, and evaluation of solutions to increase the rate and productivity of electric drive vehicle battery recycling; and (II)for research, development, and demonstration projects to create innovative and practical approaches to increase the recycling and second-use of electric drive vehicle batteries, including by addressing— 
(aa)technology to increase the efficiency of electric drive vehicle battery recycling and maximize the recovery of critical materials for use in new products; (bb)expanded uses for critical materials recovered from electric drive vehicle batteries; 
(cc)product design and construction to facilitate the disassembly and recycling of electric drive vehicle batteries; (dd)product design and construction and other tools and techniques to extend the lifecycle of electric drive vehicle batteries, including methods to promote the safe second-use of electric drive vehicle batteries; 
(ee)strategies to increase consumer acceptance of, and participation in, the recycling of electric drive vehicle batteries; (ff)improvements and changes to electric drive vehicle battery chemistries that include ways to decrease processing costs for battery recycling without sacrificing front-end performance; 
(gg)second-use of electric drive vehicle batteries, including in applications outside of the automotive industry; and (hh)the commercialization and scale-up of electric drive vehicle battery recycling technologies. 
(ii)PriorityIn awarding grants under clause (i), the Secretary shall give priority to projects that— (I)are located in geographically diverse regions of the United States; 
(II)include business commercialization plans that have the potential for the recycling of electric drive vehicle batteries at high volumes; (III)support the development of advanced manufacturing technologies that have the potential to improve the competitiveness of the United States in the international electric drive vehicle battery manufacturing sector; 
(IV)provide the greatest potential to reduce costs for consumers and promote accessibility and community implementation of demonstrated technologies; (V)increase disclosure and transparency of information to consumers; 
(VI)support the development or demonstration of projects in economically distressed areas; and (VII)support other relevant priorities, as determined to be appropriate by the Secretary. 
(iii)SolicitationNot later than 90 days after the date of enactment of the Infrastructure Investment and Jobs Act, and annually thereafter, the Secretary shall conduct a national solicitation for applications for grants described in clause (i). (iv)Dissemination of resultsThe Secretary shall publish the results of the projects carried out through grants awarded under clause (i) through— 
(I)best practices relating to those grants, for use in the electric drive vehicle battery manufacturing, design, installation, refurbishing, or recycling industries; (II)coordination with information dissemination programs relating to general recycling of electronic devices; and 
(III)educational materials for the public, produced in conjunction with State and local governments or nonprofit organizations, on the problems and solutions relating to the recycling and second-life applications of electric drive vehicle batteries. (E)Coordination with other programs of the DepartmentIn carrying out the battery recycling and second-life applications program, the Secretary shall coordinate and leverage the resources of complementary efforts of the Department. 
(F)Study and report 
(i)StudyThe Secretary shall conduct a study on the viable market opportunities available for the recycling, second-use, and manufacturing of electric drive vehicle batteries in the United States. (ii)ReportNot later than 1 year after the date of enactment of the Infrastructure Investment and Jobs Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate, the Committee on Science, Space, and Technology of the House of Representatives, and any other relevant committee of Congress a report containing the results of the study under clause (i), including a description of— 
(I)the ability of relevant businesses or other entities to competitively manufacture electric drive vehicle batteries and recycle electric drive vehicle batteries in the United States; (II)any existing electric drive vehicle battery recycling and second-use practices and plans of electric drive vehicle manufacturing companies in the United States; 
(III)any barriers to electric drive vehicle battery recycling in the United States; (IV)opportunities and barriers in electric drive vehicle battery supply chains in the United States and internationally, including with allies and trading partners; 
(V)opportunities for job creation in the electric drive vehicle battery recycling and manufacturing fields and the necessary skills employees must acquire for growth of those fields in the United States; (VI)policy recommendations for enhancing electric drive vehicle battery manufacturing and recycling in the United States; 
(VII)any recommendations for lowering logistics costs and creating better coordination and efficiency with respect to the removal, collection, transportation, storage, and disassembly of electric drive vehicle batteries; (VIII)any recommendations for areas of coordination with other Federal agencies to improve electric drive vehicle battery recycling rates in the United States; 
(IX)an aggressive 2-year target and plan, the implementation of which shall begin during the 90-day period beginning on the date on which the report is submitted, to enhance the competitiveness of electric drive vehicle battery manufacturing and recycling in the United States; and (X)needs for future research, development, and demonstration projects in electric drive vehicle battery manufacturing, recycling, and related areas, as determined by the Secretary. 
(G)EvaluationNot later than 3 years after the date on which the report under subparagraph (F)(ii) is submitted, and every 4 years thereafter, the Secretary shall conduct, and make available to the public and the relevant committees of Congress, an independent review of the progress of the grants awarded under subparagraph (D) in meeting the recommendations and targets included in the report.; and (2)in subsection (p), by striking paragraph (6) and inserting the following: 
 
(6)the electric drive vehicle battery recycling and second-life applications program under subsection (k) $200,000,000 for the period of fiscal years 2022 through 2026.. 40209.Advanced energy manufacturing and recycling grant program (a)DefinitionsIn this section: 
(1)Advanced energy propertyThe term advanced energy property means— (A)property designed to be used to produce energy from the sun, water, wind, geothermal or hydrothermal (as those terms are defined in section 612 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17191)) resources, enhanced geothermal systems (as defined in that section), or other renewable resources; 
(B)fuel cells, microturbines, or energy storage systems and components; (C)electric grid modernization equipment or components; 
(D)property designed to capture, remove, use, or sequester carbon oxide emissions; (E)equipment designed to refine, electrolyze, or blend any fuel, chemical, or product that is— 
(i)renewable; or (ii)low-carbon and low-emission; 
(F)property designed to produce energy conservation technologies (including for residential, commercial, and industrial applications); (G) (i)light-, medium-, or heavy-duty electric or fuel cell vehicles, electric or fuel cell locomotives, electric or fuel cell maritime vessels, or electric or fuel cell planes;  
(ii)technologies, components, and materials of those vehicles, locomotives, maritime vessels, or planes; and (iii)charging or refueling infrastructure associated with those vehicles, locomotives, maritime vessels, or planes; 
(H) 
(i)hybrid vehicles with a gross vehicle weight rating of not less than 14,000 pounds; and (ii)technologies, components, and materials for those vehicles; and 
(I)other advanced energy property designed to reduce greenhouse gas emissions, as may be determined by the Secretary. (2)Covered census tractThe term covered census tract means a census tract— 
(A)in which, after December 31, 1999, a coal mine had closed; (B)in which, after December 31, 2009, a coal-fired electricity generating unit had been retired; or 
(C)that is immediately adjacent to a census tract described in subparagraph (A) or (B). (3)Eligible entityThe term eligible entity means a manufacturing firm— 
(A)the gross annual sales of which are less than $100,000,000; (B)that has fewer than 500 employees at the plant site of the manufacturing firm; and 
(C)the annual energy bills of which total more than $100,000 but less than $2,500,000. (4)Minority-ownedThe term minority-owned, with respect to an eligible entity, means an eligible entity not less than 51 percent of which is owned by 1 or more individuals who are— 
(A)citizens of the United States; and  (B)Asian American, Native Hawaiian, Pacific Islander, African American, Hispanic, Puerto Rican, Native American, or Alaska Native.  
(5)ProgramThe term Program means the grant program established under subsection (b). (6)Qualifying advanced energy projectThe term qualifying advanced energy project means a project that— 
(A) 
(i)re-equips, expands, or establishes a manufacturing or recycling facility for the production or recycling, as applicable, of advanced energy property; or (ii)re-equips an industrial or manufacturing facility with equipment designed to reduce the greenhouse gas emissions of that facility substantially below the greenhouse gas emissions under current best practices, as determined by the Secretary, through the installation of— 
(I)low- or zero-carbon process heat systems; (II)carbon capture, transport, utilization, and storage systems; 
(III)technology relating to energy efficiency and reduction in waste from industrial processes; or (IV)any other industrial technology that significantly reduces greenhouse gas emissions, as determined by the Secretary; 
(B)has a reasonable expectation of commercial viability, as determined by the Secretary; and (C)is located in a covered census tract. 
(b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a program to award grants to eligible entities to carry out qualifying advanced energy projects. (c)Applications (1)In generalEach eligible entity seeking a grant under the Program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a description of the proposed qualifying advanced energy project to be carried out using the grant. 
(2)Selection criteria 
(A)ProjectsIn selecting eligible entities to receive grants under the Program, the Secretary shall, with respect to the qualifying advanced energy projects proposed by the eligible entities, give higher priority to projects that— (i)will provide higher net impact in avoiding or reducing anthropogenic emissions of greenhouse gases; 
(ii)will result in a higher level of domestic job creation (both direct and indirect) during the lifetime of the project; (iii)will result in a higher level of job creation in the vicinity of the project, particularly with respect to— 
(I)low-income communities (as described in section 45D(e) of the Internal Revenue Code of 1986); and (II)dislocated workers who were previously employed in manufacturing, coal power plants, or coal mining; 
(iv)have higher potential for technological innovation and commercial deployment; (v)have a lower levelized cost of— 
(I)generated or stored energy; or (II)measured reduction in energy consumption or greenhouse gas emission (based on costs of the full supply chain); and 
(vi)have a shorter project time.  (B)Eligible entitiesIn selecting eligible entities to receive grants under the Program, the Secretary shall give priority to eligible entities that are minority-owned. 
(d)Project completion and location; return of unobligated funds 
(1)Completion; return of unobligated fundsAn eligible entity that receives a grant under the Program shall be required— (A)to complete the qualifying advanced energy project funded by the grant not later than 3 years after the date of receipt of the grant funds; and 
(B)to return to the Secretary any grant funds that remain unobligated at the end of that 3-year period.  (2)LocationIf the Secretary determines that an eligible entity awarded a grant under the Program has carried out the applicable qualifying advanced energy project at a location that is materially different from the location specified in the application for the grant, the eligible entity shall be required to return the grant funds to the Secretary. 
(e)Technical Assistance 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall provide technical assistance on a selective basis to eligible entities that are seeking a grant under the Program to enhance the impact of the qualifying advanced energy project to be carried out using the grant with respect to the selection criteria described in subsection (c)(2)(A). (2)ApplicationsAn eligible entity desiring technical assistance under paragraph (1) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(3)Factors for considerationIn selecting eligible entities for technical assistance under paragraph (1), the Secretary shall give higher priority to eligible entities that propose a qualifying advanced energy project that has greater potential for enhancement of the impact of the project with respect to the selection criteria described in subsection (c)(2)(A). (f)Publication of grantsThe Secretary shall make publicly available the identity of each eligible entity awarded a grant under the Program and the amount of the grant.  
(g)ReportNot later than 4 years after the date of enactment this Act, the Secretary shall— (1)review the grants awarded under the Program; and 
(2)submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing those grants.  (h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the Program $750,000,000 for the period of fiscal years 2022 through 2026.  
40210.Critical minerals mining and recycling research 
(a)DefinitionsIn this section: (1)Critical mineralThe term critical mineral has the meaning given the term in section 7002(a) of the Energy Act of 2020 (30 U.S.C. 1606(a)).  
(2)Critical minerals and metalsThe term critical minerals and metals includes any host mineral of a critical mineral.  (3)DirectorThe term Director means the Director of the Foundation.  
(4)End-to-endThe term end-to-end, with respect to the integration of mining or life cycle of minerals, means the integrated approach of, or the lifecycle determined by, examining the research and developmental process from the mining of the raw minerals to its processing into useful materials, its integration into components and devices, the utilization of such devices in the end-use application to satisfy certain performance metrics, and the recycling or disposal of such devices.  (5)Foreign entity of concernThe term foreign entity of concern means a foreign entity that is— 
(A)designated as a foreign terrorist organization by the Secretary of State under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)); (B)included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury (commonly known as the SDN list); 
(C)owned by, controlled by, or subject to the jurisdiction or direction of a government of a foreign country that is a covered nation (as defined in section 2533c(d) of title 10, United States Code); (D)alleged by the Attorney General to have been involved in activities for which a conviction was obtained under— 
(i)chapter 37 of title 18, United States Code (commonly known as the Espionage Act); (ii)section 951 or 1030 of title 18, United States Code; 
(iii)chapter 90 of title 18, United States Code (commonly known as the Economic Espionage Act of 1996); (iv)the Arms Export Control Act (22 U.S.C. 2751 et seq.); 
(v)section 224, 225, 226, 227, or 236 of the Atomic Energy Act of 1954 (42 U.S.C. 2274, 2275, 2276, 2277, and 2284); (vi)the Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.); or 
(vii)the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.); or (E)determined by the Secretary of Commerce, in consultation with the Secretary of Defense and the Director of National Intelligence, to be engaged in unauthorized conduct that is detrimental to the national security or foreign policy of the United States.  
(6)FoundationThe term Foundation means the National Science Foundation.  (7)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).  
(8)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).  (9)RecyclingThe term recycling means the process of collecting and processing spent materials and devices and turning the materials and devices into raw materials or components that can be reused either partially or completely.  
(10)Secondary recoveryThe term secondary recovery means the recovery of critical minerals and metals from discarded end-use products or from waste products produced during the metal refining and manufacturing process, including from mine waste piles, acid mine drainage sludge, or byproducts produced through legacy mining and metallurgy activities.  (b)Critical minerals mining and recycling research and development (1)In generalIn order to support supply chain resiliency, the Secretary, in coordination with the Director, shall issue awards, on a competitive basis, to eligible entities described in paragraph (2) to support basic research that will accelerate innovation to advance critical minerals mining, recycling, and reclamation strategies and technologies for the purposes of— 
(A)making better use of domestic resources; and (B)eliminating national reliance on minerals and mineral materials that are subject to supply disruptions.  
(2)Eligible entitiesEntities eligible to receive an award under paragraph (1) are the following: (A)Institutions of higher education. 
(B)National Laboratories.  (C)Nonprofit organizations. 
(D)Consortia of entities described in subparagraphs (A) through (C), including consortia that collaborate with private industry. (3)Use of fundsActivities funded by an award under this section may include— 
(A)advancing mining research and development activities to develop new mapping and mining technologies and techniques, including advanced critical mineral extraction and production— (i)to improve existing, or to develop new, supply chains of critical minerals; and 
(ii)to yield more efficient, economical, and environmentally benign mining practices; (B)advancing critical mineral processing research activities to improve separation, alloying, manufacturing, or recycling techniques and technologies that can decrease the energy intensity, waste, potential environmental impact, and costs of those activities; 
(C)advancing research and development of critical minerals mining and recycling technologies that take into account the potential end-uses and disposal of critical minerals, in order to improve end-to-end integration of mining and technological applications; (D)conducting long-term earth observation of reclaimed mine sites, including the study of the evolution of microbial diversity at those sites; 
(E)examining the application of artificial intelligence for geological exploration of critical minerals, including what size and diversity of data sets would be required; (F)examining the application of machine learning for detection and sorting of critical minerals, including what size and diversity of data sets would be required; 
(G)conducting detailed isotope studies of critical minerals and the development of more refined geologic models; or (H)providing training and research opportunities to undergraduate and graduate students to prepare the next generation of mining engineers and researchers. 
(c)Critical Minerals Interagency Subcommittee 
(1)In generalIn order to support supply chain resiliency, the Critical Minerals Subcommittee of the National Science and Technology Council (referred to in this subsection as the Subcommittee) shall coordinate Federal science and technology efforts to ensure secure and reliable supplies of critical minerals to the United States. (2)PurposesThe purposes of the Subcommittee shall be— 
(A)to advise and assist the National Science and Technology Council, including the Committee on Homeland and National Security of the National Science and Technology Council, on United States policies, procedures, and plans relating to critical minerals, including— (i)Federal research, development, and deployment efforts to optimize methods for extractions, concentration, separation, and purification of conventional, secondary, and unconventional sources of critical minerals, including research that prioritizes end-to-end integration of mining and recycling techniques and the end-use target for critical minerals; 
(ii)efficient use and reuse of critical minerals, including recycling technologies for critical minerals and the reclamation of critical minerals from components, such as spent batteries; (iii)addressing the technology transitions between research or lab-scale mining and recycling and commercialization of these technologies; 
(iv)the critical minerals workforce of the United States; and (v)United States private industry investments in innovation and technology transfer from federally funded science and technology; 
(B)to identify emerging opportunities, stimulate international cooperation, and foster the development of secure and reliable supply chains of critical minerals, including activities relating to the reuse of critical minerals via recycling; (C)to ensure the transparency of information and data related to critical minerals; and 
(D)to provide recommendations on coordination and collaboration among the research, development, and deployment programs and activities of Federal agencies to promote a secure and reliable supply of critical minerals necessary to maintain national security, economic well-being, and industrial production. (3)ResponsibilitiesIn carrying out paragraphs (1) and (2), the Subcommittee may, taking into account the findings and recommendations of relevant advisory committees— 
(A)provide recommendations on how Federal agencies may improve the topographic, geologic, and geophysical mapping of the United States and improve the discoverability, accessibility, and usability of the resulting and existing data, to the extent permitted by law and subject to appropriate limitation for purposes of privacy and security; (B)assess the progress toward developing critical minerals recycling and reprocessing technologies; 
(C)assess the end-to-end lifecycle of critical minerals, including for mining, usage, recycling, and end-use material and technology requirements; (D)examine, and provide recommendations for, options for accessing and developing critical minerals through investment and trade with allies and partners of the United States; 
(E)evaluate and provide recommendations to incentivize the development and use of advances in science and technology in the private industry; (F)assess the need for, and make recommendations to address, the challenges the United States critical minerals supply chain workforce faces, including— 
(i)aging and retiring personnel and faculty; (ii)public perceptions about the nature of mining and mineral processing; and 
(iii)foreign competition for United States talent; (G)develop, and update as necessary, a strategic plan to guide Federal programs and activities to enhance— 
(i)scientific and technical capabilities across critical mineral supply chains, including a roadmap that identifies key research and development needs and coordinates ongoing activities for source diversification, more efficient use, recycling, and substitution for critical minerals; and (ii)cross-cutting mining science, data science techniques, materials science, manufacturing science and engineering, computational modeling, and environmental health and safety research and development; and 
(H)report to the appropriate committees of Congress on activities and findings under this subsection. (4)Mandatory responsibilitiesIn carrying out paragraphs (1) and (2), the Subcommittee shall, taking into account the findings and recommendations of relevant advisory committees, identify and evaluate Federal policies and regulations that restrict the mining of critical minerals. 
(d)Grant program for processing of critical minerals and development of critical minerals and metals 
(1)EstablishmentThe Secretary, in consultation with the Director, the Secretary of the Interior, and the Secretary of Commerce, shall establish a grant program to finance pilot projects for— (A)the processing or recycling of critical minerals in the United States; or 
(B)the development of critical minerals and metals in the United States  (2)Limitation on grant awardsA grant awarded under paragraph (1) may not exceed $10,000,000. 
(3)Economic viabilityIn awarding grants under paragraph (1), the Secretary shall give priority to projects that the Secretary determines are likely to be economically viable over the long term. (4)Secondary recoveryIn awarding grants under paragraph (1), the Secretary shall seek to award not less than 30 percent of the total amount of grants awarded during the fiscal year for projects relating to secondary recovery of critical minerals and metals. 
(5)Domestic priorityIn awarding grants for the development of critical minerals and metals under paragraph (1)(B), the Secretary shall prioritize pilot projects that will process the critical minerals and metals domestically. (6)Prohibition on processing by foreign entity of concernIn awarding grants under paragraph (1), the Secretary shall ensure that pilot projects do not export for processing any critical minerals and metals to a foreign entity of concern.  
(7)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the grant program established under paragraph (1) $100,000,000 for each of fiscal years 2021 through 2024.  40211.21st Century Energy Workforce Advisory Board (a)EstablishmentThe Secretary shall establish a board, to be known as the 21st Century Energy Workforce Advisory Board, to develop a strategy for the Department that, with respect to the role of the Department in the support and development of a skilled energy workforce— 
(1)meets the current and future industry and labor needs of the energy sector; (2)provides opportunities for students to become qualified for placement in traditional energy sector and emerging energy sector jobs; 
(3)identifies areas in which the Department can effectively utilize the technical expertise of the Department to support the workforce activities of other Federal agencies; (4)strengthens and engages the workforce training programs of the Department and the National Laboratories in carrying out the Equity in Energy Initiative of the Department and other Department workforce priorities; 
(5)develops plans to support and retrain displaced and unemployed energy sector workers; and (6)prioritizes education and job training for underrepresented groups, including racial and ethnic minorities, Indian Tribes, women, veterans, and socioeconomically disadvantaged individuals. 
(b)Membership 
(1)In generalThe Board shall be composed of not fewer than 10 and not more than 15 members, with the initial members of the Board to be appointed by the Secretary not later than 1 year after the date of enactment of this Act. (2)RequirementThe Board shall include not fewer than 1 representative of a labor organization with significant energy experience who has been nominated by a national labor federation. 
(3)QualificationsEach individual appointed to the Board under paragraph (1) shall have expertise in— (A)the field of economics or workforce development; 
(B)relevant traditional energy industries or emerging energy industries, including energy efficiency; (C)secondary or postsecondary education; 
(D)energy workforce development or apprenticeship programs of States or units of local government; (E)relevant organized labor organizations; or 
(F)bringing underrepresented groups, including racial and ethnic minorities, women, veterans, and socioeconomically disadvantaged individuals, into the workforce. (c)Advisory board review and recommendations (1)Determination by boardIn developing the strategy required under subsection (a), the Board shall— 
(A)determine whether there are opportunities to more effectively and efficiently use the capabilities of the Department in the development of a skilled energy workforce; (B)identify ways in which the Department could work with other relevant Federal agencies, States, units of local government, institutions of higher education, labor organizations, Indian Tribes and tribal organizations, and industry in the development of a skilled energy workforce, subject to applicable law; 
(C)identify ways in which the Department and National Laboratories can— (i)increase outreach to minority-serving institutions; and 
(ii)make resources available to increase the number of skilled minorities and women trained to go into the energy and energy-related manufacturing sectors; (iii)increase outreach to displaced and unemployed energy sector workers; and 
(iv)make resources available to provide training to displaced and unemployed energy sector workers to reenter the energy workforce; and (D) (i)identify the energy sectors in greatest need of workforce training; and  
(ii)in consultation with the Secretary of Labor, develop recommendations for the skills necessary to develop a workforce trained to work in those energy sectors. (2)Required analysisIn developing the strategy required under subsection (a), the Board shall analyze the effectiveness of— 
(A)existing Department-directed support; and (B)existing energy workforce training programs. 
(3)Report 
(A)In generalNot later than 1 year after the date on which the Board is established under this section, and biennially thereafter until the date on which the Board is terminated under subsection (f), the Board shall submit to the Secretary a report containing, with respect to the strategy required under subsection (a)— (i)the findings of the Board; and 
(ii)the proposed energy workforce strategy of the Board. (B)Response of the SecretaryNot later than 90 days after the date on which a report is submitted to the Secretary under subparagraph (A), the Secretary shall— 
(i)submit to the Board a response to the report that— (I)describes whether the Secretary approves or disapproves of each recommendation of the Board under subparagraph (A); and 
(II)if the Secretary approves of a recommendation, provides an implementation plan for the recommendation; and (ii)submit to Congress— 
(I)the report of the Board under subparagraph (A); and (II)the response of the Secretary under clause (i). 
(C)Public availability of report 
(i)In generalThe Board shall make each report under subparagraph (A) available to the public on the earlier of— (I)the date on which the Board receives the response of the Secretary under subparagraph (B)(i); and 
(II)the date that is 90 days after the date on which the Board submitted the report to the Secretary. (ii)RequirementIf the Board has received a response to a report from the Secretary under subparagraph (B)(i), the Board shall make that response publicly available with the applicable report. 
(d)Report by the SecretaryNot later than 180 days before the date of expiration of a term of the Board under subsection (f), the Secretary shall submit to the Committees on Energy and Natural Resources and Appropriations of the Senate and the Committees on Energy and Commerce and Appropriations of the House of Representatives a report that— (1)describes the effectiveness and accomplishments of the Board during the applicable term; 
(2)contains a determination of the Secretary as to whether the Board should be renewed; and (3)if the Secretary determines that the Board should be renewed, any recommendations as to whether and how the scope and functions of the Board should be modified. 
(e)Outreach to minority-Serving institutions, veterans, and displaced and unemployed energy workersIn developing the strategy under subsection (a), the Board shall— (1)give special consideration to increasing outreach to minority-serving institutions, veterans, and displaced and unemployed energy workers; 
(2)make resources available to— (A)minority-serving institutions, with the objective of increasing the number of skilled minorities and women trained to go into the energy and manufacturing sectors; 
(B)institutions that serve veterans, with the objective of increasing the number veterans in the energy industry by ensuring that veterans have the credentials and training necessary to secure careers in the energy industry; and (C)institutions that serve displaced and unemployed energy workers to increase the number of individuals trained for jobs in the energy industry; 
(3)encourage the energy industry to improve the opportunities for students of minority-serving institutions, veterans, and displaced and unemployed energy workers to participate in internships, preapprenticeships, apprenticeships, and cooperative work-study programs in the energy industry; and (4)work with the National Laboratories to increase the participation of underrepresented groups, veterans, and displaced and unemployed energy workers in internships, fellowships, training programs, and employment at the National Laboratories. 
(f)Term 
(1)In generalSubject to paragraph (2), the Board shall terminate on September 30, 2026.  (2)ExtensionsThe Secretary may renew the Board for 1 or more 5-year periods by submitting, not later than the date described in subsection (d), a report described in that subsection that contains a determination by the Secretary that the Board should be renewed.  
IIIFuels and technology infrastructure investments 
ACarbon capture, utilization, storage, and transportation infrastructure 
40301.FindingsCongress finds that— (1)the industrial sector is integral to the economy of the United States— 
(A)providing millions of jobs and essential products; and  (B)demonstrating global leadership in manufacturing and innovation; 
(2)carbon capture and storage technologies are necessary for reducing hard-to-abate emissions from the industrial sector, which emits nearly 25 percent of carbon dioxide emissions in the United States; (3)carbon removal and storage technologies, including direct air capture, must be deployed at large-scale in the coming decades to remove carbon dioxide directly from the atmosphere; 
(4)large-scale deployment of carbon capture, removal, utilization, transport, and storage— (A)is critical for achieving mid-century climate goals; and 
(B)will drive regional economic development, technological innovation, and high-wage employment; (5)carbon capture, removal, and utilization technologies require a backbone system of shared carbon dioxide transport and storage infrastructure to enable large-scale deployment, realize economies of scale, and create an interconnected carbon management market; 
(6)carbon dioxide transport infrastructure and permanent geological storage are proven and safe technologies with existing Federal and State regulatory frameworks; (7)carbon dioxide transport and storage infrastructure share similar barriers to deployment previously faced by other types of critical national infrastructure, such as high capital costs and chicken-and-egg challenges, that require Federal and State support, in combination with private investment, to be overcome; and 
(8)each State should take into consideration, with respect to new carbon dioxide transportation infrastructure— (A)qualifying the infrastructure as pollution control devices under applicable laws (including regulations) of the State; and 
(B)establishing a waiver of ad valorem and property taxes for the infrastructure for a period of not less than 10 years. 40302.Carbon utilization programSection 969A of the Energy Policy Act of 2005 (42 U.S.C. 16298a) is amended— 
(1)in subsection (a)— (A)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and 
(B)by inserting after paragraph (2) the following:  (3)to develop or obtain, in coordination with other applicable Federal agencies and standard-setting organizations, standards and certifications, as appropriate, to facilitate the commercialization of the products and technologies described in paragraph (2);; 
(2)in subsection (b)— (A)by redesignating paragraph (2) as paragraph (3); 
(B)by inserting after paragraph (1) the following:  (2)Grant program (A)In generalNot later than 1 year after the date of enactment of the Infrastructure Investment and Jobs Act, the Secretary shall establish a program to provide grants to eligible entities to use in accordance with subparagraph (D). 
(B)Eligible entitiesTo be eligible to receive a grant under this paragraph, an entity shall be— (i)a State;  
(ii)a unit of local government; or (iii)a public utility or agency. 
(C)ApplicationsEligible entities desiring a grant under this paragraph shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary determines to be appropriate. (D)Use of fundsAn eligible entity shall use a grant received under this paragraph to procure and use commercial or industrial products that— 
(i)use or are derived from anthropogenic carbon oxides; and (ii)demonstrate significant net reductions in lifecycle greenhouse gas emissions compared to incumbent technologies, processes, and products.; and 
(C)in paragraph (3) (as so redesignated), by striking paragraph (1) and inserting this subsection; and (3)by striking subsection (d) and inserting the following:  
 
(d)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section— (1)$41,000,000 for fiscal year 2022;  
(2)$65,250,000 for fiscal year 2023; (3)$66,562,500 for fiscal year 2024; 
(4)$67,940,625 for fiscal year 2025; and (5)$69,387,656 for fiscal year 2026.. 
40303.Carbon capture technology programSection 962 of the Energy Policy Act of 2005 (42 U.S.C. 16292) is amended— (1)in subsection (b)(2)— 
(A)in subparagraph (C), by striking and at the end; (B)in subparagraph (D), by striking program. and inserting program for carbon capture technologies; and; and 
(C)by adding at the end the following:  (E)a front-end engineering and design program for carbon dioxide transport infrastructure necessary to enable deployment of carbon capture, utilization, and storage technologies.; and 
(2)in subsection (d)(1)— (A)in subparagraph (C), by striking and at the end; 
(B)in subparagraph (D), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(E)for activities under the front-end engineering and design program described in subsection (b)(2)(E), $100,000,000 for the period of fiscal years 2022 through 2026.. 40304.Carbon dioxide transportation infrastructure finance and innovation (a)In generalTitle IX of the Energy Policy Act of 2005 (42 U.S.C. 16181 et seq.) is amended by adding at the end the following: 
 
JCarbon dioxide transportation infrastructure finance and innovation 
999A.DefinitionsIn this subtitle: (1)CIFIA programThe term CIFIA program means the carbon dioxide transportation infrastructure finance and innovation program established under section 999B(a). 
(2)Common carrierThe term common carrier means a transportation infrastructure operator or owner that— (A)publishes a publicly available tariff containing the just and reasonable rates, terms, and conditions of nondiscriminatory service; and 
(B)holds itself out to provide transportation services to the public for a fee. (3)Contingent commitmentThe term contingent commitment means a commitment to obligate funds from future available budget authority that is— 
(A)contingent on those funds being made available in law at a future date; and (B)not an obligation of the Federal Government. 
(4)Eligible project costsThe term eligible project costs means amounts substantially all of which are paid by, or for the account of, an obligor in connection with a project, including— (A)the cost of— 
(i)development-phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, permitting, preliminary engineering and design work, and other preconstruction activities; (ii)construction, reconstruction, rehabilitation, replacement, and acquisition of real property (including land relating to the project and improvements to land), environmental mitigation, construction contingencies, and acquisition and installation of equipment (including labor); and 
(iii)capitalized interest necessary to meet market requirements, reasonably required reserve funds, capital issuance expenses, and other carrying costs during construction; and (B)transaction costs associated with financing the project, including— 
(i)the cost of legal counsel and technical consultants; and  (ii)any subsidy amount paid in accordance with section 999B(c)(3)(B)(ii) or section 999C(b)(6)(B)(ii).  
(5)Federal credit instrumentThe term Federal credit instrument means a secured loan or loan guarantee authorized to be provided under the CIFIA program with respect to a project.  (6)LenderThe term lender means a qualified institutional buyer (as defined in section 230.144A(a) of title 17, Code of Federal Regulations (or a successor regulation), commonly known as Rule 144A(a) of the Securities and Exchange Commission and issued under the Securities Act of 1933 (15 U.S.C. 77a et seq.)), that is not a Federal qualified institutional buyer. 
(7)Letter of interestThe term letter of interest means a letter submitted by a potential applicant prior to an application for credit assistance in a format prescribed by the Secretary on the website of the CIFIA program that— (A)describes the project and the location, purpose, and cost of the project; 
(B)outlines the proposed financial plan, including the requested credit and grant assistance and the proposed obligor; (C)provides a status of environmental review; and 
(D)provides information regarding satisfaction of other eligibility requirements of the CIFIA program. (8)Loan guaranteeThe term loan guarantee means any guarantee or other pledge by the Secretary to pay all or part of the principal of, and interest on, a loan made to an obligor, or debt obligation issued by an obligor, in each case funded by a lender. 
(9)Master credit agreementThe term master credit agreement means a conditional agreement that— (A)is for the purpose of extending credit assistance for— 
(i)a project of high priority under section 999B(c)(3)(A); or (ii)a project covered under section 999B(c)(3)(B); 
(B)does not provide for a current obligation of Federal funds; and (C)would— 
(i)make a contingent commitment of a Federal credit instrument or grant at a future date, subject to—  (I)the availability of future funds being made available to carry out the CIFIA program; and 
(II)the satisfaction of all conditions for the provision of credit assistance under the CIFIA program, including section 999C(b); (ii)establish the maximum amounts and general terms and conditions of the Federal credit instruments or grants; 
(iii)identify the 1 or more revenue sources that will secure the repayment of the Federal credit instruments; (iv)provide for the obligation of funds for the Federal credit instruments or grants after all requirements have been met for the projects subject to the agreement, including— 
(I)compliance with all applicable requirements specified under the CIFIA program, including sections 999B(d) and 999C(b)(1); and (II)the availability of funds to carry out the CIFIA program; and 
(v)require that contingent commitments shall result in a financial close and obligation of credit or grant assistance by not later than 4 years after the date of entry into the agreement or release of the commitment, as applicable, unless otherwise extended by the Secretary. (10)ObligorThe term obligor means a corporation, partnership, joint venture, trust, non-Federal governmental entity, agency, or instrumentality, or other entity that is liable for payment of the principal of, or interest on, a Federal credit instrument. 
(11)Produced in the United StatesThe term produced in the United States, with respect to iron and steel, means that all manufacturing processes for the iron and steel, including the application of any coating, occurs within the United States. (12)ProjectThe term project means a project for common carrier carbon dioxide transportation infrastructure or associated equipment, including pipeline, shipping, rail, or other transportation infrastructure and associated equipment, that will transport or handle carbon dioxide captured from anthropogenic sources or ambient air, as the Secretary determines to be appropriate. 
(13)Project obligationThe term project obligation means any note, bond, debenture, or other debt obligation issued by an obligor in connection with the financing of a project, other than a Federal credit instrument. (14)Secured loanThe term secured loan means a direct loan to an obligor or a debt obligation issued by an obligor and purchased by the Secretary, in each case funded by the Secretary in connection with the financing of a project under section 999C. 
(15)Subsidy amountThe term subsidy amount means the amount of budget authority sufficient to cover the estimated long-term cost to the Federal Government of a Federal credit instrument— (A)calculated on a net present value basis; and 
(B)excluding administrative costs and any incidental effects on governmental receipts or outlays in accordance with the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.). (16)Substantial completionThe term substantial completion, with respect to a project, means the date— 
(A)on which the project commences transportation of carbon dioxide; or (B)of a comparable event to the event described in subparagraph (A), as determined by the Secretary and specified in the project credit agreement. 
999B.Determination of eligibility and project selection 
(a)Establishment of programThe Secretary shall establish and carry out a carbon dioxide transportation infrastructure finance and innovation program, under which the Secretary shall provide for eligible projects in accordance with this subtitle— (1)a Federal credit instrument under section 999C; 
(2)a grant under section 999D; or (3)both a Federal credit instrument and a grant. 
(b)Eligibility 
(1)In generalA project shall be eligible to receive a Federal credit instrument or a grant under the CIFIA program if— (A)the entity proposing to carry out the project submits a letter of interest prior to submission of an application under paragraph (3) for the project; and 
(B)the project meets the criteria described in this subsection. (2)Creditworthiness (A)In generalEach project and obligor that receives a Federal credit instrument or a grant under the CIFIA program shall be creditworthy, such that there exists a reasonable prospect of repayment of the principal and interest on the Federal credit instrument, as determined by the Secretary under subparagraph (B). 
(B)Reasonable prospect of repaymentThe Secretary shall base a determination of whether there is a reasonable prospect of repayment under subparagraph (A) on a comprehensive evaluation of whether the obligor has a reasonable prospect of repaying the Federal credit instrument for the eligible project, including evaluation of— (i)the strength of the contractual terms of an eligible project (if available for the applicable market segment); 
(ii)the forecast of noncontractual cash flows supported by market projections from reputable sources, as determined by the Secretary, and cash sweeps or other structural enhancements; (iii)the projected financial strength of the obligor— 
(I)at the time of loan close; and (II)throughout the loan term, including after the project is completed; 
(iv)the financial strength of the investors and strategic partners of the obligor, if applicable; and (v)other financial metrics and analyses that are relied on by the private lending community and nationally recognized credit rating agencies, as determined appropriate by the Secretary.  
(3)ApplicationsTo be eligible for assistance under the CIFIA program, an obligor shall submit to the Secretary a project application at such time, in such manner, and containing such information as the Secretary determines to be appropriate. (4)Eligible project costsA project under the CIFIA program shall have eligible project costs that are reasonably anticipated to equal or exceed $100,000,000. 
(5)Revenue sourcesThe applicable Federal credit instrument shall be repayable, in whole or in part, from— (A)user fees; 
(B)payments owing to the obligor under a public-private partnership; or (C)other revenue sources that also secure or fund the project obligations. 
(6)Obligor will be identified laterA State, local government, agency, or instrumentality of a State or local government, or a public authority, may submit to the Secretary an application under paragraph (3), under which a private party to a public-private partnership will be— (A)the obligor; and 
(B)identified at a later date through completion of a procurement and selection of the private party. (7)Beneficial effectsThe Secretary shall determine that financial assistance for each project under the CIFIA program will— 
(A)attract public or private investment for the project; or (B)enable the project to proceed at an earlier date than the project would otherwise be able to proceed or reduce the lifecycle costs (including debt service costs) of the project. 
(8)Project readinessTo be eligible for assistance under the CIFIA program, the applicant shall demonstrate a reasonable expectation that the contracting process for construction of the project can commence by not later than 90 days after the date on which a Federal credit instrument or grant is obligated for the project under the CIFIA program. (c)Selection among eligible projects (1)Establishment of application processThe Secretary shall establish an application process under which projects that are eligible to receive assistance under subsection (b) may— 
(A)receive credit assistance on terms acceptable to the Secretary, if adequate funds are available (including any funds provided on behalf of an eligible project under paragraph (3)(B)(ii)) to cover the subsidy amount associated with the Federal credit instrument; and (B)receive grants under section 999D if— 
(i)adequate funds are available to cover the amount of the grant; and (ii)the Secretary determines that the project is eligible under subsection (b). 
(2)PriorityIn selecting projects to receive credit assistance under subsection (b), the Secretary shall give priority to projects that— (A)are large-capacity, common carrier infrastructure; 
(B)have demonstrated demand for use of the infrastructure by associated projects that capture carbon dioxide from anthropogenic sources or ambient air; (C)enable geographical diversity in associated projects that capture carbon dioxide from anthropogenic sources or ambient air, with the goal of enabling projects in all major carbon dioxide-emitting regions of the United States; and 
(D)are sited within, or adjacent to, existing pipeline or other linear infrastructure corridors, in a manner that minimizes environmental disturbance and other siting concerns. (3)Master credit agreements (A)Priority projectsThe Secretary may enter into a master credit agreement for a project that the Secretary determines— 
(i)will likely be eligible for credit assistance under subsection (b), on obtaining— (I)additional commitments from associated carbon capture projects to use the project; or 
(II)all necessary permits and approvals; and (ii)is a project of high priority, as determined in accordance with the criteria described in paragraph (2). 
(B)Adequate funding not availableIf the Secretary fully obligates funding to eligible projects for a fiscal year and adequate funding is not available to fund a Federal credit instrument, a project sponsor (including a unit of State or local government) of an eligible project may elect— (i) (I)to enter into a master credit agreement in lieu of the Federal credit instrument; and 
(II)to wait to execute a Federal credit instrument until the fiscal year for which additional funds are available to receive credit assistance; or (ii)if the lack of adequate funding is solely with respect to amounts available for the subsidy amount, to pay the subsidy amount to fund the Federal credit instrument. 
(d)Federal requirements 
(1)In generalNothing in this subtitle supersedes the applicability of any other requirement under Federal law (including regulations). (2)NEPAFederal credit assistance may only be provided under this subtitle for a project that has received an environmental categorical exclusion, a finding of no significant impact, or a record of decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(e)Use of American iron, steel, and manufactured goods 
(1)In generalExcept as provided in paragraph (2), no Federal credit instrument or grant provided under the CIFIA program shall be made available for a project unless all iron, steel, and manufactured goods used in the project are produced in the United States. (2)ExceptionsParagraph (1) shall not apply in any case or category of cases with respect to which the Secretary determines that— 
(A)the application would be inconsistent with the public interest; (B)iron, steel, or a relevant manufactured good is not produced in the United States in sufficient and reasonably available quantity, or of a satisfactory quality; or 
(C)the inclusion of iron, steel, or a manufactured good produced in the United States will increase the cost of the overall project by more than 25 percent. (3)WaiversIf the Secretary receives a request for a waiver under this subsection, the Secretary shall— 
(A)make available to the public a copy of the request, together with any information available to the Secretary concerning the request— (i)on an informal basis; and 
(ii)by electronic means, including on the official public website of the Department; (B)allow for informal public comment relating to the request for not fewer than 15 days before making a determination with respect to the request; and 
(C)approve or disapprove the request by not later than the date that is 120 days after the date of receipt of the request. (4)ApplicabilityThis subsection shall be applied in accordance with any applicable obligations of the United States under international agreements. 
(f)Application processing procedures 
(1)Notice of complete applicationNot later than 30 days after the date of receipt of an application under this section, the Secretary shall provide to the applicant a written notice describing whether— (A)the application is complete; or 
(B)additional information or materials are needed to complete the application. (2)Approval or denial of applicationNot later than 60 days after the date of issuance of a written notice under paragraph (1), the Secretary shall provide to the applicant a written notice informing the applicant whether the Secretary has approved or disapproved the application. 
(g)Development-phase activitiesAny Federal credit instrument provided under the CIFIA program may be used to finance up to 100 percent of the cost of development-phase activities, as described in section 999A(4)(A). 999C.Secured loans (a)Agreements (1)In generalSubject to paragraph (2), the Secretary may enter into agreements with 1 or more obligors to make secured loans, the proceeds of which— 
(A)shall be used— (i)to finance eligible project costs of any project selected under section 999B; 
(ii)to refinance interim construction financing of eligible project costs of any project selected under section 999B; or (iii)to refinance long-term project obligations or Federal credit instruments, if the refinancing provides additional funding capacity for the completion, enhancement, or expansion of any project that— 
(I)is selected under section 999B; or (II)otherwise meets the requirements of that section; and 
(B)may be used in accordance with subsection (b)(7) to pay any fees collected by the Secretary under subparagraph (B) of that subsection.  (2)Risk assessmentBefore entering into an agreement under this subsection, the Secretary, in consultation with the Director of the Office of Management and Budget, shall determine an appropriate credit subsidy amount for each secured loan, taking into account all relevant factors, including the creditworthiness factors under section 999B(b)(2). 
(b)Terms and limitations 
(1)In generalA secured loan under this section with respect to a project shall be on such terms and conditions and contain such covenants, representations, warranties, and requirements (including requirements for audits) as the Secretary determines to be appropriate. (2)Maximum amountThe amount of a secured loan under this section shall not exceed an amount equal to 80 percent of the reasonably anticipated eligible project costs. 
(3)PaymentA secured loan under this section shall be payable, in whole or in part, from—  (A)user fees; 
(B)payments owing to the obligor under a public-private partnership; or (C)other revenue sources that also secure or fund the project obligations. 
(4)Interest rate 
(A)In generalExcept as provided in subparagraph (B), the interest rate on a secured loan under this section shall be not less than the interest rate reflected in the yield on United States Treasury securities of a similar maturity to the maturity of the secured loan on the date of execution of the loan agreement. (B)Limited buydowns (i)In generalSubject to clause (iii), the Secretary may lower the interest rate of a secured loan under this section to not lower than the interest rate described in clause (ii), if the interest rate has increased during the period— 
(I)beginning on, as applicable— (aa)the date on which an application acceptable to the Secretary is submitted for the applicable project; or 
(bb)the date on which the Secretary entered into a master credit agreement for the applicable project; and (II)ending on the date on which the Secretary executes the Federal credit instrument for the applicable project that is the subject of the secured loan. 
(ii)Description of interest rateThe interest rate referred to in clause (i) is the interest rate reflected in the yield on United States Treasury securities of a similar maturity to the maturity of the secured loan in effect, as applicable to the project that is the subject of the secured loan, on— (I)the date described in clause (i)(I)(aa); or 
(II)the date described in clause (i)(I)(bb). (iii)LimitationThe interest rate of a secured loan may not be lowered pursuant to clause (i) by more than 11/2 percentage points (150 basis points). 
(5)Maturity dateThe final maturity date of the secured loan shall be the earlier of— (A)the date that is 35 years after the date of substantial completion of the project; and 
(B)if the useful life of the capital asset being financed is of a lesser period, the date that is the end of the useful life of the asset. (6)Nonsubordination (A)In generalExcept as provided in subparagraph (B), the secured loan shall not be subordinated to the claims of any holder of project obligations in the event of bankruptcy, insolvency, or liquidation of the obligor. 
(B)Preexisting indenture 
(i)In generalThe Secretary shall waive the requirement under subparagraph (A) for a public agency borrower that is financing ongoing capital programs and has outstanding senior bonds under a preexisting indenture, if— (I)the secured loan is rated in the A category or higher; and 
(II)the secured loan is secured and payable from pledged revenues not affected by project performance, such as a tax-backed revenue pledge or a system-backed pledge of project revenues. (ii)LimitationIf the Secretary waives the nonsubordination requirement under this subparagraph— 
(I)the maximum credit subsidy amount to be paid by the Federal Government shall be not more than 10 percent of the principal amount of the secured loan; and (II)the obligor shall be responsible for paying the remainder of the subsidy amount, if any. 
(7)Fees 
(A)In generalThe Secretary may collect a fee on or after the date of the financial close of a Federal credit instrument under this section in an amount equal to not more than $3,000,000 to cover all or a portion of the costs to the Federal Government of providing the Federal credit instrument. (B)Amendment to add cost of fees to secured loanIf the Secretary collects a fee from an obligor under subparagraph (A) to cover all or a portion of the costs to the Federal Government of providing a secured loan, the obligor and the Secretary may amend the terms of the secured loan to add to the principal of the secured loan an amount equal to the amount of the fee collected by the Secretary.  
(8)Maximum Federal involvementThe total Federal assistance provided for a project under the CIFIA program, including any grant provided under section 999D, shall not exceed an amount equal to 80 percent of the eligible project costs.  (c)Repayment (1)ScheduleThe Secretary shall establish a repayment schedule for each secured loan under this section based on— 
(A)the projected cash flow from project revenues and other repayment sources; and (B)the useful life of the project. 
(2)CommencementScheduled loan repayments of principal or interest on a secured loan under this section shall commence not later than 5 years after the date of substantial completion of the project. (3)Deferred payments (A)In generalIf, at any time after the date of substantial completion of a project, the project is unable to generate sufficient revenues in excess of reasonable and necessary operating expenses to pay the scheduled loan repayments of principal and interest on the secured loan, the Secretary may, subject to subparagraph (C), allow the obligor to add unpaid principal and interest to the outstanding balance of the secured loan. 
(B)InterestAny payment deferred under subparagraph (A) shall— (i)continue to accrue interest in accordance with subsection (b)(4) until fully repaid; and 
(ii)be scheduled to be amortized over the remaining term of the loan. (C)Criteria (i)In generalAny payment deferral under subparagraph (A) shall be contingent on the project meeting criteria established by the Secretary. 
(ii)Repayment standardsThe criteria established pursuant to clause (i) shall include standards for the reasonable prospect of repayment. (4)Prepayment (A)Use of excess revenuesAny excess revenues that remain after satisfying scheduled debt service requirements on the project obligations and secured loan and all deposit requirements under the terms of any trust agreement, bond resolution, or similar agreement securing project obligations may be applied annually to prepay the secured loan, without penalty. 
(B)Use of proceeds of refinancingA secured loan may be prepaid at any time without penalty from the proceeds of refinancing from non-Federal funding sources. (d)Sale of secured loans (1)In generalSubject to paragraph (2), as soon as practicable after substantial completion of a project and after notifying the obligor, the Secretary may sell to another entity or reoffer into the capital markets a secured loan for the project if the Secretary determines that the sale or reoffering can be made on favorable terms. 
(2)Consent of obligorIn making a sale or reoffering under paragraph (1), the Secretary may not change any original term or condition of the secured loan without the written consent of the obligor. (e)Loan guarantees (1)In generalThe Secretary may provide a loan guarantee to a lender in lieu of making a secured loan under this section if the Secretary determines that the budgetary cost of the loan guarantee is substantially the same as, or less than, that of a secured loan. 
(2)TermsThe terms of a loan guarantee under paragraph (1) shall be consistent with the terms required under this section for a secured loan, except that the rate on the guaranteed loan and any prepayment features shall be negotiated between the obligor and the lender, with the consent of the Secretary. 999D.Future growth grants (a)EstablishmentThe Secretary may provide grants to pay a portion of the cost differential, with respect to any projected future increase in demand for carbon dioxide transportation by an infrastructure project described in subsection (b), between— 
(1)the cost of constructing the infrastructure asset with the capacity to transport an increased flow rate of carbon dioxide, as made practicable under the project; and (2)the cost of constructing the infrastructure asset with the capacity to transport carbon dioxide at the flow rate initially required, based on commitments for the use of the asset. 
(b)EligibilityTo be eligible to receive a grant under this section, an entity shall— (1)be eligible to receive credit assistance under the CIFIA program; 
(2)carry out, or propose to carry out, a project for large-capacity, common carrier infrastructure with a probable future increase in demand for carbon dioxide transportation; and (3)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary determines to be appropriate. 
(c)Use of fundsA grant provided under this section may be used only to pay the costs of any additional flow rate capacity of a carbon dioxide transportation infrastructure asset that the project sponsor demonstrates to the satisfaction of the Secretary can reasonably be expected to be used during the 20-year period beginning on the date of substantial completion of the project described in subsection (b)(2). (d)Maximum amountThe amount of a grant provided under this section may not exceed an amount equal to 80 percent of the cost of the additional capacity described in subsection (a).  
999E.Program administration 
(a)RequirementThe Secretary shall establish a uniform system to service the Federal credit instruments provided under the CIFIA program. (b)FeesIf funding sufficient to cover the costs of services of expert firms retained pursuant to subsection (d) and all or a portion of the costs to the Federal Government of servicing the Federal credit instruments is not provided in an appropriations Act for a fiscal year, the Secretary, during that fiscal year, may collect fees on or after the date of the financial close of a Federal credit instrument provided under the CIFIA program at a level that is sufficient to cover those costs. 
(c)Servicer 
(1)In generalThe Secretary may appoint a financial entity to assist the Secretary in servicing the Federal credit instruments. (2)DutiesA servicer appointed under paragraph (1) shall act as the agent for the Secretary. 
(3)FeeA servicer appointed under paragraph (1) shall receive a servicing fee, subject to approval by the Secretary. (d)Assistance from expert firmsThe Secretary may retain the services of expert firms, including counsel, in the field of municipal and project finance to assist in the underwriting and servicing of Federal credit instruments. 
(e)Expedited processingThe Secretary shall implement procedures and measures to economize the time and cost involved in obtaining approval and the issuance of credit assistance under the CIFIA program. 999F.State and local permitsThe provision of credit assistance under the CIFIA program with respect to a project shall not— 
(1)relieve any recipient of the assistance of any project obligation to obtain any required State or local permit or approval with respect to the project; (2)limit the right of any unit of State or local government to approve or regulate any rate of return on private equity invested in the project; or 
(3)otherwise supersede any State or local law (including any regulation) applicable to the construction or operation of the project. 999G.RegulationsThe Secretary may promulgate such regulations as the Secretary determines to be appropriate to carry out the CIFIA program. 
999H.Authorization of appropriations; contract authority 
(a)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to the Secretary to carry out this subtitle— (A)$600,000,000 for each of fiscal years 2022 and 2023; and 
(B)$300,000,000 for each of fiscal years 2024 through 2026. (2)Spending and borrowing authoritySpending and borrowing authority for a fiscal year to enter into Federal credit instruments shall be promptly apportioned to the Secretary on a fiscal-year basis. 
(3)ReestimatesIf the subsidy amount of a Federal credit instrument is reestimated, the cost increase or decrease of the reestimate shall be borne by, or benefit, the general fund of the Treasury, consistent with section 504(f) of the Congressional Budget Act of 1974 (2 U.S.C. 661c(f)). (4)Administrative costsOf the amounts made available to carry out the CIFIA program, the Secretary may use not more than $9,000,000 (as indexed for United States dollar inflation from the date of enactment of the Infrastructure Investment and Jobs Act (as measured by the Consumer Price Index)) each fiscal year for the administration of the CIFIA program. 
(b)Contract authority 
(1)In generalNotwithstanding any other provision of law, execution of a term sheet by the Secretary of a Federal credit instrument that uses amounts made available under the CIFIA program shall impose on the United States a contractual obligation to fund the Federal credit investment. (2)AvailabilityAmounts made available to carry out the CIFIA program for a fiscal year shall be available for obligation on October 1 of the fiscal year.. 
(b)Technical amendmentsThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 600) is amended— (1)in the item relating to section 917, by striking Efficiency;  
(2)by striking the items relating to subtitle J of title IX (relating to ultra-deepwater and unconventional natural gas and other petroleum resources) and inserting the following:   Subtitle J—Carbon dioxide transportation infrastructure finance and innovation  Sec. 999A. Definitions.  Sec. 999B. Determination of eligibility and project selection.  Sec. 999C. Secured loans.  Sec. 999D. Future growth grants.  Sec. 999E. Program administration.  Sec. 999F. State and local permits.  Sec. 999G. Regulations.  Sec. 999H. Authorization of appropriations; contract authority.; and (3)by striking the item relating to section 969B and inserting the following: 
 
 
Sec. 969B. High efficiency turbines.. 
40305.Carbon storage validation and testingSection 963 of the Energy Policy Act of 2005 (42 U.S.C. 16293) is amended— (1)in subsection (a)(1)(B), by striking over a 10-year period; 
(2)in subsection (b)— (A)in paragraph (1), by striking and demonstration and inserting demonstration, and commercialization; and 
(B)in paragraph (2)— (i)in subparagraph (G), by striking and at the end; 
(ii)in subparagraph (H), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following: 
 
(I)evaluating the quantity, location, and timing of geologic carbon storage deployment that may be needed, and developing strategies and resources to enable the deployment.; (3)by redesignating subsections (e) through (g) as subsections (f) through (h), respectively;  
(4)by inserting after subsection (d) the following:   (e)Large-scale carbon storage commercialization program (1)In generalThe Secretary shall establish a commercialization program under which the Secretary shall provide funding for the development of new or expanded commercial large-scale carbon sequestration projects and associated carbon dioxide transport infrastructure, including funding for the feasibility, site characterization, permitting, and construction stages of project development. 
(2)Applications; selection 
(A)In generalTo be eligible to enter into an agreement with the Secretary for funding under paragraph (1), an entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary determines to be appropriate. (B)Application processThe Secretary shall establish an application process that, to the maximum extent practicable— 
(i)is open to projects at any stage of development described in paragraph (1); and (ii)facilitates expeditious development of projects described in that paragraph. 
(C)Project selectionIn selecting projects for funding under paragraph (1), the Secretary shall give priority to— (i)projects with substantial carbon dioxide storage capacity; or 
(ii)projects that will store carbon dioxide from multiple carbon capture facilities.; (5)in subsection (f) (as so redesignated), in paragraph (1), by inserting with respect to the research, development, demonstration program components described in subsections (b) through (d) before give preference; and 
(6)by striking subsection (h) (as so redesignated) and inserting the following:  (h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $2,500,000,000 for the period of fiscal years 2022 through 2026.. 
40306.Secure geologic storage permitting 
(a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)Class VI wellThe term Class VI well means a well described in section 144.6(f) of title 40, Code of Federal Regulations (or successor regulations). (b)Authorization of appropriations for geologic sequestration permittingThere is authorized to be appropriated to the Administrator for the permitting of Class VI wells by the Administrator for the injection of carbon dioxide for the purpose of geologic sequestration in accordance with the requirements of the Safe Drinking Water Act (42 U.S.C. 300f et seq.) and the final rule of the Administrator entitled Federal Requirements Under the Underground Injection Control (UIC) Program for Carbon Dioxide (CO2) Geologic Sequestration (GS) Wells (75 Fed. Reg. 77230 (December 10, 2010)), $5,000,000 for each of fiscal years 2022 through 2026.  
(c)State permitting program grants 
(1)EstablishmentThe Administrator shall award grants to States that, pursuant to section 1422 of the Safe Drinking Water Act (42 U.S.C. 300h–1), receive the approval of the Administrator for a State underground injection control program for permitting Class VI wells for the injection of carbon dioxide. (2)Use of fundsA State that receives a grant under paragraph (1) shall use the amounts received under the grant to defray the expenses of the State related to the establishment and operation of a State underground injection control program described in paragraph (1). 
(3)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this subsection $50,000,000 for the period of fiscal years 2022 through 2026. 40307.Geologic carbon sequestration on the outer Continental Shelf (a)DefinitionsSection 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331) is amended— 
(1)in the matter preceding subsection (a), by striking When used in this Act— and inserting In this Act:; (2)in each subsection, by inserting a subsection heading, the text of which is comprised of the term defined in the subsection; 
(3)by striking the semicolon at the end of each subsection (other than subsection (q)) and ; and at the end of subsection (p) and inserting a period; and (4)by adding at the end the following: 
 
(r)Carbon dioxide stream 
(1)In generalThe term carbon dioxide stream means carbon dioxide that— (A)has been captured; and 
(B)consists overwhelmingly of— (i)carbon dioxide plus incidental associated substances derived from the source material or capture process; and  
(ii)any substances added to the stream for the purpose of enabling or improving the injection process. (2)ExclusionsThe term carbon dioxide stream does not include additional waste or other matter added to the carbon dioxide stream for the purpose of disposal.  
(s)Carbon sequestrationThe term carbon sequestration means the act of storing carbon dioxide that has been removed from the atmosphere or captured through physical, chemical, or biological processes that can prevent the carbon dioxide from reaching the atmosphere.. (b)Leases, easements, or rights-of-way for energy and related purposesSection 8(p)(1) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)(1)) is amended— 
(1)in subparagraph (C), by striking or after the semicolon; (2)in subparagraph (D), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following:  (E)provide for, support, or are directly related to the injection of a carbon dioxide stream into sub-seabed geologic formations for the purpose of long-term carbon sequestration.. 
(c)ClarificationA carbon dioxide stream injected for the purpose of carbon sequestration under subparagraph (E) of section 8(p)(1) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)(1)) shall not be considered to be material (as defined in section 3 of the Marine Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1402)) for purposes of that Act (33 U.S.C. 1401 et seq.). (d)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary of the Interior shall promulgate regulations to carry out the amendments made by this section. 
40308.Carbon removal 
(a)In generalSection 969D of the Energy Policy Act of 2005 (42 U.S.C. 16298d) is amended— (1)by redesignating subsection (j) as subsection (k); and 
(2)by inserting after subsection (i) the following:  (j)Regional direct air capture hubs (1)DefinitionsIn this subsection: 
(A)Eligible projectThe term eligible project means a direct air capture project or a component project of a regional direct air capture hub.  (B)Regional direct air capture hubThe term regional direct air capture hub means a network of direct air capture projects, potential carbon dioxide utilization off-takers, connective carbon dioxide transport infrastructure, subsurface resources, and sequestration infrastructure located within a region. 
(2)Establishment of program 
(A)In generalThe Secretary shall establish a program under which the Secretary shall provide funding for eligible projects that contribute to the development of 4 regional direct air capture hubs described in subparagraph (B). (B)Regional direct air capture hubsEach of the 4 regional direct air capture hubs developed under the program under subparagraph (A) shall be a regional direct air capture hub that— 
(i)facilitates the deployment of direct air capture projects; (ii)has the capacity to capture and sequester, utilize, or sequester and utilize at least 1,000,000 metric tons of carbon dioxide from the atmosphere annually from a single unit or multiple interconnected units; 
(iii)demonstrates the capture, processing, delivery, and sequestration or end-use of captured carbon; and (iv)could be developed into a regional or interregional carbon network to facilitate sequestration or carbon utilization. 
(3)Selection of projects 
(A)Solicitation of proposals 
(i)In generalNot later than 180 days after the date of enactment of the Infrastructure Investment and Jobs Act, the Secretary shall solicit applications for funding for eligible projects. (ii)Additional solicitationsThe Secretary shall solicit applications for funding for eligible projects on a recurring basis after the first round of applications is received under clause (i) until all amounts appropriated to carry out this subsection are expended. 
(B)Selection of projects for the development of regional direct air capture hubsNot later than 3 years after the date of the deadline for the submission of proposals under subparagraph (A)(i), the Secretary shall select eligible projects described in paragraph (2)(A). (C)CriteriaThe Secretary shall select eligible projects under subparagraph (B) using the following criteria: 
(i)Carbon intensity of local industryTo the maximum extent practicable, each eligible project shall be located in a region with— (I)existing carbon-intensive fuel production or industrial capacity; or 
(II)carbon-intensive fuel production or industrial capacity that has retired or closed in the preceding 10 years. (ii)Geographic diversityTo the maximum extent practicable, eligible projects shall contribute to the development of regional direct air capture hubs located in different regions of the United States. 
(iii)Carbon potentialTo the maximum extent practicable, eligible projects shall contribute to the development of regional direct air capture hubs located in regions with high potential for carbon sequestration or utilization. (iv)Hubs in fossil-producing regionsTo the maximum extent practicable, eligible projects shall contribute to the development of at least 2 regional direct air capture hubs located in economically distressed communities in the regions of the United States with high levels of coal, oil, or natural gas resources. 
(v)ScalabilityThe Secretary shall give priority to eligible projects that, as compared to other eligible projects, will contribute to the development of regional direct air capture hubs with larger initial capacity, greater potential for expansion, and lower levelized cost per ton of carbon dioxide removed from the atmosphere. (vi)EmploymentThe Secretary shall give priority to eligible projects that are likely to create opportunities for skilled training and long-term employment to the greatest number of residents of the region. 
(vii)Additional criteriaThe Secretary may take into consideration other criteria that, in the judgment of the Secretary, are necessary or appropriate to carry out this subsection. (D)CoordinationTo the maximum extent practicable, in carrying out the program under this subsection, the Secretary shall take into account and coordinate with activities of the carbon capture technology program established under section 962(b)(1), the carbon storage validation and testing program established under section 963(b)(1), and the CIFIA program established under section 999B(a) such that funding from each of the programs is leveraged to contribute toward the development of integrated regional and interregional carbon capture, removal, transport, sequestration, and utilization networks. 
(E)Funding of eligible projectsThe Secretary may make grants to, or enter into cooperative agreements or contracts with, each eligible project selected under subparagraph (B) to accelerate commercialization of, and demonstrate the removal, processing, transport, sequestration, and utilization of, carbon dioxide captured from the atmosphere. (4)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection $3,500,000,000 for the period of fiscal years 2022 through 2026, to remain available until expended.. 
BHydrogen research and development 
40311.Findings; purpose 
(a)FindingsCongress finds that— (1)hydrogen plays a critical part in the comprehensive energy portfolio of the United States; 
(2)the use of the hydrogen resources of the United States— (A)promotes energy security and resilience; and 
(B)provides economic value and environmental benefits for diverse applications across multiple sectors of the economy; and (3)hydrogen can be produced from a variety of domestically available clean energy sources, including— 
(A)renewable energy resources, including biomass;  (B)fossil fuels with carbon capture, utilization, and storage; and 
(C)nuclear power.  (b)PurposeThe purpose of this subtitle is to accelerate research, development, demonstration, and deployment of hydrogen from clean energy sources by— 
(1)providing a statutory definition for the term clean hydrogen; (2)establishing a clean hydrogen strategy and roadmap for the United States;  
(3)establishing a clearing house for clean hydrogen program information at the National Energy Technology Laboratory; (4)developing a robust clean hydrogen supply chain and workforce by prioritizing clean hydrogen demonstration projects in major shale gas regions; 
(5)establishing regional clean hydrogen hubs; and (6)authorizing appropriations to carry out the Department of Energy Hydrogen Program Plan, dated November 2020, developed pursuant to title VIII of the Energy Policy Act of 2005 (42 U.S.C. 16151 et seq.).  
40312.Definitions Section 803 of the Energy Policy Act of 2005 (42 U.S.C. 16152) is amended—  (1)in paragraph (5), by striking the paragraph designation and heading and all that follows through when in the matter preceding subparagraph (A) and inserting the following: 
 
(5)Portable; storageThe terms portable and storage, when; (2)by redesignating paragraphs (1) through (7) as paragraphs (2) through (8), respectively; and 
(3)by inserting before paragraph (2) (as so redesignated) the following:  (1)Clean hydrogen; hydrogenThe terms clean hydrogen and hydrogen mean hydrogen produced in compliance with the greenhouse gas emissions standard established under section 822(a), including production from any fuel source.. 
40313.Clean hydrogen research and development program 
(a)In generalSection 805 of the Energy Policy Act of 2005 (42 U.S. 16154) is amended— (1)in the section heading, by striking Programs and inserting Clean hydrogen research and development program; 
(2)in subsection (a)— (A)by striking research and development program and inserting crosscutting research and development program (referred to in this section as the program); and 
(B)by inserting processing, after production,; (3)by striking subsection (b) and inserting the following: 
 
(b)GoalsThe goals of the program shall be— (1)to advance research and development to demonstrate and commercialize the use of clean hydrogen in the transportation, utility, industrial, commercial, and residential sectors; and 
(2)to demonstrate a standard of clean hydrogen production in the transportation, utility, industrial, commercial, and residential sectors by 2040.; (4)in subsection (c)(3), by striking renewable fuels and biofuels and inserting fossil fuels with carbon capture, utilization, and sequestration, renewable fuels, biofuels, and nuclear energy;  
(5)by striking subsection (e) and inserting the following:  (e)ActivitiesIn carrying out the program, the Secretary, in partnership with the private sector, shall conduct activities to advance and support— 
(1)the establishment of a series of technology cost goals oriented toward achieving the standard of clean hydrogen production developed under section 822(a);  (2)the production of clean hydrogen from diverse energy sources, including— 
(A)fossil fuels with carbon capture, utilization, and sequestration; (B)hydrogen-carrier fuels (including ethanol and methanol); 
(C)renewable energy resources, including biomass;  (D)nuclear energy; and 
(E)any other methods the Secretary determines to be appropriate;  (3)the use of clean hydrogen for commercial, industrial, and residential electric power generation; 
(4)the use of clean hydrogen in industrial applications, including steelmaking, cement, chemical feedstocks, and process heat; (5)the use of clean hydrogen for use as a fuel source for both residential and commercial comfort heating and hot water requirements; 
(6)the safe and efficient delivery of hydrogen or hydrogen-carrier fuels, including— (A)transmission by pipelines, including retrofitting the existing natural gas transportation infrastructure system to enable a transition to transport and deliver increasing levels of clean hydrogen, clean hydrogen blends, or clean hydrogen carriers; 
(B)tanks and other distribution methods; and (C)convenient and economic refueling of vehicles, locomotives, maritime vessels, or planes— 
(i)at central refueling stations; or (ii)through distributed onsite generation; 
(7)advanced vehicle, locomotive, maritime vessel, or plane technologies, including— (A)engine and emission control systems; 
(B)energy storage, electric propulsion, and hybrid systems; (C)automotive, locomotive, maritime vessel, or plane materials; and 
(D)other advanced vehicle, locomotive, maritime vessel, or plane technologies; (8)storage of hydrogen or hydrogen-carrier fuels, including the development of materials for safe and economic storage in gaseous, liquid, or solid form; 
(9)the development of safe, durable, affordable, and efficient fuel cells, including fuel-flexible fuel cell power systems, improved manufacturing processes, high-temperature membranes, cost-effective fuel processing for natural gas, fuel cell stack and system reliability, low-temperature operation, and cold start capability; (10)the ability of domestic clean hydrogen equipment manufacturers to manufacture commercially available competitive technologies in the United States;  
(11)the use of clean hydrogen in the transportation sector, including in light-, medium-, and heavy-duty vehicles, rail transport, aviation, and maritime applications; and (12)in coordination with relevant agencies, the development of appropriate, uniform codes and standards for the safe and consistent deployment and commercialization of clean hydrogen production, processing, delivery, and end-use technologies.; and 
(6)by adding at the end the following:  (j)TargetsNot later than 180 days after the date of enactment of the Infrastructure Investment and Jobs Act, the Secretary shall establish targets for the program to address near-term (up to 2 years), mid-term (up to 7 years), and long-term (up to 15 years) challenges to the advancement of clean hydrogen systems and technologies.. 
(b)Conforming amendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 599) is amended by striking the item relating to section 805 and inserting the following:    Sec. 805. Clean hydrogen research and development program.. 40314.Additional clean hydrogen programsTitle VIII of the Energy Policy Act of 2005 (42 U.S.C. 16151 et seq.) is amended— 
(1)by redesignating sections 813 through 816 as sections 818 through 821, respectively; and (2)by inserting after section 812 the following: 
 
813.Regional clean hydrogen hubs 
(a)Definition of regional clean hydrogen hubIn this section, the term regional clean hydrogen hub means a network of clean hydrogen producers, potential clean hydrogen consumers, and connective infrastructure located in close proximity. (b)Establishment of programThe Secretary shall establish a program to support the development of at least 4 regional clean hydrogen hubs that— 
(1)demonstrably aid the achievement of the clean hydrogen production standard developed under section 822(a);  (2)demonstrate the production, processing, delivery, storage, and end-use of clean hydrogen; and  
(3)can be developed into a national clean hydrogen network to facilitate a clean hydrogen economy.  (c)Selection of regional clean hydrogen hubs (1)Solicitation of proposalsNot later than 180 days after the date of enactment of the Infrastructure Investment and Jobs Act, the Secretary shall solicit proposals for regional clean hydrogen hubs. 
(2)Selection of hubsNot later than 1 year after the deadline for the submission of proposals under paragraph (1), the Secretary shall select at least 4 regional clean hydrogen hubs to be developed under subsection (b). (3)CriteriaThe Secretary shall select regional clean hydrogen hubs under paragraph (2) using the following criteria: 
(A)Feedstock diversityTo the maximum extent practicable— (i)at least 1 regional clean hydrogen hub shall demonstrate the production of clean hydrogen from fossil fuels; 
(ii)at least 1 regional clean hydrogen hub shall demonstrate the production of clean hydrogen from renewable energy; and (iii)at least 1 regional clean hydrogen hub shall demonstrate the production of clean hydrogen from nuclear energy. 
(B)End-use diversityTo the maximum extent practicable— (i)at least 1 regional clean hydrogen hub shall demonstrate the end-use of clean hydrogen in the electric power generation sector; 
(ii)at least 1 regional clean hydrogen hub shall demonstrate the end-use of clean hydrogen in the industrial sector; (iii)at least 1 regional clean hydrogen hub shall demonstrate the end-use of clean hydrogen in the residential and commercial heating sector; and 
(iv)at least 1 regional clean hydrogen hub shall demonstrate the end-use of clean hydrogen in the transportation sector.  (C)Geographic diversityTo the maximum extent practicable, each regional clean hydrogen hub— 
(i)shall be located in a different region of the United States; and (ii)shall use energy resources that are abundant in that region. 
(D)Hubs in natural gas-producing regionsTo the maximum extent practicable, at least 2 regional clean hydrogen hubs shall be located in the regions of the United States with the greatest natural gas resources.  (E)EmploymentThe Secretary shall give priority to regional clean hydrogen hubs that are likely to create opportunities for skilled training and long-term employment to the greatest number of residents of the region. 
(F)Additional criteriaThe Secretary may take into consideration other criteria that, in the judgment of the Secretary, are necessary or appropriate to carry out this title (4)Funding of regional clean hydrogen hubsThe Secretary may make grants to each regional clean hydrogen hub selected under paragraph (2) to accelerate commercialization of, and demonstrate the production, processing, delivery, storage, and end-use of, clean hydrogen. 
(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $8,000,000,000 for the period of fiscal years 2022 through 2026. 814.National clean hydrogen strategy and roadmap (a)Development (1)In generalIn carrying out the programs established under sections 805 and 813, the Secretary, in consultation with the heads of relevant offices of the Department, shall develop a technologically and economically feasible national strategy and roadmap to facilitate widescale production, processing, delivery, storage, and use of clean hydrogen. 
(2)InclusionsThe national clean hydrogen strategy and roadmap developed under paragraph (1) shall focus on— (A)establishing a standard of hydrogen production that achieves the standard developed under section 822(a), including interim goals towards meeting that standard;  
(B) 
(i)clean hydrogen production and use from natural gas, coal, renewable energy sources, nuclear energy, and biomass; and (ii)identifying potential barriers, pathways, and opportunities, including Federal policy needs, to transition to a clean hydrogen economy; 
(C)identifying— (i)economic opportunities for the production, processing, transport, storage, and use of clean hydrogen that exist in the major shale natural gas-producing regions of the United States; 
(ii)economic opportunities for the production, processing, transport, storage, and use of clean hydrogen that exist for merchant nuclear power plants operating in deregulated markets; and  (iii)environmental risks associated with potential deployment of clean hydrogen technologies in those regions, and ways to mitigate those risks; 
(D)approaches, including substrategies, that reflect geographic diversity across the country, to advance clean hydrogen based on resources, industry sectors, environmental benefits, and economic impacts in regional economies; (E)identifying opportunities to use, and barriers to using, existing infrastructure, including all components of the natural gas infrastructure system, the carbon dioxide pipeline infrastructure system, end-use local distribution networks, end-use power generators, LNG terminals, industrial users of natural gas, and residential and commercial consumers of natural gas, for clean hydrogen deployment; 
(F)identifying the needs for and barriers and pathways to developing clean hydrogen hubs (including, where appropriate, clean hydrogen hubs coupled with carbon capture, utilization, and storage hubs) that— (i)are regionally dispersed across the United States and can leverage natural gas to the maximum extent practicable; 
(ii)can demonstrate the efficient production, processing, delivery, and use of clean hydrogen; (iii)include transportation corridors and modes of transportation, including transportation of clean hydrogen by pipeline and rail and through ports; and 
(iv)where appropriate, could serve as joint clean hydrogen and carbon capture, utilization, and storage hubs; (G)prioritizing activities that improve the ability of the Department to develop tools to model, analyze, and optimize single-input, multiple-output integrated hybrid energy systems and multiple-input, multiple-output integrated hybrid energy systems that maximize efficiency in providing hydrogen, high-value heat, electricity, and chemical synthesis services; 
(H)identifying the appropriate points of interaction between and among Federal agencies involved in the production, processing, delivery, storage, and use of clean hydrogen and clarifying the responsibilities of those Federal agencies, and potential regulatory obstacles and recommendations for modifications, in order to support the deployment of clean hydrogen; and (I)identifying geographic zones or regions in which clean hydrogen technologies could efficiently and economically be introduced in order to transition existing infrastructure to rely on clean hydrogen, in support of decarbonizing all relevant sectors of the economy. 
(b)Reports to Congress 
(1)In generalNot later than 180 days after the date of enactment of the Infrastructure Investment and Jobs Act, the Secretary shall submit to Congress the clean hydrogen strategy and roadmap developed under subsection (a). (2)UpdatesThe Secretary shall submit to Congress updates to the clean hydrogen strategy and roadmap under paragraph (1) not less frequently than once every 3 years after the date on which the Secretary initially submits the report and roadmap. 
815.Clean hydrogen manufacturing and recycling 
(a)Clean hydrogen manufacturing initiative 
(1)In generalIn carrying out the programs established under sections 805 and 813, the Secretary shall award multiyear grants to, and enter into contracts, cooperative agreements, or any other agreements authorized under this Act or other Federal law with, eligible entities (as determined by the Secretary) for research, development, and demonstration projects to advance new clean hydrogen production, processing, delivery, storage, and use equipment manufacturing technologies and techniques. (2)PriorityIn awarding grants or entering into contracts, cooperative agreements, or other agreements under paragraph (1), the Secretary, to the maximum extent practicable, shall give priority to clean hydrogen equipment manufacturing projects that— 
(A)increase efficiency and cost-effectiveness in— (i)the manufacturing process; and 
(ii)the use of resources, including existing energy infrastructure; (B)support domestic supply chains for materials and components; 
(C)identify and incorporate nonhazardous alternative materials for components and devices; (D)operate in partnership with tribal energy development organizations, Indian Tribes, Tribal organizations, Native Hawaiian community-based organizations, or territories or freely associated States; or 
(E)are located in economically distressed areas of the major natural gas-producing regions of the United States. (3)EvaluationNot later than 3 years after the date of enactment of the Infrastructure Investment and Jobs Act, and not less frequently than once every 4 years thereafter, the Secretary shall conduct, and make available to the public and the relevant committees of Congress, an independent review of the progress of the projects carried out through grants awarded, or contracts, cooperative agreements, or other agreements entered into, under paragraph (1). 
(b)Clean hydrogen technology recycling research, development, and demonstration program 
(1)In generalIn carrying out the programs established under sections 805 and 813, the Secretary shall award multiyear grants to, and enter into contracts, cooperative agreements, or any other agreements authorized under this Act or other Federal law with, eligible entities for research, development, and demonstration projects to create innovative and practical approaches to increase the reuse and recycling of clean hydrogen technologies, including by— (A)increasing the efficiency and cost-effectiveness of the recovery of raw materials from clean hydrogen technology components and systems, including enabling technologies such as electrolyzers and fuel cells; 
(B)minimizing environmental impacts from the recovery and disposal processes; (C)addressing any barriers to the research, development, demonstration, and commercialization of technologies and processes for the disassembly and recycling of devices used for clean hydrogen production, processing, delivery, storage, and use; 
(D)developing alternative materials, designs, manufacturing processes, and other aspects of clean hydrogen technologies; (E)developing alternative disassembly and resource recovery processes that enable efficient, cost-effective, and environmentally responsible disassembly of, and resource recovery from, clean hydrogen technologies; and 
(F)developing strategies to increase consumer acceptance of, and participation in, the recycling of fuel cells. (2)Dissemination of resultsThe Secretary shall make available to the public and the relevant committees of Congress the results of the projects carried out through grants awarded, or contracts, cooperative agreements, or other agreements entered into, under paragraph (1), including any educational and outreach materials developed by the projects. 
(c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $500,000,000 for the period of fiscal years 2022 through 2026. 816.Clean hydrogen electrolysis program (a)DefinitionsIn this section: 
(1)ElectrolysisThe term electrolysis means a process that uses electricity to split water into hydrogen and oxygen. (2)ElectrolyzerThe term electrolyzer means a system that produces hydrogen using electrolysis. 
(3)ProgramThe term program means the program established under subsection (b). (b)EstablishmentNot later than 90 days after the date of enactment of the Infrastructure Investment and Jobs Act, the Secretary shall establish a research, development, demonstration, commercialization, and deployment program for purposes of commercialization to improve the efficiency, increase the durability, and reduce the cost of producing clean hydrogen using electrolyzers. 
(c)GoalsThe goals of the program are— (1)to reduce the cost of hydrogen produced using electrolyzers to less than $2 per kilogram of hydrogen by 2026; and 
(2)any other goals the Secretary determines are appropriate. (d)Demonstration projectsIn carrying out the program, the Secretary shall fund demonstration projects— 
(1)to demonstrate technologies that produce clean hydrogen using electrolyzers; and (2)to validate information on the cost, efficiency, durability, and feasibility of commercial deployment of the technologies described in paragraph (1). 
(e)FocusThe program shall focus on research relating to, and the development, demonstration, and deployment of— (1)low-temperature electrolyzers, including liquid-alkaline electrolyzers, membrane-based electrolyzers, and other advanced electrolyzers, capable of converting intermittent sources of electric power to clean hydrogen with enhanced efficiency and durability; 
(2)high-temperature electrolyzers that combine electricity and heat to improve the efficiency of clean hydrogen production; (3)advanced reversible fuel cells that combine the functionality of an electrolyzer and a fuel cell; 
(4)new highly active, selective, and durable electrolyzer catalysts and electro-catalysts that— (A)greatly reduce or eliminate the need for platinum group metals; and 
(B)enable electrolysis of complex mixtures with impurities, including seawater; (5)modular electrolyzers for distributed energy systems and the bulk-power system (as defined in section 215(a) of the Federal Power Act (16 U.S.C. 824o(a))); 
(6)low-cost membranes or electrolytes and separation materials that are durable in the presence of impurities or seawater; (7)improved component design and material integration, including with respect to electrodes, porous transport layers and bipolar plates, and balance-of-system components, to allow for scale-up and domestic manufacturing of electrolyzers at a high volume; 
(8)clean hydrogen storage technologies; (9)technologies that integrate hydrogen production with— 
(A)clean hydrogen compression and drying technologies; (B)clean hydrogen storage; and 
(C)transportation or stationary systems; and (10)integrated systems that combine hydrogen production with renewable power or nuclear power generation technologies, including hybrid systems with hydrogen storage. 
(f)Grants, contracts, cooperative agreements 
(1)GrantsIn carrying out the program, the Secretary shall award grants, on a competitive basis, to eligible entities for projects that the Secretary determines would provide the greatest progress toward achieving the goal of the program described in subsection (c). (2)Contracts and cooperative agreementsIn carrying out the program, the Secretary may enter into contracts and cooperative agreements with eligible entities and Federal agencies for projects that the Secretary determines would further the purpose of the program described in subsection (b). 
(3)Eligibility; applications 
(A)In generalThe eligibility of an entity to receive a grant under paragraph (1), to enter into a contract or cooperative agreement under paragraph (2), or to receive funding for a demonstration project under subsection (d) shall be determined by the Secretary.  (B)ApplicationsAn eligible entity desiring to receive a grant under paragraph (1), to enter into a contract or cooperative agreement under paragraph (2), or to receive funding for a demonstration project under subsection (d) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program $1,000,000,000 for the period of fiscal years 2022 through 2026, to remain available until expended. 817.Laboratory management (a)In generalThe National Energy Technology Laboratory, the Idaho National Laboratory, and the National Renewable Energy Laboratory shall continue to work in a crosscutting manner to carry out the programs established under sections 813 and 815. 
(b)Coordination; clearinghouseIn carrying out subsection (a), the National Energy Technology Laboratory shall— (1)coordinate with— 
(A)the Idaho National Laboratory, the National Renewable Energy Laboratory, and other National Laboratories in a cross-cutting manner;  (B)institutions of higher education; 
(C)research institutes; (D)industrial researchers; and  
(E)international researchers; and (2)act as a clearinghouse to collect information from, and distribute information to, the National Laboratories and other entities described in subparagraphs (B) through (E) of paragraph (1).. 
40315.Clean hydrogen production qualifications 
(a)In generalThe Energy Policy Act of 2005 (42 U.S.C. 16151 et seq.) (as amended by section 40314(1)) is amended by adding at the end the following:  822.Clean hydrogen production qualifications (a)In generalNot later than 180 days after the date of enactment of the Infrastructure Investment and Jobs Act, the Secretary, in consultation with the Administrator of the Environmental Protection Agency and after taking into account input from industry and other stakeholders, as determined by the Secretary, shall develop an initial standard for the carbon intensity of clean hydrogen production that shall apply to activities carried out under this title.  
(b)Requirements 
(1)In generalThe standard developed under subsection (a) shall— (A)support clean hydrogen production from each source described in section 805(e)(2); 
(B)define the term clean hydrogen to mean hydrogen produced with a carbon intensity equal to or less than 2 kilograms of carbon dioxide-equivalent produced at the site of production per kilogram of hydrogen produced; and (C)take into consideration technological and economic feasibility. 
(2)AdjustmentNot later than the date that is 5 years after the date on which the Secretary develops the standard under subsection (a), the Secretary, in consultation with the Administrator of the Environmental Protection Agency and after taking into account input from industry and other stakeholders, as determined by the Secretary, shall— (A)determine whether the definition of clean hydrogen required under paragraph (1)(B) should be adjusted below the standard described in that paragraph; and 
(B)if the Secretary determines the adjustment described in subparagraph (A) is appropriate, carry out the adjustment.  (c)ApplicationThe standard developed under subsection (a) shall apply to clean hydrogen production from renewable, fossil fuel with carbon capture, utilization, and sequestration technologies, nuclear, and other fuel sources using any applicable production technology.. 
(b)Conforming amendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 599) is amended by striking the items relating to sections 813 through 816 and inserting the following:    Sec. 813. Regional clean hydrogen hubs.  Sec. 814. National clean hydrogen strategy and roadmap.  Sec. 815. Clean hydrogen manufacturing and recycling.  Sec. 816. Clean hydrogen electrolysis program.  Sec. 817. Laboratory management. Sec. 818. Technology transfer Sec. 819. Miscellaneous provisions.  Sec. 820. Cost sharing.  Sec. 821. Savings clause.  Sec. 822. Clean hydrogen production qualifications.. CNuclear energy infrastructure 40321.Infrastructure planning for micro and small modular nuclear reactors (a)DefinitionsIn this section: 
(1)Advanced nuclear reactor The term advanced nuclear reactor has the meaning given the term in section 951(b) of the Energy Policy Act of 2005 (42 U.S.C. 16271(b)). (2)Isolated communityThe term isolated community has the meaning given the term in section 8011(a) of the Energy Act of 2020 (42 U.S.C. 17392(a)). 
(3)Micro-reactorThe term micro-reactor means an advanced nuclear reactor that has an electric power production capacity that is not greater than 50 megawatts. (4)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).  
(5)Small modular reactorThe term small modular reactor means an advanced nuclear reactor— (A)with a rated capacity of less than 300 electrical megawatts; and 
(B)that can be constructed and operated in combination with similar reactors at a single site. (b)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committees on Energy and Commerce and Science, Space, and Technology of the House of Representatives a report that describes how the Department could enhance energy resilience and reduce carbon emissions with the use of micro-reactors and small modular reactors. 
(c)ElementsThe report required by subsection (b) shall address the following: (1)An evaluation by the Department of current resilience and carbon reduction requirements for energy for facilities of the Department to determine whether changes are needed to address— 
(A)the need to provide uninterrupted power to facilities of the Department for at least 3 days during power grid failures; (B)the need for protection against cyber threats and electromagnetic pulses; and 
(C)resilience to extreme natural events, including earthquakes, volcanic activity, tornados, hurricanes, floods, tsunamis, lahars, landslides, seiches, a large quantity of snowfall, and very low or high temperatures.  (2)A strategy of the Department for using nuclear energy to meet resilience and carbon reduction goals of facilities of the Department. 
(3)A strategy to partner with private industry to develop and deploy micro-reactors and small modular reactors to remote communities in order to replace diesel generation and other fossil fuels. (4)An assessment by the Department of the value associated with enhancing the resilience of a facility of the Department by transitioning to power from micro-reactors and small modular reactors and to co-located nuclear facilities with the capability to provide dedicated power to the facility of the Department during a grid outage or failure. 
(5)The plans of the Department— (A)for deploying a micro-reactor and a small modular reactor to produce energy for use by a facility of the Department in the United States by 2026; 
(B)for deploying a small modular reactor to produce energy for use by a facility of the Department in the United States by 2029; and (C)to include micro-reactors and small modular reactors in the planning for meeting future facility energy needs. 
(d)Financial and technical assistance for siting micro-reactors, small modular reactors, and advanced nuclear reactors 
(1)In generalThe Secretary shall offer financial and technical assistance to entities to conduct feasibility studies for the purpose of identifying suitable locations for the deployment of micro-reactors, small modular reactors, and advanced nuclear reactors in isolated communities.  (2)RequirementPrior to providing financial and technical assistance under paragraph (1), the Secretary shall conduct robust community engagement and outreach for the purpose of identifying levels of interest in isolated communities. 
(3)LimitationThe Secretary shall not disburse more than 50 percent of the amounts available for financial assistance under this subsection to the National Laboratories.  40322.Property interests relating to certain projects and protection of information relating to certain agreements (a)Property interests relating to federally funded advanced nuclear reactor projects (1)DefinitionsIn this section: 
(A)Advanced nuclear reactorThe term advanced nuclear reactor has the meaning given the term in section 951(b) of the Energy Policy Act of 2005 (42 U.S.C. 16271(b)). (B)Property interest (i)In generalExcept as provided in clause (ii), the term property interest means any interest in real property or personal property (as those terms are defined in section 200.1 of title 2, Code of Federal Regulations (as in effect on the date of enactment of this Act)). 
(ii)ExclusionThe term property interest does not include any interest in intellectual property developed using funding provided under a project described in paragraph (3). (2)Assignment of property interestsThe Secretary may assign to any entity, including the United States, fee title or any other property interest acquired by the Secretary under an agreement entered into with respect to a project described in paragraph (3). 
(3)Project describedA project referred to in paragraph (2) is— (A)a project for which funding is provided pursuant to the funding opportunity announcement of the Department numbered DE–FOA–0002271, including any project for which funding has been provided pursuant to that announcement as of the date of enactment of this Act; 
(B)any other project for which funding is provided using amounts made available for the Advanced Reactor Demonstration Program of the Department under the heading Nuclear Energy under the heading ENERGY PROGRAMS in title III of division C of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2670); (C)any other project for which Federal funding is provided under the Advanced Reactor Demonstration Program of the Department; or 
(D)a project— (i)relating to advanced nuclear reactors; and 
(ii)for which Federal funding is provided under a program focused on development and demonstration.  (4)Retroactive vestingThe vesting of fee title or any other property interest assigned under paragraph (2) shall be retroactive to the date on which the applicable project first received Federal funding as described in any of subparagraphs (A) through (D) of paragraph (3). 
(b)Considerations in cooperative research and development agreements 
(1)In generalSection 12(c)(7)(B) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a(c)(7)(B)) is amended— (A)by inserting (i) after (B); 
(B)in clause (i), as so designated, by striking The director and inserting Subject to clause (ii), the director; and (C)by adding at the end the following: 
 
(II)The agency may authorize the director to provide appropriate protections against dissemination described in clause (i) for a total period of not more than 30 years if the agency determines that the nature of the information protected against dissemination, including nuclear technology, could reasonably require an extended period of that protection to reach commercialization.. (2)Applicability (A)DefinitionIn this subsection, the term cooperative research and development agreement has the meaning given the term in section 12(d) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a(d)). 
(B)Retroactive effectClause (ii) of section 12(c)(7)(B) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a(c)(7)(B)), as added by subsection (a) of this section, shall apply with respect to any cooperative research and development agreement that is in effect as of the day before the date of enactment of this Act. (c)Department of Energy contractsSection 646(g)(5) of the Department of Energy Organization Act (42 U.S.C. 7256(g)(5)) is amended— 
(1)by striking (5) The Secretary and inserting the following:  (5)Protection from disclosure (A)In generalThe Secretary; and 
(2)in subparagraph (A) (as so designated)— (A)by striking , for up to 5 years after the date on which the information is developed,; and 
(B)by striking agency. and inserting the following: “agency—  (i)for up to 5 years after the date on which the information is developed; or 
(ii)for up to 30 years after the date on which the information is developed, if the Secretary determines that the nature of the technology under the transaction, including nuclear technology, could reasonably require an extended period of protection from disclosure to reach commercialization. (B)Extension during termThe Secretary may extend the period of protection from disclosure during the term of any transaction described in subparagraph (A) in accordance with that subparagraph.. 
40323.Civil nuclear credit program 
(a)DefinitionsIn this section: (1)Certified nuclear reactorThe term certified nuclear reactor means a nuclear reactor that— 
(A)competes in a competitive electricity market; and (B)is certified under subsection (c)(2)(A)(i) to submit a sealed bid in accordance with subsection (d). 
(2)CreditThe term credit means a credit allocated to a certified nuclear reactor under subsection (e)(2). (b)Establishment of programThe Secretary shall establish a civil nuclear credit program— 
(1)to evaluate nuclear reactors that are projected to cease operations due to economic factors; and (2)to allocate credits to certified nuclear reactors that are selected under paragraph (1)(B) of subsection (e) to receive credits under paragraph (2) of that subsection. 
(c)Certification 
(1)Application 
(A)In generalIn order to be certified under paragraph (2)(A)(i), the owner or operator of a nuclear reactor that is projected to cease operations due to economic factors shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary determines to be appropriate, including— (i)information on the operating costs necessary to make the determination described in paragraph (2)(A)(ii)(I), including— 
(I)the average projected annual operating loss in dollars per megawatt-hour, inclusive of the cost of operational and market risks, expected to be incurred by the nuclear reactor over the 4-year period for which credits would be allocated;  (II)any private or publicly available data with respect to current or projected bulk power market prices; 
(III)out-of-market revenue streams; (IV)operations and maintenance costs; 
(V)capital costs, including fuel; and (VI)operational and market risks; 
(ii)an estimate of the potential incremental air pollutants that would result if the nuclear reactor were to cease operations; (iii)known information on the source of produced uranium and the location where the uranium is converted, enriched, and fabricated into fuel assemblies for the nuclear reactor for the 4-year period for which credits would be allocated; and 
(iv)a detailed plan to sustain operations at the conclusion of the applicable 4-year period for which credits would be allocated— (I)without receiving additional credits; or 
(II)with the receipt of additional credits of a lower amount than the credits allocated during that 4-year credit period. (B)TimelineThe Secretary shall accept applications described in subparagraph (A)— 
(i)until the date that is 120 days after the date of enactment of this Act; and (ii)not less frequently than every year thereafter. 
(C)Payments from State programs 
(i)In generalThe owner or operator of a nuclear reactor that receives a payment from a State zero-emission credit, a State clean energy contract, or any other State program with respect to that nuclear reactor shall be eligible to submit an application under subparagraph (A) with respect to that nuclear reactor during any application period beginning after the 120-day period beginning on the date of enactment of this Act. (ii)RequirementAn application submitted by an owner or operator described in clause (i) with respect to a nuclear reactor described in that clause shall include all projected payments from State programs in determining the average projected annual operating loss described in subparagraph (A)(i)(I), unless the credits allocated to the nuclear reactor pursuant to that application will be used to reduce those payments.  
(2)Determination to certify 
(A)Determination 
(i)In generalNot later than 60 days after the applicable date under subparagraph (B) of paragraph (1), the Secretary shall determine whether to certify, in accordance with clauses (ii) and (iii), each nuclear reactor for which an application is submitted under subparagraph (A) of that paragraph. (ii)Minimum requirementsTo the maximum extent practicable, the Secretary shall only certify a nuclear reactor under clause (i) if— 
(I)after considering the information submitted under paragraph (1)(A)(i), the Secretary determines that the nuclear reactor is projected to cease operations due to economic factors; (II)after considering the estimate submitted under paragraph (1)(A)(ii), the Secretary determines that pollutants would increase if the nuclear reactor were to cease operations and be replaced with other types of power generation; and  
(III)the Nuclear Regulatory Commission has reasonable assurance that the nuclear reactor— (aa)will continue to be operated in accordance with the current licensing basis (as defined in section 54.3 of title 10, Code of Federal Regulations (or successor regulations) of the nuclear reactor; and  
(bb)poses no significant safety hazards.  (iii)PriorityIn determining whether to certify a nuclear reactor under clause (i), the Secretary shall give priority to a nuclear reactor that uses, to the maximum extent available, uranium that is produced, converted, enriched, and fabricated into fuel assemblies in the United States. 
(B)NoticeFor each application received under paragraph (1)(A), the Secretary shall provide to the applicable owner or operator, as applicable— (i)a notice of the certification of the applicable nuclear reactor; or 
(ii)a notice that describes the reasons why the certification of the applicable nuclear reactor was denied. (d)Bidding process (1)In generalSubject to paragraph (2), the Secretary shall establish a deadline by which each certified nuclear reactor shall submit to the Secretary a sealed bid that— 
(A)describes the price per megawatt-hour of the credits desired by the certified nuclear reactor, which shall not exceed the average projected annual operating loss described in subsection (c)(1)(A)(i)(I); and (B)includes a commitment, subject to the receipt of credits, to provide a specific number of megawatt-hours of generation during the 4-year period for which credits would be allocated. 
(2)RequirementThe deadline established under paragraph (1) shall be not later than 30 days after the first date on which the Secretary has made the determination described in paragraph (2)(A)(i) of subsection (c) with respect to each application submitted under paragraph (1)(A) of that subsection. (e)Allocation (1)AuctionNotwithstanding section 169 of the Atomic Energy Act of 1954 (42 U.S.C. 2209), the Secretary shall— 
(A)in consultation with the heads of applicable Federal agencies, establish a process for evaluating bids submitted under subsection (d)(1) through an auction process; and (B)select certified nuclear reactors to be allocated credits. 
(2)CreditsSubject to subsection (f)(2), on selection under paragraph (1), a certified nuclear reactor shall be allocated credits for a 4-year period beginning on the date of the selection. (3)RequirementTo the maximum extent practicable, the Secretary shall use the amounts made available for credits under this section to allocate credits to as many certified nuclear reactors as possible. 
(f)Renewal 
(1)In generalThe owner or operator of a certified nuclear reactor may seek to recertify the nuclear reactor in accordance with this section. (2)LimitationNotwithstanding any other provision of this section, the Secretary may not allocate any credits after September 30, 2031. 
(g)Additional requirements 
(1)AuditDuring the 4-year period beginning on the date on which a certified nuclear reactor first receives a credit, the Secretary shall periodically audit the certified nuclear reactor. (2)RecaptureThe Secretary shall, by regulation, provide for the recapture of the allocation of any credit to a certified nuclear reactor that, during the period described in paragraph (1)— 
(A)terminates operations; or (B)does not operate at an annual loss in the absence of an allocation of credits to the certified nuclear reactor. 
(3)ConfidentialityThe Secretary shall establish procedures to ensure that any confidential, private, proprietary, or privileged information that is included in a sealed bid submitted under this section is not publicly disclosed or otherwise improperly used. (h)ReportNot later than January 1, 2024, the Comptroller General of the United States shall submit to Congress a report with respect to the credits allocated to certified nuclear reactors, which shall include— 
(1)an evaluation of the effectiveness of the credits in avoiding air pollutants while ensuring grid reliability; (2)a quantification of the ratepayer savings achieved under this section; and 
(3)any recommendations to renew or expand the credits. (i)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $6,000,000,000 for the period of fiscal years 2022 through 2026. 
DHydropower 
40331.Hydroelectric production incentivesSection 242 of the Energy Policy Act of 2005 (42 U.S.C. 15881) is amended— (1)in subsection (b)(2), by striking before the date of the enactment of this section and inserting before the date of enactment of the Infrastructure Investment and Jobs Act; 
(2)in the undesignated matter following subsection (b)(3), by striking the date of the enactment of this section and inserting the date of enactment of the Infrastructure Investment and Jobs Act;  (3)in subsection (e)(1), in the second sentence, by striking $750,000 and inserting $1,000,000; and 
(4)by striking subsection (g) and inserting the following:  (g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $125,000,000 for fiscal year 2022, to remain available until expended.. 
40332.Hydroelectric efficiency improvement incentives 
(a)In generalSection 243 of the Energy Policy Act of 2005 (42 U.S.C. 15882) is amended— (1)in the section heading, by inserting incentives after improvement; 
(2)in subsection (b)— (A)in the first sentence, by striking 10 percent and inserting 30 percent; 
(B)in the second sentence— (i)by striking $750,000 and inserting $5,000,000; and 
(ii)by inserting in any 1 fiscal year before the period at the end; and (3)by striking subsection (c) and inserting the following: 
 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $75,000,000 for fiscal year 2022 to remain available until expended.. (b)Conforming amendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 595) is amended by striking the item relating to section 243 and inserting the following: 
 
 
243. Hydroelectric efficiency improvement incentives.. 
40333.Maintaining and enhancing hydroelectricity incentives 
(a)In generalSubtitle C of title II of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 674) is amended by adding at the end the following:  247.Maintaining and enhancing hydroelectricity incentives (a)Definition of qualified hydroelectric facilityIn this section, the term qualified hydroelectric facility means a hydroelectric project that— 
(1) 
(A)is licensed by the Federal Energy Regulatory Commission; or (B)is a hydroelectric project constructed, operated, or maintained pursuant to a permit or valid existing right-of-way granted prior to June 10, 1920, or a license granted pursuant to the Federal Power Act (16 U.S.C. 791a et seq.); 
(2)is placed into service before the date of enactment of this section; and (3) (A)is in compliance with all applicable Federal, Tribal, and State requirements; or 
(B)would be brought into compliance with the requirements described in subparagraph (A) as a result of the capital improvements carried out using an incentive payment under this section. (b)Incentive paymentsThe Secretary shall make incentive payments to the owners or operators of qualified hydroelectric facilities for capital improvements directly related to— 
(1)improving grid resiliency, including— (A)adapting more quickly to changing grid conditions; 
(B)providing ancillary services (including black start capabilities, voltage support, and spinning reserves); (C)integrating other variable sources of electricity generation; and 
(D)managing accumulated reservoir sediments; (2)improving dam safety to ensure acceptable performance under all loading conditions (including static, hydrologic, and seismic conditions), including— 
(A)the maintenance or upgrade of spillways or other appurtenant structures; (B)dam stability improvements, including erosion repair and enhanced seepage controls; and 
(C)upgrades or replacements of floodgates or natural infrastructure restoration or protection to improve flood risk reduction; or (3)environmental improvements, including— 
(A)adding or improving safe and effective fish passage, including new or upgraded turbine technology, fish ladders, fishways, and all other associated technology, equipment, or other fish passage technology to a qualified hydroelectric facility; (B)improving the quality of the water retained or released by a qualified hydroelectric facility; 
(C)promoting downstream sediment transport processes and habitat maintenance; and (D)improving recreational access to the project vicinity, including roads, trails, boat ingress and egress, flows to improve recreation, and infrastructure that improves river recreation opportunity. 
(c)Limitations 
(1)CostsIncentive payments under this section shall not exceed 30 percent of the costs of the applicable capital improvement. (2)Maximum amountNot more than 1 incentive payment may be made under this section with respect to capital improvements at a single qualified hydroelectric facility in any 1 fiscal year, the amount of which shall not exceed $5,000,000. 
(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $553,600,000 for fiscal year 2022, to remain available until expended.. (b)Conforming amendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 595) is amended by inserting after the item relating to section 246 the following: 
 
 
247. Maintaining and enhancing hydroelectricity incentives.. 
40334.Pumped storage hydropower wind and solar integration and system reliability initiativeSection 3201 of the Energy Policy Act of 2020 (42 U.S.C. 17232) is amended— (1)by redesignating subsections (e) through (g) as subsections (f) through (h), respectively; and 
(2)by inserting after subsection (d) the following:  (e)Pumped storage hydropower wind and solar integration and system reliability initiative (1)Definition of eligible entityIn this subsection, the term eligible entity means— 
(A) 
(i)an electric utility, including— (I)a political subdivision of a State, such as a municipally owned electric utility; or 
(II)an instrumentality of a State composed of municipally owned electric utilities; (ii)an electric cooperative; or 
(iii)an investor-owned utility; (B)an Indian Tribe or Tribal organization; 
(C)a State energy office; (D)an institution of higher education; and 
(E)a consortium of the entities described in subparagraphs (A) through (D). (2)Demonstration project (A)In generalNot later than September 30, 2023, the Secretary shall, to the maximum extent practicable, enter into an agreement with an eligible entity to provide financial assistance to the eligible entity to carry out project design, transmission studies, power market assessments, and permitting for a pumped storage hydropower project to facilitate the long-duration storage of intermittent renewable electricity. 
(B)Project requirementsTo be eligible for financial assistance under subparagraph (A), a project shall— (i)be designed to provide not less than 1,000 megawatts of storage capacity; 
(ii)be able to provide energy and capacity for use in more than 1 organized electricity market; (iii)be able to store electricity generated by intermittent renewable electricity projects located on Tribal land; and 
(iv)have received a preliminary permit from the Federal Energy Regulatory Commission. (C)Matching requirementAn eligible entity receiving financial assistance under subparagraph (A) shall provide matching funds equal to or greater than the amount of financial assistance provided under that subparagraph. 
(3)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $2,000,000 for each of fiscal years 2022 through 2026.. 40335.Authority for pumped storage hydropower development using multiple Bureau of Reclamation reservoirsSection 9(c) of the Reclamation Project Act of 1939 (43 U.S.C. 485h(c)) is amended— 
(1)in paragraph (1), in the fourth sentence, by striking , including small conduit hydropower development and inserting and reserve to the Secretary the exclusive authority to develop small conduit hydropower using Bureau of Reclamation facilities and pumped storage hydropower exclusively using Bureau of Reclamation reservoirs; and (2)in paragraph (8), by striking has been filed with the Federal Energy Regulatory Commission as of the date of the enactment of the Bureau of Reclamation Small Conduit Hydropower Development and Rural Jobs Act and inserting was filed with the Federal Energy Regulatory Commission before August 9, 2013, and is still pending. 
40336.Limitations on issuance of certain leases of power privilege 
(a)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Energy Regulatory Commission. 
(2)DirectorThe term Director means the Director of the Office of Hearings and Appeals. (3)Office of Hearings and AppealsThe term Office of Hearings and Appeals means the Office of Hearings and Appeals of the Department of the Interior. 
(4)PartyThe term party, with respect to a study plan agreement, means each of the following parties to the study plan agreement: (A)The proposed lessee. 
(B)The Tribes. (5)ProjectThe term project means a proposed pumped storage facility that— 
(A)would use multiple Bureau of Reclamation reservoirs; and (B)as of June 1, 2017, was subject to a preliminary permit issued by the Commission pursuant to section 4(f) of the Federal Power Act (16 U.S.C. 797(f)). 
(6)Proposed lesseeThe term proposed lessee means the proposed lessee of a project. (7)SecretaryThe term Secretary means the Secretary of the Interior. 
(8)Study planThe term study plan means the plan described in subsection (d)(1). (9)Study plan agreementThe term study plan agreement means an agreement entered into under subsection (b)(1) and described in subsection (c). 
(10)TribesThe term Tribes means— (A)the Confederated Tribes of the Colville Reservation; and 
(B)the Spokane Tribe of Indians of the Spokane Reservation. (b)Requirement for issuance of leases of power privilegeThe Secretary shall not issue a lease of power privilege pursuant to section 9(c)(1) of the Reclamation Project Act of 1939 (43 U.S.C. 485h(c)(1)) (as amended by section 40335) for a project unless— 
(1)the proposed lessee and the Tribes have entered into a study plan agreement; or (2)the Secretary or the Director, as applicable, makes a final determination for— 
(A)a study plan agreement under subsection (c)(2); or (B)a study plan under subsection (d). 
(c)Study plan agreement requirements 
(1)In generalA study plan agreement shall— (A)establish the deadlines for the proposed lessee to formally respond in writing to comments and study requests about the project previously submitted to the Commission; 
(B)allow for the parties to submit additional comments and study requests if any aspect of the project, as proposed, differs from an aspect of the project, as described in a preapplication document provided to the Commission; (C)except as expressly agreed to by the parties or as provided in paragraph (2) or subsection (d), require that the proposed lessee conduct each study described in— 
(i)a study request about the project previously submitted to the Commission; or (ii)any additional study request submitted in accordance with the study plan agreement; 
(D)require that the proposed lessee study any potential adverse economic effects of the project on the Tribes, including effects on— (i)annual payments to the Confederated Tribes of the Colville Reservation under section 5(b) of the Confederated Tribes of the Colville Reservation Grand Coulee Dam Settlement Act (Public Law 103–436; 108 Stat. 4579); and 
(ii)annual payments to the Spokane Tribe of Indians of the Spokane Reservation authorized after the date of enactment of this Act, the amount of which derives from the annual payments described in clause (i); (E)establish a protocol for communication and consultation between the parties; 
(F)provide mechanisms for resolving disputes between the parties regarding implementation and enforcement of the study plan agreement; and (G)contain other provisions determined to be appropriate by the parties. 
(2)Disputes 
(A)In generalIf the parties cannot agree to the terms of a study plan agreement or implementation of those terms, the parties shall submit to the Director, for final determination on the terms or implementation of the study plan agreement, notice of the dispute, consistent with paragraph (1)(F), to the extent the parties have agreed to a study plan agreement. (B)InclusionA dispute covered by subparagraph (A) may include the view of a proposed lessee that an additional study request submitted in accordance with paragraph (1)(B) is not reasonably calculated to assist the Secretary in evaluating the potential impacts of the project. 
(C)TimingThe Director shall issue a determination regarding a dispute under subparagraph (A) not later than 120 days after the date on which the Director receives notice of the dispute under that subparagraph. (d)Study plan (1)In generalThe proposed lessee shall submit to the Secretary for approval a study plan that details the proposed methodology for performing each of the studies— 
(A)identified in the study plan agreement of the proposed lessee; or (B)determined by the Director in a final determination regarding a dispute under subsection (c)(2). 
(2)Initial determinationNot later than 60 days after the date on which the Secretary receives the study plan under paragraph (1), the Secretary shall make an initial determination that— (A)approves the study plan; 
(B)rejects the study plan on the grounds that the study plan— (i)lacks sufficient detail on a proposed methodology for a study identified in the study plan agreement; or 
(ii)is inconsistent with the study plan agreement; or (C)imposes additional study plan requirements that the Secretary determines are necessary to adequately define the potential effects of the project on— 
(i)the exercise of the paramount hunting, fishing, and boating rights of the Tribes reserved pursuant to the Act of June 29, 1940 (54 Stat. 703, chapter 460; 16 U.S.C. 835d et seq.); (ii)the annual payments described in clauses (i) and (ii) of subsection (c)(1)(D); 
(iii)the Columbia Basin project (as defined in section 1 of the Act of May 27, 1937 (50 Stat. 208, chapter 269; 57 Stat. 14, chapter 14; 16 U.S.C. 835)); (iv)historic properties and cultural or spiritually significant resources; and 
(v)the environment. (3)Objections (A)In generalNot later than 30 days after the date on which the Secretary makes an initial determination under paragraph (2), the Tribes or the proposed lessee may submit to the Director an objection to the initial determination. 
(B)Final determinationNot later than 120 days after the date on which the Director receives an objection under subparagraph (A), the Director shall— (i)hold a hearing on the record regarding the objection; and 
(ii)make a final determination that establishes the study plan, including a description of studies the proposed lessee is required to perform. (4)No objectionsIf no objections are submitted by the deadline described in paragraph (3)(A), the initial determination of the Secretary under paragraph (2) shall be final. 
(e)Conditions of lease 
(1)Consistency with rights of Tribes; protection, mitigation, and enhancement of fish and wildlife 
(A)In generalAny lease of power privilege issued by the Secretary for a project under subsection (b) shall contain conditions— (i)to ensure that the project is consistent with, and will not interfere with, the exercise of the paramount hunting, fishing, and boating rights of the Tribes reserved pursuant to the Act of June 29, 1940 (54 Stat. 703, chapter 460; 16 U.S.C. 835d et seq.); and 
(ii)to adequately and equitably protect, mitigate damages to, and enhance fish and wildlife, including related spawning grounds and habitat, affected by the development, operation, and management of the project. (B)Recommendations of the TribesThe conditions required under subparagraph (A) shall be based on joint recommendations of the Tribes. 
(C)Resolving inconsistencies 
(i)In generalIf the Secretary determines that any recommendation of the Tribes under subparagraph (B) is not reasonably calculated to ensure the project is consistent with subparagraph (A) or is inconsistent with the requirements of the Reclamation Project Act of 1939 (43 U.S.C. 485 et seq.), the Secretary shall attempt to resolve any such inconsistency with the Tribes, giving due weight to the recommendations and expertise of the Tribes. (ii)Publication of findingsIf, after an attempt to resolve an inconsistency under clause (i), the Secretary does not adopt in whole or in part a recommendation of the Tribes under subparagraph (B), the Secretary shall issue each of the following findings, including a statement of the basis for each of the findings: 
(I)A finding that adoption of the recommendation is inconsistent with the requirements of the Reclamation Project Act of 1939 (43 U.S.C. 485 et seq.). (II)A finding that the conditions selected by the Secretary to be contained in the lease of power privilege under subparagraph (A) comply with the requirements of clauses (i) and (ii) of that subparagraph. 
(2)Annual charges payable by licensee 
(A)In generalSubject to subparagraph (B), any lease of power privilege issued by the Secretary for a project under subsection (b) shall contain conditions that require the lessee of the project to make direct payments to the Tribes through reasonable annual charges in an amount that recompenses the Tribes for any adverse economic effect of the project identified in a study performed pursuant to the study plan agreement for the project. (B)Agreement (i)In generalThe amount of the annual charges described in subparagraph (A) shall be established through agreement between the proposed lessee and the Tribes. 
(ii)ConditionThe agreement under clause (i), including any modification of the agreement, shall be deemed to be a condition to the lease of power privilege issued by the Secretary for a project under subsection (b). (C)Dispute resolution (i)In generalIf the proposed lessee and the Tribes cannot agree to the terms of an agreement under subparagraph (B)(i), the proposed lessee and the Tribes shall submit notice of the dispute to the Director. 
(ii)ResolutionThe Director shall resolve the dispute described in clause (i) not later than 180 days after the date on which the Director receives notice of the dispute under that clause. (3)Additional conditionsThe Secretary may include in any lease of power privilege issued by the Secretary for a project under subsection (b) other conditions determined appropriate by the Secretary, on the condition that the conditions shall be consistent with the Reclamation Project Act of 1939 (43 U.S.C. 485 et seq.). 
(4)ConsultationIn establishing conditions under this subsection, the Secretary shall consult with the Tribes. (f)DeadlinesThe Secretary or any officer of the Office of Hearing and Appeals before whom a proceeding is pending under this section may extend any deadline or enlarge any timeframe described in this section— 
(1)at the discretion of the Secretary or the officer; or (2)on a showing of good cause by any party. 
(g)Judicial reviewAny final action of the Secretary or the Director made pursuant to this section shall be subject to judicial review in accordance with chapter 7 of title 5, United States Code. (h)Effect on other projectsNothing in this section establishes any precedent or is binding on any Bureau of Reclamation lease of power privilege, other than for a project. 
EMiscellaneous 
40341.Solar energy technologies on current and former mine landSection 3004 of the Energy Act of 2020 (42 U.S.C. 16238) is amended— (1)in subsection (a)— 
(A)by redesignating paragraphs (6) through (15) as paragraphs (7) through (16), respectively; and (B)by inserting after paragraph (5) the following: 
 
(6)Mine landThe term mine land means— (A)land subject to titles IV and V of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231 et seq.; 30 U.S.C. 1251 et seq.); and 
(B)land that has been claimed or patented subject to sections 2319 through 2344 of the Revised Statutes (commonly known as the Mining Law of 1872) (30 U.S.C. 22 et seq.).; and (2)in subsection (b)(6)(B)— 
(A)in the matter preceding clause (i), by inserting , in consultation with the Secretary of the Interior and the Administrator of the Environmental Protection Agency for purposes of clause (iv), after the Secretary; (B)in clause (iii), by striking and after the semicolon; 
(C)by redesignating clause (iv) as clause (v); and (D)by inserting after clause (iii) the following: 
 
(iv)a description of the technical and economic viability of siting solar energy technologies on current and former mine land, including necessary interconnection and transmission siting and the impact on local job creation; and. 40342.Clean energy demonstration program on current and former mine land (a)DefinitionsIn this section: 
(1)Clean energy projectThe term clean energy project means a project that demonstrates 1 or more of the following technologies: (A)Solar. 
(B)Micro-grids. (C)Geothermal. 
(D)Direct air capture. (E)Fossil-fueled electricity generation with carbon capture, utilization, and sequestration. 
(F)Energy storage, including pumped storage hydropower and compressed air storage. (G)Advanced nuclear technologies. 
(2)Economically distressed areaThe term economically distressed area means an area described in section 301(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161(a)). (3)Mine landThe term mine land means— 
(A)land subject to titles IV and V of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231 et seq.; 30 U.S.C. 1251 et seq.); and (B)land that has been claimed or patented subject to sections 2319 through 2344 of the Revised Statutes (commonly known as the Mining Law of 1872) (30 U.S.C. 22 et seq.). 
(4)ProgramThe term program means the demonstration program established under subsection (b). (b)EstablishmentThe Secretary shall establish a program to demonstrate the technical and economic viability of carrying out clean energy projects on current and former mine land. 
(c)Selection of demonstration projects 
(1)In generalIn carrying out the program, the Secretary shall select not more than 5 clean energy projects, to be carried out in geographically diverse regions, at least 2 of which shall be solar projects. (2)EligibilityTo be eligible to be selected for participation in the program under paragraph (1), a clean energy project shall demonstrate, as determined by the Secretary, a technology on a current or former mine land site with a reasonable expectation of commercial viability. 
(3)PriorityIn selecting clean energy projects for participation in the program under paragraph (1), the Secretary shall prioritize clean energy projects that will— (A)be carried out in a location where the greatest number of jobs can be created from the successful demonstration of the clean energy project; 
(B)provide the greatest net impact in avoiding or reducing greenhouse gas emissions; (C)provide the greatest domestic job creation (both directly and indirectly) during the implementation of the clean energy project; 
(D)provide the greatest job creation and economic development in the vicinity of the clean energy project, particularly— (i)in economically distressed areas; and 
(ii)with respect to dislocated workers who were previously employed in manufacturing, coal power plants, or coal mining; (E)have the greatest potential for technological innovation and commercial deployment; 
(F)have the lowest levelized cost of generated or stored energy; (G)have the lowest rate of greenhouse gas emissions per unit of electricity generated or stored; and 
(H)have the shortest project time from permitting to completion. (4)Project selectionThe Secretary shall solicit proposals for clean energy projects and select clean energy project finalists in consultation with the Secretary of the Interior, the Administrator of the Environmental Protection Agency, and the Secretary of Labor. 
(5)Compatibility with existing operationsPrior to selecting a clean energy project for participation in the program under paragraph (1), the Secretary shall consult with, as applicable, mining claimholders or operators or the relevant Office of Surface Mining Reclamation and Enforcement Abandoned Mine Land program office to confirm— (A)that the proposed project is compatible with any current mining, exploration, or reclamation activities; and 
(B)the valid existing rights of any mining claimholders or operators.  (d)ConsultationThe Secretary shall consult with the Director of the Office of Surface Mining Reclamation and Enforcement and the Administrator of the Environmental Protection Agency, acting through the Office of Brownfields and Land Revitalization, to determine whether it is necessary to promulgate regulations or issue guidance in order to prioritize and expedite the siting of clean energy projects on current and former mine land sites. 
(e)Technical assistanceThe Secretary shall provide technical assistance to project applicants selected for participation in the program under subsection (c) to assess the needed interconnection, transmission, and other grid components and permitting and siting necessary to interconnect, on current and former mine land where the project will be sited, any generation or storage with the electric grid. (f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $500,000,000 for the period of fiscal years 2022 through 2026. 
40343.Leases, easements, and rights-of-way for energy and related purposes on the outer Continental ShelfSection 8(p)(1)(C) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)(1)(C)) is amended by inserting storage, before or transmission.  IVEnabling energy infrastructure investment and data collection ADepartment of Energy loan program 40401.Department of Energy loan programs (a)Title XVII innovative energy loan guarantee program (1)Reasonable prospect of repaymentSection 1702(d)(1) of the Energy Policy Act of 2005 (42 U.S.C. 16512(d)(1)) is amended— 
(A)by striking the paragraph designation and heading and all that follows through No guarantee and inserting the following:  (1)Requirement (A)In generalNo guarantee; and 
(B)by adding at the end the following:  (B)Reasonable prospect of repaymentThe Secretary shall base a determination of whether there is reasonable prospect of repayment under subparagraph (A) on a comprehensive evaluation of whether the borrower has a reasonable prospect of repaying the guaranteed obligation for the eligible project, including, as applicable, an evaluation of— 
(i)the strength of the contractual terms of the eligible project (if commercially reasonably available); (ii)the forecast of noncontractual cash flows supported by market projections from reputable sources, as determined by the Secretary; 
(iii)cash sweeps and other structure enhancements; (iv)the projected financial strength of the borrower— 
(I)at the time of loan close; and (II)throughout the loan term after the project is completed;  
(v)the financial strength of the investors and strategic partners of the borrower, if applicable; and (vi)other financial metrics and analyses that are relied on by the private lending community and nationally recognized credit rating agencies, as determined appropriate by the Secretary.. 
(2)Loan guarantees for projects that increase the domestically produced supply of critical minerals 
(A)In generalSection 1703(b) of the Energy Policy Act of 2005 (42 U.S.C. 16513(b)) is amended by adding at the end the following:  (13)Projects that increase the domestically produced supply of critical minerals (as defined in section 7002(a) of the Energy Act of 2020 (30 U.S.C. 1606(a)), including through the production, processing, manufacturing, recycling, or fabrication of mineral alternatives.. 
(B)Prohibition on use of previously appropriated fundsAmounts appropriated to the Department of Energy before the date of enactment of this Act shall not be made available for the cost of loan guarantees made under paragraph (13) of section 1703(b) of the Energy Policy Act of 2005 (42 U.S.C. 16513(b)). (C)Prohibition on use of previously available commitment authorityAmounts made available to the Department of Energy for commitments to guarantee loans under section 1703 of the Energy Policy Act of 2005 (42 U.S.C. 16513) before the date of enactment of this Act shall not be made available for commitments to guarantee loans for projects described in paragraph (13) of section 1703(b) of the Energy Policy Act of 2005 (42 U.S.C. 16513(b)). 
(3)Conflicts of interestSection 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by adding at the end the following:  (r)Conflicts of interestFor each project selected for a guarantee under this title, the Secretary shall certify that political influence did not impact the selection of the project.. 
(b)Advanced technology vehicle manufacturing 
(1)EligibilitySection 136(a)(1) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013(a)(1)) is amended— (A)in subparagraph (C), by striking the period at the end and inserting a semicolon; 
(B)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and indenting appropriately;  (C)in the matter preceding clause (i) (as so redesignated), by striking means an ultra and inserting the following:  
means— (A)an ultra; and 
(D)by adding at the end the following:  (B)a medium duty vehicle or a heavy duty vehicle that exceeds 125 percent of the greenhouse gas emissions and fuel efficiency standards established by the final rule of the Environmental Protection Agency entitled Greenhouse Gas Emissions and Fuel Efficiency Standards for Medium- and Heavy-Duty Engines and Vehicles—Phase 2 (81 Fed. Reg. 73478 (October 25, 2016)); 
(C)a train or locomotive; (D)a maritime vessel;  
(E)an aircraft; and (F)hyperloop technology.. 
(2)Reasonable prospect of repaymentSection 136(d) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013(d)) is amended— (A)by striking paragraph (3) and inserting the following: 
 
(3)Selection of eligible projects 
(A)In generalThe Secretary shall select eligible projects to receive loans under this subsection if the Secretary determines that— (i)the loan recipient— 
(I)has a reasonable prospect of repaying the principal and interest on the loan; (II)will provide sufficient information to the Secretary for the Secretary to ensure that the qualified investment is expended efficiently and effectively; and 
(III)has met such other criteria as may be established and published by the Secretary; and (ii)the amount of the loan (when combined with amounts available to the loan recipient from other sources) will be sufficient to carry out the project. 
(B)Reasonable prospect of repaymentThe Secretary shall base a determination of whether there is a reasonable prospect of repayment of the principal and interest on a loan under subparagraph (A)(i)(I) on a comprehensive evaluation of whether the loan recipient has a reasonable prospect of repaying the principal and interest, including, as applicable, an evaluation of— (i)the strength of the contractual terms of the eligible project (if commercially reasonably available); 
(ii)the forecast of noncontractual cash flows supported by market projections from reputable sources, as determined by the Secretary; (iii)cash sweeps and other structure enhancements; 
(iv)the projected financial strength of the loan recipient— (I)at the time of loan close; and  
(II)throughout the loan term after the project is completed; (v)the financial strength of the investors and strategic partners of the loan recipient, if applicable; and  
(vi)other financial metrics and analyses that are relied on by the private lending community and nationally recognized credit rating agencies, as determined appropriate by the Secretary.; and (B)in paragraph (4)— 
(i)in subparagraph (C), by striking and after the semicolon; (ii)in subparagraph (D), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following:  (E)shall be subject to the condition that the loan is not subordinate to other financing.. 
(3)Additional reformsSection 136 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013) is amended— (A)in subsection (b) by striking ultra efficient vehicle manufacturers, and component suppliers and inserting ultra efficient vehicle manufacturers, advanced technology vehicle manufacturers, and component suppliers; 
(B)in subsection (h)— (i)in the subsection heading, by striking Automobile and inserting Advanced technology vehicle; and 
(ii)in paragraph (1)(B), by striking automobiles, or components of automobiles and inserting advanced technology vehicles, or components of advanced technology vehicles; (C)by striking subsection (i); 
(D)by redesignating subsection (j) as subsection (i); and (E)by adding at the end the following: 
 
(j)CoordinationIn carrying out this section, the Secretary shall coordinate with relevant vehicle, bioenergy, and hydrogen and fuel cell demonstration project activities supported by the Department. (k)OutreachIn carrying out this section, the Secretary shall— 
(1)provide assistance with the completion of applications for awards or loans under this section; and (2)conduct outreach, including through conferences and online programs, to disseminate information on awards and loans under this section to potential applicants. 
(l)Prohibition on use of appropriated fundsAmounts appropriated to the Secretary before the date of enactment of this subsection shall not be available to the Secretary to provide awards under subsection (b) or loans under subsection (d) for the costs of activities that were not eligible for those awards or loans on the day before that date.  (m)ReportNot later than 2 years after the date of enactment of this subsection, and every 3 years thereafter, the Secretary shall submit to Congress a report on the status of projects supported by a loan under this section, including— 
(1)a list of projects receiving a loan under this section, including the loan amount and construction status of each project; (2)the status of the loan repayment for each project, including future repayment projections; 
(3)data regarding the number of direct and indirect jobs retained, restored, or created by financed projects; (4)the number of new projects projected to receive a loan under this section in the next 2 years, including the projected aggregate loan amount over the next 2 years; 
(5)evaluation of ongoing compliance with the assurances and commitments, and of the predictions, made by applicants pursuant to paragraphs (2) and (3) of subsection (d); (6)the total number of applications received by the Department each year; and  
(7)any other metrics the Secretary determines appropriate.. (4)Conflicts of interestSection 136(d) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013(d)) is amended by adding at the end the following:  
 
(5)Conflicts of interestFor each eligible project selected to receive a loan under this subsection, the Secretary shall certify that political influence did not impact the selection of the eligible project.. (c)State loan eligibility (1)DefinitionsSection 1701 of the Energy Policy Act of 2005 (42 U.S.C. 16511) is amended by adding at the end the following: 
 
(6)StateThe term State has the meaning given the term in section 202 of the Energy Conservation and Production Act (42 U.S.C. 6802). (7)State energy financing institution (A)In generalThe term State energy financing institution means a quasi-independent entity or an entity within a State agency or financing authority established by a State— 
(i)to provide financing support or credit enhancements, including loan guarantees and loan loss reserves, for eligible projects; and (ii)to create liquid markets for eligible projects, including warehousing and securitization, or take other steps to reduce financial barriers to the deployment of existing and new eligible projects. 
(B)InclusionThe term State energy financing institution includes an entity or organization established to achieve the purposes described in clauses (i) and (ii) of subparagraph (A) by an Indian Tribal entity or an Alaska Native Corporation.. (2)Terms and conditionsSection 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended— 
(A)in subsection (a), by inserting , including projects receiving financial support or credit enhancements from a State energy financing institution, after for projects; (B)in subsection (d)(1), by inserting , including a guarantee for a project receiving financial support or credit enhancements from a State energy financing institution, after No guarantee; and 
(C)by adding at the end the following:  (r)State energy financing institutions (1)EligibilityTo be eligible for a guarantee under this title, a project receiving financial support or credit enhancements from a State energy financing institution— 
(A)shall meet the requirements of section 1703(a)(1); and (B)shall not be required to meet the requirements of section 1703(a)(2). 
(2)Partnerships authorizedIn carrying out a project receiving a loan guarantee under this title, State energy financing institutions may enter into partnerships with private entities, Tribal entities, and Alaska Native corporations. (3)Prohibition on use of appropriated fundsAmounts appropriated to the Department of Energy before the date of enactment of this subsection shall not be available to be used for the cost of loan guarantees for projects receiving financing support or credit enhancements under this subsection.. 
(d)Loan guarantees for certain Alaska natural gas transportation projects and systemsSection 116 of the Alaska Natural Gas Pipeline Act (15 U.S.C. 720n) is amended— (1)in subsection (a)— 
(A)in paragraph (1), by striking to West Coast States; and (B)in paragraph (3), in the second sentence, by striking to the continental United States; 
(2)in subsection (b)(1), in the first sentence, by striking to West Coast States; and (3)in subsection (g)(4)— 
(A)by inserting by striking plants liquification plants and and inserting plants, liquification plants, and; (B)by striking to the West Coast; and 
(C)by striking to the continental United States. BEnergy Information Administration 40411.DefinitionsIn this subtitle: 
(1)AdministratorThe term Administrator means the Administrator of the Energy Information Administration. (2)Annual critical minerals outlookThe term Annual Critical Minerals Outlook means the Annual Critical Minerals Outlook prepared under section 7002(j)(1)(B) of the Energy Act of 2020 (30 U.S.C. 1606(j)(1)(B)). 
(3)Critical mineralThe term critical mineral has the meaning given the term in section 7002(a) of the Energy Act of 2020 (30 U.S.C. 1606(a)). (4)Household energy burdenThe term household energy burden means the quotient obtained by dividing— 
(A)the residential energy expenditures (as defined in section 440.3 of title 10, Code of Federal Regulations (as in effect on the date of enactment of this Act)) of the applicable household; by (B)the annual income of that household. 
(5)Household with a high energy burdenThe term household with a high energy burden has the meaning given the term in section 440.3 of title 10, Code of Federal Regulations (as in effect on the date of enactment of this Act). (6)Large manufacturing facilityThe term large manufacturing facility means a manufacturing facility that— 
(A)annually consumes more than 35,000 megawatt-hours of electricity; or (B)has a peak power demand of more than 10 megawatts. 
(7)Load-serving entityThe term load-serving entity has the meaning given the term in section 217(a) of the Federal Power Act (16 U.S.C. 824q(a)). (8)Miscellaneous electric loadThe term miscellaneous electric load means electricity that— 
(A)is used by an appliance or device— (i)within a building; or 
(ii)to serve a building; and (B)is not used for heating, ventilation, air conditioning, lighting, water heating, or refrigeration. 
(9)Regional transmission organizationThe term Regional Transmission Organization has the meaning given the term in section 3 of the Federal Power Act (16 U.S.C. 796). (10)Rural areaThe term rural area has the meaning given the term in section 609(a) of the Public Utility Regulatory Policies Act of 1978 (7 U.S.C. 918c(a)).  
40412.Data collection in the electricity sector 
(a)Dashboard 
(1)Establishment 
(A)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall establish an online database to track the operation of the bulk power system in the contiguous 48 States (referred to in this section as the Dashboard). (B)Improvement of existing dashboardThe Dashboard may be established through the improvement, in accordance with this subsection, of an existing dashboard of the Energy Information Administration, such as— 
(i)the U.S. Electric System Operating Data dashboard; or (ii)the Hourly Electric Grid Monitor. 
(2)Expansion 
(A)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall expand the Dashboard to include, to the maximum extent practicable, hourly operating data collected from the electricity balancing authorities that operate the bulk power system in all of the several States, each territory of the United States, and the District of Columbia. (B)Types of dataThe hourly operating data collected under subparagraph (A) may include data relating to— 
(i)total electricity demand; (ii)electricity demand by subregion; 
(iii)short-term electricity demand forecasts; (iv)total electricity generation; 
(v)net electricity generation by fuel type, including renewables; (vi)electricity stored and discharged; 
(vii)total net electricity interchange; (viii)electricity interchange with directly interconnected balancing authorities; and 
(ix)where available, the estimated marginal greenhouse gas emissions per megawatt hour of electricity generated— (I)within the metered boundaries of each balancing authority; and 
(II)for each pricing node. (b)Mix of energy sources (1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall establish, in accordance with section 40419 and this subsection and to the extent the Administrator determines to be appropriate, a system to harmonize the operating data on electricity generation collected under subsection (a) with— 
(A)measurements of greenhouse gas and other pollutant emissions collected by the Environmental Protection Agency; (B)other data collected by the Environmental Protection Agency or other relevant Federal agencies, as the Administrator determines to be appropriate; and 
(C)data collected by State or regional energy credit registries. (2)OutcomesThe system established under paragraph (1) shall result in an integrated dataset that includes, for any given time— 
(A)the net generation of electricity by megawatt hour within the metered boundaries of each balancing authority; and (B)where available, the average and marginal greenhouse gas emissions by megawatt hour of electricity generated within the metered boundaries of each balancing authority. 
(3)Real-time data disseminationTo the maximum extent practicable, the system established under paragraph (1) shall disseminate data— (A)on a real-time basis; and  
(B)through an application programming interface that is publicly accessible.  (4)Complementary effortsThe system established under paragraph (1) shall complement any existing data dissemination efforts of the Administrator that make use of electricity generation data, such as electricity demand by subregion and electricity interchange with directly interconnected balancing authorities. 
(c)Observed characteristics of bulk power system resource integration 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall establish a system to provide to the public timely data on the integration of energy resources into the bulk power system and the electric distribution grids in the United States, and the observed effects of that integration. (2)RequirementsIn carrying out paragraph (1), the Administrator shall seek to improve the temporal and spatial resolution of data relating to how grid operations are changing, such as through— 
(A)thermal generator cycling to accommodate intermittent generation; (B)generation unit self-scheduling practices; 
(C)renewable source curtailment; (D)utility-scale storage; 
(E)load response; (F)aggregations of distributed energy resources at the distribution system level; 
(G)power interchange between directly connected balancing authorities; (H)expanding Regional Transmission Organization balancing authorities; 
(I)improvements in real-time— (i)accuracy of locational marginal prices; and 
(ii)signals to flexible demand; and (J)disruptions to grid operations, including disruptions caused by cyber sources, physical sources, extreme weather events, or other sources. 
(d)Distribution system operations 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall establish a system to provide to the public timely data on the operations of load-serving entities in the electricity grids of the United States. (2)Requirements (A)In generalIn carrying out paragraph (1), the Administrator shall— 
(i)not less frequently than annually, provide data on— (I)the delivered generation resource mix for each load-serving entity; and 
(II)the distributed energy resources operating within each service area of a load-serving entity; (ii)harmonize the data on delivered generation resource mix described in clause (i)(I) with measurements of greenhouse gas emissions collected by the Environmental Protection Agency; 
(iii)to the maximum extent practicable, disseminate the data described in clause (i)(I) and the harmonized data described in clause (ii) on a real-time basis; and (iv)provide historical data, beginning with the earliest calendar year practicable, but not later than calendar year 2020, on the delivered generation resource mix described in clause (i)(I). 
(B)Data on the delivered generation resource mixIn collecting the data described in subparagraph (A)(i)(I), the Administrator shall— (i)use existing voluntary industry methodologies, including reporting protocols, databases, and emissions and energy use tracking software that provide consistent, timely, and accessible carbon emissions intensity rates for delivered electricity; 
(ii)consider that generation and transmission entities may provide data on behalf of load-serving entities; (iii)to the extent that the Administrator determines necessary, and in a manner designed to protect confidential information, require each load-serving entity to submit additional information as needed to determine the delivered generation resource mix of the load-serving entity, including financial or contractual agreements for power and generation resource type attributes with respect to power owned by or retired by the load-serving entity; and  
(iv)for any portion of the generation resource mix of a load-serving entity that is otherwise unaccounted for, develop a methodology to assign to the load-serving entity a share of the otherwise unaccounted for resource mix of the relevant balancing authority. 40413.Expansion of energy consumption surveys (a)In generalNot later than 2 years after the date of enactment of this Act, the Administrator shall implement measures to expand the Manufacturing Energy Consumption Survey, the Commercial Building Energy Consumption Survey, and the Residential Energy Consumption Survey to include data on energy end use in order to facilitate the identification of— 
(1)opportunities to improve energy efficiency and energy productivity; (2)changing patterns of energy use; and 
(3)opportunities to better understand and manage miscellaneous electric loads. (b)Requirements (1)In generalIn carrying out subsection (a), the Administrator shall— 
(A)increase the scope and frequency of data collection on energy end uses and services; (B)use new data collection methods and tools in order to obtain more comprehensive data and reduce the burden on survey respondents, including by— 
(i)accessing other existing data sources; and (ii)if feasible, developing online and real-time reporting systems; 
(C)identify and report community-level economic and environmental impacts, including with respect to— (i)the reliability and security of the energy supply; and 
(ii)local areas with households with a high energy burden; and (D)improve the presentation of data, including by— 
(i)enabling the presentation of data in an interactive cartographic format on a national, regional, State, and local level with the functionality of viewing various economic, energy, and demographic measures on an individual basis or in combination; and (ii)incorporating the results of the data collection, methods, and tools described in subparagraphs (A) and (B) into existing and new digital distribution methods. 
(2)Manufacturing energy consumption surveyWith respect to the Manufacturing Energy Consumption Survey, the Administrator shall— (A)implement measures to provide more detailed representations of data by region; 
(B)for large manufacturing facilities, break out process heat use by required process temperatures in order to facilitate the identification of opportunities for cost reductions and energy efficiency or energy productivity improvements; (C)collect information on— 
(i)energy source-switching capabilities, especially with respect to thermal processes and the efficiency of thermal processes; (ii)the use of electricity, biofuels, hydrogen, or other alternative fuels to produce process heat; and 
(iii)the use of demand response; and (D)identify current and potential future industrial clusters in which multiple firms and facilities in a defined geographic area share the costs and benefits of infrastructure for clean manufacturing, such as— 
(i)hydrogen generation, production, transport, use, and storage infrastructure; and (ii)carbon dioxide capture, transport, use, and storage infrastructure. 
(3)Residential energy consumption surveyWith respect to the Residential Energy Consumption Survey, the Administrator shall— (A)implement measures to provide more detailed representations of data by— 
(i)geographic area, including by State (for each State); (ii)building type, including multi-family buildings; 
(iii)household income; (iv)location in a rural area; and 
(v)other demographic characteristics, as determined by the Administrator; and (B)report measures of— 
(i)household electrical service capacity; (ii)access to utility demand-side management programs and bill credits; 
(iii)characteristics of the energy mix used to generate electricity in different regions; and (iv)the household energy burden for households— 
(I)in different geographic areas; (II)by electricity, heating, and other end-uses; and 
(III)with different demographic characteristics that correlate with increased household energy burden, including— (aa)having a low household income; 
(bb)being a minority household; (cc)residing in manufactured or multifamily housing; 
(dd)being in a fixed or retirement income household; (ee)residing in rental housing; and 
(ff)other factors, as determined by the Administrator.  40414.Data collection on electric vehicle integration with the electricity grids (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall develop and implement measures to expand data collection with respect to electric vehicle integration with the electricity grids. 
(b)Sources of dataThe sources of the data collected pursuant to subsection (a) may include— (1)host-owned or charging-network-owned electric vehicle charging stations; 
(2)aggregators of charging-network electricity demand; (3)electric utilities offering managed-charging programs; 
(4)individual, corporate, or public owners of electric vehicles; and (5)balancing authority analyses of— 
(A)transformer loading congestion; and (B)distribution-system congestion. 
(c)Consultation and coordinationIn carrying out subsection (a), the Administrator may consult and enter into agreements with other institutions having relevant data and data collection capabilities, such as— (1)the Secretary of Transportation; 
(2)the Secretary; (3)the Administrator of the Environmental Protection Agency; 
(4)States or State agencies; and (5)private entities. 
40415.Plan for the modeling and forecasting of demand for minerals used in the energy sector 
(a)Plan 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator, in coordination with the Director of the United States Geological Survey, shall develop a plan for the modeling and forecasting of demand for energy technologies, including for energy production, transmission, or storage purposes, that use minerals that are or could be designated as critical minerals.  (2)InclusionsThe plan developed under paragraph (1) shall identify— 
(A)the type and quantity of minerals consumed, delineated by energy technology; (B)existing markets for manufactured energy-producing, energy-transmission, and energy-storing equipment; and 
(C)emerging or potential markets for new energy-producing, energy-transmission, and energy-storing technologies entering commercialization. (b)MetricsThe plan developed under subsection (a)(1) shall produce forecasts of energy technology demand— 
(1)over the 1-year, 5-year, and 10-year periods beginning on the date on which development of the plan is completed; (2)by economic sector; and 
(3)according to any other parameters that the Administrator, in collaboration with the Secretary of the Interior, acting through the Director of the United States Geological Survey, determines are needed for the Annual Critical Minerals Outlook. (c)CollaborationThe Administrator shall develop the plan under subsection (a)(1) in consultation with— 
(1)the Secretary with respect to the possible trajectories of emerging energy-producing and energy-storing technologies; and (2)the Secretary of the Interior, acting through the Director of the United States Geological Survey— 
(A)to ensure coordination; (B)to avoid duplicative effort; and 
(C)to align the analysis of demand with data and analysis of where the minerals are produced, refined, and subsequently processed into materials and parts that are used to build energy technologies.  40416.Expansion of international energy data (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall implement measures to expand and improve the international energy data resources of the Energy Information Administration in order to understand— 
(1)the production and use of energy in various countries; (2)changing patterns of energy use internationally; 
(3)the relative costs and environmental impacts of energy production and use internationally; and (4)plans for or construction of major energy facilities or infrastructure. 
(b)RequirementsIn carrying out subsection (a), the Administrator shall— (1)work with, and leverage the data resources of, the International Energy Agency; 
(2)include detail on energy consumption by fuel, economic sector, and end use within countries for which data are available; (3)collect relevant measures of energy use, including— 
(A)cost; and (B)emissions intensity; and 
(4)provide tools that allow for straightforward country-to-country comparisons of energy production and consumption across economic sectors and end uses. 40417.Plan for the National Energy Modeling SystemNot later than 180 days after the date of enactment of this Act, the Administrator shall develop a plan to identify any need or opportunity to update or further the capabilities of the National Energy Modeling System, including with respect to— 
(1)treating energy demand endogenously; (2)increased natural gas usage and increased market penetration of renewable energy; 
(3)flexible operating modes of nuclear power plants, such as load following and frequency control; (4)tools to model multiple-output energy systems that provide hydrogen, high-value heat, electricity, and chemical synthesis services, including interactions of those energy systems with the electricity grids, pipeline networks, and the broader economy; 
(5)demand response and improved representation of energy storage, including long-duration storage, in capacity expansion models; (6)electrification, particularly with respect to the transportation, industrial, and buildings sectors; 
(7)increasing model resolution to represent all hours of the year and all electricity generators; (8)wholesale electricity market design and the appropriate valuation of all services that support the reliability of electricity grids, such as— 
(A)battery storage; and (B)synthetic inertia from grid-tied inverters; 
(9)economic modeling of the role of energy efficiency, demand response, electricity storage, and a variety of distributed generation technologies; (10)the production, transport, use, and storage of carbon dioxide, hydrogen, and hydrogen carriers; 
(11)greater flexibility in— (A)the modeling of the environmental impacts of electricity systems, such as— 
(i)emissions of greenhouse gases and other pollutants; and (ii)the use of land and water resources; and 
(B)the ability to support climate modeling, such as the climate modeling performed by the Office of Biological and Environmental Research in the Office of Science of the Department; (12)technologies that are in an early stage of commercial deployment and have been identified by the Secretary as candidates for large-scale demonstration projects, such as— 
(A)carbon capture, transport, use, and storage from any source or economic sector; (B)direct air capture; 
(C)hydrogen production, including via electrolysis; (D)synthetic and biogenic hydrocarbon liquid and gaseous fuels; 
(E)supercritical carbon dioxide combustion turbines; (F)industrial fuel cell and hydrogen combustion equipment; and 
(G)industrial electric boilers; (13)increased and improved data sources and tools, including— 
(A)the establishment of technology and cost baselines, including technology learning rates; (B)economic and employment impacts of energy system policies and energy prices on households, as a function of household income and region; and 
(C)the use of behavioral economics to inform demand modeling in all sectors; and (14)striving to migrate toward a single, consistent, and open-source modeling platform, and increasing open access to model systems, data, and outcomes, for— 
(A)disseminating reference scenarios that can be transparently and broadly replicated; and (B)promoting the development of the researcher and analyst workforce needed to continue the development and validation of improved energy system models in the future. 
40418.Report on costs of carbon abatement in the electricity sectorNot later than 270 days after the date of enactment of this Act, the Administrator shall submit to Congress a report on— (1)the potential use of levelized cost of carbon abatement or a similar metric in analyzing generators of electricity, including an identification of limitations and appropriate uses of the metric; 
(2)the feasibility and impact of incorporating levelized cost of carbon abatement in long-term forecasts—  (A)to compare technical approaches and understand real-time changes in fossil-fuel and nuclear dispatch; 
(B)to compare the system-level costs of technology options to reduce emissions; and (C)to compare the costs of policy options, including current policies, regarding valid and verifiable reductions and removals of carbon; and 
(3) 
(A)a potential process to measure carbon dioxide emissions intensity per unit of output production for a range of— (i)energy sources; 
(ii)sectors; and (iii)geographic regions; and 
(B)a corresponding process to provide an empirical framework for reporting the status and costs of carbon dioxide reduction relative to specified goals. 40419.Harmonization of efforts and dataNot later than 1 year after the date of enactment of this Act, the Administrator shall establish a system to harmonize, to the maximum extent practicable and consistent with data integrity— 
(1)the data collection efforts of the Administrator, including any data collection required under this subtitle, with the data collection efforts of— (A)the Environmental Protection Agency, as the Administrator determines to be appropriate;  
(B)other relevant Federal agencies, as the Administrator determines to be appropriate; and (C)State or regional energy credit registries, as the Administrator determines to be appropriate; 
(2)the data collected under this subtitle, including the operating data on electricity generation collected under section 40412(a), with data collected by the entities described in subparagraphs (A) through (C) of paragraph (1), including any measurements of greenhouse gas and other pollutant emissions collected by the Environmental Protection Agency, as the Administrator determines to be appropriate; and  (3)the efforts of the Administrator to identify and report relevant impacts, opportunities, and patterns with respect to energy use, including the identification of community-level economic and environmental impacts required under section 40413(b)(1)(C), with the efforts of the Environmental Protection Agency and other relevant Federal agencies, as determined by the Administrator, to identify similar impacts, opportunities, and patterns. 
CMiscellaneous 
40431.Consideration of measures to promote greater electrification of the transportation sector 
(a)In generalSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) (as amended by section 40104(a)(1)) is amended by adding at the end the following:  (21)Electric vehicle charging programsEach State shall consider measures to promote greater electrification of the transportation sector, including the establishment of rates that— 
(A)promote affordable and equitable electric vehicle charging options for residential, commercial, and public electric vehicle charging infrastructure; (B)improve the customer experience associated with electric vehicle charging, including by reducing charging times for light-, medium-, and heavy-duty vehicles; 
(C)accelerate third-party investment in electric vehicle charging for light-, medium-, and heavy-duty vehicles; and  (D)appropriately recover the marginal costs of delivering electricity to electric vehicles and electric vehicle charging infrastructure.. 
(b)Compliance 
(1)Time limitationSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) (as amended by section 40104(a)(2)(A)) is amended by adding at the end the following:  (8) (A)Not later than 1 year after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State has ratemaking authority) and each nonregulated utility shall commence consideration under section 111, or set a hearing date for consideration, with respect to the standard established by paragraph (21) of section 111(d). 
(B)Not later than 2 years after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State has ratemaking authority), and each nonregulated electric utility shall complete the consideration and make the determination under section 111 with respect to the standard established by paragraph (21) of section 111(d).. (2)Failure to complySection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) (as amended by section 40104(a)(2)(B)(i)) is amended by adding at the end the following: In the case of the standard established by paragraph (21) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (21).. 
(3)Prior state actions 
(A)In generalSection 112 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622) (as amended by section 40104(a)(2)(C)(i)) is amended by adding at the end the following:  (h)Other prior State actionsSubsections (b) and (c) shall not apply to the standard established by paragraph (21) of section 111(d) in the case of any electric utility in a State if, before the date of enactment of this subsection— 
(1)the State has implemented for the electric utility the standard (or a comparable standard); (2)the State regulatory authority for the State or the relevant nonregulated electric utility has conducted a proceeding to consider implementation of the standard (or a comparable standard) for the electric utility; or 
(3)the State legislature has voted on the implementation of the standard (or a comparable standard) for the electric utility during the 3-year period ending on that date of enactment.. (B)Cross-referenceSection 124 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2634) (as amended by section 40104(a)(2)(C)(ii)(II)) is amended by adding at the end the following: In the case of the standard established by paragraph (21) of section 111(d), the reference contained in this section to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (21).. 
40432.Office of public participationSection 319 of the Federal Power Act (16 U.S.C. 825q–1) is amended— (1)in subsection (a)(2)— 
(A)in subparagraph (A), by striking the third sentence; and (B)in subparagraph (B)— 
(i)by striking the third sentence and inserting the following: The Director shall be compensated at a rate of pay not greater than the maximum rate of pay prescribed for a senior executive in the Senior Executive Service under section 5382 of title 5, United States Code.; and (ii)by striking the first sentence; and 
(2)in subsection (b), by striking paragraph (4).  40433.Digital climate solutions report (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with appropriate Federal agencies and relevant stakeholders, shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that assesses using digital tools and platforms as climate solutions, including— 
(1)artificial intelligence and machine learning; (2)blockchain technologies and distributed ledgers; 
(3)crowdsourcing platforms; (4)the Internet of Things; 
(5)distributed computing for the grid; and (6)software and systems. 
(b)ContentsThe report required under subsection (a) shall include— (1)as practicable, a full inventory and assessment of digital climate solutions; 
(2)an analysis of how the private sector can utilize the digital tools and platforms included in the inventory under paragraph (1) to accelerate digital climate solutions; and (3)a summary of opportunities to enhance the standardization of voluntary and regulatory climate disclosure protocols, including enabling the data to be disseminated through an application programming interface that is accessible to the public.  
40434.Study and report by the Secretary of Energy on job loss and impacts on consumer energy costs due to the revocation of the permit for the Keystone XL pipeline 
(a)Definition of Executive OrderIn this section, the term Executive Order means Executive Order 13990 (86 Fed. Reg. 7037; relating to protecting public health and the environment and restoring science to tackle the climate crisis). (b)Study and ReportThe Secretary shall— 
(1)conduct a study to estimate— (A)the total number of jobs that were lost as a direct or indirect result of section 6 of the Executive Order over the 10-year period beginning on the date on which the Executive Order was issued; and 
(B)the impact on consumer energy costs that are projected to result as a direct or indirect result of section 6 of the Executive Order over the 10-year period beginning on the date on which the Executive Order was issued; and (2)not later than 90 days after the date of enactment of this Act, submit to Congress a report describing the findings of the study conducted under paragraph (1).  
40435.Study on impact of electric vehiclesNot later than 120 days after the date of enactment of this Act, the Secretary shall conduct, and submit to Congress a report describing the results of, a study on the cradle to grave environmental impact of electric vehicles.  40436.Study on impact of forced labor in China on the electric vehicle supply chainNot later than 120 days after the date of enactment of this Act, the Secretary, in coordination with the Secretary of State and the Secretary of Commerce, shall study the impact of forced labor in China on the electric vehicle supply chain.  
VEnergy efficiency and building infrastructure 
AResidential and commercial energy efficiency 
40501.DefinitionsIn this subtitle: (1)Priority stateThe term priority State means a State that— 
(A)is eligible for funding under the State Energy Program; and (B) (i)is among the 15 States with the highest annual per-capita combined residential and commercial sector energy consumption, as most recently reported by the Energy Information Administration; or 
(ii)is among the 15 States with the highest annual per-capita energy-related carbon dioxide emissions by State, as most recently reported by the Energy Information Administration.  (2)ProgramThe term program means the program established under section 40502(a). 
(3)StateThe term State means a State (as defined in section 3 of the Energy Policy and Conservation Act (42 U.S.C. 6202)), acting through a State energy office. (4)State energy programThe term State Energy Program means the State Energy Program established under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.). 
40502.Energy efficiency revolving loan fund capitalization grant program 
(a)In generalNot later than 1 year after the date of enactment of this Act, under the State Energy Program, the Secretary shall establish a program under which the Secretary shall provide capitalization grants to States to establish a revolving loan fund under which the State shall provide loans and grants, as applicable, in accordance with this section. (b)Distribution of funds (1)All States (A)In generalOf the amounts made available under subsection (j), the Secretary shall use 40 percent to provide capitalization grants to States that are eligible for funding under the State Energy Program, in accordance with the allocation formula established under section 420.11 of title 10, Code of Federal Regulations (or successor regulations). 
(B)Remaining fundingAfter applying the allocation formula described in subparagraph (A), the Secretary shall redistribute any unclaimed funds to the remaining States seeking capitalization grants under that subparagraph. (2)Priority states (A)In generalOf the amounts made available under subsection (j), the Secretary shall use 60 percent to provide supplemental capitalization grants to priority States in accordance with an allocation formula determined by the Secretary. 
(B)Remaining fundingAfter applying the allocation formula described in subparagraph (A), the Secretary shall redistribute any unclaimed funds to the remaining priority States seeking supplemental capitalization grants under that subparagraph. (C)Grant amount (i)Maximum amountThe amount of a supplemental capitalization grant provided to a State under this paragraph shall not exceed $15,000,000. 
(ii)Supplement not supplantA supplemental capitalization grant received by a State under this paragraph shall supplement, not supplant, a capitalization grant received by that State under paragraph (1). (c)Applications for capitalization grantsA State seeking a capitalization grant under the program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including— 
(1)a detailed explanation of how the grant will be used, including a plan to establish a new revolving loan fund or use an existing revolving loan fund; (2)the need of eligible recipients for loans and grants in the State for assistance with conducting energy audits; 
(3)a description of the expected benefits that building infrastructure and energy system upgrades and retrofits will have on communities in the State; and (4)in the case of a priority State seeking a supplemental capitalization grant under subsection (b)(2), a justification for needing the supplemental funding. 
(d)Timing 
(1)In generalThe Secretary shall establish a timeline with dates by, or periods by the end of, which a State shall— (A)on receipt of a capitalization grant under the program, deposit the grant funds into a revolving loan fund; and 
(B)begin using the capitalization grant as described in subsection (e)(1). (2)Use of grantUnder the timeline established under paragraph (1), a State shall be required to begin using a capitalization grant not more than 180 days after the date on which the grant is received. 
(e)Use of grant funds 
(1)In generalA State that receives a capitalization grant under the program— (A)shall provide loans in accordance with paragraph (2); and 
(B)may provide grants in accordance with paragraph (3). (2)Loans (A)Commercial energy audit (i)In generalA State that receives a capitalization grant under the program may provide a loan to an eligible recipient described in clause (iv) to conduct a commercial energy audit. 
(ii)Audit requirementsA commercial energy audit conducted using a loan provided under clause (i) shall— (I)determine the overall consumption of energy of the facility of the eligible recipient; 
(II)identify and recommend lifecycle cost-effective opportunities to reduce the energy consumption of the facility of the eligible recipient, including through energy efficient— (aa)lighting; 
(bb)heating, ventilation, and air conditioning systems; (cc)windows; 
(dd)appliances; and (ee)insulation and building envelopes; 
(III)estimate the energy and cost savings potential of the opportunities identified in subclause (II) using software approved by the Secretary; (IV)identify— 
(aa)the period and level of peak energy demand for each building within the facility of the eligible recipient; and (bb)the sources of energy consumption that are contributing the most to that period of peak energy demand; 
(V)recommend controls and management systems to reduce or redistribute peak energy consumption; and (VI)estimate the total energy and cost savings potential for the facility of the eligible recipient if all recommended upgrades and retrofits are implemented, using software approved by the Secretary. 
(iii)Additional audit inclusionsA commercial energy audit conducted using a loan provided under clause (i) may recommend strategies to increase energy efficiency of the facility of the eligible recipient through use of electric systems or other high-efficiency systems utilizing fuels, including natural gas and hydrogen. (iv)Eligible recipientsAn eligible recipient under clause (i) is a business that— 
(I)conducts the majority of its business in the State that provides the loan under that clause; and (II)owns or operates— 
(aa)1 or more commercial buildings; or (bb)commercial space within a building that serves multiple functions, such as a building for commercial and residential operations. 
(B)Residential energy audits 
(i)In generalA State that receives a capitalization grant under the program may provide a loan to an eligible recipient described in clause (iv) to conduct a residential energy audit. (ii)Residential energy audit requirementsA residential energy audit conducted using a loan under clause (i) shall— 
(I)utilize the same evaluation criteria as the Home Performance Assessment used in the Energy Star program established under section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a); (II)recommend lifecycle cost-effective opportunities to reduce energy consumption within the residential building of the eligible recipient, including through energy efficient— 
(aa)lighting; (bb)heating, ventilation, and air conditioning systems; 
(cc)windows; (dd)appliances; and 
(ee)insulation and building envelopes; (III)recommend controls and management systems to reduce or redistribute peak energy consumption; 
(IV)compare the energy consumption of the residential building of the eligible recipient to comparable residential buildings in the same geographic area; and (V)provide a Home Energy Score, or equivalent score (as determined by the Secretary), for the residential building of the eligible recipient by using the Home Energy Score Tool of the Department or an equivalent scoring tool. 
(iii)Additional audit inclusionsA residential energy audit conducted using a loan provided under clause (i) may recommend strategies to increase energy efficiency of the facility of the eligible recipient through use of electric systems or other high-efficiency systems utilizing fuels, including natural gas and hydrogen. (iv)Eligible recipientsAn eligible recipient under clause (i) is— 
(I)an individual who owns— (aa)a single family home; 
(bb)a condominium or duplex; or (cc)a manufactured housing unit; or 
(II)a business that owns or operates a multifamily housing facility. (C)Commercial and residential energy upgrades and retrofits (i)In generalA State that receives a capitalization grant under the program may provide a loan to an eligible recipient described in clause (ii) to carry out upgrades or retrofits of building infrastructure and systems that— 
(I)are recommended in the commercial energy audit or residential energy audit, as applicable, completed for the building or facility of the eligible recipient; (II)satisfy at least 1 of the criteria in the Home Performance Assessment used in the Energy Star program established under section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a); 
(III)improve, with respect to the building or facility of the eligible recipient— (aa)the physical comfort of the building or facility occupants; 
(bb)the energy efficiency of the building or facility; or (cc)the quality of the air in the building or facility; and 
(IV) 
(aa)are lifecycle cost-effective; and (bb) (AA)reduce the energy intensity of the building or facility of the eligible recipient; or  
(BB)improve the control and management of energy usage of the building or facility to reduce demand during peak times. (ii)Eligible recipientsAn eligible recipient under clause (i) is an eligible recipient described in subparagraph (A)(iv) or (B)(iv) that— 
(I)has completed a commercial energy audit described in subparagraph (A) or a residential energy audit described in subparagraph (B) using a loan provided under the applicable subparagraph; or (II)has completed a commercial energy audit or residential energy audit that— 
(aa)was not funded by a loan under this paragraph; and (bb) (AA)meets the requirements for the applicable audit under subparagraph (A) or (B), as applicable; or  
(BB)the Secretary determines is otherwise satisfactory.  (iii)Loan term (I)In generalA loan provided under this subparagraph shall be required to be fully amortized by the earlier of— 
(aa)subject to subclause (II), the year in which the upgrades or retrofits carried out using the loan exceed their expected useful life; and (bb)15 years after those upgrades or retrofits are installed. 
(II)CalculationFor purposes of subclause (I)(aa), in the case of a loan being used to fund multiple upgrades or retrofits, the longest-lived upgrade or retrofit shall be used to calculate the year in which the upgrades or retrofits carried out using the loan exceed their expected useful life. (D)Referral to qualified contractorsFollowing the completion of an audit under subparagraph (A) or (B) by an eligible recipient of a loan under the applicable subparagraph, the State may refer the eligible recipient to a qualified contractor, as determined by the State, to estimate— 
(i)the upfront capital cost of each recommended upgrade; and (ii)the total upfront capital cost of implementing all recommended upgrades. 
(E)Loan recipientsEach State providing loans under this paragraph shall, to the maximum extent practicable, provide loans to eligible recipients that do not have access to private capital. (3)Grants and technical assistance (A)In generalA State that receives a capitalization grant under the program may use not more than 25 percent of the grant funds to provide grants or technical assistance to eligible entities described in subparagraph (B) to carry out the activities described in subparagraphs (A), (B), and (C) of paragraph (2). 
(B)Eligible entityAn entity eligible for a grant or technical assistance under subparagraph (A) is— (i)a business that— 
(I)is an eligible recipient described in paragraph (2)(A)(iv); and (II)has fewer than 500 employees; or 
(ii)a low-income individual (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)) that owns a residential building. (4)Final assessmentA State that provides a capitalization grant under paragraph (2)(C) to an eligible recipient described in clause (ii) of that paragraph may, not later than 1 year after the date on which the upgrades or retrofits funded by the grant under that paragraph are completed, provide to the eligible recipient a loan or, in accordance with paragraph (3), a grant to conduct a final energy audit that assesses the total energy savings from the upgrades or retrofits.  
(5)Administrative expensesA State that receives a capitalization grant under the program may use not more than 10 percent of the grant funds for administrative expenses. (f)Coordination with existing programsA State receiving a capitalization grant under the program is encouraged to utilize and build on existing programs and infrastructure within the State that may aid the State in carrying out a revolving loan fund program. 
(g)Leveraging private capitalA State receiving a capitalization grant under the program shall, to the maximum extent practicable, use the grant to leverage private capital. (h)OutreachThe Secretary shall engage in outreach to inform States of the availability of capitalization grants under the program. 
(i)ReportEach State that receives a capitalization grant under the program shall, not later than 2 years after a grant is received, submit to the Secretary a report that describes— (1)the number of recipients to which the State has distributed— 
(A)loans for— (i)commercial energy audits under subsection (e)(2)(A); 
(ii)residential energy audits under subsection (e)(2)(B); (iii)energy upgrades and retrofits under subsection (e)(2)(C); and 
(B)grants under subsection (e)(3); and (2)the average capital cost of upgrades and retrofits across all commercial energy audits and residential energy audits that were conducted in the State using loans provided by the State under subsection (e). 
(j)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $250,000,000 for fiscal year 2022, to remain available until expended. 40503.Energy auditor training grant program (a)DefinitionsIn this section: 
(1)Covered certificationThe term covered certification means any of the following certifications: (A)The American Society of Heating, Refrigerating and Air-Conditioning Engineers Building Energy Assessment Professional certification. 
(B)The Association of Energy Engineers Certified Energy Auditor certification. (C)The Building Performance Institute Home Energy Professional Energy Auditor certification. 
(D)The Residential Energy Services Network Home Energy Rater certification. (E)Any other third-party certification recognized by the Department. 
(F)Any third-party certification that the Secretary determines is equivalent to the certifications described in subparagraphs (A) through (E). (2)Eligible StateThe term eligible State means a State that— 
(A)has a demonstrated need for assistance for training energy auditors; and (B)meets any additional criteria determined necessary by the Secretary. 
(b)EstablishmentUnder the State Energy Program, the Secretary shall establish a competitive grant program under which the Secretary shall award grants to eligible States to train individuals to conduct energy audits or surveys of commercial and residential buildings. (c)Applications (1)In generalA State seeking a grant under subsection (b) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including the energy auditor training program plan described in paragraph (2). 
(2)Energy auditor training program planAn energy auditor training program plan submitted with an application under paragraph (1) shall include— (A) (i)a proposed training curriculum for energy audit trainees; and 
(ii)an identification of the covered certification that those trainees will receive on completion of that training curriculum; (B)the expected per-individual cost of training; 
(C)a plan for connecting trainees with employment opportunities; and (D)any additional information required by the Secretary. 
(d)Amount of grantThe amount of a grant awarded to an eligible State under subsection (b)— (1)shall be determined by the Secretary, taking into account the population of the eligible State; and 
(2)shall not exceed $2,000,000 for any eligible State. (e)Use of funds (1)In generalAn eligible State that receives a grant under subsection (b) shall use the grant funds— 
(A)to cover any cost associated with individuals being trained or certified to conduct energy audits by— (i)the State; or 
(ii)a State-certified third party training program; and (B)subject to paragraph (2), to pay the wages of a trainee during the period in which the trainee receives training and certification. 
(2)LimitationNot more than 10 percent of grant funds provided under subsection (b) to an eligible State may be used for the purpose described in paragraph (1)(B). (f)ConsultationIn carrying out this section, the Secretary shall consult with the Secretary of Labor. 
(g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $40,000,000 for the period of fiscal years 2022 through 2026. BBuildings 40511.Cost-effective codes implementation for efficiency and resilience (a)In generalTitle III of the Energy Conservation and Production Act (42 U.S.C. 6831 et seq.) is amended by adding at the end the following: 
 
309.Cost-effective codes implementation for efficiency and resilience 
(a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means— 
(A)a relevant State agency, as determined by the Secretary, such as a State building code agency, State energy office, or Tribal energy office; and (B)a partnership. 
(2)PartnershipThe term partnership means a partnership between an eligible entity described in paragraph (1)(A) and 1 or more of the following entities: (A)Local building code agencies. 
(B)Codes and standards developers. (C)Associations of builders and design and construction professionals. 
(D)Local and utility energy efficiency programs. (E)Consumer, energy efficiency, and environmental advocates. 
(F)Other entities, as determined by the Secretary. (3)SecretaryThe term Secretary means the Secretary of Energy. 
(b)Establishment 
(1)In generalThe Secretary shall establish within the Building Technologies Office of the Department of Energy a program under which the Secretary shall award grants on a competitive basis to eligible entities to enable sustained cost-effective implementation of updated building energy codes. (2)Updated building energy codeAn update to a building energy code under this section, including an amendment that results in increased efficiency compared to the previously adopted building energy code, shall include any update made available after the existing building energy code, even if it is not the most recent updated code available.  
(c)Criteria; priorityIn awarding grants under subsection (b), the Secretary shall— (1)consider— 
(A)prospective energy savings and plans to measure the savings, including utilizing the Environmental Protection Agency Portfolio Manager, the Home Energy Score rating of the Office of Energy Efficiency and Renewable Energy of the Department of Energy, the Energy Star Building rating methodologies of the Environmental Protection Agency, and other methodologies determined appropriate by the Secretary;  (B)the long-term sustainability of those measures and savings; 
(C)prospective benefits, and plans to assess the benefits, including benefits relating to— (i)resilience and peak load reduction; 
(ii)occupant safety and health; and (iii)environmental performance; 
(D)the demonstrated capacity of the eligible entity to carry out the proposed project; and (E)the need of the eligible entity for assistance; and 
(2)give priority to applications from partnerships. (d)Eligible activities (1)In generalAn eligible entity awarded a grant under this section may use the grant funds— 
(A)to create or enable State or regional partnerships to provide training and materials to— (i)builders, contractors and subcontractors, architects, and other design and construction professionals, relating to meeting updated building energy codes in a cost-effective manner; and 
(ii)building code officials, relating to improving implementation of and compliance with building energy codes; (B)to collect and disseminate quantitative data on construction and codes implementation, including code pathways, performance metrics, and technologies used; 
(C)to develop and implement a plan for highly effective codes implementation, including measuring compliance; (D)to address various implementation needs in rural, suburban, and urban areas; and 
(E)to implement updates in energy codes for— (i)new residential and commercial buildings (including multifamily buildings); and 
(ii)additions and alterations to existing residential and commercial buildings (including multifamily buildings). (2)Related topicsTraining and materials provided using a grant under this section may include information on the relationship between energy codes and— 
(A)cost-effective, high-performance, and zero-net-energy buildings; (B)improving resilience, health, and safety; 
(C)water savings and other environmental impacts; and (D)the economic impacts of energy codes. 
(e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $225,000,000 for the period of fiscal years 2022 through 2026.. (b)Conforming amendmentSection 303 of the Energy Conservation and Production Act (42 U.S.C. 6832) is amended, in the matter preceding paragraph (1), by striking As used in and inserting Except as otherwise provided, in. 
40512.Building, training, and assessment centers 
(a)In generalThe Secretary shall provide grants to institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) and Tribal Colleges or Universities (as defined in section 316(b) of that Act (20 U.S.C. 1059c(b))) to establish building training and assessment centers— (1)to identify opportunities for optimizing energy efficiency and environmental performance in buildings; 
(2)to promote the application of emerging concepts and technologies in commercial and institutional buildings; (3)to train engineers, architects, building scientists, building energy permitting and enforcement officials, and building technicians in energy-efficient design and operation; 
(4)to assist institutions of higher education and Tribal Colleges or Universities in training building technicians; (5)to promote research and development for the use of alternative energy sources and distributed generation to supply heat and power for buildings, particularly energy-intensive buildings; and 
(6)to coordinate with and assist State-accredited technical training centers, community colleges, Tribal Colleges or Universities, and local offices of the National Institute of Food and Agriculture and ensure appropriate services are provided under this section to each region of the United States. (b)Coordination and nonduplication (1)In generalThe Secretary shall coordinate the program with the industrial research and assessment centers program under section 457 of the Energy Independence and Security Act of 2007 (as added by section 40521(b)) and with other Federal programs to avoid duplication of effort. 
(2)CollocationTo the maximum extent practicable, building, training, and assessment centers established under this section shall be collocated with industrial research and assessment centers (as defined in section 40531). (c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $10,000,000 for fiscal year 2022, to remain available until expended. 
40513.Career skills training 
(a)Definition of eligible entityIn this section, the term eligible entity means a nonprofit partnership that— (1)includes the equal participation of industry, including public or private employers, and labor organizations, including joint labor-management training programs; 
(2)may include workforce investment boards, community-based organizations, qualified service and conservation corps, educational institutions, small businesses, cooperatives, State and local veterans agencies, and veterans service organizations; and (3)demonstrates— 
(A)experience in implementing and operating worker skills training and education programs; (B)the ability to identify and involve in training programs carried out under this section, target populations of individuals who would benefit from training and be actively involved in activities relating to energy efficiency and renewable energy industries; and 
(C)the ability to help individuals achieve economic self-sufficiency. (b)EstablishmentThe Secretary shall award grants to eligible entities to pay the Federal share of associated career skills training programs under which students concurrently receive classroom instruction and on-the-job training for the purpose of obtaining an industry-related certification to install energy efficient buildings technologies. 
(c)Federal shareThe Federal share of the cost of carrying out a career skills training program described in subsection (b) shall be 50 percent. (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $10,000,000 for fiscal year 2022, to remain available until expended. 
40514.Commercial building energy consumption information sharing 
(a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Energy Information Administration. 
(2)AgreementThe term Agreement means the agreement entered into under subsection (b). (3)SurveyThe term Survey means the Commercial Building Energy Consumption Survey. 
(b)Authorization of agreementNot later than 120 days after the date of enactment of this Act, the Administrator and the Administrator of the Environmental Protection Agency shall sign, and submit to Congress, an information sharing agreement relating to commercial building energy consumption data. (c)Content of agreementThe Agreement shall— 
(1)provide, to the extent permitted by law, that— (A)the Administrator shall have access to building-specific data in the Portfolio Manager database of the Environmental Protection Agency; and 
(B)the Administrator of the Environmental Protection Agency shall have access to building-specific data collected by the Survey; (2)describe the manner in which the Administrator shall use the data described in paragraph (1) and subsection (d); 
(3)describe and compare— (A)the methodologies that the Energy Information Administration, the Environmental Protection Agency, and State and local government managers use to maximize the quality, reliability, and integrity of data collected through the Survey, the Portfolio Manager database of the Environmental Protection Agency, and State and local building energy disclosure laws (including regulations), respectively, and the manner in which those methodologies can be improved; and 
(B)consistencies and variations in data for the same buildings captured in— (i) (I)the 2018 Survey cycle; and 
(II)each subsequent Survey cycle; and (ii)the Portfolio Manager database of the Environmental Protection Agency; and 
(4)consider whether, and the methods by which, the Administrator may collect and publish new iterations of Survey data every 3 years— (A)using the Survey processes of the Administrator; or 
(B)as supplemented by information in the Portfolio Manager database of the Environmental Protection Agency. (d)DataThe data referred in subsection (c)(2) includes data that— 
(1)is collected through the Portfolio Manager database of the Environmental Protection Agency; (2)is required to be publicly available on the internet under State and local government building energy disclosure laws (including regulations); and 
(3)includes information on private sector buildings that are not less than 250,000 square feet. (e)Protection of informationIn carrying out the agreement, the Administrator and the Administrator of the Environmental Protection Agency shall protect information in accordance with— 
(1)section 552(b)(4) of title 5, United States Code (commonly known as the Freedom of Information Act); (2)subchapter III of chapter 35 of title 44, United States Code; and 
(3)any other applicable law (including regulations). CIndustrial energy efficiency IIndustry 40521.Future of industry program and industrial research and assessment centers (a)Future of industry program (1)In generalSection 452 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17111) is amended— 
(A)by striking the section heading and inserting the following: future of industry program; (B)in subsection (a)(2)— 
(i)by redesignating subparagraph (E) as subparagraph (F); and (ii)by inserting after subparagraph (D) the following: 
 
(E)water and wastewater treatment facilities, including systems that treat municipal, industrial, and agricultural waste; and; (C)by striking subsection (e); and 
(D)by redesignating subsection (f) as subsection (e). (2)Conforming amendmentSection 454(b)(2)(C) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17113(b)(2)(C)) is amended by striking energy-intensive industries and inserting Future of Industry. 
(b)Industrial research and assessment centersSubtitle D of title IV of the Energy Independence and Security Act of 2007 (42 U.S.C. 17111 et seq.) is amended by adding at the end the following:  457.Industrial research and assessment centers (a)DefinitionsIn this section: 
(1)Covered projectThe term covered project means a project— (A)that has been recommended in an energy assessment described in paragraph (2)(A) conducted for an eligible entity; and 
(B)with respect to which the plant site of that eligible entity— (i)improves— 
(I)energy efficiency; (II)material efficiency; 
(III)cybersecurity; or (IV)productivity; or 
(ii)reduces— (I)waste production; 
(II)greenhouse gas emissions; or (III)nongreenhouse gas pollution. 
(2)Eligible entityThe term eligible entity means a small- or medium-sized manufacturer that has had an energy assessment completed by— (A)an industrial research and assessment center; 
(B)a Department of Energy Combined Heat and Power Technical Assistance Partnership jointly with an industrial research and assessment center; or (C)a third-party assessor that provides an assessment equivalent to an assessment described in subparagraph (A) or (B), as determined by the Secretary.  
(3)Energy service providerThe term energy service provider means— (A)any business providing technology or services to improve the energy efficiency, water efficiency, power factor, or load management of a manufacturing site or other industrial process in an energy-intensive industry (as defined in section 452(a)); and 
(B)any utility operating under a utility energy service project. (4)Industrial research and assessment centerThe term industrial research and assessment center means— 
(A)an institution of higher education-based industrial research and assessment center that is funded by the Secretary under subsection (b); and (B)an industrial research and assessment center at a trade school, community college, or union training program that is funded by the Secretary under subsection (f). 
(5)ProgramThe term Program means the program for implementation grants established under subsection (i)(1). (6)Small- or medium-sized manufacturerThe term small- or medium-sized manufacturer means a manufacturing firm— 
(A)the gross annual sales of which are less than $100,000,000; (B)that has fewer than 500 employees at the plant site of the manufacturing firm; and 
(C)the annual energy bills of which total more than $100,000 but less than $3,500,000. (b)Institution of higher education-based industrial research and assessment centers (1)In generalThe Secretary shall provide funding to institution of higher education-based industrial research and assessment centers. 
(2)PurposeThe purpose of each institution of higher education-based industrial research and assessment center shall be— (A)to provide in-depth assessments of small- and medium-sized manufacturer plant sites to evaluate the facilities, services, and manufacturing operations of the plant sites; 
(B)to identify opportunities for optimizing energy efficiency and environmental performance, including implementation of— (i)smart manufacturing; 
(ii)energy management systems; (iii)sustainable manufacturing; 
(iv)information technology advancements for supply chain analysis, logistics, system monitoring, industrial and manufacturing processes, and other purposes; and (v)waste management systems; 
(C)to promote applications of emerging concepts and technologies in small- and medium-sized manufacturers (including water and wastewater treatment facilities and federally owned manufacturing facilities); (D)to promote research and development for the use of alternative energy sources to supply heat, power, and new feedstocks for energy-intensive industries; 
(E)to coordinate with appropriate Federal and State research offices; (F)to provide a clearinghouse for industrial process and energy efficiency technical assistance resources; and 
(G)to coordinate with State-accredited technical training centers and community colleges, while ensuring appropriate services to all regions of the United States. (c)CoordinationTo increase the value and capabilities of the industrial research and assessment centers, the centers shall— 
(1)coordinate with Manufacturing Extension Partnership Centers of the National Institute of Standards and Technology; (2)coordinate with the Federal Energy Management Program and the Building Technologies Office of the Department of Energy to provide building assessment services to manufacturers; 
(3)increase partnerships with the National Laboratories of the Department of Energy to leverage the expertise, technologies, and research and development capabilities of the National Laboratories for national industrial and manufacturing needs; (4)increase partnerships with energy service providers and technology providers to leverage private sector expertise and accelerate deployment of new and existing technologies and processes for energy efficiency, power factor, and load management; 
(5)identify opportunities for reducing greenhouse gas emissions and other air emissions; and (6)promote sustainable manufacturing practices for small- and medium-sized manufacturers. 
(d)OutreachThe Secretary shall provide funding for— (1)outreach activities by the industrial research and assessment centers to inform small- and medium-sized manufacturers of the information, technologies, and services available; and 
(2)coordination activities by each industrial research and assessment center to leverage efforts with— (A)Federal, State, and Tribal efforts; 
(B)the efforts of utilities and energy service providers; (C)the efforts of regional energy efficiency organizations; and 
(D)the efforts of other industrial research and assessment centers. (e)Centers of excellence (1)EstablishmentThe Secretary shall establish a Center of Excellence at not more than 5 of the highest-performing industrial research and assessment centers, as determined by the Secretary. 
(2)DutiesA Center of Excellence shall coordinate with and advise the industrial research and assessment centers located in the region of the Center of Excellence, including— (A)by mentoring new directors and staff of the industrial research and assessment centers with respect to— 
(i)the availability of resources; and (ii)best practices for carrying out assessments, including through the participation of the staff of the Center of Excellence in assessments carried out by new industrial research and assessment centers; 
(B)by providing training to staff and students at the industrial research and assessment centers on new technologies, practices, and tools to expand the scope and impact of the assessments carried out by the centers; (C)by assisting the industrial research and assessment centers with specialized technical opportunities, including by providing a clearinghouse of available expertise and tools to assist the centers and clients of the centers in assessing and implementing those opportunities; 
(D)by identifying and coordinating with regional, State, local, Tribal, and utility energy efficiency programs for the purpose of facilitating efforts by industrial research and assessment centers to connect industrial facilities receiving assessments from those centers with regional, State, local, and utility energy efficiency programs that could aid the industrial facilities in implementing any recommendations resulting from the assessments; (E)by facilitating coordination between the industrial research and assessment centers and other Federal programs described in paragraphs (1) through (3) of subsection (c); and 
(F)by coordinating the outreach activities of the industrial research and assessment centers under subsection (d)(1). (3)FundingFor each fiscal year, out of any amounts made available to carry out this section under subsection (j), the Secretary shall use not less than $500,000 to support each Center of Excellence. 
(f)Expansion of industrial research and assessment centers 
(1)In generalThe Secretary shall provide funding to establish additional industrial research and assessment centers at trade schools, community colleges, and union training programs. (2)Purpose (A)In generalSubject to subparagraph (B), to the maximum extent practicable, an industrial research and assessment center established under paragraph (1) shall have the same purpose as an institution of higher education-based industrial research center that is funded by the Secretary under subsection (b)(1). 
(B)Consideration of capabilitiesIn evaluating or establishing the purpose of an industrial research and assessment center established under paragraph (1), the Secretary shall take into consideration the varying capabilities of trade schools, community colleges, and union training programs. (g)Workforce training (1)InternshipsThe Secretary shall pay the Federal share of associated internship programs under which students work with or for industries, manufacturers, and energy service providers to implement the recommendations of industrial research and assessment centers. 
(2)ApprenticeshipsThe Secretary shall pay the Federal share of associated apprenticeship programs under which— (A)students work with or for industries, manufacturers, and energy service providers to implement the recommendations of industrial research and assessment centers; and 
(B)employees of facilities that have received an assessment from an industrial research and assessment center work with or for an industrial research and assessment center to gain knowledge on engineering practices and processes to improve productivity and energy savings. (3)Federal shareThe Federal share of the cost of carrying out internship programs described in paragraph (1) and apprenticeship programs described in paragraph (2) shall be 50 percent. 
(h)Small business loansThe Administrator of the Small Business Administration shall, to the maximum extent practicable, expedite consideration of applications from eligible small business concerns for loans under the Small Business Act (15 U.S.C. 631 et seq.) to implement recommendations developed by the industrial research and assessment centers. (i)Implementation grants (1)In generalThe Secretary shall establish a program under which the Secretary shall provide grants to eligible entities to implement covered projects. 
(2)ApplicationAn eligible entity seeking a grant under the Program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a demonstration of need for financial assistance to implement the proposed covered project. (3)PriorityIn awarding grants under the Program, the Secretary shall give priority to eligible entities that— 
(A)have had an energy assessment completed by an industrial research and assessment center; and (B)propose to carry out a covered project with a greater potential for— 
(i)energy efficiency gains; or (ii)greenhouse gas emissions reductions. 
(4)Grant amount 
(A)Maximum amountThe amount of a grant provided to an eligible entity under the Program shall not exceed $300,000. (B)Federal shareA grant awarded under the Program for a covered project shall be in an amount that is not more than 50 percent of the cost of the covered project. 
(C)SupplementA grant received by an eligible entity under the Program shall supplement, not supplant, any private or State funds available to the eligible entity to carry out the covered project. (j)Authorization of appropriationsThere are authorized to be appropriated to the Secretary for the period of fiscal years 2022 through 2026— 
(1)$150,000,000 to carry out subsections (a) through (h); and (2)$400,000,000 to carry out subsection (i).. 
(c)Clerical amendmentThe table of contents of the Energy Independence and Security Act of 2007 (42 U.S.C. prec. 17001) is amended by adding at the end of the items relating to subtitle D of title IV the following:   Sec. 457. Industrial research and assessment centers.. 40522.Sustainable manufacturing initiative (a)In generalPart E of title III of the Energy Policy and Conservation Act (42 U.S.C. 6341 et seq.) is amended by adding at the end the following: 
 
376.Sustainable manufacturing initiative 
(a)In generalAs part of the Office of Energy Efficiency and Renewable Energy of the Department of Energy, the Secretary, on the request of a manufacturer, shall carry out onsite technical assessments to identify opportunities for— (1)maximizing the energy efficiency of industrial processes and cross-cutting systems; 
(2)preventing pollution and minimizing waste; (3)improving efficient use of water in manufacturing processes; 
(4)conserving natural resources; and (5)achieving such other goals as the Secretary determines to be appropriate. 
(b)CoordinationTo implement any recommendations resulting from an onsite technical assessment carried out under subsection (a) and to accelerate the adoption of new and existing technologies and processes that improve energy efficiency, the Secretary shall coordinate with— (1)the Advanced Manufacturing Office of the Department of Energy; 
(2)the Building Technologies Office of the Department of Energy; (3)the Federal Energy Management Program of the Department of Energy; and 
(4)the private sector and other appropriate agencies, including the National Institute of Standards and Technology. (c)Research and development program for sustainable manufacturing and industrial technologies and processesAs part of the industrial efficiency programs of the Department of Energy, the Secretary shall carry out a joint industry-government partnership program to research, develop, and demonstrate new sustainable manufacturing and industrial technologies and processes that maximize the energy efficiency of industrial plants, reduce pollution, and conserve natural resources.. 
(b)Clerical amendmentThe table of contents of the Energy Policy and Conservation Act (42 U.S.C. prec. 6201) is amended by adding at the end of the items relating to part E of title III the following:   376. Sustainable manufacturing initiative.. IISmart manufacturing 40531.DefinitionsIn this part: 
(1)Energy management systemThe term energy management system means a business management process based on standards of the American National Standards Institute that enables an organization to follow a systematic approach in achieving continual improvement of energy performance, including energy efficiency, security, use, and consumption. (2)Industrial research and assessment centerThe term industrial research and assessment center means a center located at an institution of higher education, a trade school, a community college, or a union training program that— 
(A)receives funding from the Department; (B)provides an in-depth assessment of small- and medium-size manufacturer plant sites to evaluate the facilities, services, and manufacturing operations of the plant site; and 
(C)identifies opportunities for potential savings for small- and medium-size manufacturer plant sites from energy efficiency improvements, waste minimization, pollution prevention, and productivity improvement. (3)Information and communication technologyThe term information and communication technology means any electronic system or equipment (including the content contained in the system or equipment) used to create, convert, communicate, or duplicate data or information, including computer hardware, firmware, software, communication protocols, networks, and data interfaces. 
(4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). (5)North american industry classification systemThe term North American Industry Classification System means the standard used by Federal statistical agencies in classifying business establishments for the purpose of collecting, analyzing, and publishing statistical data relating to the business economy of the United States. 
(6)Small and medium manufacturersThe term small and medium manufacturers means manufacturing firms— (A)classified in the North American Industry Classification System as any of sectors 31 through 33; 
(B)with gross annual sales of less than $100,000,000; (C)with fewer than 500 employees at the plant site; and 
(D)with annual energy bills totaling more than $100,000 and less than $3,500,000. (7)Smart manufacturingThe term smart manufacturing means advanced technologies in information, automation, monitoring, computation, sensing, modeling, artificial intelligence, analytics, and networking that— 
(A)digitally— (i)simulate manufacturing production lines; 
(ii)operate computer-controlled manufacturing equipment; (iii)monitor and communicate production line status; and 
(iv)manage and optimize energy productivity and cost throughout production; (B)model, simulate, and optimize the energy efficiency of a factory building; 
(C)monitor and optimize building energy performance; (D)model, simulate, and optimize the design of energy efficient and sustainable products, including the use of digital prototyping and additive manufacturing to enhance product design; 
(E)connect manufactured products in networks to monitor and optimize the performance of the networks, including automated network operations; and (F)digitally connect the supply chain network. 
40532.Leveraging existing agency programs to assist small and medium manufacturersThe Secretary shall expand the scope of technologies covered by the industrial research and assessment centers of the Department—  (1)to include smart manufacturing technologies and practices; and 
(2)to equip the directors of the industrial research and assessment centers with the training and tools necessary to provide technical assistance in smart manufacturing technologies and practices, including energy management systems, to manufacturers. 40533.Leveraging smart manufacturing infrastructure at National Laboratories (a)Study (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall conduct a study on how the Department can increase access to existing high-performance computing resources in the National Laboratories, particularly for small and medium manufacturers. 
(2)InclusionsIn identifying ways to increase access to National Laboratories under paragraph (1), the Secretary shall— (A)focus on increasing access to the computing facilities of the National Laboratories; and 
(B)ensure that— (i)the information from the manufacturer is protected; and 
(ii)the security of the National Laboratory facility is maintained. (3)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the results of the study. 
(b)Actions for increased accessThe Secretary shall facilitate access to the National Laboratories studied under subsection (a) for small and medium manufacturers so that small and medium manufacturers can fully use the high-performance computing resources of the National Laboratories to enhance the manufacturing competitiveness of the United States. 40534.State manufacturing leadership (a)Financial assistance authorizedThe Secretary may provide financial assistance on a competitive basis to States for the establishment of programs to be used as models for supporting the implementation of smart manufacturing technologies. 
(b)Applications 
(1)In generalTo be eligible to receive financial assistance under this section, a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (2)CriteriaThe Secretary shall evaluate an application for financial assistance under this section on the basis of merit using criteria identified by the Secretary, including— 
(A)technical merit, innovation, and impact; (B)research approach, workplan, and deliverables; 
(C)academic and private sector partners; and (D)alternate sources of funding. 
(c)Requirements 
(1)TermThe term of an award of financial assistance under this section shall not exceed 3 years. (2)Maximum amountThe amount of an award of financial assistance under this section shall be not more than $2,000,000. 
(3)Matching requirementEach State that receives financial assistance under this section shall contribute matching funds in an amount equal to not less than 30 percent of the amount of the financial assistance. (d)Use of fundsA State may use financial assistance provided under this section— 
(1)to facilitate access to high-performance computing resources for small and medium manufacturers; and (2)to provide assistance to small and medium manufacturers to implement smart manufacturing technologies and practices. 
(e)EvaluationThe Secretary shall conduct semiannual evaluations of each award of financial assistance under this section— (1)to determine the impact and effectiveness of programs funded with the financial assistance; and 
(2)to provide guidance to States on ways to better execute the program of the State. (f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $50,000,000 for the period of fiscal years 2022 through 2026. 
40535.ReportThe Secretary annually shall submit to Congress and make publicly available a report on the progress made in advancing smart manufacturing in the United States. DSchools and nonprofits 40541.Grants for energy efficiency improvements and renewable energy improvements at public school facilities (a)DefinitionsIn this section: 
(1)Alternative fueled vehicleThe term alternative fueled vehicle has the meaning given the term in section 301 of the Energy Policy Act of 1992 (42 U.S.C. 13211).  (2)Alternative fueled vehicle infrastructureThe term alternative fueled vehicle infrastructure means infrastructure used to charge or fuel an alternative fueled vehicle.  
(3)Eligible entityThe term eligible entity means a consortium of— (A)1 local educational agency; and 
(B)1 or more— (i)schools; 
(ii)nonprofit organizations that have the knowledge and capacity to partner and assist with energy improvements; (iii)for-profit organizations that have the knowledge and capacity to partner and assist with energy improvements; or  
(iv)community partners that have the knowledge and capacity to partner and assist with energy improvements. (4)Energy improvementThe term energy improvement means— 
(A)any improvement, repair, or renovation to a school that results in a direct reduction in school energy costs, including improvements to the envelope, air conditioning system, ventilation system, heating system, domestic hot water heating system, compressed air system, distribution system, lighting system, power system, and controls of a building; (B)any improvement, repair, or renovation to, or installation in, a school that— 
(i)leads to an improvement in teacher and student health, including indoor air quality; and (ii)achieves energy savings; 
(C)any improvement, repair, or renovation to a school involving the installation of renewable energy technologies; (D)the installation of alternative fueled vehicle infrastructure on school grounds for—  
(i)exclusive use of school buses, school fleets, or students; or (ii)the general public; and 
(E)the purchase or lease of alternative fueled vehicles to be used by a school, including school buses, fleet vehicles, and other operational vehicles. (5)High schoolThe term high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(6)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (7)Nonprofit organizationThe term nonprofit organization means— 
(A)an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; or  (B)a mutual or cooperative electric company described in section 501(c)(12) of such Code.  
(8)Partnering local educational agencyThe term partnering local educational agency, with respect to an eligible entity, means the local educational agency participating in the consortium of the eligible entity. (b)GrantsThe Secretary shall award competitive grants to eligible entities to make energy improvements in accordance with this section. 
(c)Applications 
(1)In generalAn eligible entity desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (2)ContentsThe application submitted under paragraph (1) shall include each of the following: 
(A)A needs assessment of the current condition of the school and school facilities that would receive the energy improvements if the application were approved.  (B)A draft work plan of the intended achievements of the eligible entity at the school. 
(C)A description of the energy improvements that the eligible entity would carry out at the school if the application were approved. (D)A description of the capacity of the eligible entity to provide services and comprehensive support to make the energy improvements referred to in subparagraph (C). 
(E)An assessment of the expected needs of the eligible entity for operation and maintenance training funds, and a plan for use of those funds, if applicable. (F)An assessment of the expected energy efficiency, energy savings, and safety benefits of the energy improvements. 
(G)A cost estimate of the proposed energy improvements. (H)An identification of other resources that are available to carry out the activities for which grant funds are requested under this section, including the availability of utility programs and public benefit funds. 
(d)Priority 
(1)In generalIn awarding grants under this section, the Secretary shall give priority to an eligible entity— (A)that has renovation, repair, and improvement funding needs; 
(B) 
(i)that, as determined by the Secretary, serves a high percentage of students, including students in a high school in accordance with paragraph (2), who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); or (ii)the partnering local educational agency of which is designated with a school district locale code of 41, 42, or 43, as determined by the National Center for Education Statistics in consultation with the Bureau of the Census; and 
(C)that leverages private sector investment through energy-related performance contracting. (2)High school studentsIn the case of students in a high school, the percentage of students eligible for a free or reduced price lunch described in paragraph (1)(B)(i) shall be calculated using data from the schools that feed into the high school. 
(e)Competitive criteriaThe competitive criteria used by the Secretary to award grants under this section shall include the following: (1)The extent of the disparity between the fiscal capacity of the eligible entity to carry out energy improvements at school facilities and the needs of the partnering local educational agency for those energy improvements, including consideration of— 
(A)the current and historic ability of the partnering local educational agency to raise funds for construction, renovation, modernization, and major repair projects for schools; (B)the ability of the partnering local educational agency to issue bonds or receive other funds to support the current infrastructure needs of the partnering local educational agency for schools; and 
(C)the bond rating of the partnering local educational agency. (2)The likelihood that the partnering local educational agency or eligible entity will maintain, in good condition, any school and school facility that is the subject of improvements. 
(3)The potential energy efficiency and safety benefits from the proposed energy improvements. (f)Use of grant amounts (1)In generalExcept as provided in this subsection, an eligible entity receiving a grant under this section shall use the grant amounts only to make the energy improvements described in the application submitted by the eligible entity under subsection (c). 
(2)Operation and maintenance trainingAn eligible entity receiving a grant under this section may use not more than 5 percent of the grant amounts for operation and maintenance training for energy efficiency and renewable energy improvements, such as maintenance staff and teacher training, education, and preventative maintenance training. (3)Third-party investigation and analysisAn eligible entity receiving a grant under this section may use a portion of the grant amounts for a third-party investigation and analysis of the energy improvements carried out by the eligible entity, such as energy audits and existing building commissioning. 
(4)Continuing educationAn eligible entity receiving a grant under this section may use not more than 3 percent of the grant amounts to develop a continuing education curriculum relating to energy improvements. (g)Competition in contractingIf an eligible entity receiving a grant under this section uses grant funds to carry out repair or renovation through a contract, the eligible entity shall be required to ensure that the contract process— 
(1)through full and open competition, ensures the maximum practicable number of qualified bidders, including small, minority, and women-owned businesses; and (2)gives priority to businesses located in, or resources common to, the State or geographical area in which the repair or renovation under the contract will be carried out. 
(h)Best practicesThe Secretary shall develop and publish guidelines and best practices for activities carried out under this section. (i)Report by eligible entityAn eligible entity receiving a grant under this section shall submit to the Secretary, at such time as the Secretary may require, a report describing— 
(1)the use of the grant funds for energy improvements; (2)the estimated cost savings realized by those energy improvements; 
(3)the results of any third-party investigation and analysis conducted relating to those energy improvements; (4)the use of any utility programs and public benefit funds; and 
(5)the use of performance tracking for energy improvements, such as— (A)the Energy Star program established under section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a); or 
(B)the United States Green Building Council Leadership in Energy and Environmental Design (LEED) green building rating system for existing buildings. (j)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $500,000,000 for the period of fiscal years 2022 through 2026. 
40542.Energy efficiency materials pilot program 
(a)DefinitionsIn this section: (1)ApplicantThe term applicant means a nonprofit organization that applies for a grant under this section. 
(2)Energy-efficiency material 
(A)In generalThe term energy-efficiency material means a material (including a product, equipment, or system) the installation of which results in a reduction in use by a nonprofit organization of energy or fuel. (B)InclusionsThe term energy-efficiency material includes— 
(i)a roof or lighting system or component of the system; (ii)a window; 
(iii)a door, including a security door; and (iv)a heating, ventilation, or air conditioning system or component of the system (including insulation and wiring and plumbing improvements needed to serve a more efficient system). 
(3)Nonprofit buildingThe term nonprofit building means a building operated and owned by an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. (b)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a pilot program to award grants for the purpose of providing nonprofit buildings with energy-efficiency materials. 
(c)Grants 
(1)In generalThe Secretary may award grants under the program established under subsection (b). (2)ApplicationThe Secretary may award a grant under paragraph (1) if an applicant submits to the Secretary an application at such time, in such form, and containing such information as the Secretary may prescribe. 
(3)Criteria for grantIn determining whether to award a grant under paragraph (1), the Secretary shall apply performance-based criteria, which shall give priority to applicants based on— (A)the energy savings achieved; 
(B)the cost effectiveness of the use of energy-efficiency materials; (C)an effective plan for evaluation, measurement, and verification of energy savings; and 
(D)the financial need of the applicant. (4)Limitation on individual grant amountEach grant awarded under this section shall not exceed $200,000. 
(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $50,000,000 for the period of fiscal years 2022 through 2026, to remain available until expended. EMiscellaneous 40551.Weatherization assistance program (a)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for the weatherization assistance program established under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.) $3,500,000,000 for fiscal year 2022, to remain available until expended. 
(b)Application of wage rate requirements to weatherization assistance programWith respect to work performed under the weatherization assistance program established under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.) on a project assisted in whole or in part by funding made available under subsection (a), the requirements of section 41101 shall apply only to work performed on multifamily buildings with not fewer than 5 units.  40552.Energy Efficiency and Conservation Block Grant Program (a)Use of fundsSection 544 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17154) is amended— 
(1)in paragraph (13)(D), by striking and after the semicolon; (2)by redesignating paragraph (14) as paragraph (15); and 
(3)by inserting after paragraph (13) the following:   (14)programs for financing energy efficiency, renewable energy, and zero-emission transportation (and associated infrastructure), capital investments, projects, and programs, which may include loan programs and performance contracting programs, for leveraging of additional public and private sector funds, and programs that allow rebates, grants, or other incentives for the purchase and installation of energy efficiency, renewable energy, and zero-emission transportation (and associated infrastructure) measures; and. 
(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for the Energy Efficiency and Conservation Block Grant Program established under section 542(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17152(a)) $550,000,000 for fiscal year 2022, to remain available until expended. 40553.Survey, analysis, and report on employment and demographics in the energy, energy efficiency, and motor vehicle sectors of the United States (a)Energy jobs council (1)EstablishmentThe Secretary shall establish a council, to be known as the Energy Jobs Council (referred to in this section as the Council). 
(2)MembershipThe Council shall be comprised of— (A)to be appointed by the Secretary— 
(i)1 or more representatives of the Energy Information Administration; and (ii)1 or more representatives of a State energy office that are serving as members of the State Energy Advisory Board established by section 365(g) of the Energy Policy and Conservation Act (42 U.S.C. 6325(g)); 
(B)to be appointed by the Secretary of Commerce— (i)1 or more representatives of the Department of Commerce; and 
(ii)1 or more representatives of the Bureau of the Census; (C)1 or more representatives of the Bureau of Labor Statistics, to be appointed by the Secretary of Labor; and 
(D)1 or more representatives of any other Federal agency the assistance of which is required to carry out this section, as determined by the Secretary, to be appointed by the head of the applicable agency. (b)Survey and analysis (1)In generalThe Council shall— 
(A)conduct a survey of employers in the energy, energy efficiency, and motor vehicle sectors of the economy of the United States; and (B)perform an analysis of the employment figures and demographics in those sectors, including the number of personnel in each sector who devote a substantial portion of working hours, as determined by the Secretary, to regulatory compliance matters. 
(2)MethodologyIn conducting the survey and analysis under paragraph (1), the Council shall employ a methodology that— (A)was approved in 2016 by the Office of Management and Budget for use in the document entitled OMB Control Number 1910–5179; 
(B)uses a representative, stratified sampling of businesses in the United States; and (C)is designed to elicit a comparable number of responses from businesses in each State and with the same North American Industry Classification System codes as were received for the 2016 and 2017 reports entitled U.S. Energy and Employment Report. 
(3)ConsultationIn conducting the survey and analysis under paragraph (1), the Council shall consult with key stakeholders, including— (A)as the Council determines to be appropriate, the heads of relevant Federal agencies and offices, including— 
(i)the Secretary of Commerce; (ii)the Secretary of Transportation; 
(iii)the Director of the Bureau of the Census; (iv)the Commissioner of the Bureau of Labor Statistics; and 
(v)the Administrator of the Environmental Protection Agency; (B)States; 
(C)the State Energy Advisory Board established by section 365(g) of the Energy Policy and Conservation Act (42 U.S.C. 6325(g)); and (D)energy industry trade associations. 
(c)Report 
(1)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall— (A)make publicly available on the website of the Department a report, to be entitled the U.S. Energy and Employment Report, describing the employment figures and demographics in the energy, energy efficiency, and motor vehicle sectors of the United States, and the average number of hours devoted to regulatory compliance, based on the survey and analysis conducted under subsection (b); and  
(B)subject to the requirements of subchapter III of chapter 35 of title 44, United States Code, make the data collected by the Council publicly available on the website of the Department. (2)Contents (A)In generalThe report under paragraph (1) shall include employment figures and demographic data for— 
(i)the energy sector of the economy of the United States, including— (I)the electric power generation and fuels sector; and 
(II)the transmission, storage, and distribution sector; (ii)the energy efficiency sector of the economy of the United States; and 
(iii)the motor vehicle sector of the economy of the United States. (B)InclusionWith respect to each sector described in subparagraph (A), the report under paragraph (1) shall include employment figures and demographic data sorted by— 
(i)each technology, subtechnology, and fuel type of those sectors; and (ii)subject to the requirements of the Confidential Information Protection and Statistical Efficiency Act of 2002 (44 U.S.C. 3501 note; Public Law 107–347)— 
(I)each State; (II)each territory of the United States; 
(III)the District of Columbia; and (IV)each county (or equivalent jurisdiction) in the United States. 
40554.Assisting Federal Facilities with Energy Conservation Technologies grant programThere is authorized to be appropriated to the Secretary to provide grants authorized under section 546(b) of the National Energy Conservation Policy Act (42 U.S.C. 8256(b)), $250,000,000 for fiscal year 2022, to remain available until expended. 40555.RebatesThere are authorized to be appropriated to the Secretary for the period of fiscal years 2022 and 2023— 
(1)$10,000,000 for the extended product system rebate program authorized under section 1005 of the Energy Act of 2020 (42 U.S.C. 6311 note; Public Law 116–260); and (2)$10,000,000 for the energy efficient transformer rebate program authorized under section 1006 of the Energy Act of 2020 (42 U.S.C. 6317 note; Public Law 116–260). 
40556.Model guidance for combined heat and power systems and waste heat to power systems 
(a)DefinitionsIn this section: (1)Additional servicesThe term additional services means the provision of supplementary power, backup or standby power, maintenance power, or interruptible power to an electric consumer by an electric utility. 
(2)Waste heat to power systemThe term waste heat to power system means a system that generates electricity through the recovery of waste energy. (3)Other terms (A)PurpaThe terms electric consumer, electric utility, interconnection service, nonregulated electric utility, and State regulatory authority have the meanings given those terms in the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.), within the meaning of title I of that Act (16 U.S.C. 2611 et seq.). 
(B)EpcaThe terms combined heat and power system and waste energy have the meanings given those terms in section 371 of the Energy Policy and Conservation Act (42 U.S.C. 6341). (b)Review (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with the Federal Energy Regulatory Commission and other appropriate entities, shall review existing rules and procedures relating to interconnection service and additional services throughout the United States for electric generation with nameplate capacity up to 150 megawatts connecting at either distribution or transmission voltage levels to identify barriers to the deployment of combined heat and power systems and waste heat to power systems. 
(2)InclusionThe review under this subsection shall include a review of existing rules and procedures relating to— (A)determining and assigning costs of interconnection service and additional services; and 
(B)ensuring adequate cost recovery by an electric utility for interconnection service and additional services. (c)Model guidance (1)In generalNot later than 18 months after the date of enactment of this Act, the Secretary, in consultation with the Federal Energy Regulatory Commission and other appropriate entities, shall issue model guidance for interconnection service and additional services for consideration by State regulatory authorities and nonregulated electric utilities to reduce the barriers identified under subsection (b)(1). 
(2)Current best practicesThe model guidance issued under this subsection shall reflect, to the maximum extent practicable, current best practices to encourage the deployment of combined heat and power systems and waste heat to power systems while ensuring the safety and reliability of the interconnected units and the distribution and transmission networks to which the units connect, including— (A)relevant current standards developed by the Institute of Electrical and Electronic Engineers; and 
(B)model codes and rules adopted by— (i)States; or 
(ii)associations of State regulatory agencies. (3)Factors for considerationIn establishing the model guidance under this subsection, the Secretary shall take into consideration— 
(A)the appropriateness of using standards or procedures for interconnection service that vary based on unit size, fuel type, or other relevant characteristics; (B)the appropriateness of establishing fast-track procedures for interconnection service; 
(C)the value of consistency with Federal interconnection rules established by the Federal Energy Regulatory Commission as of the date of enactment of this Act; (D)the best practices used to model outage assumptions and contingencies to determine fees or rates for additional services; 
(E)the appropriate duration, magnitude, or usage of demand charge ratchets; (F)potential alternative arrangements with respect to the procurement of additional services, including— 
(i)contracts tailored to individual electric consumers for additional services; (ii)procurement of additional services by an electric utility from a competitive market; and 
(iii)waivers of fees or rates for additional services for small electric consumers; and (G)outcomes such as increased electric reliability, fuel diversification, enhanced power quality, and reduced electric losses that may result from increased use of combined heat and power systems and waste heat to power systems.  
VIMethane reduction infrastructure 
40601.Orphaned well site plugging, remediation, and restorationSection 349 of the Energy Policy Act of 2005 (42 U.S.C. 15907) is amended to read as follows:  349.Orphaned well site plugging, remediation, and restoration (a)DefinitionsIn this section: 
(1)Federal landThe term Federal land means land administered by a land management agency within— (A)the Department of Agriculture; or 
(B)the Department of the Interior. (2)Idled wellThe term idled well means a well— 
(A)that has been nonoperational for not fewer than 4 years; and (B)for which there is no anticipated beneficial future use. 
(3)Indian tribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (4)OperatorThe term operator, with respect to an oil or gas operation, means any entity, including a lessee or operating rights owner, that has provided to a relevant authority a written statement that the entity is responsible for the oil or gas operation, or any portion of the operation. 
(5)Orphaned wellThe term orphaned well— (A)with respect to Federal land or Tribal land, means a well— 
(i) 
(I)that is not used for an authorized purpose, such as production, injection, or monitoring; and (II) (aa)for which no operator can be located;  
(bb)the operator of which is unable— (AA)to plug the well; and 
(BB)to remediate and reclaim the well site; or  (cc)that is within the National Petroleum Reserve–Alaska; and  
(B)with respect to State or private land— (i)has the meaning given the term by the applicable State; or 
(ii)if that State uses different terminology, has the meaning given another term used by the State to describe a well eligible for plugging, remediation, and reclamation by the State. (6)Tribal landThe term Tribal land means any land or interest in land owned by an Indian Tribe, the title to which is— 
(A)held in trust by the United States; or (B)subject to a restriction against alienation under Federal law. 
(b)Federal program 
(1)EstablishmentNot later than 60 days after the date of enactment of the Infrastructure Investment and Jobs Act, the Secretary shall establish a program to plug, remediate, and reclaim orphaned wells located on Federal land. (2)Included activitiesThe program under this subsection shall— 
(A)include a method of— (i)identifying, characterizing, and inventorying orphaned wells and associated pipelines, facilities, and infrastructure on Federal land; and 
(ii)ranking those orphaned wells for priority in plugging, remediation, and reclamation, based on— (I)public health and safety; 
(II)potential environmental harm; and (III)other subsurface impacts or land use priorities; 
(B)distribute funding in accordance with the priorities established under subparagraph (A)(ii) for— (i)plugging orphaned wells; 
(ii)remediating and reclaiming well pads and facilities associated with orphaned wells; (iii)remediating soil and restoring native species habitat that has been degraded due to the presence of orphaned wells and associated pipelines, facilities, and infrastructure; and 
(iv)remediating land adjacent to orphaned wells and decommissioning or removing associated pipelines, facilities, and infrastructure; (C)provide a public accounting of the costs of plugging, remediation, and reclamation for each orphaned well; 
(D)seek to determine the identities of potentially responsible parties associated with the orphaned well (or a surety or guarantor of such a party), to the extent such information can be ascertained, and make efforts to obtain reimbursement for expenditures to the extent practicable; (E)measure or estimate and track— 
(i)emissions of methane and other gases associated with orphaned wells; and (ii)contamination of groundwater or surface water associated with orphaned wells; and 
(F)identify and address any disproportionate burden of adverse human health or environmental effects of orphaned wells on communities of color, low-income communities, and Tribal and indigenous communities. (3)Idled wellsThe Secretary, acting through the Director of the Bureau of Land Management, shall— 
(A)periodically review all idled wells on Federal land; and (B)reduce the inventory of idled wells on Federal land. 
(4)Cooperation and consultationIn carrying out the program under this subsection, the Secretary shall— (A)work cooperatively with— 
(i)the Secretary of Agriculture; (ii)affected Indian Tribes; and 
(iii)each State within which Federal land is located; and (B)consult with— 
(i)the Secretary of Energy; and (ii)the Interstate Oil and Gas Compact Commission. 
(c)Funding for state programs 
(1)In generalThe Secretary shall provide to States, in accordance with this subsection— (A)initial grants under paragraph (3); 
(B)formula grants under paragraph (4); and (C)performance grants under paragraph (5). 
(2)Activities 
(A)In generalA State may use funding provided under this subsection for any of the following purposes: (i)To plug, remediate, and reclaim orphaned wells located on State-owned or privately owned land. 
(ii)To identify and characterize undocumented orphaned wells on State and private land. (iii)To rank orphaned wells based on factors including— 
(I)public health and safety; (II)potential environmental harm; and 
(III)other land use priorities. (iv)To make information regarding the use of funds received under this subsection available on a public website. 
(v)To measure and track— (I)emissions of methane and other gases associated with orphaned wells; and 
(II)contamination of groundwater or surface water associated with orphaned wells. (vi)To remediate soil and restore native species habitat that has been degraded due to the presence of orphaned wells and associated pipelines, facilities, and infrastructure. 
(vii)To remediate land adjacent to orphaned wells and decommission or remove associated pipelines, facilities, and infrastructure. (viii)To identify and address any disproportionate burden of adverse human health or environmental effects of orphaned wells on communities of color, low-income communities, and Tribal and indigenous communities. 
(ix)Subject to subparagraph (B), to administer a program to carry out any activities described in clauses (i) through (viii). (B)Administrative cost limitation (i)In generalExcept as provided in clause (ii), a State shall not use more than 10 percent of the funds received under this subsection during a fiscal year for administrative costs under subparagraph (A)(ix). 
(ii)ExceptionThe limitation under clause (i) shall not apply to funds used by a State as described in paragraph (3)(A)(ii). (3)Initial grants (A)In generalSubject to the availability of appropriations, the Secretary shall distribute— 
(i)not more than $25,000,000 to each State that submits to the Secretary, by not later than 180 days after the date of enactment of the Infrastructure Investment and Jobs Act, a request for funding under this clause, including— (I)an estimate of the number of jobs that will be created or saved through the activities proposed to be funded; and 
(II)a certification that— (aa)the State is a Member State or Associate Member State of the Interstate Oil and Gas Compact Commission; 
(bb)there are 1 or more documented orphaned wells located in the State; and (cc)the State will use not less than 90 percent of the funding requested under this subsection to issue new contracts, amend existing contracts, or issue grants for plugging, remediation, and reclamation work by not later than 90 days after the date of receipt of the funds; and 
(ii)not more than $5,000,000 to each State that— (I)requests funding under this clause; 
(II)does not receive a grant under clause (i); and (III)certifies to the Secretary that— 
(aa)the State— (AA)has in effect a plugging, remediation, and reclamation program for orphaned wells; or 
(BB)the capacity to initiate such a program; or (bb)the funds provided under this paragraph will be used to carry out any administrative actions necessary to develop an application for a formula grant under paragraph (4) or a performance grant under paragraph (5). 
(B)DistributionSubject to the availability of appropriations, the Secretary shall distribute funds to a State under this paragraph by not later than the date that is 30 days after the date on which the State submits to the Secretary the certification required under clause (i)(II) or (ii)(III) of subparagraph (A), as applicable. (C)Deadline for expenditureA State that receives funds under this paragraph shall reimburse the Secretary in an amount equal to the amount of the funds that remain unobligated on the date that is 1 year after the date of receipt of the funds. 
(D)ReportNot later than 15 months after the date on which a State receives funds under this paragraph, the State shall submit to the Secretary a report that describes the means by which the State used the funds in accordance with the certification submitted by the State under subparagraph (A). (4)Formula grants (A)Establishment (i)In generalThe Secretary shall establish a formula for the distribution to each State described in clause (ii) of funds under this paragraph. 
(ii)Description of statesA State referred to in clause (i) is a State that, by not later than 45 days after the date of enactment of the Infrastructure Investment and Jobs Act, submits to the Secretary a notice of the intent of the State to submit an application under subparagraph (B), including a description of the factors described in clause (iii) with respect to the State. (iii)FactorsThe formula established under clause (i) shall account for, with respect to an applicant State, the following factors: 
(I)Job losses in the oil and gas industry in the State during the period— (aa)beginning on March 1, 2020; and 
(bb)ending on the date of enactment of the Infrastructure Investment and Jobs Act. (II)The number of documented orphaned wells located in the State, and the projected cost— 
(aa)to plug or reclaim those orphaned wells; (bb)to reclaim adjacent land; and 
(cc)to decommission or remove associated pipelines, facilities, and infrastructure. (iv)PublicationNot later than 75 days after the date of enactment of the Infrastructure Investment and Jobs Act, the Secretary shall publish on a public website the amount that each State is eligible to receive under the formula under this subparagraph. 
(B)ApplicationTo be eligible to receive a formula grant under this paragraph, a State shall submit to the Secretary an application that includes— (i)a description of— 
(I)the State program for orphaned well plugging, remediation, and restoration, including legal authorities, processes used to identify and prioritize orphaned wells, procurement mechanisms, and other program elements demonstrating the readiness of the State to carry out proposed activities using the grant; (II)the activities to be carried out with the grant, including an identification of the estimated health, safety, habitat, and environmental benefits of plugging, remediating, or reclaiming orphaned wells; and 
(III)the means by which the information regarding the activities of the State under this paragraph will be made available on a public website; (ii)an estimate of— 
(I)the number of orphaned wells in the State that will be plugged, remediated, or reclaimed; (II)the projected cost of— 
(aa)plugging, remediating, or reclaiming orphaned wells; (bb)remediating or reclaiming adjacent land; and 
(cc)decommissioning or removing associated pipelines, facilities, and infrastructure; (III)the amount of that projected cost that will be offset by the forfeiture of financial assurance instruments, the estimated salvage of well site equipment, or other proceeds from the orphaned wells and adjacent land; 
(IV)the number of jobs that will be created or saved through the activities to be funded under this paragraph; and (V)the amount of funds to be spent on administrative costs; 
(iii)a certification that any financial assurance instruments available to cover plugging, remediation, or reclamation costs will be used by the State; and (iv)the definitions and processes used by the State to formally identify a well as— 
(I)an orphaned well; or (II)if the State uses different terminology, otherwise eligible for plugging, remediation, and reclamation by the State. 
(C)DistributionSubject to the availability of appropriations, the Secretary shall distribute funds to a State under this paragraph by not later than the date that is 60 days after the date on which the State submits to the Secretary a completed application under subparagraph (B). (D)Deadline for expenditureA State that receives funds under this paragraph shall reimburse the Secretary in an amount equal to the amount of the funds that remain unobligated on the date that is 5 years after the date of receipt of the funds. 
(E)ConsultationIn making a determination under this paragraph regarding the eligibility of a State to receive a formula grant, the Secretary shall consult with— (i)the Administrator of the Environmental Protection Agency; 
(ii)the Secretary of Energy; and (iii)the Interstate Oil and Gas Compact Commission. 
(5)Performance grants 
(A)EstablishmentThe Secretary shall provide to States, in accordance with this paragraph— (i)regulatory improvement grants under subparagraph (E); and 
(ii)matching grants under subparagraph (F). (B)ApplicationTo be eligible to receive a grant under this paragraph, a State shall submit to the Secretary an application including— 
(i)each element described in an application for a grant under paragraph (4)(B); (ii)activities carried out by the State to address orphaned wells located in the State, including— 
(I)increasing State spending on well plugging, remediation, and reclamation; or (II)improving regulation of oil and gas wells; and 
(iii)the means by which the State will use funds provided under this paragraph— (I)to lower unemployment in the State; and 
(II)to improve economic conditions in economically distressed areas of the State. (C)DistributionSubject to the availability of appropriations, the Secretary shall distribute funds to a State under this paragraph by not later than the date that is 60 days after the date on which the State submits to the Secretary a completed application under subparagraph (B). 
(D)ConsultationIn making a determination under this paragraph regarding the eligibility of a State to receive a grant under subparagraph (E) or (F), the Secretary shall consult with— (i)the Administrator of the Environmental Protection Agency; 
(ii)the Secretary of Energy; and (iii)the Interstate Oil and Gas Compact Commission. 
(E)Regulatory improvement grants 
(i)In generalBeginning on the date that is 180 days after the date on which an initial grant is provided to a State under paragraph (3), the Secretary shall, subject to the availability of appropriations, provide to the State a regulatory improvement grant under this subparagraph, if the State meets, during the 10-year period ending on the date on which the State submits to the Secretary an application under subparagraph (B), 1 of the following criteria: (I)The State has strengthened plugging standards and procedures designed to ensure that wells located in the State are plugged in an effective manner that protects groundwater and other natural resources, public health and safety, and the environment. 
(II)The State has made improvements to State programs designed to reduce future orphaned well burdens, such as financial assurance reform, alternative funding mechanisms for orphaned well programs, and reforms to programs relating to well transfer or temporary abandonment. (ii)Limitations (I)NumberThe Secretary may issue to a State under this subparagraph not more than 1 grant for each criterion described in subclause (I) or (II) of clause (i). 
(II)Maximum amountThe amount of a single grant provided to a State under this subparagraph shall be not more than $20,000,000. (iii)Reimbursement for failure to maintain protectionsA State that receives a grant under this subparagraph shall reimburse the Secretary in an amount equal to the amount of the grant in any case in which, during the 10-year period beginning on the date of receipt of the grant, the State enacts a law or regulation that, if in effect on the date of submission of the application under subparagraph (B), would have prevented the State from being eligible to receive the grant under clause (i). 
(F)Matching grants 
(i)In generalBeginning on the date that is 180 days after the date on which an initial grant is provided to a State under paragraph (3), the Secretary shall, subject to the availability of appropriations, provide to the State funding, in an amount equal to the difference between— (I)the average annual amount expended by the State during the period of fiscal years 2010 through 2019— 
(aa)to plug, remediate, and reclaim orphaned wells; and (bb)to decommission or remove associated pipelines, facilities, or infrastructure; and 
(II)the amount that the State certifies to the Secretary the State will expend, during the fiscal year in which the State will receive the grant under this subparagraph— (aa)to plug, remediate, and reclaim orphaned wells; 
(bb)to remediate or reclaim adjacent land; and (cc)to decommission or remove associated pipelines, facilities, and infrastructure. 
(ii)Limitations 
(I)Fiscal yearThe Secretary may issue to a State under this subparagraph not more than 1 grant for each fiscal year. (II)Total funds providedThe Secretary may provide to a State under this subparagraph a total amount equal to not more than $30,000,000 during the period of fiscal years 2022 through 2031. 
(d)Tribal orphaned well site plugging, remediation, and restoration 
(1)EstablishmentThe Secretary shall establish a program under which the Secretary shall— (A)provide to Indian Tribes grants in accordance with this subsection; or 
(B)on request of an Indian Tribe and in lieu of a grant under subparagraph (A), administer and carry out plugging, remediation, and reclamation activities in accordance with paragraph (7). (2)Eligible activities (A)In generalAn Indian Tribe may use a grant received under this subsection— 
(i)to plug, remediate, or reclaim an orphaned well on Tribal land; (ii)to remediate soil and restore native species habitat that has been degraded due to the presence of an orphaned well or associated pipelines, facilities, or infrastructure on Tribal land; 
(iii)to remediate Tribal land adjacent to orphaned wells and decommission or remove associated pipelines, facilities, and infrastructure; (iv)to provide an online public accounting of the cost of plugging, remediation, and reclamation for each orphaned well site on Tribal land; 
(v)to identify and characterize undocumented orphaned wells on Tribal land; and (vi)to develop or administer a Tribal program to carry out any activities described in clauses (i) through (v). 
(B)Administrative cost limitation 
(i)In generalExcept as provided in clause (ii), an Indian Tribe shall not use more than 10 percent of the funds received under this subsection during a fiscal year for administrative costs under subparagraph (A)(vi). (ii)ExceptionThe limitation under clause (i) shall not apply to any funds used to carry out an administrative action necessary for the development of a Tribal program described in subparagraph (A)(vi). 
(3)Factors for considerationIn determining whether to provide to an Indian Tribe a grant under this subsection, the Secretary shall take into consideration— (A)the unemployment rate of the Indian Tribe on the date on which the Indian Tribe submits an application under paragraph (4); and 
(B)the estimated number of orphaned wells on the Tribal land of the Indian Tribe. (4)ApplicationTo be eligible to receive a grant under this subsection, an Indian Tribe shall submit to the Secretary an application that includes— 
(A)a description of— (i)the Tribal program for orphaned well plugging, remediation, and restoration, including legal authorities, processes used to identify and prioritize orphaned wells, procurement mechanisms, and other program elements demonstrating the readiness of the Indian Tribe to carry out the proposed activities, or plans to develop such a program; and 
(ii)the activities to be carried out with the grant, including an identification of the estimated health, safety, habitat, and environmental benefits of plugging, remediating, or reclaiming orphaned wells and remediating or reclaiming adjacent land; and (B)an estimate of— 
(i)the number of orphaned wells that will be plugged, remediated, or reclaimed; and (ii)the projected cost of— 
(I)plugging, remediating, or reclaiming orphaned wells; (II)remediating or reclaiming adjacent land; and 
(III)decommissioning or removing associated pipelines, facilities, and infrastructure. (5)DistributionSubject to the availability of appropriations, the Secretary shall distribute funds to an Indian Tribe under this subsection by not later than the date that is 60 days after the date on which the Indian Tribe submits to the Secretary a completed application under paragraph (4). 
(6)Deadline for expenditureAn Indian Tribe that receives funds under this subsection shall reimburse the Secretary in an amount equal to the amount of the funds that remain unobligated on the date that is 5 years after the date of receipt of the funds, except for cases in which the Secretary has granted the Indian Tribe an extended deadline for completion of the eligible activities after consultation.  (7)Delegation to secretary in lieu of a grant (A)In generalIn lieu of a grant under this subsection, an Indian Tribe may submit to the Secretary a request for the Secretary to administer and carry out plugging, remediation, and reclamation activities relating to an orphaned well on behalf of the Indian Tribe. 
(B)AdministrationSubject to the availability of appropriations under subsection (h)(1)(E), on submission of a request under subparagraph (A), the Secretary shall administer or carry out plugging, remediation, and reclamation activities for an orphaned well on Tribal land.  (e)Technical assistanceThe Secretary of Energy, in cooperation with the Secretary and the Interstate Oil and Gas Compact Commission, shall provide technical assistance to the Federal land management agencies and oil and gas producing States and Indian Tribes to support practical and economical remedies for environmental problems caused by orphaned wells on Federal land, Tribal land, and State and private land, including the sharing of best practices in the management of oil and gas well inventories to ensure the availability of funds to plug, remediate, and restore oil and gas well sites on cessation of operation. 
(f)Report to congressNot later than 1 year after the date of enactment of the Infrastructure Investment and Jobs Act, and not less frequently than annually thereafter, the Secretary shall submit to the Committees on Appropriations and Energy and Natural Resources of the Senate and the Committees on Appropriations and Natural Resources of the House of Representatives a report describing the program established and grants awarded under this section, including— (1)an updated inventory of wells located on Federal land, Tribal land, and State and private land that are— 
(A)orphaned wells; or (B)at risk of becoming orphaned wells; 
(2)an estimate of the quantities of— (A)methane and other gasses emitted from orphaned wells; and 
(B)emissions reduced as a result of plugging, remediating, and reclaiming orphaned wells; (3)the number of jobs created and saved through the plugging, remediation, and reclamation of orphaned wells; and 
(4)the acreage of habitat restored using grants awarded to plug, remediate, and reclaim orphaned wells and to remediate or reclaim adjacent land, together with a description of the purposes for which that land is likely to be used in the future. (g)Effect of section (1)No expansion of liabilityNothing in this section establishes or expands the responsibility or liability of any entity with respect to— 
(A)plugging any well; or (B)remediating or reclaiming any well site. 
(2)Tribal landNothing in this section— (A)relieves the Secretary of any obligation under section 3 of the Act of May 11, 1938 (25 U.S.C. 396c; 52 Stat. 348, chapter 198), to plug, remediate, or reclaim an orphaned well located on Tribal land; or 
(B)absolves the United States from a responsibility to plug, remediate, or reclaim an orphaned well located on Tribal land or any other responsibility to an Indian Tribe, including any responsibility that derives from— (i)the trust relationship between the United States and Indian Tribes; 
(ii)any treaty, law, or Executive order; or (iii)any agreement between the United States and an Indian Tribe. 
(3)Owner or operator not absolvedNothing in this section absolves the owner or operator of an oil or gas well of any potential liability for— (A)reimbursement of any plugging or reclamation costs associated with the well; or 
(B)any adverse effect of the well on the environment. (h)Authorization of appropriationsThere are authorized to be appropriated for fiscal year 2022, to remain available until September 30, 2030: 
(1)to the Secretary— (A)$250,000,000 to carry out the program under subsection (b); 
(B)$775,000,000 to provide grants under subsection (c)(3); (C)$2,000,000,000 to provide grants under subsection (c)(4); 
(D)$1,500,000,000 to provide grants under subsection (c)(5); and (E)$150,000,000 to carry out the program under subsection (d); 
(2)to the Secretary of Energy, $30,000,000 to conduct research and development activities in cooperation with the Interstate Oil and Gas Compact Commission to assist the Federal land management agencies, States, and Indian Tribes in— (A)identifying and characterizing undocumented orphaned wells; and 
(B)mitigating the environmental risks of undocumented orphaned wells; and (3)to the Interstate Oil and Gas Compact Commission, $2,000,000 to carry out this section.. 
VIIAbandoned mine land reclamation 
40701.Abandoned Mine Reclamation Fund authorization of appropriations 
(a)In generalThere is authorized to be appropriated, for deposit into the Abandoned Mine Reclamation Fund established by section 401(a) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231(a)) $11,293,000,000 for fiscal year 2022, to remain available until expended. (b)Use of funds (1)In generalSubject to subsection (g), amounts made available under subsection (a) shall be used to provide, as expeditiously as practicable, to States and Indian Tribes described in paragraph (2) annual grants for abandoned mine land and water reclamation projects under the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et seq.). 
(2)Eligible grant recipientsGrants may be made under paragraph (1) to— (A)States and Indian Tribes that have a State or Tribal program approved under section 405 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1235);  
(B)States and Indian Tribes that are certified under section 411(a) of that Act (30 U.S.C. 1240a(a)); and (C)States and Indian Tribes that are referred to in section 402(g)(8)(B) of that Act (30 U.S.C. 1232(g)(8)(B)).  
(3)Contract aggregationIn applying for grants under paragraph (1), States and Indian Tribes may aggregate bids into larger statewide or regional contracts.  (c)Covered activitiesGrants under subsection (b)(1) shall only be used for activities described in subsections (a) and (b) of section 403 and section 410 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233, 1240). 
(d)Allocation 
(1)In generalSubject to subsection (e), the Secretary of the Interior shall allocate and distribute amounts made available for grants under subsection (b)(1) to States and Indian Tribes on an equal annual basis over a 15-year period beginning on the date of enactment of this Act, based on the number of tons of coal historically produced in the States or from the applicable Indian land before August 3, 1977, regardless of whether the State or Indian Tribe is certified under section 411(a) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1240a(a)). (2)Surface mining control and reclamation Act exceptionSection 401(f)(3)(B) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231(f)(3)(B)) shall not apply to grant funds distributed under subsection (b)(1). 
(3)Report to Congress on allocations 
(A)In generalNot later than 6 years after the date on which the first allocation to States and Indian Tribes is made under paragraph (1), the Secretary of the Interior shall submit to Congress a report that describes any progress made under this section in addressing outstanding reclamation needs under subsection (a) or (b) of section 403 or section 410 of the Surface Mining Control and Reclamation and Act of 1977 (30 U.S.C. 1233, 1240).  (B)InputThe Secretary of the Interior shall— 
(i)prior to submitting the report under subparagraph (A), solicit the input of the States and Indian Tribes regarding the progress referred to in that subparagraph; and (ii)include in the report submitted to Congress under that subparagraph a description of any input received under clause (i). 
(4)Redistribution of funds 
(A)EvaluationNot later than 20 years after the date of enactment of this Act, the Secretary of the Interior shall evaluate grant payments to States and Indian Tribes made under this section. (B)Unused fundsOn completion of the evaluation under subparagraph (A), States and Indian Tribes shall return any unused funds under this section to the Abandoned Mine Reclamation Fund.  
(e)Total amount of grantThe total amount of grant funding provided under subsection (b)(1) to an eligible State or Indian Tribe shall be not less than $20,000,000, to the extent that the amount needed for reclamation projects described in that subsection on the land of the State or Indian Tribe is not less than $20,000,000. (f)PriorityIn addition to the priorities described in section 403(a) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(a)), in providing grants under this section, priority may also be given to reclamation projects described in subsection (b)(1) that provide employment for current and former employees of the coal industry. 
(g)ReservationOf the funds made available under subsection (a), $25,000,000 shall be made available to the Secretary of the Interior to provide States and Indian Tribes with the financial and technical assistance necessary for the purpose of making amendments to the inventory maintained under section 403(c) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(c)). 40702.Abandoned mine reclamation fee (a)AmountSection 402(a) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(a)) is amended— 
(1)by striking 28 cents and inserting 22.4 cents; (2)by striking 12 cents and inserting 9.6 cents; and 
(3)by striking 8 cents and inserting 6.4 cents. (b)DurationSection 402(b) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(b)) is amended by striking September 30, 2021 and inserting September 30, 2034. 
40703.Amounts distributed from Abandoned Mine Reclamation FundSection 401(f)(2) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231(f)(2)) is amended— (1)in subparagraph (A)— 
(A)in the subparagraph heading, by striking 2022 and inserting 2035; and (B)in the matter preceding clause (i), by striking 2022 and inserting 2035; and 
(2)in subparagraph (B)— (A)in the subparagraph heading, by striking 2023 and inserting 2036; 
(B)by striking 2023 and inserting 2036; and (C)by striking 2022 and inserting 2035.  
40704.Abandoned hardrock mine reclamation 
(a)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary of the Interior (referred to in this section as the Secretary) shall establish a program to inventory, assess, decommission, reclaim, respond to hazardous substance releases on, and remediate abandoned hardrock mine land based on conditions including need, public health and safety, potential environmental harm, and other land use priorities. (b)Award of grantsSubject to the availability of funds, the Secretary shall provide grants on a competitive or formula basis to States and Indian Tribes that have jurisdiction over abandoned hardrock mine land to reclaim that land. 
(c)EligibilityAmounts made available under this section may only be used for Federal, State, Tribal, local, and private land that has been affected by past hardrock mining activities, and water resources that traverse or are contiguous to such land, including any of the following: (1)Land and water resources that were— 
(A)used for, or affected by, hardrock mining activities; and  (B)abandoned or left in an inadequate reclamation status before the date of enactment of this Act. 
(2)Land for which the Secretary makes a determination that there is no continuing reclamation responsibility of a claim holder, liable party, operator, or other person that abandoned the site prior to completion of required reclamation under Federal or State law. (d)Eligible activities (1)In generalAmounts made available to carry out this section shall be used to inventory, assess, decommission, reclaim, respond to hazardous substance releases on, and remediate abandoned hardrock mine land based on the priorities described in subsection (a).  
(2)ExclusionAmounts made available to carry out this section may not be used to fulfill obligations under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) agreed to in a legal settlement or imposed by a court, whether for payment of funds or for work to be performed. (e)Authorization of appropriations (1)In generalThere is authorized to be appropriated to carry out this section $3,000,000,000, to remain available until expended, of which— 
(A)50 percent shall be for grants to States and Indian Tribes under subsection (b) for eligible activities described in subsection (d)(1); and (B)50 percent shall be for available to the Secretary for eligible activities described in subsection (d)(1) on Federal land.  
(2)TransferThe Secretary may transfer amounts made available to the Secretary under paragraph (1)(B) to the Secretary of Agriculture for activities described in subsection (a) on National Forest System land.  VIIINatural resources-related infrastructure, wildfire management, and ecosystem restoration 40801.Forest Service Legacy Road and Trail Remediation Program (a)EstablishmentPublic Law 88–657 (16 U.S.C. 532 et seq.) (commonly known as the Forest Roads and Trails Act) is amended by adding at the end the following: 
 
8.Forest Service Legacy Road and Trail Remediation Program 
(a)EstablishmentThe Secretary shall establish the Forest Service Legacy Road and Trail Remediation Program (referred to in this section as the Program). (b)ActivitiesIn carrying out the Program, the Secretary shall, taking into account foreseeable changes in weather and hydrology— 
(1)restore passages for fish and other aquatic species by— (A)improving, repairing, or replacing culverts and other infrastructure; and 
(B)removing barriers, as the Secretary determines appropriate, from the passages; (2)decommission unauthorized user-created roads and trails that are not a National Forest System road or a National Forest System trail, if the applicable unit of the National Forest System has published— 
(A)a Motor Vehicle Use Map and the road is not identified as a National Forest System road on that Motor Vehicle Use Map; or (B)a map depicting the authorized trails in the applicable unit of the National Forest System and the trail is not identified as a National Forest System trail on that map;  
(3)prepare previously closed National Forest System roads for long-term storage, in accordance with subsections (c)(1) and (d), in a manner that— (A)prevents motor vehicle use, as appropriate to conform to route designations;  
(B)prevents the roads from damaging adjacent resources, including aquatic and wildlife resources; (C)reduces or eliminates the need for road maintenance; and 
(D)preserves the roads for future use; (4)decommission previously closed National Forest System roads and trails in accordance with subsections (c)(1) and (d); 
(5)relocate National Forest System roads and trails— (A)to increase resilience to extreme weather events, flooding, and other natural disasters; and 
(B)to respond to changing resource conditions and public input; (6)convert National Forest System roads to National Forest System trails, while allowing for continued use for motorized and nonmotorized recreation, to the extent the use is compatible with the management status of the road or trail; 
(7)decommission temporary roads— (A)that were constructed before the date of enactment of this section— 
(i)for emergency operations; or (ii)to facilitate a resource extraction project; 
(B)that were designated as a temporary road by the Secretary; and (C) (i)in violation of section 10(b) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1608(b)), on which vegetation cover has not been reestablished; or 
(ii)that have not been fully decommissioned; and (8)carry out projects on National Forest System roads, trails, and bridges to improve resilience to extreme weather events, flooding, or other natural disasters.  
(c)Project selection 
(1)Project eligibility 
(A)In generalThe Secretary may only fund under the Program a project described in paragraph (3) or (4) of subsection (b) if the Secretary previously and separately— (i)solicited public comment for changing the management status of the applicable National Forest System road or trail— 
(I)to close the road or trail to access; and (II)to minimize impacts to natural resources; and 
(ii)has closed the road or trail to access as described in clause (i)(I).  (B)RequirementEach project carried out under the Program shall be on a National Forest System road or trail, except with respect to— 
(i)a project described in subsection (b)(2); or (ii)a project carried out on a watershed for which the Secretary has entered into a cooperative agreement under section 323 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 1011a). 
(2)Annual selection of projects for fundingThe Secretary shall— (A)establish a process for annually selecting projects for funding under the Program, consistent with the requirements of this section; 
(B)solicit and consider public input regionally in the ranking of projects for funding under the Program; (C)give priority for funding under the Program to projects that would— 
(i)protect or improve water quality in public drinking water source areas; (ii)restore the habitat of a threatened, endangered, or sensitive fish or wildlife species; or 
(iii)maintain future access to the adjacent area for the public, contractors, permittees, or firefighters; and (D)publish on the website of the Forest Service— 
(i)the selection process established under subparagraph (A); and (ii)a list that includes a description and the proposed outcome of each project funded under the Program in each fiscal year. 
(d)ImplementationIn implementing the Program, the Secretary shall ensure that— (1)the system of roads and trails on the applicable unit of the National Forest System— 
(A)is adequate to meet any increasing demands for timber, recreation, and other uses; (B)provides for intensive use, protection, development, and management of the land under principles of multiple use and sustained yield of products and services; 
(C)does not damage, degrade, or impair adjacent resources, including aquatic and wildlife resources, to the extent practicable;  (D)reflects long-term funding expectations; and 
(E)is adequate for supporting emergency operations, such as evacuation routes during wildfires, floods, and other natural disasters; and  (2)all projects funded under the Program are consistent with any applicable forest plan or travel management plan.  
(e)Savings clauseA decision to fund a project under the Program shall not affect any determination made previously or to be made in the future by the Secretary with regard to road or trail closures.. (b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Agriculture to carry out section 8 of Public Law 88–657 (commonly known as the Forest Roads and Trails Act) $250,000,000 for the period of fiscal years 2022 through 2026.  
40802.Study and report on feasibility of revegetating reclaimed mine sites 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of the Interior, acting through the Director of the Office of Surface Mining Reclamation and Enforcement, shall conduct, and submit to Congress a report describing the results of, a study on the feasibility of revegetating reclaimed mined sites. (b)InclusionsThe report submitted under subsection (a) shall include— 
(1)recommendations for how a program could be implemented through the Office of Surface Mining Reclamation and Enforcement to revegetate reclaimed mined sites; (2)identifications of reclaimed mine sites that would be suitable for inclusion in such a program, including sites on land that— 
(A)is subject to title IV of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231 et seq.); and (B)is not subject to that title; 
(3)a description of any barriers to implementation of such a program, including whether the program would potentially interfere with the authorities contained in, or the implementation of, the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et seq.), including the Abandoned Mine Reclamation Fund created by section 401 of that Act (30 U.S.C. 1231) and State reclamation programs under section 405 of that Act (30 U.S.C. 1235); and (4)a description of the potential for job creation and workforce needs if such a program was implemented. 
40803.Wildfire risk reduction 
(a)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Interior and the Secretary of Agriculture, acting through the Chief of the Forest Service, for the activities described in subsection (c), $3,369,200,000 for the period of fiscal years 2022 through 2026. (b)TreatmentOf the Federal land or Indian forest land or rangeland that has been identified as having a very high wildfire hazard potential, the Secretary of the Interior and the Secretary of Agriculture, acting through the Chief of the Forest Service, shall, by not later than September 30, 2027, conduct restoration treatments and improve the Fire Regime Condition Class of 10,000,000 acres that are located in— 
(1)the wildland-urban interface; or (2)a public drinking water source area. 
(c)ActivitiesOf the amounts made available under subsection (a) for the period of fiscal years 2022 through 2026— (1)$20,000,000 shall be made available for entering into an agreement with the Administrator of the National Oceanic and Atmospheric Administration to establish and operate a program that makes use of the Geostationary Operational Environmental Satellite Program to rapidly detect and report wildfire starts in all areas in which the Secretary of the Interior or the Secretary of Agriculture has financial responsibility for wildland fire protection and prevention, of which—  
(A)$10,000,000 shall be made available to the Secretary of the Interior; and (B)$10,000,000 shall be made available to the Secretary of Agriculture; 
(2)$600,000,000 shall be made available for the salaries and expenses of Federal wildland firefighters in accordance with subsection (d), of which— (A)$120,000,000 shall be made available to the Secretary of the Interior; and 
(B)$480,000,000 shall be made available to the Secretary of Agriculture; (3)$10,000,000 shall be made available to the Secretary of the Interior to acquire technology and infrastructure for each Type I and Type II incident management team to maintain interoperability with respect to the radio frequencies used by any responding agency; 
(4)$30,000,000 shall be made available to the Secretary of Agriculture to provide financial assistance to States, Indian Tribes, and units of local government to establish and operate Reverse-911 telecommunication systems; (5)$50,000,000 shall be made available to the Secretary of the Interior to establish and implement a pilot program to provide to local governments financial assistance for the acquisition of slip-on tanker units to establish fleets of vehicles that can be quickly converted to be operated as fire engines; 
(6)$1,200,000 shall be made available to the Secretary of Agriculture, in coordination with the Secretary of the Interior, to develop and publish, not later than 180 days after the date of enactment of this Act, and every 5 years thereafter, a map depicting at-risk communities (as defined in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511)), including Tribal at-risk communities; (7)$100,000,000 shall be made available to the Secretary of the Interior and the Secretary of Agriculture— 
(A)for— (i)preplanning fire response workshops that develop— 
(I)potential operational delineations; and (II)select potential control locations; and 
(ii)workforce training for staff, non-Federal firefighters, and Native village fire crews for— (I)wildland firefighting; and 
(II)increasing the pace and scale of vegetation treatments, including training on how to prepare and implement large landscape treatments; and (B)of which— 
(i)$50,000,000 shall be made available to the Secretary of the Interior; and (ii)$50,000,000 shall be made available to the Secretary of Agriculture; 
(8)$20,000,000 shall be made available to the Secretary of Agriculture to enter into an agreement with a Southwest Ecological Restoration Institute established under the Southwest Forest Health and Wildfire Prevention Act of 2004 (16 U.S.C. 6701 et seq.)— (A)to compile and display existing data, including geographic data, for hazardous fuel reduction or wildfire prevention treatments undertaken by the Secretary of the Interior or the Secretary of Agriculture, including treatments undertaken with funding provided under this title; 
(B)to compile and display existing data, including geographic data, for large wildfires, as defined by the National Wildfire Coordinating Group, that occur in the United States; (C)to facilitate coordination and use of existing and future interagency fuel treatment data, including geographic data, for the purposes of— 
(i)assessing and planning cross-boundary fuel treatments; and (ii)monitoring the effects of treatments on wildfire outcomes and ecosystem restoration services, using the data compiled under subparagraphs (A) and (B);  
(D)to publish a report every 5 years showing the extent to which treatments described in subparagraph (A) and previous wildfires affect the boundaries of wildfires, categorized by— (i)Federal land management agency; 
(ii)region of the United States; and (iii)treatment type; and 
(E)to carry out other related activities of a Southwest Ecological Restoration Institute, as authorized by the Southwest Forest Health and Wildfire Prevention Act of 2004 (16 U.S.C. 6701 et seq.);  (9)$20,000,000 shall be available for activities conducted under the Joint Fire Science Program, of which— 
(A)$10,000,000 shall be made available to the Secretary of the Interior; and (B)$10,000,000 shall be made available to the Secretary of Agriculture; 
(10)$100,000,000 shall be made available to the Secretary of Agriculture for collaboration and collaboration-based activities, including facilitation, certification of collaboratives, and planning and implementing projects under the Collaborative Forest Landscape Restoration Program established under section 4003 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303) in accordance with subsection (e); (11)$500,000,000 shall be made available to the Secretary of the Interior and the Secretary of Agriculture— 
(A)for— (i)conducting mechanical thinning and timber harvesting in an ecologically appropriate manner that maximizes the retention of large trees, as appropriate for the forest type, to the extent that the trees promote fire-resilient stands; or 
(ii)precommercial thinning in young growth stands for wildlife habitat benefits to provide subsistence resources; and (B)of which— 
(i)$100,000,000 shall be made available to the Secretary of the Interior; and (ii)$400,000,000 shall be made available to the Secretary of Agriculture; 
(12)$500,000,000 shall be made available to the Secretary of Agriculture, in cooperation with States, to award community wildfire defense grants to at-risk communities in accordance with subsection (f); (13)$500,000,000 shall be made available for planning and conducting prescribed fires and related activities, of which— 
(A)$250,000,000 shall be made available to the Secretary of the Interior; and (B)$250,000,000 shall be made available to the Secretary of Agriculture; 
(14)$500,000,000 shall be made available for developing or improving potential control locations, in accordance with paragraph (7)(A)(i)(II), including installing fuelbreaks (including fuelbreaks studied under subsection (i)), with a focus on shaded fuelbreaks when ecologically appropriate, of which— (A)$250,000,000 shall be made available to the Secretary of the Interior; and 
(B)$250,000,000 shall be made available to the Secretary of Agriculture; (15)$200,000,000 shall be made available for contracting or employing crews of laborers to modify and remove flammable vegetation on Federal land and for using materials from treatments, to the extent practicable, to produce biochar and other innovative wood products, including through the use of existing locally based organizations that engage young adults, Native youth, and veterans in service projects, such as youth and conservation corps, of which— 
(A)$100,000,000 shall be made available to the Secretary of the Interior; and (B)$100,000,000 shall be made available to the Secretary of Agriculture;  
(16)$200,000,000 shall be made available for post-fire restoration activities that are implemented not later than 3 years after the date that a wildland fire is contained, of which— (A)$100,000,000 shall be made available to the Secretary of the Interior; and 
(B)$100,000,000 shall be made available to the Secretary of Agriculture;  (17)$8,000,000 shall be made available to the Secretary of Agriculture— 
(A)to provide feedstock to firewood banks; and (B)to provide financial assistance for the operation of firewood banks; and 
(18)$10,000,000 shall be available to the Secretary of the Interior and the Secretary of Agriculture for the procurement and placement of wildfire detection and real-time monitoring equipment, such as sensors, cameras, and other relevant equipment, in areas at risk of wildfire or post-burned areas.  (d)Wildland firefighters (1)In generalSubject to the availability of appropriations, not later than 180 days after the date of enactment of this Act, the Secretary of the Interior and the Secretary of Agriculture shall, using the amounts made available under subsection (c)(2), coordinate with the Director of the Office of Personnel Management to develop a distinct wildland firefighter occupational series. 
(2)Hazardous duty differential not affectedSection 5545(d)(1) of title 5, United States Code, is amended by striking except and all that follows through and at the end and inserting the following: “except—  (A)an employee in an occupational series covering positions for which the primary duties involve the prevention, control, suppression, or management of wildland fires, as determined by the Office; and 
(B)in such other circumstances as the Office may by regulation prescribe; and. (3)Current employeesAny individual employed as a wildland firefighter on the date on which the occupational series established under paragraph (1) takes effect may elect— 
(A)to remain in the occupational series in which the individual is employed; or (B)to be included in the wildland firefighter occupational series established under that paragraph. 
(4)Permanent employees; increase in salaryUsing the amounts made available under subsection (c)(2), beginning October 1, 2021, the Secretary of the Interior and the Secretary of Agriculture shall— (A)seek to convert not fewer than 1,000 seasonal wildland firefighters to wildland firefighters that— 
(i)are full-time, permanent, year-round Federal employees; and (ii)reduce hazardous fuels on Federal land not fewer than 800 hours per year; and 
(B)increase the base salary of a Federal wildland firefighter by the lesser of an amount that is commensurate with an increase of $20,000 per year or an amount equal to 50 percent of the base salary, if the Secretary concerned, in coordination with the Director of the Office of Personnel Management, makes a written determination that the position of the Federal wildland firefighter is located within a specified geographic area in which it is difficult to recruit or retain a Federal wildland firefighter.  (5)National wildfire coordinating groupUsing the amounts made available under subsection (c)(2), not later than October 1, 2022, the Secretary of the Interior and the Secretary of Agriculture shall— 
(A)develop and adhere to recommendations for mitigation strategies for wildland firefighters to minimize exposure due to line-of-duty environmental hazards; and (B)establish programs for permanent, temporary, seasonal, and year-round wildland firefighters to recognize and address mental health needs, including post-traumatic stress disorder care.  
(e)Collaborative forest landscape restoration programSubject to the availability of appropriations, not later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall, using the amounts made available under subsection (c)(10)— (1)solicit new project proposals under the Collaborative Forest Landscape Restoration Program established under section 4003 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303) (referred to in this subsection as the Program); 
(2)provide up to 5 years of additional funding of any proposal originally selected for funding under the Program prior to September 30, 2018— (A)that has been approved for an extension of funding by the Secretary of Agriculture prior to the date of enactment of this Act; or 
(B)that has been recommended for an extension of funding by the advisory panel established under section 4003(e) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(e)) prior to the date of enactment of this Act that the Secretary of Agriculture subsequently approves; and (3)select project proposals for funding under the Program in a manner that— 
(A)gives priority to a project proposal that will treat acres that— (i)have been identified as having very high wildfire hazard potential; and 
(ii)are located in— (I)the wildland-urban interface; or 
(II)a public drinking water source area; (B)takes into consideration— 
(i)the cost per acre of Federal land or Indian forest land or rangeland acres described in subparagraph (A) to be treated; and (ii)the number of acres described in subparagraph (A) to be treated; 
(C)gives priority to a project proposal that is proposed by a collaborative that has successfully accomplished treatments consistent with a written plan that included a proposed schedule of completing those treatments, which is not limited to an earlier proposal funded under the Program; and (D)discontinues funding for a project that fails to achieve the results included in a project proposal submitted under paragraph (1) for more than 2 consecutive years. 
(f)Community wildfire defense grant program 
(1)EstablishmentSubject to the availability of appropriations, not later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall, using amounts made available under subsection (c)(12), establish a program, which shall be separate from the program established under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), under which the Secretary of Agriculture, in cooperation with the States, shall award grants to at-risk communities, including Indian Tribes— (A)to develop or revise a community wildfire protection plan; and 
(B)to carry out projects described in a community wildfire protection plan that is not more than 10 years old. (2)PriorityIn awarding grants under the program described in paragraph (1), the Secretary of Agriculture shall give priority to an at-risk community that is— 
(A)in an area identified by the Secretary of Agriculture as having high or very high wildfire hazard potential; (B)a low-income community; or 
(C)a community impacted by a severe disaster. (3)Community wildfire defense grants (A)Grant amountsA grant— 
(i)awarded under paragraph (1)(A) shall be for not more than $250,000; and (ii)awarded under paragraph (1)(B) shall be for not more than $10,000,000. 
(B)Cost sharing requirement 
(i)In generalExcept as provided in clause (ii), the non-Federal cost (including the administrative cost) of carrying out a project using funds from a grant awarded under the program described in paragraph (1) shall be— (I)not less than 10 percent for a grant awarded under paragraph (1)(A); and  
(II)not less than 25 percent for a grant awarded under paragraph (1)(B). (ii)WaiverThe Secretary of Agriculture may waive the cost-sharing requirement under clause (i) for a project that serves an underserved community. 
(C)EligibilityThe Secretary of Agriculture shall not award a grant under paragraph (1) to an at-risk community that is located in a county or community that— (i)is located in the continental United States; and 
(ii)has not adopted an ordinance or regulation that requires the construction of new roofs on buildings to adhere to standards that are similar to, or more stringent than— (I)the roof construction standards established by the National Fire Protection Association; or 
(II)an applicable model building code established by the International Code Council. (g)PrioritiesIn carrying out projects using amounts made available under this section, the Secretary of the Interior or the Secretary of Agriculture, acting through the Chief of the Forest Service, as applicable, shall prioritize funding for projects— 
(1)for which any applicable processes under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) have been completed on the date of enactment of this Act; (2)that reduce the likelihood of experiencing uncharacteristically severe effects from a potential wildfire by focusing on areas strategically important for reducing the risks associated with wildfires; 
(3)that maximize the retention of large trees, as appropriate for the forest type, to the extent that the trees promote fire-resilient stands; (4)that do not include the establishment of permanent roads; 
(5)for which funding would be committed to decommission all temporary roads constructed to carry out the project; and (6)that fully maintain or contribute toward the restoration of the structure and composition of old growth stands consistent with the characteristics of that forest type, taking into account the contribution of the old growth stand to landscape fire adaption and watershed health, unless the old growth stand is part of a science-based ecological restoration project authorized by the Secretary concerned that meets applicable protection and old growth enhancement objectives, as determined by the Secretary concerned. 
(h)Reports The Secretary of the Interior and the Secretary of Agriculture, acting through the Chief of the Forest Service, shall complete and submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives an annual report describing the number of acres of land on which projects carried out using funds made available under this section improved the Fire Regime Condition Class of the land described in subsection (b).  (i)Wildfire prevention study (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall initiate a study of the construction and maintenance of a system of strategically placed fuelbreaks to control wildfires in western States. 
(2)ReviewThe study under paragraph (1) shall review— (A) a full suite of manual, chemical, and mechanical treatments; and 
(B) the effectiveness of the system described in that paragraph in reducing wildfire risk and protecting communities. (3)DeterminationNot later than 90 days after the date of completion of the study under paragraph (1), the Secretary of Agriculture shall determine whether to initiate the preparation of a programmatic environmental impact statement implementing the system described in that paragraph in appropriate locations. 
(j)Monitoring, maintenance, and treatment plan and strategy 
(1)In generalNot later than 120 days after the date of enactment of this Act, the Secretary of Agriculture and the Secretary of the Interior shall establish a 5-year monitoring, maintenance, and treatment plan that— (A)describes activities under subsection (c) that the Secretary of Agriculture and the Secretary of the Interior will take to reduce the risk of wildfire by conducting restoration treatments and improving the Fire Regime Condition Class of 10,000,000 acres of Federal land or Tribal Forest land or rangeland that is identified as having very high wildfire hazard potential, not including annual treatments otherwise scheduled; 
(B)establishes a process for prioritizing treatments in areas and communities at the highest risk of catastrophic wildfires; (C)includes an innovative plan and process— 
(i)to leverage public-private partnerships and resources, shared stewardship agreements, good neighbor agreements, and similar contracting authorities; (ii)to prioritize projects for which any applicable processes under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) have been completed as of the date of enactment of this Act; 
(iii)to streamline subsequent projects based on existing statutory or regulatory authorities; and (iv)to develop interagency teams to increase coordination and efficiency under the National Environmental Policy Act of 1969 (42 U.S.C. 4321); and 
(D)establishes a process for coordinating prioritization and treatment with State and local entities and affected stakeholders. (2)StrategyNot later than 5 years after the date of enactment of this Act, the Secretary of Agriculture and the Secretary of the Interior, in coordination with State and local governments, shall publish a long-term, outcome-based monitoring, maintenance, and treatment strategy— 
(A)to maintain forest health improvements and wildfire risk reduction accomplished under this section; (B)to continue treatment at levels necessary to address the 20,000,000 acres needing priority treatment over the 10-year period beginning on the date of publication of the strategy; and 
(C)to proactively conduct treatment at a level necessary to minimize the risk of wildfire to surrounding at-risk communities. (k)Authorized hazardous fuels projectsA project carried out using funding authorized under paragraphs (11)(A)(i), (13), or (14) of subsection (c) shall be considered an authorized hazardous fuel reduction project pursuant to section 102 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6512).  
40804.Ecosystem restoration 
(a)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Interior and the Secretary of Agriculture, acting through the Chief of the Forest Service, for the activities described in subsection (b), $2,130,000,000 for the period of fiscal years 2022 through 2026. (b)ActivitiesOf the amounts made available under subsection (a) for the period of fiscal years 2022 through 2026— 
(1)$300,000,000 shall be made available, in accordance with subsection (c), to the Secretary of the Interior and the Secretary of Agriculture— (A)for— 
(i)entering into contracts, including stewardship contracts or agreements, the purpose of each of which shall be to restore ecological health on not fewer than 10,000 acres of Federal land, including Indian forest land or rangeland, and for salaries and expenses associated with preparing and executing those contracts; and (ii)establishing a Working Capital Fund that may be accessed by the Secretary of the Interior or the Secretary of Agriculture to fund requirements of contracts described in clause (i), including cancellation and termination costs, consistent with section 604(h) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(h)), and periodic payments over the span of the contract period; and 
(B)of which— (i)$50,000,000 shall be made available to the Secretary of the Interior to enter into contracts described in subparagraph (A)(i); 
(ii)$150,000,000 shall be made available to the Secretary of Agriculture to enter into contracts described in subparagraph (A)(i); and (iii)$100,000,000 shall be made available until expended to the Secretary of the Interior, notwithstanding any other provision of this Act, to establish the Working Capital Fund described in subparagraph (A)(ii); 
(2)$200,000,000 shall be made available to provide to States and Indian Tribes for implementing restoration projects on Federal land pursuant to good neighbor agreements entered into under section 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a) or agreements entered into under section 2(b) of the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a(b)), of which— (A)$40,000,000 shall be made available to the Secretary of the Interior; and 
(B)$160,000,000 shall be made available to the Secretary of Agriculture; (3)$400,000,000 shall be made available to the Secretary of Agriculture to provide financial assistance to facilities that purchase and process byproducts from ecosystem restoration projects in accordance with subsection (d); 
(4)$400,000,000 shall be made available to the Secretary of the Interior to provide grants to States, territories of the United States, and Indian Tribes for implementing voluntary ecosystem restoration projects on private or public land, in consultation with the Secretary of Agriculture, that— (A)prioritizes funding cross-boundary projects; and 
(B)requires matching funding from the State, territory of the United States, or Indian Tribe to be eligible to receive the funding; (5)$50,000,000 shall be made available to the Secretary of Agriculture to award grants to States and Indian Tribes to establish rental programs for portable skidder bridges, bridge mats, or other temporary water crossing structures, to minimize stream bed disturbance on non-Federal land and Federal land; 
(6)$200,000,000 shall be made available for invasive species detection, prevention, and eradication, including conducting research and providing resources to facilitate detection of invasive species at points of entry and awarding grants for eradication of invasive species on non-Federal land and on Federal land, of which— (A)$100,000,000 shall be made available to the Secretary of the Interior; and 
(B)$100,000,000 shall be made available to the Secretary of Agriculture; (7)$100,000,000 shall be made available to restore, prepare, or adapt recreation sites on Federal land, including Indian forest land or rangeland, in accordance with subsection (e); 
(8)$200,000,000 shall be made available to restore native vegetation and mitigate environmental hazards on mined land on Federal and non-Federal land, of which— (A)$100,000,000 shall be made available to the Secretary of the Interior; and 
(B)$100,000,000 shall be made available to the Secretary of Agriculture;  (9)$200,000,000 shall be made available to establish and implement a national revegetation effort on Federal and non-Federal land, including to implement the National Seed Strategy for Rehabilitation and Restoration, of which— 
(A)$70,000,000 shall be made available to the Secretary of the Interior; and (B)$130,000,000 shall be made available to the Secretary of Agriculture; and 
(10)$80,000,000 shall be made available to the Secretary of Agriculture, in coordination with the Secretary of the Interior, to establish a collaborative-based, landscape-scale restoration program to restore water quality or fish passage on Federal land, including Indian forest land or rangeland, in accordance with subsection (f). (c)Ecological health restoration contracts (1)Submission of list of projects to CongressUntil the date on which all of the amounts made available to carry out subsection (b)(1)(A)(i) are expended, not later than 90 days before the end of each fiscal year, the Secretary of the Interior and the Secretary of Agriculture shall submit to the Committee on Energy and Natural Resources and the Committee on Appropriations of the Senate and the Committee on Natural Resources and the Committee on Appropriations of the House of Representatives a list of projects to be funded under that subsection in the subsequent fiscal year, including— 
(A)a detailed description of each project; and (B)an estimate of the cost, including salaries and expenses, for the project. 
(2)Alternate allocationAppropriations Acts may provide for alternate allocation of amounts made available under subsection (b)(1), consistent with the allocations under subparagraph (B) of that subsection. (3)Lack of alternate allocationsIf Congress has not enacted legislation establishing alternate allocations described in paragraph (2) by the date on which the Act making full-year appropriations for the Department of the Interior, Environment, and Related Agencies for the applicable fiscal year is enacted into law, amounts made available under subsection (b)(1)(B) shall be allocated by the President.  
(d)Wood products infrastructureThe Secretary of Agriculture, in coordination with the Secretary of the Interior, shall— (1)develop a ranking system that categorizes units of Federal land, including Indian forest land or rangeland, with regard to treating areas at risk of unnaturally severe wildfire or insect or disease infestation, as being— 
(A)very low priority for ecological restoration involving vegetation removal; (B)low priority for ecological restoration involving vegetation removal; 
(C)medium priority for ecological restoration involving vegetation removal; (D)high priority for ecological restoration involving vegetation removal; or 
(E)very high priority for ecological restoration involving vegetation removal; (2)determine, for a unit identified under paragraph (1) as being high or very high priority for ecological restoration involving vegetation removal, if— 
(A)a sawmill or other wood-processing facility exists in close proximity to, or a forest worker is seeking to conduct restoration treatment work on or in close proximity to, the unit; and (B)the presence of a sawmill or other wood-processing facility would substantially decrease or does substantially decrease the cost of conducting ecological restoration projects involving vegetation removal; 
(3)in accordance with any conditions the Secretary of Agriculture determines to be necessary, using the amounts made available under subsection (b)(3), provide financial assistance, including a low-interest loan or a loan guarantee, to an entity seeking to establish, reopen, retrofit, expand, or improve a sawmill or other wood-processing facility in close proximity to a unit of Federal land that has been identified under paragraph (1) as high or very high priority for ecological restoration, if the presence of a sawmill or other wood-processing facility would substantially decrease or does substantially decrease the cost of conducting ecological restoration projects involving vegetation removal on the unit of Federal land, including Indian forest land or rangeland, as determined under paragraph (2)(B); and (4)to the extent practicable, when allocating funding to units of Federal land for ecological restoration projects involving vegetation removal, give priority to a unit of Federal land that— 
(A)has been identified under paragraph (1) as being high or very high priority for ecological restoration involving vegetation removal; and (B)has a sawmill or other wood-processing facility— 
(i)that, as determined under paragraph (2)— (I)exists in close proximity to the unit; and 
(II)does substantially decrease the cost of conducting ecological restoration projects involving vegetation removal on the unit; or (ii)that has received financial assistance under paragraph (3). 
(e)Recreation sites 
(1)Site restoration and improvementsOf the amounts made available under subsection (b)(7), $45,000,000 shall be made available to the Secretary of the Interior and $35,000,000 shall be made available the Secretary of Agriculture to restore, prepare, or adapt recreation sites on Federal land, including Indian forest land or rangeland, that have experienced or may likely experience visitation and use beyond the carrying capacity of the sites. (2)Public use recreation cabins (A)In generalOf the amounts made available under subsection (b)(7), $20,000,000 shall be made available to the Secretary of Agriculture for— 
(i)the operation, repair, reconstruction, and construction of public use recreation cabins on National Forest System land; and (ii)to the extent necessary, the repair or reconstruction of historic buildings that are to be outleased under section 306121 of title 54, United States Code. 
(B)InclusionOf the amount described in subparagraph (A), $5,000,000 shall be made available to the Secretary of Agriculture for associated salaries and expenses in carrying out that subparagraph. (C)AgreementsThe Secretary of Agriculture may enter into a lease or cooperative agreement with a State, Indian Tribe, local government, or private entity— 
(i)to carry out the activities described in subparagraph (A); or (ii)to manage the renting of a cabin or building described in subparagraph (A) to the public. 
(3)ExclusionA project shall not be eligible for funding under this subsection if— (A)funding for the project would be used for deferred maintenance, as defined by Federal Accounting Standards Advisory Board; and 
(B)the Secretary of the Interior or the Secretary of Agriculture has identified the project for funding from the National Parks and Public Land Legacy Restoration Fund established by section 200402(a) of title 54, United States Code. (f)Collaborative-based, aquatic-focused, landscape-scale restoration programSubject to the availability of appropriations, not later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall, in coordination with the Secretary of the Interior and using the amounts made available under subsection (b)(10)— 
(1)solicit collaboratively developed proposals that— (A)are for 5-year projects to restore fish passage or water quality on Federal land and non-Federal land to the extent allowed under section 323(a) of the Department of the Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 1011a(a)), including Indian forest land or rangeland;  
(B)contain proposed accomplishments and proposed non-Federal funding; and (C)request not more than $5,000,000 in funding made available under subsection (b)(10);  
(2)select project proposals for funding in a manner that— (A)gives priority to a project proposal that would result in the most miles of streams being restored for the lowest amount of Federal funding; and 
(B)discontinues funding for a project that fails to achieve the results included in a proposal submitted under paragraph (1) for more than 2 consecutive years; and (3)publish a list of— 
(A)all of the priority watersheds on National Forest System land; (B)the condition of each priority watershed on the date of enactment of this Act; and 
(C)the condition of each priority watershed on the date that is 5 years after the date of enactment of this Act.  40805.GAO study (a)StudyNot later than 6 years after the date of enactment of this Act, the Comptroller General of the United States shall— 
(1)conduct a study on the implementation of this title and the amendments made by this title, including whether this title and the amendments made by this title have— (A)effectively reduced wildfire risk, including the extent to which the wildfire hazard on Federal land has changed; and 
(B)restored ecosystems on Federal and non-Federal land; and (2)submit to Congress a report that describes the results of the study under paragraph (1). 
(b)Authorization of appropriationsThere is authorized to be appropriated to the Comptroller General of the Unites States for the activities described in subsection (a) $800,000.  40806.Establishment of fuel breaks in forests and other wildland vegetation (a)Definition of Secretary concernedIn this section, the term Secretary concerned means— 
(1)the Secretary of Agriculture, with respect to National Forest System land; and (2)the Secretary of the Interior, with respect to public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)) administered by the Bureau of Land Management. 
(b)Categorical exclusion establishedForest management activities described in subsection (c) are a category of actions designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) if the categorical exclusion is documented through a supporting record and decision memorandum. (c)Forest management activities designated for categorical exclusion (1)In generalThe category of forest management activities designated under subsection (b) for a categorical exclusion are forest management activities described in paragraph (2) that are carried out by the Secretary concerned on public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)) administered by the Bureau of Land Management or National Forest System land the primary purpose of which is to establish and maintain linear fuel breaks that are— 
(A)up to 1,000 feet in width contiguous with or incorporating existing linear features, such as roads, water infrastructure, transmission and distribution lines, and pipelines of any length on Federal land; and (B)intended to reduce the risk of uncharacteristic wildfire on Federal land or catastrophic wildfire for an adjacent at-risk community. 
(2)ActivitiesSubject to paragraph (3), the forest management activities that may be carried out pursuant to the categorical exclusion established under subsection (b) are— (A)mowing or masticating; 
(B)thinning by manual and mechanical cutting; (C)piling, yarding, and removal of slash or hazardous fuels; 
(D)selling of vegetation products, including timber, firewood, biomass, slash, and fenceposts; (E)targeted grazing; 
(F)application of— (i)pesticide; 
(ii)biopesticide; or (iii)herbicide; 
(G)seeding of native species; (H)controlled burns and broadcast burning; and 
(I)burning of piles, including jackpot piles. (3)Excluded activitiesA forest management activity described in paragraph (2) may not be carried out pursuant to the categorical exclusion established under subsection (b) if the activity is conducted— 
(A)in a component of the National Wilderness Preservation System; (B)on Federal land on which the removal of vegetation is prohibited or restricted by Act of Congress, Presidential proclamation (including the applicable implementation plan), or regulation; 
(C)in a wilderness study area; or (D)in an area in which carrying out the activity would be inconsistent with the applicable land management plan or resource management plan.  
(4)Extraordinary circumstancesThe Secretary concerned shall apply the extraordinary circumstances procedures under section 220.6 of title 36, Code of Federal Regulations (or a successor regulation), in determining whether to use a categorical exclusion under subsection (b). (d)Acreage and location limitationsTreatments of vegetation in linear fuel breaks covered by the categorical exclusion established under subsection (b)— 
(1)may not contain treatment units in excess of 3,000 acres;  (2)shall be located primarily in— 
(A)the wildland-urban interface or a public drinking water source area; (B)if located outside the wildland-urban interface or a public drinking water source area, an area within Condition Class 2 or 3 in Fire Regime Group I, II, or III that contains very high wildfire hazard potential; or 
(C)an insect or disease area designated by the Secretary concerned as of the date of enactment of this Act; and (3)shall consider the best available scientific information. 
(e)Roads 
(1)Permanent roadsA project under this section shall not include the establishment of permanent roads. (2)Existing roadsThe Secretary concerned may carry out necessary maintenance and repairs on existing permanent roads for the purposes of this section. 
(3)Temporary roadsThe Secretary concerned shall decommission any temporary road constructed under a project under this section not later than 3 years after the date on which the project is completed. (f)Public collaborationTo encourage meaningful public participation during the preparation of a project under this section, the Secretary concerned shall facilitate, during the preparation of each project— 
(1)collaboration among State and local governments and Indian Tribes; and  (2)participation of interested persons.  
40807.Emergency actions 
(a)DefinitionsIn this section: (1)Authorized emergency actionThe term authorized emergency action means an action carried out pursuant to an emergency situation determination issued under this section to mitigate the harm to life, property, or important natural or cultural resources on National Forest System land or adjacent land.  
(2)Emergency situationThe term emergency situation means a situation on National Forest System land for which immediate implementation of 1 or more authorized emergency actions is necessary to achieve 1 or more of the following results: (A)Relief from hazards threatening human health and safety. 
(B)Mitigation of threats to natural resources on National Forest System land or adjacent land. (3)Emergency situation determinationThe term emergency situation determination means a determination made by the Secretary under subsection (b)(1)(A). 
(4)Land and resource management planThe term land and resource management plan means a plan developed under section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604). (5)National forest system landThe term National Forest System land means land of the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))). 
(6)SecretaryThe term Secretary means the Secretary of Agriculture. (b)Authorized emergency actions to respond to emergency situations (1)Determination (A)In generalThe Secretary may make a determination that an emergency situation exists with respect to National Forest System land. 
(B)ReviewAn emergency situation determination shall not be subject to objection under the predecisional administrative review processes under part 218 of title 36, Code of Federal Regulations (or successor regulations). (C)Basis of determinationAn emergency situation determination shall be based on an examination of the relevant information.  
(2)Authorized emergency actionsAfter making an emergency situation determination with respect to National Forest System land, the Secretary may carry out authorized emergency actions on that National Forest System land in order to achieve reliefs from hazards threatening human health and safety or mitigation of threats to natural resources on National Forest System land or adjacent land, including through—  (A)the salvage of dead or dying trees; 
(B)the harvest of trees damaged by wind or ice; (C)the commercial and noncommercial sanitation harvest of trees to control insects or disease, including trees already infested with insects or disease; 
(D)the reforestation or replanting of fire-impacted areas through planting, control of competing vegetation, or other activities that enhance natural regeneration and restore forest species; (E)the removal of hazardous trees in close proximity to roads and trails; 
(F)the removal of hazardous fuels; (G)the restoration of water sources or infrastructure; 
(H)the reconstruction of existing utility lines; and (I)the replacement of underground cables. 
(3)Relation to land and resource management plansAny authorized emergency action carried out under paragraph (2) on National Forest System land shall be conducted consistent with the applicable land and resource management plan. (c)Environmental analysis (1)Environmental assessment or environmental impact statementIf the Secretary determines that an authorized emergency action requires an environmental assessment or an environmental impact statement pursuant to section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)), the Secretary shall study, develop, and describe— 
(A)the proposed agency action, taking into account the probable environmental consequences of the authorized emergency action and mitigating foreseeable adverse environmental effects, to the extent practicable; and  (B)the alternative of no action. 
(2)Public noticeThe Secretary shall provide notice of each authorized emergency action that the Secretary determines requires an environmental assessment or environmental impact statement under paragraph (1), in accordance with applicable regulations and administrative guidelines. (3)Public commentThe Secretary shall provide an opportunity for public comment during the preparation of any environmental assessment or environmental impact statement under paragraph (1). 
(4)Savings clauseNothing in this subsection prohibits the Secretary from— (A)making an emergency situation determination, including a determination that an emergency exists pursuant to section 218.21(a) of title 36, Code of Federal Regulations (or successor regulations); or 
(B)taking an emergency action under section 220.4(b) of title 36, Code of Federal Regulations (or successor regulations).  (d)Administrative review of authorized emergency actionsAn authorized emergency action carried out under this section shall not be subject to objection under the predecisional administrative review processes established under section 105 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6515) and section 428 of the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2012 (16 U.S.C. 6515 note; Public Law 112–74). 
(e)Judicial review of emergency actionsA court shall not enjoin an authorized emergency action under this section if the court determines that the plaintiff is unable to demonstrate that the claim of the plaintiff is likely to succeed on the merits. (f)Notification and guidanceThe Secretary shall provide notification and guidance to each local field office of the Forest Service to ensure awareness of, compliance with, and appropriate use of the authorized emergency action authority under this section.  
40808.Joint Chiefs Landscape Restoration Partnership program 
(a)DefinitionsIn this section: (1)ChiefsThe term Chiefs means the Chief of the Forest Service and the Chief of the Natural Resources Conservation Service. 
(2)Eligible activityThe term eligible activity means an activity— (A)to reduce the risk of wildfire; 
(B)to protect water quality and supply; or (C)to improve wildlife habitat for at-risk species.  
(3)ProgramThe term Program means the Joint Chiefs Landscape Restoration Partnership program established under subsection (b)(1). (4)SecretaryThe term Secretary means the Secretary of Agriculture. 
(5)Wildland-urban interfaceThe term wildland-urban interface has the meaning given the term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511). (b)Establishment (1)In generalThe Secretary shall establish a Joint Chiefs Landscape Restoration Partnership program to improve the health and resilience of forest landscapes across National Forest System land and State, Tribal, and private land. 
(2)AdministrationThe Secretary shall administer the Program by coordinating eligible activities conducted on National Forest System land and State, Tribal, or private land across a forest landscape to improve the health and resilience of the forest landscape by— (A)assisting producers and landowners in implementing eligible activities on eligible private or Tribal land using the applicable programs and authorities administered by the Chief of the Natural Resources Conservation Service under title XII of the Food Security Act of 1985 (16 U.S.C. 3801 et seq.), not including the conservation reserve program established under subchapter B of chapter 1 of subtitle D of that title (16 U.S.C. 3831 et seq.); and 
(B)conducting eligible activities on National Forest System land or assisting landowners in implementing eligible activities on State, Tribal, or private land using the applicable programs and authorities administered by the Chief of the Forest Service. (c)Selection of eligible activitiesThe appropriate Regional Forester and State Conservationist shall jointly submit to the Chiefs on an annual basis proposals for eligible activities under the Program. 
(d)Evaluation criteriaIn evaluating and selecting proposals submitted under subsection (c), the Chiefs shall consider— (1)criteria including whether the proposal— 
(A)reduces wildfire risk in a municipal watershed or the wildland-urban interface; (B)was developed through a collaborative process with participation from diverse stakeholders; 
(C)increases forest workforce capacity or forest business infrastructure and development; (D)leverages existing authorities and non-Federal funding; 
(E)provides measurable outcomes; or (F)supports established State and regional priorities; and 
(2)such other criteria relating to the merits of the proposals as the Chiefs determine to be appropriate. (e)OutreachThe Secretary shall provide— 
(1)public notice on the websites of the Forest Service and the Natural Resources Conservation Service describing— (A)the solicitation of proposals under subsection (c); and  
(B)the criteria for selecting proposals in accordance with subsection (d); and (2)information relating to the Program and activities funded under the Program to States, Indian Tribes, units of local government, and private landowners. 
(f)ExclusionsAn eligible activity may not be carried out under the Program— (1)in a wilderness area or designated wilderness study area; 
(2)in an inventoried roadless area; (3)on any Federal land on which, by Act of Congress or Presidential proclamation, the removal of vegetation is restricted or prohibited; or 
(4)in an area in which the eligible activity would be inconsistent with the applicable land and resource management plan.  (g)Accountability (1)Initial reportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report providing recommendations to Congress relating to the Program, including a review of— 
(A)funding mechanisms for the Program; (B)staff capacity to carry out the Program;  
(C)privacy laws applicable to the Program; (D)data collection under the Program; 
(E)monitoring and outcomes under the Program; and (F)such other matters as the Secretary considers to be appropriate. 
(2)Additional reportsFor each of fiscal years 2022 and 2023, the Chiefs shall submit to the Committee on Agriculture, Nutrition, and Forestry and the Committee on Appropriations of the Senate and the Committee on Agriculture and the Committee on Appropriations of the House of Representatives a report describing projects for which funding is provided under the Program, including the status and outcomes of those projects. (h)Funding (1)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the Program $90,000,000 for each of fiscal years 2022 and 2023. 
(2)Additional fundsIn addition to the funds described in paragraph (1), the Secretary may obligate available funds from accounts used to carry out the existing Joint Chiefs’ Landscape Restoration Partnership prior to the date of enactment of this Act to carry out the Program.  (3)Duration of availabilityFunds made available under paragraph (1) shall remain available until expended. 
(4)Distribution of fundsOf the funds made available under paragraph (1)— (A)not less than 40 percent shall be allocated to carry out eligible activities through the Natural Resources Conservation Service;  
(B)not less than 40 percent shall be allocated to carry out eligible activities through the Forest Service; and (C)the remaining funds shall be allocated by the Chiefs to the Natural Resources Conservation Service or the Forest Service— 
(i)to carry out eligible activities; or (ii)for other purposes, such as technical assistance, project development, or local capacity building. 
IXWestern water infrastructure 
40901.Authorizations of appropriationsThere are authorized to be appropriated to the Secretary of the Interior, acting through the Commissioner of Reclamation (referred to in this title as the Secretary), for the period of fiscal years 2022 through 2026— (1)$1,150,000,000 for water storage, groundwater storage, and conveyance projects in accordance with section 40902, of which $100,000,000 shall be made available to provide grants to plan and construct small surface water and groundwater storage projects in accordance with section 40903; 
(2)$3,200,000,000 for the Aging Infrastructure Account established by subsection (d)(1) of section 9603 of the Omnibus Public Land Management Act of 2009 (43 U.S.C. 510b), to be made available for activities in accordance with that subsection, including major rehabilitation and replacement activities, as identified in the Asset Management Report of the Bureau of Reclamation dated April 2021, of which— (A)$100,000,000 shall be made available for Bureau of Reclamation reserved or transferred works that have suffered a critical failure, in accordance with section 40904(a); and 
(B)$100,000,000 shall be made available for the rehabilitation, reconstruction, or replacement of a dam in accordance with section 40904(b); (3)$1,000,000,000 for rural water projects that have been authorized by an Act of Congress before July 1, 2021, in accordance with the Reclamation Rural Water Supply Act of 2006 (43 U.S.C. 2401 et seq.); 
(4)$1,000,000,000 for water recycling and reuse projects, of which— (A)$550,000,000 shall be made available for water recycling and reuse projects authorized in accordance with the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h et seq.) that are— 
(i)authorized or approved for construction funding by an Act of Congress before the date of enactment of this Act; or (ii)selected for funding under the competitive grant program authorized pursuant to section 1602(f) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h(f)), with funding under this subparagraph to be provided in accordance with that section, notwithstanding section 4013 of the Water Infrastructure Improvements for the Nation Act (43 U.S.C. 390b note; Public Law 114–322), except that section 1602(g)(2) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h(g)(2)) shall not apply to amounts made available under this subparagraph; and  
(B)$450,000,000 shall be made available for large-scale water recycling and reuse projects in accordance with section 40905; (5)$250,000,000 for water desalination projects and studies authorized in accordance with the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) that are— 
(A)authorized or approved for construction funding by an Act of Congress before July 1, 2021; or (B)selected for funding under the program authorized pursuant to section 4(a) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298), with funding to be made available under this paragraph in accordance with that subsection, notwithstanding section 4013 of the Water Infrastructure Improvements for the Nation Act (43 U.S.C. 390b note; Public Law 114–322), except that paragraph (2)(F) of section 4(a) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) (as redesignated by section 40908) shall not apply to amounts made available under this paragraph; 
(6)$500,000,000 for the safety of dams program, in accordance with the Reclamation Safety of Dams Act of 1978 (43 U.S.C. 506 et seq.); (7)$400,000,000 for WaterSMART grants in accordance with section 9504 of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364), of which $100,000,000 shall be made available for projects that would improve the condition of a natural feature or nature-based feature (as those terms are defined in section 9502 of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10362)); 
(8)subject to section 40906, $300,000,000 for implementing the Colorado River Basin Drought Contingency Plan, consistent with the obligations of the Secretary under the Colorado River Drought Contingency Plan Authorization Act (Public Law 116–14; 133 Stat. 850) and related agreements, of which $50,000,000 shall be made available for use in accordance with the Drought Contingency Plan for the Upper Colorado River Basin; (9)$100,000,000 to provide financial assistance for watershed management projects in accordance with subtitle A of title VI of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1015 et seq.); 
(10)$250,000,000 for design, study, and construction of aquatic ecosystem restoration and protection projects in accordance with section 1109 of division FF of the Consolidated Appropriations Act, 2021 (Public Law 116–260); (11)$100,000,000 for multi-benefit projects to improve watershed health in accordance with section 40907; and 
(12)$50,000,000 for endangered species recovery and conservation programs in the Colorado River Basin in accordance with— (A)Public Law 106–392 (114 Stat. 1602); 
(B)the Grand Canyon Protection Act of 1992 (Public Law 102–575; 106 Stat. 4669); and (C)subtitle E of title IX of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1327). 
40902.Water storage, groundwater storage, and conveyance projects 
(a)Eligibility for funding 
(1)Feasibility studies 
(A)In generalA feasibility study shall only be eligible for funding under section 40901(1) if— (i)the feasibility study has been authorized by an Act of Congress before the date of enactment of this Act; 
(ii)Congress has approved funding for the feasibility study in accordance with section 4007 of the Water Infrastructure Improvements for the Nation Act (43 U.S.C. 390b note; Public Law 114–322) before the date of enactment of this Act; or (iii)the feasibility study is authorized under subparagraph (B). 
(B)Feasibility study authorizationsThe Secretary may carry out feasibility studies for the following projects: (i)The Verde Reservoirs Sediment Mitigation Project in the State of Arizona. 
(ii)The Tualatin River Basin Project in the State of Oregon. (2)ConstructionA project shall only be eligible for construction funding under section 40901(1) if— 
(A)an Act of Congress enacted before the date of enactment of this Act authorizes construction of the project; (B)Congress has approved funding for construction of the project in accordance with section 4007 of the Water Infrastructure Improvements for the Nation Act (43 U.S.C. 390b note; Public Law 114–322) before the date of enactment of this Act, except for any project for which— 
(i)Congress did not approve the recommendation of the Secretary for funding under subsection (h)(2) of that section for at least 1 fiscal year before the date of enactment of this Act; or (ii)State funding for the project was rescinded by the State before the date of enactment of this Act; or 
(C) 
(i)Congress has authorized or approved funding for a feasibility study for the project in accordance with clause (i) or (ii) of paragraph (1)(A) (except that projects described in clauses (i) and (ii) of subparagraph (B) shall not be eligible); and (ii)on completion of the feasibility study for the project, the Secretary— 
(I)finds the project to be technically and financially feasible in accordance with the reclamation laws; (II)determines that sufficient non-Federal funding is available for the non-Federal cost share of the project; and 
(III) 
(aa)finds the project to be in the public interest; and (bb)recommends the project for construction. 
(b)Cost-sharing requirement 
(1)In generalThe Federal share— (A)for a project authorized by an Act of Congress shall be determined in accordance with that Act; 
(B)for a project approved by Congress in accordance with section 4007 of the Water Infrastructure Improvements for the Nation Act (43 U.S.C. 390b note; Public Law 114–322) (including construction resulting from a feasibility study authorized under that Act) shall be as provided in that Act; and (C)for a project not described in subparagraph (A) or (B)— 
(i)in the case of a federally owned project, shall not exceed 50 percent of the total cost of the project; and (ii)in the case of a non-Federal project, shall not exceed 25 percent of the total cost of the project. 
(2)Federal benefitsBefore funding a project under this section, the Secretary shall determine that, in return for the Federal investment in the project, at least a proportionate share of the benefits are Federal benefits. (3)ReimbursabilityThe reimbursability of Federal funding of projects under this section shall be in accordance with the reclamation laws. 
(c)Environmental lawsIn providing funding for a project under this section, the Secretary shall comply with all applicable environmental laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 40903.Small water storage and groundwater storage projects (a)Establishment of a competitive grant program for small water storage and groundwater storage projectsThe Secretary shall establish a competitive grant program, under which the non-Federal project sponsor of any project in a Reclamation State, including the State of Alaska or Hawaii, determined by the Secretary to be feasible under subsection (b)(2)(B) shall be eligible to apply for funding for the planning, design, and construction of the project. 
(b)Eligibility and selection 
(1)Submission to the secretary 
(A)In generalA non-Federal project sponsor described in subsection (a) may submit to the Secretary a proposal for a project eligible to receive a grant under this section in the form of a completed feasibility study. (B)Eligible projectsA project shall be considered eligible for consideration for a grant under this section if the project— 
(i)has water storage capacity of not less than 2,000 acre-feet and not more than 30,000 acre-feet; and (ii) (I)increases surface water or groundwater storage; or 
(II)conveys water, directly or indirectly, to or from surface water or groundwater storage. (C)GuidelinesNot later than 60 days after the date of enactment of this Act, the Secretary shall issue guidelines for feasibility studies for small storage projects to provide sufficient information for the formulation of the studies. 
(2)Review by the secretaryThe Secretary shall review each feasibility study received under paragraph (1)(A) for the purpose of determining whether— (A)the feasibility study, and the process under which the study was developed, each comply with Federal laws (including regulations) applicable to feasibility studies of small storage projects;  
(B)the project is technically and financially feasible, in accordance with— (i)the guidelines developed under paragraph (1)(C); and 
(ii)the reclamation laws; and (C)the project provides a Federal benefit, as determined by the Secretary. 
(3)Submission to congressNot later than 180 days after the date of receipt of a feasibility study received under paragraph (1)(A), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes— (A)the results of the review of the study by the Secretary under paragraph (2), including a determination of whether the project is feasible and provides a Federal benefit; 
(B)any recommendations that the Secretary may have concerning the plan or design of the project; and (C)any conditions the Secretary may require for construction of the project. 
(4)Eligibility for funding 
(A)In generalThe non-Federal project sponsor of any project determined by the Secretary to be feasible under paragraph (3)(A) shall be eligible to apply to the Secretary for a grant to cover the Federal share of the costs of planning, designing, and constructing the project pursuant to subsection (c). (B)Required determinationPrior to awarding grants to a small storage project, the Secretary shall determine whether there is sufficient non-Federal funding available to complete the project. 
(5)PriorityIn awarding grants to projects under this section, the Secretary shall give priority to projects that meet 1 or more of the following criteria: (A)Projects that are likely to provide a more reliable water supply for States, Indian Tribes, and local governments, including subdivisions of those entities. 
(B)Projects that are likely to increase water management flexibility and reduce impacts on environmental resources from projects operated by Federal and State agencies. (C)Projects that are regional in nature. 
(D)Projects with multiple stakeholders. (E)Projects that provide multiple benefits, including water supply reliability, ecosystem benefits, groundwater management and enhancements, and water quality improvements. 
(c)Ceiling on federal shareThe Federal share of the costs of each of the individual projects selected under this section shall not exceed the lesser of— (1)25 percent of the total project cost; or 
(2)$30,000,000. (d)Environmental lawsIn providing funding for a grant for a project under this section, the Secretary shall comply with all applicable environmental laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(e)Termination of authorityThe authority to carry out this section terminates on the date that is 5 years after the date of enactment of this Act. 40904.Critical maintenance and repair (a)Critical failure at a reserved or transferred work (1)In generalA reserved or transferred work shall only be eligible for funding under section 40901(2)(A) if— 
(A)construction of the reserved or transferred work began on or before January 1, 1915; and (B)a unit of the reserved or transferred work suffered a critical failure in Bureau of Reclamation infrastructure during the 2-year period ending on the date of enactment of this Act that resulted in the failure to deliver water to project beneficiaries. 
(2)Use of fundsRehabilitation, repair, and replacement activities for a transferred or reserved work using amounts made available under section 40901(2)(A) may be used for the entire transferred or reserved work, regardless of whether the critical failure was limited to a single project of the overall work. (3)Nonreimbursable fundsNotwithstanding section 9603(b) of the Omnibus Public Land Management Act of 2009 (43 U.S.C. 510b(b)), amounts made available to a reserved or transferred work under section 40901(2)(A) shall be nonreimbursable to the United States. 
(b)Carey act projectsThe Secretary shall use amounts made available under section 40901(2)(B) to fund the rehabilitation, reconstruction, or replacement of a dam— (1)the construction of which began on or after January 1, 1905; 
(2)that was developed pursuant to section 4 of the Act of August 18, 1894 (commonly known as the Carey Act) (43 U.S.C. 641; 28 Stat. 422, chapter 301); (3)that the Governor of the State in which the dam is located has— 
(A)determined the dam has reached its useful life; (B)determined the dam poses significant health and safety concerns; and 
(C)requested Federal support; and (4)for which the estimated rehabilitation, reconstruction, or replacement, engineering, and permitting costs would exceed $50,000,000. 
40905.Competitive grant program for large-scale water recycling and reuse program 
(a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means— 
(A)a State, Indian Tribe, municipality, irrigation district, water district, wastewater district, or other organization with water or power delivery authority; (B)a State, regional, or local authority, the members of which include 1 or more organizations with water or power delivery authority; or 
(C)an agency established under State law for the joint exercise of powers or a combination of entities described in subparagraphs (A) and (B). (2)Eligible projectThe term eligible project means a project described in subsection (c). 
(3)ProgramThe term program means the grant program established under subsection (b). (4)Reclamation stateThe term Reclamation State means a State or territory described in the first section of the Act of June 17, 1902 (43 U.S.C. 391; 32 Stat. 388, chapter 1093). 
(b)EstablishmentThe Secretary shall establish a program to provide grants to eligible entities on a competitive basis for the planning, design, and construction of large-scale water recycling and reuse projects that provide substantial water supply and other benefits to the Reclamation States in accordance with this section. (c)Eligible projectA project shall be eligible for a grant under this section if the project— 
(1)reclaims and reuses— (A)municipal, industrial, domestic, or agricultural wastewater; or 
(B)impaired groundwater or surface water; (2)has a total estimated cost of $500,000,000 or more; 
(3)is located in a Reclamation State; (4)is constructed, operated, and maintained by an eligible entity; and 
(5)provides a Federal benefit in accordance with the reclamation laws. (d)Project evaluationThe Secretary may provide a grant to an eligible project under the program if— 
(1)the eligible entity determines through the preparation of a feasibility study or equivalent study, and the Secretary concurs, that the eligible project— (A)is technically and financially feasible; 
(B)provides a Federal benefit in accordance with the reclamation laws; and (C)is consistent with applicable Federal and State laws; 
(2)the eligible entity has sufficient non-Federal funding available to complete the eligible project, as determined by the Secretary;  (3)the eligible entity is financially solvent, as determined by the Secretary; and 
(4)not later than 30 days after the date on which the Secretary concurs with the determinations under paragraph (1) with respect to the eligible project, the Secretary submits to Congress written notice of the determinations. (e)PriorityIn providing grants to eligible projects under the program, the Secretary shall give priority to eligible projects that meet 1 or more of the following criteria: 
(1)The eligible project provides multiple benefits, including— (A)water supply reliability benefits for drought-stricken States and communities; 
(B)fish and wildlife benefits; and (C)water quality improvements. 
(2)The eligible project is likely to reduce impacts on environmental resources from water projects owned or operated by Federal and State agencies, including through measurable reductions in water diversions from imperiled ecosystems. (3)The eligible project would advance water management plans across a multi-State area, such as drought contingency plans in the Colorado River Basin. 
(4)The eligible project is regional in nature. (5)The eligible project is collaboratively developed or supported by multiple stakeholders. 
(f)Federal assistance 
(1)Federal cost shareThe Federal share of the cost of any project provided a grant under the program shall not exceed 25 percent of the total cost of the eligible project. (2)Total dollar capThe Secretary shall not impose a total dollar cap on Federal contributions for all eligible individual projects provided a grant under the program. 
(3)Nonreimbursable fundsAny funds provided by the Secretary to an eligible entity under the program shall be considered nonreimbursable. (4)Funding eligibilityAn eligible project shall not be considered ineligible for assistance under the program because the eligible project has received assistance under— 
(A)the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h et seq.); (B)section 4(a) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) for eligible desalination projects; or 
(C)section 1602(e) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h(e)). (g)Environmental lawsIn providing a grant for an eligible project under the program, the Secretary shall comply with all applicable environmental laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(h)GuidanceNot later than 1 year after the date of enactment of this Act, the Secretary shall issue guidance on the implementation of the program, including guidelines for the preparation of feasibility studies or equivalent studies by eligible entities. (i)Reports (1)Annual reportAt the end of each fiscal year, the Secretary shall make available on the website of the Department of the Interior an annual report that lists each eligible project for which a grant has been awarded under this section during the fiscal year. 
(2)Comptroller general 
(A)AssessmentThe Comptroller General of the United States shall conduct an assessment of the administrative establishment, solicitation, selection, and justification process with respect to the funding of grants under this section. (B)ReportNot later than 1 year after the date of the initial award of grants under this section, the Comptroller General shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes— 
(i)the adequacy and effectiveness of the process by which each eligible project was selected, if applicable; and (ii)the justification and criteria used for the selection of each eligible project, if applicable. 
(j)Treatment of conveyanceThe Secretary shall consider the planning, design, and construction of a conveyance system for an eligible project to be eligible for grant funding under the program. (k)Termination of authorityThe authority to carry out this section terminates on the date that is 5 years after the date of enactment of this Act. 
40906.Drought contingency plan funding requirements 
(a)In generalFunds made available under section 40901(8) for use in the Lower Colorado River Basin may be used for projects— (1)to establish or conserve recurring Colorado River water that contributes to supplies in Lake Mead and other Colorado River water reservoirs in the Lower Colorado River Basin; or 
(2)to improve the long-term efficiency of operations in the Lower Colorado River Basin. (b)LimitationNone of the funds made available under section 40901(8) may be used for the operation of the Yuma Desalting Plant. 
(c)EffectNothing in section 40901(8) limits existing or future opportunities to augment the water supplies of the Colorado River. 40907.Multi-benefit projects to improve watershed health (a)Definition of eligible applicantIn this section, the term eligible applicant means— 
(1)a State; (2)a Tribal or local government; 
(3)an organization with power or water delivery authority; (4)a regional authority; or 
(5)a nonprofit conservation organization. (b)Establishment of competitive grant programNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the heads of relevant agencies, shall establish a competitive grant program under which the Secretary shall award grants to eligible applicants for the design, implementation, and monitoring of conservation outcomes of habitat restoration projects that improve watershed health in a river basin that is adversely impacted by a Bureau of Reclamation water project by accomplishing 1 or more of the following: 
(1)Ecosystem benefits. (2)Restoration of native species. 
(3)Mitigation against the impacts of climate change to fish and wildlife habitats. (4)Protection against invasive species. 
(5)Restoration of aspects of the natural ecosystem. (6)Enhancement of commercial, recreational, subsistence, or Tribal ceremonial fishing. 
(7)Enhancement of river-based recreation. (c)Requirements (1)In generalIn awarding a grant to an eligible applicant under subsection (b), the Secretary— 
(A)shall give priority to an eligible applicant that would carry out a habitat restoration project that achieves more than 1 of the benefits described in that subsection; and (B)may not provide a grant to carry out a habitat restoration project the purpose of which is to meet existing environmental mitigation or compliance obligations under Federal or State law. 
(2)ComplianceA habitat restoration project awarded a grant under subsection (b) shall comply with all applicable Federal and State laws. (d)Cost-sharing requirementThe Federal share of the cost of any habitat restoration project that is awarded a grant under subsection (b)— 
(1)shall not exceed 50 percent of the cost of the habitat restoration project; or (2)in the case of a habitat restoration project that provides benefits to ecological or recreational values in which the nonconsumptive water conservation benefit or habitat restoration benefit accounts for at least 75 percent of the cost of the habitat restoration project, as determined by the Secretary, shall not exceed 75 percent of the cost of the habitat restoration project. 
40908.Eligible desalination projectsSection 4(a) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) is amended by redesignating the second paragraph (1) (relating to eligible desalination projects) as paragraph (2). 40909.Clarification of authority to use coronavirus fiscal recovery funds to meet a non-Federal matching requirement for authorized Bureau of Reclamation water projects (a)Coronavirus state fiscal recovery fundSection 602(c) of the Social Security Act (42 U.S.C. 802(c)) is amended by adding at the end the following: 
 
(4)Use of funds to satisfy non-federal matching requirements for authorized Bureau of Reclamation water projectsFunds provided under this section for an authorized Bureau of Reclamation project may be used for purposes of satisfying any non-Federal matching requirement required for the project.. (b)Coronavirus local fiscal recovery fundSection 603(c) of the Social Security Act (42 U.S.C. 803(c)) is amended by adding at the end the following: 
 
(5)Use of funds to satisfy non-federal matching, maintenance of effort, or other expenditure requirementFunds provided under this section for an authorized Bureau of Reclamation project may be used for purposes of satisfying any non-Federal matching requirement required for the project.. (c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 9901 of the American Rescue Plan Act of 2021 (Public Law 117–2; 135 Stat. 223).  
40910.Federal assistance for groundwater recharge, aquifer storage, and water source substitution projects 
(a)In generalThe Secretary, at the request of and in coordination with affected Indian Tribes, States (including subdivisions and departments of a State), or a public agency organized pursuant to State law, may provide technical or financial assistance for, participate in, and enter into agreements (including agreements with irrigation entities) for—  (1)groundwater recharge projects; 
(2)aquifer storage and recovery projects; or (3)water source substitution for aquifer protection projects. 
(b)LimitationNothing in this section authorizes additional technical or financial assistance for, or participation in an agreement for, a surface water storage facility to be constructed or expanded. (c)RequirementA construction project shall only be eligible for financial assistance under this section if the project meets the conditions for funding under section 40902(a)(2)(C)(ii). 
(d)Cost sharingCost sharing for a project funded under this section shall be in accordance with section 40902(b). (e)Environmental lawsIn providing funding for a project under this section, the Secretary shall comply with all applicable environmental laws, including — 
(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (2)any obligations for fish, wildlife, or water quality protection in permits or licenses granted by a Federal agency or a State; and 
(3)any applicable Federal or State laws (including regulations). (f)Authorization by congress for major project constructionA project with a total estimated cost of $500,000,000 or more shall only be eligible for construction funding under this section if the project is authorized for construction by an Act of Congress.  
XAuthorization of appropriations for Energy Act of 2020  
41001.Energy storage demonstration projects 
(a)Energy storage demonstration projects; pilot grant programThere is authorized to be appropriated to the Secretary to carry out activities under section 3201(c) of the Energy Act of 2020 (42 U.S.C. 17232(c)) $355,000,000 for the period of fiscal years 2022 through 2025. (b)Long-duration demonstration initiative and joint programThere is authorized to be appropriated to the Secretary to carry out activities under section 3201(d) of the Energy Act of 2020 (42 U.S.C. 17232(d)) $150,000,000 for the period of fiscal years 2022 through 2025. 
41002.Advanced reactor demonstration program 
(a)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out activities under section 959A of the Energy Policy Act of 2005 (42 U.S.C. 16279a) pursuant to the funding opportunity announcement of the Department numbered DE–FOA–0002271 for Pathway 1, Advanced Reactor Demonstrations— (1)$511,000,000 for fiscal year 2022; 
(2)$506,000,000 for fiscal year 2023; (3)$636,000,000 for fiscal year 2024; 
(4)$824,000,000 for fiscal year 2025; (5)$453,000,000 for fiscal year 2026; and 
(6)$281,000,000 for fiscal year 2027. (b)Technical corrections (1)Definition of advanced nuclear reactorSection 951(b)(1) of the Energy Policy Act of 2005 (42 U.S.C. 16271(b)(1)) is amended— 
(A)in subparagraph (A)(xi), by striking ; and and inserting a semicolon; (B)in subparagraph (B), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (C)a radioisotope power system that utilizes heat from radioactive decay to generate energy.. 
(2)Nuclear energy university program fundingSection 954(a)(6) of the Energy Policy Act of 2005 (42 U.S.C. 16274(a)(6)) is amended by inserting , excluding funds appropriated for the Advanced Reactor Demonstration Program of the Department, after annually.  41003.Mineral security projects (a)National geological and geophysical data preservation programThere are authorized to be appropriated to the Secretary of the Interior to carry out activities under section 351 of the Energy Policy Act of 2005 (42 U.S.C. 15908)— 
(1)$8,668,000 for fiscal year 2022; and (2)$5,000,000 for each of fiscal years 2023 through 2025. 
(b)Rare earth mineral securityThere are authorized to be appropriated to the Secretary to carry out activities under section 7001(a) of the Energy Act of 2020 (42 U.S.C. 13344(a))— (1)$23,000,000 for fiscal year 2022; 
(2)$24,200,000 for fiscal year 2023; (3)$25,400,000 for fiscal year 2024; 
(4)$26,600,000 for fiscal year 2025; and (5)$27,800,000 for fiscal year 2026. 
(c)Critical material innovation, efficiency, and alternativesThere are authorized to be appropriated to the Secretary to carry out activities under section 7002(g) of the Energy Act of 2020 (30 U.S.C. 1606(g))— (1)$230,000,000 for fiscal year 2022; 
(2)$100,000,000 for fiscal year 2023; and (3)$135,000,000 for each of fiscal years 2024 and 2025. 
(d)Critical material supply chain research facilityThere are authorized to be appropriated to the Secretary to carry out activities under section 7002(h) of the Energy Act of 2020 (30 U.S.C. 1606(h))— (1)$40,000,000 for fiscal year 2022; and 
(2)$35,000,000 for fiscal year 2023. 41004.Carbon capture demonstration and pilot programs (a)Carbon capture large-scale pilot projectsThere are authorized to be appropriated to the Secretary to carry out activities under section 962(b)(2)(B) of the Energy Policy Act of 2005 (42 U.S.C. 16292(b)(2)(B))— 
(1)$387,000,000 for fiscal year 2022; (2)$200,000,000 for fiscal year 2023; 
(3)$200,000,000 for fiscal year 2024; and (4)$150,000,000 for fiscal year 2025. 
(b)Carbon capture demonstration projects programThere are authorized to be appropriated to the Secretary to carry out activities under section 962(b)(2)(C) of the Energy Policy Act of 2005 (42 U.S.C. 16292(b)(2)(C))— (1)$937,000,000 for fiscal year 2022; 
(2)$500,000,000 for each of fiscal years 2023 and 2024; and (3)$600,000,000 for fiscal year 2025. 
41005.Direct air capture technologies prize competitions 
(a)PrecommercialThere is authorized to be appropriated to the Secretary to carry out activities under section 969D(e)(2)(A) of the Energy Policy Act of 2005 (42 U.S.C. 16298d(e)(2)(A)) $15,000,000 for fiscal year 2022. (b)CommercialThere is authorized to be appropriated to the Secretary to carry out activities under section 969D(e)(2)(B) of the Energy Policy Act of 2005 (42 U.S.C. 16298d(e)(2)(B)) $100,000,000 for fiscal year 2022. 
41006.Water power projects 
(a)Hydropower and marine energyThere are authorized to be appropriated to the Secretary— (1)to carry out activities under section 634 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17213), $36,000,000 for the period of fiscal years 2022 through 2025; and 
(2)to carry out activities under section 635 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17214), $70,400,000 for the period of fiscal years 2022 through 2025. (b)National marine energy centersThere is authorized to be appropriated to the Secretary to carry out activities under section 636 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17215) $40,000,000 for the period of fiscal years 2022 through 2025. 
41007.Renewable energy projects 
(a)Geothermal energyThere is authorized to be appropriated to the Secretary to carry out activities under section 615(d) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17194(d)) $84,000,000 for the period of fiscal years 2022 through 2025. (b)Wind energyThere are authorized to be appropriated to the Secretary— 
(1)to carry out activities under section 3003(b)(2) of the Energy Act of 2020 (42 U.S.C. 16237(b)(2)), $60,000,000 for the period of fiscal years 2022 through 2025; and (2)to carry out activities under section 3003(b)(4) of the Energy Act of 2020 (42 U.S.C. 16237(b)(4)), $40,000,000 for the period of fiscal years 2022 through 2025. 
(c)Solar energyThere are authorized to be appropriated to the Secretary— (1)to carry out activities under section 3004(b)(2) of the Energy Act of 2020 (42 U.S.C. 16238(b)(2)), $40,000,000 for the period of fiscal years 2022 through 2025; 
(2)to carry out activities under section 3004(b)(3) of the Energy Act of 2020 (42 U.S.C. 16238(b)(3)), $20,000,000 for the period of fiscal years 2022 through 2025; and (3)to carry out activities under section 3004(b)(4) of the Energy Act of 2020 (42 U.S.C. 16238(b)(4)), $20,000,000 for the period of fiscal years 2022 through 2025. 
(d)ClarificationAmounts authorized to be appropriated under subsection (b) are authorized to be a part of, and not in addition to, any amounts authorized to be appropriated by section 3003(b)(7) of the Energy Act of 2020 (42 U.S.C. 16237(b)(7)).  41008.Industrial emissions demonstration projectsThere are authorized to be appropriated to the Secretary to carry out activities under section 454(d)(3) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17113(d)(3))— 
(1)$100,000,000 for each of fiscal years 2022 and 2023; and (2)$150,000,000 for each of fiscal years 2024 and 2025.  
XIWage rate requirements 
41101.Wage rate requirements 
(a)Davis-BaconAll laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration, or repair work on a project assisted in whole or in part by funding made available under this division or an amendment made by this division shall be paid wages at rates not less than those prevailing on similar projects in the locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act). (b)AuthorityWith respect to the labor standards specified in subsection (a), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.  
XIIMiscellaneous 
41201.Office of Clean Energy Demonstrations 
(a)DefinitionsIn this section: (1)Covered projectThe term covered project means a demonstration project of the Department that— 
(A)receives or is eligible to receive funding from the Secretary; and (B)is authorized under— 
(i)this division; or (ii)the Energy Act of 2020 (Public Law 116–260; 134 Stat. 1182). 
(2)ProgramThe term program means the program established under subsection (b). (b)EstablishmentThe Secretary, in coordination with the heads of relevant program offices of the Department, shall establish a program to conduct project management and oversight of covered projects, including by— 
(1)conducting evaluations of proposals for covered projects before the selection of a covered project for funding; (2)conducting independent oversight of the execution of a covered project after funding has been awarded for that covered project; and 
(3)ensuring a balanced portfolio of investments in covered projects. (c)DutiesThe Secretary shall appoint a head of the program who shall, in coordination with the heads of relevant program offices of the Department— 
(1)evaluate proposals for covered projects, including scope, technical specifications, maturity of design, funding profile, estimated costs, proposed schedule, proposed technical and financial milestones, and potential for commercial success based on economic and policy projections; (2)develop independent cost estimates for a proposal for a covered project, if appropriate; 
(3)recommend to the head of a program office of the Department, as appropriate, whether to fund a proposal for a covered project; (4)oversee the execution of covered projects that receive funding from the Secretary, including reconciling estimated costs as compared to actual costs; 
(5)conduct reviews of ongoing covered projects, including— (A)evaluating the progress of a covered project based on the proposed schedule and technical and financial milestones; and 
(B)providing the evaluations under subparagraph (A) to the Secretary; and (6)assess the lessons learned in overseeing covered projects and implement improvements in the process of evaluating and overseeing covered projects. 
(d)EmployeesTo carry out the program, the Secretary may hire appropriate personnel to perform the duties of the program. (e)CoordinationIn carrying out the program, the head of the program shall coordinate with— 
(1)project management and acquisition management entities with the Department, including the Office of Project Management; and (2)professional organizations in project management, construction, cost estimation, and other relevant fields. 
(f)Reports 
(1)Report by SecretaryThe Secretary shall include in each updated technology transfer execution plan submitted under subsection (h)(2) of section 1001 of the Energy Policy Act of 2005 (42 U.S.C. 16391) information on the implementation of and progress made under the program, including, for the year covered by the report— (A)the covered projects under the purview of the program; and 
(B)the review of each covered project carried out under subsection (c)(5). (2)Report by Comptroller GeneralNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report evaluating the operation of the program, including— 
(A)a description of the processes and procedures used by the program to evaluate proposals of covered projects and the oversight of covered projects; and (B)any recommended changes in the program, including changes to— 
(i)the processes and procedures described in subparagraph (A); and (ii)the structure of the program, for the purpose of better carrying out the program. 
(g)Technical amendmentSection 1001 of the Energy Policy Act of 2005 (42 U.S.C. 16391) is amended by redesignating the second subsections (f) (relating to planning and reporting) and (g) (relating to additional technology transfer programs) as subsections (h) and (i), respectively. 41202.Extension of Secure Rural Schools and Community Self-Determination Act of 2000 (a)Definition of full funding amountSection 3(11) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7102(11)) is amended by striking subparagraphs (D) and (E) and inserting the following: 
 
(D)for fiscal year 2017, the amount that is equal to 95 percent of the full funding amount for fiscal year 2015; (E)for each of fiscal years 2018 through 2020, the amount that is equal to 95 percent of the full funding amount for the preceding fiscal year; and 
(F)for fiscal year 2021 and each fiscal year thereafter, the amount that is equal to the full funding amount for fiscal year 2017.. (b)Secure payments for States and counties containing Federal land (1)Secure paymentsSection 101 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111) is amended, in subsections (a) and (b), by striking 2015, 2017, 2018, 2019, and 2020 each place it appears and inserting 2015 and 2017 through 2023. 
(2)Distribution of payments to eligible countiesSection 103(d)(2) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7113(d)(2)) is amended by striking 2020 and inserting 2023. (c)Pilot program To streamline nomination of members of resource advisory committeesSection 205 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125) is amended by striking subsection (g) and inserting the following: 
 
(g)Resource advisory committee appointment pilot programs 
(1)DefinitionsIn this subsection: (A)Applicable designeeThe term applicable designee means the applicable regional forester. 
(B)National pilot programThe term national pilot program means the national pilot program established under paragraph (4)(A). (C)Regional pilot programThe term regional pilot program means the regional pilot program established under paragraph (3)(A). 
(2)Establishment of pilot programsIn accordance with paragraphs (3) and (4), the Secretary concerned shall carry out 2 pilot programs to appoint members of resource advisory committees. (3)Regional pilot program (A)In generalThe Secretary concerned shall carry out a regional pilot program to allow an applicable designee to appoint members of resource advisory committees. 
(B)Geographic limitationThe regional pilot program shall only apply to resource advisory committees chartered in— (i)the State of Montana; and 
(ii)the State of Arizona. (C)Responsibilities of applicable designee (i)ReviewBefore appointing a member of a resource advisory committee under the regional pilot program, an applicable designee shall conduct the review and analysis that would otherwise be conducted for an appointment to a resource advisory committee if the regional pilot program was not in effect, including any review and analysis with respect to civil rights and budgetary requirements. 
(ii)Savings clauseNothing in this paragraph relieves an applicable designee from any requirement developed by the Secretary concerned for making an appointment to a resource advisory committee that is in effect on December 20, 2018, including any requirement for advertising a vacancy. (4)National pilot program (A)In generalThe Secretary concerned shall carry out a national pilot program to allow the Chief of the Forest Service or the Director of the Bureau of Land Management, as applicable, to submit to the Secretary concerned nominations of individuals for appointment as members of resource advisory committees. 
(B)AppointmentUnder the national pilot program, subject to subparagraph (C), not later than 30 days after the date on which a nomination is transmitted to the Secretary concerned under subparagraph (A), the Secretary concerned shall— (i)appoint the nominee to the applicable resource advisory committee; or 
(ii)reject the nomination. (C)Automatic appointmentIf the Secretary concerned does not act on a nomination in accordance with subparagraph (B) by the date described in that subparagraph, the nominee shall be deemed appointed to the applicable resource advisory committee. 
(D)Geographic limitationThe national pilot program shall apply to a resource advisory committee chartered in any State other than— (i)the State of Montana; or 
(ii)the State of Arizona. (E)Savings clauseNothing in this paragraph relieves the Secretary concerned from any requirement relating to an appointment to a resource advisory committee, including any requirement with respect to civil rights or advertising a vacancy. 
(5)Termination of effectivenessThe authority provided under this subsection terminates on October 1, 2023. (6)Report to CongressNot later 180 days after the date described in paragraph (5), the Secretary concerned shall submit to Congress a report that includes— 
(A)with respect to appointments made under the regional pilot program compared to appointments made under the national pilot program, a description of the extent to which— (i)appointments were faster or slower; and 
(ii)the requirements described in paragraph (3)(C)(i) differ; and (B)a recommendation with respect to whether Congress should terminate, continue, modify, or expand the pilot programs.. 
(d)Extension of authority To conduct special projects on Federal land 
(1)Existing advisory committeesSection 205(a)(4) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125(a)(4)) is amended by striking December 20, 2021 each place it appears and inserting December 20, 2023. (2)Extension of authoritySection 208 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7128) is amended— 
(A)in subsection (a), by striking 2022 and inserting 2025; and (B)in subsection (b), by striking 2023 and inserting 2026. 
(e)Access to broadband and other technologySection 302(a) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7142(a)) is amended— (1)in paragraph (3), by striking and at the end; 
(2)in paragraph (4), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(5)to provide or expand access to— (A)broadband telecommunications services at local schools; or 
(B)the technology and connectivity necessary for students to use a digital learning tool at or outside of a local school campus.. (f)Extension of authority To expend county fundsSection 304 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7144) is amended— 
(1)in subsection (a), by striking 2022 and inserting 2025; and (2)in subsection (b), by striking 2023 and inserting 2026. 
(g)Amounts obligated but unspent; prohibition on use of fundsTitle III of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7141 et seq.) is amended— (1)by redesignating section 304 as section 305; and 
(2)by inserting after section 303 the following:  304.Amounts obligated but unspent; prohibition on use of funds (a)Amounts obligated but unspentAny county funds that were obligated by the applicable participating county before October 1, 2017, but are unspent on October 1, 2020— 
(1)may, at the option of the participating county, be deemed to have been reserved by the participating county on October 1, 2020, for expenditure in accordance with this title; and (2) (A)may be used by the participating county for any authorized use under section 302(a); and 
(B)on a determination by the participating county under subparagraph (A) to use the county funds, shall be available for projects initiated after October 1, 2020, subject to section 305. (b)Prohibition on use of fundsNotwithstanding any other provision of law, effective beginning on the date of enactment of the Infrastructure Investment and Jobs Act, no county funds made available under this title may be used by any participating county for any lobbying activity, regardless of the purpose for which the funds are obligated on or before that date.. 
EDrinking water and wastewater infrastructure 
50001.Short titleThis division may be cited as the Drinking Water and Wastewater Infrastructure Act of 2021. 50002.Definition of AdministratorIn this division, the term Administrator means the Administrator of the Environmental Protection Agency. 
IDrinking water 
50101.Technical assistance and grants for emergencies affecting public water systemsSection 1442 of the Safe Drinking Water Act (42 U.S.C. 300j–1) is amended— (1)in subsection (a), by adding at the end the following: 
 
(11)Compliance evaluation 
(A)In generalNot later than 1 year after the date of enactment of this paragraph, the Administrator shall— (i)evaluate, based on the compliance data found in the Safe Drinking Water Information System of the Administrator, the compliance of community water systems and wastewater systems with environmental, health, and safety requirements under this title, including water quality sampling, testing, and reporting requirements; and 
(ii)submit to Congress a report describing trends seen as a result of the evaluation under clause (i), including trends that demonstrate how the characteristics of community water systems and wastewater systems correlate to trends in compliance or noncompliance with the requirements described in that clause. (B)RequirementTo the extent practicable, in carrying out subparagraph (A), the Administrator shall determine whether, in aggregate, community water systems and wastewater systems maintain asset management plans.; 
(2)in subsection (b), in the first sentence— (A)by inserting (including an emergency situation resulting from a cybersecurity event) after emergency situation; and 
(B)by inserting , including a threat to public health resulting from contaminants, such as, but not limited to, heightened exposure to lead in drinking water after public health; (3)by striking subsection (d) and inserting the following: 
 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out subsection (b) $35,000,000 for each of fiscal years 2022 through 2026.; (4)in subsection (e), by striking paragraph (5) and inserting the following: 
 
(5)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this subsection $15,000,000 for each of fiscal years 2022 through 2026.; (5)by redesignating subsection (f) as subsection (g); and 
(6)by inserting after subsection (e) the following:  (f)State-based nonprofit organizations (1)In generalThe Administrator may provide technical assistance consistent with the authority provided under subsection (e) to State-based nonprofit organizations that are governed by community water systems. 
(2)CommunicationEach State-based nonprofit organization that receives funding under paragraph (1) shall, before using that funding to undertake activities to carry out this subsection, consult with the State in which the assistance is to be expended or otherwise made available.. 50102.Drinking water State revolving loan funds (a)Drinking water State revolving funds capitalization grant reauthorizationSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended— 
(1)in subsection (a)(4)(A), by striking During fiscal years 2019 through 2023, funds and inserting Funds; (2)in subsection (m)(1) — 
(A)in subparagraph (B), by striking and; (B)in subparagraph (C), by striking the period at the end and inserting a semicolon; and 
(C)by adding at the end the following:  (D)$2,400,000,000 for fiscal year 2022; 
(E)$2,750,000,000 for fiscal year 2023; (F)$3,000,000,000 for fiscal year 2024; and 
(G)$3,250,000,000 for each of fiscal years 2025 and 2026.; and (3)in subsection (q), by striking 2016 through 2021 and inserting 2022 through 2026. 
(b)Assistance for disadvantaged communitiesSection 1452(d) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)) is amended— (1)in paragraph (1)— 
(A)by striking Notwithstanding any and inserting the following:  (A)In generalNotwithstanding any; 
(B)in subparagraph (A) (as so designated), by inserting , grants, negative interest loans, other loan forgiveness, and through buying, refinancing, or restructuring debt after forgiveness of principal; and (C)by adding at the end the following: 
 
(B)ExclusionA loan from a State loan fund with an interest rate equal to or greater than 0 percent shall not be considered additional subsidization for purposes of this subsection.; and (2)in paragraph (2), by striking subparagraph (B) and inserting the following: 
 
(B)to the extent that there are sufficient applications for loans to communities described in paragraph (1), may not be less than 12 percent.. 50103.Source water petition programSection 1454 of the Safe Drinking Water Act (42 U.S.C. 300j–14) is amended— 
(1)in subsection (a)— (A)in paragraph (1)(A), in the matter preceding clause (i), by striking political subdivision of a State, and inserting political subdivision of a State (including a county that is designated by the State to act on behalf of an unincorporated area within that county, with the agreement of that unincorporated area),; 
(B)in paragraph (4)(D)(i), by inserting (including a county that is designated by the State to act on behalf of an unincorporated area within that county) after of the State; and (C)by adding at the end the following: 
 
(5)Savings provisionUnless otherwise provided within the agreement, an agreement between an unincorporated area and a county for the county to submit a petition under paragraph (1)(A) on behalf of the unincorporated area shall not authorize the county to act on behalf of the unincorporated area in any matter not within a program under this section.; and (2)in subsection (e), in the first sentence, by striking 2021 and inserting 2026. 
50104.Assistance for small and disadvantaged communities 
(a)Existing programsSection 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a) is amended— (1)in subsection (b)(2)— 
(A)in subparagraph (B), by striking and at the end; (B)in subparagraph (C), by striking the period at the end and inserting a semicolon; and 
(C)by adding at the end the following:  (D)the purchase of point-of-entry or point-of-use filters and filtration systems that are certified by a third party using science-based test methods for the removal of contaminants of concern; 
(E)investments necessary for providing accurate and current information about— (i)the need for filtration and filter safety, including proper use and maintenance practices; and 
(ii)the options for replacing lead service lines (as defined in section 1459B(a)) and removing other sources of lead in water; and (F)entering into contracts, including contracts with nonprofit organizations that have water system technical expertise, to assist— 
(i)an eligible entity; or (ii)the State of an eligible entity, on behalf of that eligible entity.; 
(2)in subsection (c), in the matter preceding paragraph (1), by striking An eligible entity and inserting Except for purposes of subsections (j) and (m), an eligible entity; (3)in subsection (g)(1), by striking to pay not less than 45 percent and inserting except as provided in subsection (l)(5) and subject to subsection (h), to pay not less than 10 percent; 
(4)by striking subsection (k) and inserting the following:  (k)Authorization of appropriationsThere are authorized to be appropriated to carry out subsections (a) through (j)— 
(1)$70,000,000 for fiscal year 2022; (2)$80,000,000 for fiscal year 2023; 
(3)$100,000,000 for fiscal year 2024; (4)$120,000,000 for fiscal year 2025; and 
(5)$140,000,000 for fiscal year 2026.; and (5)in subsection (l)— 
(A)in paragraph (2)— (i)by striking The Administrator may and inserting The Administrator shall; and 
(ii)by striking fiscal years 2019 and 2020 and inserting fiscal years 2022 through 2026; (B) in paragraph (5), by striking $4,000,000 for each of fiscal years 2019 and 2020 and inserting $25,000,000 for each of fiscal years 2022 through 2026; 
(C)by redesignating paragraph (5) as paragraph (6); and (D)by inserting after paragraph (4) the following: 
 
(5)Federal share for small, rural, and disadvantaged communities 
(A)In generalSubject to subparagraph (B), with respect to a program or project that serves an eligible entity and is carried out using a grant under this subsection, the Federal share of the cost of the program or project shall be 90 percent. (B)WaiverThe Administrator may increase the Federal share under subparagraph (A) to 100 percent if the Administrator determines that an eligible entity is unable to pay, or would experience significant financial hardship if required to pay, the non-Federal share.. 
(b)Connection to public water systemsSection 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a) is amended by adding at the end the following:  (m)Connection to public water systems (1)DefinitionsIn this subsection: 
(A)Eligible entityThe term eligible entity means— (i)an owner or operator of a public water system that assists or is seeking to assist eligible individuals with connecting the household of the eligible individual to the public water system; or 
(ii)a nonprofit entity that assists or is seeking to assist eligible individuals with the costs associated with connecting the household of the eligible individual to a public water system. (B)Eligible individualThe term eligible individual has the meaning given the term in section 603(j) of the Federal Water Pollution Control Act (33 U.S.C. 1383(j)). 
(C)ProgramThe term program means the competitive grant program established under paragraph (2). (2)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a competitive grant program for the purpose of improving the general welfare under which the Administrator awards grants to eligible entities to provide funds to assist eligible individuals in covering the costs incurred by the eligible individual in connecting the household of the eligible individual to a public water system. 
(3)ApplicationAn eligible entity seeking a grant under the program shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require. (4)Voluntary connectionBefore providing funds to an eligible individual for the costs described in paragraph (2), an eligible entity shall ensure and certify to the Administrator that— 
(A)the eligible individual is voluntarily seeking connection to the public water system; (B)if the eligible entity is not the owner or operator of the public water system to which the eligible individual seeks to connect, the public water system to which the eligible individual seeks to connect has agreed to the connection; and 
(C)the connection of the household of the eligible individual to the public water system meets all applicable local and State regulations, requirements, and codes. (5)ReportNot later than 3 years after the date of enactment of this subsection, the Administrator shall submit to Congress a report that describes the implementation of the program, which shall include a description of the use and deployment of amounts made available under the program. 
(6)Authorization of appropriationsThere is authorized to be appropriated to carry out the program $20,000,000 for each of fiscal years 2022 through 2026.. (c)Competitive grant pilot programSection 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a) (as amended by subsection (b)) is amended by adding at the end the following: 
 
(n)State competitive grants for underserved communities 
(1)In generalIn addition to amounts authorized to be appropriated under subsection (k), there is authorized to be appropriated to carry out subsections (a) through (j) $50,000,000 for each of fiscal years 2022 through 2026 in accordance with paragraph (2). (2)Competitive grants (A)In generalNotwithstanding any other provision of this section, the Administrator shall distribute amounts made available under paragraph (1) to States through a competitive grant program. 
(B)ApplicationsTo seek a grant under the competitive grant program under subparagraph (A), a State shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require. (C)CriteriaIn selecting recipients of grants under the competitive grant program under subparagraph (A), the Administrator shall establish criteria that give priority to States with a high proportion of underserved communities that meet the condition described in subsection (a)(2)(A). 
(3)ReportNot later than 2 years after the date of enactment of this subsection, the Administrator shall submit to Congress a report that describes the implementation of the competitive grant program under paragraph (2)(A), which shall include a description of the use and deployment of amounts made available under the competitive grant program. (4)Savings provisionNothing in this paragraph affects the distribution of amounts made available under subsection (k), including any methods used by the Administrator for distribution of amounts made available under that subsection as in effect on the day before the date of enactment of this subsection.. 
50105.Reducing lead in drinking waterSection 1459B of the Safe Drinking Water Act (42 U.S.C. 300j–19b) is amended— (1)in subsection (a)— 
(A)in paragraph (1), by striking subparagraph (D) and inserting the following:  (D)a qualified nonprofit organization with experience in lead reduction, as determined by the Administrator; and; 
(B)in paragraph (2)(A)— (i)in clause (i), by striking publicly owned; and 
(ii)by striking clause (iii) and inserting the following:  (iii)providing assistance to eligible entities to replace lead service lines, with priority for disadvantaged communities based on the affordability criteria established by the applicable State under section 1452(d)(3), low-income homeowners, and landlords or property owners providing housing to low-income renters.; and 
(C)in paragraph (3), by striking an individual provided; (2)in subsection (b)— 
(A)in paragraph (5)— (i)in subparagraph (A), by striking to provide assistance and all that follows through the period at the end and inserting to replace lead service lines, with first priority given to assisting disadvantaged communities based on the affordability criteria established by the applicable State under section 1452(d)(3), low-income homeowners, and landlords or property owners providing housing to low-income renters.; and 
(ii)in subparagraph (B), by striking line and inserting lines; and (B)in paragraph (6)— 
(i)in subparagraph (A), by striking any publicly owned portion of; (ii)in subparagraph (C), in the matter preceding clause (i)— 
(I)by striking may and inserting shall; (II)by inserting and may, for other homeowners, after low-income homeowner,; and 
(III)by striking a cost that and all that follows through the semicolon at the end of clause (ii) and inserting no cost to the homeowner;; (iii)in subparagraph (D), by striking and at the end; 
(iv)in subparagraph (E), by striking other options and all that follows through the period at the end and inserting feasible alternatives for reducing the concentration of lead in drinking water, such as corrosion control; and; and (v)by adding at the end the following: 
 
(F)shall notify the State of any planned replacement of lead service lines under this program and coordinate, where practicable, with other relevant infrastructure projects.; (3)in subsection (d)— 
(A)by inserting (except for subsection (d)) after this section; and (B)by striking $60,000,000 for each of fiscal years 2017 through 2021 and inserting $100,000,000 for each of fiscal years 2022 through 2026; 
(4)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and (5)by inserting after subsection (c) the following: 
 
(d)Lead inventorying utilization grant pilot program 
(1)DefinitionsIn this subsection: (A)Eligible entityThe term eligible entity means a municipality that is served by a community water system or a nontransient noncommunity water system in which not less than 30 percent of the service lines are known, or suspected, to contain lead, based on available data, information, or resources, including existing lead inventorying. 
(B)Pilot programThe term pilot program means the pilot program established under paragraph (2).  (2)EstablishmentThe Administrator shall establish a pilot program under which the Administrator shall provide grants to eligible entities to carry out lead reduction projects that are demonstrated to exist or are suspected to exist, based on available data, information, or resources, including existing lead inventorying of those eligible entities. 
(3)Selection 
(A)ApplicationTo be eligible to receive a grant under the pilot program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require. (B)PrioritizationIn selecting recipients under the pilot program, the Administrator shall give priority to— 
(i)an eligible entity that meets the affordability criteria of the applicable State established under section 1452(d)(3); and (ii)an eligible entity that is located in an area other than a State that has established affordability criteria under section 1452(d)(3). 
(4)ReportNot later 2 years after the Administrator first awards a grant under the pilot program, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing— (A)the recipients of grants under the pilot program; 
(B)the existing lead inventorying that was available to recipients of grants under the pilot program; and (C)how useful and accurate the lead inventorying described in subparagraph (B) was in locating lead service lines of the eligible entity. 
(5)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program $10,000,000, to remain available until expended.. 50106.Operational sustainability of small public water systemsPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following: 
 
1459E.Operational sustainability of small public water systems 
(a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means— 
(A)a State; (B)a unit of local government; 
(C)a public corporation established by a unit of local government to provide water service; (D)a nonprofit corporation, public trust, or cooperative association that owns or operates a public water system; 
(E)an Indian Tribe that owns or operates a public water system; (F)a nonprofit organization that provides technical assistance to public water systems; and 
(G)a Tribal consortium. (2)Operational sustainabilityThe term operational sustainability means the ability to improve the operation of a small system through the identification and prevention of potable water loss due to leaks, breaks, and other metering or infrastructure failures. 
(3)ProgramThe term program means the grant program established under subsection (b). (4)Small systemThe term small system, for the purposes of this section, means a public water system that— 
(A)serves fewer than 10,000 people; and (B)is owned or operated by— 
(i)a unit of local government; (ii)a public corporation; 
(iii)a nonprofit corporation; (iv)a public trust; 
(v)a cooperative association; or (vi)an Indian Tribe. 
(b)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a program to award grants to eligible entities for the purpose of improving the operational sustainability of 1 or more small systems. (c)ApplicationsTo be eligible to receive a grant under the program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including— 
(1)a proposal of the project to be carried out using grant funds under the program; (2)documentation provided by the eligible entity describing the deficiencies or suspected deficiencies in operational sustainability of 1 or more small systems that are to be addressed through the proposed project; 
(3)a description of how the proposed project will improve the operational sustainability of 1 or more small systems; (4)a description of how the improvements described in paragraph (3) will be maintained beyond the life of the proposed project, including a plan to maintain and update any asset data collected as a result of the proposed project; and 
(5)any additional information the Administrator may require. (d)Additional required informationBefore the award of funds for a grant under the program to a grant recipient, the grant recipient shall submit to the Administrator— 
(1)if the grant recipient is located in a State that has established a State drinking water treatment revolving loan fund under section 1452, a copy of a written agreement between the grant recipient and the State in which the grant recipient agrees to provide a copy of any data collected under the proposed project to the State agency administering the State drinking water treatment revolving loan fund (or a designee); or (2)if the grant recipient is located in an area other than a State that has established a State drinking water treatment revolving loan fund under section 1452, a copy of a written agreement between the grant recipient and the Administrator in which the eligible entity agrees to provide a copy of any data collected under the proposed project to the Administrator (or a designee). 
(e)Use of fundsAn eligible entity that receives a grant under the program shall use the grant funds to carry out projects that improve the operational sustainability of 1 or more small systems through— (1)the development of a detailed asset inventory, which may include drinking water sources, wells, storage, valves, treatment systems, distribution lines, hydrants, pumps, controls, and other essential infrastructure; 
(2)the development of an infrastructure asset map, including a map that uses technology such as— (A)geographic information system software; and 
(B)global positioning system software; (3)the deployment of leak detection technology; 
(4)the deployment of metering technology; (5)training in asset management strategies, techniques, and technologies for appropriate staff employed by— 
(A)the eligible entity; or (B)the small systems for which the grant was received; 
(6)the deployment of strategies, techniques, and technologies to enhance the operational sustainability and effective use of water resources through water reuse; and (7)the development or deployment of other strategies, techniques, or technologies that the Administrator may determine to be appropriate under the program. 
(f)Cost share 
(1)In generalSubject to paragraph (2), the Federal share of the cost of a project carried out using a grant under the program shall be 90 percent of the total cost of the project. (2)WaiverThe Administrator may increase the Federal share under paragraph (1) to 100 percent. 
(g)ReportNot later than 2 years after the date of enactment of this section, the Administrator shall submit to Congress a report that describes the implementation of the program, which shall include a description of the use and deployment of amounts made available under the program. (h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2022 through 2026.. 
50107.Midsize and large drinking water system infrastructure resilience and sustainability programPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) (as amended by section 50106) is amended by adding at the end the following:  1459F.Midsize and large drinking water system infrastructure resilience and sustainability program (a)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity means a public water system that serves a community with a population of 10,000 or more. (2)Natural hazard; resilienceThe terms resilience and natural hazard have the meanings given those terms in section 1433(h). 
(3)Resilience and sustainability programThe term resilience and sustainability program means the Midsize and Large Drinking Water System Infrastructure Resilience and Sustainability Program established under subsection (b). (b)EstablishmentThe Administrator shall establish and carry out a program, to be known as the Midsize and Large Drinking Water System Infrastructure Resilience and Sustainability Program, under which the Administrator, subject to the availability of appropriations for the resilience and sustainability program, shall award grants to eligible entities for the purpose of— 
(1)increasing resilience to natural hazards and extreme weather events; and (2)reducing cybersecurity vulnerabilities. 
(c)Use of fundsAn eligible entity may only use grant funds received under the resilience and sustainability program to assist in the planning, design, construction, implementation, operation, or maintenance of a program or project that increases resilience to natural hazards and extreme weather events, or reduces cybersecurity vulnerabilities, through— (1)the conservation of water or the enhancement of water-use efficiency; 
(2)the modification or relocation of existing drinking water system infrastructure made, or that is at risk of being, significantly impaired by natural hazards or extreme weather events, including risks to drinking water from flooding; (3)the design or construction of new or modified desalination facilities to serve existing communities;  
(4)the enhancement of water supply through the use of watershed management and source water protection; (5)the enhancement of energy efficiency or the use and generation of renewable energy in the conveyance or treatment of drinking water; 
(6)the development and implementation of measures— (A)to increase the resilience of the eligible entity to natural hazards and extreme weather events; or 
(B)to reduce cybersecurity vulnerabilities; (7)the conservation of water or the enhancement of a water supply through the implementation of water reuse measures; or 
(8)the formation of regional water partnerships to collaboratively address documented water shortages. (d)ApplicationTo seek a grant under the resilience and sustainability program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including— 
(1)a proposal of the program or project to be planned, designed, constructed, implemented, operated, or maintained by the eligible entity; (2)an identification of the natural hazard risks, extreme weather events, or potential cybersecurity vulnerabilities, as applicable, to be addressed by the proposed program or project; 
(3)documentation prepared by a Federal, State, regional, or local government agency of the natural hazard risk, potential cybersecurity vulnerability, or risk for extreme weather events to the area where the proposed program or project is to be located; (4)a description of any recent natural hazards, cybersecurity events, or extreme weather events that have affected the community water system of the eligible entity; 
(5)a description of how the proposed program or project would improve the performance of the community water system of the eligible entity under the anticipated natural hazards, cybersecurity vulnerabilities, or extreme weather events; and (6)an explanation of how the proposed program or project is expected— 
(A)to enhance the resilience of the community water system of the eligible entity to the anticipated natural hazards or extreme weather events; or (B)to reduce cybersecurity vulnerabilities. 
(e)ReportNot later than 2 years after the date of enactment of this section, the Administrator shall submit to Congress a report that describes the implementation of the resilience and sustainability program, which shall include a description of the use and deployment of amounts made available to carry out the resilience and sustainability program.  (f)Authorization of appropriations (1)In generalThere is authorized to be appropriated to carry out the resilience and sustainability program $50,000,000 for each of fiscal years 2022 through 2026. 
(2)Use of fundsOf the amounts made available under paragraph (1) for grants to eligible entities under the resilience and sustainability program— (A)50 percent shall be used to provide grants to eligible entities that serve a population of— 
(i)equal to or greater than 10,000; and (ii)fewer than 100,000; and 
(B)50 percent shall be used to provide grants to eligible entities that serve a population equal to or greater than 100,000. (3)Administrative costsOf the amounts made available under paragraph (1), not more than 2 percent may be used by the Administrator for the administrative costs of carrying out the resilience and sustainability program.. 
50108.Needs assessment for nationwide rural and urban low-income community water assistance 
(a)DefinitionsIn this section and section 50109: (1)Community water systemThe term community water system has the meaning given the term in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f).  
(2)Large water service providerThe term large water service provider means a community water system, treatment works, or municipal separate storm sewer system that serves more than 100,000 people. (3)Medium water service providerThe term medium water service provider means a community water system, treatment works, or municipal separate storm sewer system that serves more than 10,000 people and not more than 100,000 people. 
(4)NeedThe term need, with respect to a qualifying household, means the expenditure of a disproportionate amount of household income on access to public drinking water or wastewater services. (5)Qualifying householdThe term qualifying household means a household that— 
(A)includes an individual who is— (i)the holder of an account for drinking water or wastewater service that is provided to that household by a large water service provider, a medium water service provider, or a rural water service provider; or 
(ii)separately billed by a landlord that holds an account with a large water service provider, a medium water service provider, or a rural water service provider for the cost of drinking water or wastewater service provided to that household by the respective large water service provider, medium water service provider, or rural water service provider; and (B)is determined— 
(i)by a large water service provider, a medium water service provider, or a rural water service provider to be eligible for assistance through a low-income ratepayer assistance program; (ii)by the Governor of the State in which the household is located to be low-income, based on the affordability criteria established by the State under section 1452(d)(3) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)(3)); 
(iii)by the Administrator to experience drinking water and wastewater service costs that exceed the metrics of affordability established in the most recent guidance of the Administrator entitled Financial Capability Assessment Guidance; or (iv)in the case of a household serviced by a rural water service provider, by the State in which the household is located to have an annual income that does not exceed the greater of— 
(I)an amount equal to 150 percent of the poverty level of that State; and (II)an amount equal to 60 percent of the State median income for that State. 
(6)Rural water service providerThe term rural water service provider means a community water system, treatment works, or municipal separate storm sewer system that serves not more than 10,000 people. (7)Treatment worksThe term treatment works has the meaning given the term in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292). 
(b)Study; report 
(1)In generalThe Administrator shall conduct, and submit to Congress a report describing the results of, a study that examines the prevalence throughout the United States of municipalities, public entities, or Tribal governments that— (A)are serviced by rural water service providers, medium water service providers, or large water service providers that service a disproportionate percentage, as determined by the Administrator, of qualifying households with need; or 
(B)as determined by the Administrator, have taken on an unsustainable level of debt due to customer nonpayment for the services provided by a large water service provider, a medium water service provider, or a rural water service provider. (2)Affordability inclusionsThe report under paragraph (1) shall include— 
(A)a definition of the term affordable access to water services; (B)a description of the criteria used in defining affordable access to water services under subparagraph (A); 
(C)a definition of the term lack of affordable access to water services; (D)a description of the methodology and criteria used in defining lack of affordable access to water services under subparagraph (C); 
(E)a determination of the prevalence of a lack of affordable access to water services, as defined under subparagraph (C); (F)the methodology and criteria used to determine the prevalence of a lack of affordable access to water services under subparagraph (E); 
(G)any additional information with respect to the affordable access to water services, as defined under subparagraph (A), provided by rural water service providers, medium water service providers, and large water service providers;  (H)with respect to the development of the report, a consultation with all relevant stakeholders, including rural advocacy associations; 
(I)recommendations of the Administrator regarding the best methods to reduce the prevalence of a lack of affordable access to water services, as defined under subparagraph (C); and (J)a description of the cost of each method described in subparagraph (I). 
(3)AgreementsThe Administrator may enter into an agreement with another Federal agency to carry out the study under paragraph (1). 50109.Rural and low-income water assistance pilot program (a)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity means— (A)a municipality, Tribal government, or other entity that— 
(i)owns or operates a community water system, treatment works, or municipal separate storm sewer system; or (ii)as determined by the Administrator, has taken on an unsustainable level of debt due to customer nonpayment for the services provided by a community water system, treatment works, or municipal separate storm sewer system; and 
(B)a State exercising primary enforcement responsibility over a rural water service provider under the Safe Drinking Water Act (42 U.S.C. 300f et seq.) or the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), as applicable. (2)Pilot programThe term pilot program means the pilot program established by the Administrator under subsection (b)(1).  
(3)Water services needs assessmentThe term water services needs assessment means the report required under section 50108(b)(1).  (b)Establishment (1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator shall establish a pilot program to award grants to eligible entities to develop and implement programs to assist qualifying households with need in maintaining access to drinking water and wastewater treatment. 
(2)RequirementIn establishing the pilot program, the Administrator shall ensure that data from the water services needs assessment directly contributes to the structure of the pilot program by informing the types of assistance and criteria used for priority consideration with the demonstrated need from the study conducted under section 50108(b)(1) and the water services needs assessment. (3)Use of funds limitationsA grant under the pilot program— 
(A)shall not be used to replace funds for any existing similar program; but (B)may be used to supplement or enhance an existing program, including a program that receives assistance from other Federal grants. 
(4)TermThe term of a grant awarded under the pilot program shall be subject to the availability of appropriations. (5)Types of assistanceIn establishing the pilot program, the Administrator may include provisions for— 
(A)direct financial assistance; (B)a lifeline rate; 
(C)bill discounting; (D)special hardship provisions; 
(E)a percentage-of-income payment plan; or (F)debt relief for the eligible entity or the community water system owned by the eligible entity for debt that is due to customer nonpayment for the services provided by the eligible entity or the community water system that is determined by the Administrator to be in the interest of public health. 
(6)RequirementThe Administrator shall award not more than 40 grants under the pilot program, of which— (A)not more than 8 shall be to eligible entities that own, operate, or exercise primary enforcement responsibility over a rural water service provider under the Safe Drinking Water Act (42 U.S.C. 300f et seq.) or the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), as applicable; 
(B)not more than 8 shall be to eligible entities that own or operate a medium water service provider; (C)not more than 8 shall be to eligible entities that own or operate a large water service provider that serves not more than 500,000 people; 
(D)not more than 8 shall be to eligible entities that own or operate a large water service provider that serves more than 500,000 people; and (E)not more than 8 shall be to eligible entities that own or operate a community water system, treatment works, or municipal separate storm sewer system that services a disadvantaged community (consistent with the affordability criteria established by the applicable State under section 1452(d)(3) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)(3)) or section 603(i)(2) of the Federal Water Pollution Control Act (33 U.S.C. 1383(i)(2)), as applicable). 
(7)CriteriaIn addition to any priority criteria established by the Administrator in response to the findings in the water services needs assessment, in awarding grants under the pilot program, the Administrator shall give priority consideration to eligible entities that— (A)serve a disproportionate percentage, as determined by the Administrator, of qualifying households with need, as identified in the water services needs assessment; 
(B)are subject to State or Federal enforcement actions relating to compliance with the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) or the Safe Drinking Water Act (42 U.S.C. 300f et seq.); or (C)maintain or participate in an existing community assistance program with objectives similar to the objectives of the pilot program, as determined by the Administrator. 
(8)Reporting requirements 
(A)In generalIn addition to any other applicable Federal or agency-specific grant reporting requirements, as a condition of receiving a grant under the pilot program, an eligible entity (or a State, on behalf of an eligible entity) shall submit to the Administrator an annual report that summarizes, in a manner determined by the Administrator, the use of grant funds by the eligible entity, including— (i)key features of the assistance provided by the eligible entity; 
(ii)sources of funding used to supplement Federal funds; and (iii)eligibility criteria. 
(B)PublicationThe Administrator shall publish each report submitted under subparagraph (A). (c)Technical assistanceThe Administrator shall provide technical assistance to each eligible entity, and each State, on behalf of an eligible entity, that receives a grant under the pilot program to support implementation of the program. 
(d)ReportNot later than 2 years after the date on which grant funds are first disbursed to an eligible entity (or a State, on behalf of an eligible entity) under the program, and every year thereafter for the duration of the terms of the grants, the Administrator shall submit to Congress a report on the results of the pilot program. 50110.Lead contamination in school drinking waterSection 1464 of the Safe Drinking Water Act (42 U.S.C. 300j–24) is amended— 
(1)in subsection (b)—  (A)in the first sentence, by inserting public water systems and after to assist; and 
(B)in the third sentence, by inserting public water systems, after schools,; and (2)in subsection (d)— 
(A)in the subsection heading, by inserting and reduction after lead testing; (B)in paragraph (2)— 
(i)in subparagraph (A), by striking the Administrator and all that follows through the period at the end and inserting the following:  the Administrator shall establish a voluntary school and child care program lead testing, compliance monitoring, and lead reduction grant program to make grants available to— 
(i)States to assist local educational agencies, public water systems that serve schools and child care programs under the jurisdiction of those local educational agencies, and qualified nonprofit organizations in voluntary testing or compliance monitoring for and remediation of lead contamination in drinking water at schools and child care programs under the jurisdiction of those local educational agencies; and (ii)tribal consortia to assist tribal education agencies (as defined in section 3 of the National Environmental Education Act (20 U.S.C. 5502)), public water systems that serve schools and child care programs under the jurisdiction of those tribal education agencies, and qualified nonprofit organizations in voluntary testing or compliance monitoring for and remediation of lead contamination in drinking water at schools and child care programs under the jurisdiction of those tribal education agencies.; and 
(ii)in subparagraph (B)— (I)in the matter preceding clause (i), by inserting or compliance monitoring for or remediation of lead contamination after voluntary testing; 
(II)in clause (i), by striking or at the end; (III)in clause (ii), by striking the period at the end and inserting a semicolon; and 
(IV)by adding at the end the following:  (iii)any public water system that is located in a State that does not participate in the voluntary grant program established under subparagraph (A) that— 
(I)assists schools or child care programs in lead testing;  (II)assists schools or child care programs with compliance monitoring; 
(III)assists schools with carrying out projects to remediate lead contamination in drinking water; or (IV)provides technical assistance to schools or child care programs in carrying out lead testing; or 
(iv)a qualified nonprofit organization, as determined by the Administrator.; (C)in paragraphs (3), (5), (6), and (7), by striking State or local educational agency each place it appears and inserting State, local educational agency, public water system, tribal consortium, or qualified nonprofit organization; 
(D)in paragraph (4)— (i)by striking States and local educational agencies and inserting States, local educational agencies, public water systems, tribal consortia, and qualified nonprofit organizations; and 
(ii)by inserting or the remediation of after testing for; (E)in paragraph (6)— 
(i)in the matter preceding subparagraph (A)— (I)by striking State or local educational agency and inserting State, local educational agency, public water system, tribal consortium, or qualified nonprofit agency; and 
(II)by inserting , public water system, tribal consortium, or qualified nonprofit organization after each local educational agency; (ii)in subparagraph (A)(ii)— 
(I)by inserting or tribal after applicable State; and (II)by striking reducing lead and inserting voluntary testing or compliance monitoring for and remediation of lead contamination; and 
(iii)in subparagraph (B)(i), by inserting applicable before local educational agency; (F)in paragraph (7), by striking testing for and inserting testing or compliance monitoring for or remediation of; and 
(G)by striking paragraph (8) and inserting the following:  (8)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection— 
(A)$30,000,000 for fiscal year 2022; (B)$35,000,000 for fiscal year 2023; 
(C)$40,000,000 for fiscal year 2024; (D)$45,000,000 for fiscal year 2025; and 
(E)$50,000,000 for fiscal year 2026.. 50111.Indian reservation drinking water programSection 2001 of the America's Water Infrastructure Act of 2018 (42 U.S.C. 300j–3c note; Public Law 115–270) is amended— 
(1)in subsection (a)— (A)in the matter preceding paragraph (1), by striking Subject to the availability of appropriations, the Administrator of the Environmental Protection Agency and inserting The Administrator of the Environmental Protection Agency (referred to in this section as the Administrator); and 
(B)by striking to implement in the matter preceding paragraph (1) and all that follows through the period at the end of paragraph (2) and inserting to implement eligible projects described in subsection (b).; (2)in subsection (b), by striking paragraph (2) and inserting the following: 
 
(2)that will— (A)improve water quality, water pressure, or water services through means such as connecting to, expanding, repairing, improving, or obtaining water from a public water system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)); or 
(B)improve water quality or sanitation or wastewater services at a treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)).; (3)by redesignating subsection (d) as subsection (g); 
(4)by striking subsection (c) and inserting the following:  (c)Required projects (1)In generalIf sufficient projects exist, of the funds made available to carry out this section, the Administrator shall use 50 percent to carry out— 
(A)10 eligible projects described in subsection (b) that are within the Upper Missouri River Basin; (B)10 eligible projects described in subsection (b) that are within the Upper Rio Grande Basin; 
(C)10 eligible projects described in subsection (b) that are within the Columbia River Basin;  (D)10 eligible projects described in subsection (b) that are within the Lower Colorado River Basin; and 
(E)10 eligible projects described in subsection (b) that are within the Arkansas-White-Red River Basin. (2)RequirementIn carrying out paragraph (1)(A), the Administrator shall select not fewer than 2 eligible projects for a reservation that serves more than 1 federally recognized Indian Tribe. 
(d)PriorityIn selecting projects to carry out under this section, the Administrator shall give priority to projects that— (1)respond to emergency situations occurring due to or resulting in a lack of access to clean drinking water that threatens the health of Tribal populations; 
(2)would serve a Tribal population that would qualify as a disadvantaged community based on the affordability criteria established by the applicable State under section 1452(d)(3) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)(3)); or (3)would address the underlying factors contributing to— 
(A)an enforcement action commenced pursuant to the Safe Drinking Water Act (42 U.S.C. 300f et seq.) against the applicable public water system (as defined in section 1401 of that Act (42 U.S.C. 300f)) as of the date of enactment of this subparagraph; or (B)an enforcement action commenced pursuant to the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) against the applicable treatment works (as defined in section 212 of that Act (33 U.S.C. 1292)) as of the date of enactment of this subparagraph. 
(e)Federal shareThe Federal share of the cost of a project carried out under this section shall be 100 percent. (f)ReportNot later than 2 years after the date of enactment of this subsection, the Administrator shall submit to Congress a report that describes the implementation of the program established under subsection (a), which shall include a description of the use and deployment of amounts made available under that program.; and 
(5)in subsection (g) (as so redesignated)— (A)by striking There is and inserting There are; 
(B)by striking subsection (a) $20,000,000 and inserting the following:  subsection (a)— 
(1)$20,000,000; (C)in paragraph (1) (as so designated), by striking 2022. and inserting 2021; and; and 
(D)by adding at the end the following:  (2)$50,000,000 for each of fiscal years 2022 through 2026.. 
50112.Advanced drinking water technologiesPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) (as amended by section 50107) is amended by adding at the end the following:  1459G.Advanced drinking water technologies (a)Study (1)In generalSubject to the availability of appropriations, not later than 1 year after the date of enactment of this section, the Administrator shall carry out a study that examines the state of existing and potential future technology, including technology that could address cybersecurity vulnerabilities, that enhances or could enhance the treatment, monitoring, affordability, efficiency, and safety of drinking water provided by a public water system. 
(2)ReportThe Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that describes the results of the study under paragraph (1). (b)Advanced drinking water technology grant program (1)DefinitionsIn this subsection: 
(A)Eligible entityThe term eligible entity means the owner or operator of a public water system that— (i)serves— 
(I)a population of not more than 100,000 people; or (II)a community described in section 1459A(c)(2); 
(ii)has plans to identify or has identified opportunities in the operations of the public water system to employ new, existing, or emerging, yet proven, technologies, including technology that could address cybersecurity vulnerabilities, as determined by the Administrator, that enhance treatment, monitoring, affordability, efficiency, or safety of the drinking water provided by the public water system, including technologies not identified in the study conducted under subsection (a)(1); and (iii)has expressed an interest in the opportunities in the operation of the public water system to employ new, existing, or emerging, yet proven, technologies, including technology that could address cybersecurity vulnerabilities, as determined by the Administrator, that enhance treatment, monitoring, affordability, efficiency, or safety of the drinking water provided by the public water system, including technologies not identified in the study conducted under subsection (a)(1).  
(B)ProgramThe term program means the competitive grant program established under paragraph (2). (2)EstablishmentThe Administrator shall establish a competitive grant program under which the Administrator shall award grants to eligible entities for the purpose of identifying, deploying, or identifying and deploying technologies described in paragraph (1)(A)(ii).  
(3)Requirements 
(A)ApplicationsTo be eligible to receive a grant under the program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require. (B)Federal share (i)In generalSubject to clause (ii), the Federal share of the cost of a project carried out using a grant under the program shall not exceed 90 percent of the total cost of the project. 
(ii)WaiverThe Administrator may increase the Federal share under clause (i) to 100 percent if the Administrator determines that an eligible entity is unable to pay, or would experience significant financial hardship if required to pay, the non-Federal share.  (4)ReportNot later than 2 years after the date on which the Administrator first awards a grant under the program, and annually thereafter, the Administrator shall submit to Congress a report describing— 
(A)each recipient of a grant under the program during the previous 1-year period; and (B)a summary of the activities carried out using grants awarded under the program. 
(5)Funding 
(A)Authorization of appropriationsThere is authorized to be appropriated to carry out the program $10,000,000 for each of fiscal years 2022 through 2026, to remain available until expended. (B)Administrative costsNot more than 2 percent of the amount made available for a fiscal year under subparagraph (A) to carry out the program may be used by the Administrator for the administrative costs of carrying out the program.. 
50113.Cybersecurity support for public water systemsPart B of the Safe Drinking Water Act (42 U.S.C. 300g et seq.) is amended by adding at the end the following:  1420A.Cybersecurity support for public water systems (a)DefinitionsIn this section: 
(1)Appropriate Congressional committeesThe term appropriate Congressional committees means— (A)the Committee on Environment and Public Works of the Senate; 
(B)the Committee on Homeland Security and Governmental Affairs of the Senate; (C)the Committee on Energy and Commerce of the House of Representatives; and 
(D)the Committee on Homeland Security of the House of Representatives. (2)DirectorThe term Director means the Director of the Cybersecurity and Infrastructure Security Agency. 
(3)IncidentThe term incident has the meaning given the term in section 3552 of title 44, United States Code. (4)Prioritization FrameworkThe term Prioritization Framework means the prioritization framework developed by the Administrator under subsection (b)(1)(A). 
(5)Support PlanThe term Support Plan means the Technical Cybersecurity Support Plan developed by the Administrator under subsection (b)(2)(A). (b)Identification of and support for public water systems (1)Prioritization framework (A)In generalNot later than 180 days after the date of enactment of this section, the Administrator, in coordination with the Director, shall develop a prioritization framework to identify public water systems (including sources of water for those public water systems) that, if degraded or rendered inoperable due to an incident, would lead to significant impacts on the health and safety of the public. 
(B)ConsiderationsIn developing the Prioritization Framework, to the extent practicable, the Administrator shall incorporate consideration of— (i)whether cybersecurity vulnerabilities for a public water system have been identified under section 1433; 
(ii)the capacity of a public water system to remediate a cybersecurity vulnerability without additional Federal support; (iii)whether a public water system serves a defense installation or critical national security asset; and 
(iv)whether a public water system, if degraded or rendered inoperable due to an incident, would cause a cascading failure of other critical infrastructure. (2)Technical Cybersecurity Support Plan (A)In generalNot later than 270 days after the date of enactment of this section, the Administrator, in coordination with the Director and using existing authorities of the Administrator and the Director for providing voluntary support to public water systems and the Prioritization Framework, shall develop a Technical Cybersecurity Support Plan for public water systems. 
(B)RequirementsThe Support Plan— (i)shall establish a methodology for identifying specific public water systems for which cybersecurity support should be prioritized; 
(ii)shall establish timelines for making voluntary technical support for cybersecurity available to specific public water systems; (iii)may include public water systems identified by the Administrator, in coordination with the Director, as needing technical support for cybersecurity; 
(iv)shall include specific capabilities of the Administrator and the Director that may be utilized to provide support to public water systems under the Support Plan, including— (I)site vulnerability and risk assessments; 
(II)penetration tests; and (III)any additional support determined to be appropriate by the Administrator; and 
(v)shall only include plans for providing voluntary support to public water systems. (3)Consultation requiredIn developing the Prioritization Framework pursuant to paragraph (1) and the Support Plan pursuant to paragraph (2), the Administrator shall consult with such Federal or non-Federal entities as determined to be appropriate by the Administrator. 
(4)Reports required 
(A)Prioritization frameworkNot later than 190 days after the date of enactment of this section, the Administrator shall submit to the appropriate Congressional committees a report describing the Prioritization Framework. (B)Technical Cybersecurity Support PlanNot later than 280 days after the date of enactment of this section, the Administrator shall submit to the appropriate Congressional committees— 
(i)the Support Plan; and (ii)a list describing any public water systems identified by the Administrator, in coordination with the Director, as needing technical support for cybersecurity during the development of the Support Plan. 
(c)Rules of constructionNothing in this section— (1)alters the existing authorities of the Administrator; or 
(2)compels a public water system to accept technical support offered by the Administrator.. 50114.State response to contaminantsSection 1459A(j)(1) of the Safe Drinking Water Act (42 U.S.C. 300j–19a(j)(1)) is amended— 
(1)in the matter preceding subparagraph (A), by striking an underserved community and inserting a community described in subsection (c)(2); and (2)in subparagraph (A)(i), by striking such underserved and inserting that. 
50115.Annual study on boil water advisories 
(a)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator shall conduct a study on the prevalence of boil water advisories issued in the United States. (b)Report (1)In generalThe Administrator shall submit to Congress a report describing the results of the most recent study conducted under subsection (a) as part of the annual budget request transmitted to Congress under section 1105(a) of title 31, United States Code. 
(2)RequirementIn the annual report required under paragraph (1), the Administrator shall include a description of the reasons for which boil water advisories were issued during the year covered by the report. IIClean water 50201.Research, investigations, training, and information (a)ReauthorizationSection 104(u) of the Federal Water Pollution Control Act (33 U.S.C. 1254(u)) is amended— 
(1)by striking and (7) and inserting (7); and (2)in paragraph (7)— 
(A)by striking 2023 and inserting 2021; and (B)by striking the period at the end and inserting ; and (8) not to exceed $75,000,000 for each of fiscal years 2022 through 2026 for carrying out subsections (b)(3), (b)(8), and (g), of which not less than $50,000,000 each fiscal year shall be used to carry out subsection (b)(8).. 
(b)CommunicationEach nonprofit organization that receives funding under paragraph (8) of section 104(b) of the Federal Water Pollution Control Act (33 U.S.C. 1254(b)) shall, before using that funding to undertake activities to carry out that paragraph, consult with the State in which the assistance is to be expended or otherwise made available. (c)ReportNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to Congress a report that describes the implementation of the grants authorized under subsections (b)(3), (b)(8), and (g) of section 104 of the Federal Water Pollution Control Act (33 U.S.C. 1254), which shall include a description of the grant recipients and grant amounts made available to carry out those subsections. 
50202.Wastewater efficiency grant pilot programTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) is amended by adding at the end the following:  222.Wastewater efficiency grant pilot program (a)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a wastewater efficiency grant pilot program (referred to in this section as the pilot program) to award grants to owners or operators of publicly owned treatment works to carry out projects that create or improve waste-to-energy systems. 
(b)Selection 
(1)ApplicationsTo be eligible to receive a grant under the pilot program, an owner or operator of a treatment works shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require. (2)Number of recipientsThe Administrator shall select not more than 15 recipients of grants under the pilot program from applications submitted under paragraph (1). 
(c)Use of funds 
(1)In generalSubject to paragraph (2), a recipient of a grant under the pilot program may use grant funds for— (A)sludge collection; 
(B)installation of anaerobic digesters; (C)methane capture; 
(D)methane transfer; (E)facility upgrades and retrofits necessary to create or improve waste-to-energy systems; and 
(F)other new and emerging, but proven, technologies that transform waste to energy. (2)LimitationA grant to a recipient under the pilot program shall be not more than $4,000,000. 
(d)Reports 
(1)Report to the AdministratorNot later than 2 years after receiving a grant under the pilot program and each year thereafter for which amounts are made available for the pilot program under subsection (e), the recipient of the grant shall submit to the Administrator a report describing the impact of that project on the communities within 3 miles of the treatment works. (2)Report to CongressNot later than 1 year after first awarding grants under the pilot program and each year thereafter for which amounts are made available for the pilot program under subsection (e), the Administrator shall submit to Congress a report describing— 
(A)the applications received by the Administrator for grants under the pilot program; and (B)the projects for which grants were awarded under the pilot program. 
(e)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out the pilot program $20,000,000 for each of fiscal years 2022 through 2026, to remain available until expended. (2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator. . 
50203.Pilot program for alternative water source projectsSection 220 of the Federal Water Pollution Control Act (33 U.S.C. 1300) is amended— (1)in subsection (b), in the heading, by striking In General and inserting Establishment; 
(2)in subsection (d)— (A)in paragraph (1), by inserting construction before funds; 
(B)by striking paragraph (2); and (C)by redesignating paragraph (3) as paragraph (2); 
(3)by striking subsection (e); (4)in subsection (i)— 
(A)in the matter preceding paragraph (1), by striking , the following definitions apply; and (B)in paragraph (1), in the first sentence, by striking water or wastewater or by treating wastewater and inserting water, wastewater, or stormwater or by treating wastewater or stormwater for groundwater recharge, potable reuse, or other purposes; 
(5)in subsection (j)— (A)in the first sentence, by striking There is and inserting the following: 
 
(1)In generalThere is; (B)in paragraph (1) (as so designated), by striking a total of $75,000,000 for fiscal years 2002 through 2004. Such sums shall and inserting $25,000,000 for each of fiscal years 2022 through 2026, to; and 
(C)by adding at the end the following:  (2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator.; and 
(6)by redesignating subsections (b), (c), (d), (i), and (j) as subsections (c), (d), (e), (b), and (i), respectively, and moving those subsections so as to appear in alphabetical order.  50204.Sewer overflow and stormwater reuse municipal grantsSection 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) is amended— 
(1)in subsection (a)(1) — (A)in subparagraph (A), by striking and at the end; 
(B)by redesignating subparagraph (B) as subparagraph (C); and (C)by inserting after subparagraph (A) the following: 
 
(B)notification systems to inform the public of combined sewer or sanitary overflows that result in sewage being released into rivers and other waters; and; (2)in subsection (d)— 
(A)in the second sentence, by striking The non-Federal share of the cost and inserting the following:  (3)Types of non-Federal shareThe applicable non-Federal share of the cost under this subsection; 
(B)in the first sentence, by striking The Federal and inserting the following:  (1)In generalThe Federal; and 
(C)by inserting after paragraph (1) (as so designated) the following:  (2)Rural and financially distressed communitiesTo the maximum extent practicable, the Administrator shall work with States to prevent the non-Federal share requirements under this subsection from being passed on to rural communities and financially distressed communities (as those terms are defined in subsection (f)(2)(B)(i)).; 
(3)in subsection (f)— (A)by striking paragraph (1) and inserting the following: 
 
(1)In generalThere is authorized to be appropriated to carry out this section $280,000,000 for each of fiscal years 2022 through 2026.; and (B)in paragraph (2)— 
(i)by striking To the extent and inserting the following:  (A)Green projectsTo the extent; and 
(ii)by adding at the end the following:  (B)Rural or financially distressed community allocation (i)DefinitionsIn this subparagraph: 
(I)Financially distressed communityThe term financially distressed community has the meaning given the term in subsection (c)(1). (II)Rural communityThe term rural community means a city, town, or unincorporated area that has a population of not more than 10,000 inhabitants. 
(ii)Allocation 
(I)In generalTo the extent there are sufficient eligible project applications, the Administrator shall ensure that a State uses not less than 25 percent of the amount of the grants made to the State under subsection (a) in a fiscal year to carry out projects in rural communities or financially distressed communities for the purpose of planning, design, and construction of— (aa)treatment works to intercept, transport, control, treat, or reuse municipal sewer overflows, sanitary sewer overflows, or stormwater; or 
(bb)any other measures to manage, reduce, treat, or recapture stormwater or subsurface drainage water eligible for assistance under section 603(c). (II)Rural communitiesOf the funds allocated under subclause (I) for the purposes described in that subclause, to the extent there are sufficient eligible project applications, the Administrator shall ensure that a State uses not less than 60 percent to carry out projects in rural communities.; and 
(4)in subsection (i)— (A)in the second sentence, by striking The recommended funding levels and inserting the following: 
 
(B)RequirementThe funding levels recommended under subparagraph (A)(i); (B)in the first sentence, by striking Not later and inserting the following: 
 
(1)Periodic reports 
(A)In generalNot later; (C)in paragraph (1)(A) (as so designated)— 
(i)by striking the period at the end and inserting ; and; (ii)by striking containing recommended and inserting the following:  
containing— (i)recommended; and 
(iii)by adding at the end the following:  (ii)a description of the extent to which States pass costs associated with the non-Federal share requirements under subsection (d) to local communities, with a focus on rural communities and financially distressed communities (as those terms are defined in subsection (f)(2)(B)(i)).; and 
(D)by adding at the end the following:  (2)Use of fundsNot later than 2 years after the date of enactment of this paragraph, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes the implementation of the grant program under this section, which shall include a description of the grant recipients, sources of funds for non-Federal share requirements under subsection (d), and grant amounts made available under the program.. 
50205.Clean water infrastructure resiliency and sustainability programTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) (as amended by section 50202) is amended by adding at the end the following:  223.Clean water infrastructure resiliency and sustainability program (a)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity means— (A)a municipality; or 
(B)an intermunicipal, interstate, or State agency. (2)Natural hazardThe term natural hazard means a hazard caused by natural forces, including extreme weather events, sea-level rise, and extreme drought conditions. 
(3)ProgramThe term program means the clean water infrastructure resilience and sustainability program established under subsection (b). (b)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a clean water infrastructure resilience and sustainability program under which the Administrator shall award grants to eligible entities for the purpose of increasing the resilience of publicly owned treatment works to a natural hazard or cybersecurity vulnerabilities. 
(c)Use of fundsAn eligible entity that receives a grant under the program shall use the grant funds for planning, designing, or constructing projects (on a system-wide or area-wide basis) that increase the resilience of a publicly owned treatment works to a natural hazard or cybersecurity vulnerabilities through— (1)the conservation of water; 
(2)the enhancement of water use efficiency; (3)the enhancement of wastewater and stormwater management by increasing watershed preservation and protection, including through the use of— 
(A)natural and engineered green infrastructure; and (B)reclamation and reuse of wastewater and stormwater, such as aquifer recharge zones; 
(4)the modification or relocation of an existing publicly owned treatment works, conveyance, or discharge system component that is at risk of being significantly impaired or damaged by a natural hazard; (5)the development and implementation of projects to increase the resilience of publicly owned treatment works to a natural hazard or cybersecurity vulnerabilities, as applicable; or 
(6)the enhancement of energy efficiency or the use and generation of recovered or renewable energy in the management, treatment, or conveyance of wastewater or stormwater. (d)ApplicationTo be eligible to receive a grant under the program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including— 
(1)a proposal of the project to be planned, designed, or constructed using funds under the program; (2)an identification of the natural hazard risk of the area where the proposed project is to be located or potential cybersecurity vulnerability, as applicable, to be addressed by the proposed project; 
(3)documentation prepared by a Federal, State, regional, or local government agency of the natural hazard risk of the area where the proposed project is to be located or potential cybersecurity vulnerability, as applicable, of the area where the proposed project is to be located; (4)a description of any recent natural hazard risk of the area where the proposed project is to be located or potential cybersecurity vulnerabilities that have affected the publicly owned treatment works; 
(5)a description of how the proposed project would improve the performance of the publicly owned treatment works under an anticipated natural hazard or natural hazard risk of the area where the proposed project is to be located or a potential cybersecurity vulnerability, as applicable; and (6)an explanation of how the proposed project is expected to enhance the resilience of the publicly owned treatment works to a natural hazard risk of the area where the proposed project is to be located or a potential cybersecurity vulnerability, as applicable. 
(e)Grant amount and other federal requirements 
(1)Cost shareExcept as provided in paragraph (2), a grant under the program shall not exceed 75 percent of the total cost of the proposed project. (2)Exception (A)In generalExcept as provided in subparagraph (B), a grant under the program shall not exceed 90 percent of the total cost of the proposed project if the project serves a community that— 
(i)has a population of fewer than 10,000 individuals; or (ii)meets the affordability criteria established by the State in which the community is located under section 603(i)(2). 
(B)WaiverAt the discretion of the Administrator, a grant for a project described in subparagraph (A) may cover 100 percent of the total cost of the proposed project. (3)RequirementsThe requirements of section 608 shall apply to a project funded with a grant under the program. 
(f)ReportNot later than 2 years after the date of enactment of this section, the Administrator shall submit to Congress a report that describes the implementation of the program, which shall include an accounting of all grants awarded under the program, including a description of each grant recipient and each project funded using a grant under the program. (g)Authorization of appropriations (1)In generalThere is authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2022 through 2026. 
(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator.. 50206.Small and medium publicly owned treatment works circuit rider programTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) (as amended by section 50205) is amended by adding at the end the following: 
 
224.Small and medium publicly owned treatment works circuit rider program 
(a)EstablishmentSubject to the availability of appropriations, not later than 180 days after the date of enactment of this section, the Administrator shall establish a circuit rider program (referred to in this section as the circuit rider program) under which the Administrator shall award grants to qualified nonprofit entities, as determined by the Administrator, to provide assistance to owners and operators of small and medium publicly owned treatment works to carry out the activities described in section 602(b)(13). (b)LimitationA grant provided under the circuit rider program shall be in an amount that is not more than $75,000. 
(c)PrioritizationIn selecting recipients of grants under the circuit rider program, the Administrator shall give priority to qualified nonprofit entities, as determined by the Administrator, that would serve a community that— (1)has a history, for not less than the 10 years prior to the award of the grant, of unresolved wastewater issues, stormwater issues, or a combination of wastewater and stormwater issues; 
(2)is considered financially distressed; (3)faces the cumulative burden of stormwater and wastewater overflow issues; or 
(4)has previously failed to access Federal technical assistance due to cost-sharing requirements.  (d)CommunicationEach qualified nonprofit entity that receives funding under this section shall, before using that funding to undertake activities to carry out this section, consult with the State in which the assistance is to be expended or otherwise made available. 
(e)ReportNot later than 2 years after the date on which the Administrator establishes the circuit rider program, and every 2 years thereafter, the Administrator shall submit to Congress a report describing— (1)each recipient of a grant under the circuit rider program; and 
(2)a summary of the activities carried out under the circuit rider program. (f)Authorization of appropriations (1)In generalThere is authorized to be appropriated to carry out this section $10,000,000 for the period of fiscal years 2022 through 2026. 
(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator.. 50207.Small publicly owned treatment works efficiency grant programTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) (as amended by section 50206) is amended by adding at the end the following: 
 
225.Small publicly owned treatment works efficiency grant program 
(a)EstablishmentSubject to the availability of appropriations, not later than 180 days after the date of enactment of this section, the Administrator shall establish an efficiency grant program (referred to in this section as the efficiency grant program) under which the Administrator shall award grants to eligible entities for the replacement or repair of equipment that improves water or energy efficiency of small publicly owned treatment works, as identified in an efficiency audit. (b)Eligible entitiesThe Administrator may award a grant under the efficiency grant program to— 
(1)an owner or operator of a small publicly owned treatment works that serves— (A)a population of not more than 10,000 people; or 
(B)a disadvantaged community; or (2)a nonprofit organization that seeks to assist a small publicly owned treatment works described in paragraph (1) to carry out the activities described in subsection (a). 
(c)ReportNot later than 2 years after the date on which the Administrator establishes the efficiency grant program, and every 2 years thereafter, the Administrator shall submit to Congress a report describing— (1)each recipient of a grant under the efficiency grant program; and 
(2)a summary of the activities carried out under the efficiency grant program. (d)Use of funds (1)Small systemsOf the amounts made available for grants under this section, to the extent that there are sufficient applications, not less than 15 percent shall be used for grants to publicly owned treatment works that serve fewer than 3,300 people. 
(2)Limitation on use of fundsOf the amounts made available for grants under this section, not more than 2 percent may be used to pay the administrative costs of the Administrator. . 50208.Grants for construction and refurbishing of individual household decentralized wastewater systems for individuals with low or moderate incomeTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) (as amended by section 50207) is amended by adding at the end the following: 
 
226.Grants for construction and refurbishing of individual household decentralized wastewater systems for individuals with low or moderate income 
(a)Definition of eligible individualIn this section, the term eligible individual means a member of a low-income or moderate-income household, the members of which have a combined income (for the most recent 12-month period for which information is available) equal to not more than 50 percent of the median nonmetropolitan household income for the State or territory in which the household is located, according to the most recent decennial census. (b)Grant program (1)In generalSubject to the availability of appropriations, the Administrator shall establish a program under which the Administrator shall provide grants to private nonprofit organizations for the purpose of improving general welfare by providing assistance to eligible individuals— 
(A)for the construction, repair, or replacement of an individual household decentralized wastewater treatment system; or (B)for the installation of a larger decentralized wastewater system designed to provide treatment for 2 or more households in which eligible individuals reside, if— 
(i)site conditions at the households are unsuitable for the installation of an individually owned decentralized wastewater system; (ii)multiple examples of unsuitable site conditions exist in close geographic proximity to each other; and 
(iii)a larger decentralized wastewater system could be cost-effectively installed.  (2)ApplicationTo be eligible to receive a grant under this subsection, a private nonprofit organization shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator determines to be appropriate. 
(3)PriorityIn awarding grants under this subsection, the Administrator shall give priority to applicants that have substantial expertise and experience in promoting the safe and effective use of individual household decentralized wastewater systems. (4)Administrative expensesA private nonprofit organization may use amounts provided under this subsection to pay the administrative expenses associated with the provision of the services described in paragraph (1), as the Administrator determines to be appropriate. 
(c)Grants 
(1)In generalSubject to paragraph (2), a private nonprofit organization shall use a grant provided under subsection (b) for the services described in paragraph (1) of that subsection. (2)ApplicationTo be eligible to receive the services described in subsection (b)(1), an eligible individual shall submit to the private nonprofit organization serving the area in which the individual household decentralized wastewater system of the eligible individuals is, or is proposed to be, located an application at such time, in such manner, and containing such information as the private nonprofit organization determines to be appropriate. 
(3)PriorityIn awarding grants under this subsection, a private nonprofit organization shall give priority to any eligible individual who does not have access to a sanitary sewage disposal system. (d)ReportNot later than 2 years after the date of enactment of this section, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the recipients of grants under the program under this section and the results of the program under this section. 
(e)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to the Administrator to carry out this section $50,000,000 for each of fiscal years 2022 through 2026. (2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator.. 
50209.Connection to publicly owned treatment worksTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) (as amended by section 50208) is amended by adding at the end the following:  227.Connection to publicly owned treatment works (a)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity means— (A)an owner or operator of a publicly owned treatment works that assists or is seeking to assist low-income or moderate-income individuals with connecting the household of the individual to the publicly owned treatment works; or 
(B)a nonprofit entity that assists low-income or moderate-income individuals with the costs associated with connecting the household of the individual to a publicly owned treatment works. (2)ProgramThe term program means the competitive grant program established under subsection (b). 
(3)Qualified individualThe term qualified individual has the meaning given the term eligible individual in section 603(j). (b)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a competitive grant program with the purpose of improving general welfare, under which the Administrator awards grants to eligible entities to provide funds to assist qualified individuals in covering the costs incurred by the qualified individual in connecting the household of the qualified individual to a publicly owned treatment works. 
(c)Application 
(1)In generalAn eligible entity seeking a grant under the program shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may by regulation require. (2)RequirementNot later than 90 days after the date on which the Administrator receives an application from an eligible entity under paragraph (1), the Administrator shall notify the eligible entity of whether the Administrator will award a grant to the eligible entity under the program. 
(d)Selection criteriaIn selecting recipients of grants under the program, the Administrator shall use the following criteria: (1)Whether the eligible entity seeking a grant provides services to, or works directly with, qualified individuals. 
(2)Whether the eligible entity seeking a grant— (A)has an existing program to assist in covering the costs incurred in connecting a household to a publicly owned treatment works; or 
(B)seeks to create a program described in subparagraph (A). (e)Requirements (1)Voluntary connectionBefore providing funds to a qualified individual for the costs described in subsection (b), an eligible entity shall ensure that— 
(A)the qualified individual has connected to the publicly owned treatment works voluntarily; and (B)if the eligible entity is not the owner or operator of the publicly owned treatment works to which the qualified individual has connected, the publicly owned treatment works to which the qualified individual has connected has agreed to the connection. 
(2)Reimbursements from publicly owned treatment worksAn eligible entity that is an owner or operator of a publicly owned treatment works may reimburse a qualified individual that has already incurred the costs described in subsection (b) by— (A)reducing the amount otherwise owed by the qualified individual to the owner or operator for wastewater or other services provided by the owner or operator; or 
(B)providing a direct payment to the qualified individual. (f)Authorization of appropriations (1)In generalThere is authorized to be appropriated to carry out the program $40,000,000 for each of fiscal years 2022 through 2026. 
(2)Limitations on use of funds 
(A)Small systemsOf the amounts made available for grants under paragraph (1), to the extent that there are sufficient applications, not less than 15 percent shall be used to make grants to— (i)eligible entities described in subsection (a)(1)(A) that are owners and operators of publicly owned treatment works that serve fewer than 3,300 people; and 
(ii)eligible entities described in subsection (a)(1)(B) that provide the assistance described in that subsection in areas that are served by publicly owned treatment works that serve fewer than 3,300 people. (B)Administrative costsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator.. 
50210.Clean water State revolving funds 
(a)Use of funds 
(1)In generalSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended— (A)in subsection (d), in the matter preceding paragraph (1), by inserting and provided in subsection (k) after State law; 
(B)in subsection (i)— (i)in paragraph (1), in the matter preceding subparagraph (A), by striking , including forgiveness of principal and negative interest loans and inserting (including forgiveness of principal, grants, negative interest loans, other loan forgiveness, and through buying, refinancing, or restructuring debt); and 
(ii)in paragraph (3), by striking subparagraph (B) and inserting the following:  (B)Total amount of subsidization (i)In generalFor each fiscal year, of the amount of the capitalization grant received by the State under this title, the total amount of additional subsidization made available by a State under paragraph (1)— 
(I)may not exceed 30 percent; and (II)to the extent that there are sufficient applications for assistance to communities described in that paragraph, may not be less than 10 percent. 
(ii)ExclusionA loan from the water pollution control revolving fund of a State with an interest rate equal to or greater than 0 percent shall not be considered additional subsidization for purposes of this subparagraph.; and (C)by adding at the end the following: 
 
(k)Additional use of fundsA State may use an additional 2 percent of the funds annually awarded to each State under this title for nonprofit organizations (as defined in section 104(w)) or State, regional, interstate, or municipal entities to provide technical assistance to rural, small, and tribal publicly owned treatment works (within the meaning of section 104(b)(8)(B)) in the State.. (2)Technical amendmentSection 104(w) of the Federal Water Pollution Control Act (33 U.S.C. 1254(w)) is amended by striking treatments works and inserting treatment works. 
(b)Capitalization grant reauthorizationSection 607 of the Federal Water Pollution Control Act (33 U.S.C. 1387) is amended to read as follows:  607.Authorization of appropriationsThere are authorized to be appropriated to carry out the purposes of this title— 
(1)$2,400,000,000 for fiscal year 2022; (2)$2,750,000,000 for fiscal year 2023; 
(3)$3,000,000,000 for fiscal year 2024; and (4)$3,250,000,000 for each of fiscal years 2025 and 2026.. 
50211.Water infrastructure and workforce investmentSection 4304 of the America's Water Infrastructure Act of 2018 (42 U.S.C. 300j–19e) is amended— (1)in subsection (a)(3)— 
(A)in subparagraph (A), by inserting Tribal, after State,; and (B)in subparagraph (B), by striking community-based organizations and all that follows through the period at the end and inserting the following:  
community-based organizations and public works departments or agencies to align water and wastewater utility workforce recruitment efforts, training programs, retention efforts, and community resources with water and wastewater utilities— (i)to accelerate career pipelines; 
(ii)to ensure the sustainability of the water and wastewater utility workforce; and (iii)to provide access to workforce opportunities.; 
(2)in subsection (b)— (A)in paragraph (1)— 
(i)by striking subparagraph (B); (ii)in subparagraph (A), by striking ; and at the end and inserting , which may include— 
(iii)in the matter preceding subparagraph (A), by striking program— and all that follows through to assist in subparagraph (A) and inserting program to assist; and (iv)by adding at the end the following: 
 
(A)expanding the use and availability of activities and resources that relate to the recruitment, including the promotion of diversity within that recruitment, of individuals to careers in the water and wastewater utility sector; (B)expanding the availability of training opportunities for— 
(i)individuals entering into the water and wastewater utility sector; and (ii)individuals seeking to advance careers within the water and wastewater utility sector; and 
(C)expanding the use and availability of activities and strategies, including the development of innovative activities and strategies, that relate to the maintenance and retention of a sustainable workforce in the water and wastewater utility sector.; (B)in paragraph (2)— 
(i)in the matter preceding subparagraph (A), by striking institutions— and inserting institutions, or public works departments and agencies—; and (ii)in subparagraph (A)— 
(I)by striking clauses (ii) and (iii); (II)in clause (i), by adding or at the end; 
(III)by redesignating clause (i) as clause (ii); (IV)by inserting before clause (ii) (as so redesignated) the following: 
 
(i)in the development of educational or recruitment materials and activities, including those materials and activities that specifically promote diversity within recruitment, for the water and wastewater utility workforce;; and (V)by adding at the end the following: 
 
(iii)developing activities and strategies that relate to the maintenance and retention of a sustainable workforce in the water and wastewater utility sector; and; (C)in paragraph (3)— 
(i)in subparagraph (D)(ii), by inserting or certification after training; and (ii)in subparagraph (E), by striking ensure that incumbent water and waste water utilities workers and inserting are designed to retain incumbent water and wastewater utility workforce workers by ensuring that those workers; and 
(D)by striking paragraph (4) and inserting the following:  (4)Working group; report (A)In generalThe Administrator shall establish and coordinate a Federal interagency working group to address recruitment, training, and retention challenges in the water and wastewater utility workforce, which shall include representatives from— 
(i)the Department of Education; (ii) the Department of Labor; 
(iii)the Department of Agriculture; (iv)the Department of Veterans Affairs; and 
(v)other Federal agencies, as determined to be appropriate by the Administrator. (B)ReportNot later than 2 years after the date of enactment of this subparagraph, the Administrator, in coordination with the working group established under subparagraph (A), shall submit to Congress a report describing potential solutions to recruitment, training, and retention challenges in the water and wastewater utility workforce.  
(C)ConsultationIn carrying out the duties of the working group established under subparagraph (A), the working group shall consult with State operator certification programs. (5)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2022 through 2026.; 
(3)by redesignating subsections (a) and (b) as subsections (b) and (c), respectively; and (4)by inserting before subsection (b) (as so redesignated) the following: 
 
(a)Definition of public works department or agencyIn this section, the term public works department or agency means a political subdivision of a local, county, or regional government that designs, builds, operates, and maintains water infrastructure, sewage and refuse disposal systems, and other public water systems and facilities.. 50212.Grants to Alaska to improve sanitation in rural and Native villagesSection 303 of the Safe Drinking Water Act Amendments of 1996 (33 U.S.C. 1263a) is amended— 
(1)in subsection (b), by striking 50 percent and inserting 75 percent; and (2)in subsection (e), by striking this section and all that follows through the period at the end and inserting the following:  
this section— (1)$40,000,000 for each of fiscal years 2022 through 2024; 
(2)$50,000,000 for fiscal year 2025; and (3)$60,000,000 for fiscal year 2026.. 
50213.Water data sharing pilot program 
(a)Establishment 
(1)In generalSubject to the availability of appropriations, the Administrator shall establish a competitive grant pilot program (referred to in this section as the pilot program) under which the Administrator may award grants to eligible entities under subsection (b) to establish systems that improve the sharing of information concerning water quality, water infrastructure needs, and water technology, including cybersecurity technology, between States or among counties and other units of local government within a State, which may include— (A)establishing a website or data hub to exchange water data, including data on water quality or water technology, including new and emerging, but proven, water technology; and 
(B)intercounty communications initiatives related to water data.  (2)Requirements (A)Data sharingThe Internet of Water principles developed by the Nicholas Institute for Environmental Policy Solutions shall, to the extent practicable, guide any water data sharing efforts under the pilot program. 
(B)Use of existing dataThe recipient of a grant under the pilot program to establish a website or data hub described in paragraph (1)(A) shall, to the extent practicable, leverage existing data sharing infrastructure. (b)Eligible entitiesAn entity eligible for a grant under the pilot program is— 
(1)a State, county, or other unit of local government that— (A)has a coastal watershed with significant pollution levels; 
(B)has a water system with significant pollution levels; or (C)has significant individual water infrastructure deficits; or 
(2)a regional consortium established under subsection (d). (c)ApplicationsTo be eligible to receive a grant under the pilot program, an eligible entity under subsection (b) shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require. 
(d)Regional consortia 
(1)EstablishmentStates may establish regional consortia in accordance with this subsection. (2)RequirementsA regional consortium established under paragraph (1) shall— 
(A)include not fewer than 2 States that have entered into a memorandum of understanding— (i)to exchange water data, including data on water quality; or  
(ii)to share information, protocols, and procedures with respect to projects that evaluate, demonstrate, or install new and emerging, but proven, water technology; (B)carry out projects— 
(i)to exchange water data, including data on water quality; or (ii)that evaluate, demonstrate, or install new and emerging, but proven, water technology; and 
(C)develop a regional intended use plan, in accordance with paragraph (3), to identify projects to carry out, including projects using grants received under this section. (3)Regional intended use planA regional intended use plan of a regional consortium established under paragraph (1)— 
(A)shall identify projects that the regional consortium intends to carry out, including projects that meet the requirements of paragraph (2)(B); and  (B)may include— 
(i)projects included in an intended use plan of a State prepared under section 606(c) of the Federal Water Pollution Control Act (33 U.S.C. 1386(c)) within the regional consortium; and (ii)projects not included in an intended use plan of a State prepared under section 606(c) of the Federal Water Pollution Control Act (33 U.S.C. 1386(c)) within the regional consortium.  
(e)ReportNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to Congress a report that describes the implementation of the pilot program, which shall include— (1)a description of the use and deployment of amounts made available under the pilot program; and 
(2)an accounting of all grants awarded under the program, including a description of each grant recipient and each project funded using a grant under the pilot program. (f)Funding (1)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program $15,000,000 for each of fiscal years 2022 through 2026, to remain available until expended. 
(2)RequirementOf the funds made available under paragraph (1), not more than 35 percent may be used to provide grants to regional consortia established under subsection (d).  50214.Final rating opinion lettersSection 5028(a)(1)(D)(ii) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3907(a)(1)(D)(ii)) is amended by striking final rating opinion letters from at least 2 rating agencies and inserting a final rating opinion letter from at least 1 rating agency.  
50215.Water infrastructure financing reauthorization 
(a)In generalSection 5033 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3912) is amended—  (1)in subsection (a), by adding at the end the following: 
 
(3)Fiscal years 2022 through 2026There is authorized to be appropriated to the Administrator to carry out this subtitle $50,000,000 for each of fiscal years 2022 through 2026, to remain available until expended.; (2)in subsection (b)(2)— 
(A)in the paragraph heading, by striking 2020 and 2021 and inserting after 2019; and (B)by striking 2020 and 2021 and inserting 2022 through 2026; and 
(3)in subsection (e)(1), by striking 2020 and 2021 and inserting 2022 through 2026. (b)Outreach planThe Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.) is amended by adding at the end the following: 
 
5036.Outreach plan 
(a)Definition of rural communityIn this section, the term rural community means a city, town, or unincorporated area that has a population of not more than 10,000 inhabitants.  (b)Outreach requiredNot later than 180 days after the date of enactment of this section, the Administrator, in consultation with relevant Federal agencies, shall develop and begin implementation of an outreach plan to promote financial assistance available under this subtitle to small communities and rural communities.. 
50216.Small and disadvantaged community analysis 
(a)AnalysisNot later than 2 years after the date of enactment of this Act, using environmental justice data of the Environmental Protection Agency, including data from the environmental justice mapping and screening tool of the Environmental Protection Agency, the Administrator shall carry out an analysis under which the Administrator shall assess the programs under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) and section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) to identify historical distributions of funds to small and disadvantaged communities and new opportunities and methods to improve on the distribution of funds under those programs to low-income communities, rural communities, minority communities, and communities of indigenous peoples, in accordance with Executive Order 12898 (42 U.S.C. 4321 note; 60 Fed. Reg. 6381; relating to Federal actions to address environmental justice in minority populations and low-income populations). (b)RequirementThe analysis under subsection (a) shall include an analysis, to the extent practicable, of communities in the United States that do not have access to drinking water or wastewater services. 
(c)ReportOn completion of the analysis under subsection (a), the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committees on Energy and Commerce and Transportation and Infrastructure of the House of Representatives a report describing— (1)the results of the analysis; and 
(2)the criteria the Administrator used in carrying out the analysis.  50217.Stormwater infrastructure technology (a)DefinitionsIn this section: 
(1)CenterThe term center means a center of excellence for stormwater control infrastructure established under subsection (b)(1). (2)Eligible entityThe term eligible entity means— 
(A)a State, Tribal, or local government; or (B)a local, regional, or other public entity that manages stormwater or wastewater resources or other related water infrastructure. 
(3)Eligible institutionThe term eligible institution means an institution of higher education, a research institution, or a nonprofit organization— (A)that has demonstrated excellence in researching and developing new and emerging stormwater control infrastructure technologies; and 
(B)with respect to a nonprofit organization, the core mission of which includes water management, as determined by the Administrator. (b)Centers of Excellence for stormwater control infrastructure technologies (1)Establishment of centers (A)In generalSubject to the availability of appropriations, the Administrator shall provide grants, on a competitive basis, to eligible institutions to establish and maintain not less than 3, and not more than 5, centers of excellence for new and emerging stormwater control infrastructure technologies, to be located in various regions throughout the United States. 
(B)General operationEach center shall— (i)conduct research on new and emerging stormwater control infrastructure technologies that are relevant to the geographical region in which the center is located, including stormwater and sewer overflow reduction, other approaches to water resource enhancement, alternative funding approaches, and other environmental, economic, and social benefits, with the goal of improving the effectiveness, cost efficiency, and protection of public safety and water quality; 
(ii)maintain a listing of— (I)stormwater control infrastructure needs; and 
(II)an analysis of new and emerging stormwater control infrastructure technologies that are available; (iii)analyze whether additional financial programs for the implementation of new and emerging, but proven, stormwater control infrastructure technologies would be useful;  
(iv)provide information regarding research conducted under clause (i) to the national electronic clearinghouse center for publication on the Internet website established under paragraph (3)(B)(i) to provide to the Federal Government and State, Tribal, and local governments and the private sector information regarding new and emerging, but proven, stormwater control infrastructure technologies; (v)provide technical assistance to State, Tribal, and local governments to assist with the design, construction, operation, and maintenance of stormwater control infrastructure projects that use innovative technologies; 
(vi)collaborate with institutions of higher education and private and public organizations, including community-based public-private partnerships and other stakeholders, in the geographical region in which the center is located; and (vii)coordinate with the other centers to avoid duplication of efforts. 
(2)ApplicationTo be eligible to receive a grant under this subsection, an eligible institution shall prepare and submit to the Administrator an application at such time, in such form, and containing such information as the Administrator may require. (3)National electronic clearinghouse centerOf the centers established under paragraph (1)(A), 1 shall— 
(A)be designated as the national electronic clearinghouse center; and (B)in addition to the other functions of that center— 
(i)develop, operate, and maintain an Internet website and a public database that contains information relating to new and emerging, but proven, stormwater control infrastructure technologies; and (ii)post to the website information from all centers. 
(4)Authorization of appropriations 
(A)In generalThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2022 through 2026. (B)Limitation on use of fundsOf the amounts made available for grants under subparagraph (A), not more than 2 percent may be used to pay the administrative costs of the Administrator.  
(c)Stormwater control infrastructure project grants 
(1)Grant authoritySubject to the availability of appropriations, the Administrator shall provide grants, on a competitive basis, to eligible entities to carry out stormwater control infrastructure projects that incorporate new and emerging, but proven, stormwater control technologies in accordance with this subsection. (2)Stormwater control infrastructure projects (A)Planning and development grantsThe Administrator may make planning and development grants under this subsection for the following projects: 
(i)Planning and designing stormwater control infrastructure projects that incorporate new and emerging, but proven, stormwater control technologies, including engineering surveys, landscape plans, maps, long-term operations and maintenance plans, and implementation plans. (ii)Identifying and developing standards necessary to accommodate stormwater control infrastructure projects, including those projects that incorporate new and emerging, but proven, stormwater control technologies. 
(iii)Identifying and developing fee structures to provide financial support for design, installation, and operations and maintenance of stormwater control infrastructure, including new and emerging, but proven, stormwater control infrastructure technologies. (iv)Developing approaches for community-based public-private partnerships for the financing and construction of stormwater control infrastructure technologies, including feasibility studies, stakeholder outreach, and needs assessments. 
(v)Developing and delivering training and educational materials regarding new and emerging, but proven, stormwater control infrastructure technologies for distribution to— (I)individuals and entities with applicable technical knowledge; and 
(II)the public. (B)Implementation grantsThe Administrator may make implementation grants under this subsection for the following projects: 
(i)Installing new and emerging, but proven, stormwater control infrastructure technologies. (ii)Protecting or restoring interconnected networks of natural areas that protect water quality. 
(iii)Monitoring and evaluating the environmental, economic, or social benefits of stormwater control infrastructure technologies that incorporate new and emerging, but proven, stormwater control technology. (iv)Implementing a best practices standard for stormwater control infrastructure programs. 
(3)ApplicationExcept as otherwise provided in this section, to be eligible to receive a grant under this subsection, an eligible entity shall prepare and submit to the Administrator an application at such time, in such form, and containing such information as the Administrator may require, including, as applicable— (A)a description of the stormwater control infrastructure project that incorporates new and emerging, but proven, technologies; 
(B)a plan for monitoring the impacts and pollutant load reductions associated with the stormwater control infrastructure project on the water quality and quantity; (C)an evaluation of other environmental, economic, and social benefits of the stormwater control infrastructure project; and 
(D)a plan for the long-term operation and maintenance of the stormwater control infrastructure project and a tracking system, such as asset management practices. (4)PriorityIn making grants under this subsection, the Administrator shall give priority to applications submitted on behalf of— 
(A)a community that— (i)has municipal combined storm and sanitary sewers in the collection system of the community; or 
(ii)is a small, rural, or disadvantaged community, as determined by the Administrator; or (B)an eligible entity that will use not less than 15 percent of the grant to provide service to a small, rural, or disadvantaged community, as determined by the Administrator. 
(5)Maximum amounts 
(A)Planning and development grants 
(i)Single grantThe amount of a single planning and development grant provided under this subsection shall be not more than $200,000. (ii)Aggregate amountThe total amount of all planning and development grants provided under this subsection for a fiscal year shall be not more than 1/3 of the total amount made available to carry out this subsection. 
(B)Implementation grants 
(i)Single grantThe amount of a single implementation grant provided under this subsection shall be not more than $2,000,000. (ii)Aggregate amountThe total amount of all implementation grants provided under this subsection for a fiscal year shall be not more than 2/3 of the total amount made available to carry out this subsection. 
(6)Federal share 
(A)In generalExcept as provided in subparagraph (C), the Federal share of a grant provided under this subsection shall not exceed 80 percent of the total project cost. (B)Credit for implementation grantsThe Administrator shall credit toward the non-Federal share of the cost of an implementation project carried out under this subsection the cost of planning, design, and construction work completed for the project using funds other than funds provided under this section. 
(C)ExceptionThe Administrator may waive the Federal share limitation under subparagraph (A) for an eligible entity that has adequately demonstrated financial need. (d)Report to CongressNot later than 2 years after the date on which the Administrator first awards a grant under this section, the Administrator shall submit to Congress a report that includes, with respect to the period covered by the report— 
(1)a description of all grants provided under this section; (2)a detailed description of— 
(A)the projects supported by those grants; and (B)the outcomes of those projects; 
(3)a description of the improvements in technology, environmental benefits, resources conserved, efficiencies, and other benefits of the projects funded under this section; (4)recommendations for improvements to promote and support new and emerging, but proven, stormwater control infrastructure, including research into new and emerging technologies, for the centers, grants, and activities under this section; and 
(5)a description of existing challenges concerning the use of new and emerging, but proven, stormwater control infrastructure. (e)Authorization of appropriations (1)In generalThere is authorized to be appropriated to carry out this section (except for subsection (b)) $10,000,000 for each of fiscal years 2022 through 2026.  
(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator.  50218.Water Reuse Interagency Working Group (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a Water Reuse Interagency Working Group (referred to in this section as the Working Group). 
(b)PurposeThe purpose of the Working Group is to develop and coordinate actions, tools, and resources to advance water reuse across the United States, including through the implementation of the February 2020 National Water Reuse Action Plan, which creates opportunities for water reuse in the mission areas of each of the Federal agencies included in the Working Group under subsection (c) (referred to in this section as the Action Plan). (c)Chairperson; membershipThe Working Group shall be— 
(1)chaired by the Administrator; and (2)comprised of senior representatives from such Federal agencies as the Administrator determines to be appropriate. 
(d)Duties of the Working GroupIn carrying out this section, the Working Group shall— (1)with respect to water reuse, leverage the expertise of industry, the research community, nongovernmental organizations, and government; 
(2)seek to foster water reuse as an important component of integrated water resources management; (3)conduct an assessment of new opportunities to advance water reuse and annually update the Action Plan with new actions, as necessary, to pursue those opportunities; 
(4)seek to coordinate Federal programs and policies to support the adoption of water reuse; (5)consider how each Federal agency can explore and identify opportunities to support water reuse through the programs and activities of that Federal agency; and 
(6)consult, on a regular basis, with representatives of relevant industries, the research community, and nongovernmental organizations. (e)ReportNot less frequently than once every 2 years, the Administrator shall submit to Congress a report on the activities and findings of the Working Group. 
(f)Sunset 
(1)In generalSubject to paragraph (2), the Working Group shall terminate on the date that is 6 years after the date of enactment of this Act. (2)ExtensionThe Administrator may extend the date of termination of the Working Group under paragraph (1).  
50219.Advanced clean water technologies study 
(a)In generalSubject to the availability of appropriations, not later than 2 years after the date of enactment of this Act, the Administrator shall carry out a study that examines the state of existing and potential future technology, including technology that could address cybersecurity vulnerabilities, that enhances or could enhance the treatment, monitoring, affordability, efficiency, and safety of wastewater services provided by a treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)). (b)ReportThe Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that describes the results of the study under subsection (a).  
50220.Clean watersheds needs surveyTitle VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) is amended by adding at the end the following:  609.Clean watersheds needs survey (a)RequirementNot later than 2 years after the date of enactment of this section, and not less frequently than once every 4 years thereafter, the Administrator shall— 
(1)conduct and complete an assessment of capital improvement needs for all projects that are eligible under section 603(c) for assistance from State water pollution control revolving funds; and (2)submit to Congress a report describing the results of the assessment completed under paragraph (1). 
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out the initial needs survey under subsection (a) $5,000,000, to remain available until expended.. 50221.Water Resources Research Act amendments (a)Clarification of research activitiesSection 104(b)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(b)(1)) is amended— 
(1)in subparagraph (B)(ii), by striking water-related phenomena and inserting water resources; and (2)in subparagraph (D), by striking the period at the end and inserting ; and. 
(b)Compliance reportSection 104 of the Water Resources Research Act of 1984 (42 U.S.C. 10303) is amended by striking subsection (c) and inserting the following:  (c)Grants (1)In generalFrom the sums appropriated pursuant to subsection (f), the Secretary shall make grants to each institute to be matched on a basis of no less than 1 non-Federal dollar for every 1 Federal dollar. 
(2)ReportNot later than December 31 of each fiscal year, the Secretary shall submit to the Committee on Environment and Public Works of the Senate, the Committee on the Budget of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on the Budget of the House of Representatives a report regarding the compliance of each funding recipient with this subsection for the immediately preceding fiscal year.. (c)Evaluation of water resources research programSection 104 of the Water Resources Research Act of 1984 (42 U.S.C. 10303) is amended by striking subsection (e) and inserting the following: 
 
(e)Evaluation of water resources research program 
(1)In generalThe Secretary shall conduct a careful and detailed evaluation of each institute at least once every 5 years to determine— (A)the quality and relevance of the water resources research of the institute; 
(B)the effectiveness of the institute at producing measured results and applied water supply research; and (C)whether the effectiveness of the institute as an institution for planning, conducting, and arranging for research warrants continued support under this section. 
(2)Prohibition on further supportIf, as a result of an evaluation under paragraph (1), the Secretary determines that an institute does not qualify for further support under this section, no further grants to the institute may be provided until the qualifications of the institute are reestablished to the satisfaction of the Secretary.. (d)Authorization of appropriationsSection 104(f)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(f)(1)) is amended by striking fiscal years 2007 through 2011 and inserting fiscal years 2022 through 2025. 
(e)Additional appropriations where research focused on water problems of interstate natureSection 104(g)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(g)(1)) is amended in the first sentence by striking $6,000,000 for each of fiscal years 2007 through 2011 and inserting $3,000,000 for each of fiscal years 2022 through 2025.  50222.Enhanced aquifer use and rechargeTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the following: 
 
124.Enhanced aquifer use and recharge 
(a)In generalSubject to the availability of appropriations, the Administrator shall provide funding to carry out groundwater research on enhanced aquifer use and recharge in support of sole-source aquifers, of which— (1)not less than 50 percent shall be used to provide 1 grant to a State, unit of local government, or Indian Tribe to carry out activities that would directly support that research; and 
(2)the remainder shall be provided to 1 appropriate research center.  (b)CoordinationAs a condition of accepting funds under subsection (a), the State, unit of local government, or Indian Tribe and the appropriate research center that receive funds under that subsection shall establish a formal research relationship for the purpose of coordinating efforts under this section.  
(c)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this section $5,000,000 for each of fiscal years 2022 through 2026.. FBroadband IBroadband grants for States, District of Columbia, Puerto Rico, and territories 60101.FindingsCongress finds the following: 
(1)Access to affordable, reliable, high-speed broadband is essential to full participation in modern life in the United States. (2)The persistent digital divide in the United States is a barrier to the economic competitiveness of the United States and equitable distribution of essential public services, including health care and education. 
(3)The digital divide disproportionately affects communities of color, lower-income areas, and rural areas, and the benefits of broadband should be broadly enjoyed by all. (4)In many communities across the country, increased competition among broadband providers has the potential to offer consumers more affordable, high-quality options for broadband service. 
(5)The 2019 novel coronavirus pandemic has underscored the critical importance of affordable, high-speed broadband for individuals, families, and communities to be able to work, learn, and connect remotely while supporting social distancing. 60102.Grants for broadband deployment (a)Definitions (1)Areas, locations, and institutions lacking broadband accessIn this section: 
(A)Unserved locationThe term unserved location means a broadband-serviceable location, as determined in accordance with the broadband DATA maps, that— (i)has no access to broadband service; or 
(ii)lacks access to reliable broadband service offered with— (I)a speed of not less than— 
(aa)25 megabits per second for downloads; and (bb)3 megabits per second for uploads; and 
(II)a latency sufficient to support real-time, interactive applications. (B)Unserved service projectThe term unserved service project means a project in which not less than 80 percent of broadband-serviceable locations served by the project are unserved locations. 
(C)Underserved locationThe term underserved location means a location— (i)that is not an unserved location; and 
(ii)as determined in accordance with the broadband DATA maps, lacks access to reliable broadband service offered with—  (I)a speed of not less than— 
(aa)100 megabits per second for downloads; and (bb)20 megabits per second for uploads; and 
(II)a latency sufficient to support real-time, interactive applications. (D)Underserved service projectThe term underserved service project means a project in which not less than 80 percent of broadband-serviceable locations served by the project are unserved locations or underserved locations. 
(E)Eligible community anchor institutionThe term eligible community anchor institution means a community anchor institution that lacks access to gigabit-level broadband service. (2)Other definitionsIn this section: 
(A)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information. (B)Broadband; broadband serviceThe term broadband or broadband service has the meaning given the term broadband internet access service in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation. 
(C)Broadband DATA mapsThe term broadband DATA maps means the maps created under section 802(c)(1) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)). (D)CommissionThe term Commission means the Federal Communications Commission. 
(E)Community anchor institutionThe term community anchor institution means an entity such as a school, library, health clinic, health center, hospital or other medical provider, public safety entity, institution of higher education, public housing organization, or community support organization that facilitates greater use of broadband service by vulnerable populations, including low-income individuals, unemployed individuals, and aged individuals. (F)Eligible entityThe term eligible entity means a State. 
(G)High-cost area 
(i)In generalThe term high-cost area means an unserved area in which the cost of building out broadband service is higher, as compared with the average cost of building out broadband service in unserved areas in the United States (as determined by the Assistant Secretary, in consultation with the Commission), incorporating factors that include— (I)the remote location of the area; 
(II)the lack of population density of the area; (III)the unique topography of the area; 
(IV)a high rate of poverty in the area; or (V)any other factor identified by the Assistant Secretary, in consultation with the Commission, that contributes to the higher cost of deploying broadband service in the area. 
(ii)Unserved areaFor purposes of clause (i), the term unserved area means an area in which not less than 80 percent of broadband-serviceable locations are unserved locations. (H)Location; broadband-serviceable locationThe terms location and broadband-serviceable location have the meanings given those terms by the Commission under rules and guidance that are in effect, as of the date of enactment of this Act. 
(I)Priority broadband projectThe term priority broadband project means a project designed to— (i)provide broadband service that meets speed, latency, reliability, consistency in quality of service, and related criteria as the Assistant Secretary shall determine; and 
(ii)ensure that the network built by the project can easily scale speeds over time to— (I)meet the evolving connectivity needs of households and businesses; and 
(II)support the deployment of 5G, successor wireless technologies, and other advanced services. (J)ProgramThe term Program means the Broadband Equity, Access, and Deployment Program established under subsection (b)(1). 
(K)ProjectThe term project means an undertaking by a subgrantee under this section to construct and deploy infrastructure for the provision of broadband service. (L)Reliable broadband serviceThe term reliable broadband service means broadband service that meets performance criteria for service availability, adaptability to changing end-user requirements, length of serviceable life, or other criteria, other than upload and download speeds, as determined by the Assistant Secretary in coordination with the Commission. 
(M)StateThe term State has the meaning given the term in section 158 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942), except that that definition shall be applied by striking , and any other territory or possession of the United States. (N)SubgranteeThe term subgrantee means an entity that receives grant funds from an eligible entity to carry out activities under subsection (f). 
(b)Broadband Equity, Access, and Deployment Program 
(1)EstablishmentNot later than 180 days after the date of enactment of this Act, the Assistant Secretary shall establish a grant program, to be known as the Broadband Equity, Access, and Deployment Program, under which the Assistant Secretary makes grants to eligible entities, in accordance with this section, to bridge the digital divide. (2)Authorization of appropriationsThere is authorized to be appropriated to the Assistant Secretary to carry out the Program $42,450,000,000. 
(3)Obligation timelineThe Assistant Secretary shall obligate all amounts appropriated pursuant to paragraph (2) in an expedient manner after the Assistant Secretary issues the notice of funding opportunity under subsection (e)(1). (4)Technical support and assistance (A)Program assistanceAs part of the Program, the Assistant Secretary, in consultation with the Commission, shall provide technical support and assistance to eligible entities to facilitate their participation in the Program, including by assisting eligible entities with— 
(i)the development of grant applications under the Program; (ii)the development of plans and procedures for distribution of funds under the Program; and 
(iii)other technical support as determined by the Assistant Secretary. (B)General assistanceThe Assistant Secretary shall provide technical and other assistance to eligible entities— 
(i)to support the expansion of broadband, with priority for— (I)expansion in rural areas; and 
(II)eligible entities that consistently rank below most other eligible entities with respect to broadband access and deployment; and (ii)regarding cybersecurity resources and programs available through Federal agencies, including the Election Assistance Commission, the Cybersecurity and Infrastructure Security Agency, the Federal Trade Commission, and the National Institute of Standards and Technology. 
(c)Allocation 
(1)Allocation for high-cost areas 
(A)In generalOn or after the date on which the broadband DATA maps are made public, the Assistant Secretary shall allocate to eligible entities, in accordance with subparagraph (B) of this paragraph, 10 percent of the amount appropriated pursuant to subsection (b)(2). (B)FormulaThe Assistant Secretary shall calculate the amount allocated to an eligible entity under subparagraph (A) by— 
(i)dividing the number of unserved locations in high-cost areas in the eligible entity by the total number of unserved locations in high-cost areas in the United States; and (ii)multiplying the quotient obtained under clause (i) by the amount made available under subparagraph (A). 
(2)Minimum initial allocationOf the amount appropriated pursuant to subsection (b)(2)— (A)except as provided in subparagraph (B) of this paragraph, $100,000,000 shall be allocated to each State; and 
(B)$100,000,000 shall be allocated to, and divided equally among, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. (3)Allocation of remaining amounts (A)In generalOn or after the date on which the broadband DATA maps are made public, of the amount appropriated pursuant to subsection (b)(2), the Assistant Secretary shall allocate to eligible entities, in accordance with subparagraph (B) of this paragraph, the amount remaining after compliance with paragraphs (1) and (2) of this subsection. 
(B)AllocationThe amount allocated to an eligible entity under subparagraph (B) shall be calculated by— (i)dividing the number of unserved locations in the eligible entity by the total number of unserved locations in the United States; and 
(ii)multiplying the quotient obtained under clause (i) by the amount made available under subparagraph (A). (4)Availability conditioned on approval of applicationsThe availability of amounts allocated under paragraph (1), (2), or (3) to an eligible entity shall be subject to approval by the Assistant Secretary of the letter of intent, initial proposal, or final proposal of the eligible entity, as applicable, under subsection (e). 
(5)Contingency procedures 
(A)DefinitionIn this paragraph, the term covered application means a letter of intent, initial proposal, or final proposal under this section. (B)Political subdivisions and consortia (i)Application failuresThe Assistant Secretary, in carrying out the Program, shall provide that if an eligible entity fails to submit a covered application by the applicable deadline, or a covered application submitted by an eligible entity is not approved by the applicable deadline, a political subdivision or consortium of political subdivisions of the eligible entity may submit the applicable type of covered application in place of the eligible entity. 
(ii)Treatment of political subdivision or consortium as eligible entityIn the case of a political subdivision or consortium of political subdivisions that submits a covered application under clause (i) that is approved by the Assistant Secretary— (I)except as provided in subclause (II) of this clause, any reference in this section to an eligible entity shall be deemed to refer to the political subdivision or consortium; and 
(II)any reference in this section to an eligible entity in a geographic sense shall be deemed to refer to the eligible entity in whose place the political subdivision or consortium submitted the covered application. (C)Reallocation to other eligible entities (i)Application failuresThe Assistant Secretary, in carrying out the Program, shall provide that if an eligible entity fails to submit a covered application by the applicable deadline, or a covered application submitted by an eligible entity is not approved by the applicable deadline, as provided in subparagraph (A)), and no political subdivision or consortium of political subdivisions of the eligible entity submits a covered application by the applicable deadline, or no covered application submitted by such a political subdivision or consortium is approved by the applicable deadline, as provided in subparagraph (B), the Assistant Secretary— 
(I)shall reallocate the amounts that would have been available to the eligible entity pursuant to that type of covered application to other eligible entities that submitted that type of covered application by the applicable deadline; and (II)shall reallocate the amounts described in subclause (I) of this clause in accordance with the formula under paragraph (3). 
(ii)Failure to use full allocationThe Assistant Secretary, in carrying out the Program, shall provide that if an eligible entity fails to use the full amount allocated to the eligible entity under this subsection by the applicable deadline, the Assistant Secretary— (I)shall reallocate the unused amounts to other eligible entities with approved final proposals; and 
(II)shall reallocate the amounts described in subclause (I) in accordance with the formula under paragraph (3). (d)Administrative expenses (1)Assistant SecretaryThe Assistant Secretary may use not more than 2 percent of amounts appropriated pursuant to subsection (b) for administrative purposes. 
(2)Eligible entities 
(A)Pre-deployment planningAn eligible entity may use not more than 5 percent of the amount allocated to the eligible entity under subsection (c)(2) for the planning and pre-deployment activities under subsection (e)(1)(C). (B)AdministrationAn eligible entity may use not more than 2 percent of the grant amounts made available to the eligible entity under subsection (e) for expenses relating (directly or indirectly) to administration of the grant. 
(e)Implementation 
(1)Initial program deployment and planning 
(A)Notice of funding opportunity; processNot later than 180 days after the date of enactment of this Act, the Assistant Secretary shall— (i)issue a notice of funding opportunity for the Program that— 
(I)notifies eligible entities of— (aa)the establishment of the Program; and 
(bb)the amount of the minimum initial allocation to each eligible entity under subsection (c)(2); (II)invites eligible entities to submit letters of intent under subparagraph (B) in order to— 
(aa)participate in the Program; and (bb)receive funding for planning and pre-deployment activities under subparagraph (C); 
(III)contains details about the Program, including an outline of the requirements for— (aa)applications for grants under the Program, which shall consist of letters of intent, initial proposals, and final proposals; and 
(bb)allowed uses of grant amounts awarded under this section, as provided in subsection (f); and (IV)includes any other information determined relevant by the Assistant Secretary; 
(ii)establish a process, in accordance with subparagraph (C), through which to provide funding to eligible entities for planning and pre-deployment activities; (iii)develop and make public a standard online application form that an eligible entity may use to submit an initial proposal and final proposal for the grant amounts allocated to the eligible entity under subsection (c); 
(iv)publish a template— (I)initial proposal that complies with paragraph (3)(A); and 
(II)final proposal that complies with paragraph (4)(A); and (v)in consultation with the Commission, establish standards for how an eligible entity shall assess the capabilities and capacities of a prospective subgrantee under subsection (g)(2)(A). 
(B)Letter of intent 
(i)In generalAn eligible entity that wishes to participate in the Program shall file a letter of intent to participate in the Program consistent with this subparagraph. (ii)Form and contentsThe Assistant Secretary may establish the form and contents required for a letter of intent under this subparagraph, which contents may include— 
(I)details of— (aa)the existing broadband program or office of the eligible entity, including— 
(AA)activities that the program or office currently conducts; (BB)the number of rounds of broadband deployment grants that the eligible entity has awarded, if applicable; 
(CC)whether the eligible entity has an eligible entity-wide plan and goal for availability of broadband, and any relevant deadlines, as applicable; and (DD)the amount of funding that the eligible entity has available for broadband deployment or other broadband-related activities, including data collection and local planning, and the sources of that funding, including whether the funds are from the eligible entity or from the Federal Government under the American Rescue Plan Act of 2021 (Public Law 117–2); 
(bb)the number of full-time employees and part-time employees of the eligible entity who will assist in administering amounts received under the Program and the duties assigned to those employees; (cc)relevant contracted support; and 
(dd)the goals of the eligible entity for the use of amounts received under the Program, the process that the eligible entity will use to distribute those amounts to subgrantees, the timeline for awarding subgrants, and oversight and reporting requirements that the eligible entity will impose on subgrantees; (II)the identification of known barriers or challenges to developing and administering a program to administer grants received under the Program, if applicable; 
(III)the identification of the additional capacity needed by the eligible entity to implement the requirements under this section, such as— (aa)enhancing the capacity of the broadband program or office of the eligible entity by receiving technical assistance from Federal entities or other partners, hiring additional employees, or obtaining support from contracted entities; or 
(bb)acquiring additional programmatic information or data, such as through surveys or asset inventories; (IV)an explanation of how the needs described in subclause (III) were identified and how funds may be used to address those needs, including target areas; 
(V)details of any relevant partners, such as organizations that may inform broadband deployment and adoption planning; and (VI)any other information determined relevant by the Assistant Secretary. 
(C)Planning funds 
(i)In generalThe Assistant Secretary shall establish a process through which an eligible entity, in submitting a letter of intent under subparagraph (B), may request access to not more than 5 percent of the amount allocated to the eligible entity under subsection (c)(2) for use consistent with this subparagraph. (ii)Funding availabilityIf the Assistant Secretary approves a request from an eligible entity under clause (i), the Assistant Secretary shall make available to the eligible entity an amount, as determined appropriate by the Assistant Secretary, that is not more than 5 percent of the amount allocated to the eligible entity under subsection (c)(2). 
(iii)Eligible useThe Assistant Secretary shall determine the allowable uses of amounts made available under clause (ii), which may include— (I)research and data collection, including initial identification of unserved locations and underserved locations; 
(II)the development of a preliminary budget for pre-planning activities; (III)publications, outreach, and communications support; 
(IV)providing technical assistance, including through workshops and events; (V)training for employees of the broadband program or office of the eligible entity or employees of political subdivisions of the eligible entity, and related staffing capacity or consulting or contracted support; and 
(VI)with respect to an office that oversees broadband programs and broadband deployment in an eligible entity, establishing, operating, or increasing the capacity of such a broadband office. (D)Action plan (i)In generalAn eligible entity that receives funding from the Assistant Secretary under subparagraph (C) shall submit to the Assistant Secretary a 5-year action plan, which shall— 
(I)be informed by collaboration with local and regional entities; and (II)detail— 
(aa)investment priorities and associated costs; (bb)alignment of planned spending with economic development, telehealth, and related connectivity efforts. 
(ii)Requirements of action plansThe Assistant Secretary shall establish requirements for the 5-year action plan submitted by an eligible entity under clause (i), which may include requirements to— (I)address local and regional needs in the eligible entity with respect to broadband service; 
(II)propose solutions for the deployment of affordable broadband service in the eligible entity; (III)include localized data with respect to the deployment of broadband service in the eligible entity, including by identifying locations that should be prioritized for Federal support with respect to that deployment; 
(IV)ascertain how best to serve unserved locations in the eligible entity, whether through the establishment of cooperatives or public-private partnerships; (V)identify the technical assistance that would be necessary to carry out the plan; and 
(VI)assess the amount of time it would take to build out universal broadband service in the eligible entity. (2)Notice of available amounts; invitation to submit initial and final proposalsOn or after the date on which the broadband DATA maps are made public, the Assistant Secretary, in coordination with the Commission, shall issue a notice to each eligible entity that— 
(A)contains the estimated amount available to the eligible entity under subsection (c); and (B)invites the eligible entity to submit an initial proposal and final proposal for a grant under this section, in accordance with paragraphs (3) and (4) of this subsection. 
(3)Initial proposal 
(A)Submission 
(i)In generalAfter the Assistant Secretary issues the notice under paragraph (2), an eligible entity that wishes to receive a grant under this section shall submit an initial proposal for a grant, using the online application form developed by the Assistant Secretary under paragraph (1)(A)(iii), that— (I)outlines long-term objectives for deploying broadband, closing the digital divide, and enhancing economic growth and job creation, including— 
(aa)information developed by the eligible entity as part of the action plan submitted under paragraph (1)(D), if applicable; and (bb)information from any comparable strategic plan otherwise developed by the eligible entity, if applicable; 
(II) 
(aa)identifies, and outlines steps to support, local and regional broadband planning processes or ongoing efforts to deploy broadband or close the digital divide; and (bb)describes coordination with local governments, along with local and regional broadband planning processes; 
(III)identifies existing efforts funded by the Federal Government or a State within the jurisdiction of the eligible entity to deploy broadband and close the digital divide; (IV)includes a plan to competitively award subgrants to ensure timely deployment of broadband; 
(V)identifies— (aa)each unserved location or underserved location under the jurisdiction of the eligible entity; and 
(bb)each community anchor institution under the jurisdiction of the eligible entity that is an eligible community anchor institution; and (VI)certifies the intent of the eligible entity to comply with all applicable requirements under this section, including the reporting requirements under subsection (j)(1). 
(ii)Local coordination 
(I)In generalThe Assistant Secretary shall establish local coordination requirements for eligible entities to follow, to the greatest extent practicable. (II)Requirements The local coordination requirements established under subclause (I) shall include, at minimum, an opportunity for political subdivisions of an eligible entity to— 
(aa)submit plans for consideration by the eligible entity; and (bb)comment on the initial proposal of the eligible entity before the initial proposal is submitted to the Assistant Secretary. 
(B)Single initial proposalAn eligible entity may submit only 1 initial proposal under this paragraph. (C)Corrections to initial proposalThe Assistant Secretary may accept corrections to the initial proposal of an eligible entity after the initial proposal has been submitted. 
(D)Consideration of initial proposalAfter receipt of an initial proposal for a grant under this paragraph, the Assistant Secretary— (i)shall acknowledge receipt; 
(ii)if the initial proposal is complete— (I)shall determine whether the use of funds proposed in the initial proposal— 
(aa)complies with subsection (f); (bb)is in the public interest; and 
(cc)effectuates the purposes of this Act; (II)shall approve or disapprove the initial proposal based on the determinations under subclause (I); and 
(III)if the Assistant Secretary approves the initial proposal under clause (ii)(II), shall make available to the eligible entity— (aa)20 percent of the grant funds that were allocated to the eligible entity under subsection (c); or 
(bb)a higher percentage of the grant funds that were allocated to the eligible entity under subsection (c), at the discretion of the Assistant Secretary; and (iii)if the initial proposal is incomplete, or is disapproved under clause (ii)(II), shall notify the eligible entity and provide the eligible entity with an opportunity to resubmit the initial proposal. 
(E)Consideration of resubmitted initial proposalAfter receipt of a resubmitted initial proposal for a grant under this paragraph, the Assistant Secretary— (i)shall acknowledge receipt; 
(ii)if the initial proposal is complete— (I)shall determine whether the use of funds proposed in the initial proposal— 
(aa)complies with subsection (f); (bb)is in the public interest; and 
(cc)effectuates the purposes of this Act; (II)shall approve or disapprove the initial proposal based on the determinations under subclause (I); and 
(III)if the Assistant Secretary approves the initial proposal under clause (ii)(II), shall make available to the eligible entity— (aa)20 percent of the grant funds that were allocated to the eligible entity under subsection (c); or 
(bb)a higher percentage of the grant funds that were allocated to the eligible entity under subsection (c), at the discretion of the Assistant Secretary; and (iii)if the initial proposal is incomplete, or is disapproved under clause (ii)(II), shall notify the eligible entity and provide the eligible entity with an opportunity to resubmit the initial proposal. 
(4)Final proposal 
(A)Submission 
(i)In generalAfter the Assistant Secretary approvals the initial proposal of an eligible entity under paragraph (3), the eligible entity may submit a final proposal for the remainder of the amount allocated to the eligible entity under subsection (c), using the online application form developed by the Assistant Secretary under paragraph (1)(A)(iii), that includes— (I)a detailed plan that specifies how the eligible entity will— 
(aa)allocate grant funds for the deployment of broadband networks to unserved locations and underserved locations, in accordance with subsection (h)(1)(A)(i); and (bb)align the grant funds allocated to the eligible entity under subsection (c), where practicable, with the use of other funds that the eligible entity receives from the Federal Government, a State, or a private entity for related purposes; 
(II)a timeline for implementation; (III)processes for oversight and accountability to ensure the proper use of the grant funds allocated to the eligible entity under subsection (c); and 
(IV)a description of coordination with local governments, along with local and regional broadband planning processes. (ii)Local coordination (I)In generalThe Assistant Secretary shall establish local coordination requirements for eligible entities to follow, to the greatest extent practicable. 
(II)Requirements The local coordination requirements established under subclause (I) shall include, at minimum, an opportunity for political subdivisions of an eligible entity to— (aa)submit plans for consideration by the eligible entity; and 
(bb)comment on the final proposal of the eligible entity before the final proposal is submitted to the Assistant Secretary.  (iii)Federal coordinationTo ensure efficient and effective use of taxpayer funds, an eligible entity shall, to the greatest extent practicable, align the use of grant funds proposed in the final proposal under clause (i) with funds available from other Federal programs that support broadband deployment and access. 
(B)Single final proposalAn eligible entity may submit only 1 final proposal under this paragraph. (C)Corrections to final proposalThe Assistant Secretary may accept corrections to the final proposal of an eligible entity after the final proposal has been submitted. 
(D)Consideration of final proposalAfter receipt of a final proposal for a grant under this paragraph, the Assistant Secretary— (i)shall acknowledge receipt; 
(ii)if the final proposal is complete— (I)shall determine whether the use of funds proposed in the final proposal— 
(aa)complies with subsection (f); (bb)is in the public interest; and 
(cc)effectuates the purposes of this Act; (II)shall approve or disapprove the final proposal based on the determinations under subclause (I); and 
(III)if the Assistant Secretary approves the final proposal under clause (ii)(II), shall make available to the eligible entity the remainder of the grant funds allocated to the eligible entity under subsection (c); and (iii)if the final proposal is incomplete, or is disapproved under clause (ii)(II), shall notify the eligible entity and provide the eligible entity with an opportunity to resubmit the final proposal. 
(E)Consideration of resubmitted final proposalAfter receipt of a resubmitted final proposal for a grant under this paragraph, the Assistant Secretary— (i)shall acknowledge receipt; 
(ii)if the final proposal is complete— (I)shall determine whether the use of funds proposed in the final proposal— 
(aa)complies with subsection (f); (bb)is in the public interest; and 
(cc)effectuates the purposes of this Act; (II)shall approve or disapprove the final proposal based on the determinations under subclause (I); and 
(III)if the Assistant Secretary approves the final proposal under clause (ii)(II), shall make available to the eligible entity the remainder of the grant funds allocated to the eligible entity under subsection (c); and (iii)if the final proposal is incomplete, or is disapproved under clause (ii)(II), shall notify the eligible entity and provide the eligible entity with an opportunity to resubmit the final proposal.  
(f)Use of fundsAn eligible entity may use grant funds received under this section to competitively award subgrants for— (1)unserved service projects and underserved service projects; 
(2)connecting eligible community anchor institutions; (3)data collection, broadband mapping, and planning; 
(4)installing internet and Wi-Fi infrastructure or providing reduced-cost broadband within a multi-family residential building, with priority given to a residential building that— (A)has a substantial share of unserved households; or 
(B)is in a location in which the percentage of individuals with a household income that is at or below 150 percent of the poverty line applicable to a family of the size involved (as determined under section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)) is higher than the national percentage of such individuals;  (5)broadband adoption, including programs to provide affordable internet-capable devices; and 
(6)any use determined necessary by the Assistant Secretary to facilitate the goals of the Program.  (g)General Program requirements (1)Subgrantee obligationsA subgrantee, in carrying out activities using amounts received from an eligible entity under this section— 
(A)shall adhere to quality-of-service standards, as established by the Assistant Secretary; (B)shall comply with prudent cybersecurity and supply chain risk management practices, as specified by the Assistant Secretary, in consultation with the Director of the National Institute of Standards and Technology and the Commission; 
(C)shall incorporate best practices, as defined by the Assistant Secretary, for ensuring reliability and resilience of broadband infrastructure; and (D)may not use the amounts to purchase or support—  
(i)any covered communications equipment or service, as defined in section 9 of the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1608); or (ii)fiber optic cable and optical transmission equipment manufactured in the People’s Republic of China, except that the Assistant Secretary may waive the application of this clause with respect to a project if the eligible entity that awards a subgrant for the project shows that such application would unreasonably increase the cost of the project. 
(2)Eligible entity obligationsIn distributing funds to subgrantees under this section, an eligible entity shall— (A)ensure that any prospective subgrantee— 
(i)is capable of carrying out activities funded by the subgrant in a competent manner in compliance with all applicable Federal, State, and local laws; (ii)has the financial and managerial capacity to meet— 
(I)the commitments of the subgrantee under the subgrant; (II)the requirements of the Program; and 
(III)such requirements as may be further prescribed by the Assistant Secretary; and (iii)has the technical and operational capability to provide the services promised in the subgrant in the manner contemplated by the subgrant award; 
(B)stipulate, in any contract with a subgrantee for the use of such funds, reasonable provisions for recovery of funds for nonperformance; and (C) (i)distribute the funds in an equitable and non-discriminatory manner; and 
(ii)ensure, through a stipulation in any contract with a subgrantee for the use of such funds, that each subgrantee uses the funds in an equitable and nondiscriminatory manner. (3)Deobligation of awards; internet disclosureThe Assistant Secretary— 
(A)shall establish, in coordination with relevant Federal and State partners, appropriate mechanisms to ensure appropriate use of funds made available under this section; (B)may, in addition to other authority under applicable law— 
(i)deobligate grant funds awarded to an eligible entity that— (I)violates paragraph (2); or 
(II)demonstrates an insufficient level of performance, or wasteful or fraudulent spending, as defined in advance by the Assistant Secretary; and (ii)award grant funds that are deobligated under clause (i) to new or existing applicants consistent with this section; and 
(C)shall create and maintain a fully searchable database, accessible on the internet at no cost to the public, that contains information sufficient to allow the public to understand and monitor grants and subgrants awarded under the Program. (h)Broadband network deployment (1)Order of awards; priority (A)In generalAn eligible entity, in awarding subgrants for the deployment of a broadband network using grant funds received under this section, as authorized under subsection (f)(1)— 
(i)shall award funding in a manner that— (I)prioritizes unserved service projects; 
(II)after certifying to the Assistant Secretary that the eligible entity will ensure coverage of broadband service to all unserved locations within the eligible entity, prioritizes underserved service projects; and (III)after prioritizing underserved service projects, provides funding to connect eligible community anchor institutions; 
(ii)in providing funding under subclauses (I), (II), and (III) of clause (i), shall prioritize funding for deployment of broadband infrastructure for priority broadband projects; (iii)may not exclude cooperatives, nonprofit organizations, public-private partnerships, private companies, public or private utilities, public utility districts, or local governments from eligibility for such grant funds; and 
(iv)shall give priority to projects based on— (I)deployment of a broadband network to persistent poverty counties or high-poverty areas; 
(II)the speeds of the proposed broadband service; (III)the expediency with which a project can be completed; and 
(IV)a demonstrated record of and plans to be in compliance with Federal labor and employment laws. (B)Authority of Assistant SecretaryThe Assistant Secretary may provide additional guidance on the prioritization of subgrants awarded for the deployment of a broadband network using grant funds received under this section. 
(2)Challenge process 
(A)In generalAfter submitting an initial proposal under subsection (e)(3) and before allocating grant funds received under this section for the deployment of broadband networks, an eligible entity shall ensure a transparent, evidence-based, and expeditious challenge process under which a unit of local government, nonprofit organization, or other broadband service provider can challenge a determination made by the eligible entity in the initial proposal as to whether a particular location or community anchor institution within the jurisdiction of the eligible entity is eligible for the grant funds, including whether a particular location is unserved or underserved. (B)Final identification; notification of funding eligibilityAfter resolving each challenge under subparagraph (A), and not later than 60 days before allocating grant funds received under this section for the deployment of broadband networks, an eligible entity shall provide public notice of the final classification of each unserved location, underserved location, or eligible community anchor institution within the jurisdiction of the eligible entity. 
(C)Consultation with NTIAAn eligible entity shall notify the Assistant Secretary of any modification to the initial proposal of the eligible entity submitted under subsection (e)(3) that is necessitated by a successful challenge under subparagraph (A) of this paragraph. (D)NTIA authorityThe Assistant Secretary— 
(i)may modify the challenge process required under subparagraph (A) as necessary; and (ii)may reverse the determination of an eligible entity with respect to the eligibility of a particular location or community anchor institution for grant funds under this section. 
(E)Expediting broadband data collection activities 
(i)Deadline for resolution of challenge process under Broadband DATA ActSection 802(b)(5)(C)(i) of the Communications Act of 1934 (47 U.S.C. 642(b)(5)(C)(i)) is amended by striking challenges and inserting the following: challenges, which shall require that the Commission resolve a challenge not later than 90 days after the date on which a final response by a provider to a challenge to the accuracy of a map or information described in subparagraph (A) is complete. (ii)Paperwork Reduction Act exemption expansionSection 806(b) of the Communications Act of 1934 (47 U.S.C. 646(b)) is amended by striking the initial rule making required under section 802(a)(1) and inserting any rule making or other action by the Commission required under this title. 
(iii)ImplementationThe Commission shall implement the amendments made by this subparagraph as soon as possible after the date of enactment of this Act. (3)Non-Federal share of broadband infrastructure deployment costs (A)In general (i)Matching requirementIn allocating grant funds received under this section for deployment of broadband networks, an eligible entity shall provide, or require a subgrantee to provide, a contribution, derived from non-Federal funds (or funds from a Federal regional commission or authority), except in high-cost areas or as otherwise provided by this Act, of not less than 25 percent of project costs. 
(ii)WaiverUpon request by an eligible entity or a subgrantee, the Assistant Secretary may reduce or waive the required matching contribution under clause (i). (B)Source of matchA matching contribution under subparagraph (A)— 
(i)may be provided by an eligible entity, a unit of local government, a utility company, a cooperative, a nonprofit organization, a for-profit company, regional planning or governmental organization, a Federal regional commission or authority, or any combination thereof; (ii)may include in-kind contributions; and 
(iii)may include funds that were provided to an eligible entity or a subgrantee— (I)under— 
(aa)the Families First Coronavirus Response Act (Public Law 116–127; 134 Stat. 178); (bb)the CARES Act (Public Law 116–136; 134 Stat. 281); 
(cc)the Consolidated Appropriations Act, 2021 (Public Law 116–260; 134 Stat. 1182); (dd)the American Rescue Plan Act of 2021 (Public Law 117–2; 135 Stat. 4); or 
(ee)any amendment made by an Act described in any of items (aa) through (dd); and (II)for the purpose of deployment of broadband service, as described in the applicable provision of law described in subclause (I). 
(C)DefinitionFor purposes of this paragraph, the term Federal regional commission or authority means— (i)the Appalachian Regional Commission; 
(ii)the Delta Regional Authority; (iii)the Denali Commission; and 
(iv)the Northern Border Regional Commission. (4)Deployment and provision of service requirementsAn entity that receives a subgrant under subsection (f)(1) for the deployment of a broadband network— 
(A)in providing broadband service using the network— (i)shall provide broadband service— 
(I)at a speed of not less than 100 megabits per second for downloads and 20 megabits per second for uploads; (II)with a latency that is sufficiently low to allow reasonably foreseeable, real-time, interactive applications; and 
(III)with network outages that do not exceed, on average, 48 hours over any 365-day period; and (ii)shall provide access to broadband service to each customer served by the project that desires broadband service; 
(B)shall offer not less than 1 low-cost broadband service option for eligible subscribers, as those terms are defined in paragraph (5) of this subsection; (C)shall deploy the broadband network and begin providing broadband service to each customer that desires broadband service not later than 4 years after the date on which the entity receives the subgrant, except that an eligible entity may extend the deadline under this subparagraph if— 
(i)the eligible entity has a plan for use of the grant funds; (ii)the construction project is underway; or 
(iii)extenuating circumstances require an extension of time to allow the project to be completed; (D)for any project that involves laying fiber optic cables or conduit underground or along a roadway, shall include interspersed conduit access points at regular and short intervals; 
(E)may use the subgrant to deploy broadband infrastructure in or through any area required to reach interconnection points or otherwise to ensure the technical feasibility and financial sustainability of a project providing broadband service to an unserved location, underserved location, or eligible community anchor institution; (F)once the network has been deployed, shall provide public notice, online and through other means, of that fact to the locations and areas to which broadband service has been provided and share the public notice with the eligible entity that awarded the subgrant; 
(G)shall carry out public awareness campaigns in service areas that are designed to highlight the value and benefits of broadband service in order to increase the adoption of broadband service by consumers; and (H)if the entity is no longer able to provide broadband service to the locations covered by the subgrant at any time, shall sell the network capacity at a reasonable, wholesale rate on a nondiscriminatory basis to other broadband service providers or public sector entities. 
(5)Low-cost broadband service option 
(A)DefinitionsIn this paragraph— (i)the term eligible subscriber shall have the meaning given the term by the Assistant Secretary for purposes of this paragraph; and 
(ii)the term low-cost broadband service option shall be defined by an eligible entity for subgrantees of the eligible entity in accordance with subparagraph (B). (B)Defining low-cost broadband service option (i)ProposalAn eligible entity shall submit to the Assistant Secretary for approval, in the final proposal of the eligible entity submitted under subsection (e)(4), a proposed definition of low-cost broadband service option that shall apply to subgrantees of the eligible entity for purposes of the requirement under paragraph (4)(B) of this subsection. 
(ii)ConsultationAn eligible entity shall consult with the Assistant Secretary and prospective subgrantees regarding a proposed definition of low-cost broadband service option before submitting the proposed definition to the Assistant Secretary under clause (i). (iii)Approval of Assistant Secretary (I)In generalA proposed definition of low-cost broadband service option submitted by an eligible entity under clause (i) shall not take effect until the Assistant Secretary approves the final proposal of the eligible entity submitted under subsection (e)(4), including approval of the proposed definition of low-cost broadband service option. 
(II)ResubmissionIf the Assistant Secretary does not approve a proposed definition of low-cost broadband service option submitted by an eligible entity under clause (i), the Assistant Secretary shall— (aa)notify the eligible entity and provide the eligible entity with an opportunity to resubmit the final proposal, as provided in subsection (e)(4), with an improved definition of low-cost broadband service option; and 
(bb)provide the eligible entity with instructions on how to cure the defects in the proposed definition. (iv)Public disclosureAfter the Assistant Secretary approves the final proposal of an eligible entity under subsection (e)(4), and before the Assistant Secretary disburses any funds to the eligible entity based on that approval, the Assistant Secretary shall publicly disclose the eligible entity’s definition of low-cost broadband service option. 
(C)NonperformanceThe Assistant Secretary shall develop procedures under which the Assistant Secretary or an eligible entity may— (i)evaluate the compliance of a subgrantee with the requirement under paragraph (4)(B); and 
(ii)take corrective action, including recoupment of funds from the subgrantee, for noncompliance with the requirement under paragraph (4)(B). (D)No regulation of rates permittedNothing in this title may be construed to authorize the Assistant Secretary or the National Telecommunications and Information Administration to regulate the rates charged for broadband service. 
(E)GuidanceThe Assistant Secretary may issue guidance to eligible entities to carry out the purposes of this paragraph. (6)Return of fundsAn entity that receives a subgrant from an eligible entity under subsection (f) and fails to comply with any requirement under this subsection shall return up to the entire amount of the subgrant to the eligible entity, at the discretion of the eligible entity or the Assistant Secretary. 
(i)RegulationsThe Assistant Secretary may issue such regulations or other guidance, forms, instructions, and publications as may be necessary or appropriate to carry out the programs, projects, or activities authorized under this section, including to ensure that those programs, projects, or activities are completed in a timely and effective manner. (j)Reporting (1)Eligible entities (A)Initial reportNot later than 90 days after receiving grant funds under this section, for the sole purposes of providing transparency and providing information to inform future Federal broadband planning, an eligible entity shall submit to the Assistant Secretary a report that— 
(i)describes the planned and actual use of funds; (ii)describes the planned and actual process of subgranting; 
(iii)identifies the establishment of appropriate mechanisms by the eligible entity to ensure that all subgrantees of the eligible entity comply with the eligible uses prescribed under subsection (f); and (iv)includes any other information required by the Assistant Secretary. 
(B)Semiannual reportNot later than 1 year after receiving grant funds under this section, and semiannually thereafter until the funds have been expended, an eligible entity shall submit to the Assistant Secretary a report, with respect to the 6-month period immediately preceding the report date, that— (i)describes how the eligible entity expended the grant funds; 
(ii)describes each service provided with the grant funds; (iii)describes the number of locations at which broadband service was made available using the grant funds, and the number of those locations at which broadband service was utilized; and 
(iv)certifies that the eligible entity complied with the requirements of this section and with any additional reporting requirements prescribed by the Assistant Secretary. (C)Final reportNot later than 1 year after an eligible entity has expended all grant funds received under this section, the eligible entity shall submit to the Assistant Secretary a report that— 
(i)describes how the eligible entity expended the funds; (ii)describes each service provided with the grant funds; 
(iii)describes the number of locations at which broadband service was made available using the grant funds, and the number of those locations at which broadband service was utilized;  (iv)includes each report that the eligible entity received from a subgrantee under paragraph (2); and 
(v)certifies that the eligible entity complied with the requirements of this section and with any additional reporting requirements prescribed by the Assistant Secretary. (D)Provision to FCC and USDASubject to section 904(b)(2) of division FF of the Consolidated Appropriations Act, 2021 (Public Law 116–260) (relating to an interagency agreement), the Assistant Secretary shall coordinate with the Commission and the Department of Agriculture, including providing the final reports received under subparagraph (C) to the Commission and the Department of Agriculture to be used when determining whether to award funds for the deployment of broadband under any program administered by those agencies. 
(E)Federal agency reporting requirement 
(i)DefinitionsIn this subparagraph, the terms agency and Federal broadband support program have the meanings given those terms in section 903 of division FF of the Consolidated Appropriations Act, 2021 (Public Law 116–260) (also known as the ACCESS BROADBAND Act). (ii)RequirementAn agency that offers a Federal broadband support program shall provide data to the Assistant Secretary, in a manner and format prescribed by the Assistant Secretary, to promote coordination of efforts to track construction and use of broadband infrastructure. 
(2)Subgrantees 
(A)Semiannual reportThe recipient of a subgrant from an eligible entity under this section shall submit to the eligible entity a semiannual report for the duration of the subgrant to track the effectiveness of the use of funds provided. (B)ContentsEach report submitted under subparagraph (A) shall— 
(i)describe each type of project carried out using the subgrant and the duration of the subgrant; (ii)in the case of a broadband infrastructure project— 
(I)include a list of addresses or locations that constitute the service locations that will be served by the broadband infrastructure to be constructed; (II)identify whether each address or location described in subclause (I) is residential, commercial, or a community anchor institution; 
(III)describe the types of facilities that have been constructed and installed; (IV)describe the peak and off-peak actual speeds of the broadband service being offered; 
(V)describe the maximum advertised speed of the broadband service being offered; (VI)describe the non-promotional prices, including any associated fees, charged for different tiers of broadband service being offered; 
(VII)include any other data that would be required to comply with the data and mapping collection standards of the Commission under section 1.7004 of title 47, Code of Federal Regulations, or any successor regulation, for broadband infrastructure projects; and (VIII)comply with any other reasonable reporting requirements determined by the eligible entity or the Assistant Secretary; and 
(iii)certify that the information in the report is accurate. (3)Standardization and coordinationThe Assistant Secretary and the Commission shall collaborate to— 
(A)standardize and coordinate reporting of locations at which broadband service was provided using grant funds received under this section in accordance with title VIII of the Communications Act of 1934 (47 U.S.C. 641 et seq.); and (B)provide a standardized methodology to recipients of grants and subgrantees under this section for reporting the information described in subparagraph (A). 
(4)Information on broadband subsidies and low-income plans 
(A)Establishment of websiteNot later than 2 years after the date of enactment of this Act, the Assistant Secretary, in consultation with the Commission, shall establish a publicly available website that— (i)allows a consumer to determine, based on financial information entered by the consumer, whether the consumer is eligible— 
(I)to receive a Federal or State subsidy with respect to broadband service; or (II)for a low-income plan with respect to broadband service; and 
(ii)contains information regarding how to apply for the applicable benefit described in clause (i). (B)Provision of dataA Federal entity, State entity receiving Federal funds, or provider of broadband service that offers a subsidy or low-income plan, as applicable, with respect to broadband service shall provide data to the Assistant Secretary in a manner and format as established by the Assistant Secretary as necessary for the Assistant Secretary to carry out subparagraph (A). 
(k)Relation to other public fundingNotwithstanding any other provision of law— (1)an entity that has received amounts from the Federal Government or a State or local government for the purpose of expanding access to broadband service may receive a subgrant under subsection (f) in accordance with this section; and 
(2)the receipt of a subgrant under subsection (f) by an entity described in paragraph (1) of this subsection shall not affect the eligibility of the entity to receive the amounts from the Federal Government or a State or local government described in that paragraph. (l)Supplement not supplantGrant funds awarded to an eligible entity under this section shall be used to supplement, and not supplant, the amounts that the eligible entity would otherwise make available for the purposes for which the grant funds may be used. 
(m)Sense of Congress regarding federal agency coordinationIt is the sense of Congress that Federal agencies responsible for supporting broadband deployment, including the Commission, the Department of Commerce, and the Department of Agriculture, to the extent possible, should align the goals, application and reporting processes, and project requirements with respect to broadband deployment supported by those agencies. (n)Judicial review (1)In generalThe United States District Court for the District of Columbia shall have exclusive jurisdiction to review a decision of the Assistant Secretary made under this section. 
(2)Standard of reviewIn carrying out any review described in paragraph (1), the court shall affirm the decision of the Assistant Secretary unless— (A)the decision was procured by corruption, fraud, or undue means; 
(B)there was actual partiality or corruption in the Assistant Secretary; or (C)the Assistant Secretary was guilty of— 
(i)misconduct in refusing to review the administrative record; or (ii)any other misbehavior by which the rights of any party have been prejudiced. 
(o)Exemption from certain lawsAny action taken or decision made by the Assistant Secretary under this section shall be exempt from the requirements of— (1)section 3506 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act); 
(2)chapter 5 or 7 of title 5, United States Code (commonly referred to as the Administrative Procedures Act); and (3)chapter 6 of title 5, United States Code (commonly referred to as the Regulatory Flexibility Act). 
60103.Broadband DATA maps 
(a)DefinitionIn this section, the term Commission means the Federal Communications Commission. (b)Provision of informationA broadband provider shall provide the Commission with any information, in the format, type, or specification requested by the Commission, necessary to augment the collection of data by the Commission under— 
(1)title VIII of the Communications Act of 1934 (47 U.S.C. 641 et seq.); or (2)the Form 477 data collection program. 
(c)Notice of initial broadband DATA collection filing deadlineThe Commission— (1)shall provide notice to broadband providers not later than 60 days before the initial deadline for submission of data under section 802(a)(1)(A) of the Communications Act of 1934 (47 U.S.C. 642(a)(1)(A)); and 
(2)notwithstanding any prior decision of the Commission to the contrary, shall not be required to provide notice not later than 6 months before the initial deadline described in paragraph (1). (d)Availability of census data (1)In generalSection 802(b)(1) of the Communications Act of 1934 (47 U.S.C. 802(b)(1)) is amended by adding at the end the following: 
 
(D)Availability of census dataThe Secretary of Commerce shall submit to the Commission, for inclusion in the Fabric, a count of the aggregate number of housing units in each census block, as collected by the Bureau of the Census.. (2)Provision of updated 2020 census dataNot later than 30 days after receiving a request from the Commission, the Secretary of Commerce, in implementing the amendment made by paragraph (1), shall provide the Commission with a count of the aggregate number of housing units in each census block, as collected during the 2020 decennial census of population. 
(e)Publication of Broadband DATA maps on internetSection 802(c)(6) of the Communications Act of 1934 (47 U.S.C. 642(c)(6)) is amended, in the matter preceding paragraph (6), by inserting , including on a publicly available website, after make public. 60104.Report on future of Universal Service Fund (a)DefinitionsIn this section— 
(1)the term Commission means the Federal Communications Commission; and (2)the term universal service goals for broadband means the statutorily mandated goals of universal service for advanced telecommunications capability under section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302). 
(b)EvaluationNot later than 30 days after the date of enactment of this Act, the Commission shall commence a proceeding to evaluate the implications of this Act and the amendments made by this Act on how the Commission should achieve the universal service goals for broadband. (c)Report (1)In generalNot later than 270 days after the date of enactment of this Act, the Commission shall submit to Congress a report on the options of the Commission for improving its effectiveness in achieving the universal service goals for broadband in light of this Act and the amendments made by this Act, and other legislation that addresses those goals. 
(2)RecommendationsIn the report submitted under paragraph (1), the Commission may make recommendations for Congress on further actions the Commission and Congress could take to improve the ability of the Commission to achieve the universal service goals for broadband. (3)Scope of universal serviceIn submitting the report under paragraph (1), the Commission— 
(A)may not in any way reduce the congressional mandate to achieve the universal service goals for broadband; and (B)may provide recommendations for Congress to expand the universal service goals for broadband, if the Commission believes such an expansion is in the public interest. 
60105.Broadband deployment locations map 
(a)DefinitionsIn this section: (1)Broadband infrastructureThe term broadband infrastructure means any cables, fiber optics, wiring, or other permanent (integral to the structure) infrastructure, including wireless infrastructure, that— 
(A)is capable of providing access to internet connections in individual locations; and (B)is an advanced telecommunications capability, as defined in section 706(d) of the Telecommunications Act of 1996 (47 U.S.C. 1302(d)). 
(2)CommissionThe term Commission means the Federal Communications Commission.  (3)Deployment Locations MapThe term Deployment Locations Map means the mapping tool required to be established under subsection (b).  
(b)Establishment of Deployment Locations MapNot later than 18 months after the date of enactment of this Act, the Commission shall, in consultation with all relevant Federal agencies, establish an online mapping tool to provide a locations overview of the overall geographic footprint of each broadband infrastructure deployment project funded by the Federal Government. (c)RequirementsThe Deployment Locations Map shall be— 
(1)the centralized, authoritative source of information on funding made available by the Federal Government for broadband infrastructure deployment in the United States; and  (2)made publicly available on the website of the Commission. 
(d)FunctionsIn establishing the Deployment Locations Map, the Commission shall ensure that the Deployment Locations Map— (1)compiles data related to Federal funding for broadband infrastructure deployment provided by the Commission, the National Telecommunications and Information Administration, the Department of Agriculture, the Department of Health and Human Services, the Department of the Treasury, the Department of Housing and Urban Development, the Institute of Museum and Library Sciences, and any other Federal agency that provides such data relating to broadband infrastructure deployment funding to the Commission, including funding under— 
(A)this Act;  (B)the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136);  
(C)the Consolidated Appropriations Act, 2021 (Public Law 116–260);  (D)American Rescue Plan Act of 2021 (Public Law 117–2); or 
(E)any Federal amounts appropriated or any Federal program authorized after the date of enactment of this Act to fund broadband infrastructure deployment;  (2)contains data, with respect to each broadband infrastructure deployment program, relating to— 
(A)the Federal agency of jurisdiction;  (B)the program title; and 
(C)the network type, including wired, terrestrial fixed, wireless, mobile, and satellite broadband infrastructure deployment;  (3)allows users to manipulate the Deployment Locations Map to identify, search, and filter broadband infrastructure deployment projects by— 
(A)company name; (B)duration timeline, including the dates of a project’s beginning and ending, or anticipated beginning or ending date; 
(C)total number of locations to which a project makes service available; and (D)relevant download and upload speeds; and 
(4)incorporates broadband service availability data as depicted in the Broadband Map created under section 802(c)(1) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)). (e)Periodic updates (1)In generalThe Commission shall, in consultation with relevant Federal agencies, ensure the Deployment Locations Map is maintained and up to date on a periodic basis, but not less frequently than once every 180 days.  
(2)Other Federal agenciesEach Federal agency providing funding for broadband infrastructure deployment shall report relevant data to the Commission on a periodic basis. (f)No Effect on Programmatic MissionsNothing in this section shall be construed to affect the programmatic missions of Federal agencies providing funding for broadband infrastructure development. 
(g)NonduplicationThe requirements in this section shall be consistent with and avoid duplication with the provisions of section 903 of division FF of the Consolidated Appropriations Act, 2021 (Public Law 116–260).  (h)FundingOf the amounts appropriated to carry out this division under this Act, $10,000,000 shall be made available to carry out this section.  
IITribal connectivity technical amendments. 
60201.Tribal connectivity technical amendments Section 905 of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended— (1)in subsection (c)— 
(A)in paragraph (1)(B), by striking during the COVID–19 pandemic; (B)in paragraph (4)— 
(i)in subparagraph (A)— (I)in clause (i), by striking 180 days after receiving grant funds and inserting 18 months after receiving an allocation of funds pursuant to a specific grant award; and 
(II)in clause (ii), by striking revert to the general fund of the Treasury and inserting be made available to other eligible entities for the purposes provided in this subsection; (ii)in subparagraph (B)— 
(I)in clause (i), by striking 1 year after receiving grant funds and inserting 4 years after receiving an allocation of funds pursuant to a specific grant award; (II)by redesignating clause (iii) as clause (iv); and 
(III)by inserting after clause (ii) the following:  (iii)Extensions for other projectsThe Assistant Secretary may, for good cause shown, extend the period under clause (i) for an eligible entity that proposes to use the grant funds for an eligible use other than construction of broadband infrastructure, based on a detailed showing by the eligible entity of the need for an extension.; and 
(iii)by adding at the end the following:  (C)Multiple grant awardsIf the Assistant Secretary awards multiple grants to an eligible entity under this subsection, the deadlines under subparagraphs (A) and (B) shall apply individually to each grant award.; and 
(C)by striking paragraph (6) and inserting the following:  (6)Administrative expenses of eligible entities (A)In generalExcept as provided in subparagraph (B), an eligible entity may use not more than 2 percent of grant funds received under this subsection for administrative purposes. 
(B)Broadband infrastructure projectsAn eligible entity that proposes to use grant funds for the construction of broadband infrastructure may use an amount of the grant funds equal to not more than 2.5 percent of the total project cost for planning, feasibility, and sustainability studies related to the project.; and (2)in subsection (e), by adding at the end the following: 
 
(6)Additional appropriations for tribal broadband connectivity program 
(A)DefinitionIn this paragraph, the term initial round of funding— (i)means the allocation under paragraph (2)(E) of funds appropriated under subsection (b)(1); and 
(ii)does not include any reallocation of funds under paragraph (2)(F). (B)New fundingIf Congress appropriates additional funds for grants under subsection (c) after the date of enactment of this Act, the Assistant Secretary— 
(i)may use a portion of the funds to fully fund any grants under that subsection for which the Assistant Secretary received an application and which the Assistant Secretary did not fully fund during the initial round of funding; and (ii)shall allocate any remaining funds through subsequent funding rounds consistent with the requirements of this section, except as provided in subparagraph (C) of this paragraph. 
(C)ExceptionsIf Congress appropriates additional funds for grants under subsection (c) after the date of enactment of this Act— (i)the Assistant Secretary shall not be required to issue an additional notice under paragraph (1) of this subsection, but shall inform eligible entities that additional funding has been made available for grants under subsection (c) and describe the changes made to the Tribal Broadband Connectivity Program under that subsection by section 60201 of the Infrastructure Investment and Jobs Act; 
(ii)the requirement under paragraph (2)(C) of this subsection shall be applied individually to each round of funding for grants under subsection (c); (iii)paragraph (2)(A) of this subsection shall be applied by substituting 180-day period beginning on the date on which the Assistant Secretary informs eligible entities that additional funding has been made available for grants under subsection (c) for 90-day period beginning on the date on which the Assistant Secretary issues the notice under paragraph (1); and 
(iv)notwithstanding paragraph (2)(F) of this subsection, in the case of funds appropriated under subsection (b)(1) that were not allocated during the initial round of funding, the Assistant Secretary may elect to allocate the funds during any subsequent round of funding for grants under subsection (c).. IIIDigital Equity Act of 2021 60301.Short titleThis title may be cited as the Digital Equity Act of 2021. 
60302.DefinitionsIn this title: (1)Adoption of broadbandThe term adoption of broadband means the process by which an individual obtains daily access to the internet— 
(A)at a speed, quality, and capacity— (i)that is necessary for the individual to accomplish common tasks; and 
(ii)such that the access qualifies as an advanced telecommunications capability; (B)with the digital skills that are necessary for the individual to participate online; and 
(C)on a— (i)personal device; and 
(ii)secure and convenient network. (2)Advanced telecommunications capabilityThe term advanced telecommunications capability has the meaning given the term in section 706(d) of the Telecommunications Act of 1996 (47 U.S.C. 1302(d)). 
(3)Aging individualThe term aging individual has the meaning given the term older individual in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002). (4)Appropriate committees of CongressThe term appropriate committees of Congress means— 
(A)the Committee on Appropriations of the Senate; (B)the Committee on Commerce, Science, and Transportation of the Senate; 
(C)the Committee on Appropriations of the House of Representatives; and (D)the Committee on Energy and Commerce of the House of Representatives. 
(5)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information. (6)Community anchor institutionThe term community anchor institution means a public school, a public or multi-family housing authority, a library, a medical or healthcare provider, a community college or other institution of higher education, a State library agency, and any other nonprofit or governmental community support organization. 
(7)Covered householdThe term covered household means a household, the income of which for the most recently completed year is not more than 150 percent of an amount equal to the poverty level, as determined by using criteria of poverty established by the Bureau of the Census. (8)Covered populationsThe term covered populations means— 
(A)individuals who live in covered households; (B)aging individuals; 
(C)incarcerated individuals, other than individuals who are incarcerated in a Federal correctional facility; (D)veterans; 
(E)individuals with disabilities; (F)individuals with a language barrier, including individuals who— 
(i)are English learners; and (ii)have low levels of literacy; 
(G)individuals who are members of a racial or ethnic minority group; and (H)individuals who primarily reside in a rural area. 
(9)Covered programsThe term covered programs means the State Digital Equity Capacity Grant Program established under section 60304 and the Digital Equity Competitive Grant Program established under section 60305. (10)Digital equityThe term digital equity means the condition in which individuals and communities have the information technology capacity that is needed for full participation in the society and economy of the United States. 
(11)Digital inclusionThe term digital inclusion— (A)means the activities that are necessary to ensure that all individuals in the United States have access to, and the use of, affordable information and communication technologies, such as— 
(i)reliable fixed and wireless broadband internet service; (ii)internet-enabled devices that meet the needs of the user; and 
(iii)applications and online content designed to enable and encourage self-sufficiency, participation, and collaboration; and (B)includes— 
(i)obtaining access to digital literacy training; (ii)the provision of quality technical support; and 
(iii)obtaining basic awareness of measures to ensure online privacy and cybersecurity. (12)Digital literacyThe term digital literacy means the skills associated with using technology to enable users to find, evaluate, organize, create, and communicate information. 
(13)DisabilityThe term disability has the meaning given the term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102). (14)Eligible StateThe term eligible State means— 
(A)with respect to planning grants made available under section 60304(c)(3), a State with respect to which the Assistant Secretary has approved an application submitted to the Assistant Secretary under section 60304(c)(3)(C); and (B)with respect to capacity grants awarded under section 60304(d), a State with respect to which the Assistant Secretary has approved an application submitted to the Assistant Secretary under section 60304(d)(2), including approval of the State Digital Equity Plan developed by the State under section 60304(c). 
(15)Gender identityThe term gender identity has the meaning given the term in section 249(c) of title 18, United States Code. (16)Indian TribeThe term Indian Tribe has the meaning given the term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)). 
(17)Institution of higher educationThe term institution of higher education— (A)has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); and 
(B)includes a postsecondary vocational institution. (18)Local educational agencyThe term local educational agency has the meaning given the term in section 8101(30) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(30)). 
(19)Postsecondary vocational institutionThe term postsecondary vocational institution has the meaning given the term in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c)). (20)Rural areaThe term rural area has the meaning given the term in section 601(b)(3) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(b)(3)). 
(21)StateThe term State means— (A)any State of the United States; 
(B)the District of Columbia; and (C)the Commonwealth of Puerto Rico. 
(22)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code. (23)Workforce development programThe term workforce development program has the meaning given the term in section 3(66) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(66)). 
60303.Sense of CongressIt is the sense of Congress that— (1)a broadband connection and digital literacy are increasingly critical to how individuals— 
(A)participate in the society, economy, and civic institutions of the United States; and (B)access health care and essential services, obtain education, and build careers; 
(2)digital exclusion— (A)carries a high societal and economic cost; 
(B)materially harms the opportunity of an individual with respect to the economic success, educational achievement, positive health outcomes, social inclusion, and civic engagement of that individual; and (C)exacerbates existing wealth and income gaps, especially those experienced by covered populations; 
(3)achieving digital equity for all people of the United States requires additional and sustained investment and research efforts; (4)the Federal Government, as well as State, tribal, territorial, and local governments, have made social, legal, and economic obligations that necessarily extend to how the citizens and residents of those governments access and use the internet; and 
(5)achieving digital equity is a matter of social and economic justice and is worth pursuing. 60304.State Digital Equity Capacity Grant Program (a)Establishment; purpose (1)In generalThe Assistant Secretary shall establish in the Department of Commerce the State Digital Equity Capacity Grant Program (referred to in this section as the Program)— 
(A)the purpose of which is to promote the achievement of digital equity, support digital inclusion activities, and build capacity for efforts by States relating to the adoption of broadband by residents of those States; (B)through which the Assistant Secretary shall make grants to States in accordance with the requirements of this section; and 
(C)which shall ensure that States have the capacity to promote the achievement of digital equity and support digital inclusion activities. (2)Consultation with other Federal agencies; no conflictIn establishing the Program under paragraph (1), the Assistant Secretary shall— 
(A)consult with— (i)the Secretary of Agriculture; 
(ii)the Secretary of Housing and Urban Development; (iii)the Secretary of Education; 
(iv)the Secretary of Labor; (v)the Secretary of Health and Human Services; 
(vi)the Secretary of Veterans Affairs; (vii)the Secretary of the Interior; 
(viii)the Federal Communications Commission; (ix)the Federal Trade Commission; 
(x)the Director of the Institute of Museum and Library Services; (xi)the Administrator of the Small Business Administration; 
(xii)the Federal Co-Chair of the Appalachian Regional Commission; and (xiii)the head of any other agency that the Assistant Secretary determines to be appropriate; and 
(B)ensure that the Program complements and enhances, and does not conflict with, other Federal broadband initiatives and programs. (b)Administering entity (1)Selection; functionThe governor (or equivalent official) of a State that wishes to be awarded a grant under this section shall, from among entities that are eligible under paragraph (2), select an administering entity for that State, which shall— 
(A)serve as the recipient of, and administering agent for, any grant awarded to the State under this section; (B)develop, implement, and oversee the State Digital Equity Plan for the State described in subsection (c); 
(C)make subgrants to any entity described in subsection (c)(1)(D) that is located in the State in support of— (i)the State Digital Equity Plan for the State; and 
(ii)digital inclusion activities in the State generally; and (D)serve as— 
(i)an advocate for digital equity policy and digital inclusion activities; and (ii)a repository of best practice materials regarding the policies and activities described in clause (i). 
(2)Eligible entitiesAny of the following entities may serve as the administering entity for a State for the purposes of this section if the entity has demonstrated a capacity to administer the Program on a statewide level: (A)The State, a political subdivision, agency, or instrumentality of the State, an Indian Tribe located in the State, an Alaska Native entity located in the State, or a Native Hawaiian organization located in the State. 
(B)A foundation, corporation, institution, association, or coalition that is— (i)a not-for-profit entity; 
(ii)providing services in the State; and (iii)not a school. 
(C)A community anchor institution, other than a school, that is located in the State. (D)A local educational agency that is located in the State. 
(E)An entity located in the State that carries out a workforce development program. (F)An agency of the State that is responsible for administering or supervising adult education and literacy activities in the State. 
(G)A public or multi-family housing authority that is located in the State. (H)A partnership between any of the entities described in subparagraphs (A) through (G). 
(c)State Digital Equity Plan 
(1)Development; contentsA State that wishes to be awarded a grant under subsection (d) shall develop a State Digital Equity Plan for the State, which shall include— (A)the identification of the barriers to digital equity faced by covered populations in the State; 
(B)measurable objectives for documenting and promoting, among each group described in subparagraphs (A) through (H) of section 60302(8) located in that State— (i)the availability of, and affordability of access to, fixed and wireless broadband technology; 
(ii)the online accessibility and inclusivity of public resources and services; (iii)digital literacy; 
(iv)awareness of, and the use of, measures to secure the online privacy of, and cybersecurity with respect to, an individual; and (v)the availability and affordability of consumer devices and technical support for those devices; 
(C)an assessment of how the objectives described in subparagraph (B) will impact and interact with the State’s— (i)economic and workforce development goals, plans, and outcomes; 
(ii)educational outcomes; (iii)health outcomes; 
(iv)civic and social engagement; and (v)delivery of other essential services; 
(D)in order to achieve the objectives described in subparagraph (B), a description of how the State plans to collaborate with key stakeholders in the State, which may include— (i)community anchor institutions; 
(ii)county and municipal governments; (iii)local educational agencies; 
(iv)where applicable, Indian Tribes, Alaska Native entities, or Native Hawaiian organizations; (v)nonprofit organizations; 
(vi)organizations that represent— (I)individuals with disabilities, including organizations that represent children with disabilities; 
(II)aging individuals; (III)individuals with language barriers, including— 
(aa)individuals who are English learners; and (bb)individuals who have low levels of literacy; 
(IV)veterans; and (V)individuals in that State who are incarcerated in facilities other than Federal correctional facilities; 
(vii)civil rights organizations; (viii)entities that carry out workforce development programs; 
(ix)agencies of the State that are responsible for administering or supervising adult education and literacy activities in the State; (x)public housing authorities in the State; and 
(xi)a partnership between any of the entities described in clauses (i) through (x); and (E)a list of organizations with which the administering entity for the State collaborated in developing and implementing the Plan. 
(2)Public availability 
(A)In generalThe administering entity for a State shall make the State Digital Equity Plan of the State available for public comment for a period of not less than 30 days before the date on which the State submits an application to the Assistant Secretary under subsection (d)(2). (B)Consideration of comments receivedThe administering entity for a State shall, with respect to an application submitted to the Assistant Secretary under subsection (d)(2)— 
(i)before submitting the application— (I)consider all comments received during the comment period described in subparagraph (A) with respect to the application (referred to in this subparagraph as the comment period); and 
(II)make any changes to the plan that the administering entity determines to be worthwhile; and (ii)when submitting the application— 
(I)describe any changes pursued by the administering entity in response to comments received during the comment period; and (II)include a written response to each comment received during the comment period. 
(3)Planning grants 
(A)In generalBeginning in the first fiscal year that begins after the date of enactment of this Act, the Assistant Secretary shall, in accordance with the requirements of this paragraph, award planning grants to States for the purpose of developing the State Digital Equity Plans of those States under this subsection. (B)EligibilityIn order to be awarded a planning grant under this paragraph, a State— 
(i)shall submit to the Assistant Secretary an application under subparagraph (C); and (ii)may not have been awarded, at any time, a planning grant under this paragraph. 
(C)ApplicationA State that wishes to be awarded a planning grant under this paragraph shall, not later than 60 days after the date on which the notice of funding availability with respect to the grant is released, submit to the Assistant Secretary an application, in a format to be determined by the Assistant Secretary, that contains the following materials: (i)A description of the entity selected to serve as the administering entity for the State, as described in subsection (b). 
(ii)A certification from the State that, not later than 1 year after the date on which the Assistant Secretary awards the planning grant to the State, the administering entity for that State shall develop a State Digital Equity Plan under this subsection, which— (I)the administering entity shall submit to the Assistant Secretary; and 
(II)shall comply with the requirements of this subsection, including the requirement under paragraph (2)(B). (iii)The assurances required under subsection (e). 
(D)Awards 
(i)Amount of grantA planning grant awarded to an eligible State under this paragraph shall be determined according to the formula under subsection (d)(3)(A)(i). (ii)Duration (I)In generalExcept as provided in subclause (II), with respect to a planning grant awarded to an eligible State under this paragraph, the State shall expend the grant funds during the 1-year period beginning on the date on which the State is awarded the grant funds. 
(II)ExceptionThe Assistant Secretary may grant an extension of not longer than 180 days with respect to the requirement under subclause (I). (iii)Challenge mechanismThe Assistant Secretary shall ensure that any eligible State to which a planning grant is awarded under this paragraph may appeal or otherwise challenge in a timely fashion the amount of the grant awarded to the State, as determined under clause (i). 
(E)Use of fundsAn eligible State to which a planning grant is awarded under this paragraph shall, through the administering entity for that State, use the grant funds only for the following purposes: (i)To develop the State Digital Equity Plan of the State under this subsection. 
(ii) 
(I)Subject to subclause (II), to make subgrants to any of the entities described in paragraph (1)(D) to assist in the development of the State Digital Equity Plan of the State under this subsection. (II)If the administering entity for a State makes a subgrant described in subclause (I), the administering entity shall, with respect to the subgrant, provide to the State the assurances required under subsection (e). 
(d)State capacity grants 
(1)In generalBeginning not later than 2 years after the date on which the Assistant Secretary begins awarding planning grants under subsection (c)(3), the Assistant Secretary shall each year award grants to eligible States to support— (A)the implementation of the State Digital Equity Plans of those States; and 
(B)digital inclusion activities in those States. (2)ApplicationA State that wishes to be awarded a grant under this subsection shall, not later than 60 days after the date on which the notice of funding availability with respect to the grant is released, submit to the Assistant Secretary an application, in a format to be determined by the Assistant Secretary, that contains the following materials: 
(A)A description of the entity selected to serve as the administering entity for the State, as described in subsection (b). (B)The State Digital Equity Plan of that State, as described in subsection (c). 
(C)A certification that the State, acting through the administering entity for the State, shall— (i)implement the State Digital Equity Plan of the State; and 
(ii)make grants in a manner that is consistent with the aims of the Plan described in clause (i). (D)The assurances required under subsection (e). 
(E)In the case of a State to which the Assistant Secretary has previously awarded a grant under this subsection, any amendments to the State Digital Equity Plan of that State, as compared with the State Digital Equity Plan of the State previously submitted. (3)Awards (A)Amount of grant (i)FormulaSubject to clauses (ii), (iii), and (iv), the Assistant Secretary shall calculate the amount of a grant awarded to an eligible State under this subsection in accordance with the following criteria, using the best available data for all States for the fiscal year in which the grant is awarded: 
(I)50 percent of the total grant amount shall be based on the population of the eligible State in proportion to the total population of all eligible States. (II)25 percent of the total grant amount shall be based on the number of individuals in the eligible State who are members of covered populations in proportion to the total number of individuals in all eligible States who are members of covered populations. 
(III)25 percent of the total grant amount shall be based on the comparative lack of availability and adoption of broadband in the eligible State in proportion to the lack of availability and adoption of broadband of all eligible States, which shall be determined according to data collected from— (aa)the annual inquiry of the Federal Communications Commission conducted under section 706(b) of the Telecommunications Act of 1996 (47 U.S.C. 1302(b)); 
(bb)the American Community Survey or, if necessary, other data collected by the Bureau of the Census; (cc)the NTIA Internet Use Survey, which is administered as the Computer and Internet Use Supplement to the Current Population Survey of the Bureau of the Census; and 
(dd)any other source that the Assistant Secretary, after appropriate notice and opportunity for public comment, determines to be appropriate. (ii)Minimum awardThe amount of a grant awarded to an eligible State under this subsection in a fiscal year shall be not less than 0.5 percent of the total amount made available to award grants to eligible States for that fiscal year. 
(iii)Additional amountsIf, after awarding planning grants to States under subsection (c)(3) and capacity grants to eligible States under this subsection in a fiscal year, there are amounts remaining to carry out this section, the Assistant Secretary shall distribute those amounts— (I)to eligible States to which the Assistant Secretary has awarded grants under this subsection for that fiscal year; and 
(II)in accordance with the formula described in clause (i). (iv)Data unavailableIf, in a fiscal year, the Commonwealth of Puerto Rico (referred to in this clause as Puerto Rico) is an eligible State and specific data for Puerto Rico is unavailable for a factor described in subclause (I), (II), or (II) of clause (i), the Assistant Secretary shall use the median data point with respect to that factor among all eligible States and assign it to Puerto Rico for the purposes of making any calculation under that clause for that fiscal year. 
(B)DurationWith respect to a grant awarded to an eligible State under this subsection, the eligible State shall expend the grant funds during the 5-year period beginning on the date on which the eligible State is awarded the grant funds. (C)Challenge mechanismThe Assistant Secretary shall ensure that any eligible State to which a grant is awarded under this subsection may appeal or otherwise challenge in a timely fashion the amount of the grant awarded to the State, as determined under subparagraph (A). 
(D)Use of fundsThe administering entity for an eligible State to which a grant is awarded under this subsection shall use the grant amounts for the following purposes: (i) (I)Subject to subclause (II), to update or maintain the State Digital Equity Plan of the State. 
(II)An administering entity for an eligible State to which a grant is awarded under this subsection may use not more than 20 percent of the amount of the grant for the purpose described in subclause (I). (ii)To implement the State Digital Equity Plan of the State. 
(iii) 
(I)Subject to subclause (II), to award a grant to any entity that is described in section 60305(b) and is located in the eligible State in order to— (aa)assist in the implementation of the State Digital Equity Plan of the State; 
(bb)pursue digital inclusion activities in the State consistent with the State Digital Equity Plan of the State; and (cc)report to the State regarding the digital inclusion activities of the entity. 
(II)Before an administering entity for an eligible State may award a grant under subclause (I), the administering entity shall require the entity to which the grant is awarded to certify that— (aa)the entity shall carry out the activities required under items (aa), (bb), and (cc) of that subclause; 
(bb)the receipt of the grant shall not result in unjust enrichment of the entity; and (cc)the entity shall cooperate with any evaluation— 
(AA)of any program that relates to a grant awarded to the entity; and (BB)that is carried out by or for the administering entity, the Assistant Secretary, or another Federal official. 
(iv) 
(I)Subject to subclause (II), to evaluate the efficacy of the efforts funded by grants made under clause (iii). (II)An administering entity for an eligible State to which a grant is awarded under this subsection may use not more than 5 percent of the amount of the grant for a purpose described in subclause (I). 
(v) 
(I)Subject to subclause (II), for the administrative costs incurred in carrying out the activities described in clauses (i) through (iv). (II)An administering entity for an eligible State to which a grant is awarded under this subsection may use not more than 3 percent of the amount of the grant for a purpose described in subclause (I). 
(e)AssurancesWhen applying for a grant under this section, a State shall include in the application for that grant assurances that— (1)if an entity described in section 60305(b) is awarded grant funds under this section (referred to in this subsection as a covered recipient), provide that— 
(A)the covered recipient shall use the grant funds in accordance with any applicable statute, regulation, and application procedure; (B)the administering entity for that State shall adopt and use proper methods of administering any grant that the covered recipient is awarded, including by— 
(i)enforcing any obligation imposed under law on any agency, institution, organization, or other entity that is responsible for carrying out the program to which the grant relates; (ii)correcting any deficiency in the operation of a program to which the grant relates, as identified through an audit or another monitoring or evaluation procedure; and 
(iii)adopting written procedures for the receipt and resolution of complaints alleging a violation of law with respect to a program to which the grant relates; and (C)the administering entity for that State shall cooperate in carrying out any evaluation— 
(i)of any program that relates to a grant awarded to the covered recipient; and (ii)that is carried out by or for the Assistant Secretary or another Federal official; 
(2)the administering entity for that State shall— (A)use fiscal control and fund accounting procedures that ensure the proper disbursement of, and accounting for, any Federal funds that the State is awarded under this section; 
(B)submit to the Assistant Secretary any reports that may be necessary to enable the Assistant Secretary to perform the duties of the Assistant Secretary under this section; (C)maintain any records and provide any information to the Assistant Secretary, including those records, that the Assistant Secretary determines is necessary to enable the Assistant Secretary to perform the duties of the Assistant Secretary under this section; and 
(D)with respect to any significant proposed change or amendment to the State Digital Equity Plan for the State, make the change or amendment available for public comment in accordance with subsection (c)(2); and (3)the State, before submitting to the Assistant Secretary the State Digital Equity Plan of the State, has complied with the requirements of subsection (c)(2). 
(f)Termination of grant 
(1)In generalThe Assistant Secretary shall terminate a grant awarded to an eligible State under this section if, after notice to the State and opportunity for a hearing, the Assistant Secretary— (A)presents to the State a rationale and supporting information that clearly demonstrates that— 
(i)the grant funds are not contributing to the development or execution of the State Digital Equity Plan of the State, as applicable; and (ii)the State is not upholding assurances made by the State to the Assistant Secretary under subsection (e); and 
(B)determines that the grant is no longer necessary to achieve the original purpose for which Assistant Secretary awarded the grant. (2)RedistributionIf the Assistant Secretary, in a fiscal year, terminates a grant under paragraph (1), the Assistant Secretary shall redistribute the unspent grant amounts— 
(A)to eligible States to which the Assistant Secretary has awarded grants under subsection (d) for that fiscal year; and (B)in accordance with the formula described in subsection (d)(3)(A)(i). 
(g)Reporting and information requirements; Internet disclosureThe Assistant Secretary— (1)shall— 
(A)require any entity to which a grant, including a subgrant, is awarded under this section to publicly report, for each year during the period described in subsection (c)(3)(D)(ii) or (d)(3)(B), as applicable, with respect to the grant, and in a format specified by the Assistant Secretary, on— (i)the use of that grant by the entity; 
(ii)the progress of the entity towards fulfilling the objectives for which the grant was awarded; and (iii)the implementation of the State Digital Equity Plan of the State; 
(B)establish appropriate mechanisms to ensure that each eligible State to which a grant is awarded under this section— (i)uses the grant amounts in an appropriate manner; and 
(ii)complies with all terms with respect to the use of the grant amounts; and (C)create and maintain a fully searchable database, which shall be accessible on the internet at no cost to the public, that contains, at a minimum— 
(i)the application of each State that has applied for a grant under this section; (ii)the status of each application described in clause (i); 
(iii)each report submitted by an entity under subparagraph (A); (iv)a record of public comments made regarding the State Digital Equity Plan of a State, as well as any written responses to or actions taken as a result of those comments; and 
(v)any other information that is sufficient to allow the public to understand and monitor grants awarded under this section; and (2)may establish additional reporting and information requirements for any recipient of a grant under this section. 
(h)Supplement not supplantA grant or subgrant awarded under this section shall supplement, not supplant, other Federal or State funds that have been made available to carry out activities described in this section. (i)Set asidesFrom amounts made available in a fiscal year to carry out the Program, the Assistant Secretary shall reserve— 
(1)not more than 5 percent for the implementation and administration of the Program, which shall include— (A)providing technical support and assistance, including ensuring consistency in data reporting; 
(B)providing assistance to— (i)States, or administering entities for States, to prepare the applications of those States; and 
(ii)administering entities with respect to grants awarded under this section; and (C)developing the report required under section 60306(a); 
(2)not less than 5 percent to award grants to, or enter into contracts or cooperative agreements with, Indian Tribes, Alaska Native entities, and Native Hawaiian organizations to allow those tribes, entities, and organizations to carry out the activities described in this section; and (3)not less than 1 percent to award grants to, or enter into contracts or cooperative agreements with, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any other territory or possession of the United States that is not a State to enable those entities to carry out the activities described in this section. 
(j)RulesThe Assistant Secretary may prescribe such rules as may be necessary to carry out this section. (k)Authorization of appropriationsThere are authorized to be appropriated— 
(1)$60,000,000 for the award of grants under subsection (c)(3), which shall remain available until expended; (2)for the award of grants under subsection (d)— 
(A)$240,000,000 for fiscal year 2022; and (B)$300,000,000 for each of fiscal years 2023 through 2026; and 
(3)such sums as may be necessary to carry out this section for each fiscal year after the end of the 5-fiscal year period described in paragraph (2). 60305.Digital Equity Competitive Grant Program (a)Establishment (1)In generalNot later than 30 days after the date on which the Assistant Secretary begins awarding grants under section 60304(d), and not before that date, the Assistant Secretary shall establish in the Department of Commerce the Digital Equity Competitive Grant Program (referred to in this section as the Program), the purpose of which is to award grants to support efforts to achieve digital equity, promote digital inclusion activities, and spur greater adoption of broadband among covered populations. 
(2)Consultation; no conflictIn establishing the Program under paragraph (1), the Assistant Secretary— (A)may consult a State with respect to— 
(i)the identification of groups described in subparagraphs (A) through (H) of section 60302(8) located in that State; and (ii)the allocation of grant funds within that State for projects in or affecting the State; and 
(B)shall— (i)consult with— 
(I)the Secretary of Agriculture; (II)the Secretary of Housing and Urban Development; 
(III)the Secretary of Education; (IV)the Secretary of Labor; 
(V)the Secretary of Health and Human Services; (VI)the Secretary of Veterans Affairs; 
(VII)the Secretary of the Interior; (VIII)the Federal Communications Commission; 
(IX)the Federal Trade Commission; (X)the Director of the Institute of Museum and Library Services; 
(XI)the Administrator of the Small Business Administration; (XII)the Federal Co-Chair of the Appalachian Regional Commission; and 
(XIII)the head of any other agency that the Assistant Secretary determines to be appropriate; and (ii)ensure that the Program complements and enhances, and does not conflict with, other Federal broadband initiatives and programs. 
(b)EligibilityThe Assistant Secretary may award a grant under the Program to any of the following entities if the entity is not serving, and has not served, as the administering entity for a State under section 60304(b): (1)A political subdivision, agency, or instrumentality of a State, including an agency of a State that is responsible for administering or supervising adult education and literacy activities, or for providing public housing, in the State. 
(2)An Indian Tribe, an Alaska Native entity, or a Native Hawaiian organization. (3)A foundation, corporation, institution, or association that is— 
(A)a not-for-profit entity; and (B)not a school. 
(4)A community anchor institution. (5)A local educational agency. 
(6)An entity that carries out a workforce development program. (7)A partnership between any of the entities described in paragraphs (1) through (6). 
(8)A partnership between— (A)an entity described in any of paragraphs (1) through (6); and 
(B)an entity that— (i)the Assistant Secretary, by rule, determines to be in the public interest; and 
(ii)is not a school. (c)ApplicationAn entity that wishes to be awarded a grant under the Program shall submit to the Assistant Secretary an application— 
(1)at such time, in such form, and containing such information as the Assistant Secretary may require; and (2)that— 
(A)provides a detailed explanation of how the entity will use any grant amounts awarded under the Program to carry out the purposes of the Program in an efficient and expeditious manner; (B)identifies the period in which the applicant will expend the grant funds awarded under the Program; 
(C)includes— (i)a justification for the amount of the grant that the applicant is requesting; and 
(ii)for each fiscal year in which the applicant will expend the grant funds, a budget for the activities that the grant funds will support; (D)demonstrates to the satisfaction of the Assistant Secretary that the entity— 
(i)is capable of carrying out— (I)the project or function to which the application relates; and 
(II)the activities described in subsection (h)— (aa)in a competent manner; and 
(bb)in compliance with all applicable Federal, State, and local laws; and (ii)if the applicant is an entity described in subsection (b)(1), shall appropriate or otherwise unconditionally obligate from non-Federal sources funds that are necessary to meet the requirements of subsection (e); 
(E)discloses to the Assistant Secretary the source and amount of other Federal, State, or outside funding sources from which the entity receives, or has applied for, funding for activities or projects to which the application relates; and (F)provides— 
(i)the assurances that are required under subsection (f); and (ii)an assurance that the entity shall follow such additional procedures as the Assistant Secretary may require to ensure that grant funds are used and accounted for in an appropriate manner. 
(d)Award of grants 
(1)Factors considered in award of grantsIn deciding whether to award a grant under the Program, the Assistant Secretary shall, to the extent practicable, consider— (A)whether an application shall, if approved— 
(i)increase internet access and the adoption of broadband among covered populations to be served by the applicant; and (ii)not result in unjust enrichment;  
(B)the comparative geographic diversity of the application in relation to other eligible applications; and (C)the extent to which an application may duplicate or conflict with another program. 
(2)Use of funds 
(A)In generalIn addition to the activities required under subparagraph (B), an entity to which the Assistant Secretary awards a grant under the Program shall use the grant amounts to support not less than 1 of the following activities: (i)To develop and implement digital inclusion activities that benefit covered populations. 
(ii)To facilitate the adoption of broadband by covered populations in order to provide educational and employment opportunities to those populations. (iii)To implement, consistent with the purposes of this title— 
(I)training programs for covered populations that cover basic, advanced, and applied skills; or (II)other workforce development programs. 
(iv)To make available equipment, instrumentation, networking capability, hardware and software, or digital network technology for broadband services to covered populations at low or no cost. (v)To construct, upgrade, expend, or operate new or existing public access computing centers for covered populations through community anchor institutions. 
(vi)To undertake any other project and activity that the Assistant Secretary finds to be consistent with the purposes for which the Program is established. (B)Evaluation (i)In generalAn entity to which the Assistant Secretary awards a grant under the Program shall use not more than 10 percent of the grant amounts to measure and evaluate the activities supported with the grant amounts. 
(ii)Submission to Assistant SecretaryAn entity to which the Assistant Secretary awards a grant under the Program shall submit to the Assistant Secretary each measurement and evaluation performed under clause (i)— (I)in a manner specified by the Assistant Secretary; 
(II)not later than 15 months after the date on which the entity is awarded the grant amounts; and (III)annually after the submission described in subclause (II) for any year in which the entity expends grant amounts. 
(C)Administrative costsAn entity to which the Assistant Secretary awards a grant under the Program may use not more than 10 percent of the amount of the grant for administrative costs in carrying out any of the activities described in subparagraph (A). (D)Time limitationsWith respect to a grant awarded to an entity under the Program, the entity— 
(i)except as provided in clause (ii), shall expend the grant amounts during the 4-year period beginning on the date on which the entity is awarded the grant amounts; and (ii)during the 1-year period beginning on the date that is 4 years after the date on which the entity is awarded the grant amounts, may continue to measure and evaluate the activities supported with the grant amounts, as required under subparagraph (B). 
(e)Federal share 
(1)In generalExcept as provided in paragraph (2), the Federal share of any project for which the Assistant Secretary awards a grant under the Program may not exceed 90 percent. (2)ExceptionThe Assistant Secretary may grant a waiver with respect to the limitation on the Federal share of a project described in paragraph (1) if— 
(A)the applicant with respect to the project petitions the Assistant Secretary for the waiver; and (B)the Assistant Secretary determines that the petition described in subparagraph (A) demonstrates financial need. 
(f)AssurancesWhen applying for a grant under this section, an entity shall include in the application for that grant assurances that the entity shall— (1)use any grant funds that the entity is awarded— 
(A)in accordance with any applicable statute, regulation, and application procedure; and (B)to the extent required under applicable law; 
(2)adopt and use proper methods of administering any grant that the entity is awarded, including by— (A)enforcing any obligation imposed under law on any agency, institution, organization, or other entity that is responsible for carrying out a program to which the grant relates; 
(B)correcting any deficiency in the operation of a program to which the grant relates, as identified through an audit or another monitoring or evaluation procedure; and (C)adopting written procedures for the receipt and resolution of complaints alleging a violation of law with respect to a program to which the grant relates; 
(3)cooperate with respect to any evaluation— (A)of any program that relates to a grant awarded to the entity; and 
(B)that is carried out by or for the Assistant Secretary or another Federal official; (4)use fiscal control and fund accounting procedures that ensure the proper disbursement of, and accounting for, any Federal funds that the entity is awarded under the Program; 
(5)submit to the Assistant Secretary any reports that may be necessary to enable the Assistant Secretary to perform the duties of the Assistant Secretary under the Program; and (6)maintain any records and provide any information to the Assistant Secretary, including those records, that the Assistant Secretary determines is necessary to enable the Assistant Secretary to perform the duties of the Assistant Secretary under the Program. 
(g)Deobligation or termination of grantIn addition to other authority under applicable law, the Assistant Secretary may— (1)deobligate or terminate a grant awarded to an entity under this section if, after notice to the entity and opportunity for a hearing, the Assistant Secretary— 
(A)presents to the entity a rationale and supporting information that clearly demonstrates that— (i)the grant funds are not being used in a manner that is consistent with the application with respect to the grant submitted by the entity under subsection (c); and 
(ii)the entity is not upholding assurances made by the entity to the Assistant Secretary under subsection (f); and (B)determines that the grant is no longer necessary to achieve the original purpose for which Assistant Secretary awarded the grant; and 
(2)with respect to any grant funds that the Assistant Secretary deobligates or terminates under paragraph (1), competitively award the grant funds to another applicant, consistent with the requirements of this section. (h)Reporting and information requirements; internet disclosureThe Assistant Secretary— 
(1)shall— (A)require any entity to which the Assistant Secretary awards a grant under the Program to, for each year during the period described in subsection (d)(2)(D) with respect to the grant, submit to the Assistant Secretary a report, in a format specified by the Assistant Secretary, regarding— 
(i)the amount of the grant; (ii)the use by the entity of the grant amounts; and 
(iii)the progress of the entity towards fulfilling the objectives for which the grant was awarded; (B)establish mechanisms to ensure appropriate use of, and compliance with respect to all terms regarding, grant funds awarded under the Program; 
(C)create and maintain a fully searchable database, which shall be accessible on the internet at no cost to the public, that contains, at a minimum— (i)a list of each entity that has applied for a grant under the Program; 
(ii)a description of each application described in clause (i), including the proposed purpose of each grant described in that clause; (iii)the status of each application described in clause (i), including whether the Assistant Secretary has awarded a grant with respect to the application and, if so, the amount of the grant; 
(iv)each report submitted by an entity under subparagraph (A); and (v)any other information that is sufficient to allow the public to understand and monitor grants awarded under the Program; and 
(D)ensure that any entity with respect to which an award is deobligated or terminated under subsection (g) may, in a timely manner, appeal or otherwise challenge that deobligation or termination, as applicable; and (2)may establish additional reporting and information requirements for any recipient of a grant under the Program. 
(i)Supplement not supplantA grant awarded to an entity under the Program shall supplement, not supplant, other Federal or State funds that have been made available to the entity to carry out activities described in this section. (j)Set asidesFrom amounts made available in a fiscal year to carry out the Program, the Assistant Secretary shall reserve— 
(1)5 percent for the implementation and administration of the Program, which shall include— (A)providing technical support and assistance, including ensuring consistency in data reporting; 
(B)providing assistance to entities to prepare the applications of those entities with respect to grants awarded under this section; (C)developing the report required under section 60306(a); and 
(D)conducting outreach to entities that may be eligible to be awarded a grant under the Program regarding opportunities to apply for such a grant; (2)5 percent to award grants to, or enter into contracts or cooperative agreements with, Indian Tribes, Alaska Native entities, and Native Hawaiian organizations to allow those tribes, entities, and organizations to carry out the activities described in this section; and 
(3)1 percent to award grants to, or enter into contracts or cooperative agreements with, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any other territory or possession of the United States that is not a State to enable those entities to carry out the activities described in this section. (k)RulesThe Assistant Secretary may prescribe such rules as may be necessary to carry out this section. 
(l)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)$250,000,000 for each of the first 5 fiscal years in which funds are made available to carry out this section; and 
(2)such sums as may be necessary for each fiscal year after the end of the 5-fiscal year period described in paragraph (1). 60306.Policy research, data collection, analysis and modeling, evaluation, and dissemination (a)Reporting requirements (1)In generalNot later than 1 year after the date on which the Assistant Secretary begins awarding grants under section 60304(d)(1), and annually thereafter, the Assistant Secretary shall— 
(A)submit to the appropriate committees of Congress a report that documents, for the year covered by the report— (i)the findings of each evaluation conducted under subparagraph (B); 
(ii)a list of each grant awarded under each covered program, which shall include— (I)the amount of each such grant; 
(II)the recipient of each such grant; and (III)the purpose for which each such grant was awarded; 
(iii)any deobligation, termination, or modification of a grant awarded under the covered programs, which shall include a description of the subsequent usage of any funds to which such an action applies; and (iv)each challenge made by an applicant for, or a recipient of, a grant under the covered programs and the outcome of each such challenge; and 
(B)conduct evaluations of the activities carried out under the covered programs, which shall include an evaluation of— (i)whether eligible States to which grants are awarded under the program established under section 60304 are— 
(I)abiding by the assurances made by those States under subsection (e) of that section; (II)meeting, or have met, the stated goals of the Digital Equity Plans developed by the States under subsection (c) of that section; 
(III)satisfying the requirements imposed by the Assistant Secretary on those States under subsection (g) of that section; and (IV)in compliance with any other rules, requirements, or regulations promulgated by the Assistant Secretary in implementing that program; and 
(ii)whether entities to which grants are awarded under the program established under section 60305 are— (I)abiding by the assurances made by those entities under subsection (f) of that section; 
(II)meeting, or have met, the stated goals of those entities with respect to the use of the grant amounts; (III)satisfying the requirements imposed by the Assistant Secretary on those States under subsection (h) of that section; and 
(IV)in compliance with any other rules, requirements, or regulations promulgated by the Assistant Secretary in implementing that program. (2)Public availabilityThe Assistant Secretary shall make each report submitted under paragraph (1)(A) publicly available in an online format that— 
(A)facilitates access and ease of use; (B)is searchable; and 
(C)is accessible— (i)to individuals with disabilities; and 
(ii)in languages other than English. (b)Authority to contract and enter into other arrangementsThe Assistant Secretary may award grants and enter into contracts, cooperative agreements, and other arrangements with Federal agencies, public and private organizations, and other entities with expertise that the Assistant Secretary determines appropriate in order to— 
(1)evaluate the impact and efficacy of activities supported by grants awarded under the covered programs; and (2)develop, catalog, disseminate, and promote the exchange of best practices, both with respect to and independent of the covered programs, in order to achieve digital equity. 
(c)Consultation and public engagementIn carrying out subsection (a), and to further the objectives described in paragraphs (1) and (2) of subsection (b), the Assistant Secretary shall conduct ongoing collaboration and consult with— (1)the Secretary of Agriculture; 
(2)the Secretary of Housing and Urban Development; (3)the Secretary of Education; 
(4)the Secretary of Labor; (5)the Secretary of Health and Human Services; 
(6)the Secretary of Veterans Affairs; (7)the Secretary of the Interior; 
(8)the Federal Communications Commission; (9)the Federal Trade Commission; 
(10)the Director of the Institute of Museum and Library Services; (11)the Administrator of the Small Business Administration; 
(12)the Federal Co-Chair of the Appalachian Regional Commission; (13)State agencies and governors of States (or equivalent officials); 
(14)entities serving as administering entities for States under section 60304(b); (15)national, State, tribal, and local organizations that provide digital inclusion, digital equity, or digital literacy services; 
(16)researchers, academics, and philanthropic organizations; and (17)other agencies, organizations (including international organizations), entities (including entities with expertise in the fields of data collection, analysis and modeling, and evaluation), and community stakeholders, as determined appropriate by the Assistant Secretary. 
(d)Technical support and assistanceThe Assistant Secretary shall provide technical support and assistance, assistance to entities to prepare the applications of those entities with respect to grants awarded under the covered programs, and other resources, to the extent practicable, to ensure consistency in data reporting and to meet the objectives of this section. (e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section, which shall remain available until expended. 
60307.General provisions 
(a)Nondiscrimination 
(1)In generalNo individual in the United States may, on the basis of actual or perceived race, color, religion, national origin, sex, gender identity, sexual orientation, age, or disability, be excluded from participation in, be denied the benefits of, or be subjected to discrimination under any program or activity that is funded in whole or in part with funds made available to carry out this title. (2)EnforcementThe Assistant Secretary shall effectuate paragraph (1) with respect to any program or activity described in that paragraph by issuing regulations and taking actions consistent with section 602 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–1). 
(3)Judicial reviewJudicial review of an action taken by the Assistant Secretary under paragraph (2) shall be available to the extent provided in section 603 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–2). (b)Technological neutralityThe Assistant Secretary shall, to the extent practicable, carry out this title in a technologically neutral manner. 
(c)Audit and oversightBeginning in the first fiscal year in which amounts are made available to carry out an activity authorized under this title, and in each of the 4 fiscal years thereafter, there is authorized to be appropriated to the Office of Inspector General for the Department of Commerce $1,000,000 for audits and oversight of funds made available to carry out this title, which shall remain available until expended. IVEnabling middle mile broadband infrastructure 60401.Enabling middle mile broadband infrastructure (a)DefinitionsIn this section: 
(1)Anchor institutionThe term anchor institution means a school, library, medical or healthcare provider, community college or other institution of higher education, or other community support organization or entity. (2)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information. 
(3)CommissionThe term Commission means the Federal Communications Commission. (4)Eligible entityThe term eligible entity means— 
(A)a State, political subdivision of a State, Tribal government, technology company, electric utility, utility cooperative, public utility district, telecommunications company, telecommunications cooperative, nonprofit foundation, nonprofit corporation, nonprofit institution, nonprofit association, regional planning counsel, Native entity, or economic development authority; or (B)a partnership of 2 or more entities described in subparagraph (A). 
(5)FCC fixed broadband mapThe term FCC fixed broadband map means the map created by the Commission under section 802(c)(1)(B) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)(B)). (6)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)). 
(7)InterconnectThe term interconnect means the physical linking of 2 networks for the mutual exchange of traffic on non-discriminatory terms and conditions. (8)Internet exchange facilityThe term internet exchange facility means physical infrastructure through which internet service providers and content delivery networks exchange internet traffic between their networks.  
(9)Middle mile infrastructureThe term middle mile infrastructure— (A)means any broadband infrastructure that does not connect directly to an end-user location, including an anchor institution; and 
(B)includes— (i)leased dark fiber, interoffice transport, backhaul, carrier-neutral internet exchange facilities, carrier-neutral submarine cable landing stations, undersea cables, transport connectivity to data centers, special access transport, and other similar services; and 
(ii)wired or private wireless broadband infrastructure, including microwave capacity, radio tower access, and other services or infrastructure for a private wireless broadband network, such as towers, fiber, and microwave links. (10)Middle mile grantThe term middle mile grant means a grant awarded under subsection (c). 
(11)Native entityThe term Native entity means— (A)an Indian Tribe; 
(B)an Alaska Native Corporation; (C)a Native Hawaiian organization (as defined in section 6207 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7517)); 
(D)the Department of Hawaiian Home Lands; and (E)the Office of Hawaiian Affairs.  
(12)StateThe term State has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153). (13)Submarine cable landing stationThe term submarine cable landing station means a cable landing station, as that term is used in section 1.767(a)(5) of title 47, Code of Federal Regulations (or any successor regulation), that can be utilized to land a submarine cable by an entity that has obtained a license under the first section of the Act entitled An Act relating to the landing and operation of submarine cables in the United States, approved May 27, 1921 (47 U.S.C. 34) (commonly known as the Cable Landing Licensing Act).  
(14)Tribal governmentThe term Tribal government means the recognized governing body of any Indian or Alaska Native tribe, band, nation, pueblo, village, community, component band, or component reservation, individually identified (including parenthetically) in the list published most recently as of the date of enactment of this Act pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131). (15)Trust landThe term trust land has the meaning given the term in section 3765 of title 38, United States Code. 
(16)UnderservedThe term underserved, with respect to an area, means an area— (A)that is designated as a Tribally underserved area through the process described in subsection (g); or 
(B)that— (i)is of a standard size not larger than a census block, as established by the Commission; 
(ii)is not an unserved area; and (iii)as determined in accordance with the FCC fixed broadband map, does not have access to broadband service with— 
(I)except as provided in subclause (II)— (aa)a download speed of not less than 100 megabits per second; and 
(bb)an upload speed of not less than 20 megabits per second; or (II)minimum download and upload speeds established as benchmarks by the Commission for purposes of this Act after the date of enactment of this Act, if those minimum speeds are higher than the minimum speeds required under subclause (I). 
(17)UnservedThe term unserved, with respect to an area, means an area— (A)that is designated as a Tribally underserved area through the process described in subsection (g); or 
(B)that— (i)is of a standard size not larger than a census block, as established by the Commission; and 
(ii)as determined in accordance with the FCC fixed broadband map, does not have access to broadband service with— (I)except as provided in subclause (II)— 
(aa)a download speed of not less than 25 megabits per second; and (bb)an upload speed of not less than 3 megabits per second; or 
(II)minimum download and upload speeds established as benchmarks by the Commission for purposes of this Act after the date of enactment of this Act, if those minimum speeds are higher than the minimum speeds required under subclause (I). (b)Purpose; sense of Congress (1)PurposeThe purposes of this section are— 
(A)to encourage the expansion and extension of middle mile infrastructure to reduce the cost of connecting unserved and underserved areas to the backbone of the internet (commonly referred to as the last mile); and (B)to promote broadband connection resiliency through the creation of alternative network connection paths that can be designed to prevent single points of failure on a broadband network. 
(2)Sense of CongressIt is the sense of Congress that— (A)in awarding middle mile grants, the Assistant Secretary should give priority to— 
(i)projects that leverage existing rights-of-way, assets, and infrastructure to minimize financial, regulatory, and permitting challenges; (ii)projects in which the eligible entity designs the route of the middle mile infrastructure to enable the connection of unserved anchor institutions, including Tribal anchor institutions; and 
(iii)projects that facilitate the development of carrier-neutral interconnection facilities; and (iv)projects that— 
(I)improve the redundancy and resiliency of existing middle mile infrastructure; and (II)reduce regulatory and permitting barriers to promote the construction of new middle mile infrastructure; and 
(B)a regulated utility should use funds received from a middle mile grant as a supplement to the core utility capital investment plan of the regulated utility to— (i)facilitate increased broadband resiliency or redundancy of existing middle mile infrastructure; or 
(ii)provide connectivity to unserved areas and underserved areas within the service territory of the utility and nearby communities. (c)Middle mile grantsThe Assistant Secretary shall establish a program under which the Assistant Secretary makes grants on a technology-neutral, competitive basis to eligible entities for the construction, improvement, or acquisition of middle mile infrastructure. 
(d)Applications for grants 
(1)In generalThe Assistant Secretary shall establish an application process for middle mile grants in accordance with this subsection. (2)Evaluation of applicationsIn establishing an application process for middle mile grants under paragraph (1), the Assistant Secretary shall give priority to an application from an eligible entity that satisfies 2 or more of the following conditions: 
(A)The eligible entity adopts fiscally sustainable middle mile strategies. (B)The eligible entity commits to offering non-discriminatory interconnect to terrestrial and wireless last mile broadband providers and any other party making a bona fide request. 
(C)The eligible entity identifies specific terrestrial and wireless last mile broadband providers that have— (i)expressed written interest in interconnecting with middle mile infrastructure planned to be deployed by the eligible entity; and 
(ii)demonstrated sustainable business plans or adequate funding sources with respect to the interconnect described in clause (i). (D)The eligible entity has identified supplemental investments or in-kind support (such as waived franchise or permitting fees) that will accelerate the completion of the planned project. 
(E)The eligible entity has demonstrated that the middle mile infrastructure will benefit national security interests of the United States and the Department of Defense. (3)Grant application competenceThe Assistant Secretary shall include in the application process established under paragraph (1) a requirement that an eligible entity provide evidence that the eligible entity is capable of carrying out a proposed project in a competent manner, including by demonstrating that the eligible entity has the financial, technical, and operational capability to carry out the proposed project and operate the resulting middle mile broadband network. 
(e)Eligibility 
(1)PrioritizationTo be eligible to obtain a middle mile grant, an eligible entity shall agree, in the application submitted through the process established under subsection (d), to prioritize— (A)connecting middle mile infrastructure to last mile networks that provide or plan to provide broadband service to households in unserved areas;  
(B)connecting non-contiguous trust lands; or (C)the offering of wholesale broadband service at reasonable rates on a carrier-neutral basis. 
(2)Buildout timelineSubject to paragraph (5), to be eligible to obtain a middle mile grant, an eligible entity shall agree, in the application submitted through the process established under subsection (d), to complete buildout of the middle mile infrastructure described in the application by not later than 5 years after the date on which amounts from the grant are made available to the eligible entity. (3)Project eligibility requirements (A)Capability to support retail broadband serviceA project shall be eligible for a middle mile grant if, at the time of the application, the Assistant Secretary determines that the proposed middle mile broadband network will be capable of supporting retail broadband service. 
(B)Mapping data 
(i)Use of most recent dataIn mapping out gaps in broadband coverage, an eligible entity that uses a middle mile grant to build out terrestrial or fixed wireless middle mile infrastructure shall use the most recent broadband mapping data available from one of the following sources: (I)The FCC fixed broadband map. 
(II)The State in which the area that will be served by the middle mile infrastructure is located, or the Tribal government with jurisdiction over the area that will be served by the middle mile infrastructure (if applicable). (III)Speed and usage surveys of existing broadband service that— 
(aa)demonstrate that more than 25 percent of the respondents display a broadband service speed that is slower than the speeds required for an area to qualify as unserved; and (bb)are conducted by— 
(AA)the eligible entity; (BB)the State in which the area that will be served by the middle mile infrastructure is located; or 
(CC)the Tribal government with jurisdiction over the area that will be served by the middle mile infrastructure (if applicable). (ii)Sharing facility locations (I)DefinitionIn this clause, the term covered recipient, with respect to an eligible entity, means— 
(aa)the Assistant Secretary; (bb)the Commission; 
(cc)the Tribal government with jurisdiction over the area that will be served by the middle mile infrastructure (if applicable); and (dd)the State broadband office for the State in which the area that will be served by the middle mile infrastructure is located. 
(II)Provision of informationSubject to subclauses (III) and (IV), an eligible entity that constructs, improves, or acquires middle mile infrastructure using a middle mile grant shall share with each covered recipient the location of all the middle mile broadband infrastructure. (III)FormatAn eligible entity shall provide the information required under subclause (II) to each covered recipient in a uniform format determined by the Assistant Secretary. 
(IV)Protection of information 
(aa)In generalThe information provided by an eligible entity under subclause (II) may only be used for purposes of carrying out the grant program under subsection (c) and any reporting related thereto. (bb)Legal defenses (AA)In generalA covered recipient may not receive information under subclause (II) unless the covered recipient agrees in writing to assert all available legal defenses to the disclosure of the information if a person or entity seeks disclosure from the covered recipient under any Federal, State, or local public disclosure law. 
(BB)Rule of constructionNothing in subitem (AA) is intended to be or shall be construed as a waiver of Tribal sovereign immunity. (C)Connection to anchor institutionsTo the extent feasible, an eligible entity that receives a middle mile grant to build middle mile infrastructure using fiber optic technology shall— 
(i)ensure that the proposed middle mile broadband network will be capable of providing broadband to an anchor institution at a speed of not less than— (I)1 gigabit per second for downloads; and 
(II)1 gigabit per second for uploads to an anchor institution; and (ii)include direct interconnect facilities that will facilitate the provision of broadband service to anchor institutions located within 1,000 feet of the middle mile infrastructure. 
(D)Interconnection and nondiscrimination 
(i)In generalAn eligible entity that receives a middle mile grant to build a middle mile project using fiber optic technology shall offer interconnection in perpetuity, where technically feasible without exceeding current or reasonably anticipated capacity limitations, on reasonable rates and terms to be negotiated with requesting parties. (ii)Nature of interconnectionThe interconnection required to be offered under clause (i) includes both the ability to connect to the public internet and physical interconnection for the exchange of traffic. 
(iii)Inclusion in applicationAn applicant for a middle mile grant shall disclose the applicant's proposed interconnection, nondiscrimination, and network management practices in the application submitted through the process established under subsection (d). (4)AccountabilityThe Assistant Secretary shall— 
(A)establish sufficient transparency, accountability, reporting, and oversight measures for the grant program established under subsection (c) to deter waste, fraud, and abuse of program funds; and (B)establish— 
(i)buildout requirements for each eligible entity that receives a middle mile grant, which shall require the completion of a certain percentage of project miles by a certain date; and (ii)penalties, which may include rescission of funds, for grantees that do not meet requirements described in clause (i) or the deadline under paragraph (2). 
(5)Extensions 
(A)In generalAt the request of an eligible entity, the Assistant Secretary may extend the buildout deadline under paragraph (2) by not more than 1 year if the eligible entity certifies that—  (i)the eligible entity has a plan for use of the middle mile grant; 
(ii)the project to build out middle mile infrastructure is underway; or (iii)extenuating circumstances require an extension of time to allow completion of the project to build out middle mile infrastructure. 
(B)Effect on interim buildout requirementsIf the Assistant Secretary grants an extension under subparagraph (A), the Assistant Secretary shall modify any buildout requirements established under paragraph (4)(B)(i) as necessary. (f)Federal shareThe amount of a middle mile grant awarded to an eligible entity may not exceed 70 percent of the total project cost. 
(g)Special rules for Tribal governments 
(1)Waivers; alternative requirementsThe Assistant Secretary, in consultation with Tribal governments and Native entities, may waive, or specify alternative requirements for, any provision of subsections (c) through (f) if the Assistant Secretary finds that the waiver or alternative requirement is necessary— (A)for the effective delivery and administration of middle mile grants to Tribal governments; or 
(B)the construction, improvement, or acquisition of middle mile infrastructure on trust land. (2)Tribally unserved areas; Tribally underserved areasThe Assistant Secretary, in consultation with Tribal governments and Native entities, shall develop a process for designating Tribally unserved areas and Tribally underserved areas for purposes of this section. 
(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000,000 for fiscal years 2022 through 2026. VBroadband affordability 60501.DefinitionsIn this title— 
(1)the term broadband internet access service has the meaning given the term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation; and (2)the term Commission means the Federal Communications Commission. 
60502.Broadband affordability 
(a)Extension and modification of Emergency Broadband Benefit 
(1)ExtensionSection 904 of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended— (A)in the heading, by striking during emergency period relating to COVID–19; 
(B)in subsection (a)— (i)by striking paragraph (8); and 
(ii)by redesignating paragraphs (9) through (13) as paragraphs (8) through (12), respectively; and (C)in subsection (b)— 
(i)in paragraph (1), by striking during the emergency period; (ii)in paragraph (4), by striking during the emergency period; and 
(iii)in paragraph (5), by striking during the emergency period,. (2)Change to Program nameSection 904 of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260), as amended by paragraph (1) of this subsection, is amended— 
(A)in subsection (a)(7), in the heading, by striking Emergency broadband and inserting Affordable connectivity; (B)in subsection (b), in the heading, by striking Emergency Broadband Benefit and inserting Affordable Connectivity; 
(C)in subsection (i), in the heading, by striking Emergency Broadband and inserting Affordable; (D)by striking Emergency Broadband Benefit each place the term appears and inserting Affordable Connectivity; 
(E)by striking Emergency Broadband each place the term appears and inserting Affordable; and (F)by striking emergency broadband each place the term appears and inserting affordable connectivity. 
(3)Other initial modificationsSection 904 of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260), as amended by paragraph (2) of this subsection, is amended— (A)in subsection (a)(7)— 
(i)by striking The term and inserting the following:  (A)In generalSubject to subparagraph (B), the term; and 
(ii)by adding at the end the following:  (B)High-cost areasThe Commission shall, by regulation, establish a mechanism by which a participating provider in a high-cost area (as defined in section 60102(a)(2) of the Infrastructure Investment and Jobs Act) may provide an affordable connectivity benefit in an amount up to the amount specified in subparagraph (A) for an internet service offering provided on Tribal land upon a showing that the applicability of the lower limit under subparagraph (A) to the provision of the affordable connectivity benefit by the provider would cause particularized economic hardship to the provider such that the provider may not be able to maintain the operation of part or all of its broadband network.; 
(B)in subsection (b)— (i)by redesignating paragraphs (7) through (10) as paragraphs (12) through (15), respectively; 
(ii)by inserting after paragraph (6) the following:  (7)Requirement to allow customers to apply affordable connectivity benefit to any internet service offering (A)In generalA participating provider— 
(i)shall allow an eligible household to apply the affordable connectivity benefit to any internet service offering of the participating provider at the same terms available to households that are not eligible households; and (ii)may not require the eligible household to submit to a credit check in order to apply the affordable connectivity benefit to an internet service offering of the participating provider. 
(B)NonpaymentNothing in subparagraph (A) shall prevent a participating provider from terminating the provision of broadband internet access service to a subscriber after 90 days of nonpayment. (8)Public awarenessA participating provider, in collaboration with the applicable State agencies, public interest groups, and non-profit organizations, in order to increase the adoption of broadband internet access service by consumers, shall carry out public awareness campaigns in service areas that are designed to highlight— 
(A)the value and benefits of broadband internet access service; and (B)the existence of the Affordable Connectivity Program. 
(9)OversightThe Commission— (A)shall establish a dedicated complaint process for consumers who participate in the Affordable Connectivity Program to file complaints about the compliance of participating providers with, including with respect to the quality of service received under, the Program; 
(B)shall require a participating provider to supply information about the existence of the complaint process described in subparagraph (A) to subscribers who participate in the Affordable Connectivity Program; (C) (i)shall act expeditiously to investigate potential violations of and enforce compliance with this section, including under clause (ii) of this subparagraph; and 
(ii)in enforcing compliance with this section, may impose forfeiture penalties under section 503 of the Communications Act of 1934 (47 U.S.C. 503); and (D)shall regularly issue public reports about complaints regarding the compliance of participating providers with the Affordable Connectivity Program. 
(10)Information on Affordable Connectivity Program 
(A)Participating providersWhen a customer subscribes to, or renews a subscription to, an internet service offering of a participating provider, the participating provider shall notify the customer about the existence of the Affordable Connectivity Program and how to enroll in the Program. (B)Federal agenciesThe Commission shall collaborate with relevant Federal agencies, including to ensure relevant Federal agencies update their System of Records Notices, to ensure that a household that participates in any program that qualifies the household for the Affordable Connectivity Program is provided information about the Program, including how to enroll in the Program. 
(C)Commission outreach 
(i)In generalThe Commission may conduct outreach efforts to encourage eligible households to enroll in the Affordable Connectivity Program. (ii)ActivitiesIn carrying out clause (i), the Commission may—  
(I)facilitate consumer research; (II)conduct focus groups; 
(III)engage in paid media campaigns; (IV)provide grants to outreach partners; and 
(V)provide an orderly transition for participating providers and consumers from the Emergency Broadband Benefit Program established under paragraph (1) (as that paragraph was in effect on the day before the date of enactment of the Infrastructure Investment and Jobs Act) to the Affordable Connectivity Program. (11)Consumer protection issues (A)In generalThe Commission shall, after providing notice and opportunity for comment in accordance with section 553 of title 5, United States Code, promulgate rules to protect consumers who participate in, or seek to participate in, the Affordable Connectivity Program from—  
(i)inappropriate upselling or downselling by a participating provider; (ii)inappropriate requirements that a consumer opt in to an extended service contract as a condition of participating in the Affordable Connectivity Program; 
(iii)inappropriate restrictions on the ability of a consumer to switch internet service offerings or otherwise apply support from the Affordable Connectivity Program to a different internet service offering with a participating provider; (iv)inappropriate restrictions on the ability of a consumer to switch participating providers, other than a requirement that the customer return any customer premises equipment provided by a participating provider; and 
(v)similar restrictions that amount to unjust and unreasonable acts or practices that undermine the purpose, intent, or integrity of the Affordable Connectivity Program. (B)ExceptionsIn complying with this paragraph, the Commission may take advantage of the exceptions set forth in subsections (e) and (f).; and 
(iii)in paragraph (14), as so redesignated, by striking paragraph (7) and inserting paragraph (12). (b)Delayed amendments to Affordable Connectivity Program (1)In generalEffective on the date on which the Commission submits the certification required under paragraph (4), or December 31, 2021, whichever is earlier, section 904 of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260), as amended by subsection (a) of this section, is amended— 
(A)in subsection (a)— (i)in paragraph (6)— 
(I)in subparagraph (A), by inserting before the semicolon at the end the following: except that such subsection (a), including for purposes of such subsection (b), shall be applied by substituting 200 percent for 135 percent; (II)by striking subparagraph (C); 
(III)by redesignating subparagraphs (D) and (E) as subparagraphs (C) and (D), respectively; (IV)in subparagraph (C), as so redesignated, by striking or at the end; 
(V)in subparagraph (D), as so redesignated— (aa)by striking or COVID–19; and 
(bb)by striking the period at the end and inserting ; or; and (VI)by adding at the end the following: 
 
(E)at least one member of the household receives assistance through the special supplemental nutritional program for women, infants, and children established by section 17 of the Child Nutrition Act of 1996 (42 U.S.C. 1786).; (ii)in paragraph (7)— 
(I)by striking which shall be no more than the standard rate for an internet service offering and associated equipment,; and (II)by striking $50 and inserting $30; 
(iii)in paragraph (8), as so redesignated by subsection (a) of this section, by striking , offered in the same manner, and on the same terms, as described in any of such provider’s offerings for broadband internet access service to such household, as on December 1, 2020; and  (iv)by striking paragraph (12), as so redesignated by subsection (a) of this section; and 
(B)in subsection (b)(6)— (i)by striking subparagraph (A); 
(ii)by redesignating subparagraphs (B), (C), and (D) as subparagraphs (A), (B), and (C), respectively; and (iii)in subparagraph (A), as so redesignated— 
(I)by striking clause (i); and (II)by redesignating clauses (ii), (iii), and (iv) as clauses (i), (ii), and (iii), respectively. 
(2)Applicability of amendment to eligibility A household that qualified for the Affordable Connectivity Program under section 904 of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260) before the effective date in paragraph (1) and, as of that effective date, would, but for this subparagraph, see a reduction in the amount of the affordable connectivity benefit under the Program, shall, during the 60-day period beginning on that effective date, be eligible for the affordable connectivity benefit in the amount in effect with respect to that household, as of the day before that effective date. (3)TransitionAfter the effective date under paragraph (1), an eligible household that was participating in the Emergency Broadband Benefit Program under section 904 of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260) on the day before the date of enactment of this Act and qualifies for the Affordable Connectivity Program established under that section (as amended by this section) shall continue to have access to an affordable service offering. 
(4)Certification requiredOn the date on which the amounts appropriated under section 904(i)(2) of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260) have been fully expended, the Commission shall submit to Congress a certification regarding that fact. (c)Broadband transparency rules (1)RulesNot later than 1 year after the date of enactment of this Act, the Commission shall issue final rules regarding the annual collection by the Commission of data relating to the price and subscription rates of each internet service offering of a participating provider under the Affordable Connectivity Program established under section 904 of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260) (as amended by this section) to which an eligible household subscribes. 
(2)UpdatesNot later than 180 days after the date on which rules are issued under paragraph (1), and when determined to be necessary by the Commission thereafter, the Commission shall revise the rules to verify the accuracy of data submitted pursuant to the rules. (3)Redundancy avoidanceNothing in this subsection shall be construed to require the Commission, in order to meet a requirement of this subsection, to duplicate an activity that the Commission is undertaking as of the date of enactment of this Act, if— 
(A)the Commission refers to the activity in the rules issued under paragraph (1); (B)the activity meets the requirements of this subsection; and 
(C)the Commission discloses the activity to the public. (4)Availability of data (A)Public availabilityThe Commission shall make data relating to broadband internet access service collected under the rules issued under paragraph (1) available to the public in a commonly used electronic format without risking the disclosure of personally identifiable information or proprietary information, consistent with section 0.459 of title 47, Code of Federal Regulations (or any successor regulation). 
(B)Determination of personally identifiable informationThe Commission— (i)shall define the term personally identifiable information, for purposes of subparagraph (A) through notice and comment rulemaking; and 
(ii)may not make any data available to the public under subparagraph (A) before completing the rulemaking under clause (i) of this subparagraph. (d)GuidanceThe Commission may issue such guidance, forms, instructions, or publications, or provide such technical assistance, as may be necessary or appropriate to carry out the programs, projects, or activities authorized under this section and the amendments made by this section, including to ensure that such programs, projects, or activities are completed in a timely and effective manner. 
(e)CoordinationThe Secretary of Agriculture, the Secretary of Education, and the Secretary of Health and Human Services shall— (1)not later than 60 days after the date of enactment of this Act, enter into a memorandum of understanding with the Universal Service Administrative Company to provide for the expeditious sharing of data through the National Verifier (as that term is defined in section 54.400 of title 47, Code of Federal Regulations, or any successor regulation), or any successor system, for the purposes of verifying consumer eligibility for the program established under section 904 of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260), as amended by this section; and 
(2)not later than 90 days after the date of enactment of this Act, begin to share data under the memorandum of understanding described in paragraph (1) for the purposes described in that paragraph. 60503.Coordination with certain other Federal agenciesSection 804(b)(2) of the Communications Act of 1934 (47 U.S.C. 644(b)(2)), as added by section 2 of the Broadband DATA Act (Public Law 116–130), is amended— 
(1)in subparagraph (A), by adding and at the end; and (2)by striking subparagraphs (B) and (C) and inserting the following: 
 
(B)coordinate with the Postmaster General, the heads of other Federal agencies that operate delivery fleet vehicles, and the Director of the Bureau of the Census for assistance with data collection whenever coordination could feasibly yield more specific geographic data.. 60504.Adoption of consumer broadband labels (a)Final ruleNot later than 1 year after the date of enactment of this Act, the Commission shall promulgate regulations to require the display of broadband consumer labels, as described in the Public Notice of the Commission issued on April 4, 2016 (DA 16–357), to disclose to consumers information regarding broadband internet access service plans. 
(b)Introductory rate information 
(1)In generalThe broadband consumer label required under subsection (a) shall also include information regarding whether the offered price is an introductory rate and, if so, the price the consumer will be required to pay following the introductory period. (2)Use in broadband data collectionThe Commission shall rely on the price information displayed on the broadband consumer label required under subsection (a) for any collection of data relating to the price and subscription rates of each covered broadband internet access service under section 60502(c). 
(c)HearingsIn issuing the final rule under subsection (a), the Commission shall conduct a series of public hearings to assess, at the time of the proceeding— (1)how consumers evaluate broadband internet access service plans; and 
(2)whether disclosures to consumers of information regarding broadband internet access service plans, including the disclosures required under section 8.1 of title 47, Code of Federal Regulations, are available, effective, and sufficient. 60505.GAO report (a)DefinitionsIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Appropriations of the Senate; (2)the Committee on Appropriations of the House of Representatives;  
(3)the Committee on Commerce, Science, and Transportation of the Senate; (4)the Committee on Environment and Public Works of the Senate; 
(5)the Committee on Agriculture, Nutrition, and Forestry of the Senate; (6)the Committee on Energy and Commerce of the House of Representatives; 
(7)the Committee on Agriculture of the House of Representatives; and (8)the Committee on Transportation and Infrastructure of the House of the Representatives. 
(b)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report that evaluates the process used by the Commission for establishing, reviewing, and updating the upload and download speed thresholds for broadband internet access service, including— (1)how the Commission reviews and updates broadband internet access speed thresholds; 
(2)whether the Commission should consider future broadband internet access service speed needs when establishing broadband internet access service speed thresholds, including whether the Commission considers the need, or the anticipated need, for higher upload or download broadband internet access service speeds in the 5-year period and the 10-year period after the date on which a broadband internet access service speed threshold is to be established; and (3)whether the Commission should consider the impacts of changing uses of the internet in establishing, reviewing, or updating broadband internet access service speed thresholds, including— 
(A)the proliferation of internet-based business; (B)working remotely and running a business from home; 
(C)video teleconferencing; (D)distance learning; 
(E)in-house web hosting; and (F)cloud data storage. 
60506.Digital discrimination 
(a)Statement of policyIt is the policy of the United States that, insofar as technically and economically feasible— (1)subscribers should benefit from equal access to broadband internet access service within the service area of a provider of such service; 
(2)the term equal access, for purposes of this section, means the equal opportunity to subscribe to an offered service that provides comparable speeds, capacities, latency, and other quality of service metrics in a given area, for comparable terms and conditions; and (3)the Commission should take steps to ensure that all people of the United States benefit from equal access to broadband internet access service. 
(b)Adoption of rulesNot later than 2 years after the date of enactment of this Act, the Commission shall adopt final rules to facilitate equal access to broadband internet access service, taking into account the issues of technical and economic feasibility presented by that objective, including— (1)preventing digital discrimination of access based on income level, race, ethnicity, color, religion, or national origin; and  
(2)identifying necessary steps for the Commissions to take to eliminate discrimination described in paragraph (1). (c)Federal policiesThe Commission and the Attorney General shall ensure that Federal policies promote equal access to robust broadband internet access service by prohibiting deployment discrimination based on—  
(1)the income level of an area; (2)the predominant race or ethnicity composition of an area; or 
(3)other factors the Commission determines to be relevant based on the findings in the record developed from the rulemaking under subsection (b). (d)Model State and local policiesThe Commission shall develop model policies and best practices that can be adopted by States and localities to ensure that broadband internet access service providers do not engage in digital discrimination. 
(e)ComplaintsThe Commission shall revise its public complaint process to accept complaints from consumers or other members of the public that relate to digital discrimination. VITelecommunications industry workforce 60601.Short titleThis title may be cited as the Telecommunications Skilled Workforce Act. 
60602.Telecommunications interagency working group 
(a)In generalPart I of title III of the Communications Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the following:  344.Telecommunications interagency working group (a)DefinitionIn this section, the term telecommunications interagency working group means the interagency working group established under subsection (b)(1). 
(b)Establishment 
(1)In generalNot later than 60 days after the date of enactment of this section, the Chairman of the Commission, in partnership with the Secretary of Labor, shall establish within the Commission an interagency working group to develop recommendations to address the workforce needs of the telecommunications industry, including the safety of that workforce. (2)Date of establishmentThe telecommunications interagency working group shall be considered established on the date on which a majority of the members of the working group have been appointed, consistent with subsection (d).  
(c)DutiesIn developing recommendations under subsection (b), the telecommunications interagency working group shall— (1)determine whether, and if so how, any Federal laws, regulations, guidance, policies, or practices, or any budgetary constraints, may be amended to strengthen the ability of institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) or for-profit businesses to establish, adopt, or expand programs intended to address the workforce needs of the telecommunications industry, including the workforce needed to build and maintain the 5G wireless infrastructure necessary to support 5G wireless technology; 
(2)identify potential policies and programs that could encourage and improve coordination among Federal agencies, between Federal agencies and States, and among States, on telecommunications workforce needs; (3)identify ways in which existing Federal programs, including programs that help facilitate the employment of veterans and military personnel transitioning into civilian life, could be leveraged to help address the workforce needs of the telecommunications industry; 
(4)identify ways to improve recruitment in workforce development programs in the telecommunications industry; (5)identify Federal incentives that could be provided to institutions of higher education, for-profit businesses, State workforce development boards established under section 101 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111), or other relevant stakeholders to establish or adopt new programs, expand current programs, or partner with registered apprenticeship programs, to address the workforce needs of the telecommunications industry, including such needs in rural areas; 
(6)identify ways to improve the safety of telecommunications workers, including tower climbers; and (7)identify ways that trends in wages, benefits, and working conditions in the telecommunications industry impact recruitment of employees in the sector.  
(d)MembersThe telecommunications interagency working group shall be composed of the following representatives of Federal agencies and relevant non-Federal industry and labor stakeholder organizations: (1)A representative of the Department of Education, appointed by the Secretary of Education. 
(2)A representative of the National Telecommunications and Information Administration, appointed by the Assistant Secretary of Commerce for Communications and Information. (3)A representative of the Commission, appointed by the Chairman of the Commission. 
(4)A representative of a registered apprenticeship program in construction or maintenance, appointed by the Secretary of Labor. (5)A representative of a telecommunications industry association, appointed by the Chairman of the Commission. 
(6)A representative of an Indian Tribe or Tribal organization, appointed by the Chairman of the Commission. (7)A representative of a rural telecommunications carrier, appointed by the Chairman of the Commission. 
(8)A representative of a telecommunications contractor firm, appointed by the Chairman of the Commission. (9)A representative of an institution of higher education described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)), appointed by the Secretary of Education. 
(10)A public interest advocate for tower climber safety, appointed by the Secretary of Labor.  (11)A representative of the Directorate of Construction of the Occupational Safety and Health Administration, appointed by the Secretary of Labor.  
(12)A representative of a labor organization representing the telecommunications workforce, appointed by the Secretary of Labor. (e)No compensationA member of the telecommunications interagency working group shall serve without compensation. 
(f)Other matters 
(1)Chair and vice chairThe telecommunications interagency working group shall name a chair and a vice chair, who shall be responsible for organizing the business of the working group. (2)SubgroupsThe chair and vice chair of the telecommunications interagency working group, in consultation with the other members of the telecommunications interagency working group, may establish such subgroups as necessary to help conduct the work of the telecommunications interagency working group. 
(3)SupportThe Commission and the Secretary of Labor may detail employees of the Commission and the Department of Labor, respectively, to assist and support the work of the telecommunications interagency working group, though such a detailee shall not be considered to be a member of the working group.  (g)Report to Congress (1)Report to CongressNot later than 1 year after the date on which the telecommunications interagency working group is established, the working group shall submit a report containing its recommendations to address the workforce needs of the telecommunications industry to— 
(A)the Committee on Commerce, Science, and Transportation of the Senate; (B)the Committee on Health, Education, Labor, and Pensions of the Senate; 
(C)the Committee on Energy and Commerce of the House of Representatives;  (D)the Committee on Education and Labor of the House of Representatives; 
(E)the Department of Labor; and (F)the Commission. 
(2)Majority supportThe telecommunications interagency working group may not submit the report under paragraph (1) unless the report has the support of not less than the majority of the members of the working group. (3)ViewsThe telecommunications interagency working group shall— 
(A)include with the report submitted under paragraph (1) any concurring or dissenting view offered by a member of the working group; and (B)identify each member to whom each concurring or dissenting view described in subparagraph (A) should be attributed. 
(4)Public postingThe Commission and the Secretary of Labor shall make a copy of the report submitted under paragraph (1) available to the public on the websites of the Commission and the Department of Labor, respectively. (h)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the telecommunications interagency working group.. 
(b)SunsetSection 344 of the Communications Act of 1934, as added by subsection (a), shall be repealed on the day after the date on which the interagency working group established under subsection (b)(1) of that section submits the report to Congress under subsection (g) of that section. 60603.Telecommunications workforce guidance Not later than 1 year after the date of enactment of this Act, the Secretary of Labor, in partnership with the Chairman of the Federal Communications Commission, shall establish and issue guidance on how States can address the workforce needs and safety of the telecommunications industry, including guidance on how a State workforce development board established under section 101 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111) can—  
(1)utilize Federal resources available to States to meet the workforce needs of the telecommunications industry;  (2)promote and improve recruitment in workforce development programs in the telecommunications industry; and 
(3)ensure the safety of the telecommunications workforce, including tower climbers. 60604.GAO assessment of workforce needs of the telecommunications industry (a)DefinitionsIn this section, the term appropriate congressional committees means— 
(1)the Committee on Commerce, Science, and Transportation of the Senate; (2)the Committee on Health, Education, Labor, and Pensions of the Senate; 
(3)the Committee on Energy and Commerce of the House of Representatives; and (4)the Committee on Education and Labor of the House of Representatives. 
(b)ReportNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report that estimates the number of skilled telecommunications workers that will be required to build and maintain— (1)broadband infrastructure in rural areas, including estimates based on— 
(A)current need; and (B)projected need, if Congress enacts legislation that accelerates broadband infrastructure construction in the United States; and 
(2)the wireless infrastructure needed to support 5G wireless technology. GOther authorizations IIndian Water Rights Settlement Completion Fund 70101.Indian Water Rights Settlement Completion Fund (a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Indian Water Rights Settlement Completion Fund (referred to in this section as the Fund). 
(b)Deposits 
(1)In generalOn the later of October 1, 2021, and the date of enactment of this Act, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall deposit in the Fund $2,500,000,000, to remain available until expended. (2)AvailabilityAmounts deposited in the Fund under paragraph (1) shall be available to the Secretary of the Interior, without further appropriation or fiscal year limitation, for the uses described in subsection (c). 
(c)UsesSubject to subsection (d), amounts deposited in the Fund under subsection (b) shall be used by the Secretary of the Interior for transfers to funds or accounts authorized to receive discretionary appropriations, or to satisfy other obligations identified by the Secretary of the Interior, under an Indian water settlement approved and authorized by an Act of Congress before the date of enactment of this Act. (d)Scope of transfers (1)In generalTransfers authorized under subsection (c) shall be made in such amounts as are determined by the Secretary of the Interior to be appropriate to satisfy the obligations of the United States, including appropriate indexing, pursuant to the applicable Indian water settlement.  
(2)Sequence and timingThe Secretary of the Interior shall have the discretion to determine the sequence and timing of transfers from the Fund under subsection (c) in order to substantially complete the eligible Indian water settlements as expeditiously as practicable. IIWildfire mitigation 70201.Short titleThis title may be cited as the Wildland Fire Mitigation and Management Commission Act of 2021. 
70202.DefinitionsIn this title: (1)Appropriate committees of CongressThe term appropriate committees of Congress means— 
(A)the Committee on Energy and Natural Resources of the Senate; (B)the Committee on Agriculture, Nutrition, and Forestry of the Senate; 
(C)the Committee on Homeland Security and Governmental Affairs of the Senate; (D)the Committee on Appropriations of the Senate;  
(E)the Committee on Environment and Public Works of the Senate;  (F)the Committee on Natural Resources of the House of Representatives; 
(G)the Committee on Agriculture of the House of Representatives; (H)the Committee on Homeland Security of the House of Representatives; 
(I)the Committee on Appropriations of the House of Representatives;  (J)the Committee on Ways and Means of the House of Representatives; and 
(K)the Committee on Natural Resources of the House of Representatives.  (2)CommissionThe term Commission means the commission established under section 70203(a). 
(3)High-risk Indian tribal governmentThe term high-risk Indian tribal government means an Indian tribal government, during not fewer than 4 of the 5 years preceding the date of enactment of this Act—  (A)that received fire management assistance under section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187); or  
(B)land of which included an area for which the President declared a major disaster for fire in accordance with section 401 of that Act (42 U.S.C. 5170).  (4)High-risk StateThe term high-risk State means a State that, during not fewer than 4 of the 5 years preceding the date of enactment of this Act— 
(A)received fire management assistance under section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187); or (B)included an area for which the President declared a major disaster for fire in accordance with section 401 of that Act (42 U.S.C. 5170). 
(5)Indian tribal governmentThe term Indian tribal government has the meaning given the term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122). (6)SecretariesThe term Secretaries means— 
(A)the Secretary of the Interior;  (B)the Secretary of Agriculture; and  
(C)the Secretary of Homeland Security, acting through the Administrator of the Federal Emergency Management Agency. (7)StateThe term State has the meaning given the term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122). 
(8)Wildland-urban interfaceThe term wildland-urban interface has the meaning given the term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).  70203.Establishment of Commission (a)EstablishmentNot later than 30 days after the date of enactment of this Act, the Secretaries shall jointly establish a commission to study and make recommendations to improve Federal policies relating to— 
(1)the prevention, mitigation, suppression, and management of wildland fires in the United States; and  (2)the rehabilitation of land in the United States devastated by wildland fires. 
(b)Membership 
(1)CompositionThe Commission shall be composed of— (A)each of the Secretaries (or designees), who shall jointly serve as the co-chairpersons of the Commission; 
(B)9 representatives of Federal departments or agencies, to be appointed by the Secretaries, including— (i)not fewer than 1 representative from each of— 
(I)the Bureau of Land Management; (II)the National Park Service; 
(III)the Bureau of Indian Affairs;  (IV)the United States Fish and Wildlife Service; and 
(V)the Forest Service;  (ii)a representative of or liaison to the Mitigation Framework Leadership Group of the Federal Emergency Management Agency;  
(iii)a representative to the National Interagency Coordination Center, which is part of the National Wildfire Coordination Group; (iv)a representative from 1 of the coordinating agencies of the Recovery Support Function Leadership Group; and 
(v)if the Secretaries determine it to be appropriate, a representative of any other Federal department or agency, such as the Department of Energy, the Environmental Protection Agency, or the Department of Defense; and (C)18 non-Federal stakeholders with expertise in wildland fire preparedness, mitigation, suppression, or management, who collectively have a combination of backgrounds, experiences, and viewpoints and are representative of rural, urban, and suburban areas, to be appointed by the Secretaries, including—  
(i)not fewer than 1 State hazard mitigation officer of a high-risk State (or a designee); (ii)with preference given to representatives from high-risk States and high-risk Indian tribal governments, not fewer than 1 representative from each of— 
(I)a State department of natural resources, forestry, or agriculture or a similar State agency; (II)a State department of energy or a similar State agency; 
(III)a county government, with preference given to counties at least a portion of which is in the wildland-urban interface; and (IV)a municipal government, with preference given to municipalities at least a portion of which is in the wildland-urban interface; 
(iii)with preference given to representatives from high-risk States and high-risk Indian tribal governments, not fewer than 1 representative from each of—  (I)the public utility industry; 
(II)the property development industry; (III)Indian tribal governments;  
(IV)wildland firefighters; and (V)an organization— 
(aa)described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code; and (bb)with expertise in forest management and environmental conservation; 
(iv)not greater than 2 other appropriate non-Federal stakeholders, which may include the private sector; and  (v)any other appropriate non-Federal stakeholders, which may include the private sector, with preference given to non-Federal stakeholders from high-risk States and high-risk Indian tribal governments.  
(2)State limitationEach member of the Commission appointed under clauses (i) and (ii) of paragraph (1)(C) shall represent a different State. (3)DateThe appointments of the members of the Commission shall be made not later than 60 days after the date of enactment of this Act. 
(c)Period of appointment; vacancies 
(1)In generalA member of the Commission shall be appointed for the life of the Commission. (2)VacanciesA vacancy in the Commission— 
(A)shall not affect the powers of the Commission; and (B)shall be filled in the same manner as the original appointment. 
(d)Meetings 
(1)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold the first meeting of the Commission. (2)FrequencyThe Commission shall meet not less frequently than once every 30 days. 
(3)TypeThe Commission may hold meetings, and a member of the Commission may participate in a meeting, remotely through teleconference, video conference, or similar means. (4)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings. 
70204.Duties of Commission 
(a)Report on recommendations to mitigate and manage wildland fires 
(1)In generalNot later than 1 year after the date of the first meeting of the Commission, the Commission shall submit to the appropriate committees of Congress a report describing recommendations to prevent, mitigate, suppress, and manage wildland fires, including— (A)policy recommendations, including recommendations— 
(i)to maximize the protection of human life, community water supplies, homes, and other essential structures, which may include recommendations to expand the use of initial attack strategies;  (ii)to facilitate efficient short- and long-term forest management in residential and nonresidential at-risk areas, which may include a review of community wildfire protection plans; 
(iii)to manage the wildland-urban interface;  (iv)to manage utility corridors;  
(v)to rehabilitate land devastated by wildland fire; and (vi)to improve the capacity of the Secretary of Agriculture and the Secretary of the Interior to conduct hazardous fuels reduction projects; 
(B)policy recommendations described in subparagraph (A) with respect to any recommendations for— (i)categorical exclusions from the requirement to prepare an environmental impact statement or analysis under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or 
(ii)additional staffing or resources that may be necessary to more expeditiously prepare an environmental impact statement or analysis under that Act; (C)policy recommendations for modernizing and expanding the use of technology, including satellite technology, remote sensing, unmanned aircraft systems, and any other type of emerging technology, to prevent, mitigate, suppress, and manage wildland fires, including any recommendations with respect to— 
(i)the implementation of section 1114 of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (43 U.S.C. 1748b–1); or  (ii)improving early wildland fire detection; 
(D)an assessment of Federal spending on wildland fire-related disaster management, including— (i)a description and assessment of Federal grant programs for States and units of local government for pre- and post-wildland fire disaster mitigation and recovery, including— 
(I)the amount of funding provided under each program; (II)the effectiveness of each program with respect to long-term forest management and maintenance; and 
(III)recommendations to improve the effectiveness of each program, including with respect to— (aa)the conditions on the use of funds received under the program; and  
(bb)the extent to which additional funds are necessary for the program;  (ii)an evaluation, including recommendations to improve the effectiveness in mitigating wildland fires, which may include authorizing prescribed fires, of— 
(I)the Building Resilient Infrastructure and Communities program under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133); (II)the Pre-Disaster Mitigation program under that section (42 U.S.C. 5133); 
(III)the Hazard Mitigation Grant Program under section 404 of that Act (42 U.S.C. 5170c); (IV)Hazard Mitigation Grant Program post-fire assistance under sections 404 and 420 of that Act (42 U.S.C. 5170c, 5187); and 
(V)such other programs as the Commission determines to be appropriate; (iii)an assessment of the definition of small impoverished community under section 203(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(a)), specifically— 
(I)the exclusion of the percentage of land owned by an entity other than a State or unit of local government; and  (II)any related economic impact of that exclusion; and 
(iv)recommendations for Federal budgeting for wildland fires and post-wildfire recovery; (E)any recommendations for matters under subparagraph (A), (B), (C), or (D) specific to— 
(i)forest type, vegetation type, or forest and vegetation type; or (ii)State land, Tribal land, or private land;  
(F) 
(i)a review of the national strategy described in the report entitled The National Strategy: The Final Phase in the Development of the National Cohesive Wildland Fire Management Strategy and dated April 2014; and (ii)any recommendations for changes to that national strategy to improve its effectiveness; and 
(G) 
(i)an evaluation of coordination of response to, and suppression of, wildfires occurring on Federal, Tribal, State, and local land among Federal, Tribal, State, and local agencies with jurisdiction over that land; and  (ii)any recommendations to improve the coordination described in clause (i).  
(2)Specific policy recommendationsTo the maximum extent practicable, the report described in paragraph (1) shall include detailed short- and long-term policy recommendations, including any recommendations for Federal legislation. (3)Interim reportsBefore the submission of the report under paragraph (1), on approval of all members of the Commission, the Commission may submit to the appropriate committees of Congress 1 or more interim reports, as the Commission determines to be appropriate, relating to any matters described in paragraph (1). 
(b)Report on aerial wildland firefighting equipment strategy and inventory assessment 
(1)Submission of inventory to the CommissionNot later than 45 days after the date on which the Commission holds the first meeting of the Commission, the Secretary of Defense and the heads of other relevant Federal departments and agencies shall submit to the Commission an inventory of surplus cargo and passenger aircraft and excess common-use aircraft parts that may be used for wildland firefighting purposes, excluding any aircraft or aircraft parts that are— (A)reasonably anticipated to be necessary for military operations, readiness, or fleet management in the future; or  
(B)already obligated for purposes other than fighting wildland fires.  (2)Submission of report to CongressNot later than 90 days after the date on which the Commission receives the inventory described in paragraph (1), the Commission shall submit to the appropriate committees of Congress a report outlining a strategy to meet aerial firefighting equipment needs through 2030 in the most cost-effective manner, including— 
(A)an assessment of the expected number of aircraft and aircraft parts needed to fight wildland fires through 2030; (B)an assessment of existing authorities of the Secretary of Defense and the heads of other relevant Federal departments and agencies to provide or sell surplus aircraft or aircraft parts to Federal, State, or local authorities for wildland firefighting use, including— 
(i)a description of the current use of each existing authority; and  (ii)a description of any additional authorities that are needed for the Secretary of Defense and the heads of other relevant Federal departments and agencies to provide or sell surplus aircraft or aircraft parts to Federal, State, or local authorities for wildland firefighting use; and 
(C)recommendations to ensure the availability of aircraft and aircraft parts that the Commission expects will be necessary to fight wildland fires through 2030 in the most cost-effective manner.  (3)Considerations for accessing aircraft and aircraft partsIn developing the strategy in the report required under paragraph (2) and the recommendations under paragraph (2)(C), the Commission shall consider all private and public sector options for accessing necessary aircraft and aircraft parts, including procurement, contracting, retrofitting, and public-private partnerships.  
(4)Unclassified reportThe inventory and report submitted under paragraphs (1) and (2), respectively— (A)shall be unclassified; but 
(B)may include a classified annex. (c)Majority requirementNot less than 2/3 of the members of the Commission shall approve the recommendations contained in each report submitted under subsection (a) or (b)(2). 
70205.Powers of Commission 
(a)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this title. (b)Information from Federal agencies (1)In generalThe Commission may secure directly from a Federal department or agency such information as the Commission considers necessary to carry out this title. 
(2)Furnishing informationOn request of the Chairpersons of the Commission, the head of the department or agency shall furnish the information to the Commission. (c)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government. 
(d)GiftsThe Commission may accept, use, and dispose of such gifts or donations of services or property as the Commission considers necessary to carry out this title. 70206.Commission personnel matters (a)No compensationA member of the Commission shall serve without compensation. 
(b)Travel expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. (c)Staff (1)In generalThe Chairpersons of the Commission may, without regard to the civil service laws (including regulations), appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties, except that the employment of an executive director shall be subject to confirmation by the Commission. 
(2)CompensationThe Chairpersons of the Commission may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title. (d)Detail of government employeesA Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
(e)Procurement of temporary and intermittent servicesThe Chairpersons of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title. 70207.Termination of CommissionThe Commission shall terminate on the date that is 180 days after the date on which the Commission has submitted the reports under subsections (a) and (b) of section 70204.  
IIIReforestation 
70301.Short titleThis title may be cited as the Repairing Existing Public Land by Adding Necessary Trees Act or the REPLANT Act. 70302.Reforestation following wildfires and other unplanned events (a)Forest and Rangeland Renewable Resources Planning Act of 1974 (1)National forest cover policy (A)In generalSection 3 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1601) is amended— 
(i)by redesignating subsection (e) as subsection (f); (ii)by redesignating the second subsection (d) (relating to the policy of Congress regarding forested land in the National Forest System) as subsection (e); and 
(iii)in subsection (e) (as so redesignated)— (I)in paragraph (2)— 
(aa)in the first sentence— (AA)by striking 9 of this Act, the Secretary shall annually for eight years following the enactment of this subsection and inserting 9, the Secretary shall, annually during each of the 10 years beginning after the date of enactment of the REPLANT Act; and 
(BB)by striking eight-year and inserting 10-year;  (bb)in the second sentence, by striking such eight-year period and inserting the 10-year period; and 
(cc)in the third sentence, by striking 1978 and inserting 2021; (II)in paragraph (3), in the first sentence, by striking subsection (d) and inserting subsection; and 
(III)by adding at the end the following:  (4)Reforestation requirements (A)DefinitionsIn this paragraph: 
(i)Natural regeneration 
(I)In generalThe term natural regeneration means the establishment of a tree or tree age class from natural seeding, sprouting, or suckering in accordance with the management objectives of an applicable land management plan. (II)InclusionThe term natural regeneration may include any site preparation activity to enhance the success of regeneration to the desired species composition and structure. 
(ii)Priority landThe term priority land means National Forest System land that, due to an unplanned event— (I)does not meet the conditions for appropriate forest cover described in paragraph (1); 
(II)requires reforestation to meet the objectives of an applicable land management plan; and (III)is unlikely to experience natural regeneration without assistance. 
(iii)ReforestationThe term reforestation means the act of renewing tree cover, taking into consideration species composition and resilience, by establishing young trees through— (I)natural regeneration; 
(II)natural regeneration with site preparation; or (III)planting or direct seeding. 
(iv)SecretaryThe term Secretary means the Secretary, acting through the Chief of the Forest Service. (v)Unplanned event (I)In generalThe term unplanned event means any unplanned disturbance that— 
(aa)disrupts ecosystem or forest structure or composition; or (bb)changes resources, substrate availability, or the physical environment. 
(II)InclusionsThe term unplanned event may include— (aa)a wildfire; 
(bb)an infestation of insects or disease; (cc)a weather event; and 
(dd)animal damage. (B)RequirementEach reforestation activity under this section shall be carried out in accordance with applicable Forest Service management practices and definitions, including definitions relating to silvicultural practices and forest management. 
(C)Reforestation priority 
(i)In generalIn carrying out this subsection, the Secretary shall give priority to projects on the priority list described in clause (ii). (ii)Priority list (I)In generalThe Secretary shall, based on recommendations from regional foresters, create a priority list of reforestation projects that— 
(aa)primarily take place on priority land; (bb)promote effective reforestation following unplanned events; and 
(cc)may include activities to ensure adequate and appropriate seed availability. (II)RankingThe Secretary shall rank projects on the priority list under subclause (I) based on— 
(aa)documentation of an effective reforestation project plan; (bb)the ability to measure the progress and success of the project; and 
(cc)the ability of a project to provide benefits relating to forest function and health, soil health and productivity, wildlife habitat, improved air and water quality, carbon sequestration potential, resilience, job creation, and enhanced recreational opportunities.. (B)Conforming amendmentSection 9 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2105) is amended, in the undesignated matter following paragraph (5) of subsection (g)— 
(i)by striking section 3(d) and inserting subsection (e) of section 3; and (ii)by striking 1601(d) and inserting 1601. 
(2)National Forest System program elementsSection 9 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1607) is amended, in the second sentence, by striking 2000 and inserting 2030. (b)Reforestation Trust FundSection 303 of Public Law 96–451 (16 U.S.C. 1606a) is amended— 
(1)in subsection (b)— (A)by striking paragraph (2); 
(B)in paragraph (3)— (i)in the second sentence, by striking Proper adjustment and inserting the following: 
 
(3)Adjustment of estimatesProper adjustment; and (ii)by striking (3) The amounts and inserting the following: 
 
(2)FrequencyThe amounts; and (C)by striking the subsection designation and all that follows through the Secretary in paragraph (1) and inserting the following: 
 
(b)Transfers to Trust Fund 
(1)In generalThe Secretary; and (2)in subsection (d)(1)— 
(A)by striking section 3(d) and inserting subsection (e) of section 3; and (B)by striking 1601(d) and inserting 1601. 
70303.ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary of Agriculture shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives, and make publicly available on the website of the Forest Service, a report that describes, with respect to the preceding year— (1)an evaluation of the degree to which the Secretary has achieved compliance with the requirements contained in the amendments made by this title, including, as a result of those amendments, the number of acres covered by reforestation projects that follow unplanned events (such as wildfires); 
(2)the total number of acres of land reforested under each authority of the Secretary under which reforestation projects have been carried out;  (3)the number of acres of National Forest System land affected by, and the substance of reforestation needs on that land resulting from, unplanned events; and 
(4)the number of acres in need of reforestation under subsection (e)(1) of section 3 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1601).  IVRecycling practices 70401.Best practices for battery recycling and labeling guidelines (a)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)BatteryThe term battery means a device that— 
(A)consists of 1 or more electrochemical cells that are electrically connected; and (B)is designed to store and deliver electric energy. 
(3)RecyclingThe term recycling means the series of activities— (A)during which recyclable materials are processed into specification-grade commodities, and consumed as raw-material feedstock, in lieu of virgin materials, in the manufacturing of new products; 
(B)that may include collection, processing, and brokering; and (C)that result in subsequent consumption by a materials manufacturer, including for the manufacturing of new products.  
(b)Best practices for collection of batteries to be recycled 
(1)In generalThe Administrator shall develop best practices that may be implemented by State, Tribal, and local governments with respect to the collection of batteries to be recycled in a manner that— (A)to the maximum extent practicable, is technically and economically feasible for State, Tribal, and local governments; 
(B)is environmentally sound and safe for waste management workers; and  (C)optimizes the value and use of material derived from recycling of batteries. 
(2)ConsultationThe Administrator shall develop the best practices described in paragraph (1) in coordination with State, Tribal, and local governments and relevant nongovernmental and private sector entities. (3)ReportNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to Congress a report describing the best practices developed under paragraph (1).  
(4)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this subsection $10,000,000 for fiscal year 2022, to remain available until September 30, 2026. (c)Voluntary labeling guidelines (1)In generalThere is established within the Environmental Protection Agency a program (referred to in this subsection as the program) to promote battery recycling through the development of— 
(A)voluntary labeling guidelines for batteries; and (B)other forms of communication materials for battery producers and consumers about the reuse and recycling of critical materials from batteries.  
(2)PurposesThe purposes of the program are to improve battery collection and reduce battery waste, including by— (A)identifying battery collection locations and increasing accessibility to those locations; 
(B)promoting consumer education about battery collection and recycling; and (C)reducing safety concerns relating to the improper disposal of batteries. 
(3)Other standards and lawThe Administrator shall make every reasonable effort to ensure that voluntary labeling guidelines and other forms of communication materials developed under the program are consistent with— (A)international battery labeling standards; and  
(B)the Mercury-Containing and Rechargeable Battery Management Act (42 U.S.C. 14301 et seq.). (4)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this subsection $15,000,000 for fiscal year 2022, to remain available until September 30, 2026. 
70402.Consumer recycling education and outreach grant program; Federal procurement 
(a)Definition of AdministratorIn this section, the term Administrator means the Administrator of the Environmental Protection Agency. (b)Consumer recycling education and outreach grant program (1)In generalThe Administrator shall establish a program (referred to in this subsection as the grant program) to award competitive grants to eligible entities to improve the effectiveness of residential and community recycling programs through public education and outreach. 
(2)CriteriaThe Administrator shall award grants under the grant program for projects that, by using one or more eligible activities described in paragraph (5)— (A)inform the public about residential or community recycling programs; 
(B)provide information about the recycled materials that are accepted as part of a residential or community recycling program that provides for the separate collection of residential solid waste from recycled material; and (C)increase collection rates and decrease contamination in residential and community recycling programs. 
(3)Eligible entities 
(A)In generalAn entity that is eligible to receive a grant under the grant program is— (i)a State; 
(ii)a unit of local government; (iii)an Indian Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); 
(iv)a Native Hawaiian organization (as defined in section 6207 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7517)); (v)the Department of Hawaiian Home Lands;  
(vi)the Office of Hawaiian Affairs;  (vii)a nonprofit organization; or 
(viii)a public-private partnership. (B)Coordination of activities2 or more entities described in subparagraph (A) may receive a grant under the grant program to coordinate the provision of information to residents that may access 2 or more residential recycling programs, including programs that accept different recycled materials, to provide to the residents information regarding differences among those residential recycling programs. 
(4)Requirement 
(A)In generalTo receive a grant under the grant program, an eligible entity shall demonstrate to the Administrator that the grant funds will be used to encourage the collection of recycled materials that are sold to an existing or developing market. (B)Business plans and financial data (i)In generalAn eligible entity may make a demonstration under subparagraph (A) through the submission to the Administrator of appropriate business plans and financial data. 
(ii)ConfidentialityThe Administrator shall treat any business plans or financial data received under clause (i) as confidential information. (5)Eligible activitiesAn eligible entity that receives a grant under the grant program may use the grant funds for activities including— 
(A)public service announcements; (B)a door-to-door education and outreach campaign; 
(C)social media and digital outreach; (D)an advertising campaign on recycling awareness; 
(E)the development and dissemination of— (i)a toolkit for a municipal and commercial recycling program; 
(ii)information on the importance of quality in the recycling stream; (iii)information on the economic and environmental benefits of recycling; and 
(iv)information on what happens to materials after the materials are placed into a residential or community recycling program; (F)businesses recycling outreach; 
(G)bin, cart, and other receptacle labeling and signs; and (H)such other activities that the Administrator determines are appropriate to carry out the purposes of this subsection. 
(6)Prohibition on use of fundsNo funds may be awarded under the grant program for a residential recycling program that— (A)does not provide for the separate collection of residential solid waste (as defined in section 246.101 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act)) from recycled material (as defined in that section), unless the funds are used to promote a transition to a system that separately collects recycled materials; or 
(B)promotes the establishment of, or conversion to, a residential collection system that does not provide for the separate collection of residential solid waste from recycled material (as those terms are defined under subparagraph (A)). (7)Model recycling program toolkit (A)In generalIn carrying out the grant program, the Administrator, in consultation with other relevant Federal agencies, States, Indian Tribes, units of local government, nonprofit organizations, and the private sector, shall develop a model recycling program toolkit for States, Indian Tribes, and units of local government that includes, at a minimum— 
(i)a standardized set of terms and examples that may be used to describe materials that are accepted by a residential recycling program; (ii)information that the Administrator determines can be widely applied across residential recycling programs, taking into consideration the differences in recycled materials accepted by residential recycling programs; 
(iii)educational principles on best practices for the collection and processing of recycled materials; (iv)a community self-assessment guide to identify gaps in existing recycling programs; 
(v)training modules that enable States and nonprofit organizations to provide technical assistance to units of local government; (vi)access to consumer educational materials that States, Indian Tribes, and units of local government can adapt and use in recycling programs; and 
(vii)a guide to measure the effectiveness of a grant received under the grant program, including standardized measurements for recycling rates and decreases in contamination. (B)RequirementIn developing the standardized set of terms and examples under subparagraph (A)(i), the Administrator may not establish any requirements for— 
(i)what materials shall be accepted by a residential recycling program; or (ii)the labeling of products. 
(8)School curriculumThe Administrator shall provide assistance to the educational community, including nonprofit organizations, such as an organization the science, technology, engineering, and mathematics program of which incorporates recycling, to promote the introduction of recycling principles and best practices into public school curricula. (9)Reports (A)To the AdministratorNot earlier than 180 days, and not later than 2 years, after the date on which a grant under the grant program is awarded to an eligible entity, the eligible entity shall submit to the Administrator a report describing, by using the guide developed under paragraph (7)(A)(vii)— 
(i)the change in volume of recycled material collected through the activities funded with the grant; (ii)the change in participation rate of the recycling program funded with the grant; 
(iii)the reduction of contamination in the recycling stream as a result of the activities funded with the grant; and (iv)such other information as the Administrator determines to be appropriate. 
(B)To CongressThe Administrator shall submit to Congress an annual report describing— (i)the effectiveness of residential recycling programs awarded funds under the grant program, including statistics comparing the quantity and quality of recycled materials collected by those programs, as described in the reports submitted to the Administrator under subparagraph (A); and 
(ii)recommendations on additional actions to improve residential recycling. (c)Federal procurementSection 6002 of the Solid Waste Disposal Act (42 U.S.C. 6962) is amended— 
(1)in subsection (e), in the matter preceding paragraph (1), by striking and from time to time, revise and inserting review not less frequently than once every 5 years, and, if appropriate, revise, in consultation with recyclers and manufacturers of products containing recycled content, not later than 2 years after the completion of the initial review after the date of enactment of the Infrastructure Investment and Jobs Act and thereafter, as appropriate; and (2)by adding at the end the following: 
 
(j)Consultation and provision of information by AdministratorThe Administrator shall— (1)consult with each procuring agency, including contractors of the procuring agency, to clarify the responsibilities of the procuring agency under this section; and 
(2)provide to each procuring agency information on the requirements under this section and the responsibilities of the procuring agency under this section. (k)ReportsThe Administrator, in consultation with the Administrator of General Services, shall submit to Congress an annual report describing— 
(1)the quantity of federally procured recycled products listed in the guidelines under subsection (e); and (2)with respect to the products described in paragraph (1), the percentage of recycled material in each product.. 
(d)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to the Administrator to carry out this section and the amendments made by this section $15,000,000 for each of fiscal years 2022 through 2026. (2)RequirementOf the amount made available under paragraph (1) for a fiscal year, not less than 20 percent shall be allocated to— 
(A)low-income communities; (B)rural communities; and  
(C)communities identified as Native American pursuant to section 2(9) of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001(9)).  VBioproduct pilot program 70501.Pilot program on use of agricultural commodities in construction and consumer products (a)DefinitionsIn this section: 
(1)Construction productThe term construction product means any article, or component part thereof, produced or distributed for use during the construction, maintenance, or preservation of a highway, road, street, bridge, building, dam, port, or airport construction project. (2)Consumer productThe term consumer product means— 
(A)any article, or component part thereof, produced or distributed— (i)for sale to a consumer for use in or around a permanent or temporary household or residence, a school, in recreation, or otherwise; or 
(ii)for the personal use, consumption or enjoyment of a consumer in or around a permanent or temporary household or residence, a school, in recreation, or otherwise; and (B)any product or product category described in subparagraphs (A) through (I) of section 3(a)(5) of the Consumer Product Safety Act (15 U.S.C. 2052(a)(5)). 
(3)Covered agricultural commodityThe term covered agricultural commodity means any agricultural commodity, food, feed, fiber, livestock, oil, or a derivative thereof, that the Secretary determines to have been used in the production of materials that have demonstrated market viability and benefits (as described in paragraphs (1) through (7) of subsection (b)) as of the date of enactment of this Act. (4)Qualified institutionThe term qualified institution means a bioproducts research facility that— 
(A)is funded, in part, by a State; (B)is located within a reasonable distance, not to exceed 3 miles, of the primary residence hall of an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))); 
(C)provides students opportunities to engage in research activities; and (D)provides opportunities for an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) to collaborate with private enterprise.  
(5)SecretaryThe term Secretary means the Secretary of Agriculture. (b)EstablishmentThe Secretary shall carry out a pilot program under which the Secretary shall partner with not less than 1 qualified institution to study the benefits of using materials derived from covered agricultural commodities in the production of construction products and consumer products, including— 
(1)cost savings relative to other commonly used alternative materials; (2)greenhouse gas emission reductions and other environmental benefits relative to other commonly used alternative materials; 
(3)life-cycle and longevity-extending characteristics relative to other commonly used alternative materials; (4)life-cycle and longevity-reducing characteristics relative to other commonly used alternative materials; 
(5)landfill quantity and waste management cost reductions; (6)product development and production scale-up; and 
(7)any other benefits that the Secretary determines to be appropriate. (c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $2,000,000 for each of fiscal years 2022 through 2023.  
VICybersecurity 
ACyber Response and Recovery Act 
70601.Short titleThis subtitle may be cited as the Cyber Response and Recovery Act. 70602.Declaration of a significant incident (a)In generalTitle XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended by adding at the end the following: 
 
CDeclaration of a significant incident 
2231.Sense of congressIt is the sense of Congress that— (1)the purpose of this subtitle is to authorize the Secretary to declare that a significant incident has occurred and to establish the authorities that are provided under the declaration to respond to and recover from the significant incident; and 
(2)the authorities established under this subtitle are intended to enable the Secretary to provide voluntary assistance to non-Federal entities impacted by a significant incident. 2232.DefinitionsFor the purposes of this subtitle: 
(1)Asset response activityThe term asset response activity means an activity to support an entity impacted by an incident with the response to, remediation of, or recovery from, the incident, including— (A)furnishing technical and advisory assistance to the entity to protect the assets of the entity, mitigate vulnerabilities, and reduce the related impacts; 
(B)assessing potential risks to the critical infrastructure sector or geographic region impacted by the incident, including potential cascading effects of the incident on other critical infrastructure sectors or geographic regions; (C)developing courses of action to mitigate the risks assessed under subparagraph (B); 
(D)facilitating information sharing and operational coordination with entities performing threat response activities; and (E)providing guidance on how best to use Federal resources and capabilities in a timely, effective manner to speed recovery from the incident. 
(2)DeclarationThe term declaration means a declaration of the Secretary under section 2233(a)(1). (3)DirectorThe term Director means the Director of the Cybersecurity and Infrastructure Security Agency. 
(4)Federal agencyThe term Federal agency has the meaning given the term agency in section 3502 of title 44, United States Code. (5)FundThe term Fund means the Cyber Response and Recovery Fund established under section 2234(a). 
(6)IncidentThe term incident has the meaning given the term in section 3552 of title 44, United States Code. (7)RenewalThe term renewal means a renewal of a declaration under section 2233(d). 
(8)Significant incidentThe term significant incident— (A)means an incident or a group of related incidents that results, or is likely to result, in demonstrable harm to— 
(i)the national security interests, foreign relations, or economy of the United States; or (ii)the public confidence, civil liberties, or public health and safety of the people of the United States; and 
(B)does not include an incident or a portion of a group of related incidents that occurs on— (i)a national security system (as defined in section 3552 of title 44, United States Code); or 
(ii)an information system described in paragraph (2) or (3) of section 3553(e) of title 44, United States Code. 2233.Declaration (a)In general (1)DeclarationThe Secretary, in consultation with the National Cyber Director, may make a declaration of a significant incident in accordance with this section for the purpose of enabling the activities described in this subtitle if the Secretary determines that— 
(A)a specific significant incident— (i)has occurred; or 
(ii)is likely to occur imminently; and (B)otherwise available resources, other than the Fund, are likely insufficient to respond effectively to, or to mitigate effectively, the specific significant incident described in subparagraph (A). 
(2)Prohibition on delegationThe Secretary may not delegate the authority provided to the Secretary under paragraph (1). (b)Asset response activitiesUpon a declaration, the Director shall coordinate— 
(1)the asset response activities of each Federal agency in response to the specific significant incident associated with the declaration; and (2)with appropriate entities, which may include— 
(A)public and private entities and State and local governments with respect to the asset response activities of those entities and governments; and (B)Federal, State, local, and Tribal law enforcement agencies with respect to investigations and threat response activities of those law enforcement agencies; and 
(3)Federal, State, local, and Tribal emergency management and response agencies. (c)DurationSubject to subsection (d), a declaration shall terminate upon the earlier of— 
(1)a determination by the Secretary that the declaration is no longer necessary; or (2)the expiration of the 120-day period beginning on the date on which the Secretary makes the declaration. 
(d)RenewalThe Secretary, without delegation, may renew a declaration as necessary. (e)Publication (1)In generalNot later than 72 hours after a declaration or a renewal, the Secretary shall publish the declaration or renewal in the Federal Register. 
(2)ProhibitionA declaration or renewal published under paragraph (1) may not include the name of any affected individual or private company. (f)Advance actions (1)In generalThe Secretary— 
(A)shall assess the resources available to respond to a potential declaration; and (B)may take actions before and while a declaration is in effect to arrange or procure additional resources for asset response activities or technical assistance the Secretary determines necessary, which may include entering into standby contracts with private entities for cybersecurity services or incident responders in the event of a declaration. 
(2)Expenditure of fundsAny expenditure from the Fund for the purpose of paragraph (1)(B) shall be made from amounts available in the Fund, and amounts available in the Fund shall be in addition to any other appropriations available to the Cybersecurity and Infrastructure Security Agency for such purpose. 2234.Cyber response and recovery fund (a)In generalThere is established a Cyber Response and Recovery Fund, which shall be available for— 
(1)the coordination of activities described in section 2233(b); (2)response and recovery support for the specific significant incident associated with a declaration to Federal, State, local, and Tribal, entities and public and private entities on a reimbursable or non-reimbursable basis, including through asset response activities and technical assistance, such as— 
(A)vulnerability assessments and mitigation; (B)technical incident mitigation; 
(C)malware analysis; (D)analytic support; 
(E)threat detection and hunting; and (F)network protections; 
(3)as the Director determines appropriate, grants for, or cooperative agreements with, Federal, State, local, and Tribal public and private entities to respond to, and recover from, the specific significant incident associated with a declaration, such as— (A)hardware or software to replace, update, improve, harden, or enhance the functionality of existing hardware, software, or systems; and 
(B)technical contract personnel support; and (4)advance actions taken by the Secretary under section 2233(f)(1)(B). 
(b)Deposits and expenditures 
(1)In generalAmounts shall be deposited into the Fund from— (A)appropriations to the Fund for activities of the Fund; and 
(B)reimbursement from Federal agencies for the activities described in paragraphs (1), (2), and (4) of subsection (a), which shall only be from amounts made available in advance in appropriations Acts for such reimbursement. (2)ExpendituresAny expenditure from the Fund for the purposes of this subtitle shall be made from amounts available in the Fund from a deposit described in paragraph (1), and amounts available in the Fund shall be in addition to any other appropriations available to the Cybersecurity and Infrastructure Security Agency for such purposes. 
(c)Supplement not supplantAmounts in the Fund shall be used to supplement, not supplant, other Federal, State, local, or Tribal funding for activities in response to a declaration. (d)ReportingThe Secretary shall require an entity that receives amounts from the Fund to submit a report to the Secretary that details the specific use of the amounts. 
2235.Notification and reporting 
(a)NotificationUpon a declaration or renewal, the Secretary shall immediately notify the National Cyber Director and appropriate congressional committees and include in the notification— (1)an estimation of the planned duration of the declaration; 
(2)with respect to a notification of a declaration, the reason for the declaration, including information relating to the specific significant incident or imminent specific significant incident, including— (A)the operational or mission impact or anticipated impact of the specific significant incident on Federal and non-Federal entities; 
(B)if known, the perpetrator of the specific significant incident; and (C)the scope of the Federal and non-Federal entities impacted or anticipated to be impacted by the specific significant incident; 
(3)with respect to a notification of a renewal, the reason for the renewal; (4)justification as to why available resources, other than the Fund, are insufficient to respond to or mitigate the specific significant incident; and 
(5)a description of the coordination activities described in section 2233(b) that the Secretary anticipates the Director to perform. (b)Report to congressNot later than 180 days after the date of a declaration or renewal, the Secretary shall submit to the appropriate congressional committees a report that includes— 
(1)the reason for the declaration or renewal, including information and intelligence relating to the specific significant incident that led to the declaration or renewal; (2)the use of any funds from the Fund for the purpose of responding to the incident or threat described in paragraph (1); 
(3)a description of the actions, initiatives, and projects undertaken by the Department and State and local governments and public and private entities in responding to and recovering from the specific significant incident described in paragraph (1); (4)an accounting of the specific obligations and outlays of the Fund; and 
(5)an analysis of— (A)the impact of the specific significant incident described in paragraph (1) on Federal and non-Federal entities; 
(B)the impact of the declaration or renewal on the response to, and recovery from, the specific significant incident described in paragraph (1); and (C)the impact of the funds made available from the Fund as a result of the declaration or renewal on the recovery from, and response to, the specific significant incident described in paragraph (1). 
(c)ClassificationEach notification made under subsection (a) and each report submitted under subsection (b)— (1)shall be in an unclassified form with appropriate markings to indicate information that is exempt from disclosure under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act); and 
(2)may include a classified annex. (d)Consolidated reportThe Secretary shall not be required to submit multiple reports under subsection (b) for multiple declarations or renewals if the Secretary determines that the declarations or renewals substantively relate to the same specific significant incident. 
(e)ExemptionThe requirements of subchapter I of chapter 35 of title 44 (commonly known as the Paperwork Reduction Act) shall not apply to the voluntary collection of information by the Department during an investigation of, a response to, or an immediate post-response review of, the specific significant incident leading to a declaration or renewal. 2236.Rule of constructionNothing in this subtitle shall be construed to impair or limit the ability of the Director to carry out the authorized activities of the Cybersecurity and Infrastructure Security Agency. 
2237.Authorization of appropriationsThere are authorized to be appropriated to the Fund $20,000,000 for fiscal year 2022 and each fiscal year thereafter until September 30, 2028, which shall remain available until September 30, 2028. 2238.SunsetThe authorities granted to the Secretary or the Director under this subtitle shall expire on the date that is 7 years after the date of enactment of this subtitle.. 
(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by adding at the end the following:   Subtitle C—Declaration of a significant incident  Sec. 2231. Sense of congress.  Sec. 2232. Definitions.  Sec. 2233. Declaration.  Sec. 2234. Cyber response and recovery fund.  Sec. 2235. Notification and reporting.  Sec. 2236. Rule of construction.  Sec. 2237. Authorization of appropriations.  Sec. 2238. Sunset.. BState and Local Cybersecurity Improvement Act 70611.Short titleThis subtitle may be cited as the State and Local Cybersecurity Improvement Act. 
70612.State and Local Cybersecurity Grant Program 
(a)In generalSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended by adding at the end the following:  2218.State and Local Cybersecurity Grant Program (a)DefinitionsIn this section: 
(1)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(B)the Committee on Homeland Security of the House of Representatives.  (2)Cyber threat indicatorThe term cyber threat indicator has the meaning given the term in section 102 of the Cybersecurity Act of 2015 (6 U.S.C. 1501).  
(3)Cybersecurity PlanThe term Cybersecurity Plan means a plan submitted by an eligible entity under subsection (e)(1). (4)Eligible entityThe term eligible entity means a— 
(A)State; or (B)Tribal government. 
(5)IncidentThe term incident has the meaning given the term in section 2209. (6)Information sharing and analysis organizationThe term information sharing and analysis organization has the meaning given the term in section 2222. 
(7)Information systemThe term information system has the meaning given the term in section 102 of the Cybersecurity Act of 2015 (6 U.S.C. 1501). (8)Multi-entity groupThe term multi-entity group means a group of 2 or more eligible entities desiring a grant under this section. 
(9)Online serviceThe term online service means any internet-facing service, including a website, email, virtual private network, or custom application. (10)Rural areaThe term rural area has the meaning given the term in section 5302 of title 49, United States Code.  
(11)State and Local Cybersecurity Grant ProgramThe term State and Local Cybersecurity Grant Program means the program established under subsection (b). (12)Tribal governmentThe term Tribal government means the recognized governing body of any Indian or Alaska Native Tribe, band, nation, pueblo, village, community, component band, or component reservation, that is individually identified (including parenthetically) in the most recent list published pursuant to Section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131).  
(b)Establishment 
(1)In generalThere is established within the Department a program to award grants to eligible entities to address cybersecurity risks and cybersecurity threats to information systems owned or operated by, or on behalf of, State, local, or Tribal governments. (2)ApplicationAn eligible entity desiring a grant under the State and Local Cybersecurity Grant Program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(c)AdministrationThe State and Local Cybersecurity Grant Program shall be administered in the same office of the Department that administers grants made under sections 2003 and 2004. (d)Use of fundsAn eligible entity that receives a grant under this section and a local government that receives funds from a grant under this section, as appropriate, shall use the grant to— 
(1)implement the Cybersecurity Plan of the eligible entity; (2)develop or revise the Cybersecurity Plan of the eligible entity; 
(3)pay expenses directly relating to the administration of the grant, which shall not exceed 5 percent of the amount of the grant; (4)assist with activities that address imminent cybersecurity threats, as confirmed by the Secretary, acting through the Director, to the information systems owned or operated by, or on behalf of, the eligible entity or a local government within the jurisdiction of the eligible entity; or 
(5)fund any other appropriate activity determined by the Secretary, acting through the Director. (e)Cybersecurity plans (1)In generalAn eligible entity applying for a grant under this section shall submit to the Secretary a Cybersecurity Plan for review in accordance with subsection (i). 
(2)Required elementsA Cybersecurity Plan of an eligible entity shall— (A)incorporate, to the extent practicable— 
(i)any existing plans of the eligible entity to protect against cybersecurity risks and cybersecurity threats to information systems owned or operated by, or on behalf of, State, local, or Tribal governments; and (ii)if the eligible entity is a State, consultation and feedback from local governments and associations of local governments within the jurisdiction of the eligible entity; 
(B)describe, to the extent practicable, how the eligible entity will— (i)manage, monitor, and track information systems, applications, and user accounts owned or operated by, or on behalf of, the eligible entity or, if the eligible entity is a State, local governments within the jurisdiction of the eligible entity, and the information technology deployed on those information systems, including legacy information systems and information technology that are no longer supported by the manufacturer of the systems or technology; 
(ii)monitor, audit, and, track network traffic and activity transiting or traveling to or from information systems, applications, and user accounts owned or operated by, or on behalf of, the eligible entity or, if the eligible entity is a State, local governments within the jurisdiction of the eligible entity; (iii)enhance the preparation, response, and resiliency of information systems, applications, and user accounts owned or operated by, or on behalf of, the eligible entity or, if the eligible entity is a State, local governments within the jurisdiction of the eligible entity, against cybersecurity risks and cybersecurity threats; 
(iv)implement a process of continuous cybersecurity vulnerability assessments and threat mitigation practices prioritized by degree of risk to address cybersecurity risks and cybersecurity threats on information systems, applications, and user accounts owned or operated by, or on behalf of, the eligible entity or, if the eligible entity is a State, local governments within the jurisdiction of the eligible entity; (v)ensure that the eligible entity and, if the eligible entity is a State, local governments within the jurisdiction of the eligible entity, adopt and use best practices and methodologies to enhance cybersecurity, such as— 
(I)the practices set forth in the cybersecurity framework developed by the National Institute of Standards and Technology; (II)cyber chain supply chain risk management best practices identified by the National Institute of Standards and Technology; and 
(III)knowledge bases of adversary tools and tactics; (vi)promote the delivery of safe, recognizable, and trustworthy online services by the eligible entity and, if the eligible entity is a State, local governments within the jurisdiction of the eligible entity, including through the use of the .gov internet domain; 
(vii)ensure continuity of operations of the eligible entity and, if the eligible entity is a State, local governments within the jurisdiction of the eligible entity, in the event of a cybersecurity incident, including by conducting exercises to practice responding to a cybersecurity incident; (viii)use the National Initiative for Cybersecurity Education Workforce Framework for Cybersecurity developed by the National Institute of Standards and Technology to identify and mitigate any gaps in the cybersecurity workforces of the eligible entity and, if the eligible entity is a State, local governments within the jurisdiction of the eligible entity, enhance recruitment and retention efforts for those workforces, and bolster the knowledge, skills, and abilities of personnel of the eligible entity and, if the eligible entity is a State, local governments within the jurisdiction of the eligible entity, to address cybersecurity risks and cybersecurity threats, such as through cybersecurity hygiene training; 
(ix)if the eligible entity is a State, ensure continuity of communications and data networks within the jurisdiction of the eligible entity between the eligible entity and local governments within the jurisdiction of the eligible entity in the event of an incident involving those communications or data networks; (x)assess and mitigate, to the greatest degree possible, cybersecurity risks and cybersecurity threats relating to critical infrastructure and key resources, the degradation of which may impact the performance of information systems within the jurisdiction of the eligible entity; 
(xi)enhance capabilities to share cyber threat indicators and related information between the eligible entity and— (I)if the eligible entity is a State, local governments within the jurisdiction of the eligible entity, including by expanding information sharing agreements with the Department; and 
(II)the Department; (xii)leverage cybersecurity services offered by the Department; 
(xiii)implement an information technology and operational technology modernization cybersecurity review process that ensures alignment between information technology and operational technology cybersecurity objectives; (xiv)develop and coordinate strategies to address cybersecurity risks and cybersecurity threats in consultation with— 
(I)if the eligible entity is a State, local governments and associations of local governments within the jurisdiction of the eligible entity; and (II)as applicable— 
(aa)eligible entities that neighbor the jurisdiction of the eligible entity or, as appropriate, members of an information sharing and analysis organization; and (bb)countries that neighbor the jurisdiction of the eligible entity; 
(xv)ensure adequate access to, and participation in, the services and programs described in this subparagraph by rural areas within the jurisdiction of the eligible entity; and (xvi)distribute funds, items, services, capabilities, or activities to local governments under subsection (n)(2)(A), including the fraction of that distribution the eligible entity plans to distribute to rural areas under subsection (n)(2)(B); 
(C)assess the capabilities of the eligible entity relating to the actions described in subparagraph (B); (D)describe, as appropriate and to the extent practicable, the individual responsibilities of the eligible entity and local governments within the jurisdiction of the eligible entity in implementing the plan; 
(E)outline, to the extent practicable, the necessary resources and a timeline for implementing the plan; and (F)describe the metrics the eligible entity will use to measure progress towards— 
(i)implementing the plan; and (ii)reducing cybersecurity risks to, and identifying, responding to, and recovering from cybersecurity threats to, information systems owned or operated by, or on behalf of, the eligible entity or, if the eligible entity is a State, local governments within the jurisdiction of the eligible entity. 
(3)Discretionary elementsIn drafting a Cybersecurity Plan, an eligible entity may— (A)consult with the Multi-State Information Sharing and Analysis Center;  
(B)include a description of cooperative programs developed by groups of local governments within the jurisdiction of the eligible entity to address cybersecurity risks and cybersecurity threats; and (C)include a description of programs provided by the eligible entity to support local governments and owners and operators of critical infrastructure to address cybersecurity risks and cybersecurity threats. 
(f)Multi-entity grants 
(1)In generalThe Secretary may award grants under this section to a multi-entity group to support multi-entity efforts to address cybersecurity risks and cybersecurity threats to information systems within the jurisdictions of the eligible entities that comprise the multi-entity group. (2)Satisfaction of other requirementsIn order to be eligible for a multi-entity grant under this subsection, each eligible entity that comprises a multi-entity group shall have— 
(A)a Cybersecurity Plan that has been reviewed by the Secretary in accordance with subsection (i); and (B)a cybersecurity planning committee established in accordance with subsection (g). 
(3)Application 
(A)In generalA multi-entity group applying for a multi-entity grant under paragraph (1) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (B)Multi-entity project planAn application for a grant under this section of a multi-entity group under subparagraph (A) shall include a plan describing— 
(i)the division of responsibilities among the eligible entities that comprise the multi-entity group; (ii)the distribution of funding from the grant among the eligible entities that comprise the multi-entity group; and 
(iii)how the eligible entities that comprise the multi-entity group will work together to implement the Cybersecurity Plan of each of those eligible entities. (g)Planning committees (1)In generalAn eligible entity that receives a grant under this section shall establish a cybersecurity planning committee to— 
(A)assist with the development, implementation, and revision of the Cybersecurity Plan of the eligible entity; (B)approve the Cybersecurity Plan of the eligible entity; and 
(C)assist with the determination of effective funding priorities for a grant under this section in accordance with subsections (d) and (j). (2)CompositionA committee of an eligible entity established under paragraph (1) shall— 
(A)be comprised of representatives from— (i)the eligible entity;  
(ii)if the eligible entity is a State, counties, cities, and towns within the jurisdiction of the eligible entity; and  (iii)institutions of public education and health within the jurisdiction of the eligible entity; and 
(B)include, as appropriate, representatives of rural, suburban, and high-population jurisdictions. (3)Cybersecurity expertiseNot less than one-half of the representatives of a committee established under paragraph (1) shall have professional experience relating to cybersecurity or information technology. 
(4)Rule of construction regarding existing planning committeesNothing in this subsection shall be construed to require an eligible entity to establish a cybersecurity planning committee if the eligible entity has established and uses a multijurisdictional planning committee or commission that— (A)meets the requirements of this subsection; or 
(B)may be expanded or leveraged to meet the requirements of this subsection, including through the formation of a cybersecurity planning subcommittee. (5)Rule of construction regarding control of information systems of eligible entitiesNothing in this subsection shall be construed to permit a cybersecurity planning committee of an eligible entity that meets the requirements of this subsection to make decisions relating to information systems owned or operated by, or on behalf of, the eligible entity. 
(h)Special rule for Tribal governmentsWith respect to any requirement under subsection (e) or (g), the Secretary, in consultation with the Secretary of the Interior and Tribal governments, may prescribe an alternative substantively similar requirement for Tribal governments if the Secretary finds that the alternative requirement is necessary for the effective delivery and administration of grants to Tribal governments under this section. (i)Review of plans (1)Review as condition of grant (A)In generalSubject to paragraph (3), before an eligible entity may receive a grant under this section, the Secretary, acting through the Director, shall— 
(i)review the Cybersecurity Plan of the eligible entity, including any revised Cybersecurity Plans of the eligible entity; and (ii)determine that the Cybersecurity Plan reviewed under clause (i) satisfies the requirements under paragraph (2).  
(B)Duration of determinationIn the case of a determination under subparagraph (A)(ii) that a Cybersecurity Plan satisfies the requirements under paragraph (2), the determination shall be effective for the 2-year period beginning on the date of the determination. (C)Annual renewalNot later than 2 years after the date on which the Secretary determines under subparagraph (A)(ii) that a Cybersecurity Plan satisfies the requirements under paragraph (2), and annually thereafter, the Secretary, acting through the Director, shall— 
(i)determine whether the Cybersecurity Plan and any revisions continue to meet the criteria described in paragraph (2); and (ii)renew the determination if the Secretary, acting through the Director, makes a positive determination under clause (i). 
(2)Plan requirementsIn reviewing a Cybersecurity Plan of an eligible entity under this subsection, the Secretary, acting through the Director, shall ensure that the Cybersecurity Plan— (A)satisfies the requirements of subsection (e)(2); and 
(B)has been approved by— (i)the cybersecurity planning committee of the eligible entity established under subsection (g); and 
(ii)the Chief Information Officer, the Chief Information Security Officer, or an equivalent official of the eligible entity. (3)ExceptionNotwithstanding subsection (e) and paragraph (1) of this subsection, the Secretary may award a grant under this section to an eligible entity that does not submit a Cybersecurity Plan to the Secretary for review before September 30, 2023, if the eligible entity certifies to the Secretary that— 
(A)the activities that will be supported by the grant are— (i)integral to the development of the Cybersecurity Plan of the eligible entity; or 
(ii)necessary to assist with activities described in subsection (d)(4), as confirmed by the Director; and (B)the eligible entity will submit to the Secretary a Cybersecurity Plan for review under this subsection by September 30, 2023. 
(4)Rule of constructionNothing in this subsection shall be construed to provide authority to the Secretary to— (A)regulate the manner by which an eligible entity or local government improves the cybersecurity of the information systems owned or operated by, or on behalf of, the eligible entity or local government; or 
(B) condition the receipt of grants under this section on— (i)participation in a particular Federal program; or 
(ii)the use of a specific product or technology.  (j)Limitations on uses of funds (1)In generalAny entity that receives funds from a grant under this section may not use the grant— 
(A)to supplant State or local funds; (B)for any recipient cost-sharing contribution; 
(C)to pay a ransom; (D)for recreational or social purposes; or 
(E)for any purpose that does not address cybersecurity risks or cybersecurity threats on information systems owned or operated by, or on behalf of, the eligible entity that receives the grant or a local government within the jurisdiction of the eligible entity. (2)Compliance oversightIn addition to any other remedy available, the Secretary may take such actions as are necessary to ensure that a recipient of a grant under this section uses the grant for the purposes for which the grant is awarded. 
(3)Rule of constructionNothing in paragraph (1)(A) shall be construed to prohibit the use of funds from a grant under this section awarded to a State, local, or Tribal government for otherwise permissible uses under this section on the basis that the State, local, or Tribal government has previously used State, local, or Tribal funds to support the same or similar uses.  (k)Opportunity to amend applicationsIn considering applications for grants under this section, the Secretary shall provide applicants with a reasonable opportunity to correct any defects in those applications before making final awards, including by allowing applicants to revise a submitted Cybersecurity Plan. 
(l)ApportionmentFor fiscal year 2022 and each fiscal year thereafter, the Secretary shall apportion amounts appropriated to carry out this section among eligible entities as follows: (1)Baseline amountThe Secretary shall first apportion— 
(A)0.25 percent of such amounts to each of American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the United States Virgin Islands; (B)1 percent of such amounts to each of the remaining States; and 
(C)3 percent of such amounts to Tribal governments. (2)RemainderThe Secretary shall apportion the remainder of such amounts to States as follows: 
(A)50 percent of such remainder in the ratio that the population of each State, bears to the population of all States; and (B)50 percent of such remainder in the ratio that the population of each State that resides in rural areas, bears to the population of all States that resides in rural areas. 
(3)Apportionment among Tribal governmentsIn determining how to apportion amounts to Tribal governments under paragraph (1)(C), the Secretary shall consult with the Secretary of the Interior and Tribal governments. (4)Multi-entity grantsAn amount received from a multi-entity grant awarded under subsection (f)(1) by a State or Tribal government that is a member of the multi-entity group shall qualify as an apportionment for the purpose of this subsection. 
(m)Federal share 
(1)In generalThe Federal share of the cost of an activity carried out using funds made available with a grant under this section may not exceed— (A)in the case of a grant to an eligible entity— 
(i)for fiscal year 2022, 90 percent; (ii)for fiscal year 2023, 80 percent; 
(iii)for fiscal year 2024, 70 percent; and (iv)for fiscal year 2025, 60 percent; and 
(B)in the case of a grant to a multi-entity group— (i)for fiscal year 2022, 100 percent; 
(ii)for fiscal year 2023, 90 percent; (iii)for fiscal year 2024, 80 percent; and 
(iv)for fiscal year 2025, 70 percent. (2)Waiver (A)In generalThe Secretary may waive or modify the requirements of paragraph (1) if an eligible entity or multi-entity group demonstrates economic hardship. 
(B)GuidelinesThe Secretary shall establish and publish guidelines for determining what constitutes economic hardship for the purposes of this subsection. (C)ConsiderationsIn developing guidelines under subparagraph (B), the Secretary shall consider, with respect to the jurisdiction of an eligible entity— 
(i)changes in rates of unemployment in the jurisdiction from previous years; (ii)changes in the percentage of individuals who are eligible to receive benefits under the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) from previous years; and  
(iii)any other factors the Secretary considers appropriate. (3)Waiver for Tribal governmentsNotwithstanding paragraph (2), the Secretary, in consultation with the Secretary of the Interior and Tribal governments, may waive or modify the requirements of paragraph (1) for 1 or more Tribal governments if the Secretary determines that the waiver is in the public interest. 
(n)Responsibilities of grantees 
(1)CertificationEach eligible entity or multi-entity group that receives a grant under this section shall certify to the Secretary that the grant will be used— (A)for the purpose for which the grant is awarded; and 
(B)in compliance with subsections (d) and (j). (2)Availability of funds to local governments and rural areas (A)In generalSubject to subparagraph (C), not later than 45 days after the date on which an eligible entity or multi-entity group receives a grant under this section, the eligible entity or multi-entity group shall, without imposing unreasonable or unduly burdensome requirements as a condition of receipt, obligate or otherwise make available to local governments within the jurisdiction of the eligible entity or the eligible entities that comprise the multi-entity group, consistent with the Cybersecurity Plan of the eligible entity or the Cybersecurity Plans of the eligible entities that comprise the multi-entity group— 
(i)not less than 80 percent of funds available under the grant; (ii)with the consent of the local governments, items, services, capabilities, or activities having a value of not less than 80 percent of the amount of the grant; or 
(iii)with the consent of the local governments, grant funds combined with other items, services, capabilities, or activities having the total value of not less than 80 percent of the amount of the grant. (B)Availability to rural areasIn obligating funds, items, services, capabilities, or activities to local governments under subparagraph (A), the eligible entity or eligible entities that comprise the multi-entity group shall ensure that rural areas within the jurisdiction of the eligible entity or the eligible entities that comprise the multi-entity group receive not less than— 
(i)25 percent of the amount of the grant awarded to the eligible entity; (ii)items, services, capabilities, or activities having a value of not less than 25 percent of the amount of the grant awarded to the eligible entity; or 
(iii)grant funds combined with other items, services, capabilities, or activities having the total value of not less than 25 percent of the grant awarded to the eligible entity. (C)ExceptionsThis paragraph shall not apply to— 
(i)any grant awarded under this section that solely supports activities that are integral to the development or revision of the Cybersecurity Plan of the eligible entity; or (ii)the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, the United States Virgin Islands, or a Tribal government.  
(3)Certifications regarding distribution of grant funds to local governmentsAn eligible entity or multi-entity group shall certify to the Secretary that the eligible entity or multi-entity group has made the distribution to local governments required under paragraph (2). (4)Extension of period (A)In generalAn eligible entity or multi-entity group may request in writing that the Secretary extend the period of time specified in paragraph (2) for an additional period of time. 
(B)ApprovalThe Secretary may approve a request for an extension under subparagraph (A) if the Secretary determines the extension is necessary to ensure that the obligation and expenditure of grant funds align with the purpose of the State and Local Cybersecurity Grant Program. (5)Direct fundingIf an eligible entity does not make a distribution to a local government required under paragraph (2) in a timely fashion, the local government may petition the Secretary to request the Secretary to provide funds directly to the local government. 
(6)Limitation on constructionA grant awarded under this section may not be used to acquire land or to construct, remodel, or perform alterations of buildings or other physical facilities. (7)Consultation in allocating fundsAn eligible entity applying for a grant under this section shall agree to consult the Chief Information Officer, the Chief Information Security Officer, or an equivalent official of the eligible entity in allocating funds from a grant awarded under this section.  
(8)PenaltiesIn addition to other remedies available to the Secretary, if an eligible entity violates a requirement of this subsection, the Secretary may— (A)terminate or reduce the amount of a grant awarded under this section to the eligible entity; or 
(B)distribute grant funds previously awarded to the eligible entity— (i)in the case of an eligible entity that is a State, directly to the appropriate local government as a replacement grant in an amount determined by the Secretary; or 
(ii)in the case of an eligible entity that is a Tribal government, to another Tribal government or Tribal governments as a replacement grant in an amount determined by the Secretary. (o)Consultation with state, local, and tribal representativesIn carrying out this section, the Secretary shall consult with State, local, and Tribal representatives with professional experience relating to cybersecurity, including representatives of associations representing State, local, and Tribal governments, to inform— 
(1)guidance for applicants for grants under this section, including guidance for Cybersecurity Plans; (2)the study of risk-based formulas required under subsection (q)(4); 
(3)the development of guidelines required under subsection (m)(2)(B); and (4)any modifications described in subsection (q)(2)(D).  
(p)Notification to CongressNot later than 3 business days before the date on which the Department announces the award of a grant to an eligible entity under this section, including an announcement to the eligible entity, the Secretary shall provide to the appropriate committees of Congress notice of the announcement.  (q)Reports, study, and review (1)Annual reports by grant recipients (A)In generalNot later than 1 year after the date on which an eligible entity receives a grant under this section for the purpose of implementing the Cybersecurity Plan of the eligible entity, including an eligible entity that comprises a multi-entity group that receives a grant for that purpose, and annually thereafter until 1 year after the date on which funds from the grant are expended or returned, the eligible entity shall submit to the Secretary a report that, using the metrics described in the Cybersecurity Plan of the eligible entity, describes the progress of the eligible entity in— 
(i)implementing the Cybersecurity Plan of the eligible entity; and (ii)reducing cybersecurity risks to, and identifying, responding to, and recovering from cybersecurity threats to, information systems owned or operated by, or on behalf of, the eligible entity or, if the eligible entity is a State, local governments within the jurisdiction of the eligible entity. 
(B)Absence of planNot later than 1 year after the date on which an eligible entity that does not have a Cybersecurity Plan receives funds under this section, and annually thereafter until 1 year after the date on which funds from the grant are expended or returned, the eligible entity shall submit to the Secretary a report describing how the eligible entity obligated and expended grant funds to— (i)develop or revise a Cybersecurity Plan; or 
(ii)assist with the activities described in subsection (d)(4). (2)Annual reports to CongressNot less frequently than annually, the Secretary, acting through the Director, shall submit to Congress a report on— 
(A)the use of grants awarded under this section; (B)the proportion of grants used to support cybersecurity in rural areas;  
(C)the effectiveness of the State and Local Cybersecurity Grant Program; (D)any necessary modifications to the State and Local Cybersecurity Grant Program; and 
(E)any progress made toward— (i)developing, implementing, or revising Cybersecurity Plans; and 
(ii)reducing cybersecurity risks to, and identifying, responding to, and recovering from cybersecurity threats to, information systems owned or operated by, or on behalf of, State, local, or Tribal governments as a result of the award of grants under this section. (3)Public availability (A)In generalThe Secretary, acting through the Director, shall make each report submitted under paragraph (2) publicly available, including by making each report available on the website of the Agency. 
(B)RedactionsIn making each report publicly available under subparagraph (A), the Director may make redactions that the Director, in consultation with each eligible entity, determines necessary to protect classified or other information exempt from disclosure under section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act). (4)Study of risk-based formulas (A)In generalNot later than September 30, 2024, the Secretary, acting through the Director, shall submit to the appropriate committees of Congress a study and legislative recommendations on the potential use of a risk-based formula for apportioning funds under this section, including— 
(i)potential components that could be included in a risk-based formula, including the potential impact of those components on support for rural areas under this section; (ii)potential sources of data and information necessary for the implementation of a risk-based formula; 
(iii)any obstacles to implementing a risk-based formula, including obstacles that require a legislative solution; (iv)if a risk-based formula were to be implemented for fiscal year 2026, a recommended risk-based formula for the State and Local Cybersecurity Grant Program; and 
(v)any other information that the Secretary, acting through the Director, determines necessary to help Congress understand the progress towards, and obstacles to, implementing a risk-based formula. (B)Inapplicability of Paperwork Reduction ActThe requirements of chapter 35 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act), shall not apply to any action taken to carry out this paragraph.  
(5)Tribal cybersecurity needs reportNot later than 2 years after the date of enactment of this section, the Secretary, acting through the Director, shall submit to Congress a report that— (A)describes the cybersecurity needs of Tribal governments, which shall be determined in consultation with the Secretary of the Interior and Tribal governments; and 
(B)includes any recommendations for addressing the cybersecurity needs of Tribal governments, including any necessary modifications to the State and Local Cybersecurity Grant Program to better serve Tribal governments.  (6)GAO reviewNot later than 3 years after the date of enactment of this section, the Comptroller General of the United States shall conduct a review of the State and Local Cybersecurity Grant Program, including— 
(A)the grant selection process of the Secretary; and (B)a sample of grants awarded under this section. 
(r)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated for activities under this section— (A)for fiscal year 2022, $200,000,000; 
(B)for fiscal year 2023, $400,000,000; (C)for fiscal year 2024, $300,000,000; and 
(D)for fiscal year 2025, $100,000,000. (2)Transfers authorized (A)In generalDuring a fiscal year, the Secretary or the head of any component of the Department that administers the State and Local Cybersecurity Grant Program may transfer not more than 5 percent of the amounts appropriated pursuant to paragraph (1) or other amounts appropriated to carry out the State and Local Cybersecurity Grant Program for that fiscal year to an account of the Department for salaries, expenses, and other administrative costs incurred for the management, administration, or evaluation of this section. 
(B)Additional appropriationsAny funds transferred under subparagraph (A) shall be in addition to any funds appropriated to the Department or the components described in subparagraph (A) for salaries, expenses, and other administrative costs. (s)Termination (1)In generalSubject to paragraph (2), the requirements of this section shall terminate on September 30, 2025. 
(2)ExceptionThe reporting requirements under subsection (q) shall terminate on the date that is 1 year after the date on which the final funds from a grant under this section are expended or returned.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), is amended by inserting after the item relating to section 2217 the following: 
 
 
Sec. 2218. State and Local Cybersecurity Grant Program.. 
VIIPublic-private partnerships 
70701.Value for money analysis 
(a)In generalNotwithstanding any other provision of law, in the case of a project described in subsection (b), the entity carrying out the project shall, during the planning and project development process and prior to signing any Project Development Agreement, conduct a value for money analysis or comparable analysis of the project, which shall include an evaluation of— (1)the life-cycle cost and project delivery schedule; 
(2)the costs of using public funding versus private financing for the project;  (3)a description of the key assumptions made in developing the analysis, including— 
(A)an analysis of any Federal grants or loans and subsidies received or expected (including tax depreciation costs); (B)the key terms of the proposed public-private partnership agreement, if applicable (including the expected rate of return for private debt and equity), and major compensation events;  
(C)a discussion of the benefits and costs associated with the allocation of risk;  (D)the determination of risk premiums assigned to various project delivery scenarios;  
(E)assumptions about use, demand, and any user fee revenue generated by the project; and (F)any externality benefits for the public generated by the project;  
(4)a forecast of user fees and other revenues expected to be generated by the project, if applicable; and  (5)any other information the Secretary of Transportation determines to be appropriate. 
(b)Project describedA project referred to in subsection (a) is a transportation project— (1)with an estimated total cost of more than $750,000,000; 
(2)carried out— (A)by a public entity that is a State, territory, Indian Tribe, unit of local government, transit agency, port authority, metropolitan planning organization, airport authority, or other political subdivision of a State or local government; and  
(B)in a State in which there is in effect a State law authorizing the use and implementation of public-private partnerships for transportation projects; and (3) (A)that intends to submit a letter of interest, or has submitted a letter of interest after the date of enactment of this Act, to be carried out with—  
(i)assistance under the TIFIA program under chapter 6 of title 23, United States Code; or (ii)assistance under the Railroad Rehabilitation and Improvement Financing Program of the Federal Railroad Administration established under chapter 224 of title 49, United States Code; and 
(B)that is anticipated to generate user fees or other revenues that could support the capital and operating costs of such project.  (c)Reporting requirements (1)Project reportsFor each project described in subsection (b), the entity carrying out the project shall— 
(A)include the results of the analysis under subsection (a) on the website of the project; and (B)submit the results of the analysis to the Build America Bureau and the Secretary of Transportation. 
(2)Report to CongressThe Secretary of Transportation, in coordination with the Build America Bureau, shall, not later than 2 years after the date of enactment of this Act— (A)compile the analyses submitted under paragraph (1)(B); and 
(B)submit to Congress a report that— (i)includes the analyses submitted under paragraph (1)(B);  
(ii)describes— (I)the use of private financing for projects described in subsection (b); and 
(II)the costs and benefits of conducting a value for money analysis; and (iii)identifies best practices for private financing of projects described in subsection (b). 
(d)GuidanceThe Secretary of Transportation, in coordination with the Build America Bureau, shall issue guidance on performance benchmarks, risk premiums, and expected rates of return on private financing for projects described in subsection (b).  VIIIFederal permitting improvement 70801.Federal permitting improvement (a)DefinitionsSection 41001 of the FAST Act (42 U.S.C. 4370m) is amended— 
(1)in paragraph (3), by inserting and any interagency consultation after issued by an agency; (2)in paragraph (4), by striking means and all that follows through the period at the end of subparagraph (B) and inserting has the meaning given the term in section 1508.1 of title 40, Code of Federal Regulations (or successor regulations).; 
(3)in paragraph (5), by striking Federal Infrastructure Permitting Improvement Steering Council and inserting Federal Permitting Improvement Steering Council; (4)in paragraph (6)(A)— 
(A)in clause (ii), by striking or at the end; (B)by redesignating clause (iii) as clause (iv); and 
(C)by inserting after clause (ii) the following:  (iii)is— 
(I)subject to NEPA; (II)sponsored by an Indian Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), an Alaska Native Corporation, a Native Hawaiian organization (as defined in section 6207 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7517)), the Department of Hawaiian Home Lands, or the Office of Hawaiian Affairs; and 
(III)located on land owned or under the jurisdiction of the entity that sponsors the activity under subclause (II); or; and (5)in paragraph (8), by striking means and all that follows through the period at the end and inserting has the meaning given the term in section 1508.1 of title 40, Code of Federal Regulations (or successor regulations).. 
(b)Federal Permitting Improvement Steering CouncilSection 41002 of the FAST Act (42 U.S.C. 4370m–1) is amended— (1)in the section heading, by striking Federal Permitting Improvement Council and inserting Federal Permitting Improvement Steering Council; 
(2)in subsection (b)(2)(A)— (A)in clause (i)— 
(i)by striking Each and inserting the following:  (I)In generalEach; and 
(ii)by adding at the end the following:  (II)RedesignationIf an individual listed in subparagraph (B) designates a different member to serve on the Council than the member designated under subclause (I), the individual shall notify the Executive Director of the designation by not later than 30 days after the date on which the designation is made.; and 
(B)in clause (iii)(II), by striking a deputy secretary (or the equivalent) or higher and inserting the applicable agency councilmember; (3)in subsection (c)— 
(A)in paragraph (1)(C)(ii)— (i)by striking subclause (I) and inserting the following: 
 
(I)In generalThe performance schedules shall reflect employment of the most sound and efficient applicable processes, including the alignment of Federal reviews of projects, reduction of permitting and project delivery time, and consideration of the best practices for public participation.; (ii)by redesignating subclause (II) as subclause (III); 
(iii)by inserting after subclause (I) the following:  (II)Goal (aa)In generalTo the maximum extent practicable, and consistent with applicable Federal law, the Executive Director, in consultation with the Council, shall aim to develop recommended performance schedules under clause (i) of not more than 2 years. 
(bb)ExceptionIf a recommended performance schedule developed under clause (i) exceeds 2 years, the relevant agencies, in consultation with the Executive Director and the Council, shall explain in that recommended performance schedule the factors that cause the environmental reviews and authorizations in that category of covered projects to take longer than 2 years.; and (iv)in subclause (III)(bb) (as so redesignated), by striking on the basis of data from the preceding 2 calendar years and inserting based on relevant historical data, as determined by the Executive Director,; 
(B)in paragraph (2)(B)— (i)in the matter preceding clause (i), by striking later than and all that follows through practices for and inserting less frequently than annually, the Council shall issue recommendations on the best practices for improving the Federal permitting process for covered projects, which may include; 
(ii)in clause (i)— (I)by striking stakeholder engagement, including fully considering and inserting “stakeholder engagement, including— 
 
(II)fully considering; and (II)by inserting before subclause (II) (as added by subclause (I)) the following: 
 
(I)engaging with Native American stakeholders to ensure that project sponsors and agencies identify potential natural, archeological, and cultural resources and locations of historic and religious significance in the area of a covered project; and; (iii)in clause (vii), by striking and at the end; 
(iv)by redesignating clause (viii) as clause (x); and (v)by inserting after clause (vii) the following: 
 
(viii)in coordination with the Executive Director, improving preliminary engagement with project sponsors in developing coordinated project plans; (ix)using programmatic assessments, templates, and other tools based on the best available science and data; and; and 
(C)in paragraph (3)(A), by inserting , including agency compliance with intermediate and final completion dates described in coordinated project plans after authorizations; and (4)by striking subsection (d). 
(c)Permitting process improvementSection 41003 of the FAST Act (42 U.S.C. 4370m–2) is amended— (1)in subsection (a)— 
(A)in paragraph (1), by adding at the end the following:  (D)ConfidentialityAny information relating to Native American natural, cultural, and historical resources submitted in a notice by a project sponsor under subparagraph (A) shall be— 
(i)kept confidential; and (ii)exempt from the disclosure requirements under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act), and the Federal Advisory Committee Act (5 U.S.C. App.).; 
(B)in paragraph (2)— (i)in subparagraph (A), in the matter preceding clause (i), by striking 45 days and inserting 21 calendar days; and 
(ii)in subparagraph (B), by inserting 14 calendar day before deadline; and (C)in paragraph (3)(A), in the matter preceding clause (i), by inserting and the Executive Director after as applicable,; 
(2)in subsection (b)— (A)in paragraph (2)(A), by adding at the end the following: 
 
(iii)Projects other than covered projects 
(I)In generalThe Executive Director may direct a lead agency to create a specific entry on the Dashboard for a project that is not a covered project and is under review by the lead agency if the Executive Director determines that a Dashboard entry for that project is in the interest of transparency. (II)RequirementsNot later than 14 days after the date on which the Executive Director directs the lead agency to create a specific entry on the Dashboard for a project described in subclause (I), the lead agency shall create and maintain a specific entry on the Dashboard for the project that contains— 
(aa)a comprehensive permitting timetable, as described in subsection (c)(2)(A); (bb)the status of the compliance of each lead agency, cooperating agency, and participating agency with the permitting timetable required under item (aa); 
(cc)any modifications of the permitting timetable required under item (aa), including an explanation as to why the permitting timetable was modified; and (dd)information about project-related public meetings, public hearings, and public comment periods, which shall be presented in English and the predominant language of the community or communities most affected by the project, as that information becomes available.; and 
(B)in paragraph (3)(A)— (i)in clause (i)— 
(I)in subclause (IV), by striking and at the end; (II)by redesignating subclause (V) as subclause (VI); 
(III)by inserting after subclause (IV) the following:  (V)information on the status of mitigation measures that were agreed to as part of the environmental review and permitting process, including whether and when the mitigation measures have been fully implemented; and; and 
(IV)in subclause (VI) (as so redesignated), by striking and at the end; (ii)in clause (ii), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following:  (iii)information about project-related public meetings, public hearings, and public comment periods, which shall be presented in English and the predominant language of the community or communities most affected by the project, as that information becomes available.; and 
(3)in subsection (c)(2)— (A)in subparagraph (A), strike coordination and insert coordinated; 
(B)in subparagraph (D)(i)— (i)by redesignating subclauses (I) through (III) as subclauses (II) through (IV), respectively; 
(ii)by inserting before subclause (II) (as so redesignated) the following:  (I)the facilitating or lead agency, as applicable, consults with the Executive Director regarding the potential modification not less than 15 days before engaging in the consultation under subclause (II);; and 
(iii)in subclause (II) (as so redesignated), by inserting , the Executive Director, after participating agencies; and (C)in subparagraph (F)— 
(i)in clause (i)— (I)by inserting intermediate and final before completion dates; and 
(II)by inserting intermediate or final before completion date; and (ii)in clause (ii)— 
(I)in the matter preceding subclause (I), by striking a completion date for agency action on a covered project or is at significant risk of failing to conform with and inserting an intermediate or final completion date for agency action on a covered project or reasonably believes the agency will fail to conform with a completion date 30 days before; and (II)in subclause (I), by striking significantly risking failing to conform and inserting reasonably believing the agency will fail to conform. 
(d)Coordination of required reviewsSection 41005 of the FAST Act (42 U.S.C. 4370m–4) is amended— (1)in subsection (a)— 
(A)in paragraph (1), by striking and at the end; (B)in paragraph (2), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (3)where an environmental impact statement is required for a project, prepare a single, joint interagency environmental impact statement for the project unless the lead agency provides justification in the coordinated project plan that multiple environmental documents are more efficient for project review and authorization.; 
(2)in subsection (b)— (A)by striking (1) State environmental documents; supplemental documents.—; 
(B)by redesignating subparagraphs (A) through (E) as paragraphs (1) through (5), respectively, and indenting appropriately; (C)in paragraph (1) (as so redesignated)— 
(i)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and indenting appropriately; and (ii)in subparagraph (A) (as so redesignated)— 
(I)by striking State laws and procedures and inserting the laws and procedures of a State or Indian Tribe (as defined in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5130)); and (II)by inserting developed pursuant to laws and procedures of that State or Indian Tribe (as so defined) that are of equal or greater rigor to each applicable Federal law and procedure, and after Council on Environmental Quality,; 
(D)in paragraph (2) (as so redesignated), by striking subparagraph (A) each place it appears and inserting paragraph (1); (E)in paragraph (3) (as so redesignated)— 
(i)in the matter preceding clause (i), by striking subparagraph (A) and inserting paragraph (1); and (ii)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and indenting appropriately; 
(F)in paragraph (4) (as so redesignated)— (i)in the matter preceding clause (i), by striking subparagraph (C) and inserting paragraph (3); and 
(ii)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and indenting appropriately; and (G)in paragraph (5) (as so redesignated)— 
(i)by striking subparagraph (A) and inserting paragraph (1); and (ii)by striking subparagraph (C) and inserting paragraph (3); 
(3)in subsection (c)(4)— (A)in the matter preceding subparagraph (A), by striking determines that the development of the higher level of detail will not prevent— and inserting determines that—; 
(B)in subparagraph (A), by inserting the development of the higher level of detail will not prevent before the lead agency; and (C)by striking subparagraph (B) and inserting the following: 
 
(B)the preferred and other alternatives are developed in sufficient detail to enable the public to comment on the alternatives.; (4)by redesignating subsection (f) as subsection (g); and 
(5)by inserting after subsection (e) the following:  (f)Record of decisionWhen an environmental impact statement is prepared, Federal agencies must, to the maximum extent practicable, issue a record of decision not later than 90 days after the date on which the final environmental impact statement is issued.. 
(e)Litigation, judicial review, and savings provisionSection 41007 of the FAST Act (42 U.S.C. 4370m–6) is amended— (1)in subsection (a)(1)— 
(A)in subparagraph (A)— (i)by striking the action and inserting the claim; and  
(ii)by striking of the final record of decision or approval or denial of a permit and inserting of notice of final agency action on the authorization; and (B)in subparagraph (B)(i), by striking the action and inserting the claim; and 
(2)in subsection (e), in the matter preceding paragraph (1), by striking this section and inserting this title. (f)ReportsSection 41008 of the FAST Act (42 U.S.C. 4370m–7) is amended by striking subsection (a) and inserting the following: 
 
(a)Reports to Congress 
(1)Executive Director annual report 
(A)In generalNot later than April 15 of each year for 10 years beginning on the date of enactment of the Infrastructure Investment and Jobs Act, the Executive Director shall submit to Congress a report detailing the progress accomplished under this title during the previous fiscal year. (B)Opportunity to include commentsEach councilmember, with input from the respective agency CERPO, shall have the opportunity to include comments concerning the performance of the agency in the report described in subparagraph (A). 
(2)Quarterly agency performance reportThe Executive Director shall submit to Congress a quarterly report evaluating agency compliance with the provisions of this title, which shall include a description of the implementation and adherence of each agency to the coordinated project plan and permitting timetable requirements under section 41003(c). (3)Agency best practices reportNot later than April 15 of each year, each participating agency and lead agency shall submit to Congress and the Director of the Office of Management and Budget a report assessing the performance of the agency in implementing the best practices described in section 41002(c)(2)(B).. 
(g)Funding for governance, oversight, and processing of environmental reviews and permitsSection 41009 of the FAST Act (42 U.S.C. 4370m–8) is amended— (1)by striking subsection (a) and inserting the following: 
 
(a)In generalFor the purpose of carrying out this title, the Executive Director, in consultation with the heads of the agencies listed in section 41002(b)(2)(B) and with the guidance of the Director of the Office of Management and Budget, may, after public notice and opportunity for comment, issue regulations establishing a fee structure for sponsors of covered projects to reimburse the United States for reasonable costs incurred in conducting environmental reviews and authorizations for covered projects.; (2)in subsection (b), by striking and 41003 and inserting through 41008; and 
(3)in subsection (d)— (A)in the subsection heading, by striking and Permitting; and 
(B)by striking paragraphs (2) and (3) and inserting the following:  (2)AvailabilityAmounts in the Fund shall be available to the Executive Director, without fiscal year limitation, solely for the purposes of administering, implementing, and enforcing this title, including the expenses of the Council, staffing of the Office of the Executive Director, and support of the role of the Council as a Federal center for permitting excellence, which may include supporting interagency detailee and rotation opportunities, advanced training, enhanced support for agency project managers, and fora for sharing information and lessons learned. 
(3)TransferFor the purpose of carrying out this title, the Executive Director, with the approval of the Director of the Office of Management and Budget, may transfer amounts in the Fund to other Federal agencies and State, Tribal, and local governments to facilitate timely and efficient environmental reviews and authorizations for covered projects and other projects under this title, including direct reimbursement agreements with agency CERPOs, reimbursable agreements, and approval and consultation processes and staff for covered projects.. (h)SunsetSection 41013 of the FAST Act (42 U.S.C. 4370m–12) is repealed. 
(i)Technical correctionSection 41002(b)(2)(A)(ii) of the FAST Act (42 U.S.C. 4370m–1(b)(2)(A)(ii)) is amended by striking councilmem-ber and inserting councilmember. (j)Clerical amendmentThe table of contents in section 1(b) of the FAST Act (Public Law 114–94; 129 Stat. 1319) is amended by striking the item relating to section 41002 and inserting the following: 
 
 
Sec. 41002. Federal Permitting Improvement Steering Council.. 
IXBuild America, Buy America 
ABuild America, Buy America 
70901.Short titleThis subtitle may be cited as the Build America, Buy America Act. IBuy America sourcing requirements 70911.FindingsCongress finds that— 
(1)the United States must make significant investments to install, upgrade, or replace the public works infrastructure of the United States; (2)with respect to investments in the infrastructure of the United States, taxpayers expect that their public works infrastructure will be produced in the United States by American workers; 
(3)United States taxpayer dollars invested in public infrastructure should not be used to reward companies that have moved their operations, investment dollars, and jobs to foreign countries or foreign factories, particularly those that do not share or openly flout the commitments of the United States to environmental, worker, and workplace safety protections; (4)in procuring materials for public works projects, entities using taxpayer-financed Federal assistance should give a commonsense procurement preference for the materials and products produced by companies and workers in the United States in accordance with the high ideals embodied in the environmental, worker, workplace safety, and other regulatory requirements of the United States;  
(5)common construction materials used in public works infrastructure projects, including steel, iron, manufactured products, non-ferrous metals, plastic and polymer-based products (including polyvinylchloride, composite building materials, and polymers used in fiber optic cables), glass (including optic glass), lumber, and drywall are not adequately covered by a domestic content procurement preference, thus limiting the impact of taxpayer purchases to enhance supply chains in the United States;  (6)the benefits of domestic content procurement preferences extend beyond economics; 
(7)by incentivizing domestic manufacturing, domestic content procurement preferences reinvest tax dollars in companies and processes using the highest labor and environmental standards in the world; (8)strong domestic content procurement preference policies act to prevent shifts in production to countries that rely on production practices that are significantly less energy efficient and far more polluting than those in the United States; 
(9)for over 75 years, Buy America and other domestic content procurement preference laws have been part of the United States procurement policy, ensuring that the United States can build and rebuild the infrastructure of the United States with high-quality American-made materials;  (10)before the date of enactment of this Act, a domestic content procurement preference requirement may not apply, may apply only to a narrow scope of products and materials, or may be limited by waiver with respect to many infrastructure programs, which necessitates a review of such programs, including programs for roads, highways, and bridges, public transportation, dams, ports, harbors, and other maritime facilities, intercity passenger and freight railroads, freight and intermodal facilities, airports, water systems, including drinking water and wastewater systems, electrical transmission facilities and systems, utilities, broadband infrastructure, and buildings and real property;  
(11)Buy America laws create demand for domestically produced goods, helping to sustain and grow domestic manufacturing and the millions of jobs domestic manufacturing supports throughout product supply chains; (12)as of the date of enactment of this Act, domestic content procurement preference policies apply to all Federal Government procurement and to various Federal-aid infrastructure programs; 
(13)a robust domestic manufacturing sector is a vital component of the national security of the United States; (14)as more manufacturing operations of the United States have moved offshore, the strength and readiness of the defense industrial base of the United States has been diminished; and 
(15)domestic content procurement preference laws— (A)are fully consistent with the international obligations of the United States; and 
(B)together with the government procurements to which the laws apply, are important levers for ensuring that United States manufacturers can access the government procurement markets of the trading partners of the United States. 70912.DefinitionsIn this part: 
(1)Deficient programThe term deficient program means a program identified by the head of a Federal agency under section 70913(c). (2)Domestic content procurement preferenceThe term domestic content procurement preference means a requirement that no amounts made available through a program for Federal financial assistance may be obligated for a project unless— 
(A)all iron and steel used in the project are produced in the United States;  (B)the manufactured products used in the project are produced in the United States; or 
(C)the construction materials used in the project are produced in the United States. (3)Federal agencyThe term Federal agency means any authority of the United States that is an agency (as defined in section 3502 of title 44, United States Code), other than an independent regulatory agency (as defined in that section). 
(4)Federal financial assistance 
(A)In generalThe term Federal financial assistance has the meaning given the term in section 200.1 of title 2, Code of Federal Regulations (or successor regulations). (B)InclusionThe term Federal financial assistance includes all expenditures by a Federal agency to a non-Federal entity for an infrastructure project, except that it does not include expenditures for assistance authorized under section 402, 403, 404, 406, 408, or 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170a, 5170b, 5170c, 5172, 5174, or 5192) relating to a major disaster or emergency declared by the President under section 401 or 501, respectively, of such Act (42 U.S.C. 5170, 5191) or pre and post disaster or emergency response expenditures.  
(5)InfrastructureThe term infrastructure includes, at a minimum, the structures, facilities, and equipment for, in the United States— (A)roads, highways, and bridges; 
(B)public transportation; (C)dams, ports, harbors, and other maritime facilities; 
(D)intercity passenger and freight railroads; (E)freight and intermodal facilities; 
(F)airports; (G)water systems, including drinking water and wastewater systems; 
(H)electrical transmission facilities and systems; (I)utilities; 
(J)broadband infrastructure; and (K)buildings and real property. 
(6)Produced in the United StatesThe term produced in the United States means— (A)in the case of iron or steel products, that all manufacturing processes, from the initial melting stage through the application of coatings, occurred in the United States; 
(B)in the case of manufactured products, that— (i)the manufactured product was manufactured in the United States; and 
(ii)the cost of the components of the manufactured product that are mined, produced, or manufactured in the United States is greater than 55 percent of the total cost of all components of the manufactured product, unless another standard for determining the minimum amount of domestic content of the manufactured product has been established under applicable law or regulation; and (C)in the case of construction materials, that all manufacturing processes for the construction material occurred in the United States.  
(7)ProjectThe term project means the construction, alteration, maintenance, or repair of infrastructure in the United States. 70913.Identification of deficient programs (a)In generalNot later than 60 days after the date of enactment of this Act, the head of each Federal agency shall— 
(1)submit to the Office of Management and Budget and to Congress, including a separate notice to each appropriate congressional committee, a report that identifies each Federal financial assistance program for infrastructure administered by the Federal agency; and (2)publish in the Federal Register the report under paragraph (1). 
(b)RequirementsIn the report under subsection (a), the head of each Federal agency shall, for each Federal financial assistance program— (1)identify all domestic content procurement preferences applicable to the Federal financial assistance; 
(2)assess the applicability of the domestic content procurement preference requirements, including— (A)section 313 of title 23, United States Code; 
(B)section 5323(j) of title 49, United States Code; (C)section 22905(a) of title 49, United States Code; 
(D)section 50101 of title 49, United States Code; (E)section 603 of the Federal Water Pollution Control Act (33 U.S.C. 1388); 
(F)section 1452(a)(4) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(4)); (G)section 5035 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3914); 
(H)any domestic content procurement preference included in an appropriations Act; and (I)any other domestic content procurement preference in Federal law (including regulations); 
(3)provide details on any applicable domestic content procurement preference requirement, including the purpose, scope, applicability, and any exceptions and waivers issued under the requirement; and (4)include a description of the type of infrastructure projects that receive funding under the program, including information relating to— 
(A)the number of entities that are participating in the program; (B)the amount of Federal funds that are made available for the program for each fiscal year; and 
(C)any other information the head of the Federal agency determines to be relevant. (c)List of deficient programsIn the report under subsection (a), the head of each Federal agency shall include a list of Federal financial assistance programs for infrastructure identified under that subsection for which a domestic content procurement preference requirement— 
(1)does not apply in a manner consistent with section 70914; or (2)is subject to a waiver of general applicability not limited to the use of specific products for use in a specific project. 
70914.Application of Buy America preference 
(a)In generalNot later than 180 days after the date of enactment of this Act, the head of each Federal agency shall ensure that none of the funds made available for a Federal financial assistance program for infrastructure, including each deficient program, may be obligated for a project unless all of the iron, steel, manufactured products, and construction materials used in the project are produced in the United States. (b)WaiverThe head of a Federal agency that applies a domestic content procurement preference under this section may waive the application of that preference in any case in which the head of the Federal agency finds that— 
(1)applying the domestic content procurement preference would be inconsistent with the public interest; (2)types of iron, steel, manufactured products, or construction materials are not produced in the United States in sufficient and reasonably available quantities or of a satisfactory quality; or 
(3)the inclusion of iron, steel, manufactured products, or construction materials produced in the United States will increase the cost of the overall project by more than 25 percent. (c)Written justificationBefore issuing a waiver under subsection (b), the head of the Federal agency shall— 
(1)make publicly available in an easily accessible location on a website designated by the Office of Management and Budget and on the website of the Federal agency a detailed written explanation for the proposed determination to issue the waiver; and (2)provide a period of not less than 15 days for public comment on the proposed waiver.  
(d)Review of waivers of general applicability 
(1)In generalAn existing general applicability waiver or a general applicability waiver issued under subsection (b) shall be reviewed every 5 years after the date on which the waiver is issued.  (2)ReviewIn conducting a review of a general applicability waiver, the head of a Federal agency shall— 
(A)publish in the Federal Register a notice that— (i)describes the justification for a general applicability waiver; and  
(ii)requests public comments for a period of not less than 30 days on the continued need for a general applicability waiver; and (B)publish in the Federal Register a determination on whether to continue or discontinue the general applicability waiver, taking into account the comments received in response to the notice published under subparagraph (A).  
(3)Limitation on the review of existing waivers of general applicabilityFor a period of 5 years beginning on the date of enactment of this Act, paragraphs (1) and (2) shall not apply to any product-specific general applicability waiver that was issued more than 180 days before the date of enactment of this Act.  (e)Consistency with international agreementsThis section shall be applied in a manner consistent with United States obligations under international agreements. 
70915.OMB guidance and standards 
(a)GuidanceThe Director of the Office of Management and Budget shall— (1)issue guidance to the head of each Federal agency— 
(A)to assist in identifying deficient programs under section 70913(c); and (B)to assist in applying new domestic content procurement preferences under section 70914; and 
(2)if necessary, amend subtitle A of title 2, Code of Federal Regulations (or successor regulations), to ensure that domestic content procurement preference requirements required by this part or other Federal law are imposed through the terms and conditions of awards of Federal financial assistance. (b)Standards for construction materials (1)In generalNot later than 180 days after the date of enactment of this Act, the Director of the Office of Management and Budget shall issue standards that define the term all manufacturing processes in the case of construction materials. 
(2)ConsiderationsIn issuing standards under paragraph (1), the Director shall— (A)ensure that the standards require that each manufacturing process required for the manufacture of the construction material and the inputs of the construction material occurs in the United States; and 
(B)take into consideration and seek to maximize the direct and indirect jobs benefited or created in the production of the construction material.  70916.Technical assistance partnership and consultation supporting Department of Transportation Buy America requirements (a)DefinitionsIn this section: 
(1)Buy America lawThe term Buy America law means— (A)section 313 of title 23, United States Code; 
(B)section 5323(j) of title 49, United States Code; (C)section 22905(a) of title 49, United States Code; 
(D)section 50101 of title 49, United States Code; and (E)any other domestic content procurement preference for an infrastructure project under the jurisdiction of the Secretary. 
(2)SecretaryThe term Secretary means the Secretary of Transportation. (b)Technical assistance partnershipNot later than 90 days after the date of the enactment of this Act, the Secretary shall enter into a technical assistance partnership with the Secretary of Commerce, acting through the Director of the National Institute of Standards and Technology— 
(1)to ensure the development of a domestic supply base to support intermodal transportation in the United States, such as intercity high speed rail transportation, public transportation systems, highway construction or reconstruction, airport improvement projects, and other infrastructure projects under the jurisdiction of the Secretary; (2)to ensure compliance with Buy America laws that apply to a project that receives assistance from the Federal Highway Administration, the Federal Transit Administration, the Federal Railroad Administration, the Federal Aviation Administration, or another office or modal administration of the Secretary of Transportation;  
(3)to encourage technologies developed with the support of and resources from the Secretary to be transitioned into commercial market and applications; and  (4)to establish procedures for consultation under subsection (c).  
(c)ConsultationBefore granting a written waiver under a Buy America law, the Secretary shall consult with the Director of the Hollings Manufacturing Extension Partnership regarding whether there is a domestic entity that could provide the iron, steel, manufactured product, or construction material that is the subject of the proposed waiver.  (d)Annual reportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to the Committee on Commerce, Science, and Transportation, the Committee on Banking, Housing, and Urban Affairs, the Committee on Environment and Public Works, and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure and the Committee on Oversight and Reform of the House of Representatives a report that includes—  
(1)a detailed description of the consultation procedures developed under subsection (b)(4); (2)a detailed description of each waiver requested under a Buy America law in the preceding year that was subject to consultation under subsection (c), and the results of the consultation; 
(3)a detailed description of each waiver granted under a Buy America law in the preceding year, including the type of waiver and the reasoning for granting the waiver; and (4)an update on challenges and gaps in the domestic supply base identified in carrying out subsection (b)(1), including a list of actions and policy changes the Secretary recommends be taken to address those challenges and gaps.  
70917.Application 
(a)In generalThis part shall apply to a Federal financial assistance program for infrastructure only to the extent that a domestic content procurement preference as described in section 70914 does not already apply to iron, steel, manufactured products, and construction materials. (b)Savings provisionNothing in this part affects a domestic content procurement preference for a Federal financial assistance program for infrastructure that is in effect and that meets the requirements of section 70914. 
(c)Limitation with respect to aggregatesIn this part— (1)the term construction materials shall not include cement and cementitious materials, aggregates such as stone, sand, or gravel, or aggregate binding agents or additives; and 
(2)the standards developed under section 70915(b)(1) shall not include cement and cementitious materials, aggregates such as stone, sand, or gravel, or aggregate binding agents or additives as inputs of the construction material. IIMake it in America 70921.Regulations relating to Buy American Act (a)In generalNot later than 1 year after the date of the enactment of this Act, the Director of the Office of Management and Budget (Director), acting through the Administrator for Federal Procurement Policy and, in consultation with the Federal Acquisition Regulatory Council, shall promulgate final regulations or other policy or management guidance, as appropriate, to standardize and simplify how Federal agencies comply with, report on, and enforce the Buy American Act. The regulations or other policy or management guidance shall include, at a minimum, the following: 
(1)Guidelines for Federal agencies to determine, for the purposes of applying sections 8302(a) and 8303(b)(3) of title 41, United States Code, the circumstances under which the acquisition of articles, materials, or supplies mined, produced, or manufactured in the United States is inconsistent with the public interest. (2)Guidelines to ensure Federal agencies base determinations of non-availability on appropriate considerations, including anticipated project delays and lack of substitutable articles, materials, and supplies mined, produced, or manufactured in the United States, when making determinations of non-availability under section 8302(a)(1) of title 41, United States Code. 
(3) 
(A)Uniform procedures for each Federal agency to make publicly available, in an easily identifiable location on the website of the agency, and within the following time periods, the following information: (i)A written description of the circumstances in which the head of the agency may waive the requirements of the Buy American Act. 
(ii)Each waiver made by the head of the agency within 30 days after making such waiver, including a justification with sufficient detail to explain the basis for the waiver. (B)The procedures established under this paragraph shall ensure that the head of an agency, in consultation with the head of the Made in America Office established under section 70923(a), may limit the publication of classified information, trade secrets, or other information that could damage the United States. 
(4)Guidelines for Federal agencies to ensure that a project is not disaggregated for purposes of avoiding the applicability of the requirements under the Buy American Act. (5)An increase to the price preferences for domestic end products and domestic construction materials. 
(6)Amending the definitions of domestic end product and domestic construction material to ensure that iron and steel products are, to the greatest extent possible, made with domestic components. (b)Guidelines relating to waivers (1)Inconsistency with public interest (A)In generalWith respect to the guidelines developed under subsection (a)(1), the Administrator shall seek to minimize waivers related to contract awards that— 
(i)result in a decrease in employment in the United States, including employment among entities that manufacture the articles, materials, or supplies; or (ii)result in awarding a contract that would decrease domestic employment. 
(B)Covered employmentFor purposes of subparagraph (A), employment refers to positions directly involved in the manufacture of articles, materials, or supplies, and does not include positions related to management, research and development, or engineering and design. (2)Assessment on use of dumped or subsidized foreign products (A)In generalTo the extent otherwise permitted by law, before granting a waiver in the public interest to the guidelines developed under subsection (a)(1) with respect to a product sourced from a foreign country, a Federal agency shall assess whether a significant portion of the cost advantage of the product is the result of the use of dumped steel, iron, or manufactured goods or the use of injuriously subsidized steel, iron, or manufactured goods. 
(B)ConsultationThe Federal agency conducting the assessment under subparagraph (A) shall consult with the International Trade Administration in making the assessment if the agency considers such consultation to be helpful. (C)Use of findingsThe Federal agency conducting the assessment under subparagraph (A) shall integrate any findings from the assessment into its waiver determination.  
(c)Sense of Congress on increasing domestic content requirementsIt is the sense of Congress that the Federal Acquisition Regulatory Council should amend the Federal Acquisition Regulation to increase the domestic content requirements for domestic end products and domestic construction material to 75 percent, or, in the event of no qualifying offers, 60 percent. (d)Definition of end product manufactured in the United StatesNot later than 1 year after the date of the enactment of this Act, the Federal Acquisition Regulatory Council shall amend part 25 of the Federal Acquisition Regulation to provide a definition for end product manufactured in the United States, including guidelines to ensure that manufacturing processes involved in production of the end product occur domestically.  
70922.Amendments relating to Buy American Act 
(a)Special rules relating to American materials required for public useSection 8302 of title 41, United States Code, is amended by adding at the end the following new subsection:  (c)Special rulesThe following rules apply in carrying out the provisions of subsection (a): 
(1)Iron and steel manufactured in the United StatesFor purposes of this section, manufactured articles, materials, and supplies of iron and steel are deemed manufactured in the United States only if all manufacturing processes involved in the production of such iron and steel, from the initial melting stage through the application of coatings, occurs in the United States.  (2)Limitation on exception for commercially available off-the-shelf itemsNotwithstanding any law or regulation to the contrary, including section 1907 of this title and the Federal Acquisition Regulation, the requirements of this section apply to all iron and steel articles, materials, and supplies.. 
(b)Production of iron and steel for purposes of contracts for public worksSection 8303 of title 41, United States Code, is amended— (1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following new subsection:  (c)Special rules (1)Production of iron and steelFor purposes of this section, manufactured articles, materials, and supplies of iron and steel are deemed manufactured in the United States only if all manufacturing processes involved in the production of such iron and steel, from the initial melting stage through the application of coatings, occurs in the United States. 
(2)Limitation on exception for commercially available off-the-shelf itemsNotwithstanding any law or regulation to the contrary, including section 1907 of this title and the Federal Acquisition Regulation, the requirements of this section apply to all iron and steel articles, materials, and supplies used in contracts described in subsection (a).. (c)Annual reportSubsection (b) of section 8302 of title 41, United States Code, is amended to read as follows: 
 
(b)Reports 
(1)In generalNot later than 180 days after the end of the fiscal year during which the Build America, Buy America Act is enacted, and annually thereafter for 4 years, the Director of the Office of Management and Budget, in consultation with the Administrator of General Services, shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives a report on the total amount of acquisitions made by Federal agencies in the relevant fiscal year of articles, materials, or supplies acquired from entities that mine, produce, or manufacture the articles, materials, or supplies outside the United States. (2)Exception for intelligence communityThis subsection does not apply to acquisitions made by an agency, or component of an agency, that is an element of the intelligence community as specified in, or designated under, section 3 of the National Security Act of 1947 (50 U.S.C. 3003).. 
(d)DefinitionSection 8301 of title 41, United States Code, is amended by adding at the end the following new paragraph:  (3)Federal agencyThe term Federal agency has the meaning given the term executive agency in section 133 of this title.. 
(e)Conforming amendmentsTitle 41, United States Code, is amended— (1)in section 8302(a)— 
(A)in paragraph (1)— (i)by striking department or independent establishment and inserting Federal agency; and 
(ii)by striking their acquisition to be inconsistent with the public interest or their cost to be unreasonable and inserting their acquisition to be inconsistent with the public interest, their cost to be unreasonable, or that the articles, materials, or supplies of the class or kind to be used, or the articles, materials, or supplies from which they are manufactured, are not mined, produced, or manufactured in the United States in sufficient and reasonably available commercial quantities and of a satisfactory quality; and (B)in paragraph (2), by amending subparagraph (B) to read as follows: 
 
(B)to any articles, materials, or supplies procured pursuant to a reciprocal defense procurement memorandum of understanding (as described in section 8304 of this title), or a trade agreement or least developed country designation described in subpart 25.400 of the Federal Acquisition Regulation; and; and (2)in section 8303— 
(A)in subsection (b)— (i)by striking department or independent establishment each place it appears and inserting Federal agency; 
(ii)by amending subparagraph (B) of paragraph (1) to read as follows:  (B)to any articles, materials, or supplies procured pursuant to a reciprocal defense procurement memorandum of understanding (as described in section 8304), or a trade agreement or least developed country designation described in subpart 25.400 of the Federal Acquisition Regulation; and; and 
(iii)in paragraph (3)— (I)in the heading, by striking Inconsistent with public interest and inserting Waiver Authority; and 
(II)by striking their purchase to be inconsistent with the public interest or their cost to be unreasonable and inserting their acquisition to be inconsistent with the public interest, their cost to be unreasonable, or that the articles, materials, or supplies of the class or kind to be used, or the articles, materials, or supplies from which they are manufactured, are not mined, produced, or manufactured in the United States in sufficient and reasonably available commercial quantities and of a satisfactory quality; and (B)in subsection (d), as redesignated by subsection (b)(1) of this section, by striking department, bureau, agency, or independent establishment each place it appears and inserting Federal agency. 
(f)Exclusion from inflation adjustment of acquisition-Related dollar thresholdsSubparagraph (A) of section 1908(b)(2) of title 41, United States Code, is amended by striking chapter 67 and inserting chapters 67 and 83. 70923.Made in America Office (a)EstablishmentThe Director of the Office of Management and Budget shall establish within the Office of Management and Budget an office to be known as the Made in America Office. The head of the office shall be appointed by the Director of the Office of Management and Budget (in this section referred to as the Made in America Director). 
(b)DutiesThe Made in America Director shall have the following duties: (1)Maximize and enforce compliance with domestic preference statutes. 
(2)Develop and implement procedures to review waiver requests or inapplicability requests related to domestic preference statutes. (3)Prepare the reports required under subsections (c) and (e). 
(4)Ensure that Federal contracting personnel, financial assistance personnel, and non-Federal recipients are regularly trained on obligations under the Buy American Act and other agency-specific domestic preference statutes. (5)Conduct the review of reciprocal defense agreements required under subsection (d). 
(6)Ensure that Federal agencies, Federal financial assistance recipients, and the Hollings Manufacturing Extension Partnership partner with each other to promote compliance with domestic preference statutes. (7)Support executive branch efforts to develop and sustain a domestic supply base to meet Federal procurement requirements. 
(c)Office of Management and Budget reportNot later than 1 year after the date of the enactment of this Act, the Director of the Office of Management and Budget, working through the Made in America Director, shall report to the relevant congressional committees on the extent to which, in each of the three fiscal years prior to the date of enactment of this Act, articles, materials, or supplies acquired by the Federal Government were mined, produced, or manufactured outside the United States. Such report shall include for each Federal agency the following: (1)A summary of total procurement funds expended on articles, materials, and supplies mined, produced, or manufactured— 
(A)inside the United States; (B)outside the United States; and 
(C)outside the United States— (i)under each category of waiver under the Buy American Act; 
(ii)under each category of exception under such chapter; and (iii)for each country that mined, produced, or manufactured such articles, materials, and supplies. 
(2)For each fiscal year covered by the report— (A)the dollar value of any articles, materials, or supplies that were mined, produced, or manufactured outside the United States, in the aggregate and by country; 
(B)an itemized list of all waivers made under the Buy American Act with respect to articles, materials, or supplies, where available, and the country where such articles, materials, or supplies were mined, produced, or manufactured; (C)if any articles, materials, or supplies were acquired from entities that mine, produce, or manufacture such articles, materials, or supplies outside the United States due to an exception (that is not the micro-purchase threshold exception described under section 8302(a)(2)(C) of title 41, United States Code), the specific exception that was used to purchase such articles, materials, or supplies; and 
(D)if any articles, materials, or supplies were acquired from entities that mine, produce, or manufacture such articles, materials, or supplies outside the United States pursuant to a reciprocal defense procurement memorandum of understanding (as described in section 8304 of title 41, United States Code), or a trade agreement or least developed country designation described in subpart 25.400 of the Federal Acquisition Regulation, a citation to such memorandum of understanding, trade agreement, or designation. (3)A description of the methods used by each Federal agency to calculate the percentage domestic content of articles, materials, and supplies mined, produced, or manufactured in the United States.  
(d)Review of reciprocal defense agreements 
(1)Review of processNot later than 180 days after the date of the enactment of this Act, the Made in America Director shall review the Department of Defense’s use of reciprocal defense agreements to determine if domestic entities have equal and proportional access and report the findings of the review to the Director of the Office of Management and Budget, the Secretary of Defense, and the Secretary of State. (2)Review of reciprocal procurement memoranda of understandingThe Made in America Director shall review reciprocal procurement memoranda of understanding entered into after the date of the enactment of this Act between the Department of Defense and its counterparts in foreign governments to assess whether domestic entities will have equal and proportional access under the memoranda of understanding and report the findings of the review to the Director of the Office of Management and Budget, the Secretary of Defense, and the Secretary of State. 
(e)Report on use of Made in America lawsThe Made in America Director shall submit to the relevant congressional committees a summary of each report on the use of Made in America Laws received by the Made in America Director pursuant to section 11 of Executive Order 14005, dated January 25, 2021 (relating to ensuring the future is made in all of America by all of America’s workers) not later than 90 days after the date of the enactment of this Act or receipt of the reports required under section 11 of such Executive Order, whichever is later. (f)Domestic preference statute definedIn this section, the term domestic preference statute means any of the following: 
(1)the Buy American Act; (2)a Buy America law (as that term is defined in section 70916(a)); 
(3)the Berry Amendment; (4)section 604 of the American Recovery and Reinvestment Act of 2009 (6 U.S.C. 453b) (commonly referred to as the Kissell amendment); 
(5)section 2533b of title 10 (commonly referred to as the specialty metals clause);  (6)laws requiring domestic preference for maritime transport, including the Merchant Marine Act, 1920 (Public Law 66–261), commonly known as the Jones Act; and  
(7)any other law, regulation, rule, or executive order relating to Federal financial assistance awards or Federal procurement, that requires, or provides a preference for, the purchase or acquisition of goods, products, or materials produced in the United States, including iron, steel, construction material, and manufactured goods offered in the United States.  70924.Hollings Manufacturing Extension Partnership activities (a)Use of hollings manufacturing extension partnership to refer new businesses to contracting opportunitiesThe head of each Federal agency shall work with the Director of the Hollings Manufacturing Extension Partnership, as necessary, to ensure businesses participating in this Partnership are aware of their contracting opportunities. 
(b)Automatic enrollment in GSA Advantage!The Administrator of the General Services Administration and the Secretary of Commerce, acting through the Under Secretary of Commerce for Standards and Technology, shall jointly ensure that each business that participates in the Hollings Manufacturing Extension Partnership is automatically enrolled in General Services Administration Advantage!. 70925.United States obligations under international agreementsThis part, and the amendments made by this part, shall be applied in a manner consistent with United States obligations under international agreements. 
70926.DefinitionsIn this part: (1)Berry AmendmentThe term Berry Amendment means section 2533a of title 10, United States Code. 
(2)Buy American ActThe term Buy American Act means chapter 83 of title 41, United States Code. (3)Federal agencyThe term Federal agency has the meaning given the term executive agency in section 133 of title 41, United States Code.  
(4)Relevant congressional committeesThe term relevant congressional committees means— (A)the Committee on Homeland Security and Governmental Affairs, the Committee on Commerce, Science, and Transportation, the Committee on Environment and Public Works, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Armed Services of the Senate; and 
(B)the Committee on Oversight and Reform, the Committee on Armed Services, and the Committee on Transportation and Infrastructure of the House of Representatives.  (5)WaiverThe term waiver, with respect to the acquisition of an article, material, or supply for public use, means the inapplicability of chapter 83 of title 41, United States Code, to the acquisition by reason of any of the following determinations under section 8302(a)(1) or 8303(b) of such title: 
(A)A determination by the head of the Federal agency concerned that the acquisition is inconsistent with the public interest. (B)A determination by the head of the Federal agency concerned that the cost of the acquisition is unreasonable. 
(C)A determination by the head of the Federal agency concerned that the article, material, or supply is not mined, produced, or manufactured in the United States in sufficient and reasonably available commercial quantities of a satisfactory quality.  70927.Prospective amendments to internal cross-references (a)Specialty metals clause referenceSection 70923(f)(5) is amended by striking section 2533b and inserting section 4863. 
(b)Berry Amendment referenceSection 70926(1) is amended by striking section 2533a and inserting section 4862. (c)Effective dateThe amendments made by this section shall take effect on January 1, 2022.  
BBuyAmerican.gov 
70931.Short titleThis subtitle may be cited as the BuyAmerican.gov Act of 2021. 70932.DefinitionsIn this subtitle: 
(1)Buy American lawThe term Buy American law means any law, regulation, Executive order, or rule relating to Federal contracts, grants, or financial assistance that requires or provides a preference for the purchase or use of goods, products, or materials mined, produced, or manufactured in the United States, including— (A)chapter 83 of title 41, United States Code (commonly referred to as the Buy American Act); 
(B)section 5323(j) of title 49, United States Code; (C)section 313 of title 23, United States Code; 
(D)section 50101 of title 49, United States Code; (E)section 24405 of title 49, United States Code; 
(F)section 608 of the Federal Water Pollution Control Act (33 U.S.C. 1388); (G)section 1452(a)(4) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(4)); 
(H)section 5035 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3914); (I)section 2533a of title 10, United States Code (commonly referred to as the Berry Amendment); and 
(J)section 2533b of title 10, United States Code. (2)Executive agencyThe term executive agency has the meaning given the term agency in paragraph (1) of section 3502 of title 44, United States Code, except that it does not include an independent regulatory agency, as that term is defined in paragraph (5) of such section.  
(3)Buy American waiverThe term Buy American waiver refers to an exception to or waiver of any Buy American law, or the terms and conditions used by an agency in granting an exception to or waiver from Buy American laws.  70933.Sense of Congress on buying AmericanIt is the sense of Congress that— 
(1)every executive agency should maximize, through terms and conditions of Federal financial assistance awards and Federal procurements, the use of goods, products, and materials produced in the United States and contracts for outsourced government service contracts to be performed by United States nationals; (2)every executive agency should scrupulously monitor, enforce, and comply with Buy American laws, to the extent they apply, and minimize the use of waivers; and 
(3)every executive agency should use available data to routinely audit its compliance with Buy American laws. 70934.Assessment of impact of free trade agreementsNot later than 150 days after the date of the enactment of this Act, the Secretary of Commerce, the United States Trade Representative, and the Director of the Office of Management and Budget shall assess the impacts in a publicly available report of all United States free trade agreements, the World Trade Organization Agreement on Government Procurement, and Federal permitting processes on the operation of Buy American laws, including their impacts on the implementation of domestic procurement preferences. 
70935.Judicious use of waivers 
(a)In generalTo the extent permitted by law, a Buy American waiver that is determined by an agency head or other relevant official to be in the public interest shall be construed to ensure the maximum utilization of goods, products, and materials produced in the United States. (b)Public interest waiver determinationsTo the extent permitted by law, determination of public interest waivers shall be made by the head of the agency with the authority over the Federal financial assistance award or Federal procurement under consideration. 
70936.Establishment of BuyAmerican.gov website 
(a)In generalNot later than one year after the date of the enactment of this Act, the Administrator of General Services shall establish an Internet website with the address BuyAmerican.gov that will be publicly available and free to access. The website shall include information on all waivers of and exceptions to Buy American laws since the date of the enactment of this Act that have been requested, are under consideration, or have been granted by executive agencies and be designed to enable manufacturers and other interested parties to easily identify waivers. The website shall also include the results of routine audits to determine data errors and Buy American law violations after the award of a contract. The website shall provide publicly available contact information for the relevant contracting agencies. (b)Utilization of existing websiteThe requirements of subsection (a) may be met by utilizing an existing website, provided that the address of that website is BuyAmerican.gov.  
70937.Waiver Transparency and Streamlining for contracts 
(a)Collection of informationThe Administrator of General Services, in consultation with the heads of relevant agencies, shall develop a mechanism to collect information on requests to invoke a Buy American waiver for a Federal contract, utilizing existing reporting requirements whenever possible, for purposes of providing early notice of possible waivers via the website established under section 70936. (b)Waiver transparency and streamlining (1)RequirementPrior to granting a request to waive a Buy American law, the head of an executive agency shall submit a request to invoke a Buy American waiver to the Administrator of General Services, and the Administrator of General Services shall make the request available on or through the public website established under section 70936 for public comment for not less than 15 days.  
(2)ExceptionThe requirement under paragraph (1) does not apply to a request for a Buy American waiver to satisfy an urgent contracting need in an unforeseen and exigent circumstance. (c)Information available to the executive agency concerning the request (1)RequirementNo Buy American waiver for purposes of awarding a contract may be granted if, in contravention of subsection (b)— 
(A)information about the waiver was not made available on the website under section 70936; or (B)no opportunity for public comment concerning the request was granted. 
(2)ScopeInformation made available to the public concerning the request included on the website described in section 70936 shall properly and adequately document and justify the statutory basis cited for the requested waiver. Such information shall include— (A)a detailed justification for the use of goods, products, or materials mined, produced, or manufactured outside the United States; 
(B)for requests citing unreasonable cost as the statutory basis of the waiver, a comparison of the cost of the domestic product to the cost of the foreign product or a comparison of the overall cost of the project with domestic products to the overall cost of the project with foreign-origin products or services, pursuant to the requirements of the applicable Buy American law, except that publicly available cost comparison data may be provided in lieu of proprietary pricing information; (C)for requests citing the public interest as the statutory basis for the waiver, a detailed written statement, which shall include all appropriate factors, such as potential obligations under international agreements, justifying why the requested waiver is in the public interest; and 
(D)a certification that the procurement official or assistance recipient made a good faith effort to solicit bids for domestic products supported by terms included in requests for proposals, contracts, and nonproprietary communications with the prime contractor. (d)Nonavailability waivers (1)In generalExcept as provided under paragraph (2), for a request citing nonavailability as the statutory basis for a Buy American waiver, an executive agency shall provide an explanation of the procurement official’s efforts to procure a product from a domestic source and the reasons why a domestic product was not available from a domestic source. Those explanations shall be made available on BuyAmerican.gov prior to the issuance of the waiver, and the agency shall consider public comments regarding the availability of the product before making a final determination. 
(2)ExceptionAn explanation under paragraph (1) is not required for a product the nonavailability of which is established by law or regulation. 70938.Comptroller General reportNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report describing the implementation of this subtitle, including recommendations for any legislation to improve the collection and reporting of information regarding waivers of and exceptions to Buy American laws. 
70939.Rules of construction 
(a)Disclosure requirementsNothing in this subtitle shall be construed as preempting, superseding, or otherwise affecting the application of any disclosure requirement or requirements otherwise provided by law or regulation. (b)Establishment of successor information systemsNothing in this subtitle shall be construed as preventing or otherwise limiting the ability of the Administrator of General Services to move the data required to be included on the website established under subsection (a) to a successor information system. Any such information system shall include a reference to BuyAmerican.gov. 
70940.Consistency with international agreementsThis subtitle shall be applied in a manner consistent with United States obligations under international agreements. 70941.Prospective amendments to internal cross-references (a)In generalSection 70932(1) is amended— 
(1)in subparagraph (I), by striking section 2533a and inserting section 4862; and (2)in subparagraph (J), by striking section 2533b and inserting section 4863. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on January 1, 2022.  CMake PPE in America 70951.Short titleThis subtitle may be cited as the Make PPE in America Act. 
70952.FindingsCongress makes the following findings: (1)The COVID–19 pandemic has exposed the vulnerability of the United States supply chains for, and lack of domestic production of, personal protective equipment (PPE). 
(2)The United States requires a robust, secure, and wholly domestic PPE supply chain to safeguard public health and national security. (3)Issuing a strategy that provides the government’s anticipated needs over the next three years will enable suppliers to assess what changes, if any, are needed in their manufacturing capacity to meet expected demands.  
(4)In order to foster a domestic PPE supply chain, United States industry needs a strong and consistent demand signal from the Federal Government providing the necessary certainty to expand production capacity investment in the United States.  (5)In order to effectively incentivize investment in the United States and the re-shoring of manufacturing, long-term contracts must be no shorter than three years in duration. 
(6)To accomplish this aim, the United States should seek to ensure compliance with its international obligations, such as its commitments under the World Trade Organization’s Agreement on Government Procurement and its free trade agreements, including by invoking any relevant exceptions to those agreements, especially those related to national security and public health. (7)The United States needs a long-term investment strategy for the domestic production of PPE items critical to the United States national response to a public health crisis, including the COVID–19 pandemic.  
70953.Requirement of long-term contracts for domestically manufactured personal protective equipment 
(a)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Homeland Security and Governmental Affairs, the Committee on Health, Education, Labor, and Pensions, the Committee on Finance, and the Committee on Veterans’ Affairs of the Senate; and (B)the Committee on Homeland Security, the Committee on Oversight and Reform, the Committee on Energy and Commerce, the Committee on Ways and Means, and the Committee on Veterans’ Affairs of the House of Representatives. 
(2)Covered SecretaryThe term covered Secretary means the Secretary of Homeland Security, the Secretary of Health and Human Services, and the Secretary of Veterans Affairs.  (3)Personal protective equipmentThe term personal protective equipment means surgical masks, respirator masks and powered air purifying respirators and required filters, face shields and protective eyewear, gloves, disposable and reusable surgical and isolation gowns, head and foot coverings, and other gear or clothing used to protect an individual from the transmission of disease. 
(4)United StatesThe term United States means the 50 States, the District of Columbia, and the possessions of the United States. (b)Contract requirements for domestic productionBeginning 90 days after the date of the enactment of this Act, in order to ensure the sustainment and expansion of personal protective equipment manufacturing in the United States and meet the needs of the current pandemic response, any contract for the procurement of personal protective equipment entered into by a covered Secretary, or a covered Secretary's designee, shall— 
(1)be issued for a duration of at least 2 years, plus all option periods necessary, to incentivize investment in the production of personal protective equipment and the materials and components thereof in the United States; and  (2)be for personal protective equipment, including the materials and components thereof, that is grown, reprocessed, reused, or produced in the United States.  
(c)Alternatives to domestic productionThe requirement under subsection (b) shall not apply to an item of personal protective equipment, or component or material thereof if, after maximizing to the extent feasible sources consistent with subsection (b), the covered Secretary— (1)maximizes sources for personal protective equipment that is assembled outside the United States containing only materials and components that are grown, reprocessed, reused, or produced in the United States; and 
(2)certifies every 120 days that it is necessary to procure personal protective equipment under alternative procedures to respond to the immediate needs of a public health emergency.  (d)Availability exception (1)In generalSubsections (b) and (c) shall not apply to an item of personal protective equipment, or component or material thereof— 
(A)that is, or that includes, a material listed in section 25.104 of the Federal Acquisition Regulation as one for which a non-availability determination has been made; or (B)as to which the covered Secretary determines that a sufficient quantity of a satisfactory quality that is grown, reprocessed, reused, or produced in the United States cannot be procured as, and when, needed at United States market prices. 
(2)Certification requirementThe covered Secretary shall certify every 120 days that the exception under paragraph (1) is necessary to meet the immediate needs of a public health emergency. (e)Report (1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the Office of Management and Budget, in consultation with the covered Secretaries, shall submit to the chairs and ranking members of the appropriate congressional committees a report on the procurement of personal protective equipment. 
(2)ElementsThe report required under paragraph (1) shall include the following elements: (A)The United States long-term domestic procurement strategy for PPE produced in the United States, including strategies to incentivize investment in and maintain United States supply chains for all PPE sufficient to meet the needs of the United States during a public health emergency. 
(B)An estimate of long-term demand quantities for all PPE items procured by the United States. (C)Recommendations for congressional action required to implement the United States Government's procurement strategy. 
(D)A determination whether all notifications, amendments, and other necessary actions have been completed to bring the United States existing international obligations into conformity with the statutory requirements of this subtitle.  (f)Authorization of transfer of equipment (1)In generalA covered Secretary may transfer to the Strategic National Stockpile established under section 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b) any excess personal protective equipment acquired under a contract executed pursuant to subsection (b).  
(2)Transfer of equipment during a public health emergency 
(A)AmendmentTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end the following:  529.Transfer of equipment during a public health emergency (a)Authorization of transfer of equipmentDuring a public health emergency declared by the Secretary of Health and Human Services under section 319(a) of the Public Health Service Act (42 U.S.C. 247d(a)), the Secretary, at the request of the Secretary of Health and Human Services, may transfer to the Department of Health and Human Services, on a reimbursable basis, excess personal protective equipment or medically necessary equipment in the possession of the Department.  
(b)Determination by Secretaries 
(1)In generalIn carrying out this section— (A)before requesting a transfer under subsection (a), the Secretary of Health and Human Services shall determine whether the personal protective equipment or medically necessary equipment is otherwise available; and 
(B)before initiating a transfer under subsection (a), the Secretary, in consultation with the heads of each component within the Department, shall— (i)determine whether the personal protective equipment or medically necessary equipment requested to be transferred under subsection (a) is excess equipment; and 
(ii)certify that the transfer of the personal protective equipment or medically necessary equipment will not adversely impact the health or safety of officers, employees, or contractors of the Department.  (2)NotificationThe Secretary of Health and Human Services and the Secretary shall each submit to Congress a notification explaining the determination made under subparagraphs (A) and (B), respectively, of paragraph (1).  
(3)Required inventory 
(A)In generalThe Secretary shall— (i)acting through the Chief Medical Officer of the Department, maintain an inventory of all personal protective equipment and medically necessary equipment in the possession of the Department; and 
(ii)make the inventory required under clause (i) available, on a continual basis, to— (I)the Secretary of Health and Human Services; and 
(II)the Committee on Appropriations and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Appropriations and the Committee on Homeland Security of the House of Representatives. (B)FormEach inventory required to be made available under subparagraph (A) shall be submitted in unclassified form, but may include a classified annex.. 
(B)Table of contents amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 528 the following:   Sec. 529. Transfer of equipment during a public health emergency.. (3)Strategic national stockpileSection 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a)) is amended by adding at the end the following: 
 
(6)Transfers of itemsThe Secretary, in coordination with the Secretary of Homeland Security, may sell drugs, vaccines and other biological products, medical devices, or other supplies maintained in the stockpile under paragraph (1) to a Federal agency or private, nonprofit, State, local, tribal, or territorial entity for immediate use and distribution, provided that any such items being sold are— (A)within 1 year of their expiration date; or 
(B)determined by the Secretary to no longer be needed in the stockpile due to advances in medical or technical capabilities.. (g)Compliance with international agreementsThe President or the President’s designee shall take all necessary steps, including invoking the rights of the United States under Article III of the World Trade Organization’s Agreement on Government Procurement and the relevant exceptions of other relevant agreements to which the United States is a party, to ensure that the international obligations of the United States are consistent with the provisions of this subtitle.  
XAsset concessions 
71001.Asset concessions 
(a)Establishment of program 
(1)In generalChapter 6 of title 23, United States Code, is amended by adding at the end the following:  611.Asset concessions and innovative finance assistance (a)DefinitionsIn this section: 
(1)Approved infrastructure assetThe term approved infrastructure asset means— (A)a project (as defined in section 601(a)); and 
(B)a group of projects (as defined in section 601(a)) considered together in a single asset concession or long-term lease to a concessionaire by 1 or more eligible entities. (2)Asset concessionThe term asset concession means a contract between an eligible entity and a concessionaire— 
(A)under which— (i)the eligible entity agrees to enter into a concession agreement or long-term lease with the concessionaire relating to an approved infrastructure asset owned, controlled, or maintained by the eligible entity; 
(ii)as consideration for the agreement or lease described in clause (i), the concessionaire agrees— (I)to provide to the eligible entity 1 or more asset concession payments; and 
(II)to maintain or exceed the condition, performance, and service level of the approved infrastructure asset, as compared to that condition, performance, and service level on the date of execution of the agreement or lease; and (iii)the eligible entity and the concessionaire agree that the costs for a fiscal year of the agreement or lease, and any project carried out under the agreement or lease, shall not be shifted to any taxpayer the annual household income of whom is less than $400,000 per year, including through taxes, user fees, tolls, or any other measure, for use of an approved infrastructure asset; and 
(B)the terms of which do not include any noncompete or exclusivity restriction (or any other, similar restriction) on the approval of another project. (3)Asset concession paymentThe term asset concession payment means a payment that— 
(A)is made by a concessionaire to an eligible entity for fair market value that is determined as part of the asset concession; and (B)may be— 
(i)a payment made at the financial close of an asset concession; or (ii)a series of payments scheduled to be made for— 
(I)a fixed period; or (II)the term of an asset concession. 
(4)ConcessionaireThe term concessionaire means a private individual or a private or publicly chartered corporation or entity that enters into an asset concession with an eligible entity. (5)Eligible entity (A)In generalThe term eligible entity means an entity described in subparagraph (B) that— 
(i)owns, controls, or maintains an approved infrastructure asset; and (ii)has the legal authority to enter into a contract to transfer ownership, maintenance, operations, revenues, or other benefits and responsibilities for an approved infrastructure asset. 
(B)Entities describedAn entity referred to in subparagraph (A) is any of the following: (i)A State. 
(ii)A Tribal government. (iii)A unit of local government.  
(iv)An agency or instrumentality of a State, Tribal government, or unit of local government.  (v)A special purpose district or public authority. 
(b)EstablishmentThe Secretary shall establish a program to facilitate access to expert services for, and to provide grants to, eligible entities to enhance the technical capacity of eligible entities to facilitate and evaluate public-private partnerships in which the private sector partner could assume a greater role in project planning, development, financing, construction, maintenance, and operation, including by assisting eligible entities in entering into asset concessions. (c)ApplicationsTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(d)Eligible activities 
(1)Technical assistance grantsAn eligible entity may use amounts made available from a grant under this section for technical assistance to build the organizational capacity of the eligible entity to develop, review, or enter into an asset concession, including for— (A)identifying appropriate assets or projects for asset concessions; 
(B)soliciting and negotiating asset concessions, including hiring staff in public agencies; (C)conducting a value-for-money analysis, or a comparable analysis, to evaluate the comparative benefits of asset concessions and public debt or other procurement methods; 
(D)evaluating options for the structure and use of asset concession payments; (E)evaluating and publicly presenting the risks and benefits of all contract provisions for the purpose of transparency and accountability; 
(F)identifying best practices to protect the public interest and priorities; (G)identifying best practices for managing transportation demand and mobility along a corridor, including through provisions of the asset concession, to facilitate transportation demand management strategies along the corridor that is subject to the asset concession; and 
(H)integrating and coordinating pricing, data, and fare collection with other regional operators that exist or may be developed. (2)Expert servicesAn eligible entity seeking to leverage public and private funding in connection with the development of an early-stage approved infrastructure asset, including in the development of alternative approaches to project delivery or procurement, may use amounts made available from a grant under this section to retain the services of an expert firm to provide to the eligible entity direct project level assistance, which services may include— 
(A)project planning, feasibility studies, revenue forecasting, economic assessments and cost-benefit analyses, public benefit studies, value-for-money analyses, business case development, lifecycle cost analyses, risk assessment, financing and funding options analyses, procurement alternatives analyses, statutory and regulatory framework analyses and other pre-procurement and pre-construction activities; (B)financial and legal planning (including the identification of statutory authorization, funding, and financing options);  
(C)early assessment of permitting, environmental review, and regulatory processes and costs; and (D)assistance with entering into an asset concession. 
(e)Distribution 
(1)Maximum amount 
(A)Technical assistance grantsThe maximum amount of a technical assistance grant under subsection (d)(1) shall be $2,000,000.  (B)Expert servicesThe maximum amount of the value of expert services retained by an eligible entity under subsection (d)(2) shall be $2,000,000. 
(2)Cost sharing 
(A)In generalExcept as provided in subparagraph (B), the Federal share of the cost of an activity carried out under this section may be up to 100 percent. (B)Certain projectsIf the amount of the grant provided to an eligible entity under this section is more than $1,000,000, the Federal share of the cost of an activity carried out using grant amounts in excess of $1,000,000 shall be 50 percent. 
(3)Statewide maximumThe aggregate amount made available under this section to eligible entities within a State shall not exceed, on a cumulative basis for all eligible entities within the State during any 3-year period, $4,000,000. (f)Requirements (1)In generalThe Secretary shall ensure that, as a condition of receiving a grant under this section, for any asset concession for which the grant provides direct assistance— 
(A)the asset concession shall not prohibit, discourage, or make it more difficult for an eligible entity to construct new infrastructure, to provide or expand transportation services, or to manage associated infrastructure in publicly beneficial ways, along a transportation corridor or in the proximity of a transportation facility that was a part of the asset concession; (B)the eligible entity shall have adopted binding rules to publish all major business terms of the proposed asset concession not later than the date that is 30 days before entering into the asset concession, to enable public review, including a certification of public interest based on the results of an assessment under subparagraph (D); 
(C)the asset concession shall not result in displacement, job loss, or wage reduction for the existing workforce of the eligible entity or other public entities; (D)the eligible entity or the concessionaire shall carry out a value-for-money analysis, or similar assessment, to compare the aggregate costs and benefits to the eligible entity of the asset concession against alternative options to determine whether the asset concession generates additional public benefits and serves the public interest; 
(E)the full amount of any asset concession payment received by the eligible entity under the asset concession, less any amount paid for transaction costs relating to the asset concession, shall be used to pay infrastructure costs of the eligible entity; and (F)the terms of the asset concession shall not result in any increase in costs under the asset concession being shifted to taxpayers the annual household income of whom is less than $400,000 per year, including through taxes, user fees, tolls, or any other measure, for use of an approved infrastructure asset. 
(2)AuditNot later than 3 years after the date on which an eligible entity enters into an asset concession as a result of a grant under this section— (A)the eligible entity shall hire an independent auditor to evaluate the performance of the concessionaire based on the requirements described in paragraph (1); and 
(B)the independent auditor shall submit to the eligible entity, and make publicly available, a report describing the results of the audit under subparagraph (A).  (3)TreatmentUnless otherwise provided under paragraph (1), the Secretary shall not, as a condition of receiving a grant under this section, prohibit or otherwise prevent an eligible entity from entering into, or receiving any asset concession payment under, an asset concession for an approved infrastructure asset owned, controlled, or maintained by the eligible entity.  
(4)Applicability of Federal lawsNothing in this section exempts a concessionaire or an eligible entity from a compliance obligation with respect to any applicable Federal or State law that would otherwise apply to the concessionaire, the eligible entity, or an approved infrastructure asset. (g)Funding (1)In generalOn October 1, 2021, and on each October 1 thereafter through October 1, 2025, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this section $20,000,000, to remain available until expended. 
(2)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under paragraph (1), without further appropriation.. (2)Clerical amendmentThe analysis for chapter 6 of title 23, United States Code, is amended by adding at the end the following: 
 
 
611. Asset concessions and innovative finance assistance.. 
(b)Asset recycling reportNot later than August 1, 2024, the Secretary shall submit to Congress a report that includes— (1)an analysis of any impediments in applicable laws, regulations, and practices to increased use of public-private partnerships and private investment in transportation improvements; and  
(2)proposals for approaches that address those impediments while continuing to protect the public interest and any public investment in transportation improvements.  XIClean school buses and ferries 71101.Clean school bus programSection 741 of the Energy Policy Act of 2005 (42 U.S.C. 16091) is amended to read as follows: 
 
741.Clean school bus program 
(a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)Alternative fuelThe term alternative fuel means liquefied natural gas, compressed natural gas, hydrogen, propane, or biofuels. (3)Clean school busThe term clean school bus means a school bus that— 
(A)the Administrator certifies reduces emissions and is operated entirely or in part using an alternative fuel; or (B)is a zero-emission school bus. 
(4)Eligible contractorThe term eligible contractor means a contractor that is a for-profit, not-for-profit, or nonprofit entity that has the capacity— (A)to sell clean school buses, zero-emission school buses, charging or fueling infrastructure, or other equipment needed to charge, fuel, or maintain clean school buses or zero-emission school buses, to individuals or entities that own a school bus or a fleet of school buses; or 
(B)to arrange financing for such a sale. (5)Eligible recipient (A)In generalSubject to subparagraph (B), the term eligible recipient means— 
(i)1 or more local or State governmental entities responsible for— (I)providing school bus service to 1 or more public school systems; or 
(II)the purchase of school buses; (ii)an eligible contractor;  
(iii)a nonprofit school transportation association; or (iv)an Indian Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), Tribal organization (as defined in that section), or tribally controlled school (as defined in section 5212 of the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2511)) that is responsible for— 
(I)providing school bus service to 1 or more Bureau-funded schools (as defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)); or (II)the purchase of school buses.  
(B)Special requirementsIn the case of eligible recipients identified under clauses (ii) and (iii) of subparagraph (A), the Administrator shall establish timely and appropriate requirements for notice and shall establish timely and appropriate requirements for approval by the public school systems that would be served by buses purchased using award funds made available under this section. (6)High-need local educational agencyThe term high-need local educational agency means a local educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) that is among the local educational agencies in the applicable State with high percentages of children counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)), on the basis of the most recent satisfactory data available, as determined by the Secretary of Education (or, for a local educational agency for which no such data is available, such other data as the Secretary of Education determines to be satisfactory). 
(7)School busThe term school bus has the meaning given the term schoolbus in section 30125(a) of title 49, United States Code. (8)Zero-emission school busThe term zero-emission school bus means a school bus that is certified by the Administrator to have a drivetrain that produces, under any possible operational mode or condition, zero exhaust emission of— 
(A)any air pollutant that is listed pursuant to section 108(a) of the Clean Air Act (42 U.S.C. 7408(a)) (or any precursor to such an air pollutant); and (B)any greenhouse gas. 
(b)Program for replacement of existing school buses with clean school buses and zero-emission school buses 
(1)EstablishmentThe Administrator shall establish a program— (A)to award grants and rebates on a competitive basis to eligible recipients for the replacement of existing school buses with clean school buses; 
(B)to award grants and rebates on a competitive basis to eligible recipients for the replacement of existing school buses with zero-emission school buses; (C)to award contracts to eligible contractors to provide rebates for the replacement of existing school buses with clean school buses; and 
(D)to award contracts to eligible contractors to provide rebates for the replacement of existing school buses with zero-emission school buses. (2)Allocation of fundsOf the amounts made available for awards under paragraph (1) in a fiscal year, the Administrator shall award— 
(A)50 percent to replace existing school buses with zero-emission school buses; and (B)50 percent to replace existing school buses with clean school buses and zero-emission school buses. 
(3)ConsiderationsIn making awards under paragraph (2)(B), the Administrator shall take into account the following criteria and shall not give preference to any individual criterion: (A)Lowest overall cost of bus replacement. 
(B)Local conditions, including the length of bus routes and weather conditions. (C)Technologies that most reduce emissions. 
(D)Whether funds will bring new technologies to scale or promote cost parity between old technology and new technology.  (4)Priority of applicationsIn making awards under paragraph (1), the Administrator may prioritize applicants that— 
(A)propose to replace school buses that serve— (i)a high-need local educational agency; 
(ii)a Bureau-funded school (as defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)); or (iii)a local educational agency that receives a basic support payment under section 7003(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(b)(1)) for children who reside on Indian land; 
(B)serve rural or low-income areas; or (C)propose to complement the assistance received through the award by securing additional sources of funding for the activities supported through the award, such as through— 
(i)public-private partnerships; (ii)grants from other entities; or 
(iii)issuance of school bonds. (5)Use of school bus fleetAll clean school buses and zero-emission school buses acquired with funds provided under this section shall— 
(A)be operated as part of the school bus fleet for which the award was made for not less than 5 years; (B)be maintained, operated, and charged or fueled according to manufacturer recommendations or State requirements; and 
(C)not be manufactured or retrofitted with, or otherwise have installed, a power unit or other technology that creates air pollution within the school bus, such as an unvented diesel passenger heater. (6)Awards (A)In generalIn making awards under paragraph (1), the Administrator may make awards for up to 100 percent of the costs for replacement of existing school buses with clean school buses, zero-emission school buses, and charging or fueling infrastructure. 
(B)Structuring awardsIn making an award under paragraph (1)(A), the Administrator shall decide whether to award a grant or rebate, or a combination thereof, based primarily on how best to facilitate replacing existing school buses with clean school buses or zero-emission school buses, as applicable. (7)Deployment and distribution (A)In generalThe Administrator shall— 
(i)to the maximum extent practicable, achieve nationwide deployment of clean school buses and zero-emission school buses through the program under this section; and (ii)ensure a broad geographic distribution of awards. 
(B)LimitationThe Administrator shall ensure that the amount received by all eligible entities in a State from grants and rebates under this section does not exceed 10 percent of the amounts made available to carry out this section during a fiscal year. (8)Annual reportNot later than January 31 of each year, the Administrator shall submit to Congress a report that evaluates the implementation of this section and describes— 
(A)the total number of applications received; (B)the quantity and amount of grants and rebates awarded and the location of the recipients of the grants and rebates; 
(C)the criteria used to select the recipients; and (D)any other information the Administrator considers appropriate. 
(c)Education and outreach 
(1)In generalNot later than 120 days after the date of enactment of the Infrastructure Investment and Jobs Act, the Administrator shall develop an education and outreach program to promote and explain the award program under this section. (2)Coordination with stakeholdersThe education and outreach program under paragraph (1) shall be designed and conducted in conjunction with interested stakeholders. 
(3)ComponentsThe education and outreach program under paragraph (1) shall— (A)inform potential award recipients on the process of applying for awards and fulfilling the requirements of awards; 
(B)describe the available technologies and the benefits of using the technologies; (C)explain the benefits and costs incurred by participating in the award program; 
(D)make available information regarding best practices, lessons learned, and technical and other information regarding— (i)clean school bus and zero-emission school bus acquisition and deployment; 
(ii)the build-out of associated infrastructure and advance planning with the local electricity supplier; (iii)workforce development, training, and Registered Apprenticeships that meet the requirements under parts 29 and 30 of title 29, Code of Federal Regulations (as in effect on December 1, 2019); and 
(iv)any other information that is necessary, as determined by the Administrator; and (E)include, as appropriate, information from the annual report required under subsection (b)(7). 
(d)Administrative costsThe Administrator may use, for the administrative costs of carrying out this section, not more than 3 percent of the amounts made available to carry out this section for any fiscal year. (e)RegulationsThe Administrator shall have the authority to issue such regulations or other guidance, forms, instructions, and publications as may be necessary or appropriate to carry out the programs, projects, or activities authorized under this section, including to ensure that such programs, projects, or activities are completed in a timely and effective manner, result in emissions reductions, and maximize public health benefits. 
(f)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this section, to remain available until expended, $1,000,000,000 for each of fiscal years 2022 through 2026, of which— (1)$500,000,000 shall be made available for the adoption of clean school buses and zero-emission school buses; and  
(2)$500,000,000 shall be made available for the adoption of zero-emission school buses.. 71102.Electric or low-emitting ferry pilot program (a)DefinitionsIn this section: 
(1)Alternative fuelThe term alternative fuel means— (A)methanol, denatured ethanol, and other alcohols; 
(B)a mixture containing at least 85 percent of methanol, denatured ethanol, and other alcohols by volume with gasoline or other fuels; (C)natural gas; 
(D)liquefied petroleum gas; (E)hydrogen; 
(F)fuels (except alcohol) derived from biological materials; (G)electricity (including electricity from solar energy); and 
(H)any other fuel the Secretary prescribes by regulation that is not substantially petroleum and that would yield substantial energy security and environmental benefits. (2)Electric or low-emitting ferryThe term electric or low-emitting ferry means a ferry that reduces emissions by utilizing alternative fuels or onboard energy storage systems and related charging infrastructure to reduce emissions or produce zero onboard emissions under normal operation. 
(3)SecretaryThe term Secretary means the Secretary of Transportation. (b)EstablishmentThe Secretary shall carry out a pilot program to provide grants for the purchase of electric or low-emitting ferries and the electrification of or other reduction of emissions from existing ferries. 
(c)RequirementIn carrying out the pilot program under this section, the Secretary shall ensure that— (1)not less than 1 grant under this section shall be for a ferry service that serves the State with the largest number of Marine Highway System miles; and 
(2)not less than 1 grant under this section shall be for a bi-State ferry service— (A)with an aging fleet; and 
(B)whose development of zero and low emission power source ferries will propose to advance the state of the technology toward increasing the range and capacity of zero emission power source ferries. (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $50,000,000 for each of fiscal years 2022 through 2026. 
71103.Ferry service for rural communities 
(a)DefinitionsIn this section: (1)Basic essential ferry serviceThe term basic essential ferry service means scheduled ferry transportation service. 
(2)Eligible serviceThe term eligible service means a ferry service that— (A)operated a regular schedule at any time during the 5-year period ending on March 1, 2020; and 
(B)served not less than 2 rural areas located more than 50 sailing miles apart. (3)Rural areaThe term rural area has the meaning given the term in section 5302 of title 49, United States Code. 
(4)SecretaryThe term Secretary means the Secretary of Transportation. (b)EstablishmentThe Secretary shall establish a program to ensure that basic essential ferry service is provided to rural areas by providing funds to States to provide such basic essential ferry service. 
(c)Program criteriaThe Secretary shall establish requirements and criteria for participation in the program under this section, including requirements for the provision of funds to States. (d)WaiversThe Secretary shall establish criteria for the waiver of any requirement under this section. 
(e)Treatment 
(1)Not attributable to urbanized areasAn eligible service that receives funds from a State under this section shall not be attributed to an urbanized area for purposes of apportioning funds under chapter 53 of title 49, United States Code. (2)No receipt of certain apportioned fundsAn eligible service that receives funds from a State under this section shall not receive funds apportioned under section 5336 or 5337 of title 49, United States Code, in the same fiscal year. 
(f)FundingThere is authorized to be appropriated to the Secretary to carry out this section $200,000,000 for each of fiscal years 2022 through 2026. (g)Operating costs (1)Section 147 of title 23, United States Code, is amended by adding at the end the following: 
 
(k)Additional usesNotwithstanding any other provision of law, in addition to other uses of funds under this section, an eligible entity may use amounts made available under this section to pay the operating costs of the eligible entity.. (2)Section 218(c) of title 23, United States Code (as amended by section 11116 of division A), is amended by inserting operation, repair, after purchase,.  
71104.Expanding the funding authority for renovating, constructing, and expanding certain facilitiesSection 509 of the Indian Health Care Improvement Act (25 U.S.C. 1659) is amended— (1)by striking minor before renovations; and 
(2)by striking , to assist and all that follows through standards.  HRevenue provisions IHighway trust fund 80101.Extension of Highway Trust Fund expenditure authority (a)Highway Trust FundSection 9503 of the Internal Revenue Code of 1986 is amended— 
(1)by striking October 1, 2021 in subsections (b)(6)(B), (c)(1), and (e)(3) and inserting October 1, 2026, and (2)by striking Continuing Appropriations Act, 2021 and Other Extensions Act in subsections (c)(1) and (e)(3) and inserting Infrastructure Investment and Jobs Act.  
(b)Sport Fish Restoration and Boating Trust FundSection 9504 of such Code is amended— (1)by striking Continuing Appropriations Act, 2021 and Other Extensions Act each place it appears in subsection (b)(2) and inserting Infrastructure Investment and Jobs Act, and 
(2)by striking October 1, 2021 in subsection (d)(2) and inserting October 1, 2026. (c)Leaking Underground Storage Tank Trust FundSection 9508(e)(2) of such Code is amended by striking October 1, 2021 and inserting October 1, 2026. 
80102.Extension of highway-related taxes 
(a)In general 
(1)Each of the following provisions of the Internal Revenue Code of 1986 is amended by striking September 30, 2022 and inserting September 30, 2028: (A)Section 4041(a)(1)(C)(iii)(I). 
(B)Section 4041(m)(1)(B). (C)Section 4081(d)(1). 
(2)Each of the following provisions of such Code is amended by striking October 1, 2022 and inserting October 1, 2028: (A)Section 4041(m)(1)(A). 
(B)Section 4051(c). (C)Section 4071(d). 
(D)Section 4081(d)(3). (b)Extension of tax, etc., on use of certain heavy vehiclesEach of the following provisions of the Internal Revenue Code of 1986 is amended by striking 2023 each place it appears and inserting 2029: 
(1)Section 4481(f). (2)Subsections (c)(4) and (d) of section 4482. 
(c)Floor stocks refundsSection 6412(a)(1) of the Internal Revenue Code of 1986 is amended— (1)by striking October 1, 2022 each place it appears and inserting October 1, 2028; 
(2)by striking March 31, 2023 each place it appears and inserting March 31, 2029; and (3)by striking January 1, 2023 and inserting January 1, 2029. 
(d)Extension of certain exemptions 
(1)Section 4221(a) of the Internal Revenue Code of 1986 is amended by striking October 1, 2022 and inserting October 1, 2028. (2)Section 4483(i) of such Code is amended by striking October 1, 2023 and inserting October 1, 2029. 
(e)Extension of transfers of certain taxes 
(1)In generalSection 9503 of the Internal Revenue Code of 1986 is amended— (A)in subsection (b)— 
(i)by striking October 1, 2022 each place it appears in paragraphs (1) and (2) and inserting October 1, 2028; (ii)by striking October 1, 2022 in the heading of paragraph (2) and inserting October 1, 2028; 
(iii)by striking September 30, 2022 in paragraph (2) and inserting September 30, 2028; and (iv)by striking July 1, 2023 in paragraph (2) and inserting July 1, 2029; and 
(B)in subsection (c)(2), by striking July 1, 2023 and inserting July 1, 2029. (2)Motorboat and small-engine fuel tax transfers (A)In generalParagraphs (3)(A)(i) and (4)(A) of section 9503(c) of such Code are each amended by striking October 1, 2022 and inserting October 1, 2028. 
(B)Conforming amendments to land and water conservation fundSection 200310 of title 54, United States Code, is amended— (i)by striking October 1, 2023 each place it appears and inserting October 1, 2029; and 
(ii)by striking October 1, 2022 and inserting October 1, 2028. (f)Effective dateThe amendments made by this section shall take effect on October 1, 2021. 
80103.Further additional transfers to trust fundSubsection (f) of section 9503 of the Internal Revenue Code of 1986 is amended by redesignating paragraph (11) as paragraph (12) and inserting after paragraph (10) the following new paragraph:  (11)Further transfers to trust fundOut of money in the Treasury not otherwise appropriated, there is hereby appropriated— 
(A)$90,000,000,000 to the Highway Account (as defined in subsection (e)(5)(B)) in the Highway Trust Fund; and (B)$28,000,000,000 to the Mass Transit Account in the Highway Trust Fund.. 
IIChemical superfund 
80201.Extension and modification of certain superfund excise taxes 
(a)Extension 
(1)In generalSection 4661(c) of the Internal Revenue Code of 1986 is amended to read as follows:  (c)TerminationNo tax shall be imposed by this section after December 31, 2031.. 
(2)Imported substancesSection 4671(e) of the Internal Revenue Code of 1986 is amended to read as follows:  (e)TerminationNo tax shall be imposed by this section after December 31, 2031.. 
(b)Modification of rates 
(1)In generalSection 4661(b) of the Internal Revenue Code of 1986 is amended to read as follows:  (b)Amount of taxThe amount of tax imposed by subsection (a) shall be determined in accordance with the following table: 
 
 
In the case of:The tax is the following amount per ton: 
 
Acetylene$9.74 
Benzene9.74 
Butane9.74 
Butylene9.74 
Butadiene9.74 
Ethylene9.74 
Methane6.88 
Napthalene9.74 
Propylene9.74 
Toluene9.74 
Xylene9.74 
Ammonia5.28 
Antimony8.90 
Antimony trioxide7.50 
Arsenic8.90 
Arsenic trioxide6.82 
Barium sulfide4.60 
Bromine8.90 
Cadmium8.90 
Chlorine5.40 
Chromium8.90 
Chromite3.04 
Potassium dichromate3.38 
Sodium dichromate3.74 
Cobalt8.90 
Cupric sulfate3.74 
Cupric oxide7.18 
Cuprous oxide7.94 
Hydrochloric acid0.58 
Hydrogen fluoride8.46 
Lead oxide8.28 
Mercury8.90 
Nickel8.90 
Phosphorus8.90 
Stannous chloride5.70 
Stannic chloride4.24 
Zinc chloride4.44 
Zinc sulfate3.80 
Potassium hydroxide0.44 
Sodium hydroxide0.56 
Sulfuric acid0.52 
Nitric acid0.48.. 
(2)Rate on taxable substances where importer does not furnish information to the secretarySection 4671(b)(2) of such Code is amended by striking 5 percent and inserting 10 percent. (c)Rules relating to taxable substances (1)Modification of determination of taxable substancesSection 4672(a)(2)(B) of the Internal Revenue Code of 1986 is amended by striking 50 percent each place it appears and inserting 20 percent. 
(2)Presumption as a taxable substance for prior determinationsExcept as otherwise determined by the Secretary of the Treasury (or the Secretary’s delegate), any substance which was determined to be a taxable substance by reason of section 4672(a)(2) of the Internal Revenue Code of 1986 prior to the date of enactment of this Act shall continue to be treated as a taxable substance for purposes of such section after such date.  (3)Publication of initial listNot later than January 1, 2022, the Secretary of the Treasury (or the Secretary's delegate) shall publish an initial list of taxable substances under section 4672(a) of the Internal Revenue Code of 1986. 
(d)Effective dateThe amendments made by this section shall take effect on July 1, 2022. IIICustoms user fees 80301.Extension of customs user fees (a)In generalSection 13031(j)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)) is amended— 
(1)in subparagraph (A), by striking September 30, 2030 and inserting September 30, 2031; and (2)in subparagraph (B)(i), by striking September 30, 2030 and inserting September 30, 2031. 
(b)Rate for merchandise processing feesSection 503 of the United States-Korea Free Trade Agreement Implementation Act (Public Law 112–41; 19 U.S.C. 3805 note) is amended by striking September 30, 2030 and inserting September 30, 2031. IVBond Provisions 80401.Private activity bonds for qualified broadband projects (a)In generalSection 142(a) of the Internal Revenue Code of 1986 is amended by striking or at the end of paragraph (14), by striking the period at the end of paragraph (15) and inserting , or, and by adding at the end the following new paragraph: 
 
(16)qualified broadband projects.. (b)Qualified broadband projectsSection 142 of such Code is amended by adding at the end the following new subsection: 
 
(n)Qualified broadband project 
(1)In generalFor purposes of subsection (a)(16), the term qualified broadband project means any project which— (A)is designed to provide broadband service solely to 1 or more census block groups in which more than 50 percent of residential households do not have access to fixed, terrestrial broadband service which delivers at least 25 megabits per second downstream and at least 3 megabits service upstream, and  
(B)results in internet access to residential locations, commercial locations, or a combination of residential and commercial locations at speeds not less than 100 megabits per second for downloads and 20 megabits for second for uploads, but only if at least 90 percent of the locations provided such access under the project are locations where, before the project, a broadband service provider— (i)did not provide service, or 
(ii)did not provide service meeting the minimum speed requirements described in subparagraph (A). (2)Notice to broadband providersA project shall not be treated as a qualified broadband project unless, before the issue date of any issue the proceeds of which are to be used to fund the project, the issuer— 
(A)notifies each broadband service provider providing broadband service in the area within which broadband services are to be provided under the project of the project and its intended scope, (B)includes in such notice a request for information from each such provider with respect to the provider's ability to deploy, manage, and maintain a broadband network capable of providing gigabit capable Internet access to residential or commercial locations, and 
(C)allows each such provider at least 90 days to respond to such notice and request.. (c)Partial exception from volume cap (1)In generalSection 146(g) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (3), by striking the period at the end of paragraph (4) and inserting , and, and by inserting immediately after paragraph (4) the following new paragraph: 
 
(5)75 percent of any exempt facility bond issued as part of an issue described in paragraph (16) of section 142(a) (relating to qualified broadband projects).. (2)Government-owned projectsThe last sentence of section 146(g) of such Code is amended by striking Paragraph (4) and inserting Paragraphs (4) and (5). 
(d)Effective dateThe amendments made by this section shall apply to obligations issued in calendar years beginning after the date of the enactment of this Act. 80402.Carbon dioxide capture facilities (a)In generalSection 142(a) of the Internal Revenue Code of 1986, as amended by section 80401, is amended by striking or at the end of paragraph (15), by striking the period at the end of paragraph (16) and inserting , or, and by adding at the end the following new paragraph: 
 
(17)qualified carbon dioxide capture facilities.. (b)Qualified carbon dioxide capture facilitiesSection 142 of such Code, as amended by section 80401, is amended by adding at the end the following new subsection: 
 
(o)Qualified carbon dioxide capture facility 
(1)In generalFor purposes of subsection (a)(17), the term qualified carbon dioxide capture facility means— (A)the eligible components of an industrial carbon dioxide facility, and 
(B)a direct air capture facility (as defined in section 45Q(e)(1)). (2)DefinitionsFor purposes of this subsection: 
(A)Eligible component 
(i)In generalThe term eligible component means any equipment which is installed in an industrial carbon dioxide facility that satisfies the requirements under paragraph (3) and which is—  (I)used for the purpose of capture, treatment and purification, compression, transportation, or on-site storage of carbon dioxide produced by the industrial carbon dioxide facility, or 
(II)integral or functionally related and subordinate to a process which converts a solid or liquid product from coal, petroleum residue, biomass, or other materials which are recovered for their energy or feedstock value into a synthesis gas composed primarily of carbon dioxide and hydrogen for direct use or subsequent chemical or physical conversion. (ii)DefinitionsFor purposes of this subparagraph— 
(I)Biomass 
(aa)In generalThe term biomass means any— (AA)agricultural or plant waste, 
(BB)byproduct of wood or paper mill operations, including lignin in spent pulping liquors, and (CC)other products of forestry maintenance. 
(bb)ExclusionThe term biomass does not include paper which is commonly recycled. (II)CoalThe term coal means anthracite, bituminous coal, subbituminous coal, lignite, and peat. 
(B)Industrial carbon dioxide facility 
(i)In generalExcept as provided in clause (ii), the term industrial carbon dioxide facility means a facility that emits carbon dioxide (including from any fugitive emissions source) that is created as a result of any of the following processes: (I)Fuel combustion. 
(II)Gasification. (III)Bioindustrial. 
(IV)Fermentation. (V)Any manufacturing industry relating to— 
(aa)chemicals, (bb)fertilizers, 
(cc)glass, (dd)steel, 
(ee)petroleum residues, (ff)forest products, 
(gg)agriculture, including feedlots and dairy operations, and (hh)transportation grade liquid fuels. 
(ii)ExceptionsFor purposes of clause (i), an industrial carbon dioxide facility shall not include— (I)any geological gas facility, or 
(II)any air separation unit that— (aa)does not qualify as gasification equipment, or 
(bb)is not a necessary component of an oxy-fuel combustion process. (iii)DefinitionsFor purposes of this subparagraph— 
(I)Petroleum residueThe term petroleum residue means the carbonized product of high-boiling hydrocarbon fractions obtained in petroleum processing. (II)Geological gas facilityThe term geological gas facility means a facility that— 
(aa)produces a raw product consisting of gas or mixed gas and liquid from a geological formation, (bb)transports or removes impurities from such product, or 
(cc)separates such product into its constituent parts. (3)Special rule for facilities with less than 65 percent capture and storage percentage (A)In generalSubject to subparagraph (B), the eligible components of an industrial carbon dioxide facility satisfies the requirements of this paragraph if such eligible components are designed to have a capture and storage percentage (as determined under subparagraph (C)) that is equal to or greater than 65 percent. 
(B)ExceptionIn the case of an industrial carbon dioxide facility designed with a capture and storage percentage that is less than 65 percent, the percentage of the cost of the eligible components installed in such facility that may be financed with tax-exempt bonds may not be greater than the designed capture and storage percentage. (C)Capture and storage percentage (i)In generalSubject to clause (ii), the capture and storage percentage shall be an amount, expressed as a percentage, equal to the quotient of— 
(I)the total metric tons of carbon dioxide designed to be annually captured, transported, and injected into— (aa)a facility for geologic storage, or 
(bb)an enhanced oil or gas recovery well followed by geologic storage, divided by (II)the total metric tons of carbon dioxide which would otherwise be released into the atmosphere each year as industrial emission of greenhouse gas if the eligible components were not installed in the industrial carbon dioxide facility. 
(ii)Limited application of eligible componentsIn the case of eligible components that are designed to capture carbon dioxide solely from specific sources of emissions or portions thereof within an industrial carbon dioxide facility, the capture and storage percentage under this subparagraph shall be determined based only on such specific sources of emissions or portions thereof. (4)RegulationsThe Secretary shall issue such regulations or other guidance as are necessary to carry out the provisions of this subsection, including methods for determining costs attributable to an eligible component for purposes of paragraph (3)(A).. 
(c)Volume capSection 146(g) of such Code, as amended by section 80401, is amended by striking and at the end of paragraph (4), by striking the period at the end of paragraph (5) and inserting , and, and by inserting immediately after paragraph (5) the following new paragraph:  (6)75 percent of any exempt facility bond issued as part of an issue described in paragraph (17) of section 142(a) (relating to qualified carbon dioxide capture facilities).. 
(d)Clarification of private business useSection 141(b)(6) of such Code is amended by adding at the end the following new subparagraph:  (C)Clarification relating to qualified carbon dioxide capture facilitiesFor purposes of this subsection, the sale of carbon dioxide produced by a qualified carbon dioxide capture facility (as defined in section 142(o)) which is owned by a governmental unit shall not constitute private business use.. 
(e)Coordination with credit for carbon oxide sequestrationSection 45Q(f) of such Code is amended by adding at the end the following new paragraph:  (3)Credit reduced for certain tax-exempt bondsThe amount of the credit determined under subsection (a) with respect to any project for any taxable year shall be reduced by the amount which is the product of the amount so determined for such year and the lesser of ½ or a fraction— 
(A)the numerator of which is the sum, for the taxable year and all prior taxable years, of the proceeds from an issue described in section 142(a)(17) used to provide financing for the project the interest on which is exempt from tax under section 103, and (B)the denominator of which is the aggregate amount of additions to the capital account for the project for the taxable year and all prior taxable years.The amounts under the preceding sentence for any taxable year shall be determined as of the close of the taxable year.. 
(f)Effective dateThe amendments made by this section shall apply to obligations issued after December 31, 2021.  80403.Increase in national limitation amount for qualified highway or surface freight transportation facilities (a)In generalSection 142(m)(2)(A) of the Internal Revenue Code of 1986 is amended by striking $15,000,000,000 and inserting $30,000,000,000. 
(b)Effective dateThe amendment made by this section shall apply to bonds issued after the date of the enactment of this Act.  VRelief for taxpayers affected by disasters or other critical events 80501.Modification of automatic extension of certain deadlines in the case of taxpayers affected by Federally declared disasters (a)In generalSection 7508A(d) of the Internal Revenue Code of 1986 is amended— 
(1)in paragraph (1)— (A)by striking the latest incident date so specified in subparagraph (B) and inserting the later of such earliest incident date described in subparagraph (A) or the date such declaration was issued, and 
(B)by striking in the same manner as a period specified under subsection (a) and inserting in determining, under the internal revenue laws, in respect of any tax liability of such qualified taxpayer, whether any of the acts described in subparagraphs (A) through (F) of section 7508(a)(1) were performed within the time prescribed therefor (determined without regard to extension under any other provision of this subtitle for periods after the date determined under subparagraph (B)), (2)by striking paragraph (3) and inserting the following: 
 
(3)Disaster areaFor purposes of this subsection, the term disaster area means an area in which a major disaster for which the President provides financial assistance under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) occurs., and (3)by adding at the end the following: 
 
(6)Multiple declarationsFor purposes of paragraph (1), in the case of multiple declarations relating to a disaster area which are issued within a 60-day period, a separate period shall be determined under such paragraph with respect to each such declaration.. (b)Effective dateThe amendment made by this section shall apply to federally declared disasters declared after the date of enactment of this Act.  
80502.Modifications of rules for postponing certain acts by reason of service in combat zone or contingency operation 
(a)In generalSection 7508(a)(1) of the Internal Revenue Code of 1986 is amended— (1)by striking subparagraph (C) and inserting the following: 
 
(C)Filing a petition with the Tax Court, or filing a notice of appeal from a decision of the Tax Court;, and (2)by inserting or in respect of any erroneous refund after any tax in subparagraph (J). 
(b)Effective dateThe amendments made by this section shall apply to any period for performing an act which has not expired before the date of the enactment of this Act.  80503.Tolling of time for filing a petition with the tax court (a)In generalSection 7451 of the Internal Revenue Code of 1986 is amended— 
(1)by striking The Tax Court and inserting the following:  (a)FeesThe Tax Court, and 
(2)by adding at the end the following new subsection:  (b)Tolling of time in certain cases (1)In generalNotwithstanding any other provision of this title, in any case (including by reason of a lapse in appropriations) in which a filing location is inaccessible or otherwise unavailable to the general public on the date a petition is due, the relevant time period for filing such petition shall be tolled for the number of days within the period of inaccessibility plus an additional 14 days. 
(2)Filing locationFor purposes of this subsection, the term filing location means— (A)the office of the clerk of the Tax Court, or 
(B)any on-line portal made available by the Tax Court for electronic filing of petitions.. (b)Conforming amendments (1)The heading for section 7451 of the Internal Revenue Code of 1986 is amended by striking Fee for filing petition and inserting Petitions. 
(2)The item in the table of contents for part II of subchapter C of chapter 76 of such Code is amended by striking Fee for filing petition and inserting Petitions. (c)Effective dateThe amendments made by this section shall apply to petitions required to be timely filed (determined without regard to the amendments made by this section) after the date of enactment of this Act. 
80504.Authority to postpone certain tax deadlines by reason of significant fires 
(a)In generalSection 7508A of the Internal Revenue Code of 1986 is amended— (1)by inserting , a significant fire, after federally declared disaster (as defined in section 165(i)(5)(A)) in subsection (a), 
(2)by inserting , fire, after disaster each place it appears in subsections (a)(1) and (b), and (3)by adding at the end the following new subsection: 
 
(e)Significant fireFor purposes of this section, the term significant fire means any fire with respect to which assistance is provided under section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act.. (b)Conforming amendments (1)The heading of section 7508A of the Internal Revenue Code of 1986 is amended by striking Presidentially declared disaster and inserting Federally declared disaster, significant fire,. 
(2)The item relating to section 7508A in the table of sections for chapter 77 of such Code is amended by striking Presidentially declared disaster and inserting Federally declared disaster, significant fire,. (c)Effective dateThe amendments made by this section shall apply to fires for which assistance is provided after the date of the enactment of this Act.  
VIOther provisions 
80601.Modification of tax treatment of contributions to the capital of a corporation 
(a)In generalSection 118 of the Internal Revenue Code of 1986 is amended— (1)in subsection (b), by inserting except as provided in subsection (c), after For purposes of subsection (a),,  
(2)by redesignating subsection (d) as subsection (e), and (3)by striking subsection (c) and inserting the following: 
 
(c)Special Rules for water and sewerage disposal utilities 
(1)General ruleFor purposes of this section, the term contribution to the capital of the taxpayer includes any amount of money or other property received from any person (whether or not a shareholder) by a regulated public utility which provides water or sewerage disposal services if— (A)such amount is— 
(i)a contribution in aid of construction, or (ii)a contribution to the capital of such utility by a governmental entity providing for the protection, preservation, or enhancement of drinking water or sewerage disposal services, 
(B)in the case of a contribution in aid of construction which is property other than water or sewerage disposal facilities, such amount meets the requirements of the expenditure rule of paragraph (2), and (C)such amount (or any property acquired or constructed with such amount) is not included in the taxpayer's rate base for ratemaking purposes. 
(2)Expenditure ruleAn amount meets the requirements of this paragraph if— (A)an amount equal to such amount is expended for the acquisition or construction of tangible property described in section 1231(b)— 
(i)which is the property for which the contribution was made or is of the same type as such property, and (ii)which is used predominantly in the trade or business of furnishing water or sewerage disposal services, 
(B)the expenditure referred to in subparagraph (A) occurs before the end of the second taxable year after the year in which such amount was received, and (C)accurate records are kept of the amounts contributed and expenditures made, the expenditures to which contributions are allocated, and the year in which the contributions and expenditures are received and made. 
(3)DefinitionsFor purposes of this subsection— (A)Contribution in aid of constructionThe term contribution in aid of construction shall be defined by regulations prescribed by the Secretary, except that such term shall not include amounts paid as service charges for starting or stopping services. 
(B)PredominantlyThe term predominantly means 80 percent or more. (C)Regulated public utilityThe term regulated public utility has the meaning given such term by section 7701(a)(33), except that such term shall not include any utility which is not required to provide water or sewerage disposal services to members of the general public in its service area. 
(4)Disallowance of deductions and credits; adjusted basisNotwithstanding any other provision of this subtitle, no deduction or credit shall be allowed for, or by reason of, any expenditure which constitutes a contribution in aid of construction to which this subsection applies. The adjusted basis of any property acquired with contributions in aid of construction to which this subsection applies shall be zero. (d)Statute of LimitationsIf the taxpayer for any taxable year treats an amount as a contribution to the capital of the taxpayer described in subsection (c)(1)(A)(i), then— 
(1)the statutory period for the assessment of any deficiency attributable to any part of such amount shall not expire before the expiration of 3 years from the date the Secretary is notified by the taxpayer (in such manner as the Secretary may prescribe) of— (A)the amount of the expenditure referred to in subparagraph (A) of subsection (c)(2), 
(B)the taxpayer's intention not to make the expenditures referred to in such subparagraph, or (C)a failure to make such expenditure within the period described in subparagraph (B) of subsection (c)(2), and 
(2)such deficiency may be assessed before the expiration of such 3-year period notwithstanding the provisions of any other law or rule of law which would otherwise prevent such assessment.. (b)Effective dateThe amendments made by this section shall apply to contributions made after December 31, 2020. 
80602.Extension of interest rate stabilization 
(a)Funding stabilization under the Internal Revenue Code of 1986The table in subclause (II) of section 430(h)(2)(C)(iv) of the Internal Revenue Code of 1986 is amended to read as follows:    If the calendar year is:The applicable minimum percentage is:The applicable maximum percentage is:  Any year in the period starting in 2012 and ending in 201990%110% Any year in the period starting in 2020 and ending in 203095%105% 203190%110% 203285%115% 203380%120% 203475%125% After 203470%130%.. (b)Funding stabilization under Employee Retirement Income Security Act of 1974 (1)In generalThe table in subclause (II) of section 303(h)(2)(C)(iv) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1083(h)(2)(C)(iv)) is amended to read as follows: 
 
 
 
If the calendar year is:The applicable minimum percentage is:The applicable maximum percentage is: 
 
Any year in the period starting in 2012 and ending in 201990%110% 
Any year in the period starting in 2020 and ending in 203095%105% 
203190%110% 
203285%115% 
203380%120% 
203475%125% 
After 203470%130%.. 
(2)Conforming amendments 
(A)In generalSection 101(f)(2)(D) of such Act (29 U.S.C. 1021(f)(2)(D)) is amended— (i)in clause (i), by striking and the American Rescue Plan Act of 2021 both places it appears and inserting , the American Rescue Plan Act of 2021, and the Infrastructure Investment and Jobs Act, and 
(ii)in clause (ii), by striking 2029 and inserting 2034. (B)StatementsThe Secretary of Labor shall modify the statements required under subclauses (I) and (II) of section 101(f)(2)(D)(i) of such Act to conform to the amendments made by this section. 
(c)Effective dateThe amendments made by this section shall apply with respect to plan years beginning after December 31, 2021. 80603.Information reporting for brokers and digital assets (a)Clarification of definition of brokerSection 6045(c)(1) of the Internal Revenue Code of 1986 is amended— 
(1)by striking and at the end of subparagraph (B),  (2)in subparagraph (C)— 
(A)by striking any other person who (for a consideration) and inserting any person who (for consideration), and (B)by striking the period at the end and inserting , and, and  
(3)by inserting after subparagraph (C) the following new subparagraph:   (D)any person who (for consideration) is responsible for regularly providing any service effectuating transfers of digital assets on behalf of another person.. 
(b)Reporting of digital assets 
(1)Brokers 
(A)Treatment as specified securitySection 6045(g)(3)(B) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (iii), by redesignating clause (iv) as clause (v), and by inserting after clause (iii) the following new clause:  (iv)any digital asset, and. 
(B)Definition of digital assetSection 6045(g)(3) of such Code is amended by adding at the end the following new subparagraph:  (D)Digital assetExcept as otherwise provided by the Secretary, the term digital asset means any digital representation of value which is recorded on a cryptographically secured distributed ledger or any similar technology as specified by the Secretary.. 
(C)Applicable dateSection 6045(g)(3)(C) of such Code is amended— (i)in clause (ii), by striking and at the end, 
(ii)by redesignating clause (iii) as clause (iv), and (iii)by inserting after clause (ii) the following: 
 
(iii)January 1, 2023, in the case of any specified security which is a digital asset, and. (2)Furnishing of information (A)In generalSection 6045A of such Code is amended— 
(i)in subsection (a), by striking a security which is, and (ii)by adding at the end the following: 
 
(d)Return requirement for certain transfers of digital assets not otherwise subject to reportingAny broker, with respect to any transfer (which is not part of a sale or exchange executed by such broker) during a calendar year of a covered security which is a digital asset from an account maintained by such broker to an account which is not maintained by, or an address not associated with, a person that such broker knows or has reason to know is also a broker, shall make a return for such calendar year, in such form as determined by the Secretary, showing the information otherwise required to be furnished with respect to transfers subject to subsection (a).. (B)Reporting penaltiesSection 6724(d)(1)(B) of such Code is amended by striking or at the end of clause (xxv), by striking and at the end of clause (xxvi), and by inserting after clause (xxvi) the following new clause:  
 
(xxvii)section 6045A(d) (relating to returns for certain digital assets),. (3)Treatment as cash for purposes of section 6050ISection 6050I(d) of such Code is amended by striking and at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting , and, and by inserting after paragraph (2) the following new paragraph: 
 
(3)any digital asset (as defined in section 6045(g)(3)(D)).. (c)Effective dateThe amendments made by this section shall apply to returns required to be filed, and statements required to be furnished, after December 31, 2023. 
(d)Rule of constructionNothing in this section or the amendments made by this section shall be construed to create any inference, for any period prior to the effective date of such amendments, with respect to— (1)whether any person is a broker under section 6045(c)(1) of the Internal Revenue Code of 1986, or 
(2)whether any digital asset is property which is a specified security under section 6045(g)(3)(B) of such Code.  80604.Termination of employee retention credit for employers subject to closure due to COVID–19 (a)In generalSection 3134 of the Internal Revenue Code of 1986 is amended— 
(1)in subsection (c)(5)— (A)in subparagraph (A), by adding and at the end, 
(B)in subparagraph (B), by striking , and at the end and inserting a period, and (C)by striking subparagraph (C), and 
(2)in subsection (n), by striking January 1, 2022 and inserting October 1, 2021 (or, in the case of wages paid by an eligible employer which is a recovery startup business, January 1, 2022). (b)Effective dateThe amendments made by this section shall apply to calendar quarters beginning after September 30, 2021. 
IOther matters 
90001.Extension of direct spending reductions through fiscal year 2031Section 251A(6) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a(6)) is amended— (1)in subparagraph (B), in the matter preceding clause (i), by striking 2030 and inserting 2031; and 
(2)in subparagraph (C)— (A)in the matter preceding clause (i), by striking 2030 and inserting 2031; 
(B)in clause (i)— (i)by striking 5 1/2 and inserting 6; 
(ii)by striking 2.0 and inserting 4.0; and (iii)by striking the semicolon at the end and inserting ; and; 
(C)in clause (ii)— (i)by striking 6-month period beginning on the day after the last day of the period described in clause (i) and inserting second 6 months; 
(ii)by striking 4.0 and inserting 0; and (iii)by striking ; and and inserting a period; and 
(D)by striking clause (iii).  90002.Strategic Petroleum Reserve drawdown and sale (a)Drawdown and sale (1)In generalNotwithstanding section 161 of the Energy Policy and Conservation Act (42 U.S.C. 6241), except as provided in subsections (b) and (c), the Secretary of Energy shall draw down and sell from the Strategic Petroleum Reserve 87,600,000 barrels of crude oil during the period of fiscal years 2028 through 2031. 
(2)TimingSubject to paragraph (1) and subsection (c)(1), in determining the timing of each drawdown and sale from the Strategic Petroleum Reserve during the period of fiscal years 2028 through 2031 under paragraph (1), to the maximum extent practicable, the Secretary shall maximize the financial return to the United States taxpayers.  (3)Deposit of amounts received from saleAmounts received from a sale under paragraph (1) shall be deposited in the general fund of the Treasury during the fiscal year in which the sale occurs. 
(4)SPR Petroleum AccountThe Secretary of the Treasury shall deposit in the SPR Petroleum Account established under section 167(a) of the Energy Policy and Conservation Act (42 U.S.C. 6247(a)) $43,500,000, to be used to carry out paragraph (1) in accordance with section 167 of the Energy Policy and Conservation Act (42 U.S.C. 6247).  (b)Emergency protectionThe Secretary of Energy shall not draw down and sell crude oil under subsection (a) in a quantity that would limit the authority to sell petroleum products under subsection (h) of section 161 of the Energy Policy and Conservation Act (42 U.S.C. 6241) in the full quantity authorized by that subsection. 
(c)Limitations 
(1)In generalThe Secretary of Energy shall not draw down or conduct sales of crude oil under subsection (a) after the date on which a total of $6,100,000,000 has been deposited in the general fund of the Treasury from sales authorized under that subsection.  (2)Minimum volumeSection 161(h)(2) of the Energy Policy and Conservation Act (42 U.S.C. 6241(h)(2)) is amended by striking 340,000,000 each place it appears and inserting 252,400,000.  
90003.Findings regarding unused unemployment insurance fundsCongress finds the following: (1)On July 16, 2021, the Congressional Budget Office (in this section referred to as CBO) reduced its projected cost of the extension of expanded unemployment compensation as enacted in the American Rescue Plan Act of 2021 (P.L. 117–2). 
(2)CBO budget projections included mandatory outlays for the expansion totaling $144,000,000,000 in 2021 and $8,000,000,000 in 2022. That estimated cost is $50,000,000,000 less in 2021, and $3,000,000,000 less in 2022, than anticipated in CBO's March 2021 cost estimate. (3)CBO reduced its projections of those costs for two major reasons. First, several States have announced that they are discontinuing one or more of the components of expanded unemployment compensation before the expansion’s authorization ends in September 2021. In its original estimate, CBO projected that all States would participate in the programs until September. Second, because of the improving economy, the agency has lowered its forecast of the unemployment rate, resulting in fewer projected beneficiaries for the programs, which also reduced projected costs.  
(4)It is estimated that there are approximately $53,000,000,000 in savings from the amounts in the Treasury originally estimated to be spent on unemployment insurance funds (under the provisions of subtitle A of title II of division A of the CARES Act) not used by the States.  90004.Requiring manufacturers of certain single-dose container or single-use package drugs payable under part B of the Medicare program to provide refunds with respect to discarded amounts of such drugsSection 1847A of the Social Security Act (42 U.S.C. 1395w–3a) is amended— 
(1)by redesignating subsection (h) as subsection (i); and (2)by inserting after subsection (g) the following new subsection: 
 
(h)Refund for certain discarded single-dose container or single-use package drugs 
(1)Secretarial provision of information 
(A)In generalFor each calendar quarter beginning on or after January 1, 2023, the Secretary shall, with respect to a refundable single-dose container or single-use package drug (as defined in paragraph (8)), report to each manufacturer (as defined in subsection (c)(6)(A)) of such refundable single-dose container or single-use package drug the following for the calendar quarter: (i)Subject to subparagraph (C), information on the total number of units of the billing and payment code of such drug, if any, that were discarded during such quarter, as determined using a mechanism such as the JW modifier used as of the date of enactment of this subsection (or any such successor modifier that includes such data as determined appropriate by the Secretary). 
(ii)The refund amount that the manufacturer is liable for pursuant to paragraph (3). (B)Determination of discarded amountsFor purposes of subparagraph (A)(i), with respect to a refundable single-dose container or single-use package drug furnished during a quarter, the amount of such drug that was discarded shall be determined based on the amount of such drug that was unused and discarded for each drug on the date of service. 
(C)Exclusion of units of packaged drugsThe total number of units of the billing and payment code of a refundable single-dose container or single-use package drug of a manufacturer furnished during a calendar quarter for purposes of subparagraph (A)(i), and the determination of the estimated total allowed charges for the drug in the quarter for purposes of paragraph (3)(A)(ii), shall not include such units that are packaged into the payment amount for an item or service and are not separately payable. (2)Manufacturer requirementFor each calendar quarter beginning on or after January 1, 2023, the manufacturer of a refundable single-dose container or single-use package drug shall, for such drug, provide to the Secretary a refund that is equal to the amount specified in paragraph (3) for such drug for such quarter. 
(3)Refund amount 
(A)In generalThe amount of the refund specified in this paragraph is, with respect to a refundable single-dose container or single-use package drug of a manufacturer assigned to a billing and payment code for a calendar quarter beginning on or after January 1, 2023, an amount equal to the estimated amount (if any) by which— (i)the product of— 
(I)the total number of units of the billing and payment code for such drug that were discarded during such quarter (as determined under paragraph (1)); and (II) (aa)in the case of a refundable single-dose container or single-use package drug that is a single source drug or biological, the amount of payment determined for such drug or biological under subsection (b)(1)(B) for such quarter; or 
(bb)in the case of a refundable single-dose container or single-use package drug that is a biosimilar biological product, the amount of payment determined for such product under subsection (b)(1)(C) for such quarter; exceeds (ii)an amount equal to the applicable percentage (as defined in subparagraph (B)) of the estimated total allowed charges for such drug under this part during the quarter. 
(B)Applicable percentage defined 
(i)In generalFor purposes of subparagraph (A)(ii), the term applicable percentage means— (I)subject to subclause (II), 10 percent; and 
(II)if applicable, in the case of a refundable single-dose container or single-use package drug described in clause (ii), a percentage specified by the Secretary pursuant to such clause. (ii)Treatment of drugs that have unique circumstancesIn the case of a refundable single-dose container or single-use package drug that has unique circumstances involving similar loss of product as that described in paragraph (8)(B)(ii), the Secretary, through notice and comment rulemaking, may increase the applicable percentage otherwise applicable under clause (i)(I) as determined appropriate by the Secretary. 
(4)FrequencyAmounts required to be refunded pursuant to paragraph (2) shall be paid in regular intervals (as determined appropriate by the Secretary). (5)Refund depositsAmounts paid as refunds pursuant to paragraph (2) shall be deposited into the Federal Supplementary Medical Insurance Trust Fund established under section 1841. 
(6)Enforcement 
(A)Audits 
(i)Manufacturer auditsEach manufacturer of a refundable single-dose container or single-use package drug that is required to provide a refund under this subsection shall be subject to periodic audit with respect to such drug and such refunds by the Secretary. (ii)Provider auditsThe Secretary shall conduct periodic audits of claims submitted under this part with respect to refundable single-dose container or single-use package drugs in accordance with the authority under section 1833(e) to ensure compliance with the requirements applicable under this subsection. 
(B)Civil money penalty 
(i)In generalThe Secretary shall impose a civil money penalty on a manufacturer of a refundable single-dose container or single-use package drug who has failed to comply with the requirement under paragraph (2) for such drug for a calendar quarter in an amount equal to the sum of— (I)the amount that the manufacturer would have paid under such paragraph with respect to such drug for such quarter; and 
(II)25 percent of such amount. (ii)ApplicationThe provisions of section 1128A (other than subsections (a) and (b)) shall apply to a civil money penalty under this subparagraph in the same manner as such provisions apply to a penalty or proceeding under section 1128A(a). 
(7)ImplementationThe Secretary shall implement this subsection through notice and comment rulemaking. (8)Definition of refundable single-dose container or single-use package drug (A)In generalExcept as provided in subparagraph (B), in this subsection, the term refundable single-dose container or single-use package drug means a single source drug or biological (as defined in section 1847A(c)(6)(D)) or a biosimilar biological product (as defined in section 1847A(c)(6)(H)) for which payment is made under this part and that is furnished from a single-dose container or single-use package. 
(B)ExclusionsThe term refundable single-dose container or single-use package drug does not include— (i)a drug or biological that is either a radiopharmaceutical or an imaging agent; 
(ii)a drug or biological approved by the Food and Drug Administration for which dosage and administration instructions included in the labeling require filtration during the drug preparation process, prior to dilution and administration, and require that any unused portion of such drug after the filtration process be discarded after the completion of such filtration process; or (iii)a drug or biological approved by the Food and Drug Administration on or after the date of enactment of this subsection and with respect to which payment has been made under this part for fewer than 18 months. 
(9)Report to CongressNot later than 3 years after the date of enactment of this subsection, the Office of the Inspector General, after consultation with the Centers for Medicare & Medicaid Services and the Food and Drug Administration, shall submit to the Committee on Finance of the Senate and the Committee on Energy and Commerce and the Committee on Ways and Means of the House of Representatives, a report on any impact this section is reported to have on the licensure, market entry, market retention, or marketing of biosimilar biological products. Such report shall be updated periodically at the direction of the Committee on Finance of the Senate and the Committee on Energy and Commerce and the Committee on Ways and Means of the House of Representatives..  90005.Extension of enterprise guarantee feesSection 1327(f) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4547(f)) is amended by striking 2021 and inserting 2032.  
90006.Moratorium on implementation of rule relating to eliminating the anti-kickback statute safe harbor protection for prescription drug rebatesNotwithstanding any other provision of law, the Secretary of Health and Human Services shall not, prior to January 1, 2026, implement, administer, or enforce the provisions of the final rule published by the Office of the Inspector General of the Department of Health and Human Services on November 30, 2020, and titled Fraud and Abuse; Removal of Safe Harbor Protection for Rebates Involving Prescription Pharmaceuticals and Creation of New Safe Harbor Protection for Certain Point-of-Sale Reductions in Price on Prescription Pharmaceuticals and Certain Pharmacy Benefit Manager Service Fees  (85 Fed. Reg. 76666).  90007.Rescission of COVID–19 appropriations (a)Economic injury disaster loan subsidy (1)RescissionOf the unobligated balances from amounts made available under the heading Small Business Administration—Disaster Loans Program Account in title II of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139), $13,500,000,000 are permanently rescinded. 
(2)DesignationThe amount rescinded pursuant to paragraph (1) that was previously designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 is designated by the Congress as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. (b)Targeted EIDL advance (1)Of the unobligated balances from amounts made available under the heading Small Business Administration—Targeted EIDL Advance in section 323(d)(1)(D) of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260), $17,578,000,000 are permanently rescinded. 
(2)Of the unobligated balances from amounts made available in section 5002(b) of the American Rescue Plan Act of 2021 (Public Law 117–2)— (A)amounts may be transferred to and merged with Small Business Administration—Disaster Loans Program Account for the cost of direct loans authorized under section 7(b) of the Small Business Act (15 U.S.C. 636(b)); 
(B)not more than $500,000,000 may be transferred to Small Business Administration—Salaries and Expenses for necessary expenses, not otherwise provided for, of the Small Business Administration; and (C)not more than $992,000,000 may be transferred to, and merged with, Small Business Administration—Business Loans Program Account for the cost of guaranteed loans as authorized by paragraphs (1) through (35) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), including the cost of carrying out sections 326, 327, and 328 of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260). 
(c)Economic stabilization programOf the unobligated balances from amounts made available in section 4027(a) of the Coronavirus Aid, Relief, and Economic Security Act (15 U.S.C. 9601), $1,366,100,000 are permanently rescinded. (d)Business loans program account (1)Of the unobligated balances from amounts made available under the heading Small Business Administration—Business Loans Program Account, CARES Act in section 1107(a)(1) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), as amended by section 101(a)(2) of division A of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139), and in section 323(d)(1)(A) of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260) for carrying out paragraphs (36) and (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), $4,684,000,000 are permanently rescinded. 
(2)Of the unobligated balances from amounts made available under the heading Small Business Administration—Business Loans Program Account in section 323(d)(1)(F) of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260), $992,000,000 are permanently rescinded. (e)Pandemic relief for aviation workers, Coronavirus Aid, Relief, and Economic Security Act (CARES Act)Of the unobligated balances from amounts made available in section 4120 of the Coronavirus Aid, Relief, and Economic Security Act (15 U.S.C. 9080), $3,000,000,000 are permanently rescinded. 
(f)Education stabilization fund 
(1)RescissionOf the unobligated balances from amounts made available under the heading Education Stabilization Fund in title VIII of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) and in title III of division M of the Consolidated Appropriations Act, 2021 (Public Law 116–260) that were reserved for the Higher Education Emergency Relief Fund by sections 18004(a)(1) and 18004(a)(2) of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) and sections 314(a)(1), 314(a)(2), and 314(a)(4) of division M of the Consolidated Appropriations Act, 2021 (Public Law 116–260), $353,400,000 are permanently rescinded. (2)DesignationThe amount rescinded pursuant to paragraph (1) that was previously designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 is designated by the Congress as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(g)Small business administration, salaries and expenses 
(1)RescissionOf the unobligated balances from amounts made available under the heading Small Business Administration—Salaries and Expenses in section 1107(a)(2) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), in title II of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139), and in section 323(d)(1)(C) of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260), $175,000,000 are permanently rescinded. (2)DesignationThe amount rescinded pursuant to paragraph (1) that was previously designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 is designated by the Congress as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(h)Pandemic relief for aviation workersOf the unobligated balances from amounts made available in section 411 of subtitle A of title IV of division N of the Consolidated Appropriations Act, 2021 (15 U.S.C. 9101), $200,000,000 are permanently rescinded. 90008.Spectrum auctions (a)DefinitionsIn this section: 
(1)CommissionThe term Commission means the Federal Communications Commission. (2)Covered bandThe term covered band means the band of frequencies between 3100 and 3450 megahertz. 
(3)Relevant congressional committeesThe term relevant congressional committees means— (A)the Committee on Armed Services of the Senate; 
(B)the Committee on Armed Services of the House of Representatives; (C)the Committee on Commerce, Science, and Transportation of the Senate; and 
(D)the Committee on Energy and Commerce of the House of Representatives. (b)3.1–3.45 GHz band (1)Pre-auction funding (A)In generalOn the date of enactment of this Act, the Director of the Office of Management and Budget shall transfer $50,000,000 from the Spectrum Relocation Fund established under section 118 of the National Telecommunications and Information Administration Act (47 U.S.C. 928) to the Department of Defense for the purpose of research and development, engineering studies, economic analyses, activities with respect to systems, or other planning activities to improve efficiency and effectiveness of the spectrum use of the Department of Defense in order to make available electromagnetic spectrum in the covered band— 
(i)for reallocation for shared Federal and non-Federal commercial licensed use; and (ii)for auction under paragraph (3) of this subsection. 
(B)ExemptionSection 118(g) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928(g)) shall not apply with respect to the payment required under subparagraph (A). (C)Report to Secretary of CommerceFor purposes of paragraph (2)(A), the Secretary of Defense shall report to the Secretary of Commerce the findings of the planning activities described in subparagraph (A) of this paragraph. 
(2)Identification 
(A)In generalNot later than 21 months after the date of enactment of this Act, in accordance with the findings of the planning activities described in paragraph (1)(A) and subject to the determination of the Secretary of Defense under subparagraph (B) of this paragraph, the Secretary of Commerce, in coordination with the Secretary of Defense, the Director of the Office of Science and Technology Policy, and relevant congressional committees, shall— (i)determine which frequencies of electromagnetic spectrum in the covered band could be made available on a shared basis between Federal use and non-Federal commercial licensed use, subject to flexible-use service rules; and 
(ii)submit to the President and the Commission a report that identifies the frequencies determined appropriate under clause (i). (B)Required determinationThe Secretary of Commerce may identify frequencies under subparagraph (A)(ii) only if the Secretary of Defense has determined that sharing those frequencies with non-Federal users would not impact the primary mission of military spectrum users in the covered band. 
(3)AuctionNot earlier than November 30, 2024, the Commission, in consultation with the Assistant Secretary of Commerce for Communications and Information, shall begin a system of competitive bidding under section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)) to grant new licenses for the spectrum identified under paragraph (2)(A)(ii) of this subsection. (4)Sharing of spectrumNot earlier than May 31, 2025, the President shall modify any assignment to a Federal Government station of the frequencies identified under clause (ii) of paragraph (2)(A) in order to accommodate shared Federal and non-Federal commercial licensed use in accordance with that paragraph. 
(5)Auction proceeds to cover 110 percent of Federal relocation or sharing costsNothing in this subsection shall be construed to relieve the Commission from the requirements under section 309(j)(16)(B) of the Communications Act of 1934 (47 U.S.C. 309(j)(16)(B)). (c)FCC auction authority (1)TerminationSection 309(j)(11) of the Communications Act of 1934 (47 U.S.C. 309(j)(11)) is amended by inserting after 2025 the following: , and with respect to the electromagnetic spectrum identified under section 90008(b)(2)(A)(ii) of the Infrastructure Investment and Jobs Act, such authority shall expire on the date that is 7 years after the date of enactment of that Act. 
(2)Spectrum Pipeline Act of 2015Section 1006(c)(1) of the Spectrum Pipeline Act of 2015 (Public Law 114–74; 129 Stat. 624) is amended by striking 2022 and inserting 2024. JAppropriations That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2022, and for other purposes, namely:  
IAGRICULTURE, RURAL DEVELOPMENT, FOOD AND DRUG ADMINISTRATION, AND RELATED AGENCIESDEPARTMENT OF AGRICULTUREFARM PRODUCTION AND CONSERVATION PROGRAMSNatural Resources Conservation ServiceWatershed and flood prevention operationsFor an additional amount for Watershed and Flood Prevention Operations, $500,000,000, to remain available until expended: Provided, That not later than 90 days after the date of enactment of this Act, the Secretary of Agriculture shall submit to the House and Senate Committees on Appropriations a detailed spend plan, including a list of project locations and project cost: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.WATERSHED REHABILITATION PROGRAMFor an additional amount for Watershed Rehabilitation Program, $118,000,000, to remain available until expended: Provided, That not later than 90 days after the date of enactment of this Act, the Secretary of Agriculture shall submit to the House and Senate Committees on Appropriations a detailed spend plan, including a list of project locations and project cost: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.EMERGENCY WATERSHED PROTECTION PROGRAMFor an additional amount for Emergency Watershed Protection Program to repair damages to the waterways and watersheds resulting from natural disasters, $300,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.RURAL DEVELOPMENT PROGRAMSRural Utilities ServiceDISTANCE LEARNING, TELEMEDICINE, AND BROADBAND PROGRAMFor an additional amount for Rural Utilities Service—Distance Learning, Telemedicine, and Broadband Program, $2,000,000,000, to remain available until expended: Provided, That of the funds made available under this heading in this Act, $74,000,000 shall be for the cost of broadband loans, as authorized by section 601 of the Rural Electrification Act: Provided further, That, of the funds made available under this heading in this Act, $1,926,000,000 shall be for the broadband loan and grant pilot program established by section 779 of Public Law 115–141 under the Rural Electrification Act of 1936, as amended (7 U.S.C. 901 et seq.): Provided further, That at least 50 percent of the households to be served by a project receiving a loan or grant from funds provided under the preceding proviso shall be in a rural area, as defined in section 601(b)(3) of the Rural Electrification Act, without sufficient access to broadband defined for such funds as having speeds of not less than 25 megabits per second downloads and 3 megabits per second uploads: Provided further, That 10 percent of the amounts made available under this heading in this Act for the pilot program shall be set aside for service areas where at least 90 percent of households to be served by a project receiving a loan or grant are in a rural area without sufficient access to broadband, as defined in the preceding proviso: Provided further, That, to the extent possible, projects receiving funds provided under this heading in this Act for the pilot program must build out service to at least 100 megabits per second downloads and 20 megabits per second uploads: Provided further, That, in administering the pilot program under this heading in this Act, the Secretary of Agriculture may, for purposes of determining entities eligible to receive assistance, consider those communities which are Areas Rural in Character, as defined in section 343(a)(13)(D) of the Consolidated Farm and Rural Development Act: Provided further, That not more than $50,000,000 of the funds made available under this heading in this Act for the pilot program may be used for the purpose of the preceding proviso: Provided further, That pole attachment fees and replacements charged by electric cooperatives for the shared use of their utility poles shall be an eligible use of funds provided under this heading in this Act for the pilot program to enable the deployment of broadband in rural areas: Provided further, That the Secretary shall waive any matching funds required for pilot program projects funded from amounts provided under this heading in this Act for Alaska Native Corporations for federally-recognized Tribes, on substantially underserved Trust areas, as defined in 7 U.S.C. 936f(a)(2), and residents of a rural area that was recognized as a colonia as of October 1, 1989, and for projects in which 75 percent of the service area is a persistent poverty county or counties: Provided further, That for purposes of the preceding proviso, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses, and 2007–2011 American Community Survey 5–6 year average, or any territory or possession of the United States: Provided further, That, in addition to other funds available for such purpose, not more than four percent of the amounts provided under this heading in this Act shall be for administrative costs to carry out the pilot program and broadband loans: Provided further, That up to three percent of the amounts provided under this heading in this Act shall be for technical assistance and predevelopment planning activities to support rural communities, of which $5,000,000 shall have a priority for the establishment and growth of cooperatives to offer broadband, which shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses: Provided further, That the Secretary of Agriculture shall collaborate, to the extent practicable, with the Commissioner of the Federal Communications Commission and the Assistant Secretary for Communications and Information at the National Telecommunications and Information Administration to carry out the amounts provided under this heading in this Act for the pilot program: Provided further, That the Secretary may transfer funds provided under this heading in this Act between broadband loans, as authorized by section 601 of the Rural Electrification Act, and the pilot program to accommodate demand: Provided further, That no funds shall be transferred pursuant to the preceding proviso until the Secretary notifies in writing and receives approval from the Committees on Appropriations and Agriculture of both Houses of Congress at least 30 days in advance of the transfer of such funds or the use of such authority: Provided further, That for purposes of the amounts provided under this heading in this Act for the pilot program, the Secretary shall adhere to the notice, reporting, and service area assessment requirements set forth in section 701(a)–(d) of the Rural Electrification Act (7 U.S.C. 950cc(a)–(d)): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. GENERAL PROVISION—THIS TITLE 
101.In addition to amounts otherwise made available for such purpose, there is hereby appropriated $10,000,000, to remain available until expended, to carry out section 70501 of division G of this Act: Provided, That $5,000,000, to remain available until expended, shall be made available for fiscal year 2022 and $5,000,000, to remain available until expended, shall be made available for fiscal year 2023: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
IICOMMERCE, JUSTICE, SCIENCE, AND RELATED AGENCIESDEPARTMENT OF COMMERCENational telecommunications and information administrationBroadband equity, access, and deployment program(including transfer of funds)For an additional amount for Broadband Equity, Access, and Deployment Program, $42,450,000,000, to remain available until expended, for grants as authorized under section 60102 of division F of this Act: Provided, That not later than 90 days after the date of enactment of this Act, the Secretary of Commerce shall submit to the House and Senate Committees on Appropriations a detailed spend plan for fiscal year 2022: Provided further, That up to 2 percent of the amounts made available under this heading in this Act in fiscal year 2022 shall be for salaries and expenses, administration, and oversight, of which $12,000,000 shall be transferred to the Office of Inspector General of the Department of Commerce for oversight of funding provided to the National Telecommunications and Information Administration in this title in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. Broadband connectivity fundFor an additional amount for Broadband Connectivity Fund, $2,000,000,000, to remain available until expended, for grants for the Tribal Broadband Connectivity Program, as authorized under section 905(c) of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260), as amended by section 60201 of division F this Act: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.Digital equity(including transfer of funds)For an additional amount for Digital Equity, $2,750,000,000, to remain available until expended, for competitive grants as authorized under sections 60304 and 60305 of division F of this Act: Provided, That of the amount provided under this heading in this Act— 
(1)$550,000,000, to remain available until expended, shall be made available for fiscal year 2022, of which $60,000,000 is for the award of grants under section 60304 (c)(3) of division F of this Act, $240,000,000 is for the award of grants under section 60304(d) of division F of this Act, and $250,000,000 is for the award of grants under section 60305 of division F of this Act; (2)$550,000,000, to remain available until expended, shall be made available for fiscal year 2023, of which $300,000,000 is for the award of grants under section 60304(d) of division F of this Act and $250,000,000 is for the award of grants under section 60305 of division F of this Act; 
(3)$550,000,000, to remain available until expended, shall be made available for fiscal year 2024, of which $300,000,000 is for the award of grants under section 60304(d) of division F of this Act and $250,000,000 is for the award of grants under section 60305 of division F of this Act; (4)$550,000,000, to remain available until expended, shall be made available for fiscal year 2025, of which $300,000,000 is for the award of grants under section 60304(d) of division F of this Act and $250,000,000 is for the award of grants under section 60305 of division F of this Act; and 
(5)$550,000,000, to remain available until expended, shall be made available for fiscal year 2026, of which $300,000,000 is for the award of grants under section 60304(d) of division F of this Act and $250,000,000 is for the award of grants under section 60305 of division F of this Act:  Provided further, That the Secretary shall issue notices of funding opportunity not later than 180 days after each date upon which funds are made available under the preceding proviso: Provided further, That the Secretary shall make awards not later than 270 days after issuing the notices of funding opportunity required under the preceding proviso: Provided further, That up to 2 percent of the amounts made available in each fiscal year shall be for salaries and expenses, administration, and oversight, of which $1,000,000 in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Department of Commerce for oversight of funding provided to the National Telecommunications and Information Administration in this title in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.Middle mile deployment(including transfer of funds)For an additional amount for Middle Mile Deployment, $1,000,000,000, to remain available September 30, 2026, for competitive grants as authorized under section 60401 of division F of this Act: Provided, That the Secretary of Commerce shall issue notices of funding opportunity not later than 180 days after the date of enactment of this Act: Provided further, That the Secretary of Commerce shall make awards not later than 270 days after issuing the notices of funding opportunity required under the preceding proviso: Provided further, That up to 2 percent of the amounts made available under this heading in this Act shall be for salaries and expenses, administration, and oversight, during fiscal years 2022 through 2026 of which $1,000,000 shall be transferred to the Office of Inspector General of the Department of Commerce for oversight of funding provided to the National Telecommunications and Information Administration in this title in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. National oceanic and atmospheric administration OPERATIONS, RESEARCH, AND FACILITIES For an additional amount for ‘‘Operations, Research, and Facilities’’, $2,611,000,000, to remain available until September 30, 2027: Provided, That $557,250,000, to remain available until September 30, 2023, shall be made available for fiscal year 2022, $515,584,000, to remain available until September 30, 2024, shall be made available for fiscal year 2023, $515,583,000, to remain available until September 30, 2025, shall be made available for fiscal year 2024, $515,583,000, to remain available until September 30, 2026, shall be made available for fiscal year 2025, and $507,000,000, to remain available until September 30, 2027, shall be made available for fiscal year 2026: Provided further, That of the funds made available under this heading in this Act, the following amounts shall be for the following purposes in equal amounts for each of fiscal years 2022 through 2026, including for administrative costs, technical support, and oversight, unless stated otherwise—  
(1)$492,000,000 shall be for National Oceans and Coastal Security Fund grants, as authorized under section 906(c) of division O of Public Law 114–113; (2)$491,000,000 shall be for contracts, grants, and cooperative agreements to provide funding and technical assistance for purposes of restoring marine, estuarine, coastal, or Great Lakes ecosystem habitat, or constructing or protecting ecological features that protect coastal communities from flooding or coastal storms; 
(3)$492,000,000 shall be for coastal and inland flood and inundation mapping and forecasting, and next-generation water modeling activities, including modernized precipitation frequency and probable maximum studies; (4)$25,000,000 shall be for data acquisition activities pursuant to section 511(b) of the Water Resources Development Act of 2020 (division AA of Public Law 116–260), of which $8,334,000 shall be available in fiscal year 2023 and $8,333,000 shall be available in each of fiscal years 2024 and 2025; 
(5)$50,000,000 shall be for wildfire prediction, detection, observation, modeling, and forecasting, for fiscal year 2022; (6)$1,000,000 shall be for the study of soil moisture and snowpack monitoring network in the Upper Missouri River Basin pursuant to section 511(b)(3) of the Water Resources Development Act of 2020 (division AA of Public Law 116–260), in equal amounts for each of fiscal years 2022 through 2025; 
(7)$150,000,000 shall be for marine debris assessment, prevention, mitigation, and removal; (8)$50,000,000 shall be for marine debris prevention and removal through the National Sea Grant College Program (33 U.S.C. 1121 et seq.); 
(9)$207,000,000 shall be for habitat restoration projects pursuant to section 310 of the Coastal Zone Management Act (16 U.S.C. 1456c), including ecosystem conservation pursuant to section 12502 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1456–1), notwithstanding subsection (g) of that section; (10)$77,000,000 shall be for habitat restoration projects through the National Estuarine Research Reserve System (16 U.S.C. 1456c), including ecosystem conservation pursuant to section 12502 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1456–1); 
(11)$100,000,000 shall be for supporting improved and enhanced coastal, ocean, and Great Lakes observing systems; (12)$56,000,000 shall be for established Regional Ocean Partnerships (ROPs) to coordinate the interstate and intertribal management of ocean and coastal resources and to implement their priority actions, including to enhance associated sharing and integration of Federal and non-Federal data by ROPs, or their equivalent; 
(13)$20,000,000 shall be for consultations and permitting related to the Endangered Species Act, the Marine Mammal Protection Act, and Essential Fish Habitat; and (14)$400,000,000 shall be for restoring fish passage by removing in-stream barriers and providing technical assistance pursuant to section 117 of the Magnuson-Stevens Fishery Conservation and Management Reauthorization Act of 2006 (16 U.S.C. 1891a), of which up to 15 percent shall be reserved for Indian Tribes or partnerships of Indian Tribes in conjunction with an institution of higher education, non-profit, commercial (for profit) organizations, U.S. territories, and state or local governments, and of which the remaining amount shall be for all eligible entities, including Indian Tribes and such partnerships of Indian Tribes: 
Provided further, That under this heading the term Indian Tribe shall have the meaning given to the term in section 4 of the Indian Self-Determination and Education Act (25 U.S.C. 5304): 
Provided further, That nothing under this heading in this Act shall be construed as providing any new authority to remove, breach, or otherwise alter the operations of a Federal hydropower dam and dam removal projects shall include written consent of the dam owner, if ownership is established: 
Provided further, That amounts made available under this heading in this Act may be used for consultations and permitting related to the Endangered Species Act and the Marine Mammal Protection Act for projects funded under this heading in this Act: 
Provided further, That not later than 90 days after the date of enactment of this Act, the National Oceanic and Atmospheric Administration shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spend plan for fiscal year 2022: 
Provided further, That for each of fiscal years 2023 through 2026, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, the Secretary of Commerce shall submit a detailed spend plan for that fiscal year: 
Provided further, That the Secretary may waive or reduce the required non-Federal share for amounts made available under this heading in this Act: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. PROCUREMENT, ACQUISITION AND CONSTRUCTIONFor an additional amount for ‘‘Procurement, Acquisition and Construction’’, $180,000,000, to remain available until September 30, 2024, as follows:  (1)$50,000,000 shall be for observation and dissemination infrastructure used for wildfire prediction, detection, and forecasting;  
(2)$80,000,000 shall be for research supercomputing infrastructure used for weather and climate model development to improve drought, flood, and wildfire prediction, detection, and forecasting; and (3)$50,000,000 shall be for coastal, ocean, and Great Lakes observing systems: 
Provided, That not later than 90 days after the date of enactment of this Act, the National Oceanic and Atmospheric Administration shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spend plan: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. PACIFIC COASTAL SALMON RECOVERYFor an additional amount for ‘‘Pacific Coastal Salmon Recovery’’, $172,000,000, to remain available until September 30, 2027: Provided, That $34,400,000, to remain available until September 30, 2023, shall be made available for fiscal year 2022, $34,400,000, to remain available until September 30, 2024, shall be made available for fiscal year 2023, $34,400,000, to remain available until September 30, 2025, shall be made available for fiscal year 2024, $34,400,000, to remain available until September 30, 2026, shall be made available for fiscal year 2025, and $34,400,000, to remain available until September 30, 2027, shall be made available for fiscal year 2026: Provided, That not later than 90 days after the date of enactment of this Act, the National Oceanic and Atmospheric Administration shall submit to the Committees on Appropriations of the House of Representatives and the Senate a spend plan for fiscal year 2022: Provided further, That for each of fiscal years 2023 through 2026, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, the Secretary of Commerce shall submit a detailed spend plan for that fiscal year: Provided further, That the Secretary may waive or reduce the required non-Federal share for amounts made available under this heading in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
IIIENERGY AND WATER DEVELOPMENT AND RELATED AGENCIESDepartment of the armyCorps of engineers—civilinvestigationsFor an additional amount for Investigations, $150,000,000, to remain available until expended: Provided, That of the amount provided under this heading in this Act, $30,000,000 shall be used by the Secretary of the Army, acting through the Chief of Engineers, to undertake work authorized to be carried out in accordance with section 22 of the Water Resources Development Act of 1974 (Public Law 93–251; 42 U.S.C. 1962d–16), as amended: Provided further, That of the amount provided under this heading in this Act, $45,000,000 shall be used by the Secretary of the Army, acting through the Chief of Engineers, to undertake work authorized to be carried out in accordance with section 206 of the 1960 Flood Control Act (Public Law 86–645), as amended: Provided further, That of the amount provided under this heading in this Act, $75,000,000 shall be used for necessary expenses related to the completion, or initiation and completion, of studies which are authorized prior to the date of enactment of this Act, of which $30,000,000, to become available on October 1, 2022, shall be used by the Secretary of the Army, acting through the Chief of Engineers, to complete, or to initiate and complete, studies carried out in accordance with section 118 of division AA of the Consolidated Appropriations Act, 2021 (Public Law 116–260), except that the limitation on the number of studies authorized to be carried out under section 118(b) and section 118(c) shall not apply: Provided further, That not later than 60 days after the date of enactment of this Act, the Chief of Engineers shall submit to the House and Senate Committees on Appropriations a detailed spend plan for the funds identified for fiscal year 2022 in the preceding proviso, including a list of project locations and new studies selected to be initiated: Provided further, That not later than 60 days after the date of enactment of this Act, the Chief of Engineers shall provide a briefing to the House and Senate Committees on Appropriations on an implementation plan, including a schedule for solicitation of projects and expenditure of funds, for the funding provided for fiscal year 2023 to undertake work authorized to be carried out in accordance with section 118 of division AA of the Consolidated Appropriations Act, 2021 (Public Law 116–260): Provided further, That for fiscal year 2023, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, the Chief of Engineers shall submit a detailed spend plan for that fiscal year, including a list of project locations for the funding provided to undertake work authorized to be carried out in accordance with section 118 of division AA of the Consolidated Appropriations Act, 2021 (Public Law 116–260): Provided further, That beginning not later than 120 days after the enactment of this Act, the Chief of Engineers shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of the funds provided under this heading in this Act, including new studies selected to be initiated using funds provided under this heading: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. constructionFor an additional amount for “Construction”, $11,615,000,000, to remain available until expended: Provided, That the Secretary may initiate additional new construction starts with funds provided under this heading in this Act: Provided further, That the limitation concerning total project costs in section 902 of the Water Resources Development Act of 1986 (Public Law 99–662; 33 U.S.C. 2280), as amended, shall not apply to any project completed using funds provided under this heading in this Act: Provided further, That of the amount provided under this heading in this Act, such sums as are necessary to cover the Federal share of construction costs for facilities under the Dredged Material Disposal Facilities program shall be derived from the general fund of the Treasury: Provided further, That of the amount provided under this heading in this Act, $1,500,000,000 shall be for major rehabilitation, construction, and related activities for rivers and harbors, of which not more than $250,000,000 shall be to undertake work at harbors defined by section 2006 of the Water Resources Development Act of 2007 (Public Law 110–114, 33 U.S.C. 2242), as amended, and not more than $250,000,000 may be for projects determined to require repair in the report prepared pursuant to section 1104 of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322): Provided further, That of the amount provided under this heading in this Act, $200,000,000 shall be for water-related environmental infrastructure assistance: Provided further, That of the amount provided under this heading in this Act, $2,500,000,000 shall be for construction, replacement, rehabilitation, and expansion of inland waterways projects: Provided further, That section 102(a) of the Water Resources Development Act of 1986 (Public Law 99–662; 33 U.S.C. 2212(a)) and section 109 of the Water Resources Development Act of 2020 (Public Law 116–260; 134 Stat. 2624) shall not apply to the extent that such projects are carried out using funds provided in the preceding proviso: Provided further, That in using such funds referred to in the preceding proviso, the Secretary shall give priority to projects included in the Capital Investment Strategy of the Corps of Engineers: Provided further, That of the amount provided under this heading in this Act, $465,000,000 shall be used by the Secretary of the Army, acting through the Chief of Engineers, to undertake work authorized to be carried out in accordance with section 14, as amended, of the Flood Control Act of 1946 (33 U.S.C. 701r), section 103, as amended, of the River and Harbor Act of 1962 (Public Law 87–874), section 107, as amended, of the River and Harbor Act 1960 (Public Law 86–645), section 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326), section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s), section 206 of the Water Resources Development Act of 1996 (Public Law 104–303; 33 U.S.C. 2330), section 1135 of the Water Resources Development Act of 1986 (Public Law 99–662; 33 U.S.C. 2309a), or section 165(a) of division AA of the Consolidated Appropriations Act, 2021 (Public Law 116–260), notwithstanding the project number or program cost limitations set forth in those sections: Provided further, That of the amounts in the preceding proviso, $115,000,000, shall be used under the aquatic ecosystem restoration program under section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330) to restore fish and wildlife passage by removing in-stream barriers and provide technical assistance to non-Federal interests carrying out such activities, at full Federal expense and notwithstanding the individual project cost limitation set forth in that section: Provided further, That the amounts provided in the preceding proviso shall not be construed to provide any new authority to remove, breach, or otherwise alter the operations of a Federal hydropower dam, and do not limit the Secretary of the Army, acting through the Chief of Engineers, from allotting additional funds from amounts provided under this heading in this Act for other purposes allowed under section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330): Provided further, That of the amount provided under this heading in this Act, $1,900,000,000 shall be for aquatic ecosystem restoration projects, of which not less than $1,000,000,000 shall be for multi-purpose projects or multi-purpose programs that include aquatic ecosystem restoration as a purpose: Provided further, That of the amount provided under this heading in this Act, $2,550,000,000 shall be for coastal storm risk management, hurricane and storm damage reduction projects, and related activities targeting States that have been impacted by federally declared disasters over the last six years, which may include projects authorized by section 116 of Public Law 111–85, of which not less than $1,000,000,000 shall be for multi-purpose projects or multi-purpose programs that include flood risk management benefits as a purpose: Provided further, That of the amount provided in the preceding proviso, $200,000,000 shall be for shore protection projects: Provided further, That of the funds in the preceding proviso, $100,000,000, to remain available until expended, shall be made available for fiscal year 2022, $50,000,000, to remain available until expended, shall be made available for fiscal year 2023, and $50,000,000, to remain available until expended, shall be made available for fiscal year 2024: Provided further, That of the amount provided under this heading in this Act, $2,500,000,000 shall be for inland flood risk management projects, of which not less than $750,000,000 shall be for multi-purpose projects or multi-purpose programs that include flood risk management as a purpose: Provided further, That in selecting projects under the previous proviso, the Secretary of the Army shall prioritize projects with overriding life-safety benefits: Provided further, That of the funds in the proviso preceding the preceding proviso, the Secretary of the Army shall, to the maximum extent practicable, prioritize projects in the work plan that directly benefit economically disadvantaged communities, and may take into consideration prioritizing projects that benefit areas in which the percentage of people that live in poverty or identify as belonging to a minority group is greater than the average such percentage in the United States, based on data from the Bureau of the Census: Provided further, That not later than 60 days after the date of enactment of this Act, the Chief of Engineers shall submit to the House and Senate Committees on Appropriations a detailed spend plan for the funds provided under this heading in this Act for each fiscal year, including a list of project locations and new construction projects selected to be initiated: Provided further, That beginning not later than 120 days after the enactment of this Act, the Chief of Engineers shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, including new construction projects selected to be initiated using funds provided under this heading in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. Mississippi river and tributariesFor an additional amount for “Mississippi River and Tributaries”, $808,000,000, to remain available until expended: Provided, That of the amount provided under this heading in this Act, $258,000,000, which shall be obligated within 90 days of enactment of this Act, shall be used for necessary expenses to address emergency situations at Corps of Engineers Federal projects caused by natural disasters: Provided further, That the Secretary may initiate additional new construction starts with funds provided under this heading in this Act: Provided further, That the limitation concerning total project costs in section 902 of the Water Resources Development Act of 1986 (Public Law 99–662; 33 U.S.C. 2280), as amended, shall not apply to any project receiving funds provided under this heading in this Act: Provided further, That not later than 60 days after the date of enactment of this Act, the Chief of Engineers shall submit to the House and Senate Committees on Appropriations a detailed spend plan for fiscal year 2022, including a list of project locations and construction projects selected to be initiated: Provided further, That of the amount provided under this heading in this Act, such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for inland harbors shall be derived from the general fund of the Treasury: Provided further, That beginning not later than 120 days after the enactment of this Act, the Chief of Engineers shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, including construction projects selected to be initiated using funds provided under this heading in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance(including transfer of funds)For an additional amount for “Operations and Maintenance”, $4,000,000,000, to remain available until expended: Provided, That $2,000,000,000, to remain available until expended, shall be made available for fiscal year 2022, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2023, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2024: Provided further, That of the amount provided under this heading in this Act for fiscal year 2022, $626,000,000, which shall be obligated within 90 days of enactment of this Act, shall be used for necessary expenses to dredge Federal navigation projects in response to, and repair damages to Corps of Engineers Federal projects caused by, natural disasters: Provided further, That of the amount provided under this heading in this Act, $40,000,000 shall be to carry out Soil Moisture and Snowpack Monitoring activities, as authorized in section 4003(a) of the Water Resources Reform and Development Act of 2014, as amended: Provided further, That not later than 60 days after the date of enactment of this Act, the Chief of Engineers shall submit to the House and Senate Committees on Appropriations a detailed spend plan for fiscal year 2022, including a list of project locations, other than for the amount for natural disasters identified in the second proviso: Provided further, That for fiscal years 2023 and 2024, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, the Chief of Engineers shall submit a detailed spend plan for that fiscal year, including a list of project locations: Provided further, That of the amount provided under this heading in this Act, such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for coastal harbors and channels, and for inland harbors shall be derived from the general fund of the Treasury: Provided further, That up to three percent of the amounts made available under this heading in this Act for any fiscal year may be transferred to “Regulatory Program” or “Expenses” to carry out activities funded by those accounts: Provided further, That the Committees on Appropriations of the Senate and the House of Representatives shall be notified at least 30 days in advance of any transfer made pursuant to the preceding proviso: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.Regulatory programFor an additional amount for “Regulatory Program”, $160,000,000, to remain available until September 30, 2026: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.Flood control and coastal emergenciesFor an additional amount for “Flood Control and Coastal Emergencies”, $251,000,000, to remain available until expended: Provided, That funding provided under this heading in this Act and utilized for authorized shore protection projects shall restore such projects to the full project profile at full Federal expense: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. expensesFor an additional amount for “Expenses”, $40,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.water infrastructure finance and innovation program accountFor an additional amount for Water Infrastructure Finance and Innovation Program Account, $75,000,000, to remain available until expended: Provided, That of the amounts provided under this heading in this Act, $64,000,000 shall be for the cost of direct loans and for the cost of guaranteed loans, for safety projects to maintain, upgrade, and repair dams identified in the National Inventory of Dams with a primary owner type of state, local government, public utility, or private: Provided further, That no project may be funded with amounts provided under this heading for a dam that is identified as jointly owned in the National Inventory of Dams and where one of those joint owners is the Federal Government: Provided further, That of the amounts provided under this heading in this Act $11,000,000 shall be for administrative expenses to carry out the direct and guaranteed loan programs, notwithstanding section 5033 of the Water Infrastructure Finance and Innovation Act of 2014: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. General provisions—Corps of Engineers 
300.For projects that are carried out with funds under this heading, the Secretary of the Army and the Director of the Office of Management and Budget shall consider other factors in addition to the benefit-cost ratio when determining the economic benefits of projects that benefit disadvantaged communities.DEPARTMENT OF THE INTERIORCentral utah projectCENTRAL UTAH PROJECT COMPLETION ACCOUNTFor an additional amount for Central Utah Project Completion Account, $50,000,000, to remain available until expended, of which $10,000,000 shall be deposited into the Utah Reclamation Mitigation and Conservation Account for use by the Utah Reclamation Mitigation and Conservation Commission: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. Bureau of ReclamationWATER AND RELATED RESOURCES(INCLUDING TRANSFER OF FUNDS)For an additional amount for Water and Related Resources, $8,300,000,000, to remain available until expended: Provided, That $1,660,000,000, to remain available until expended, shall be made available for fiscal year 2022, $1,660,000,000, to remain available until expended, shall be made available for fiscal year 2023, $1,660,000,000, to remain available until expended, shall be made available for fiscal year 2024, $1,660,000,000, to remain available until expended, shall be made available for fiscal year 2025, $1,660,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amount provided under this heading in this Act for fiscal years 2022 through 2026, $1,150,000,000 shall be for water storage, groundwater storage, and conveyance projects in accordance with section 40902 of division D of this Act: Provided further, That of the funds identified in the preceding proviso, $100,000,000 shall be available for small surface water and ground water storage projects authorized in section 40903 of division D of this Act: Provided further, That of the amount provided under this heading in this Act, $3,200,000,000 shall be available for transfer into the Aging Infrastructure Account established by section 9603(d)(1) of the Omnibus Public Land Management Act of 2009, as amended (43 U.S.C. 510b(d)(1)): Provided further, That of the funds identified in the preceding proviso, $100,000,000 shall be made available for reserved or transferred works that have suffered a critical failure, in accordance with section 40904(a) of division D of this Act, and $100,000,000 shall be made available for dam rehabilitation, reconstruction, or replacement in accordance with section 40904(b) of division D of this Act: Provided further, That of the amount provided under this heading in this Act for fiscal years 2022 through 2026, $1,000,000,000 shall be for rural water projects that have been authorized by an Act of Congress before July 1, 2021, in accordance with the Reclamation Rural Water Supply Act of 2006 (43 U.S.C. 2401 et seq.): Provided further, That of the amount provided under this heading in this Act for fiscal years 2022 through 2026, $1,000,000,000 shall be for water recycling and reuse projects: Provided further, That of the funds identified in the preceding proviso, $550,000,000 shall be for water recycling and reuse projects authorized in accordance with the Reclamation Wastewater and Groundwater Study and Facilities Act (42 U.S.C. 390h et seq.), as described in section 40901(4)(A) of division D of this Act, and $450,000,000 shall be for large-scale water recycling and reuse projects in accordance with section 40905 of division D of this Act: Provided further, That of the amount provided under this heading in this Act for fiscal years 2022 through 2026, $250,000,000 shall be for water desalination projects in accordance with the Water Desalinization Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298), as described in section 40901(5) of division D of this Act: Provided further, That of the amount provided under this heading in this Act for fiscal years 2022 through 2026, $500,000,000 shall be for the safety of dams program, in accordance with the Reclamation Safety of Dams Act of 1978 (43 U.S.C. 506 et seq.): Provided further, That of the amount provided under this heading in this Act for fiscal years 2022 through 2026, $400,000,000 shall be for WaterSMART Grants in accordance with section 9504 of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364): Provided further, That of the funds identified in the preceding proviso, $100,000,000 shall be for projects that would improve the condition of a natural feature or nature-based feature, as described in section 40901(7) of division D of this Act: Provided further, That of the amount provided under this heading in this Act for fiscal years 2022 through 2026, $300,000,000 shall be for implementing the drought contingency plan consistent with the obligations of the Secretary under the Colorado River Drought Contingency Plan Authorization Act (Public Law 116–14; 133 Stat. 850), as described in section 40901(8) of division D of this Act: Provided further, That of the funds identified in the preceding proviso, $50,000,000 shall be for use in accordance with the Drought Contingency Plan for the Upper Colorado River Basin: Provided further, That of the amount provided under this heading in this Act for fiscal years 2022 through 2026, $100,000,000 shall be to provide financial assistance for watershed management projects in accordance with subtitle A of title VI of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1015 et seq.): Provided further, That of the amount provided under this heading in this Act for fiscal years 2022 through 2026, $250,000,000 shall be for design, study and construction of aquatic ecosystem restoration and protection projects in accordance with section 1109 of the Consolidated Appropriations Act, 2021: Provided further, That of the amount provided under this heading in this Act for fiscal years 2022 through 2026, $100,000,000 shall be for multi-benefit projects to improve watershed health in accordance with section 40907 of division D of this Act: Provided further, That of the amounts provided under this heading in this Act for fiscal years 2022 through 2026, $50,000,000 shall be for endangered species recovery and conservation programs in the Colorado River Basin in accordance with Public Law 106–392, title XVIII of Public Law 102–575, and subtitle E of title IX of Public Law 111–11: Provided further, That up to three percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be for program administration and policy expenses: Provided further, That not later than 60 days after the date of enactment of this Act, the Secretary of the Interior shall submit to the House and Senate Committees on Appropriations a detailed spend plan, including a list of project locations of the preceding proviso, to be funded for fiscal year 2022: Provided further, That beginning not later than 120 days after the enactment of this Act, the Secretary of the Interior shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of the funds provided under this heading in this Act: Provided further, That for fiscal years 2023 through 2026, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, the Secretary of the Interior shall submit a detailed spend plan for those fiscal years, including a list of project locations: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. DEPARTMENT OF ENERGYEnergy programsEnergy Efficiency and Renewable EnergyFor an additional amount for “Energy Efficiency and Renewable Energy”, $16,264,000,000 to remain available until expended: Provided, That of the amount provided under this heading in this Act, $250,000,000 shall be for activities for the Energy Efficiency Revolving Loan Fund Capitalization Grant Program, as authorized under section 40502 of division D of this Act: Provided further, That of the amount provided under this heading in this Act, $40,000,000 shall be for grants for the Energy Auditor Training Grant Program, as authorized under section 40503 of division D of this Act: Provided further, That of the amount provided under the heading in this Act, $225,000,000 shall be for grants for implementing of updated building energy codes, as authorized under section 309 of the Energy Conservation and Production Act (42 U.S.C. 6831 et seq.), as amended by section 40511(a) of division D of this Act: Provided further, That of the funds in the preceding proviso, $45,000,000, to remain available until expended, shall be made available for fiscal year 2022, $45,000,000, to remain available until expended, shall be made available for fiscal year 2023, $45,000,000, to remain available until expended, shall be made available for fiscal year 2024, $45,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $45,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amount provided under this heading in this Act, $10,000,000 shall be for Building, Training, and Assessment Centers, as authorized under section 40512 of division D of this Act: Provided further, That of the amount provided under this heading in this Act, $10,000,000 shall be for grants for Career Skills Training, as authorized under section 40513 of division D of this Act: Provided further, That of the amount provided under this heading in this Act, $150,000,000 shall be for activities for Industrial Research and Assessment Centers, as authorized under subsections (a) through (h) of section 457 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17111 et seq.), as amended by section 40521(b) of division D of this Act: Provided further, That of the funds in the preceding proviso, $30,000,000, to remain available until expended, shall be made available for fiscal year 2022, $30,000,000, to remain available until expended, shall be made available for fiscal year 2023, $30,000,000, to remain available until expended, shall be made available for fiscal year 2024, $30,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $30,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amount provided under this heading in this Act, $400,000,000 shall be for activities for Implementation Grants for Industrial Research and Assessment Centers, as authorized under section 457(i) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17111 et seq.), as amended by section 40521(b) of division D of this Act: Provided further, That of the funds in the preceding two provisos, $80,000,000, to remain available until expended, shall be made available for fiscal year 2022, $80,000,000, to remain available until expended, shall be made available for fiscal year 2023, $80,000,000, to remain available until expended, shall be made available for fiscal year 2024, $80,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $80,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amount provided under this heading in this Act, $50,000,000 shall be for carrying out activities for Manufacturing Leadership, as authorized under section 40534 of division D of this Act: Provided further, That of the amount provided under this heading in this Act, $500,000,000 shall be for grants for Energy Efficiency Improvements and Renewable Energy Improvements at Public School Facilities, as authorized under section 40541 of division D of this Act: Provided further, That of the funds in the preceding proviso, $100,000,000, to remain available until expended, shall be made available for fiscal year 2022, $100,000,000, to remain available until expended, shall be made available for fiscal year 2023, $100,000,000, to remain available until expended, shall be made available for fiscal year 2024, $100,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $100,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amount provided under this heading in this Act, $50,000,000 shall be for grants for the Energy Efficiency Materials Pilot Program, as authorized under section 40542 of division D of this Act: Provided further, That of the amount provided under this heading in this Act and in addition to amounts otherwise made available for this purpose, $3,500,000,000 shall be for carrying out activities for the Weatherization Assistance Program, as authorized under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.): Provided further, That of the amount provided under this heading in this Act and in addition to amounts otherwise made available for this purpose, $550,000,000 shall be for carrying out activities for the Energy Efficiency and Conservation Block Grant Program, as authorized under section 542(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17152(a)): Provided further, That of the amount provided under this heading in this Act, $250,000,000 shall be for grants for the Assisting Federal Facilities with Energy Conservation Technologies Grant Program, as authorized under section 546(b) of the National Energy Conservation Policy Act (42 U.S.C. 8256(b)): Provided further, That of the amount provided under this heading in this Act, $10,000,000 shall be for extended product system rebates, as authorized under section 1005 of the Energy Act of 2020 (42 U.S.C. 6311 note; Public Law 116–260): Provided further, That of the amount provided under this heading in this Act, $10,000,000 shall be for energy efficient transformer rebates, as authorized under section 1006 of the Energy Act of 2020 (42 U.S.C. 6317 note; Public Law 116–260): Provided further, That of the amount provided under this heading in this Act, $3,000,000,000, to remain available until expended, shall be for Battery Material Processing Grants, as authorized under section 40207(b) of division D of this Act: Provided further, That of the funds in the preceding proviso, $600,000,000, to remain available until expended, shall be made available for fiscal year 2022, $600,000,000, to remain available until expended, shall be made available for fiscal year 2023, $600,000,000, to remain available until expended, shall be made available for fiscal year 2024, $600,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $600,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amount provided under this heading in this Act, $3,000,000,000 shall be for Battery Manufacturing and Recycling Grants, as authorized under section 40207(c) of division D of this Act: Provided further, That of the funds in the preceding proviso, $600,000,000, to remain available until expended, shall be made available for fiscal year 2022, $600,000,000, to remain available until expended, shall be made available for fiscal year 2023, $600,000,000, to remain available until expended, shall be made available for fiscal year 2024, $600,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $600,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amount provided under this heading in this Act, $125,000,000 shall be to carry out activities, as authorized under section 40207(f) of division D of this Act: Provided further, That of the amount provided under this heading in this Act, $10,000,000 shall be for a Lithium-Ion Battery Recycling Prize Competition, as authorized under section 40207(e) of division D of this Act: Provided further, That of the amount provided under this heading in this Act, $200,000,000 shall be for grants for the Electric Drive Vehicle Battery Recycling and Second-Life Applications Program, as authorized under subsection (k) of section 641 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17231), as amended by section 40208(1) of division D of this Act: Provided further, That of the funds in the preceding proviso, $40,000,000, to remain available until expended, shall be made available for fiscal year 2022, $40,000,000, to remain available until expended, shall be made available for fiscal year 2023, $40,000,000, to remain available until expended, shall be made available for fiscal year 2024, $40,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $40,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amount provided under this heading in this Act, $750,000,000 shall be for grants for the Advanced Energy Manufacturing and Recycling Grant Program, as authorized under section 40209 of division D of this Act: Provided further, That of the funds in the preceding proviso, $150,000,000, to remain available until expended, shall be made available for fiscal year 2022, $150,000,000, to remain available until expended, shall be made available for fiscal year 2023, $150,000,000, to remain available until expended, shall be made available for fiscal year 2024, $150,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $150,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amount provided under this heading in this Act, $500,000,000 shall be for activities for the Clean Hydrogen Manufacturing Recycling Research, Development, and Demonstration Program, as authorized under section 815 of the Energy Policy Act of 2005 (42 U.S.C. 16151 et seq.), as amended by section 40314 of division D of this Act: Provided further, That of the funds in the preceding proviso, $100,000,000, to remain available until expended, shall be made available for fiscal year 2022, $100,000,000, to remain available until expended, shall be made available for fiscal year 2023, $100,000,000, to remain available until expended, shall be made available for fiscal year 2024, $100,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $100,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amount provided under the heading in this Act, $1,000,000,000 shall be for activities for the Clean Hydrogen Electrolysis Program, as authorized under section 816 of the Energy Policy Act of 2005 (42 U.S.C. 16151 et seq.), as amended by section 40314 of division D of this Act: Provided further, That of the funds in the preceding proviso, $200,000,000, to remain available until expended, shall be made available for fiscal year 2022, $200,000,000, to remain available until expended, shall be made available for fiscal year 2023, $200,000,000, to remain available until expended, shall be made available for fiscal year 2024, $200,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $200,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amount provided under this heading in this Act, $500,000,000 shall be for carrying out activities for the State Energy Program, as authorized under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.), as amended by section 40109 of division D of this Act: Provided further, That of the amount provided under this heading in this Act, $125,000,000 shall be for carrying out activities under section 242 of the Energy Policy Act of 2005 (42 U.S.C. 15881), as amended by section 40331 of division D of this Act: Provided further, That of the amount provided under this heading in this Act, $75,000,000 shall be for carrying out activities under section 243 of the Energy Policy Act of 2005 (42 U.S.C. 15882), as amended by section 40332 of division D of this Act: Provided further, That of the amount provided under this heading in this Act, $553,600,000 shall be for activities for Hydroelectric Incentives, as authorized under section 247 of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 674), as amended by section 40333(a) of division D of this Act: Provided further, That of the funds in the preceding proviso, $276,800,000, to remain available until expended, shall be made available for fiscal year 2022, $276,800,000, to remain available until expended, shall be made available for fiscal year 2023: Provided further, That of the amount provided under the heading in this Act, $10,000,000 shall be for activities for the Pumped Storage Hydropower Wind and Solar Integration and System Reliability Initiative, as authorized under section 3201 of the Energy Policy Act of 2020 (42 U.S.C. 17232), as amended by section 40334 of division D of this Act: Provided further, That of the amount provided under this heading in this Act, $36,000,000 shall be for carrying out activities, as authorized under section 634 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17213): Provided further, That of the amount provided under this heading in this Act, $70,400,000 shall be for carrying out activities, as authorized under section 635 of the Energy Independence and Security Act of 2007 (42 U.S.C.17214): Provided further, That of the amount provided under this heading in this Act, $40,000,000 shall be for carrying out activities for the National Marine Energy Centers, as authorized under section 636 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17215): Provided further, That of the amount provided under this heading in this Act, $84,000,000 shall be for carrying out activities under section 615(d) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17194(d)): Provided further, That of the amount provided under this heading in this Act, $60,000,000 shall be for carrying out activities for the Wind Energy Technology Program, as authorized under section 3003(b)(2) of the Energy Act of 2020 (42 U.S.C. 16237(b)(2)): Provided further, That of the amount provided under this heading in this Act, $40,000,000 shall be for carrying out activities for the Wind Energy Technology Recycling Research, Development, and Demonstration Program, as authorized under section 3003(b)(4) of the Energy Act of 2020 (42 U.S.C. 16237(b)(4)): Provided further, That of the amount provided under this heading in this Act, $40,000,000 shall be for carrying out activities under section 3004(b)(2) of the Energy Act of 2020 (42 U.S.C. 16238(b)(2)): Provided further, That of the amount provided under this heading in this Act, $20,000,000 shall be for carrying out activities under section 3004(b)(3) of the Energy Act of 2020 (42 U.S.C. 16238(b)(3)): Provided further, That of the amount provided under this heading in this Act, $20,000,000 shall be for carrying out activities under section 3004(b)(4) of the Energy Act of 2020 (42 U.S.C. 16238(b)(4)): Provided further, That not later than 90 days after the date of enactment of this Act, the Secretary of Energy shall submit to the House and Senate Committees on Appropriations and the Senate Committee on Energy and Natural Resources and the House Committee on Energy and Commerce a detailed spend plan for fiscal year 2022: Provided further, That for each fiscal year through 2026, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, the Secretary of Energy shall submit a detailed spend plan for that fiscal year: Provided further, That up to three percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be for program direction: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. Cybersecurity, Energy Security, and Emergency ResponseFor an additional amount for Cybersecurity, Energy Security, and Emergency Response, $550,000,000, to remain available until expended: Provided, That of the amount provided under this heading in this Act, $250,000,000 shall be to carry out activities under the Cybersecurity for the Energy Sector Research, Development, and Demonstration Program, as authorized in section 40125(b) of division D of this Act: Provided further, That of the funds in the preceding proviso, $50,000,000, to remain available until expended, shall be made available for fiscal year 2022, $50,000,000, to remain available until expended, shall be made available for fiscal year 2023, $50,000,000, to remain available until expended, shall be made available for fiscal year 2024, $50,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $50,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amount provided under this heading in this Act, $50,000,000 shall be to carry out activities under the Energy Sector Operational Support for Cyberresilience Program, as authorized in section 40125(c) of division D of this Act: Provided further, That of the amount provided under this heading in this Act, $250,000,000, to carry out activities under the Rural and Municipal Utility Advanced Cybersecurity Grant and Technical Assistance Program, as authorized in section 40124 of division D of this Act: Provided further, That $50,000,000, to remain available until expended, shall be made available for fiscal year 2022, $50,000,000, to remain available until expended, shall be made available for fiscal year 2023, $50,000,000, to remain available until expended, shall be made available for fiscal year 2024, $50,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $50,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That not later than 90 days after the date of enactment of this Act, the Secretary of Energy shall submit to the House and Senate Committees on Appropriations and the Senate Committee on Energy and Natural Resources and the House Committee on Energy and Commerce a detailed spend plan for fiscal year 2022: Provided further, That for each fiscal year through 2026, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, the Secretary of Energy shall submit a detailed spend plan for that fiscal year: Provided further, That up to three percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be for program direction: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. ElectricityFor an additional amount for Electricity, $8,100,000,000, to remain available until expended: Provided, That of the amount provided under this heading in this Act, $5,000,000,000 shall be for grants under section 40101 of division D of this Act: Provided further, That of the funds in the preceding proviso, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2022, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2023, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2024, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amount provided under this heading in this Act, $50,000,000 shall be to carry out the Transmission Facilitation Program, including for any administrative expenses of carrying out the program, as authorized in section 40106(d)(3) of division D of this Act: Provided further, That of the funds in the preceding proviso, $10,000,000, to remain available until expended, shall be made available for fiscal year 2022, $10,000,000, to remain available until expended, shall be made available for fiscal year 2023, $10,000,000, to remain available until expended, shall be made available for fiscal year 2024, $10,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $10,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amount provided under this heading in this Act and in addition to amounts otherwise made available for this purpose, $3,000,000,000, to remain available until expended, shall be to carry out activities under the Smart Grid Investment Matching Grant Program, as authorized in section 1306 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17386), as amended by section 40107 of division D of this Act: Provided further, That of the funds in the preceding proviso, $600,000,000, to remain available until expended, shall be made available for fiscal year 2022, $600,000,000, to remain available until expended, shall be made available for fiscal year 2023, $600,000,000, to remain available until expended, shall be made available for fiscal year 2024, $600,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $600,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amount provided under this heading in this Act, $50,000,000 shall be to carry out an advanced energy security program to secure energy networks, as authorized under section 40125(d) of division D of this Act: Provided further, That not later than 90 days after the date of enactment of this Act, the Secretary of Energy shall submit to the House and Senate Committees on Appropriations and the Senate Committee on Energy and Natural Resources and the House Committee on Energy and Commerce a detailed spend plan for fiscal year 2022: Provided further, That for each fiscal year through 2026, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, the Secretary of Energy shall submit a detailed spend plan for that fiscal year: Provided further, That up to three percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be for program direction: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. Nuclear EnergyFor an additional amount for Nuclear Energy, $6,000,000,000, to remain available until expended, to carry out activities under the Civil Nuclear Credit Program, as authorized in section 40323 of division D of this Act: Provided, That $1,200,000,000, to remain available until expended, shall be made available for fiscal year 2022, $1,200,000,000, to remain available until expended, shall be made available for fiscal year 2023, $1,200,000,000, to remain available until expended, shall be made available for fiscal year 2024, $1,200,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $1,200,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That not later than 90 days after the date of enactment of this Act, the Secretary of Energy shall submit to the House and Senate Committees on Appropriations a detailed spend plan for fiscal year 2022: Provided further, That for each fiscal year through 2026, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, the Secretary of Energy shall submit a detailed spend plan for that fiscal year: Provided further, That up to $36,000,000 of the amount provided under this heading in this Act shall be made available in each of fiscal years 2022 through 2026 for program direction: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. Fossil Energy and Carbon ManagementFor an additional amount for Fossil Energy and Carbon Management, $7,497,140,781, to remain available until expended: Provided, That of the amount provided under this heading in this Act, $310,140,781 shall be to carry out activities under the Carbon Utilization Program, as authorized in section 969A of the Energy Policy Act of 2005 (42 U.S.C. 16298a), as amended by section 40302 of division D of this Act: Provided further, That of the funds in the preceding proviso, $41,000,000, to remain available until expended, shall be made available for fiscal year 2022, $65,250,000, to remain available until expended, shall be made available for fiscal year 2023, $66,562,500, to remain available until expended, shall be made available for fiscal year 2024, $67,940,625, to remain available until expended, shall be made available for fiscal year 2025, and $69,387,656, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amount provided under this heading in this Act, $100,000,000 shall be used to carry out the front-end engineering and design program out activities under the Carbon Capture Technology Program, as authorized in section 962 of the Energy Policy Act of 2005 (42 U.S.C. 16292), as amended by section 40303 of division D of this Act: Provided further, That of the funds in the preceding proviso, $20,000,000, to remain available until expended, shall be made available for fiscal year 2022, $20,000,000, to remain available until expended, shall be made available for fiscal year 2023, $20,000,000, to remain available until expended, shall be made available for fiscal year 2024, $20,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $20,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amount provided under this heading in this Act, $2,500,000,000 shall be to carry out activities for the Carbon Storage Validation and Testing, as authorized section 963 of the Energy Policy Act of 2005 (42 U.S.C. 16293), as amended by section 40305 of division D of this Act: Provided further, That of the funds in the preceding proviso, $500,000,000, to remain available until expended, shall be made available for fiscal year 2022, $500,000,000, to remain available until expended, shall be made available for fiscal year 2023, $500,000,000, to remain available until expended, shall be made available for fiscal year 2024, $500,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $500,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amount provided under this heading in this Act, $3,500,000,000 shall be to carry out a program to develop four regional clean direct air capture hubs, as authorized under section 969D of the Energy Policy Act of 2005 (42 U.S.C. 16298d), as amended by section 40308 of division D of this Act: Provided further, That of the funds in the preceding proviso, $700,000,000, to remain available until expended, shall be made available for fiscal year 2022, $700,000,000, to remain available until expended, shall be made available for fiscal year 2023, $700,000,000, to remain available until expended, shall be made available for fiscal year 2024, $700,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $700,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amount provided under this heading in this Act and in addition to amounts otherwise made available for this purpose, $15,000,000 shall be for precommercial direct air capture technology prize competitions, as authorized under section 969D(e)(2)(A) of the Energy Policy Act of 2005 (42 U.S.C. 16298d(e)(2)(A)): Provided further, That of the amount provided under this heading in this Act and in addition to amounts otherwise made available for this purpose, $100,000,000 shall be for commercial direct air capture technology prize competitions, as authorized under section 969D(e)(2)(B) of the Energy Policy Act of 2005 (42 U.S.C. 16298d(e)(2)(B)): Provided further, That for amounts identified in the preceding proviso, the Secretary shall enter pre-construction commitments with selected projects for future awards for qualified carbon dioxide capture: Provided further, That of the amount provided under this heading in this Act, $140,000,000 shall be for a Rare Earth Elements Demonstration Facility, as authorized under section 7001 of the Energy Act of 2020 (42 U.S.C. 13344), as amended by section 40205 of division D of this Act: Provided further, That of the amount provided under this heading in this Act and in addition to amounts otherwise made available for this purpose, $127,000,000 shall be to carry out rare earth mineral security activities, as authorized under section 7001(a) of the Energy Act of 2020 (42 U.S.C. 13344(a)): Provided further, That of the funds in the preceding proviso, $23,000,000, to remain available until expended, shall be made available for fiscal year 2022, $24,200,000, to remain available until expended, shall be made available for fiscal year 2023, $25,400,000, to remain available until expended, shall be made available for fiscal year 2024, $26,600,000, to remain available until expended, shall be made available for fiscal year 2025, and $27,800,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amount provided under this heading in this Act and in addition to amounts otherwise made available for this purpose, $600,000,000 shall be to carry out critical material innovation, efficiency, and alternatives activities under section 7002(g) of the Energy Act of 2020 (30 U.S.C. 1606(g)): Provided further, That of the funds in the preceding proviso, $230,000,000, to remain available until expended, shall be made available for fiscal year 2022, $100,000,000, to remain available until expended, shall be made available for fiscal year 2023, $135,000,000, to remain available until expended, shall be made available for fiscal year 2024, $135,000,000, to remain available until expended, shall be made available for fiscal year 2025: Provided further, That of the amount provided under this heading in this Act and in addition to amounts otherwise made available for this purpose, $75,000,000 shall be for the Critical Material Supply Chain Research Facility, as authorized under section 7002(h) of the Energy Act of 2020 (30 U.S.C. 1606(h)): Provided further, That of the funds in the preceding proviso, $40,000,000, to remain available until expended, shall be made available for fiscal year 2022, and $35,000,000, to remain available until expended, shall be made available for fiscal year 2023: Provided further, That of the amount provided under this heading in this Act, $30,000,000 shall be to carry out activities authorized in section 349(b)(2) of the Energy Policy Act of 2005 (42 U.S.C.15907(b)(2)), as amended by section 40601 of division D of this Act: Provided further, That not later than 90 days after the date of enactment of this Act, the Secretary of Energy shall submit to the House and Senate Committees on Appropriations a detailed spend plan for fiscal year 2022: Provided further, That for each fiscal year through 2026, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, the Secretary of Energy shall submit a detailed spend plan for that fiscal year: Provided further, That up to three percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be for program direction: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. Carbon Dioxide Transportation Infrastructure Finance and Innovation Program AccountFor an additional amount for Carbon Dioxide Transportation Infrastructure Finance and Innovation Program Account, $2,100,000,000, to remain available until expended, to carry out activities for the Carbon Dioxide Transportation Infrastructure Finance and Innovation Program, as authorized by subtitle J of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16181 et seq.), as amended by section 40304(a) of division D of this Act: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That $3,000,000, to remain available until expended, shall be made available for fiscal year 2022 and $2,097,000,000, to remain available until expended, shall be made available for fiscal year 2023: Provided further, That the amount made available under this heading in this Act for fiscal year 2022 shall be for administrative expenses to carry out the loan program: Provided further, That the Office of Fossil Energy and Carbon Management shall oversee the Carbon Dioxide Transportation Infrastructure Finance and Innovation program, in consultation and coordination with the Department of Energy’s Loan Program Office: Provided further, That not later than 270 days after the date of enactment of this Act, the Secretary of Energy shall submit to the House and Senate Committees on Appropriations an analysis of how subsidy rates will be determined for loans financed by appropriations provided under this heading in this Act and an analysis of the process for developing draft regulations for the program, including a crosswalk from the statutory requirements for such program, and a timetable for publishing such regulations: Provided further, That for each fiscal year through 2027, the annual budget submission of the President under section 1105(a) of title 31, United States Code, shall include a detailed request for the amount recommended for allocation for the Carbon Dioxide Transportation Finance and Innovation program from amounts provided under this heading in this Act and such detailed request shall include any information required pursuant to the Federal Credit Reform Act of 1990, such as credit subsidy rates, a loan limitation, and necessary administrative expenses to carry out the loan program: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of Clean Energy DemonstrationsFor an additional amount for Office of Clean Energy Demonstrations, $21,456,000,000, to remain available until expended: Provided, That the Office of Clean Energy Demonstrations, as authorized by section 41201 of division D of this Act, shall conduct administrative and project management responsibilities for the demonstration projects provided for under this heading in this Act: Provided further, That the Office of Clean Energy Demonstrations shall consult and coordinate with technology-specific program offices to ensure alignment of technology goals and avoid unnecessary duplication: Provided further, That of the amount provided under this heading in this Act and in addition to amounts otherwise made available for this purpose, $355,000,000 shall be to carry out the Energy Storage Demonstration Pilot Grant Program, as authorized under section 3201(c) of the Energy Act of 2020 (42 U.S.C. 17232(c)): Provided further, That of the funds in the preceding proviso, $88,750,000, to remain available until expended, shall be made available for fiscal year 2022, $88,750,000, to remain available until expended, shall be made available for fiscal year 2023, $88,750,000, to remain available until expended, shall be made available for fiscal year 2024, $88,750,000, to remain available until expended, shall be made available for fiscal year 2025: Provided further, That of the amount provided under this heading in this Act and in addition to amounts otherwise made available for this purpose, $150,000,000 to carry out the Long-duration Demonstration Initiative and Joint Program, as authorized under section 3201(d) of the Energy Act of 2020 (42 U.S.C. 17232(d)): Provided further, That of the funds in the preceding proviso, $37,500,000, to remain available until expended, shall be made available for fiscal year 2022, $37,500,000, to remain available until expended, shall be made available for fiscal year 2023, $37,500,000, to remain available until expended, shall be made available for fiscal year 2024, $37,500,000, to remain available until expended, shall be made available for fiscal year 2025: Provided further, That of the amount provided under this heading in this Act and in addition to amounts otherwise made available for this purpose, $2,477,000,000 shall be to carry out the Advanced Reactor Demonstration Program, as authorized under section 959A of the Energy Policy Act of 2005 (42 U.S.C. 16279a): Provided further, That of the funds in the preceding proviso, $677,000,000, to remain available until expended, shall be made available for fiscal year 2022, $600,000,000, to remain available until expended, shall be made available for fiscal year 2023, $600,000,000, to remain available until expended, shall be made available for fiscal year 2024, $600,000,000, to remain available until expended, shall be made available for fiscal year 2025: Provided further, That funds in the preceding proviso shall be for projects selected prior to the date of enactment of this Act: Provided further, That of the amount provided under this heading in this Act and in addition to amounts otherwise made available for this purpose, $937,000,000 shall be to carry out the Carbon Capture Large-scale Pilot Projects, as authorized under section 962(b)(2)(B) of the Energy Policy Act of 2005 (42 U.S.C. 16292(b)(2)(B)): Provided further, That of the funds in the preceding proviso, $387,000,000, to remain available until expended, shall be made available for fiscal year 2022, $200,000,000, to remain available until expended, shall be made available for fiscal year 2023, $200,000,000, to remain available until expended, shall be made available for fiscal year 2024, $150,000,000, to remain available until expended, shall be made available for fiscal year 2025: Provided further, That of the amount provided under this heading in this Act and in addition to amounts otherwise made available for this purpose, $2,537,000,000 shall be for the Carbon Capture Demonstration Projects Program, as authorized under section 962(b)(2)(C) of the Energy Policy Act of 2005 (42 U.S.C. 16292(b)(2)(C)): Provided further, That of the funds in the preceding proviso, $937,000,000, to remain available until expended, shall be made available for fiscal year 2022, $500,000,000, to remain available until expended, shall be made available for fiscal year 2023, $500,000,000, to remain available until expended, shall be made available for fiscal year 2024, $600,000,000, to remain available until expended, shall be made available for fiscal year 2025: Provided further, That of the amount provided under this heading in this Act and in addition to amounts otherwise made available for this purpose, $500,000,000 shall be to carry out Industrial Emission Demonstration Projects, as authorized under section 454(d)(3) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17113(d)(3)): Provided further, That of the funds in the preceding proviso, $100,000,000, to remain available until expended, shall be made available for fiscal year 2022, $100,000,000, to remain available until expended, shall be made available for fiscal year 2023, $150,000,000, to remain available until expended, shall be made available for fiscal year 2024, $150,000,000, to remain available until expended, shall be made available for fiscal year 2025: Provided further, That of the amount provided under this heading in this Act and in addition to amounts otherwise made available for this purpose, $500,000,000 shall be to carry out the Clean Energy Demonstration Program on Current and Former Mine Land, as authorized under section 40342 of division D of this Act: Provided further, That of the funds in the preceding proviso, $100,000,000, to remain available until expended, shall be made available for fiscal year 2022, $100,000,000, to remain available until expended, shall be made available for fiscal year 2023, $100,000,000, to remain available until expended, shall be made available for fiscal year 2024, $100,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $100,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amount provided under this heading in this Act, $8,000,000,000 shall be made for Regional Clean Hydrogen Hubs, as authorized under section 813 of the Energy Policy Act of 2005 (42 U.S.C. 16151 et seq.), as amended by section 40314 of division D of this Act: Provided further, That of the funds in the preceding proviso, $1,600,000,000, to remain available until expended, shall be made available for fiscal year 2022, $1,600,000,000, to remain available until expended, shall be made available for fiscal year 2023, $1,600,000,000, to remain available until expended, shall be made available for fiscal year 2024, $1,600,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $1,600,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amount provided under this heading in this Act, $5,000,000,000 shall be for grants for the Program Upgrading Our Electric Grid and Ensuring Reliability and Resiliency, as authorized under section 40103(b) of division D of this Act: Provided further, That of the funds in the preceding proviso, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2022, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2023, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2024, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amount provided under this heading in this Act, $1,000,000,000 shall be to carry out activities for energy improvement in rural and remote areas, as authorized under section 40103(c) of division D of this Act: Provided further, That of the funds in the preceding proviso, $200,000,000, to remain available until expended, shall be made available for fiscal year 2022, $200,000,000, to remain available until expended, shall be made available for fiscal year 2023, $200,000,000, to remain available until expended, shall be made available for fiscal year 2024, $200,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $200,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That not later than 90 days after the date of enactment of this Act, the Secretary of Energy shall submit to the House and Senate Committees on Appropriations a detailed spend plan for fiscal year 2022: Provided further, That for each fiscal year through 2026, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, the Secretary of Energy shall submit a detailed spend plan for that fiscal year: Provided further, That up to three percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be for program direction: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. POWER MARKETING ADMINISTRATIONSConstruction, rehabilitation, operation and maintenance, western area power administration(including transfer of funds)For an additional amount for Construction, Rehabilitation, Operation and Maintenance, Western Area Power Administration, $500,000,000, to remain available until expended, for the purchase of power and transmission services: Provided, That the amount made available under this heading in this Act shall be derived from the general fund of the Treasury and shall be reimbursable from amounts collected by the Western Area Power Administration pursuant to the Flood Control Act of 1944 and the Reclamation Project Act of 1939 to recover purchase power and wheeling expenses: Provided further, That such amounts as the Administrator, Western Area Power Administration, deems necessary for the same purposes as outlined above may be transferred to Western Area Power Administration’s Colorado River Basins Power Marketing Fund account: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. GENERAL PROVISIONS—DEPARTMENT OF ENERGY(including transfer of funds) 
301.Notwithstanding section 3304 of title 5, United States Code, and without regard to the provisions of sections 3309 through 3318 of such title 5, the Secretary of Energy, upon a determination that there is a severe shortage of candidates or a critical hiring need for particular positions to carry out the Department of Energy activities funded under this title, may, from within the funds provided to the Department of Energy under this title, recruit and directly appoint highly qualified individuals into the competitive service: Provided, That such authority shall not apply to positions in the Excepted Service or the Senior Executive Service: Provided further, That any action authorized herein shall be consistent with the merit principles of section 2301 of such title 5, and the Department shall comply with the public notice requirements of section 3327 of such title 5: Provided further, That the authority under this section shall terminate on September 30, 2027: Provided further, That 180 days after the date of enactment of this Act, the Secretary of Energy shall submit to the House and Senate Committees on Appropriations an estimate of the number of highly qualified individuals it expects to hire under the authority provided in this section.  
302.Up to one-tenth of one percent of each amount appropriated to the Department of Energy in this title may be transferred to Departmental Administration to be used for additional management and mission support for funds made available to the Department of Energy in this title in this Act. 303.One-tenth of one percent of the amounts made available to the Department of Energy under each heading in this title in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of the Inspector General of the Department of Energy to oversee the funds made available to the Department of Energy in this title in this Act.Independent AgenciesAppalachian Regional CommissionFor an additional amount for Appalachian Regional Commission, $1,000,000,000, to remain available until expended, notwithstanding 40 U.S.C. 14704: Provided, That of the funds in the preceding proviso, $200,000,000, to remain available until expended, shall be made available for fiscal year 2022, $200,000,000, to remain available until expended, shall be made available for fiscal year 2023, $200,000,000, to remain available until expended, shall be made available for fiscal year 2024, $200,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $200,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. Delta regional authorityFor an additional amount for Delta Regional Authority, $150,000,000 to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. Denali commissionFor an additional amount for Denali Commission, $75,000,000 to remain available until expended: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. Northern border regional commissionFor an additional amount for Northern Border Regional Commission, $150,000,000 to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. Southeast crescent regional commissionFor an additional amount for Southeast Crescent Regional Commission, $5,000,000 to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. Southwest border regional commissionFor an additional amount for Southwest Border Regional Commission, $1,250,000 to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
IVFINANCIAL SERVICES AND GENERAL GOVERNMENTEXECUTIVE OFFICE OF THE PRESIDENT AND FUNDS APPROPRIATED TO THE PRESIDENTOffice of the National Cyber DirectorSalaries and expensesFor an additional amount for Office of the National Cyber Director, $21,000,000, to remain available until September 30, 2022, to carry out the purposes of section 1752 of the National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283): Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal Communications CommissionAFFORDABLE CONNECTIVITY FUNDFor an additional amount for the Affordable Connectivity Fund, $14,200,000,000, to remain available until expended, for the Affordable Connectivity Program, as authorized under section 904(b)(1) of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260), as amended by section 60502 of division F of this Act: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. FEDERAL PERMITTING IMPROVEMENT STEERING COUNCILENVIRONMENTAL REVIEW IMPROVEMENT FUNDFor an additional amount for the Environmental Review Improvement Fund, $3,000,000 to remain available until September 30, 2026: Provided, That $650,000, to remain available until September 30, 2022, shall be made available for fiscal year 2022, $650,000, to remain available until September 30, 2023, shall be made available for fiscal year 2023, $650,000, to remain available until September 30, 2024, shall be made available for fiscal year 2024, $650,000, to remain available until September 30, 2025, shall be made available for fiscal year 2025, and $400,000, to remain available until September 30, 2026, shall be made available for fiscal year 2026: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. General services administrationREAL PROPERTY ACTIVITIESFEDERAL BUILDINGS FUND(INCLUDING TRANSFERS OF FUNDS)For an additional amount to be deposited in the Federal Buildings Fund, $3,418,008,000, to remain available until expended, for construction and acquisition, and repairs and alterations of border stations and land ports of entry, of which no more than $250,000,000 shall be for Program Contingency and Operational Support for necessary expenses for projects funded under this heading, including, moving governmental agencies (including space alterations and adjustments, and telecommunications relocation expenses) in connection with the assignment, allocation and transfer of space, leasing of temporary space, and building operations, of which— (1)$2,527,808,000 shall be for projects on the U.S. Customs and Border Protection five-year plan; 
(2)$430,200,000 shall be for projects with completed U.S. Customs and Border Protection/General Services Administration feasibility studies as prioritized in the American Jobs Plan Project List submitted to the House and Senate Committees on Appropriations on May 28, 2021; and (3)$210,000,000 shall be for land ports of entry (LPOE) infrastructure paving; acquisition of leased LPOEs; and additional Federal Motor Carrier Safety Administration requirements at the Southern Border: 
Provided, That the General Services Administration shall submit a plan, by project, regarding the use of funds made available to the Administrator under this heading in this Act to the Committees on Appropriations of the House of Representatives and the Senate within 90 days of enactment of this Act: 
Provided further, That the Administrator of General Services shall notify the Committees on Appropriations of the House of Representatives and the Senate quarterly on the obligations and expenditures of the funds provided under this heading in this Act by account of the Federal Buildings Fund: 
Provided further, That funds made available under this heading in this Act for Federal Buildings Fund activities may be transferred to, and merged with, other accounts within the Federal Buildings Fund only to the extent necessary to meet program requirements for such activities: 
Provided further, That the General Services Administration will provide notice in advance to the Committees on Appropriations of the House of Representatives and the Senate of any proposed transfers: 
Provided further, That funds made available to the Administrator under this heading in this Act shall not be subject to section 3307 of title 40, United States Code: 
Provided further, That amounts made available under this heading in this Act shall be in addition to any other amounts made available for such purposes, including for construction and acquisition or repairs and alterations: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
VDEPARTMENT OF HOMELAND SECURITYSECURITY, ENFORCEMENT, AND INVESTIGATIONSU.S. Customs and border protectionOPERATIONS AND SUPPORTFor an additional amount for Operations and Support, $330,000,000, to remain available until September 30, 2026, for furniture, fixtures, and equipment for the land ports of entry modernized with funding provided to the General Services Administration in this Act: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor an additional amount for Procurement, Construction, and Improvements, $100,000,000, to remain available until September 30, 2026, for land port of entry construction, modernization, and sustainment: Provided, That not later than 90 days after the date of enactment of this Act, the Department shall submit to the House and Senate Committees on Appropriations a detailed spend plan for the amount made available under this heading in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. Coast guardOPERATIONS AND SUPPORTFor an additional amount for Operations and Support, $5,000,000, to remain available until September 30, 2026, for personnel and administrative expenses: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor an additional amount for Procurement, Construction, and Improvements, $429,000,000, to remain available until September 30, 2026: Provided, That of the funds made available under this heading in this Act— 
(1)$131,500,000 shall be for housing, family support, safety, and training facilities, as described in the Coast Guard Fiscal Year 2022 Unfunded Priorities List submitted to Congress on June 29, 2021; (2)$158,000,000 shall be for shore construction addressing facility deficiencies, as described in the Coast Guard Fiscal Year 2022 Unfunded Priorities List submitted to Congress on June 29, 2021; 
(3)$19,500,000 shall be for shore construction supporting operational assets and maritime commerce, as described in the Coast Guard Fiscal Year 2022 Unfunded Priorities List submitted to Congress on June 29, 2021; and (4)$120,000,000 shall be for construction and improvement of childcare development centers: 
Provided further, That not later than 90 days after the date of enactment of this Act, the Department shall submit to the Committees on Appropriations and Commerce, Science, and Transportation of the Senate and the Committees on Appropriations and Transportation and Infrastructure in the House of Representatives a detailed expenditure plan, including a list of project locations under each paragraph in the preceding proviso: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.PROTECTION, PREPAREDNESS, RESPONSE, AND RECOVERYCybersecurity and infrastructure security agencyOPERATIONS AND SUPPORTFor an additional amount for Operations and Support, $35,000,000, to remain available until September 30, 2026, for risk management operations and stakeholder engagement and requirements: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.  CYBERSECURITY RESPONSE AND RECOVERY FUNDFor an additional amount for Cybersecurity Response and Recovery Fund, $100,000,000, to remain available until September 30, 2028, for cyber response and recovery, as authorized by subtitle C of the Homeland Security Act of 2002, as amended by this Act: Provided, That $20,000,000, to remain available until September 30, 2028, shall be made available for fiscal year 2022, $20,000,000, to remain available until September 30, 2028, shall be made available for fiscal year 2023, $20,000,000, to remain available until September 30, 2028, shall be made available for fiscal year 2024, $20,000,000, to remain available until September 30, 2028, shall be made available for fiscal year 2025, and $20,000,000, to remain available until September 30, 2028, shall be made available for fiscal year 2026: Provided further, That amounts provided under this heading in this Act shall be available only upon a declaration of a significant incident by the Secretary of Homeland Security pursuant to section 2233 of the Homeland Security Act of 2002, as amended by this Act: Provided further, That the Cybersecurity and Infrastructure Security Agency shall provide to the Committees on Appropriations and Homeland Security and Governmental Affairs of the Senate and the Committees on Appropriations and Oversight and Reform of the House of Representatives monthly reports, to be submitted not later than the tenth business day following the end of each month, on the status of funds made available under this heading in this Act, including an accounting of the most recent funding allocation estimates, obligations, expenditures, and unobligated funds, delineated by significant incident, as defined in section 2232 of the Homeland Security Act of 2002, as amended by this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. Federal emergency management agencyOPERATIONS AND SUPPORTFor an additional amount for Operations and Support, $67,000,000, to remain available until September 30, 2026, for Federal agency dam safety activities and assistance to States under sections 7 through 12 of the National Dam Safety Program Act (33 U.S.C. 467e through 467h): Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. Federal assistance(INCLUDING TRANSFER OF FUNDS)For an additional amount for Federal Assistance, $2,233,000,000, which shall be allocated as follows: (1)$500,000,000, to remain available until expended, for grants pursuant to section 205 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5135): Provided, That $100,000,000, to remain available until expended, shall be made available for fiscal year 2022, $100,000,000, to remain available until expended, shall be made available for fiscal year 2023, $100,000,000, to remain available until expended, shall be made available for fiscal year 2024, $100,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $100,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That in addition to amounts made available for administrative expenses under section 205(d)(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5135(d)(2)), no more than 3 percent of the amounts made available in fiscal year 2022, 3 percent of the amounts made available in fiscal year 2023, and 3 percent of the amounts made available in each of fiscal years 2024 through 2026 under this paragraph in this Act may be transferred to Federal Emergency Management Agency—Operations and Support for salaries and expenses. 
(2)$733,000,000, to remain available until expended: Provided, That $148,000,000 of the amounts made available under this paragraph in this Act shall be for grants to States pursuant to section 8(e) of the National Dam Safety Program Act (33 U.S.C. 467f(e)): Provided further, That $585,000,000 of the amounts made available under this paragraph in this Act shall be for grants to States pursuant to section 8A of the National Dam Safety Program Act (33 U.S.C. 467f–2), of which no less than $75,000,000 shall be for the removal of dams: Provided further, That dam removal projects shall include written consent of the dam owner, if ownership is established: Provided further, That in addition to amounts made available for administrative expenses, no more than 3 percent of the amounts made available under this paragraph in this Act may be transferred to Federal Emergency Management Agency—Operations and Support for salaries and expenses. 
(3)$1,000,000,000 to remain available until expended, for grants to states, local, tribal, and territorial governments for improvement to cybersecurity and critical infrastructure, as authorized by section 2218 of the Homeland Security Act of 2002, as amended by this Act:  Provided, That $200,000,000, to remain available until expended, shall be made available for fiscal year 2022, $400,000,000, to remain available until expended, shall be made available for fiscal year 2023, $300,000,000, to remain available until expended, shall be made available for fiscal year 2024, and $100,000,000, to remain available until expended, shall be made available for fiscal year 2025:  Provided further, That no more than 3 percent of the amounts made available in each of fiscal years 2022 through 2025 under this paragraph in this Act may be transferred to Federal Emergency Management Agency—Operations and Support for salaries and expenses:  
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.Disaster relief fund(INCLUDING TRANSFER OF FUNDS)For an additional amount for Disaster Relief Fund, $1,000,000,000, to remain available until expended, in addition to any amounts set aside pursuant to section 203(i) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), for grants pursuant to such section:  Provided, That $200,000,000, to remain available until expended, shall be made available for fiscal year 2022, $200,000,000, to remain available until expended, shall be made available for fiscal year 2023, $200,000,000, to remain available until expended, shall be made available for fiscal year 2024, $200,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $200,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That no more than $16,500,000 of the amounts made available in each of fiscal years 2022 through 2026 under this heading in this Act may be transferred to Federal Emergency Management Agency—Operations and Support for salaries and expenses: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.NATIONAL FLOOD INSURANCE FUND For an additional amount for National Flood Insurance Fund, $3,500,000,000, to be derived from the General Fund of the Treasury, to remain available until expended, for flood mitigation actions and for flood mitigation assistance under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c), notwithstanding sections 1366(e), 1310(a)(7), and 1367 of such Act (42 U.S.C.4104c(e), 4017(a)(7), 4104d), in addition to any other funds available for this purpose: Provided, That $700,000,000, to remain available until expended, shall be made available for fiscal year 2022, $700,000,000, to remain available until expended, shall be made available for fiscal year 2023, $700,000,000, to remain available until expended, shall be made available for fiscal year 2024, $700,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $700,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That notwithstanding section 1366(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c(d)), the Administrator of the Federal Emergency Management Agency may also use amounts made available under subsection (a) to provide flood mitigation assistance under section 1366 of that Act (42 U.S.C. 4104c) for mitigation activities in an amount up to 90 percent of all eligible costs for a property— 
(1)located within a census tract with a Centers for Disease Control and Prevention Social Vulnerability Index score of not less than 0.5001; or (2)that serves as a primary residence for individuals with a household income of not more than 100 percent of the applicable area median income: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.Science and Technology DirectorateRESEARCH AND DEVELOPMENTFor an additional amount for Research and Development, $157,500,000, to remain available until September 30, 2026, for critical infrastructure security and resilience research, development, test, and evaluation: Provided, That the funds made available under this heading in this Act may be used for— 
(1)special event risk assessments rating planning tools; (2)electromagnetic pulse and geo-magnetic disturbance resilience capabilities; 
(3)positioning, navigation, and timing capabilities; (4)public safety and violence prevention to evaluate soft target security, including countering improvised explosive device events and protection of U.S. critical infrastructure; and 
(5)research supporting security testing capabilities relating to telecommunications equipment, industrial control systems, and open source software: Provided further, That not later than 90 days after the date of enactment of this Act, the Department shall submit to the House and Senate Committees on Appropriations a detailed spend plan for the amount made available under this heading in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.GENERAL PROVISION—THIS TITLE 501.One-quarter of one percent of the amounts made available under each heading in this title in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of the Inspector General of the Department of the Homeland Security for oversight of funding provided to the Department of Homeland Security in this title in this Act.  
VIDEPARTMENT OF THE INTERIOR, ENVIRONMENT, AND RELATED AGENCIESDEPARTMENT OF THE INTERIORUnited States Fish and Wildlife Service RESOURCE MANAGEMENT(INCLUDING TRANSFERS OF FUNDS)For an additional amount for Resource Management, $455,000,000, to remain available until expended: Provided, That $91,000,000, to remain available until expended, shall be made available for fiscal year 2022, $91,000,000, to remain available until expended, shall be made available for fiscal year 2023, $91,000,000, to remain available until expended, shall be made available for fiscal year 2024, $91,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $91,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the funds made available under this heading in this Act, the following amounts shall be for the following purposes in equal amounts for each of fiscal years 2022 through 2026, and shall be in addition to amounts otherwise made available for such purpose— 
(1)$255,000,000 shall be for the following regional ecosystem restoration purposes— (A)$26,000,000 shall be for Delaware River Basin Conservation Act; 
(B)$162,000,000 shall be for Klamath Basin restoration activities, including habitat restoration, planning, design, engineering, environmental compliance, fee acquisition, infrastructure development, construction, operations and maintenance, improvements, and expansion, as necessary, on lands currently leased by the U.S. Fish and Wildlife Service for conservation and recovery of endangered species; (C)$17,000,000 shall be for implementing section 5(d)(2) of the Lake Tahoe Restoration Act; and 
(D)$50,000,000 shall be for sagebrush steppe ecosystem; (2)$200,000,000 shall be for restoring fish and wildlife passage by removing in-stream barriers and providing technical assistance under the National Fish Passage Program: 
Provided further, That one-half of one percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Department of the Interior for oversight of funding provided to the Department of the Interior in this title in this Act: 
Provided further, That nothing under this heading in this Act shall be construed as providing any new authority to remove, breach, or otherwise alter the operations of a Federal hydropower dam and dam removal projects shall include written consent of the dam owner, if ownership is established: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.United States Geological Survey SURVEYS, INVESTIGATIONS, AND RESEARCH(INCLUDING TRANSFERS OF FUNDS)For an additional amount for Surveys, Investigations, and Research, $510,668,000, to remain available until expended, for the Secretary of the Interior to carry out activities authorized in sections 40201, 40204, and 41003(a) of division D of this Act: Provided, That amounts made available under this heading in this Act shall be allocated as follows: 
(1)$320,000,000 to carry out section 40201 of division D of this Act: Provided, That $64,000,000, to remain available until September 30, 2024, shall be made available for fiscal year 2022, $64,000,000, to remain available until September 30, 2025, shall be made available for fiscal year 2023, $64,000,000, to remain available until September 30, 2026, shall be made available for fiscal year 2024, $64,000,000, to remain available until September 30, 2027, shall be made available for fiscal year 2025, and $64,000,000, to remain available until September 30, 2028, shall be made available for fiscal year 2026; 
(2)$167,000,000, to remain available until expended, for fiscal year 2022 to carry out section 40204 of division D of this Act; (3)$23,668,000 to carry out section 41003(a) of division D of this Act: Provided, That $8,668,000, to remain available until September 30, 2024, shall be made available for fiscal year 2022, $5,000,000, to remain available until September 30, 2025, shall be made available for fiscal year 2023, $5,000,000, to remain available until September 30, 2026, shall be made available for fiscal year 2024, and $5,000,000, to remain available until September 30, 2027, shall be made available for fiscal year 2025: 
Provided further, That amounts provided under this heading in this Act shall be in addition to amounts otherwise available for such purposes: 
Provided further, That one-half of one percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Department of the Interior for oversight of funding provided to the Department of the Interior in this title in this Act: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of Surface Mining Reclamation and EnforcementABANDONED MINE RECLAMATION FUND(Including Transfers of Funds)For an additional amount to be deposited in the Abandoned Mine Reclamation Fund, $11,293,000,000, to remain available until expended, to carry out section 40701 of division D of this Act: Provided, That of the amount provided under this heading in this Act, $25,000,000, to remain available until expended, shall be to carry out activities as authorized in section 40701(g) of division D of this Act: Provided further, That up to 3 percent of the amounts made available under this heading in this Act shall be for salaries, expenses, and administration: Provided further, That one-half of one percent of the amounts made available under this heading in this Act shall be transferred to the Office of Inspector General of the Department of the Interior for oversight of funding provided to the Department of the Interior in this title in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.Indian affairsBureau of indian affairs OPERATION OF INDIAN PROGRAMS(Including Transfers of Funds)For an additional amount for Operation of Indian Programs, $216,000,000, to remain available until expended for tribal climate resilience, adaptation, and community relocation planning, design, and implementation of projects which address the varying climate challenges facing tribal communities across the country: Provided, That of the funds in the preceding proviso, $43,200,000, to remain available until expended, shall be made available for fiscal year 2022, $43,200,000, to remain available until expended, shall be made available for fiscal year 2023, $43,200,000, to remain available until expended shall be made available for fiscal year 2024, $43,200,000, to remain available until expended, shall be made available for fiscal year 2025, and $43,200,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the funds made available under the preceding proviso for fiscal years 2022 through 2026, $130,000,000 shall be for community relocation, and $86,000,000 shall be for tribal climate resilience and adaptation projects: Provided further, That up to 3 percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be for salaries, expenses, and administration: Provided further, That one-half of one percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Department of the Interior for oversight of funding provided to the Department of the Interior in this title in this Act: Provided further, That awards made under subsection (d) to Tribes and Tribal organizations under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) shall be considered non-recurring and shall not be part of the amount required by section 106 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5325), and such funds shall only be used for the purposes identified in this section: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.CONSTRUCTION(Including Transfers of Funds)For an additional amount for Construction, $250,000,000, to remain available until expended, for construction, repair, improvement, and maintenance of irrigation and power systems, safety of dams, water sanitation, and other facilities: Provided, That any funds provided for the Safety of Dams program pursuant to the Act of November 2, 1921 (25 U.S.C. 13), shall be made available on a nonreimbursable basis: Provided further, That $50,000,000, to remain available until expended, shall be made available for fiscal year 2022, $50,000,000, to remain available until expended, shall be made available for fiscal year 2023, $50,000,000, to remain available until expended, shall be made available for fiscal year 2024, $50,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $50,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the funds made available under this heading in this Act for fiscal years 2022 through 2026— 
(1)Not less than $50,000,000 shall be for addressing irrigation and power systems; and (2)$200,000,000 shall be for safety of dams, water sanitation, and other facilities: 
Provided further, That up to 3 percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be for salaries, expenses, and administration: 
Provided further, That one-half of one percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Department of the Interior for oversight of funding provided to the Department of the Interior in this title in this Act: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.Departmental OfficesOffice of the SecretaryDepartmental Operations(Including Transfers of Funds)For an additional amount for Departmental Operations, $905,000,000, to remain available until expended, for the Secretary of the Interior to carry out activities, as authorized in section 40804 of division D of this Act: Provided, That $337,000,000, to remain available until expended, shall be made available for fiscal year 2022, $142,000,000, to remain available until expended, shall be made available for fiscal year 2023, $142,000,000, to remain available until expended, shall be made available for fiscal year 2024, $142,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $142,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That the Secretary may transfer the funds provided under this heading in this Act to any other account in the Department of the Interior to carry out such purposes: Provided further, That the Secretary of the Interior and the Secretary of Agriculture, acting through the Chief of the Forest Service, may authorize the transfer of funds provided under this heading in this Act between the Departments for the purpose of carrying out activities as authorized in section 40804(b)(1) of division D of this Act: Provided further, That up to 3 percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be for salaries, expenses, and administration: Provided further, That one-half of one percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Department of the Interior for oversight of funding provided to the Department of the Interior in this title in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department-Wide ProgramsWildland Fire Management(Including Transfers of Funds)For an additional amount for Wildland Fire Management, $1,458,000,000, to remain available until expended: Provided, That $407,600,000, to remain available until expended, shall be made available for fiscal year 2022, $262,600,000, to remain available until expended, shall be made available for fiscal year 2023, $262,600,000, to remain available until expended, shall be made available for fiscal year 2024, $262,600,000, to remain available until expended, shall be made available for fiscal year 2025, and $262,600,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the funds made available under this heading in this Act, the following amounts shall be for the following purposes for the following fiscal years— 
(1)$1,055,000,000 for the Secretary of the Interior to carry out activities for the Department of the Interior, as authorized in section 40803 of division D of this Act, including fuels management activities, of which $327,000,000, to remain available until expended, shall be made available for fiscal year 2022 and $182,000,000, to remain available until expended, shall be made available for each of fiscal years 2023 through 2026; (2)In addition to amounts made available in paragraph (1) for fuels management activities, $35,600,000 for each of fiscal years 2022 through 2026 for such purpose; and 
(3)In addition to amounts made available in paragraph (1) for burned area rehabilitation, $45,000,000 for each of fiscal years 2022 through 2026 for such purpose: Provided further, That up to $2,000,000 for each of fiscal years 2022 through 2026 from funds made available in paragraphs (2) and (3) of the preceding proviso shall be for implementation of the Tribal Forestry Protection Act, as amended (Public Law 108–278): Provided further, That the Secretary may transfer the funds provided under this heading in this Act to any other account in the Department of the Interior to carry out such purposes: Provided further, That funds appropriated under this heading in this Act may be transferred to the United States Fish and Wildlife Service and the National Marine Fisheries Service for the costs of carrying out their responsibilities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) to consult and conference, as required by section 7 of such Act, in connection with wildland fire management activities: Provided further, That up to 3 percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be for salaries, expenses, and administration: Provided further, That one-half of one percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Department of the Interior for oversight of funding provided to the Department of the Interior in this title in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.Energy Community Revitalization Program(Including Transfers of Funds)For an additional amount for Department-Wide Programs, $4,677,000,000, to remain available until expended, for an Energy Community Revitalization program to carry out orphaned well site plugging, remediation, and restoration activities authorized in section 349 of the Energy Policy Act of 2005 (42 U.S.C. 15907), as amended by section 40601 of division D of this Act: Provided, That of the funds made available under this heading in this Act, the following amounts shall be for the following purposes— 
(1)$250,000,000, to remain available until September 30, 2030, shall be to carry out activities authorized in section 349(b) of the Energy Policy Act of 2005 (42 U.S.C. 15907(b)), as amended by section 40601 of division D of this Act; (2)$775,000,000, to remain available until September 30, 2030, shall be to carry out activities authorized in section 349(c)(3) of the Energy Policy Act of 2005 (42 U.S.C. 15907(c)(3)), as amended by section 40601 of division D of this Act; 
(3)$2,000,000,000, to remain available until September 30, 2030, shall be to carry out activities authorized in section 349(c)(4) of the Energy Policy Act of 2005 (42 U.S.C. 15907(c)(4)), as amended by section 40601 of division D of this Act; (4)$1,500,000,000, to remain available until September 30, 2030, shall be to carry out activities authorized in section 349(c)(5) of the Energy Policy Act of 2005 (42 U.S.C. 15907(c)(5)), as amended by section 40601 of division D of this Act; 
(5)$150,000,000, to remain available until September 30, 2030, shall be to carry out activities authorized in section 349(d) of the Energy Policy Act of 2005 (42 U.S.C.15907(d)), as amended by section 40601 of division D of this Act; Provided further, That of the amount provided under this heading in this Act, $2,000,000 shall be provided by the Secretary through a cooperative agreement with the Interstate Oil and Gas Compact Commission to carry out the consultations authorized in section 349 of the Energy Policy Act of 2005 (42 U.S.C. 15907), as amended by section 40601 of division D of this Act: Provided further, That amounts provided under this heading in this Act shall be in addition to amounts otherwise available for such purposes: Provided further, That amounts provided under this heading in this Act are not available to fulfill Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA) obligations agreed to in settlement or imposed by a court, whether for payment of funds or for work to be performed: Provided further, That the Secretary may transfer the funds provided under this heading in this Act to any other account in the Department of the Interior to carry out such purposes: Provided further, That the Secretary may transfer funds made available in paragraph (1) of the first proviso under this heading to the Secretary of Agriculture, acting through the Chief of the Forest Service, to carry out such purposes: Provided further, That up to 3 percent of the amounts made available under this heading in this Act shall be for salaries, expenses, and administration: Provided further, That one-half of one percent of the amounts made available under this heading in this Act shall be transferred to the Office of Inspector General of the Department of the Interior for oversight of funding provided to the Department of the Interior in this title in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Provisions, Department of the Interior  601.Not later than 90 days after the date of enactment of this Act, the Secretary of the Interior shall submit to the House and Senate Committees on Appropriations a detailed spend plan for the funds provided to the Department of the Interior in this title in this Act for fiscal year 2022, and for each fiscal year through 2026, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, the Secretary of the Interior shall submit a detailed spend plan for the funds provided to the Department of the Interior in this title in this Act for that fiscal year.ENVIRONMENTAL PROTECTION AGENCYEnvironmental Programs and Management(INCLUDING TRANSFERS OF FUNDS)For an additional amount for Environmental Programs and Management, $1,959,000,000, which shall be allocated as follows: (1)$1,717,000,000, to remain available until expended, for Geographic Programs as specified in the explanatory statement described in section 4 of the matter preceding division A of Public Law 116–260: Provided, That $343,400,000, to remain available until expended, shall be made available for fiscal year 2022, $343,400,000, to remain available until expended, shall be made available for fiscal year 2023, $343,400,000, to remain available until expended, shall be made available for fiscal year 2024, $343,400,000, to remain available until expended, shall be made available for fiscal year 2025, and $343,400,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the funds made available in this paragraph in this Act, the following amounts shall be for the following purposes in equal amounts for each of fiscal years 2022 through 2026— 
(A)$1,000,000,000 shall be for Great Lakes Restoration Initiative; (B)$238,000,000 shall be for Chesapeake Bay; 
(C)$24,000,000 shall be for San Francisco Bay; (D)$89,000,000 shall be for Puget Sound; 
(E)$106,000,000 shall be for Long Island Sound; (F)$53,000,000 shall be for Gulf of Mexico; 
(G)$16,000,000 shall be for South Florida; (H)$40,000,000 shall be for Lake Champlain; 
(I)$53,000,000 shall be for Lake Pontchartrain; (J)$15,000,000 shall be for Southern New England Estuaries; 
(K)$79,000,000 shall be for Columbia River Basin; and (L)$4,000,000 shall be for other geographic activities which includes Pacific Northwest: 
Provided further, That the Administrator may waive or reduce the required non-Federal share for amounts made available under this paragraph in this Act for the purposes described in the preceding proviso; 
(2)$132,000,000, to remain available until expended, for the National Estuary Program grants under section 320(g)(2) of the Federal Water Pollution Control Act, notwithstanding the funding limitation in section 320(i)(2)(B) of the Act: Provided, That $26,400,000, to remain available until expended, shall be made available for fiscal year 2022, $26,400,000, to remain available until expended, shall be made available for fiscal year 2023, $26,400,000, to remain available until expended, shall be made available for fiscal year 2024, $26,400,000, to remain available until expended, shall be made available for fiscal year 2025, and $26,400,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That the Administrator may waive or reduce the required non-Federal share for amounts made available under this paragraph in this Act: Provided further, That up to three percent of the amounts made available under this paragraph in this Act shall be for salaries, expenses, and administration; 
(3)$60,000,000, to remain available until expended, for actions under the Gulf Hypoxia Action Plan: Provided, That $12,000,000, to remain available until expended, shall be made available for fiscal year 2022, $12,000,000, to remain available until expended, shall be made available for fiscal year 2023, $12,000,000, to remain available until expended, shall be made available for fiscal year 2024, $12,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $12,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That funds shall be provided annually to the twelve states serving as members of the Mississippi River/Gulf of Mexico Watershed Nutrient Task Force (Arkansas, Iowa, Illinois, Indiana, Kentucky, Louisiana, Minnesota, Missouri, Mississippi, Ohio, Tennessee, and Wisconsin) in equal amounts for each state for the period of fiscal year 2022 to fiscal year 2026: Provided further, That up to three percent of the amounts made available under this paragraph in this Act shall be for salaries, expenses, and administration; 
(4)$25,000,000, to remain available until expended, to support permitting of Class VI wells as authorized under section 40306 of division D of this Act, to be carried out by Drinking Water Programs: Provided, That $5,000,000, to remain available until expended, shall be made available for fiscal year 2022, $5,000,000, to remain available until expended, shall be made available for fiscal year 2023, $5,000,000, to remain available until expended, shall be made available for fiscal year 2024, $5,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $5,000,000, to remain available until expended, shall be made available for fiscal year 2026; 
(5)$10,000,000, to remain available until September 30, 2026, for developing battery recycling best practices, as authorized under section 70401(b) of division G of this Act, to be carried out by the Resource Conservation and Recovery Act program; (6)$15,000,000, to remain available until September 30, 2026, for developing voluntary battery labeling guidelines, as authorized under section 70401(c) of division G of this Act, to be carried out by the Resource Conservation and Recovery Act program; 
Provided, That funds provided for the purposes described in paragraphs (1), (2), and (3) under this heading in this Act may be transferred to the United States Fish and Wildlife Service and the National Marine Fisheries Service for the costs of carrying out their responsibilities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) to consult and conference, as required by section 7 of such Act, in connection with Geographic programs, the National Estuary Program, and the Gulf Hypoxia Action Plan: 
Provided further, That amounts provided under this heading in this Act shall be in addition to amounts otherwise available for such purposes: 
Provided further, That one-half of one percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Environmental Protection Agency for oversight of funding provided to the Environmental Protection Agency in this title in this Act: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.Hazardous substance superfund(INCLUDING TRANSFERS OF FUNDS)For an additional amount for Hazardous Substance Superfund, $3,500,000,000, to remain available until expended, consisting of such sums as are available in the Trust Fund on September 30, 2021, as authorized by section 517(a) of the Superfund Amendments and Reauthorization Act of 1986 (SARA) and up to $3,500,000,000 as a payment from general revenues to the Hazardous Substance Superfund for purposes as authorized by section 517(b) of SARA, for all costs associated with Superfund: Remedial activities: Provided, That in providing technical and project implementation assistance for amounts made available under this heading in this Act, the Administrator shall consider the unique needs of Tribal communities with contaminated sites where the potentially responsible parties cannot pay or cannot be identified, but shall not alter the process for prioritizing site cleanups: Provided further, That amounts provided under this heading in this Act shall be in addition to amounts otherwise available for such purposes: Provided further, That amounts provided under this heading in this Act shall not be subject to cost share requirements under section 104(c)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA) (42 U.S.C. 9604(c)(3)): Provided further, That the Administrator of the Environmental Protection Agency shall annually report to Congress on the status of funded projects: Provided further, That one-half of one percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Environmental Protection Agency for oversight of funding provided to the Environmental Protection Agency in this title in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.State and tribal assistance grants(INCLUDING TRANSFERS OF FUNDS)For an additional amount for State and Tribal Assistance Grants, $55,426,000,000, to remain available until expended: Provided, That amounts made available under this heading in this Act shall be allocated as follows: 
(1)$11,713,000,000 for capitalization grants for the Clean Water State Revolving Funds under title VI of the Federal Water Pollution Control Act: Provided, That $1,902,000,000, to remain available until expended, shall be made available for fiscal year 2022, $2,202,000,000, to remain available until expended, shall be made available for fiscal year 2023, $2,403,000,000, to remain available until expended, shall be made available for fiscal year 2024, $2,603,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $2,603,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That for the funds provided under this paragraph in this Act in fiscal year 2022 and fiscal year 2023, the State shall deposit in the State loan fund from State moneys an amount equal to at least 10 percent of the total amount of the grant to be made to the State, notwithstanding sections 602(b)(2), 602(b)(3) or 202 of the Federal Water Pollution Control Act: Provided further, That for the funds made available under this paragraph in this Act, forty-nine percent of the funds made available to each State for Clean Water State Revolving Fund capitalization grants shall be used by the State to provide subsidy to eligible recipients in the form of assistance agreements with 100 percent forgiveness of principal or grants (or any combination of these), notwithstanding section 603(i)(3)(B) of the Federal Water Pollution Control Act (33 U.S.C. 1383): Provided further, That up to three percent of the amounts made available under this paragraph in this Act in fiscal year 2022 and up to two percent in each of fiscal years 2023 through 2026 shall be for salaries, expenses, and administration: Provided further, That not less than 80 percent of the amounts the Administrator uses in each fiscal year for salaries, expenses, and administration from amounts made available under this paragraph in this Act for such purposes shall be used for purposes other than hiring full-time employees: Provided further, That 0.35 percent of the amounts made available under this paragraph in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Environmental Protection Agency for oversight of funding provided to the Environmental Protection Agency in this title in this Act;  
(2)$11,713,000,000 for capitalization grants for the Drinking Water State Revolving Funds under section 1452 of the Safe Drinking Water Act: Provided, That $1,902,000,000, to remain available until expended, shall be made available for fiscal year 2022, $2,202,000,000, to remain available until expended, shall be made available for fiscal year 2023, $2,403,000,000, to remain available until expended, shall be made available for fiscal year 2024, $2,603,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $2,603,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That for the funds provided under this paragraph in this Act in fiscal year 2022 and fiscal year 2023, the State shall deposit in the State loan fund from State moneys an amount equal to at least 10 percent of the total amount of the grant to be made to the State, notwithstanding section 1452(e) of the Safe Drinking Water Act: Provided further, That for the funds made available under this paragraph in this Act, forty-nine percent of the funds made available to each State for Drinking Water State Revolving Fund capitalization grants shall be used by the State to provide subsidy to eligible recipients in the form of assistance agreements with 100 percent forgiveness of principal or grants (or any combination of these), notwithstanding section 1452(d)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12): Provided further, That up to three percent of the amounts made available under this paragraph in this Act in fiscal year 2022 and up to two percent in each of fiscal years 2023 through 2026 shall be for salaries, expenses, and administration: Provided further, That not less than 80 percent of the amounts the Administrator uses in each fiscal year for salaries, expenses, and administration from amounts made available under this paragraph in this Act for such purposes shall be used for purposes other than hiring full-time employees: Provided further, That 0.35 percent of the amounts made available under this paragraph in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Environmental Protection Agency for oversight of funding provided to the Environmental Protection Agency in this title in this Act;  
(3)$15,000,000,000 for capitalization grants for the Drinking Water State Revolving Funds under section 1452 of the Safe Drinking Water Act: Provided, That $3,000,000,000, to remain available until expended, shall be made available for fiscal year 2022, $3,000,000,000, to remain available until expended, shall be made available for fiscal year 2023, $3,000,000,000, to remain available until expended, shall be made available for fiscal year 2024, $3,000,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $3,000,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That the funds provided under this paragraph in this Act shall be for lead service line replacement projects and associated activities directly connected to the identification, planning, design, and replacement of lead service lines: Provided further, That for the funds made available under this paragraph in this Act, forty-nine percent of the funds made available to each State for Drinking Water State Revolving Fund capitalization grants shall be used by the State to provide subsidy to eligible recipients in the form of assistance agreements with 100 percent forgiveness of principal or grants (or any combination of these), notwithstanding section 1452(d)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12): Provided further, That the funds provided under this paragraph in this Act shall not be subject to the matching or cost share requirements of section 1452(e) of the Safe Drinking Water Act: Provided further, That up to three percent of the amounts made available under this paragraph in this Act in fiscal year 2022 and up to two percent in each of fiscal years 2023 through 2026 shall be for salaries, expenses, and administration: Provided further, That one-half of one percent of the amounts made available under this paragraph in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Environmental Protection Agency for oversight of funding provided to the Environmental Protection Agency in this title in this Act;  
(4)$1,000,000,000 for capitalization grants for the Clean Water State Revolving Funds under title VI of the Federal Water Pollution Control Act: Provided, That $100,000,000, to remain available until expended, shall be made available for fiscal year 2022, $225,000,000, to remain available until expended, shall be made available for fiscal year 2023, $225,000,000, to remain available until expended, shall be made available for fiscal year 2024, $225,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $225,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That funds provided under this paragraph in this Act shall be for eligible uses under section 603(c) of the Federal Water Pollution Control Act that address emerging contaminants: Provided further, That funds provided under this paragraph in this Act shall not be subject to the matching or cost share requirements of sections 602(b)(2), 602(b)(3), or 202 of the Federal Water Pollution Control Act: Provided further, That funds provided under this paragraph in this Act deposited into the state revolving fund shall be provided to eligible recipients as assistance agreements with 100 percent principal forgiveness or as grants (or a combination of these): Provided further, That up to three percent of the amounts made available under this paragraph in this Act in fiscal year 2022 and up to two percent in each of fiscal years 2023 through 2026 shall be for salaries, expenses, and administration: Provided further, That one-half of one percent of the amounts made available under this paragraph in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Environmental Protection Agency for oversight of funding provided to the Environmental Protection Agency in this title in this Act; 
(5)$4,000,000,000 for capitalization grants for the Drinking Water State Revolving Funds under section 1452 of the Safe Drinking Water Act: Provided, That $800,000,000, to remain available until expended, shall be made available for fiscal year 2022, $800,000,000, to remain available until expended, shall be made available for fiscal year 2023, $800,000,000, to remain available until expended, shall be made available for fiscal year 2024, $800,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $800,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That funds provided under this paragraph in this Act shall be to address emerging contaminants in drinking water with a focus on perfluoroalkyl and polyfluoroalkyl substances through capitalization grants under section 1452(t) of the Safe Drinking Water Act for the purposes described in section 1452(a)(2)(G) of such Act: Provided further, That funds provided under this paragraph in this Act deposited into the State revolving fund shall be provided to eligible recipients as loans with 100 percent principal forgiveness or as grants (or a combination of these): Provided further, That funds provided under this paragraph in this Act shall not be subject to the matching or cost share requirements of section 1452(e) of the Safe Drinking Water Act: Provided further, That up to three percent of the amounts made available under this paragraph in this Act in fiscal year 2022 and up to two percent in each of fiscal years 2023 through 2026 shall be for salaries, expenses, and administration: Provided further, That one-half of one percent of the amounts made available under this paragraph in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Environmental Protection Agency for oversight of funding provided to the Environmental Protection Agency in this title in this Act;  
(6)$5,000,000,000 for grants for addressing emerging contaminants under subsections (a) through (j) of section 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a): Provided, That $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2022, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2023, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2024, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That funds provided to States under this paragraph may be used for projects that address emerging contaminants supporting a community described in section 1459A, subsection (c)(2), of the Safe Drinking Water Act, notwithstanding the definition of underserved communities in section 1459A, subsection (a)(2), of the Safe Drinking Water Act: Provided further, That funds provided under this paragraph in this Act shall not be subject to the matching or cost share requirements of section 1459A of the Safe Drinking Water Act: Provided further, That up to three percent of the amounts made available under this paragraph in this Act in each of fiscal years 2022 through 2026 shall be for salaries, expenses, and administration: Provided further, That one-half of one percent of the amounts made available under this paragraph in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Environmental Protection Agency for oversight of funding provided to the Environmental Protection Agency in this title in this Act; 
(7)$50,000,000, to remain available until expended, to award Underground Injection Control grants, as authorized under section 40306 of division D of this Act, and for activities to support states’ efforts to develop programs leading to primacy: Provided, That up to three percent of the amounts made available under this paragraph in this Act shall be for salaries, expenses, and administration: Provided further, That one-half of one percent of the amounts made available under this paragraph in this Act shall be transferred to the Office of Inspector General of the Environmental Protection Agency for oversight of funding provided to the Environmental Protection Agency in this title in this Act; 
(8)$1,500,000,000 for brownfields activities: Provided, That $300,000,000, to remain available until expended, shall be made available for fiscal year 2022, $300,000,000, to remain available until expended, shall be made available for fiscal year 2023, $300,000,000, to remain available until expended, shall be made available for fiscal year 2024, $300,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $300,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amounts made available in this paragraph in this Act, the following amounts shall be for the following purposes, in equal amounts for each of fiscal years 2022 through 2026— 
(A)$1,200,000,000 shall be to carry out Brownfields projects authorized by section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including grants, interagency agreements and associated program support costs, of which up to $600,000,000, notwithstanding funding limitations in such sections of such Act, may be for— (i)grants under section 104(k)(3)(A)(ii) of CERCLA to remediate brownfields sites in amounts not to exceed $5,000,000 per grant; 
(ii)multipurpose grants under section 104(k)(4)(B)(i) of CERCLA in amounts not to exceed $10,000,000 per grant; (iii)grants under sections 104(k)(2)(B) and 104(k)(5)(A)(i) of CERCLA for site characterization and assessment activities on a community-wide or site-by-site basis in amounts not to exceed $10,000,000 per grant and without further limitation on the amount that may be expended for any individual brownfield site; 
(iv)grants under sections 104(k)(3)(A)(i) and 104(k)(5)(A)(ii) of CERCLA for capitalization of revolving loan funds in amounts not to exceed $10,000,000 per grant; and (v)grants under section 104(k)(7) of CERCLA for job training in amounts not to exceed $1,000,000 per grant; and 
(B)$300,000,000 shall be to carry out section 128 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980: Provided further, That funds provided under this paragraph in this Act shall not be subject to cost share requirements under section 104(k)(10)(B)(iii) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980: Provided further, That the Administrator of the Environmental Protection Agency shall annually report to Congress on the status of funded projects: Provided further, That up to three percent of the amounts made available under this paragraph in this Act in each of fiscal years 2022 through 2026 shall be for salaries, expenses, and administration: Provided further, That one-half of one percent of the amounts made available under this paragraph in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Environmental Protection Agency for oversight of funding provided to the Environmental Protection Agency in this title in this Act; (9)$100,000,000 for all costs for carrying out section 6605 of the Pollution Prevention Act: Provided, That $20,000,000, to remain available until expended, shall be made available for fiscal year 2022, $20,000,000, to remain available until expended, shall be made available for fiscal year 2023, $20,000,000, to remain available until expended, shall be made available for fiscal year 2024, $20,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $20,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That funds provided under this paragraph in this Act shall not be subject to cost share requirements under section 6605(c) of the Pollution Prevention Act: Provided further, That one-half of one percent of the amounts made available under this paragraph in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Environmental Protection Agency for oversight of funding provided to the Environmental Protection Agency in this title in this Act; 
(10)$275,000,000 for grants under section 302(a) of the Save Our Seas 2.0 Act (Public Law 116–224): Provided, That $55,000,000, to remain available until expended, shall be made available for fiscal year 2022, $55,000,000, to remain available until expended, shall be made available for fiscal year 2023, $55,000,000, to remain available until expended, shall be made available for fiscal year 2024, $55,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $55,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That notwithstanding section 302(a) of such Act, the Administrator may also provide grants pursuant to such authority to tribes, intertribal consortia consistent with the requirements in 40 CFR 35.504(a), former Indian reservations in Oklahoma (as determined by the Secretary of the Interior), and Alaskan Native Villages as defined in Public Law 92–203: Provided further, That up to three percent of the amounts made available under this paragraph in this Act in each of fiscal years 2022 through 2026 shall be for salaries, expenses, and administration: Provided further, That one-half of one percent of the amounts made available under this paragraph in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Environmental Protection Agency for oversight of funding provided to the Environmental Protection Agency in this title in this Act; 
(11)$75,000,000 to award grants focused on improving material recycling, recovery, management, and reduction, as authorized under section 70402 of division G of this Act: Provided, That $15,000,000, to remain available until expended, shall be made available for fiscal year 2022, $15,000,000, to remain available until expended, shall be made available for fiscal year 2023, $15,000,000, to remain available until expended, shall be made available for fiscal year 2024, $15,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $15,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That up to three percent of the amounts made available under this paragraph in this Act in each of fiscal years 2022 through 2026 shall be for salaries, expenses, and administration: Provided further, That one-half of one percent of the amounts made available under this paragraph in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Environmental Protection Agency for oversight of funding provided to the Environmental Protection Agency in this title in this Act;  
(12)$5,000,000,000 for the Clean School Bus Program as authorized under section 741 of the Energy Policy Act of 2005 (42 U.S.C. 16091), as amended by section 71101 of division G of this Act: Provided, That $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2022, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2023, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2024, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the funds provided, $500,000,000 shall be provided annually for zero-emission school buses, as defined in section 741(a)(8) of the Energy Policy Act of 2005 (42 U.S.C. 16091(a)(8)), as amended by section 71101 of division G of this Act, and $500,000,000 shall be provided annually for clean school buses and zero-emission school buses, as defined in section 741(a)(3) of the Energy Policy Act of 2005 (42 U.S.C. 16091(a)(3)), as amended by section 71101 of division G of this Act: Provided further, That up to three percent of the amounts made available under this paragraph in this Act in each of fiscal years 2022 through 2026 shall be for salaries, expenses, and administration: Provided further, That up to one-half of one percent of the of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Environmental Protection Agency for oversight of funding provided to the Environmental Protection Agency in this title in this Act: Provided further, That if there are unobligated funds in any of fiscal years 2022 through 2026 after the Administrator of the Environmental Protection Agency issues awards for that fiscal year, States may compete for those funds, notwithstanding the 10 percent limitation under section 741(b)(7)(B) of the Energy Policy Act of 2005 (42 U.S.C. 16091(b)(7)(B)), as amended by section 71101 of division G of this Act:  
Provided further, That amounts provided under this heading in this Act shall be in addition to amounts otherwise available for such purposes: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.General provisions—Environmental protection agency(INCLUDING TRANSFERS OF FUNDS) 
611.Funds made available to the Environmental Protection Agency by this Act for salaries, expenses, and administration purposes may be transferred to the Environmental Programs and Management account or the Science and Technology account as needed for such purposes. 612.Not later than 90 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall submit to the House and Senate Committees on Appropriations a detailed spend plan for the funds provided to the Environmental Protection Agency in this title for fiscal year 2022, and for each fiscal year through 2026, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, the Administrator of the Environmental Protection Agency shall submit a detailed spend plan for the funds provided to the Environmental Protection Agency in this title for that fiscal year. 
613.For this fiscal year and each fiscal year thereafter, such sums as are available in the Hazardous Substance Superfund established under section 9507 of the Internal Revenue Code of 1986 at the end of the preceding fiscal year from taxes received in the Treasury under subsection (b)(1) of such section shall be available, without further appropriation, to be used to carry out the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).  614. (a)Drinking waterThere is authorized to be appropriated to carry out the purposes of section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12), in addition to amounts otherwise authorized to be appropriated for those purposes, an additional $1,126,000,000 for each of fiscal years 2022 through 2026.  
(b)Clean waterThere is authorized to be appropriated to carry out the purposes of title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.), in addition to amounts otherwise authorized to be appropriated for those purposes, an additional $1,639,000,000 for each of fiscal years 2022 through 2026. Department of AgricultureForest ServiceForest and Rangeland ResearchFor an additional amount for Forest and Rangeland Research, $10,000,000, to remain available until September 30, 2029, for the Secretary of Agriculture, acting through the Chief of the Forest Service, to carry out activities of the Joint Fire Science Program, as authorized in section 40803 of division D of this Act: Provided, That $2,000,000, to remain available until September 30, 2025, shall be made available for fiscal year 2022, $2,000,000, to remain available until September 30, 2026, shall be made available for fiscal year 2023, $2,000,000, to remain available until September 30, 2027, shall be made available for fiscal year 2024, $2,000,000, to remain available until September 30, 2028, shall be made available for fiscal year 2025, and $2,000,000, to remain available until September 30, 2029, shall be made available for fiscal year 2026: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. State and Private Forestry(Including Transfers of Funds)For an additional amount for State and Private Forestry, $1,526,800,000, to remain available until September 30, 2029: Provided, That $305,360,000, to remain available until September 30, 2025, shall be made available for fiscal year 2022, $305,360,000, to remain available until September 30, 2026, shall be made available for fiscal year 2023, $305,360,000, to remain available until September 30, 2027, shall be made available for fiscal year 2024, $305,360,000, to remain available until September 30, 2028, shall be made available for fiscal year 2025, and $305,360,000, to remain available until September 30, 2029, shall be made available for fiscal year 2026: Provided further, That of the funds made available under this heading in this Act, the following amounts shall be for the following purposes in equal amounts for each of fiscal years 2022 through 2026—  
(1)$718,000,000 for the Secretary of Agriculture, acting through the Chief of the Forest Service, to carry out activities for the Department of Agriculture, as authorized in sections 40803 and 40804 of division D of this Act; (2)In addition to amounts made available in paragraph (1) for grants to at-risk communities for wildfire mitigation activities, not less than $500,000,000 for such purposes; 
(3)Not less than $88,000,000 for State Fire Assistance; and (4)Not less than $20,000,000 for Volunteer Fire Assistance: 
Provided further, That amounts made available under this heading in this Act for each of fiscal years 2022 through 2026 may be transferred between accounts affected by the Forest Service budget restructure outlined in section 435 of division D of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) to carry out the activities in support of this heading: 
Provided further, That up to 3 percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be for salaries, expenses, and administration: 
Provided further, That one-half of one percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Department of Agriculture for oversight of funding provided to the Forest Service in this title in this Act: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. National Forest System(Including Transfers of Funds)For an additional amount for National Forest System, $2,854,000,000, to remain available until expended: Provided, That $734,800,000, to remain available until expended, shall be made available for fiscal year 2022, $529,800,000, to remain available until expended, shall be made available for fiscal year 2023, $529,800,000, to remain available until expended, shall be made available for fiscal year 2024, $529,800,000, to remain available until expended, shall be made available for fiscal year 2025, and $529,800,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the funds made available under this heading in this Act, the following amounts shall be for the following purposes—  
(1)$2,115,000,000 for the Secretary of Agriculture, acting through the Chief of the Forest Service, to carry out activities for the Department of Agriculture as authorized in sections 40803 and 40804 of division D of this Act, of which $587,000,000, to remain available until expended, shall be made available for fiscal year 2022 and $382,000,000, to remain available until expended, shall be made available for each of fiscal years 2023 through 2026; (2)In addition to amounts made available in paragraph (1) for hazardous fuels management activities, $102,800,000 for each of fiscal years 2022 through 2026 for such purposes; and 
(3)In addition to amounts made available in paragraph (1) for burned area recovery, $45,000,000 for each of fiscal years 2022 through 2026 for such purposes:  Provided further, That up to $12,000,000 for each of fiscal years 2022 through 2026 from funds made available in paragraph (2) of the preceding proviso may be used to make grants, using any authorities available for the Forest Service under the State and Private Forestry appropriation for the purposes of creating incentives for increased use of biomass from National Forest System lands, including the Community Wood Energy Program and the Wood Innovation Grants Program: Provided further, That up to $8,000,000 for each of fiscal years 2022 through 2026 from funds made available in paragraph (2) of the preceding proviso shall be for implementation of the Tribal Forestry Protection Act, as amended (Public Law 108–278): Provided further, That funds appropriated under this heading in this Act may be transferred to the United States Fish and Wildlife Service and the National Marine Fisheries Service for the costs of carrying out their responsibilities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) to consult and conference, as required by section 7 of such Act, in connection with wildland fire management activities: Provided further, That the Secretary of the Interior and the Secretary of Agriculture, acting through the Chief of the Forest Service, may authorize the transfer of funds provided under this heading in this Act between the Departments for the purpose of carrying out activities as authorized in section 40804(b)(1) of division D of this Act: Provided further, That amounts made available under this heading in this Act for each of fiscal years 2022 through 2026 may be transferred between accounts affected by the Forest Service budget restructure outlined in section 435 of division D of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) to carry out the activities in support of this heading: Provided further, That amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be available for salaries and expenses: Provided further, That one-half of one percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Department of Agriculture for oversight of funding provided to the Forest Service in this title in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. CAPITAL IMPROVEMENT AND MAINTENANCE(Including Transfers of Funds)For an additional amount for Capital Improvement and Maintenance, $360,000,000, to remain available until September 30, 2029: Provided, That $72,000,000, to remain available until September 30, 2025, shall be made available for fiscal year 2022, $72,000,000, to remain available until September 30, 2026, shall be made available for fiscal year 2023, $72,000,000, to remain available until September 30, 2027, shall be made available for fiscal year 2024, $72,000,000, to remain available until September 30, 2028, shall be made available for fiscal year 2025, and $72,000,000, to remain available until September 30, 2029, shall be made available for fiscal year 2026: Provided further, That of the funds made available under this heading in this Act, the following amounts shall be for the following purposes in equal amounts for each of fiscal years 2022 through 2026— 
(1)$250,000,000 to carry out activities of the Legacy Road and Trail Remediation Program, as authorized in Public Law 88–657 (16 U.S.C. 532 et seq.) (commonly known as the Forest Roads and Trails Act), as amended by section 40801 of division D of this Act; (2)$100,000,000 for construction of temporary roads or reconstruction and maintenance of roads to facilitate forest restoration and management projects that reduce wildfire risk; and 
(3)$10,000,000 for the removal of non-hydropower Federal dams and for providing dam removal technical assistance: Provided further, That funds appropriated under this heading in this Act may be transferred to the United States Fish and Wildlife Service and the National Marine Fisheries Service for the costs of carrying out their responsibilities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) to consult and conference, as required by section 7 of such Act, in connection with wildland fire management activities: Provided further, That amounts made available under this heading in this Act for each of fiscal years 2022 through 2026 may be transferred between accounts affected by the Forest Service budget restructure outlined in section 435 of division D of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) to carry out the activities in support of this heading: Provided further, That one-half of one percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Department of Agriculture for oversight of funding provided to the Forest Service in this title in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. Wildland Fire Management(Including Transfers of Funds)For an additional amount for Wildland Fire Management, $696,200,000 to remain available until expended, for the Secretary of Agriculture, acting through the Chief of the Forest Service, to carry out activities for the Department of Agriculture as authorized in section 40803 of division D of this Act: Provided, That $552,200,000, to remain available until expended, shall be made available for fiscal year 2022, $36,000,000, to remain available until expended, shall be made available for fiscal year 2023, $36,000,000, to remain available until expended, shall be made available for fiscal year 2024, $36,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $36,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That funds appropriated under this heading in this Act may be transferred to the United States Fish and Wildlife Service and the National Marine Fisheries Service for the costs of carrying out their responsibilities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) to consult and conference, as required by section 7 of such Act, in connection with wildland fire management activities: Provided further, That amounts made available under this heading in this Act for each of fiscal years 2022 through 2026 may be transferred between accounts affected by the Forest Service budget restructure outlined in section 435 of division D of the Further Consolidated Appropriations Act, 2020 (Public Law 116– 94) to carry out the activities in support of this heading: Provided further, That amounts made available under this heading in this Act in each of fiscal years 2022 through 2026, shall be available for salaries and expenses to carry out such purposes: Provided further, That one-half of one percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Department of Agriculture for oversight of funding provided to the Forest Service in this title in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. Administrative Provision—Forest ServiceNot later than 90 days after the date of enactment of this Act, the Secretary of Agriculture, acting through the Chief of the Forest Service, shall submit to the House and Senate Committees on Appropriations a detailed spend plan for the funds provided to the Forest Service in this title in this Act for fiscal year 2022, and for each fiscal year through 2026, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, the Secretary shall submit a detailed spend plan for the funds provided to the Forest Service in this title in this Act for that fiscal year.DEPARTMENT OF HEALTH AND HUMAN SERVICESIndian health serviceINDIAN HEALTH FACILITIES(Including Transfers of Funds)For an additional amount for Indian Health Facilities, $3,500,000,000, to remain available until expended, for the provision of domestic and community sanitation facilities for Indians, as authorized by section 7 of the Act of August 5, 1954 (68 Stat. 674): Provided, That $700,000,000, to remain available until expended, shall be made available for fiscal year 2022, $700,000,000, to remain available until expended, shall be made available for fiscal year 2023, $700,000,000, to remain available until expended, shall be made available for fiscal year 2024, $700,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $700,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That of the amounts made available under this heading, up to $2,200,000,000 shall be for projects that exceed the economical unit cost and shall be available until expended: Provided further, That up to three percent of the amounts made available in each fiscal year shall be for salaries, expenses, and administration: Provided further, That one-half of one percent of the amounts made available under this heading in this Act in each fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Department of Health and Human Services for oversight of funding provided to the Department of Health and Human Services in this title in this Act: Provided further, That no funds available to the Indian Health Service for salaries, expenses, administration, and oversight shall be available for contracts, grants, compacts, or cooperative agreements under the provisions of the Indian Self-Determination and Education Assistance Act as amended: Provided further, That funds under this heading made available to Tribes and Tribal organizations under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) shall be available on a one-time basis, are nonrecurring, and shall not be part of the amount required by section 106 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5325), and shall only be used for the purposes identified in this heading: Provided further, That not later than 90 days after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to the House and Senate Committees on Appropriations a detailed spend plan for fiscal year 2022: Provided further, That for each fiscal year through 2026, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, the Secretary of Health and Human Services shall submit a detailed spend plan for that fiscal year: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
VIILABOR, HEALTH AND HUMAN SERVICES, AND EDUCATION, AND RELATED AGENCIESDEPARTMENT OF HEALTH AND HUMAN SERVICESAdministration for Children and FamiliesLOW INCOME HOME ENERGY ASSISTANCEFor an additional amount for Low Income Home Energy Assistance, $500,000,000, to remain available through September 30, 2026, for making payments under subsection (b) of section 2602 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.): Provided, That $100,000,000, to remain available until September 30, 2026, shall be made available in fiscal year 2022, $100,000,000, to remain available until September 30, 2026, shall be made available in fiscal year 2023, $100,000,000, to remain available until September 30, 2026, shall be made available in fiscal year 2024, $100,000,000, to remain available until September 30, 2026, shall be made available in fiscal year 2025, and $100,000,000, to remain available until September 30, 2026, shall be made available in fiscal year 2026: Provided further, That, of the amount available for obligation in a fiscal year under this heading in this Act, $50,000,000 shall be allocated as though the total appropriation for such payments for such fiscal year was less than $1,975,000,000: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
VIIITRANSPORTATION, HOUSING AND URBAN DEVELOPMENT, AND RELATED AGENCIESDEPARTMENT OF TRANSPORTATIONOffice of the SecretaryNATIONAL INFRASTRUCTURE INVESTMENTSFor an additional amount for National Infrastructure Investments, $12,500,000,000, to remain available until expended, for necessary expenses to carry out chapter 67 of title 49, United States Code, of which $5,000,000,000 shall be to carry out section 6701 of such title and $7,500,000,000 shall be to carry out section 6702 of such title: Provided, That, of the amount made available under this heading in this Act to carry out section 6701 of title 49, United States Code, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2022, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2023, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2024, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That, of the amount made available under this heading in this Act to carry out section 6702 of title 49, United States Code, $1,500,000,000, to remain available until September 30, 2026, shall be made available for fiscal year 2022, $1,500,000,000, to remain until September 30, 2027, shall be made available for fiscal year 2023, $1,500,000,000, to remain available until September 30, 2028, shall be made available for fiscal year 2024, $1,500,000,000, to remain available until September 30, 2029, shall be made available for fiscal year 2025, and $1,500,000,000, to remain available September 30, 2030, shall be made available for fiscal year 2026: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and pursuant to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.SAFE STREETS AND ROADS FOR ALL GRANTSFor an additional amount for Safe Streets and Roads for All Grants, $5,000,000,000, to remain available until expended, for competitive grants, as authorized under section 24112 of division B of this Act: Provided, That $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2022, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2023, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2024, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That the Secretary shall issue a notice of funding opportunity not later than 180 days after each date upon which funds are made available under the preceding proviso: Provided further, That the Secretary shall make awards not later than 270 days after issuing the notices of funding opportunity required under the preceding proviso: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.NATIONAL CULVERT REMOVAL, REPLACEMENT, AND RESTORATION GRANTSFor an additional amount for National Culvert Removal, Replacement, and Restoration Grants, $1,000,000,000, to remain available until expended, as authorized by section 6203 of title 49, United States Code: Provided, That $200,000,000, to remain available until expended, shall be made available for fiscal year 2022, $200,000,000, to remain available until expended, shall be made available for fiscal year 2023, $200,000,000, to remain available until expended, shall be made available for fiscal year 2024, $200,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $200,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.STRENGTHENING MOBILITY AND REVOLUTIONIZING TRANSPORTATION GRANT PROGRAMFor an additional amount for Strengthening Mobility and Revolutionizing Transportation Grant Program, $500,000,000, to remain available until expended, as authorized by section 25005 of division B of this Act: Provided, That $100,000,000, to remain available until expended, shall be made available for fiscal year 2022, $100,000,000, to remain available until expended, shall be made available for fiscal year 2023, $100,000,000, to remain available until expended, shall be made available for fiscal year 2024, $100,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $100,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.ADMINISTRATIVE PROVISIONS—OFFICE OF THE SECRETARY OF TRANSPORTATION(INCLUDING TRANSFER OF FUNDS) 
801. 
(a)Amounts made available to the Secretary of Transportation or the Department of Transportation’s Operating Administrations in this title in this Act and in section 117 of title 23, United States Code, for fiscal years 2022 through 2026 for the costs of award, administration, or oversight of financial assistance under the programs administered by the Office of Multimodal Infrastructure and Freight may be transferred to an Office of Multimodal Infrastructure and Freight account, to remain available until expended, for the necessary expenses of award, administration, or oversight of any discretionary financial assistance programs funded under this title in this Act or division A of this Act: Provided, That one-half of one percent of the amounts transferred pursuant to the authority in this section in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Department of Transportation for oversight of funding provided to the Department of Transportation in this title in this Act: Provided further, That the amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(b)In addition to programs identified in section 118(d) of title 49, United States Code, the Office of Multimodal Infrastructure and Freight shall administer, with support from the Department’s Operating Administrations, the following financial assistance programs— (1)the national infrastructure projects program under section 6701 of title 49, United States Code; 
(2)the local and regional projects program under section 6702 of title 49, United States Code; (3)the strengthening mobility and revolutionizing transportation grant program under section 25005 of division B of this Act; 
(4)the nationally significant freight and highways projects under section 117 of title 23, United States Code; (5)the national culvert removal, replacement, and restoration grant program under section 6203 of title 49, United States Code; and 
(6)other discretionary financial assistance programs that the Secretary determines should be administered by the Office of Multimodal Infrastructure and Freight, subject to the approval of the House and Senate Committees on Appropriations as required under section 405 of Division L of the Consolidated Appropriations Act, 2021.Federal Aviation AdministrationFACILITIES AND EQUIPMENTFor an additional amount for Facilities and Equipment, $5,000,000,000, to remain available until expended: Provided, That $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2022, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2023, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2024, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That amounts made available under this heading in this Act shall be derived from the general fund of the Treasury: Provided further, That funds provided under this heading in this Act shall be for: (1) replacing terminal and en route air traffic control facilities; (2) improving air route traffic control center and combined control facility buildings; (3) improving air traffic control en route radar facilities; (4) improving air traffic control tower and terminal radar approach control facilities; (5) national airspace system facilities OSHA and environmental standards compliance; (6) landing and navigational aids; (7) fuel storage tank replacement and management; (8) unstaffed infrastructure sustainment; (9) real property disposition; (10) electrical power system sustain and support; (11) energy maintenance and compliance; (12) hazardous materials management and environmental cleanup; (13) facility security risk management; (14) mobile asset management program; and (15) administrative expenses, including salaries and expenses, administration, and oversight: Provided further, That not less than $200,000,000 of the funds made available under this heading in this Act shall be for air traffic control towers that are owned by the Federal Aviation Administration and staffed through the contract tower program: Provided further, That not later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall submit to the House and Senate Committees on Appropriations a detailed spend plan, including a list of project locations of air traffic control towers and contract towers, to be funded for fiscal year 2022: Provided further, That for each fiscal year through 2026, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, the Secretary of Transportation shall submit a detailed spend plan for funding that will be made available under this heading in the upcoming fiscal year, including a list of projects for replacing facilities that are owned by the Federal Aviation Administration, including air traffic control towers that are staffed through the contract tower program: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.AIRPORT INFRASTRUCTURE GRANTS(INCLUDING TRANSFER OF FUNDS)For an additional amount for Airport Infrastructure Grants, $15,000,000,000, to remain available until September 30, 2030: Provided, That $3,000,000,000, to remain available until September 30, 2026, shall be made available for fiscal year 2022, $3,000,000,000, to remain available until September 30, 2027, shall be made available for fiscal year 2023, $3,000,000,000, to remain available until September 30, 2028, shall be made available for fiscal year 2024, $3,000,000,000, to remain available until September 30, 2029, shall be made available for fiscal year 2025, and $3,000,000,000, to remain available until September 30, 2030, shall be made available for fiscal year 2026: Provided further, That amounts made available under this heading in this Act shall be derived from the general fund of the Treasury: Provided further, That amounts made available under this heading in this Act shall be made available to sponsors of any airport eligible to receive grants under section 47115 of title 49, United States Code, for airport-related projects defined under section 40117(a)(3) of title 49, United States Code: Provided further, That of the funds made available under this heading in this Act, in each of fiscal years 2022 through 2026— 
(1)Not more than $2,480,000,000 shall be available for primary airports as defined in section 47102(16) of title 49, United States Code, and certain cargo airports: Provided, That such funds shall not be subject to the reduced apportionments of section 47114(f) of title 49, United States Code: Provided further, That such funds shall first be apportioned as set forth in sections 47114(c)(1)(A), 47114(c)(1)(C)(i), 47114(c)(1)(C)(ii), 47114(c)(2)(A), 47114(c)(2)(B), and 47114(c)(2)(E), 47114(c)(1)(J) of title 49, United States Code: Provided further, That there shall be no maximum apportionment limit: Provided further, That any remaining funds after such apportionment shall be distributed to all sponsors of primary airports (as defined in section 47102(16) of title 49, United States Code) based on each such airport’s passenger enplanements compared to total passenger enplanements of all airports defined in section 47102(16) of title 49, United States Code, for calendar year 2019 in fiscal years 2022 and 2023 and thereafter for the most recent calendar year enplanements upon which the Secretary has apportioned funds pursuant to section 47114(c) of title 49, United States Code; 
(2)Not more than $500,000,000 shall be for general aviation and commercial service airports that are not primary airports as defined in paragraphs (7), (8), and (16) of section 47102 of title 49, United States Code: Provided, That the Secretary of Transportation shall apportion the remaining funds to each non-primary airport based on the categories published in the most current National Plan of Integrated Airport Systems, reflecting the percentage of the aggregate published eligible development costs for each such category, and then dividing the allocated funds evenly among the eligible airports in each category, rounding up to the nearest thousand dollars: Provided further, That any remaining funds under this paragraph in this Act shall be distributed as described in paragraph (3) in this proviso under this heading in this Act; and 
(3)$20,000,000 for the Secretary of Transportation to make competitive grants to sponsors of airports participating in the contract tower program and the contract tower cost share program under section 47124 of title 49, United States Code to: (1) sustain, construct, repair, improve, rehabilitate, modernize, replace or relocate nonapproach control towers; (2) acquire and install air traffic control, communications, and related equipment to be used in those towers; and (3) construct a remote tower certified by the Federal Aviation Administration, including acquisition and installation of air traffic control, communications, or related equipment: Provided, That the Federal Aviation Administration shall give priority consideration to projects that enhance aviation safety and improve air traffic efficiency: Provided further, That the Federal share of the costs for which a grant is made under this paragraph shall be 100 percent: 
Provided further, That any funds made available in a given fiscal year that remain unobligated at the end of the fourth fiscal year after which they were first made available for obligation shall be made available in the fifth fiscal year after which they were first made available for obligation to the Secretary for competitive grants: 
Provided further, That of the amounts made available to the Secretary for competitive grants under the preceding proviso, the Secretary shall first provide up to $100,000,000, as described in paragraph (3) of the fourth proviso, and any remaining unobligated balances in excess of that amount shall be available to the Secretary for competitive grants otherwise eligible under the third proviso that reduce airport emissions, reduce noise impact to the surrounding community, reduce dependence on the electrical grid, or provide general benefits to the surrounding community: 
Provided further, That none of the amounts made available under this heading in this Act may be used to pay for airport debt service: 
Provided further, That a grant made from funds made available under this heading in this Act shall be treated as having been made pursuant to the Secretary's authority under section 47104(a) of title 49, United States Code: 
Provided further, That up to 3 percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be for personnel, contracting, and other costs to administer and oversee grants, of which $1,000,000 in each fiscal year shall be transferred to the Office of Inspector General of the Department of Transportation for oversight of funding provided to the Department of Transportation in this title in this Act: 
Provided further, That the Federal share of the costs of a project under paragraphs (1) and (2) of the fourth proviso under this heading shall be the percent for which a project for airport development would be eligible under section 47109 of title 49, United States Code: 
Provided further, That obligations of funds under this heading in this Act shall not be subject to any limitations on obligations provided in any Act making annual appropriations: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.AIRPORT TERMINAL PROGRAM(INCLUDING TRANSFER OF FUNDS)For an additional amount for Airport Terminal Program, $5,000,000,000, to remain available until September 30, 2030, for the Secretary of Transportation to provide competitive grants for airport terminal development projects that address the aging infrastructure of the nation’s airports: Provided, That $1,000,000,000, to remain available until September 30, 2026, shall be made available for fiscal year 2022, $1,000,000,000, to remain available until September 30, 2027, shall be made available for fiscal year 2023, $1,000,000,000, to remain available until September 30, 2028, shall be made available for fiscal year 2024, $1,000,000,000, to remain available until September 30, 2029, shall be made available for fiscal year 2025, and $1,000,000,000, to remain available until September 30, 2030, shall be made available for fiscal year 2026: Provided further, That amounts made available under this heading in this Act shall be derived from the general fund of the Treasury: Provided further, That the Secretary shall issue a notice of funding opportunity not later than 60 days after the date of enactment of this Act: Provided further, That of the funds made available under this heading in this Act, not more than 55 percent shall be for large hub airports, not more than 15 percent shall be for medium hub airports, not more than 20 percent shall be for small hub airports, and not less than 10 percent shall be for nonhub and nonprimary airports: Provided further, That in awarding grants for terminal development projects from funds made available under this heading in this Act, the Secretary may consider projects that qualify as terminal development (including multimodal terminal development), as that term is defined in 49 U.S.C. §47102(28), projects for on-airport rail access projects as set forth in Passenger Facility Charge (PFC) Update 75–21, and projects for relocating, reconstructing, repairing, or improving an airport-owned air traffic control tower: Provided further, That in awarding grants for terminal development projects from funds made available under this heading in this Act, the Secretary shall give consideration to projects that increase capacity and passenger access; projects that replace aging infrastructure; projects that achieve compliance with the Americans with Disabilities Act and expand accessibility for persons with disabilities; projects that improve airport access for historically disadvantaged populations; projects that improve energy efficiency, including upgrading environmental systems, upgrading plant facilities, and achieving Leadership in Energy and Environmental Design (LEED) accreditation standards; projects that improve airfield safety through terminal relocation; and projects that encourage actual and potential competition: Provided further, That the Federal share of the cost of a project carried out from funds made available under this heading in this Act shall be 80 percent for large and medium hub airports and 95 percent for small hub, nonhub, and nonprimary airports: Provided further, That a grant made from funds made available under this heading in this Act shall be treated as having been made pursuant to the Secretary's authority under section 47104(a) of title 49, United States Code: Provided further, That the Secretary may provide grants from funds made available under this heading in this Act for a project at any airport that is eligible to receive a grant from the discretionary fund under section 47115(a) of title 49, United States Code: Provided further, That in making awards from funds made available under this heading in this Act, the Secretary shall provide a preference to projects that achieve a complete development objective, even if awards for the project must be phased, and the Secretary shall prioritize projects that have received partial awards: Provided further, That up to 3 percent of the amounts made available under this heading in this Act in each fiscal year shall be for personnel, contracting and other costs to administer and oversee grants, of which $1,000,000 in each fiscal year shall be transferred to the Office of Inspector General of the Department of Transportation for oversight of funding provided to the Department of Transportation in this title in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal Highway AdministrationHIGHWAY INFRASTRUCTURE PROGRAM(INCLUDING TRANSFER OF FUNDS)For an additional amount for Highway Infrastructure Programs, $47,272,000,000, to remain available until expended except as otherwise provided under this heading: Provided, That of the amount provided under this heading in this Act, $9,454,400,000, to remain available until September 30, 2025, shall be made available for fiscal year 2022, $9,454,400,000, to remain available until September 30, 2026, shall be made available for fiscal year 2023, $9,454,400,000, to remain available until September 30, 2027, shall be made available for fiscal year 2024, $9,454,400,000, to remain available until September 30, 2028, shall be made available for fiscal year 2025, and $9,454,400,000, to remain available until September 30, 2029, shall be made available for fiscal year 2026: Provided further, That the funds made available under this heading in this Act shall be derived from the general fund of the Treasury, shall be in addition to any other amounts made available for such purpose, and shall not affect the distribution or amount of funds provided in any Act making annual appropriations: Provided further, That, except for funds provided in paragraph (1) under this heading in this Act, up to 1.5 percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be for operations and administrations of the Federal Highway Administration, of which $1,000,000 in each fiscal year shall be transferred to the Office of the Inspector General of the Department of Transportation for oversight of funding provided to the Department of Transportation in this title in this Act: Provided further, That the amounts made available in the preceding proviso may be combined with the funds made available in paragraph (1) under this heading in this Act for the same purposes in the same account: Provided further, That the funds made available under this heading in this Act shall not be subject to any limitation on obligations for Federal-aid highways or highway safety construction programs set forth in any Act making annual appropriations: Provided further, That, of the amount provided under this heading in this Act, the following amounts shall be for the following purposes in equal amounts for each of fiscal years 2022 through 2026— 
(1)$27,500,000,000 shall be for a bridge replacement, rehabilitation, preservation, protection, and construction program: Provided further, That, except as otherwise provided under this paragraph in this Act, the funds made available under this paragraph in this Act shall be administered as if apportioned under chapter 1 of title 23, United States Code: Provided further, That a project funded with funds made available under this paragraph in this Act shall be treated as a project on a Federal-aid highway: Provided further, That, of the funds made available under this paragraph in this Act for a fiscal year, 3 percent shall be set aside to carry out section 202(d) of title 23, United States Code: Provided further, That funds set aside under the preceding proviso to carry out section 202(d) of such title shall be in addition to funds otherwise made available to carry out such section and shall be administered as if made available under such section: Provided further, That for funds set aside under the third proviso of this paragraph in this Act to carry out section 202(d) of title 23, United States Code, the Federal share of the costs shall be 100 percent: Provided further, That, for the purposes of funds made available under this paragraph in this Act: (1) the term State has the meaning given such term in section 101 of title 23, United States Code; (2) the term off-system bridge means a highway bridge located on a public road, other than a bridge on a Federal-aid highway; and (3) the term Federal-aid highway means a public highway eligible for assistance under chapter 1 of title 23, United States Code, other than a highway functionally classified as a local road or rural minor collector: Provided further, That up to one-half of one percent of the amounts made available under this paragraph in this Act in each fiscal year shall be for the administration and operations of the Federal Highway Administration: Provided further, That, after setting aside funds under the third proviso of this paragraph in this Act the Secretary shall distribute the remaining funds made available under this paragraph in this Act among States as follows— 
(A)75 percent by the proportion that the total cost of replacing all bridges classified in poor condition in such State bears to the sum of the total cost to replace all bridges classified in poor condition in all States; and (B)25 percent by the proportion that the total cost of rehabilitating all bridges classified in fair condition in such State bears to the sum of the total cost to rehabilitate all bridges classified in fair condition in all States: 
Provided further, That the amounts calculated under the preceding proviso shall be adjusted such that each State receives, for each of fiscal years 2022 through 2026, no less than $45,000,000 under such proviso: 
Provided further, That for purposes of the preceding 2 provisos, the Secretary shall determine replacement and rehabilitation costs based on the average unit costs of bridges from 2016 through 2020, as submitted by States to the Federal Highway Administration, as required by section 144(b)(5) of title 23, United States Code: 
Provided further, That for purposes of determining the distribution of funds to States under this paragraph in this Act, the Secretary shall calculate the total deck area of bridges classified as in poor or fair condition based on the National Bridge Inventory as of December 31, 2020: 
Provided further, That, subject to the following proviso, funds made available under this paragraph in this Act that are distributed to States shall be used for highway bridge replacement, rehabilitation, preservation, protection, or construction projects on public roads: 
Provided further, That of the funds made available under this paragraph in this Act that are distributed to a State, 15 percent shall be set aside for use on off-system bridges for the same purposes as described in the preceding proviso: 
Provided further, That, except as provided in the following proviso, for funds made available under this paragraph in this Act that are distributed to States, the Federal share shall be determined in accordance with section 120 of title 23, United States Code: 
Provided further, That for funds made available under this paragraph in this Act that are distributed to States and used on an off-system bridge that is owned by a county, town, township, city, municipality or other local agency, or federally-recognized Tribe the Federal share shall be 100 percent; 
(2)$5,000,000,000, to remain available until expended for amounts made available for each of fiscal years 2022 through 2026, shall be to carry out a National Electric Vehicle Formula Program (referred to in this paragraph in this Act as the Program) to provide funding to States to strategically deploy electric vehicle charging infrastructure and to establish an interconnected network to facilitate data collection, access, and reliability: Provided, That funds made available under this paragraph in this Act shall be used for: (1) the acquisition and installation of electric vehicle charging infrastructure to serve as a catalyst for the deployment of such infrastructure and to connect it to a network to facilitate data collection, access, and reliability; (2) proper operation and maintenance of electric vehicle charging infrastructure; and (3) data sharing about electric vehicle charging infrastructure to ensure the long-term success of investments made under this paragraph in this Act: Provided further, That for each of fiscal years 2022 through 2026, the Secretary shall distribute among the States the funds made available under this paragraph in this Act so that each State receives an amount equal to the proportion that the total base apportionment or allocation determined for the State under subsection (c) of section 104 or under section 165 of title 23, United States Code, bears to the total base apportionments or allocations for all States under subsection (c) of section 104 and section 165 of title 23, United States Code: Provided further, That the Federal share payable for the cost of a project funded under this paragraph in this Act shall be 80 percent: Provided further, That the Secretary shall establish a deadline by which a State shall provide a plan to the Secretary, in such form and such manner that the Secretary requires (to be made available on the Department's website), describing how such State intends to use funds distributed to the State under this paragraph in this Act to carry out the Program for each fiscal year in which funds are made available: Provided further, That, not later than 120 days after the deadline established in the preceding proviso, the Secretary shall make publicly available on the Department's website and submit to the House Committee on Transportation and Infrastructure, the Senate Committee on Environment and Public Works, and the House and Senate Committees on Appropriations, a report summarizing each plan submitted by a State to the Department of Transportation and an assessment of how such plans make progress towards the establishment of a national network of electric vehicle charging infrastructure: Provided further, That if a State fails to submit the plan required under the fourth proviso of this paragraph in this Act to the Secretary by the date specified in such proviso, or if the Secretary determines a State has not taken action to carry out its plan, the Secretary may withhold or withdraw, as applicable, funds made available under this paragraph in this Act for the fiscal year from the State and award such funds on a competitive basis to local jurisdictions within the State for use on projects that meet the eligibility requirements under this paragraph in this Act: Provided further, That, prior to the Secretary making a determination that a State has not taken actions to carry out its plan, the Secretary shall notify the State, consult with the State, and identify actions that can be taken to rectify concerns, and provide at least 90 days for the State to rectify concerns and take action to carry out its plan: Provided further, That the Secretary shall provide notice to a State on the intent to withhold or withdraw funds not less than 60 days before withholding or withdrawing any funds, during which time the States shall have an opportunity to appeal a decision to withhold or withdraw funds directly to the Secretary: Provided further, That if the Secretary determines that any funds withheld or withdrawn from a State under the preceding proviso cannot be fully awarded to local jurisdictions within the State under the preceding proviso in a manner consistent with the purpose of this paragraph in this Act, any such funds remaining shall be distributed among other States (except States for which funds for that fiscal year have been withheld or withdrawn under the preceding proviso) in the same manner as funds distributed for that fiscal year under the second proviso under this paragraph in this Act, except that the ratio shall be adjusted to exclude States for which funds for that fiscal year have been withheld or withdrawn under the preceding proviso: Provided further, That funds distributed under the preceding proviso shall only be available to carry out this paragraph in this Act: Provided further, That funds made available under this paragraph in this Act may be used to contract with a private entity for acquisition and installation of publicly accessible electric vehicle charging infrastructure and the private entity may pay the non-Federal share of the cost of a project funded under this paragraph: Provided further, That funds made available under this paragraph in this Act shall be for projects directly related to the charging of a vehicle and only for electric vehicle charging infrastructure that is open to the general public or to authorized commercial motor vehicle operators from more than one company: Provided further, That any electric vehicle charging infrastructure acquired or installed with funds made available under this paragraph in this Act shall be located along a designated alternative fuel corridor: Provided further, That no later than 90 days after the date of enactment of this Act, the Secretary of Transportation, in coordination with the Secretary of Energy, shall develop guidance for States and localities to strategically deploy electric vehicle charging infrastructure, consistent with this paragraph in this Act: Provided further, That the Secretary of Transportation, in coordination with the Secretary of Energy, shall consider the following in developing the guidance described in the preceding proviso: (1) the distance between publicly available electric vehicle charging infrastructure; (2) connections to the electric grid, including electric distribution upgrades; vehicle-to-grid integration, including smart charge management or other protocols that can minimize impacts to the grid; alignment with electric distribution interconnection processes, and plans for the use of renewable energy sources to power charging and energy storage; (3) the proximity of existing off-highway travel centers, fuel retailers, and small businesses to electric vehicle charging infrastructure acquired or funded under this paragraph in this Act; (4) the need for publicly available electric vehicle charging infrastructure in rural corridors and underserved or disadvantaged communities; (5) the long-term operation and maintenance of publicly available electric vehicle charging infrastructure to avoid stranded assets and protect the investment of public funds in that infrastructure; (6) existing private, national, State, local, Tribal, and territorial government electric vehicle charging infrastructure programs and incentives; (7) fostering enhanced, coordinated, public-private or private investment in electric vehicle charging infrastructure; (8) meeting current and anticipated market demands for electric vehicle charging infrastructure, including with regard to power levels and charging speed, and minimizing the time to charge current and anticipated vehicles; and (9) any other factors, as determined by the Secretary: Provided further, That if a State determines, and the Secretary certifies, that the designated alternative fuel corridors in the States are fully built out, then the State may use funds provided under this paragraph for electric vehicle charging infrastructure on any public road or in other publically accessible locations, such as parking facilities at public buildings, public schools, and public parks, or in publically accessible parking facilities owned or managed by a private entity: Provided further, That subject to the minimum standards and requirements established under the following proviso, funds made available under this paragraph in this Act may be used for: (1) the acquisition or installation of electric vehicle charging infrastructure; (2) operating assistance for costs allocable to operating and maintaining electric vehicle charging infrastructure acquired or installed under this paragraph in this Act, for a period not to exceed five years; (3) the acquisition or installation of traffic control devices located in the right-of-way to provide directional information to electric vehicle charging infrastructure acquired, installed, or operated under this paragraph in this Act; (4) on-premises signs to provide information about electric vehicle charging infrastructure acquired, installed, or operated under this paragraph in this Act; (5) development phase activities relating to the acquisition or installation of electric vehicle charging infrastructure, as determined by the Secretary; or (6) mapping and analysis activities to evaluate, in an area in the United States designated by the eligible entity, the locations of current and future electric vehicle owners, to forecast commuting and travel patterns of electric vehicles and the quantity of electricity required to serve electric vehicle charging stations, to estimate the concentrations of electric vehicle charging stations to meet the needs of current and future electric vehicle drivers, to estimate future needs for electric vehicle charging stations to support the adoption and use of electric vehicles in shared mobility solutions, such as micro-transit and transportation network companies, and to develop an analytical model to allow a city, county, or other political subdivision of a State or a local agency to compare and evaluate different adoption and use scenarios for electric vehicles and electric vehicle charging stations: Provided further, That not later than 180 days after the date of enactment of this Act, the Secretary of Transportation, in coordination with the Secretary of Energy and in consultation with relevant stakeholders, shall, as appropriate, develop minimum standards and requirements related to: (1) the installation, operation, or maintenance by qualified technicians of electric vehicle charging infrastructure under this paragraph in this Act; (2) the interoperability of electric vehicle charging infrastructure under this paragraph in this Act; (3) any traffic control device or on-premises sign acquired, installed, or operated under this paragraph in this Act; (4) any data requested by the Secretary related to a project funded under this paragraph in this Act, including the format and schedule for the submission of such data; (5) network connectivity of electric vehicle charging infrastructure; and (6) information on publicly available electric vehicle charging infrastructure locations, pricing, real-time availability, and accessibility through mapping applications: Provided further, That not later than 1 year after the date of enactment of this Act, the Secretary shall designate national electric vehicle charging corridors that identify the near- and long-term need for, and the location of, electric vehicle charging infrastructure to support freight and goods movement at strategic locations along major national highways, the National Highway Freight Network established under section 167 of title 23, United States Code, and goods movement locations including ports, intermodal centers, and warehousing locations: Provided further, That the report issued under section 151(e) of title 23, United States Code, shall include a description of efforts to achieve strategic deployment of electric vehicle charging infrastructure in electric vehicle charging corridors, including progress on the implementation of the Program under this paragraph in this Act: Provided further, That, for fiscal year 2022, before distributing funds made available under this paragraph in this Act to States, the Secretary shall set aside from funds made available under this paragraph in this Act to carry out this paragraph in this Act not more than $300,000,000, which may be transferred to the Joint Office described in the twenty-fourth proviso of this paragraph in this Act, to establish such Joint Office and carry out its duties under this paragraph in this Act: Provided further, That, for each of fiscal years 2022 through 2026, after setting aside funds under the preceding proviso, and before distributing funds made available under this paragraph in this Act to States, the Secretary shall set aside from funds made available under this paragraph in this Act for such fiscal year to carry out this paragraph in this Act 10 percent for grants to States or localities that require additional assistance to strategically deploy electric vehicle charging infrastructure: Provided further, That not later than 1 year after the date of enactment of this Act, the Secretary shall establish a grant program to administer to States or localities the amounts set aside under the preceding proviso: Provided further, That, except as otherwise specified under this paragraph in this Act, funds made available under this paragraph in this Act, other than funds transferred under the nineteenth proviso of this paragraph in this Act to the Joint Office, shall be administered as if apportioned under chapter 1 of title 23, United States Code: Provided further, That funds made available under this paragraph in this Act shall not be transferable under section 126 of title 23, United States Code: Provided further, That there is established a Joint Office of Energy and Transportation (referred to in this paragraph in this Act as the Joint Office) in the Department of Transportation and the Department of Energy to study, plan, coordinate, and implement issues of joint concern between the two agencies, which shall include: (1) technical assistance related to the deployment, operation, and maintenance of zero emission vehicle charging and refueling infrastructure, renewable energy generation, vehicle-to-grid integration, including microgrids, and related programs and policies; (2) data sharing of installation, maintenance, and utilization in order to continue to inform the network build out of zero emission vehicle charging and refueling infrastructure; (3) performance of a national and regionalized study of zero emission vehicle charging and refueling infrastructure needs and deployment factors, to support grants for community resilience and electric vehicle integration; (4) development and deployment of training and certification programs; (5) establishment and implementation of a program to promote renewable energy generation, storage, and grid integration, including microgrids, in transportation rights-of-way; (6) studying, planning, and funding for high-voltage distributed current infrastructure in the rights-of way of the Interstate System and for constructing high-voltage and or medium-voltage transmission pilots in the rights-of-way of the Interstate System; (7) research, strategies, and actions under the Departments’ statutory authorities to reduce transportation-related emissions and mitigate the effects of climate change; (8) development of a streamlined utility accommodations policy for high-voltage and medium-voltage transmission in the transportation right-of-way; and (9) any other issues that the Secretary of Transportation and the Secretary of Energy identify as issues of joint interest: Provided further, That the Joint Office of Energy and Transportation shall establish and maintain a public database, accessible on both Department of Transportation and Department of Energy websites, that includes: (1) information maintained on the Alternative Fuel Data Center by the Office of Energy Efficiency and Renewable Energy of the Department of Energy with respect to the locations of electric vehicle charging stations; (2) potential locations for electric vehicle charging stations identified by eligible entities through the program; and (3) the ability to sort generated results by various characteristics with respect to electric vehicle charging stations, including location, in terms of the State, city, or county; status (operational, under construction, or planned); and charging type, in terms of Level 2 charging equipment or Direct Current Fast Charging Equipment: Provided further, That the Secretary of Transportation and the Secretary of Energy shall cooperatively administer the Joint Office consistent with this paragraph in this Act: Provided further, That the Secretary of Transportation and the Secretary of Energy may transfer funds between the Department of Transportation and the Department of Energy from funds provided under this paragraph in this Act to establish the Joint Office and to carry out its duties under this paragraph in this Act and any such funds or portions thereof transferred to the Joint Office may be transferred back to and merged with this account: Provided further, That the Secretary of Transportation and the Secretary of Energy shall notify the House and Senate Committees on Appropriations not less than 15 days prior to transferring any funds under the previous proviso: Provided further, That for the purposes of funds made available under this paragraph in this Act: (1) the term State has the meaning given such term in section 101 of title 23, United States Code; and (2) the term Federal-aid highway means a public highway eligible for assistance under chapter 1 of title 23, United States Code, other than a highway functionally classified as a local road or rural minor collector: Provided further, That, of the funds made available in this division or division A of this Act for the Federal lands transportation program under section 203 of title 23, United States Code, not less than $7,000,000 shall be made available for each Federal agency otherwise eligible to compete for amounts made available under that section for each of fiscal years 2022 through 2026; 
(3)$3,200,000,000 shall be to carry out the Nationally Significant Freight and Highway Projects program under section 117 of title 23, United States Code; (4)$9,235,000,000 shall be to carry out the Bridge Investment Program under section 124 of title 23, United States Code: Provided, That, of the funds made available under this paragraph in this Act for a fiscal year, $20,000,000 shall be set aside to carry out section 202(d) of title 23, United States Code: Provided further, That, of the funds made available under this paragraph in this Act for a fiscal year, $20,000,000 shall be set aside to provide grants for planning, feasibility analysis, and revenue forecasting associated with the development of a project that would subsequently be eligible to apply for assistance under this paragraph: Provided further, That funds set aside under the first proviso of this paragraph in this Act to carry out section 202(d) of such title shall be in addition to funds otherwise made available to carry out such section and shall be administered as if made available under such section: Provided further, That for funds set aside under the first proviso of this paragraph in this Act to carry out section 202(d) of title 23, United States Code, the Federal share of the costs shall be 100 percent; 
(5)$150,000,000 shall be to carry out the Reduction of Truck Emissions at Port Facilities Program under section 11402 of division A of this Act: Provided, That, except as otherwise provided in section 11402 of division A of this Act, the funds made available under this paragraph in this Act shall be administered as if apportioned under chapter 1 of title 23, United States Code; 
(6)$95,000,000, to remain available until expended for amounts made available for each of fiscal years 2022 through 2026, shall be to carry out the University Transportation Centers Program under section 5505 of title 49, United States Code; (7)$500,000,000, to remain available until expended for amounts made available for each of fiscal years 2022 through 2026, shall be to carry out the Reconnecting Communities Pilot Program (referred to under this paragraph in this Act as the pilot program) under section 11509 of division A of this Act, of which $100,000,000 shall be for planning grants under section 11509(c) of division A of this Act and of which $400,000,000 shall be available for capital construction grants under section 11509(d) of division A of this Act: Provided, That of the amounts made available under this paragraph in this Act for section 11509(c) of division A of this Act, the Secretary may use not more than $15,000,000 during the period of fiscal years 2022 through 2026 to provide technical assistance under section 11509(c)(3) of division A of this Act: Provided further, That, except as otherwise provided in section 11509 of division A of this Act, amounts made available under this paragraph in this Act shall be administered as if made available under chapter 1 of title 23, United States Code; 
(8)$342,000,000, to remain available until expended for amounts made available for each of fiscal years 2022 through 2026, shall be to carry out the Construction of Ferry Boats and Ferry Terminal Facilities program under section 147 of title 23, United States Code: Provided, That amounts made available under this paragraph in this Act shall be administered as if made available under section 147 of title 23, United States Code; and 
(9)$1,250,000,000, to remain available until expended for amounts made available for each of fiscal years 2022 through 2026, shall be for construction of the Appalachian Development Highway System as authorized under section 1069(y) of Public Law 102–240: Provided, That, for the purposes of funds made available under this paragraph in this Act for construction of the Appalachian Development Highway System, the term Appalachian State means a State that contains 1 or more counties (including any political subdivision located within the area) in the Appalachian region, as defined in section 14102(a) of title 40, United States Code: Provided further, That a project carried out with funds made available under this paragraph in this Act for construction of the Appalachian Development Highway System shall be made available for obligation in the same manner as if apportioned under chapter 1 of title 23, United States Code, except that: (1) the Federal share of the cost of any project carried out with those amounts shall be determined in accordance with section 14501 of title 40, United States Code; and (2) the amounts shall be available to construct highways and access roads under section 14501 of title 40, United States Code: Provided further, That, subject to the following two provisos, in consultation with the Appalachian Regional Commission, the funds made available under this paragraph in this Act for construction of the Appalachian Development Highway System shall be apportioned to Appalachian States according to the percentages derived from the 2021 Appalachian Development Highway System Cost-to-Complete Estimate, dated March 2021, and confirmed as each Appalachian State’s relative share of the estimated remaining need to complete the Appalachian Development Highway System, adjusted to exclude those corridors that such States have no current plans to complete, as reported in the 2013 Appalachian Development Highway System Completion Report, unless those States have modified and assigned a higher priority for completion of an Appalachian Development Highway System corridor, as reported in the 2020 Appalachian Development Highway System Future Outlook: Provided further, That the Secretary shall adjust apportionments made under the third proviso in this paragraph in this Act so that no Appalachian State shall be apportioned an amount in excess of 30 percent of the amount made available for construction of the Appalachian Development Highway System under this heading: Provided further, That the Secretary shall adjust apportionments made under the third proviso in this paragraph in this Act so that: (1) each State shall be apportioned an amount not less than $10,000,000 for each of fiscal years 2022 through 2026; and (2) notwithstanding paragraph (1) of this proviso, a State shall not receive an apportionment that exceeds the remaining funds needed to complete the Appalachian development highway corridor or corridors in the State, as identified in the latest available cost to complete estimate for the system prepared by the Appalachian Regional Commission: Provided further, That the Federal share of the cost of any project carried out with funds made available under this paragraph in this Act shall be up to 100 percent, as determined by the State: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal Motor Carrier Safety AdministrationMOTOR CARRIER SAFETY OPERATIONS AND PROGRAMFor an additional amount for Motor Carrier Safety Operations and Program, $50,000,000, to remain available until September 30, 2029, to carry out motor carrier safety operations and programs pursuant to section 31110 of title 49, United States Code, in addition to amounts otherwise provided for such purpose: Provided, That $10,000,000, to remain available until September 30, 2025, shall be made available for fiscal year 2022, $10,000,000, to remain available until September 30, 2026, shall be made available for fiscal year 2023, $10,000,000, to remain available until September 30, 2027, shall be made available for fiscal year 2024, $10,000,000, to remain available until September 30, 2028, shall be made available for fiscal year 2025, and $10,000,000, to remain available until September 30, 2029, shall be made available for fiscal year 2026: Provided further, That amounts made available under this heading in this Act shall be derived from the general fund of the Treasury, shall be in addition to any other amounts made available for such purpose, and shall not affect the distribution or amount of funds provided in any Act making annual appropriations: Provided further, That obligations of funds under this heading in this Act shall not be subject to any limitations on obligations provided in any Act making annual appropriations: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and pursuant to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.MOTOR CARRIER SAFETY GRANTSFor an additional amount for Motor Carrier Safety Grants, $622,500,000, to remain available until September 30, 2029, to carry out sections 31102, 31103, 31104, and 31313 of title 49, United States Code, in addition to amounts otherwise provided for such purpose: Provided, That $124,500,000, to remain available until September 30, 2025, shall be made available for fiscal year 2022, $124,500,000, to remain available until September 30, 2026, shall be made available for fiscal year 2023, $124,500,000, to remain available until September 30, 2027, shall be made available for fiscal year 2024, $124,500,000, to remain available until September 30, 2028, shall be made available for fiscal year 2025, and $124,500,000, to remain available until September 30, 2029, shall be made available for fiscal year 2026: Provided further, That, of the amounts provided under this heading in this Act, the following amounts shall be available for the following purposes in equal amounts for each of fiscal years 2022 through 2026— 
(1)up to $400,000,000 shall be for the motor carrier safety assistance program; (2)up to $80,000,000 shall be for the commercial driver’s license program implementation program; 
(3)up to $132,500,000 shall be for the high priority activities program; and (4)up to $10,000,000 shall be for commercial motor vehicle operators grants: 
Provided further, That amounts made available under this heading in this Act shall be derived from the general fund of the Treasury, shall be in addition to any other amounts made available for such purpose, and shall not affect the distribution or amount of funds provided in any Act making annual appropriations: 
Provided further, That obligations of funds under this heading in this Act shall not be subject to any limitations on obligations provided in any Act making annual appropriations: 
Provided further, That up to 1.5 percent of the amounts made available under this heading in this Act in each fiscal year shall be for oversight and administration: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and pursuant to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Highway Traffic Safety AdministrationCRASH DATA(INCLUDING TRANSFER OF FUNDS)For an additional amount for Crash Data, $750,000,000, to remain available until September 30, 2029, to carry out section 24108 of division B of this Act: Provided, That $150,000,000, to remain available until September 30, 2025, shall be made available for fiscal year 2022, $150,000,000, to remain available until September 30, 2026, shall be made available for fiscal year 2023, $150,000,000, to remain available until September 30, 2027, shall be made available for fiscal year 2024, $150,000,000, to remain available until September 30, 2028, shall be made available for fiscal year 2025, and $150,000,000, to remain available until September 30, 2029, shall be made available for fiscal year 2026: Provided further, That up to 3 percent of the amounts made available under this heading in this Act in each of fiscal years 2022 through 2026 shall be for salaries and expenses, administration, and oversight, and shall be transferred and merged with the appropriations under the heading Operations and Research: Provided further, That not later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall submit to the House and Senate Committees on Appropriations a funding allocation plan for fiscal year 2022: Provided further, That for each fiscal year through 2026, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, the Secretary of Transportation shall submit a funding allocation plan for funding that will be made available under this heading in the upcoming fiscal year: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and pursuant to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.VEHICLE SAFETY AND BEHAVIORAL RESEARCH PROGRAMS(INCLUDING TRANSFER OF FUNDS)For an additional amount for Vehicle Safety and Behavioral Research Programs, $548,500,000, to remain available until September 30, 2029, to carry out the provisions of section 403 of title 23, United States Code, including behavioral research on Automated Systems and Advanced Driver Assistance Systems and improving consumer responses to safety recalls, and chapter 303 of title 49, United States Code, in addition to amounts otherwise provided for such purpose: Provided, That $109,700,000, to remain available until September 30, 2025, shall be made available for fiscal year 2022, $109,700,000, to remain available until September 30, 2026, shall be made available for fiscal year 2023, $109,700,000, to remain available until September 30, 2027, shall be made available for fiscal year 2024, $109,700,000, to remain available until September 30, 2028, shall be made available for fiscal year 2025, and $109,700,000 to remain available until September 30, 2029, shall be made available for fiscal year 2026: Provided further, That amounts made available under this heading in this Act shall be derived from the general fund of the Treasury: Provided further, That obligations of funds under this heading in this Act shall not be subject to any limitations on obligations provided in any Act making annual appropriations: Provided further, That of the amounts made available under this heading in this Act, up to $350,000,000 may be transferred to Operations and Research to carry out traffic and highway safety authorized under chapter 301 and part C of subtitle VI of title 49, United States Code: Provided further, That not later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall submit to the House and Senate Committees on Appropriations a funding allocation for fiscal year 2022: Provided further, That for each fiscal year through 2026, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, the Secretary of Transportation shall submit a funding allocation for funding that will be made available under this heading in the upcoming fiscal year: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and pursuant to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.SUPPLEMENTAL HIGHWAY TRAFFIC SAFETY PROGRAMSFor an additional amount for Supplemental Highway Traffic Safety Programs, $310,000,000, to remain available until September 30, 2029, to carry out sections 402 and 405 of title 23, United States Code, and section 24101(a)(5) of division B of this Act: Provided, That $62,000,000, to remain available until September 30, 2025, shall be made available for fiscal year 2022, $62,000,000, to remain available until September 30, 2026, shall be made available for fiscal year 2023, $62,000,000, to remain available until September 30, 2027, shall be made available for fiscal year 2024, $62,000,000, to remain available until September 30, 2028, shall be made available for fiscal year 2025, and $62,000,000 to remain available until September 30, 2029, shall be made available for fiscal year 2026: Provided further, That amounts made available under this heading in this Act shall be derived from the general fund of the Treasury: Provided further, That obligations of funds under this heading in this Act shall not be subject to any limitations on obligations provided in any Act making annual appropriations: Provided further, That, of the amounts provided under this heading in this Act, the following amounts shall be for the following purposes in equal amounts for each of fiscal years 2022 through 2026: 
(1)$100,000,000 shall be for highway safety programs under section 402 of title 23, United States Code; (2)$110,000,000 shall be for national priority safety programs under section 405 of title 23, United States Code; and 
(3)$100,000,000 shall be for administrative expenses under section 24101(a)(5) of division B of this Act:  Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and pursuant to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. Federal Railroad AdministrationCONSOLIDATED RAIL INFRASTRUCTURE AND SAFETY IMPROVEMENTSFor an additional amount for Consolidated Rail Infrastructure and Safety Improvements, $5,000,000,000, to remain available until expended, for competitive grants, as authorized under section 22907 of title 49, United States Code: Provided, That $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2022, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2023, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2024, $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $1,000,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That the Secretary may withhold up to 2 percent of the amounts provided under this heading in this Act in each fiscal year for the costs of award and project management oversight of grants carried out under section 22907 of title 49, United States Code: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.NORTHEAST CORRIDOR GRANTS TO THE NATIONAL RAILROAD PASSENGER CORPORATION(INCLUDING TRANSFER OF FUNDS)For an additional amount for Northeast Corridor Grants to the National Railroad Passenger Corporation, $6,000,000,000, to remain available until expended, for activities associated with the Northeast Corridor, as authorized by section 22101(a) of division B of this Act: Provided, That $1,200,000,000, to remain available until expended, shall be made available for fiscal year 2022, $1,200,000,000, to remain available until expended, shall be made available for fiscal year 2023, $1,200,000,000, to remain available until expended, shall be made available for fiscal year 2024, $1,200,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $1,200,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That the amounts made available under this heading in this Act shall be made available for capital projects for the purpose of eliminating the backlog of obsolete assets and Amtrak’s deferred maintenance backlog of rolling stock, facilities, stations, and infrastructure: Provided further, That amounts made available under this heading in this Act shall be made available for the following capital projects— 
(1)acquiring new passenger rolling stock for the replacement of single-level passenger cars used in Amtrak’s Northeast Corridor services, and associated rehabilitation, upgrade, and expansion of facilities used to maintain and store such equipment; (2)bringing Amtrak-served stations to full compliance with the Americans with Disabilities Act; 
(3)eliminating the backlog of deferred capital work on sole-benefit Amtrak-owned assets located on the Northeast Corridor; or (4)carrying out Northeast Corridor capital renewal backlog projects: 
Provided further, That not later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall submit to the House and Senate Committees on Appropriations a detailed spend plan, including a list of project locations under the preceding proviso to be funded for fiscal year 2022: 
Provided further, That for each fiscal year through 2026, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, the Secretary of Transportation shall submit a detailed spend plan for that fiscal year, including a list of project locations under the third proviso: 
Provided further, That amounts made available under this heading in this Act shall be in addition to other amounts made available for such purposes, including to enable the Secretary of Transportation to make or amend existing grants to Amtrak for activities associated with the Northeast Corridor, as authorized by section 22101(a) of division B of this Act: 
Provided further, That amounts made available under this heading in this Act may be used by Amtrak to fund, in whole or in part, the capital costs of Northeast Corridor capital renewal backlog projects, including the costs of joint public transportation and intercity passenger rail capital projects, notwithstanding the limitations in section 24319(g) and section 24905(c) of title 49, United States Code: 
Provided further, That notwithstanding section 24911(f) of title 49, United States Code, amounts made available under this heading in this Act may be used as non-Federal share for Northeast Corridor projects selected for award under such section after the date of enactment of this Act: 
Provided further, That the Secretary may retain up to one half of 1 percent of the amounts made available under both this heading in this Act and the National Network Grants to the National Railroad Passenger Corporation heading in this Act to fund the costs of oversight of Amtrak, as authorized by section 22101(c) of division B of this Act: 
Provided further, That in addition to the oversight funds authorized under section 22101(c) of division B of this Act, the Secretary may retain up to $5,000,000 of the funds made available under this heading in this Act for each fiscal year for the Northeast Corridor Commission established under section 24905 of title 49, United States Code, to facilitate a coordinated and efficient delivery of projects carried out under this heading in this Act: 
Provided further, That amounts made available under this heading in this Act may be transferred to and merged with amounts made available under the heading National Network Grants to the National Railroad Passenger Corporation in this Act for the purposes authorized under that heading: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.NATIONAL NETWORK GRANTS TO THE NATIONAL RAILROAD PASSENGER CORPORATION(INCLUDING TRANSFER OF FUNDS)For an additional amount for National Network Grants to the National Railroad Passenger Corporation, $16,000,000,000, to remain available until expended, for activities associated with the National Network, as authorized by section 22101(b) of division B of this Act: Provided, That $3,200,000,000, to remain available until expended, shall be made available for fiscal year 2022, $3,200,000,000, to remain available until expended, shall be made available for fiscal year 2023, $3,200,000,000, to remain available until expended, shall be made available for fiscal year 2024, $3,200,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $3,200,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That amounts made available under this heading in this Act shall be made available for capital projects for the purpose of eliminating Amtrak’s deferred maintenance backlog of rolling stock, facilities, stations and infrastructure, including— 
(1)acquiring new passenger rolling stock to replace obsolete passenger equipment used in Amtrak’s long-distance and state-supported services, and associated rehabilitation, upgrade, or expansion of facilities used to maintain and store such equipment; (2)bringing Amtrak-served stations to full compliance with the Americans with Disabilities Act; 
(3)eliminating the backlog of deferred capital work on Amtrak-owned railroad assets not located on the Northeast Corridor; and (4)projects to eliminate the backlog of obsolete assets associated with Amtrak’s national rail passenger transportation system, such as systems for reservations, security, training centers, and technology: 
Provided further, That not later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall submit to the House and Senate Committees on Appropriations a detailed spend plan, including a list of project locations under the preceding proviso to be funded for fiscal year 2022: 
Provided further, That for each fiscal year through 2026, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, the Secretary of Transportation shall submit a detailed spend plan for that fiscal year, including a list of project locations under the third proviso: 
Provided further, That of the amounts made available under this heading in this Act, and in addition to amounts made available for similar purposes under this heading in prior Acts, Amtrak shall use such amounts as necessary for the replacement of single-level passenger cars and associated rehabilitation, upgrade, and expansion of facilities used to maintain and store such passenger cars, and such amounts shall be for its direct costs and in lieu of payments from States for such purposes, notwithstanding section 209 of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432), as amended: 
Provided further, That amounts made available under this heading in this Act shall be in addition to other amounts made available for such purposes, including to enable the Secretary of Transportation to make or amend existing grants to Amtrak for activities associated with the National Network, as authorized by section 22101(b) of division B of this Act: 
Provided further, That in addition to the oversight funds authorized under section 22101(c) of division B of this Act, the Secretary may retain up to $3,000,000 of the funds made available under this heading in this Act for each fiscal year for the State-Supported Route Committee established under section 24712(a) of title 49, United States Code: 
Provided further, That of the funds made available under this heading in this Act, the Secretary may retain up to $3,000,000 for each fiscal year for interstate rail compact grants, as authorized by section 22910 of title 49, United States Code: 
Provided further, That of the funds made available under this heading in this Act, not less than $50,000,000 for each fiscal year shall be used to make grants, as authorized under section 22908 of title 49 United States Code consistent with the requirements of that section: 
Provided further, That of the amounts made available under this heading in this Act, such sums as are necessary, shall be available for purposes authorized in section 22214 of division B of this Act: 
Provided further, That amounts made available under this heading in this Act may be transferred to and merged with amounts made available under the heading Northeast Corridor Grants to the National Railroad Passenger Corporation in this Act for the purposes authorized under that heading: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.RAILROAD CROSSING ELIMINATION PROGRAMFor an additional amount for Railroad Crossing Elimination Program, $3,000,000,000, to remain available until expended, for competitive grants, as authorized under section 22909 of title 49, United States Code: Provided, That $600,000,000, to remain available until expended, shall be made available for fiscal year 2022, $600,000,000, to remain available until expended, shall be made available for fiscal year 2023, $600,000,000, to remain available until expended, shall be made available for fiscal year 2024, $600,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $600,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That the Secretary may withhold up to 2 percent of the amounts provided under this heading in this Act for the costs of award and project management oversight of grants carried out under section 22909 of title 49, United States Code: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.FEDERAL-STATE PARTNERSHIP FOR INTERCITY PASSENGER RAIL GRANTSFor an additional amount for Federal-State Partnership for Intercity Passenger Rail Grants, $36,000,000,000, to remain available until expended, for grants, as authorized section 24911 of title 49, United States Code: Provided, That $7,200,000,000, to remain available until expended, shall be made available for fiscal year 2022, $7,200,000,000, to remain available until expended, shall be made available for fiscal year 2023, $7,200,000,000, to remain available until expended, shall be made available for fiscal year 2024, $7,200,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $7,200,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That, notwithstanding subsection 24911(d)(3) of title 49, United States Code, not more than $24,000,000,000 of the amounts made available under this heading in this Act for fiscal years 2022 through 2026 shall be for projects for the Northeast Corridor: Provided further, That amounts made available under the heading Northeast Corridor Grants to the National Railroad Passenger Corporation in this Act may be used as non-Federal share for Northeast Corridor projects selected for award under section 24911 of title 49, United States Code, after the date of enactment of this Act, notwithstanding subsection 24911(f) of such title: Provided further, That the Secretary may withhold up to 2 percent of the amount provided under this heading in this Act in each fiscal year for the costs of award and project management oversight of grants carried out under section 24911 of title 49, United States Code: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.ADMINISTRATIVE PROVISIONS—FEDERAL RAILROAD ADMINISTRATION (INCLUDING TRANSFER OF FUNDS) 
802.Amounts made available to the Secretary of Transportation or to the Federal Railroad Administration in this title in this Act for the costs of award, administration, and project management oversight of financial assistance under the programs that are administered by the Federal Railroad Administration may be transferred to a Financial Assistance Oversight and Technical Assistance account, to remain available until expended, for the necessary expenses to support the award, administration, project management oversight, and technical assistance of programs administered by the Federal Railroad Administration under this Act: Provided, That one-quarter of one percent of the amounts transferred pursuant to the authority in this section in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Department of Transportation for oversight of funding provided to the Department of Transportation in this title in this Act: Provided further, That one-quarter of one percent of the amounts transferred pursuant to the authority in this section in each of fiscal years 2022 through 2026 shall be transferred to the National Railroad Passenger Corporation Office of Inspector General for oversight of funding provided to the National Railroad Passenger Corporation in this title in this Act.Federal Transit AdministrationTRANSIT INFRASTRUCTURE GRANTS(INCLUDING TRANSFER OF FUNDS)For an additional amount for Transit Infrastructure Grants, $10,250,000,000, to remain available until expended: Provided, That $2,050,000,000, to remain available until expended, shall be made available for fiscal year 2022, $2,050,000,000, to remain available until expended, shall be made available for fiscal year 2023, $2,050,000,000, to remain available until expended, shall be made available for fiscal year 2024, $2,050,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $2,050,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That the funds made available under this heading in this Act shall be derived from the general fund of the Treasury, shall be in addition to any other amounts made available for such purpose, and shall not affect the distribution of funds provided in any Act making annual appropriations: Provided further, That the funds made available under this heading in this Act shall not be subject to any limitation on obligations for the Federal Public Transportation Assistance Program set forth in any Act making annual appropriations: Provided further, That, of the amount provided under this heading in this Act, the following amounts shall be for the following purposes in equal amounts for each of fiscal years 2022 through 2026—  
(1)$4,750,000,000 shall be to carry out the state of good repair grants under section 5337(c) and (d) of title 49, United States Code;  (2)$5,250,000,000 shall be to carry out the low or no emission grants under section 5339(c) of title 49, United States Code; and 
(3)$250,000,000 shall be to carry out the formula grants for the enhanced mobility of seniors and individuals with disabilities as authorized under section 5310 of title 49, United States Code: Provided further, That not more than two percent of the funds made available under this heading in this Act shall be available for administrative and oversight expenses as authorized under section 5334 and section 5338(c) of title 49, United States Code, and shall be in addition to any other appropriations for such purpose: Provided further, That one-half of one percent of the amounts in the preceding proviso shall be transferred to the Office of Inspector General of the Department of Transportation for oversight of funding provided to the Department of Transportation in this title in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.CAPITAL INVESTMENT GRANTS(INCLUDING TRANSFER OF FUNDS)For an additional amount for Capital Investment Grants, $8,000,000,000, to remain available until expended: Provided, That $1,600,000,000, to remain available until expended, shall be made available for fiscal year 2022, $1,600,000,000, to remain available until expended, shall be made available for fiscal year 2023, $1,600,000,000, to remain available until expended, shall be made available for fiscal year 2024, $1,600,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $1,600,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That not more than 55 percent of the funds made available under this heading in this Act in each fiscal year may be available for projects authorized under section 5309(d) of title 49, United States Code: Provided further, That not more than 20 percent of the funds made available under this heading in this Act in each fiscal year may be available for projects authorized under section 5309(e) of title 49, United States Code: Provided further, That not more than 15 percent of the funds made available under this heading in this Act in each fiscal year may be available for projects authorized under section 5309(h) of title 49, United States Code: Provided further, That not more than 10 percent of the funds made available under this heading in this Act in each fiscal year may be available for projects authorized under section 3005(b) of the Fixing America’s Surface Transportation Act: Provided further, That the Secretary may adjust the percentage limitations in any of the preceding four provisos by up to 5 percent in each fiscal year for which funds are made available under this heading in this Act only when there are unobligated carry over balances from funds provided for section 5309(d), section 5309(e), or section 5309(h) of title 49, United States Code, or section 3005(b) of the Fixing America’s Transportation Act that are equal to or greater than amounts provided under this heading in this Act: Provided further, That for each fiscal year through 2026, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, the Secretary of Transportation shall submit a list of potential projects eligible for the funds made available under this heading in this Act for that fiscal year, including project locations and proposed funding amounts consistent with the projects Full Funding Grant Agreement annual funding profile where applicable: Provided further, That funds allocated to any project during fiscal years 2015 or 2017 pursuant to section 5309 of title 49, United States Code, shall remain allocated to that project through fiscal year 2023: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.ALL STATIONS ACCESSIBILITY PROGRAM(Including Transfer of Funds)For an additional amount for All Stations Accessibility Program, $1,750,000,000, to remain available until expended, for the Secretary of Transportation to make competitive grants to assist eligible entities in financing capital projects to upgrade the accessibility of legacy rail fixed guideway public transportation systems for persons with disabilities, including those who use wheelchairs, by increasing the number of existing (as of the date of enactment of this Act) stations or facilities for passenger use that meet or exceed the new construction standards of title II of the Americans with Disabilities Act of 1990 (42 U.S.C. 12131 et seq.): Provided, That $350,000,000, to remain available until expended, shall be made available for fiscal year 2022, $350,000,000, to remain available until expended, shall be made available for fiscal year 2023, $350,000,000, to remain available until expended, shall be made available for fiscal year 2024, $350,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $350,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That the funds made available under this heading in this Act shall be derived from the general fund of the Treasury: Provided further, That eligible entities under this heading in this Act shall include a State or local government authority: Provided further, That an eligible entity may use a grant awarded under this heading in this Act: (1) for a project to repair, improve, modify, retrofit, or relocate infrastructure of stations or facilities for passenger use, including load-bearing members that are an essential part of the structural frame; or (2) to develop or modify a plan for pursuing public transportation accessibility projects, assessments of accessibility, or assessments of planned modifications to stations or facilities for passenger use: Provided further, That eligible entities are encouraged to consult with appropriate stakeholders and the surrounding community to ensure accessibility for individuals with disabilities, including accessibility for individuals with physical disabilities, including those who use wheelchairs, accessibility for individuals with sensory disabilities, and accessibility for individuals with intellectual or developmental disabilities: Provided further, That all projects shall at least meet the new construction standards of title II of the Americans with Disabilities Act of 1990: Provided further, That eligible costs for a project funded with a grant awarded under this heading in this Act shall be limited to the costs associated with carrying out the purpose described in the preceding proviso: Provided further, That an eligible entity may not use a grant awarded under this heading in this Act to upgrade a station or facility for passenger use that is accessible to and usable by individuals with disabilities, including individuals who use wheelchairs, consistent with current (as of the date of the upgrade) new construction standards under title II of the Americans with Disabilities Act of 1990 (42 U.S.C. 12131 et seq.): Provided further, That a grant for a project made with amounts made available under this heading in this Act shall be for 80 percent of the net project cost: Provided further, That the total Federal financial assistance available under chapter 53 of title 49, United States Code, for an eligible entity that receives a grant awarded under this heading in this Act may not exceed 80 percent: Provided further, That the recipient of a grant made with amounts made available under this heading in this Act may provide additional local matching amounts: Provided further, That not more than two percent of the funds made available under this heading in this Act shall be available for administrative and oversight expenses as authorized under section 5334 and section 5338(c) of title 49, United States Code, and shall be in addition to any other appropriations for such purpose: Provided further, That one-half of one percent of the of the amounts in the preceding proviso shall be transferred to the Office of Inspector General of the Department of Transportation for oversight of funding provided to the Department of Transportation in this title in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. ELECTRIC OR LOW-EMITTING FERRY PROGRAM(INCLUDING TRANSFER OF FUNDS) For competitive grants for electric or low-emitting ferry pilot program grants as authorized under section 71102 of division G of this Act, $250,000,000, to remain available until expended: Provided, That $50,000,000, to remain available until expended, shall be made available for fiscal year 2022, $50,000,000, to remain available until expended, shall be made available for fiscal year 2023, $50,000,000, to remain available until expended, shall be made available for fiscal year 2024, $50,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $50,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That amounts made available under this heading in this Act shall be derived from the general fund of the Treasury: Provided further, That the amounts made available under this heading in this Act shall not be subject to any limitation on obligations for transit programs set forth in any Act making annual appropriations: Provided further, That not more than two percent of the funds made available under this heading in this Act shall be available for administrative and oversight expenses as authorized under section 5334 and section 5338(c) of title 49, United States Code, and shall be in addition to any other appropriations for such purpose: Provided further, That one-half of one percent of the of the amounts in the preceding proviso shall be transferred to the Office of Inspector General of the Department of Transportation for oversight of funding provided to the Department of Transportation in this title in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. FERRY SERVICE FOR RURAL COMMUNITIES(INCLUDING TRANSFER OF FUNDS)For competitive grants to States for eligible essential ferry service as authorized under section 71103 of division G of this Act, $1,000,000,000, to remain available until expended: Provided, That $200,000,000, to remain available until expended, shall be made available for fiscal year 2022, $200,000,000, to remain available until expended, shall be made available for fiscal year 2023, $200,000,000, to remain available until expended, shall be made available for fiscal year 2024, $200,000,000, to remain available until expended, shall be made available for fiscal year 2025, and $200,000,000, to remain available until expended, shall be made available for fiscal year 2026: Provided further, That amounts made available under this heading in this Act shall be derived from the general fund of the Treasury: Provided further, That amounts made available under this heading in this Act shall not be subject to any limitation on obligations for the Federal Public Transportation Assistance Program set forth in any Act making annual appropriations: Provided further, That not more than two percent of the funds made available under this heading in this Act shall be available for administrative and oversight expenses as authorized under section 5334 and section 5338(c) of title 49, United States Code, and shall be in addition to any other appropriations for such purpose: Provided further, That one-half of one percent of the amounts in the preceding proviso shall be transferred to the Office of Inspector General of the Department of Transportation for oversight of funding provided to the Department of Transportation in this title in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985. Maritime AdministrationOPERATIONS AND TRAININGFor an additional amount for Operations and Training, $25,000,000, to remain available until September 30, 2032, for the America's Marine Highway Program to make grants for the purposes authorized under sections 55601(b)(1) and (3) of title 46, United States Code: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.PORT INFRASTRUCTURE DEVELOPMENT PROGRAMFor an additional amount for Port Infrastructure Development Program, $2,250,000,000, to remain available until September 30, 2036: Provided, That $450,000,000, to remain available until September 30, 2032, shall be made available for fiscal year 2022, $450,000,000, to remain available until September 30, 2033, shall be made available for fiscal year 2023, $450,000,000, to remain available until September 30, 2034, shall be made available for fiscal year 2024, $450,000,000, to remain available until September 30, 2035, shall be made available for fiscal year 2025, and $450,000,000, to remain available until September 30, 2036, shall be made available for fiscal year 2026: Provided further, That for the purposes of amounts made available under this heading in this Act and in prior Acts, and in addition to projects already eligible for awards under this heading, eligible projects, as defined under section 50302(c)(3) of title 46, United States Code, shall also include projects that improve the resiliency of ports to address sea-level rise, flooding, extreme weather events, earthquakes, and tsunami inundation, as well as projects that reduce or eliminate port-related criteria pollutant or greenhouse gas emissions, including projects for— 
(1)Port electrification or electrification master planning; (2)Harbor craft or equipment replacements/retrofits; 
(3)Development of port or terminal micro-grids; (4)Providing idling reduction infrastructure; 
(5)Purchase of cargo handling equipment and related infrastructure; (6)Worker training to support electrification technology; 
(7)Installation of port bunkering facilities from ocean-going vessels for fuels; (8)Electric vehicle charge or hydrogen refueling infrastructure for drayage, and medium or heavy duty trucks and locomotives that service the port and related grid upgrades; or 
(9)Other related to port activities including charging infrastructure, electric rubber-tired gantry cranes, and anti-idling technologies: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.Pipeline and Hazardous Materials Safety AdministrationNATURAL GAS DISTRIBUTION INFRASTRUCTURE SAFETY AND MODERNIZATION GRANT PROGRAM(INCLUDING TRANSFER OF FUNDS)For an additional amount for Natural Gas Distribution Infrastructure Safety and Modernization Grant Program, $1,000,000,000, to remain available until expended for the Secretary of Transportation to make competitive grants for the modernization of natural gas distribution pipelines: Provided, That $200,000,000, to remain available until September 30, 2032, shall be made available for fiscal year 2022, $200,000,000, to remain available until September 30, 2033, shall be made available for fiscal year 2023, $200,000,000, to remain available until September 30, 2034, shall be made available for fiscal year 2024, $200,000,000, to remain available until September 30, 2035, shall be made available for fiscal year 2025, and $200,000,000, to remain available until September 30, 2036, shall be made available for fiscal year 2026: Provided further, That grants from funds made available under this heading in this Act shall be available to a municipality or community owned utility (not including for-profit entities) to repair, rehabilitate, or replace its natural gas distribution pipeline system or portions thereof or to acquire equipment to (1) reduce incidents and fatalities and (2) avoid economic losses: Provided further, That in making grants from funds made available under this heading in this Act, the Secretary shall establish procedures for awarding grants that take into consideration the following: (1) the risk profile of the existing pipeline system operated by the applicant, including the presence of pipe prone to leakage; (2) the potential of the project for creating jobs; (3) the potential for benefiting disadvantaged rural and urban communities; and (4) economic impact or growth: Provided further, That the Secretary shall not award more than 12.5 percent of the funds available under this heading to a single municipality or community-owned utility: Provided further, That the Secretary shall issue a notice of funding opportunity not later than 180 days after each date upon which funds are made available under the first proviso: Provided further, That the Secretary shall make awards not later than 270 days after issuing the notices of funding opportunity required under the preceding proviso: Provided further, That not more than 2 percent of the amounts made available in each fiscal year shall be available to pay the administrative costs of carrying out the grant program under this heading in this Act: Provided further, That one-half of one percent of the amounts transferred pursuant to the authority in this section in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Department of Transportation for oversight of funding provided to the Department of Transportation in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.General provision—Department of transportation 
803.Any funds transferred to the Office of Inspector General of the Department of Transportation from amounts made available in this division in this Act shall remain available until expended. IXGENERAL PROVISIONS—THIS DIVISION 901.Each amount appropriated or made available by this division is in addition to amounts otherwise appropriated for the fiscal year involved. 
902.No part of any appropriation contained in this division shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.  903.Unless otherwise provided for by this division, the additional amounts appropriated by this division to appropriations accounts for a fiscal year shall be available under the authorities and conditions applicable to such appropriations accounts for that fiscal year.  
904.Any amount appropriated by this division, designated by the Congress as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985, and transferred pursuant to transfer authorities provided by this division shall retain such designation. BUDGETARY EFFECTS 905. (a)Statutory PAYGO scorecardsThe budgetary effects of this division and amounts rescinded in section 90007 of division I that were previously designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay As-You-Go Act of 2010. 
(b)Senate paygo scorecardsThe budgetary effects of this division and amounts rescinded in section 90007 of division I that were previously designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress). (c)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(7) and (c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of this division and amounts rescinded in section 90007 of division I that were previously designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be estimated for purposes of section 251 of such Act and as appropriations for discretionary accounts for purposes of the allocation to the Committee on Appropriations pursuant to section 302(a) of the Congressional Budget Act of 1974 and section 4112 of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.  
This division may be cited as the Infrastructure Investments and Jobs Appropriations Act. KMinority business development 100001.Short titleThis division may be cited as the Minority Business Development Act of 2021. 
100002.DefinitionsIn this division: (1)AgencyThe term Agency means the Minority Business Development Agency of the Department of Commerce. 
(2)Community-based organizationThe term community-based organization has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (3)Eligible entityExcept as otherwise expressly provided, the term eligible entity— 
(A)means— (i)a private sector entity; 
(ii)a public sector entity; or (iii)a Native entity; and 
(B)includes an institution of higher education. (4)Federal agencyThe term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code.  
(5)Federally recognized area of economic distressThe term federally recognized area of economic distress means— (A)a HUBZone, as that term is defined in section 31(b) of the Small Business Act (15 U.S.C. 657a(b)); 
(B)an area that— (i)has been designated as— 
(I)an empowerment zone under section 1391 of the Internal Revenue Code of 1986; or (II)a Promise Zone by the Secretary of Housing and Urban Development; or 
(ii)is a low or moderate income area, as determined by the Department of Housing and Urban Development;  (C)a qualified opportunity zone, as that term is defined in section 1400Z–1 of the Internal Revenue Code of 1986; or 
(D)any other political subdivision or unincorporated area of a State determined by the Under Secretary to be an area of economic distress.  (6)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).  
(7)MBDA Business CenterThe term MBDA Business Center means a business center that—  (A)is established by the Agency; and 
(B)provides technical business assistance to minority business enterprises consistent with the requirements of this division. (8)MBDA Business Center agreementThe term MBDA Business Center agreement means a legal instrument—  
(A)reflecting a relationship between the Agency and the recipient of a Federal assistance award that is the subject of the instrument; and (B)that establishes the terms by which the recipient described in subparagraph (A) shall operate an MBDA Business Center. 
(9)Minority business enterprise 
(A)In generalThe term minority business enterprise means a business enterprise— (i)that is not less than 51 percent-owned by 1 or more socially or economically disadvantaged individuals; and  
(ii)the management and daily business operations of which are controlled by 1 or more socially or economically disadvantaged individuals.  (B)Rule of constructionNothing in subparagraph (A) may be construed to exclude a business enterprise from qualifying as a minority business enterprise under that subparagraph because of— 
(i)the status of the business enterprise as a for-profit or not-for-profit enterprise; or (ii)the annual revenue of the business enterprise. 
(10)Native entityThe term Native entity means— (A)a Tribal Government; 
(B)an Alaska Native village or Regional or Village Corporation, as defined in or established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.); (C)a Native Hawaiian organization, as that term is defined in section 6207 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7517); 
(D)the Department of Hawaiian Home Lands; and (E)the Office of Hawaiian Affairs. 
(11)Private sector entityThe term private sector entity— (A)means an entity that is not a public sector entity; and 
(B)does not include— (i)the Federal Government;  
(ii)any Federal agency; or  (iii)any instrumentality of the Federal Government.  
(12)Public sector entityThe term public sector entity means— (A)a State; 
(B)an agency of a State; (C)a political subdivision of a State;  
(D)an agency of a political subdivision of a State; or (E)a Native entity. 
(13)SecretaryThe term Secretary means the Secretary of Commerce. (14)Socially or economically disadvantaged business concernThe term socially or economically disadvantaged business concern means a for-profit business enterprise— 
(A) 
(i)that is not less than 51 percent owned by 1 or more socially or economically disadvantaged individuals; or (ii)that is socially or economically disadvantaged; or 
(B)the management and daily business operations of which are controlled by 1 or more socially or economically disadvantaged individuals.  (15)Socially or economically disadvantaged individual (A)In generalThe term socially or economically disadvantaged individual means an individual who has been subjected to racial or ethnic prejudice or cultural bias (or the ability of whom to compete in the free enterprise system has been impaired due to diminished capital and credit opportunities, as compared to others in the same line of business and competitive market area) because of the identity of the individual as a member of a group, without regard to any individual quality of the individual that is unrelated to that identity. 
(B)PresumptionIn carrying out this division, the Under Secretary shall presume that the term socially or economically disadvantaged individual includes any individual who is— (i)Black or African American; 
(ii)Hispanic or Latino; (iii)American Indian or Alaska Native; 
(iv)Asian; (v)Native Hawaiian or other Pacific Islander; or 
(vi)a member of a group that the Agency determines under part 1400 of title 15, Code of Federal Regulations, as in effect on November 23, 1984, is a socially disadvantaged group eligible to receive assistance.  (16)Specialty centerThe term specialty center means an MBDA Business Center that provides specialty services focusing on specific business needs, including assistance relating to— 
(A)capital access; (B)Federal procurement; 
(C)entrepreneurship; (D)technology transfer; or 
(E)any other area determined necessary or appropriate based on the priorities of the Agency. (17)StateThe term State means— 
(A)each of the States of the United States; (B)the District of Columbia; 
(C)the Commonwealth of Puerto Rico; (D)the United States Virgin Islands; 
(E)Guam; (F)American Samoa; 
(G)the Commonwealth of the Northern Mariana Islands; and (H)each Tribal Government. 
(18)Tribal GovernmentThe term Tribal Government means the recognized governing body of any Indian or Alaska Native tribe, band, nation, pueblo, village, community, component band, or component reservation, individually identified (including parenthetically) in the list published most recently as of the date of enactment of this division pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131). (19)Under SecretaryThe term Under Secretary means the Under Secretary of Commerce for Minority Business Development, who is appointed as described in section ___3(b) to administer this division.  
100003.Minority Business Development Agency 
(a)In generalThere is within the Department of Commerce the Minority Business Development Agency. (b)Under Secretary (1)Appointment and dutiesThe Agency shall be headed by the Under Secretary of Commerce for Minority Business Development, who shall— 
(A)be appointed by the President, by and with the advice and consent of the Senate;  (B)except as otherwise expressly provided, be responsible for the administration of this division; and 
(C)report directly to the Secretary. (2)Compensation (A)In generalThe Under Secretary shall be compensated at an annual rate of basic pay prescribed for level III of the Executive Schedule under section 5314 of title 5, United States Code. 
(B)Technical and conforming amendmentSection 5314 of title 5, United States Code, is amended by striking and Under Secretary of Commerce for Travel and Tourism and inserting Under Secretary of Commerce for Travel and Tourism, and Under Secretary of Commerce for Minority Business Development. (3)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Director of the Agency shall be deemed to be a reference to the Under Secretary. 
(c)Report to CongressNot later than 120 days after the date of enactment of this Act, the Secretary shall submit to Congress a report that describes— (1)the organizational structure of the Agency; 
(2)the organizational position of the Agency within the Department of Commerce; and (3)a description of how the Agency shall function in relation to the operations carried out by each other component of the Department of Commerce. 
(d)Office of Business Centers 
(1)EstablishmentThere is established within the Agency the Office of Business Centers. (2)DirectorThe Office of Business Centers shall be administered by a Director, who shall be appointed by the Under Secretary.  
(e)Offices of the Agency 
(1)In generalIn addition to the regional offices that the Under Secretary is required to establish under paragraph (2), the Under Secretary shall establish such other offices within the Agency as are necessary to carry out this division. (2)Regional offices (A)In generalIn order to carry out this division, the Under Secretary shall establish a regional office of the Agency for each of the regions of the United States, as determined by the Under Secretary. 
(B)DutiesEach regional office established under subparagraph (A) shall expand the reach of the Agency and enable the Federal Government to better serve the needs of minority business enterprises in the region served by the office, including by— (i)understanding and participating in the business environment of that region; 
(ii)working with—  (I)MBDA Business Centers that are located in that region;  
(II)resource and lending partners of other appropriate Federal agencies that are located in that region; and (III)Federal, State, and local procurement offices that are located in that region; 
(iii)being aware of business retention or expansion programs that are specific to that region;  (iv)seeking out opportunities to collaborate with regional public and private programs that focus on minority business enterprises; and 
(v)promoting business continuity and preparedness. IExisting initiatives AMarket development, research, and information 100101.Private sector developmentThe Under Secretary shall, whenever the Under Secretary determines such action is necessary or appropriate— 
(1)provide Federal assistance to minority business enterprises operating in domestic and foreign markets by making available to those business enterprises, either directly or in cooperation with private sector entities, including community-based organizations and national nonprofit organizations— (A)resources relating to management; 
(B)technological and technical assistance;  (C)financial, legal, and marketing services; and 
(D)services relating to workforce development; (2)encourage minority business enterprises to establish joint ventures and projects— 
(A)with other minority business enterprises; or (B)in cooperation with public sector entities or private sector entities, including community-based organizations and national nonprofit organizations, to increase the share of any market activity being performed by minority business enterprises; and 
(3)facilitate the efforts of private sector entities and Federal agencies to advance the growth of minority business enterprises. 100102.Public sector developmentThe Under Secretary shall, whenever the Under Secretary determines such action is necessary or appropriate— 
(1)consult and cooperate with public sector entities for the purpose of leveraging resources available in the jurisdictions of those public sector entities to promote the position of minority business enterprises in the local economies of those public sector entities, including by assisting public sector entities to establish or enhance— (A)programs to procure goods and services through minority business enterprises and goals for that procurement; 
(B)programs offering assistance relating to— (i)management; 
(ii)technology; (iii)law; 
(iv)financing, including accounting; (v)marketing; and 
(vi)workforce development; and (C)informational programs designed to inform minority business enterprises located in the jurisdictions of those public sector entities about the availability of programs described in this section; 
(2)meet with leaders and officials of public sector entities for the purpose of recommending and promoting local administrative and legislative initiatives needed to advance the position of minority business enterprises in the local economies of those public sector entities; and (3)facilitate the efforts of public sector entities and Federal agencies to advance the growth of minority business enterprises. 
100103.Research and information 
(a)In generalIn order to achieve the purposes of this division, the Under Secretary—  (1)shall— 
(A)collect and analyze data, including data relating to the causes of the success or failure of minority business enterprises; (B)conduct research, studies, and surveys of— 
(i)economic conditions generally in the United States; and (ii)how the conditions described in clause (i) particularly affect the development of minority business enterprises; and 
(C)provide outreach, educational services, and technical assistance in, at a minimum, the 5 most commonly spoken languages in the United States to ensure that limited English proficient individuals receive culturally and linguistically appropriate access to the services and information provided by the Agency; and (2)may perform an evaluation of programs carried out by the Under Secretary that are designed to assist the development of minority business enterprises. 
(b)Information clearinghouseThe Under Secretary shall— (1)establish and maintain an information clearinghouse for the collection and dissemination to relevant parties (including business owners and researchers) of demographic, economic, financial, managerial, and technical data relating to minority business enterprises; and 
(2)take such steps as the Under Secretary may determine to be necessary and desirable to—  (A)search for, collect, classify, coordinate, integrate, record, and catalog the data described in paragraph (1); and 
(B)in a manner that is consistent with section 552a of title 5, United States Code, protect the privacy of the minority business enterprises to which the data described in paragraph (1) relates. BMinority Business Development Agency Business Center Program 100111.DefinitionIn this subtitle, the term MBDA Business Center Program means the program established under section ___113. 
100112.PurposeThe purpose of the MBDA Business Center Program shall be to create a national network of public-private partnerships that— (1)assist minority business enterprises in— 
(A)accessing capital, contracts, and grants; and (B)creating and maintaining jobs; 
(2)provide counseling and mentoring to minority business enterprises; and (3)facilitate the growth of minority business enterprises by promoting trade. 
100113.Establishment 
(a)In generalThere is established in the Agency a program— (1)that shall be known as the MBDA Business Center Program;  
(2)that shall be separate and distinct from the efforts of the Under Secretary under section ___101; and (3)under which the Under Secretary shall make Federal assistance awards to eligible entities to operate MBDA Business Centers, which shall, in accordance with section ___114, provide technical assistance and business development services, or specialty services, to minority business enterprises. 
(b)CoverageThe Under Secretary shall take all necessary actions to ensure that the MBDA Business Center Program, in accordance with section ___114, offers the services described in subsection (a)(3) in all regions of the United States. 100114.Grants and cooperative agreements (a)RequirementsAn MBDA Business Center (referred to in this subtitle as a Center), with respect to the Federal financial assistance award made to operate the Center under the MBDA Business Center Program— 
(1)shall— (A)provide to minority business enterprises programs and services determined to be appropriate by the Under Secretary, which may include— 
(i)referral services to meet the needs of minority business enterprises; and (ii)programs and services to accomplish the goals described in section ___101(1); 
(B)develop, cultivate, and maintain a network of strategic partnerships with organizations that foster access by minority business enterprises to economic markets, capital, or contracts; (C)continue to upgrade and modify the services provided by the Center, as necessary, in order to meet the changing and evolving needs of the business community; 
(D)establish or continue a referral relationship with not less than 1 community-based organization; and (E)collaborate with other Centers; and 
(2)in providing programs and services under the applicable MBDA Business Center agreement, may— (A)operate on a fee-for-service basis; or 
(B)generate income through the collection of— (i)client fees; 
(ii)membership fees; and (iii)any other appropriate fees proposed by the Center in the application submitted by the Center under subsection (e). 
(b)TermSubject to subsection (g)(3), the term of an MBDA Business Center agreement shall be not less than 3 years. (c)Financial assistance (1)In generalThe amount of financial assistance provided by the Under Secretary under an MBDA Business Center agreement shall be not less than $250,000 for the term of the agreement. 
(2)Matching requirement 
(A)In generalA Center shall match not less than 1/3 of the amount of the financial assistance awarded to the Center under the terms of the applicable MBDA Business Center agreement, unless the Under Secretary determines that a waiver of that requirement is necessary after a demonstration by the Center of a substantial need for that waiver. (B)Form of fundsA Center may meet the matching requirement under subparagraph (A) by using— 
(i)cash or in-kind contributions, without regard to whether the contribution is made by a third party; or (ii)Federal funds received from other Federal programs. 
(3)Use of financial assistance and program incomeA Center shall use— (A)all financial assistance awarded to the Center under the applicable MBDA Business Center agreement to carry out subsection (a); and 
(B)all income that the Center generates in carrying out subsection (a)— (i)to meet the matching requirement under paragraph (2) of this subsection; and 
(ii)if the Center meets the matching requirement under paragraph (2) of this subsection, to carry out subsection (a). (d)Criteria for selectionThe Under Secretary shall— 
(1)establish criteria that— (A)the Under Secretary shall use in determining whether to enter into an MBDA Business Center agreement with an eligible entity; and 
(B)may include criteria relating to whether an eligible entity is located in— (i)an area, the population of which is composed of not less than 51 percent socially or economically disadvantaged individuals, as determined in accordance with data collected by the Bureau of the Census;  
(ii)a federally recognized area of economic distress; or (iii)a State that is underserved with respect to the MBDA Business Center Program, as defined by the Under Secretary; and 
(2)make the criteria and standards established under paragraph (1) publicly available, including— (A)on the website of the Agency; and 
(B)in each Notice of Funding Opportunity soliciting MBDA Business Center agreements. (e)ApplicationsAn eligible entity desiring to enter into an MBDA Business Center agreement shall submit to the Under Secretary an application that includes— 
(1)a statement of— (A)how the eligible entity will carry out subsection (a); and 
(B)any experience or plans of the eligible entity with respect to— (i)assisting minority business enterprises to— 
(I)obtain— (aa)large-scale contracts, grants, or procurements;  
(bb)financing; or  (cc)legal assistance; 
(II)access established supply chains; and (III)engage in— 
(aa)joint ventures, teaming arrangements, and mergers and acquisitions; or (bb)large-scale transactions in global markets;  
(ii)supporting minority business enterprises in increasing the size of the workforces of those enterprises, including, with respect to a minority business enterprise that does not have employees, aiding the minority business enterprise in becoming an enterprise that has employees; and (iii)advocating for minority business enterprises; and 
(2)the budget and corresponding budget narrative that the eligible entity will use in carrying out subsection (a) during the term of the applicable MBDA Business Center agreement. (f)NotificationIf the Under Secretary grants an application of an eligible entity submitted under subsection (e), the Under Secretary shall notify the eligible entity that the application has been granted not later than 150 days after the last day on which an application may be submitted under that subsection. 
(g)Program examination; accreditation; extensions 
(1)ExaminationNot later than 180 days after the date of enactment of this Act, and biennially thereafter, the Under Secretary shall conduct a programmatic financial examination of each Center. (2)AccreditationThe Under Secretary may provide financial support, by contract or otherwise, to an association, not less than 51 percent of the members of which are Centers, to—  
(A)pursue matters of common concern with respect to Centers; and (B)develop an accreditation program with respect to Centers. 
(3)Extensions 
(A)In generalThe Under Secretary may extend the term under subsection (b) of an MBDA Business Center agreement to which a Center is a party, if the Center consents to the extension. (B)Financial assistanceIf the Under Secretary extends the term of an MBDA Business Center agreement under paragraph (1), the Under Secretary shall, in the same manner and amount in which financial assistance was provided during the initial term of the agreement, provide financial assistance under the agreement during the extended term of the agreement. 
(h)MBDA involvementThe Under Secretary may take actions to ensure that the Agency is substantially involved in the activities of Centers in carrying out subsection (a), including by— (1)providing to each Center training relating to the MBDA Business Center Program; 
(2)requiring that the operator and staff of each Center— (A)attend— 
(i)a conference with the Agency to establish the services and programs that the Center will provide in carrying out the requirements before the date on which the Center begins providing those services and programs; and (ii)training provided under paragraph (1); 
(B)receive necessary guidance relating to carrying out the requirements under subsection (a); and (C)work in coordination and collaboration with the Under Secretary to carry out the MBDA Business Center Program and other programs of the Agency; 
(3)facilitating connections between Centers and—  (A)Federal agencies other than the Agency, as appropriate; and 
(B)other institutions or entities that use Federal resources, such as— (i)small business development centers, as that term is defined in section 3(t) of the Small Business Act (15 U.S.C. 632(t)); 
(ii)women’s business centers described in section 29 of the Small Business Act (15 U.S.C. 656); (iii)eligible entities, as that term is defined in section 2411 of title 10, United States Code, that provide services under the program carried out under chapter 142 of that title; and 
(iv)entities participating in the Hollings Manufacturing Extension Partnership Program established under section 25 of the National Institute of Standards and Technology Act (15 U.S.C. 278k); (4)monitoring projects carried out by each Center; and 
(5)establishing and enforcing administrative and reporting requirements for each Center to carry out subsection (a). (i)RegulationsThe Under Secretary shall issue and publish regulations that establish minimum standards regarding verification of minority business enterprise status for clients of entities operating under the MBDA Business Center Program. 
100115.Minimizing disruptions to existing MBDA Business Center programThe Under Secretary shall ensure that each Federal assistance award made under the Business Centers program of the Agency, as is in effect on the day before the date of enactment of this Act, is carried out in a manner that, to the greatest extent practicable, prevents disruption of any activity carried out under that award. 100116.PublicityIn carrying out the MBDA Business Center Program, the Under Secretary shall widely publicize the MBDA Business Center Program, including— 
(1)on the website of the Agency; (2)via social media outlets; and 
(3)by sharing information relating to the MBDA Business Center Program with community-based organizations, including interpretation groups where necessary, to communicate in the most common languages spoken by the groups served by those organizations. IINew initiatives to promote economic resiliency for minority businesses 100201.Annual diverse business forum on capital formation (a)Responsibility of AgencyNot later than 18 months after the date of enactment of this Act, and annually thereafter, the Under Secretary shall conduct a Government-business forum to review the current status of problems and programs relating to capital formation by minority business enterprises. 
(b)Participation in forum planningThe Under Secretary shall invite the heads of other Federal agencies, such as the Chairman of the Securities and Exchange Commission, the Secretary of the Treasury, and the Chairman of the Board of Governors of the Federal Reserve System, organizations representing State securities commissioners, representatives of leading minority chambers of commerce, not less than 1 certified owner of a minority business enterprise, business organizations, and professional organizations concerned with capital formation to participate in the planning of each forum conducted under subsection (a). (c)Preparation of statements and reports (1)RequestsThe Under Secretary may request that any head of a Federal agency, department, or organization, including those described in subsection (b), or any other group or individual, prepare a statement or report to be delivered at any forum conducted under subsection (a). 
(2)CooperationAny head of a Federal agency, department, or organization who receives a request under paragraph (1) shall, to the greatest extent practicable, cooperate with the Under Secretary to fulfill that request. (d)Transmittal of proceedings and findingsThe Under Secretary shall— 
(1)prepare a summary of the proceedings of each forum conducted under subsection (a), which shall include the findings and recommendations of the forum; and  (2)transmit the summary described in paragraph (1) with respect to each forum conducted under subsection (a) to— 
(A)the participants in the forum; (B)Congress; and 
(C)the public, through a publicly available website. (e)Review of findings and recommendations; public statements (1)In generalA Federal agency to which a finding or recommendation described in subsection (d)(1) relates shall— 
(A)review that finding or recommendation; and (B)promptly after the finding or recommendation is transmitted under subsection (d)(2)(C), issue a public statement— 
(i)assessing the finding or recommendation; and (ii)disclosing the action, if any, the Federal agency intends to take with respect to the finding or recommendation. 
(2)Joint statement permittedIf a finding or recommendation described in subsection (d)(1) relates to more than 1 Federal agency, the applicable Federal agencies may, for the purposes of the public statement required under paragraph (1)(B), issue a joint statement. 100202.Agency study on alternative financing solutions (a)PurposeThe purpose of this section is to provide information relating to alternative financing solutions to minority business enterprises, as those business enterprises are more likely to struggle in accessing, particularly at affordable rates, traditional sources of capital. 
(b)Study and reportNot later than 1 year after the date of enactment of this Act, the Under Secretary shall— (1)conduct a study on opportunities for providing alternative financing solutions to minority business enterprises; and 
(2)submit to Congress, and publish on the website of the Agency, a report describing the findings of the study carried out under paragraph (1). 100203.Educational development relating to management and entrepreneurship (a)DutiesThe Under Secretary shall, whenever the Under Secretary determines such action is necessary or appropriate— 
(1)promote the education and training of socially or economically disadvantaged individuals in subjects directly relating to business administration and management; (2)encourage institutions of higher education, leaders in business and industry, and other public sector entities and private sector entities, particularly minority business enterprises, to— 
(A)develop programs to offer scholarships and fellowships, apprenticeships, and internships relating to business to socially or economically disadvantaged individuals; and (B)sponsor seminars, conferences, and similar activities relating to business for the benefit of socially or economically disadvantaged individuals; 
(3)stimulate and accelerate curriculum design and improvement in support of development of minority business enterprises; and (4)encourage and assist private institutions and organizations and public sector entities to undertake activities similar to the activities described in paragraphs (1), (2), and (3). 
(b)Parren J. Mitchell entrepreneurship education grants 
(1)DefinitionIn this subsection, the term eligible institution means an institution of higher education described in any of paragraphs (1) through (7) of section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)). (2)GrantsThe Under Secretary shall award grants to eligible institutions to develop and implement entrepreneurship curricula. 
(3)RequirementsAn eligible institution to which a grant is awarded under this subsection shall use the grant funds to— (A)develop a curriculum that includes training in various skill sets needed by contemporary successful entrepreneurs, including— 
(i)business management and marketing; (ii)financial management and accounting; 
(iii)market analysis; (iv)competitive analysis; 
(v)innovation; (vi)strategic and succession planning;  
(vii)marketing;  (viii)general management; 
(ix)technology and technology adoption; (x)leadership; and 
(xi)human resources; and (B)implement the curriculum developed under subparagraph (A) at the eligible institution. 
(4)Implementation timelineThe Under Secretary shall establish and publish a timeline under which an eligible institution to which a grant is awarded under this section shall carry out the requirements under paragraph (3). (5)ReportsEach year, the Under Secretary shall submit to all applicable committees of Congress, and as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, a report evaluating the awarding and use of grants under this subsection during the fiscal year immediately preceding the fiscal year in which the report is submitted, which shall include, with respect to the fiscal year covered by the report— 
(A)a description of each curriculum developed and implemented under each grant awarded under this section; (B)the date on which each grant awarded under this section was awarded; and 
(C)the number of eligible entities that were recipients of grants awarded under this section. IIIRural minority business center program 100301.DefinitionsIn this title: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Commerce, Science, and Transportation of the Senate; and 
(B)the Committee on Financial Services of the House of Representatives. (2)Eligible entityThe term eligible entity means— 
(A)a minority-serving institution; or (B)a consortium of institutions of higher education that is led by a minority-serving institution.  
(3)MBDA Rural Business CenterThe term MBDA Rural Business Center means an MBDA Business Center that provides technical business assistance to minority business enterprises located in rural areas. (4)MBDA Rural Business Center agreementThe term MBDA Rural Business Center agreement means an MBDA Business Center agreement that establishes the terms by which the recipient of the Federal assistance award that is the subject of the agreement shall operate an MBDA Rural Business Center.  
(5)Minority-serving institutionThe term minority-serving institution means an institution described in any of paragraphs (1) through (7) of section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).  (6)Rural areaThe term rural area has the meaning given the term in section 343(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)). 
(7)Rural minority business enterpriseThe term rural minority business enterprise means a minority business enterprise located in a rural area. 100302.Business centers (a)In generalThe Under Secretary may establish MBDA Rural Business Centers. 
(b)Partnership 
(1)In generalWith respect to an MBDA Rural Business Center established by the Under Secretary, the Under Secretary shall establish the MBDA Rural Business Center in partnership with an eligible entity in accordance with paragraph (2). (2)MBDA agreement (A)In generalWith respect to each MBDA Rural Business Center established by the Under Secretary, the Under Secretary shall enter into a cooperative agreement with an eligible entity that provides that— 
(i)the eligible entity shall provide space, facilities, and staffing for the MBDA Rural Business Center; (ii)the Under Secretary shall provide funding for, and oversight with respect to, the MBDA Rural Business Center; and 
(iii)subject to subparagraph (B), the eligible entity shall match 20 percent of the amount of the funding provided by the Under Secretary under clause (ii), which may be calculated to include the costs of providing the space, facilities, and staffing under clause (i). (B)Lower match requirementBased on the available resources of an eligible entity, the Under Secretary may enter into a cooperative agreement with the eligible entity that provides that— 
(i)the eligible entity shall match less than 20 percent of the amount of the funding provided by the Under Secretary under subparagraph (A)(ii); or (ii)if the Under Secretary makes a determination, upon a demonstration by the eligible entity of substantial need, the eligible entity shall not be required to provide any match with respect to the funding provided by the Under Secretary under subparagraph (A)(ii). 
(C)Eligible fundsAn eligible entity may provide matching funds required under an MBDA Rural Business Center agreement with Federal funds received from other Federal programs. (3)TermThe initial term of an MBDA Rural Business Center agreement shall be not less than 3 years. 
(4)ExtensionThe Under Secretary and an eligible entity may agree to extend the term of an MBDA Rural Business Center agreement with respect to an MBDA Rural Business Center. (c)FunctionsAn MBDA Rural Business Center shall— 
(1)primarily serve clients that are— (A)rural minority business enterprises; or 
(B)minority business enterprises that are located more than 50 miles from an MBDA Business Center (other than that MBDA Rural Business Center); (2)focus on—  
(A)issues relating to— (i)the adoption of broadband internet access service (as defined in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation), digital literacy skills, and e-commerce by rural minority business enterprises; 
(ii)advanced manufacturing; (iii)the promotion of manufacturing in the United States; 
(iv)ways in which rural minority business enterprises can meet gaps in the supply chain of critical supplies and essential goods and services for the United States; (v)improving the connectivity of rural minority business enterprises through transportation and logistics; 
(vi)promoting trade and export opportunities by rural minority business enterprises; (vii)securing financial capital; 
(viii)facilitating entrepreneurship in rural areas; and (ix)creating jobs in rural areas; and 
(B)any other issue relating to the unique challenges faced by rural minority business enterprises; and (3)provide education, training, and legal, financial, and technical assistance to minority business enterprises. 
(d)Applications 
(1)In generalNot later than 90 days after the date of enactment of this Act, the Under Secretary shall issue a Notice of Funding Opportunity requesting applications from eligible entities that desire to enter into MBDA Rural Business Center agreements. (2)Criteria and priorityIn selecting an eligible entity with which to enter into an MBDA Rural Business Center agreement, the Under Secretary shall— 
(A)select an eligible entity that demonstrates— (i)the ability to collaborate with governmental and private sector entities to leverage capabilities of minority business enterprises through public-private partnerships; 
(ii)the research and extension capacity to support minority business enterprises; (iii)knowledge of the community that the eligible entity serves and the ability to conduct effective outreach to that community to advance the goals of an MBDA Rural Business Center; 
(iv)the ability to provide innovative business solutions, including access to contracting opportunities, markets, and capital; (v)the ability to provide services that advance the development of science, technology, engineering, and math jobs within minority business enterprises; 
(vi)the ability to leverage resources from within the eligible entity to advance an MBDA Rural Business Center; (vii)that the mission of the eligible entity aligns with the mission of the Agency;  
(viii)the ability to leverage relationships with rural minority business enterprises; and (ix)a referral relationship with not less than 1 community-based organization; and 
(B)give priority to an eligible entity that— (i)is located in a State or region that has a significant population of socially or economically disadvantaged individuals; 
(ii)has a history of serving socially or economically disadvantaged individuals; or (iii)in the determination of the Under Secretary, has not received an equitable allocation of land and financial resources under—  
(I)the Act of July 2, 1862 (commonly known as the First Morrill Act) (12 Stat. 503, chapter 130; 7 U.S.C. 301 et seq.); or (II)the Act of August 30, 1890 (commonly known as the Second Morrill Act) (26 Stat. 417, chapter 841; 7 U.S.C. 321 et seq.). 
(3)ConsiderationsIn determining whether to enter into an MBDA Rural Business Center agreement with an eligible entity under this section, the Under Secretary shall consider the needs of the eligible entity.  100303.Report to CongressNot later than 1 year after the date of enactment of this Act, the Under Secretary shall submit to the appropriate congressional committees a report that includes— 
(1)a summary of the efforts of the Under Secretary to provide services to minority business enterprises located in States that lack an MBDA Business Center, as of the date of enactment of this Act, and especially in those States that have significant minority populations; and (2)recommendations for extending the outreach of the Agency to underserved areas. 
100304.Study and report 
(a)In generalThe Under Secretary, in coordination with relevant leadership of the Agency and relevant individuals outside of the Department of Commerce, shall conduct a study that addresses the ways in which minority business enterprises can meet gaps in the supply chain of the United States, with a particular focus on the supply chain of advanced manufacturing and essential goods and services. (b)ReportNot later than 1 year after the date of enactment of this Act, the Under Secretary shall submit to the appropriate congressional committees a report that includes the results of the study conducted under subsection (a), which shall include recommendations regarding the ways in which minority business enterprises can meet gaps in the supply chain of the United States. 
IVMinority business development grants 
100401.Grants to nonprofit organizations that support minority business enterprises 
(a)DefinitionIn this section, the term covered entity means a private nonprofit organization that— (1)is described in paragraph (3), (4), (5), or (6) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and 
(2)can demonstrate that a primary activity of the organization is to provide services to minority business enterprises, whether through education, making grants or loans, or other similar activities. (b)PurposeThe purpose of this section is to make grants to covered entities to help those covered entities continue the necessary work of supporting minority business enterprises. 
(c)Designation of office 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Under Secretary shall designate an office to make and administer grants under this section. (2)ConsiderationsIn designating an office under paragraph (1), the Under Secretary shall ensure that the office designated has adequate staffing to carry out the responsibilities of the office under this section.  
(d)ApplicationA covered entity desiring a grant under this section shall submit to the Under Secretary an application at such time, in such manner, and containing such information as the Under Secretary may require. (e)PriorityThe Under Secretary shall, in carrying out this section, prioritize granting an application submitted by a covered entity that is located in a federally recognized area of economic distress. 
(f)Use of fundsA covered entity to which a grant is made under this section may use the grant funds to support the development, growth, or retention of minority business enterprises. (g)ProceduresThe Under Secretary shall establish procedures to— 
(1)discourage and prevent waste, fraud, and abuse by applicants for, and recipients of, grants made under this section; and (2)ensure that grants are made under this section to a diverse array of covered entities, which may include— 
(A)covered entities with a national presence; (B)community-based covered entities; 
(C)covered entities with annual budgets below $1,000,000; or (D)covered entities that principally serve low-income and rural communities. 
(h)Inspector General auditNot later than 180 days after the date on which the Under Secretary begins making grants under this section, the Inspector General of the Department of Commerce shall— (1)conduct an audit of grants made under this section, which shall seek to identify any discrepancies or irregularities with respect to those grants; and 
(2)submit to Congress a report regarding the audit conducted under paragraph (1). (i)Updates to CongressNot later than 90 days after the date on which the Under Secretary makes the designation required under subsection (c), and once every 30 days thereafter, the Under Secretary shall submit to Congress a report that contains— 
(1)the number of grants made under this section during the period covered by the report; and (2)with respect to the grants described in paragraph (1)—  
(A)the geographic distribution of those grants by State and county; (B)if applicable, demographic information with respect to the minority business enterprises served by the covered entities to which the grants were made; and 
(C)information regarding the industries of the minority business enterprises served by the covered entities to which the grants were made. VMinority business enterprises advisory council 100501.PurposeThe Under Secretary shall establish the Minority Business Enterprises Advisory Council (referred to in this title as the Council) to advise and assist the Agency. 
100502.Composition and term 
(a)CompositionThe Council shall be composed of 9 members of the private sector and 1 representative from each of not fewer than 10 Federal agencies that support or otherwise have duties that relate to business formation, including duties relating to labor development, monetary policy, national security, energy, agriculture, transportation, and housing. (b)ChairThe Under Secretary shall designate 1 of the private sector members of the Council as the Chair of the Council for a 1-year term. 
(c)TermThe Council shall meet at the request of the Under Secretary and members shall serve for a term of 2 years. Members of the Council may be reappointed. 100503.Duties (a)In generalThe Council shall provide advice to the Under Secretary by— 
(1)serving as a source of knowledge and information on developments in areas of the economic and social life of the United States that affect socially or economically disadvantaged business concerns; (2)providing the Under Secretary with information regarding plans, programs, and activities in the public and private sectors that relate to socially or economically disadvantaged business concerns; and 
(3)advising the Under Secretary regarding—  (A)any measures to better achieve the objectives of this division; and 
(B)problems and matters the Under Secretary refers to the Council. (b)CapacityMembers of the Council shall not be compensated for service on the Council but may be allowed travel expenses, including per diem in lieu of subsistence, in accordance with subchapter I of chapter 57 of title 5, United States Code. 
(c)TerminationNotwithstanding section 14 of the Federal Advisory Committee Act (5 U.S.C. App.), the Council shall terminate on the date that is 5 years after the date of enactment of this Act. VIFederal coordination of minority business programs 100601.General dutiesThe Under Secretary may coordinate, as consistent with law, the plans, programs, and operations of the Federal Government that affect, or may contribute to, the establishment, preservation, and strengthening of socially or economically disadvantaged business concerns. 
100602.Participation of Federal departments and agenciesThe Under Secretary shall— (1)consult with other Federal agencies and departments as appropriate to— 
(A)develop policies, comprehensive plans, and specific program goals for the programs carried out under subtitle B of title I and title III; (B)establish regular performance monitoring and reporting systems to ensure that goals established by the Under Secretary with respect to the implementation of this division are being achieved; and 
(C)evaluate the impact of Federal support of socially or economically disadvantaged business concerns in achieving the objectives of this division; (2)conduct a coordinated review of all proposed Federal training and technical assistance activities in direct support of the programs carried out under subtitle B of title I and title III to ensure consistency with program goals and to avoid duplication; and 
(3)convene, for purposes of coordination, meetings of the heads of such Federal agencies and departments, or their designees, the programs and activities of which may affect or contribute to the carrying out of this division.  VIIAdministrative powers of the Agency; miscellaneous provisions 100701.Administrative powers (a)In generalIn carrying out this division, the Under Secretary may— 
(1)adopt and use a seal for the Agency, which shall be judicially noticed; (2)hold hearings, sit and act, and take testimony as the Under Secretary may determine to be necessary or appropriate to carry out this division; 
(3)acquire, in any lawful manner, any property that the Under Secretary determines to be necessary or appropriate to carry out this division; (4)with the consent of another Federal agency, enter into an agreement with that Federal agency to utilize, with or without reimbursement, any service, equipment, personnel, or facility of that Federal agency;  
(5)coordinate with the heads of the Offices of Small and Disadvantaged Business Utilization of Federal agencies; (6)develop procedures under which the Under Secretary may evaluate the compliance of a recipient of assistance under this Act with the requirements of this Act; 
(7)deobligate assistance provided under this Act to a recipient that has demonstrated an insufficient level of performance with respect to the assistance, or has engaged in wasteful or fraudulent spending; and (8)provide that a recipient of assistance under this Act that has demonstrated an insufficient level of performance with respect to the assistance, or has engaged in wasteful or fraudulent spending, shall be ineligible to receive assistance under this Act for a period determined by the Under Secretary, consistent with the considerations under section 180.865 of title 2, Code of Federal Regulations (or any successor regulation), beginning on the date on which the Under Secretary makes the applicable finding. 
(b)Use of property 
(1)In generalSubject to paragraph (2), in carrying out this division, the Under Secretary may, without cost (except for costs of care and handling), allow any public sector entity, or any recipient nonprofit organization, for the purpose of the development of minority business enterprises, to use any real or tangible personal property acquired by the Agency in carrying out this division. (2)Terms, conditions, reservations, and restrictionsThe Under Secretary may impose reasonable terms, conditions, reservations, and restrictions upon the use of any property under paragraph (1). 
100702.Federal assistance 
(a)In general 
(1)Provision of Federal assistanceTo carry out sections ___101, ___102, and ___103(a), the Under Secretary may provide Federal assistance to public sector entities and private sector entities in the form of grants or cooperative agreements. (2)NoticeNot later than 120 days after the date on which amounts are appropriated to carry out this section, the Under Secretary shall, in accordance with subsection (b), broadly publish a statement regarding Federal assistance that will, or may, be provided under paragraph (1) during the fiscal year for which those amounts are appropriated, including— 
(A)the actual, or anticipated, amount of Federal assistance that will, or may, be made available; (B)the types of Federal assistance that will, or may, be made available; 
(C)the manner in which Federal assistance will be allocated among public sector entities and private sector entities, as applicable; and (D)the methodology used by the Under Secretary to make allocations under subparagraph (C). 
(3)ConsultationThe Under Secretary shall consult with public sector entities and private sector entities, as applicable, in deciding the amounts and types of Federal assistance to make available under paragraph (1). (b)PublicityIn carrying out this section, the Under Secretary shall broadly publicize all opportunities for Federal assistance available under this section, including through the means required under section ___116. 
100703.Recordkeeping 
(a)In generalEach recipient of assistance under this division shall keep such records as the Under Secretary shall prescribe, including records that fully disclose, with respect to the assistance received by the recipient under this division— (1)the amount and nature of that assistance; 
(2)the disposition by the recipient of the proceeds of that assistance; (3)the total cost of the undertaking for which the assistance is given or used; 
(4)the amount and nature of the portion of the cost of the undertaking described in paragraph (3) that is supplied by a source other than the Agency;  (5)the return on investment, as defined by the Under Secretary; and 
(6)any other record that will facilitate an effective audit with respect to the assistance. (b)Access by Government officialsThe Under Secretary, the Inspector General of the Department of Commerce, and the Comptroller General of the United States, or any duly authorized representative of any such individual, shall have access, for the purpose of audit, investigation, and examination, to any book, document, paper, record, or other material of the Agency or an MBDA Business Center. 
100704.Review and report by Comptroller GeneralNot later than 4 years after the date of enactment of this Act, the Comptroller General of the United States shall— (1)conduct a thorough review of the programs carried out under this division; and 
(2)submit to Congress a detailed report of the findings of the Comptroller General of the United States under the review carried out under paragraph (1), which shall include— (A)an evaluation of the effectiveness of the programs in achieving the purposes of this division; 
(B)a description of any failure by any recipient of assistance under this division to comply with the requirements under this division; and (C)recommendations for any legislative or administrative action that should be taken to improve the achievement of the purposes of this division. 
100705.Biannual reports; recommendations 
(a)Biannual reportNot later than 1 year after the date of enactment of this Act, and 90 days after the last day of each odd-numbered year thereafter, the Under Secretary shall submit to Congress, and publish on the website of the Agency, a report of each activity of the Agency carried out under this division during the period covered by the report. (b)RecommendationsThe Under Secretary shall periodically submit to Congress and the President recommendations for legislation or other actions that the Under Secretary determines to be necessary or appropriate to promote the purposes of this division. 
100706.SeparabilityIf a provision of this division, or the application of a provision of this division to any person or circumstance, is held by a court of competent jurisdiction to be invalid, that judgment— (1)shall not affect, impair, or invalidate— 
(A)any other provision of this division; or (B)the application of this division to any other person or circumstance; and 
(2)shall be confined in its operation to— (A)the provision of this division with respect to which the judgment is rendered; or 
(B)the application of the provision of this division to each person or circumstance directly involved in the controversy in which the judgment is rendered. 100707.Executive Order 11625The powers and duties of the Agency shall be determined—  
(1)in accordance with this division and the requirements of this division; and  (2)without regard to Executive Order 11625 (36 Fed. Reg. 19967; relating to prescribing additional arrangements for developing and coordinating a national program for minority business enterprise). 
100708.Authorization of appropriationsThere are authorized to be appropriated to the Under Secretary $110,000,000 for each of fiscal years 2021 through 2025 to carry out this division, of which—  (1)a majority shall be used in each such fiscal year to carry out the MBDA Business Center Program under subtitle B of title I, including the component of that program relating to specialty centers; and 
(2)$20,000,000 shall be used in each such fiscal year to carry out title III. Secretary